 20-11598-jlg        Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                            Pg 1 of 1367




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                       SCHEDULE OF ASSESTS AND LIABILITIES FOR
                       TAM LINHAS AEREAS S.A. (CASE NO. 20-11598)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11598-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                               Pg 2 of 1367



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                         Pg 3 of 1367



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                         Pg 4 of 1367



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                         Pg 5 of 1367




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11598-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                        Pg 6 of 1367




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                         Pg 7 of 1367




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                         Pg 8 of 1367



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                         Pg 9 of 1367



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11598-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40           Main Document
                                       Pg 10 of 1367



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11598-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                      Pg 11 of 1367



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11598-jlg    Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40           Main Document
                                      Pg 12 of 1367




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                        Pg 13 of 1367



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                       Pg 14 of 1367



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40           Main Document
                                       Pg 15 of 1367



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11598-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                        Pg 16 of 1367



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11598-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                        Pg 17 of 1367



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11598-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40          Main Document
                                       Pg 18 of 1367



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
              20-11598-jlg                       Doc 6              Filed 09/08/20 Entered 09/08/20 17:21:40                                                                     Main Document
                                                                                Pg 19 of 1367
Fill in this information to identify the case:

Debtor name           TAM Linhas Aereas S.A.

United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF NEW YORK

Case number (if known)              20-11598
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

Part 1:     Summary of Assets


1.   Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                      $       61,481,516.18

     1b. Total personal property:
         Copy line 91A from Schedule A/B.........................................................................................................................                         $    2,597,757,575.47

     1c. Total of all property:
         Copy line 92 from Schedule A/B...........................................................................................................................                        $    2,659,239,091.65


Part 2:     Summary of Liabilities


2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $      606,651,859.00


3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $                    0.00

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$      783,706,738.62


4.   Total liabilities .......................................................................................................................................................
     Lines 2 + 3a + 3b                                                                                                                                                               $        1,390,358,597.62




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                        Main Document
                                                                      Pg 20 of 1367
 Fill in this information to identify the case:

 Debtor name         TAM Linhas Aereas S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11598
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                           $504,565.32



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B, Part 1,
           3.1.     Question 3                                                                                                               $342,868,145.97



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                              $343,372,711.29
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B Part 2, Question 7                                                                             $146,256,433.86



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                        Main Document
                                                                      Pg 21 of 1367
 Debtor           TAM Linhas Aereas S.A.                                                       Case number (If known) 20-11598
                  Name




           8.1.     Prepayments related to catering - Vapza Alimentos SA                                                                  $176,218.45




 9.        Total of Part 2.                                                                                                      $146,432,652.31
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        85,502,055.31    -                      3,265,935.17 = ....               $82,236,120.14
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                         190,004,791.12     -                   29,871,576.38 =....                 $160,133,214.74
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                      $242,369,334.88
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     TP Franchising Ltda.                                           0.01000     %       N/A                                  Unknown



                                                                                    100.0000
           15.2.     Fidelidade Viagens e Turismo S.A.                              0        %          N/A                                  Unknown




           15.3.     Prismah Fidelidade Ltda.                                       99.99000 %          N/A                                  Unknown




           15.4.     Multiplus Corretora de Seguros Ltda.                           99.99000 %          N/A                                  Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                    Main Document
                                                                      Pg 22 of 1367
 Debtor         TAM Linhas Aereas S.A.                                                        Case number (If known) 20-11598
                Name

 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                  $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of      Valuation method used      Current value of
                                                      physical inventory      debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Uniforms, Cleaning
           Supplies, Food and
           Beverage and Other                         N/A                        $159,104,867.70     Net Book Value                 $159,104,867.70



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                     $159,104,867.70
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value            1,275,725.18 Valuation method         Cost               Current Value                  1,275,725.18

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                    Main Document
                                                                      Pg 23 of 1367
 Debtor         TAM Linhas Aereas S.A.                                                        Case number (If known) 20-11598
                Name

           Office Furniture                                                        $1,351,760.35     Net Book Value                    $1,351,760.35



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                           $2,375,759.38     Net Book Value                    $2,375,759.38



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $3,727,519.73
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Cars and Trucks and other machinery,
                     fixtures and equipment, excluding farm
                     equipment                                                            $910.00    Net Book Value                           $910.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories

           49.1.     Aircraft PR-MBU MSN 3588                                     $12,925,000.00     Net Book Value                  $12,925,000.00


           49.2.     Aircraft PR-MHX MSN 3662                                     $10,575,000.00     Net Book Value                  $10,575,000.00


           49.3.     Engines                                                      $14,484,570.00     Net Book Value                  $14,484,570.00


           49.4.     Spare Parts                                                 $291,492,854.00     Net Book Value                 $291,492,854.00



 50.       Other machinery, fixtures, and equipment (excluding farm

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                      Main Document
                                                                      Pg 24 of 1367
 Debtor         TAM Linhas Aereas S.A.                                                        Case number (If known) 20-11598
                Name

            machinery and equipment)
            Other machinery, fixtures and equipment,
            excluding farm equipment                                              $12,000,520.00       Net Book Value                  $12,000,520.00




 51.        Total of Part 8.                                                                                                      $341,478,854.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. See Attached
                     Schedule A/B, Part 9,
                     Question 55                                                  $61,481,516.18       Net Book Value                 $61,481,516.18




 56.        Total of Part 9.                                                                                                        $61,481,516.18
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                                      Pg 25 of 1367
 Debtor         TAM Linhas Aereas S.A.                                                       Case number (If known) 20-11598
                Name

           See Attached Schedule A/B, Part 10, Question
           60                                                                          Unknown       N/A                               Unknown



 61.       Internet domain names and websites
           https://latamcargodom.zendesk.com/hc/pt-br                                  Unknown       N/A                               Unknown


           https://www.latam.com/pt_br/                                                Unknown       N/A                               Unknown


           https://www.pontosmultiplus.com.br/home                                     Unknown       N/A                               Unknown


           https://www.latamcargo.com/pt/home                                          Unknown       N/A                               Unknown


           https://www.pontosmultiplus.com                                             Unknown       N/A                               Unknown



 62.       Licenses, franchises, and royalties
           Licenses                                                                $4,006,074.00     N/A                               Unknown



 63.       Customer lists, mailing lists, or other compilations
           Frequent Flier Program - Multiplus                                          Unknown       N/A                               Unknown


           Frequent Flier Program - LATAM Pass                                         Unknown       N/A                               Unknown


           Other Customer Intangibles                                             $10,994,427.00     N/A                               Unknown



 64.       Other intangibles, or intellectual property
           Airport Slots & Other Rights                                                Unknown       N/A                               Unknown


           Pipeline rights to move fuel from the Terminal
           of San Sebastian into Guarulhos airport                                     Unknown       N/A                               Unknown


           Internal Software & Systems                                            $45,656,757.61     N/A                               Unknown


           Other Intangible Assets                                                   $730,957.42     N/A                               Unknown


           Legacy Airport Slots & Other Rights                                         Unknown       N/A                               Unknown



 65.       Goodwill

 66.       Total of Part 10.                                                                                                              $0.00
           Add lines 60 through 65. Copy the total to line 89.

 67.       Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             20-11598-jlg           Doc 6          Filed 09/08/20 Entered 09/08/20 17:21:40                          Main Document
                                                               Pg 26 of 1367
Debtor        TAM Linhas Aereas S.A.                                                       Case number (If known) 20-11598
              Name



68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
              No
              Yes

69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

Part 11:      All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

      No. Go to Part 12.
      Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


71.        Notes receivable
           Description (include name of obligor)

72.        Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           Net Operating Loss                                                                Tax year N/A                        $476,270,728.93



           Other refunds and credits                                                         Tax year N/A                         $90,675,936.43



73.        Interests in insurance policies or annuities

74.        Causes of action against third parties (whether or not a lawsuit
           has been filed)

           See Attached Schedule A/B, Part 11, Question 74                                                                              Unknown
           Nature of claim
           Amount requested                                      $0.00



75.        Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

76.        Trusts, equitable or future interests in property

77.        Other property of any kind not already listed Examples: Season tickets,
           country club membership
           See Attached Schedule A/B Part 11, Question 77 -
           Intercompany Receivables                                                                                              $794,324,970.20




78.        Total of Part 11.                                                                                                 $1,361,271,635.56
           Add lines 71 through 77. Copy the total to line 90.

79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
              No
              Yes

Official Form 206A/B                                 Schedule A/B Assets - Real and Personal Property                                        page 7
               20-11598-jlg                  Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                                           Main Document
                                                                         Pg 27 of 1367
Debtor          TAM Linhas Aereas S.A.                                                                              Case number (If known) 20-11598
                Name



Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                              Current value of                    Current value of real
                                                                                                    personal property                   property

80. Cash, cash equivalents, and financial assets.
    Copy line 5, Part 1                                                                                    $343,372,711.29

81. Deposits and prepayments. Copy line 9, Part 2.                                                         $146,432,652.31

82. Accounts receivable. Copy line 12, Part 3.                                                             $242,369,334.88

83. Investments. Copy line 17, Part 4.                                                                                      $0.00

84. Inventory. Copy line 23, Part 5.                                                                       $159,104,867.70

85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

86. Office furniture, fixtures, and equipment; and collectibles.
    Copy line 43, Part 7.                                                                                      $3,727,519.73

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                              $341,478,854.00

88. Real property. Copy line 56, Part 9.........................................................................................>                     $61,481,516.18

89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

90. All other assets. Copy line 78, Part 11.                                                    +       $1,361,271,635.56

91. Total. Add lines 80 through 90 for each column                                                   $2,597,757,575.47              + 91b.           $61,481,516.18


92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                           $2,659,239,091.65




Official Form 206A/B                                              Schedule A/B Assets - Real and Personal Property                                                      page 8
               20-11598-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                   In re TAM Linhas
                                                          Pg 28     Aereas S.A.
                                                                of 1367
                                                        Case No. 20-11598
Schedule A/B Part 1, Question 3 - Checking, savings or other financial accounts, certificates of deposit, shares in banks, savings, etc.

                                                                                   Last 4 digits of      Current Value of
               Name of Institution                     Type of Account            account number         Debtor's Interest
        BANCO ABC                               PAYMENT                                 734                      $102,195.77
        BANCO ABC                               TIME DEPOSIT                            5734                        $8,450.84
        BANCO ALFA                              INACTIVE                                8315                       $62,848.41
        BANCO BBVA                              PAYMENT                                 8205                           $25.25
        BANCO BBVA                              PAYMENT                                 5960                       $10,584.41
        BANCO BBVA                              OPERATING                               1404                     $307,190.41
        BANCO BBVA                              OPERATING                               0365                     $886,304.95
        BANCO BISA                              OPERATING                               0011                       $56,721.66
        BANCO BRADESCO                          INCOME                                  0286                          $995.99
        BANCO BRADESCO                          INCOME                                  6110                       $58,324.35
        BANCO BRADESCO                          INCOME                                  5472                     $402,178.31
        BANCO BRADESCO                          OPERATING                               9000                     $117,224.55
        BANCO BRADESCO                          INCOME                                  9809                           $50.25
        BANCO BRADESCO                          INCOME                                  2474                        $7,487.37
        BANCO BTG PACTUAL                       INACTIVE                                1026                        $5,621.25
        BANCO CEF                               PAYMENT                                 1135                        $3,637.31
        BANCO CEF                               OPERATING                               1364                     $203,477.04
        BANCO CEF                               PAYMENT                                 3000                       $34,408.67
        BANCO CEF                               PAYMENT                                 0060                     $351,038.73
        BANCO CEF                               TIME DEPOSIT                             6-0                  $4,466,876.99
        BANCO CEF                               TIME DEPOSIT                            1364                     $379,891.00
        BANCO CEF                               TIME DEPOSIT                            1135                           $64.01
        BANCO COLPATRIA                         PAYMENT                                 3219                       $60,864.27
        BANCO DE CREDITO DEL PERU               OPERATING                               6099                       $13,078.38
        BANCO DE CREDITO DEL PERU               OPERATING                               2199                     $844,085.60
        BANCO DE LA NACION ARGENTINA            PAYMENT                                 5336                            $4.04
        BANCO DO BRASIL                         INCOME                                  000X                       $11,696.01
        BANCO DO BRASIL                         INACTIVE                                4038                            $5.73
        BANCO DO BRASIL                         INCOME                                  8583                       $28,824.68
        BANCO DO BRASIL                         INCOME                                  029x                          $626.49



                                                                1 of 4
               20-11598-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                   In re TAM Linhas
                                                          Pg 29     Aereas S.A.
                                                                of 1367
                                                        Case No. 20-11598
Schedule A/B Part 1, Question 3 - Checking, savings or other financial accounts, certificates of deposit, shares in banks, savings, etc.

                                                                                   Last 4 digits of      Current Value of
               Name of Institution                     Type of Account            account number         Debtor's Interest
        BANCO DO BRASIL                         OPERATING                               4376                     $149,365.05
        BANCO DO BRASIL                         INCOME                                  4377                       $87,879.87
        BANCO DO BRASIL                         TIME DEPOSIT                            4376                       $23,642.59
        BANCO DO BRASIL                         TIME DEPOSIT                            8583                        $7,459.25
        BANCO DO BRASIL                         TIME DEPOSIT                            4376                       $62,707.78
        BANCO ITAU                              INCOME                                  7691                          $161.25
        BANCO ITAU                              INCOME                                  7931                          $208.57
        BANCO ITAU                              INCOME                                  8558                       $40,918.70
        BANCO ITAU                              INCOME                                  0679                        $2,072.95
        BANCO ITAU                              INCOME                                  0737                           $55.06
        BANCO ITAU                              PAYMENT                                  503                       $25,506.69
        BANCO ITAU                              OPERATING                               5328                       $30,570.30
        BANCO ITAU                              PAYMENT                                 6385                       $81,892.90
        BANCO ITAU                              TIME DEPOSIT                            0458                          $390.36
        BANCO ITAU                              TIME DEPOSIT                            0627                        $9,034.33
        BANCO ITAU                              TIME DEPOSIT                            7592                        $1,068.71
        BANCO ITAU                              TIME DEPOSIT                            6132                       $96,830.59
        BANCO SAFRA                             OVERNIGHT                               3076                       $98,043.96
        BANCO SAFRA                             OVERNIGHT                               3076                     $298,069.09
        BANCO SANTANDER                         INACTIVE                                5100                          $795.51
        BANCO SANTANDER                         PAYMENT                                 7109                       $93,359.24
        BANCO SANTANDER                         OPERATING                               9285                     $455,101.72
        BANCO SANTANDER                         PAYMENT                                 0001                        $1,413.83
        BANCO SANTANDER                         INCOME                                  1095                        $3,669.94
        BANCO SANTANDER                         OPERATING                               9667                  $1,466,796.60
        BANCO SANTANDER                         PAYMENT                                 9674                        $3,849.77
        BANCO SANTANDER                         PAYMENT                                 9681                        $6,232.85
        BANCO SANTANDER                         PAYMENT                                 6211                  $2,274,879.15
        BANCO SANTANDER                         PAYMENT                                 6971                     $396,494.37
        BANCO SANTANDER                         OPERATING                               2953                  $1,891,861.45



                                                                2 of 4
               20-11598-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                   In re TAM Linhas
                                                          Pg 30     Aereas S.A.
                                                                of 1367
                                                        Case No. 20-11598
Schedule A/B Part 1, Question 3 - Checking, savings or other financial accounts, certificates of deposit, shares in banks, savings, etc.

                                                                                   Last 4 digits of      Current Value of
                Name of Institution                    Type of Account            account number         Debtor's Interest
        BANCO SANTANDER                         INCOME                                  6160                        $3,364.86
        BANCO SANTANDER                         INCOME                                  6170                     $533,400.85
        BANCO SANTANDER                         TIME DEPOSIT                            9285                        $5,630.80
        BANCO SANTANDER                         INVESTMENT                              9285                       $95,293.25
        BANCO SANTANDER                         OVERNIGHT                               7109                     $454,598.04
        BANCO SCOTIABANK                        INCOME                                  5833                     $293,908.03
        BANK OF AMERICA                         INCOME                                  9063                     $319,917.27
        BNP PARIBAS                             INVESTMENT                              8001                     $314,505.99
        BTG PACTUAL                             TIME DEPOSIT                            1026                $164,983,178.02
        CITIBANK                                PAYMENT                                 9937                     $248,531.47
        CITIBANK                                PAYMENT                                 6825                     $113,266.74
        CITIBANK                                OPERATING                               8017                       $54,960.44
        CITIBANK                                PAYMENT                                 3522                     $228,815.69
        CITIBANK                                PAYMENT                                 4797                       $15,086.61
        CITIBANK                                INACTIVE                                4801                       $88,377.54
        CITIBANK                                TIME DEPOSIT                            9937                       $15,863.31
        CITIBANK                                TIME DEPOSIT                            9937                       $50,465.93
        CITIBANK                                TIME DEPOSIT                            6825                 $13,985,813.60
        CITIBANK                                TIME DEPOSIT                            9937                       $19,567.02
        COMMERZBANK                             OPERATING                               2100                       $94,934.64
        CREDIT SUISSE                           INVESTMENT                              8861                     $351,373.07
        CREDIT SUISSE                           INVESTMENT                              8861                 $19,470,069.23
        HSBC                                    OPERATING                               3472                     $146,149.18
        HSBC                                    OPERATING                               1549                     $576,934.30
        HSBC                                    PAYMENT                                 3001                     $122,848.30
        HSBC                                    PAYMENT                                 3201                  $1,486,016.39
        HSBC                                    OPERATING                               8001                        $5,051.88
        HSBC                                    OPERATING                               1001                     $392,764.42
        HSBC                                    OPERATING                               4346                     $895,329.81
        HSBC                                    TIME DEPOSIT                            0506                 $13,200,000.00



                                                                3 of 4
               20-11598-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                 Main Document
                                                   In re TAM Linhas
                                                          Pg 31     Aereas S.A.
                                                                of 1367
                                                        Case No. 20-11598
Schedule A/B Part 1, Question 3 - Checking, savings or other financial accounts, certificates of deposit, shares in banks, savings, etc.

                                                                                   Last 4 digits of      Current Value of
                Name of Institution                   Type of Account             account number         Debtor's Interest
        INTESA SANPAOLO                         OPERATING                               6118                     $100,535.38
        STANDARD BANK                           OPERATING                               0262                        $1,125.74
        VOTORANTIM                              TIME DEPOSIT                            01-8                $101,131,170.87
        WELLS FARGO                             PAYMENT                                 2318                  $7,034,182.15
                                                                                             TOTAL:         $342,868,145.97




                                                                4 of 4
20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                Main Document
                                 In re TAM Linhas
                                        Pg 32     Aereas S.A.
                                              of 1367
                                       Case No. 20-11598
    Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits
                                                                      Current Value of
            Description, Including Name of Holder of Deposit          Debtor's Interest
        ACG, LEASING CONTRACT (MSN 2734)                                       $22,446.43
        ARAUCÁRIA, LEASING CONTRACT (MSN 2513)                                $682,286.86
        CITIBANK (CASH COLLATERAL ON SBLC NO. 2028624)                        $100,000.00
        CITIBANK (CASH COLLATERAL ON SBLC NO.
        836BGF1900094)                                                      $3,450,000.00
        CITIBANK (CASH COLLATERAL ON SBLC NO.
        836BGS1200005-01)                                                     $979,637.85
        CITIBANK (CASH COLLATERAL ON SBLC NO.
        836BGS1800004)                                                      $2,700,000.00
        JSA, LEASING CONTRACT (MSN 5107)                                     $474,533.73
        ORIX AVIATION, LEASING CONTRACT (MSN 5184 &
        5222)                                                                  $29,133.25
        RAIZEN COMBUSTIVEIS S.A.                                            $1,824,083.00
        SAPPHIRE LEASING (AOE) LIMITED, LEASING CONTRACT
        (MSN 1857)                                                           $778,651.44
        VARIOUS COURTS - JUDICIAL DEPOSITS (CIVIL)                          $7,412,014.88
        VARIOUS COURTS - JUDICIAL DEPOSITS (JUDICIAL
        BLOCK)                                                             $3,215,979.94
        VARIOUS COURTS - JUDICIAL DEPOSITS (LABOUR)                       $12,917,024.05
        VARIOUS COURTS - JUDICIAL DEPOSITS (TAX)                         $111,519,270.75

        WELLS FARGO, LEASING CONTRACT (MSN 2372 & 2393)                      $151,371.68
                                                 TOTAL:                  $146,256,433.86




                                               1 of 1
                         20-11598-jlg      Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                            In re TAM Linhas
                                                                   Pg 33     Aereas S.A.
                                                                         of 1367
                                                                  Case No. 20-11598
  Schedule A/B Part 9, Question 55-58 - Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
                                               Nature and Extent of Debtor's        Net Book Value of     Valuation Method Used       Current Value of
       Description and location of property        Interest In Property             Debtor's Interest        for Current Value        Debtor's Interest
ACADEMIA BR - R. ÁTICA, 673 - VILA ALEXANDRIA,          LAND AND
SÃO PAULO - BRAZIL                             BUILDING/INFRASTRUCTURE                   $4,797,323.68       NET BOOK VALUE               $4,797,323.68
AEP AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                BUILDING/INFRASTRUCTURE                          $336.58      NET BOOK VALUE                     $336.58
AJU AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL               BUILDING/INFRASTRUCTURE                   $1,393,121.00       NET BOOK VALUE               $1,393,121.00
BNU AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                BUILDING/INFRASTRUCTURE                        $3,603.65      NET BOOK VALUE                   $3,603.65
BSB AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL               BUILDING/INFRASTRUCTURE                     $109,570.33       NET BOOK VALUE                $109,570.33
BVB AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                BUILDING/INFRASTRUCTURE                        $1,179.20      NET BOOK VALUE                   $1,179.20
CAFETERIA REAV RUA GENERAL PANTALEÃO                    LAND AND
TELES, 125- SAO PAULO - BRAZIL                 BUILDING/INFRASTRUCTURE                     $415,755.68       NET BOOK VALUE                $415,755.68
CGB AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                BUILDING/INFRASTRUCTURE                        $1,157.96      NET BOOK VALUE                   $1,157.96
CGH AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL               BUILDING/INFRASTRUCTURE                   $2,829,997.02       NET BOOK VALUE               $2,829,997.02
CGR AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) BRAZIL                 BUILDING/INFRASTRUCTURE                        $7,241.08      NET BOOK VALUE                   $7,241.08
CNF AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL               BUILDING/INFRASTRUCTURE                     $365,158.64       NET BOOK VALUE                $365,158.64
CPQ AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                BUILDING/INFRASTRUCTURE                        $3,349.28      NET BOOK VALUE                   $3,349.28
CWB AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)-BRAZIL                 BUILDING/INFRASTRUCTURE                        $5,752.37      NET BOOK VALUE                   $5,752.37
CXJ AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                BUILDING/INFRASTRUCTURE                          $168.74      NET BOOK VALUE                     $168.74




                                                                         1 of 4
                         20-11598-jlg        Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                             In re TAM Linhas
                                                                    Pg 34     Aereas S.A.
                                                                          of 1367
                                                                  Case No. 20-11598
  Schedule A/B Part 9, Question 55-58 - Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
                                                     Nature and Extent of Debtor's   Net Book Value of    Valuation Method Used       Current Value of
      Description and location of property               Interest In Property        Debtor's Interest       for Current Value        Debtor's Interest

EDIFICIO CARRION DE LAS CONDES -
APARTAMENTO 304 – EDIFÍCIO CARRION DE LOS
CONDES , AVENIDA INDUSTRIAL LUIZ CALHEIROS                  LAND AND
JUNIOR, 126 FAROL, MACEIÓ - AL, BRAZIL               BUILDING/INFRASTRUCTURE                 $58,436.82      NET BOOK VALUE                  $58,436.82
EDIFICIO FRANCISCO DE GOYA - MACEIÓ
APARTAMENTO RESIDENCIAL, LOCALIZADO NO
1ºA DO ED. FRANCISCO DE GOYA, AVENIDA DR.                   LAND AND
JÚLIO MARQUES LUZ, 59, MACEIÓ - AL.                  BUILDING/INFRASTRUCTURE                 $51,314.83      NET BOOK VALUE                  $51,314.83
EZE AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                      BUILDING/INFRASTRUCTURE                    $667.10      NET BOOK VALUE                     $667.10
FCO AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL, ITALIA              BUILDING/INFRASTRUCTURE                  $2,136.98      NET BOOK VALUE                   $2,136.98
FLN AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)-BRAZIL                       BUILDING/INFRASTRUCTURE                 $11,961.71      NET BOOK VALUE                  $11,961.71
FOR AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                     BUILDING/INFRASTRUCTURE               $804,885.15       NET BOOK VALUE                $804,885.15
GIG AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                     BUILDING/INFRASTRUCTURE               $874,162.69       NET BOOK VALUE                $874,162.69
GRU AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                     BUILDING/INFRASTRUCTURE              $5,710,248.43      NET BOOK VALUE               $5,710,248.43
GYN AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                     BUILDING/INFRASTRUCTURE                 $83,767.30      NET BOOK VALUE                  $83,767.30
IGU AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                      BUILDING/INFRASTRUCTURE                  $3,935.64      NET BOOK VALUE                   $3,935.64
IMP AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                      BUILDING/INFRASTRUCTURE                 $52,019.81      NET BOOK VALUE                  $52,019.81
IT HOUSE -RUA GAL PANTALEÃO TELES, Nº 125 -                 LAND AND
SÃO PAULO/SP - BRAZIL                                BUILDING/INFRASTRUCTURE                  $4,475.77      NET BOOK VALUE                   $4,475.77
JPA AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                      BUILDING/INFRASTRUCTURE                    $151.68      NET BOOK VALUE                     $151.68



                                                                          2 of 4
                         20-11598-jlg      Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                            In re TAM Linhas
                                                                   Pg 35     Aereas S.A.
                                                                         of 1367
                                                                  Case No. 20-11598
  Schedule A/B Part 9, Question 55-58 - Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
                                                   Nature and Extent of Debtor's    Net Book Value of     Valuation Method Used       Current Value of
       Description and location of property            Interest In Property         Debtor's Interest        for Current Value        Debtor's Interest
LDB AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                     BUILDING/INFRASTRUCTURE                      $19.70      NET BOOK VALUE                      $19.70
MAD AIPORT - SPAIN                                  BUILDING/INFRASTRUCTURE                     $298.98      NET BOOK VALUE                     $298.98
MAO AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                    BUILDING/INFRASTRUCTURE                  $98,182.53      NET BOOK VALUE                  $98,182.53
MCZ AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                     BUILDING/INFRASTRUCTURE                   $1,037.04      NET BOOK VALUE                   $1,037.04
MRO SÃO CARLOS (QSC) - RODOVIA SP-318 KM
249,5 – BAIRRO ÁGUA VERMELHA – SÃO CARLOS/                 LAND AND
SAO PAULO - BRAZIL                                  BUILDING/INFRASTRUCTURE             $30,456,227.26       NET BOOK VALUE             $30,456,227.26
NAT AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                     BUILDING/INFRASTRUCTURE                     $421.63      NET BOOK VALUE                     $421.63
OTHER (FACILITIES OR MINOR INFRASTRUCTURE
WORK)                                               BUILDING/INFRASTRUCTURE             $11,427,462.14       NET BOOK VALUE             $11,427,462.14
OTHER (FACILITIES OR MINOR INFRASTRUCTURE
WORK)                                               BUILDING/INFRASTRUCTURE                   $5,874.29      NET BOOK VALUE                   $5,874.29
OTHER (FACILITIES OR MINOR INFRASTRUCTURE
WORK)                                               BUILDING/INFRASTRUCTURE                   $2,026.14      NET BOOK VALUE                   $2,026.14
OTHER (FACILITIES OR MINOR INFRASTRUCTURE
WORK)                                               BUILDING/INFRASTRUCTURE                   $1,691.91      NET BOOK VALUE                   $1,691.91
OTHER (FACILITIES OR MINOR INFRASTRUCTURE
WORK)                                               BUILDING/INFRASTRUCTURE                   $1,188.38      NET BOOK VALUE                   $1,188.38
OTHER (FACILITIES OR MINOR INFRASTRUCTURE
WORK)                                               BUILDING/INFRASTRUCTURE                   $2,824.04      NET BOOK VALUE                   $2,824.04
PARKING HANGAR 8 - ALAMEDA ÁLVARO DE
MORAES, Nº 10 E S/Nº - SÃO PAULO/SAO PAULO -               LAND AND
BRAZIL                                              BUILDING/INFRASTRUCTURE                $190,046.38       NET BOOK VALUE                $190,046.38
PMW AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)-BRAZIL                      BUILDING/INFRASTRUCTURE                   $4,682.50      NET BOOK VALUE                   $4,682.50
POA AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                    BUILDING/INFRASTRUCTURE                $131,117.53       NET BOOK VALUE                $131,117.53



                                                                         3 of 4
                         20-11598-jlg      Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                            In re TAM Linhas
                                                                   Pg 36     Aereas S.A.
                                                                         of 1367
                                                                  Case No. 20-11598
  Schedule A/B Part 9, Question 55-58 - Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
                                                   Nature and Extent of Debtor's    Net Book Value of     Valuation Method Used       Current Value of
       Description and location of property            Interest In Property         Debtor's Interest        for Current Value        Debtor's Interest
PVH AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                     BUILDING/INFRASTRUCTURE                       $7.89      NET BOOK VALUE                       $7.89
RAO AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                    BUILDING/INFRASTRUCTURE                  $17,019.97      NET BOOK VALUE                  $17,019.97
RBR AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)- BRAZIL                     BUILDING/INFRASTRUCTURE                     $157.09      NET BOOK VALUE                     $157.09
REAVAL AL. ALVARO DE MORAES, 48                            LAND AND
(ESTACIONAMENTO) - BRAZIL                           BUILDING/INFRASTRUCTURE                $121,951.79       NET BOOK VALUE                $121,951.79
REC AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)-BRAZIL                      BUILDING/INFRASTRUCTURE                  $11,331.32      NET BOOK VALUE                  $11,331.32
RUA SÃO BENEDITO, S/N. (ANTIGA RUA DOS                     LAND AND
NEGROS) - LENÇÓIS - BA"                             BUILDING/INFRASTRUCTURE                $292,184.08       NET BOOK VALUE                $292,184.08
SAO AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                    BUILDING/INFRASTRUCTURE                $520,347.48       NET BOOK VALUE                $520,347.48
SDU AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                    BUILDING/INFRASTRUCTURE                $287,914.63       NET BOOK VALUE                $287,914.63
SJP AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)-BRAZIL                      BUILDING/INFRASTRUCTURE                  $24,588.33      NET BOOK VALUE                  $24,588.33
SSA AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL                    BUILDING/INFRASTRUCTURE                  $52,396.27      NET BOOK VALUE                  $52,396.27
VCP AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS)-BRAZIL                      BUILDING/INFRASTRUCTURE                  $40,877.95      NET BOOK VALUE                  $40,877.95

VERBO DIVINO, SAO PAULO VERBO DIVINO, 2001 -
CHÁCARA SANTO ANTÔNIO SÃO PAULO - BRAZIL     BUILDING/INFRASTRUCTURE                       $162,901.54       NET BOOK VALUE                $162,901.54
WOODWORD - RUA GAL PANTALEÃO TELES, Nº 75           LAND AND
- SÃO PAULO/SAO PAULO                        BUILDING/INFRASTRUCTURE                         $20,517.43      NET BOOK VALUE                  $20,517.43
XAP AIRPORT (INFRASTRUCTURE, OFFICES,
FACILITIES, AND OTHERS) - BRAZIL             BUILDING/INFRASTRUCTURE                        $14,340.81       NET BOOK VALUE                 $14,340.81
                                                                TOTAL:                  $61,481,516.18                   TOTAL:         $61,481,516.18




                                                                         4 of 4
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 37
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                  Valuation Method Used for   Current Value of Debtor's
              General Description of Property              Net Book Value of Debtor's Interest          Current Value                 Interest
LATAM CARGO BRAZIL BRAND REGISTRATION IN BRAZIL                                   UNKNOWN        N/A                                        UNKNOWN
LATAM AIRLINES BRAND REGISTRATION IN BRAZIL                                       UNKNOWN        N/A                                        UNKNOWN
LATAM AIRLINES BRAZIL BRAND REGISTRATION IN BRAZIL                                UNKNOWN        N/A                                        UNKNOWN
LATAM BRAND REGISTRATION IN BRAZIL                                                UNKNOWN        N/A                                        UNKNOWN
LATAM CARGO BRAND REGISTRATION IN BRAZIL                                          UNKNOWN        N/A                                        UNKNOWN
LATAM FIDELIDADE BRAND REGISTRATION IN BRAZIL                                     UNKNOWN        N/A                                        UNKNOWN
LATAM MRO BRAND REGISTRATION IN BRAZIL                                            UNKNOWN        N/A                                        UNKNOWN
LATAM PASS BRAND REGISTRATION IN BRAZIL                                           UNKNOWN        N/A                                        UNKNOWN
LATAM PLAY BRAND REGISTRATION IN BRAZIL                                           UNKNOWN        N/A                                        UNKNOWN
LATAM TRADE BRAND REGISTRATION IN BRAZIL                                          UNKNOWN        N/A                                        UNKNOWN
LATAM TRAVEL BRAND REGISTRATION IN BRAZIL                                         UNKNOWN        N/A                                        UNKNOWN
LATAM VIAGENS BRAND REGISTRATION IN BRAZIL                                        UNKNOWN        N/A                                        UNKNOWN
MEGA PROMO BRAND REGISTRATION IN BRAZIL                                           UNKNOWN        N/A                                        UNKNOWN
MERCADO LATAM BRAND REGISTRATION IN BRAZIL                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - ACCESS 903355582                                           UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - AIRBORNE CLUBE 830386831                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - AIRBORNE CLUBE 830386840                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - AIRBORNE CLUBE 830386866                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - AJATO 910218595                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - ASAS DE UM SONHO 823856879                                 UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - BUSINESS CLASSIC 906621160                                 UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - BUSINESS PLUS 906621224                                    UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - CLASSIC 903355671                                          UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FALE COM O PRESIDENTE
902252364                                                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDAD 2632704                                           UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDAD 2816205                                           UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDAD TAM 392042                                        UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDADE 2601660                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDADE 820216682                                        UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDADE TAM 354071                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDADE TAM 354072                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIDELIDADE TAM 392041                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - FIRST 903355850                                             UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909753350                                             UNKNOWN       N/A                                        UNKNOWN



                                                                       1 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 38
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                  Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest          Current Value                 Interest
TRADEMARKS AND LOGOS - LATAM 909753407                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909753415                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909753423                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794375                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794480                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794545                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794570                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794618                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794642                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794669                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909794677                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909795045                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM 909795070                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701010                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701028                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701036                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701044                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701052                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701060                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701079                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701087                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701095                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701117                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701125                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - LATAM AIRLINES 830701133                                   UNKNOWN        N/A                                        UNKNOWN

TRADEMARKS AND LOGOS - LATAM AIRLINES BRASIL 910100292                             UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - LATAM AIRLINES BRASIL 910100330                             UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - LATAM AIRLINES BRASIL 910100357                             UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - LATAM AIRLINES BRASIL 910100403                             UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - LATAM AIRLINES BRASIL 910100454                             UNKNOWN N/A                                              UNKNOWN



                                                                       2 of 10
                          20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                 Pg 39
                                                          In re TAM    of 1367
                                                                    Linhas Aereas S.A.
                                                                Case No. 20-11598
                               Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                              Valuation Method Used for   Current Value of Debtor's
            General Description of Property               Net Book Value of Debtor's Interest       Current Value                 Interest
TRADEMARKS AND LOGOS - LATAM CARGO 909829640                                     UNKNOWN N/A                                            UNKNOWN

TRADEMARKS AND LOGOS - LATAM CARGO BRASIL 910100594                               UNKNOWN N/A                                           UNKNOWN

TRADEMARKS AND LOGOS - LATAM CARGO BRASIL 910100632                               UNKNOWN N/A                                           UNKNOWN

TRADEMARKS AND LOGOS - LATAM CARGO BRASIL 910100667                               UNKNOWN N/A                                           UNKNOWN

TRADEMARKS AND LOGOS - LATAM CARGO BRASIL 910100683                               UNKNOWN N/A                                           UNKNOWN
TRADEMARKS AND LOGOS - LATAM FIDELIDADE 909829772                                 UNKNOWN N/A                                           UNKNOWN

TRADEMARKS AND LOGOS - LATAM LINHAS AÉREAS 909892229                              UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM MRO 909829829                                        UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM PASS 909829411                                       UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM PASS 909829594                                       UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM PASS 916785289                                       UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM PASS 916785319                                       UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRADE 914819615                                      UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRAVEL                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRAVEL 909829705                                     UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRAVEL 909971072                                     UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRAVEL 909971293                                     UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRAVEL 913869708                                     UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM TRAVEL 913869724                                     UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM VIAGENS 909892040                                    UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM VIAGENS 909892075                                    UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM WALLET                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM WALLET                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAM WALLET                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAMPLAY                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LATAMPLAY 914093320                                        UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - LOGO ASOCIADO A MARCA LATAM
909794715                                                                         UNKNOWN N/A                                           UNKNOWN
TRADEMARKS AND LOGOS - LOGO ASOCIADO A MARCA LATAM
909794766                                                                         UNKNOWN N/A                                           UNKNOWN



                                                                      3 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 40
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                  Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest          Current Value                 Interest
TRADEMARKS AND LOGOS - LOGO ASOCIADO A MARCA LATAM
909794847                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - LOGO ASOCIADO A MARCA LATAM
909794863                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - LOGO ASOCIADO A MARCA LATAM
909794901                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - LOGO ASOCIADO A MARCA LATAM
909794960                                                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MAX 829401725                                               UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MEGA PROMO 904792498                                        UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MERCADO LATAM 912099909                                     UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284454                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284462                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284497                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284519                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284543                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284560                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284586                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - MUSEU TAM 840284594                                         UNKNOWN       N/A                                        UNKNOWN

TRADEMARKS AND LOGOS - PAIXÃO PELO RIO TAM 829907700                               UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - PAIXÃO PELO RIO TAM 829907840                               UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - PAIXÃO PELO RIO TAM 829907858                               UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - PAIXÃO PELO RIO TAM 829907912                               UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - PAIXÃO PELO RIO TAM 829907920                               UNKNOWN N/A                                              UNKNOWN

TRADEMARKS AND LOGOS - PAIXÃO PELO RIO TAM 829907939                               UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - PLUS 903355639                                              UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - PROMO 829401601                                             UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - RED REPORT 903548194                                        UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - RED REPORT 903549123                                        UNKNOWN       N/A                                        UNKNOWN



                                                                       4 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 41
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                               Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest       Current Value                 Interest
TRADEMARKS AND LOGOS - RED REPORT BY TAM 901535613                                UNKNOWN N/A                                            UNKNOWN
TRADEMARKS AND LOGOS - RED REPORT BY TAM 901634743                                UNKNOWN N/A                                            UNKNOWN
TRADEMARKS AND LOGOS - RELAX 903977346                                            UNKNOWN N/A                                            UNKNOWN

TRADEMARKS AND LOGOS - SMART BUSINESS TAM". 826802770                              UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - SUPER PONTE TAM 903905817                                   UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - SUPER PONTES TAM 903905779                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM XX-XXXXXXX                                              UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 496092                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 817814230                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 817814248                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 496092                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM (COMPOSITE) 59444                                       UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 002095628                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 008855066                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 008961955                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 10778843                                                UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 1438160                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 1484336                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 2476832                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 2510548                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 2689921                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 301558558                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 301558567                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 410217844                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 410217845                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 421680                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 425834                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 430279                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 433188                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 448484                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 4672664                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 497043                                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 50439                                                   UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM 50440                                                   UNKNOWN      N/A                                      UNKNOWN



                                                                       5 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 42
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                  Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest          Current Value                 Interest
TRADEMARKS AND LOGOS - TAM 5372031                                                UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 8096185                                                UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 8096186                                                UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 817814256                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 817814264                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829624902                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829624910                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829624937                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829624945                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829624961                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625100                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625119                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625127                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625135                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625143                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625178                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM 829625208                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 496936                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 497042                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626530                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626549                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626557                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626565                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626590                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626620                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626646                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626654                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626670                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626689                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626697                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626700                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626719                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626727                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626743                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626760                                     UNKNOWN        N/A                                        UNKNOWN



                                                                       6 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 43
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                  Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest          Current Value                 Interest
TRADEMARKS AND LOGOS - TAM AIRLINES 829626778                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM AIRLINES 829626786                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM BUSCA PREÇO 905351665                                  UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO 828187967                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO 829702920                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO 829702970                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO CONVENCIONAL
829703071                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO PRÓXIMO DIA
829702938                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO PRÓXIMO VÔO
829703004                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO S047836                                           UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - TAM CARGO S047837                                           UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - TAM EN CARACTERES CHINOS
301558549                                                                          UNKNOWN N/A                                              UNKNOWN
TRADEMARKS AND LOGOS - TAM EN CARACTERES CHINOS
8096184                                                                            UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM ESPAÇO + 905351550                                      UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM ESPAÇO MAIS 905351460                                   UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM EXPRESS 2514381                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM EXPRESS 820081574                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM IDM000445963                                            UNKNOWN       N/A                                        UNKNOWN

TRADEMARKS AND LOGOS - TAM JATOS EXECUTIVOS 816918368                              UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM KIDS 902895788                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM KIDS 902895877                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM KIDS 902895915                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM KIDS 902895958                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM KIDS 902895966                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM KIDS 902895982                                          UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM MILOR 829051503                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM MILOR 829051511                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM MILOR 829051520                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM NAS NUVENS 829716106                                    UNKNOWN       N/A                                        UNKNOWN



                                                                       7 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 44
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                               Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest       Current Value                 Interest
TRADEMARKS AND LOGOS - TAM NAS NUVENS 829716149                                   UNKNOWN N/A                                            UNKNOWN
TRADEMARKS AND LOGOS - TAM NAS NUVENS 829716157                                   UNKNOWN N/A                                            UNKNOWN
TRADEMARKS AND LOGOS - TAM NAS NUVENS 829716173                                   UNKNOWN N/A                                            UNKNOWN
TRADEMARKS AND LOGOS - TAM PREMIUM BUSINESS
13114798                                                                           UNKNOWN N/A                                           UNKNOWN

TRADEMARKS AND LOGOS - TAM PREMIUM BUSINESS 4847260                                UNKNOWN N/A                                           UNKNOWN
TRADEMARKS AND LOGOS - TAM PREMIUM BUSINESS
908037902                                                                          UNKNOWN N/A                                           UNKNOWN
TRADEMARKS AND LOGOS - TAM PREMIUM ECONOMY
905087577                                                                          UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM S00079640                                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM S047841                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM S047842                                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 11482395                                UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 1360306                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 2646417                                 UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 389313                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 442146                                  UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 61018                                   UNKNOWN      N/A                                      UNKNOWN

TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE 905759222                               UNKNOWN N/A                                           UNKNOWN

TRADEMARKS AND LOGOS - TAM SEARCH BY PRICE S00076658                               UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SHOW 829627510                                          UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + 11220886                                        UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + 1431982                                         UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + 2618838                                         UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + 396229                                          UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + 439964                                          UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + 4664208                                         UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE + S00074919                                       UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS 61002                                        UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS 11220878                                     UNKNOWN      N/A                                      UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS 1404077                                      UNKNOWN      N/A                                      UNKNOWN



                                                                       8 of 10
                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                  Pg 45
                                                           In re TAM    of 1367
                                                                     Linhas Aereas S.A.
                                                                 Case No. 20-11598
                                Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                  Valuation Method Used for   Current Value of Debtor's
            General Description of Property                Net Book Value of Debtor's Interest          Current Value                 Interest
TRADEMARKS AND LOGOS - TAM SPACE PLUS 2618836                                     UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS 396230                                      UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS 439963                                      UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS 61003                                       UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM SPACE PLUS S00074918                                   UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA ACCESS 903355892                                UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA CLASSIC 903356007                               UNKNOWN        N/A                                        UNKNOWN

TRADEMARKS AND LOGOS - TAM TARIFA EXECUTIVE 903356058                              UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA FIRST 903355949                                  UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA LIGHT 829401849                                  UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA MAX 829401695                                    UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA PLUS 903355981                                   UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA PROMO 829401687                                  UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA RELAX 903977214                                  UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM TARIFA TOP 829401709                                    UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 2419874                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 2419877                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 2419879                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 2419884                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 2611480                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 2611481                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 828900574                                     UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VACATIONS 828900582                                     UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 826284710                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 821439782                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 826064957                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 826064965                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 826107729                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 829717145                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS 829717234                                       UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS S039187                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS S047838                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS S047839                                         UNKNOWN       N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TAM VIAGENS S047840                                         UNKNOWN       N/A                                        UNKNOWN



                                                                       9 of 10
                         20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                Pg 46
                                                         In re TAM    of 1367
                                                                   Linhas Aereas S.A.
                                                               Case No. 20-11598
                              Schedule A/B Part 10, Question 60 - Patents, Copyrights, Trademarks, and Trade Secrets

                                                                                                Valuation Method Used for   Current Value of Debtor's
            General Description of Property              Net Book Value of Debtor's Interest          Current Value                 Interest
TRADEMARKS AND LOGOS - TOP 829401733                                            UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TOP TAM 829627243                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TOP TAM 829627260                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TOP TAM 829627278                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TOP TAM 829627294                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TOP TAM 829627316                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - TOP TAM 829652043                                        UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - VAMOS LATAM                                              UNKNOWN        N/A                                        UNKNOWN
TRADEMARKS AND LOGOS - VAMOS LATAM 909923442                                    UNKNOWN        N/A                                        UNKNOWN
VAMOS LATAM BRAND REGISTRATION IN BRAZIL                                        UNKNOWN        N/A                                        UNKNOWN
TOTAL:                                                                           UNKNOWN       TOTAL:                                     UNKNOWN




                                                                    10 of 10
                        20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                          In re TAM Linhas
                                                                 Pg 47     Aereas S.A.
                                                                       of 1367
                                                               Case No. 20-11598
                                     Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                    Current Value of
                  Description of Cause of Action                                     Nature of Claim               Amount requested Debtor's Interest
ACE SEGURADORA - ACCIDENT / INCIDENT                                    CIVIL                                          $597,383.30 UNKNOWN

ADVENTURE TRAVEL AGENCIA DE VIAGENS E TURISMO - MISCELLANEOUS           CIVIL                                            $36,262.70   UNKNOWN
AEROCARGAS TRANSPORTES E LOGÍSTICA LTDA - CARGO                         CIVIL                                             $7,595.73   UNKNOWN
AEROPORTOS BRASIL VIRACOPOS S.A. - SERVICE PROVIDERS                    CIVIL                                             $3,334.83   UNKNOWN
ALLAN F. VILAS BOAS - ME - CARGO                                        CIVIL                                             $3,422.86   UNKNOWN
ANDERSON RICARDO DA SILVA PROPAGANDA ME - MISCELLANEOUS                 CIVIL                                            $10,872.68   UNKNOWN
ANDRIS AGÊNCIA VIAGENS E TURISMO LTDA - MISCELLANEOUS                   CIVIL                                            $26,480.31   UNKNOWN
ANGELINE AGENCIA DE TURISMO S.A. - TRAVEL AGENCY                        CIVIL                                             $4,411.90   UNKNOWN
AQUARIUS AGÊNCIA DE VIAGEM E TURISMO LTDA - MISCELLANEOUS               CIVIL                                              $960.85    UNKNOWN
AR TURISMO E LOCAÇÃO DE VEÍCULOS EIRELI - TRAVEL AGENCY                 CIVIL                                             $2,011.74   UNKNOWN
ARANCIBIA VIAGENS E TURISMO EIRELI - TRAVEL                             CIVIL                                              $560.77    UNKNOWN
BAHIA BELLA VIAGENS E TURISMO LTDA - CARGO                              CIVIL                                             $1,121.99   UNKNOWN
BE HAPPY REPRESENTAÇÕES TURÍSTICAS LTDA - MISCELLANEOUS                 CIVIL                                             $4,324.73   UNKNOWN
BETA TURISMO E VIAGENS LTDA ME - MISCELLANEOUS                          CIVIL                                           $342,682.97   UNKNOWN
BEZERRA E COELHO LTDA ME - MISCELLANEOUS                                CIVIL                                             $5,292.24   UNKNOWN
BRASIL AIRLINES VIAGENS E TURISMO LTDA - TRAVEL AGENCY                  CIVIL                                             $3,131.89   UNKNOWN
BROTHERS VIAGENS E TURISMO ME - TRAVEL AGENCY                           CIVIL                                             $1,341.38   UNKNOWN
CARUARU TRAVEL TURISMO LTDA ME - TRAVEL                                 CIVIL                                             $3,050.87   UNKNOWN
CLASS TOUR PASSAGENS E TURISMO LTDA - TRAVEL AGENCY                     CIVIL                                              $228.33    UNKNOWN
CLASSE TURISMO LTDA - TRAVEL AGENCY                                     CIVIL                                             $2,109.14   UNKNOWN
COELHO E COELHO SPACE CONSTRUTORA LTDA. - SERVICE PROVIDERS             CIVIL                                             $3,023.18   UNKNOWN
COIMBRA VIAGENS E TURISMO LTDA - TRAVEL AGENCY                          CIVIL                                              $596.20    UNKNOWN
COMPLEXO OPERADORA DE TURISMO LTDA - TRAVEL AGENCY                      CIVIL                                             $2,087.24   UNKNOWN

CONCESSIONÁRIA AEROPORTO RIO DE JANEIRO S.A. - SERVICE PROVIDERS CIVIL                                                        $33.35 UNKNOWN
CONCESSIONARIA AEROPORTO RIO DE JANEIRO S.A. (“RIO-GALEAO”) -
SERVICE PROVIDERS                                                CIVIL                                                     $3,334.83 UNKNOWN
CONCESSIONARIA DO AEROPORTO DE SALVADOR S.A. (“SALVADOR
AIRPORT”) - REFUND                                               CIVIL                                                        $33.35 UNKNOWN




                                                                       1 of 8
                       20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                        In re TAM Linhas
                                                               Pg 48     Aereas S.A.
                                                                     of 1367
                                                             Case No. 20-11598
                                   Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                  Current Value of
                     Description of Cause of Action                                Nature of Claim               Amount requested Debtor's Interest
CONCESSIONARIA DO AEROPORTO INTERNACIONAL DE FLORIANOPOLIS
S.A. (“FLORIPA AIRPORT”) - REFUND                                     CIVIL                                                 $33.35 UNKNOWN
CONCESSIONARIA DO AEROPORTO INTERNACIONAL DE GUARULHOS S.A -
SERVICE PROVIDERS                                                     CIVIL                                              $3,334.83 UNKNOWN
CONCESSIONÁRIA DO AEROPORTO INTERNACIONAL DE GUARULHOS S.A. -
GRU AIRPORT - SERVICE PROVIDERS                                       CIVIL                                                 $33.35   UNKNOWN
CONSELHO NACIONAL DE JUSTIÇA - SPECIAL PASSENGER                      CIVIL                                                 $33.35   UNKNOWN
D.S. VIAGENS E TURISMO LTDA ME - TRAVEL AGENCY                        CIVIL                                              $5,596.48   UNKNOWN
DEVICE ENGENHARIA DE AUTOMACAO LTDA. - MISCELLANEOUS                  CIVIL                                               $423.87    UNKNOWN
DFB VIAGENS E TURISMO LTDA ME - TRAVEL AGENCY                         CIVIL                                               $268.88    UNKNOWN
DFE AGENCIA DE VIAGENS E TURISMO LTDA - TRAVEL                        CIVIL                                             $21,115.21   UNKNOWN
DL VIAGENS E TURISMO LTDA EPP - MISCELLANEOUS                         CIVIL                                              $4,783.11   UNKNOWN
ELDER TUR VIAGENS E TURISMO LTDA ME - TRAVEL AGENCY                   CIVIL                                              $2,543.58   UNKNOWN
ELYSEE VIAGENS E TURISMO LTDA - EPP - CARGO                           CIVIL                                             $56,410.28   UNKNOWN
EMMA CABUS LLAURADO - TRAVEL                                          CIVIL                                               $533.66    UNKNOWN
EMPRESA BRASILEIRA DE CORREIOS E TELEGRAFOS - CARGO                   CIVIL                                             $10,183.27   UNKNOWN

EQUIPE DO PROFESSOR TURISMO E VIAGENS LTDA - ME - TRAVEL AGENCY CIVIL                                                    $956.86     UNKNOWN
ETICA AGÊNCIA DE VIAGENS E TURISMO LTDA - TRAVEL AGENCY           CIVIL                                                 $1,433.22    UNKNOWN
FAST PASSAGENS E TURISMO LTDA - TRAVEL AGENCY                     CIVIL                                                  $256.53     UNKNOWN
FIRST CLASS PASSAGENS E TURISMO LTDA - TRAVEL AGENCY              CIVIL                                               $187,870.95    UNKNOWN
FOREVER OPERADORA DE TURISMO LTDA - CARGO                         CIVIL                                                 $2,483.97    UNKNOWN
FOX ALFA TURISMO LTDA. ME - TRAVEL AGENCY                         CIVIL                                                 $2,258.35    UNKNOWN
FOX CHARLIE TURISMO LTDA. EPP - TRAVEL AGENCY                     CIVIL                                                  $141.20     UNKNOWN
FRAPORT BRASIL S.A AEROPORTO DE FORTALEZA (“FORTALEZA AIRPORT”) -
REFUND                                                            CIVIL                                                     $33.35 UNKNOWN
FRAPORT BRASIL S.A. AEROPORTO DE PORTO ALEGRE - REFUND            CIVIL                                                     $33.35 UNKNOWN
FUNDAÇÃO MARECHAL ROBERTO TROMPOWSKY LEITÃO DE ALMEIDA -
MISCELLANEOUS                                                     CIVIL                                                   $370.00 UNKNOWN
GAUCHA TURISMO LIMITADA - FRANCHISE                               CIVIL                                                 $25,406.04 UNKNOWN
GETELCLAS EDITORA DE CATÁLOGOS LTDA - IMPROPER COLLECTION         CIVIL                                                     $39.90 UNKNOWN



                                                                     2 of 8
                        20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                         In re TAM Linhas
                                                                Pg 49     Aereas S.A.
                                                                      of 1367
                                                              Case No. 20-11598
                                    Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                   Current Value of
                    Description of Cause of Action                                  Nature of Claim               Amount requested Debtor's Interest
GETUR AGENCIA DE VIAGENS E TURISMO - MISCELLANEOUS                     CIVIL                                             $3,002.23 UNKNOWN
GLOBALGEO GEOTECNOLOGIAS LTDA EPP - MISCELLANEOUS                      CIVIL                                               $503.34 UNKNOWN
GUERINO &AMP; FERNANDES TURISMO E EVENTOS LTDA -
MISCELLANEOUS                                                          CIVIL                                              $6,757.43 UNKNOWN
GV GESTÃO DE RISCO LTDA - TRAVEL AGENCY                                CIVIL                                               $702.62 UNKNOWN
INFRAMERICA CONCESSIONARIA DO AEROPORTO DE BRASILIA SA -
SERVICE PROVIDERS                                                      CIVIL                                              $3,334.83 UNKNOWN
INFRAMERICA CONCESSIONARIA DO AEROPORTO DE SAO GONCALO DO
AMARANTE S.A. (“INFRAMERICA SBSG – NATAL”) - REFUND                    CIVIL                                                 $33.35   UNKNOWN
INTERCONTINENTAL VIAGENS E TURISMO LTDA - TRAVEL AGENCY                CIVIL                                             $28,419.62   UNKNOWN
INTERLAKEN PASSAGENS E TURISMO LTDA - MISCELLANEOUS                    CIVIL                                              $9,034.11   UNKNOWN
IZABEL CRISTINA MARTINS MONTEIRO - CARGO                               CIVIL                                              $6,049.74   UNKNOWN

J. R. MOREIRA SERVIÇOS AEROPORTUÁRIOS LTDA - SERVICE PROVIDERS         CIVIL                                             $18,804.85   UNKNOWN
JTA VIAGENS E TURISMO LTDA EPP - TRAVEL AGENCY                         CIVIL                                               $670.61    UNKNOWN
L A COSTA EIRELI ME - CARGO                                            CIVIL                                              $4,048.35   UNKNOWN
LEANDRO PESSI &AMP; CIA LTDA ME - MISCELLANEOUS                        CIVIL                                              $7,182.68   UNKNOWN
LHSR VIAGENS E TURISMO LTDA - TRAVEL AGENCY                            CIVIL                                              $3,447.30   UNKNOWN
LN AGÊNCIA DE VIAGENS E OPERADORAS LTDA - TRAVEL AGENCY                CIVIL                                              $2,482.33   UNKNOWN
LR7 TOUR VIAGENS E TURISMO EIRELI ME - FRANCHISE                       CIVIL                                              $1,257.85   UNKNOWN
LTS - LINE TRAVEL SERVICE VIAGENS E TURISMO LTDA - CARGO               CIVIL                                              $8,098.29   UNKNOWN

LTS - LINE TRAVEL SERVICE VIAGENS E TURISMO LTDA - TRAVEL AGENCY       CIVIL                                               $890.31    UNKNOWN
LUCCHESI VIAGENS E TURISMO LTDA ME - FRANCHISE                         CIVIL                                              $2,153.78   UNKNOWN
LUNA TURISMO LTDA ME - TRAVEL AGENCY                                   CIVIL                                               $478.31    UNKNOWN
LUXTRAVEL TURISMO LTDA EPP - TRAVEL AGENCY                             CIVIL                                              $3,206.47   UNKNOWN
LYQUID CHOPERIA EIRELI ME - TRAVEL AGENCY                              CIVIL                                               $261.81    UNKNOWN
MARESIA VIAGENS E TURISMO LTDA ME - MISCELLANEOUS                      CIVIL                                              $6,445.79   UNKNOWN
MELLO AGENCIA DE VIAGENS E TURISMO LTDA ME - REFUND                    CIVIL                                                  $1.26   UNKNOWN
MF VIAGENS E TURISMO EIRELI - FRANCHISE                                CIVIL                                             $14,050.78   UNKNOWN
MONCOES TURISMO AGENCIA DE VIAGENS LTDA - TRAVEL                       CIVIL                                               $178.31    UNKNOWN



                                                                      3 of 8
                        20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                         In re TAM Linhas
                                                                Pg 50     Aereas S.A.
                                                                      of 1367
                                                              Case No. 20-11598
                                    Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                     Current Value of
                     Description of Cause of Action                                 Nature of Claim               Amount requested   Debtor's Interest
MOVIMENTO DEMOCRÁTICO ESTUDANTIL - MDE - TRAVEL AGENCY                 CIVIL                                               $132.28   UNKNOWN
MT VIAGENS E TURISMO LTDA - CARGO                                      CIVIL                                             $3,105.76   UNKNOWN
N VIAGENS OPERADORA DE TURISMO EIRELI - ME - TRAVEL                    CIVIL                                            $13,364.85   UNKNOWN
N VIAGENS OPERADORA DE TURISMO EIRELI - ME - TRAVEL AGENCY             CIVIL                                            $71,171.97   UNKNOWN
NATIVAS VIAGENS E TURISMO LTDA ME - MISCELLANEOUS                      CIVIL                                             $7,829.83   UNKNOWN
NATIVAS VIAGENS E TURISMO LTDA ME - TRAVEL                             CIVIL                                             $3,131.36   UNKNOWN
NEXT TRAVEL PASSAGENS E TURISMO EIRELI - TRAVEL AGENCY                 CIVIL                                          $346,230.74    UNKNOWN
NORTUR AGENCIA DE VIAGENS E TURISMO LTDA - TRAVEL AGENCY               CIVIL                                               $791.44   UNKNOWN
NT AGÊNCIA DE VIAGENS E TURISMO LTDA EPP - TRAVEL AGENCY               CIVIL                                             $1,111.53   UNKNOWN
O E N TRANSPORTE DE CARGAS LTDA EPP - CARGO                            CIVIL                                             $5,983.78   UNKNOWN
OCEANAIR LINHAS AÉREAS S/A - AVIANCA - MISCELLANEOUS                   CIVIL                                          $550,002.61    UNKNOWN
OK OPERADORA DE TURISMO LTDA. - TRAVEL AGENCY                          CIVIL                                             $5,324.23   UNKNOWN
OMEGA MAIS VIAGENS LTDA - TRAVEL AGENCY                                CIVIL                                             $8,398.25   UNKNOWN
OPERADORA E AGÊNCIA DE VIAGENS TUR LTDA. - TRAVEL                      CIVIL                                             $1,234.73   UNKNOWN
P 3 OPERADORA DE TURISMO LTDA ME - TRAVEL                              CIVIL                                             $1,033.68   UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. - ATUAL: JPN AGÊNCIA DE
VIAGEM ETURISMO EIRELLI - TRAVEL AGENCY                                CIVIL                                             $1,275.16 UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. - ATUAL: JPN AGÊNCIA DE
VIAGEM ETURISMO EIRELLI, - TRAVEL AGENCY                               CIVIL                                             $1,275.16   UNKNOWN
PG BRASIL VIAGENS E TURISMO LTDA - TRAVEL AGENCY                       CIVIL                                             $2,492.01   UNKNOWN
PRATIC NEGOCIOS EM TURISMO LTDA - TRAVEL AGENCY                        CIVIL                                           $199,701.60   UNKNOWN
QUALITY REPRESENTAÇÕES TURÍSTICAS LTDA - TRAVEL AGENCY                 CIVIL                                            $36,245.04   UNKNOWN
R2DR VIAGENS E TURISMO LTDA - EPP - TRAVEL                             CIVIL                                             $6,141.21   UNKNOWN
RA OPERADORA DE VIAGENS E TURISMO LTDA - TRAVEL AGENCY                 CIVIL                                             $5,984.46   UNKNOWN
REMAQ DO BRASIL INDUSTRIA DE TRATORES - MISCELLANEOUS                  CIVIL                                             $1,953.00   UNKNOWN
RIO AMAZONAS VIAGENS E TUR LTDA ME - TRAVEL                            CIVIL                                             $3,070.63   UNKNOWN
RIO AMAZONAS VIAGENS E TURISMO - TRAVEL                                CIVIL                                             $7,870.81   UNKNOWN
SANTAREM TURISMO E PROMOÇÕES LTDA ME - TRAVEL AGENCY                   CIVIL                                            $12,219.11   UNKNOWN
SB NIT AGÊNCIA DE VIAGEM E TURISMO LTDA - SERVICE PROVIDERS            CIVIL                                             $1,681.59   UNKNOWN
SERVCLEAN REFEIÇOES INDUSTRIAIS LTDA - SERVICE PROVIDERS               CIVIL                                             $6,143.64   UNKNOWN
SIDE SUL LOGÍSTICA E TRANSPORTES LTDA EPP - CARGO                      CIVIL                                             $9,587.77   UNKNOWN



                                                                      4 of 8
                      20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                      In re TAM Linhas
                                                             Pg 51     Aereas S.A.
                                                                   of 1367
                                                           Case No. 20-11598
                                 Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                  Current Value of
                    Description of Cause of Action                               Nature of Claim               Amount requested   Debtor's Interest
SILVANA BATISTA QUEIROZ - MISCELLANEOUS                             CIVIL                                                $63.98   UNKNOWN
SMI SERVI?OS MONTAGENS INTELIGENTES LTDA - TRAVEL AGENCY            CIVIL                                             $1,912.14   UNKNOWN
SPECTO PAINÉIS ELETRÔNICOS LTDA - MISCELLANEOUS                     CIVIL                                               $275.23   UNKNOWN
ST VIAGENS E TURISMO LTDA ME - TRAVEL                               CIVIL                                             $4,589.94   UNKNOWN
STEEL SERVICOS EM VIAGENS E TURISMO LTDA - CARGO                    CIVIL                                             $1,759.22   UNKNOWN
SVS CARVALHO CIA LTDA ME - TRAVEL AGENCY                            CIVIL                                               $175.06   UNKNOWN
TAMBAU INTERNACIONAL OPERADORA LTDA ME - CARGO                      CIVIL                                            $25,897.11   UNKNOWN
TARUMAN VIAGENS E TURISMO LTDA EPP - MISCELLANEOUS                  CIVIL                                            $59,737.04   UNKNOWN
TAX CLAIM AGAINST DELEGADO DA DELEGACIA DA RECEITA FEDERAL DO
BRASIL EM ARARAQUARA - SP                                           TAX - LEGAL PROCEEDING                           $18,261.50 UNKNOWN
TAX CLAIM AGAINST DELEGADO DA DELEGACIA ESPECIAL DA RECEITA
FEDERAL DE ADMINISTRAÇÃO TRIBUTÁRIA - DERAT/SP                      TAX - LEGAL PROCEEDING                            $1,826.15 UNKNOWN
TAX CLAIM AGAINST DELEGADO DA RECEITA FEDERAL DE ADMINISTRAÇÃO
TRIBUTÁRIA EM SÃO PAULO.                                            TAX - LEGAL PROCEEDING                        $4,577,438.87 UNKNOWN
TAX CLAIM AGAINST DELEGADO DA RECEITA FEDERAL DO BRASIL DE
BARUERI                                                             TAX - LEGAL PROCEEDING                           $10,956.90 UNKNOWN
TAX CLAIM AGAINST DELEGADO DA RECEITA FEDERAL EM SAO PAULO          TAX - LEGAL PROCEEDING                           UNKNOWN UNKNOWN
TAX CLAIM AGAINST EMPRESA BRASILEIRA DE CORREIOS ETELÉGRAFOS -
ECT                                                                 TAX - LEGAL PROCEEDING                        $1,103,077.98   UNKNOWN
TAX CLAIM AGAINST ESTADO DA BAHIA                                   TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DA PARAÍBA                                 TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE ALAGOAS                                 TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE GOIÁS                                   TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE MINAS GERAIS                            TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE PERNAMBUCO                              TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE RONDÔNIA                                TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE SANTA CATARINA                          TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DE SÃO PAULO                               TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST ESTADO DE SÃO PAULO                               TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST ESTADO DE SÃO PAULO                               TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST ESTADO DE SERGIPE                                 TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN



                                                                   5 of 8
                       20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                        In re TAM Linhas
                                                               Pg 52     Aereas S.A.
                                                                     of 1367
                                                             Case No. 20-11598
                                   Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                    Current Value of
                    Description of Cause of Action                                Nature of Claim                Amount requested   Debtor's Interest
TAX CLAIM AGAINST ESTADO DE TOCANTINS                                 TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO CEARÁ                                     TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO MARANHÃO                                  TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO MATO GROSSO                               TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO PARÁ                                      TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST ESTADO DO PARÁ                                      TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO RIO DE JANEIRO                            TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO RIO GRANDE DO NORTE                       TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST ESTADO DO RIO GRANDE DO SUL                         TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST FAZENDA NACIONAL                                    TAX - ADMINISTRATIVE PROCEEDING               $4,648,909.33   UNKNOWN
TAX CLAIM AGAINST FAZENDA NACIONAL                                    TAX - LEGAL PROCEEDING                       $16,688,796.32   UNKNOWN
TAX CLAIM AGAINST FAZENDA NACIONAL                                    TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST INSS E UNIÃO FEDERAL                                TAX - LEGAL PROCEEDING                            $1,826.15   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $18,969.36   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $24,256.39   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $30,693.53   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $33,445.37   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $45,054.78   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $62,019.54   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $73,323.79   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                  $87,502.21   UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                $111,831.81    UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                $154,294.24    UNKNOWN
TAX CLAIM AGAINST MULTIPLUS S/A                                       TAX - ADMINISTRATIVE PROCEEDING                $207,772.38    UNKNOWN
TAX CLAIM AGAINST RECEITA FEDERAL DO BRASIL                           TAX - ADMINISTRATIVE PROCEEDING               $5,270,806.15   UNKNOWN
TAX CLAIM AGAINST RECEITA FEDERAL DO BRASIL                           TAX - ADMINISTRATIVE PROCEEDING              $14,641,152.84   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                            $8,488.04   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           $10,336.41   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           $36,523.01   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           $54,843.84   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                         $199,980.00    UNKNOWN



                                                                     6 of 8
                       20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                        In re TAM Linhas
                                                               Pg 53     Aereas S.A.
                                                                     of 1367
                                                             Case No. 20-11598
                                   Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                    Current Value of
                    Description of Cause of Action                                Nature of Claim                Amount requested   Debtor's Interest
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                         $551,762.00    UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                         $823,726.28    UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                        $2,435,079.18   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                       $31,136,548.39   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                       TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL (FAZENDA NACIONAL)                    TAX - LEGAL PROCEEDING                            $9,130.75   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL / AUTORIDADE IMPETRADA:
DELEGADO ESPECIAL DA RECEITA FEDERAL DO BRASIL EM SÃO PAULO           TAX - LEGAL PROCEEDING                           $18,261.50 UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL / AUTORIDADE IMPETRADA:
DELEGADO ESPECIAL DA RECEITA FEDERAL DO BRASIL EM SÃO PAULO           TAX - LEGAL PROCEEDING                           $18,261.50 UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL E INFRAERO                            TAX - LEGAL PROCEEDING                      $309,861,212.56 UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL E INFRAERO - EMPRESA BRASILEIRA
DE INFRAESTRUTURA AEROPORTUÁRIA                                       TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL/FAZENDA NACIONAL                      TAX - LEGAL PROCEEDING                            $9,069.58   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL/FAZENDA NACIONAL                      TAX - LEGAL PROCEEDING                           $18,108.39   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL/FAZENDA NACIONAL                      TAX - LEGAL PROCEEDING                          $377,323.69   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL/FAZENDA NACIONAL                      TAX - LEGAL PROCEEDING                           UNKNOWN      UNKNOWN
THE BEST TRAVEL REPRESENTAÇÕES DE TURISMO EIRELI ME - TRAVEL
AGENCY                                                                CIVIL                                           $137,605.17   UNKNOWN
TISZ PARTICIPAÇÕES S/A - MISCELLANEOUS                                CIVIL                                              $800.54    UNKNOWN
TOTOTUR VIAGENS E TURISMO LTDA. - FRANCHISE                           CIVIL                                              $813.07    UNKNOWN
TOURLINES VIAGENS E TURISMO LTDA EPP - TRAVEL                         CIVIL                                           $384,888.78   UNKNOWN
TRANS AERO VIAGENS E TURISMO LTDA ME - TRAVEL AGENCY                  CIVIL                                              $708.69    UNKNOWN
TURISE AGÊNCIA DE VIAGENS E TURISMO LTDA - TRAVEL AGENCY              CIVIL                                             $5,214.12   UNKNOWN
TURISMO PINHEIRO LTDA - TRAVEL                                        CIVIL                                             $2,423.58   UNKNOWN
VISÃO TURISMO LTDA - TRAVEL AGENCY                                    CIVIL                                            $10,007.25   UNKNOWN
VIT SERVICOS AUXILIARES DE TRANSPORTE AEREO - TRAVEL AGENCY           CIVIL                                              $235.27    UNKNOWN
VL EMPREENDIMENTOS TURISTICOS LTDA ME - MISCELLANEOUS                 CIVIL                                             $2,974.71   UNKNOWN



                                                                     7 of 8
                       20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                       In re TAM Linhas
                                                              Pg 54     Aereas S.A.
                                                                    of 1367
                                                            Case No. 20-11598
                                  Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                               Current Value of
                    Description of Cause of Action                                Nature of Claim           Amount requested   Debtor's Interest
VM OPERADORA DE TURISMO LTDA. ME - TRAVEL AGENCY                     CIVIL                                         $8,238.68   UNKNOWN
VPC TECNOLOGIA E SISTEMAS LTDA - MISCELLANEOUS                       CIVIL                                       $825,744.41   UNKNOWN
                                                                                                      TOTAL: $397,724,230.15   UNKNOWN




                                                                    8 of 8
20-11598-jlg   Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                               In re TAM Linhas
                                      Pg 55     Aereas S.A.
                                            of 1367
                                     Case No. 20-11598
         Schedule A/B: Part 11, Question 77 - Other Assets - Intercompany Receivable
                             Counterparty                             Amount
        AEROLINHAS BRASILEIRAS S.A.                                    $65,068,833.01
        CONSULTORÍA ADMINISTRATIVA PROFESIONAL S.A. DE C.V.                $21,504.75
        CORSAIR PARTICIPACOES S.A.                                       $247,823.08
        FIDELIDADE VIAGENS E TURISMO S.A.                              $11,073,360.97
        JARLETUL S.A.                                                    $141,000.00
        LAN ARGENTINA S.A.                                             $13,260,274.00
        LAN CARGO REPAIR STATION LLC                                    $2,944,268.29
        LAN CARGO S.A                                                  $48,905,553.25
        LAN PAX GROUP S.A                                             $258,240,328.82
        LATAM AIRLINES GROUP, S.A.                                    $195,461,886.31
        LATAM AIRLINES PERÚ S.A.                                      $160,307,396.43
        LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.                             $164,310.52
        MULTIPLUS CORRETORA DE SEGUROS LTDA.                               $94,126.62
        TRANSPORTES AÉREOS DEL MERCOSUR S.A.                           $38,394,304.14
                                                        TOTAL:        $794,324,970.20




                                            1 of 1
               20-11598-jlg                  Doc 6        Filed 09/08/20 Entered 09/08/20 17:21:40                                 Main Document
                                                                      Pg 56 of 1367
 Fill in this information to identify the case:

 Debtor name          TAM Linhas Aereas S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              20-11598
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1    See Attached Schedule D                       Describe debtor's property that is subject to a lien             $606,651,859.00              $7,229,637.85
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?

                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.         $606,651,859.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                                                                                            20-11598-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                                                  Pg 57 of 1367

                                                                                                                                               In re Tam Linhas Aereas S.A.
                                                                                                                                                    Case No. 20-11598
                                                                                                                           Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                            Unliquidate
                                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  If Multiple Creditors Have in Interest in                 Description of Debtor's Property                                          Amount of Claim (Do
                                                                                                                                                                      the Same Property, Specific Each      Date Debt was    Subject to the Lien, Nature of                                           not deduct the value Value of Collateral that
       Creditor Name                  Address1                   Address2           City      State   Zip      Country                  Codebtor                      Creditor and Its Relative Priority       Incurred                   Lien                                                          of the collateral)  Supports this Claim




                                                                                                                                                                                                                                                                            d
                                                                                                                                                               CITIBANK (N.A.), BNP PARIBAS S.A., BANCO
                                                                                                                                                               DEL ESTADO DE CHILE (NY BRANCH), BANK
                                                                                                                         LATAM AIRLINES GROUP S.A., TRANSPORTE OF AMERICA (N.A.), BARCLAYS, CREDIT
                                                                                                                         AÉREO S.A., TORDO AIRCRAFT LEASING    SUISSE AG (CAYMAN ISLAND BRANCH),                            FIRST LIEN ON DESIGNATED ENGINE
                                                                                                                         TRUST, CAIQUEN LEASING LLC, LAN CARGO GOLDMAN SACHS, JPMORGAN CHASE BANK                           COLLATERAL V10750, V10622,
CITIBANK (AS ADMIN AGENT,    CITIBANK, N.A., LOAN                                                                        S.A., QUETRO AIRCRAFT LEASING TRUST,  (N.A.), NATIXIS, CO DE CREDITO DE PERU,                      V10646, AND CERTAIN SPARE PARTS;
RCF)                         ADMINISTRATION             1615 BRETT ROAD, OPS 3   NEW CASTLE DE        19720              CONNECTA CORPORATION                  DEUTSCHE BANK AG AND MUFG                      3/29/16       FIRST LIEN                          X               X                           $600,000,000.00              UNKNOWN
CITIBANK (AS L/C ISSUER OF   AV. PAULISTA, 1111 - 10O                                                                                                                                                                       CASH COLLATERAL FOR SBLC
L/C NO. 2028624)             ANDAR                                               SÃO PAULO   SP               BRAZIL                                                                                         3/28/2018      69615367; CASH COLLATERAL           X               X                              $100,000.00              $100,000.00
CITIBANK (AS L/C ISSUER OF   AV. PAULISTA, 1111 - 10O                                                                                                                                                                       CASH COLLATERAL FOR SBLC
L/C NO. 836BGF1900094)       ANDAR                                               SÃO PAULO   SP               BRAZIL                                                                                         3/28/2018      5136613539; CASH COLLATERAL         X               X                             $3,000,000.00           $3,450,000.00
CITIBANK (AS L/C ISSUER OF   AV. PAULISTA, 1111 - 10O                                                                                                                                                                       CASH COLLATERAL FOR SBLC
L/C NO. 836BGS1200005-01)    ANDAR                                               SÃO PAULO   SP               BRAZIL                                                                                         3/1/2018       5130613542; CASH COLLATERAL         X               X                              $851,859.00              $979,637.85
CITIBANK (AS L/C ISSUER OF   AV. PAULISTA, 1111 - 10O                                                                                                                                                                       CASH COLLATERAL FOR SBLC
L/C NO. 836BGS1800004)       ANDAR                                               SÃO PAULO   SP               BRAZIL                                                                                         3/28/2018      69615369; CASH COLLATERAL           X               X                             $2,700,000.00           $2,700,000.00
                                                                                                                                                                                                                                                                                          TOTAL:          $606,651,859.00            $7,229,637.85




                                                                                                                                                         1 of 1
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                                        Main Document
                                                                      Pg 58 of 1367
 Fill in this information to identify the case:

 Debtor name         TAM Linhas Aereas S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11598
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $20,406,636.50
           See Attached Intercompany                                            Contingent
           Payable Schedule                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $763,300,102.12
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                           0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                 783,706,738.62

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                    783,706,738.62




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 59 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                         Address1                       Address2              Address3                  City               State             Zip       Country     Incurred             Basis for Claim                                                                Total Claim
                                          AVENIDA JOAO BAPTISTA PARRA
1 JEC DE VITORIA                          673                                                                             VITORIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               $33.41
1 JEC DO RIO DE JANEIRO                   AVENIDA ERASMO BRAGA 115                                                        RIO DE JANEIRO                                       BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $2,001.19
1 JUIZADO ESPECIAL CIVEL BOA VISTA                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                             $541.67
1 JUIZADO ESPECIAL CIVEL VILA VELHA                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                             $119.47
1 VARA CIVEL DE GUARULHOS                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                             $431.96
1 VARA CIVEL DE VOTUPORANGA                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $1,518.95
1 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $3,668.95
1 VARA DO TRABALHO DE SANTAREM                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $5,723.45
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $1,912.47
10 UNID JURISDIC CIVEL BH                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                             $185.29
10 VARA SISTEMA JEC DE SALVADOR                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $3,506.68
11 JUIZADO ESPECIAL CIVEL RIO DE JA                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                             $146.08
11 VARA CIVEL F REG SANTO AMARO                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                                $5.01
11 VARA JUIZAD ESPEC AMAZONAS                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $1,913.33
                                          AVENIDA MARECHAL
12 JEC RELAC CONSUMO COM RECIFE           MASCARENHAS D 1919                                                              RECIFE                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $673.40
13 VARA DO TRABALHO DE MANAUS                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                             $111.39
14 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $6,767.51
14 VARA DO TRABALHO DE RECIFE                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                               $53.11
17 UNIDADE JEC FORTALEZA                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                               $64.71
17 VARA CIVEL DE PORTO ALEGRE                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $1,604.31
1ST CHOICE AEROSPACE                      3000 KUSTOM DR                                                                  HEBRON                  KY              41048-8163                   VARIOUS       ACCOUNTS PAYABLE                                                                          $631,032.00
                                          AV FLORIANO PEIXOTORUA VICE-
2 JEC DE COMARCA CAMPINA GRANDE           PREF SN                                                                         CAMPINA GRANDE                                       BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $2,753.57
2 JEC IMPERATRIZ                          AV PRUDENTE DE MORAES SN                                                        IMPERATRIZ                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               $40.46
2 JUIZADO ESPECIAL CIVEL DE ANAPOLI                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                             $187.23
2 JUIZADO ESPECIAL CIVEL DE BRASILI                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,225.32
2 JUIZADO ESPECIAL CIVEL RJ                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $256.70
2 TABELIAO DE NOTAS                                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                               $18.99
2 VARA CIVEL DE ARARANGUA                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                             $336.42
2 VARA CIVEL FORO DE BAURU                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                            $1,688.37
2 VARA DO TRABALHO DE PALMAS                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                            $1,048.93
2 VARA JUIZ ESP CIVEL VERGUEIRO SP                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                             $196.33
2.0 HOTEIS BOA VISTA LTDA                 RODOVIA 174 2315                                                                BOA VISTA                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               $16.58
20 VARA CIVEL DO RIO DE JANEIRO                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $147.37
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                          RUA ARMINIO DA SILVA, 1453, SALA                                                                                                                                   UNDER FREQUENT FLYER
2A CERTIFICACAO DIGITAL SA                5                                CENTRO                                         RIO GRANDE DO SUL                       99560000     BRAZIL          VARIOUS       PROGRAM                         X            X                                             UNKNOWN
                                          R ANTONIO AUGUSTO DE BARROS
2SIMPLE CONSULTORIA E COMERCIO DE S       334 334                                                                         SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $4,584.40
3 JEC CENTRAL COM CAMPO GRANDE            RUA SETE DE SETEMBRO 174                                                        CAMPO GRANDE                                         BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $3,446.91
3 JUIZADO ESPECIAL CIVEL DE MARINGA                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                             $582.61
3 JUIZADO ESPECIAL CIVEL LONDRINA                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                             $998.02
3 VARA DO TRABALHO DE FORTALEZA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $345.12
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                               $15.62
31 VARA DO TRABALHO RIO JANEIRO                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $3,303.78
37 VARA CIVEL F CENTRAL SAO PAULO                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                               $96.59
3M DO BRASIL LTDA                         ROD ANHANGUERA SN                                                               SUMARO                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $216.60
                                          RUA JUIZ ALEXANDRE MARTINS DE
4 JEC DE VITORIA                          C 130                                                                           VITORIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               $92.81
4 JUIZADO ESPECIAL CIVEL CUIABA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $393.31
4MAP IT CONSULTING SERV TECNO INFOR       RUA BELCHIOR DE AZEVEDO 156.                                                    SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $4,184.60
5 ESTRELAS PAPEIS E EMBALAGENS LTDA       R FREDERICO VOGHT 1213                                                          RIO NEGRINHO                                         BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $359.50
                                                                                                                          APARECIDA DE
5 ESTRELAS SPECIAL SERV LIMPEZA LTD       RUA ARARAS SN. SN                                                               GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $5,972.00
                                                                                                                          APARECIDA DE
5 ESTRELAS SPECIAL SERVI NORTE NORD       RUA ARARAS SN. SN                                                               GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $193.80
5 JUIZADO ESPEC CIVEL PORTO ALEGRE                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                             $493.77
5 TABELIAO DE NOTAS DE SAO PAULO          R AMERICO BRASILIENSE 1863                                                      SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               $15.06
5 VARA CIVEL DE JI PARANA RO                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                             $695.66
5 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                               $44.25
6 VARA CIVEL CURITIBA                                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $1,970.87
6 VARA CIVEL DE SANTO AMARO                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $317.51
6 VARA DO TRABALHO DE CAMPINAS                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $195.93
                                                                                                                                                                                                             OPERATING LEASE (ROTABLE
777 COMPONENTS LEASING. LLC (AS LESSOR,                                                                                                                                                                      SPARE PARTS); GA TELESIS LLC
BOEING 777 PARTS)                         1850 NW 49TH STREET                                                             FORT LAUDERDALE         FL              33309                       9/28/2018      S&LB                            X            X                                             UNKNOWN




                                                                                                                                      1 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 60 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                          Address1                      Address2              Address3                  City                State            Zip       Country     Incurred              Basis for Claim                                                             Total Claim
8 JEC DE VITORIA                           RUA DAS PALMEIRAS 685                                                          VITORIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $2,995.34
8 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                              $94.56
8 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $3,189.05
9 JUIZADO ESPECIAL CIVEL SAO LUIS                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                           $2,145.08
A DE S RAMALHO JUNIOR COM MORANGOS                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $2,065.46
A H EMPREENDIMENTOS COMERCIAL LTDA         AER BR 104                       KM 91 SN.                                     RIO LARGO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $1,971.73
A H EMPREENDIMENTOS COMERCIAL LTDA         AER BR 104                       KM 91 SN.                                     RIO LARGO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $1,640.08
A H EMPREENDIMENTOS COMERCIAL LTDA         AER BR 104                       KM 91 SN.                                     RIO LARGO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $369.07
A J AIRCRAFT LTDA                          RUA ANHANGERA 408                                                              AMERICANA                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $1,569.58
A M DA SILVA OLIVEIRA                                                                                                                                                          BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $133.81
A OTAVIO SOBRINHO ME                       R SIMPLICIO MOREIRA 3085. 3085                                                 IMPERATRIZ                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $321.41
A PROFESSIONAL AVIATION SERVICES CO        6270 NW 37TH AVE                                                               MIAMI                   FL              33147-7522                   VARIOUS       ACCOUNTS PAYABLE                                                                        $265,358.87
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
A R LOUREIRO LOCACAO DE VEICULOS           N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
A S BRAGA AGENCIA DE TURISMO-ME            N/A                                                                            N/A                     N/A             N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
A. C. D. M.                                N/A                                                                            N/A                     N/A             N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
A.C. EXPRESS LINE INC                      499 EAST 41 STREET                                                             HIALEAH                 FL              33013                        VARIOUS       ACCOUNTS PAYABLE                                                                          $3,670.10
AAF DO BRASIL PROD ODONTO LTDA ME          AV DOS ESTUDANTES 1999                                                         IBIPORA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $737.02
AAF SPARES LLC                             9730 NW 114TH WAY                                                              MEDLEY                  FL              33178-1177                   VARIOUS       ACCOUNTS PAYABLE                                                                         $33,750.00
                                           1100 1100 1100 NORTH WOOD
AAR CORP                                   DALE ROAD                                                                      CHICAGO                 IL              60191                        VARIOUS       ACCOUNTS PAYABLE                                                                         $17,000.00
                                           1100 1100 1100 NORTH WOOD
AAR DISTRIBUTION                           DALE ROAD                                                                      CHICAGO                 IL              60191                        VARIOUS       ACCOUNTS PAYABLE                                                                        $308,398.81
                                           1100 1100 1100 NORTH WOOD
AAR LANDING GEAR SERVICES                  DALE ROAD                                                                      CHICAGO                 IL              60191                        VARIOUS       ACCOUNTS PAYABLE                                                                          $1,244.92
ABA AIR GROUP LLC                          9 NW 58TH ST UNIT                                                              DORAL                   FL              33126                        VARIOUS       ACCOUNTS PAYABLE                                                                        $794,200.08
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
ABADIA JOSE DE OLIVEIRA                    N/A                                                                            N/A                     N/A             N/A          N/A               N/A         RESERVATION                   X            X              X             X                UNKNOWN
ABAV ASSOC. BRAS.DE AGENCIAS DE VIA        AV. VIEIRA DE CARVALHO           115 8 ANDA                                    SÃO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $785.62
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABDECON - ASSOCIAÇÃO BAIANA DE DEFESA DO                                                                                                                                                                     LITIGATION - DELAY /
CONSUMIDOR                                 N/A                                                                            N/A                     N/A             N/A          N/A               N/A         CANCELLATION / ASSISTANCE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABDON BANDEIRA ANDRE FILHO                 N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABDUL KARIM RACHED AMINE                   N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ABEL ALBERTUS BEZUIDENHOUT                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                           $931.00
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABEL ARMANDO NOWOSIOLSKI                   N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABEL CAIO DE CARVALHO                      N/A                                                                            N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABEL CARLOS DE SOUSA COUTINHO              N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABEL CARLOS DE SOUSA COUTINHO              N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ABEL CHICORA                               N/A                                                                            N/A                     N/A             N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABEL DA SILVA MIRANDA                      N/A                                                                            N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ABEL HENRIQUE FERRAZ DE QUEIROZ            N/A                                                                            N/A                     N/A             N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABEL MACHADO VERDEJO                       N/A                                                                            N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABELARDO APARECIDO BETTONI                 N/A                                                                            N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABELARDO PIO VILANOVA E SILVA              N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ABERJE ASSOCIACAO BRASILEIRA DE COM        AV ANGELICA 1757. 1757                                                         SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $525.27
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - PRE-
ABIGAIL AMANDA DE JESUS                    N/A                                                                            N/A                     N/A             N/A          N/A               N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - BOARDING
ABILIO ALVES DA SILVA NETTO                N/A                                                                            N/A                     N/A             N/A          N/A               N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                                                      2 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 61 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                        Address1                     Address2              Address3                 City                State             Zip         Country      Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ABILIO KYRILLOS FILHO                    N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABML SERVICOS DE LOCACAO LTDA EPP        N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABNER BRAGATTI GOMES                     N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
ABNER DE SOUZA                           N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABNER PAULO ALVES                        N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABNER SOUZA NASCIMENTO                   N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ABRAAO HENRIQUE DE LIRA DA SILVA         N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABRAAO LUCAS LOPES DO NASCIMENTO         N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ABRAHAO JEFFERSON BATISTA SILVA          N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ABRAHAO LINCOLN SAUAIA FILHO             N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                   X            X              X             X                UNKNOWN
ABROLHOS RESTAURANTE LIMITADA            AV VINTE DE JANEIRO SN                                                        RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $25.67
ABSI SERVICE COMERCIO DE INSTRUMENT      RUA GENERAL LECOR 979                                                         SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $175.88
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ABSOLUT BANK FOMENTO COMERCIAL EIRELLI   N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - GENERAL           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AC PARCERIA E TERRAPLENAGEM LTDA         N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
AC PEREIRA DE OLIVEIRA                   RUA DOUTOR MOREIRA 202                                                        MANAUS                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $1,162.03
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - BOARDING
ACACIO OLIVEIRA FRAGA                    N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ACACIO ROCHA DOS SANTOS JUNIOR           N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ACACIO ROCHA DOS SANTOS JUNIOR           N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ACACYO RAFFAELL ALMEIDA DA SILVA         N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ACACYO RAFFAELL ALMEIDA DA SILVA         N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                         AVENIDA BRIGADEIRO FARIA LIMA
ACADEMIA DE VIAGENS CORPORATIVAS LT      2369                                                                          SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $197.65
ACAY APART HOTEL LTDA ME                 AVENIDA CUIABA 2606                                                           SANTAROM                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $520.05
ACCELYA WORLD, S.L.U.                    BRAVO MURILLO 377 - 7¦                                                        MADRID                                  28020        SPAIN              VARIOUS       ACCOUNTS PAYABLE                                                                          $46,556.88
ACCENTURE DO BRASIL LTDA                 R ALEXANDRE DUMAS 2051                                                        SÃO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                       $1,502,928.04
ACCENTURE DO BRASIL LTDA                 R ALEXANDRE DUMAS 2051                                                        SÃO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                        $863,184.29
ACCENTURE DO BRASIL LTDA                 R ALEXANDRE DUMAS 2051                                                        SÃO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $926.13
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                         8375 RUE BOUGAINVILLE, SUITE                                                                                                                                        UNDER CRITICAL AIRLINE
ACCESRAIL (DEUTSCHE BAHN)                100                                                                           MONTREAL               QC               H4P 2G5      CANADA             VARIOUS       AGREEMENTS                     X            X                                             UNKNOWN
ACCESSTAGE TECNOLOGIA LTDA               AV PAULISTA 2313                                                              SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $2,986.71
                                         AVENIDA ISIDORA GOYENECHEA
ACCIONA AIRPORTS AMERICAS SPA            2800                                                                          LAS CONDES                                           CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                          UNKNOWN

ACCOR HOTELINVEST UK LTD                 10 HAMMERSMITH GROVE.                                                         LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                             $102.75
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - ACCIDENT /
ACE SEGURADORA                           N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INCIDENT                       X            X              X             X                UNKNOWN
                                                                         PRACA GEN. GENTIL      10 ANDAR. CIDADE
ACESSO DIGITAL TECNOLOG INFORMACAO       LARIANNE REZENDE SILVA          FALCAO, 108            MONCÕES                SAO PAULO              SP               4571150      BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $2,241.96
                                         ACG AIRCRAFT LEASING IRELAND    THE SWEEPSTAKES,                                                                                                                    OPERATING LEASE (AIRCRAFT);
ACG (AS MANAGER OF 2734)                 LIMITED, ALEXANDRA HOUSE        BALLSBRIDGE                                   DUBLIN                                               IRELAND            4/6/2006      MSN 2734                       X            X                            X               $578,870.97
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ACHILES AUGUSTUS CAVALLO                 N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ACHILES NUNES DOS SANTOS JUNIOR          N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ACILEGNA PALMEIRA DE TEIVE E ARGOLO      N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN




                                                                                                                                  3 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 62 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                          Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ACIR BENTO GARCIA                          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ACIT - ASSOCIACAO EMPRESARIAL DE TUBARAO   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ACM FRETAMENTO E TURISMO LTDA ME                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                          $3,428.32
ACT SISTEMAS HIDRAULICOS LTDA              R FLORIANOPOLIS 622. 622                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $134.23
ACTION RESEARCH CORPORATION DBA A          34A FREEDOM CT                                                   GREER                 SC                29650-4525                     VARIOUS       ACCOUNTS PAYABLE                                                                         $35,200.00
ACTION TRAVEL S.A.                         TUCUMAN 359                                                      LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $7,030.42
ACTOS COMERCIO IMPORTACAO E EXPORTA        AV INDUSTRIAL 2397. 2397                                         SANTO ANDRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,863.75
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ACUCENA TRAYA                              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ACYR PEREIRA DE ARAUJO JUNIOR              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ADA FERNANDA SALES NAZARENO                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADA JULIANA CABRAL DA SILVA MACEDO         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADAELTON LOPES DE LIMA                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAGILSON PEREIRA DA SILVA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAIL MANTELATTO GONCALVES                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADAILTON AQUINO DE FREITAS                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAILTON BRITO DA SILVA                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAILTON JOSE ALMEIDA                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ADAILTON NASCIMENTO BRITO                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAILTON SANTANA DE SOUZA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ADAILZA RIQUE NARCISIO                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ADAIR ALVES DA SILVA                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
ADAIR FERNANDES MURTA JUNIOR               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ADAIR JOAO IOCA                            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAIZA MACEDO SILVA                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ADAIZI DA SILVA ALMEIDA                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADALBERTO ALMEIDA ASSUNCAO                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADALBERTO CANDIDO VIEIRA                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ADALBERTO CARVALHO DE REZENDE              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ADALBERTO CARVALHO DE REZENDE              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADALBERTO EXTERKOTTER                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADALBERTO FIORE                            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADALBERTO FIORE                            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ADALBERTO LUIZ AGOSTINI                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,717.83




                                                                                                                      4 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 63 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ADALBERTO MUFARIG                      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALBERTO OLIVEIRA DO NASCIMENTO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALBERTO PASCELLI MEDEIROS ARAUJO     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALBERTO SANTOS DE JESUS              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALEISON PAIVA DANTAS                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALGISA CANCADO ALMEIDA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ADALGISA TERESA DE OLIVEIRA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ADALGIZA DE LEON ALANO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ADALGIZO LUIZ VARGAS SARMENTO JUNIOR   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALMICIO DA LAPA CARGNIN              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALMIR GIRARDI                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - PRE-
ADALSIMA ALVES ALEXANDRE               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
ADALTO GOMES DA SILVA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADALTON ROBERTO GRANDE                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ADAMIS SILVA DA COSTA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ADAMS                                  4141 N PALM ST                                              FULLERTON              CA               92835-1025                     VARIOUS       ACCOUNTS PAYABLE                                                                          $5,923.00
                                                                                                                                                                                        PENDING LITIGATION -
ADAO CAETANO                           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADAO DANTAS DE OLIVEIRA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADAO DANTAS DE OLIVEIRA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADÃO DANTAS DE OLIVEIRA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - SPECIAL
ADAO FEITOSA CAMPOS                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - SPECIAL
ADAO JOSE RIBEIRO NETO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADAO LOURENCO CONDESSA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ADAO PEDRO DA SILVA                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ADAPTCAR VEICULOS ESPECIAIS SERV LT    RUA SAO MATEUS 116.                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,554.06
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ADAUTO ALVES DAMANTE DA SILVA          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADAUTO GALDINO RICARDO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADAUTO GALDINO RICARDO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ADAUTO KARKOSKI NETO                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                       THE OAKS CREWE
ADB SAFEGATE AIRPORT SYSTEMS UK LTD    ROADWYTHENSHAWE.                                            MANCHESTER                                           LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                            $770.47
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ADCELI NOBRE DA SILVA JESUS            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ADDA MATHEUS RAPHAEL                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                              5 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 64 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                         Address1   Address2              Address3                 City                State             Zip         Country      Incurred             Basis for Claim                                                              Total Claim

ADDISON LEE LTD                           35-37 WILLIAM ROAD.                                         LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                            $442.90
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADEBALDO MAIA LEITE                       N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADEBALDO MAIA LEITE                       N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADEILDO BEZERRA DE LUCENA                 N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADEILSON AMANCIO DOS SANTOS               N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADEIR KLEVISON DE SOUZA SILVA             N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADEJAIR GONCALVES DE OLIVEIRA             N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELAR ANTONIO MOTTER                     N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELAR JULIO BORTOLAZ NETO                N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADELCIO DO ESPIRITO SANTO                 N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELGIDES GORETI VANINI                   N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELIA DUTRA DA SILVA                     N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELIA PROCOPIO CAMILO                    N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELIA PROCOPIO CAMILO                    N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELICE MOTTA BORGES                      N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELICE MOTTA BORGES                      N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELINA DE LIMA E SILVA                   N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADELINA MARIA FERREIRA                    N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELINA SOARES BARBOSA                    N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELINE MARIE CHRISTIANE FRANCOISE MERLIER N/A                                                        N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELIO FERNANDES DA SILVA                 N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELITA KELEN ANTUNES GOMES               N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELITA KELEN ANTUNES GOMES               N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADELMO CALDEIRA DOS SANTOS                N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELSO SENA DE OLIVEIRA                   N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELSO SENA DE OLIVEIRA                   N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ADELSON BONFIM                            N/A                                                         N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADELSON MARCOS                            N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ADEMAR DA ROSA FILHO                      N/A                                                         N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ADEMAR MUNIZ PORTELLA                     N/A                                                         N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                 6 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 65 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                 Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
ADEMILSON DE FREITAS CORDEIRO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMILSON DE FREITAS CORDEIRO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMILSON DE FREITAS CORDEIRO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
ADEMILSON PALHARIN                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR ANSELMO JOSE CORDEIRO        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR CARDOSO LEDO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADEMIR CESTARI                      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR COSTA DA SILVA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR DO NASCIMENTO FERRAZ         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR DO NASCIMENTO FERRAZ         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR DO NASCIMENTO FERRAZ         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ADEMIR GONCALVES MILEIPP            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEMIR HENTZ                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADEMIR MAÇANEIRO                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADEMIR MENDES PUJOL                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADEMIR MENDONCA DE CARVALHO         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADEMIR PEREIRA RAMOS JUNIOR         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADEMIR SILVA                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADEMIR SOUSA ARRUDA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADEMIR VANIN                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADENILDE DA SILVA VIEIRA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADENILSON DOS SANTOS CHAVES         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADENILSON LIMA NUNES                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADENISE LORENCI WOICIECHOWSKI       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ADEPT FASTENERS INC                 28709 INDUSTRY DR                                           VALENCIA               CA               91355-5414                     VARIOUS       ACCOUNTS PAYABLE                                                                         $23,571.50
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ADER LUCIO MACHADO                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADERBAL DA SILVA GRILLO             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADERBAL PEREIRA DE MATOS            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ADERBAL SOUZA COSTA JUNIOR          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ADERE PRODUTOS AUTO ADESIVOS LTDA                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $2,161.44
                                                                                                                                                                                     PENDING LITIGATION -
ADERINETE DO CARMO DE SOUZA NUNES   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ADEVALDO DE ALMEIDA NOBRE           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                           7 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 66 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADEVANILSON ROMAO DE FREITAS          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADHEMAR EUCLYDES DE SOUZA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADILA JAQUELINE ROSARIO DE PINHO      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADILAN OLIVEIRA DE SOUSA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILINA MARIA PINHEIRO MARTINS        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADILSON ALMEIDA MACEDO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADILSON AMORIM PUERTES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADILSON APARECIDO GONCALVES           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON CARLOS DA SILVA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON CRISTIANO LEONARDI            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
ADILSON D ANGELO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
ADILSON D ANGELO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON DOMINGOS DA SILVA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADILSON JOSE FERREIRA MANOEL          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON JOSE SANTOS RIBEIRO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADILSON MICHALSKI                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADILSON NERIS DE JESUS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON PIRES DE LIMA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON RODRIGUES DE ARAUJO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON RODRIGUES DE MORAIS           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADILSON RUSSO DE MORAES               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADILSON SANTOS CONCEICAO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILSON SANTOS FERREIRA DE ALMEIDA    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADILSON TEODOSIO GOMES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILTON CARBONI JUNIOR                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILTON DE CARVALHO GONCALVES         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADILTON JOSE SILVA DOS SANTOS         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADIMILSON VIEIRA DUARTE               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADINAIR MEDEIROS DA SILVA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN

ADINES VALMORBIDA BARATIERI 1468619   RUA BENTO GONCALVES 2917. 2917                                         CAXIAS DO SUL                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $199.40
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADINOEL FERREIRA DE ALMEIDA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                       8 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 67 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                            Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ADINOEL FERREIRA DE ALMEIDA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADIRSON DE SOUZA E SILVA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
ADISER COMERCIO DE ALIMENTOS LTDA                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                             $494.04
                                                                                                                                                                                                       PENDING LITIGATION -
ADISON CARVALHO SANTOS                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADJUTO RODRIGUES AFONSO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ADLER MARINHO GOULART                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ADLINE ADA DE LIMA CASTRO                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
ADM.DE AEROP.Y SS.AUX.A LA NAVEGACI         AV.MONTES 716 PISOS 3 AL 5                                            LA PAZ                                               BOLIVIA           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                       PENDING LITIGATION -
ADMILSON BARBOSA RIBEIRO                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
ADMILSON CONCEICAO DE CASTRO TEIXEIRA                                                                                                                                                                  PENDING LITIGATION - CIVIL
JUNIOR                                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ADMILSON DA SILVA FREITAS                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ADMILSON SANTOS MEDEIROS                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
ADMINIST BENS SAO FRANCISCO LTDA EP         AVENIDA DOM PEDRO I 418                                               OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,121.72
ADMINIST. FEDERAL DE INGRESOS PUBLI         HIPÓLITO YRIGOYEN 370 - PB                                            BUENOS AIRES                            C1086        ARGENTINA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
ADMINISTRACION NACIONAL                     VIAMONTE 570 PISO:1                                                   BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
ADMINISTRACION NACIONAL DE AVIACION         AV PASEO COLON, 1452                                                                                                                         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                       POTENTIAL OBLIGATION
                                            RUA MINISTRO JESUINO CARDOSO,                                                                                                                              UNDER FREQUENT FLYER
ADMINISTRADORA DE CARTÕES SICREDI LTDA      454 - VILA NOVA CONCEIÇÃO                                             SAO PAULO              SP               04544-051    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
ADMINISTRATIVE PROCEEDING AT CETESB                                                                                                                                                                    PENDING LITIGATION -
COMPANHIA AMBIENTAL DO ESTADO DE SAO                                                                                                                                                                   ENVIRONMENTAL
PAULO                                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ADMINISTRATIVE PROCEEDING AT COMPANHIA                                                                                                                                                                 ENVIRONMENTAL
AMBIENTAL DO ESTADO DE SÃO PAULO - CETESB N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ADMINISTRATIVE PROCEEDING AT COMPANHIA                                                                                                                                                                 ENVIRONMENTAL
AMBIENTAL DO ESTADO DE SÃO PAULO - CETESB   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT IBAMA -
NUCLEO TECNICO SETORIAL DESCENTRALIZADO                                                                                                                                                                PENDING LITIGATION -
DE INSTRUCAO PROCESSUAL DE AUTOS DE                                                                                                                                                                    ENVIRONMENTAL
INFRACAO                                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT IBAMA -
NUCLEO TECNICO SETORIAL DESCENTRALIZADO                                                                                                                                                                PENDING LITIGATION -
DE INSTRUCAO PROCESSUAL DE AUTOS DE                                                                                                                                                                    ENVIRONMENTAL
INFRACAO - SP                               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                      ENVIRONMENTAL
RECURSOS NATURAIS - IBAMA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                      ENVIRONMENTAL
RECURSOS NATURAIS - IBAMA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                      ENVIRONMENTAL
RECURSOS NATURAIS - IBAMA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO
BRASILEIRO DO MEIO AMBIENTE E DOS
RECURSOS NATURAIS RENIVAVEIS                                                                                                                                                                           PENDING LITIGATION -
SUPERINTENDENCIA DO IBAMA NO ESTADOS DE                                                                                                                                                                ENVIRONMENTAL
MINAS GERIAS                                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                      ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                      ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                      ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN




                                                                                                                             9 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 68 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                          Total Claim
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       PENDING LITIGATION -
RECURSOS NATURAIS RENOVAVEIS - IBAMA PA -                                                                                                                                               ENVIRONMENTAL
NUCLEO DE FISCALIZACAO - NUFIS - PA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS IBAMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS IBAMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       PENDING LITIGATION -
RECURSOS NATURAIS RENOVAVEIS IBAMA CE                                                                                                                                                   ENVIRONMENTAL
NUCLEO DE FISCALIZACAO NUFIS CE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                  PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                       ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS NUIP SP        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE            X            X              X             X                UNKNOWN




                                                                                                            10 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 69 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVAVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVAVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVAVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVÁVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVÁVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVÁVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVÁVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                 PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS                                                                                                                                                 ENVIRONMENTAL
NATURAIS RENOVÁVEIS - IBAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADMINISTRATIVE PROCEEDING AT INSTITUTO DO                                                                                                                                              ENVIRONMENTAL
MEIO AMBIENTE DE ALAGOAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADMINISTRATIVE PROCEEDING AT INSTITUTO DO                                                                                                                                              ENVIRONMENTAL
MEIO AMBIENTE DE ALAGOAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADMINISTRATIVE PROCEEDING AT MINISTÉRIO                                                                                                                                                ENVIRONMENTAL
DO MEIO AMBIENTE/IBAMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADMINISTRATIVE PROCEEDING AT MINISTÉRIO                                                                                                                                                ENVIRONMENTAL
PÚBLICO DO ESTADO DA PARAÍBA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADMS TADEU DOS SANTOS FARIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADNA FERREIRA SILVA GARCIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADNA PONTES ELOY                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADNERIA NISIA PAULINA DE MEDEIRO PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADNICLENES FERREIRA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ADNILSON DE SOUZA NUNES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADNILSON RIBEIRO FILHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADNILTON HEBERT PINTO ESTEVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADNILTON HEBERT PINTO ESTEVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADOLAR NARDES JUNIOR                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ADOLFO GABRIEL RICARDO DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADOLFO IGNACIO BARROS ROMO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADOLFO IGNACIO BARROS ROMO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADOLFO PEREZ FONSECA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ADOLFO RANBERT PONTES CASTELLAN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           11 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 70 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
              Creditor Name                      Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                           PENDING LITIGATION -
ADONIAS DE SENA FERREIRA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ADONIAS FERNANDES DE MEDEIROS NETTO   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                      CAPELLE AAN DEN
ADP INTERNATIONAL SERVICES BV         LYLANTSE BAAN 1                                                 IJSSEL                                               NETHERLANDS       VARIOUS       ACCOUNTS PAYABLE                                                                              $569.69
ADP-AEROPORTS DE PARIS                ORLY SUD 103 ORLY SUD 1                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRESSE NUANCE OLIVEIRA DE ARAUJO     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                           POTENTIAL OBLIGATIONS
                                                                                                                                                                                           UNDER CRITICAL AIRLINE
ADRIA                                                                                                                                                                        VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
ADRIA BITENCOURT DA SILVA             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ADRIA BORGES SILVA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ADRIANA ALMEIDA DE ARAUJO             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA ALVES DE ALMEIDA BRAUM        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA APARECIDA DA SILVA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
ADRIANA APARECIDA DE MORAES                                                                                                                                                                PENDING LITIGATION - CIVIL
RADOVANOVICH                          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - BOARDING
ADRIANA APARECIDA POVODENIAK          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
ADRIANA APARECIDA SANGA 31191654842   RUA JOSO MARRARA 432                                            SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,247.57
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA ARAUJO PEREIRA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA ARAUJO PEREIRA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ADRIANA ATALYTA CARDIN SPADA          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - PRE-
ADRIANA BANDEIRA LAUAR                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA BARBOSA DE PAULA CRUZ         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA BERNARDOCKI                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
ADRIANA BETTEGA CASTOR                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
ADRIANA BORGES DELGADO                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
ADRIANA BORGES DELGADO                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ADRIANA BORGES RAMOS                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA CARLA CUTRIM SOARES           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA CASTILHO PEREIRA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
ADRIANA COIMBRA RODRIGUES             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
ADRIANA CRISTINA SIQUEIRA CALAZANS    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA CUNHA DE ABREU SILVA          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ADRIANA DA COSTA SOUSA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                               12 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 71 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA DA SILVA DIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ADRIANA DE ABREU SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANA DE ARAUJO SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA DE AZEVEDO GUIMARAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA DE CARVALHO MONTEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA DE KASSIA RIBEIRO PIMENTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA DE OLIVEIRA BELARDINELLI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANA DE SOUZA FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ADRIANA DE SOUZA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
ADRIANA DIAS DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA DIB DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA DIB DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA EVANGELISTA FERNANDES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA FARIA FERREIRA NOGUEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA FARIA FERREIRA NOGUEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA FARIA GONTIJO ASSUNCAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ADRIANA FARIA GONTIJO ASSUNCAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA FARIAS HACKMANN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA FIGUEIREDO LANDIM           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA FREIRE DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANA GABRIEL CARRIEL LOUZADA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA GOMES DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANA GOMES DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ADRIANA GOMES DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA GOMES MOCHIZUKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA GOMES MOCHIZUKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANA GOMES MOCHIZUKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANA GOMES OLIVEIRA CAVALCANTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA GOMES RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANA GOULART SPANHOLI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    13 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 72 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA GRAMACHO BAHIA DE FREITAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA GRUMBERG                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA HARUMI IGASHIYAMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA LASAS PRADO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA LASAS PRADO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA LEAL IBIAPINA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ADRIANA LEON RAMIREZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA LESSA GAMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA LIMA DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ADRIANA LOMBARDO GARCIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA LOSCHIAVO MARCHETTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ADRIANA MARCIA DE CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ADRIANA MARIA DOS SANTOS PAGLIARINI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MARIA LOCH                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - ACCIDENT /
ADRIANA MARIA QUAGLIATO VESSONI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MARIA SILVA CUTRIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MARIA VIDAL GIANNOTTI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MARQUES DE BRITO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MARQUES DE BRITO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ADRIANA MARTINS DA CRUZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ADRIANA MARTINS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
ADRIANA MARTINS DE JESUS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MARTINS NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MATTOS SIMOES ROSSETTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MELO DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MESQUITA RAMOS GOULART          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MIGUEL DE SOUZA BARBOSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MILANI DE CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ADRIANA MONTEIRO TAJRA CASTELO BRANCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ADRIANA MORALES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MUDENUTI DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ADRIANA MULLER LARA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ADRIANA NAKAHARA HIRATA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        14 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 73 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA NEVES CABRAL MIRANDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA NEVES CABRAL MIRANDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA NUNES WOLFFENBUTTEL      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ADRIANA OLIVEIRA MENEZES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA OLIVEIRA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA PADUA DE MATTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ADRIANA PEREIRA DIAS FRANCO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ADRIANA PEREIRA MACHIN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ADRIANA PINHEIRO AREDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA PINTO MARTINS COUTINHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA PIRES DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ADRIANA RAFAEL GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA REGINA SOARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA REGINA SOARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ADRIANA REZENDE FERNANDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA ROCHA RIBEIRO ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA ROCHA RIBEIRO ARAÚJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA RODRIGUES FONTENELE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA RODRIGUES NOGUEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA RUWER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA SANTOS DE ARRUDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA SANTOS VALOIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA SAROLLI SARAIVA GOMEZ    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ADRIANA SENA DE JESUS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ADRIANA SILVA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA SILVA OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ADRIANA VIANA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA VIEIRA DE LUCENA CRUZ    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ADRIANA VIEIRA FARIAS MUSSI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                 15 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 74 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
              Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
ADRIANA VIEIRA ZAHDI MACHADO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE BATISTA FERREIRA VINAGRE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE BORBA KARSBURG             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANE BURTET GHISI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE CRISTIANE TURMAN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANE CRISTINA ZEVE DE SOUSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANE DAHER ABU JAMRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE DO ESPIRITO SANTO RANGEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE FATIMA DARIVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE FORMIGHIERI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE KATIA FACCIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE LUIZA SODRE DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE LUIZA SODRE DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE MARIA GABARDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE MATOS DE ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANE NOGUEIRA NAVES PEREZ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANE SILVINO DE MOURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ADRIANE WENDLAND FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANO AMARAL TAVARES FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO ANTONIO DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANO BREUNIG                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ADRIANO BREUNIG JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO CARREIRO DE MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO COSMO DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO DA FONTE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANO DA SILVA CORDEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ADRIANO DA SILVA CORDEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ADRIANO DA SILVA CORDEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO DA SILVA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO DA SILVA SPADETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ADRIANO DE ARAUJO BRITO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   16 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 75 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO DE CASTRO ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO DE FARIA AUGUSTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO DE MENDONCA PIMENTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO DE PADUA NAKASHIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ADRIANO DE PADUA NAKASHIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ADRIANO DE PADUA NAKASHIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO DE SOUZA CALMON SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO DRUMOND                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO ELIAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO FONSECA GLORIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO FRANCISCO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO FRIEDRICH PRETTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO GABRIEL ZEN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO GABRIEL ZEN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO GARCIA MAGALHAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO GENIS GHELMAN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO GESUINO SERAFIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO GESUINO SERAFIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO GONCALVES CORTEZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO GUINZELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO HEEMANN PEREIRA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO HENRIQUE BAPTISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO HENRIQUE BAPTISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO HENRIQUE FONTANINI GONZALEZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO JACINTHO PACHECO AMARO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO JOSE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO JOSE DE SOUZA LOURES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO LEINEKER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO LEONEL REZENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO LIMA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      17 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 76 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO LIMA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO LOBAO DE SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO MACHADO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO MARCELO BATISTA MARIANO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO MARCOS FURTADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO MARCUS BRITO DE ASSIS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO MARCUS URIZZI TEIXEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO MARTINS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO MOREIRA AVILA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO MOURA FERREIRA DE SOUSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
ADRIANO NEVES DA SILVA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO NEVES DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO NOGUEIRA CASEMIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO OBACH LEPPER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO OLIVEIRA BRANDAO FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO OLIVEIRA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO OLIVEIRA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO OLIVEIRA LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO OSCAR ROCHA DINIZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO PAULO BRUNETTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO PRADO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO ROBERTO BRASILIANO PEREZ    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO ROBERTO DE ARAUJO CARDOSO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO ROBERTO DE ARAUJO CARDOSO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO ROTELA FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO SANTOS DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO SANTOS SERAFIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ADRIANO SANTOS SERAFIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO SANTOS SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ADRIANO SANTOS SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ADRIANO SCHULZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    18 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 77 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                       Address1           Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO SELVA                           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIANO SILVA DE ALMEIDA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO SOARES MARTINS                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO SOUSA COSTA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIANO SOUSA LEAL                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
ADRIANO VICENTE RODRIGUES                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                              $46.04
                                                                                                                                                                                                  PENDING LITIGATION -
ADRIANO WANDERLEY DE BARROS             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIEL LOPES FERREIRA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIELE CRISTINA BARROS GOMES           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIELE NEPOMUCENO DE AZEVEDO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIELLE CRISTINA DE SOUZA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADRIELLE WESLEIANA AMARO PINTO          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIELLY DE ARAUJO MARQUES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIELY EVANGELISTA BARROSO             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
ADRIEN SYLVAIN BAYLE                    AVENIDA SAO LUIS 71.                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $16.21
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADRIENE MARIA DE MIRANDA VERAS          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADRIVAN DA SILVA BERNARDES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADROALDO BROCH                          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADROALDO NOBREGA FONSECA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADSON ALMEIDA DA SILVA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ADSON ALMEIDA DA SILVA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADSON DA CONCEICAO NASCIMENTO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ADSON SILVA FRANCO                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ADVAIR ZAGUE                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
ADVENTURE TRAVEL AGENCIA DE VIAGENS E                                                                                                                                                             PENDING LITIGATION - CIVIL
TURISMO                                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                   UNKNOWN
ADVOCACIA MARIZ DE OLIVEIRA             AV PAULISTA 1048. 1048.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $10,791.83
ADYEN DO BRASIL LTDA                    AVENIDA NACÕES UNIDAS 14261.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $28,274.86
AECFA                                   PEONIAS 12.                                                          MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AECIO BRUNO DA CUNHA LIMA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
AEGAN                                                                                                                                                                               VARIOUS       AGREEMENTS                    X            X                                                UNKNOWN
AENA AEROPUERTOS SA                     ARTURO SORIA 109                                                                                                                            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                        3ER FLOOR SOUTH H.O.B.DUBLIN                                                                                                                              UNDER CRITICAL AIRLINE
AER LINGUS(IAG CARGO)                   AIRPORT                                                              DUBLIN                                               IRELAND           VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
AERO ACCESSORIES & REPAIR, INC.                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                            $1,890.00
AERO FASTENER CO INC                    76 SERVISTAR IND WAY # 76                                            WESTFIELD              MA               01085-5601                     VARIOUS       ACCOUNTS PAYABLE                                                                               $87.00
AERO PARK HOTEL LTDA EPP                AV SANTOS DUMONT 1516. 1516                                          LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $136.94
AERO PARTS MANUFACTURING REPAIR INC     431 RIO RANCHO BLVD                                                  RIO RANCHO             NM               87124                          VARIOUS       ACCOUNTS PAYABLE                                                                           $11,831.00




                                                                                                                       19 of 1258
                                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                    Pg 78 of 1367
                                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                                    Case No. 20-11598
                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                   Date Debt was
               Creditor Name                          Address1                         Address2              Address3                  City                State            Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AEROCARGAS TRANSPORTES E LOGÍSTICA LTDA   N/A                                                                                N/A                     N/A             N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
AEROCOOP SOC COOP ASSISTENCIA A           RUA PADRE AMERICO N 4 A.                                                           LISBON                                               PORTUGAL           VARIOUS       ACCOUNTS PAYABLE                                                                           $10,814.77
AERODIRECT INC                            860 CHADDICK DRIVE BUILDING A                                                      WHEELING                IL              60090                           VARIOUS       ACCOUNTS PAYABLE                                                                                $1.00
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
AEROFLOT                                                                                                                                                                                             VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
AEROFOOD COMERCIO DE ALIMENTOS LTDA       RODOVIA HOLIO SMIDT SN.                                                            GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $21,393.08
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
AEROLINEAS ARGENTINAS                     547, BOUCHARD STR. 9TH FLOOR         1106 ABG                                      BUENOS AIRES                                         ARGENTINA          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                          TRANSPORTES AEROMAR S.A. C.V.
                                          DEPARTAMENTO DE INGRESOS.                                                                                                                                                POTENTIAL OBLIGATIONS
                                          AREA REEMBOLSOS HANGAR 1                                                                                                                                                 UNDER CRITICAL AIRLINE
AEROMAR                                   ZONA D                               COLONIA FEDERAL, 15620                        MEXICO CITY                                          MEXICO             VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                          ATTN: C CASTRO ANGELES & E     PASEO DE LA REFORMA 445                                                                                                                   UNDER CRITICAL AIRLINE
AEROMEXICO                                GANA                           CP                                                  MEXICO CITY                             6500         MEXICO             VARIOUS       AGREEMENTS                    X            X                                                UNKNOWN
AERONAUTICAL TELECOMMUNICATIONS LTD       1 BRAEMAR AVENUE                                                                   KINGSTON 10                                          JAMAICA            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AEROPORTI DI ROMA S.P.A.                  VIA AEROPORTO DI FIUMICINO 320                                                     FIUMICINO RM                                         ITALY              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - SERVICE
AEROPORTOS BRASIL VIRACOPOS S.A.          N/A                                                                                N/A                     N/A             N/A          N/A                  N/A         PROVIDER                      X            X              X             X                   UNKNOWN
AEROPORTOS BRASIL VIRACOPOS SA            ROD SANTOS DUMONT KM 66 SN                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          PRAÇA MINISTRO SALGADO FILHO
AEROPORTOS DO NORDESTE DO BRASIL S.       S/N                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          PRAÇA MINISTRO SALGADO FILHO
AEROPORTOS DO NORDESTE DO BRASIL S.       S/N                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          PRAÇA MINISTRO SALGADO FILHO
AEROPORTOS DO NORDESTE DO BRASIL S.       S/N                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AVENIDA ROZA HELENA SCHORLING
AEROPORTOS DO SUDESTE DO BRASIL S.A       ALBUQUERQUE, S/N                                                                   VITÓRIA                 ES                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          BOULEVAR DE LAS NACIONES S/N
AEROPUERTO DE ACAPULCO, S.A. DE C.V       COL. P                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          CARRETERA CANCUN-CHETUMAL
AEROPUERTO DE CANCUN, S.A. DE C.V         KM 2 CAN                                                                           MEXICO CITY                                          MEXICO             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          CARRETERA TRANSPENINSULAR KM.
AEROPUERTO DE SAN JOSE DEL CABO SA        43.5                                                                               SAN JOSÉ DEL CABO                                    MEXICO             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AEROPUERTO INTERNACIONAL DE LA CIUD       AV CAPITAN CARLOS LEON S/N                                                         MEXICO CITY                                          MEXICO             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AEROPUERTO INTERNACIONAL DE LA CIUD       AV CAPITAN CARLOS LEON S/N                                                         MEXICO CITY                                          MEXICO             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AEROPUERTO INTERNACIONAL ROSARIO          AV JORGE NEWBERY S/N ROSARIO.                                                                                                                              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.           HONDURAS 5663 BUENOS AIRES                                                         BUENOS AIRES                            C1414BNE     ARGENTINA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AEROSDUMONT COOP MOTOR TAXI LTDA          AV PEDRO II 153                                                                    RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $62,957.26

AEROSERVE (MSP) LTD                       480 MALTON AVE                                                                     SLOUGH                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                            $22,792.97
AEROSOFT CARGAS AEREAS LTDA               AVENIDA DAMASCENO VIEIRA 109                                                       SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                $73.02
                                                                                                                                                                                  UNITED ARAB
AEROSPACE TURBINE SERVICES AND SOLU       48570 PO BOX 48570                                                                 ABU DHABI                                            EMIRATES           VARIOUS       ACCOUNTS PAYABLE                                                                        $38,116,602.00

AEROSPARES 2000 LTD                       3 CAXTON WAY                                                                       WATFORD                                              UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                           UNKNOWN
AEROSPHERES (UK)                          2 AEROSPACE HOUSE                                                                  HARROW                                               LONDON             VARIOUS       ACCOUNTS PAYABLE                                                                           UNKNOWN

AEROSPHERES UK LTD                        SN UNIT 3                            BARRATT WAY HARROW                            LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                           UNKNOWN
                                                                                                                             SAO JOSE DOS
AEROTAXI COOPERATIVA DE TRANSPORTE        R GERMANO SCHLOGEL 726. 726                                                        PINHAIS                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $4,914.94
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AEROTEC SERVIÇOS AUXILIARES DE                                                                                                                                                                                     LITIGATION - COMMERCIAL
TRANSPORTES AÉREOS LTDA.                  N/A                                                                                N/A                     N/A             N/A          N/A                  N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
AEROTECH BR SOLUCOES TECNOL LTDA          RUA BOA VISTA 254                                                                  SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $6,693.97
AEROTECHNIC USA                           15 15 4700 SW 51ST ST STE 20                                                       DORAL                   FL              33314                           VARIOUS       ACCOUNTS PAYABLE                                                                             $619.57
                                          RUA GENERAL PANTALEAO TELES
AEROTECNICA REPAIR SC LTDA ME             75. 75                                                                             SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $2,784.15

AEROTRANSPORTES MAS DE CARGA S A DE       CALLE 100 NO 7 - 33 PISO 16 Y/O 17                                                 BOGOTA                                               COLOMBIA           VARIOUS       ACCOUNTS PAYABLE                                                                           $182,915.59
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AEROTURISMO AGENCIA DE VIAGENS LTDA       N/A                                                                                N/A                     N/A             N/A          N/A                  N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AEROTURISMO AGENCIA DE VIAGENS LTDA       N/A                                                                                N/A                     N/A             N/A          N/A                  N/A         LITIGATION - TICKETING        X            X              X             X                  UNKNOWN
                                          121 121 ALHAMBRA PLAZA SUITE
AERSALE INC                               1700.                                                                              CORAL GABLES            FL              33134                           VARIOUS       ACCOUNTS PAYABLE                                                                                    $1.00




                                                                                                                                        20 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 79 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                 City                State             Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                        AVENIDA PRESIDENTE TANCREDO
AEVIAS LOGISTICA E COMERCIO BRASIL      DE A 75                                                               GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $98.63
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFC COUROS LTDA ME                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
AFERITEC COMPROVACOES METROLOGICAS      R CESAR LADEIRA 183. 183                                              PIRACICABA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $20.08
AFERITEC SERVICOS DE CALIBRACAO LTD     R CESAR LADEIRA 183                                                   PIRACICABA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $769.42
AFFINI TECHNOLOGY LIMITED               BELVEDERE. BASING VIEW                                                HAMPSHIRE                                            LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,788.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
AFFONSO HENRIQUE COSTA DE CARVALHO      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
AFILIO SA                               R BAMBINA 19. 19                                                      RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,015.41
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
AFONSO AGUIAR LIMA                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO ANDREOZZI NETO                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
AFONSO AZEVEDO DE BRITO MARQUES DINIZ   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO BATISTA DA SILVA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO CEZAR DE OLIVEIRA BOLACELL       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
AFONSO DE OLIVEIRA MAMEDE E FILHOS      R PROFESSOR JOAO BASILIO 590                                          UBERLANDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $97.86
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO FERREIRA BERNARDES               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO JULIO PELUSO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO MENDES DOS SANTOS                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFONSO PAULO DA SILVA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - COMMERCIAL
AFONSO REPRESENTAÇÕES                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFRANIO CAVALCANTE SILVA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AFRANIO CAVALCANTE SILVA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
AFRANIO FELIPE DE CASTRO DORNAS         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
AFRANIO FELIPE DE CASTRO DORNAS         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
AFRANIO SILVEIRA DE ALMEIDA             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
AGABE TEC IND E COM LTDA                RUA MADRE DEUS 733. 733                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $203.52
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
AGAMENON PRIEBE DE SOUZA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGATA DEPOLLO ECHEBARRIE                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGATHA CORREA GUIDO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
AGATHA MENDONCA DE FREITAS              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGATHA MURATORI                         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGDA RIOS OLIVA                         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGDA VIRGINIA DE SOUZA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                              SAO BERNARDO DO
AGEM STAR SISTEMAS LTDA EPP             R AURORA 117                                                          CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,647.99
                                                                                                              SAO BERNARDO DO
AGEM STAR TECNOLOGIA LTDA ME            R AURORA 113                                                          CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $64.57
AGENCE CONSULTORIA Y DESARROLLO WEB     BADAJOZ 100. 100                                                      LAS CONDES                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                            $7,110.00
AGENCIA DE VIAGENS DALLAS LTDA                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                             $685.55
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGENCIA DE VIAGENS UNIVERSAL LTDA M     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                   UNKNOWN
AGENCIA ESTATAL DE SEGURIDAD AEREA      PASEO DE LA CASTELLANA 67, 5¬                                         MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED




                                                                                                                        21 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 80 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN




                                                                                                    22 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 81 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN




                                                                                                    23 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 82 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN




                                                                                                    24 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 83 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN




                                                                                                    25 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 84 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                       Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                   UNKNOWN
AGENCIA NACIONAL DE AVIACAO CIVIL A     Q SCS QUADRA 9, 0                                                                                                                           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AGENCIA NACIONAL DE AVIACAO CIVIL A     Q SCS QUADRA 9, 0                                                                                                                           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AGENCIA NACIONAL DE AVIACAO CIVIL A     Q SCS QUADRA 9, 0                                                                                                                           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
AGENOR CAVALCANTI DE VASCONCELOS NETO   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
AGENOR MAGNUSSON JUNIOR                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
AGENZIA DELLE ENTRATE                   VIA DE LLA MOSCOVA 2                                                 MILAN                                   20121        ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                             $225.85
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGEU BORGHEZAN ORBEM                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
AGEU DE SOUZA RIBEIRO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                        AV JERONIMO VERVLOET 1115.
AGEU DE SOUZA RIBEIRO 05761559773       1115                                                                 VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $107.70
AGIFORTE COMERCIAL EIRELI ME            AV ITABORAI 889. 889                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,498.07
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AGILOG LOGISTICA E TRANSPORTE LTDA      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                        RUA SAMUEL MEIRA BRASIL 394.
AGIS EQUIPAMENTOS E SERV INF LTDA       394                                                                  SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $514.01




                                                                                                                      26 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 85 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                       Address1              Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
AGLAINE DE FATIMA VILAR DE OLIVEIRA    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGLAIS CRISTINA DE SOUZA SANTIAGO      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGNALDA MENEZES DOS SANTOS SOUZA       N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
AGNALDO AGNALDO RIBEIRO DINIZ                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $16.93
                                                                                                                                                                                                    PENDING LITIGATION -
AGNALDO AUGUSTO MARCELINO              N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGNALDO AZEVEDO MELLO                  N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
AGNALDO CORREIA DE JESUS               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGNALDO DUARTE COIMBRA                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGNALDO DUARTE COIMBRA                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
AGNALDO FRANCISCO DE SOUZA             N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
AGNALDO JUARES DAMASCENO               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
AGNALDO JUARES DAMASCENO               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGNALDO JUAREZ DAMASCENO               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
AGNALDO TONO JUNIOR                    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
AGNES MOURA MARQUES                    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGNES SARMENTO TAVARES                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
AGNES SOPHIA SILVA DOS SANTOS          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
AGOSTINHO FILIE JUNIOR                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
AGOSTINHO JORGE DE CASTRO NUNES                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $379.58
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGOSTINHO LUCAS MANTOVAN               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
AGOSTINHO RODRIGUES DA SILVA           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
AGOSTINHO SABINO DOS SANTOS FILHO      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
AGPS HOTELARIA LTDA EPP                R FELIPE SCHIMIDT 603                                                   FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,312.65
                                       ST SIA SUL QUADRA 5 C AE 35 E 3
AGRICAMPO COMERCIO VAREJISTA DE PEC    S/N                                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $15,159.47
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGRIMAR PEREIRA DA CONCEICAO           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
AGRINALDO DE SOUSA WANDERLEY           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                               SAO JOSO DO RIO
AGRO QUINTINO RIO PRETO EIRELI         AVENIDA JOSO MUNIA 5209                                                 PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $353.03
AGROFLEX COMERCIO E INDUSTRIA DE PE    SOF SUL QD 06 CONJ A 02. 2                                              BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $48.43
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
AGUALBERTO LIMA DOURADO                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                       RUA DURVALINO COUTO 1331.
AGUAS DE TERESINA SANEAMENTO SPE SA    1331                                                                    TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $11.53
AGUAS DEL ALTIPLANO SA                 ANIBAL PINTO 375. 375                                                   IQUIQUE                                              CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                             $10.32
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGUIA SISTEMAS DE ARMAZENAGEM S.A.     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AGUILAR DE AGASSIS SIQUEIRA DA SILVA   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
AGUINALDO DA SILVA LOPES               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                           27 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 86 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
AGUINALDO DA SILVA LOPES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
AGUINALDO DA SILVA LOPES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
AGUINALDO DO NASCIMENTO SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
AGUINALDO GONZAGA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
AGUINALDO JOSE DA ROCHA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AGUINALDO JOSE DE OLIVEIRA CASTANHEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIALA CARDEAL LAGO MATHEO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
AIALA CARDEAL LAGO MATHEO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
AIALRO SILVA NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
AIALRO SILVA NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIDA HELENA FERRAZ DE GOES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIDA TORRI                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIDE NUNES                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
AIG SEGUROS BRASIL S A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                         28 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 87 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
               Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                               29 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 88 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
               Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                               30 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 89 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
               Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S.A.        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S/A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S/A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S/A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S/A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL S/A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL S/A         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                               31 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 90 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
               Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                               32 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 91 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
               Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                               33 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 92 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
                  Creditor Name                Address1                      Address2              Address3                  City                State            Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AIG SEGUROS BRASIL SA               N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AILA LIMA DE MELO                   N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AILA MIRTES TELES                   N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILES BEZERRA CAMPOS                N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
AILMA CARDOSO NUNES                 N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON ALVES SILVA                  N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AILTON BARBOSA DE ASSIS JUNIOR      N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
AILTON BERNARDINO DOS SANTOS        N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
AILTON CANEZ DA ROCHA               N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
AILTON CANEZ DA ROCHA               N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AILTON CESAR NUNES                  N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON DA PENHA ISIDORIO            N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
AILTON DA SILVA                     N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON DA SILVA                     N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON DA SILVA COUTINHO            N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
AILTON DE OLIVEIRA PERINEI JUNIOR                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $24.55
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AILTON DOS SANTOS PEREIRA           N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON GOMES ARAUJO                 N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON GOMES ARAUJO                 N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON GOMES ARAUJO                 N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON GOMES ARAUJO                 N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AILTON LUIZ DO NASCIMENTO           N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON RODRIGO OLIVEIRA SANTOS      N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON RODRIGUES DE OLIVEIRA        N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON RODRIGUES DE OLIVEIRA        N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
AILTON RODRIGUES DE OLIVEIRA        N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN

AIM ALTITUDE UK LIMITED             VISCOUNT ROAD 1                                                                BOURNEMOUTH                                          UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                         $39,566.22
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
AINER RAMOS SAMPAIO                 N/A                                                                            N/A                     N/A             N/A          N/A                  N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                                                                                                                                                                                         UNDER CRITICAL AIRLINE
AIR BALTIC                                                                                                                                                                                 VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                    SIR SERETSE KHAMA                                                                                                                                                    POTENTIAL OBLIGATIONS
                                    INTERNATIONAL AIRPORT, P O BOX                                                                                                                                       UNDER CRITICAL AIRLINE
AIR BOTSWANA CORPORATION            92                                                                             GABORONE                                             BOTSWANA           VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                    8 RUE FREDERIC SURLEAU B P 3736                                                                                                                                      UNDER CRITICAL AIRLINE
AIR CALEDONIE INTERNATIONAL         8 RUE FR                                                                       SURLEAU                                              FRANCE             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                      7373 BOULEVARD DE LA
AIR CANADA                          BERKAN KUCUKKATIPOGLU             COTE-VERTU                                   SAINT LAURENT           QC              H4S 1Z3      CANADA             VARIOUS       ACCOUNTS PAYABLE                                                                         $21,185.52




                                                                                                                              34 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 93 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name               Address1                     Address2              Address3                City               State               Zip       Country     Incurred             Basis for Claim                                                          Total Claim
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                7373 BOULEVARD DE LA                                                                                                             UNDER CRITICAL AIRLINE
AIR CANADA                     BERKAN KUCUKKATIPOGLU            COTE-VERTU                                    SAINT LAURENT         QC                H4S 1Z3      CANADA          VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                               PARC D'ACTIVITOS DE LA                                                                                                                                            UNDER CRITICAL AIRLINE
AIR CARAIBES                   PROVIDENCE                                                                     LES ABYMES                              97139        GUADELOUPE      VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC                                                                                                                                                  POTENTIAL OBLIGATIONS
                               DEVELOPMENT AREA, SHUNYI                                                                                                                                          UNDER CRITICAL AIRLINE
AIR CHINA INTERNATIONAL        DISTRICT                                                                       BEIJING                                              CHINA           VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
AIR COST CONTROL USA LLC       13800 NW 2ND ST STE 100                                                        SUNRISE               FL                33325                        VARIOUS       ACCOUNTS PAYABLE                                                                    $229,071.00
AIR DISPATCH S R L             O'HIGGINS 1665 PISO:PB DPTO: D                                                 CAPITAL FEDERAL                                      ARGENTINA       VARIOUS       ACCOUNTS PAYABLE                                                                     $14,328.24
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
AIR DOLOMITI                                                                                                                                                                       VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
AIR EUROPA                                                                                                                                                                         VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                               ERIK KEISERUD (LAW FIRM:
                               ADVOKATFIRMAET HIORTH DA),
AIR FRANCE                     P.O.BOX 471                                                                    OSLO                                    105          NORWAY          VARIOUS       ACCOUNTS PAYABLE                                                                  $2,233,458.00
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                               45 RUE DE PARIS ROISSY CHARLES                                                                                                                                    UNDER CRITICAL AIRLINE
AIR FRANCE                     DE GAULLE                                                                      PARIS                                   95747        FRANCE          VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
AIR FRANCE - KLM                                                                                                                                                                   VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
AIR HAMBURG                    LEVERKUSENSTRAßE 54, 22761                                                     HAMBURG                                              GERMANY         VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                DY GENERAL MANAGER-    2ND FLOOR REVENUE                                                                                         UNDER CRITICAL AIRLINE
AIR INDIA                      ATTN: AJIT KARMARKAR             FINANCE                ACCOUNTS OLD AIRPORT                                                                        VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
AIR ITALY                      ATTN: RICCARDO MANUEDDU          07026 OLBIA SASSARI                           SARDINIA                                             ITALY           VARIOUS       AGREEMENTS                X            X                                             UNKNOWN
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                     $22,910.39
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                     $12,224.41
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                      $3,703.75
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                      $3,473.02
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                      $3,412.85
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                      $2,703.57
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $735.94
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $402.89
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $199.44
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $180.20
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $158.65
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $104.70
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $97.79
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $85.64
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $51.18
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $12.37
                               AVENIDA MARIA ELIAS LISBOA                                                     APARECIDA DE
AIR LIQUIDE BRASIL LTDA        SANTO SN                                                                       GOIÂNIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $9.35




                                                                                                                       35 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                                Pg 94 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                Date Debt was
                 Creditor Name                    Address1                         Address2              Address3                 City                State              Zip         Country      Incurred              Basis for Claim                                                                Total Claim
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
AIR MALTA                                                                                                                                                                                         VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                      ATTN: PRESIDENT OR GENERAL        1ST FLOOR AIRWAYS                                                                                                                       UNDER CRITICAL AIRLINE
AIR MAURITIUS                         COUNSEL                           CENTRE                                           MAURITIUS                                             MAURITIUS          VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
AIR NAMIBIA                           ATTN: ANNALISE KINDA                                                                                                                                        VARIOUS       AGREEMENTS                     X            X                                                UNKNOWN
AIR NAVIGATION OF THE CZECH REPUBLI   NAVIGAČNÍ 787, 252 61                                                              JENEČ                                                 CZECH REPUBLIC     VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                      OGILVIE CRECENT, AUCKLAND                                                                                                                                                 UNDER CRITICAL AIRLINE
AIR NEW ZEALAND LIMITED               INTERNATIONAL AIRPORT                                                              AUCKLAND                                              NEW ZELAND         VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
AIR SERVICES GMBH                     JOSEPHSPITALSTRASSE 15                                                             MUNICH                                                GERMANY            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,365.55
                                      HEAD OFFICE BUILDING SEYCHELLES                                                                                                                                           POTENTIAL OBLIGATIONS
                                      INTERNATIONAL AIRPORT POINTE                                                                                                                                              UNDER CRITICAL AIRLINE
AIR SEYCHELLES                        LARUE MAHE                                                                                                                               SEYCHELLES         VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                      IMMUEUBLE DEXTER RUE PAUL                                                                                                                FRENCH                           UNDER CRITICAL AIRLINE
AIR TAHITI                            GAUGING PAPEETE                                                                    THAITI                                   98713        POLYNESIA          VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                      ATTN: PADMAPRIYA                                                                                                                                                          UNDER CRITICAL AIRLINE
AIR TAHITI NUI                        RAMACHANDRAN                      BOULEVARD POMARE          P.O.BOX 314                                                                  TAHITI             VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
AIRA ALBERNAZ THOMAS FORTES           N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
AIRBRIDGE CARGO AIRLINES LTD          17, KRYLATSKAYA STREET, BLDG 4                                                     MOSCOW                                   12614        RUSIA              VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
AIRBUS AMERICAS CUSTOMER SERVICES     2550 WASSER TER                   STE 9100                                         HERNDON                VA                20171-6381                      VARIOUS       ACCOUNTS PAYABLE                                                                              $1,060.00
AIRBUS HELICOPTERS INC                2701 N FORUM DR                                                                    GRAND PRAIRIE          TX                75052-8927                      VARIOUS       ACCOUNTS PAYABLE                                                                           $112,049.00
AIRBUS NORTHAMERICA C S INC           21780 FILIGREE CT                                                                  ASHBURN                VA                20147-6216                      VARIOUS       ACCOUNTS PAYABLE                                                                          $9,721,505.90
AIRCRAFT SERVICE INTL (MENZIES)..     PO BOX 402458                                                                      ATLANTA                GA                30384-2458                      VARIOUS       ACCOUNTS PAYABLE                                                                              $5,334.22
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - BOARDING
AIRDES DORIAN DRUMOND SAMPAIO         N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         IMPEDIMENT                     X            X              X             X                  UNKNOWN
                                      ST SHCG NORTE CLR QUADRA 714
AIRES TURISMO LTDA.                   BLOCO                                                                              BRASILIA                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                               $512.64
AIRES VIGO ADVOGADOS                  AVENIDA BRAZ OLAIA ACOSTA 727                                                      RIBEIRAO PRETO                                        BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                               $176.97
AIRLINE MANAGER SYSTEM (AMS)          CARGO CITY SOUTH BLDG 534B                                                         FRANKFURT                                             GERMANY            VARIOUS       ACCOUNTS PAYABLE                                                                             $47,234.75
AIRLINK FILTROS INDUSTRIA E COMERCI   R LAUZANE 559                                                                      SAO PAULO                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                              $1,610.85
AIRPORT LOUNGE OPERATION LLC          5217 TENNYSON PARKWAY             SUITE 100 SU                                     PLANO                  TX                75024                           VARIOUS       ACCOUNTS PAYABLE                                                                             $20,250.00
AIRPORTS COMPANY SOUTH AFRICA         ADMINISTRATION OFFICE             KEMPTON PARK                                     GAUTENG                                               SOUTH AFRICA       VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
AIRSERVICES AUSTRALIA AVCHARGES CEN   CIVIC SQUARE ACT 2608.                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
AIRTKT                                N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         LITIGATION - BSP SIGNAL CUT    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
AIRTO MADALOZZO                       N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - BOARDING
AIRTON COIMBRA DE SA                  N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         IMPEDIMENT                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
AIRTON DA COSTA                       N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
AIRTON DE OLIVEIRA FERNANDES          N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
AIRTON LUIZ FALEIRO                   N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         PROGRAM                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
AIRTON SALVIANO RAMOS DE SOUZA        N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
AIRTON SANTANA DA SILVA               N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
AISLAN PEREIRA DE OLIVEIRA SANTOS     N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                   UNKNOWN
AISP AIRLINE INDUSTRY SETTLEMENT      POSTSTRASSE 2-4                                                                    FRANKFURT                                             GERMANY            VARIOUS       ACCOUNTS PAYABLE                                                                               $130.53
AJA EMPREEND ALIMENTICIOS EIRELI EP   ROD BR-469 183                                                                     FOZ DO IGUACU                                         BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                 $65.99
AJA EMPREENDIMENT ALIMENT EIRELI EP   R OSMAR GAYA 1297                                                                  NAVEGANTES                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                               $324.27
AKAMAI TECHNOLOGIES, INC              150 BROADWAY.                                                                      CAMBRIDGE              MA                02142                           VARIOUS       ACCOUNTS PAYABLE                                                                            $225,338.22
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - PRE-
AKBAR ALI ZEITOUN                     N/A                                                                                N/A                    N/A               N/A          N/A                  N/A         REGISTRATION                   X            X              X             X                  UNKNOWN




                                                                                                                                   36 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 95 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
AKNAR FREIRE DE CARVALHO CALABRICH       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
AKNAR FREIRE DE CARVALHO CALABRICH      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
AKZO NOBEL PULP AND PERFORMANCE QUÍMICA                                                                                                                                              PENDING LITIGATION - CIVIL
LTDA                                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAERCIO DOS SANTOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAICE FERREIRA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
ALAIDE BORGES DE ARAUJO MAGALHAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALAIDE DA SILVA PARPINELLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALAIDE DOS ANJOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAIDE SILVANI STRZALKOWSKI LAURENTINO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAIN HAGGIAG                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAIN MARCELLO VNETURINI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAISE MARIA COSTA JORGE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN ALENCAR SANTOS DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN ARILDO LEME                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN ARILDO LEME                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN BARZILAY                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN BARZILAY                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN CALADIO DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN CARDEK DE SOUZA LIMA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN CARLOS FRANCISCO VENTURA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN DA CRUZ OLIVEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALAN DA SILVA BASTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN DAVIDSON DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN DE CAMPOS LINTZ GERALDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ALAN DE LIMA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ALAN DE VARGAS MARTINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN DEL REI GASPAR                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALAN DEL REI GASPAR                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ALAN DO NASCIMENTO MARIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALAN DOMINGOS SEIXAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALAN FABRE                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                         37 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 96 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN FARIAS DA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN FRANCA PAIVA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN FREITAS AVILA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN GARCIA DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN GOMES FERREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN GUSTAVO DA ROCHA RATES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
ALAN HANSEN PASCON                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN HENRIQUE RODRIGUES SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN HIGOR XAVIER SAMPAIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN JOSE RIBEIRO CANABRAVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN JOSE RIBEIRO CANABRAVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN LINCON MOSENA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
ALAN LUIS VILELA CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
ALAN MARCELO MARCHIORO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN MARTINS DOS ANJOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN NUNES MOTTA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN OLIVEIRA DE MELO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN OLIVEIRA FONSECA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN RICARDO DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN RICARDO JESUS AZEVEDO DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALAN RICARDO MORALES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN ROCHA DA ROSA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN ROGE DE CASTILHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN ROGE DE CASTILHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALAN SOUZA ALVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALANA ARAUJO AGUIAR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALANA CACILHAS MENEZES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALANA CRISTINA SANTANA OLIVEIRA ALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALANA DA SILVA DIAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALANA DZIUBATE CANOVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALANA DZIUBATE CANOVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALANA MARTINS CARVALHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN




                                                                                                        38 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 97 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                  Creditor Name                      Address1                    Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALANA MAYARA OLIVEIRA FEITOSA           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALANA MAYARA OLIVEIRA FEITOSA           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALANA MELISSA CRUZ E SILVA BEZERRA      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ALANA REZENDE PEREIRA                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALANDERSON CAMELO MAXIMO                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALANE SAMPAIO SACHINI                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA        N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA        N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA        N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA        N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALANNA ALVES REGIS DE CARVALHO          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - BOARDING
ALANY CAVALCANTE DO NASCIMENTO          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
ALAOR GOMES NETO                        N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ALAQUECIO SILVA MATOS                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALARIS AEROSPACE SYSTEMS LLC            1721 BLOUNT RD STE 1                                                           POMPANO BEACH           FL              33069                          VARIOUS       ACCOUNTS PAYABLE                                                                        $516,350.00
ALAS AVIATION CORP                      2916 CUSTIS BLVD. HANGAR          E19                                          FORT PIERCE             FL              34946                          VARIOUS       ACCOUNTS PAYABLE                                                                           $375.00
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                                                          19300 INTERNATIONAL                                                                                                               UNDER CRITICAL AIRLINE
ALASKA AIRLINES                         ERIK SMITH                        BLVD.                                        SEATTLE                 WA              98188                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALAYDIA LUZ DOS SANTOS                  N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ALBA FIGUEROA                           ESMERALDA 740 PISO 5 OFICINA 13                                                LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $6,197.13
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALBA LUISA CASTAGNOLI CECCOTTI          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ALBA SOLANGE FERREIRA DOS SANTOS                                                                                                                                                                            PENDING LITIGATION - CIVIL
GUIMARAES                               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ALBA SOLANGE FERREIRA DOS SANTOS                                                                                                                                                                            PENDING LITIGATION - CIVIL
GUIMARAES                               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
ALBANISA SANDRA CORDEIRO DE ARAUJO      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALBATROZ REPRESENTAÇÃO AÉREA E PRESTAÇÃO                                                                                                                                                                    LITIGATION - COMMERCIAL
DE SERVIÇOS LTDA. E OUTROS               N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ALBELEIDE SIQUEIRA DA SILVA             N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - BOARDING
ALBEMAR ALBUQUERQUE ABUD                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ALBENI GERALDO DE JESUS FILHO           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ALBENICE DA SILVA PINHO ROSA            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - BOARDING
ALBENIS DE JESUS ROCHA                  N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALBERDRAN ALVES COSTA JUNIOR            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                                  39 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 98 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERICO DE BRITO MONTENEGRO NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ALBERICO DE LIMA PENA JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ALBERSON SOUSA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERT DA HORA ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ALBERTA MENDES BORGES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ALBERTA MENDES BORGES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ALBERTINA CARMELITA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTINA GALVAN MEURER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTINO DE AREA LEAO COSTA NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO ALEXANDRE ASSIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO ANDRE ALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ALBERTO ANDREI DOS SANTOS NOGUEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO BRANDÃO RODRIGUES JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ALBERTO CANAVARRO MOREIRA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ALBERTO CURY ESPER FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
ALBERTO DA SILVA CAMPOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO DE FARIA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO DOS SANTOS KIESS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ALBERTO GARCIA ROSS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ALBERTO GONCALVES PEREIRA NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO HEYMANN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO ISAACS PARRA SOJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO JORGE LEMOS DE MELO FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO JORGE LEMOS DE MELO FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ALBERTO JORGE RIBEIRO MENESES FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ALBERTO JORGE RIBEIRO MENESES FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ALBERTO LUIS DE SOUZA ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBERTO LUIZ NIEDERAUER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ALBERTO MACHADO LACERDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - ON-BOARD
ALBERTO MANSUR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN




                                                                                                       40 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 99 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO MARTIN ANTONIO PADRON ABAD    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO MARTINS DA SILVA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO MARTINS DE ALMEIDA NETO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ALBERTO NELIO BANDEIRA BARROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALBERTO PEREIRA ALI MAHMOUD ASSI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO RAUL PIWONKA ZANARTUR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO RODRIGUEZ OVELAR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO SAPOCZNIK                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO SAPOCZNIK                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
ALBERTO SILVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO SOUZA SACRAMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBERTO VAROTTO RINCO DUTRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALBERTO VIEIERA FECHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ALBIERO PROJETOS E CONSTRUCOES LTDA                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $442.91
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBINA PIRES                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBINO GADOMSKI JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALBINO GADOMSKI JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
ALBINO QUEIROZ FERREIRA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCELIA DAS NEVES PANTOJA CAMPOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCELIA DAS NEVES PANTOJA CAMPOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCEMAR PEREIRA DE FREITAS DUQUES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
ALCEMIR LOUREIRO DE MELO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALCENIR SANTOS CRUZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALCENIR VASCONCELLOS MISSEL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALCEU JOSE FORNARI GOMES CHUEIRE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALCEU JOSE FORNARI GOMES CHUEIRE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCEU MACHADO DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCEU SUBTIL CHUEIRE NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCIDES BATISTA DE LIMA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCIDES BATISTA DE LIMA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCIDES CAETANO DA SILVA NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCIDES CAETANO DA SILVA NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      41 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 100 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                          Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIDES GOELZER DE ARAUJO VARGAS E PINTO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIDES GOELZER DE ARAUJO VARGAS E PINTO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIDES GOELZER DE ARAUJO VARGAS E PINTO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIDES GRIGOLATO                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIDES MELO DA SILVA                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALCILENIO WILSON DE ASSIS                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIMAR DOS SANTOS PAULA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCINA MIRANDA DE LIMA                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCINE PEREIRA LIMA                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCINE PEREIRA LIMA                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
ALCINO CUNHA FILHO                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALCINO MENDES MARQUES                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALCIONE G OLIVEIRA AINA                    2 FLOWER CRESCENT                                                   UPON HULL                                            LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,505.46
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALCIONE GONCALVES CRISTINO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALCIONE SOUZA DE ALEXANDRIA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALCIRENE FERNANDES DA SILVA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
ALCON ENGENHARIA DE SISTEMAS L             R GASPAR FERNANDES 142. 142                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,218.15
ALD DEVELOPMENT CORP                       5204 TENNYSON PKWY STE 500                                          PLANO                 TX                75024-7142                     VARIOUS       ACCOUNTS PAYABLE                                                                        $108,844.00
                                                                                                                                                                                                    PENDING LITIGATION -
ALDA AUXILIADORA GHISI FRIGI               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALDA AUXILIADORA GHISI FRIGI               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
ALDA FATIMA DE SOUZA                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - PROMOTIONS /
ALDA LEMOS DE BRITO CURADO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
ALDA LOPES SANTANA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALDA MADALENA ROSITO DA SILVA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALDA MARIA SANTOS                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALDA VILELA DIAS                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALDACIR GOMES GOVEIA                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALDACIR JOSE CASASOLA                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALDAIR MARTINS BRABO                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALDAIR VIDAL DA SILVA                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALDANA MESSUTI TARDELLI                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALDANEI PRAZERES FERREIRA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                        42 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 101 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
                 Creditor Name                      Address1                   Address2               Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - IMPROPER
ALDATUR VIAGENS E TURISMO LTDA           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - IMPROPER
ALDATUR VIAGENS E TURISMO LTDA           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           POTENTIAL OBLIGATION
                                                                                                                                                                                                           UNDER FREQUENT FLYER
ALDEIAS INFANTIS SOS BRASIL              RUA JOSÉ ANTÔNIO COELHO, 400   VILA MARIANA                                  SAO PAULO             SP                4011061      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDENICE DOS SANTOS LIMA                 N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
ALDENIZIO DE LIMA LOPES                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
ALDERLENE COSTA CUNHA                    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALDILENE DE OLIVEIRA TELES               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDINA CECILIA DE MOURA VIANA            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDINÃ‰IA MARIA CORAZZA                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - SPECIAL
ALDIR MAGALHAES TORRES                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDISLANIA CUNHA DA SILVA                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
ALDIZIO ADAM DOS SANTOS REBOUCAS         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
ALDIZIO ADAM DOS SANTOS REBOUCAS         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALDO JOSE DA SILVA                       N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALDO OLIVEIRA DE SOUZA                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - PROMOTIONS /
ALDO PASSIG                              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDO SILVA DO ESPIRITO SANTO             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDO ZANGHIERI                           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALDREN PIZZIO LOPES                      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ALDYLENE MERICE TANARA ARAGAO FERREIRA                                                                                                                                                                     PENDING LITIGATION -
DE CASTRO                                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALEANDRO DOS SANTOS                      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALEANDRO DOS SANTOS                      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
ALEANDRO SANTOS                          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
ALEANDRO SANTOS                          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
ALECIO CLAUDIO BRANDAO ALVES FILHO       N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
ALECIO CLAUDIO BRANDAO ALVES FILHO       N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALECSANDER PINHEIRO MARQUES              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALECSANDRO VALLE                         AVENIDA CARLOS DE CAMPOS 64                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $767.38
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ALECSANDRO ZACHER DUTRA                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
ALECSON ARANTES DOS SANTOS               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                               43 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 102 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                    Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ALEF DA SILVA AMORIM                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEF WILLIAM PONTE DE MORAES          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                      ORIZABA NUMERO 101 DESPACHO
ALEGRE CALDERON Y MARQUEZ             206 COL                                                               MEXICO D.F.                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $841.02
                                      EST MUNICIPAL ALBERTO TOFANIN
ALEGRO HOTEL BY TAUA LTDA             6100                                                                  JARINU                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,189.54
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALEIXO ABREU TANURE                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALEIXO BENFICA TINOCO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
ALEJANDRA DEBBO                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEKSANDRO RODRIGUES DE QUEIROZ       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEMARCIO OLIVEIRA DOS SANTOS         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALENA DO NASCIMENTO BITTENCOURT       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ALENCAR NEGRI                         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALENIR CANTON                         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALERRANDRO LIMA GOMES                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESANDRA FERNANDES DO CARMO VIANA    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESHANE GHISLERI                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA BACK                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALESSANDRA BARBOSA TAVEIRA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALESSANDRA BARBOSA TAVEIRA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA CAMARGO SCHEFFER           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA CASSIANO CARVALHO DUMONT   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALESSANDRA CHEPP KLEEMANN             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALESSANDRA CRISTINA RODRIGUES         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALESSANDRA CRISTINA RODRIGUES         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALESSANDRA CZYKIEL                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA DAL ROVERE MANFRENATO      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA DE LIMA OLIVEIRA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA DE SOUZA DOS SANTOS        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALESSANDRA DEMENIS LUZ                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALESSANDRA DIAS DE OLIVEIRA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALESSANDRA DIAS PAPA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALESSANDRA DO NASCIMENTO BAZILIO      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      44 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 103 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA DOS REIS MACHADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA DOS REIS MACHADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ALESSANDRA DOS SANTOS NEVES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
ALESSANDRA DOS SANTOS PETENON             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA DULTRA MENDES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ALESSANDRA FALLACE                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA FERNANDES ORNELAS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA FERNANDES ORNELAS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ALESSANDRA FERREIRA DA ROCHA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ALESSANDRA GOMES LOPREATO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA GONCALVES DE SOUZA TORRES      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA GONCALVES MARTINS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA GONCALVES MARTINS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ALESSANDRA GOUVEIA DE OLIVEIRA                                                                                                                                                         PENDING LITIGATION -
BERGAMASCHI                               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ALESSANDRA GRAZIELLA KOTI SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA HAEGLER FRAGOSO PIRES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA LANGSDORFF ARBACH              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ALESSANDRA LORENZON ALMEIDA BARRETO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ALESSANDRA MARCELINO CIDADE               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA MARCIA UETI PEQUENO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA MARCIA VAZ DE LIMA CHISTE SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA MARIA DOS SANTOS CONCEICAO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA MARIA MARCHIORI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA MARIANE BORBOREMA CUSTODIO N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA NASCIMENTO DE SOUZA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA NASCIMENTO MOREIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ALESSANDRA PAIM CIPRIANO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALESSANDRA PATRICIA GOMES LEAL            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ALESSANDRA PAULI                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           45 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 104 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRA PEREZ                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ALESSANDRA PUTTINI FILIPPINI                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                             $24.76
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
ALESSANDRA RODRIGUES FIGUEIRA           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
ALESSANDRA RODRIGUES FIGUEIRA           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
ALESSANDRA ROSA RAFAEL                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRA SILVA PINTO                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRA SOFIA                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ALESSANDRA TEIXEIRA                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ALESSANDRA TORRES VAZ MENDES            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRA VANESSA BEZERRA DE                                                                                                                                                                      LITIGATION - TICKET /
ALBUQUERQUE                             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRA VIDAL DOS SANTOS             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRA ZANOLLI DA SILVA DIMAS       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
ALESSANDRO AIRES DE QUEIROS                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $229.81
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
ALESSANDRO ANDRADE LIMA                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRO BULHOES BATISTA              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRO CARVALHO DA SILVA            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO CRUZ HOMEM                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO DA CUNHA E SILVA VIEIRA      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ALESSANDRO DE ARAUJO GUIMARAES          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ALESSANDRO DE OLIVEIRA                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                        AER INTERNACIONAL DE BRASILIA
ALESSANDRO DE PONTES SILVA              JU SN                                                                 BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $213.32
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ALESSANDRO DO ESPÍRITO SANTO BAPTISTA   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO DONIZETE FRANCO              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO DOS SANTOS                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO DOS SANTOS FRANCES           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO ELKER GONCALVES GIMENEZ      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRO FERREIRA REBOUCAS            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
ALESSANDRO FERREIRA REBOUCAS            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO FRANCOSO LABIGALINI          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRO GARCIA DOS SANTOS            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALESSANDRO GOMES VIANA                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN




                                                                                                                          46 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 105 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALESSANDRO GONCALVES DE CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO HENRIQUE DE OLIVEIRA CABRAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO JUSTINO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO LAHR                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO LEITE DOS SANTOS LOURENCO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO LIMA BARBOSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO LUPO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ALESSANDRO MARCELO MORO REBOLI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALESSANDRO MARCONDES CESAR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO MIRANDA SANSONOVE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALESSANDRO MORAES SUYAMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALESSANDRO MORAES SUYAMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO OLIVEIRA DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO OLIVEIRA DO VALE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO PEDROSO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO PIVETTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ALESSANDRO PUGET OLIVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO RIBEIRO COUTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALESSANDRO SILVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO TINARELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO TOLEDO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSANDRO VALERIO DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALESSANDRO VAZ DE MELO PEDROSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALESSANDRO VIANA DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALESSIA TAIANA SANTOS PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ALEX ALVES MACHADO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEX ANDRADE DO NASCIMENTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEX BANDEIRA DE MENEZES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALEX BENEDITO ROLIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEX CAMPANHOLO TONICIOLI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALEX CAMPOS RODRIGUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         47 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 106 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                   Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX CLAIR SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX CLAIR SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX CORREA BADRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ALEX COSTA LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX COSTA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX DE JESUS SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX DE MELO OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX DE OLIVEIRA DA PENHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX DE OLIVEIRA PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX DIAS DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX DOS SANTOS FIGUEIREDO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX DOS SANTOS NUNES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ALEX DOUGLAS MEAUX DIAS RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ALEX FABIANO MAJOLO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX FELISMINO DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX FELISMINO DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX FERREIRA PEIXOTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ALEX GERVASIO VENTURA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ALEX HUMBOLDT DE SOUZA RAMOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ALEX HUMBOLDT DE SOUZA RAMOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ALEX JONAN SAUER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ALEX JONAN SAUER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ALEX LOPES BRACCIALLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
ALEX MANOEL DE ASSIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
ALEX MANOEL DE ASSIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX MATEUS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX MAXIMIANO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ALEX MENDES ASSUNCAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX MOLINA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ALEX MOLINA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                    48 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 107 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
ALEX MOREIRA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX NASCIMENTO ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX NASCIMENTO DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX NUNES GUIMARAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALEX NUNES SAURIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALEX NUNES SAURIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX OLIVEIRA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX OMAIRI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX PAGIOLA MACHADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX PATRICK SILVA ROLIM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX PIRES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX PRAZERES DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX RENNY DE OLIVEIRA MONTEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX RENOSTRO BARBIERI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX REZENDE PARENTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALEX RIBEIRO DE ALMEIDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALEX RIOS DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX ROBERTO SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX SANDRO CAMPO ROCHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX SANDRO CASTELLO BRANCO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX SANDRO FABRICIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX SANDRO LOPES SANCHEZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX SANDRO MENEZES SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX SANDRO RABELO PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX SANDRO RIBEIRO DE MELLO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX SANDRO RODRIGUES CARDOSO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALEX SANDRO RODRIGUES DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALEX SANDRO RODRIGUES DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX SANDRO VICTORIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEX SANTOS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALEX TOSCANI FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALEXA SANDRA FUJITA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ALEXANDER ALMEIDA PEREIRA                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                             $5.95




                                                                                                  49 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 108 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDER FREDERICO NAVARRO VIEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDER JAVIER RESK MATONTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDER JAVIER RESK MATONTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDER RICHARD WILLIAMSON              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRA CANASSA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA CRESPO CALLMANN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA CRESPO CALLMANN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRA DEISY CRUZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRA DEISY CRUZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRA DIAS DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA FABYANA MILFONT LOURENCO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA FERNANDES JOSIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA MARTINS CATOIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
ALEXANDRA MICHNOSKI TOMAZ DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA PONTES MENEZES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRA REZENDE ASSAD                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ABRUNHOSA LISBOA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE AGNELLO DE OLIVEIRA DISTEFANO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ALBERTO SANTOS DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ALFREDO SIEBERT                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALEXANDRE ALICINIO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ALMEIDA MOLLER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ALONSO VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
ALEXANDRE ALVES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ALVES DE CASTRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALEXANDRE ALVES FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALEXANDRE ALVES MOREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALEXANDRE AMARAL                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
ALEXANDRE ANTONIO ATAYDES SEABRA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                          50 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 109 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ALEXANDRE APARIZI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE AUGUSTO CARRUSCA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE AUGUSTO DE OLIVEIRA LOPES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE AUGUSTO FERREIRA DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE AUGUSTO GALGANI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE AUGUSTO TEIXEIRA DE BRITO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE AUGUSTO VENIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALEXANDRE BAHIA DE MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ALEXANDRE BAHRY PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE BAIMA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ALEXANDRE BAIMA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE BALEN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE BARBIERI MESTRINER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE BATISTA FREGONESI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALEXANDRE BAZILIO SEQUEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE BELMONTE SIPHONE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE BERTINO ARRAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE BOTTINI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE BRUNO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE BULGHAKOW FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALEXANDRE CALIXTO RONDINA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CAMPOS DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ALEXANDRE CAPUA MARTIGNAGO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CARROCINE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CARVALHO ADRIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CAUCHICK FALLEIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CESAR MASSARO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CESAR REZENDE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CONSTANTIN MAVROPOULOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALEXANDRE CONSTANTIN MAVROPOULOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ALEXANDRE CORREA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         51 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 110 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE CORREA TREIGER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE COSTA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE COSTA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE COUTO SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE COUTO SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE CUSTODIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE CUSTODIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
ALEXANDRE DA GAMA MOREIRA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DA SILVA CAMPOS GONCALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DA SILVA FIALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DA SILVA FIALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DA SILVA PASSOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE DAMASCENO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DAMIAO FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DE ARAUJO ALBANO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DE CARVALHO SOBRAL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DE CARVALHO SOBRAL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DE FREITAS CEZARIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE DE LIMA LAET                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE DE LIMA LAET                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE DE OLIVEIRA BARROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DE OLIVEIRA BATISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DE SOUZA MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DE SOUZA MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE DE SOUZA SANTIAGO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ALEXANDRE DOS SANTOS PACHECO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DUARTE DE AZEVEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE DUARTE DE AZEVEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE DUARTE MICHALICK            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE EURICO KUHN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      52 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 111 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE FERNANDES SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE FERNANDES VIDAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE FERNANDO DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE FERREIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE FERREIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE FERREIRA DA SILVA FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE FERREIRA OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE FERREIRA REIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE FOURNIER MACHADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE GADELHA FELIX JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
ALEXANDRE GANDARELA DO ESPIRITO SANTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE GARCIA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE GOMES FERREIRA NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE GOMES RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE GOMES RUIZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE GUSTAVO FIUZA DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE GUSTAVO UGARTE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE HENRIQUE DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE HENRIQUE SANTOS DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE HIGINO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE HOLANDA DE MELO CESAR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE JANUARIO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE JESUS DE QUEIROZ SANTIAGO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE JESUS DE QUEIROZ SANTIAGO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE JOSE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE JOSE DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE JOSE DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALEXANDRE JOSE DUARTE DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE JOSE MAIA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE KAISER RAUBER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE KAISER RAUBER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                        53 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 112 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALEXANDRE KATSUMASSA SATO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE KERESKI OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE KIMURA LUZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE KLEBER SILVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE KOEBSCH                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE LAPA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE LAPA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LENINE DE JESUS PEREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE LIMA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LIMA DE FREITAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LIMA DE FREITAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE LIMA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LIMPIAS CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
ALEXANDRE LOBO GOMES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALEXANDRE LOPES ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LOPES DA FONSECA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LOPES DA FONSECA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LOPES DE SOUZA RIBEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ALEXANDRE LOPES LASMAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE LOSADA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE LUCCI MERINO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE LUIS DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE LUIZ BIASUZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ALEXANDRE MAGNO AMBROSINO DA                                                                                                                                                        PENDING LITIGATION -
CONCEICAO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALEXANDRE MAGNO FERREIRA RAMALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MAGNO NOBREGA DE LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ALEXANDRE MAGNUS DA COSTA SANTIAGO DE                                                                                                                                               PENDING LITIGATION -
ANDRADE                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALEXANDRE MAGNUS DA COSTA SANTIAGO DE                                                                                                                                               PENDING LITIGATION -
ANDRADE                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALEXANDRE MAGNUS DA COSTA SANTIAGO DE                                                                                                                                               PENDING LITIGATION -
ANDRADE                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MALHEIRO DRUMON               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE MARCIO DE FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        54 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 113 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE MARCIO DE FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MARINHO TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MARLON DA SILVA ALBERTON      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALEXANDRE MARTIM HOLZTRATNER            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE MASSAO NOZAKI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE MATHIAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MAXIMO CUNHA CAMPOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE MENDES DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALEXANDRE MENDES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE MESTRE TEJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE MESTRE TEJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MODESTO GRICOLATO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE MOGNON SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MORAES BARBOSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MOREIRA COSTACURTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MOREIRA VAN DER BROOCKE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE MUBARACK AYOUB MALUF FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE NATHAN CHEONG DE FREITAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALEXANDRE NAZARIO DE MELLO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE NEPOMUCENO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE NEVES PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE NONATO JOVIANO CASAGRANDE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE OLIVEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE ONISHI DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE PADULA JANNUZZI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE PADULA JANNUZZI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE PEREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALEXANDRE PEREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALEXANDRE PEREIRA DE CAMARGO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ALEXANDRE PINTO DUQUE ESTRADA MOREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                        55 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 114 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                      Address1             Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
ALEXANDRE PLETSCH HOFF                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
ALEXANDRE POLONI SILVEIRA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $97.13
                                        AV ROZENDO SERAPIAO DE SOUZA
ALEXANDRE POP DE OLIVEIRA ME            FIL 51                                                               VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $28.41
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE PRATA PICANCO                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE PRATA PICANCO                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE RAPACE                        N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE REZENDE SILVA                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE RIVOIRO ROSADA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE ROCHA DE SOUZA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE RODOLFO ANDRE                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE RODRIGUES INACIO DE AZEVEDO   N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE RUSCHEL                       N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE SANTOS DE SOUZA               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE SEVERINO DA SILVA             N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE SILVA DA COSTA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE SILVA E SILVA                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE SILVA E SILVA                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE SOARES DE ASSIS               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE SOARES DE ASSIS               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE SOUZA DE OLIVEIRA             N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE STODIECK                      N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE STOFFEL                       N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE TARGINO DE L MONFORTE         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ALEXANDRE TEIXEIRA MACHADO              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE TEIXEIRA PINTO                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE TENORIO DE ALMEIDA            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE TEOFILO OTONI SILVA ANTUNES   N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE TERCINI NETO                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE TERCINI NETO                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE VACCAREZZA MIRANDA            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
ALEXANDRE VACCAREZZA MIRANDA            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE VIEIRA SARTIN                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ALEXANDRE WALTRICK CALDERARI            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEXANDRE XAVIER DA COSTA               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                        56 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 115 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXANDRE XAVIER DA COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
ALEXANDRE YUJI OGATA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXANDRE YUKIO TANAKA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXANDRE YUKIO TANAKA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXANDRE YUKIO TANAKA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXANDRO AMARAL FREIRE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXANDRO BELCHIOR CORREA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXANDRO BELCHIOR CORREA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXANDRO BRENDOW RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXANDRO BRENDOW RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ALEXANDRO DOS SANTOS PEREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ALEXANDRO DUARTE FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ALEXANDRO SOUZA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXANDRO STEIN ANTUNES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ALEXANDRO TORRES DA SILVA CALFA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ALEXANDRUS KACELNIKAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ALEXANDRY VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ALEXANDRY VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXEI DOCZY                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXEY RODRIGUES DANTAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXIA BEZERRA GONCALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALEXIA CASOTTI DA ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXIA MARQUES DE SOUZA FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ALEXIA TEIXEIRA CALDAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ALEXIS DE SOUZA MALAVOLTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ALEXSANDER AMADIO SIMOES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ALEXSANDER PENZ MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ALEXSANDER PESSOA DOMINGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   57 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 116 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                       Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDER SCHAFFER                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRA DE SOUZA SPADETE             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRA DE SOUZA TEIXEIRA DA SILVA   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALEXSANDRA SOUSA GIARETTA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALEXSANDRO ALVES DA SILVA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALEXSANDRO BARROSO DE AMORIM            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO BATISTA DOS SANTOS           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO BRAULIO DA SILVA             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO CARDOSO DE OLIVEIRA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO DA ROCHA RODRIGUES           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO DA ROCHA RODRIGUES           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO DE OLIVEIRA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO DUARTE FERREIRA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALEXSANDRO GOMES RAGE                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO GOMES TEIXEIRA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO GOMES TEIXEIRA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ALEXSANDRO OTAVIO SOBRINHO                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $1,162.62
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
ALEXSANDRO PENHA DOS SANTOS             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO SANTOS DE QUEIROZ            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSANDRO SILVEIRA DE MELLO            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALEXSANY DE OLIVEIRA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALEXSSANDRO DE JESUS                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ALFA CINCO BAR E RESTAURANTE LTDA E     AV LUIS DUMONT VILLARES 400                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $11,864.82
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
ALFEU DE ARRUDA SOUZA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TAM FIDELIDADE
ALFEU DE ARRUDA SOUZA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALFREDO ANGELO SILVA FORTES             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALFREDO ANGELO SILVA FORTES             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALFREDO AUGUSTO FERREIRA LACERDA        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALFREDO AUGUSTO FERREIRA LACERDA        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALFREDO BANDEIRA PERET NETO             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALFREDO BANDEIRA PERET NETO             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALFREDO CARLOS HONORATO REIS            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALFREDO CARLOS HONORATO REIS            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                                     58 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 117 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                    Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO CESAR CORREA RODRIGUEZ        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO CESAR CORREA RODRIGUEZ        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO DE CARVALHO FILHO             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO DE PAULA SILVA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO DE PAULA SILVA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALFREDO GILBERTO LIMA DE MAGALHAES    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
ALFREDO GONCALVES DOS SANTOS JUNIOR   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO JOSE CATTANEO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
ALFREDO LUIZ NESPOLI LOUZADA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
ALFREDO LUIZ NESPOLI LOUZADA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO MACHADO PIRES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO MARIN JUNIOR                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO SILVA DE JESUS                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALFREDO SILVEIRA ALMEIDA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALI SAMOORI                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALIANÇA DO BRASIL SEGUROS             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                      AV DAS NACOES UNIDAS 11711.
ALIANCA DO BRASIL SEGUROS S A         11711                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,076.55
                                                                                                                                                                                               PENDING LITIGATION -
ALIANE MELO GUTERRES                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALICE ALVES FERNANDES DE CARVALHO     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALICE ARANTES RODRIGUES               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
ALICE ARAUJO AMORIM                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALICE ARAUJO JACINTO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALICE ARAUJO JACINTO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALICE CRISTINA VITAL FERREIRA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALICE DE SA GOMES                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALICE DE SA GOMES                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALICE DE SA GOMES                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALICE ESTIVALLET BRATKOWSKI           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALICE FRAGA DE AGUIAR                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ALICE FREITAS BAPTISTA MARINHO        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ALICE GOUVEIA DA NOBREGA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                   59 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 118 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                        Address1             Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION -
ALICE MAIA GODOY                         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICE MANGABEIRA GOMES                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
ALICE MARIA PEREIRA CASTELO DE SA        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICE MARTENDAL CANTO DA SILVA           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICE MORAES PEREIRA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
ALICE MOURA DE MEDEIROS                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICE MOURA DOS SANTOS                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICE RODRIGUES CATALAN                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICE RODRIGUES CATALAN                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICE SABINO LIMA                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
ALICE SILVA DE VILHENA                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICE SILVA GUIDA                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICE VIGIL CHALELA                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICE VITORIA COSTA FARIA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICE YUKICO MANOEL                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICIA DEL VALLE FIGUEROA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALICIA FERREIRA COUTINHO                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALICIA MARIA FERREIRA CARVALHO CAVALCANTI                                                                                                                                                           PENDING LITIGATION - CIVIL
DE ALBUQUERQUE                            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALICIA MASSA BARROS                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALICINEIA COSTA DE OLIVEIRA              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
ALIDA LUISA CORRADIN VERZOLA             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
ALIMENTOS OSKU S A                       AMERICO VESPUCIO INTERIOR 300                                         RECOLETA                                             ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $73.30
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALINA CHAGAS DE MENDONÇA BRANDÃO         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALINA GABRIELLA GABARDO                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALINE ABILIO FERREIRA                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ALINE ANGELICA FARIAS DE ASSIS           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALINE APARECIDA DE MELO                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ALINE APARECIDA DE OLIVEIRA CARDOSO      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALINE ARIELE AZEVEDO SIMOES              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                          60 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 119 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
                 Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE ARIELE AZEVEDO SIMOES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE AUXILIADORA DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE AUXILIADORA DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE BARBARA GONCALVE S PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE BARTALOTTI FURLANETTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE BATISTA VASCONCELOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
ALINE BERGAMO DA GUIA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE BERTOTTI DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE BISINOTO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ALINE BOETTNER                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE BORGES RIBEIRO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE BRANCO WILHELM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
ALINE BRANDAO MARIATH                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE BRASSANINI SCHULZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE CAMILO EDE TEIXEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CARVALHO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE CHAGAS SILVA LOURENCO DE SIQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CHAMUSCA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE CIAMBRONI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE CIBELE COSTA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE CONCEICAO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CONCEICAO GOMES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE CORREA DA COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE COSTA DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE COSTA SILVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE CRISTINA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE CRISTINA LOURENCAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE CRISTINA MENDONCA NEIVA DOS SANTOS N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE CRISTINA RAMOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE CRISTINA RAMOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                          61 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 120 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
ALINE CRISTINA RODRIGUES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CRISTINA SODRE DE SOUZA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CRISTINA SODRE DE SOUZA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE CRISTINE ALVES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CRISTINE FREIRE DE ARAUJO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE CUNHA SETUBAL                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE DA GLORIA SANTOS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE DA ROSA                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE DA SILVA BARBOSA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ALINE DA SILVA GIMENES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE DE ALMEIDA VIEIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DE BARROS FRANCO RODRIGUES E                                                                                                                                                    LITIGATION - TICKET /
STEINWASCHER                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DE BARROS FRANCO RODRIGUES E                                                                                                                                                    LITIGATION - TICKET /
STEINWASCHER                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ALINE DE CASSIA RIBAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ALINE DE LOURDES LUSTOSA CARVALHO FEITOSA                                                                                                                                             PENDING LITIGATION - CIVIL
BEZERRA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE DE MAGALHAES GOMES MOREIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DE OLIVEIRA FREITAS NICOLAU        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE DE OLIVEIRA SILVA ARAUJO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DE OLIVEIRA SOUZA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DE OLIVEIRA SOUZA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE DE STEFANO                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DERIS DE SOUZA GIMENEZ             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE DOS SANTOS GONCALVES CINTRA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE DOS SANTOS ROCHA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ALINE ESTEFANE DALBEM                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE FALEIRO GAMERRO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE FARIAS MOREIRA DA SILVA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ALINE FERNANDA GUERMANDI DOS SANTOS      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE FERNANDES SALLES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE FERRAZ FERRARESI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALINE FONSECA DE GOES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          62 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 121 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                  Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE FRAGOSO ALVES DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALINE FRANCIS GOES SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE GABRIELE FELIX DE ALBUQUERQUE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE GALVAO MOURAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALINE GASPARY                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE GOMES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE GOMES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALINE GOMES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALINE GONCALVES DA SILVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALINE GOUVEIA BRANQUINHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALINE HADID JAGER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE HELENA PIRES GONCALVES BELUCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE HELENA PIRES GONCALVES BELUCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
ALINE HELENA PIRES GONCALVES BELUCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE HIGINO GONCALVES DE CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALINE HITOMI KAWAKAMI YAMAGUCHI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE KASHINOKI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALINE LASS JORGE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALINE LAZZARINI CAMPOS                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                           $310.39
                                                                                                                                                                                  PENDING LITIGATION -
ALINE LEAL RIBEIRO SA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ALINE LEITE PERES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ALINE LIMA CURCIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALINE LIMA DE MELO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
ALINE LIMA NASCIMENTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ALINE LONGO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALINE LUCIO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALINE MACCAGNAN DE MATTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ALINE MACCAGNAN DE MATTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ALINE MANEA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ALINE MANZI BORGES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      63 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 122 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                 Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MARIA ADRIANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MARIA COTRIM FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MARIA GRASSELI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MARIA REINBOLD SIMOES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MARIA TRENTO MUNIZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ALINE MARINHO DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MARQUES ROLIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ALINE MAYUMI DE MORAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MODESTO ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MONIZ DE ARAGAO LEITE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MONIZ DE ARAGAO LEITE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ALINE MONTEIRO DE ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MONTEIRO DE ASSIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE MORAES GANTES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - SPECIAL
ALINE MOREIRA BUSTAMANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE NATASKA PEDROZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE OLIVEIRA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE PARO TEIXEIRA GUEDES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ALINE PENA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ALINE PEREIRA CESAR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ALINE PEREIRA DE ANDRADE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ALINE PINTO DE ALMEIDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE PRAZERES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ALINE QUEIROZ DE SOUZA SANTANA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE REBELO DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ALINE RIBEIRO CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE RIBEIRO CORREIA E SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ALINE RIBEIRO DA CONCEICAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - IMPROPER
ALINE RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ALINE RODRIGUES DE SANTANA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ALINE SANT ANNA EMMERICK         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                 64 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 123 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE SANTANA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ALINE SANTOS BARRETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE SANTOS BORGES DE ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE SANTOS MENEZES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE SANTOS MENEZES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALINE SANTOS PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE SERVA DE FARIA BORGES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE SILVA DE JESUS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE SILVA LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE SILVEIRA MEIRA CAVALCANTI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALINE SOARES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE TAGAWA DE PAULA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE TAROUQUELA VIEIRA BRASIL    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE TAVARES GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE TEIXEIRA FERRAZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE TEIXEIRA FERRAZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE TEIXEIRA PIMENTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALINE THAIS SAUER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINE THIESEN BECSI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - IMPROPER
ALINE TOMAZ DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINE XIMENES GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINNE PEREIRA LEITAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINNE SUELEN PEREIRA DOS REIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALINNE SUELEN PEREIRA DOS REIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINY BRUSCHI DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALINY BRUSCHI DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALIOMAR SAMPAIO RINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ALIRIO HENRIQUE DUARTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ALISON RODRIGUES DE ANDRADE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  65 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 124 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                     Address1                    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSA CRISTINA CAMPOS                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - SPECIAL
ALISSON ALFLEN MARQUES                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
ALISSON ANDRE HAMUD                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSON AUGUSTO ALMEIDA COSTA         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSON BERTAO MACHADO                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSON BERTAO MACHADO                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSON BORGES DA COSTA               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSON BOTELHO DA SILVA              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ALISSON CORREIA USSLER                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ALISSON DE OLIVEIRA MARTINS           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ALISSON DE OLIVEIRA MARTINS           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ALISSON DE OLIVEIRA MARTINS           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALISSON GUIMARAES RUAS                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ALISSON HENRIQUE CORREIA              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ALISSON LUCAS DA SILVA                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ALISSON SANTOS GONCALVES              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ALISSON SANTOS ROCHA                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ALISSON VIEIRA LEITE DE ABREU         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ALISSON WILLIANS MARTINS GUIMARAES    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
ALISSON XAVIER ALBUQUERQUE            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                      VIALE ALESSANDRO                                                                                                                  UNDER CRITICAL AIRLINE
ALITALIA                              ATTN: FRANCESCO FUSCA           MARCHETTI 111                                ROMA RM                                 148          ITALY             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
ALITALIA SOCIETA AEREA ITALIANA       DEPOSITO DOGANALE DI TIPO C                                                  FIUMICINO                                            ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                           $249.42
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ALITON BATISTA LIMEIRA                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALIXANDRA ANITA ISOTON                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ALJ ENGINES SUPPLY INC                13701 SW 143RD CT STE 105                                                    MIAMI                 FL                33186-5625                     VARIOUS       ACCOUNTS PAYABLE                                                                        $773,178.94
AL'KIM QUIMICOS INDUSTRIA E COMERCI                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                          $1,067.15
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $16,789.52
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                      SHIODOME CITY CNTER 1-5-2                                                                                                                                         UNDER CRITICAL AIRLINE
ALL NIPPON AIRWAYS                    HIGASHI-SHIMBASHI, MINATO- KU                                                TOKIO                                   105-7133     JAPAN             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
ALL SEASONS SRL                       ESMERALDA 740 PISO 11.                                                       BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $6,354.66
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALLAN ALMEIDA DOS REIS                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALLAN CHUNG                           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ALLAN CLESIO DOS SANTOS VIEIRA        N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ALLAN COHEN LUSOR                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                                            66 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 125 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                        Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION -
ALLAN DIMAS DUTRA FERREIRA                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALLAN DRAGONE CINTRA                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALLAN DRAGONE CINTRA                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN EMMER                               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN F. VILAS BOAS - ME                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN FELIPE ISEPON JACINTO               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN FIGUEIREDO SANTOS                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
ALLAN FRANCIS DA COSTA SALGADO            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALLAN KARLOS RODRIGUES PEREIRA DA SILVA   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALLAN LIDERZIO PESSOA DE VASCONCELOS      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN MASASHI GUIMARAES KATO              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ALLAN MOREIRA LEITÃƑÆ’Ã‚Â£O               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN PATRICK ALMEIDA MACIEL              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALLAN RAFAEL SANTANA DA SILVA             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN SOUZA FERREIRA                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN TEIXEIRA NOGUEIRA                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN VON DENTZ DE SOUZA SA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN VON DENTZ DE SOUZA SA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - PROMOTIONS /
ALLAN WALBERTH LIMA DE ARAUJO             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALLAN WELBER SOUSA FERREIRA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN WILSON RAMOS CAVALCANTE             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLAN XAVIER DE ARAUJO                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALLANA BICHARA RICK                       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALLANA KATIA PESSOA CAMARAO               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALLANA KATIA PESSOA CAMARAO               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALLANA NOBRE BASBOSA DA COSTA MELLO       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLANO PEDRO FERREIRA DE SOUSA            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLEF DO NASCIMENTO SANTOS                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                              UNDER CRITICAL AIRLINE
ALLEGIANT AIR                             1201 N TOWN CENTER DR.                                         LAS VEGAS             NV                89144                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLEM VITALLY DE JESUS NEVES              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALLEXANDER BEZERRA DE FREITAS             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                  67 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 126 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                      Address1               Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                                Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLIANZ SEGUROS S.A                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLIANZ SEGUROS S/A                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLIANZ SEGUROS S/A                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLIANZ SEGUROS S/A                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLIANZ SEGUROS S/A                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
ALLIED HOSPITALITY GROUP INC            PO BOX 667766                                                           MIAMI                  FL               33166-9405                     VARIOUS       ACCOUNTS PAYABLE                                                                            $11,729.13
ALLIED UNIVERSALSECURITY SERVICES       161 WASHINGTON AVE                                                      PHILADELPHIA           PA               19147                          VARIOUS       ACCOUNTS PAYABLE                                                                            $54,669.30
ALLIKELY G CIRQUEIRA SANCHES                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                                $10.76
                                                                                                                                                                                                     PENDING LITIGATION -
ALLINE CARLA DE SOUZA PRATES            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLINE GONCALVES DOS REIS MELO          N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLINE HELENA DA SILVA BETTONI          N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
ALLINE LUZIANE HONDA FIGUEIREDO          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
ALLINE RAQUEL ARAUJO TOFOLI GONCALVES DE                                                                                                                                                             PENDING LITIGATION - CIVIL
ALMEIDA                                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
ALLINE RAQUEL ARAUJO TOFOLI GONCALVES DE                                                                                                                                                             PENDING LITIGATION - CIVIL
ALMEIDA                                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLINE REZENDE SILVA                    N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ALLISON SIPOLI DA SILVA                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                        AER AEROPORTO INTERNACIONAL
ALLPARK EMPREEND PARTICIP SERVICOS      DE G SN                                                                 GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                     POTENTIAL OBLIGATION
ALLPARK EMPREENDIMENTOS PARTICIPACOES E RUA JOÃO FRANCISCO DE MOURA,                                                                                                                                 UNDER FREQUENT FLYER
SERVICOS SA                             251                                                                     SÃO PAULO              SP                            BRAZIL            VARIOUS       PROGRAM                        X            X                                               UNKNOWN
                                        AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                   CASTRO 1035                                                             MACEIO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $10,213.41
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ALLYAN FRANCISCA DE ASSIS PEREIRA       N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ALLYSON GILLIARD CORREIA DE MOURA       N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALLYSON JOSE DA SILVA                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                        AVENIDA SOLFERINA RICCI PACE 47
ALMAVIVA DO BR TELEMARKETING E INFO     470                                                                     BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $1,100,914.46
ALMAVIVA DO BRASIL TELEMARKETING E      RUA CONSOLACAO 318.                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $8,230.38
ALMAWAVE DO BRASIL INFORMATICA LTDA                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $9,243.75
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALME DE PAULA PEREIRA                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALMENO ANTUNES MACHADO                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ALMERINDA GABRIEL RIBEIRO               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
ALMERINDO DE JESUS JUNIOR               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ALMERIO PEREIRA JEREMIAS                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ALMIR CESAR MARTINS DE JESUS            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ALMIR DOS SANTOS GOMES                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ALMIR JOSE CORREIA CACAO                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
ALMIR MATHIAS FILHO                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                  UNKNOWN




                                                                                                                          68 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 127 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                 Creditor Name                   Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALMIR MEDLEN DE FARIAS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ALMIR MINERVINO DOS SANTOS           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALMIR ONOFRE DA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALMIR RIZZATTO CAMEIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALMIR RIZZATTO CAMEIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - ACCIDENT /
ALMIR ROGERIO DE FREITAS BONIFACIO   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALMIR ROGERIO VENANCIO ALVES         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALMUNDO.COM SRL                      FLORIDA 835 PISO 3 OF 320                                              CAPITAL FEDERAL                                      ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                        $202,426.00
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                     4510 OLD INTERNATIONAL AIRPORT                                                                                                                              UNDER CRITICAL AIRLINE
ALOHA AIR CARGO.                     ROAD                                                                   ANCHORAGE             AK                99502                          VARIOUS       AGREEMENTS                    X            X                                            UNKNOWN
ALOIA AEROSPACE INC                  10205 NW 19TH ST STE 100                                               DORAL                 FL                33172-2535                     VARIOUS       ACCOUNTS PAYABLE                                                                      $1,351,181.00
ALOIA AEROSPACE INC                  9737 NW 41ST ST STE 256                                                DORAL                 FL                33178-2924                     VARIOUS       ACCOUNTS PAYABLE                                                                          $8,784.00
                                                                                                                                                                                                 PENDING LITIGATION -
ALOISIO ALVES GUIMARAES JUNIOR       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALOISIO BELO DA SILVA JUNIOR         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALOISIO DE SOUZA VELOSO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALOISIO VITALI                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ALOIZIO MOREIRA DOS SANTOS           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALOMA LOURDES CASTRO DE STUMP        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALOMA LOURDES CASTRO DE STUMP        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ALONSO AURINO WAGNER                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ALONSO CENTRO AUTOMOTIVO LTDA ME                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $279.85
                                                                                                                                                                                                 PENDING LITIGATION -
ALONSO DOS SANTOS MORALES            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALOYSIO MOTTA PICANCO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALOYSIO SOARES JUNIOR                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALOYSIO SOARES JUNIOR                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ALPHA BROKERS CORPORATION            2875 NW 82ND AVE                                                       MIAMI                 FL                33122-1064                     VARIOUS       ACCOUNTS PAYABLE                                                                         $46,104.86
ALPHAELETRIC PECAS ELETR AUTO LTDA   RUA TIJUCAS 43. 43                                                     GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $765.46
ALPTRON LTDA ME                      R LOURENCO NUNES 602. 602                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $513.24
                                                                                                                                                                                                 PENDING LITIGATION -
ALRENICE FERREIRA CHAVES             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ALRENICE FERREIRA CHAVES             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALRISMAR FERREIRA MELO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ALRISMAR FERREIRA MELO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                            COMODIN DE
ALS AIRLINE LAUNDRY SERVICE GMBH     GLEISSTRASSE 4                                                         ALEMANIA                                             GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                          $2,003.43
ALS TRIB BRASIL ANAL FLUID LTDA                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $773.87
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
ALSIMAR ESPINOLA DA SILVA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ALTAIR BRAGA JUNIOR                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                     69 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 128 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                            Date Debt was
                  Creditor Name                Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTAIR ELIAS LACERDA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTAIR ELIAS LACERDA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALTAIR FERREIRA                      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTAIR LUZIA FUSINATO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ALTAIR PEDROSA PEREIRA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ALTAIR ROQUE DA SILVA JUNIOR         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTAMIR DE ALENCAR PIMENTEL FILHO    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALTAMIRANDO MANOEL DOS SANTOS NETO   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALTANAIR BARBOSA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTEMAR FREITAS CARDOSO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTEMIR FOLGIARINI FERREIRA          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ALTEMIR LUIZ CAIRES MULLER           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALTEMIR RIBEIRO DE VARGAS            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTENIRA ALVES DE SOUZA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTIERES RODRIGUES DE SOUSA JUNIOR   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTINO PEREIRA DA SILVA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                          KM 66 CASABLANCA S/N.
ALTO DE CASABLANCA S.A.              RUTA 68              S/N                                          CASABLANCA                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                          $24,210.00
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALTON LEE GILBERT                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALUANA MENCK CURTI                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALUIR DOS SANTOS LEE                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALUISIO BATISTA DE AMORIM            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALUISIO FERREIRA DE MORAES           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALUISIO LOPES DE SANTANA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALUISIO RODRIGUES DA SILVA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALUISIO WELLICHAN RAMOS              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALUIZIO AUGUSTO FERREIRA FERNANDES   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - IMPROPER
ALUIZIO FREDERICO ALVES              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALUIZIO GIOVANI PAURA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALUSKA SOARES DE CARVALHO            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ALVACIR AMANDIO                      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
ALVARO ALAOR DA SILVA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ALVARO ALVES ARRUDA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ALVARO ANTONIO TUBINO LUCHO JUNIOR   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                                70 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 129 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALVARO ANTONIO TUBINO LUCHO JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO AUGUSTO DINIZ QUEIROZ CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO DE ASSIS XIMENES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO DE CARVALHO SEGUNDO NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALVARO DE OLIVEIRA CALDAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALVARO FERNANDES CARNEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALVARO FERREIRA DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALVARO FERREIRA DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO FRANCISCO CORREA LIMA CAMARA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO GABRIEL AQUINO FELISMINO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO HADDAD                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO JUSTA DE CASTILHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALVARO LUIZ FUZARO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALVARO LUIZ FUZARO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALVARO LUIZ GAYOSO DE AZEREDO COUTINHO N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ALVARO MANOEL CALHEIROS CORREIA DE MELO                                                                                                                                             PENDING LITIGATION - CIVIL
AMARAL FRANCO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO MARCELO DE GOIS CONTRI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO MARIANO NETO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO METON SOUSA PERDIGAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALVARO OLIVO SANTOS BACIM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ALVARO OLIVO SANTOS BACIM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO SCHIEFLER FONTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO SCHIEFLER FONTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALVARO SCHIEFLER FONTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ALVARO SCHIEFLER FONTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALVARO SILVA MIELKE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO SILVEIRA NETO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO TORTATO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ALVARO VICENTE BATISTA NOVAIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVARO WENANCIO PEREIRA E PEREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ALVIMAR BRIGIDO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        71 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 130 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                         Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION -
ALYLSON VALENTE LOBATO                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ALYLSON VALENTE LOBATO                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $145.01
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
ALYNE APARECIDA DUARTE DA SILVA SOARES   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALYNE ARIELA ANUNCIACAO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALYNE ARIELA ANUNCIACAO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
ALYNE FRANCINE CASIMIRO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALYNE FRANCO PAPI                        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALYNE HUSSEL DE OLIVEIRA NUNES           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ALYNNE DE LIMA GAMA FERNANDES OLIVEIRA   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALYNNE DIAS RODRIGUES                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALYNNE NAYARA FERREIRA NUNES             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALYSSANDRO ROCHA LOBATO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALYSSON ARLINDO DANTAS                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ALYSSON DOS SANTOS                       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALYSSON HENRIQUE DE LIMA                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALYSSON HENRIQUE S. PACHECO              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
ALYSSON RODRIGUES COSTA                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALYSSON SILVA DA PURIFICACAO             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ALYSSON VIDAL MATOS                      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

ALYZIA                                   4 TREMBLAY EN FRANCE                                            TREMBLAY EN FRANCE                                   FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                        $618,518.33
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZENEIDE SILVA DA COSTA                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZENEIDE SILVA DA COSTA                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZENIR APARECIDA AMANCIO GONCALVES      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
ALZENITE CRISTINA LACERDA DE LIMA                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                          $3,391.58
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZENOR LIMA DE VASCONCELOS              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZIRA ALVES BEZERRA                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZIRA MARIA JACOBS CHIAMULERA           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZIRA MAYARA QUEVEDO PEREIRA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ALZIRO CESAR DE MORAIS RODRIGUES         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
AMABILE FELIX DUARTE                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
AMABILIE MASCARENHAS ZAIZE               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
AMADE COM DE PROD DE LIMPEZA EIRELI      AV VILA EMA 2035. 2035.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,064.52
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
AMADEU CARINGI DE AQUINO                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                  72 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 131 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMALIA ATANASIO FORCENETTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA ABILA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA ALMEIDA FERREIRA CARDOSO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
AMANDA ALVES FERNANDES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA ALVES PAPUCCI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
AMANDA ANDRADE FURTADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA ANDRADE SANTANA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
AMANDA ASSIS BRAZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA AURORA PEREIRA DA COSTA PORTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA BRAGA DA CUNHA MAIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
AMANDA BUENO RIBEIRO                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $932.59
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA CAVALCANTE MOREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA CRISTINA CONCEICAO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA CRISTINA DE ALMEIDA FRANCA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA CUNHA BARBOSA RODRIGUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA DA MATA MOREIRA SPITALE MACHADO N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DA ROCHA ANTONIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA DA SILVA E SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DA SILVA LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA DA SILVA SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DANIELA PINHEIRO ROMEU           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DANIELA PINHEIRO ROMEU           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DARELA DE OLIVEIRA LONGO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DE GODOY SANTANA ROCHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DE MEDEIROS FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DE MELO COTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
AMANDA DE OLIVEIRA FLORES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
AMANDA DE OLIVEIRA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DO CARMO BARRETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
AMANDA DOS REIS GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
AMANDA DOS SANTOS ALMEIDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        73 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 132 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA EVELIN BESERRA BESSA PATRIOTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA FARIAS AIRES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA FIGUEIREDO SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA FIORAVANTI FALCONIERY           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA FRANCELLE DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA FRASCINO PARANHOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA FRASCINO PARANHOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
AMANDA FURTADO SOARES DE MORAES                                                                                                                                                    PENDING LITIGATION - CIVIL
CAVALCANTI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
AMANDA FURTADO SOARES DE MORAES                                                                                                                                                    PENDING LITIGATION - CIVIL
CAVALCANTI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA GABRIELA DE SOUZA FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA GABRIELE SANTOS RAMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA GIOVANA OLIVEIRA MACHADO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA GOMES DOS SANTOS MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA GOMES DOS SANTOS MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA HIPOLITO ROJAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA ISAIAS NAVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA JAQUELINE GABIATTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA KARINA BECKER REZENDE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA KELLY GENTIL GUIMARAES ROSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA KESTELMAN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA KLIMECK REPINALDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA LAIS BELLI DE ASSIS SOARES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA LATORRE LEVI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA LETICIA MAYEDA D AVILLA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA LIMA MOREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA LOBO JUNQUEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA LOBO JUNQUEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA LOIOLA DE CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA MACHADO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA MARQUES DO VALE FOGACA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA MARTINS DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       74 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 133 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA MARUN HOLANDA DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA MAURICIO PEREIRA DE MOURA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA MORAES GOMES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA MOREIRA MONTEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA MOREIRA PINHEIRO LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA NASCIMENTO FIGUEIREDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA NEVES BRAVO VIRIATO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA NOGUEIRA SOLLER PIRES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA NOLETO ROCHA DO NASCIMENTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA NOVAIS BIANCHI GALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA OLIVEIRA DE CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA OLIVEIRA FERNANDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA OLIVEIRA MATOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA PANSARD ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA PAOLA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
AMANDA PEIXOTO FAUSTINO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA PEREIRA DA CUNHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA PEREIRA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA PERES CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA POPE DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA PUSCH DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA QUERINO ANDRADE VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA RAFAELA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA RAYSSA FERREIRA DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
AMANDA REGINA ANDRADE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA RINCON GODINHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA RODRIGUES DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA RODRIGUES VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
AMANDA ROMEU RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AMANDA SILVA SANTOS DE FEITOZA ALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AMANDA SIMOES TERRA MARINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       75 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 134 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMANDA SOUZA BOTELHO CAZAROTI            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMANDA SOUZA BOTELHO CAZAROTI            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDA STORTO SIMOES                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDA TEIXEIRA MELO                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMANDA TENORIO RIBEIRO FONTES            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDA TOMAZ VASCONCELOS                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMANDA VAREJAO VILLELA GOMES SOARES      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDA VERONEZE CALBO                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
AMANDA WESTPHALEN DOS SANTOS             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDA YESCA ARAUJO DE MORAIS            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDA ZAGO FAVALESSA                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
AMANDHA LARA                             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDO DE AZEVEDO DIAS                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMANDO DE AZEVEDO DIAS                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
AMARILDO JOSE DOS SANTOS                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMARILDO LOPES DOS SANTOS                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMARILDO LOPES DOS SANTOS                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
AMARILDO PEREIRA JARDIM                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMARILDO ROCK REIS                       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMARILDO ROCK REIS                       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                 UNDER FREQUENT FLYER
AMARO FASHION LTDA                       R ANTONIO NAGIB IBRAHIM 30                                         SAO PAULO             SP                5036060      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMARO FRANCISCO DAS NEVES                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMASSIR JOSE PANSOLIN                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMAURI DA SILVA JUNIOR                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMAURI DA SILVA LEME                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
AMAURI FARIA                             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
AMAURI FEUERSCHUETTE DE LAURINDO RIBAS   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
AMAURI GERALDO PRADO                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
AMAURI SALVADOR CORREIA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
AMAURY AKIO ONO                          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     76 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 135 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
                 Creditor Name                       Address1                    Address2                 Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                               PENDING LITIGATION -
AMAURY CARNEIRO DA CUNHA                 N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
AMAZON SERVICE LTDA                      AVENIDA RUI BARBOSA 726.                                                         SANTAROM                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $115.78
AMAZON WEB SERVICES                      410 TERRY AVE N                                                                  SEATTLE               WA                98109-5210                     VARIOUS       ACCOUNTS PAYABLE                                                                         $15,623.65
AMAZONAS DISTRIBUIDORA DE ENERGIA S      AV SETE DE SETEMBRO 2414. 2414                                                   MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,103.78
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AMAZONIA CABO LTDA                       N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                         RUA DOUTOR RENATO PAES DE
AMBEV S.A.                               BARROS, 1017                                                                     SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,742.40
                                         RUA DOUTOR RENATO PAES DE
AMBEV S.A.                               BARROS, 1017                                                                     SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,473.17
                                         RUA DOUTOR RENATO PAES DE
AMBEV S.A.                               BARROS, 1017                                                                     SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,017.45
                                         RUA DOUTOR RENATO PAES DE
AMBEV S.A.                               BARROS, 1017                                                                     SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,431.97
AMC HIDRAULICA E PNEUMATICA LTDA         AVENIDA GETULIO VARGAS 1430                                                      SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,192.48
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AMEDEO VOLPE                             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - PRE-
AMELIA LORENA COUTO                      N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
AMELIA LORENA COUTO                      N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AMELICE ROCHA NOGUEIRA                   N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AMELICE ROCHA NOGUEIRA                   N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                                               UNDER CRITICAL AIRLINE
AMERICAN AIRLINES                        4255 AMON CARTER BLVD MD 4431                                                    FORT WORTH            TX                76155                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                         PASEO DE LA REFORMA NO. 300
AMERICAN AIRLINES DE MEXICO, S.A. D      PISO 2.                                                                          MEXICO CITY           DF                06600        MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,740.00
AMERICAN AIRLINES INC..                  3800 N MINGO RD                                                                  TULSA                 OK                74116-5003                     VARIOUS       ACCOUNTS PAYABLE                                                                          $2,926.64
AMERICAN EXPRESS BANK MEXICO S.A.                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $13.36
AMERICAN LIFE COMPANHIA DE SEGUROS (AS                                                                                                                                                                         UNCOLLATERALIZED SURETY
BANK GUARANTEE ISSUER OF BANK GUARANTEE                                                                                                                                                                        BOND NO. 10077500000079
NO. 10077500000079)                     AV. ANGELICA, 2626, TERREO                                                        SÃO PAULO             SP                             BRAZIL           4/20/2020      (LITIGATION)                  X            X              X                              UNKNOWN
AMERICAN SALES & MANAGEMENT CORP.       P.O. BOX 521305.                                                                  MIAMI                 FL                33152                          VARIOUS       ACCOUNTS PAYABLE                                                                        $279,144.40
AMERICAN SHUTTLE INC                    2766 N.W. 62 STREET                                                               MIAMI                 FL                33147                          VARIOUS       ACCOUNTS PAYABLE                                                                             $96.00
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
AMERICO DINIZ CARVALHO NETO              N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
AMERICO DOS PRAZERES GUEDES              N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                                               UNDER CRITICAL AIRLINE
AMERIJET INTERNATIONAL INC               2800 SOUTH ANDREW AVE                                                            FORT LAUDERDALE       FL                33316                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
AMES PRODUC AND LOGISTICSERVICES GM      GRAZERSTRASSE 20A                                                                PEGGAU                                               AUSTRIA           VARIOUS       ACCOUNTS PAYABLE                                                                         $69,478.70
AMETEK MRO FLORIDA INC                   5900 NW 97TH AVE UNIT 3                                                          DORAL                 FL                33178-1642                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
AMETEK, INC                              33 LEWIS RD STE 6                                                                BINGHAMTON            NY                13905-1040                     VARIOUS       ACCOUNTS PAYABLE                                                                         $53,443.00
                                         1738 1738 GENERAL GEORGE
AMI METALS INC                           PATTON                                                                           BRENTWOOD             TN                37027                          VARIOUS       ACCOUNTS PAYABLE                                                                          $2,627.80
                                                                                                                                                                                                               POTENTIAL OBLIGATION
AMIGOS DO BEM INSTITUICAO NACIONAL                                                                                                                                                                             UNDER FREQUENT FLYER
CONTRA A FOME E A MISERIA                R DR GABRIEL DE RESENDE 122      VILA INVERNADA                                  SAO PAULO             SP                3350005      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
AMIL ASSIST MED INTERN SA                AVENIDA BRASIL 703. 703                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $5.13
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
AMILCAR ALVES TUPIASSU FILHO             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
AMILCAR ROSA PEREIRA                     N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
AMILTO JOSE TONETE                       N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AMILTON DE SANTANA BRASIL                N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AMILTON DE SANTANA BRASIL                N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                                   77 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 136 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMILTON DE SANTANA BRASIL JUNIOR      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMILTON DE SANTANA BRASIL JUNIOR      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMILTON FORTES MACHADO                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMILTON LUIZ TOMASI                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMINADABI GERMANO DE ARAUJO           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMINADABI GERMANO DE ARAUJO           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
AMINI HADDAD CAMPOS                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
AMIR LEONARDO KESSLER ANNAHAS         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
AMIR SALOMAO GEBRIN                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $241.59
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
AMMON BRUNO SANTANA GUIMARAES         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                   UNKNOWN
AMSAFE BRIDPORT PVT LTD               WATHUPITIWALA E.P.Z.                                                   NITTAMBUWA                                           SRI LANKA         VARIOUS       ACCOUNTS PAYABLE                                                                             $3,135.00
AMSAFE INC                            1043 N 47TH AVE.                                                       PHOENIX                AZ               85043                          VARIOUS       ACCOUNTS PAYABLE                                                                           $292,767.00
AMSTERDAM AIRPORT SCHIPHOL            P.O. BOX 7501.                                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AMT TEXTIL INDUSTRIA E COMERCIO EIR   RUA LOTUS 105.                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,902.65
AMTRAK COM SERV RADIOCOMUN LTDA ME    RUA CAMÂNDULAS 30. 30                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $452.36

AMUARAMA TURISMO LTDA                 R DEP OSWALDO STUDART 888. 888                                         FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $922.58
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AMYNA DE SOUZA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
AMYR CASSOU JUNIOR                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANA ACACIA BENTES MACHADO             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                      EDIF 120 RUA D AEROPORTO DE
ANA AEROPORTOS DE PORTUGAL S.A.       LISBOA                                                                 LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA ALICE ARAUJO BORGES               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANA ALICE FERNANDES DE SOUSA          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA AMARA SANTOS                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA AMELIA BARRETO ROLEMBERG          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA ANGELICA COSTA TEIXEIRA           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA ANGELICA MELLO MACHADO            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
ANA APARECIDA GARRONE JUSTO           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
ANA APARECIDA GARRONE JUSTO           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA AUGUSTA DRULLA                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANA AURORA PEREIRA DE ARAUJO          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
ANA BEATRIZ ALVES VIEIRA              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA BEATRIZ BITENCOURT CIRNE          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANA BEATRIZ CAPARROZ                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                       78 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 137 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ DA SILVA ARRUDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ DE LIMA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ DE OLIVEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ FIGUEIROA FERREIRA DE BARROS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ MACEDO VENANCIO DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ MARQUES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ MARQUES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ MAUES SIRAIAMA DO ROSARIO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ MOURA TAIOQUI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ MOURA TAIOQUI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ NOLETO AZEREDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ PIRES DE MEDEIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ RODOLFO NAZARENO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANA BEATRIZ RODRIGUES BORGES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ SECUNDO WEIS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA BEATRIZ SOARES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA BEATRIZ TEIXEIRA BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ANA C RICCI SCHENKER                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $7,471.09
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARINA SANTANA RIBEIRO NASCIMENTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ANA CARLA BARTOLOMEU AYROSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARLA COSTA DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARLA COSTA DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARLA DE MIRANDA GAMELEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARLA DOS SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA CARLA FERNANDES COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA CARLA FERREIRA MARQUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARLA SOUZA DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARLA VIEIRA GUIMARAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ANA CARMEN DANTAS ROCHA DE PINHO                                                                                                                                                       PENDING LITIGATION - CIVIL
TAVARES                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA CARMEN DREYER SARAIVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                           79 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 138 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA ALVES ALMEIDA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA ALVES RODRIGUES RAMOS       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA ARAUJO GUARATTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA BARBOSA DE PAULA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA BARIVIEIRA BARROS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA BASTOS E SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA BINHAME LOPES SALVADOR      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA CALAFELL RIBEIRO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINA CAMARAO PROENCA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINA CAMARAO PROENCA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA CARVALHO DUARTE             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA CAVALCANTI DE ALBUQUERQUE   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINA COELHO FORTES FIGUEIREDO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA CORTES TOSETTO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
ANA CAROLINA D?AQUINO FONSECA                                                                                                                                                         PENDING LITIGATION - CIVIL
KLEINBERGER                              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA DA SILVA MACHADO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA DA SILVA MACHADO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA DE FREITAS GUIMARAES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA DE FREITAS GUIMARAES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA DE LIMA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA DE PAULA OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA DE SOUZA GUIMARAES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA DOS SANTOS LOZANO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA DOS SANTOS LOZANO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA FERNANDES DE LIMA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA FERNANDES MARTINS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
ANA CAROLINA FERREIRA PEREIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA GARRIDO SILVA BORGES RIBEIRO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA GUEDES PINTO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA GUEDES PINTO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                          80 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 139 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA GUNDIN DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA HERMES FASCIANI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA HOLANDA DE MELO TENORIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA HURTADO TONISSI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA ISMAEL DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA ISMAEL DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA LINS DE MOURA CALDAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA MACENA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA MANSUR TLUSTAK TORRES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANA CAROLINA MARTINEZ LANCIA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA MARTINS ITABORAI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA CAROLINA MARTINS SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA MIRANDA DE CASTRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA MOGGI SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA MONTEIRO MODESTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA MONTEIRO MODESTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA CAROLINA NUNES ARANTES FUHR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA OLIVEIRA CALMON DE                                                                                                                                                    LITIGATION - TAM FIDELIDADE
BITTENCOURT                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA OLIVEIRA CALMON DE                                                                                                                                                    LITIGATION - TAM FIDELIDADE
BITTENCOURT                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA PEREIRA FREIRE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA CAROLINA PEREIRA LINS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA PEREZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA CAROLINA PERILO REIS COUTINHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CAROLINA RAMOS MARCAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANA CAROLINA RAMOS NAVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA RENDA LUPOSELI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CAROLINA RENDA LUPOSELI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                       81 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 140 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA RIBEIRO DE MELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA RIBEIRO DE MELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
ANA CAROLINA RIBEIRO DE MORAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA RIGUEIRA DA COSTA ABREU      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINA RODRIGUES NICACIO TEIXEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA RODRIGUES QUEIROZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA SANTANA SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA SCOCCO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA SILVA DE MACEDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA SOARES IANEZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINA SOBREIRA MARQUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA TOME KLOCK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA TOME KLOCK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA VIEIRA DA ROSA FAHNING       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CAROLINA VIEIRA DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA VILA RAMOS DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINA ZOTTICH REIS DE MELO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINA ZOTTICH REIS DE MELO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINA ZOTTICH REIS DE MELO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINE BALEEIRO GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINE CABRAL MALZONI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINE DE OLIVEIRA LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINE DE SOUZA VENS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CAROLINE FAVACHO DO VALLE GARCIA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CAROLINE FERREIRA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINE GONCALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CAROLINE GONCALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CAROLINE GUSMAO ZALAZAR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          82 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 141 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CAROLINE MUNGO BOTINI VENDRAME       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANA CAROLINE OLIVEIRA NOGUEIRA SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CAROLINE SILVA MATOZINHOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CAROLINE ULIANA ROLIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CATARINA FREIRE VERAS LACERDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CATHARINA GONCALVES CHAGAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CECILIA ANDRADE PIRES DE SIQUEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CECILIA ANDRADE PIRES DE SIQUEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANA CECILIA ARCANJO CARNEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CECILIA BRASIL BLANCO SCHAIDHAUER    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CECILIA DE MELLO NEVES E SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CECILIA DE OLIVEIRA ORRICO FREITAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CECILIA SOARES DE BRITO CRAVO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CELIA ALONSO TANAJURA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CELIA SOARES FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CINTIA CASSAB HEILBORN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CIRNE PAES DE BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
ANA CLARA ABREU MEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA ALVES TEIXEIRA PEREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CLARA ARAUJO SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA DE CARVALHO POLKOWSK           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA DE CARVALHO POLKOWSK           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CLARA DIMAS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA DINUCCI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA CLARA EUGENIO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA GARRIDO BASTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA GARRIDO BASTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA CLARA LEITE DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         83 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 142 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANA CLARA MORAES LEITE SOUZA COELHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLARA RAMON GIANNELLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLARA SOUZA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLARA ZOLYOMY TORRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLARAH SILVEIRA SARAIVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLARIA MARIA DE ASSIS BEMON        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLARISSA DOS SANTOS SERRA MOTA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLARO BADANO ESTIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLAUDIA ANESI PALERMO GIRIA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA AVANCI RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA BARBOSA VIEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA BICALHO DE ABREU           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLAUDIA BRITO DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLAUDIA CAMARA VICELLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLAUDIA CARNELOSSI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ANA CLAUDIA DA CONCEICAO                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $833.28
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLAUDIA DA COSTA VARGAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANA CLAUDIA DA SILVA ALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA DA SILVA MARCHESINI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ANA CLAUDIA DA SILVA NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA DE ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA DE OLIVEIRA SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLÁUDIA DE SOUZA ARRUDA BARCELOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLÁUDIA DE SOUZA ARRUDA BARCELOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA DIAS RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA DOS SANTOS IMPERES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA CLAUDIA DUTRA DA COSTA OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA CLAUDIA FERREIRA DO VALLE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       84 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 143 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CLAUDIA FERREIRA LAYME                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CLAUDIA GUEDES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA LIMA DE ARAUJO DERZI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA LIMA DE ARAUJO DERZI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA LIMA DE JESUS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA MOREIRA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA PIRES DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA PIRES DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA PIRES DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CLAUDIA REIS DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ANA CLAUDIA REIS DA SILVA RIBEIRO DE                                                                                                                                                  PENDING LITIGATION -
OLIVEIRA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA ROCHA SENA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA TORRES FUENTES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA VASCONCELOS DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLAUDIA VIDAL FERNANDES DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - ON-BOARD
ANA CLAUDIA VIEIRA ALTOE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - ON-BOARD
ANA CLAUDIA VIEIRA ALTOE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CLEYDE CARNEIRO LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA ALVES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CRISTINA BARBOSA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA BERTON DE FRAGA WAGNER       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA BOTELHO SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA CRISTINA CASTRO FONTENLA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA DA SILVA NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA DA SILVA NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA DE CARVALHO MEDEIROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
ANA CRISTINA DE JESUS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
ANA CRISTINA DE JESUS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA DE MOURA BATALHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CRISTINA DE SOUZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA ELIAS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                          85 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 144 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA FERES BICHARA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA FERNANDES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA FERNANDES VIANA DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA FERREIRA MARQUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA GONCALVES CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA GOULART MENDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA INACIO CASTELO BRANCO CAEIRO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CRISTINA KERR RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA LEAL                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA LIMA DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CRISTINA LORENZI VESER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA MACHADO VELLOSO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA MARQUES BARBOSA LUNA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA MARTINEZ DE MOURA RIGON      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA PARANHOS DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA CRISTINA PAULINO MARTINS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA RODRIGUES DA UNHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CRISTINA SILVA TIMOTEO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA CRISTINA SILVA TIMOTEO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA TEIXEIRA MACEDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA CRISTINA VIANA ABREU                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA DEBORA LUSQUINHOS BANDEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA DELMA DE MORAES DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA DIRCE MARQUES DAVALOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA DIRLEI GONCALVES TENFEN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA ELISA BARBOSA MARCONDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA ELISA BARBOSA MARCONDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA ELISA BERTOLIN DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA ELISA BERTOLIN DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA ELISA BIESEK LEITE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
ANA ELISA BORCHIO BASSI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA ELISA COELHO MIRANDA MENEZES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          86 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 145 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA ELISA DE ALMEIDA BRENNAND GUERRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA ELISA DE FREITAS MACHADO SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA ELISA DE SOUZA TAVARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA ELISABETH KORTE STEIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA ELISABETH PENA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA ELISE ANDRADE PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA EMILIA ARNAUD DE MEDEIROS FALCAO                                                                                                                                               LITIGATION - FLIGHT
PAIVA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ANA EMILIA DE ARAUJO PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA EMILIA GOMES CAMPELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA ENCARNACION GARCIA PELISARO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA ERICA CARVALHO CAVALCANTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA ERICA CARVALHO CAVALCANTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA ERIKA FELIX AGUIAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANA FABIA DA SILVA TORQUATO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA ALTIVO DELLARETTI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA ALVES RESENDE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA ALVES RESENDE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA FLAVIA AQUINO SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA FLAVIA BITENCOURT LOMBA DA ROCHA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA DE CASTRO STALHSCHMIDT                                                                                                                                                  LITIGATION - FLIGHT
CORDEIRO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA DE CASTRO STALHSCHMIDT                                                                                                                                                  LITIGATION - FLIGHT
CORDEIRO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA FLAVIA DE FREITAS CRUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANA FLAVIA DE OLIVEIRA CAMARA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANA FLAVIA DE OLIVEIRA CAMARA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA FLAVIA FERREIRA SOUTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA FURTADO NUNES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA MARINHO SARAIVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA FLAVIA PANTALENA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       87 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 146 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA FLAVIA QUEIROZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA FLAVIA RODRIGUES DE SOUSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA FLORENCIO ALVES FREITAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA FRANCISCA DE ARAUJO SOARES CRUZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA GABRIELA ALVES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA GABRIELA SILVA LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA GISELLE LEITE CATOSSI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA GOMES DE BRITO SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA GOUVEA BOCCHINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANA ISABEL DOS SANTOS CAMARA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA ISABEL FEITOSA BARBOSA GOMINHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA JULIA DE ALMEIDA NOVAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA JULIA DE MEDEIROS FERNANDES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA JULIA DE OLIVEIRA RAMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA JULIA DE OLIVEIRA RAMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA JULIA FEU DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA JULIA OLIVEIRA DE ALMEIDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA JULIA SOUSA CAVALCANTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANA JULINDA DE OLIVEIRA GOES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA KAREN APOLO PEALOZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA KARENA NOBRE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA KARINA BARBOSA MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA KARINA RIOS DE ARAUJO MATHIAS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA KARINA RIOS DE ARAUJO MATHIAS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA KARLA SILVA DE SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANA KAROLAINE SOARES DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANA KAROLINA DANTAS FERRAZ PACHECO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
ANA KAROLINA FRANCO DA MOTA DIAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA KAROLINA SANTOS MASCARENHAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANA KAROLINE LOPES SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      88 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 147 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA KEILA MARTINS BARBIERO RIBEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA KEILA PACHECO TAVARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA KEILA PACHECO TAVARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LAISE DE OLIVEIRA RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LARISSA DE SOUZA RAMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LAURA BARBOSA PANIAGO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LAURA BOTINI VENDRAME            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LAURA DE OLIVEIRA RETT           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LAURA FERNANDES DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LAURA PARANHOS JUSTINO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LAURA VIEIRA RODOVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LEA VIEIRA MARANHAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LELIA CARULACK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LETICIA DIAN PEGORINI NUNES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LETICIA MENDONCA DE ARAUJO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LETICIA NEPOMUCENO LEDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LETICIA NEPOMUCENO LEDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LIS DA SILVA AZEVEDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LOUISE BATISTA CAMPOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ANA LUA SILVA DANTAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LUCIA AFONSO GUERRA CORREA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
ANA LUCIA ALBUQUERQUE AIRES CHAGAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
ANA LUCIA ALBUQUERQUE AIRES CHAGAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LUCIA ALVAREZ DE ABREU           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LUCIA CARVALHO DE PAULA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ANA LUCIA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ANA LUCIA DA SILVA ALBUQUERQUE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LUCIA DA SILVA DE FARIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LUCIA DE SOUSA MIRANDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ANA LUCIA DUO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANA LUCIA FREIRE DE SOUZA LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     89 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 148 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA GUERRA DE MORAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA LUCIA MARTINS LOBATO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANA LUCIA MONTANO BOESSIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA NOGUEIRA DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA NOGUEIRA DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANA LUCIA PEREIRA DE SOUZA MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA RAMOS ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA SILVA ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA VARELA DA SILVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA VIEIRA DE ARAUJO PINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUCIA VIEIRA DE ARAUJO PINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA LUCILA MOLINARI BORDIGNON          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA LUCILA MOLINARI BORDIGNON          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUISA ABREU LESSA RIBEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUISA BARBOSA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA LUISA HEYES HERMOSILLA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUISA LUCHT RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA LUISA MOREIRA AUDE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA LUISA OLIVEIRA FISCHER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUISA OLIVEIRA PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANA LUISA TEIXEIRA VIEIRA MARALHAS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA LUIZA ARAUJO DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA LUIZA CAMARGOS LORENS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANA LUIZA CAVALCANTI DE ALBUQUERQUE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUIZA DE ALMEIDA MACHADO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUIZA DE AREA LEAO MELO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANA LUIZA DE MOURA OLIVEIRA NOGUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUIZA DE OLIVEIRA FROTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUIZA DO NASCIMENTO OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANA LUIZA GOMES GOUVEA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       90 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 149 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA LUIZA GREGORIO VIDOTTI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUIZA HEIDERSCHEIDT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA LUIZA KLEINPAUL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUIZA RODRIGUES DE OLIVEIRA BURNIER   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUIZA RODRIGUES DE OLIVEIRA BURNIER   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUIZA TEIXEIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUIZA VIEIRA FERNANDES SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUIZA XAVIER CELLOS DE LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA LUZIA CHAVES FREIRE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
ANA LUZIA CHAVES FREIRE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MAGDA LOPES DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MAILA VICENTE DE SOUZA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
ANA MAIZA MACHADO AGUIAR REBOUCAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARCIA TAVARES E SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARCIA TAVARES E SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA MARIA ALVES DOS SANTOS LOJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA MARIA ANTUNES CAVATERRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARIA BARROS VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA MARIA BELARMINO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA MARIA BORGES GALVAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARIA CALDAS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA MARIA COSTA QUEIROZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA MARIA COSTA QUEIROZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PROMOTIONS /
ANA MARIA CRISTINA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANA MARIA CURI VANEY                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARIA DA CUNHA FERREIRA REIMER        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANA MARIA DA SILVA FERNANDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARIA DE ABREU MORENO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANA MARIA DE MOURA BASTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANA MARIA DE PADUA LEMOS BENFATTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                          91 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 150 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                        Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ANA MARIA ELIAS DE OLIVEIRA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ANA MARIA FERREIRA FREDERICO            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARIA FERREIRA RONDINA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARIA FERREIRA RONDINA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANA MARIA HENGLENG                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANA MARIA LOPEZ RAMIREZ                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $203.74
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARIA MERGAR                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARIA MILAGRES CORDEIRO             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANA MARIA MOISES                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARIA PESSOA DE ALMEIDA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARIA REYES BECERRA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARIA RIBEIRO                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARIA TROISE SIASSIA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARIA VIEIRA MEDRADO                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARIA VILELA BASTOS FERREIRA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARIA VOLPINI AMANTEA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARIA ZIMMERMANN SEVERINO           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARTA MARTINS                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA MARTA PAIXAO DE MATOS GUBERT        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MARY CAMPOS DE SOUSA DOS SANTOS     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
ANA MAURA PEREIRA DA SILVA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA MAYRA SOUSA MELO                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ANA MAZURANA BOSI                       R. JOSE SCHUBERT JR 995.                                         NAVEGANTES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $285.33
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA NAZARE CARDOSO DA COSTA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA NAZARE CARDOSO DA COSTA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA NOVAIS GILBERTO                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA OLIVIA CARDOSO RAULINO              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANA PAOLA EMANUELLI PEGOLO DOS SANTOS   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ANA PATRICIA DIOGENES                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANA PATRICIA FARIAS DOMINGUES           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                  92 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 151 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
ANA PATRICIA LOBATO NOGUEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA ALVES FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANA PAULA ALVES LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA ALVES PINTO ANGELINO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA ALVES PINTO ANGELINO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA ANDRADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
ANA PAULA ANDRADE MASCARENHAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANA PAULA ANTONICELLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA ANTUNES GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ANA PAULA AQUINO SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ANA PAULA AQUINO SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ANA PAULA BAESSO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANA PAULA BARBOSA RODRIGUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BARRETO AUER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANA PAULA BATISTA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANA PAULA BENZATI HAKIME            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BONGIOVANNI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BORGES MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BORGES MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ANA PAULA BORGES MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BORGES MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BRAGA FERNANDES DA CRUZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA BRAGA FERNANDES DA CRUZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
ANA PAULA BRAGA NOBRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
ANA PAULA BRAGA NOBRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANA PAULA CALABRICH HENRIQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANA PAULA CAPITANI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA CAVALCANTE COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA CAVALCANTE DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANA PAULA CERCA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                    93 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 152 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANA PAULA COLOMBIANO JORGE DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA CORREIA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA CORREIA DE SOUZA LESSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA COSTA CORREA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA PAULA COSTA MESQUITA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA CUNHA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE ABREU                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE ABREU                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE ABREU GATAROCHI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE ANDRADE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE ARAUJO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE FATIMA AMARAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE HORIZONTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE JESUS DA SILVA BARCELLOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE JESUS VIANA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE LIMA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE LIMA PEDRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE MARTINS E LOURENCO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE OLIVEIRA MARTINS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE QUADROS SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DE QUADROS SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE SOUZA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANA PAULA DE SOUZA MELO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANA PAULA DE SOUZA MOREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DE SOUZA SANTANA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA PAULA DE SOUZA VIUDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DESLANDES DE ALMEIDA MOUTINHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DESLANDES DE ALMEIDA MOUTINHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DOMINGUES NUNES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA PAULA DOMINGUES NUNES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA PAULA DOS SANTOS GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        94 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 153 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
ANA PAULA DOS SANTOS SANT ANNA PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANA PAULA DUARTE COUTINHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANA PAULA DUARTE COUTINHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA ELIAS FERREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ANA PAULA EMIDIO BARBOSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA EPIFANIO DINIZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA FEIXEIRA VERGAMOTA DE SÁ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA FERNANDES DE QUADROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA FERREIRA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA PAULA FERREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA FLORES PROENCA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA PAULA GANDARA REIS FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA GARCIA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
ANA PAULA GIMENEZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA GOEDERT WINCKLER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANA PAULA GOMES CORREA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA GOMES MACHADO DE FILIPPO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA PAULA GONCALVES BATISTA GOUVEIA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA PAULA GUES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA GUSMAO DA COSTA LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA PAULA HESSMANN GONZALEZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANA PAULA INACIO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANA PAULA INACIO LEITE DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANA PAULA JESUS DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANA PAULA LIDIO DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA LIMA OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANA PAULA LINDGREN ALVES REPEZZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ANA PAULA LOPES BOECH                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA LOPES MERCHAK VIEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANA PAULA MACENA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                         95 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 154 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA MARQUES NORONHA DE CARVALHO N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA MARTILDES DE FIGUEIREDO GOMES N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA MARTIN ALVES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA MARTINS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA MARTINS DE LUCENA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA MAURICI PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA MELO BATIMANZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
ANA PAULA MORANDI PAES LEME                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA MOURA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA MOURA RODRIGUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA OGLIARI MARQUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA OLIVEIRA PIRES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA OLIVEIRA PIRES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA OLIVEIRA PONTES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA OLIVEIRA PONTES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA PANDOLFI CUSTODIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA PEREIRA DE MEDEIROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA PEREIRA DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA PETRONILIO NABUCO RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA PIATIKOSKI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA PIES TOMEDI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA PINHEIRO DE VASCONCELOS                                                                                                                                                       LITIGATION - FLIGHT
FERREIRA DE MELO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA PINHEIRO DE VASCONCELOS                                                                                                                                                       LITIGATION - FLIGHT
FERREIRA DE MELO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA PINTO MOREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA PIO ALVES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA QUINZE DIAS DE FARO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANA PAULA RAMOS JUBE FORTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANA PAULA REIS AMADO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANA PAULA RIBEIRO MENEZES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                            96 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 155 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANA PAULA RODRIGUES JACENTI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ANA PAULA ROSA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA ROSA POLICARPO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANA PAULA ROSSI OSORIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
ANA PAULA SAMPAIO RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA SANTIAGO PAIXAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA SANTIAGO PAIXAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA PAULA SEABRA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA SILVA SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA SILVERIO TOMASI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TAM FIDELIDADE
ANA PAULA SIMONE DE OLIVEIRA SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA SOUSA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA PAULA SOUTO FORRER DE POLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA PAULA SOUZA DE MENDONCA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ANA PAULA STEC FERREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA PAULA TAVARES RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA VELOSO RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA VILELA BERNARDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANA PAULA VILLELA TANNUS DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA WICKERT                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PAULA ZEBER                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PERLA PINHEIRO LIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PRICILA ALVES DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ANA PRISCILA COSCHITZ BONIFACIO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA PRISCILA SAMPAIO REBOUCA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA QUEZIA ALENCAR LOPES DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA QUEZIA ALENCAR LOPES DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ANA RAFAELA CRUZ                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA RAISSA MEDEIROS CABRAL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA RAKEL VICENTE DIAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA RAQUEL DIAS LOPES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                           97 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 156 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
                  Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA RAQUEL FERREIRA DIAS JUNQUEIRA DE                                                                                                                                               LITIGATION - FLIGHT
ALMEIDA PRADO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA RAQUEL GRANDI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA RAQUEL GRANDI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA RENE FARIAS BAGGIO NICOLA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA RITA SUASSUNA WANDERLEY             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA RITA TAVEIRA DE SOUZA BUENO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA ROSA CAMPOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA ROSA DE ABREU TANOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA ROSA FRANCO OCAMPO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA ROSA FRANCO OCAMPO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA ROSA MOREIRA DE FARIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA RUBIA DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA RUTH DE MORAIS BARRETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA SABRINA BORGES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA SABRINA BORGES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA SELMA LOPES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA SILVIA PIVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA STELA CASTELLAO FRANZOIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA TELMA LOBATO MARTINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA TERESA MESSA BASSI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA TERESINHA PIRES CORREA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA THAIS GUERREIRO ROMANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA THEREZA LEAO CORREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA VALERIA DE ASSIS MIRANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
ANA VALERIA DE OLIVEIRA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
ANA VALERIA DE OLIVEIRA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA VALERIA TANAJURA LEAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA VERENA LOBO ATAIDE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA VICTORIA DELMIRO MACHADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANA VIDAL PONTES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANA VITORIA AQUINO APOITIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANA VITORIA NOBRE ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN




                                                                                                        98 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 157 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANA VITORIA PAGAN CARDOSO IKEHARA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA ZELIA BARBOSA MIRANDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANA ZELIA BUARQUE BORIN                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANABELLA LLANOS VALENZUELA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANABELLA LLANOS VALENZUELA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANABELLA LLANOS VALENZUELA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - RESOLUTION 400
ANAC                                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                UNKNOWN




                                                                                                           99 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 158 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANACELLY SINARA CASTRO RIBEIRO CARVALHO                                                                                                                                                      PENDING LITIGATION - CIVIL
DE OLIVEIRA                                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANACLARA GUIMARAES SANTOS                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANACLAUDIA DE SOUSA OLIVEIRA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANACLAUDIA DE SOUSA OLIVEIRA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANACLAUDIA DE SOUSA OLIVEIRA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANACLETO BRAGA BARROSO FILHO               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ANACON COMERCIO E SERVICOS LTDA EPP        AL IRAE 620. 620                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,646.32
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANAGNIA FLOIS GOMES                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANAGNIA FLOIS GOMES                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANAIAN DOS SANTOS FREITAS                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANAIAS CIRILO DA SILVA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
ANAILZA DE JESUS CIRIACO                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
ANAILZA DE JESUS CIRIACO                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
ANAINA GON?ALVES DE RESENDE                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                          $1,231.20
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANAKARINA CASTRO CAMPOS                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALI MILENE FEBROT SAPOCZNIK              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALI MILLENE FEBROT                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALI MILLENE FEBROT SAPOCZNIK             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALIA QUARTEZANI                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALIA RAAD IMBRONIZIO                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALICE GIOVANI PEREIRA                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALICE PINZON BALENA                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALICE RESENDE DOS SANTOS                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ANALICE SGUISSARDI KRAUSE                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ANALIO INACIO DAS NEVES FILHO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ANALIO INACIO DAS NEVES FILHO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANALISE COMU EMPR E INSTITL LTDA ME                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,385.23
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALISE DE SOUZA VIVIAN                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANALLY AZEVEDO MARANGONI                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                100 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 159 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                       Address1            Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                         RUA ENGENHEIRO VERISSIMO DE
ANAMARIA BERGMANN NARDI                  MATO 15                                                             PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,822.34
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANAMARIA CRISTINA RANGEL OLIVEIRA        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANAMARIA FONSECA E SILVA MALLET          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ANANDA BRITO DE ASSIS                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANANDA DA SILVA ARAUJO                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ANANDA LUIZA BEZERRA DESTRO              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANANDA TRIFIATES STERING                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANANIAS ALVES DE FREITAS JUNIOR          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANANIAS RODRIGUES DA SILVA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANANIAS RODRIGUES DE CARVALHO            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANANIAS VIEIRA LINS JUNIOR               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANARI MOURA CORREA                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ANCEMA CONSTRUCOES LTDA                  AVENIDA MARIO FILHO 210.                                            FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $38.47
ANCORA HOTEIS CAMPO GRANDE LTDA          AVENIDA GURY MARQUES 8371.                                          CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $791.61
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANDDJANE FERREIRA PIRES                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANDDJANE FERREIRA PIRES                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ANDEP - ASSOCIAÇÃO NACIONAL EM DEFESA DOS
DIREITOS DOS PASSAGEIROS DO TRANSPORTE                                                                                                                                                            PENDING LITIGATION - CIVIL
AÉREO                                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDERSA COSTA DOS SANTOS                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANDERSEN GARCIA                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON ADILSON ROSA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON ADRIANO DA SILVA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDERSON ALEXANDRE MARCAL LOPES          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON ALVES DA SILVA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDERSON ALVES REIS                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON AMANCIO VAZ CAVALCANTI          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDERSON ANDRADE DA SILVA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
ANDERSON APARECIDO ALVES DE ALMEIDA      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON APARECIDO MOURA RAMOS           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDERSON AUGUSTO ASSIS DIAS              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDERSON BAPTISTA PEREIRA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ANDERSON BARBOZA ESTEVES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON BARRETO DE SOUZA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     101 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 160 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANDERSON BARRETO DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - ON-BOARD
ANDERSON BASTOS BISPO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON BENEDICTIS SOUZA SOARES JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON BENEDICTIS SOUZA SOARES JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON BEZERRA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON BRIGIDO GONCALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON CARMINATTI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON CARVALHO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON CAVALCANTE CARDOSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON CAVALCANTE DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON CORDEIRO MOREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANDERSON CORREIA DAS NEVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON COSTA OLIMPIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANDERSON CRISTIAN BRITO ARAGAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DA SILVA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DA SILVA SECANECHIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON DA SILVEIRA DORNELES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON DE ALBUQUERQUE FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ANDERSON DE AMORIN MARCELLO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DE ANDRADE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANDERSON DE BRITO CARVALHO E GENILSON                                                                                                                                                 PENDING LITIGATION - CIVIL
BRITO DA SILVA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DE MELO ANTONIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANDERSON DE MOURA E SILVA                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $25.38
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
ANDERSON DE MOURA GATTI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DE OLIVEIRA DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DE SOUZA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON DOS SANTOS AMORIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON DOS SANTOS MACHADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON EDUARDO SANTANA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANDERSON EDUARDO SANTANA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON FAZAN JOSE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON FERREIRA BRITO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ANDERSON FERREIRA COLELLO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         102 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 161 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
             Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
ANDERSON FRANCISCO GONCALVES PEREIRA DE                                                                                                                                             PENDING LITIGATION -
MELO                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON FREIRE CAETANO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON GAHIO                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON GIOVANNE RIBEIRO LEBRE DO                                                                                                                                                  LITIGATION - FLIGHT
NASCIMENTO                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON GIOVANNE RIBEIRO LEBRE DO                                                                                                                                                  LITIGATION - FLIGHT
NASCIMENTO                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON GOMES FERNANDES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON GONCALVES DA COSTA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON GONCALVES FERNANDES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON GONZALEZ GRAVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON HENRIQUE RODRIGUES DA SILVA   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON HUGO BARBOSA DE FRANCA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON JACUNAS                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON JOSE DE PAULA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON LEMOS LOPES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON LEMOS LOPES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON LOUIS POUMAN MOMO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON LUCIANO DOS SANTOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON LUIS DO NASCIMENTO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON LUIS LINS DE ALBUQUERQUE      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON LUIZ CAETANO LOPES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON LUIZ FERRAZ RODRIGUES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON LUIZ MEDEIROS CORDONI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON MAGALHAES LULA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PROMOTIONS /
ANDERSON MAIA DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
ANDERSON MARCELO DUARTE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDERSON MARIALVA NOGUEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON MARIO MARQUES DA ROCHA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON MARTINS ROSA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON MARTINS ROSA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       103 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 162 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON MARTINS SCHVARCZ              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON MASSAHIRO YAMADA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON MENDES SERENO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON NICACIO GUEDES ASSIS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON OLIVEIRA CANCIO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON OLIVEIRA CANCIO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON ONOFRE TEXEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON PEREIRA DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON PINHEIRO BARBOSA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON PINHEIRO DA SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDERSON QUEIROZ DE OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON RAFAEL NERIS LOPES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDERSON RAINER PORTES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON RIBEIRO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON RIBEIRO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON RICARDO DA SILVA PROPAGANDA ME N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON ROBERTO QUEIROZ DE ANDRADE    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDERSON RODRIGUES CORREA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON ROGERIO DE ARAUJO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON SAMIR VIDAL DA SILVA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON SAMIR VIDAL DA SILVA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDERSON SARAIVA DE OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDERSON SAUZEM MACHADO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON SCHRODER                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON SECUNDINO DOS SANTOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDERSON SEGATTO GHIDETTI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON SILVA DE SOUSA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON SIMOES DA SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDERSON SIQUEIRA DE ASSIS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDERSON SODRE PIRES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       104 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 163 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON TAINA DA LUZ SCHWINGEL       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON THIAGO NEVES SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON THIAGO NEVES SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON TIAGO CARDOSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDERSON VAGNER CARRETEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSON VASCONCELOS MACIEL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON VIEIRA CAETANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON VIEIRA DA COSTA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDERSON VIEIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDERSSON KREIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDIARA BLANK                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDIARA CLARA FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDRE AFONSO CAMPOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE AIRES DE ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE ALEXANDRE MULLER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE ALMEIDA DE MORAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDRE ALVES FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE ALVES PEDRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE AMARAL DE CASTRO LEAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE ANDERSON DE ALMEIDA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDRE ANIZIO LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDRE ANIZIO LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE ARAUJO CAVALCANTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE ARRUDA LOBATO RODRIGUES CARMO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE ASSIS MAFRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE ASSIS MAFRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE AUGUSTO MATOS BRANCO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE AZEVEDO MEDINA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE AZEVEDO MEDINA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE AZIZ FERRARETO NEME             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     105 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 164 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ANDRE AZIZ FERRARETO NEME         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE BADALOTTI VERDI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE BALTAZAR DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ANDRE BARBOSA ASSAM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ANDRE BARBOSA ASSAM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE BARCELLOS MAIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE BARRETO PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ANDRE BATISTA MACHADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE BATISTA NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE BECKER KOLHER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ANDRE BELLINTANI TAULOIS COSTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE BEZERRA RIBEIRO SOARES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE BISSOLI GUERINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE BRAZ DE LUCENA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE CAMARA STUDART FONSECA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ANDRE CARDOSO JUNG BATISTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE CARUSO GUARISSE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
ANDRE CARVALHO MEDLEN DE FARIAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE CHAVES AVILA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE CHAVES AVILA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE COMIRAN TONON               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE CORREA CARVALHO PINELLI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE CORREA DA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE COUTO E GAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE DA COSTA COIMBRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ANDRE DA COSTA RAMOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE DA FONSECA LOPES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ANDRE DA SILVA CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRE DE ALMEIDA RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                 106 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 165 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DE ANDRADE CASTIGLIONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DE AZEVEDO PHILIPPI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE DE FARIA GONÇALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DE FREITAS RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DE FREITAS RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DE LUCA VOTROBA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE DE MOURA ALBUQUERQUE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DE OLIVEIRA BASTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE DI MIGUELI AFFONSO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE DI MIGUELI AFFONSO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRÉ DIAS DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DIAS FERREIRA LEAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE DIAS FERREIRA LEAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
ANDRE DIAS RIBEIRO E OUTROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE DORIA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE DORIA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE EDUARDO CAMPOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE EMILIANO UBA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE ESPINDULA LAIGNIER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE FAGUNDES MENDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE FAILLACE RANZEIRO DE BRAGANCA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ANDRE FELIPE DE ABREU FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE FELIPE MAFFEZZOLLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE FELIPE MAFFEZZOLLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ANDRE FELIPE SOUSA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDRE FELIPE TERRACUSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE FELLYPE DA SILVA GOMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE FELLYPE DA SILVA GOMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ANDRE FERLIN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANDRE FRANCISCO FREITAS VIANA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                     107 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 166 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE FRANCO MOURA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE FRANCO MOURA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE FRANCO MOURA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE FREITAS DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE GALUCCI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE GIANI PAZINATO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ANDRE GOMES COUTINHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ANDRE GOMES COUTINHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE GOMES GUTIERREZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GONCALVES DINIZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - SPECIAL
ANDRE GONCALVES LIMA DE MATTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GOULART PALIN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE GRANGEIRO DE PONTES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
ANDRE GUIMARAES RODRIGUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE GUSTAVO GARCIA BRUNO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GUSTAVO NERY MOURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GUSTAVO OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GUSTAVO OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GUSTAVO PATARO BETONI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE GUSTAVO SANTOS CARVALHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE GUSTAVO SERANTONI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE HENRIQUE AVANTE DE ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE HENRIQUE CORREA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE HENRIQUE CORTEZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE HYAGO XAVIER DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE INACIO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE INACIO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE JEREISSATI MAIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE JOSE MALACHIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
ANDRE JUNQUEIRA PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE KLANN PSCHEIDT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                  108 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 167 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE KRUSCHEWSKY LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE KRUSCHEWSKY LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE KUCEK                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE KUCEK                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LA MOTTA DE LUCENA MOREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LAURIANO GARCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LEANDRO NOGUEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE LEE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LEITE RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
ANDRE LELIS DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
ANDRE LELIS DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LOBO LOPES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - IMPROPER
ANDRE LOUIS PIRES BASTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - IMPROPER
ANDRE LOUIS PIRES BASTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LUIGI NUNES BAZOLI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LUIS ALMEIDA DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LUIS CARNIATTO PESCO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ANDRE LUIS DA COSTA BARROS DIAS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LUIS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE LUIS DA SILVEIRA SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LUIS DE ABREU GUIMARAES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LUIS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LUIS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LUIS DOS SANTOS OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ANDRE LUIS FELIPE ILKIU COELHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ANDRE LUIS FELIPE ILKIU COELHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ANDRE LUIS GUIDO MONTEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - PROMOTIONS /
ANDRE LUIS MESQUITA DA ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ANDRE LUIS NERY SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ANDRE LUIS PEREZ BAPTISTA PRATA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  109 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 168 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                             Date Debt was
               Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIS PINTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIS REY BAIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - GENERAL
ANDRE LUIS RINHEL VICENTIM       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TAM FIDELIDADE
ANDRE LUIS RINHEL VICENTIM       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIS RIVA FLORES PUPO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIS RODRIGUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - IMPROPER
ANDRE LUIS TENERELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIS TOPAZIO FERNANDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIS VILLORIA BRANDAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIS VILLORIA BRANDAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ ALMEIDA DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ ALMEIDA DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ BENEDETTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ BEZERRA DE QUEIROZ    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - IMPROPER
ANDRE LUIZ CARVALHO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - PRE-
ANDRE LUIZ CARVALHO RODRIGUES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - PRE-
ANDRE LUIZ CARVALHO RODRIGUES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ COSTA ALMEIDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ COSTA ALMEIDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ DA SILVA FERNANDES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ DE LUCENA MONTEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ DE LUCENA MONTEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ DOS SANTOS SILVANO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ DOS SANTOS TRINDADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ FERREIRA CUNHA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ GABRIEL PIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ GERALDI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                110 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 169 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
               Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ HONORIO DANTAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ KLEMES BACCO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ MARTINS DE BARROS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ MARTINS FERNANDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE LUIZ MARTINS FERNANDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE LUIZ NASCIMENTO JESUS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ PAIVA VIDAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ANDRE LUIZ RAMOS DE SOUZA                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $920.36
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE LUIZ REITZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE MACEDO HERNANDEZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MACHADO DE SENNA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MAGALHAES FREGONESI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE MANGABEIRA GUIMARAES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE MANGABEIRA GUIMARAES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE MARCOLINO MALLMANN NETO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MARCOS ALMEIDA JORGE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE MARCOS FARIAS NOBRE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - BOARDING
ANDRE MARQUES GONCALVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - BOARDING
ANDRE MARQUES GONCALVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MARTINS DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MARTINS DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MARTINS DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE MAX DOS SANTOS MOTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MENEZES GONTIJO DO COUTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE MILTON MACHADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ANDRE MONTEIRO RABELLO FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ANDRE MONTENEGRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE MORAES E SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ANDRE MORAES E SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ANDRE MORAIS LIMA DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                111 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 170 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE MOREIRA DE MELLO SILVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE NAVES LAUREANO SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANDRE NUNES CAMARGO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE NUNES NAVARRO LEAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ANDRE OLIVEIRA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE PACHECO DE CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE PARENTE ALVES CAVALCANTI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE PEDROZO RODRIGUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ANDRE PELLIZZONI VERAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ANDRE PEREIRA HECK                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE PIMENTEL SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE PINHEIRO FRANCIMAT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE PINHEIRO FRANCIMAT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE PROVENZANO NAVEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE PROVENZANO NAVEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE PULIDO GEMMER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE PULIDO GEMMER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE RICARDO MESQUITA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANDRE RICARDO PAVIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE ROBERTO FINGER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANDRE ROBSON LIMA DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE ROCHA SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE RODRIGO ENGSTER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANDRE RODRIGUES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE RODRIGUEZ BLANCO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE ROGERIO ABREU                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANDRE RUAS ALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ANDRE SAMBAQUI PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ANDRE SAMPAIO CORREA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ANDRE SAMPAIO CORREA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                   112 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 171 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE SANTANA DE SOUSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE SENA PEREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANDRE SILVA DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE SILVEIRA FONSECA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE SOARES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE SOARES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANDRE SOARES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
ANDRE SOARES DE AZEVEDO BRANCO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
ANDRE SOARES DE AZEVEDO BRANCO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE SPILARI BERNARDI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE STEPPLE MARQUES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANDRE STOCK HOFFMANN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE TALES DE ASSIS MARTINS QUINTAO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANDRE TAMASHIRO DE LACERDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE TEIXEIRA GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VALDIR PANTUZI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANDRE VAN DER PUT                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - ACCIDENT /
ANDRE VANETTI MILANI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE VAZ DE MEDEIROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VECHI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VERAS DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE VIANA ALEIXO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VICENTE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VIEIRA CATALAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE VINICIUS BASTOS ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE VINICIUS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDRE VINICIUS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VINICIUS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRE VINICIUS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                      113 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 172 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
ANDRE VINICIUS DO REGO MIRANDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDRE VITOR DE SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
ANDRE WILLIAN CONRADO FRIGO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDRE WOLTZENLOGUEL BONETTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDRE YURI DA SILVA PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDRE YURI DA SILVA PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA ALBERTINASE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA ALMERINDA SALGADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA ALMERINDA SALGADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA ALVES CASATI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA ARCOVERDE DE BRITTO LEITE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA AZEREDO COUTINHO ABRAO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA BEZERRA FERREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA BEZERRA FERREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA BON FREITAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA BRESCIANI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA BROWING GILL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA CRISTINA BASTARDO RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA CRISTINA BATISTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA CRISTINA COALHETA JACOVACCI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA CRISTINA DUTRA CHAVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA DA SILVA SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA DE JESUS LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA DE JESUS LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA DE OLIVEIRA FERNANDES NASCIMENTO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA DELGADO DE LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA DO NASCIMENTO VIEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA DUARTE                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA ELISABETE DE PASQUALI DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ANDREA FARO E MELLO FERREIRA RIBAS DA                                                                                                                                               PENDING LITIGATION - CIVIL
COSTA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA FARO E MELLO FERREIRA RIBAS DA                                                                                                                                               LITIGATION - TICKET /
COSTA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                       114 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 173 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA FARO E MELLO FERREIRA RIBAS DA                                                                                                                                               LITIGATION - TICKET /
COSTA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA FERREIRA MARTINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA FESTA LOBO SALGADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA FREITAS DE SOUZA JACOB           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA GOMES CAMPOS BIANCHI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA GOMES SOUZA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA GRANDER VAZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA GUIMARAES SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA GUIMARAES SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDREA GUIMARAES SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ANDREA GUIZILIN LOUZADA RASCOVIT                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $968.62
                                                                                                                                                                                    PENDING LITIGATION -
ANDREA HONORATO ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA INES ROSALINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - ACCIDENT /
ANDREA JARDIM                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA KLEINER CHAMECKI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA KLEINER CHAMECKI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA LAMARCA DE OLIVEIRA MARINO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
ANDREA LEVY NISKIER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA LOPES MALAGUETA MARCONDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA LUCIA MOREIRA COUTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA MALHEIROS CORREA DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ANDREA MARIA OLIVEIRA DE SOUZA                                                                                                                                                      PENDING LITIGATION -
ALBUQUERQUE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA MEIRA LINS MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA MEIRA LINS MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
ANDREA MONTENEGRO BENNESBY DE ALMEIDA N/A                                                      N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREA MOREIRA COELHO NEMI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA NISHIYAMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREA NISHIYAMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDREA NISHIYAMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDREA NISHIYAMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                       115 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 174 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                       Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA NUBIA FREITAS LOPES              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA PAES BARRETO DE ALENCAR          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA PAES BARRETO DE ALENCAR          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA PAULA DE OLIVEIRA BASTOS         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA RAMOS GARCIA                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREA REGINA FERREIRA RODRIGUES        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA RIBEIRO DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA RIBEIRO DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREA ROCHA LACERDA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ANDREA SAMPAIO PITTA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ANDREA TAULOIS FERNANDES                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ANDREA TAVARES PIMENTEL SPINOLA E CASTRO N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREA TERESINHA RODRIGUES PAGLIARINI   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREA VALESKA DE LIMA CAVALCANTI       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREA VALLIN DE LA TORRE MOTA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA VERONICA VILLAPUN MOUZO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA VERONICA VILLAPUN MOUZO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA WANDALSEN ARNDT ALMEIDA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREA WANDALSEN ARNDT ALMEIDA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
ANDREA YURIKO KATO                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ANDREAS DRECKMANN FERREIRA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREI DANIEL FERRAZ SILVA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREI FERREIRA GOMES                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
ANDREI LUIS VALVERDE MEDEIROS           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREI MONTEIRO DE ANDRADE              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREI PICCININI LEGG                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREI PICCININI LEGG                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                        RUA RUBENS CAPORALI RIBEIRO
ANDREI SANTOS RIBEIRO                   752                                                                 BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $15.43
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREIA ALVES MACHADO                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ANDREIA APARECIDA DA SILVA UGENIO       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREIA APARECIDA LEAO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREIA AUGAITIS                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ANDREIA AUGAITIS                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                    116 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 175 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA AVILA SILVA E OUTROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA BEZERRA RACIOPPI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA BORGES DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA BRESSAM                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA CORDEIRO FORTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREIA CORREIA DE MENEZES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA COSTA FEITOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREIA CRISTINA DA PURIFICACAO GOMES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA CRISTINA DA SILVA DE LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREIA CRISTINA GALHARDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDREIA CRISTINA MISSIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREIA DA CONCEICAO DO NASCIMENTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREIA DA SILVA ALVES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA DA SILVA MORAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA DE OLIVEIRA FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA DE OLIVEIRA FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA DE OLIVEIRA ROCHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREIA DEITOS CASSOU                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREIA DORIA DE ALMEIDA PIRES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREIA FERNANDES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA FERREIRA DE LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA FERREIRA PAZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
ANDREIA GOMES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREIA GOUVEIA SANCHES MARIA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDREIA INACIO BORGES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANDREIA INACIO BORGES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANDREIA LABREA PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREIA LIBANIO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANDREIA LUCAS ANTUNES MATHIAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANDREIA MARIA DE CARVALHO SAMPAIO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       117 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 176 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDREIA MARIA DE CARVALHO SAMPAIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDREIA MELO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDREIA PARENTE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDREIA PEREIRA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA PEREIRA ESCUDEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDREIA PIMENTA NOGUEIRA DE SOUZA LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA POERSCHKE SARMANHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA POERSCHKE SARMANHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA QUEIROZ MATHIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA QUEIROZ MATHIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA RIBEIRO DE CARVALHO CAVALCANTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA RODRIGUES MARTINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDREIA SANTOS DA COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREIA TURNES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDREIA VIANA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDREIA WELYTA VIEIRA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDREILSON LUCAS DE JESUS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
ANDREINA VALECILLOS ORTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDRES DARIO ENRIQUEZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANDRES ZARANKIN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESA BERNARDO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESA DA COSTA CORREIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESA DA COSTA CORREIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDRESA KALINE DIAS GUIMARAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESA PESCADOR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESA PESCADOR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANDRESSA ALBERTONI NUNES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANDRESSA ALBERTONI NUNES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDRESSA ANELY CALDAS BELOMATTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDRESSA AQUINO DE SA CANDIDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA AYANE GOMES TAKAHASHI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        118 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 177 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA BERGAMASCHI MARTINS BRUNO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ANDRESSA BIBAS BITTENCOURT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA BORCELLI GONCALVES VARGAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDRESSA CAGNI COQUEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA CHABAN DOS SANTOS CARDOSO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA CRISTINA GIEHL DO NASCIMENTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA DA SILVA FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA DA SILVA SOUSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA DE FATIMA RIBEIRO EZEQUIEL      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA DE OLIVEIRA LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA DE PAULA BITTENCOURT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA DO NASCIMENTO RIBEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDRESSA DOS SANTOS COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA EVELLYN DE OLIVEIRA SOUSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANDRESSA EVELLYN DE OLIVEIRA SOUSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA FABIULA COELHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDRESSA FAJARDO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA FERREIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA FISTAROL POSSIMOSER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ANDRESSA GALANTE FIGUEIREDO                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $375.74
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA HARPIS BASTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDRESSA JULIANNY LIMA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANDRESSA MARIA RODRIGUES SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA MARIA ZACHARIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA MELO DA SILVA URSULINO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA PARGMOSSELLI MOREIRA FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA RANGEL PECANHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA REGINA LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA RODRIGUES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA RODRIGUES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANDRESSA SALAZAR RAMOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANDRESSA SANTOS DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANDRESSA SILVA ALCANTARA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        119 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 178 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
              Creditor Name                          Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRESSA SOUZA DA LUZ ALBERTI            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRESSA SOUZA DE OLIVEIRA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDRESSA STALCHMIDT MENDES DE OLIVEIRA   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
ANDREW FRASER BALDRY                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $774.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREW HENRIQUE DE ANDRADE SILVA         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREW HENRIQUE DE OLIVEIRA GOSSON       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREW HENRIQUE DE OLIVEIRA GOSSON       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDREW HENRIQUE RODRIGUES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREW MICHAEL KEENE                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDREWS COELHO DE OLIVEIRA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREWS ELEUTERIO DA SILVA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREY AMARAL MACEDO                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREY AMARAL MACEDO                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDREY DA SILVA FERNANDES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREY GUSMAO ROUSSEAU GUIMARAES         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDREY LEAL CASTRO                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREY MENEGASSI NECER                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREY OLIVEIRA LIMA                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ANDREY ROBERTO BARBOSA DOS SANTOS        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANDREY T ALVES SOLUC ELETRONIC ME        RUA RAUL DE FREITAS 144. 144                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $22,182.46
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDREY VICENTE FREITAS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ANDREZA APOLINARIO DE SOUSA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREZA BURATO LOPES                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
ANDREZA CEDRAZ ALMEIDA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
ANDREZA CRISTINA DA CRUZ                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREZA CRISTINA LEAL NAVARRO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ANDREZA FERREIRA COUTINHO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANDREZA FISCHER                          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ANDREZA FLAVIA MAGALHAES                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREZA FRANCIS MOURA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANDREZA MENDES DOS SANTOS                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                      120 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 179 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                      Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDREZA MENDES DOS SANTOS               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDREZA MONTEIRO GOMES                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDREZA PAVAN MARQUES                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDREZA TATYANE MORENO PEGADO           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANDREZZA GODOY FERREIRA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANDREZZA GODOY FERREIRA                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,370.05
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANDREZZA ROSALÉM VIEIRA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRIANA APARECIDA CORDEIRO             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRILSON CAETANO FLORES                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRILSON CAETANO FLORES                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
ANDRIREGIO FARIAS DE MORAIS             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDRIS AGÊNCIA VIAGENS E TURISMO LTDA   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDROS GARCIA MALDANER                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANDROS GARCIA MALDANER                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANE CAROLINE CARLOS DE AMORIM           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANE CAROLINE SCHWADE                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ANE KAROLINE ATHANAZIO                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANE SILVA DE JESUS                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
ANELICE CAVALCANTE FERREIRA MARAMBAIA   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ANELISE GODOY SEBASTIANY PEREIRA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANELISE HUGENTOBLER                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANELISE MARIANO                         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANELISE PIMENTA BITTENCOURT             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANELISE RODRIGUES PEREIRA FRANCA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANELISE RODRIGUES PEREIRA FRANCA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANELITA APARECIDA DE OLIVEIRA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANELTON SOUZA FARIAS                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANESIA KRUG                             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANEZIA EDIGARDA MARCHIORETTO            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANGEL HORACIO NOFAL                     MENDOZA 764 LOC 27   TUCUMAN                                     BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $485.77
                                                                                                                                                                                              PENDING LITIGATION -
ANGEL JUNIOR CASTRO VASCONES            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ANGEL MIRON BIGOTTO                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANGELA APARECIDA MACELLA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ANGELA APARECIDA OLIVEIRA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN




                                                                                                                 121 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 180 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELA CAMILA DA SILVA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA CRISTINA ALVES GONDIM             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA CRISTINA ALVES GONDIM             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA CRISTINA DE OLIVEIRA PARANHOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA CRISTINA SCHUTZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA CRISTINA SCHUTZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA DAMASCENO CORDELLIER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA DE NASCIMENTO SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA DE OLIVEIRA BATISTA DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA EMILIA PACHECO SWERTS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA EMILIA PACHECO SWERTS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELA GABRIELA DE ARAUJO COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA GLASIELE DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA GONCALVES LEMOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA GROBERIO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA HELENA GENARO PASSOS REINERT      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ANGELA MARIA BARBOSA RODRIGUES DOS                                                                                                                                                   PENDING LITIGATION - CIVIL
SANTOS                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELA MARIA CARVALHO DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELA MARIA DALCANALLI STEFFENS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA MARIA DANTAS CHAVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELA MARIA MODOLO DE ASSUNCAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELA MARIA MODOLO DE ASSUNCAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA MARIA PRATA PACE SILVA DE ASSIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA MARIA UMBELINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELA MARIANA DA COSTA RIBEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELA MENDONCA BRAGANCA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA NOBRES DA SILVA BATISTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA OLIVEIRA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA PAULA ANDRADE SOUSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA PAULA ANDRADE SOUSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA PINHEIRO BARBOSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA REBELLO VALENTE CALDEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        122 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 181 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA REBELLO VALENTE CALDEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA REGINA NAZARIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA ROCHA DE LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELA SOUZA WAGNER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELA STRADA RAAB                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELA THAYSE LOPES MORISHITA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA APARECIDA SANTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELICA COSTA SCHRAMM PEREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA CRISTINA OLIVEIRA DE SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA EVANGELISTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA FERNANDA DE FARIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA FRAGA DE OLIVEIRA NEVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA JOSYANE DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELICA LUIZ DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELICA LUIZ DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA MORAIS DOS SANTOS FIOROTE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELICA RAMOS ALVARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELICA SILVA DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELICA WILKE FRANCA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELINA SANTANA HAGENBECK               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELINE AGENCIA DE TURISMO S.A.         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELITA DIAS DA CRUZ BORGES COUTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELITA DIAS DA CRUZ BORGES COUTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELITA GOMES GUEDES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANGELITA NUNES FERRAZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANGELITA PAQUEIRA DE MATTOS MARASCIULO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELITA RIOS DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELITON CARLOS TIBURCIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELO DIMITRIUS GUILHERME               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANGELO FERNANDES BARATELLA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANGELO GABRIEL CORACA DIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        123 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 182 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                         Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION -
ANGELO OLIVEIRA DA SILVA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANGELO PAIVA GOMES                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ANGELO RAPHAEL SALVADOR LIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANGELO RONCALLI OSMIRO BARRETO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ANGIOMEDICA COMERCIO ATACADISTA DE                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATERIAIS MEDICOS LTDA                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
ANHANGUERA COM. DE FERRAMENTAS LTDA       R RONALD CLADSTONE NEGRI 375                                         CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,860.79
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANIBAL CARDOSO                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ANIBAL DE MATTOS COUTO                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ANIDELSO FERREIRA CHAVES                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANIELE GONCALVES FARIA DE SOUZA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANIELY ANDRADE DANTAS BARRETO             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
ANILSON JOAO BERNARDES CHAVES             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANISETE VILETTI REBECHI                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANISIO ALVES FRANCO NETO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANISIO ALVES FRANCO NETO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANISLANY CORREIA ALVES                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANITA GOMES VIEIRA                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANITA LIMA ALVES DE MIRANDA GAMELEIRA     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ANITA PEDROSO DA SILVA                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
ANITA REBELO DA SILVA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ANKER-TEPPICHBODEN                        ZOLLHAUSSTR 112.                                                     DUEREN                                               GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                         $20,869.25
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANNA AMELIA BATISTA GADELHA DE OLIVEIRA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANNA AMELIA BATISTA GADELHA DE OLIVEIRA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
ANNA BEATRIZ MARIANO SILVA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANNA BEATRIZ MASIERO DE FREITAS           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANNA BEATRIZ OLIVEIRA GUIRRA SOUZA        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANNA BEATRIZ OLIVEIRA GUIRRA SOUZA        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANNA BEATRIZ SANTANNA ARANTES             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANNA BEATRIZ SARQUIS GONZALEZ DOS SANTOS N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ANNA BEATRIZ SARQUIS GONZALEZ DOS SANTOS N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANNA CAMPOS PINHO                         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                        124 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 183 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
              Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CARLA MONTEIRO DE CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CARLA TEIXEIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CAROLINA AMARAL SPEAR KING            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA CAROLINA DA SILVA VARGAS PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANNA CAROLINA DE ALMEIDA NERY              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - PROMOTIONS /
ANNA CAROLINA DE OLIVEIRA DA CUNHA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CAROLINA DE SOUZA CATAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA CAROLINA GIANNINI CRUZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CAROLINA ZAMPIERI DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CAROLLINA DE MENEZES ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA CATHARINA WENSE DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CECILIA NOVAES NOGUEIRA DE LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CECILIA NOVAES NOGUEIRA DE LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ANNA CHRISTINA LINHARES FREIRE DE MORAES                                                                                                                                               PENDING LITIGATION - CIVIL
VERAS                                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CHRISTINA PACHECO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CLARA DEEKE SCHRADER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA CLARA TRAMONTINA EDLING               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA CLAUDIA PINHEIRO GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANNA CRISTINA ARAUJO VENTURA MORENO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA DOLORES BARROS DE OLIVEIRA SA MALTA N/A                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
ANNA DUARTE DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA ELISA REZENDE FABER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA ELISA SOARES GUIMARAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ANNA ELIZA DUARTE DIAB JORGE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ANNA FLAVIA MUNIZ DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA GABRIELA DA CUNHA PESSOA MACHADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA GABRIELA DA CUNHA PESSOA MACHADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA GABRIELLA MENDONCA LEAL JANJA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ANNA KAROLINA DE BRITO OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          125 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 184 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA KAROLLYNE FERREIRA LOPES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA KAROLYNE MANDU DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA KAROLYNE SIQUEIRA DE JESUS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA KATIA GOMES PINHEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA KATIA GOMES PINHEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANNA LIRIA DE FATIMA CORDEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNA LIS BATISTA SOUZA DE OLIVEIRA INACIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNA LUIZA DE BARROS MARTINS SIGAUD         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA MARIA TEIXEIRA RAMELLA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNA PATRICIA CARVALHO COELHO TRAXLER       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNA PATRICIA MIRANDA BELTRAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNA PAULLA FAD DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ANNA RACHEL BENGALY MOITA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
ANNADELIA BARROS SEROR                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
ANNE BERGAMIN CHECOLI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ANNE CAROLINE PEREIRA PINTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - PRE-
ANNE CAROLINE SOUSA ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - PRE-
ANNE CAROLINE SOUSA ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNE CHRISTINE DE BARROS PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ANNE FRANK PAULINA DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ANNE FRANK PAULINA DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNE JARDIM MOREIRA PINTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNE JOYCE LIMA DANTAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNE KERLLY TOME BRIGLIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNE KERLLY TOME BRIGLIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNE SHIRLEY MENEZES COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANNE SHIRLEY MENEZES COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANNE SHIRLEY MENEZES COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                           126 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 185 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                        Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNE SHIRLEY OLIVEIRA AMARAL HERMES      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNE THALITA GONCALVES DE SOUSA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNELISE XAVIER COLLOCCI                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNETE WASSERSTEIN DEL GIGLIO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNETE WASSERSTEIN DEL GIGLIO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNI MOTA XIMENES ROCHA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNIBAL DA SILVA CORREA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
ANNIE KAROLINE FREITAS CAIADO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNIELEN CHIARELLE DE SOUZA THOMPSON                                                                                                                                                               LITIGATION - FLIGHT
BERNARDES                                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNITA MATIAS LIMA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNUSKA VIEIRA DA FONSECA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNUSKA VIEIRA DA FONSECA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNY ELIZABETH MAIA CAVALCANTI FURTADO   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNY ELIZABETH MAIA CAVALCANTI FURTADO   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANNY KELLY MUNIZ ALCANTARA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANNYE CRHISTINE LEIMANN HUBNER           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN

ANPLA SERVE MANUT E CONSTR LTDA          RUA ESPIRITO SANTO 707                                               SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $426.68
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANSELMINO NEURO SPESSATO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
ANSELMO ALMEIDA DOS SANTOS               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ANSELMO CORREA CARDOSO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                         R ANA MARIA DA CONCEICAO 84.
ANSERVE COM DE BEBIDAS E ALIM LTDA       84                                                                   TABOAO DA SERRA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $46.36
                                         R ANA MARIA DA CONCEICAO 84.
ANSERVE COM DE BEBIDAS E ALIMENTOS       84                                                                   TABOAO DA SERRA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,206.34
ANSETT AIRCRAFT SPARES SERVICES          12675 ENCINITAS AVE                                                  SYLMAR                CA                91342-3635                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
ANT FERRAMENTAS COMERCIAL E IMPORTA      R PIRATININGA 826                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $12,008.09
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTAO ALBERTO FARIAS                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANTENOR DO CARMO SOUZA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANTENOR DO CARMO SOUZA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTENOR SANTOS AVINTE                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ANTHONY JORGE ALVARES PEREIRA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ANTHONY SARAIVA MIRANDA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                                      127 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 186 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ON-BOARD
ANTHONY SHAYO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTOINE WADIH FEGHALI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONELA STORCHI FINIMUNDI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONELLA MIRAGLIA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIA ADRIANA MOTA ARRAIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIA ALVES DE MESQUITA RIBEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIA ANDREIA DE SOUZA FELIPPE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIA AURINETE DO NASCIMENTO SAMPAIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA BARBOSA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA BRUSCHI GRASSANO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA CAMPOS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA CIPRIANO SARAIVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA CLEIDE LINHARES ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIA DA CONCEICAO AURELIANA BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA DA CONCEICAO LOURENCO DO                                                                                                                                                     LITIGATION - FLIGHT
NASCIMENTO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIA DE MARIA ALVES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIA DE MARIA ALVES DE ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIA DO CARMO AMANCIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIA DONIZETE MENDES FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA ED SOARES BARBOSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIA ERCILENE HOLANDA BRANDAO MOTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIA FELIX DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIA GOMES DE LIMA OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA LEIDIANE GOMES DO CARMO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIA LUCINEIDE MOREIRA SOBRINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIA MARIA DA CONCEICAO ALVES BIANCHI N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA MARIA DO ROCIO BINDER DO PRADO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA MARIA SANTANA BORDON             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIA MARIA VASCONCELOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                        128 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 187 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIA MARINEA DE OLIVEIRA CORDEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIA MARINEA DE OLIVEIRA CORDEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIA MARVIANE SILVA DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIA MARVIANE SILVA DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIA MAUAD DE SOUZA E OUTROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIA PAZ DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIA SAMIA FERNANDES DO NASCIMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIA SIMONE MAGALHAES OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANTONIA VALDILENE ROCHA DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIA VERANI RODRIGUES RAMOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIEL LOPES SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIELA LATRONICO MARTINS DO                                                                                                                                                      LITIGATION - FLIGHT
NASCIMENTO                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIELLA PEREIRA DE OLIVEIRA COSTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIELLA PEREIRA DE OLIVEIRA COSTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO ACIR BASTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO AGRACIANO RODRIGUES BRITO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO AGRACIANO RODRIGUES BRITO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO ALADES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO ALBERTO BUENO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO ALEX COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO ALEXANDRE DE CARVALHO GALVAO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO ALEXANDRE DE CARVALHO GALVAO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO ALEXANDRE MOURA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO ALEXANDRE STRADA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO ALFREDO CARDOSO DE ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO ALMEIDA SOBRINHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO ALVES DA SILVA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO ANDERSON RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO ANDRE FILHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO APARECIDO CARDILLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN




                                                                                                       129 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 188 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO APARECIDO MORONTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO ARAUJO CORREIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO ARMOND BOECHAT FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO AUGUSTO ALVES CESCHIN          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANTONIO AUGUSTO ALVES FERNANDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO AUGUSTO CAMPOS NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO AUGUSTO GONZALES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO AUGUSTO PIRES BRANDAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO AUGUSTO RAYMUNDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO AUGUSTO RIBEIRO DE MAGALHÃES                                                                                                                                               LITIGATION - FLIGHT
FILHO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO BANDEIRA DA SILVA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO BENTO DE ARRUDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO BEZERRA DE ALMEIDA NETO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO CABRAL DE CASTRO NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO CANDIDO VILACA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO CARLOS ALVES COSTA NETTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS ARAUJO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO CARLOS BASSANESI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO CARLOS BRASIL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO CARLOS BUDEL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO CARLOS CRUVINEL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS CRUZ DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS DE ARAUJO RAFAEL        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS DE ARAUJO RAFAEL        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO CARLOS DE FARIA FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO CARLOS DE FREITAS FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO CARLOS DE MATTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS DE OLIVEIRA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO CARLOS DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS DOS SANTOS BORGES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO CARLOS DOS SANTOS FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      130 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 189 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS ESTEVAO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS FARIAS DE ALMEIDA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO CARLOS FEITOSA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARLOS FERREIRA RODRIGUES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARLOS GARCIA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARLOS GOMES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARLOS GOMES FACURI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARLOS GOMES FACURI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIO CARLOS MOURA SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS MOURAS CARVALHO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS MOURAS CARVALHO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANTONIO CARLOS NOGUEIRA BERNARDO                                                                                                                                                     PENDING LITIGATION -
MARTINS                                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO CARLOS PINZAN JUNIOR            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARLOS PONTES MEYER SURDIECK    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS RODRIGUES DE SOUSA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO CARLOS SANTANA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS SILVEIRA BRAGA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS SOMBRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO CARLOS TEIXEIRA DA SILVA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CARLOS VIEIRA GAMA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANTONIO CARLOS WANZELLER DOS SANTOS                                                                                                                                                  PENDING LITIGATION - CIVIL
JUNIOR                                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ANTONIO CARLOS WANZELLER DOS SANTOS                                                                                                                                                  PENDING LITIGATION - CIVIL
JUNIOR                                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARNEIRO DE ALBUQUERQUE NETTO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARNEIRO DE ALBUQUERQUE NETTO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARPANEDO FIORIO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARVALHO DE MEDEIROS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CARVALHO DE MEDEIROS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CELLA NETO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CELSO LOPES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
ANTONIO CESAR BALTAZAR                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                          $6,581.05
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO CESAR MELO DA SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CHARLES BRUCE BATISTA DOS SANTOS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CLAUDIO LINO DO NASCIMENTO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        131 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 190 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO CLAUDIO RADIGONDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO CLEIDSON FERREIRA DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO COSME SANTOS SALES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIO COSTA DE SOUZA NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO DAMASCENO ATANAZIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIO DE ARAUJO SEGUNDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO DE ARAUJO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO DE BARROS LOBO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO DE BRITO RIBEIRO NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ANTONIO DE DEUS FILHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO DE LIMA MOURA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO DE OLIVEIRA MARQUES JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO DE SOUZA BARBEIRO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO DEIJANILO LOBO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO DIRCEU DA SILVA OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO DONIZETE FELIX DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIO DOS SANTOS FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIO DOS SANTOS FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO EDER MENDES DE HOLANDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO EDILSON BESERRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO EDMAR DE SOUSA FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO EDUARDO ALBINO DE MORAES FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO EDUARDO GOMES ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIO EDUARDO LANNA LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO EDUARDO SILVA MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO ELEISON SANTOS DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO ELIAS FERREIRA MUZZI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO ELTON TEMOTEO DE ARAUJO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO ERIVALDO CORDEIRO FEIT           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO EUSTAQUIO RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                        132 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 191 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO EUSTAQUIO RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO EVANDRO FERREIRA LIMA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO EVANDRO PIANCO DO AMARAL       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ANTONIO EVERALDO VITORIANO DE ARAUJO                                                                                                                                               PENDING LITIGATION - CIVIL
FILHO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
ANTONIO FELIX DE LIMA JUNIOR                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                             $3.20
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO FERNANDO BAYMA ARAUJO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FERNANDO FABRI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FERNANDO PINHEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO FERNANDO SILVA PEREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FERNANDO SOUZA OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO FERNANDO SOUZA OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FERREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FERREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FERREIRA DE ARAGAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FERREIRA DE OLIVEIRA NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANTONIO FLAVIO DE ALMEIDA CARVALHO                                                                                                                                                 PENDING LITIGATION - CIVIL
SIQUEIRA                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FLAVIO IBIAPINA SOBRINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO FORTE PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO FRANCISCO CARDOSO DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FRANCISCO CORREA ATHAYDE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRANCISCO DA SILVA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRANCISCO DE LUNA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRANCISCO DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRANCISCO DE PAULA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRANCISCO LOPES DE ARAUJO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRANCISCO PENA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO FRANCISCO SOUSA FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FRIZANI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO GABRIEL DA SILVA FERNANDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO GAHRA MACHADO ABRANTES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO GAMA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO GERALDO BEZERRA DE LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      133 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 192 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO GERALDO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO GILMAR BORGES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ANTONIO GOMES FILHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO GONCALO MENDES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO GONCALO MENDES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO GONCALVES DE MENDONCA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO GUILHERME PIRES BERGER FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ANTONIO GUILHERMINO DE DEUS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO GUTIERREZ SANCHEZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO HAMILTON CAIRES JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO HEBERT DOS REIS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO HENRIQUES ABBATEPAOLO DIAS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO HUGO DA CUNHA XIMENES FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO IGLESIAS LAGO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO JORGE BICHARA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO JORGE COELHO SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JORGE DE MESQUITA SOARES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JORGE DE MESQUITA SOARES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JORGE DO NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JOSE BASTOS VIEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO JOSE BELTRAME                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JOSE DA COSTA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JOSE DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO JOSE DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTÔNIO JOSÉ DE LIMA FONTES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO JOSE DE SOUSA GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO JOSE FARIAS RUFINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO JOSE GOUVEIA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ANTONIO JOSE PASTINA                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $21.40
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
ANTONIO JOSE RODRIGUES VIEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                      134 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 193 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO JOSE SAMPAIO QUINTO DI CAMELI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO JOSE SOUZA BASTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANTONIO JUNIOR NOBRE SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ANTONIO KLEBER BOTELHO GONCALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO LEONARDO DA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO LIDIO DE ARAUJO BULCAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANTONIO LIMA SALES FILHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANTONIO LINCOLN ANDRADE NOGUEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANTONIO LINCOLN ANDRADE NOGUEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ANTONIO LINCOLN ANDRADE NOGUEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LINO DO PRADO JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO LINS DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LISBOA DE CARVALHO FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ANTONIO LOIOLA GOMES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO LOPES DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO LORENI SCHERER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO LUCIO BARIZON                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTÔNIO LUÍS DE MELLO E SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO LUIS DE SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ANTONIO LUIS DE SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LUIZ DE PAULA COELHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LUIZ DE SOUZA AVILA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LUIZ DE SOUZA AVILA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LUIZ GOMES REIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ANTONIO LUIZ MACEDO JUNIOR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
ANTONIO LUIZ MARTINS JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ANTONIO LUIZ SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
ANTONIO LUIZ SOUSA ROSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                       135 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 194 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO LUIZ TOZATTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO LUIZ TOZATTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO LUZ RAMOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO MAGDO SELMO GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ANTONIO MAIA DA SILVA                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $196.51
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MANOEL AMADO DE MELLO LEITAO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MARCA JUNIOR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO MARCEL NASCIMENTO GRADIN       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO MARCEL NASCIMENTO GRADIN       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MARCIANO BESSA LEITE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
ANTONIO MARCILIO SOARES DE OLIVEIRA                                                                                                                                                PENDING LITIGATION - CIVIL
SANTOS                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCIO BARBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCOS ARRAIS DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MARCOS BARBOSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MARCOS CLODOMIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCOS DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCOS FILHO SANTOS SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MARCOS HADDAD MACHADO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ANTONIO MARCOS MENEZES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCOS RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCOS SAVIAN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO MARIO MARCIANO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MARIOSA MARTINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ANTONIO MARQUES BORBA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARQUES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARQUES FERREIRA CORDEIRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MAURILIO CABRAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MENDES LEITAO BARROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MESTRINER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MIGUEL BASTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MIGUEL BASTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIO MONTEIRO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      136 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 195 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO MORAIS SINDOR                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO MOTA BORGES                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANTONIO NAIRO ROSA CAVALCANTE JUNIOR   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO NETO ROMUALDO GUERREIRO        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO NILIO MORAES DA SILVA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANTONIO PAULO LANCA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO PEDRO DE ALCANTARA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANTONIO PEIXOTO DE ALENCAR NETO        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO PEREIRA                        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO PEREIRA DA SILVA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANTONIO PINTO FERNANDES                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ANTONIO PLANO CAMPO                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO PREZOTTI JUNIOR                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO RAFAEL NOBREGA BARBOSA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO RAPHAEL GOMES DE MATOS         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO REGINALDO MAIA DE ARAUJO JUNIOR N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO REIS GUIMARAES LOPES           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO RIBEIRO CARDOSO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO RIBEIRO CARDOSO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO RIBEIRO SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO RICARDO DE MORAES LUIZ         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO RICHARDSON ALVES OLIVEIRA      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO RICHARDSON ALVES OLIVEIRA      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO ROBERTO DA SILVA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO RODRIGUES DA CRUZ FILHO        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO RODRIGUES DA SILVA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ANTONIO RODRIGUES LOUREIRO 21588198    R MINAS GERAIS 815                                          PREVENTORIO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,757.77
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO ROMARIO ARAUJO BRITO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
ANTONIO ROQUE EUFRAZIO FILHO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTÔNIO SANSON FALCÃO                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
ANTONIO SANTOS MOREIRA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ANTONIO SANTOS NEVES NETO              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ANTONIO SERGIO BATISTA DOS SANTOS      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                           137 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 196 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
                 Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO SERGIO FAVORIN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO SERGIO GUERRA GABINIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO SIMAO VIEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO SIRALAN SABIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO SOCRATES BATISTA PORTELA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ANTONIO SOUSA ANDRADE                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                             $59.40
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO SPOTTI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO STRINGHI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO STRINGHI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO TEIXEIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO THIAGO OLIVEIRA DO CARMO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO THIAGO OLIVEIRA DO CARMO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO TORRES DE MELO NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIO TORRES DE OLIVEIRA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
ANTONIO VALMIR VITORIO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO VIANNA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIO VICTOR GOMES RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO VICTOR OLIVEIRA SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ANTONIO VIEIRA XAVIER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO VINICIUS FIRMINO GOMES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO VINICIUS OLIVEIRA GONCALVES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO VIRGINIO FERREIRA AZULAY FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO VIRGINIO PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO VISGUEIRA BATISTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ANTONIO WAGMA BRUNO SOARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ANTONIO WENDER PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO WILHIAN LACERDA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ANTONIO WILSON LAGES DO REGO JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO WILSON ROCHA CANTAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ANTONIO WILSON ROCHA CANTAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                        138 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 197 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                        Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION -
ANTONIVAL MORAIS PINHEIRO                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ANTONIVAL MORAIS PINHEIRO                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ANTONY NUNES CONCEICAO RIBEIRO            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                          RUA MARIA HELENA CHAVES DE
ANTUNES DA CRUZ TRANSPORTES LTDA ME       CARV 155                                                           RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,754.09
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ANUNCIATA GRISOLIA SILVA E OLIVEIRA       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ANVISA - AGENCIA NACIONAL DE VIGILANCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITARIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGENCIA NACIONAL DE VIGILANCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITARIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGENCIA NACIONAL DE VIGILANCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITARIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGENCIA NACIONAL DE VIGILANCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITARIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                                           PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN




                                                                                                                     139 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 198 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA                                                                                                                                               PENDING LITIGATION - CIVIL
SANITÁRIA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ANYCETO ALVES PLAZZI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                         140 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 199 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                      Address1             Address2              Address3                 City                State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                                                  PENDING LITIGATION -
ANYELLEN DE ALMEIDA PINHEIRO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                        AV JOAQUIM TEOTONIO SEGURADO
AP SETTI NOGUEIRA EIRELI ME             SN. SN                                                               PALMAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,507.07
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
APARECIDA ANGELICA RIBEIRO              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
APARECIDA BETECORTE CHAVES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA CARNAUBA MOREIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
APARECIDA CELESTINA DE ANDRADE          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA DE FATIMA SANTOS ALVES        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
APARECIDA DE FRANCA VILLWOCK            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
APARECIDA DONIZETE MARTINS MARCANTE     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA DOS REIS MARCELINO DA SILVA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
APARECIDA DOS SANTOS MARTINS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA FELECIDADE DE AZEVEDO         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
APARECIDA FERRARI ZEQUINI               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
APARECIDA FERREIRA DA SILVA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
APARECIDA MARIA MARTINS DE ARAUJO       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA MARIA ROSA BEDNARSKI          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA SOARES MENDES STRAIT          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
APARECIDA SONIA EMIDIO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
APARECIDA TEODOZO DOS SANTOS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
APARECIDA TRINDADE DE CASTRO ROCHA      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
APARECIDO ALVES NOGUEIRA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
APARECIDO ALVES NOGUEIRA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
APARECIDO ANTONIO BAPTISTA DOS SANTOS                                                                                                                                                             PENDING LITIGATION -
JUNIOR                                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
APARECIDO DE FREITAS CEZARIO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
APARECIDO DONIZETE BARBOSA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - SPECIAL
APARECIDO JOAO DE CASTRO                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
APARECIDO PEAGNO                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
APARECIDO RODRIGUES DA MATA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
APLIKE PRODUTOS ADESIVOS LTDA                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                          $7,634.09




                                                                                                                      141 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 200 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
                Creditor Name                        Address1                      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
APOIO INTERNACIONAL OPERAÇÕES TURISTICAS                                                                                                                                                                      LITIGATION - BOARDING
LTDA                                     N/A                                                                             N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                         RUA JOAO FERNANDES CAMISA
APOIO TINTAS CENTER MAT CONST EIREL      NOVA 193                                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,410.69
APOIO TINTAS CENTER MATERIAIS PARA                                                                                                                                                                            PENDING LITIGATION - CIVIL
CONSTRUCAO EIRELI                        N/A                                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
APOLIMARIO BERNARDO DOS SANTOS            N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
APOLIMARIO BERNARDO DOS SANTOS            N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
APPOINT RESTAURANTE LTDA EPP              RODOVIA HOLIO SMIDT SN                                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,615.00
APPSFLYER LTD                             85 MEDINAT HAYEHUDIM STR                                                       TEL AVIV YAFO                                        ISRAEL            VARIOUS       ACCOUNTS PAYABLE                                                                         $12,000.00
AQIA AEROSPACE                            11 VERAGUA AVE                                                                 CORAL GABLES          FL                33134-1850                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
AQIA AEROSPACE LLC                        7311 NW 12TH ST                                                                MIAMI                 FL                33126-1935                     VARIOUS       ACCOUNTS PAYABLE                                                                         $53,778.75
AQUANALISE SOCIEDADE SIMPLES LTDA E                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                          $8,992.15
AQUARIUS AGÊNCIA DE VIAGEM E TURISMO                                                                                                                                                                          PENDING LITIGATION - CIVIL
LTDA                                      N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
AQUILES DE CARVALHO                       N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
AQUILINO BONIEK BONFIM DA SILVA           N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
AR TURISMO AGENCIA DE VIAGENS E TUR       AV DOS NAVEGANTES 1178. 1178                                                   PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $302.95
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
AR TURISMO E LOCAÇÃO DE VEÍCULOS EIRELI   N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARACY SOARES REIS                         N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARAMIS AMORIM PERES GUTIERRE              N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARAMIS AMORIM PERES GUTIERRE              N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARANCIBIA VIAGENS E TURISMO EIRELI        N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
ARAO RICARDO FERREIRA DA SILVA            N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
ARAO RICARDO FERREIRA DA SILVA            N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ARC LOCACOES EIRELI                                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $60.08
                                                                                                                                                                                                              PENDING LITIGATION -
ARCANGELA MARIA COUTO DAS NEVES           N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
ARCANGELA MARIA COUTO DAS NEVES           N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARCHELI MOLON                             N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARCILON DE SOUSA FILHO                    N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
ARCMEDES LISBOA SANTANA                   N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ARCOS DORADOS S.A                         ROQUE SAENZ PENA 432            OLIVOS                                         BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                              $5.30
ARE - AIRLINES REPRESENTATIVE EUROP                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                             $87.83
AREAS S.A.U.                              AVENIDA DIAGONAL 579-585                                                       BARCELONA                                            SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                         $13,570.85
AREAS USA MIA LLC                         5301 BLUE LAGOON DR STE 690                                                    MIAMI                 FL                33126-7034                     VARIOUS       ACCOUNTS PAYABLE                                                                          $6,669.61
                                          AVENIDA SENADOR SALGADO FILHO
ARENA VIEW EMPREENDIMEN TURISTICOS        1906.                                                                          NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $107.50
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
ARENILDA DA COSTA MEDEIROS                N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
AREOSVALDO OLIVEIRA CASTRO                N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARESTIDES FIAMONCINI JUNIOR               N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ARETHUZA FERNANDA DE SOUZA                                                                                                                                                                                    PENDING LITIGATION -
ANOMINONDAS                               N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARETUZA VIEIRA DE LUCENA                  N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ARGENCOR S.A.                             ESPANA 1016 PB                                                                 MENDOZA                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $839.79
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ARGO SEGUROS BRASIL S.A                   N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN




                                                                                                                                 142 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 201 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                 Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARGO SEGUROS BRASIL S/A                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARGO SEGUROS BRASIL SA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARI FERNANDES DE ARAUJO FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARI GUARISCO COSTA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARI JORGE MOUTINHO DA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARI MIOTTO JUNIOR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARI PARGENDLER                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARI ROBERTO PAIXAO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARI ROBERTO PAIXAO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIADINE SOUZA BRAGA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIADINE SOUZA BRAGA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIADNA MUNIZ GONCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIADNE GHENO DE BARROS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIADNE MARIA PINHO E ALBUQUERQUE SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIADNY PERSIA THEODORO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIADNY PERSIA THEODORO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ARIADYNE DANTAS DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIAN DANTAS MENESES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIAN DANTAS MENESES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANA APARECIDA MAURICIO DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANA APARECIDA MAURICIO DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANA MABILA DA SILVA SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ARIANA PAULA DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANE CARLA DALL PIZZOLO DE LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
ARIANE CHRISTINA PEREIRA COUTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIANE CRISTINA SIEBRA TEIXEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANE FERREIRA LACERDA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANE FRANCA ESBRISSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
ARIANE KAROLINE PRATIS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANE MATILDES DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ARIANE PATRICIA GONCALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                         143 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 202 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIANE PATRICIA GONCALVES          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIANE SANCHES WATANABE            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIANE TASSI GUIMARAES             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIANE TAVARES CHIMELI             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARICLENE CUNHA SILVA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARICLES MATOS BATISTA JUNIOR       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARIDEMAR BEZERRA DE ARAUJO         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARIDES SOARES DE MELO NETO         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIEL ASLAN HAMOUI                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIEL CESAR LIBRELON               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIEL ROBERTO XISTO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIELA THOMPSON                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIELE SOARES ARAUJO               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIELI CRISTIANI FERRAREZI         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIELLA JANICE BELO SOARES         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIELLE MENEZES MANSUR             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARIELSON GOMES DE ARAUJO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIELTON DE ARAUJO LIMA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIELTON GAUTIER DA COSTA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIELTON GAUTIER DA COSTA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARIELTON GAUTIER DA COSTA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARIENE REZENDE DO CARMO CASTRO     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARIENE REZENDE DO CARMO CASTRO     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ARIETE SEGURIDAD S.A.              CALLE INDUSTRIAS 51.                                         ALCORCON                                             SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,608.44
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIKELLY DA COSTA FERREIRA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARILDO CAMPELO DE OLIVEIRA FILHO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARILDO CAMPELO DE OLIVEIRA FILHO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
ARILSON DIAS                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARILZA TEIXEIRA LOUREIRO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARIMAR LIMA LINHALES               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARINALDO LOPES DE MENEZES          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        144 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 203 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                   Date Debt was
              Creditor Name                           Address1          Address2              Address3               City                 State           Zip            Country     Incurred            Basis for Claim                                                             Total Claim
ARINC INCORPORATED                        2551 RIVA RD                                                        ANNAPOLIS             MD                21401-7435                     VARIOUS     ACCOUNTS PAYABLE                                                                           $6,058.17
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ARION ESCORSIN DE GODOY                   N/A                                                                 N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
ARION INOVACAO & INTELIGENCIA LTDA        RUA VERGUEIRO 2087.                                                 SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $2,186.77
                                          ROD SANTOS DUMONT KM 66 SN.
ARION SERV DE TELECOMUNICACOES LTDA       SN                                                                  CAMPINAS                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $2,189.14
ARION SERVICOS DE TELECOMUNICACOES        RODOVIA SN. SN                                                      CONFINS                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                         $25,897.89
ARION SERVICOS DE TELECOMUNICACOES        RODOVIA SN. SN                                                      CONFINS                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                         $15,491.68
ARION SERVICOS DE TELECOMUNICACOES        RODOVIA SN. SN                                                      CONFINS                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $278.85
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ARIOSVALDO BARBOSA DE OLIVEIRA            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ARIOVALDO ROGERIO VECCHI                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ARIOVALDO TONON LATANZIO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARIOZETE SOARES SÁ                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISNETO OLIVEIRA LOPES                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ARISTEU ALVES MACIEL                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISTIDES DOS SANTOS FILHO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISTIDES JOSE CAVALCANTI BATISTA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISTIDES RODRIGUES DA SILVA NETO         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISTOTELES GOMES CAPONI                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISTOTELES RODRIGUES SOS SANTOS JUNIOR   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARISTOTELES RODRIGUES SOS SANTOS JUNIOR   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
ARISTOTELIS DE MEDEIROS FERNANDES         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ARITON ALVES FERREIRA                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ARIVELTON DOS SANTOS RODRIGUES            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
ARKIA - ISRAELI AIRLINES                                                                                                                                                             VARIOUS     AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLAN CRUZ PEREIRA                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ARLANE VIANA FEITOSA                                                                                                                                                                 VARIOUS     ACCOUNTS PAYABLE                                                                            $32.11
                                                                                                                                                                                                 PENDING LITIGATION -
ARLEI GEOVANE COUTO                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLEI JOEL PERETTO                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
ARLENA FERNANDES PAIM                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLENE DA CAMARA                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLENE DE OLIVEIRA PORTELLA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLENE DE SOUZA HIPOLITO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLENE FERREIRA CARNEIRO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLENE SEQUEIRA MARTINS                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ARLETE ABREU DE SOUZA                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
ARLETE DAS GRACAS MOREIRA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      145 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 204 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION -
ARLETE DE JESUS SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARLETE DE SA BARRETO                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARLETE DIAS BORGES                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ARLETE GULIN CALABRESE                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARLETE MARCHI TAVARES DE MELO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLETE MARIA BORTOLOZO                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLETE MARIA DE CARVALHO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARLETE MARTINS MURO                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ARLEY PEREIRA DA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARLEY PIMENTA VIANA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ARLIANDRO BATISTA DOS SANTOS           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ARLINDO BARBOSA NASCIMENTO             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ARLINDO BENTO DA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARLINDO FALDA NETO                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ARLINDO MAXIMIANO                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ARLINDO NASCIMENTO DE BRITO ME         R DAS ANDORINHA 01                                          PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,149.96
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLINDO RONAN JACOB CORREIA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLINDO VIEIRA DE ARAUJO FILHO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLINGTON RAPHAEL MADRUGA CAVALCANTI   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLINGTON RAPHAEL MADRUGA CAVALCANTI   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARLINGTON RAPHAEL MADRUGA CAVALCANTI   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARMANDA REGINA DE AZEVEDO DO                                                                                                                                                            LITIGATION - FLIGHT
NASCIMENTO                             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ARMANDINO DE JESUS SANTOS              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARMANDO ALMEIDA OLIVEIRA JUNIOR        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARMANDO ALMEIDA OLIVEIRA JUNIOR        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ARMANDO CENCI                          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ARMANDO DE JESUS GAUDIOSO              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
ARMANDO GUEDES CABRAL                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
ARMANDO HENRIQUE SANTOS GONCALVES DE                                                                                                                                                    PENDING LITIGATION - CIVIL
JESUS                                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ARMANDO HENRIQUE SANTOS GONCALVES DE                                                                                                                                                    PENDING LITIGATION - CIVIL
JESUS                                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                           146 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 205 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARMANDO JORGE BATISTA DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ARMANDO LAVIGE DE LEMOS VELOSO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARMANDO LEMOS WALLACH                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARMANDO OLIVEIRA SILVA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ARMANDO SADAO NONAKA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ARMANDO SADAO NONAKA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
ARMANDO SOARES VIANA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ARMANDO VERISSIMO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARMANTE MARCELINO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ARNALDO CEZAR TEIXEIRA DIAS FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ARNALDO DOS SANTOS PINHEIRO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ARNALDO EFEIGENIO CASTRO DA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ARNALDO FERNANDES RIGOLETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ARNALDO FERREIRA DIONISIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ARNALDO PINTO DE LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ARNALDO SANTANA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARNO EYNG                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARNO LERMEN                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ARNO PERILLIER SCHNEIDER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARNOBIO GOMES AGUIAR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ARNOLDO AUGUSTO PREISSLER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ARNOLDO AUGUSTO PREISSLER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ARNOLDO MAFRA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
ARNON OSNY MENDES LUCAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AROLDO BORGES CARNEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
AROLDO CARVALHO CRUZ LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AROLDO MACHADO MUNIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AROLDO MENDONCA NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AROLDO MENDONCA NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AROLDO NAVES DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      147 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 206 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                      Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
AROLDO REOVALDO DA SILVA JUNIOR       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
AROLDO REOVALDO DA SILVA JUNIOR       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
AROTEC SA INDUSTRIA E C0MERCIO        R SAO VICENTE 289. 289                                                 COTIA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,902.13
ARQUIMEDES AUTOMACAO E INFORMATICA                                                                                                                                                                PENDING LITIGATION - CIVIL
LTDA                                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                      AV ENG DOMINGOS FERREIRA
ARRECIFES HOTEIS E TURISMO SA         3067. 3067                                                             RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $728.88
ARRUDAO MONDUBIM COMERCIO DE GAS LT   AV 1 888                                                               FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $554.14
ARTE IMAGEM COMERCIO EXPORTACAO E S                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $290.69
                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                  UNDER FREQUENT FLYER
ARTE VIVA PUBLICIDADE LTDA            RUA RAFAEL BALZANI 146     GUARULHOS                                   SAO PAULO             SP                7020091      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ARTEMIDA THEREZA BENATTI              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ARTEMINDO FELIX NOGUEIRA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR ACCIOLY ROSA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR ACCIOLY ROSA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ARTHUR AGUIAR DO VALLE PICCININI      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ARTHUR ALVES MACHADO                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ARTHUR AMORIM RODRIGUES               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ARTHUR ANGELO LIMA FERREIRA E S/M     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR AUGUSTO CEROSI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR AUGUSTO SIQUEIRA CARVALHO      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR BALINT AREVALO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ARTHUR BERSI ISHIKAWA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ARTHUR BERSI ISHIKAWA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR BLAZINA LUCCHESI               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ARTHUR BRUNO BRIGIDO BEZERRA LIMA     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR BUENO VERDIANI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ARTHUR CANDIDO APOLLARO REGO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR CARLOS SANTANA HISBEK          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ARTHUR CAVALCANTE DRUMMOND FILHO      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ARTHUR CLAS RISKALLA DE MIRANDA       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ARTHUR DA CRUZ SORIANO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                     148 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 207 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
ARTHUR DANIEL DE OLIVEIRA GONCALVES                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINHO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARTHUR DAVID SANTOS FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR DE ARAUJO RAMOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR DE LAZZARI LOUREIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR DE MELO MYLIUS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR DE MIRANDA LOPES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR DE PAULA E SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR DE PAULA E SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR DE SOUZA AZEVEDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR FELIPE DE LIMA MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR FELIPE DE LIMA MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR FELIPE TORRES TRINDADE DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARTHUR FERREIRA DO NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR FERREIRA GOMES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR GIACHINI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR GOMES DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR HEBERLE MARIA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARTHUR HENRIQUE BREDA FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARTHUR HENRIQUE BREDA FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR IZIDORO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR JOSÉ CUNHA PESSOA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR KOCH COLLODETTI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR LIMA DE ANDRADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
ARTHUR LIMA DE SOUZA ABIORANA PORDEUS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR MANOEL DA SILVA NOBRE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR MARCHIORI ZAGATTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR MARTINS PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR MARTINS PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR MATOS SALIBA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR MIGLIARI JUNIOR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        149 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 208 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR MOLON BARDINI SILVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR PENDRAGON MARQUES BRITO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR RASQUERI NOGUEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR RESENDE EMIDIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR RIBEIRO LAMOUNIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR RICARDO PEREIRA BELO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR RICARDO PEREIRA BELO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR RIOS RAMOS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR ROCCO DE FREITAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR SA RODRIGUES FONTES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR SALGADO BERNARDINI BASTO DA SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR SALLES MARTINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR SILVA FERNANDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTHUR TASSINARI RESENDE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTHUR TAVARES ELVIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR TORGO GOMEZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHUR TORGO GOMEZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ARTHUR ZANDOMINIQUI LOPES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTHURO BONACCORSI DE CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTTEMM DACH                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTUR AUGUSTO GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTUR BETTEGA PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTUR CEREZO BARBOSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTUR DA SILVA COMPASSI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTUR EDUARDO ELBERT BRANDAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTUR FABIO COSTA MENDONCA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ARTUR GOMES DE OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTUR JUVENAL BADOCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ARTUR KARAN MIRANDA ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ARTUR MOREIRA COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        150 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 209 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                  Creditor Name                   Address1                       Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARTUR OLIVEIRA NERY                   N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARTUR PIMENTEL                        N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARTUR SAADE SILVA PESQUERO            N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARTUR SANCHES MORENO                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARTUR SANCHES MORENO                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARTURO BETANCOURT LOERA               N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARTURO FEDERICO ALMIRON               N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARTURO FREITAS ZURITA                 N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARVI SATUAHO                          N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
ARVI SATUAHO                          N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARY CARNEIRO VILHENA JUNIOR           N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ARY CASSIO SPOSITO                    N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARY SPERANDIO JUNIOR                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARYANA ANDRADE LEITE                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ARYANA ANDRADE LEITE                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
ARYANE VICENTINI CAPANEMA             N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ARYEH SHEERY                          N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ASAIA MACHADO                         N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                      AVENIDA PIERRE SIMON DE
ASCENTY DATA CENTERS E TELECOMUNICA   LAPLACE 740                                                                      CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,534.96
ASECNA                                75 RUE DE LA BOETIE-75008         DAKAR.                                         DAKAR                                                SENEGAL           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
ASIA SHIPPING TRANSP INTERN LTDA      RUA GENERAL CÂMARA 05.                                                           SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $37,958.37
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                                                                                                                                                                                            UNDER CRITICAL AIRLINE
ASIANA AIRLINES                       ASIANA TOWN, #47 OSOE_DONG                                                       SEOUL                   GANGSEO-GU      157-713      KOREA             VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                      AV LA LUNA MZN 5 LOTE 2 DEPTO 4
ASIRU SA DE CV.                       REG                                                                              CANCUN                                               MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                               $16.73
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ASLAN DA SILVA MACHADO                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ASLEN PAULINELLI BAHIA                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,863.31
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ASSEMBLEIA LEGISLATIVA                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                  UNKNOWN
ASSET ATIVIDADES HOTELEIRAS LTDA      RUA EDUARDO VIANA 163.                                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,897.41
ASSET ATIVIDADES HOTELEIRAS LTDA      RUA EDUARDO VIANA 163.                                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $137.80
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ASSIS BENTO ALBERTONI                 N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
ASSIST SERVICOS MEDICOS CONSULTORIA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $1,782.27
                                      R CIPRIANO NUNES DE OLIVEIRA 34                                                  SAO JOSE DOS
ASSISTENCIA TECNICA PONTES LTDA EPP   345                                                                              PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $437.69
ASSOC DOS TAXISTAS E AMIGOS DO AERO   R FABIA 641                                                                      PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,233.48
ASSOC UNIF PTA ENSIN RENO OBJET AS                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                              $302.44




                                                                                                                                 151 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 210 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
               Creditor Name                        Address1                      Address2               Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                        RUA MINISTRO JESUINO CARDOSO
ASSOC.BRAS.DAS EMPR. MERCADO FIDELI     454                                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,013.79
ASSOCI MOTORISTAS TAXI AEROPORTO        AV JULIO CESAR 01. 1                                                             BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,527.97
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
ASSOCIACAO BOM PASTOR                   N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ASSOCIACAO BRASILEIRA DAS EMPRESAS      AV IBIRAPUERA 2332. 2332                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $88,679.47
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE                                                                                                                                                                          PENDING LITIGATION - CIVIL
VIAGENS DO DISTRITO FEDERAL - ABAV      N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING        X            X              X             X                UNKNOWN
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE                                                                                                                                                                          PENDING LITIGATION - CIVIL
VIAGENS DO PIAUÍ - ABAV/PI              N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRECAUTIONARY    X            X              X             X                UNKNOWN
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE                                                                                                                                                                          PENDING LITIGATION - CIVIL
VIAGENS DO PIAUÍ - ABAV/PI              N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ASSOCIAÇÃO BRASILEIRA DE HEMATOLOGIA,                                                                                                                                                                         LITIGATION - DELAY /
HEMOTERAPIA E TERAPIA CELULAR – ABHH    N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATION
ASSOCIACAO DE PAIS E AMIGOS DOS                                                                                                                                                                               UNDER FREQUENT FLYER
EXCEPECIONAIS DE SAO PAULO              R LOEFGREEN 2109                  VL CLEMENTINO                                  SAO PAULO             SP                4040030      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                        AV PRESIDENTE WENCESLAU BRAZ
ASSOCIACAO DOS COTISTAS DE RADIO TA     2 2430                                                                           CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $105.01
ASSOCIACAO DOS MOTORISTAS AUTON RAD     RUA ALVARENGA 50.                                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $78,433.35
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ASSOCIAÇÃO ESTADUAL DE DEFESA DA                                                                                                                                                                              LITIGATION - REBOOKING /
CIDADANIA E DO CONSUMIDOR - ADECC       N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION FEE              X            X              X             X                UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATION
                                                                                                                                                                                                              UNDER FREQUENT FLYER
ASSOCIACAO O PODER DO DESEJO            RUA ARTUR DE AZEVEDO 1715      PINHEIROS                                         SAO PAULO             SP                5404014      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
ASSOCIACAO RADIO TAXI FAIXA AZUL        AV DUQUE DE CAXIAS 1980. 1980                                                    LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $35.16
                                        R PROFESSOR BUENO DOS REIS 53.
ASSOCIACAO SUPER TAXI DOS TAXISTAS      53                                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,368.25
ASSOCIATED SALES INTERNATIONAL          3101 S. SHANNON STREET                                                           SANTA ANA             CA                92704                          VARIOUS       ACCOUNTS PAYABLE                                                                           $460.00
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ASSUNTA MONTORSI DOS SANTOS             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ASSUNTA MONTORSI DOS SANTOS             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ASTERRIDE ACQUISITION CORP                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $4,400.00
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ASTOR ELLWANGER                         N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ASTRO INSTRUMENTS SERVICE               14036 NW 82ND AVE                 STE 6                                          HIALEAH               FL                33016                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,600.00
ASTROS SERVICE COMUNIC VISUAL EIREL     RUA KOBE 198                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $61.58
AT&T COMUNICACIONES DIGITALES S. DE     RIO LERMA 232 PISO J20                                                           MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,308.87
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ATA AEROTAXI ABAETE LTDA                N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
ATACADISTA SAO PAULO COM IMPORTAC L     R BENJAMIM DE OLIVEIRA 214. 214                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $454.82
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ATAIDES ANTONIO CASAROLLI               N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
ATAIR DE SOUZA CARDOSO                  N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
ATALIBA LIMA DA SILVA                   N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
ATHENA ISABELLE BATISTA MONSORES        N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ATHYLA VERCOSA DOS SANTOS               N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
ATILA BEZERRA NEVES                     N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
ATILA BEZERRA NEVES                     N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ATILA BRANDAO DE OLIVEIRA               N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
ATILA DOS SANTOS SILVA                  N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ATILA DUQUE                             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ATILA LUIZ CARDOSO                      N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                                 152 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 211 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                Creditor Name                            Address1              Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATILA NOVAES CARDOZO                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ATILA SOARES FARIA                           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATILANO ZAMBRANO NETO                        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
ATJUNIPER LTD LIVERPOOL                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                             $639.49
ATLANTICA HOTELS INTERN BRASIL LTDA          AVENIDA NATALIA ZARIF 2655                                              GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,127.89
ATLANTICA HOTELS INTERNATIONAL BR L          R OSCAR FREIRE 1948. 1948.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $546.76
ATLANTICA HOTELS INTERNATIONAL BRAS          ST SETOR HOTELEIRO S/N. S/N                                             BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $184.94
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATLANTICA HOTELS INTERNATIONAL BRASIL LTDA   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
ATLANTICA HOTELS INTL BRASIL                 R RECIFE 1090.                                                          MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,588.91
ATLANTICA HOTELS INTL BRASIL LTDA            ST SHN - QUADRA 04.                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,050.20
ATLANTICA HOTELS INTL BRASIL LTDA            ST SHN - QUADRA 04.                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $685.21
ATLANTICA HOTELS INTL BRASIL LTDA            ST SHN - QUADRA 04.                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $87.07
ATLAS AEROSPACE                              7820 NW 56TH ST                                                         DORAL                    FL             33166-3524                     VARIOUS       ACCOUNTS PAYABLE                                                                           $10,535.00
ATLAS COPCO BRASIL LTDA                      AV PIRAIBA 202                                                          BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $9,220.52
                                             R ANTONIETA PIVA
ATMOSFERA GESTAO E HIGIENIZACAO DE           BARRANQUEIROS S/N                                                       JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,252.94
                                             R ANTONIETA PIVA
ATMOSFERA GESTAO E HIGIENIZACAO DE           BARRANQUEIROS S/N                                                       JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,149.75
                                             S/N ISANDO INDUSTRIAL PARK
ATNS AIR TRAFFIC AND NAVIGATION SYS          GEWEL ST                                                                GAUTENG                                              SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATO ADVANCED TRAINING & TRANSLATION                                                                                                                                                                       LITIGATION - SERVICE
CENTER                                       N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATOS JOSE LIMA DOS SANTOS                    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATOS JOSE LIMA DOS SANTOS                    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
ATOS PRODUTOS ALIMENTICIOS LTDA              AVENIDA VINTE DE JANEIRO SN. SN                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,891.83
ATOS PRODUTOS ALIMENTICIOS LTDA              AVENIDA VINTE DE JANEIRO SN. SN                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $37.46
ATRADIUS DUTCH STATE BUSINESS NV (AS         DAVID RICARDOSTRAAT 1, POSTBOX
LENDER, SHORT TERM DEBT)                     8982                                                                    AMSTERDAM I                             1066 JS      NETHERLANDS       6/6/2019      SHORT TERM DEBT                            X                                              $943,168.52
                                             AVENIDA VEREADOR NARCISO
ATRIO HOTEIS S.A.                            YAGUE 372                                                               MOGI DAS CRUZES                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $758.97
                                             AVENIDA VEREADOR NARCISO
ATRIO HOTEIS S.A.                            YAGUE 372                                                               MOGI DAS CRUZES                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $86.34
ATRIO HOTEIS SA                              R OTTO BOEHM 525                                                        JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,600.07
ATRIO HOTEIS SA                              R OTTO BOEHM 525                                                        JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $8.99
                                             R ENGENHEIRO ROBERTO FISCHER
ATSEVEN SERVICOS DE INFORMATICA LTD          20 208                                                                  CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $92.95
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ATTA HADAD                                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                             AVENIDA ALONSO DE CORDOVA
ATTON LAS CONDES SPA.                        5199.                                                                   LAS CONDES                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                            $1,494.28
ATTON VITACURA S.P.A.                        AVENIDA VITACURA 3201                                                   VITACURA                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                             $841.73
ATUAL SP COMERCIO DE FERRAMENTAS LT          R CORONEL MEIRELES 870                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,268.21
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ATUS IRAN PALOMO SANTOS                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ATUYLA DOS PRAZERES CASSIMIRO                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
AUBERTO DOS SANTOS                           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
AUCANDRIA NEVES CAVALCANTI                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
AUCIONE TRISTAO RODRIGUES                    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
AUDERI MARTINS CARNEIRO FILHO                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
AUDIO TECHNICA US INC                        1221 COMMERCE DRIVE                                                     STOW                     OH             44224-1760                     VARIOUS       ACCOUNTS PAYABLE                                                                           $51,481.88
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
AUDIR LAGES DE CARVALHO NETO                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
AUDIRENE TEOFILO DOS SANTOS                  N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
AUDITOR FISCAL DA ALFÂNDEGA DA RECEITA                                                                                                                                                                    PENDING LITIGATION - TAX -
FEDERAL DO BRASIL NO AEROPORTO                                                                                                                                                                            JUDICIAL PROCEEDING -
INTERNACIONAL EDUARDO GOMES                  N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN




                                                                                                                                153 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 212 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
AUDITOR FISCAL DA ALFÂNDEGA DA RECEITA                                                                                                                                                               PENDING LITIGATION - TAX -
FEDERAL DO BRASIL NO AEROPORTO                                                                                                                                                                       JUDICIAL PROCEEDING -
INTERNACIONAL TANCREDO NEVES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
                                                                                                                                                                                                     JUDICIAL PROCEEDING -
AUDITOR FISCAL DA RECEITA FEDERAL DO BRASIL N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUDO DA SILVA RODRIGUES                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGOSTINHO BALBINOTT JUNIOR                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
AUGUSTHUS CESAR ARAUJO DENUCCI             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUGUSTINA NATALIA TORRES                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUGUSTINHO FREITAS MARTINS                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUGUSTO ANDRADE CALMON                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
AUGUSTO CARANGE PATRICIO                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO CARLOS RIBEIRO ANSALONI            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO CARLOS RIBEIRO ANSALONI            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO CAVALIN                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUGUSTO CESAR BORGES DE AZEVEDO JUNIOR     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO CESAR LOBATO REIS                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO CESAR LOURENCO BREDERODES          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO CESAR SANTOS MOREIRA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
AUGUSTO CESAR VERAS RODRIGUES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
AUGUSTO CEZAR CASTRO MONIZ DE ARAGAO                                                                                                                                                                 PENDING LITIGATION - CIVIL
JUNIOR                                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO DE SOUZA PINTO JUNIOR              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO DE SOUZA PINTO JUNIOR              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
AUGUSTO DOS SANTOS ALMEIDA MARTINS         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO ESPINDOLA DIAS DA SILVA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUGUSTO ESTEFANO BECKER                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
AUGUSTO FABIO DOS REIS                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO FAM GALVAO MACHADO E SILVA         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO FIDELIS DE SOUSA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO FLAVIO SANTOS DE ANDRADE FILHO     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO JOSE FELIX DE QUEIROZ              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO LOPES GOMES                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
AUGUSTO NASSER BORGES                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
AUGUSTO PALACE HOTEL LTDA                  AVENIDA TRANSAMAZÔNICA 2560.                                         MARABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $94.90




                                                                                                                         154 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 213 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUGUSTO PEDRO NETO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUGUSTO RIBEIRO GABRIEL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AUGUSTO RICCI FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AUGUSTO SALDANHA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUGUSTO SCHMITZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUGUSTO SILVEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUGUSTO STEFAN BORIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUGUSTO STEFAN BORIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
AUGUSTO VALERIO MARINS DE MELLO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AUGUSTO ZETTERMANN ZIOMKOWSKI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AUREA LUCIA CUSTODIO FRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AUREA LUCIA CUSTODIO FRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
AUREA MARIA ARETAKIS DA CRUZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AUREA MARIA BARUFFI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AUREA REBECA FEITOSA VIANA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - ACCIDENT /
AURELIA SAMANIEGO DE OLIVEIRA FILHA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
AURELIANO PONTES JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
AURELINA DE SOUZA SANTOS CAMILO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AURELINO SANTANA MARIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
AURELINO SANTANA MARIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
AURELIO BAIAO DINIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
AURELIO BAIAO DINIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AURELIO CAPUA DALLAPICULA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
AURELIO CAPUA DALLAPICULA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
AURELIO DOURADO FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
AURELIO LEITE HEINE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
AURELIO MARCOS DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
AURELUCI DE MORAES MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN




                                                                                                     155 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 214 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
              Creditor Name                          Address1                     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                             PENDING LITIGATION -
AURENICE LEONTINO                         N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
AURENITA MARQUES TORREAO DE SA            N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
AURI GRASE                                N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURICELIA REGO ARARUNA                    N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURICILENE BARBALHO COELHO                 N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
AURIDENE MARIA DA SILVA MOREIRA DE FREITAS                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAPETY                                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - GENERAL
AURILEIA DE CARVALHO LOPES DE DEUS        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - GENERAL
AURILEIA DE CARVALHO LOPES DE DEUS        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURINEIDE RODRIGUES RAMALHO MARTINS       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
AURINO BISPO RIBEIRO                      N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
AURINO RIBEIRO DE QUEIROZ NETO            N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURISELMA DE ARAUJO                       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURISELMA DE ARAUJO                       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURISTEIA BRANDAO DE SOUZA PINHEIRO       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AURISTELLA DE MELLO MARTINS SOLANO        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
AURITA ALVES PEREIRA DE MEDEIROS          N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
AURY CARDOSO DE PAULA                     N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
AURY NASCIMENTO BRANDAO                   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
AUSTRAL EDUCATION GROUP S.P.A                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                             $102.50
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                          ATTN: PRESIDENT OR GENERAL                                                                                                                                         UNDER CRITICAL AIRLINE
AUSTRIAN AIRLINES                         COUNSEL                          FONTANASTRASE 1 A1100                        VIENNA                                               AUSTRIA           VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
AUTO ALIG VERKEHRSBETRIEB GMBH            FLUGHAFEN POSTFACH. 131                                                       FRANKFURT                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                            $2,052.98
AUTO ALIG VERKEHRSBETRIEB GMBH            FLUGHAFEN POSTFACH. 131                                                       FRANKFURT                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                            $1,707.10
AUTO BATERIAS ACUMULADORES EIRELI E       A ADE SN                                                                      BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,420.83
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AUTO BATERIAS E ACUMULADORES LTDA         N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
AUTO PECAS MONTE SINAI - EIREL            RUA JAMELAO 8548                                                              CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $370.34
AUTO PECAS SILVA COM E AUTO PECAS L       RUA ANTIOQUIA 10. 10                                                          SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,197.51
                                          AV JUSCELINO KUBITSCHEK D 111.
AUTO VIACAO CATARINENSE LTDA              111                                                                           FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $455.20
AUTOGRILL ITALIA SPA                      VIA GREPPI 2                                                                  NOVARA                                               ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                             $950.11
AUTOMACAO TEC ELET SEG ELET LTDA ME       RUA TRÊS CORACÕES 296. 296.                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,195.41
AUTOMATECH SISTEMAS AUTOMACAO LTDA        RUA DOUTOR JOAO INACIO 1110                                                   PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $940.21
                                          AEROPORTO DE LISBOA, R. B
AUTORIDADE NACIONAL DA AVIACION CIVIL     EDIFÍCIO 4, 1749-034                                                          LISBOA                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
AUTOTRANSPORTES ANDESMAR S.A.             MORON 380                                                                     MENDOZA                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                              $743.50
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
AUXILIADORA CARVALHO MENDONCA             N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
AUXTER RENTAL E LOGISTICA LTDA            AV DOS REMEDIOS 141                                                           OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $12,872.02
AV AIR INC                                6877 W FRYE RD                                                                CHANDLER              AZ                85226-3307                     VARIOUS       ACCOUNTS PAYABLE                                                                            $6,000.00
                                                                                                                                                                                                             PENDING LITIGATION -
AVAMILTON DE JESUS RIBEIRO                N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                          RUA ANTONIO CARLOS DE BARROS
AVANT LABEL IND COM EMBALAGENS LTDA       BR 107                                                                        SOROCABA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $117.51




                                                                                                                                156 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 215 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                               Date Debt was
                Creditor Name                           Address1                    Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                                Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AVANYR SANT ANA DA SILVA                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACION CENTAURUS, A.I.E                   PLANTA 2                                                                      MADRID                                  28660        SPAIN            5/31/2011      (SPV); MSN 4734                X            X                                               UNKNOWN
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACION CENTAURUS, A.I.E                   PLANTA 2                                                                      MADRID                                  28660        SPAIN            6/17/2011      (SPV); MSN 4756                X            X                                               UNKNOWN
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACION CENTAURUS, A.I.E                   PLANTA 2                                                                      MADRID                                  28660        SPAIN            6/28/2011      (SPV); MSN 4773                X            X                                               UNKNOWN
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACIÓN CENTAURUS, A.I.E.                  PLANTA 2                                                                      MADRID                                  28660        SPAIN            4/25/2011      (SPV); MSN 4662                X            X                                               UNKNOWN
AVIACION REAL A I E                                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $25,000.00
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACIÓN TRITÓN A.I.E.                      PLANTA 2                                                                      MADRID                                  28660        SPAIN            8/13/2009      (SPV); MSN 4000                X            X                                               UNKNOWN
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACIÓN TRITÓN A.I.E.                      PLANTA 2                                                                      MADRID                                  28660        SPAIN            1/29/2010      (SPV); MSN 4163                X            X                                               UNKNOWN
                                            BOADILLA DEL MONTE (MADRID),
                                            AVENIDA DECANTABRIA, SIN
                                            NÚMERO, EDIFICIO AMAZONIA,                                                                                                                                         EXTERNAL AIRCRAFT LEASE
AVIACIÓN TRITÓN A.I.E.                      PLANTA 2                                                                      MADRID                                  28660        SPAIN            1/29/2010      (SPV); MSN 4171                X            X                                               UNKNOWN
AVIALL AIRLINE INC                          2750 REGENT BLVD                                                              DALLAS                 TX               75261                          VARIOUS       ACCOUNTS PAYABLE                                                                           $325,316.60
AVIALL SERVICES INC                         2750 2750 REGENT BLVD                                                         DALLAS                 TX               75261                          VARIOUS       ACCOUNTS PAYABLE                                                                           $897,654.00
                                            PUNTA CANA INTERNATIONAL                                                                                                           DOMINICAN
AVIAM LIMITED AERO INTERNATIONAL            AIRPORT                                                                       PUNTA CANA                                           REPUBLIC          VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                            AVENIDA EL DORADO                                                                                                                  UNDER CRITICAL AIRLINE
AVIANCA                                     ATTN: CAROLINA GUARDADO         NUMERO 93-30                                  BOGOTA                                               COLOMBIA          VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                                               UNDER CRITICAL AIRLINE
AVIANCA COSTA RICA                                                                                                                                                                               VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
AVIATION CHEMICAL SOLUTIONS                 8361 NW 64TH ST # 8361                                                        MIAMI                  FL               33166-2601                     VARIOUS       ACCOUNTS PAYABLE                                                                             $9,562.00
AVIATION COMPONENT SOLUTIONS                26451 CURTISS WRIGHT PKWY                                                     RICHMOND HEIGHTS       OH               44143-4410                     VARIOUS       ACCOUNTS PAYABLE                                                                              $741.00
AVIATION CONCEPTS INC                       979 SHOTGUN RD # 979                                                          SUNRISE                FL               33326-1964                     VARIOUS       ACCOUNTS PAYABLE                                                                            $11,150.00
AVIATION EXCELLENCE                                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                             $8,432.16
AVIATION METALS                             1810 1810D W POINTE DR                                                        CHARLOTTE              NC               28214                          VARIOUS       ACCOUNTS PAYABLE                                                                            $60,296.03
AVIATION SPARES AND SERVICES INT CO         8920 152ND AVE NE                                                             REDMOND                WA               98052-3508                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
AVID ARLINE PRODUCTS                        72 JOHNNYCAKE HILL ROAD         MIDDLETOWN                                    MIDDLETOWN             CT               02842                          VARIOUS       ACCOUNTS PAYABLE                                                                           $181,125.00
AVIESP ASSOCIACAO DAS AGENCIAS DE VIAGENS                                                                                                                                                                      PENDING LITIGATION - CIVIL
INDEPENDENTES DO INTERIOR DO ESTADO DE                                                                                                                                                                         LITIGATION - IMPROPER
SAO PAULO                                   N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
AVILA ALVES JUNIOR                          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
AVIO DIEPEN INC                             3120 ENTERPRISE ST                                                            BREA                   CA               92821-6236                     VARIOUS       ACCOUNTS PAYABLE                                                                                $1.00
AVIO DIEPEN INC                             3120 ENTERPRISE ST                                                            BREA                   CA               92821-6236                     VARIOUS       ACCOUNTS PAYABLE                                                                                $1.00
                                                                                                                          TOR TRE PONTI
AVIO INTERIORS                              VIA APPIA KM 66400 SN                                                         (LATINA)                                             ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                           $192,986.46
AVIOINTERIORS SRL                           VIA APPIA KM. 66400 TOR T                                                     LATINA                                               ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                            $12,800.00
AVIOSUPPORT INC                             8525 120TH AVE NE STE 300                                                     KIRKLAND               WA               98033-5866                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
AVIOTRADE INC                               230 10850 NW 21 ST SUITE                                                      MIAMI                  FL               33127                          VARIOUS       ACCOUNTS PAYABLE                                                                            $59,623.08
                                                                                                                                                                                                               PENDING LITIGATION -
AVNER SERGIO CUNHA GOMES                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                   SHELBOURNE ROAD,                                                                                            OPERATING LEASE (AIRCRAFT);
AVOLON (AS MANAGER OF 1857)                 ATTN: CHIEF OPERATING OFFICER   THE OVAL, BUILDING 1   BALLSBRIDGE            DUBLIN                                               IRELAND          12/9/2002      MSN 1857                       X            X                            X                  UNKNOWN
AVYON PARTS LLC                             2850 KIRBY CIRCLE NE                                                          PALM BAY               FL               32905-3421                     VARIOUS       ACCOUNTS PAYABLE                                                                              $547.25
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AXA CORPORATE SOLUTIONS SEGUROS S.A         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AXA CORPORATE SOLUTIONS SEGUROS S/A         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
AXA CORPORATE SOLUTIONS SEGUROS SA          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN




                                                                                                                                   157 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                           Pg 216 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                        Date Debt was
                 Creditor Name                    Address1                    Address2              Address3                City                 State              Zip       Country     Incurred            Basis for Claim                                                               Total Claim
AXA SEGUROS SA                        FELIX CUEVAS 366               PISO 6                   COLONIA T             MEXICO CITY                                           MEXICO          VARIOUS     ACCOUNTS PAYABLE                                                                            $13,173.32
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AXEL GUIMARAES SCHOTT                 N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
AXUR SEGURANCA E DEFESA CIBERNETICA   R MOSTARDEIRO 322                                                             PORTO ALEGRE                                          BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                            $6,772.01
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
AYALA GERVASIO CAMPOS FARIA           N/A                                                                           N/A                    N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AYDNER MALTEZ SANTOS                  N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
AYLA CARNEIRO CARDOSO                 N/A                                                                           N/A                    N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AYLA NOBREGA DE NEGREIROS MELO        N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
AYLTON CAVALCANTE TONHA SOBRINHO      N/A                                                                           N/A                    N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
AYLTON CAVALCANTE TONHA SOBRINHO      N/A                                                                           N/A                    N/A               N/A          N/A                N/A      RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AYLZIA FABIANA BORGES CARRILHO        N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
AYMORE DE CHIARA JUNIOR               N/A                                                                           N/A                    N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AYSLAN CLAYTON MORAES                 N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AYSLANY MELO RODRIGUES                N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
AZEVEDO HAMILTON CARTAXO              N/A                                                                           N/A                    N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
AZEVEDO NEVES, BENJAMIN MENDES, CAR   LARGO DE SAO CARLOS, 3                                                        LISBOA                                                PORTUGAL        VARIOUS     ACCOUNTS PAYABLE                                                                              $86.54
                                      PRACA JOSO ALVES DOS SANTOS
AZTER EMPREEND ALIMENT EIRELI ME      100                                                                           UBERLÂNDIA                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                               $27.15
                                                                                                                                                                                                      POTENTIAL OBLIGATIONS
                                                                                                                                                                                                      UNDER CRITICAL AIRLINE
AZUL LINHAS AEREAS BRASILEIRAS                                                                                                                                                            VARIOUS     AGREEMENTS                    X            X                                               UNKNOWN
B E AEROSPACE INC GALLEY PROD         3355 E LA PALMA AVE                                                           ANAHEIM                CA                92806-2815                   VARIOUS     ACCOUNTS PAYABLE                                                                               $1.00
B E AEROSPACE SEATING PRODUCTS        1455 FAIRCHILD RD                                                             WINSTON SALEM          NC                27105-4549                   VARIOUS     ACCOUNTS PAYABLE                                                                               $1.00
                                                                                                                    SAO JOSE DOS
B E J EMPREENDIMENT ALIMENT EIRELI    AV ROCHA POMBO SN                                                             PINHAIS                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                               $33.87
B E S EQUIPAMENTOS DE SEGURANCA LTD   RUA JOAO GRIGOLETTO 154                                                       ARARAS                                                BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                            $4,505.37
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
B. C. P. D. M.                        N/A                                                                           N/A                    N/A               N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
B/E AEROSPACE                         LITCHFIELD FACILITY             607 BANTAM ROAD                               EAST HARTFORD          CT                06750                        VARIOUS     ACCOUNTS PAYABLE                                                                          $936,471.87
B/E AEROSPACE, INC                    1400 CORPORATE CENTER WAY                                                     WELLINGTON             FL                33414-2105                   VARIOUS     ACCOUNTS PAYABLE                                                                                $1.00
B2F FAST FOOD EIRELI EPP              AVENIDA VINTE DE JANEIRO SN. SN                                               RIO DE JANEIRO                                        BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $282.88
                                                                                                                                                                                                      POTENTIAL OBLIGATION
                                                                                                                                                                                                      UNDER FREQUENT FLYER
B2W COMPANHIA DIGITAL                 RUA HENRY FORD 643                                                            OSASCO                 SP                6210108      BRAZIL          VARIOUS     PROGRAM                       X            X                                               UNKNOWN
BAE SYSTEMS CONTROLS INC              4250 AIRPORT EXPY                                                             FORT WAYNE             IN                46809-9643                   VARIOUS     ACCOUNTS PAYABLE                                                                                $1.00
BAE SYSTEMS CONTROLS, INC.            2000 TAYLOR ST                                                                FORT WAYNE             IN                46802-4605                   VARIOUS     ACCOUNTS PAYABLE                                                                           $10,862.00
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BAHIA AIRPORT SERVICES PRESTAD        N/A                                                                           N/A                    N/A               N/A          N/A               N/A       LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BAHIA BELLA VIAGENS E TURISMO LTDA    N/A                                                                           N/A                    N/A               N/A          N/A               N/A       LITIGATION - CARGO            X            X              X             X                  UNKNOWN
BAHIA CATERING LTDA.                  PRACA GAGO COUTINHO S/N                                                       SALVADOR                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $39,245.29
                                      CENT ADMINISTRATIVO DA BAHIA
BAHIA SECRETARIA DA FAZENDA           S/ S/N                                                                        SALVADOR                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BAILON LOPES CARNEIRO FILHO           N/A                                                                           N/A                    N/A               N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BAILON LOPES CARNEIRO NETO            N/A                                                                           N/A                    N/A               N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
BAKER & MCKENZIE                      23RD FLOOR                     ONE PACIFIC PLACE 88 Q                         HONG KONG                                             HONG KONG       VARIOUS     ACCOUNTS PAYABLE                                                                              $69.86
                                      AVENIDA ELIAS MIGUEL MALUF
BALANCAS BAURU COM BALANCAS E SIST    QUADRA 2                                                                      BAURU                                                 BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $394.90
BALASKA EQUIPE INDUSTRIA E COMERCIO   ESTRADA AGUA CHATA 3050                                                       GUARULHOS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $178.50
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BALBINO OLIVEIRA MACIEL               N/A                                                                           N/A                    N/A               N/A          N/A               N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN




                                                                                                                             158 of 1258
                                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                   Pg 217 of 1367
                                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                                   Case No. 20-11598
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Date Debt was
               Creditor Name                           Address1                       Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
BALDOMERO GONCALVES FILHO                  N/A                                                                              N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
BALUMA S.A.                                RAMBLA WILLIMAN                    PARADA 4                                      PUNDA DEL ESTE                                       URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                           $26,602.93
BANCARD S.A.                                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                             $109.96
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                           AV. PRINCESA ISABEL, 574 ED.                                                                                                                                          UNDER FREQUENT FLYER
BANCO BANESTES S.A                         PALAS CENTER                    BLOCO B 9° ANDAR                                 VITÓRIA                  ES             29010-364    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
BANCO BILBAO VISCAYA ARGENTARIA S.A        ATTN: GENERAL COUNSEL           PLAZA DE SAN NICOLAS 4                           BILBAO                                  48005        SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                             $506.64
                                           PASEO DE RECOLETOS 10 ALA SUR
BANCO BILBAO VIZCAYA ARGENTARIA SA         PLANT                                                                            MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                                $69.19
BANCO BRADESCO CARTOES SA                  NUC CIDADE DE DEUS S/N. S/N.                                                     OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,252.84
BANCO BRADESCO S.A. (AS LENDER, SHORT TERM AV. BRIGADEIRO FARIA LIMA 3950,
DEBT)                                      9º ANDAR                                                                         SÃO PAULO                SP             04538-132    BRAZIL           4/29/2020      SHORT TERM DEBT                            X                                            $54,880,398.00
BANCO BRADESCO S.A. (AS LENDER, SHORT TERM AV. BRIGADEIRO FARIA LIMA 3950,
DEBT)                                      9º ANDAR                                                                         SÃO PAULO                SP             04538-132    BRAZIL            5/7/2020      SHORT TERM DEBT                            X                                            $23,079,257.00
BANCO BRADESCO S.A. (AS LENDER, SUPPLY     AV. BRIGADEIRO FARIA LIMA 3950,                                                                                                                                       SUPPLY CHAIN FINANCING
CHAIN FINANCING FACILITY)                  9º ANDAR                                                                         SÃO PAULO                SP             04538-132    BRAZIL            VARIOUS       FACILITY                                   X                                               $17,352.00
BANCO CONTINENTAL                          AV. REPUBLICA DE PANAMA 3055                                                     LIMA                                    15036        PERU              VARIOUS       ACCOUNTS PAYABLE                                                                             $194.60
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
BANCO COOPERATIVO DO BRASIL S.A BANCOOB    SETOR DE INDUSTRIAS GRÁFICAS,                                                                                                                                         UNDER FREQUENT FLYER
E CABAL BRASIL LTDA                        QUADRA 6, LOTE 2080                                                              BRASÍLIA                 DF             70610-460    BRAZIL            VARIOUS       PROGRAM                       X            X                                                UNKNOWN
BANCO DE CREDITO DEL PERU                  AV CENTENARIO 156                  LA MOLINA                                     LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE                                                                              $805.43
BANCO DE LA NACION                         AV.NICOLAS DE PIEROLA S/N                                                        LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                              RUA SÃO CARLOS DO
BANCO DO BRASIL (AS LENDER, SHORT TERM                                        PINHAL, 627 - 1º SUBSOLO
DEBT)                                      LARGE CORPORATE 3132               (DOCAS)                                       BELA VISTA               SP             01333-001    BRAZIL           4/22/2020      SHORT TERM DEBT                            X                                           $194,042,362.00
                                                                              RUA SÃO CARLOS DO
BANCO DO BRASIL (AS LENDER, SUPPLY CHAIN                                      PINHAL, 627 - 1º SUBSOLO                                                                                                           SUPPLY CHAIN FINANCING
FINANCING FACILITY)                        LARGE CORPORATE 3132               (DOCAS)                                       BELA VISTA               SP             01333-001    BRAZIL            VARIOUS       FACILITY                                   X                                            $23,582,356.93
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                                 UNDER FREQUENT FLYER
BANCO DO BRASIL S.A.                       SBS QUADRA 1 BLOCO G                                                             BRASÍLIA                 DF             70073-901    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                                 UNDER FREQUENT FLYER
BANCO DO ESTADO DO PARÁ S.A                A. PRESIDENTE VARGAS, 251                                                        BELÉM                    PA             66010-000    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                                 UNDER FREQUENT FLYER
BANCO DO ESTADO DO RIO GRANDE DO SUL S.A RUA CAPITÃO MONTANHA, 177                                                          PORTO ALEGRE             RS             90010-040    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                                 UNDER FREQUENT FLYER
BANCO DO NORDESTE DO BRASIL S.A.           AV. DR. SILAS MUNGUBA, 5700                                                      FORTALEZA                CE             60743-762    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
BANCO FALABELLA PERU S.A                   CAL. CHINCHON NRO. 1060                                                          SAN ISIDRO                                           PERU              VARIOUS       ACCOUNTS PAYABLE                                                                              $26.69
                                           AV.RICARDO RIVERA NAVARRETE
BANCO INTERAMERICANO DE FINANZAS           600 SAN                                                                          LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE                                                                               $61.04
                                           LA VICTORIA, AV. CARLOS VILLARAN
BANCO INTERNACIONAL DEL PERU-INTERB        NR. 140                                                                          LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE                                                                              $702.57
BANCO ITAU PARAGUAY S.A.                   SANTA ELENA 1422                                                                 SANTIAGO                                             COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                             $1,188.57
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                           RUA ALFREDO EGYDIO DE SOUZA                                                                                                                                           UNDER FREQUENT FLYER
BANCO ITAUCARD SA                          ARANHA, Nº 100 , 7º ANDAR                                                        SAO PAULO                SP             04344-902    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                                 UNDER FREQUENT FLYER
BANCO MERCANTIL DO BRASIL S/A              RUA RIO DE JANEIRO, 680                                                          BELO HORIZONTE           MG             30160-912    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
BANCO SAFRA S A                            AV PAULISTA 2100                                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,772.86
                                                                                                                                                                                                                 POTENTIAL OBLIGATION
                                                                                                                                                                                                                 UNDER FREQUENT FLYER
BANCO SAFRA S/A                            AV. PAULISTA, 2100                                                               SAO PAULO                SP             01310-930    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
BANCO SANTANDER BRASIL SA                  R SETE DE SETEMBRO 1029.                                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,858.32
BARBAO AMERICAN BAR LTDA EPP               ROD SANTOS DUMONT S/N. S/N                                                       CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $57.33
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BARBARA ANGELI VIEIRA                      N/A                                                                              N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
BARBARA BARBOSA DE OLIVEIRA                N/A                                                                              N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
BARBARA CALANDRINI AZEVEDO PONCE DE LEAO N/A                                                                                N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BARBARA CAPRIOLI                           N/A                                                                              N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN




                                                                                                                                       159 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 218 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA CAPRIOLI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BARBARA CHAVES GARFEJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BARBARA CHRISTINA ALVES CASTILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BARBARA CORREA BABETO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA CORREA QUADRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA CORREA QUADRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BARBARA CRISTINA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BARBARA CRISTINA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BARBARA CRISTINA DO NASCIMENTO CORREIA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
BARBARA CRISTINA FEIO O GRADY            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BARBARA DE ABREU CARDOSO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA DE ALMEIDA FIGUEIREDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA DE ALMEIDA FIGUEIREDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA DIAS DUARTE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA DIAS DUARTE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BARBARA ERICA DE MACEDO HENRIQUE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BARBARA EVELIN GONCALVES BARBOZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BARBARA FALCONE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BARBARA FREITAS LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA GABRIELA MULLER KINDER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA GAMA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA HELIODORA RODRIGUES PORTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA HOSTERT                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA JARDIM DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA KAROLYNE PEREIRA SOUSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA LETICIA GOIS BOMFIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA LETICIA NUNES SILVEIRA DO REG    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BARBARA LUIZA OLIVEIRA VIDAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA MEDEIROS AMARAL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BARBARA MORAES MONTEIRO DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BARBARA MOTTA DA CARVALHEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        160 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 219 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
BARBARA PACE SILVA DE ASSIS CARVALHO    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
BARBARA PEREIRA HALLIDAY                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA PIAUILINO PIMENTEL MAIA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA POLCARO GARCIA RIBEIRO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA POLIZELI ALONSO                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
BARBARA PRISCILA FIGUEIREDO FORMOSO     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
BARBARA PRISCILA HANEMANN               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
BARBARA RAMOS SOUSA DE ABREU E LIMA     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
BARBARA RAMOS SOUSA DE ABREU E LIMA     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA RANDOW SANTANA NASCIMENTO       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA RAYANNE FIOR                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
BARBARA REJANE SUZANO VITERBO BRANDAO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA SANTANA REBOUCAS                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA SCHNEIDER DE SOUZA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
BARBARA SERVILHA AIROLDI                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA SGUARIO BUZZI                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA SOUZA                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA THAILA VIEIRA DE OLIVEIRA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
BARBARA THAIS DE SOUSA AMARAL           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA TIMPORIM DE SOUZA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
BARBARA VIDAL RIBEIRO                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARBARA VOLTARELLI                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
BARBARA ZIGNANI                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BARCELOS ANTONIO SILVEIRA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
BARFIELD INC                            4101 NW 29TH ST                                             MIAMI                 FL                33142-5617                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
BARFIELD LLC                            2200 NW 84TH AVE                                            DORAL                 FL                33122-1518                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - SPECIAL
BARNABE SILVA                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - SPECIAL
BARTOLOMEU ALFREDO DA SILVA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
BARUCK LEAL CUNHA                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BASIC ELEVADORES LTDA.                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                           $113.15
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BATISTA ANTONIO CALOMINO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BATISTA ANTONIO CALOMINO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                            161 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 220 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                         Address1     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION -
BATISTA JOSE DA COSTA FILHO               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
BCD TRAVEL ARGENTINA S.A.                 FLORIDA 890 PISO 4                                            BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $8,253.65
BDH HOTELARIA E TURISMO LTDA              R TIRADENTES 303. 303                                         MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $110.78
BE AEROSPACE CORP AIRCRAFT PR             10800 PFLUMM RD                                               LENEXA                KS                66215-4061                     VARIOUS       ACCOUNTS PAYABLE                                                                        $936,472.00
BE HAPPY CURSOS DE IDIOMAS LTDA ME        R PADRE LEONARDO 439.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $899.33
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BE HAPPY REPRESENTAÇÕES TURÍSTICAS LTDA   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
BEA SYSTEMS, INC.                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                         $21,660.00
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATHRIZ LOPES ALVES                      N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ ABREU LESSA RIBEIRO               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATRIZ ALVES DE CARVALHO                 N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATRIZ ALVES DE CARVALHO                 N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ ANDRADE DE SOUZA DANTAS           N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ APARECIDA SILVA                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ ARMANI CALCINA                    N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ AUXILIADORA REZENDE MACHADO       N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ BALBI DAUZACKER                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ BALBI DAUZACKER                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATRIZ BARCO TAVARES JONTAZ IRIGOYEN     N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ BARROZO GONZALEZ OLIVEIRA         N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATRIZ BARUQUE PONTES DA COSTA           N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ BEZERRA SIMAS                     N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ BORGES DE SOUZA LOIOLA            N/A                                                           N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATRIZ BRANDAO ESTRELA                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
BEATRIZ BRANDAO ESTRELA                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ BREDA MASCARENHAS SOUZA           N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ CARVALHO DE OLIVEIRA              N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ CAVALCANTI PESSOA DE MELO         N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
BEATRIZ COUTINHO ASSUMPCAO                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BEATRIZ CRISTINA DE SOUZA                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                            $61.79
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
BEATRIZ DE OLIVEIRA MARTINS               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
BEATRIZ DE SOUZA                          N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                162 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 221 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BEATRIZ DE TOLEDO ALVES PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ FERNANDA DOS SANTOS DA COSTA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ FERNANDA GARCIA COMIM            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ FERREIRA CAPRIOLI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ FRANCK TAVARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BEATRIZ HELENA DE ASSIS PRADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ HIROMI KAIDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ HIROMI KAIDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ HLAVAI MATTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
BEATRIZ KOGURE BORGES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ LIMA ADJAFRE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BEATRIZ MARIA DE LEMOS SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ MARIA DO PRADO BARREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ MATHEUS MENDES BRAGA DE CASTRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ MATHEUS MENDES BRAGA DE CASTRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ NAIM MARCUCCI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BEATRIZ NEVES OLIVEIRA AZIANI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BEATRIZ OLIVEIRA CAMPOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
BEATRIZ PEIXOTO DE SOUZA                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $22.57
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ PIMENTA DE NOVAES CASTELO BRANCO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ PROENCA DROSGHIC                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BEATRIZ SANTOS VENANCIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BEATRIZ SANTOS VENANCIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ SCHERER JULIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ SILVA DE CARVALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ SILVA DE JESUS SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ SILVA MOREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BEATRIZ SILVA MOREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ SOUEID MORAD                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BEATRIZ SOUEID MORAD                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        163 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 222 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                Creditor Name                        Address1                    Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BEATRIZ THOLT DE VASCONCELLOS            N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BEATRIZ TIRLONI JOSGRILBERT              N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BEATRIZ VALERIA PASSOS RODRIGUES         N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BEATRIZ VICTORIA CUNHA PEREIRA           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - BOARDING
BEATRIZ VOLPE PRADO                      N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BEATRIZ WACHED CAVA PLACIDO DO LAGO      N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BEATRIZ ZINI BERTOLI                     N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATION
BEBLUE SOLUCOES DE CASHBACK E SERVICOS                                                                                                                                                                      UNDER FREQUENT FLYER
PROMOCIONAIS SA                          R MARCOS MARCARIAN 615                                                        RIBEIRAO PRETO          SP              14026583     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BECATUR FRETAMENTO E TURISMO LTDA        N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
BECATUR FRETAMENTO E TURISMO LTDA        RUA GUIANA INGLESA 403.                                                       RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,007.05
BECK DE SOUZA ENGENHARIA LTDA                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $99.15
BEELEADS TECNOLOGIA - EIRELI                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $849.03
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BEETHOVEN RODRIGUES DE ANDRADE           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BEETHOVEN RODRIGUES DE ANDRADE           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BEETHOWEN FERNANDES GONCALVES            N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BEGEL INDUSTRIA E COMERCIO DE REFRI      AV FORTE DO LEME 780. 780                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $229.77
BEHAVIOR INTELLIGENCE CONSULTORIA E      AVENIDA VINHEDOS 71                                                           UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,684.06
                                         R1703 RICHEN INTERNATION
BEIJING HIWING TRAVEL LIMITED LA         CENTER 13N                                                                    BEIJING                                              CHINA             VARIOUS       ACCOUNTS PAYABLE                                                                         $50,567.91
                                         ROD ANEL RODOVIARIO CELSO
BEL MICRO COMPUTADORES LTDA              MELL 3713                                                                     BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,820.49
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BELA LEDERMANN                           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BELCHIOR GUIMARAES ALVES FILHO           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BELEM HOTEIS E TURISMO SA                AV PRESIDENTE VARGAS 882. 882                                                 BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,262.16
BELGRADO COMERCIAL LTDA ME               AVENIDA ORATORIO 2841. 2841                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,563.17
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BELISE MEISTER ARNOLD RUFINO             N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BELL TOUR LOCACAO E TURISMO LTDA ME      R VALDOMIRO RODRIGUES           EDF REVI 103                                  LAURO DE FREITAS                                     BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $16,886.35
BELLA MANIA COMERCIO DE ROUPAS E                                                                                                                                                                            PENDING LITIGATION - CIVIL
ACESSORIOS LTDA                          N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BELMIRO GONCALVES DE CASTRO              N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BELMIRO GONCALVES DE CASTRO              N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BELO BRASIL UNIFORMES LTDA                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $686.38
BELTON AUTOMACAO PNEUMATICA LTDA         R SAO JOAO 1171. 1171                                                         SAO LEOPOLDO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $147.32
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BENEDICTO TRAJANO BORGES FILHO           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BENEDITA BAIA DOS SANTOS                 N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
BENEDITA CLEONICE CANTARELLI COSTA       N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
BENEDITA PALMEIRAS DA SILVA              N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                                 164 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 223 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                    Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BENEDITA REVNEI                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENEDITO ELIAS DE ALBUQUERQUE        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENEDITO ELIAS DE ALBUQUERQUE        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENEDITO FONSECA E SOUZA ADEODATO    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BENEDITO GONCALVES DO CARMO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BENEDITO GONCALVES DO CARMO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
BENEDITO NABARRO                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENEDITO RODRIGUES DA SILVA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
BENEGAS LYNCH Y COCORULLO SOCIEDAD   CABRAL SARGENTO PJE. 827 CABA                                         BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                             $8.09
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BENICIO CORREA DE PAULA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENILDO EDSEL DOTTO CASANOVA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENILZA LOPES CAVALCANTE             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENITO DE CARLO SIQUEIRA             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BENITO NICACIO CHAVES                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BENITO PETTENON                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BENIVALDO SILVA OLIVEIRA             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENJAMIM MARTINS DE OLIVEIRA NETO    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BENJAMIM RABELO DE ARAUJO FILHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BENJAMIM RABELO DE ARAUJO FILHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENJAMIN PEREIRA DA SILVA JUNIOR     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - ON-BOARD
BENNY KORN                           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENOIT CEDRIC COUTIER                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BENTLY DO BRASIL LTDA                RUA MANOEL THOMAZ 245. 245                                            CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,652.79
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENTO DA SILVA SANTOS FILHO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENTO DA SILVA SANTOS FILHO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENTO FREIRE DE SOUZA JUNIOR         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BENTO VILELA                         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BENVENUTO ANTONIO BEDIN              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BENVINDA DE GUSMAO SANTANA           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BERENICE CORDEIRO LOBO               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BERENICE RIETMANN DA COSTA E CUNHA   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BERGSON PEREIRA DE LIMA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                   165 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 224 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                    Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
BERILO BERNARDINO DE OLIVEIRA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
BERILO BERNARDINO DE OLIVEIRA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERLINKA LIMA FREITAS DA PAIXAO       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                     SAO JOSO DOS
BERMA COMERCIO DE ALIMENTOS LTDA ME   AVENIDA ROCHA POMBO SN                                         PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,226.18
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNADETE ALZIRA REINERT              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNADETE REZENDE COSTA SEABRA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNADETE REZENDE COSTA SEABRA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
BERNADETE REZENDE COSTA SEABRA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BERNADETE WOSCH DO VALE               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARD KORMAN KUPERMAN               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARD ZAHOUL                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BERNARDETE SOBRAL DE MENDONCA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDINO SENNA FERREIRA FILHO       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO ACTOS ANDRADE DE SOUZA                                                                                                                                                           LITIGATION - FLIGHT
MIRANDA                               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO ANDRADE FREIRE               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BERNARDO ANTUNES                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - GENERAL
BERNARDO ARAUJO COSTA                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PRE-
BERNARDO ASSMANN                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO BARBOSA OWCZARZAK            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO BATISTA SILVA BERALDI        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO BENDHACK                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO CAETANO SCHUSTER             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO CAMPOS LABORNE TAVARES       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO CARVALHO DOS SANTOS          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BERNARDO CENCI LIVIERA                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO CESARIO E MOTTA CORTEZ       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO CESARIO E MOTTA CORTEZ       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BERNARDO CORDEIRO TONELLI             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BERNARDO CORDEIRO TONELLI             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BERNARDO DA CUNHA ARAUJO              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                             166 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 225 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
              Creditor Name                       Address1               Address2              Address3                City                    State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO DA CUNHA ARAUJO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BERNARDO EMILIO ALVAREZ LINAREZ                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $264.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO ERNESTO ZARATE                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO FERNANDES DA SILVEIRA         N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO GAZIRE DE MARCO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO KOPSTEIN SCHANZ               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO LOBO MARCAL BELO              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BERNARDO M. LIMA COMERCIO ARTIGOS                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                           $189.76
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO MARQUES DE ALMEIDA            N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO MEDONCA SEVERIANO             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
BERNARDO MELO MONTES NOGUEIRA BORGES   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO NARDY ALBUQUERQUE E SILVA     N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO OLIVEIRA CAVALCANTI BARBOSA   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO OLIVEIRA CAVALCANTI BARBOSA   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
BERNARDO OSCHENEEK DE SOUZA LIMA       N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO PENA MALSCHITZKY CRESPO       N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO PEREIRA PERDIGAO              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO PINHEIRO BERNARDI             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO PRATA ALVES FERREIRA          N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO REMBOLD ESPINDOLA PROSDOCIMO                                                                                                                                                               LITIGATION - FLIGHT
REBELLO                               N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO SABBAGH DE JULIO              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO SABBAGH DE JULIO              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO SAD GROSSI                    N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO SANCHOTENE DE OLIVEIRA        N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO SANTOS MAIA                   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO SANTOS SOUZA                  N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO SILVA DE SA                   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BERNARDO VALUCHE VIEIRA NEIVA          N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BERNARDO WRUCK KUSTER                  N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
BERNS E LARA PANIFICADORA LTDA         AVENIDA SANTOS DUMONT 9000                                              JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $450.69
                                       AV CARLOS LEON EDI PISO 1 LOCAL
BERO FOOD & BEVERAGES BOUTIQUE SHOP    13.                                                                     MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                             $39.35




                                                                                                                           167 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 226 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
               Creditor Name                      Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - GENERAL
BERONIO MANOEL DE ARAUJO FILHO         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
BERTA CECILIA HALLMANN                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BERTA LUCIA SILVEIRA CAPOBIANGO DOS                                                                                                                                                            LITIGATION - FLIGHT
SANTOS                                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
BERTHA BEATRIZ ANGELICA PACHAS ARAMBULO N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
BERTHA BEATRIZ ANGELICA PACHAS ARAMBULO N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
BERTRAN DE SOUSA ANDRADE               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BETA TURISMO E VIAGENS LTDA ME         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
BETANIA MARIA FREIRE DE SOUZA          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BETANIA MARQUES RODRIGUES              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
BETANIA PINHEIRO FIGUEIRA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
BETAWORKS COMERCIO DE EQUIPAMENTOS                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                          $2,490.76
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
BETHANIA MARIA RODRIGUES DOS SANTOS    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - ON-BOARD
BETTINA BENGHI FORTE CORADIN           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BETZY APARECIDA CAFURE LORENZO         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BEYRH PRADO AGUIAR CASSEB              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BEZERRA E COELHO LTDA ME               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
BFERRAZ COMUNICACAO PROMOCIONAL LTD    RUA IGUATEMI 236                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,681.49
BHG S.A. BRAZIL HOSPITALITY GROUP      RUA SENHOR DOS PASSOS 105.                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $74.40
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
BIA NOGUEIRA MARCIANO                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
BIANCA ALVES DOS SANTOS                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BIANCA BARRETO                         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
BIANCA BENZOTA DE CAVALHO SARAIVA      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BIANCA BOAVENTURA BARBOSA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BIANCA BRENDA SILVA SANTIAGO           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BIANCA CAROLINE SILVEIRA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
BIANCA CORREA DOS SANTOS               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
BIANCA CORREA DOS SANTOS               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
BIANCA CRISTINA CORDEIRO NEVES         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BIANCA CRISTINA GARCIA LISBOA          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
BIANCA DE OLIVEIRA BRITO               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                  168 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 227 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
BIANCA DE OLIVEIRA SATHLER SOUZA ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA DIAS RANGEL FARIA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA DIETZE LIGORIO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA DIETZE LIGORIO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
BIANCA DUARTE DE BRITO UEDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
BIANCA ELISA DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA GABRIELA BECKER JABROWSKI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
BIANCA GARALDI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
BIANCA GONCALVES LOPES DA ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA ISABEL ARAUJO DA BOA MORTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA LOPES DE RESENDE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
BIANCA LUIZA PENICHE MARSZOLEK DE OLIVEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
BIANCA LUIZA PENICHE MARSZOLEK DE OLIVEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA MALTA BRAGA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
BIANCA MANUELA LUCIO ARCANJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
BIANCA MANUELA LUCIO ARCANJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA MARIA MARTINS CAVALCANTI DE                                                                                                                                                     LITIGATION - FLIGHT
MORAIS                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
BIANCA MARIANE DOS SANTOS PACHECO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
BIANCA MEGIATTO FOGUEL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
BIANCA MEGIATTO FOGUEL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA MELO LINDO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA POMNITZ ASSENATO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA RIBEIRO FIGURELLI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA RIBEIRO FIGURELLI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA ROBERTA RHANNA BOCHI GAITKOSKI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA SERRA ARAUJO HENKES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA SERRA ARAUJO HENKES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA VAZ PINHEIRO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
BIANCA VELOSO DE BARROS REBELLO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BIANCA VELOSO GOULART                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          169 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 228 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                      Address1                    Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BIANCA VENDRUSCOLO BIANCHINI          N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BIAZID HALABI FILHO                   N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
BIBIANA GONCALVES FAGUNDES MONTEIRO   N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
BIBIANA ZANCHETT SELEME DE LARA       N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
BIDVEST CAR RENTAL                                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                             $180.64
BILDEN TECNO PROC CONSTRUTIVOS LTDA   R ROMEU CICARELLI 70. 70                                                      DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $303.48
BILL LARRY VELA GUEVARA                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $388.15
                                      AEROPUERTO GRAN CANARIA,                                                                                                                                           POTENTIAL OBLIGATIONS
                                      PARCEL 9 ZIMA, POSTCODE 50,                                                                                                                                        UNDER CRITICAL AIRLINE
BINTER CANARIAS                       35230                                                                         GRAN CANARIA                                         SPAIN             VARIOUS       AGREEMENTS                      X            X                                             UNKNOWN
BIOAGRI AMBIENTAL LTDA                R AUJOVIL MARTINI 177. 177                                                    PIRACICABA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,753.84
BIOAWAY FACILITIES SERVICE LTDA       RUA SILVIO CONCON 72.                                                         VALINHOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,116.17
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BIOLIFE PRODUTOS MEDICOS LTDA EPP     N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO              X            X              X             X                UNKNOWN
                                      R CABO ANTONIO PEREIRA DA
BITSYSTEM COMERCIO DE INFORMATICA L   SILVA 828                                                                     GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,143.75
BKAL S.A.S                            CARRERA 25 A 1                                                                MEDELLIN                                             COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                                $3.20
BLASER SWISSLUBE DO BRASIL LTDA       AVENIDA PORTUGAL 1629. 1629                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,465.18
                                                                                                                                                                                                         PENDING LITIGATION -
BLENDA NASCIMENTO DE MORAIS           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
BLEYNA AYRES DA SILVA                 N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
BLUE STAR TRANSPORTE E TURISMO EIRE   RUA MACHADINHO 83.                                                            CANOAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $9,382.07
                                      R DR EDUARDO EDARGE BADARO,
BLUE WING SERVICOS AUXILIARES DE      790                                                                           CAMPINAS                SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,486.37
BMSIX SOLUCOES EM INFORMATICA LTDA    RUA APENINOS 222                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,613.14
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                                                                                                                                                                                         UNDER CRITICAL AIRLINE
BOA                                   AV. SIMON LOPEZ N° 1582                                                       COCHABAMBA                                           BOLIVIA           VARIOUS       AGREEMENTS                      X            X                                             UNKNOWN
BOA VISTA ENERGIA SA                  AV CAPITAO ENE GARCEZ 691. 691                                                BOA VISTA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $370.43
BOAKE INCORPORATED                    BRADFORD MANOR                   10 BRADFORD ROAD                             BEDFORDVIEW                                          SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                            $1,187.48
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BOANERGES LONDE RAPOSO                N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BOAVENTURA GOMES FILHO                N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BOB EVERSON CARVALHO MACHADO          N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BOB EVERSON CARVALHO MACHADO          N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
BOEING COMMERCIAL AIRPLANES           3003 WEST CASINO ROAD                                                         EVERETT                 WA              98204-1910                     VARIOUS       ACCOUNTS PAYABLE                                                                               $1.00
BOEING DALLAS SERVICE CENTER          2750 REGENT BLVD                                                              DFW AIRPORT             TX              75261                          VARIOUS       ACCOUNTS PAYABLE                                                                               $1.00
BOEING DISTRIBUTION SERVICES INC( E   3760 WEST 108TH STREET                                                        MIAMI                   FL              33165                          VARIOUS       ACCOUNTS PAYABLE                                                                               $1.00
                                      BOEING HOUSE CRAWLEY BUSINESS
BOEING UK TRAINING AND FLIGHT SERVI   QUART                                                                         CRAWLEY                                              LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                                    $1.00
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BOEING VIAGENS E TURISMO LTDA         N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY      X            X              X             X                UNKNOWN
BOLDRINI SERV DE ENERGIA ELETRICA L   RUA ESTANISLAU ZAMBRZYCKI 611                                                 FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $200.12
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BOLIVAR DE AQUINO                     N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
BOMBAS INJETORAS PORTO ALEGRE LTDA    R DR. JOAO INACIO 344. 344                                                    PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $664.57
BOMPEL INDUSTRIA DE CALCADOS LTDA     R LUIZ SEGUNDO ROSSONI 539                                                    TOLEDO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,675.92
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL -
BONELLI FONTES/ FONTES                N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
BONOTEL ADMINISTRACAO DE HOTEIS LTD   AV VINTE DE JANEIRO S/N                                                       RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,977.61
BOOKEEPERS CONSULTORIA E SOFTWARE L   AV PAULISTA 1499. 1499                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,007.73
                                                                                                                                                                                                         POTENTIAL OBLIGATION
                                                                                                                                                                                                         UNDER FREQUENT FLYER
BOOKING.COM B.V.                      HERENGRACHT 597, 1017                                                         AMSTERDAM                               1017 CE      NETHERLANDS       VARIOUS       PROGRAM                         X            X                                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
BORIS FEBROT SAPOCZNIK                N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
BOSCO ANTONIO LOPES                   N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
BOSFUEL CORPORATION                   45025 AVIATION DR. STE 350                                                    DULLES                  VA              20166                          VARIOUS       ACCOUNTS PAYABLE                                                                           $19,493.00




                                                                                                                              170 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 229 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                     Date Debt was
             Creditor Name                           Address1              Address2              Address3                   City                State           Zip        Country     Incurred            Basis for Claim                                                               Total Claim
BOTANY WEAVING MILL LTD                   8 VAUXHALL AVENUE                                                      DUBLIN                                               IRELAND          VARIOUS     ACCOUNTS PAYABLE                                                                          $179,103.93
                                                                                                                                                                                                   POTENTIAL OBLIGATION
BOURBON ADMINISTRADORA DE CARTÕES DE                                                                                                                                                               UNDER FREQUENT FLYER
CRÉDITO, COMÉRCIO E PARTICIPAÇÕES LTDA.   AVENIDA ASSIS BRASIL, 164                                              PORTO ALEGRE             RS             91010-000    BRAZIL           VARIOUS     PROGRAM                       X            X                                               UNKNOWN
BRADESCO (AS BANK GUARANTEE ISSUER OF     AV. BRIG FARIA LIMA, 3064 - 3O                                                                                                                           BANK GUARANTEE NO.
BANK GUARANTEE NO. 2.072.607-5)           ANDAR                                                                  SÃO PAULO                SP                          BRAZIL          3/20/2015 2.072.607-5 (LITIGATION)         X            X              X                                UNKNOWN
BRADESCO (AS BANK GUARANTEE ISSUER OF     AV. BRIG FARIA LIMA, 3064 - 3O                                                                                                                           BANK GUARANTEE NO.
BANK GUARANTEE NO. 2.072.824-8)           ANDAR                                                                  SÃO PAULO                SP                          BRAZIL          4/14/2015 2.072.824-8 (LITIGATION)         X            X              X                                UNKNOWN
BRADESCO (AS BANK GUARANTEE ISSUER OF     AV. BRIG FARIA LIMA, 3064 - 3O                                                                                                                           BANK GUARANTEE NO.
BANK GUARANTEE NO. 2.075.407-9)           ANDAR                                                                  SÃO PAULO                SP                          BRAZIL          6/23/2016 2.075.407-9 (LITIGATION)         X            X              X                                UNKNOWN
BRADESCO (AS BANK GUARANTEE ISSUER OF     AV. BRIG FARIA LIMA, 3064 - 3O                                                                                                                           BANK GUARANTEE NO.
BANK GUARANTEE NO. 2.076.258- 6)          ANDAR                                                                  SÃO PAULO                SP                          BRAZIL          12/7/2016 2.076.258- 6                     X            X                                                 $5,577.06
BRADESCO (AS BANK GUARANTEE ISSUER OF     AV. BRIG FARIA LIMA, 3064 - 3O                                                                                                                           BANK GUARANTEE NO.
BANK GUARANTEE NO. 2.081.801-8)           ANDAR                                                                  SÃO PAULO                SP                          BRAZIL          4/30/2019 2.081.801-8                      X            X                                            $26,479,181.88
BRADESCO (AS BANK GUARANTEE ISSUER OF     AV. BRIG FARIA LIMA, 3064 - 3O                                                                                                                           BANK GUARANTEE NO.
BANK GUARANTEE NO. 2.082.568-5)           ANDAR                                                                  SÃO PAULO                SP                          BRAZIL          8/16/2019 2.082.568-5                      X            X                                             $5,900,844.28
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRADESCO AUTO RECOMPANHA DE SEGUROS       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - ACCIDENT /
BRADESCO COMPANHIA DE SEGUROS             N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      INCIDENT                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRAIM CAVALCANTE DE CASTRO                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRAIM CAVALCANTE DE CASTRO                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
BRAIN IN COLOR PRODUCOES DE VIDEOS                                                                                                                                                     VARIOUS     ACCOUNTS PAYABLE                                                                            $2,791.43
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
BRAINER WENDEL MOZART MIGUEL              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRAION MARCAL DE LIMA                     N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRAION MARCAL DE LIMA                     N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      RESERVATION                   X            X              X             X                  UNKNOWN
BRANIE LUPIAO DINIZ EIRELI                RUA ADOLFO ANDRÉ 722                                                   ATIBAIA                                              BRAZIL           VARIOUS     ACCOUNTS PAYABLE                                                                            $1,967.17
BRASAL REFRIGERANTES SA                   Q CSG 06 S/N. S/N                                                      BRASILIA                                             BRAZIL           VARIOUS     ACCOUNTS PAYABLE                                                                            $2,651.24
BRASANITAS EMP BRA SANEAMEN COM LTD       RUA JOAO MOURA 650                                                     SAO PAULO                                            BRAZIL           VARIOUS     ACCOUNTS PAYABLE                                                                               $52.33
BRASANITAS EMPR BRAS DE SAN E COM L       RODOVIA HOLIO SMIDT SN                                                 GUARULHOS                                            BRAZIL           VARIOUS     ACCOUNTS PAYABLE                                                                           $76,986.41
BRASCOELMA CONSTR BRAS DE AQUECE LT       RUA PRIMAVERA 108. 108                                                 DIADEMA                                              BRAZIL           VARIOUS     ACCOUNTS PAYABLE                                                                             $262.89
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRASIL AIRLINES VIAGENS E TURISMO LTDA    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A      LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                          R AIRTON RIBEIRO MARQUES 142.
BRASIL BONITO TRANSPORTES TURISTICO       142                                                                    CURITIBA                                             BRAZIL           VARIOUS    ACCOUNTS PAYABLE                                                                               $799.22
BRASIL COMERCIALIZADORA DE ENERGIAS                                                                                                                                                    VARIOUS    ACCOUNTS PAYABLE                                                                                $69.56
BRASIL FOODS COM DE ALIMENTOS LTDA                                                                                                                                                     VARIOUS    ACCOUNTS PAYABLE                                                                               $369.67
BRASIL SUL LINHAS RODOVIARIAS LTDA        AV CELSO GARCIA CID 1100. 1100                                         LONDRINA                                             BRAZIL           VARIOUS    ACCOUNTS PAYABLE                                                                               $401.79
                                          AV DAS NACOES UNIDAS 12901.
BRASIL TELECOM COMUNICA MULTIMIDIA        12901                                                                  SAO PAULO                                            BRAZIL           VARIOUS    ACCOUNTS PAYABLE                                                                              $1,724.33
BRASIL TERMINAL PORTUARIO S.A.            AV. ANA COSTA, 291 - GONZAGA                                           SANTOS                   SP                          BRAZIL           VARIOUS    ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRASILENO JOSE DA SILVA JUNIOR            N/A                                                                    N/A                      N/A            N/A          N/A                N/A      LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
BRASILTON NEVES DO NASCIMENTO JUNIOR      N/A                                                                    N/A                      N/A            N/A          N/A                N/A      OVERBOOKING                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRASMED IMPLANTES ESPECIALIZADOS LTDA     N/A                                                                    N/A                      N/A            N/A          N/A                N/A      LITIGATION - CARGO             X            X              X             X                  UNKNOWN
BRASOFTWARE INFORMATICA LTDA              PC SANTO ANTONIO 48                                                    POA                                                  BRAZIL           VARIOUS    ACCOUNTS PAYABLE                                                                            $87,959.89
                                          AV BRIGADEIRO FARIA LIMA 1461.
BRASPAG TECNOLOGIA EM PAGAMENTO LTD       1461                                                                   SAO PAULO                                            BRAZIL           VARIOUS    ACCOUNTS PAYABLE                                                                              $1,360.12
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRAULINA DE SOUZA MACHADO                 N/A                                                                    N/A                      N/A            N/A          N/A                N/A      LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRAULINO DA MATTA OLIVEIRA JUNIOR         N/A                                                                    N/A                      N/A            N/A          N/A                N/A      LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRAULIO ROSANI GONDIM CRUZ                N/A                                                                    N/A                      N/A            N/A          N/A                N/A      LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
BRAULIO SOARES BARROS NETO                N/A                                                                    N/A                      N/A            N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRAULYO GOMES CITELI                      N/A                                                                    N/A                      N/A            N/A          N/A                N/A      LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
BRAVSEC - SERVICOS AUXILIARES DE                                                                                                                                                       VARIOUS    ACCOUNTS PAYABLE                                                                              $914.45




                                                                                                                            171 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 230 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
                 Creditor Name                      Address1               Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                         RUA PREFEITO SEBASTIÃO TEIXEIRA
BRAVSEC SERV AUX DE TRANS AEREO          354                                                                     TERESÓPOLIS                             25953-201    BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $229,319.08
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRAYNA ROBERTA GLORIA                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRAZ GOVEIA DA SILVA                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRAZ GOVEIA DA SILVA                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRAZ PIRES DA LUZ FILHO E OUTRO          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
BRAZIL TRANSLATIONS E SOLUTIONS LTD      PRACA SO 21.                                                            SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $840.03
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRAZIL VIP TAILOR MADE TOURS VIAGENS E                                                                                                                                                                LITIGATION - FLIGHT
TURISMO LTDA                             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
BREDA EVELYN FERNANDES SOARES            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRENA OLIVEIRA NASCIMENTO DINIZ          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
BRENDA ARAUJO MENEZES                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRENDA BORGES GOI SOARES                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BRENDA CAROLINA PEREIRA DE ALMEIDA                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $136.78
BRENDA CAROLINE CAMILO ULCHOA DE                                                                                                                                                                      PENDING LITIGATION - CIVIL
ALMEIDA                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA DE ALMEIDA PERES                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA DE ANDRADE CALMON VASCONCELLOS    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
BRENDA DE FREITAS PEREIRA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRENDA DE PAULA CINTRA GOMES             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRENDA EDUARDA FAUCZ JASSE               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA FRANCA DE CASTRO                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRENDA LICIA FONSECA PEREIRA             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA LUIZA LOBO FELIX                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA MAIOLINO CUNHA                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA MARREIRO ALEIXO DE ANDRADE        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA MARREIRO ALEIXO DE ANDRADE        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
BRENDA MONTENEGRO PONTREMOLI LIMA        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA PFEFFER                           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA QUEIROZ PEREIRA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA QUEIROZ PEREIRA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA RAFAELLA COSTA DA SILVA           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA RIOS RIBEIRO                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA RIOS RIBEIRO                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
BRENDA SHARON CAMPOS DE OLIVEIRA         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                         172 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 231 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENDA SMITH PANTOJA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENDA SMITH PANTOJA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENDHA COSTA APOLINARIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENDUA BASILIO SODRE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENNER MARTINS ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENNO BEZERRA DA SILVA ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENNO CAMARGO COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENNO FONSECA FATURETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
BRENNO LUCAS SANTOS NOGUEIRA VIEIRA                                                                                                                                               PENDING LITIGATION - CIVIL
NORONHA                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO ABEL HELFER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRENO ALEXANDRE ALVES DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO ALMEIDA MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
BRENO ALVES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
BRENO AZEVEDO DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO BARROS DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO BARROS DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO BARROS DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO BETHONICO DE SANCHES ROSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO DE CASTRO SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO DE MELO EMERY                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO DE MORAIS CAVALCANTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO DE OLIVEIRA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO DE OLIVEIRA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO FELIPE TENREIRO DE MORAIS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
BRENO LOBATO ANICET LISBOA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO MONTEIRO DE MORAIS NEVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO OLIVEIRA ADORNO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO PESSOA DE FARIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRENO PESSOA DE FARIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRENO PRIMON BRITZKE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     173 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 232 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                      Address1               Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRENO SINIBALDO PRIEBE                N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRENO SINIBALDO PRIEBE                N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRENO SOUSA SANTOS                    N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRENO SOUSA SANTOS                    N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
BRENO SOUSA SANTOS                    N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
BRENO SOUSA SANTOS                    N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
BRENO THIAGO OLIVEIRA GONCALVES       N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
BRENO THIAGO OLIVEIRA GONCALVES       N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
BRENO THIAGO OLIVEIRA GONCALVES       N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRENO TITO SAMPAIO                    N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
BRENO TRINDADE DANTAS                 N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
BRENO WATZECK                         N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
BRIDGESTONE AIRCRAFT TIRE INC         802 802 S AYERSVILLE RD                                                  MAYODAN                 NC              27027                          VARIOUS       ACCOUNTS PAYABLE                                                                        $191,775.32
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
BRIJENDER PAL SINGH NAIN              N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,086.78
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,363.97
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $593.62
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $422.56
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $225.85
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $221.77
                                                                                                               SAO JOSO DOS
BRINK S SEG E TRANSP DE VALORES LTD   RUA GUACUI 100. 100                                                      CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                  $2.72
                                      RUA RENATO RAMOS DA SILVA 195.
BRINK S SEG TRANS DE VALORES LTDA     195                                                                      SAO JOSO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,912.59
BRINKS SEG E TRANSP VALORES LTDA      RUA LEIRIA 1018. 1018                                                    BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,638.77
                                      RUA EMILIO FERREIRA DA SILVA 80.
BRINKS SEG TRANSP VALORES LTDA        80                                                                       VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $617.11
                                      RUA EMILIO FERREIRA DA SILVA 80.
BRINKS SEG TRANSP VALORES LTDA        80                                                                       VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $555.20
                                      RUA EMILIO FERREIRA DA SILVA 80.
BRINKS SEG TRANSP VALORES LTDA        80                                                                       VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $362.56
                                      RUA EMILIO FERREIRA DA SILVA 80.
BRINKS SEG TRANSP VALORES LTDA        80                                                                       VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $308.37
                                      RUA EMILIO FERREIRA DA SILVA 80.
BRINKS SEG TRANSP VALORES LTDA        80                                                                       VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $21.70
                                      RUA EMILIO FERREIRA DA SILVA 80.
BRINKS SEG TRANSP VALORES LTDA        80                                                                       VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                  $6.75
                                      AVENIDA SENADOR LEMOS 4104.
BRINKS SEG TRANSPORTE VALORES LTDA    4104                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,403.12
BRINKS SEGURANCA E TRANSP VALORES L   AV JORGE BIVAQUA 1330. 1330                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,326.90
                                      R DR MARIO AUGUSTO TEIXEIRA DE
BRINKS SEGURANCA E TRANSPORTE DE VA   249                                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,613.98
                                      R DR MARIO AUGUSTO TEIXEIRA DE
BRINKS SEGURANCA E TRANSPORTE DE VA   249                                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $562.18
                                      R DR MARIO AUGUSTO TEIXEIRA DE
BRINKS SEGURANCA E TRANSPORTE DE VA   249                                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $368.13
                                      R DR MARIO AUGUSTO TEIXEIRA DE
BRINKS SEGURANCA E TRANSPORTE DE VA   249                                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $146.05




                                                                                                                         174 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 233 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                  Creditor Name                  Address1              Address2              Address3                 City                  State           Zip         Country      Incurred             Basis for Claim                                                              Total Claim
                                      R MONSENHOR MANOEL GOMES
BRINKS SEGURANCA TRANSP DE VALORES    175. 175                                                               RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,631.33
BRINKS SERGURANCA E TRANSPORTE DE V   RUA JOSO AMATO 310.                                                    SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $6,521.30
BRISTOL ADM DE HOTEIS E COND SS LTD   RUA GOIAS 877                                                          LONDRINA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $718.73
BRISTOL HOTEL LTDA                    SHS QUADRA 04 BLOCO F S/N. S/N                                         BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $272.06
BRITANNICA KNOWLEDGE SYSTEMS          TOZERET HAARETZ ST. 16.                                                COMODIN DE ISRAEL                                    ISRAEL             VARIOUS       ACCOUNTS PAYABLE                                                                        $209,299.00
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
BRITISH AIRWAYS                       IAG CARGO S122, PO BOX 99                                              HOUNSLOW                 MIDDLESEX      TW6 2JS      UNITED KINGDOM     VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                      1 FLOOR ATHENE ODYSSEY BUSINES
BRITISH AIRWAYS PLC                   PARK                                                                   LONDON-EUSTON                                        UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                         $59,993.10
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRIVALDO FERREIRA DORNELAS FILHO      N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRIVALDO FERREIRA DORNELAS FILHO      N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRIZA CLAUDIAMARA REGO ROCHA          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BRN SILVA TRANSPORTES LTDA            AVENIDA I SN                                                           PALMAS                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $902.09
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BROTHERS VIAGENS E TURISMO ME         N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
BROWARD AVIATION SERIVES INC          5445 NW 24TH ST.                                                       MARGATE                  FL             33063                           VARIOUS       ACCOUNTS PAYABLE                                                                         $72,640.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRUCE CAVALCANTI DE ARRUDA            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUCE ESTEVES DOMINGUEZ               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
BRUCE SCATAMBULO PEREIRA              N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA ADRIANA MAGALHAES               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA AKAWANA MARTINS ROSA            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA ALBINO ANTUNES                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
BRUNA ALONSO SILVA RODRIGUES          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA ALVES DO PRADO                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA ANDRADE DE ALMEIDA              N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRUNA ARAUJO DE AQUINO                N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRUNA AYRES GENTILINI                 N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRUNA AYRES GENTILINI                 N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA BALBI GONCALVES                 N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BRUNA BARBARA ALEX RODRIGUES SILVA    RUA DALIAS 415                                                         LINHARES                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $466.66
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA BIANCA ALLEGRO                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA BIANCA ALLEGRO                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
BRUNA BIANCA BENITES INACIO           N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
BRUNA BORGES FIGUEIREDO               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
BRUNA BROCK BIAVATTI                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRUNA BROCK BIAVATTI                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
BRUNA BROCK BIAVATTI                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                        175 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 234 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
BRUNA CALIXTO LUCENA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CAMBRAIA SENDIN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CAMBRAIA SENDIN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CARLA SANTOS SOARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNA CARLOS DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNA CAROLINE COSTANZI RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CAROLINE DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CAROLINE MARILIA CUSTODIO COSTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CAROLINE PEREIRA CELES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CENTENARO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
BRUNA CESAR DE ALBUQUERQUE RIBEIRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CONSTANTINO NEVES E ALVES DIAS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA CRISTINA SANTOS DE MORAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA CUSTODIA CAVASSANA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DA CONCEICAO FERREIRA DA COSTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DA LUZ DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DA SILVA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DA SILVA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DA SILVA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DAIANA DE ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DAIANA DE ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DANIELE BERTONCINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DANIELLE PLACIDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DE CARVALHO CHAVES PEIXOTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DE CASSIA MIRANDA BEZERRA LEITE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNA DE CASSIA MIRANDA BEZERRA LEITE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DE FREITAS ANTUNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DE MATTOS FARINA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DE MATTOS FARINA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DIAS DELBEM SILVESTRE ISSAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNA DIAS DELBEM SILVESTRE ISSAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       176 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 235 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA DUTRA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BRUNA FERNANDA OLIVEIRA TOMAZ                                                                                                                                                  PENDING LITIGATION - CIVIL
FERRARESSO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
BRUNA FIALHO MATOSO BARROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA FIALHO SALES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA FIGUEIREDO GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
BRUNA FREITAS DANTAS CAMPOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA GITIRANA DE ARAUJO GUERRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA GOMES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA GRANADO ARBOLEA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA GROHMANN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA GROHMANN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA HELOISA RODERS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
BRUNA HOLLER PETRY                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA KALINI CARVALHO FEITOZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA KEESE DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
BRUNA LEITE PORTUGAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA LORDAO ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA LORDAO ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA LORENA MENESES MARQUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
BRUNA LUIZA FERREIRA DE BRITO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA LUQUEZI CORATO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA LUQUEZI CORATO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA MALACARNE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA MARCELLY COUTINHO BRAGA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA MARIA CHIAPPETTA VANDERLEI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
BRUNA MARIA SELISTRE E SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA MARQUES MAZOCO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
BRUNA MARTINS CARDOSO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
BRUNA MASSUCATO BESSELER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
BRUNA MASSUCATO BESSELER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
BRUNA MEDEIROS DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                  177 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 236 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNA MENDES DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNA MENDES DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA MENEGHELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA MICHEL LOPES VERISSIMO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA MOREIRA NERYS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA NEZI MONACO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA OLIVEIRA PICASSO Y FERNANDEZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA PANDOLFO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA PASSARELLI MACEDO TOSTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA PEREIRA FREITAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNA PEREIRA MARINHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA PIASSI CUNHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA PRATA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RAFAELA MACIEL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA RAFAELE ASSIS ASSUNCAO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA RAISSA MARQUES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA RAISSA MARQUES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
BRUNA RAQUEL SILVA MACHADO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA RENATA RODRIGUEZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RENDA LINS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RETORE BERTHOLOTTO PEDROSO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RODRIGUES ALVES DEGOW          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RODRIGUES ALVES DEGOW          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA RODRIGUES GOMES CREPALDI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RODRIGUES HERNANDEZ CORREIA                                                                                                                                                LITIGATION - FLIGHT
LINARES                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RODRIGUES HERNANDEZ CORREIA                                                                                                                                                LITIGATION - FLIGHT
LINARES                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNA ROSA BEZERRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA ROSSI ADAMI DE SA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNA RUFATO DE ALMEIDA CARDOSO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                    178 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 237 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                      Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNA SABRINA HERGERT                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BRUNA SADDI GARCIA MAGALHAES            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BRUNA SAMPAIO ROBERTO                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNA SOARES ARAGAO                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BRUNA SOARES BALESTRERO                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BRUNA SOLLITO PEREIRA                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNA STELLE PACHECO LACERDA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BRUNA STEPHANNI DE JESUS ZORZETTI       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BRUNA THAIS LIMA SILVA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - PRE-
BRUNA TORRES DA SILVA BEZERRA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNA VANNI BERTONI CASSILHAS           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                        RODOVIA BALDICERO FILOMENO
BRUNA VIEIRA DA ROSA 05962175956        1603                                                               FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $927.78
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNA ZACOUTEGUY RAMOS                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BRUNNA ANGELICA RODRIGUES FIGUEIREDO    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
BRUNNA BENTES DE SOUZA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BRUNNA TELES PEREIRA                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BRUNNA TELES PEREIRA                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BRUNNI KOEHLER                          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
BRUNNI KOEHLER                          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO CAMARA CARDOSO ROBUSTE DE LIMA   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO CAMARA CARDOSO ROBUSTE DE LIMA   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO CARVALHO DE SOUZA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO FEOLA                            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO FEOLA                            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO FERREIRO SALANI                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
BRUNNO JANUZZI SANTANA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
BRUNNO RICARDO ROCHA DE OLIVEIRA        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                   179 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 238 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                Creditor Name                       Address1   Address2              Address3                City                   State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNNO RICARDO ROCHA DE OLIVEIRA        N/A                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNNO SCHNEIDER MEGER CAVALCANTE       N/A                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
BRUNO ADOLFO CABRAL NORONHA             N/A                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
BRUNO ADRIANO                           N/A                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
BRUNO AFFONSO FERREIRA                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO AGUIAR CHASTINET                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
BRUNO ALEXANDRINO RODRIGUES SILVA       RUA DALIAS 415.                                              LINHARES                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $452.22
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNO ALEXSANDER LUTZOW                 N/A                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
BRUNO ALVES DA SILVA                    N/A                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNO ALVES DE MENEZES                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO AMARAL MOTTA ME                   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO ANDRADE LIMA PIQUET GONCALVES     N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNO ANDREOLI CESCHIM                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
BRUNO AVILA WOLFF EVANGELISTA           N/A                                                          N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO AYRES GUEDES NETO ALHEIROS DIAS   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO AYRES GUEDES NETO ALHEIROS DIAS   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO AZEREDO BASTOS BRITO              N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BARBOSA DA SILVA                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BARRETO OLIVEIRA                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
BRUNO BATISTA DE OLIVEIRA               N/A                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
BRUNO BENASSULY MAUES PEREIRA           N/A                                                          N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BERTOLLI CORREA                   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BERTOLLI CORREA                   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BERTOLO CAETANO                   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BERTOLO CAETANO                   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BETTERO RIBEIRO                   N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BIASSIO TELLES BAUER              N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNO BICHARA MEDEIROS                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BITTENCOURT SANTOS                N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
BRUNO BORNACKI SALIM MURTA              N/A                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
BRUNO BOTELHO PRUDENTE                  N/A                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
BRUNO BRANCO PONTAROLLI                 N/A                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                180 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 239 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
                Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CAJAZEIRA KANEKO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
BRUNO CALIFE DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CAMPOS FONTANELLA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CANDIDO FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CARLO MINGARDO E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CARLO MINGARDO E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CESAR CARDOSO DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO CESAR CRUZ BACKES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO CESAR DE MOURA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CESAR PACHECO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO CESAR REGINATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - PRE-
BRUNO CESAR SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - PRE-
BRUNO CESAR SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO CEZAR DA COSTA FERREIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO CEZAR MONTEIRO DO AMARAL    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO CEZAR MONTEIRO DO AMARAL    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CIABOTTI BARBOZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
BRUNO CLARETE BENTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO COLLINS MATHEUS DE MELO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO COLTURATO DALUL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CONSTANTINO DONATO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CONTE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO COSTA BELOTTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CRUZETA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO CUNHA UHREN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO DA CRUZ PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO DA PURIFICACAO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
BRUNO DA SILVA CORREA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
BRUNO DA SILVA CUNHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
BRUNO DA SILVA CUNHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                 181 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 240 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DANIEL FRANCO BAIDA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DE ALMEIDA CARVALHO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE LIMA MORENO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE LUCCA RODRIGUES COSTA     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BRUNO DE MELLO SCARCELLA GALUPPO                                                                                                                                                    PENDING LITIGATION - CIVIL
TRUFELLI                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DE MELO DODT                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE MENEZES ALVES             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE MENEZES ALVES             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DE MORAES VIANA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DE OLIVEIRA BARBOSA SOARES   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE OLIVEIRA LESSA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE OLIVEIRA ORNELAS          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DE OLIVEIRA RODRIGUES        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
BRUNO DE PAULA LUIZ                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                          $1,574.00
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
BRUNO DE PAULA SOARES              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
BRUNO DE RICCIO                    AVENIDA CUPECE 1708                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $18.57
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DE SOUSA FRADE               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO DE SOUZA                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE SOUZA LOCATELLI           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DE SOUZA LOCATELLI           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO DE SOUZA SIQUEIRA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO DE VASCONCELOS OLIVEIRA      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
BRUNO DELLEVEDOVE                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DENES CESARIO PEREIRA        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO DEPETRIS DOMICIANO PEREIRA   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DIEGO DE LIMA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DIEGO KORMANN                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO DIORGENES BOZELLI            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO DIORGENES BOZELLI            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO DOS SANTOS SILVA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       182 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 241 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
              Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
BRUNO DOS SANTOS SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO DRUMMOND OPPEL SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO DUARTE CACERES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO EDUARDO CALIXTO DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO EDUARDO CALIXTO DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO EDUARDO PEREIRA LEAL        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO EDUARDO PEREIRA LEAL        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - SPECIAL
BRUNO ELDER DA ROCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO ELLIAS DE MORAIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO ENCINAS ROSSI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO ENCINAS ROSSI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO ENCINAS ROSSI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FALCAO DE SEIXAS SAMPAIO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FELIPE ROMANI BLANCO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FELIPE ROMANI BLANCO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FELIPE SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FELIX CAVALCANTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO FERNANDES DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO FERNANDES GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO FERNANDES GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO FERNANDES IANONI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO FERNANDO DA CRUZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
BRUNO FERNANDO NICHIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
BRUNO FERNANDO NICHIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FERRACCI RICCETTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO FERRARESI SCRIVANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
BRUNO FERRARESI SCRIVANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
BRUNO FERREIRA ALEGRIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
BRUNO FERREIRA DE MELO CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                 183 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 242 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO FERREIRA LEITE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
BRUNO FERREIRA MARTINS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
BRUNO FERREIRA MARTINS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNO FIALHO DELFINO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNO FRANCO MARTINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
BRUNO FREIRE DE BRITO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
BRUNO FREIRE DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO FREIRE GALLUCCI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO FURLAN FELICIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO GASPARI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO GERALDO BATISTA DE JESUS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO GHISI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNO GOMES CAVALCANTE DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
BRUNO GOMES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNO GOMES DE MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNO GOMES MARCAL BELO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO GONZAGA SOARES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO GONZAGA SOARES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
BRUNO GUILHERME SOUZA DO VALLE                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                            $94.52
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNO GUIMARES DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO HAUBERT ASENCIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNO HENRIQUE BARROS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
BRUNO HENRIQUE BARROS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO HENRIQUE CANDOTTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO HENRIQUE DA SILVA JUNQUEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO HENRIQUE DE OLIVEIRA VIDIGAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
BRUNO HENRIQUE LINS NAZARE FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
BRUNO HENRIQUE MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    184 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 243 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO HILL DE OLIVEIRA ALVES PESSOA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO HOLANDA DE FARIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO HOPPE                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO IBANEZ RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO ISAAC CARVALHO DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO ISAAC CARVALHO DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
BRUNO JORGE LEAO DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO JOSE MIRANDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO JOSE MIRANDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO KARAOGLAN OLIVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO KRAMBERGER CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO KUPERMAN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LEME PRAXEDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LEME PRAXEDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - SPECIAL
BRUNO LEON WINIK                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LEONARDO BARBOSA NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO LEONARDO DE SOUZA LIMA LEAL     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
BRUNO LEONARDO LIMA CRUZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
BRUNO LEONARDO SANTOS DE BARROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LOPES GONCALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LORSCHEITER ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO LUIS VIEIRA CHAHIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LUIZ AMERICO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO LUIZ DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO LUIZ DIAS DA CUNHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
BRUNO LUIZ DOS SANTOS VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
BRUNO LUIZ MANNI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO MAIA HALLEY                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO MALHEIROS LACERDA NASCIMENTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO MANHONE ZAMBROTTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                     185 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 244 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MANHONE ZAMBROTTI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
BRUNO MANOEL BUENO FLORES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MARCAL ALVES BASEGGIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MARCOS ALVES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MARCUS FERNANDES DE BRITTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MARCUS FERNANDES DE BRITTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MARINHO GOLOMBIESKI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MARQUES DE ASSIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MARTINS DE MOURA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MARTINS DE MOURA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
BRUNO MASCHIO NETO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
BRUNO MATEUS SOARES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO MATOS SANTOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO MEDEIROS SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MEIRELES MOREIRA DE ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO MELO DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MELO SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MELO SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
BRUNO MENDONCA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MESQUITA SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MESQUITA SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
BRUNO MONACHESI BEARZI MARTINS TRIONE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MONTEIRO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MONTEIRO FEDRIGO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MORAES DE ARAUJO DIAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MORAIS CUNHA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MORAIS CUNHA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
BRUNO MOREIRA GONCALVES RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MOTTA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
BRUNO MOURA BECKER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                       186 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 245 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO MUNIZ DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO NACIFF DA ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO NACIFF DA ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
BRUNO NEVES FIUSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO NICCOLI CORREA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO NOCRATO LOIOLA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO NUNES SIUFI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO OLIVEIRA ARAUJO LOPES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO OLIVEIRA ARAUJO LOPES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO OLIVEIRA COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO OLIVEIRA DA CUNHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO OLIVEIRA DE MENEZES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO OLIVEIRA DUARTE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO OTOCH MARTINS PEREIRA E SOUZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO OTTO NASCIMENTO GIESEKE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PAIVA DE FREITAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO PARISE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO PASCHOAL NOGUEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
BRUNO PEIXOTO GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO PEIXOTO SANT ANNA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PERDIGAO AZZI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PEREIRA ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO PEREIRA DE ANDRADE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PEREIRA GENARO DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO PERES OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PEREZ COUTINHO ALENCAR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PEREZ COUTINHO ALENCAR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PEREZ DE SALES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO PINHEIRO MACEDO COUTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO PINHEIRO MANZONI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                     187 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 246 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO PINHEIRO MANZONI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO PINTO BRAZ                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BRUNO PINTO MARQUES DE QUEIROZ          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BRUNO PINTO MARQUES DE QUEIROZ          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RABELO NOGUEIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RAFAEL BATISTA FERNANDES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RAFAEL DE ALMEIDA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RAFAEL DE ALMEIDA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RAFAEL MELO REGIS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BRUNO RAFAEL QUIRINO SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BRUNO RAFAEL QUIRINO SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RAMON FONTANA SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RAPHAEL BARROS MACIEL             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RAPHAEL RIBEIRO CAVALCANTE        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BRUNO RENATO DA TRINDADE RIBEIRO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RESTUM HISSA MANZATTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RESTUM HISSA MANZATTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RESTUM HISSA MANZATTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RICARDO DE ANDRADE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RICCHELLI CAVALCANTE DO NASCIMENTO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BRUNO RODRIGUES ESTEVES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BRUNO RODRIGUES XAVIER                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO RODRIGUES XAVIER                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BRUNO ROMAO DIAS                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BRUNO ROOS                              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
BRUNO ROSALEM MACHADO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
BRUNO ROSENDI ROSSETI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
BRUNO RUY ARAUJO CASTOR DE ABREU        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        188 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 247 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - SPECIAL
BRUNO RUY OLIVEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SALES DE OLIVEIRA MENDONCA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SALES DE OLIVEIRA MENDONCA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SANTIAGO MOREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO SARNO BRAGA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SERGIO SERRA NUNES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO SERTORIO DE AMORIM DA CRUZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
BRUNO SILVA BALTHAZAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO SILVA MATTOS DE CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO SILVA MATTOS DE CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SILVEIRA DA MATA OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SIMAS DA ROCHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO SIQUEIRA CORDEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SIQUEIRA PASQUALOTTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
BRUNO SOARES BRANDAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO SODRE AMARANTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SOUZA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SOUZA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO SOUZA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO STANCIOLI MARINHO COSTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO STEFANO SCARLATTI SOALHEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO STEFANO SCARLATTI SOALHEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
BRUNO TAVARES NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO TEOGENES MENEZES DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
BRUNO THADEU OLIVEIRA RABELO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO THIAGO VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
BRUNO TOMAZ CARDOSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO TONIAL LUNARDI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
BRUNO TOSCHI INCERT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BRUNO UBIRATAN GONCALVES DOS SANTOS                                                                                                                                               PENDING LITIGATION - CIVIL
SILVA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     189 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 248 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
                Creditor Name                    Address1                    Address2              Address3                City                    State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRUNO VASCONCELOS MATTOS              N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRUNO VASCONCELOS MATTOS              N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
BRUNO VAZ FREITAS                     N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRUNO VERONEZE FERNANDES              N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRUNO VERONEZE FERNANDES              N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
BRUNO VIEIRA FIGUEIREDO               N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
BRUNO VIEIRA FIGUEIREDO               N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
BRUNO VIEIRA FIORI                                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                              $19.33
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
BRUNO VIEIRA LOPES                    N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
BRUNO VINICIUS CAPUSSO                N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
BRUNO WELLINGTON PAULINO DE SOUZA                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALMEIDA                               N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
BRUNO WELLINGTON PAULINO DE SOUZA                                                                                                                                                                       PENDING LITIGATION - CIVIL
ALMEIDA                               N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
BRUNO WENCESLAU FRANCA                N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRUNO XIMENES DONATO MANCINI          N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRUNO ZANGARI                         N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
BRUNO ZANIRATE DE CARVALHO            N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
BRUSSELS                                                                                                                                                                                  VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
BRW ADMINISTRACAO DE BENS LTDA        AV SALGADO FILHO 1176                                                        GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,021.90
                                                                                                                                                                                                        PENDING LITIGATION -
BRYAN GUEDES CLEMENTE DOS SANTOS      N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
BRYAN SILVA QUARESMA                  N/A                                                                          N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
BT EQUIPAMENTOS INDUSTRIAIS LTDA      R RUI BARBOSA 321                                                            TATUI                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $671.07
                                      AVENIDA JUSCELINO KUBITSCHEK
BT JOINVILLE HOTEIS LTDA              30 300                                                                       JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $102.52
                                      AVENIDA BENJAMIN CONSTANT
BT MANAUS HOTEIS LTDA.                1835                                                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $86.87
BT PAULISTA HOTEIS LTDA               RUA PEIXOTO GOMIDE 707                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $548.97
BT VERBO DIVINO HOTEIS LTDA           R VERBO DIVINO 1323                                                          SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,400.30
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                      SUPERVISOR REVENUE                                                                                                                UNDER CRITICAL AIRLINE
BULGARIA AIR                          ATTN: ANNA TOMOVA               ACCOUNTING                                                                                                          VARIOUS       AGREEMENTS                    X            X                                                UNKNOWN
BUNDESPOLIZEIDIREKTION FLUGHAFEN      75                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                      ESTRADA VELHA GUARULHOS-SAO
BUNZL EQ P PROTECAO INDIVIDUAL LTDA   MI 5135                                                                      GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,915.50
BURRANA, INC                          743 W 1200 N STE 100                                                         SPRINGVILLE               UT            84663-3079                     VARIOUS       ACCOUNTS PAYABLE                                                                           $88,325.00
                                      ESTM (JAR-346) SANTO GASTALDI
BUSCH DO BRASIL LTDA                  160                                                                          JARINU                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $121.18
BUTTERFLY OFFICE SOLUTIONS LTD        35 KELFIELD ST                                                               TORONTO                   ON                         CANADA            VARIOUS       ACCOUNTS PAYABLE                                                                              $113.64
                                                                                                                                                                                                        POTENTIAL OBLIGATION
                                                                                                                                                                                                        UNDER FREQUENT FLYER
BV FINANCEIRA S/A                     AV. DAS NAÇÕES UNIDAS, 14171                                                 SAO PAULO                 SP            04794-000    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
BVA BRINKS VALORES AGREGADOS LTDA     R JOSE AMATO 310B. 310B                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,239.82




                                                                                                                               190 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 249 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                  Creditor Name                        Address1           Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
BYANCA YSADORA BORGES LERIAS             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
BYANKA PAZ GABE                          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
BYCON INDUSTRIA E COMERCIO DE ELETR      TV UBIRASSANGA 42. 42                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,963.33
BYCON INDUSTRIA E COMERCIO DE ELETR      TV UBIRASSANGA 42. 42                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $31.40
                                                                                                                                                                                                     POTENTIAL OBLIGATION
                                                                                                                                                                                                     UNDER FREQUENT FLYER
BYND SERVICOS DE TECNOLOGIA LTDA ME      AV PORTUGAL, 277 APTO 162                                              SAO PAULO              SP               4559000      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
BYRON LEITE DANTAS BEZERRA               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
BYWER INDUSTRIA DE PLASTICOS LTDA        RUA DURVAL SOUZA SN                                                    SAQUAREMA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,353.37
C C I ENGENHARIA LTDA ME                 AVENIDA CARLOS BONFANTI 800                                            LEME                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,753.93
C E L IMPRESSOS GRAFICOS GERAL LTDA      RUA CAMPO LARGO 675. 675                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,811.35
C M R INDUSTRIA E COMERCIO LTDA          R CAMOCIM 909. 909                                                     CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $430.32
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
C. F. R. B.                              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
C.C. MENDES-TRANSPORTES EXECUTIVOS                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,929.17
C.I. DISTRIHOGAR S.A.S                   79 SUR 52A.                                                            BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                          $2,580.00
                                                                                                                                                                                                     POTENTIAL OBLIGATION
                                                                                                                                                                                                     UNDER FREQUENT FLYER
C6 HOLDING S.A.                          AVENIDA NOVE DE JULHO, 3.186                                           SAO PAULO              SP               01406-000    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CACIANE INES MARCON                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CAE SOUTH AMERICA F T BRASIL LTDA        RUA ORLANDA BORGAMO 490                                                GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $845,199.36
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - SPECIAL
CAEL AMADO PAZOS                         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAETANO CORREA PEIXOTO ALVES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CAETANO DA SILVA COSTA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAETANO DE ALBUQUERQUE MARANHAO                                                                                                                                                                      LITIGATION - FLIGHT
CORREIA                                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAETANO JOSE FERREIRA BRAGA              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAETANO PENNA FRANCO ALTAFIN RODRIGUES                                                                                                                                                               LITIGATION - FLIGHT
DA CUNHA                                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAETANO VIERO ANDRETTA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CAFE E CHA COMERCIO DE ALIMENTOS LT      RUA CAPITAL FEDERAL 714                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $207.19
CAFE E RESTAURANTE BERLIN LTDA EPP       R VIEIRA DE MORAIS 01960. 1960                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $773.99
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
CAICO GONDIM BORELLI                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CAIO AGUIAR DA SILVA                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CAIO ANGELO REIS DA COSTA                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAIO AUGUSTO BASSO                       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CAIO AUGUSTO KNIHS                       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAIO BAMBIRRA DOMINGOS FERREIRA          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
CAIO BENTES CARNEIRO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CAIO CARUZO NEHME                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         191 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 250 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO CESAR DA SILVA GONTIJO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO CESAR DE ALCANTARA BONATES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAIO CESAR DE LIMA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAIO CESAR DONIZETI SOUZA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO CESAR POLITANO TIAGO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
CAIO CEZAR DA SILVA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO CEZAR DANTAS DA CAMARA RIBEIRO VIANA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO CEZAR FORMIGA DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO DANDA VASCONCELOS SANTOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO DE CASTRO COBO OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO DE PAULA CAMERINI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO DE VASCONCELOS RODRIGUES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO DOS SANTOS                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO DUARTE CERQUEIRA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO FLORA PALATIANOS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO HENRIQUE CARNEIRO DE SOUZA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO HENRIQUE PONTES SEAWRIGHT           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAIO LASSE ALVES                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO LEMGRUBER TABORDA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO LOPES AMARAL DE OLIVEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO LOPES AMARAL DE OLIVEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO LUIS DE MORAES CLARINDO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO LUIS DE MORAES CLARINDO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO LUIS DE SENA CAVALCANTE             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO MACIEL JACOME VIEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO MAIA GODOY                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO MARCO PACHECO RODRIGUES             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAIO MIGUEL DE SOUZA RIBEIRO PIRES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO MOURA DE SORIANO ADERALDO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO MURILO CECCON STAMM                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAIO OTAVIO BRANDAO DE GOES BORGES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                         192 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 251 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                              Date Debt was
                Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO PIRES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO PIRES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO PORTO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
CAIO QUARTIN CRUZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO RIBAS SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO ROCHA MACHADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
CAIO ROCHA SOBREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO SALES COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO SANLAY DE ARAUJO AMORIM      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO SARAIVA LEAO DAVID           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
CAIO SETENTA LACERDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
CAIO SETENTA LACERDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
CAIO SETENTA LACERDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO SILVA DE CARVALHO COSTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
CAIO SILVA ROCHA                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $466.59
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO SOUSA PRADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIO ULISSES VIEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO VARGAS GARRIDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
CAIO VELLONE COLO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO VINICIUS RIBEIRO CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
CAIO VINNICIUS PROFETA EMIDIO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIO WELLINGTON FREITAS BEZERRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
CAIQUE MENDES SOARES MACHADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
CAIQUE MENDES SOARES MACHADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIQUE RAMOS GARCIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
CAIQUE SANTANA BRITO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIQUE SANTANA DIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAIQUE SANTANA DIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                 193 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 252 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                     Address1                     Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
                                                                                                                                                                                                         SUBROGATION /
                                                                       1100 NORTH MARKET                                                                                                                 CONTRIBUTION IN
CAIQUEN LEASING LLC                   WILMINGTON TRUST COMPANY         STREET                                       WILMINGTON               DE             19890                          3/29/16       CONNECTION WITH RCF           X            X                                               UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CAIRO LUIZ MENDES BORGES FILHO        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATION
                                      SETOR BANCÁRIO SUL, QUADRA 4,                                                                                                                                      UNDER FREQUENT FLYER
CAIXA ECONOMICA FEDERAL               LOTES 3 / 4                                                                   BRASÍLIA                 DF             70092-900    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
CALABREZ E LIMA ADMINISTRA��ES EIRE                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                            $7,975.99
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
CALEB LAURINDO ALVES                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CALEBE REIS GONCALVES BRAGA           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - IMPROPER
CALFEN METALURGICA LTDA EPP           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
CALIBRATEC COM ASS TEC INS LTDA EPP   RUA TENENTE PENA 71. 71                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $114.08
CALIBRATEC MANUTEN??O DE EQUIP LTDA   RUA TENENTE PENA 71/73                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $459.57
CAMARA DE COMERCIALIZACAO DE ENERGI   AL SANTOS 745. 745                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $302.01
                                      PC DOS TRES PODERES S/N. S/N.
CAMARA DOS DEPUTADOS                  S/N                                                                           BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                      PASEO DE LA REFORMA 509 PISO 9
CAMARA NACIONAL DE AEROTRASPORTES     COL.                                                                          MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                      AV MARINHEIRO MAX SCHRAMM
CAMBIRELA EMPREENDIMENTOS TURISTICO   2249                                                                          FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,313.85
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CAMILA ALCOFORADO DE ALMEIDA          N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA ALESSANDRA CHAVES CORREIA      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA ALESSANDRA CHAVES CORREIA      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
CAMILA ALMEIDA DE CARVALHO SANTOS     N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CAMILA ALVES DE ANDRADE               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
CAMILA ALVES LUCENA                   N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA ALVES TEIXEIRA DA SILVA        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
CAMILA APARECIDA CORREA               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA APARECIDA PIRES                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CAMILA AZEVEDO VISONA                 N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA BAHIENSE SILVEIRA SILVA        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CAMILA BERNART                        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CAMILA CAMPOS DE SOUZA DOS SANTOS     N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN




                                                                                                                               194 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 253 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CAMPOS SALOMAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
CAMILA CAMPOS SARAIVA E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CAMILA CANDIDO DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CARGNIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CAMILA CARLA NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CAMILA CARLA NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CAMILA CAROLINA DAMASCENO SANTANA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CAROLINA DOS SANTOS MAZZINI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CAROLINE MENDES KAIL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CORREA CORTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CAMILA COSTA DE ANDRADE SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA CRISTINA BASTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CAMILA CRISTINA CASTRO SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CRISTINA CAVALCANTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CRISTINE MUNARI DE OLIVEIRA                                                                                                                                               LITIGATION - FLIGHT
BARBOSA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CROSIO LOURENCAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA CUNHA BORGES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA CUNHA BORGES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CAMILA CURIA VAZ DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA CURVELO TRIGUEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA DA SILVA DINATO FIDELIS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA DA SILVA PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CAMILA DALLE ROCHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA DALPASQUALE GOMES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA DE ABREU MUNHOZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA DE AQUINO TOMAZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CAMILA DE ARAUJO LYNCH               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA DE OLIVEIRA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CAMILA DE OLIVEIRA MIRANDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CAMILA DE OLIVEIRA SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                    195 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 254 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA DE SORDI MORAES LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA DE SOUZA SALLES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CAMILA DIAS ROCHA CAETANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CAMILA DO NASCIMENTO GERALDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA DUARTE DA CRUZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA EMY WATANABE PALMEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAMILA FABIANA MORAIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FEITOSA JORDAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA FEITOZA DE ALMEIDA RODRIGUES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FERNANDA CAVALCANTI ALOI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FERNANDA GUARDA LEONARDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FERNANDA PUSCHWERAT             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FERNANDA PUSCHWERAT             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA FERREIRA BRITO DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FONSECA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA FONSECA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA FONSECA MACIEL ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA FONTOURA FERNANDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA GERALDO RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA GERALDO RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA GIORGI BARROSO DE CARVALHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA GONCALVES MAIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
CAMILA GONCALVES MARTINS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA GONCALVES TRINDADE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA GOUVEIA CARNEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA GOUVEIA CARNEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA GUARDIA MAGALHAES BITTENCOURT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA GUEDES COUTO DE JESUS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA JAIME SAHIUM                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAMILA JORGE DE CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      196 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 255 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
CAMILA JORGE DE CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA KELLY PINHEIRO E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA KELLY PINHEIRO E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LARISSA CORREIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA LIMA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LINS DE ALMEIDA BAHIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LINS DE ALMEIDA BAHIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
CAMILA LOBO GIMENEZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LOCKS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LOESCH                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LOESCH                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LOPES LATALIZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA LOPES PASSARELLI THOMAZ     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA LUANA NOGUEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
CAMILA LUCIANA SILVA DE MESQUITA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
CAMILA MACIEL DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
CAMILA MARIA CANDIDO BARRETO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA MARIA CORREIA WANDERLEY     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA MARIA LIMA DE CASTRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA MARIA PAIVA FRANCA TELLES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA MARQUES GINU                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA MARTINS BILESIMO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA MARTINS BILESIMO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA MARTINS DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA MENDONCA BORGES DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
CAMILA MENDONCA BORGES DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
CAMILA MESSAS CAMPOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA MEYER DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA MEYER DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
CAMILA MICHALAK                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                  197 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 256 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA MIGLIO COSTA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA MONTEIRO DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA MROCZKOSKI SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAMILA NAIANE AGUIAR MACHADO BERNARDES N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA NUNES                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA PEDROSO DE OLIVEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA PEDROSO DE OLIVEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA PENNA RANNA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA PEREIRA LIMETRE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA PINHO DOS SANTOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA PRADO GERENT                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA PRADO REGADAS TREGLIA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA QUEIROGA DA COSTA ABRANTES     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA QUINTEIRO LACERDA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
CAMILA RAMOS MACHADO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAMILA REGINA FERREIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA RENNER                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAMILA RIBEIRO BARRETO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA RIBEIRO ROLA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CAMILA RODRIGUES                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA RYE TAKAHIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PRE-
CAMILA SALUM DE OLIVEIRA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAMILA SAMOS RODRIGUEZ                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA SAMPAIO TROCCOLI SANTOS        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAMILA SANTOS                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CAMILA SANTOS BARBOSA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA SANTOS BRAGA DE LIMA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA SANTOS DE JESUS LIMA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAMILA SARFATI                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN




                                                                                                      198 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 257 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION -
CAMILA SILVA LIMA PRACANICO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILA SILVA MENDES GAIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILA SILVA PINTO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILA SILVANA SOUZA E SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
CAMILA SILVEIRA DE ASSIS DIAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
CAMILA SILVEIRA DE ASSIS DIAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILA SIMINHUK DE AGUIAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILA SOUZA DANTAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILA SOUZA DANTAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
CAMILA TAVARES MIGUEL FERNANDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILA TONEL DE LEMOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILA TRINDADE SNACK                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILA TRINDADE SNACK                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILA VALVASSORI NOVAK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILA VIEIRA MARINHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
CAMILA VITORIA VIEIRA MASCARENHAS PONCE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILE BULCAO LEITE GOMES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILE DE ASSIS SCHULLE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILE MARINS DOS SANTOS PINHEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILE MATTIODA MACHADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAMILE MATTIODA MACHADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAMILE STEIN                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
CAMILLA ARAUJO COLARES DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILLA AZEVEDO MOREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILLA CAMPOS FARIA MATOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PROMOTIONS /
CAMILLA CARVALHO LEITE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PROMOTIONS /
CAMILLA CARVALHO LEITE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAMILLA CIBELE DE CASTRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         199 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 258 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                         Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA CIBELE DE CASTRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLA CINTRA CORREIA MIRANDA           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA CUMMINGS MOTA BORGES             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA CUMMINGS MOTA BORGES             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA DE FREITAS PEREIRA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLA FERNANDES DE ALENCAR             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA GARCIA CRIADO                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA GARCIA CRIADO                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
CAMILLA GOUVEIA LONGO                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLA HADDAD E BORRO                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA MARIA CADILHE MARTINS            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
CAMILLA MARTINS AVI                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA MENDES GARCEZ DE MORAES VIEIRA   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILLA REGINA FERREIRA MESQUITA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
CAMILLA SANTOS NACARELLI                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLA STEPHANIE MARTINS RODRIGUES      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLA VIEIRA KEGLER                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
CAMILLE CORREA COUTINHO                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
CAMILLE FERNANDA SIMON                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
CAMILLE FERNANDA SIMON                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLE MOURAO BEZERRA                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILLE MUNHOS CARNEIRO PINTO            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILO DALELES RENNO                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CAMILO DE AVILA GONDRAN                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
CAMILO SANTOS DUTRA ROBERTO              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
CAMILO SIQUEIRA BORGES                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMILO WIRGINIO DE SOUZA NETO            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                         AV FRANCISCO DE ANGELIS 1294.
CAMPGRAF ARTES GRAFICAS LTDA EPP         1294                                                                  CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,659.05
                                                                                                                                                                                                    POTENTIAL OBLIGATION
CAMPOS FLORIDOS COMERCIO DE COSMETICOS                                                                                                                                                              UNDER FREQUENT FLYER
LTDA                                     R FRANCISCO SA 23 SALA 907                                            RIO DE JANEIRO        RJ                22080010     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN




                                                                                                                       200 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 259 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                    Date Debt was
                Creditor Name                       Address1             Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                                Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
CAMYLA CELLY TORRES MARQUES CARVALHO     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMYLA RIBEIRO DE OLIVEIRA               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMYLA STEPHANE DE SOUSA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAMYLA STEPHANE DE SOUSA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CANA INDUSTRIA E COMERCIO LTDA           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                   UNKNOWN
CANADA CUSTOMS AND REVENUE AGENCYSU      ARTEMIO GUTIERREZ 1467                                                                                                                       VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CANDICE ROTTA BERGESCH                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CANDIDA DE MIRANDA HENRIQUES ARAUJO      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
CANDIDA ELISA BORELLA                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CANDIDA FERNANDA DA SILVA ROSA BERGQVIST N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
CANDIDA MARIA DOS REIS GARCIA MARTINEZ   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CANDIDA MARIA NOBRE MONTEIRO             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CANDIDO DA SILVA                         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
CANDIDO GONCALVES                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
CANDIDO ROBERTO ALMEIDA LIMA             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                         AEROPUERTO INTERNACIONAL DE
CANDYSUR S.A.                            CARRASC                                                               MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                           $160,988.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
CANNELLE CHOE MARGAUX MERAND             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                  UNKNOWN
CAN-PACK BRASIL INDUSTRIA DE EMBALA                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                              $135.66
CAPITAL OFFICE SA DE CV                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                              $200.59
                                         AVENIDA MARCOS PENTEADO DE
CAPPTA SA                                ULH 1119                                                              BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $10,538.19
                                                                                                                                                                                                    PENDING LITIGATION -
CAREN CLARISSA MALDANER                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
CARGA TEXTIL INDUSTRIA E COMERCIO D                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                             $1,415.46
CARGO FLY TRANSP MULTIMODAIS EIRELI                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                              $271.54
                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                                                    UNDER CRITICAL AIRLINE
CARIBBEAN AIRLINES                                                                                                                                                                    VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
CARIBBEAN CATERING SERVICE               PUNTA CANA SECTOR ESTE                                                PUNTA CANA                                           MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                              $750.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARIBE TURISMO LTDA.                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BSP SIGNAL CUT    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARIBE TURISMO LTDA.                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARIBE TURISMO LTDA.                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                    TRINIDAD AND                    UNDER CRITICAL AIRLINE
CARIBEAN AIRLINES LIMITED                IERE HOUSE, GOLDEN GROVE ROAD                                         PIARCO                                               TOBAGO            VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARIN WENDRA CARDOSO GUIMARAES           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
CARINA APARECIDA EUFRAZIO PEREIRA        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARINA BARBARA RODRIGUES DA SILVA        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARINA BARBARA RODRIGUES DA SILVA        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CARINA BISOTTO                           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
CARINA DA COSTA                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                              $803.38




                                                                                                                         201 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 260 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA DALMEIDA FRANCA ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA DE SOUZA POUBEL TOSTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA DE SOUZA POUBEL TOSTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA DOS REIS GARCIA BITENCOURT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA DOS REIS GARCIA BITENCOURT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARINA FARIAS LEMOS NASCIMENTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARINA GABRIELLE DAMAZO LOPES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARINA HELENA KESTERING MORDHORST   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARINA LIRA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA QUEIROZ GOMES DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINA SOUZA DE OLIVEIRA LUNA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARINE ABDON SIMOES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINE DA SILVA FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARINE DAMIANI SHUTZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARINE OLIVEIRA DOMINGUES SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARINNY KEIKO CAETANO OKASAKI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARINNY KEIKO CAETANO OKASAKI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARISVALDO BARROS SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARISVALDO BARROS SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARIZIA POLIANA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ADRIELLE CARRILHO SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ADRIELLE CARRILHO SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA AMARAL DE ANDRADE JUNQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA ANDREA DUARTE VIEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA ANDREA DUARTE VIEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA APARECIDA GONCALVES MOURA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA APARECIDA MAIA NOVAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA APARECIDA MAIA NOVAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA APARECIDA MAIA NOVAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ARAUJO FARIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ARAUJO FARIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   202 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 261 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLA BARRETO                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA BORGES ZUPELLI LAUAR               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA CAETANO BARRETO MORGAN             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA CAETANO BARRETO MORGAN             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA CHRISTINE PEREIRA DA SILVA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLA CRISTIANA GUIMARAES DE LIMA ANTUNES N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLA CRISTINA BRITO PEREIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA CRISTINA CARVALHO MOURA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA CRISTINA CARVALHO MOURA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLA CRISTINA LOUREIRO BRUNO COSTA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
CARLA CRISTINA RODRIGUES DE AVELAR       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLA DE COIMBRA MALTA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA DE CUNTO CARVALHO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA DE MELO BARRETO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA DE PAULA VALADARES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA FERNANDES DOS SANTOS LIMA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLA FERNANDES SOUZA RIBEIRO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLA FISCHER CUSMANICH                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA GEORGIA PESSOA SOARES ARTHUSO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA GOMES DUARTE SCHWEIZER             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA GOMES VIEIRA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA GONCALVES CONATTI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA GONCALVES CONATTI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA HELENA OLDEMBURG                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - ACCIDENT /
CARLA JANAINA MACIEL CAMILO CAMARA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLA JAQUELINE SOUZA DE OLIVEIRA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA MACEDO VELLOSO DOS SANTOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA MACEDO VELLOSO DOS SANTOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA MARIA COLARES ALI GANEM            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLA MARIA FARIAS MORAES DE FREITAS     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA MARIA GONCALVES SANTANA RODRIGUES N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA MARIA GONCALVES SANTANA RODRIGUES N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                         203 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 262 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA MARIA SANDRI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA MARIA STEINER CORREA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA MORAIS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA MORETTO MACCARINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA MORETTO MACCARINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA MUNIKE DE OLIVEIRA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARLA PIRES ESTEVAM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA PRISCILA TROMBONE GARCIA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARLA REGINA ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CARLA REGINA DA COSTA MORESCO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA REGINA MIRANDA MEDAGLI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA REGINA SILVA DE ANDRADE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ROBERTA ALVES MADEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ROBERTA ALVES MADEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA RODRIGUES RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ROSEANE ZANFRILLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA ROSEANE ZANFRILLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLA SERENA RECHLINSKI MENNET      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA SIBERIA DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CARLA SIBERIA DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PRE-
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PROMOTIONS /
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PROMOTIONS /
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PROMOTIONS /
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
CARLA SIMAS LIMA PEIXOTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN




                                                                                                   204 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 263 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
CARLA SIMAS LIMA PEIXOTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA SIMONE SOUZA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
CARLA TAIRES GOMES PEREIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
CARLA TAIRES GOMES PEREIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLA URIZZI LESSA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA VLADIANE ALVES LEITE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLA VLADIANE ALVES LEITE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
CARLA VOLPATO CITADIN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLANE CALIXTO DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLENE DE AQUINO BRITO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CARLINHO ANTONIO BARP                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLO FREDERICO MULLER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ADRIANO MOURA DE CAMPOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ADRIANO MOURA DE CAMPOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO AHLFELDT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO ALMEIDA CERQUEIRA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO ALMEIDA CERQUEIRA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO ALVES BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO ARRUDA DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO ATANAZIO DE JESUS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO BATISTA DIAS JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO BISERRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO BRAGA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO BRANDAO BRITO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO BRAZ VILLELA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO CAPINAM DE BRITO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
CARLOS ALBERTO CAVALCANTE                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                             $36.59
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO CONSTANTINO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO DA ROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO DA SILVA CABRAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO DA SILVA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CARLOS ALBERTO DAMASIO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CARLOS ALBERTO DE CARVALHO MARCELINO                                                                                                                                                  LITIGATION - FLIGHT
FILHO                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                         205 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 264 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DE CARVALHO MARCELINO                                                                                                                                                 LITIGATION - FLIGHT
FILHO                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO DE CASTRO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS ALBERTO DE JESUS SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DE OLIVEIRA PALHETA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DE SANTANNA VIEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DE SOUZA VEIGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DIAS CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DIAS CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO DIAS SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DOS ANJOS CANDEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DOS ANJOS CANDEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO DOS RIOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO DOS RIOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO DUARTE DE MOURA FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO FARRACHA DE CASTRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO FERNANDES MELLACI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO FERRETE ZUCATELLI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO FIGUEIREDO FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO GOMES PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CARLOS ALBERTO GOMES PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO ILHA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
CARLOS ALBERTO KENJI KAWANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO LACERDA PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS ALBERTO LACERDA PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS ALBERTO LAURINDO DE LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CARLOS ALBERTO LEITE DE OLIVEIRA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO LLANES LEYVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
CARLOS ALBERTO LOPES DIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS ALBERTO MACHADO JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ALBERTO MALAQUIAS DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN




                                                                                                        206 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 265 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO MARQUES RIBEIRO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO MARQUES RIBEIRO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
CARLOS ALBERTO MENEZES DE SANTANA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
CARLOS ALBERTO MENEZES DE SANTANA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO MERCANTE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO OLIVEIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ALBERTO PEREIRA VASCONCELOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ALBERTO PINTAN JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO PINTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO POKES NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO PORTO VIRMOND           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO RAMOS ALVARENGA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS ALBERTO RIBEIRO SAMPAIO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO RIBEIRO SOARES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO SANTOS DE FREITAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO SANTOS DE FREITAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO SCHNEIDER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO SCHNEIDER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO SILVA ARRUDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO SILVA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO SIMONETTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO SIMONETTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO TINELLI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALBERTO TOMAZ DA ROCHA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALBERTO VALENTE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ALBERTO VARGA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALDRIN RODRIGUES COUTINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALEXANDRE ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ALEXANDRE DA SILVA BOTELHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      207 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 266 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALEXANDRE DOMINGOS GONZALES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS ALEXANDRE FERNANDES RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS ALEXANDRE FERNANDES RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALEXANDRE PIMENTEL FERNANDES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ALEXANDRE PISSUTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS ALEXANDRE RIBOLDI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ALEXANDRE SCHAFFER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ALMEIDA FILHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS AMAURY MOTA AZEVEDONETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS AMERICO BARBOSA DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ANDRE BARBOSA DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ANDRE BUARQUE BURGER            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ANDRE DE AMORIM RAMALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ANDRE DE SOUZA VIEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ANDRE GOUVEIA DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ANDRE MARTINHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ANDRE RODRIGUES DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ANTONIO CIORLIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ANTONIO CONTIERI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS ANTONIO DOMINGOS DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS ANTONIO MOREIRA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS ANTONIO TEIXEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS ANTONIO TEIXEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS APARECIDEO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS APARECIDO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS ARAUJO DE SOUSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS AUGUSTO ALMEIDA GOMES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS AUGUSTO ARANTES JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS AUGUSTO BORGES PELETEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS AUGUSTO CHOMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      208 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 267 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO CIRINO DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO DE LIMA FAIRBANKS BARBOSA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
CARLOS AUGUSTO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
CARLOS AUGUSTO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO DOS SANTOS NOVAES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS AUGUSTO FREITAS DE CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO GONCALVES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
CARLOS AUGUSTO MANARA                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                             $70.06
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS AUGUSTO MANELLA RIBEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO MOZA LAGE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
CARLOS AUGUSTO RODRIGUES DE                                                                                                                                                          PENDING LITIGATION -
ALBUQUERQUE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
CARLOS AUGUSTO RODRIGUES DE                                                                                                                                                          PENDING LITIGATION -
ALBUQUERQUE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
CARLOS AUGUSTO SILVA MOREIRA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO SILVA SALDANHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
CARLOS AUGUSTO SOARES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AUGUSTO VIEIRA DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS AURELIO RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS BARBOSA DE ARAUJO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS BENJAMIM CORDEIRO MORAIS JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS BERNARDO DE CASTRO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS CELSO DE OLIVEIRA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS CESAR AMARAL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS CESAR BATISTA NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS CESAR COMITTI FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS CESAR DA SILVA TEIXEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS CESAR SOARES DE PAIVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS CESAR SOARES DE PAIVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS CEZIMBRA HOFF                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS COLOMBO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS CONCEICAO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS CORREIA DE ARAUJO NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                        209 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 268 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
              Creditor Name                      Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS CURI FIALHO                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS CUTY TITO                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS CUTY TITO                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS DA COSTA COELHO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS DE AZEVEDO SALLES              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - INDEMNITY        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS DE OLIVEIRA MELLO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS DE OLIVEIRA VIANNA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS DE SALLES SOARES NETO          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS DE SOUSA RODRIGUES NETO        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CARLOS DE SOUSA RODRIGUES NETO        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS DE SOUSA SANTOS                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
CARLOS DE SOUZA COELHO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS DOS SANTOS FERREIRA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CARLOS E ALVES DE MENDONCA                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                            $79.99
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO BARBOSA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO BORGES LOPES           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO BORRELY RIOS           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                      RUA QUINZE DE NOVEMBRO 2887.
CARLOS EDUARDO C DEPETRI ME           2887                                                                 SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $342.32
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
CARLOS EDUARDO CARMONA LOURENCO       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
CARLOS EDUARDO CDEPETRI ME            R 15 DE NOVEMBRO 2887. 2887                                          SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $31.52
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DA CONCEICAO           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DA FONSECA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DA FONSECA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO DA SILVA BARROS        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DA SILVA CARNEIRO      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DA SILVA CARNEIRO      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO DA SILVA PINHEIRO      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO DA SILVA SANTOS        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO DE AGUIAR              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DE ALBUQUERQUE GOMES   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CARLOS EDUARDO DE BARROS VALE         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CARLOS EDUARDO DE OLIVEIRA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                   210 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 269 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO DE OLIVEIRA BRAGA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO DE OLIVEIRA BRAGA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO DE PAULA LEAL         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO DE SOUZA BRAGA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
CARLOS EDUARDO DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS EDUARDO FERREIRA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO FURTADO DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO GIORGIS LIMA MIRCO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CARLOS EDUARDO GOMES BATISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO GRECCO GIACOMIN       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO LOBATO BIAGIONI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO MALUF SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO MENDES DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO MENEGHEL DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO MENEGHEL DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO MORSCH JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS EDUARDO NASCIMENTO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS EDUARDO PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS EDUARDO PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO PESSOA DIAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS EDUARDO POKES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS EDUARDO POKES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS EDUARDO PRADO SERAFIM         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO RADUAN ANDREOLI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO RADUAN ANDREOLI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO RADUAN ANDREOLI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS EDUARDO REIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    211 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 270 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO RIBEIRO DE JESUS JARDIM   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CARLOS EDUARDO RODRIGUES DA SILVA                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $148.34
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO SABEL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS EDUARDO SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS EDUARDO SILVA E SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS EDUARDO SILVA ROCHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO STEFFENS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS EDUARDO TEIXEIRA CONCEICAO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS EDUARDO TEIXEIRA CONCEICAO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
CARLOS EDUARDO UCKONN OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS EDUARDO VALVERDE CARVALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO VASCONCELOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO VASCONCELOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO VERISSIMO RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CARLOS EDUARDO XIMENES DE OLIVEIRA E                                                                                                                                                 PENDING LITIGATION - CIVIL
OUTROS                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS EDUARDO ZAMBELLE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS EDUARDO ZAMBIASI KLEIN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ELIAS MEREGE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS ELY LARANJA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS FELIPE LUCIO CARBONE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS FELIPE WEISS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS FERNANDES DANTAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS FERNANDES GONCALVES JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS FERNANDO BORGES PEREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS FERNANDO CARVALHO MOTTA FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS FERNANDO SANTOS BAPTISTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS FERNANDO SIQUEIRA CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CARLOS FERRI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS FILIPE CARDOSO BANDEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CARLOS FRANCISCO CARNEIRO FILIPE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CARLOS FREDERICO BRAGA MARTINS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        212 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 271 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS FREDERICO DO REGO MACIEL NETO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
CARLOS FREDERICO FRAGOSO DE BARROS E                                                                                                                                               PENDING LITIGATION - CIVIL
VASCONCELLOS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS FREDERICO GUIMARAES DE CASTRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS FREDERICO GUIMARAES DE CASTRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS FREDERICO REUTER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS GABRIEL GARCIA DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS GABRIEL STEFANES PACHECO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS GILBERTO PEDROLLO BITTENCOURT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS GILBERTO PEDROLLO BITTENCOURT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS GOMES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS GOMES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS GOMES DE AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS GONCALVES DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS GONCALVES PIRES JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
CARLOS GUILHERME GRABNER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS GUILHERME MAYMONE DE AZEVEDO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS GUILHERME POKES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS HENRICK MAIA SOARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CARLOS HENRIQUE AZEREDO NEVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS HENRIQUE AZEVEDO DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS HENRIQUE BARROS QUEIROZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS HENRIQUE BATISTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS HENRIQUE BEBIANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS HENRIQUE BORGES DE MACEDO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS HENRIQUE BUENO BARRETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS HENRIQUE CAMILO DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CARLOS HENRIQUE CAMPOS MEYER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS HENRIQUE CARDOSO LOPES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CARLOS HENRIQUE CARVALHO DOS SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CARLOS HENRIQUE CORREIA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      213 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 272 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS HENRIQUE DA SILVA DOMAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
CARLOS HENRIQUE DE ASSIS SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HENRIQUE DIAS LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE DO VALLE CESAR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS HENRIQUE ESTEVES FREIRE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HENRIQUE FAGUNDES MAGALHAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HENRIQUE FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE FERREIRA DA COSTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE FISCHER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HENRIQUE INDENA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HENRIQUE MATUTE SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE MONTEIRO BAYMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HENRIQUE MOREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE PEREIRA DE MATTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS HENRIQUE QUEIROZ PENA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE REINKE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS HENRIQUE RODRIGUES KRUZICH    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE SOARES DE SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE SOUSA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CARLOS HENRIQUE TERRA PETENATTI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS HENRIQUE VELOSO DE MELO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS HENRIQUE VELOSO DE MELO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS HENRIQUE VIANA BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS HUMBERTO MAYER CARLOTTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS IKEHARA JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS JAVIER TUNJA QUINONEZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS JOFFRE DO AMARAL NETTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS JOSE CAMPOS XAVIER            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS JOSE CAMPOS XAVIER            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS JOSE DE FREITAS JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    214 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 273 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS JOSE FRANCISCO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS JOSE GONCALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CARLOS JOSE LIMA DE JESUS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS JUNIOR MARTINS DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - PRE-
CARLOS KLEBER GONCALVES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS KRONBAUER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS KRONBAUER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS LEANDRO BRASILIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
CARLOS LEANDRO TSCHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS LEANDRO VELOSO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS LIMA FIGUEIREDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS LUIS TORRES GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CARLOS MAGNO ALVES BRINGUEL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MAGNO BUENO SILVA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS MAGNO CARVALHO MARINHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CARLOS MAGNO JESUS DA ANUNCIACAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MARQUES DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MARQUES DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CARLOS MARTINS DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MARTINS LADISLAU VARGA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MARTINS LADISLAU VARGA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
CARLOS MARTINS SOUTO NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CARLOS MAURICIO BOTELHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MONTECINOS MOLERO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS MOREIRA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CARLOS NORBERTO RAASCH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS OLIVEIRA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CARLOS OMENA SIMOES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     215 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 274 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS OTAVIANO BRENNER DE MORAES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS PACHECO RAMOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CARLOS PEDRO DA CONCEICAO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS PEDRO ROBERTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS PEREIRA TIGRE AMAZIADO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS PONCE DE LEAO GAZELLI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS POPPI PELIZARO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS RAFAEL DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS RAFAEL SFOGGIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS RAMON FARIAS DE MOURA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS RAMON FARIAS DE MOURA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS RENATO ALVARENGA RAIMONDI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
CARLOS ROBERTO ARAUJO DE SENA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
CARLOS ROBERTO ARAUJO DE SENA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS ROBERTO BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS ROBERTO BENITEZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS ROBERTO BORELLI FARIAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS ROBERTO CARNEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS ROBERTO CARVALHO ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CARLOS ROBERTO CRUZ MORAES KRAUSS                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                          $1,602.99
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS ROBERTO DA CRUZ NOGUEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
CARLOS ROBERTO DE LAVOR GONCALVES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS ROBERTO DE PAIVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS ROBERTO DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS ROBERTO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS ROBERTO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CARLOS ROBERTO FERREIRA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CARLOS ROBERTO FERREIRA MIRANDA                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $30.81
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CARLOS ROBERTO FRISOLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CARLOS ROBERTO MOLITOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                    216 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 275 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                    Address1      Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
CARLOS ROBERTO NUNES TOLENTINO        N/A                                                           N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                      AVENIDA DOUTOR HERWAN
CARLOS ROBERTO PAPA ALVARENGA DE OL   MODENESE 161                                                  VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $197.57
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS ROBERTO POKES                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS ROBERTO POKES                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS ROBERTO POLAQUINI              N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CARLOS ROBERTO SANTOS                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS ROBERTO TADASHI DEZAN          N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
CARLOS ROBSON SALES MAPURUNGA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
CARLOS RODRIGO DA SILVA SANTANA       N/A                                                           N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CARLOS ROMANO FILHO                   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS RUBEM DE LIMA MESQUITA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS SANTOS E SANTOS                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CARLOS SOARES MACIEL                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $87.93
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS SORACE II                      N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS TENORIO GAMELEIRA              N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CARLOS VON BECKERATH GORDILHO         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CARLOS WAGNER DOS ANJOS RODRIGUES     N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOS WALLACE SENA DA SILVA          N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - SPECIAL
CARLOS ZACARIAS TOSTES                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARLOTA MERCEDES NOVO BUENO SANCHES   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
CARLSON WAGONLIT TRAVEL S.A.          BONPLAND 2349                                                 BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $5,329.34
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMELA GRASSO KAU PPINEM             N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CARMELITA PEREIRA RODRIGUES           N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CARMEM HELOIZA MATOS BARROSO          N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CARMEM LUCIA MOREIRA DA SILVA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMEM SILVIA FONSECA DE BARROS       N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMEN ARRUTI ARAGAO VIEIRA           N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMEN FERNANDES GRANJA DO ALMO       N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMEN LUCIA ISPIRIAN MIR             N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMEN LUCIA ISPIRIAN MIR             N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CARMEN LUCIA PACHECO DE ARAUJO        N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CARMEN LUCIA PARRODE PALMA            N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                              217 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 276 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
              Creditor Name                          Address1                  Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CARMEN MILENA RODRIGUES SIQUEIRA                                                                                                                                                                          LITIGATION - FLIGHT
CARVALHO                                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CARMEN OLGA VALDES CABRERA                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CARMEN SOARES IANEZ                       N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATION
                                                                                                                                                                                                          UNDER FREQUENT FLYER
CARNEIRO SERVICOS ESCRITURAIS LTDA        AV FELICIANO SODRE, 899     VARZEA                                         TERESOPOLIS                             25963027     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
CAROBERTO CORSI GUAZZELLI                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROL DE PAULA MENESES                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
CAROLINA ALCANTARA DE OLIVEIRA            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
CAROLINA ALMEIDA RAMOS DE SA              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA AMARAL DE ALMEIDA                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA AMARAL DE ALMEIDA                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA ANDREA SERRA                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA AUGUSTA SPENGLER                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
CAROLINA BACA HOFFMANN                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
CAROLINA BARBOSA RODRIGUES DOS SANTOS                                                                                                                                                                     PENDING LITIGATION - CIVIL
SAMPAIO                                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA BENIGNO CHARCHAT                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA BERNARDELLI BARBOSA              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA BERNARDELLI BARBOSA              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA BRASILEIRO LOPO                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA CASSIANA DA COSTA PEREIRA        N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA CASSIANO                         N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA COTTA BARBOSA DE SA ALVARENGA    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CAROLINA D ALIFANY NERY SERENO            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CAROLINA DA SILVA LEME                    AVENIDA SANTO AMARO 1785.                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $73.54
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA DE ABREU RIBEIRO                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
CAROLINA DE ALMEIDA FERNANDES DIAS MAIA   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA DE ANDRADE BUSSACOS              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
CAROLINA DE BONI HOROCHOVSKI              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
CAROLINA DE OLIVEIRA CARVALHO             N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                             218 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 277 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
CAROLINA DE OLIVEIRA CARVALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DE PAULA ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA DE PAULA BATISTA DUARTE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA DE PAULA BATISTA DUARTE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DE SOUZA EVANGELISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DE SOUZA POUBEL TOSTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DE SOUZA POUBEL TOSTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DE SOUZA REGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
CAROLINA DEL BIANCO VICTOR DE SOUZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA DIAS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DOS SANTOS FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA DOS SANTOS MANDU             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA DUTRA DUARTE DORNELLES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA FERNANDA RAUPP BISSO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA FERRAZ DE GOES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA FORTES DE JESUS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA FORTES DE JESUS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA FRAGA LEROY ABREU            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA FRAGA LEROY ABREU            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA GALLART ZACZAC               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA GARCIA SOMMER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
CAROLINA GOES COCCIADIFERRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
CAROLINA GOES COCCIADIFERRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CAROLINA GUIMARAES HORTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA HOLZBACH HUNING              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CAROLINA JUNG FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA LAPENTA ROBAZZI BIGNELLI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA LARA DOS ANJOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CAROLINA LIMA DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     219 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 278 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA LIMA DIAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA LOTUFO VAZ GUIMARAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA LOUREIRO DE CARVALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA MACEDO DE MACEDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA MACHADO PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
CAROLINA MAIA LINS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA MALUF GUELDINI MENDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA MARTINS RODRIGUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAROLINA MENDES OSMO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA MILHORANCE DE CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA MIRANDA CAVALCANTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA MOREIRA MENDES DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA MORENO DE ARAUJO MOREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA NUNES CRUZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA OLIVEIRA DA FONSECA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA OLIVEIRA DE SANTANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CAROLINA OLIVEIRA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA OLIVEIRA MELO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA OTTO CUNHA LIMA DO ESPIRITO                                                                                                                                               LITIGATION - FLIGHT
SANTO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA PACHECO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA PACHECO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PRE-
CAROLINA PEIXINHO SODRE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PRE-
CAROLINA PEIXINHO SODRE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA PERDIGAO BARROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CAROLINA PERDIGAO BARROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA PESSOA SANTOS FILHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CAROLINA PESSOA SANTOS FILHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CAROLINA POLO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                      220 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 279 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CAROLINA REGGES BINOTTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA REZENDE PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CAROLINA ROCINI COSMO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA ROMANO COUTINHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CAROLINA SALADA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA SALES JACOB KULEVICZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CAROLINA SANTOS LABOISSIERE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CAROLINA SANTOS LABOISSIERE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA SANTOS NAME                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA SCHOEFFEL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA SCHOEFFEL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CAROLINA SICA CORTEZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CAROLINA SILVA BARBOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA SOARES RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA SOARES RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
CAROLINA TEIXEIRA DE MIRANDA GUIMARAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CAROLINA TEIXEIRA FERRAZ BELMONT         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA TENDLER                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA TENDLER                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA TERUE YATSUGAFU                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CAROLINA TRINDADE SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA UZEDA LIBARDONI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA VERDI TURRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CAROLINA VIEIRA DE FREITAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA VIEIRA VALADAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA WEBER SCHIMITT                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINA WEBER SCHIMITT                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CAROLINA WILLEMANN FAGUNDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CAROLINE ACCADROLLI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINE ANDRADE DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CAROLINE ANDRADE DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
CAROLINE B DA CUNHA OLEGARIO                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $14.67




                                                                                                        221 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 280 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
CAROLINE BARBOSA MOTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE BICA DO NASCIMENTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE BICA DO NASCIMENTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE BOEING CASAGRANDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE BONEZZI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE BRAGA DE ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE BROTTO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
CAROLINE CALACA QUEIROZ SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE CASTRO BEZERRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE CIOCHETTA ANTONIAZZI MINDELLOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE COELHO FALCAO TEIXEIRA MORAIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE COLLETTO SALLES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE CONTREIRAS LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE CRISTINE DOMINGO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
CAROLINE DA SILVA BRAGA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE DA SILVA DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE DE DEOS SIMANKE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE DE OLIVEIRA CRUZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE DE OLIVEIRA PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE DE OLIVEIRA PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE DE SOUZA FROTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE DE VARGAS ANTUNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE DIAS DE FRAGA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE DO SACRAMENTO SOARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE EIDT BATTISTI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE FAORO ROMAN ROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
CAROLINE FASOLI SUSIN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CAROLINE FATEL CAMPOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE FATIMA VIEIRA TRAPE RIBEIRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
CAROLINE FERNANDA SECCHIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         222 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 281 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE FERNANDES SENA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE FIGUEIREDO LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE FONTES VIEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CAROLINE GABRIELA FERRAZZO BORGES DOS                                                                                                                                               PENDING LITIGATION - CIVIL
SANTOS                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CAROLINE GLESSE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CAROLINE GLESSE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CAROLINE GOMES DA SILVA VARJAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE GOMES NEVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE GOMES NEVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE GOMES NEVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE GRIMM                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE HERCULANO DE PAULA OLIVEIRA                                                                                                                                                LITIGATION - FLIGHT
PRADO                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE HERCULANO DE PAULA OLIVEIRA                                                                                                                                                LITIGATION - FLIGHT
PRADO                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE INFANTINO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CAROLINE LECOMTE DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE LEITE LUCIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE LOPES PASSARELLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE MARIA PAIVA DE SA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE MARQUES DE MELLO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE MENDES OLIVEIRA FONTES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE MEURER DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CAROLINE MOREIRA KUTZKE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CAROLINE MOTA DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CAROLINE NABARRETE MOURAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE NAGIMA HARA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CAROLINE NANTES CHAIA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE NUNES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE NUNES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CAROLINE PEDROSA DEMARTIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CAROLINE POLO SALVADOR VICENTINE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       223 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 282 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                    Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CAROLINE PONTINI MARTINS              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CAROLINE QUEIROZ DA COSTA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CAROLINE RAMOS                        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE RAMOS DE OLIVEIRA PINTO      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE RANGEL LONGO                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CAROLINE RECH ALVES                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE RENATA DELLE FINATI          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE RIBEIRO ALVES FERNANDES      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CREW             X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE RIBEIRO DA SILVA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE SAMPAIO ROSA                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE SANTOS FAVERO                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE SAUER DE OLIVEIRA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE SAUER DE OLIVEIRA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE SILVA PONTES DE MATOS        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE TAEKO YOSHIKAWA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CAROLINE TEIXEIRA AGRA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE VITAL ALVES REGIS            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINE VITERBO SILVA NEVES          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                      RUA FERNANDO LUIZ HENRIQUE
CAROLINE WEIRICH POUSADA              DOS 1905                                                           JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,662.35
                                                                                                                                                                                              PENDING LITIGATION -
CAROLINI SANTOS PEREIRA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLINNA GONCALVES DE OLIVEIRA       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CAROLINNE GOES TAVARES                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CAROLINNE SANTOS DE SOUZA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CAROLINY BENETTE VICTOR               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CAROLINY TARTARELLI DE OLIVEIRA       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLLINE DA SILVA COSTA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLLINE DE OLIVEIRA MARQUES         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLYNA DA SILVA MORAIS              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLYNA DA SILVA MORAIS              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAROLYNE LIA BLOCK MALUCELLI          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                      RAMBLA REPUBLICA DE MEXICO
CARRASCO NOBILE S.A                   6451                                                               MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                            $145.50
CARREIRO CALLI OLIVEIRA SOCIEDADE D   R FIDENCIO RAMOS 100. 100                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $564.94
CARSIL INDUSTRIA E COMERCIO EIRELI    RUA LINO COUTINHO 211                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $250.21




                                                                                                                 224 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 283 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                           Address1             Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       POTENTIAL OBLIGATION
                                            SGAS SN QD 902 CONJUNTO B ED                                                                                                                               UNDER FREQUENT FLYER
CARTÃO BRB S/A                              ATH - ASA SUL                                                         BRASÍLIA                 DF             70390-020    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
CARTIR PERU S.R.L.                          AV 28 DE JULIO 398 MIRAFLORES                                         LIMA                                    15074        PERU              VARIOUS       ACCOUNTS PAYABLE                                                                           $930.90
CARTORIO JEC COMARCA DE RESENDE             PRACA MARECHAL JOSE PESSOA 95                                         RESENDE                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,587.56
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CARUARU TRAVEL TURISMO LTDA ME              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
CARVALHO E ARAUJO LTDA ME                   RUA ISAURA PARENTE 902                                                RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $482.76
                                            AVENIDA MANOEL JOSE DE
CARVALIMA TRANSPORTES LTDA                  ARRUDA 1891                                                           CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,923.61
                                            AVENIDA MANOEL JOSE DE
CARVALIMA TRANSPORTES LTDA                  ARRUDA 1891                                                           CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $38.42
CASA DINAMO LTDA EPP                        R PIRATININGA 231. 231                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,261.02
CASA DO CAMARAO RESTAURANTE LTDA                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                          $2,675.55
CASA GRANDE HOTEL S A                       AV MIGUEL ESTEFNO 1087                                                GUARUJA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $870.13
CASA NOSSA RESTAURANTE LTDA                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                          $3,084.62
CASA SUICA INDUSTRIA ALIMENTICIA LT         ESTRADA VELHA ITU 1401.                                               JANDIRA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,396.45
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIA BIANCA LEBRAO CAVALARI FERREIRA      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIA CEGEUCA MAHLE                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIA CEGEUCA MAHLE                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CASSIA KAROLINE SENA CORREA FARIAS          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIA MARIA DE SOUZA LEITE FERREIRA BELO   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIA MARIA MENDES                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIA MARIA MENDES                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
CASSIA MARIA MUELLER QUEIROZ                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CASSIA MORAIS MORO                          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIA MOREIRA MARQUES                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
CASSIA REGINA DA SILVA HINKEL               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIA REGINA DINIZ COSTA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIA REGINA VIEIRA SANTOS                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIANA BOCHNIA STAPFF                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIANA SIMONASSI DE MACEDO GLAZAR         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CASSIANO DE JESUS MELO                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIANO FERNANDE DE LIRA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIANO RICARDO NEHRING                    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIELLY PHERNANDA PEDROSO COELHO          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CASSIO BARROS SIMAN                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIO BENEDITO FELIX DE OLIVEIRA           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CASSIO DANTAS FON                           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                             225 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 284 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CASSIO FON BEM SUM                       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CASSIO FURTADO LIMA                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CASSIO HENRIQUE DE ANDRADE ALVES                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $117.83
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CASSIO LIMA E SILVA                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CASSIO PALHANO FERREIRA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CASSIO PALMA MIRAILH                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CASSIO RIBEIRO YOSHIMINE                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CASSIO ROBERTO DA SILVA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CASSIO RODRIGUES DA CUNHA LIMA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CASSIO SCATES DIAS                       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CASSIO SOBREIRA NUNES COUTINHO           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CASSIO ZAMEL                             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CASSYRA ANNI SOUZA BARBOSA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CASTELMAR EMPREENDIMENTOS HOTELEIRO      R FELIPE SCHMIDT 1260                                              FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $776.33
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA BRANDÃO ALENCAR                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA BURITI RIBEIRO                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CATARINA CAMARGOS TAVARES AMARAL         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA CHAVES MARTINS                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA DA SILVA BIGIO TARDIN           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
CATARINA DAVID NARCHI                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CATARINA DE SOUSA ALMEIDA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA KNABBEN ALVES                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA MUNDIM SCHUMAHER ALE            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CATARINA REGINA DELLA VALENTINA PESSOA   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CATARINA REGINA DELLA VALENTINA PESSOA   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CATARINA RIBEIRO MORENO                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA SUGITANIÃ‚Â                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINA VITORIO HONORIO                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CATARINAO TRANSPORTE E TURISMO LTDA      AV SANTA CATARINA 650. 650                                         CAMBORIU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,140.08
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CATARINE FORTALEZA POGGIO                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    226 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 285 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                              Date Debt was
                 Creditor Name                     Address1                        Address2              Address3                 City                State             Zip         Country     Incurred             Basis for Claim                                                                 Total Claim
                                        PRACA MINISTRO SALGADO FILHO
CATERAIR SERV BORDO E HOTELARIA LTD     SN                                                                               RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $94,791.96
CATERING DE PORTUGAL, S.A.              RUA C DO AEROPORTO DE LISBOA       EDIFI                                         LISBOA                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                            UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CATHARINA PIMENTA DE MELLO SANTOS       N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
CATHARINA RIBEIRO ARAGAO                N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CATHARINE CARRARA NOBREGA               N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CATHARINE CARRARA NOBREGA               N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                        33/F, ONE PACIFIC PLACE, 88                                                                                                                                           UNDER CRITICAL AIRLINE
CATHAY PACIFIC                          QUEENSWAY                                                                        HONG KONG                                            CHINA             VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
CATHERINE CASTELLO BRANCO FORTUNATTI    N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
CATHIA RAQUEL PEREIRA DA SILVA SANTOS   N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
CATIA CILENE DA SILVA PIRES             N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CATIA CILENE MARIA DA COSTA             N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
CATIA CRISTINA MURGO SILVA USINAGEM     R DOMINGOS JULIANO 899. 899                                                      SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,658.94
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CATIA DE JESUS SANTOS                   N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
CATIA GUEDES SOMAVILLA                  N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
CATIA GUEDES SOMAVILLA                  N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CATIA LUZIA OLIVEIRA DA SILVA           N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CATIANE CARDOSO DE MORAES               N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CATRINE CADJA INDIO DO BRASIL DA MATA   N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                        ALAMEDA PRAIA DE GUARATUBA
CATUSSABA HOTEL LTDA                    107                                                                              SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,259.20
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAUÃ SETA E SILVA SOUZA                 N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - INDEMNITY         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAUE CASSIANO DOS SANTOS                N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CAUE JOSE FRACAROLI SABBATINI           N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CAUE LUIZ SANTOS                        N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CAUE RODRIGUES DE SOUSA                 N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CAUE VECCHIA LUZIA                      N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAUE VECCHIA LUZIA                      N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CAUE WANECK JOFFE                       N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CAUET MARINHO CHAVES                    N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                  UNKNOWN
CAVALETTI SA CADEIRAS PROFISSIONAIS     R SANTO EURILO 360. 360                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,999.58
CAVALETTI SA CADEIRAS PROFISSIONAIS     R SANTO EURILO 360. 360                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,053.77
                                        RUA QUINTA DA CONRARIA 210.
CAVO SERVICOS E SANEAMENTO SA           210                                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $89,142.93
                                        S.7 BL.B LOC. ATO OFFICE COMPLEX
CAVOK AVIATION SERVICES LTD             11                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED




                                                                                                                                  227 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 286 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                  Creditor Name                  Address1               Address2              Address3                   City                State           Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
CAYMAN AIRWAYS                                                                                                                                                                       VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
CBOL CORPORATION - USAR BP #4013592   19850 PLUMMER ST # 1985                                                 CHATSWORTH               CA             91311-5652                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
CDF COMERCIO DE ALIMENTOS LTDA ME     RUA PAZ SN. SN                                                          BAYEUX                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $428.99
CDNETWORKS INC.                       1919 S. BASCOM AVENUE                                                   CAMPBELL                 CA             95008                          VARIOUS       ACCOUNTS PAYABLE                                                                         $38,520.00
CEARA SECRETARIA DA FAZENDA                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                          $3,225.75
                                      ST SETOR DE INDUSTRIA E ABASTEC
CEB DISTRIBUICAO SA                   S/N                                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,374.90
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECI GUEDES ALCOFORADO                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA CARDOSO PESSOA CANGUSSU       N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA DE PAULA CORTINHAS            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA DE SOUZA ORSALINO             N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA ESCHER                        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA GALVAO CIFFONI PACIORNICK     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CECILIA HELENA COMETTE CARDOSO        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA HELENA NEGRI DE MAGALHAES     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CECILIA LUIZA ANDRADE VIEIRA          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CECILIA LUZ DE ALENCAR ROCHA          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA NOGUEIRA SA                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA PEDERSOLI SADALA              N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
CECILIA RIBEIRO FRANCO                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA SABINO PERRIER                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CECILIA SCAPINI                       N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CECILIA STANCANELLI                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
CECILIA TANABE                        RUA RIO SAO FRANCISCO 300                                               CAMBO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $125.53
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CECILIA VITAL TORRES BARBOSA          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CECILIO RIBEIRO DE SOUZA              N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
CECILYA MELO MOTA                     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
CEDRO BPO E SOLUCOES EM TECNOLOGIA    AV JOAO NAVES DE AVILA 262                                              UBERLANDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $207.32
CEFA AVIATION SAS                     45 45 RUE DE LA FECHT.                                                  COLMAR                                               FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,414.50
                                                                                                                                                                                                   PENDING LITIGATION -
CEINY CRISTINE VITOR CHAVES           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELCA MARIA DOS SANTOS LIMA           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CELENE GOMES DE LIMA                  N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CELESC DISTRIBUICAO SA                AV ITAMARATI 160. 160                                                   FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,292.09
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELESTE CICCARONE                     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELESTE DE SOUZA RODRIGUES            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELESTINA BARBOSA DA SILVA            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA ALVES MONTEIRO FERNANDES        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                         228 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 287 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                   Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIA AYRES DA FONSECA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA BATISTA DE ALMEIDA FREITAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA BATISTA DE ALMEIDA FREITAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CELIA BITTENCOURT CANNAVO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIA CRISTINA PUBLIO DE ALBUQUERQUE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA CRISTINA VASCONCELOS SIECK       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA DE FATIMA CORREIA MOTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CELIA DE GENARO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA DE PAULA XAVIER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA FAGUNDES EVANGELISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA FULI VERDAN DIB                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA JESUS DOS SANTOS SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA LUIZ SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIA MARIA ASSUNCAO DE VASCONCELOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CELIA MARIA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA MARIA DE OLIVEIRA SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CELIA MARTINS VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIA REGINA BASSETTO CORAZZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA REGINA LEONEL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIA REGINA LUNO GALITESI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA REGINA MARTINS DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA REGINA SIQUIRA FONTOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA RUTE LUCAS DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELIA RUTE LUCAS DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CELIA SILVEIRO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIANY ROCHA APPELT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CELIJANE TEIXEIRA MACEDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELINA DO ROSARIO DE BARROS FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CELINA HESSMANN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
CELINA LEMOS PINTO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELINA MARIA DE FIGUEIREDO QUINA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                      229 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 288 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
                 Creditor Name                   Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELINA RUSSO GUERRATO                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELINA RUSSO GUERRATO                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CELINA TITO GARRIDO                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CELINA TITO GARRIDO                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
CELINE MARIA PALMA KARAM GEARA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
CELINE MARIA PALMA KARAM GEARA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELINEIDE DA CRUZ                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELIO ARMANDO JANCZESKI               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO CARLOS DOS SANTOS CURCIALEIRO   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELIO CARLOS PEREIRA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CELIO DE ASSIS                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO DONIZETTI DO PRADO              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CELIO EUGENIO DA SILVA PINTO          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELIO FERNANDES MOREIRA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO FERREIRA DOS SANTOS             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO JOSE DOS SANTOS                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO LUIS PENNA                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO MIGUEL DOS SANTOS               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
CELIO MONTEIRO LOBATO                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO PEREIRA DOS SANTOS              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELIO RIBEIRO JUNIOR                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELIO ROBERTO DA SILVA JUNIOR         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELIO ROBERTO DA SILVA JUNIOR         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELISMARCOS VAGNER MARTINS FILHO      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELISMARCOS VAGNER MARTINS FILHO      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELITA DA SILVA BRITO TEIXEIRA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELITO DE MOURA                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                      AV CONDESSA ELIZABETH DE
CELMAR COMERCIAL E IMPORTADORA LIMI   ROBIAN 930                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,393.10
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELMI GORTE DA SILVA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CELSO ABRAO DOMINGOS NAME JUNIOR      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CELSO ANTONIO ALVES KAESTNER          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CELSO ANTONIO LOPES                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                               230 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 289 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION -
CELSO ANTONIO LOPES                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CELSO APARECIDO VIEIRA DE ASSUNCAO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CELSO AUGUSTO LOURENCO CANUTO           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CELSO BUSATO                                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $42.62
                                                                                                                                                                                                   PENDING LITIGATION -
CELSO CHAIBEN JUNIOR                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSO FREITAS NAHON                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSO FREITAS NAHON                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CELSO MARTINS DE FREITAS                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CELSO NASCIMENTO DA SILVA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CELSO PEREIRA DA SILVA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CELSO PEREIRA MATOS                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSO PHILIPPI JUNIOR                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CELSO RODRIGO NAVARRO FERREIRA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSO SANCHES BUENO NETO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CELSO SATOSHI TANAKA                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSO SHIGUENARI ASSAHIDA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSO SOARES                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CELSON PAESE                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
CEMAESP - CENTRO DE MEDICINA AEROES     RUA DOUTOR COSAR 1261.                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,841.89
CEMIG DISTRIBUICAO SA                   AV BARBACENA 1200. 1200                                               BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $179.47
                                                                                                                                                                                                   PENDING LITIGATION -
CEMIRANDES JANAINA DA SILVA PIRES       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CENDY KAROLINE LINDEN                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CENGAGE LEARNING EDICOES LTDA           R WERNER VON SIEMENS 111.                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $28.72
                                        RODOVIA AUGUSTO MONTENEGRO
CENTRAIS ELETRICAS DO PARA SA CELPA     SN. SN                                                                BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $909.51
CENTRAL COMUNICACOES LTDA               AVENIDA VALDEMAR FERREIRA 429                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $453.47
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CENTRO AUDITIVO CAMPO GRANDE LTDA - ME -                                                                                                                                                           LITIGATION - FLIGHT
WIDEX                                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                              SAO JOSO DOS
CENTRO DE EVENTOS MORRO DO CRISTO L     RUA PARAISO 1100. 1100                                                PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $525.78
CENTRO DOS RADIADORES LTDA              ROD BR 116 6087                                                       FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,309.11
CENTRO INTEGRACAO EMPRESA ESCOLA CI     R TABAPUA 540. 540.                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $31,337.44
CENTROGRAFICA EDITORA GRAFICA LTDA      R PEDRO COLACO 55. 55                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $901.81
CENTURYLINK COMUNICACOES DO BRASIL      AVENIDA EID MANSUR 666                                                COTIA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,865.14
CEPA ACOS E METAIS LTDA                 RUA CASSIANO DOS SANTOS 348.                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $536.72
CEPSA                                   PASEO DE LA CASTELLANA, 259                                           MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                        $122,380.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CERES ALMEIDA RABELO                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CERVEJARIA AUREA LTDA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $180.41
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CESALPINO VIEIRA DO NASCIMENTO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CESAR AMORIM PALAVRAS                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
CESAR ANTONIO DA SILVA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      231 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 290 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                       Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
CESAR ARNALDO LONGO                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
CESAR AUGUSTO AMARAL                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR AUGUSTO BATISTA DE OLIVEIRA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR AUGUSTO BATISTA DE OLIVEIRA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO BERALDI                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO BEZERRA DE ALCANTARA       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO CAR OLLO SILVESTRI FILHO   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO CARVALHO DE FIGUEIREDO     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - IMPROPER
CESAR AUGUSTO CONTE DE SOUZA             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO COSTA DE CASTRO FERREIRA   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
CESAR AUGUSTO DE LIMA CARNEIRO CUNHA     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO DE NADAL                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR AUGUSTO DO NASCIMENTO OLIVEIRA     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR AUGUSTO DO NASCIMENTO OLIVEIRA     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR AUGUSTO HANSEN                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR AUGUSTO SCHLEDER DE SOUZA          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR AUGUSTO SUZIGAN                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR CONDE LIMA CRUZ                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                         AVENIDA ANTONIO THOMAZ
CESAR CONTAINERS E EQUIPAMENTOS LTD      FERREIR 3263                                                   UBERLANDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $337.30
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
CESAR DARIO MARIANO DA SILVA             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR HENRIQUE GALVAO                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR HENRIQUE GALVAO                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR HENRIQUE MARCONDES                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR IRAN SILVA DE FRANÇA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CESAR JAIME DOS SANTOS FILHO             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
CESAR LINS AUGUSTO FERREIRA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
CESAR LONGARES NUNES                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
CESAR LUIZ DIAS FILHO                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
CESAR LYONDA DA SILVA                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
CESAR MONTENEGRO JUSTO                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
CESAR MORIMOTO HATSUMURA                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                232 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 291 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                       Date Debt was
                Creditor Name                        Address1               Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CESAR PEREIRA LEITE                       N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CESAR PEREIRA LIMA LOPES                  N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CESAR RICARDO MACHADO                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CESAR ROBERTO GRACIOLI PIZZATO            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
CESAR ROBSON DE ALMEIDA                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
CESAR SADAO AZUMA ITO                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
CESAR SANTANA ALVES DE QUEIROZ            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TAM FIDELIDADE
CESAR SANTANA ALVES DE QUEIROZ            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CESARIO PINHEIRO DOS SANTOS               N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
CESE- CENTRO EDUCACIONAL SANTO EXPEDITO                                                                                                                                                                PENDING LITIGATION - CIVIL
SS LTDA. - ME                             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                          AV PROF FREDERICO HERMA JR 345.
CETESB COMPANHIA AMBIENTAL DO ESTAD       345                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $10,239.74
                                          201 SUL AVENIDA JOAQUIM
CEU PALMAS HOTEL LTDA ME                  TEOTÔNI SN                                                              PALMAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $1,172.49
                                          AV FAGUNDES DE OLIVEIRA 1580.
CEVA LOGISTICS LTDA.                      1580                                                                    DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $2,256.90
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CEZAR ALVES KOTAIT - ME                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CEZAR ANTONIO MARCON                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CEZAR EDUARDO MONTEIRO CHAVES             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CEZAR JONAS TERRA                         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CEZAR RAFAEL SOARES DE SOUZA              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CEZER AUGUSTO MANICA                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X               UNKNOWN
CFM INTERNATIONAL INC                     6440 AVIATION WAY                                                       WEST CHESTER            OH              45069-4546                     VARIOUS       ACCOUNTS PAYABLE                                                                       $2,143,590.00
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
CH AR CONDICIONADO LTDA                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CHAIANE GASS ROTILLI                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
CHAMATIVA CONFECCOES LTDA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $158.80
                                                                                                                                                                                                       PENDING LITIGATION -
CHAMIRA ZERON                             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CHANTAL MOUCHBAHANI BAU                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CHARDENEY DE OLIVEIRA CORREA JUNIOR       N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CHARINE FRANCIS ESTUDILLO SANT ANA        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CHARLENE CAROL GROBER                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CHARLES ANDRADE BLANCO                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CHARLES CESCONETTO                        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CHARLES CHANG                             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                                            233 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 292 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                   Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES CHANG                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CHARLES DA SILVA OLIVEIRA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES DE POLO                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES DE POLO                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
CHARLES DE SOUZA MAIA                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $44.88
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES DO NASCIMENTO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES HOFFMANN                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CHARLES JOHN DE OLIVEIRA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CHARLES LAUTON                        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES LIRA BRAZ                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CHARLES LUIZ DA SILVA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CHARLES PEREIRA SOUZA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
CHARLES RICARDO SOUZA SILVA           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLES ROCHA DA SILVA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLES RODRIGO LIMEIRA E RODRIGUES   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLES RODRIGO LIMEIRA E RODRIGUES   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLES SOUZA AGUIAR                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
CHARLES UBIRAJARA TEIXEIRA ANGELI     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES VINICIUS DE CARVALHO CAIRES   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES VINICIUS DE CARVALHO CAIRES   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLES WILLIAM FERREIRA DE AMORIM    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLES ZANINI PIZONI                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLEY MOTA CARNEIRO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLIE YONY CASTRO FLORES            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHARLISE COELHO BEDIM                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLOTTE ISABELLE MARIE GRAWITZ      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLOTTE ISABELLE MARIE GRAWITZ      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CHARLTON RODRIGUES JUNIOR             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
CHASMA TOURS S A                      25 DE MAYO 66 PISO:3 DPTO:3                                          CORDOBA                                              SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,997.75
CHATSFORD LTD                         148 148 CONNAUGHT ROAD WEST.                                         HONG KONG                                            HONG KONG         VARIOUS       ACCOUNTS PAYABLE                                                                          $9,199.97
CHATSFORD LTD.                        148 148 CONNAUGHT ROAD WEST.                                         HONG KONG                                            HONG KONG         VARIOUS       ACCOUNTS PAYABLE                                                                          $9,199.97
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CHAUKI EL HAOULI                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                   234 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 293 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
                 Creditor Name                       Address1                     Address2              Address3                City                  State            Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                         AV SENADOR VERGUEIRO 4766.                                                     SAO BERNARDO DO
CHAVAO CARIMBOS E CHAVES LTDA ME         4766                                                                           CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $170.94
                                         AV DR LINO DE MORAES LEME 254.
CHAVEIRO CGH LTDA ME                     254                                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,793.50
                                         AVENIDA DOUTOR LINO DE
CHAVEIRO CONGONHAS LTDA ME               MORAES L 194                                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,072.78
                                                                                                                                                                                                             PENDING LITIGATION -
CHAYANA KRISLEY STEEN KAUFFMANN          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHAYENE CAROLINE GOETTEN DE LIMA         N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHAYENNE KARINE FERREIRA GOMES           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHEILA CRISTINA NOCELIN                  N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHELITON FERREIRA DE VASCONCELOS         N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHERYLE CARLA CANTO FALCONE              N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHESCOVED DO BRASIL EIRELI ME            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHEYSA ARIELLY BIONDO                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
CHIENI COMERCIO DE ALIMENTOS LTDA        R VERBO DIVINO 1323. 1323                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,248.51
CHIENI COMERCIO DE ALIMENTOS LTDA        R VERBO DIVINO 1323. 1323                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $532.51
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                         2 F NO 1, HANGZHAN S. RD DAYUAN                                                                                                                                     UNDER CRITICAL AIRLINE
CHINA AIRLINES                           DIST, TAOYUAN                                                                  TAOYUAN                                 33758        CHINA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                         NO.199 KONGGANG 6 ROAD,                                                                                                                                             UNDER CRITICAL AIRLINE
CHINA CARGO AIRLINES /CHINA EASTERN      HONGQIAO INT’L AIRPORT                                                         SHANGHAI                                200335       CHINA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
CHINA CONSTRUCTION BANK (AS BANK
GUARANTEE ISSUER OF BANK GUARANTEE NO.   AV. BRIG. FARIA LIMA, 4440, 3O                                                                                                                                      BANK GUARANTEE NO.
1232185)                                 ANDAR                                                                          SÃO PAULO               SP                           BRAZIL            9/5/2013      1232185 (LITIGATION)          X            X              X                              UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                                                 HONGQIAO                                                                                                    UNDER CRITICAL AIRLINE
CHINA EASTERN AIRLINES                   FU JIAN                           2550 HONGQIAO ROAD    INTERNATIONAL AIRPORT SHANGHAI                                 200335       CHINA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                                                                                                                                                             UNDER CRITICAL AIRLINE
CHINA SOUTHERN AIRLINES                  NO.68, QIXIN ROAD                                                              GUANGZHOU                               510403       CHINA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHIRLES MARIA REIS SILVA                 N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHIRLIS DE MELO LEAL                     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
CHLOE BARBOSA AYOUB                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHRISLAINE MARCONI DE LIMA               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHRISSIA DANIELLY PEREIRA                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHRISTIAN ANTONY                         N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHRISTIAN ANTONY FILHO                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHRISTIAN ANTONY FILHO                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHRISTIAN AUGUSTO COSTA BEPPLER          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CHRISTIAN BRENO FERREIRA DE SOUZA        N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHRISTIAN CAMILO GIRALDO CALLE           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CHRISTIAN CESAR RIGHETTO                 N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                                  235 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 294 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIAN CUMMINGS MOTA BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIAN CUMMINGS MOTA BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIAN CUMMINGS MOTA BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIAN CUMMINGS MOTA BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIAN DENIS HEIDEN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIAN FRIEDRICH MEIER NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CHRISTIAN HELMER                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CHRISTIAN HERNAN GUEVARA LUNA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIAN VITOR LIMA SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE ALVES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE ALVES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE CAMARGO ANTUNES REZENDE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIANE DE OLIVEIRA LANDGRAF PINTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CHRISTIANE DUTRA VIEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIANE GOMES RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIANE GOMES RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE LUCI QUINTA DA FONSECA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CHRISTIANE MARIA DOS SANTOS BORBA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE PEREIRA SIMOES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE PERES CALDAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CHRISTIANE RODRIGUES DE LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE SCAGLIONI DANTAS RIBEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTIANE TEIXEIRA VASCONCELLOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CHRISTIANE VILAR CALDEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CHRISTIANNE DAS GRACAS SCHIRMER         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CHRISTIANNE DAS GRACAS SCHIRMER         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIANO ALVES DE MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTIANO OSCAR WIDE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CHRISTIANO SILVA NUNES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CHRISTIANO SILVA NUNES                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $71.21
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTINA DA LUZ COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       236 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 295 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTINA HIRAYAMA SERAMISU YOSKIKAWA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTINA MARIA MONTENEGRO BARBOSA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTINE KAMPMANN BITTENCOURT          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTINE KAMPMANN BITTENCOURT          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CHRISTINE PESSOA PORTO SALLES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTOPHER DIEGO NEIVERTH              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTOPHER GIESEN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTOPHER KENT BENBOW                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRISTOPHER SANTANNA MACHADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRISTOVAO DE MAGALHAES GOMES FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRYSTIAN CASTRO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRYSTIAN GUIMARAES VAZ DE CAMPOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHRYSTIAN MENESES RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CHRYSTIAN TRINDADE PALLARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL CIA DE SEGUROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL CIA DE SEGUROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL CIA DE SEGUROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB DO BRASIL COMPANHIA DE SEGUROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB SEGUROS BRASIL S A                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB SEGUROS BRASIL S.A.               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB SEGUROS BRASIL SA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB SEGUROS BRASIL SA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CHUBB SEGUROS BRASIL SA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN




                                                                                                       237 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 296 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                          Address1              Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CHUBB SEGUROS BRASIL SA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
CHUBB SEGUROS BRASIL SA                    AV. REBOUÇAS, 3970 - PINHEIROS                                         SAO PAULO               SP              05402-600    BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $400,248.67
CIA DE SANEAMENTO BASICO DO ESTADO         R COSTA CARVALHO 300. 300                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $40.24
                                           ROD REGIS BITTENCOURT 1400.
CIA DISTRIBUIDORA DE MOTORES CUMMIN        1400                                                                   TABOAO DA SERRA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $14,049.03
                                           ROD REGIS BITTENCOURT 1400.
CIA DISTRIBUIDORA DE MOTORES CUMMIN        1400                                                                   TABOAO DA SERRA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,762.82
                                           AVENIDA GOVERNADOR BLEY 186.
CIA ESPIRITO SANTENSE SAN CESAN            186                                                                    VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $32.55
                                                                                                                                                                                                       PENDING LITIGATION -
CIBELE CARDOSO ROBERTI                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
CIBELE COELHO SETTE CAMARA                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CIBELE DE LIMA TAKENAKA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CIBELE DE MELO FERREIRA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CIBELE DO CARMO MORALES CLAES              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CIBELE ROCHA AMARO                         N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CIBELE VIEIRA TEIXEIRA COELHO              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CIBELLE DE FATIMA SANTOS RODRIGUES         N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CIBELLE DIAS DE ARAUJO RAMOS               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CIBELLE GOMES DA COSTA                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CIBELLE PINTO FREIRE ROCHA                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CIBELLE PINTO FREIRE ROCHA                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CICERA RITA DE PAIVA                       N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO ALVES DA SILVA JUNIOR               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO AMARO DA SILVA                      N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CICERO ANTONIO DA SILVA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CICERO APARECIDO DA SILVA                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO APARECIDO DA SILVA                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO BATISTA HORA                        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CICERO BECHUATE LEONEL                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CICERO COSTA AGUIAR                        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO DANIEL DA CONCEICAO ALVES PEREIRA   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO DIAS DE SOUZA                       N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO DIAS DE SOUZA                       N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
CICERO DOS SANTOS                          N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO DOS SANTOS FILHO                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CICERO ENEDINO DA SILVA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                            238 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 297 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                Creditor Name                       Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION -
CICERO ERNESTO DA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CICERO FERREIRA DA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CICERO FERREIRA NONATO FILHO             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CICERO LOPES RODRIGUES                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CICERO LUIZ CANDIDO ALVES                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CICERO MIGUEL KAVA                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CICERO RENAILTON ALVES DA SILVA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CICERO RIATOAN FERREIRA AMORIM MARQUES   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CICERO RIATOAN FERREIRA AMORIM MARQUES   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
CICERO ROSENDO DA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CICERO SAMARIO LOPES DE SOUSA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CICERO SIQUEIRA                          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CID JOSE RIBEIRO FILHO                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CID RIBEIRO DA CRUZ JUNIOR               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CID ROMERO INACIO DOS SANTOS             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CIDALIA PASCHOAL VIANA                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CIDIANE MORETTO                          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CIDICLEI DE SOUZA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CIDICLEI DE SOUZA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
CIL DISTR DE ALIMENTOS INDIVIDUAL E      RUA AURIVERDE 1679.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,018.17
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CILENE APOMPLO MALTEZ                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - BOARDING
CILENE DE ANDRADE SARMANHO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
CILENE DE MELO LIMA                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CILENE MARIA SANTOS                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PROMOTIONS /
CILENE NUNES FERREIRA MARGUERITO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CILENE VON GROL FERREIRA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CINARA ESPINDOLA DE SOUZA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CINARA MARTINS                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
CINARA NAVES CARRASCOZA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CINARA RIBEIRO COSTA MELO LIMA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CINARA ROCHA CHRISTOFOLI                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CINARA ROCHA CHRISTOFOLI                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - GENERAL
CINDY DEL CARMEN CASTILHO CASTAEDA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
CINDY HU                                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                             239 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 298 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINDY HU                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTHIA BARBALHO RIBEIRO LOPES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CINTHIA CREPALDI FERREIRA                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $48.36
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHIA FAISSAL PESSOA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTHIA GABRIELA BORGES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
CINTHIA GONCALVES SANTOS SIQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
CINTHIA GONCALVES SANTOS SIQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHIA MANCINE COELHO DE CAMPOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHIA MASUMOTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTHIA MCLEOD                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTHIA MENEZES RANGEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
CINTHIA MENEZES RANGEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHIA MICHELLI MELLO DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHIA MOTA AQUINO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHIA MOTA AQUINO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTHIA SAYURI SATO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTHIA VIANA DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTHYA CARVALHO DE ARAUJO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTHYA SCHEPIS FURTADO DE MELLO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTIA ABRANTES VIEGA CAMELO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
CINTIA AMORIM RODRIGUES ARAUJO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTIA APARECIDA CAMPOS DE SOUZA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTIA BEATRIZ CORDEIRO LOPES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTIA BEATRIZ CORDEIRO LOPES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTIA CORSINI FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
CINTIA DE ALVARENGA LINHARES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTIA ELISA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
CINTIA FATIMA BACK                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTIA FEITOSA SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
CINTIA FINARDI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   240 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 299 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTIA FLAVIA DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
CINTIA GUIMARAES DE SOUSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
CINTIA KELB PIRES DIAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTIA KELMER MENDES CARNEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
CINTIA LEMOS DE PAULA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
CINTIA LOURENCO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
CINTIA MACEDO PEREIRA DA COSTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
CINTIA PATRICIA COSTA MESQUITA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTIA RAQUEL SOARES PINHEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
CINTIA RIBEIRO SILVA PAIXAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTIA ROCKENBACH PIRES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTIA RODRIGUES BULHOES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTIA SANTOS LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
CINTIA SOUZA GOES DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - IMPROPER
CINTYA MOROTI FERDINANDI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CINTYA SOMMER GENARO PONCE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIONE DOS SANTOS VIEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - IMPROPER
CIRCE APARECIDA DE CARVALHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
CIRCE OLIVEIRA ALMEIDA BRETZ     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
CIRINEU YASUDA ALVES DE LIMA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
CIRLENE ALVES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRLENE DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRLENE MARIA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRO ALBUQUERQUE TELLES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRO ALBUQUERQUE TELLES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRO JOSE SALAROLLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRO LEDOUX SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
CIRO LOYOLA TESSARI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
CIRO THIAGO NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CIRURGICA PARANHOS LTDA ME                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,556.63
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
CISSA ALICE PEREIRA NEVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                241 of 1258
                                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                  Pg 300 of 1367
                                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                                  Case No. 20-11598
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Date Debt was
                 Creditor Name                           Address1                    Address2              Address3                 City                State             Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CISSA ALICE PEREIRA NEVES                    N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                 UNKNOWN
CITIBANK (AS LENDER, FUEL DERIVATIVES)       399 PARK AVENUE, 7TH FLOOR                                                    NEW YORK               NY               10043                           VARIOUS       DERIVATIVE CONTRACT (FUEL)    X            X                                            $1,997,191.50
                                                                                                                                                                                                                 UNCOLLATERALIZED STANDBY
CITIBANK (AS STANDBY LETTER OF CREDIT ISSUER                                                                                                                                                                     LETTER OF CREDIT NO.
OF STANDBY LETTER OF CREDIT NO. 69615368)    AV. PAULISTA, 1111 - 10O ANDAR                                                SÃO PAULO              SP                            BRAZIL            3/28/2018      69615367                      X            X                                            $1,589,000.00
                                             AV. CAMINO REAL 456 501 SAN
CITIBANK DEL PERU S.A.                       ISIDRO                                                                        LIMA                                    LIMA27       PERU               VARIOUS       ACCOUNTS PAYABLE                                                                               $64.72
CITY HOTEL S.A.                              BOLIVAR 160                                                                   BUENOS AIRES                                         ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                            $5,009.87
CITY SIDE SERVICES LLC                       9429 TRADEPORT DR                                                             ORLANDO                FL               32827-5361                      VARIOUS       ACCOUNTS PAYABLE                                                                            $1,535.94
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
CITYJET                                      ATTN: AGNIESZKA LIPINSKA         REVENUE ACCOUNTING                                                                                                   VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN

CIVIL AVIATION AUTHORITY                     CANARY WHARF, E14 4HD                                                         LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                             BASE DE MANTENIMIENTO LAN
CIVIL AVIATION SURINAME                      CHILE.                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CJA CAMPOS COMERCIO E SERVICOS ME            N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLAIDE CONCEICAO CORREA DA COSTA             N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLAIR BERTOGLIO JUNIOR                       N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
CLAISON DE ANDRADE RIBEIRO                   N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLAITON JORGE DE OLIVEIRA JUNIOR BRASILEIRO N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLAITON ROBERTO SCHOEMBERGER                 N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
CLAITON SANTOS DA SILVA                      N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLARA ALEIXO BARONI                          N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLARA ASSIS DA SILVA                         N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLARA CARVALHO DE ALVES PEREIRA              N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA CARVALHO DE PAULA MACHADO              N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA CHRISPIM                               N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
CLARA DE AVELLAR BREW COUTO                  N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA DE SOUSA MENDES                        N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLARA DUARTE GUIMARAES                       N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA KNEESE DE MORAES BASTOS                N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA MARIA DALTO FRANZOTTI                  N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA MARIA GOMES DE OLIVEIRA                N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
CLARA ODETE MAYRINK DE OLIVEIRA              N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLARA SA MACEDO DANTAS                       N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLARA SA MACEDO DANTAS                       N/A                                                                           N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN




                                                                                                                                    242 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 301 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                 Creditor Name                      Address1           Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARA SIRQUEIRA ROCHA                     N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARA STEFANELLO SAKIS                    N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
CLARA VASCONCELOS TAVEIRA                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARA WISNESKY FERREIRA DE SOUZA          N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARA WISNESKY FERREIRA DE SOUZA          N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CLARENCIO MAGALDI FILHO                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARIANA MARINHO DO AMARAL COSTA          N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARICE AMORIM DE ALBUQUERQUE             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARICE DA SILVA E PAULA                  N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CLARICE DE SA PIRES CARVALHO              N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
CLARICE DO CARMO FERNANDES PEREIRA        N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
CLARICE HENRIQUE DIAS                     N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARICE LIMA PONS LANDA                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARICE PEREIRA PINTO                     N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSA CASSOL DALMOLIN                  N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
CLARISSA DA SILVA RECIO                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSA DE SOUZA ANDRADE                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSA DE SOUZA ANDRADE                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
CLARISSA DE SOUZA ANDRADE                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSA MAIA DE AQUINO                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSA MAIA DE AQUINO                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CLARISSA NEPOMUCENO CAETANO SOARES        N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CLARISSA PEREIRA BAUMANN                  N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSA PEREIRA DE CARVALHO KRUSCHEWSK   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
CLARISSA SANCHES SILVA DA ROSA            N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CLARISSA VIEZZER ALVES                    N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CLARISSE NUNES DE CARVALHO                N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSE PANTUSO MONTEIRO                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLARISSIA GAIK                            N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                          RUA VITORIO NUNES DA MOTTA
CLARO SA                                  200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $129,862.26
                                          RUA VITORIO NUNES DA MOTTA
CLARO SA                                  200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $16,827.08




                                                                                                                       243 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 302 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                     Address1          Address2              Address3                  City                State            Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,927.25
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,915.31
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,806.66
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,692.66
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,066.28
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,975.63
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,792.00
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,497.68
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,213.80
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,140.48
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,782.49
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,461.19
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,378.54
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,171.91
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $986.82
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $502.60
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $426.66
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $181.50
                                      RUA VITORIO NUNES DA MOTTA
CLARO SA                              200. 200                                                           VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $171.41
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLASS TOUR PASSAGENS E TURISMO LTDA   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLASSE TURISMO LTDA                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
CLASSICA TOUR VIAGENS E TUR EIRELI    RUA ATLÂNTICA 100. 100                                             VARZEA GRANDE                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $657.84
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
CLAUBERHSON MENEZES DE OLIVEIRA       N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUCIO LUIZ MONTEIRO                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUCIO LUIZ MONTEIRO                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDECI ALVES DE ALENCAR             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDECIR MONTEIRO FURTADO            N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDEILTON JOSE DOS SANTOS           N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDEMIR COSTADELE                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDEMIR DA SILVA RAMOS              N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDEMIR DE SOUZA                    N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDEMIR DOS SANTOS                  N/A                                                                N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDEMIR DOS SANTOS BERSOCANO        N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDEMIR FAVARETTO                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                   244 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 303 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CLAUDEMIR PEREIRA PINTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDETE TEIXEIRA SOARES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDEVIR NUNES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA ANDREA ROCCO CHAVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA ANDREZZA SILVA VIEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
CLAUDIA BERGAMASCHI FERREIRA LEITE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA BICUDO PIMENTA DE CAMPOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CLAUDIA BONETTI FREITAG                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CLAUDIA CAROLINE BENEDETTI FLORSZ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA CARPIGIANI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA CHAGAS DA ROCHA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA CHAGAS DA ROCHA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CLAUDIA CIBELLE PEREIRA DE CARVALHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA CRISTINA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA CRISTINA DALMEIDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA CRISTINA FERNANDES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA CUNHA FONSECA RIBEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA DA SILVA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA DE AGUIAR GOMES MELO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
CLAUDIA DE OLIVEIRA CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CLAUDIA DENISE ISRAEL NUNES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
CLAUDIA DENISE SACUR MARQUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CLAUDIA DIEGUES DE ABREU                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
CLAUDIA EDINA BORTOLON                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA ELAINE PERES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA ELISA MOCELIN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
CLAUDIA ELISA MOCELIN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PROMOTIONS /
CLAUDIA ELIZA MEDEIROS DE MIRANDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN




                                                                                                       245 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 304 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA EPPINGER                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA EPPINGER                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA FERNANDES CAMPONEZ DE ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA FIGUEIREDO CESAR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA FIGUEIREDO CESAR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA FIGUEIREDO CESAR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA FIGUEIREDO CESAR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA FRANCA DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CLAUDIA GARCIA RIBEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA GERMANA CAVALCANTI RESENDE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA GIARDINI GANDOLFO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA GILDA ZAWADZKI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA GONCALVES DUARTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA GUIMARAES FIUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA GUIMARAES FIUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA GURGEL TODESCAN PORTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - ON-BOARD
CLAUDIA HAKIM                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA JANETTE BOUTROS CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA JANICE DE BARROS CAMPOS FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CLAUDIA KOHLS MARQUES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA LANG REVKOLEVSKY                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA LANG REVKOLEVSKY                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA LEPKOSKI SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CLAUDIA LIRIA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA LORENA ARAUJO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CLAUDIA LUVIZETTO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CLAUDIA LYZANDRA MENEZES PALHETA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
CLAUDIA MACIEL ENES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
CLAUDIA MACIEL ENES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                          246 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 305 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MAMEDE TOFANO CAMELO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MARCARENHAS MOURAO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
CLAUDIA MARCIA SARAIVA BUENO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLAUDIA MARIA DA SILVA SANTOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA MARIA DE MELO COSTA AZEVEDO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MARIA DUARTE DE SA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA MARIA FONSECA FIRMO GONCALVES DE                                                                                                                                             LITIGATION - BOARDING
CASTRO                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MARIA M. B. GRACA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CLAUDIA MARIA MARQUES DE CARVALHO                                                                                                                                                    PENDING LITIGATION - CIVIL
FELIPPO                                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
CLAUDIA MARIA SCARPATI FAUSTINI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MARIAH FARAH                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA MARINA TONETTO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLAUDIA MARTINS DA COSTA ALMEIDA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA MATIELLO                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA MENEZES MIBIELLI DE SOUZA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MIRANDA DE FREITAS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA MONTEIRO MAGALHAES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA MORENO DE PAOLI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIA OLIVEIRA DE PAIVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA PALOMA MAGALHAES PRADO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA PORTO BITTAR ELBEL              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA QUEIROZ FARIAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA QUEIROZ FARIAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIA REGINA BUENO LIMA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
CLAUDIA REGINA DE OLIVEIRA CAVALCANTE   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIA REGINA DINIZ GRANADO DE SOUZA   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIA REGINA GIRANI TEJOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
CLAUDIA REGINA GOMES CORREIA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                        247 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 306 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                       Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDIA REGINA GOMES CORREIA            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDIA REGINA GOMES MACHADO            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDIA REGINA VERSIANI FERNANDES       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDIA RESEM PAIXAO                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDIA RIBON GALAZI BELIZARIO          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDIA ROCHA MONTEIRO CARVALHO         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDIA RODRIGUES                       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDIA RODRIGUES MARTINS               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - ACCIDENT /
CLAUDIA RODRIGUES PINTO AVILA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INCIDENT                       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDIA ROSA ROMERO                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - GENERAL
CLAUDIA SILVA PAGOTTO CASSAVIA          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
CLAUDIA STROBINO DE MARINO              AV RICARDO BALBIN 4901                                         LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $806.97
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
CLAUDIA SUZANA SOARES VALENTE           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDIA TALARICO NOLASCO                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDIA TEIXEIRA ANTONIO LARANGEIRA     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDIA TERESINHA GONCALVES LOPES       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDIA VITORIA DE SOUSA CORREA CESAR   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDIANA DA SILVA SANTOS               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDIANA DE SOUZA SANTOS               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDIANE CASTOR DE BARROS PADUA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDIENE DE JESUS                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDILENE DIAS GUIMARAES               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
CLAUDILENE GONÇALVES RODRIGUES                                                                                                                                                              PENDING LITIGATION - CIVIL
EVANGELISTA                             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
CLAUDILENE GONÇALVES RODRIGUES                                                                                                                                                              PENDING LITIGATION - CIVIL
EVANGELISTA                             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDINE NASCIMENTO SILVA DE ALMEIDA    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDINEA SANTOS ALMEIDA                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDINEI ARCELINO HEBLING              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
CLAUDINEI DA SILVA OIER                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDINEI GILBERTO GLAUSER              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CLAUDINEI GILBERTO GLAUSER              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
CLAUDINEI LIMA DE OLIVEIRA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                               248 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 307 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI NOEL FREIRE               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI PEREIRA DA SILVA          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI PROCOPIO KESSLER          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI RODRIGUES DA SILVA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI SANTIAGO DA SILVA         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI SANTOS BACELAR            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEI SPOLARHIC                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CLAUDINEIA ANGELO VIEIRA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CLAUDINEIA ANGELO VIEIRA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEIA FAGUNDES                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CLAUDINEY FERREIRA MAIA                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $23.07
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEY LOPES CARVALHO            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDINEY PRUDENCIO DO NASCIMENTO   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDINO NILTON GADENS              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CLAUDIO ADILSON GONCALEZ            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO ALBERTO LARRAT FROES        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO ALBERTO LARRAT FROES        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO ALBERTO LARRAT FROES        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CLAUDIO ALBERTO PEIRONE             RETA 621 2 B                                                    BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $699.95
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDIO ALEXIS RODRIGUEZ CASTILLO   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDIO ALEXIS RODRIGUEZ CASTILLO   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO ALEXSANDRO DA SILVA         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDIO ANDRE TEIXEIRA RIBEIRO      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDIO ANSBACH ZANETTI             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO ANTONIO DI LEGO             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDIO ANTONIO MARTINS             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CLAUDIO ANTONIO TARRAF NETO         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
CLAUDIO ARAUJO ROCHA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CLAUDIO BALZAN                      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
CLAUDIO BEZERRA DA SILVA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO BUZON                       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - GENERAL
CLAUDIO CARVALHO CUNHA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
CLAUDIO CASTRO SALES                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                            249 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 308 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO CICERO ALVES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLAUDIO CORREA RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO COSTA STOLL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO CRUZ SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLAUDIO CURVELLO BITENCOURT           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO DA CUNHA CAVALCANTI NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
CLAUDIO DA PAIXAO ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO DA SILVA GUSMAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
CLAUDIO DE MIRANDA MEDEIROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO DE SOUZA ALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO DO CARMO DOMINGUEZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO EMILIO CINTRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO EMILIO CINTRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLAUDIO ESPERANCA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO FERNANDES CABRAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO FERNANDO CURTOLO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO FERNANDO DE MOURA MELLO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLAUDIO FRAGA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO FREALDO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO GABRIEL DE CAMARGO,           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLAUDIO GEORGES KERAMIDAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLAUDIO GOMES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO GOMES DE LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
CLAUDIO GOMES PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO GURGEL PINHEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO GURGEL PINHEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO HENRIQUE COELHO DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
CLAUDIO HENRIQUE COELHO DE CARVALHO                                                                                                                                               PENDING LITIGATION - CIVIL
FILHO                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO HENRIQUE JESUS DE MELLO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLAUDIO ISOLANI DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLAUDIO JORGE FLORES WALSH            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     250 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 309 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                       Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO JORGE FLORES WALSH               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO JORGE FLORES WALSH               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO JOSE DE ALENCAR                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO JOSE DE ALENCAR                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO JOSE DOS SANTOS                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDIO JOSE SILVA FELIZOLA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO LADEIRA AVILA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDIO LEVI CAMPOLINA ALTIVO            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO LUCIANO CARLOS CORRADE           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO LUIS DA SILVA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO LUIS MATOS GUIMARAES FILHO       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO LUIS MOREIRA DOS SANTOS          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO LUIS MOREIRA DOS SANTOS          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
CLAUDIO LUIZ DE SOUZA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
CLAUDIO LUIZ DE SOUZA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO LUIZ OLIVEIRA ARAUJO             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO LUIZ SEBBEN                      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO LUIZ URSINI                      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CLAUDIO MARCOS DE OLIVEIRA               RUA SERRA DO MAR 54                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $34.54
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDIO MARIANO MARCONDES FERRAZ         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDIO MARIANO MARCONDES FERRAZ         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO MATSUMOTO                        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO MAURICIO FREDDO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO MERCADO LOBO FILHO               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
CLAUDIO NHUCH                            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO PINHEIRO DOURADO                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO RAMIRO DUARTE                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO REGO VIEIRA MARTINS              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
CLAUDIO RIBEIRO CALCADOS ME              R CONSELHEIRO MAFRA 443                                         FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $83.35
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO ROBERTO CAETANO MARQUES          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLAUDIO ROBERTO CAETANO MARQUES          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
CLAUDIO ROBERTO CARVALHO JUNIOR          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
CLAUDIO ROBERTO COSTA DOS SANTOS SILVA   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                                 251 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 310 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIO ROBERTO LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIO ROBERTO LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIO ROBERTO MARCOLINO DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIO ROBERTO MAZARI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIO ROBERTO ROSSI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIO RODRIGUES NUNES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIO SERGIO FERREIRA ALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
CLAUDIO STHWAMBACH                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIO TRINCANATO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIO VICENTE PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLAUDIOMAR OLIVEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDIONOR GUEDES SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIONOR TRINDADE COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAUDIONOR TRINDADE COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAUDYA MONNTINELLY BEZERRA DA SILVA                                                                                                                                                 LITIGATION - BOARDING
ALBUQUERQUE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAYTON ALISON MAGNO NOVAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAYTON ANDRADE ROSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAYTON CESAR PEREIRA DE SOUSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAYTON DOS SANTOS BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAYTON EUGENIO NUNES ROCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAYTON FRAGA VASQUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAYTON FRANCISCO DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAYTON GOMES MARTINS DE FREITAS SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAYTON NUNES DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAYTON ROBERTO OLIVEIRA POLAINO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLAYTON SAVOIA SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLAYTON XAVIER DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLEA MASCARENHAS CARMO CARVALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLEA MASCARENHAS CARMO CARVALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEA SIMONE MESPANHOL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEBER ALVES DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEBER CARVALHO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEBER CARVALHO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        252 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 311 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBER COCHITO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLEBER DE CARVALHO RODRIGUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER DE OLIVEIRA MOURA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER DOS SANTOS FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER ELIZIO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER ENBEL DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBER FERNANDES DIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER GEOVANI FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CLEBER GOMES DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER HENRIQUE SERAFIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLEBER MARCIAL AGUILAR VERQUIETINI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER MARQUES DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBER MARTINEZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER PATRICK LOPES FADINI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CLEBER PEREIRA RESENDE DE SOUSA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBER ROBERTO RAMALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER RODRIGUES DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBER ROGERIO CARNEIRO LOPES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBER SANTOS DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBERSON BENEVENUTTO DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBERSON BENEVENUTTO DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBERSON COSTA MAIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBERSON DE BRITO BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBERTON BORGES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBIO NASCIMENTO DE ARAUJO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBSON DA COSTA DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
CLEBSON DE ARAUJO PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEBSON OLIVEIRA BELEM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEBSON SILVA MATOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLECI PAVAN CANEPPELE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLECIO DA CUNHA FREIRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLECIO DE LIMA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                    253 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 312 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
CLECIO FERREIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLECIO RIBEIRO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLECIO SOARES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLECIO SOARES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEDEMAR PAGOTO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEDIR VIEIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEDIR VIEIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEDIVAL DA SILVA MOTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEICEY PINHEIRO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEICEY PINHEIRO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDE APARECIDA CAMARGO GONCALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLEIDE APARECIDA OLBI FARI ALVES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEIDE APARECIDA PARIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDE BARBARA NERES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEIDE BATISTA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEIDE DE LIMA DAMASCENO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEIDE FEITOSA PEREIRA DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDE GREZOLE MONTEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLEIDE MARIA DE ALVARENGA MOREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDE MOURA DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDIANE AMARAL SANTANA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDIANE RODRIGUES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDIMAR TEIXEIRA BASTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIDSON DE MELO ANUNCIACAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEILDES MUNIZ DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEILDES MUNIZ DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CLEILSON SANTANA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEILTON CESAR FERNANDES NUNES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
CLEILTON CESAR FERNANDES NUNES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIMILSON ALVES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEIR ELY MOLLER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CLEISON RANIERE VIEIRA DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CLEISSON DOS SANTOS SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    254 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 313 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
CLEITO TEODORO DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON APARECIDO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON CARLOS APOLINARIO DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON CESAR STAINE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON DA ROCHA PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON FANTIN REZENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON IGOR MARTELLO RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON NASCIMENTO GOMES DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON OLIVEIRA BARBOSA CLEPALDI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON OLIVEIRA DE DEUS CAVALHEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON RIBEIRO DE SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLEITON ROBERTO OLIVEIRA DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON SILVA FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON SIQUEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON SIQUEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEITON VINICIUS DE PAULA BRONZATT    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON WILLIAM KRAEMER POERNER       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEITON ZAUZA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLELIA ALVES RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLELIA DA SILVA BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
CLEMILDA SILVA CLEMENTINO ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLENILCE DE LIMA BECKMAN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLENILCE DE LIMA BECKMAN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLENILDA ANA DA CONSOLACAO SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLENIRA CRISTINA DA SILVA BARBOSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLENIRA CRISTINA DA SILVA BARBOSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
CLEO DE ALMEIDA ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEODETE FERRARI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CLEOMAR CAIXETA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEOMAR NOEL BARROS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
CLEOMAR SANTOS DE JESUS JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEOMARIO DOS SANTOS CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEOMARIO DOS SANTOS CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
CLEOMARIO DOS SANTOS CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     255 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 314 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                 Creditor Name                 Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEOMENES DOS SANTOS FERRO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEOMENES DOS SANTOS FERRO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CLEONICE CORREA PONTES LENTINI      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CLEONICE LIMA SILVANO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEONICE NOEL BARROS MEIRA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEONILSON COSTA DE MOURA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - SPECIAL
CLERIMAR GANDOR DE MELLO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
CLERISTON AUGUSTO NOIA ME           LOT IND ARNALDO PAIVA S/N. S/N                                         RIO LARGO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,979.48
                                                                                                                                                                                                PENDING LITIGATION -
CLERISTON SANTANA ALVES             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
CLESIO ALENCAR REINIG               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CLESIO VAGNER FENILLE               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
CLEUBER FREITAS OLIVEIRA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEUBIS ALVES DOS REIS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEUBIS ALVES DOS REIS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUCIR MICHELOTTO                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUDA CUSTODIO FREIRE              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUDA CUSTODIO FREIRE              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEUDISSON SALES BEZERRA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CLEUMA IVETE SOARES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CLEUMA IVETE SOARES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
CLEUNETE TEREZINHA ALBARELLO        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUNICE ALVES BATISTA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUNICE MADALENA DA SILVA SIMOES   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
CLEUSA DE LIMA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
CLEUSA DE SOUZA FAJARDO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUSA DELLA FLORA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUSA DO NASCIMENTO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEUTON BAYMA DE SOUZA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEUVER SOARES FERREIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
CLEUVO ROCHA DA SILVA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
CLEUZA DA PAIXAO COSTA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                   256 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 315 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLEUZA LOPES FEITOSA DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEUZEMER SORENE UHLENDORF               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEUZEMER SORENE UHLENDORF               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEVELAND LEMOS CARDOSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEVELAND LEMOS CARDOSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLEVERSON DE ALMEIDA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLEVERSON DE MELO SARMENTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLEVERSON GIL INACIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEVERSON GILLIET RATACHESKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLEVERSON NUNESDE SOUZA SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLEVERSON ROBERTO MAFRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLEVERSON SOARES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLEVERTON ANTONIO DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLEVERTON DE SOUZA OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CLEYDSON OLIVEIRA MOREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLICIANE CAVALCANTE ERASMO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
CLIO ROBISPIERRE CAMARGO LUCONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
CLIO ROBISPIERRE CAMARGO LUCONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLIO ROBISPIERRE CAMARGO LUCONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM WEBSITE      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLIO ROBISPIERRE CAMARGO LUCONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLIO ROBISPIERRE CAMARGO LUCONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CLODOALDO ANZOLIN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLODOALDO GOMES LACERDA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLODOALDO GOMES LACERDA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLODOALDO TOCCHETTO SPEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLODOALDO TOCCHETTO SPEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLOVES MARTINS SANTANA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLOVIS BARIONI BONADIO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLOVIS BATISTA CASTANHEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CLOVIS CARBONE JUNIOR                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CLOVIS CAVALCANTI DE ALBUQUERQUE FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        257 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 316 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                              Date Debt was
               Creditor Name                          Address1                     Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                                Total Claim
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLOVIS DE CARVALHO TORRES                 N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLOVIS LIRA DA ROCHA                      N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CLOVIS PENALVA MONTEIRO                   N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CLOVIS SCHAEFFER SELAU                    N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
CLUBE DE PERMUTA FRANQUEADORA LTDA        N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CLUBE DO GATO DO PARANÁ                   N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                  UNKNOWN
                                          RUA PAULO GRAESER SOBRINHO
CLUBE DO MALTE COM ELETRONICO LTDA        305. 305                                                                       CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $116.08
                                                                                                                         SAO JOSE DOS
CNM COMERCIO DE ALIMENTOS EIRELI          AV ROCHA POMBO SN                                                              PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1,860.16
                                                                                                                                                                                                              POTENTIAL OBLIGATION
                                                                                                                                                                                                              UNDER FREQUENT FLYER
CNOVA COMERCIO ELETRONICO SA              RUA JOAO PESSOA 83                                                             SAO CAETANO DO SUL                      9520010      BRAZIL            VARIOUS       PROGRAM                        X            X                                                UNKNOWN
COCESNA                                   P.O.BOX 660 TEGUCIGALPA                                                                                                                               VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
CODE STUDIO ED E EDITORACAO LTDA          RUA FOLIX DELLA ROSA 363. 363                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $299.08
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - DELAY /
CODECON                                   N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
CODECON                                   N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                  UNKNOWN
CODIREY S.A.                              HALL ARRIBOS A. I. DE CARRASCO                                                 CANELONES                                            URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                              $225.70
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - SERVICE
COELHO E COELHO SPACE CONSTRUTORA LTDA.   N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         PROVIDER                       X            X              X             X                  UNKNOWN
COIMBRA IMOVEIS LTDA ME                   R GALDINO VELOSO 411                                                           SANTAREM                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,406.10
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
COIMBRA VIAGENS E TURISMO LTDA            N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                  UNKNOWN
COLUMBUS MCKINNON DO BRASIL LTDA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $1,993.97
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
COMAIR                                                                                                                                                                                          VARIOUS       AGREEMENTS                     X            X                                                UNKNOWN
COMANDO DA AERONAUTICA                    AVENIDA GENERAL JUSTO 160                                                                                                                             VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
COMANDO DA AERONAUTICA                    AVENIDA GENERAL JUSTO 160                                                                                                                             VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
COMANDO NORTE COMERCIO DE BATERIAS        ROD BR-010 508.                                                                IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $2,186.50
COMAPE COML PEC SERV EQUIP LTDA ME                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                                 $36.43
                                          AVENIDA ROQUE PETRONI JUNIOR
COMARCH SISTEMAS LTDA                     1089.                                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $26,256.81
COMERCIAL ANBYN SRL                       AV. GRAL MOSCONI 2654                                                          BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                              $1,023.84
COMERCIAL BEBIDAS ESPUMANTES SUL LT                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                                 $25.45
COMERCIAL MULTFER GUACU EIRELI                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                              $1,772.14
COMERCIAL PETTA LTDA ME                                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                              $1,546.05
COMERCIAL QUEENS CONVEYANCE               6751 FORUM DR STE 200                                                          ORLANDO                  FL             32821-8089                     VARIOUS       ACCOUNTS PAYABLE                                                                              $3,036.00
COMERCIAL VALMAMS DE ALIMENTOS LTDA       AV DUQUE DE CAXIAS 4355. 4355                                                  CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $128.34
COMERCIALIZADORA ZENTA GROUP SPA          SAN PIO X2460                    OF 1 2460                                     PROVIDENCIA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                            $287,826.35
COMERCIO DE MANGUEIRAS RODOLMANG LT       R DONA MARIA QUEDAS 134. 134                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1,142.41
COMERCIO DE PANOS E SACARIA 3 IRMAO       R 21 DE ABRIL 865. 865                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1,900.57
COMFIRME ON LINE SERV INFORMACOES L       PRACA PIO X 55                                                                 RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $7,765.23
COMFORT INN & SUITES                      85 AMERICAN LEGION HWY                                                         BOSTON                   MA             02124                          VARIOUS       ACCOUNTS PAYABLE                                                                             $91,298.11
COMISSÃO DE DEFESA DO CONSUMIDOR -                                                                                                                                                                            PENDING LITIGATION - CIVIL
CÂMARA DOS DEPUTADOS                      N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - RATES             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
COMISSÃO DE DEFESA DO CONSUMIDOR -                                                                                                                                                                            LITIGATION - REBOOKING /
CODECON/RJ                                N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION FEE               X            X              X             X                   UNKNOWN
COMMISSIONER OF TAXATION                  SN 13TH WEST, P.O. BOX 100                                                                                                                            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
COMPANHIA BRASILEIRA SOLUC SERVIC         AL XINGU 512. 512                                                              BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,283,565.16
COMPANHIA DE AGUA E ESGOTOS DA PARA       R FELICIANO CIRNE S/N. S/N                                                     JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                 $28.18
COMPANHIA DE ELETRICIDADE DO ESTADO       AV EDGARD SANTOS 300. 300                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $674.70
COMPANHIA DE SANEAMENTO AMBIENTAL D       AV SIBIPIRUNA 15. 15                                                           BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $191.74
                                          R ENGENHEIROS REBOUCAS 1376.
COMPANHIA DE SANEAMENTO DO PARANA S       1376                                                                           CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $138.74
COMPANHIA ELDORADO DE HOTEIS              ALAMEDA ROSAS S/N                                                              ATIBAIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $4,488.87




                                                                                                                                    258 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 317 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                     Date Debt was
             Creditor Name                           Address1               Address2              Address3                   City                State           Zip       Country     Incurred          Basis for Claim                                                                 Total Claim
COMPANHIA ENERGETICA DO MARANHAO CE       R ALTO CALHAU 100. 100                                                  SAO LUIS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $6,001.44

COMPANHIA ESTADUAL DE AGUAS E ESGOT       AV PRESIDENTE VARGAS 2655. 2655                                         RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $143.25
                                          ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ         NAS 1755                                                                CAMPINAS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $1,059.11
                                          RODOVIA ENGENHEIRO MIGUEL
COMPANHIA PIRATININGA DE FORCA E LU       NOEL 1755                                                               CAMPINAS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                                $17.60
COMPANHIA TROPICAL DE HOTEIS DA AMA       AV CORONEL TEIXEIRA 1320                                                MANAUS                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $333.44
COMPANHIA ULTRAGAZ S A                    AV ERNESTO IGEL 2848. 2848                                              PAULINIA                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $2,993.47
COMPANIA DE SERVICIOS CONEXOS EXPRE                                                                                                                                                    VARIOUS     ACCOUNTS PAYABLE                                                                            $14,367.29
COMPANIA PERUANA DE MEDIOS DE PAGO        AV. 28 DE JULIO 874 MIRAFLORES                                          LIMA                                                 PERU            VARIOUS     ACCOUNTS PAYABLE                                                                              $458.07
                                          R MARIA APARECIDA ANACLETO
COMPANYGRAF PROD GRAF EDITORA LTDA        461                                                                     SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $971.63
                                          ROD AUGUSTO MONTENEGRO S/N.
COMPAR COMPANHIA PARAENSE DE REFRIG       S/N                                                                     BELEM                                                BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $247.54
COMPASS CONTAINERS E SHIPPING LTDA        AV MARG DIR VIA ANCHIETA 1050                                           SANTOS                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                               $62.52
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
COMPLEXO OPERADORA DE TURISMO LTDA        N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN

COMSEC COM E MANUT COMPRESS E SEC A       R PADRE PAULO CANELLES 288. 288                                         SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $8,088.51
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
CONCEICAO AMBROSIO DA SILVA               N/A                                                                     N/A                      N/A            N/A          N/A               N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO ANGELICA RAMALHO CONTE          N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO APARECIDA FERNANDES             N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO DE MARIA GUEDES BARBOSA         N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO DE MARIA GUEDES BARBOSA         N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO DE MARIA NUNES BRAYNER          N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO DE SOUZA GONCALVES              N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCEICAO DO NASCIMENTO COLLINS           N/A                                                                     N/A                      N/A            N/A          N/A               N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
CONCEICAO NUNES DE OLIVEIRA               N/A                                                                     N/A                      N/A            N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                          AER AEROPORTO INTER DE
CONCEPT AERO SERV EVENTOS E TUR LTD       BRASILIA 0 2                                                            BRASILIA                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $9,009.48
CONCEPT MOBILITY SERV MOB LTDA            ALAMEDA MAMORO 503                                                      BARUERI                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                            $10,606.27
CONCESS AEROP RIO DE JANEIRO SA           AVENIDA VINTE DE JANEIRO SN.                                            RIO DE JANEIRO                          21942-900    BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
CONCESS DO AEROPORTO INTER CONFINS        ROD MG-10 KM 09 S/N                                                     CONFINS                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
CONCESSIONARIA AEROP INT GUARULHOS        RODOVIA HÉLIO SMIDT SN                                                                                                                       VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCESSIONÁRIA AEROPORTO RIO DE JANEIRO                                                                                                                                                            LITIGATION - SERVICE
S.A.                                      N/A                                                                     N/A                      N/A            N/A          N/A               N/A       PROVIDER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCESSIONARIA AEROPORTO RIO DE JANEIRO                                                                                                                                                            LITIGATION - SERVICE
S.A. (“RIO-GALEAO”)                       N/A                                                                     N/A                      N/A            N/A          N/A               N/A       PROVIDER                      X            X              X             X                  UNKNOWN
                                          TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA       INTERNACIONAL SN                                                        SALVADOR                                41520-970    BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
CONCESSIONARIA DO AEROPORTO DE SALVADOR                                                                                                                                                            PENDING LITIGATION - CIVIL
S.A. (“SALVADOR AIRPORT”)               N/A                                                                       N/A                      N/A            N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                        AV DEPUTADO DIOMICIO FREITAS
CONCESSIONARIA DO AEROPORTO INTERNA     3393                                                                      SANTA CATARINA                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
CONCESSIONARIA DO AEROPORTO
INTERNACIONAL DE FLORIANOPOLIS S.A.                                                                                                                                                                PENDING LITIGATION - CIVIL
(“FLORIPA AIRPORT”)                     N/A                                                                       N/A                      N/A            N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CONCESSIONARIA DO AEROPORTO                                                                                                                                                                        LITIGATION - SERVICE
INTERNACIONAL DE GUARULHOS S.A            N/A                                                                     N/A                      N/A            N/A          N/A               N/A       PROVIDER                      X            X              X             X                  UNKNOWN
CONCESSIONÁRIA DO AEROPORTO                                                                                                                                                                        PENDING LITIGATION - CIVIL
INTERNACIONAL DE GUARULHOS S.A. - GRU                                                                                                                                                              LITIGATION - SERVICE
AIRPORT                                   N/A                                                                     N/A                      N/A            N/A          N/A               N/A       PROVIDER                      X            X              X             X                  UNKNOWN
CONCOURSE TELECOMUN BRASIL LTDA           AV FERNANDO FERRARI 3800.                                               VITORIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $407.45
CONCOURSE TELECOMUN BRASIL LTDA           AV FERNANDO FERRARI 3800.                                               VITORIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $167.64
CONCOURSE TELECOMUN BRASIL LTDA           AV FERNANDO FERRARI 3800.                                               VITORIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $139.70
CONCOURSE TELECOMUN BRASIL LTDA           AV FERNANDO FERRARI 3800.                                               VITORIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $105.94




                                                                                                                             259 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 318 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                        Date Debt was
                Creditor Name                           Address1             Address2              Address3                 City                State             Zip         Country     Incurred             Basis for Claim                                                                 Total Claim
                                           AV MAJOR SYLVIO DE MAGALHAES
CONCOURSE TELECOMUNICACOES BRASIL L        P 5200                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $50,798.53
                                           AV MAJOR SYLVIO DE MAGALHAES
CONCOURSE TELECOMUNICACOES BRASIL L        P 5200                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $630.90
                                           AV MAJOR SYLVIO DE MAGALHAES
CONCOURSE TELECOMUNICACOES BRASIL L        P 5200                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $497.36
COND OFFICE THE UNION PLANO PILOTO         ST SMAS 3. 3                                                            BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $455.30
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
CONDOMINIO DO EDIFICIO ITAMARATI           N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                           TRAVESSA PALMEIRA DOS INDIOS
CONDOMINIO EDI CARRION DE LOS COND         12 126                                                                  MACEIO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $392.46
                                           AVENIDA DOUTOR JULIO MARQUES
CONDOMINIO EDIFICIO FRANCISCO DE GO        LUZ 59                                                                  MACEIO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $7,494.26
                                           R JOAO DE AZEVEDO MARQUES                                               SAO BERNARDO DO
CONDOMINIO EDIFICIO GOLDEN PLAZA           211. 211                                                                CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $533.91
CONDOMINIO ITOWER IGUATEMI ALPHAVIL        ALAMEDA XINGU 350                                                       BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $181.09
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                           CONDOR FLUGDIENST GMBH                                                                                                                                       UNDER CRITICAL AIRLINE
CONDOR FLUGDIENST                          CONDOR PLATZ 60549                                                      FRANKFURT                                            GERMANY           VARIOUS       AGREEMENTS                     X            X                                               UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
CONFEDERAÇÃO DOS FELINOS DO BRASIL         N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                  UNKNOWN
CONFIANCA AGENCIA PASSAGENS TU             AV SAO SEBASTIAO 2852                                                   CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $418.38
                                           RUA JOAQUIM DE ALMEIDA
CONFORTEC ESQUA E ESTR METALICAS LT        MORAIS 19.                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $16,257.11
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
CONNECTA CORPORATION                       6500 NW 22ND STREET                                                     MIAMI                  FL               33122                          3/29/16       CONNECTION WITH RCF            X            X                                               UNKNOWN
CONRADO AFONSO MUYLAERT RIBEIRO DE                                                                                                                                                                      PENDING LITIGATION - CIVIL
CASTRO                                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                  UNKNOWN
CONRADO AFONSO MUYLAERT RIBEIRO DE                                                                                                                                                                      PENDING LITIGATION - CIVIL
CASTRO                                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - SPECIAL
CONRADO ALVARES EWERTON                    N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         PASSENGER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
CONRADO CROCE RAMIRES                      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
CONRADO LAGER                              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
CONRADO MACHADO ROCHA                      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - SPECIAL
CONSELHO NACIONAL DE JUSTIÇA               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         PASSENGER                      X            X              X             X                  UNKNOWN
CONSELHO REG QUIM DA QUINTA REGIAO         AVENIDA ITAQUI 45                                                       PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $43.47
CONSELHO REGIONAL DE ADMINISTRACAO DO                                                                                                                                                                   PENDING LITIGATION - CIVIL
RIO DE JANEIRO                             N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
CONSELHO REGIONAL DE QUÍMICA - 7ª REGIÃO   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                  UNKNOWN
CONSELHO REGIONAL DE QUIMICA 2A REGIAO                                                                                                                                                                  PENDING LITIGATION - CIVIL
MG                                         N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FINES             X            X              X             X                   UNKNOWN
CONSELHO REGIONAL DE QUIMICA IV REG        R OSCAR FREIRE 2039. 2039                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1,928.87
CONSIGAZ DISTRIBUIDORA DE GAS LTDA                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                              $2,778.95
CONSORCIO AEROP. INTERNACIONALES S         RUTA 93 KM 113.                                                         MALDONADO                                            URUGUAY           VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
CONSORCIO HOTELERO SUDAMERICANO SA.        CHILE CASI MANDUVIRA 980                                                ASUNCION                                             PARAGUAY          VARIOUS       ACCOUNTS PAYABLE                                                                               $548.10
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
CONSPLAN CONSULTORIA E PLANEJAMENTO        N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
CONSTANCIO PEREIRA DIAS FILHO              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
CONSTANTINO ILIADIS                        N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
CONSTRULOC LOCACAO DE EQ LTDA EPP          ROD MARIO COVAS 200. 200                                                ANANINDEUA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $805.56
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
CONSTRUTORA SUCESSO S/A                    N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                  UNKNOWN
CONSULTAX AUDITORES INDEPENDENTES          AL SANTOS 1787                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $24,959.65
                                           AV. JAVIER PRADO ESTE NRO. 6310
CONTROL DOCUMENT & STORAGE S.A.C.          DPT                                                                     LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE                                                                                $36.97




                                                                                                                            260 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 319 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                        Address1             Address2              Address3                  City                 State           Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                         RUA ENGENHEIRO ANTÔNIO
CONTROL SERVICE DO BRASIL EIRELI         JOVINO 220                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $116,589.29
COOP C A TAXIS QUE OPER AE INT RJ L      ETR ENGENHO DA PEDRA 230                                               RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $25,664.80
COOP CONDUT TAXIS ESP AEROPORTO SAN      PC EDUARDO GOMES SN. SN                                                SANTAREM                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $8,741.48
COOP DO SERVICO ESPECIAL DE TAXIS D      R PINTOR LULA CARDOSO AYRES 60                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,226.23
COOP DOS MOT PROF AUT DO AEROPORTO       AVENIDA SEVERO DULLIUS 90010.                                          PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $579.07
                                         AV TEOTONIO SEGURADO
COOP DOS TAXISTAS DO AEROP DE PALMA      AEROPORTO D SN                                                         PALMAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $28.15
COOP DOS TAXISTAS GOLFINHO               RUA PRIMEIRO DE MAIO 126. 126                                          MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $716.63
COOP METROPOLITANA DE TAXIS ESPECIA      AL SALVADOR 1057                                                       SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,300.19
COOP MISTA DE TRAB DOS MOT DE TAXI       AV. PAULISTA 726                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,259.86
COOP TRAB PROFISSIONAIS TAXISTAS DO      ROD SANTOS DUMONT KM 66 SN                                             CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,788.76
COOP TRANSP TAX CONV OPERAM AEROPOR      EST DO GALEAO 35                                                       RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,031.07
COOP. SIST DE TAXIS DA BAHIA             RUA DAS PITANGUEIRAS 144. 144                                          SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $21,227.65
                                                                                                                SAO GONCALO DO
COOPCON COOPERATIVA DOS CONDUTORES       R SAO JOSE 22                                                          AMARANTE                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $11,715.11
COOPDE CONDAUTO DE RADIO TAXI DE RI      AV TREZE DE MAIO 856                                                   RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $165.46
COOPERATIVA AEROTAXI DOS MOTORISTAS      AV DIOMICIO DE FREITAS 3393                                            FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $66.75
COOPERATIVA DE TAXISTAS DO AEROPORT      AV SANTOS DUMONT S/N. S/N                                              JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,487.41
COOPERATIVA DE TRANSPORTE DE TAXI E      R DAS TANGERINAS 1036. 1036                                            BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,222.58
COOPERATIVA DE TRANSPORTE INDIVIDUA      R MARIA RODRIGUES 636. 636                                             CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,373.58
COOPERATIVA DOS TAXISTAS DE FOZ DO       R DOUTOR DIRCEU LOPES 130. 130                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $172.49
COOPERATIVA MISTA DE MOTORISTAS AUT      LOC AEROP INT DOIS DE JULHO SN                                         SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $61.63

COOPERATIVA MISTA DE TAXI DO AEROPO      R A LARGO SAO CONRADO 180. 180                                         ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,133.94
COOPERATIVA MISTA DE TRABALHO DOS M      AV AVELINO ALVES MACHADO 527                                           GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $80,806.67
COOPERATIVA MISTA DE TRANSPORTE DE       FOLHA CSI 32 S/N. S/N                                                  MARABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $26.72
COOPERATIVA MISTA DOS MOTORISTA DE       AV DOS LIBANESES 3503. 3503                                            SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,019.13
                                         AV SENADOR CARLOS JEREISSATI 2
COOPERTAXI COOPERATIVA DE CONDUTORE      2900                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,781.76
COOPERTAXI-COOPERATIVA DOS CONDUTOR                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $5,307.04
                                         INTER AIRPORT JUAN SANTAMAR
COOPESA OFFICE                           300 300                                                                ALAJUELA                                             COSTA RICA        VARIOUS       ACCOUNTS PAYABLE                                                                          $143,815.47
COORDENADOR DE ADMINISTRAÇÃO TRIBUTÁRIA                                                                                                                                                              PENDING LITIGATION - TAX -
ESTADUAL                                N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                        549 22 SIN NUMERO SAN JUAN DE
COORDINADORA DE TRANSPORTE PRIVADO      ARAGO                                                                   MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,519.00
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                         ATTN: CARMEN FANNY GONZALEZ                                                                                                                                 UNDER CRITICAL AIRLINE
COPA AIRLINES                            ACEVEDO                                                                                                                                       VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                CARMOPOLIS DE
COPOBRAS SA INDUSTRIA E COMERCIO DE      R CARLOS VICENTE LARA 146. 146                                         MINAS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $8,756.54
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CORA SOFIA TAKAYA PAIVA                  N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CORALIE RIVERA CAMARA FURTADO            N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                         AVENIDA FRANCISCO DE PAULA LEI
CORDEIRO MAQUINAS E FERRAMENTAS LTD      2333                                                                   INDAIATUBA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,582.34
CORE INC                                 6590 W ROGERS CIR STE 1                                                BOCA RATON               FL             33487-2779                     VARIOUS       ACCOUNTS PAYABLE                                                                           $43,590.00
CORE INC.                                6590 WEST ROGERS CIRCLE.                                               BOCA RATON               FL             33487                          VARIOUS       ACCOUNTS PAYABLE                                                                             $701.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
COREY HILL WATLINGTON                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
CORINA DAMASIO DE CASTRO SOARES                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                              $34.05
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CORINA DE SOUZA GARRIDO                  N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
CORNELIO SCHIMIDT DAS NEVES              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                         JR. RICARDO PALMA NRO. 259
CORP. HOTELERA Y TURISTICA DEL AMAZ      LORETO M                                                               IQUITOS                                              PERU              VARIOUS       ACCOUNTS PAYABLE                                                                              $228.80
                                         AVE ABRAHAM LINCOLN # 960
CORPORACION AEROPORTUARIA DEL ESTE       ENSANCHE                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         CARRETERA AL NORTE KM 13 VIRU
CORPORACION HOTELERA TEKA S.A.           VI,                                                                    SANTA CRUZ                                           SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                              $219.15
                                         AEROPUERTO INTERNACIONAL
CORPORACION PERUANA DE AEROPUERTOS.      JORGE S/N                                                              LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
CORPORATION SERVICE COMPANY                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                              $467.84




                                                                                                                           261 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 320 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                          Address1                    Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CORREA E VIOLA PERITOS CONSULTORES E                                                                                                                                                                         LITIGATION - IMPROPER
AVALIADORES ASSOCIADOS LTDA               N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CORREIA SAVIATO AGENCIA DE VIAGENS E                                                                                                                                                                         LITIGATION - FLIGHT
TURISMO LTDA – ME                         N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
CORREO OFICIAL DE LA REPUBLICA ARGE                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $12.20
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CORYNNE STEPHANIE AHOUEFA ADANHO          N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
COSME SOUSA DOS SANTOS                    N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
COSMO ALVES DA COSTA                      N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
COSMO ALVES DA COSTA                      N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
COTACAO DISTRIBUID TITULOS VALOR MO       AV PAULISTA 807                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $300,062.22
                                          AV AEROPORTO DE TERESINA S/N.
COTAERO COOPERATIVA DOS TAXISTAS DO       S/N                                                                           TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,977.82
CP MULTIMETAIS LTDA                       RUA OTTILIA WEY PEREIRA 77.                                                   SOROCABA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,900.61
CPAT, INC.                                24624 INTERSTATE 45 NORTH       SUITE 270                                     SPRING                  TX              77386                          VARIOUS       ACCOUNTS PAYABLE                                                                         $21,434.00
CPE RIO EQUIPAMENTOS TOPOGRAFICOS L       ESTRADA ENGENHO D'AGUA 1330                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $128.70
CRANE ELDEC CORPORATION                   16700 13TH AVE W                                                              LYNNWOOD                WA              98037-8503                     VARIOUS       ACCOUNTS PAYABLE                                                                        $145,100.00
CRANE HYDRO AIR DIV                       3000 WINONA AVE                                                               BURBANK                 CA              91504-2540                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
                                          RUA DOUTOR RENATO PAES DE
CRBS S/A                                  BARROS, 1017                                                                  SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,596.46
                                          RUA DOUTOR RENATO PAES DE
CRBS S/A                                  BARROS, 1017                                                                  SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,890.52
                                          RUA DOUTOR RENATO PAES DE
CRBS S/A                                  BARROS, 1017                                                                  SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,300.70
                                                                                                                                                                                                             PENDING LITIGATION -
CREIDIVALDO ANTONIO DA SILVA              N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
CRESTWOOD TECHNOLOGY GROUP                1 ODELL PLZ STE 139                                                           YONKERS                 NY              10701-1402                     VARIOUS       ACCOUNTS PAYABLE                                                                         $23,514.00
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CREUSA DOS ANJOS SILVA                    N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CREUZA DE SOUZA ANDRADE                   N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
CREUZA MARIA COSTA LAZARO                 N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CREUZA MARIA DE SANTANA MEIRELES NOTARI   N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CRIS SCHLICHTING BEDUSCHI DOS SANTOS      N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISALIDA BARBOSA DA SILVA                N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
CRISCIANE NOLASCO PIRES MARTINS           N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
CRISELDA ZANDER DUTRA                     N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISIANE DE OLIVEIRA TARGINO PEREIRA      N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISIOMAR MARIA DE JESUS                  N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
CRISLAINE BARROS DE SOUZA                 N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISLAINE EUFRAUSINO PERONDI              N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISLAINE FERNANDES PURSINO               N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
CRISLANE SOUZA SANTOS                     N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISMAN DA SILVA ARAUJO                   N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
CRISNANDA TEDESCO MARQUES                 N/A                                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                                  262 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 321 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISPIM GUIMARAES DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISPIM SANTOS DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTHINE NETTO CARVALHO NEGREIROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIAN DANIEL VALDIVIESO OJEDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIAN DANIEL VALDIVIESO OJEDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIAN DE OLIVEIRA BRASIL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIAN DE OLIVEIRA BRASIL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
CRISTIAN DOUGLAS PIMENTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIAN LEITE SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIAN RAU STOLTENBERG                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIAN RAU STOLTENBERG                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIAN RODOLFO WACKERHAGEN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIAN SIQUEIRA BRITO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIAN SIQUEIRA BRITO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIAN SIQUEIRA BRITO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANA ALVES DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANA CARVALHO DA CRUZ RAMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANA CARVALHO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANA MATOS CORREA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANA NADIA LUCENA BEZERRA DE AQUINO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - SPECIAL
CRISTIANA SILVA AMARANTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE ALVES DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE ANSELMO TAVARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE APARECIDA DA SILVA VENANCIO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE APARECIDA DA SILVA VENANCIO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE BITTENCOURT FREIRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE BUENO RAMOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE CAMARA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE CAMPOS BRANDAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE CAMPOS MORATA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE CANDEIA AZEVEDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE CARDOSO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          263 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 322 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE CARDOSO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE COELHO DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE DA MERCES SENA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE DA SILVA BRANDAO LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE DA SILVA MESQUITA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE DA SILVA SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE DA SILVA SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
CRISTIANE DE AMORIM MEDEIROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE DE ARAUJO BITTENCOURT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE DE ARAUJO BITTENCOURT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE DE FATIMA VIEIRA LIMA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE DE FATIMA VIEIRA LIMA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
CRISTIANE DE JESUS VIEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE DE SOUZA ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE DE SOUZA VIEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE DOS SANTOS SOARES SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
CRISTIANE FERREIRA LOBO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE FONSECA DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE FRACASSO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE GIRARDI RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE HOFFMEISTER ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE HOFFMEISTER ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE JULIA GOBBI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE KALINSKI FOLLMANN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
CRISTIANE KONDZLSKI RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE LAMEIRINHA AGUIAR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
CRISTIANE LAMPE HOLOVATY                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE LIMA ESPIRITO SANTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE LIMA PINHEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CRISTIANE LOPES DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                          264 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 323 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE LOPES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE LOPES DE SOUSA ZEFERINO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CRISTIANE MADALENA TRISTAO TEMPONE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE MARIA HAGGI FAVERO GRESPAN     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE MENINO LEITE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE MESINI OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE MESSIAS COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE MOREIRA LIMA SOARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE OLIVEIRA AMORIM DE CASTRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CRISTIANE OLIVEIRA MIRISOLA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CRISTIANE OLIVEIRA MIRISOLA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE PALAGI NEVES DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE PLETSCH                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE PUCHEVAILLO RAMOS DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
CRISTIANE RAEL RUSS FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
CRISTIANE RIBEIRO DE REZENDE SOBREIRA                                                                                                                                                PENDING LITIGATION -
ROCHA                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE RIBEIRO PEREIRA GOMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE RITA GONCALVES SALDANHA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
CRISTIANE SAUDE COTRIM MOREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE SCHEFER SILVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
CRISTIANE SCHELL DE MORAES DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CRISTIANE SENRA LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE SILVEIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
CRISTIANE STRASSBURGER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE TORRES E SILVA RÊGO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANE VARGAS DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CRISTIANE ZAN CARDOSO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANI MARTINS PIRES CUNHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
CRISTIANI MARTINS PIRES CUNHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
CRISTIANNE RODRIGUES SANTOS DUTRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
CRISTIANO ALVES BERTOJA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        265 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 324 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO ALVES COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO ALVES COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CRISTIANO AMORIM TAVARES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO APARECIDO PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO ARLINDO DOS SANTOS DELGADO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO BARBOSA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
CRISTIANO BASSOLI SOUZA                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $33.65
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO BERTELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO BOCORNY CORREA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO BRASILIO ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO COSTA BASSANI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO COSTA MOREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO COSTA MOREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO CURY DIB                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO DALAZEN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO DALL AGNOL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO DO VALE FREIRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO DOS SANTOS ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO EMERSON RAMOS FERREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO FAGUNDES BARBOSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO GIMENES GOULART              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
CRISTIANO HIPPOLITO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO LOPES SEGLIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
CRISTIANO LUIZ DE MIRANDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
CRISTIANO MARQUES DE ALMEIDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PROMOTIONS /
CRISTIANO MENDES DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
CRISTIANO MENEGHETTI PEDROSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
CRISTIANO MESQUITA DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      266 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 325 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                  Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CRISTIANO MESQUITA DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTIANO NOGUEIRA PERES PREZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTIANO PINTO CAETANO DA CRUZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTIANO RAFAEL GUIDES CARDOSO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTIANO RODRIGUES DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTIANO RODRIGUES SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTIANO SAMPAIO OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTIANO SANTANA VAZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTIANO SANTIAGO BALBI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTIANO SCIENZA ROSITO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTIANO SILVA ALVARENGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTIANO SILVA ALVARENGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTIANO TAVARES PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTIANO VENANCIO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTIMAR SIMAO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTINA ALVES DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTINA ANGELONI FRETTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTINA APARECIDA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTINA ATHENIENSE ALVES PEREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
CRISTINA BOEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTINA CAIUBY SALLES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTINA CASSIA THIAGO GOUVEA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTINA FERNANDES PEREIRA MOREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTINA FERREIRA CAMBRAIA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTINA GOMES DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTINA GOMES DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
CRISTINA HENSEL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CRISTINA LAUTHARTH KALINSKI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
CRISTINA LAZZARI SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
CRISTINA LOURENCO MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    267 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 326 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                Creditor Name                     Address1                    Address2                 Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
CRISTINA MACARIO DOS SANTOS            N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTINA MAGRIN MADALENA               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTINA MAGRIN MADALENA               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
CRISTINA MARACH CARDOSO DE MIRANDA                                                                                                                                                                          PENDING LITIGATION - CIVIL
GOMES                                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
CRISTINA MARQUES DA PAIXAO             N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTINA MARTINS VILLAS                N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
CRISTINA MEDEIROS PESSOA               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
CRISTINA MOREIRA DA ROCHA                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                            $27.66
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTINA NOGUEIRA VIANNA REZENDE       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTINA NUNES DA SILVA MURARI         N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
CRISTINA PAIVA SANTANA                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTINA RIBAS VIEIRA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
CRISTINA SAO PEDRO DOS SANTOS          N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTINA SCHMIDT LOTTHAMMER MINOTTO    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTINA ZAMPA SANCHEZ                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTINE YOHANA RIBAS                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
CRISTINIANO CORDEIRO NETO              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTOFER TIEMANN                      N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTOPHER CAPPER MARIANO DE ALMEIDA   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTOPHER CAPPER MARIANO DE ALMEIDA   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTOPHER SILVA CAMPOS                N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
CRISTOVAM HENRIQUE DOS RAMOS SILVA     N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRISTOVAO BERTOLDO DO NASCIMENTO       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
CRISTOVAO SILVA MATOS                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
CRISTOVAO SIMOES BATISTA               N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                       ATTN: PRESIDENT OR GENERAL                                                                                                                                           UNDER CRITICAL AIRLINE
CROATIA AIRLINES                       COUNSEL                        SAVSKA CESTA 41                                  ZAGREB                                  10000        CROATIA           VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                       AVENIDA GETULIO VARGAS 1779.
CRUZ E OLIVI LTDA EPP.                 1779                                                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $42.33
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
CRUZEIRO VIAGENS E TURISMO LTDA - ME   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                       RUA CONCEICAO DE MONTE
CSRA BRASIL SERVICOS DE TECNOLOGIA     ALEGRE 1 107                                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,179.92
CUALTIS SL                             CALLE ARGOS 4 - 6                                                               MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                           $393.64




                                                                                                                                268 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 327 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                      Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
CUBANA                                RICARDO ALFARO PLAZA AVENTURA                                         HAVANA                                               CUBA              VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
CULLIGAN ARGENTINA S.A.               MONTENEGRO 1380                                                       CORDOBA                                              SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                           $117.92
CULMINA PROJECT S.L.                  AVENIDA DE AMERICA 32                                                 MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                          $5,420.75
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - PROMOTIONS /
CUSTODIO D ALMEIDA AZEVEDO FILHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - PROMOTIONS /
CUSTODIO D ALMEIDA AZEVEDO FILHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - PROMOTIONS /
CUSTODIO D´ALMEIDA AZEVEDO FILHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - PROMOTIONS /
CUSTODIO D´ALMEIDA AZEVEDO FILHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
CVB COML REP HORTIFRUT EIRELI ME      RUA VINTE E NOVE 10. 10                                               PARNAMIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $67.67
CYBERSOURCE CORPORATION               PO BOX 8999                                                           SAN FRANCISCO         CA                94128                          VARIOUS       ACCOUNTS PAYABLE                                                                        $411,891.80
CYN CONSULTHORIA SS LTDA ME                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                          $2,726.35
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNARA BATAZAR BARBOSA                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CYNARA SOUZA BARBOSA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CYNDI NATALIE SAMPAIO MIYAZAKI        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CYNTHIA BARBIERI DIEZEL MUNHOZ        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA BARRETO FERNANDES DIAS        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
CYNTHIA BATISTA MARTINS DE SOUSA      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA CORREA BLANCO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA CORREA BLANCO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA DE MORAES LEBSA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
CYNTHIA F DE SANTANA QUEIROZ                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $10.25
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA KELLY DE FREITAS              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
CYNTHIA KELLY MEDEIROS DANTAS         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA MARAVALHAS ARANTES QUINTINO   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CYNTHIA MARIA VICTORIO DOS SANTOS     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CYNTHIA MARTINS DE SOUZA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CYNTHIA MARTINS DE SOUZA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
CYNTHIA MARTINS DE SOUZA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA MEDEIROS DE OLIVEIRA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
CYNTHIA ROCHA LIMA PARANHOS           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
CYNTHIA ROCHA LOPES                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
CYNTHIA ROCHA MIRANDA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
CYNTHIA ROSA VIOLA                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                    269 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 328 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                 Creditor Name                        Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
CYNTHIA TEIXIERA DE SANTANA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
CYNTHIA VASCONCELOS GOES BARBOSA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CYNTIA BRAZ BORGES                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CYNTIA CALMON DE SIQUEIRA LOPES            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
CYR DE SOUSA MARTINS NETO                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
CYR DE SOUSA MARTINS NETO                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CYRENE MENDES BAPTISTA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
CYRENE MENDES BAPTISTA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
CYRO DONIZETE PASSOS                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
CZECH AIRLINES CSA                                                                                                                                                                  VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
D C LANCHONETE E CHOPERIA LTDA ME          EST DO AEROPORTO SN. SN                                           PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $799.34
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
D. S. M.                                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
D. V. R. DE OLIVEIRA                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                           RODOVIA SALVADOR DE LEONE                                         ITAPECERICA DA
D.B. DETECTORES BRASIL INDUSTRIA E         2689.                                                             SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,633.78
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
D.S. VIAGENS E TURISMO LTDA ME             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
D2G TECNOLOGIA LTDA EPP                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - COMMERCIAL
DA COSTA SERVICOS AUXILIARES AEREOS LTDA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DACICLEIA BARBOSA MOURA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DAFNE DE PAIVA RIBEIRO                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAFNY PEREIRA MAIA                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
DAGINA CRISTINA NASCIMENTO                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
DAGNA FROEDER                              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DAGOBERTO ALVES DE ALMEIDA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAGOBERTO RAMOS DE BRITO                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAGOBERTO RAMOS DE BRITO                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAGUIMAR FRANCA DO NASCIMENTO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIANA ALVES ANGELO DA SILVA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DAIANA APARECIDA VARELLA PASCHOAL          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIANA BRESSAN DA SILVA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
DAIANA GUIMARAES PESSOA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIANA PEREIRA DE ASSIS FORNAZIER          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                     270 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 329 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
DAIANA ROCHA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANA ROSS VERAS PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANA SANTOS DA COSTA CRUZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DAIANE ALMEIDA MENDES                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $14.25
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE ALVEZ VIANA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE BELLE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE BRAVO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE BRAVO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE CARINE LAMEIRA DE SOUSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE CARVALHO RAFAEL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANE CRISTINA WINTER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANE CRISTINA WINTER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE DA SILVA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE DOS SANTOS CAZUMBA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
DAIANE DOS SANTOS CAZUMBA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE FERREIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE FLORENTINO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE MULLING NEUTZLING             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE NASCIMENTO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE OLIVEIRA MARIANO BAHLS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE OLIVEIRA MARIANO BAHLS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE PATRICIA LOPES LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE PEIXINHO DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANE REGINA RUFATTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
DAIANE RIBAS DA CUNHA MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
DAIANE RIBAS DA CUNHA MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANE ROSARIO DA PURIFICACAO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAIANE SANTANA FERRARI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAIANE SCHUPPEL FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANE ZAMPIERI COLOMBO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAIANE ZELLER RODRIGUES CLEMENTINO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                    271 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 330 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                 Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DAIANI DE OLIVEIRA ELIAS TARICANO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DAIANI DE OLIVEIRA ELIAS TARICANO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DAIANI TEXEIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DAIANNY GUALBERTO DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DAIANNY MOREIRA DE LUCAS NAGAMATSU    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DAIANY CHRISTINA SILVA DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIANY PEREIRA ALARCON                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DAIENE AYRIZONO CORTONEZI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIKELINE POHL CRUZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DAISY CRISOSTIMO CAVALCANTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAISY DE ARAUJO CHAVES GUIMARAES                                                                                                                                                  LITIGATION - TICKET /
PIMENTEL                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DAISY RODRIGUES DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAISYANE ANICETO DE BRITO LEITE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIZE FATIMA DE ARRUDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DAIZY FERREIRA FERRARI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DALAINE VASCONCELOS ROSA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DALCI DOMINGOS LEAL DIMA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DALETE GONCALVES BENICIO DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DALIA DAHEE MOON                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DALIANA MATTANA DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DALILA ALVES CONCEICAO CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DALILA ALVES VIEIRA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DALILA ANDRADE DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DALILA NATALINA MESSIAS MESCIAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DALILA SANTOS QUEIROZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DALISOM DE SOUSA NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DALISSON BENTO DE PAIVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
DALIZIO SILVEIRA BARROS NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
DALIZIO SILVEIRA BARROS NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                     272 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 331 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                      Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
DALMA DOS SANTOS CONCEICAO FRANCA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DALMIR ANTONIO DE SANT ANNA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DALMO VINICIUS GOMES MENDONCA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DALTON RAMAJO TOLENTINO SILVA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DALVA APARECIDA OLIVEIRA DE CARVALHO                                                                                                                                                               PENDING LITIGATION - CIVIL
PINTO                                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DALVA DAS NEVES DA SILVA NASCIMENTO    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DALVA HELENA ROSA FERREIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DALVA REGINA THUMS                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DALVA VIEIRA PINA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
DALVAIR JACINTO ANGHEBEN               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
DALVINA DO NASCIMENTO MENEZES DE                                                                                                                                                                   PENDING LITIGATION - CIVIL
OLIVEIRA                               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DALYSTON LOPES DA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DAMIAO ANTONIO DE LIMA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DAMIAO EUGENIO DA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DAMIELSON CONCEICAO DE JESUS           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DAMILA BONATO                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
DAMOVO DO BRASIL SA                    R SAMUEL MEIRA BRASIL 394. 394                                         SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $402,302.81
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DAN AHARON HARARI                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DAN KUZNIEC                            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DAN MIZRAHI ZALADEK GIL                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DANA CORTEZ FEITOSA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DANA CORTEZ FEITOSA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DANCHELLE STEFANY SANTOS ROSA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DANCHELLE STEFANY SANTOS ROSA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DANCLER REGINALDO ELY FILHO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DANDARA COSTA LIMA DE SOUZA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DANDARA DE PAULA OLIVEIRA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DANDARA OLIVEIRA LIMA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DANDARA OLIVEIRA LIMA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DANDARA SILVA DE OLIVEIRA DAMBOS       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                      273 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 332 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANGELA JULIA DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANGELO ARAUJO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIANO PENAFORTE E SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL AIRAM BRANCO SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL AIRES REGO BASTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL ALBERTO MANSUR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL ALEXANDRE GEISSE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
DANIEL ALMEIDA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL ALT CAVADA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL ALVES FUNQUIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL ANTONIO ALVARADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL ANTONIO DE FREITAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL ANTONIO DE MOURA NETO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL ANTONIO ROMANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DANIEL APARECIDO BURGOS DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL ARAUJO DE CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL ARAUJO FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL ARAUJO RODRIGUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL AUGUSTO PADOVEZE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL AUGUSTO PADOVEZE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIEL AUGUSTO PADOVEZE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIEL AUGUSTO PADOVEZE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL BANDEIRA LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL BARBOSA CHAGAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL BARCZYSZYN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DANIEL BARROS DE MIRANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL BASTOS FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL BATISTA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL BERTOLLI LANGE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL BITENCOURT GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL BLUME PEREIRA DE ALMEIDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                   274 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 333 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                 Date Debt was
             Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred            Basis for Claim                                                             Total Claim
DANIEL BOGOMOLTZ                                                                                                                                                   VARIOUS     ACCOUNTS PAYABLE                                                                             $628.79
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL BONALDI JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
DANIEL BRITO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CABRERA ABDULMASSIH ESPIR     N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CALDAS SOARES FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CALVO                         N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CALVO                         N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CAMPOS DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CAMPOS DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
DANIEL CAMPOS DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CAMPOS FREIRE                 N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL CANDIDO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CARLOS PASCAL LOPEZ NARVAEZ   N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CARNEIRO PAIVA                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL CARVALHO PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL CASTRO E MELO                 N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CESAR GURGEL COELHO PONTE     N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
DANIEL CESAR GURGEL COELHO PONTE     N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL CORREA DAGOSTINI              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL CORREA DOERNER                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL CORRENTE FRANZINI             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL CORTE CARRINHO                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL COSTA SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL COSTA SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL COTRIM DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL DA CUNHA GOMES                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL DA FONSECA SILVA FILHO        N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL DA SILVA AGUIAR               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL DA SILVA BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL DA SILVA CAVALIERE            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
DANIEL DA SILVA GUEDES               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    275 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 334 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
                Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
DANIEL DA SILVA GUEDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DA SILVA SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DA SILVA SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DAMASCENO KAWACHI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DAVID MOUADEB              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL DE ABREU                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
DANIEL DE AGUIAR SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE ALMEIDA LOPES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE BRITO CORTELA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE BRITO CORTELA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DE CARVALHO ALVIM CARMO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
DANIEL DE CARVALHO SILVA MARIZ    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE MAGALHAES SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE MORAES GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - IMPROPER
DANIEL DE OLIVEIRA JARDIM FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DE OLIVEIRA PRADO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DE OLIVEIRA ROBERTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DE SOUZA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DEMETRIO ALMEIDA BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DEMETRIO ALMEIDA BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DONIZETT DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DOS REIS MILITITSKI LEVY   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL DOS REIS MILITITSKI LEVY   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DOS SANTOS ALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DOS SANTOS SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                 276 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 335 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                              Date Debt was
                Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
DANIEL DUARTE ELORZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL DUBA SILVEIRA ELIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
DANIEL E ROBERTA PEREIRA LTDA                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $1,104.13
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL ELIAS GARCIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL ESCOBAR BUENO PEIXOTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL EVANGELISTA DA ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL EVANGELISTA DA ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FELIPE SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
DANIEL FERNANDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL FERRAZ CALONGE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL FERRAZ CALONGE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL FERREIRA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL FERREIRA DO NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FIGUEIRA BORGES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FIGUEIRA BORGES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - PROMOTIONS /
DANIEL FONSECA DE BARROS GOMES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL FORMIGHIERI NARDI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FRANCISCO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FRANCISCO DA SILVA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FRANCISCO DA SILVA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FRANK BENZECRY             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FRANK BENZECRY             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL FREYESLEBEN CAON           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
DANIEL FURLAN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
DANIEL GALEANI ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
DANIEL GALEANI ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL GASPAR MATTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL GOMES AZEREDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL GOMES DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
DANIEL GOMES MONTEIRO DE MORAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN




                                                                                                 277 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 336 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIEL GOMES MONTEIRO DE MORAES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL GOULART ESCOBAR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL GOULART ESCOBAR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
DANIEL GUERRA JACOB                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL GUSTAVO AZIANI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL HELUY CARAM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL HELUY CARAM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL HENRIQUE ACORSI ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL HENRIQUE BRITO SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL HENRIQUE DE CARVALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL HENRIQUE DE OLIVEIRA PERIN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL HENRIQUE DE OLIVEIRA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL HENRIQUE DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL HENRIQUE DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL HOROVITZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL IRINEI DE SOUZA VENTURA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL JONAS MACHADO DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL JORGE FADEL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL JOSE ALVES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL JOSÉ AMADOR RAMALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - ACCIDENT /
DANIEL JOSE DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL JOSE LIMA DE SOUSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL JOSE PORTAL SALGADO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIEL JOSE PORTAL SALGADO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL KEATING                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL KEMELL MOURAD                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL KUNIOCHI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIEL KUNIOCHI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIEL LAPAGESSE FIALA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIEL LEAL LEITE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                   278 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                              Pg 337 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION -
DANIEL LIMEIRA DINIZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL LOMBA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
DANIEL LOPES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
DANIEL LOTUFO MAUDONNET         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - GENERAL
DANIEL LUCAS RIBEIRO REZENDE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL LUIS NASCIMENTO MOURA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - BOARDING
DANIEL LUIZ DE QUEIROZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL LUIZ DO CARMO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL LUSTOSA RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - GENERAL
DANIEL MACHADO RAMOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - GENERAL
DANIEL MACIEL DE BARROS LEITE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
DANIEL MAIOCHI BEIRAO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MAJDALANI DE CERQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MARIZ GUDINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MAROTTI CORRADI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MARQUES PERFEITO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MARQUES PERFEITO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
DANIEL MARRACINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
DANIEL MARTELLINI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MARTIN PHANG CACERES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
DANIEL MENDES DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
DANIEL MENDES DE ARAUJO PINTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
DANIEL MENDES DE ARAUJO PINTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MENDES GRADIN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
DANIEL MENDONCA CARAM SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
DANIEL MENDONCA CARAM SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MILLIONS VIANA MENESES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MIRANDA MONTENEGRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
DANIEL MIRANDA TEIXEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
DANIEL MOLINA FELIPE MOREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                               279 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 338 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
                 Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL MONOSOWSKI LERNER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL MORENO VICTORINO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL NEGREIROS COUTINHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL NICOLA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL NOBREGA CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL NOBREGA CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL NOBUO UNO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL NOGUEIRA DIAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL NOGUEIRA DIAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL OLIVEIRA DE BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL OLIVEIRA DE BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL OLIVEIRA MOTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL PAIXAO SOUZA CRUZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL PEREIRA BARBOSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PEREIRA DE ANDRADE FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL PEREIRA DE LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PEREIRA DO PRADO REZENDE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL PEREIRA FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL PEREIRA FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PEREIRA MACHADO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PEREIRA MAGALHAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PEREIRA RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PEREIRA RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL PERES CAVALCANTI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL PESSOA MEGALE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIEL PESSOA MEGALE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL PONTES DA ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANIEL PRESTES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL QUIINO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIEL QUIINO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                 280 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 339 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                  Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION -
DANIEL QUINT DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL RABELLO BIANCHIN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL RABELO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL REGIS ALLO WEISS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL RIBEIRO MONTEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL RICARDO ECKHARDT DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL RICARDO SINDICIC            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL ROCHA DO CARMO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL RODRIGUES DE MIRANDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL RODRIGUES SALES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL RODRIGUES SALES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL ROSCHEL DE MOURA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL SALEM                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
DANIEL SANTANA MASULO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
DANIEL SCHWARTZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL SENA GUIMARAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL SILVERIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL SIQUEIRA DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL SOUSA LEITE LADEIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL SOUZA BORELLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL TESKE CORREA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
DANIEL UILSON FARIAS MENDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
DANIEL UILSON FARIAS MENDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DANIEL VAGNER REZENDE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DANIEL VICTOR BASTOS DIAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL VIEIRA INACIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL VIEIRA INACIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL VIEIRA SMITH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL VITAL ELIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DANIEL VITOR CARDOSO FAHD          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                  281 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 340 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIEL VOLETE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIEL VOLETE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIEL WARLINGTON MORAIS DUTRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIEL WELTON SANTANA CABRAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIEL WELTON SANTANA CABRAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIEL ZILBERKNOP                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIEL ZUBRESKI MONTENEGRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
DANIEL ZUCHETTO HERRERO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA ALEXANDRE ZAPAROLI PASIN          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA ANDRADE PALOMBA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
DANIELA ANDREA ASTROZA MARTINEZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA APARECIDA DE SOUZA COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA APARECIDA DE SOUZA COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA AROSTI DOS REIS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA BALLARDIN RECH                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA BASILIO ALVES PINHEIRO DE MATOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA BERGAMIN DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA BONIN                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA CAPELO FURTADO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
DANIELA CARDOSO LOPES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA CARVALHO ISSA MAFFEI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA CAVARZAN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA CHAVES VIEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA CHAVES VIEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
DANIELA CLEMENTINO ANGEL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA COELHO DA MATTA MACHADO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA COELHO DA MATTA MACHADO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
DANIELA CORREIA DE LIMA BEZERRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA CRISTINA ISMAEL FLORIANO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
DANIELA CRISTINA MUELLER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         282 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 341 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                 Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
DANIELA CRISTINA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA CRISTINA TORRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DA SILVA PEDROSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DA SILVA STREVA SANTIAGO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DAMS CAMPOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DE ALMEIDA BAUER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DE CARVALHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DE CARVALHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DE FATIMA MESCHINI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DE FATIMA MESCHINI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DE OLIVEIRA PIRES FERNANDES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DE OLIVEIRA PIRES FERNANDES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DE SOUSA PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DE SOUZA REIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELA DIAS FABRICIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DOS SANTOS CANNATO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA DOS SANTOS CANNATO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANIELA DOS SANTOS PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA EDUARDO SARAIVA GONCALVES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA EDUARDO SARAIVA GONCALVES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANIELA FERNANDES ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
DANIELA FERREIRA BASTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA FERREIRA LEME DA FONSECA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA FREIRE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA GILARDI MARQUES TAVOLASSI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA GILARDI MARQUES TAVOLASSI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANIELA HIROMHI DOI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA LEITE GUIMARAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA LEITE GUIMARAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELA LIERMANN LUIZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANIELA MARA SANTOS ALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     283 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 342 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA MARINHO DE BENEVOLO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA MARTINS ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELA MARTINS COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA MERCADANTE DA FONSECA CASARINI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ON-BOARD
DANIELA MINDLIN TESSLER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA MONFILIER DE FARIAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELA MORAIS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA MOREIRA FAGUNDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA MOREIRA FAGUNDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA MOURA BOSSI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA NAMMUR                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELA NEPOMUCENO BRUNI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELA NEPOMUCENO BRUNI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA PADILHA JUNQUEIRA MARTINS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA PATRICIA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELA PEON TAMANINI ROSALES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA QUELOTTI ANDRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA QUELOTTI ANDRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELA RAMOS COELHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA RENI DORIAN MARTINEZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA ROCHA MONTEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA ROCHA ROBORTELLA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA RORATTO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA ROSSA GRANDI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELA ROZA FERNANDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELA SELLANI DERQUIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELA SENRA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA SISILIO FREITAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA SISILIO FREITAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELA SOBRINHO MARTINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        284 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 343 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIELA SOUZA MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELA TELES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELA VAZ AGUIAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELA VERONESI DEBON              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIELA VICENTINI NOVAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIELA VICENTINI NOVAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DANIELA VIEIRA DE REZENDE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELA VIEIRA DOMENICI ALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELA VIEIRA SOARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIELA WENSING VANDERLINDE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIELE ALVES FAGUNDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIELE BASTOS LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE BRITO SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE BROETTO GRANADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIELE CAROLINE MENGARDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIELE CLARO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE CRISTINA ALVES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIELE CRISTINA LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE CRISTINA NUNES TAVARES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIELE DA CUNHA PANTOJA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DANIELE DA CUNHA PANTOJA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIELE DE ABREU DAMASCENO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE DE MIRANDA GUERRA REIS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DANIELE DE OLIVEIRA SILVA BARRETO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DANIELE DE PAULA CONRADO RAFAEL     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DANIELE DOS SANTOS LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DANIELE DOS SANTOS LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DANIELE HIDEMI TOKUNAGA YONAMINE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   285 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 344 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE JARABIZA MACEDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE JUNQUEIRA GONCALVES FANTINI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE LEITE GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE LEITE GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE LEITE GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE LEITE GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE LUCHINITZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE MACEDO LAZZAROTTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
DANIELE MAZETO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE MEDEIROS FREITAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE MEDEIROS LARANJEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE NOBREGA ALVES PONTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE PADUA SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE PEREIRA COUTINHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE RIBAS MARCONDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE RIBAS MARCONDES,              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE RIBAS MARCONDES,              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE ROSA CARDOSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE ROSA CARDOSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANIELE SANSON                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANIELE SANSON                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANIELE SOARES VERAS DE SA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELE TITO CALACO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DANIELI ROHR                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELLA DE LUCENA MORAIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELLA DE LUCENA MORAIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELLA FERNANDES ESTEVAM SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DANIELLA KADES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DANIELLA KADES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANIELLA MARTINS DE AVILA E PAULA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                     286 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 345 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLA MIRANDA DA SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLA MIRANDA DA SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DANIELLA NOGUEIRA                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
DANIELLA PARRON RUIZ DE CARVALHO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DANIELLA QUEIROZ BARBOSA FERRO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DANIELLA WERLICK DE OLIVEIRA PORTILHO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DANIELLE ALVES RIBEIRO DA SILVA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE AMANTEA DIAS                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
DANIELLE AMBROSIO DIAS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
DANIELLE AZAMBUJA BESSONE DA CRUZ                                                                                                                                                       PENDING LITIGATION - CIVIL
FERREIRA                                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
DANIELLE AZAMBUJA BESSONE DA CRUZ                                                                                                                                                       PENDING LITIGATION - CIVIL
FERREIRA                                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DANIELLE CHRISTINE BELLO DOS SANTOS        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
DANIELLE CHRISTINE DE LIMA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE CRISTINA NOGUEIRA LIMA BENTES                                                                                                                                                  LITIGATION - FLIGHT
PINHEIRO                                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DANIELLE CRISTINA SILVA VAN DRUNEN         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DA SILVA CARNEIRO ZIMMERMANN      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DE ALENCAR VILELA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DE ALMEIDA MOURA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DE CARVALHO DUTRA PELUSO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DE CARVALHO SANTOS                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DANIELLE DE PAULA E SILVA CARNEIRO BASAGLIA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DANIELLE DE VASCONCELOS CARPINTERO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DEIUST HILDEBRAND CORDEIRO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DEIUST HILDEBRAND CORDEIRO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE DOS SANTOS SOUZA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DANIELLE FIGUEIREDO RODRIGUES DOS SANTOS N/A                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE FOLMANN MIZAEL                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE FOLMANN MIZAEL                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
DANIELLE FROEDER BARBOSA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DANIELLE GALDINO HENRIQUE DE OLIVEIRA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                           287 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 346 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                   State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLE IDE AOKI                       N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLE IDE AOKI                       N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE LEITE PEREIRA MACEDO           N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE LIMA SANTOS MARTINS            N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELLE LOPES MASCARENHAS              N/A                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE LOYOLA DE OLIVEIRA             N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELLE MARCAL SZPAK DE VASCONCELOS    N/A                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELLE MARCAL SZPAK DE VASCONCELOS    N/A                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE MASCARENHAS LEAL               N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE MELO DA SILVA                  N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE MELO DA SILVA                  N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELLE MENEZES DANTAS DE OLIVEIRA     N/A                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLE MESQUITA DHOM LEMOS DE ALMEIDA N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE NOLASCO ROCHA                  N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLE PELICIOLI SARTORI              N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELLE PEREIRA SECCO                  N/A                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
DANIELLE REGINA CARVALHO                11A.                                                    HATFIELD                                             LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                            $97.60
                                                                                                                                                                                     PENDING LITIGATION -
DANIELLE ROBERTO CHITA                  N/A                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLE RODRIGUES DE OLIVEIRA          N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELLE SILVA DE MORAES                N/A                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE SULAMITA CANDIDO ESPER         N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELLE ULISSES SOARES BARBOSA         N/A                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLE VIRGINIO DE ARAUJO             N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLI CONCEICAO LOPES BRAZAO SILVA   N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DANIELLI CORDEIRO DE ASSIS              N/A                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DANIELLI MARQUES RODRIGUES              N/A                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLI MELO TRISTAO                   N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DANIELLI MELO TRISTAO                   N/A                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLY CRISPIM TORRES                 N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DANIELLY CRISPIM TORRES                 N/A                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                           288 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 347 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred            Basis for Claim                                                             Total Claim
DANIELLY FERREIRA DA SILVEIRA                                                                                                                                     VARIOUS     ACCOUNTS PAYABLE                                                                              $71.39
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIELLY GOMES CALIMAN              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIELY ALBINO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANIELY ALBINO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANIELY FRANCYELY DE LUCCA VANONI   N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILLO DE ROQUE LOBO               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANILLO GOMES DINIZ                 N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO ANDRE DAVOGLIO               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO AUGUSTO DE MORAES            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILO BENTO DE MENDONCA            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
DANILO BORGES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANILO CACCELLI                     N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO CAIQUE PRATES PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANILO CALDAS ROCHA PEREIRA         N/A                                                    N/A                   N/A               N/A          N/A                  N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO CARVALHO FREIRE              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO CARVALHO FREIRE              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
DANILO CERUTTI PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DA SILVA LEITE               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILO DA SILVA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DANTAS                       N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DE ARAUJO CASTRO             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DE ASSIS ROCHA               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
DANILO DE FREITAS MARTINS           N/A                                                    N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DE MACEDO COSTA              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DE NORONHA NUNES             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILO DIAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DIAS FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILO DO AMARAL MONTEIRO           N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DOS SANTOS SOARES            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
DANILO DOS SANTOS SOARES            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILO FERNANDES PIMENTEL COELHO    N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
DANILO FERNANDES PIMENTEL COELHO    N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   289 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 348 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
DANILO FERNANDES PIMENTEL COELHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO FERNANDES PIMENTEL COELHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO FERREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO FRANCISCO PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO GONCALVES DO CARMO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO GUIMARAES ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO JEFFERSON DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO JOAQUIM LOPES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO JOSE DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO KATZAROFF NEVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO MICHAEL HADEK                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO NASCIMENTO GONZALEZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO NONATO MOREIRA DE ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO OLIVEIRA BOMFIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO OLIVEIRA BOMFIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO OLIVEIRA SANTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO PASSOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO PELEGRINI PEIXOTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO PEREIRA DA SILVA PRATES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO PEREIRA MIRANDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DANILO PEREIRA RANGEL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
DANILO PEREIRA RANGEL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO PONTES ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO QUANDT                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO QUANDT                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO ROBERTO BOLZONI DE DON BRAGA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
DANILO ROBERTO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO RODRIGUEZ PIRES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
DANILO SANTOS DE SANTANA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DANILO SANTOS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     290 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 349 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
DANILO SANTOS SILVA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DANILO SOARES LOBO                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DANILO SOUZA MAIA                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
DANILO TELES JURITI                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DANILO VARGAS NOGUEIRA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
DANILO VAZ RODRIGUES                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DANNY VARGAS ROJAS                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DANTARA JUNQUEIRA ANDRADE BENTES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
DANTE GRASSO JUNIOR                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
DANTE HUMBERTO PELO JUNIOR                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DANTE OZORIO MACHADO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
DANUZA COSTA MAGALHAES DE ALMEIDA                                                                                                                                                      PENDING LITIGATION - CIVIL
ESCUDEIRO                                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
DANUZA DA SILVA RIBEIRO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
DANY THOMAZ GONCALVES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DANYELA CRISTINA PAES DOS SANTOS DESIDERIO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DANYELLE BARROS HOLANDA CAVALCANTI        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
DANYELLE BARROS HOLANDA CAVALCANTI        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DANYELLE DE JESUS FERREIRA LEITE          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
DANYLO AGUIAR CERQUEIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
DANYLO AGUIAR CERQUEIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DAPHINIE PALACIO MAYANO CAVALLARO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DAPHINIE PALACIO MAYANO CAVALLARO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
DAPHNE CARVALHO DE CASTRO TELLES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
DAPHNE SILVA ROSA                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
DARA DA SILVA MESQUITA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DARC JACQUELINE SCHIMERSKI DA SILVA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
DARCI DE ALMEIDA ZANETTE                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
DARCI DE SOUZA MENDES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
DARCI GOUVEIA DE OLIVEIRA NETO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          291 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 350 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARCI PETKOV                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARCIO DE OLIVEIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARCIO SANTOS CONCEICAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARCY LEITE CIRAULO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARDO HORACIO BONANSEA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAREK OMAR MATTAR ABDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIA GLAUCIA ALMENARA CARDOSO ENCINAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIANA PAULA SILVAGADELHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIANA PAULA SILVAGADELHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DARIELLE RIBEIRO BATISTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DARIO CARDOSO DA SILVA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIO CEZAR AMARAL DE LIRA CRUZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DARIO CORREA FILHO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIO DANIEL DOS REIS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIO DANIEL DOS REIS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
DARIO DE OLIVEIRA SANTOS                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                          $2,013.28
                                                                                                                                                                                     PENDING LITIGATION -
DARIO JESSE NASCIMENTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIO JULIO LOPES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIO MARIO MANSANI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARIO MAXIMILIAN HOECK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DARIO NOGUEIRA FONTENELLE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DARIO PIRES DE CARVALHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DARIO PIRES DE CARVALHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DARIO RAMOS PEREIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARLAM PORTO DA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARLAN CHIARI ASTORGA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARLAN FABRICIO SOUZA DANTAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARLAN LOPES FIGUEREDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
DARLEI PAULUS                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DARLENE RIBEIRO CHAGAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARLESON MENDONCA DE MATOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DARLEY SOARES LARANJEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        292 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 351 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
                Creditor Name              Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DARLIANA DA COSTA PINEIRO       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DARY SCALZILLI DE SOUZA         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DARZONE RODRIGUES NOBRE         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DAVI ABREU FREITAS BRANCO       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
DAVI ALBUQUERQUE DA SILVA       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI ALBUQUERQUE DE OLIVEIRA    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI ALEX COSTA FABRICIO        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
DAVI ALISSON ALVES RODRIGUES    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI ALMEIDA LIMA               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
DAVI CAMPREGHER                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI CARDOSO LOPES              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DAVI CARLOS COSTA VERNASCHI     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI COSTA MEDEIROS             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI DA SILVA CAVALCANTI        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI DE FREITAS COELHO          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI DE FREITAS COELHO          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI DE OLIVEIRA DIAS           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI DE SOUZA MOREIRA           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
DAVI DEGASPARI LEITE            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DAVI DIAS HIPOLITO COELHO       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
DAVI ELIAS PEREIRA FILHO        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DAVI FERREIRA CENTANO           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DAVI FIRE EXTINTOR EIRELI EPP   RUA LUIZ PAULUCCI NETO 278. 278                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $299.66
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DAVI FORTE VIANA GALVAO         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PRE-
DAVI FRAGA MAESTRI              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PRE-
DAVI FRAGA MAESTRI              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI FREITAS FERNANDES TAVORA   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI FREITAS GUANAIS            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI FREITAS GUANAIS            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DAVI GILO COSTA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                                293 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 352 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVI GOMES BRUM                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI JOSE QUINTILIANO DA MATA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI LEAL MOURA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DAVI LIRA GUIMARAES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - POOR MINOR
DAVI LORIATO HERMESMEYER E OUTROS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CARE                          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVI MELEU                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVI MELO DA SILVA URSULINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVI MENDES VIEIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI MONTEIRO DE CARVALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI RODRIGUES BATISTA ZEBIANI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI SALGADO ECEIZA NUNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVI SANTOS PONTE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI SILVA COELHO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI SOUTO MAIOR BEZERRA CAVALCANTI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
DAVI SUARES DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI TEIXEIRA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI TEIXEIRA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI TREVIZANI VIGUINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVI VILA VERDE SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVI WESLEY LUIZ DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVI WESLEY LUIZ DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVI WESLEY LUIZ DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVI WESLEY LUIZ DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID ABEN ATHAR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID ALEJANDRO HERRERA MOREANO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID BEVILAQUA DE SALES DUARTE FRANCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID BEZERRA SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVID CANDIDO BARBOSA NETTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID CAPRANICA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        294 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 353 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DAVID CORREIA DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID CRISTIAN GUIMARAES DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID DA SILVA BEZERRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID DE SOUZA BATISTA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID DE SOUZA BATISTA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID DE SOUZA TEIXEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID DUARTE MACHADO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID FERREIRA FARIAS PIRES DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID FERREIRA FARIAS PIRES DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID FERREIRA NUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID GALLO JUNIOR                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DAVID GUIMARAES DELCHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID HENRIQUE MARQUES CALIXTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DAVID JULIO VEIGA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DAVID JULIO VEIGA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DAVID LEON RODIN                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID LUCAS MAGUETAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID MARCIANO MACEDO DOS ANJOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DAVID MARCO DA SILVA DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID MARCOS NAHON                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID MARLON PAZETO CAMARA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID MUSSE SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DAVID NASSIF PICAZIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID NATHAN TWOROGER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID OLIVEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID OLIVEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DAVID OLIVEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DAVID OLIVEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
DAVID OLIVEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DAVID OQUINO LASTORIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DAVID SAMPAIO PAZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        295 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 354 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAVID SENA BARBOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAVID SENA BARBOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAVID SOARES DA SILVA NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAVID SOUZA GALINDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
DAVID TRAD NETO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAVID VISCARDI PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAVID YEHUDA ZELLERKRAUT             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAVIDSON DOS SANTOS ZACCHARO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAVIDSON LUIZ DOS REIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAVIDSON NUNES DOS REIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAVIR ROBERTO ALENCAR DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAVIS JAMES FIREMAN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAVIS MARTINS FELBER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAVISON SANT ANA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
DAVY GABRIEL SILVA DOS REIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAVYD LUCAS SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAWSON CUNHA DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAXIANE DUTRA DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAYANA ANDRADE RAUEDYS DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAYANA ANDRADE RAUEDYS DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANA APARECIDA ALVES FIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANA DE MENEZES AZEVEDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAYANA SANTOS DE OLIVEIRA MONTEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DAYANA SILVA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANA VARGAS DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANA VOLPATO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANE CAROLINA DA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DAYANE CONTE DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANE CRISTINA ALMEIDA DE PAULA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANE CRISTINA GONCALVES CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                    296 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 355 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1          Address2              Address3                City                    State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANE DA SILVA OLIVEIRA                N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANE DOS SANTOS DE JESUS              N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
DAYANE DOS SANTOS FERREIRA LEMBI        N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
DAYANE HORWARHT DA ROSA                 N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
DAYANE HORWARHT DA ROSA                 N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
DAYANE KLEYCE GONCALVES FAVACHO         N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANE ZANDAVALI CASTELLI               N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANI DOMANSKI                         N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
DAYANI OLIVEIRA SILVA                   N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANNA BERNARDINO BEZERRA              N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANNABERNARDINO BEZERRA               N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYANNE DOS SANTOS VIEIRA               N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46071/17)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           4/12/2017      46071/17 (LITIGATION)         X            X              X                                UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46103/17)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           6/16/2017      46103/17 (LITIGATION)         X            X              X                                UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46137/16)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           11/22/2016     46137/16 (LITIGATION)         X            X              X                                UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46138/16)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           11/22/2016     46138/16 (LITIGATION)         X            X              X                                UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46306/18)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           8/23/2018      46306/18 (LITIGATION)         X            X              X                                UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46338/18)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           8/23/2018      46338/18 (LITIGATION)         X            X              X                                UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                            BANK GUARANTEE NO.
BANK GUARANTEE NO. 46339/18)            AV. BRIG. FARIA LIMA, 2537                                          SÃO PAULO                 SP                         BRAZIL           8/23/2018      46339/18 (LITIGATION)         X            X              X                                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
DAYENNE PRISCILLA ALMEIDA RIBEIRO       N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYSA AMANDA RODRIGUES TORRES           N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
DAYSE BRAGA VIEIRA                      N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYSE CAMPOS DUQUE ESTRADA MEYER        N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYSE CAMPOS DUQUE ESTRADA MEYER        N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYSE DA ROCHA CUMMINGS                 N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYSE MARA NUNES TEIXEIRA               N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
DAYSE OLIVEIRA DA MOTTA                 N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYSE ZAGONEL ROSA                      N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
DAYTONA EXPRESS SER DE DOC E ENCOM      R XV DE NOVEMBRO 3976. 3976                                         JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $109.73
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAYVISON RABELLO CAMPOS                 N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DAZIANE REGINA DA SILVA NELSON          N/A                                                                 N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
DBA WORLD WIDE CONCESSIONS              5727 N.W. 7 STREET, STE. 97                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DDS AIRLINE SERVICES INC                10 WOODLAND DRIVE                                                   HUDSON                    NH            03051                          VARIOUS       ACCOUNTS PAYABLE                                                                              $646.00
DE MELLO TRANSPORTES LTDA ME            RUA ITAPEMA 397                                                     FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,260.87




                                                                                                                        297 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 356 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
DEALÚCIA PINTO FARIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEANE MORAES ORNEL LAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DEBORA AGUIAR DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DEBORA AMORIM DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA BARBOSA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA BARBOSA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA BARBOSA PANASSOLLO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA BARBOZA PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA BUENO DE PAULA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA CASAGRANDE JUNQUEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA CATARINO DE ABREU FIRMINO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA CECILIA BROYN DE MIRANDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DEBORA CORREIA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA COSTA SENA PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA CRISTINA ALVES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA CRISTINA DA SILVA GONCALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA CRISTINA DE OLIVEIRA CUNHA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA CRISTINA DE OLIVEIRA CUNHA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DEBORA CRISTINA SANT ANA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DEBORA DA ROCHA CAMARGOS CARNEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DEBORA DA ROSA BERNARDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DEBORA DA ROSA BERNARDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA DANTAS DE ALBUQUERQUE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA DANTAS REIS ANUNCIACAO VIEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA DAYSE CASTRO DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DEBORA DE LISANDRA OLIVEIRA FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA DE SOUZA AYRES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DEBORA DE SOUZA AYRES MONTEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEBORA DIOGENES DE MELO XIMENES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        298 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 357 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION -
DEBORA DO ROCIO PORTELA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA DOMINGOS DE SIQUEIRA BOMFIM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA DOS SANTOS LUZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA ELI MAIEVES                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
DEBORA ESTHER RAMOS MORENO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA FACIN YAMASHITA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA FERNANDES DE MIRANDA OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA FERRAZ FREIRE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
DEBORA FINKIELSZTEJN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA FREITAS ABREU                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA FREITAS ABREU                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA GONCALVES LUCIANO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA HIPOLITO LISBOA PONTES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA INES SANTINI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA JAKELINE TAVARES OLIVEIRA SIQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
DEBORA JUACABA CAVALCANTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA JULIA ESTULANO SHIMIZU               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DEBORA KRUG OLEQUES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA LEME FERREIRA DE SOUSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA LEME FERREIRA DE SOUSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DEBORA LEMES DE SOUSA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA LOUISE BANCKHARDT CURY               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA LUBKE CARNEIRO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA LUIZA SOARES DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA LUIZA SOARES DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DEBORA MACHADO ULIANA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
DEBORA MAFRA MENDELEH                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
DEBORA MAGALHAES DE ALMEIDA KESZEK          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA MARANDOLA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
DEBORA MARANDOLA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                           299 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 358 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
DEBORA MARIA DA SILVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DEBORA MARIA PAES DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA MARQUES MOURA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA MARQUES MOURA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA MORAIS BARBOSA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
DEBORA MOURAO MANTOVANINI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
DEBORA MUZZI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEBORA NOGUEIRA BARBOSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEBORA NOGUEIRA BARBOSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DEBORA OLIVEIRA SILVA ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DEBORA PEREIRA BARRETO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA PEREIRA RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA PRISCILA OLIVEIRA ARRAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA PRISCILA OLIVEIRA ARRAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA QUEIROGA MAIA GONCALVES COLACO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEBORA RAMIRES PELISSON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DEBORA REGINA ROSSETTO CIA LTDA EPP                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                            $30.38
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEBORA REIS ALVES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA ROCHA DE PAULA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA RODRIGUES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
DEBORA RODRIGUES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
DEBORA RODRIGUES ANTONELLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA SANTOS SARAIVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA SECHIN MELAZO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA SOARES NUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA SOARES NUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEBORA SPANHOL IVANKIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEBORA STEFANNI DA SILVA NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEBORA STEFANNI DA SILVA NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DEBORA SUELEN DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - ON-BOARD
DEBORA TAWIL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN




                                                                                                       300 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 359 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                        Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION -
DEBORA TRENTIN                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORA VIZACCRO                         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORA VIZACCRO                         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
DEBORAH BRITO BERNARDES JACOB RIBEIRO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH CAMPANHA PUIG CASARIEGO         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH CARREGAL SZTAJNBOK              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH CASSIA COSTA MOURA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH CASSIA COSTA MOURA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
DEBORAH DE OLIVEIRA BERGER              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH DE SOUSA SILVA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH DE SOUZA CAMARGO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH DEUD DE MACENA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH FREITAS CANCHERINI              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH GODINHO DE MENEZES              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEBORAH GOMES GUIMARAES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - IMPROPER
DEBORAH GRYNBERG                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
DEBORAH LIMA KLAJNMAN                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
DEBORAH MESQUITA DA CRUZ                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
DEBORAH PORTILHO MARQUES DE SOUZA       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - ON-BOARD
DEBORAH SUTTON                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - IMPROPER
DEBORAH TORRES NERY                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
DEBORAH YOSHIE ARIMA                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DECANTER VINHOS FINOS LTDA              AV BRASIL 630. 630                                           BLUMENAU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $5.74
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DECIO ANGELOTTI                         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
DECIO DA SILVA JUNIOR                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DECON JUAZEIRO DO NORTE                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DECON JUAZEIRO DO NORTE                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
DEDIENNE AEROSPACE (MIAMI)              2500 NW 74TH AVE                                             MIAMI                 FL                33122-1418                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEFENSORIA PÚBLICA                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - DELAY /
DEFENSORIA PÚBLICA                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEFENSORIA PÚBLICA                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE             X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
DEFENSORIA PÚBLICA                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE             X            X              X             X                UNKNOWN




                                                                                                             301 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 360 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                  Creditor Name                  Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEFENSORIA PÚBLICA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE             X            X              X             X                UNKNOWN
DEGRAUS ANDAIMES CONSTRUCAO CIVIL S   AV CARLOS FERREIRA ENDRES 94                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,634.78
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DEIDERSON DA SILVA PEREIRA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEIJANE SILVA DOS SANTOS              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEILTON BARBOSA DA SILVA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEILTON BARBOSA DA SILVA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEIRO MOREIRA MARRA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE ALINE WALTHER DA ROCHA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE BERTOLDI DE ARAUJO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE BERTOLDI DE ARAUJO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEISE CARVALHO TAVARES DA SILVA       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
DEISE CRISTINE DE MEDEIROS QUEIROZ    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE G DE SOUZA SANTOS               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE G DE SOUZA SANTOS               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE HELENA MENDES                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEISE LANE GONCALVES PAES             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEISE LUCI VELLOSO                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE MONIQUE DE SOUZA FERREIRA       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DEISE NEVES NAZARE RIOS BRITO         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DEISE PUHL                            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE R F PARENTE                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE R F PARENTE                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISE ROSINA MAZZOCCO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEISIANE VIEIRA DA SILVA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEIVERSON ROQUE PRATES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEIVID CARREIRA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DEIVID DOS SANTOS DE PAULA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEIVID PERES GESSWEIN                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEIVID RICHERT RIBEIRO SOARES         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEIVID WILLIAN NAKAIONE REIS          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEIVIDE JANUARIO DE SOUSA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEIVIDE JANUARIO DE SOUSA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DEIVISON FLAVIO COSTA AZEVEDO         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DEIVISON MACIEL                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                   302 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 361 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEIVISSON ASSIS PERERA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DEIZE DE QUEIROZ SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DEIZE NASCIMENTO FERNANDES DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DEIZIELE APARECIDA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DELANE PIRES DA SILVA PEREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DELANIO CORREIA ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DELANNYS MARIA VIDES SANCHEZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DELANO AZEVEDO RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
DELANO OLIVEIRA SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DELE ANGELA CARLESSO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                                       303 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 362 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
              Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                              304 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 363 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
              Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                              305 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 364 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
              Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                              306 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 365 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
              Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                              307 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 366 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                    Disputed
                                                                                                                                                           Date Debt was
              Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                              308 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 367 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
              Creditor Name                       Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO                                                                                                                                                          PENDING LITIGATION - CIVIL
PAULO/GUARULHOS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO                                                                                                                                                          PENDING LITIGATION - CIVIL
PAULO/GUARULHOS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO                                                                                                                                                          PENDING LITIGATION - CIVIL
PAULO/GUARULHOS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO                                                                                                                                                          PENDING LITIGATION - CIVIL
PAULO/GUARULHOS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO                                                                                                                                                          PENDING LITIGATION - CIVIL
PAULO/GUARULHOS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                UNKNOWN
DELEGADO DA DELEGACIA DA RECEITA FEDERAL
DO BRASIL DE ADMINISTRAÇÃO TRIBUTÁRIA EM
SÃO PAULO/SP/DELEGACIA DA RECEITA FEDERAL                                                                                                                                               PENDING LITIGATION - TAX -
DO BRASIL EM SÃO PAULO - SP                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
DELEGADO DA DELEGACIA ESPECIAL DA RECEITA
FEDERAL DE ADMINISTRAÇÃO TRIBUTÁRIA EM
SÃO PAULO-DERAT E PROCURADORA CHEFE DA
PROCURADORIA REGIONAL DA FAZENDA                                                                                                                                                        PENDING LITIGATION - TAX -
NACIONAL                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGADO DA RECEITA FEDERAL DE                                                                                                                                                          JUDICIAL PROCEEDING -
ADMINISTRAÇÃO TRIBUTÁRIA EM SÃO PAULO.      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
DELEGADO DA RECEITA FEDERAL DO BRASIL EM
SÃO PAULO - DELEGACIA DA RECEITA FEDERAL
DO BRASIL DE ADMINISTRAÇÃO TRIBUTÁRIA -
DERAT, DELEGADO DA DELEGACIA ESPECIAL DA
RECEITAFEDERAL DE MAIORES CONTRIBUINTES                                                                                                                                                 PENDING LITIGATION - TAX -
EM SÃO PAULO - DEMAC/SP E UNIÃO FEDERAL -                                                                                                                                               JUDICIAL PROCEEDING -
FAZENDA NACIONAL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
DELEGADO DA RECEITA FEDERAL DO BRASIL EM                                                                                                                                                PENDING LITIGATION - TAX -
SÃO PAULO - SP                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
DELEGADO DA RECEITA FEDERAL DO BRASIL EM                                                                                                                                                PENDING LITIGATION - TAX -
SÃO PAULO - SP                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - TAX -
DELEGADO REGIONAL DO TRABALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                                           309 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 368 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                 Creditor Name                    Address1                  Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - TAX -
DELEGADO REGIONAL TRIBUTÁRIO DE SÃO                                                                                                                                                                    JUDICIAL PROCEEDING -
PAULO                                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELEIDIS DOS SANTOS                   N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELFIM AURELIO DE FREITAS FILHO       N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELFIM AURELIO DE FREITAS FILHO       N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DELFOS OPERADOR MAYORISTA SRL         DEAN FUNES 154 PISO 2 OF 27                                                 CORDOBA                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $3,093.09
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELIA MARIA CARDOZO FIGUEIRA LOPES    N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DELIEDSON DA SILVA LIBERATO           N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELIO SOBRAL DO NASCIMENTO            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DELIRIO GALEAO SA                     AV VINTE DE JANEIRO SN. SN                                                  RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,853.31
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DELIS DE ZORZI                        N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                         FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $12,020.60
DELL COMPUTADORES DO BRASIL LTDA      AV INDUSTRIAL BELGRAF 400.                                                  ELDORADO DO SUL                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $916.40
                                                                                                                                                                                                       POTENTIAL OBLIGATION
                                                                                                                                                                                                       UNDER FREQUENT FLYER
DELL COMPUTADORES DO BRASIL LTDA      AVENIDA INDUSTRIAL BELGRAF 400 INDUSTRIAL                                   RIO GRANDE DO SUL                       92990000     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELMA DE JESUS OLIVEIRA               N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELMA DE JESUS OLIVEIRA               N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DELMA MARIA JERONIMO VIEIRA           N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DELMAN GOMES DA SILVAX                N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELMAR ANDRADE MACEDO                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
DELMIR ANTONIO DAL CIM                N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
DELMIRA LUIZA RECH LAZZARI            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
DELMO ANTUNES PEREIRA                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DELOITTE & CO SA                      FLORIDA 234 PISO 4.                                                         BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $3,148.61
DELOITTE IMPUESTOS Y SERVICIOS LEGA                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $2,632.24
DELOITTE TOUCHE TOHMATSU CONSULTORE   RUA JOSO GUERRA 626.                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $55,401.19
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
DELSON GALVAO DE LIMA                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
DELTA AIR LINES                       1030 DELTA BLVD                                                             ATLANTA                 GA              30305                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
DELTA AIR LINES INC..                 1030 DELTA BLVD # 1030                                                      ATLANTA                 GA              30354-1989                     VARIOUS       ACCOUNTS PAYABLE                                                                         $36,600.00
DELTA INTERNATIONAL INC               4856 SW 72 AVE                                                              MIAMI                   FL              33155-5526                     VARIOUS       ACCOUNTS PAYABLE                                                                         $83,897.00
                                                                                                                                                                                                       PENDING LITIGATION -
DELZA DE OLIVEIRA BENTO SILVA         N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
DELZUITA PEREIRA GUEDES               N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
DEMERSON BELTRAME GARGARELLA          N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
DEMETRIO CAETANO DE MATTOS            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                            310 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 369 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                        Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION -
DEMETRIUS ASSMANN DE OLIVEIRA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DEMÉTRIUS JUNG GONZALEZ                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DEMETRIUS RIBEIRO GOMES                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DEMETRIUS RIBEIRO GOMES                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

DEMOCRATA CALCADOS ARTEFATOS COURO       RUA ANTONIO ZEFERINO VERAS 205                                         CAMOCIM                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $47,206.22
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DEMOSTHENES MIRANDA DE CARVALHO FILHO    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENER SPERAFICO                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
DENERSON WILLIAN DE OLIVEIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENES FUAD SOUSA BATISTA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DENESON PASTOR LIMA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DENESON PASTOR LIMA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENI LINEU SCHWARTZ                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENICE DA SILVA BAIANO VIGNOLA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENIELS RODRIGUES MARTINS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DENILMARA COSTA SOUSA - MEJHEANNY
XIMENES MARKLEW PRESCOTT OLIVEIRA -
MEALMEIDA TUR LTDA. LEITE E CAVALCANTI                                                                                                                                                               PENDING LITIGATION - CIVIL
LTDA.                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENILSON ANTONIO VIEIRA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DENILSON BARBOSA                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DENILSON BARBOSA                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENILSON DE ALMEIDA LEITE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
DENILSON DE BRITO LAUNDES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
DENILSON DE MATTOS                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENILSON GOMES DO NASCIMENTO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENILSON JOSE PIRES                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENILSON MANFREDINI                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENILSON MOURA SANTIAGO                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
DENILSON OLIVEIRA DUTRA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
DENILSON VARGAS LIMA JUNIOR              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENIS BARROS VIEIRA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DENIS BARROS VIEIRA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                        311 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 370 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENIS COSTA SAMPAIO SOBRINHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENIS COSTA SAMPAIO SOBRINHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DENIS DE FREITAS SOARES SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENIS DINARDI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENIS FERNANDO SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENIS GRADOWSKI RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENIS JOSE DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENIS LIMA DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
DENIS QUEIROZ BOTELHO                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $22.16
                                                                                                                                                                                 PENDING LITIGATION -
DENIS RAMPASO CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
DENIS RICARDO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENIS SOARES ACIOLI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENIS SPERAFICO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DENIS TADEU PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENIS VINICIUS GRANDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE ALVES BISPO GIMENEZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
DENISE APARECIDA BAPTISTELLI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
DENISE APARECIDA VENTURA VILELLA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DENISE ARRABAL KALAU                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENISE BRAGA ALBUQUERQUE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE CAMINHA XAVIER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE CECILIA DELIBERADOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE CECILIA DELIBERADOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE CORNELIO DE CAMARGOS LORENS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE DA ROCHA CUMMINGS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DENISE DA ROCHA CUMMINGS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
DENISE DE MELO SILVA BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENISE DE OLIVEIRA MENDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
DENISE DE SOUSA DEGRANDE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
DENISE DE SOUSA FELICIANO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    312 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 371 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE DE SOUZA MEDEIROS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
DENISE EVANGELISTA VIEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE FABIANA FIGUEIREDO LOPES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE FABIANA FIGUEIREDO LOPES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
DENISE FEITOSA BENEVIDES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
DENISE FEITOSA BENEVIDES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE FERNANDES DE SOUZA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE FERNANDES DE SOUZA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE FERNANDES RAIMUNDO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
DENISE FIGURA                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
DENISE FREITAS ULTRAMAR JACOB         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE FURTADO LAVALLE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
DENISE FUZETI KAMINSKI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
DENISE GALVAO GUSMAO                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $1.88
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
DENISE GAZEL PICANCO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
DENISE GUEDES PANIZZI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
DENISE HOULMONT CARVALHO ROSA DE PAULA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE MENDONCA DOS SANTOS PINHEIRO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE MILCHERT LAMBIAZZI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE MIRUEIRA CORTEZIA FONSECA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE PAIATO TEIXEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE PIRES GOMES DA SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE PIRES OUTEIRO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE PIRES OUTEIRO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
DENISE SETTE ROCHA DE MENEZES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE SILVA MELQUIADES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
DENISE STIPKOVIC ARAUJO PAULO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE STOCKEY FLORENCE               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DENISE STOCKEY FLORENCE               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE VENCESLAU DE OLIVEIRA BUENO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
DENISE VERAS BURGARDT                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      313 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 372 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENISE WERNER COLLACO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DENISON CARLOS NASCIMENTO COSTA       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENISON DE SOUZA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DENISON LEANDRO SERRAO SOARES         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENISON ROCHA DE ASSIS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENISON SANTOS PEREIRA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENISSON DA SILVA BRANDAO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENISSON DE PAIVA LUIZ                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENIVALDA LOPES DA SILVA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENIZAR JUNIOR LIMA DE OLIVEIRA       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENIZE CRISTINE OLIVEIRA SILVA        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DENIZE JACOSKI DE OLIVEIRA KRUGER     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENIZE NUNES DA SILVA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENIZE PRISCILA KIRCHOF               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENIZE ROSSI                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENNIS CASARINE FERREIRA DA SILVA     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
DENNIS DE CAMPOS MELO SANTOS          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DENNIS DE CARVALHO BARBOSA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DENNIS DE CARVALHO BARBOSA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENNISON IRIS DE SOUSA FREITAS        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                      AV GOVERNADOR IVO SILVEIRA 128
DENTAL COMPRESSORES DO BRASIL LTDA    1283                                                                   FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $366.74
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DENYS CARVALHO DUARTE PEREIRA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENYS FERNANDO DOS SANTOS PICAPEDRA   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DENYS RIBEIRO DE OLIVEIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DENYSE SILVA DOS SANTOS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
DEOCLIDES JOSE DE OLIVEIRA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DEODORO SILVA DE ARAUJO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DEODORO SILVA DE ARAUJO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DEOLINDA LAURA PRECIOSO FERREIRA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DEOLINDO DE SOUSA RIBAMAR             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     314 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 373 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                         Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DEOLIZANDO MOREIRA DE OLIVEIRA FILHO      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DEOMEDES FERREIRA GOMES NETO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DEOMEDES FERREIRA GOMES NETO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                  UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO                                                                                                                                                               PENDING LITIGATION - CIVIL
AÉREO (DECEA)                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                   UNKNOWN
DEPARTAMENTO DE ESTRADAS DE RODAGEM       AV DO ESTADO 777. 777                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $80.40
DEPARTAMENTO MUNICIPAL DE AGUA E ES       R MARTINESIA 245. 245                                             UBERLANDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $34.68
DEPARTMENT OF BUSINESS AND                1940 N MONROE ST                                                                                                                         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DERALDO ANTONIO DE OLIVEIRA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DERALDO MOREIRA BARBOSA NETO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
DERCIO MOREIRA BEZERRA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
DERIANE VALERIE ARTE ORTIZ                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
DERIANE VALERIE ARTE ORTIZ                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
DERICK MATEUS ESCRIBONI                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
DERIK PETIZ                               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
DERISE DOS SANTOS PEREIRA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
DESIGN SUITES S.A.                        MARCELO T. DE ALVEAR 1683                                         BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                             $147.99
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
DESIREE DE ABREU VARGAS                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
DESIREE MONIQUE SANTOS SILVESTRE BRITTO   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN




                                                                                                                    315 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 374 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                             Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
DESIRRE ORMOND DO AMARAL                     N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
DESIRRE SOUZA SIQUEIRA                       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DESSANA LIMA ROCHA                           N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DESTAK AGÊNCIA VIAGENS TURISMO LTDA.         N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                             PRINSENGRACHT 168 NL-1016 HA
DESTER                                       AMSTE                                                                    AMSTERDAM                               1016 HA      NETHERLANDS       VARIOUS       ACCOUNTS PAYABLE                                                                         $53,663.46
                                             2077 CONVENTION CENTER
DESTER CORPORATION                           CONCOUR                                                                  ATLANTA               GA                30337-4201                     VARIOUS       ACCOUNTS PAYABLE                                                                        $614,427.87
DETRONIX INDUSTRIA ELETRONICA LTDA           RUA EMILIO FONINI 545. 545                                               CAXIAS DO SUL                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $998.74
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
DEUSDEDIT DOREA DO PASSO CUNHA               N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DEUSDETH DE FREITAS COSTA JUNIOR             N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEUSELITE DOS SANTOS ABREU                   N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEUSILEIA LIMA DE SOUZA                      N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
DEUSIMAR DIOLINA DA SILVA ASSIS              N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEUSUILA LUSTOSA SILVA                       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
DEUTSCHE BANK (AS STANDBY LETTER OF CREDIT                                                                                                                                                                 UNCOLLATERALIZED STANDBY
ISSUER OF STANDBY LETTER OF CREDIT NO.       AV. BRIG. FARIA LIMA, 3900 - 13O                                                                                                                              LETTER OF CREDIT NO.
836BGF1800397 )                              ANDAR                                                                    SÃO PAULO             SP                             BRAZIL           9/23/2018      836BGF1800397                 X            X                                            $449,580.00
DEUTSCHE BANK (AS STANDBY LETTER OF CREDIT                                                                                                                                                                 UNCOLLATERALIZED STANDBY
ISSUER OF STANDBY LETTER OF CREDIT NO.       AV. BRIG. FARIA LIMA, 3900 - 13O                                                                                                                              LETTER OF CREDIT NO.
836BGF1900094)                               ANDAR                                                                    SÃO PAULO             SP                             BRAZIL           3/21/2019      836BGF1900094                 X            X                                            $708,000.00
DEUTSCHE BANK (AS STANDBY LETTER OF CREDIT                                                                                                                                                                 UNCOLLATERALIZED STANDBY
ISSUER OF STANDBY LETTER OF CREDIT NO.       AV. BRIG. FARIA LIMA, 3900 - 13O                                                                                                                              LETTER OF CREDIT NO.
836BGS1200005-01)                            ANDAR                                                                    SÃO PAULO             SP                             BRAZIL           8/31/2018      836BGS1200005-01              X            X                                          $7,500,000.00
DEUTSCHE BANK (AS STANDBY LETTER OF CREDIT                                                                                                                                                                 UNCOLLATERALIZED STANDBY
ISSUER OF STANDBY LETTER OF CREDIT NO.       AV. BRIG. FARIA LIMA, 3900 - 13O                                                                                                                              LETTER OF CREDIT NO.
836BGS1800001)                               ANDAR                                                                    SÃO PAULO             SP                             BRAZIL            6/6/2018      836BGS1800001                 X            X                                            $186,000.00
DEUTSCHE BANK (AS STANDBY LETTER OF CREDIT                                                                                                                                                                 UNCOLLATERALIZED STANDBY
ISSUER OF STANDBY LETTER OF CREDIT NO.       AV. BRIG. FARIA LIMA, 3900 - 13O                                                                                                                              LETTER OF CREDIT NO.
836BGS1800004)                               ANDAR                                                                    SÃO PAULO             SP                             BRAZIL           10/2/2018      836BGS1800004                 X            X                                         $13,100,000.00
DEUTSCHE BANK (AS STANDBY LETTER OF CREDIT                                                                                                                                                                 UNCOLLATERALIZED STANDBY
ISSUER OF STANDBY LETTER OF CREDIT NO.       AV. BRIG. FARIA LIMA, 3900 - 13O                                                                                                                              LETTER OF CREDIT NO.
839BGB2000021)                               ANDAR                                                                    SÃO PAULO             SP                             BRAZIL           1/16/2020      839BGB2000021                 X            X                                          $1,300,000.00
DEUTSCHE LUFTHANSA AG                        VON GABLENZ STR 2-6                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $619.06
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEUZA FALCAO VIEIRA                          N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEVAIR ALVES PAULINO                         N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEVAIR INUZOR FANELLI JUNIOR                 N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DEVAIR PEREIRA TELES                         N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
DEVANI ALVARES DE SOUZA                      N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEVANISE MOREIRA LOPES                       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEVICE ENGENHARIA DE AUTOMACAO LTDA.         N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN

DEVIRES TECNOLOGIA DA INFORMACAO LT          RUA VOLUNTARIOS DA PATRIA 1816                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $134,592.83
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEVISON AMORIM DO NASCIMENTO                 N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DEYBSON CONCEICAO LIMA                       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DEYBSON GOMES DA SILVA                       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                              316 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 375 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                   PENDING LITIGATION -
DEYBSON GOMES DA SILVA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DEYLA DA SILVA TORRES                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DEYSE APARECIDA DOS SANTOS              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DEYSE HELYDA SENA DANTAS                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DEYSE LILIAN TRINDADE DE OLIVEIRA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DEYSE LILIAN TRINDADE DE OLIVEIRA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSE PAZ ANCHIETA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DEYSE PAZ ANCHIETA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DEYSE PAZ ANCHIETA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSE SOARES DE MELO LOBATO             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSE SOARES DE MELO LOBATO             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSE SOARES DE MELO LOBATO             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DEYSE SOARES DE MELO LOBATO             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSIERI ELVIRA DOS SANTOS MAIA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSIERI ELVIRA DOS SANTOS MAIA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYSIERI ELVIRA DOS SANTOS MAIA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYVID CLAUDIOS VIEIRA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYVID CLAUDIOS VIEIRA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
DEYVISON ANTONIO PAULINO DA SILVA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DEYVY MACLEAN DE OLIVEIRA SILVA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DEYZIANE SILVA LIMA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DFB VIAGENS E TURISMO LTDA ME           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DFE AGENCIA DE VIAGENS E TURISMO LTDA   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                   UNKNOWN
DFS DEUTSCHE FLUGSICHERUNG              STUTZEL-CKERWERG 12-14                                                                                                                       VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                   PENDING LITIGATION -
DGENVAL SANTOS MAGALHAES                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DGENVAL SANTOS MAGALHAES                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                        RUA ACADEMICO NILO FIGUEIREDO
DH ADMINISTRACAO E HOTELARIA EIRELI     245                                                                   LAGOA SANTA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $116.93
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DHE COMPONENTES HIDRÁULICOS LTDA - ME   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DHEINE EUFRAUSINO PERONDI               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DHIEGO RODRIGUES DIAS                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN




                                                                                                                      317 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 376 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                Creditor Name                       Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
DHL                                     AEROPUERYO DE TOCUMEN                                                 PANAMA                                  11491        PANAMA            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
DHL GLOBAL FORWARDING BRAZIL LOGIST     R QUINZE DE NOVEMBRO 119. 119                                         SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $542.70
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DHL LOGISTICS (BRASIL) LTDA.            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
DIAIMI ALVES DA SILVA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DIAMANTINO DE CARVALHO FERREIRA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DIANA ANDRADE VASCONCELOS               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DIANA BORSCHIVER ADESSE                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DIANA BRASILIENSE PIMENTEL BARROS       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
DIANA CONCEICAO LIMA                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $30.43
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DIANA CUSTODIO GENONIMO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA FERNANDES DA SILVA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA HENRIQUE MONTEIRO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA LIMA RIBEIRO                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA LUCIA DIAS MIRANDA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA MARCELA PANERO                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA MARIA RIBEIRO GUIMARAES           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA REIS SABINO                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
DIANA RODRIGUES OLIVEIRA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANA SIMPLICIO FORNAZIER               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DIANE FRANCISCA SANTOS MACEDO           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DIANE GRACIELE DA SILVA BARBOSA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANE GRAZIELE DOS SANTOS SANTANA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DIANE PINHEIRO DA SILVA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIANE RIOS FREIRE                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DIANNE CHRISTY DO NASCIMENTO FERREIRA   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
DIATEST DO BRASIL PRODUTOS DE MEDIC     R ULISSES CRUZ 1050/. 1050/                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $965.12
                                                                                                                                                                                                   PENDING LITIGATION -
DICKSON ROMULO SILVA PORTELA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DIEGO AFONSO DOS SANTOS GUERRA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
DIEGO AGUIAR SANTOS                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
DIEGO ALBERTO PROBST                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DIEGO ALBERTO SILVEIRA SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
DIEGO ALBERTO SILVEIRA SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                       318 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 377 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO ALEXANDRE GOMES BARBOSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO ALVES LUDUVICE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO ANTONIO MENEGASSE VELASQUEZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
DIEGO ANTONIO PLAUTH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO ARAUJO DE LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO AUGUSTO BORGES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO AUGUSTO LOPES DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
DIEGO AUGUSTO OLIVEIRA MARTINS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO AZEVEDO BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO AZEVEDO BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO BALBON FRANCO LOPES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO BARRETO DE SOUZA E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO BASTOS DE SA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO BORGES CORTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO BURITI ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO CALLEGARI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO CARVALHO DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO CARVALHO PENNA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO CASARIN VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO CAVALCANTE XAVIER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO CAVALHEIRO DE MENDONCA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO COIMBRA SILVERIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO COIMBRA SILVERIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO CORDEIRO SOARES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO COSTA MARTIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO COSTA MARTIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO DA SILVA CASSETARI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO DA SILVA GANDRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DIEGO DAHAS CAMARA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO DAMIAN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO DANTAS DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   319 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 378 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO DE BONA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO DE CARVALHO DORETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO DE JESUS PAIVA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO DE JESUS PAIVA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO DE JESUS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO DE MAMAN DORIGATTI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO DE QUEIROZ BARBOSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO DE SOUZA BASTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO DE SOUZA BASTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO DE SOUZA TELES RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO DO MONTE HIRATA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO DUARTE LOPES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO DURACENSKI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO EMIR NELSON DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO FELIPE ZANIN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO FERNANDES ADAN DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO FERNANDES ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
DIEGO FERNANDES ESTEVEZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO FERNANDES FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO FERNANDES FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
DIEGO FERNANDES SANTIAGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO FERNANDO DA ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO FERREIRA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO FRANCISCO NASCIMENTO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO FRANCO DE SANT ANNA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO FREITAS RIBEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DIEGO FURLANETTO BARICHELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO GARCIA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DIEGO GARCIA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DIEGO GOMES JACINTO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       320 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 379 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO GONCALVES DIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO GONCALVES PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO GUINZELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO HENRIQUE DA SILVA SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO HENRIQUE DOS SANTOS RIBEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DIEGO HENRIQUE SIQUEIRA FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DIEGO HENRIQUE SIQUEIRA FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
DIEGO HENRIQUE TREMONTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
DIEGO HENRIQUE TREMONTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO HOLANDA ZIMERMANN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO HONORATO LUCENA DE MELO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO JOSE COUTINHO SCHAEPPI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO JOSE GARCIA VENEGAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
DIEGO KALLERMANN HURTADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO LAULETTA FURTADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO LEMES DE LIMA PEREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO LEOPOLDINO DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO LOEHDER DE PAULA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - SPECIAL
DIEGO LOPES DE OLIVEIRA FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO LUGAO SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO MACHADO ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO MARADONA DA SILVA FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO MARCONDES ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO MARQUES FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
DIEGO MARTINS CASPARY               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO MARTINS FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO MARTINS SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
DIEGO MENEZES MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO MIALSKI FONTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
DIEGO MIURA BRANDAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                   321 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 380 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO MORAIS VIANA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIEGO MOREIRA DOS SANTOS              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DIEGO NASCIMENTO GOMES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DIEGO NERY DE MENEZES                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO NEVES SACRAMENTO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DIEGO NONATO MOREIRA DE ALMEIDA       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DIEGO NONATO MOREIRA DE ALMEIDA       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
DIEGO OLIVEIRA MONTEIRO 46900011896   RUA DOUTOR PIRAGIBE 415. 415                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,886.18
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO PARAISO GARCIA GUIMARAES        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO PENNA ALVES DE SOUSA CAMERINO   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO PERES E SILVA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO PINHEIRO MOREIRA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO PIRES                           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO PIRES PLENTZ                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO PORTELA VERAS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO RODRIGO DE OLIVEIRA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO RODRIGO DE OLIVEIRA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO RODRIGUES DE OLIVEIRA           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO RODRIGUES DE OLIVEIRA           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO RODRIGUES NUNES                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO RUFINO MANOEL                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIEGO SANTOS GALDINO                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO SANTOS SENA?                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO SEVERIANO DA CUNHA FILHO        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIEGO SILVA ALVES MENICUCCI           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO SILVA CARDOSO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIEGO SILVA NASCIMENTO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIEGO SOARES DE SOUZA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIEGO SOUSA NOVAES                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIEGO TAVARES DO NASCIMENTO           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
DIEGO TENÃƑÂ€ŒRIO DA PAZ              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                                   322 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 381 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                    Date Debt was
              Creditor Name                          Address1            Address2              Address3                City                   State           Zip         Country     Incurred            Basis for Claim                                                             Total Claim
DIEGO TORRALBA GROS                                                                                                                                                                   VARIOUS     ACCOUNTS PAYABLE                                                                             $137.05
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIEGO UCHOA DOS SANTOS                   N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIEGO VAZ CORREIA                        N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DIEGO VIANA MATOS SILVA                  N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIEGO VIANA PASSOS                       N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIEGO VICENTINI CARVALHO                 N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DIEGO VITTORIO                           N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DIEGO WIERZBICKI                         N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DIEHL AEROSPACE INC                      12001 HIGHWAY 280 EAST                                                STERRETT                 AL             35147                          VARIOUS     ACCOUNTS PAYABLE                                                                        $637,290.43
DIEHL AEROSPACE INC                      12001 HIGHWAY 280 EAST                                                STERRETT                 AL             35147                          VARIOUS     ACCOUNTS PAYABLE                                                                           $118.72
                                                                                                                                                                                                  PENDING LITIGATION -
DIELRYSON SOUZA DOS SANTOS               N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DIENE SANTOS DE ALMEIDA                  N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DIESEL CENTER SERVICOS EIRELI            QSE AREA ESPECIAL 15 SN.                                              BRASILIA                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $601.82
DIGITECH COM EQUIP AUTOMACAO LTDA        RUA TAQUARITINGA 415.                                                 CAMPINAS                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $1,298.15
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIGMAR ELENE JIMENEZ AGREGA              N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIJFO TRANSPORTES INTERNACIONAIS LTDA.   N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DIJORAH MORAES DE ARAUJO                 N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DILAMÁRCIA MACIEL PEIXOTO PÓVOA          N/A                                                                   N/A                      N/A            N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                         ROD MG-10, KM 33 FAZENDA LAPA
DILASA DISTRIBUIDORA DE BEBIDAS LTD      VERMELHA                                                              LAGOA SANTA              MG                          BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $2,897.94
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILENE MARQUES HENRIQUES DE                                                                                                                                                                       LITIGATION - FLIGHT
ALBUQUERQUE                              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILENE MARQUES HENRIQUES DE                                                                                                                                                                       LITIGATION - FLIGHT
ALBUQUERQUE                              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DILMA DE MORAES MANOE                    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILMA MARIA PAIXAO CARVALHO              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILMA MARIA PAIXAO CARVALHO              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILMA ROCHA CHAVES                       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DILSE ROCHA TEIXEIRA MARTINS             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
DILSIANE CONCEICAO LOPES DE OLIVEIRA                                                                                                                                                              PENDING LITIGATION - CIVIL
SANTOS                                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
DILSOMAR BOMBAZAR                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DILSON ADRIANO MARTINS                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DILSON LOPES DOS SANTOS JUNIOR           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILSON MESSIAS CABRAL FILHO              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
DILVA MARIA TAIAROL                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
DILVA MARTINS LIMA                       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
DILVA MOTA COSTA                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                          323 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 382 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                        Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DILVANE SANTOS DA SILVA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DILZA CHRISTINE LUNDGREN DE BARROS       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DILZA CHRISTINE LUNDGREN DE BARROS       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DILZA MARIA DA SILVA PRADO               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
DIMARI INDUSTRIA COMERCIO EXPORTACAO E                                                                                                                                                          PENDING LITIGATION - CIVIL
IMPORTACAO LTDA - ME                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
DIMAS DE MELO PIMENTA SIS DE PT          AVENIDA MOFARREJ 908. 908                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,104.39
DIMAS DE MELO PIMENTA SISTEMAS DE P      AV PRESIDENTE VARGAS 962.                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $145.02
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIMAS HUMBERTO SILVA BARREIRA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIMAS JOSE DA SILVA JUNIOR               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIMAS ROMEU BRIERI                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIMITRI VALENTIM VIEIRA SOUZA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DIMITRI VALENTIM VIEIRA SOUZA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DINA DA SILVA CORREA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DINA ELIEZER ZYGELMAN                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
DINA RODRIGUES MACHADO DA SILVA          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
DINAILTON DA CONCEICAO SILVA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
DINAILTON DA CONCEICAO SILVA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
DINALVA SIMOES DE AZEVEDO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DINEA DOS SANTOS ALVES BAZETH            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
DINI SEBASTIAN MORAIS                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DINICLESIA DIAS DA COSTA SOUSA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DINMETON DA COSTA CAMARGO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DINO FAVERO FILHO                        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
DINOMAR BORGES TORRES                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
DINORA BALDO DE FAVERI                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
DIO MIO COMERCIO DE SORVETES LTDA        RUA MARCO AUROLIO 427                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $715.72
                                         AVENIDA HUMBERTO ALENCAR                                          SAO BERNARDO DO
DIOCLAN EQ INDUSTRIAIS LTDA EPP          CASTEL 757                                                        CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,737.41
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIOGENES ANTONIO RIBEIRO DOS SANTOS      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
DIOGENES APARECIDO MORAES PINTO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
DIOGENES DA SILVA FERRAZ                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                   324 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 383 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
DIOGENES DE ARAUJO JUNIOR               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGENES JOSE DE ALMEIDA MARCONDES FILHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGENES JOSE DE ALMEIDA MARCONDES FILHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
DIOGENES LOCATELI DIAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
DIOGENES LOCATELI DIAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DIOGENES LUIZ CALDAS BRITTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGENES SOARES DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DIOGENES UGOLINI                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO ALVES DA CONCEICAO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO ALVES DA CONCEICAO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO ANDERSON LOPES E SILVA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DIOGO ANDRADE DE JESUS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DIOGO BARROS REBELO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DIOGO BETA NOVAES                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO BOSSAY                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
DIOGO CAMARGO ALIMO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DIOGO CASCIMIRO NICOLAU DO CARMO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO CASTOR DE MATTOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO CESAR FERNANDES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
DIOGO COELHO CANDIDO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
DIOGO COELHO CANDIDO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
DIOGO DA LUZ DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DIOGO DA SILVA FERREIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO DA SILVA PEREIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO DAMASCENO LEAL AUGUSTA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
DIOGO DE FAUSTO LINS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DIOGO DE MEDEIROS LEITE                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DIOGO DE MENDONCA FURTADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
DIOGO DE MENDONCA FURTADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
DIOGO DE PAULA BARBOSA DE REZENDE       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        325 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 384 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO DE SOUZA SCHULER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO DO VALE ROSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO EGIDIO SACHS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO FELIX DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO FERNANDO OLIVEIRA FEITOSA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO FERRARI TEIXEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO FERRAZ LEMOS TAVARES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO FIGUEIREDO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO FONSECA BORGES DE ANDRADE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO GALL DA MOTTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO GILES WUNSCH                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO GOMES BORGES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO GONCALVES DA LUZ PEREIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO GUIMARAES ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO HENRIQUE DA SILVA ALVES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO IANZER VIEDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
DIOGO KOSMINSKY PROTASIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO LAURENTINO CANO DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO LEMOS TORRES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO MANOEL DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO MAROJA RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
DIOGO MARQUES VICENTE DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO MARTINS TANGLEICA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO NANTE ANDRADE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
DIOGO RAPHAEL OLIVEIRA GOULÃƑÂ£O   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO RIBEIRO ANDRADE MORAES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
DIOGO RODRIGUES DA CRUZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO SILVA DE ASSIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
DIOGO SIMOES BONI DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CREW             X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
DIOGO TERTULIANO FERNANDES PIRES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                  326 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 385 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
                Creditor Name                           Address1              Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
DIOGO TERTULIANO FERNANDES PIRES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
DIOGO THOMAZ TEIXEIRA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIOGO TORTORELLO BARUSCO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIOGO VALBERG DE AZEVEDO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIOGO VALBERG DE AZEVEDO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DIOGO VITORIO NOGUEIRA DE OLIVEIRA           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIOGO WALLISON BRITO FERREIRA DOS SANTOS N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIOGO ZANETTI                                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIOLINA MOURA SILVA                          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DIOLINDA DE FATIMA LOPES DE SOUSA            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIOLINO OLIVEIRA SANTOS FILHO                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIONE ANTONIO ALBIERI                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIONE ELTER OLIVEIRA DA ROSA                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIONE MARCIO VILANTE DOS SANTOS              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIONE MARIA DE FREITAS RODRIGUES ZAMPETTI N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIONEIA RODRIGUES DOS SANTOS                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIONES ARAUJO NASCIMENTO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DIONES MOTA BRAGA                            RUA SOLDADO VIRGILIO LUCIO 101                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $272.33
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - IMPROPER
DIONISIO PINHEIRO DE OLIVEIRA                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIORGENES CANELLA                            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - SPECIAL
DIOVANA BARBOSA LORIATO HERMESMEYER          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIOVANI TEIXEIRA MARTINS                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
DIR. DEPTO. ARREC. COB. SEC. FINANÇAS MUN.                                                                                                                                                               PENDING LITIGATION - TAX -
SÃO PAULO - SP                               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIRAN TRANCOSO FILHO                         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIRCE CALDEIRA MESQUITA                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIRCE CALDEIRA MESQUITA                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIRCEU BOTELHO DE MACEDO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DIRCEU BOTELHO DE MACEDO                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIRCEU DA SILVA LEITE                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIRCEU DA SILVA LEITE                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
DIRCEU DALLAGNESE                            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DIRCEU GILMAR PEZZIN                         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
DIRCEU INACIO GIBBERT                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                            $36.39




                                                                                                                             327 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 386 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1                     Address2              Address3                  City                State            Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                                                                                                                                                                                           PENDING LITIGATION -
DIRCEU JOSE RODRIGUES                  N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
DIREC. NAC.DE MIGRACIONES              AGUSTINAS 1382                                                                 SANTIAGO                                             COLOMBIA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCAO GERAL DA AVIACAO CIVIL POR    BASE MANTENIMIENTO LANCHILE                                                    LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY        CENTR                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION DE IMPUESTOS Y ADUANAS NA    CARRERA 7 NO 34 - 69                                                           BOGOTÁ                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCIÓN DE IMPUESTOSY ADUANAS
NACIONALES                             CARRERA 7 NO 34 - 69, SANTA FÉ                                                 BOGOTÁ                                               COLOMBIA          VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI    AERODROMO BALMACEDA S/N                                                        COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI    AERODROMO BALMACEDA S/N                                                        COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI    AERODROMO BALMACEDA S/N                                                        COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI    AERODROMO BALMACEDA S/N                                                        COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL    BUENOS AIRES OE1-53                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE IMPOSITIVA        EL ZORZAL 527                     SANTA RITA BOULOGNE                          BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       CAMINO CARRASCO 5519
DIRECCION GENERAL DE INFRAECTRUCTUR    MONTEVIDEO                                                                     MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION GENERAL DE MIGRACIONES       FRIEDRICH-EBERT-ANLAGE 56                                                                                                                             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECCION NACIONAL DE AERONAUTICA C    AVDA. MCAL. LOPEZ E/ VICE PDTE.                                                                                                                       VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       AV. DANIEL FERNÁNDEZ CRESPO
DIRECIÓN GENERAL IMPOSITIVA            1534                                                                           MONTEVIDEO                                           URUGUAY           VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                           POTENTIAL OBLIGATION
                                       ALAMEDA RIO NEGRO 1105 - 8 A CJ                                                                                                                                     UNDER FREQUENT FLYER
DIRECT SHOPPING COMERCIAL LTDA         83                                                                             BARUERI                 SP              6454913      BRAZIL            VARIOUS       PROGRAM                       X            X                                                UNKNOWN
DIRECTION DE LA SECURITE DE L AVIA     11 RUE DES HIBISCUS.                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
DIRECTION GENERALE DE LÂ´AVIATION CI   HENRY FARMAN 50.                                                               PARIS                                                FRANCE            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                           PENDING LITIGATION -
DIRIO DELIN DANTAS COMAZZETO           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIRLEI DEBORA COSTA                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIRLEI DEBORA COSTA                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DIRLEI SILVA DOS SANTOS                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIRLENE DE FATIMA SANTOS               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
DISTRIB AGUA MINERAL GUERRA FONSECA    R PEREIRA NUNES 206. 206                                                       RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,193.46
DISTRIBUIDORA SAFARI LTDA              RUA RANCHO ALEGRE 55                                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,718.74
DISTRIBUIDORA Y COMERCIALIZACION DE                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                               $19.48
DISTRIPAPER S.A.                       SERRANO 1335 CABA                                                              BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                                $4.25
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
DISTRITO FEDERAL                       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
DISTRITO FEDERAL                       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
DIUCILENE NATIVIDADE ARCANJO           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIVA NILDA MATEUS                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DIVAL GOMES BRANDAO                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - BOARDING
DIVALDO BORGES DE MELO FILHO           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIVALDO CARMANINI                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
DIVANETE HERMANO DE DEUS               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIVANI JARDIM CARDOSO DA CONCEICAO     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
DIVANI JARDIM CARDOSO DA CONCEIÇÃO     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
DIVERSIFIED AERO SERVICES INC          10000 NW 25 ST                                                                 MIAMI                   FL              33172-2204                     VARIOUS       ACCOUNTS PAYABLE                                                                           $35,294.00
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DIVINA GOMES LIMA                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
DIVINA PEREIRA TEIXEIRA DA SILVA       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN




                                                                                                                                328 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 387 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
                 Creditor Name                        Address1                      Address2              Address3                 City                  State           Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIVINO BENTO TAVARES FILHO                 N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIVINO LUIZ MALAQUIAS                      N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIVINO MATOS DE OLIVEIRA                   N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DIVINO PEREIRA DE SOUZA JUNIOR             N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
DIVISEG DISTRIBUIDORA DE EQUIPAMENTOS DE                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROTECAO INDIVIDUAL - EIRELI               N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
DJ HOTELARIA SA                            AV JOAO MAURICIO 255. 255                                                      JOAO PESSOA                                          BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                              $41.60
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJACIR RIBEIRO PARAHYBA NETO               N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJAILSON AUGUSTO BORGES E SOUZA            N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJAILSON BEZERRA DA SILVA                  N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
DJALMA CAVALCANTE DE ALBUQUERQUE NETTO N/A                                                                                N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJALMA DA SILVA AMADEU                     N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJALMA DA SILVA AMADEU                     N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
DJALMA DE OLIVEIRA LIMA                    N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - GENERAL
DJALMA DE SOUZA CASTELO BRANCO             N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
DJANE ALVES DE MELO                        N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJAVAN SOUZA DE SOUSA                      N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJAVAN SOUZA DE SOUSA                      N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJENAL FEITOSA                             N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
DJOVIAN KLEIN KUNZLER                      N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
DJULIA VIDAL FIRMINO BARROS                N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJULIANNA LUANNA BRAZ DE LIMA              N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DJULIE NATALY SWREI DE GOIS                N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DL VIAGENS E TURISMO LTDA EPP              N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
DLL FINANCIAL SOLUTIONS PARTNER            3450 SUPERIOR COURT             UNIT 1                                         OAKVILLE                 ON             L6L 0C4      CANADA             VARIOUS       ACCOUNTS PAYABLE                                                                             $625.71
DLR LOGISTICA E COMERCIO LTDA                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                             $175.99
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DMAGNA TOMAZ BEROU DOS SANTOS              N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DMITRII PETROVICH                          N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
DMITRII PETROVICH                          N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
DMITRY JOSE DE SANTANA SARMENTO            N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                           AVENIDA EMBAIXADOR ABELARDO
DMS AGENC DE CARGAS E LOGISTICA LTD        B 00001                                                                        RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $8,075.83
DMV LOGISTICA TRANSPORTE E TURISMO         R LAPA 55                                                                      APUCARANA                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $904.87

DNATA LIMITED..                            1300 1300 1300 S VALLEY VISTA DR. DIAMOND BAR                                  LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
DNATA US INFLIGHT CATERING LLC.            45 RASON ROAD                                                                  INWOOD                   NY             11096-1352                      VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
DOCILE ALIMENTOS LTDA                      N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
DOGIVAL WALTRUDES DEUZAMAN PEREIRA DE                                                                                                                                                                           PENDING LITIGATION - CIVIL
SOUZA                                      N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - AIRPORTS         X            X              X             X                  UNKNOWN




                                                                                                                                     329 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 388 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                               Date Debt was
               Creditor Name                    Address1              Address2              Address3                City                 State             Zip       Country     Incurred            Basis for Claim                                                             Total Claim
DOLCE VITA LANCHONETE E CAFE LTDA     AV WASHINGTON LUIS SN                                                 SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $4,727.14
DOLCISSIMO LANCHONETE E CAFE LTDA E   AV WASHINGTON LUIS SN. SN                                             SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $12,874.18
DOLCISSIMO LANCHONETE E CAFE LTDA E   AV WASHINGTON LUIS SN. SN                                             SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $5,345.56
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - ACCIDENT /
DOLI ANTUNES DA ROSA                  N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DOLORES BONO CONSTANTINO              N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
DOLPHIN EXPRESS S.A.                  CALLE 161 7 45                                                        BOGOTA                                               COLOMBIA        VARIOUS     ACCOUNTS PAYABLE                                                                          $1,160.24
DOM DOUGLAS E ODILON MANUTENCOES      RUA LAFAIETE RODRIGUES 645                                            ITAPEVI                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $375.28
DOMANI HOTEL LTDA EPP                 R DOUTOR GASTAO VIDIGAL 165                                           GUARULHOS                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $5,018.45
                                                                                                                                                                                             PENDING LITIGATION -
DOMENICO TADEU PALMIERI               N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DOMILSON PALMEIRADOS SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DOMILSON PALMEIRADOS SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DOMINGOS ALVES DA SILVA               N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DOMINGOS CARDOSO DA SILVA             N/A                                                                   N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
DOMINGOS DA SILVA RIBEIRO             N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
DOMINGOS LIMA DE CASTRO               N/A                                                                   N/A                    N/A              N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DOMINGOS LOPES DO AMARAL JUNIOR       N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DOMINGOS PEREIRA GUIMARAES            N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DOMINGOS SAVIO AVELAR NUNES           N/A                                                                   N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
DOMINGOS SAVIO BARRETO DE ANDRADE                                                                                                                                                            PENDING LITIGATION -
JUNIOR                                N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DOMINGOS SAVIO DA SILVA SENA          N/A                                                                   N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
DOMINGOS SAVIO DE ARAUJO              N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
DOMINGOS SAVIO DE ARAUJO              N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DOMINGOS VALESKI JUNIOR               N/A                                                                   N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DOMINGOS VALESKI JUNIOR               N/A                                                                   N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
DOMINGOS VIEIRA DE OLIVEIRA           N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DOMYS CAFETERIA LTDA ME               ROD LUSSA LIBRELATO SN. SN                                            JAGUARUNA                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $172.57
DON GRILL COMERCIO DE ALIMENTOS LTD   ROD HELIO SMIDT S/N                                                   GUARULHOS                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $2,422.60
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DONALD KAOHSIANG                      N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DONATO OQUIUCCI                       N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
DONECLE S.A.S.                        201 RUE PIERRE ET MARIE CURIE                                         LABEGE                                               FRANCE          VARIOUS     ACCOUNTS PAYABLE                                                                         $15,150.00
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
DONER JOSE DE ANDRADE                 N/A                                                                   N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
DONISETE DE SOUZA GOMES               N/A                                                                   N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
DONIZETI APARECIDO GOUVEA             N/A                                                                   N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
DONOVAN GOMES LIMA                    N/A                                                                   N/A                    N/A              N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
DONOVAN GOMES LIMA                    N/A                                                                   N/A                    N/A              N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                     330 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 389 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                              Date Debt was
                 Creditor Name                    Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DORALICE BARBOSA KAUARK                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DORIANE ANDRADE MEYER                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                       AVENIDA ULISSES POMPEU DE
DORIOCAN DIESEL SERVICOS EIRELI ME     CAMPO 514                                                         VARZEA GRANDE                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,405.58
                                                                                                                                                                                              PENDING LITIGATION -
DORISVAL TRINDADE DOS SANTOS           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
DORIVAL PAGANI                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DORLEAN MORAES GOMES                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DORLI MOYSES                           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DORVAL OLIVIO MALLMANN                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DORVAL OLIVIO MALLMANN                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DORVALINA MAGALHAES PAULINO            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL -
DOS SANTOS/ BANEUX/ BANEUX             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DOUGLAS ALVES GADELHA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
DOUGLAS ANDERSON DAL MONTE             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DOUGLAS APARECIDO MATRICARDI           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DOUGLAS AVILA MONTEIRO                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS BARBOSA SIMAO                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DOUGLAS BARROS DE FIGUEIREDO           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DOUGLAS BESSA FIGUEIRA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS BEZERRA DE MIRANDA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DOUGLAS BRAGA DE CARVALHO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DOUGLAS BRAIDA DE MORAES               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS BUENAVENTURA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS CABRAL ANTUNES                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DOUGLAS CARDOSO PACHECO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DOUGLAS CARDOSO PACHECO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
DOUGLAS DE FREITAS BARINO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS DE OLIVEIRA BALTIERI           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
DOUGLAS DE SOUSA BEZERRA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS DE SOUZA SPINOLA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
DOUGLAS EDUARDO VOCATORE DE OLIVEIRA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN




                                                                                                                 331 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 390 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS ELOI SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
DOUGLAS EMANUEL SOARES CARVALHO                                                                                                                                                     PENDING LITIGATION -
LACERDA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DOUGLAS EMANUEL SOARES CARVALHO                                                                                                                                                     PENDING LITIGATION -
LACERDA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DOUGLAS EMANUEL SOARES CARVALHO                                                                                                                                                     PENDING LITIGATION -
LACERDA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS FARIAS DA SILVA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS FARIAS DA SILVA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS FERNANDES DA ROCHA LOPES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS FERNANDES SANTIANNI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DOUGLAS FERREIRA DAS NEVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DOUGLAS FERREIRA DAS NEVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS FIRMINO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS GOUVEIA MENEZES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DOUGLAS GUIMARAES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS HENRIQUE CORREIA DE ALMEIDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS KANAWATI MADEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS LEONARDO MONTEIRO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS LIMA E SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS MARTINS MARQUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS MENDES PORTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS NEDER CAMPELLO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS OLIVEIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
DOUGLAS OLIVEIRA SANTOS                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $15.30
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
DOUGLAS REIS DE AGUIAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS RIBEIRO OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS RIBEIRO OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS RIBEIRO OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS RIBEIRO OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS RIBEIRO OTAPIASSIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS RIBEIRO OTAPIASSIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS SANTOS PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS SOARES FERREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DOUGLAS SOUZA DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
DOUGLAS SOUZA DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
DOUGLAS STINGEL JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       332 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 391 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                        Address1                  Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                         PENDING LITIGATION -
DOUGLAS VALVERDE ALVES                   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DOUGLAS WILLIANS DA SILVA MOURA SOARES   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
DOURINALDO JOSE DA SILVA                 N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATION
DOUTORES DA ALEGRIA ARTE FORMACAO E                                                                                                                                                                      UNDER FREQUENT FLYER
DESENVOLVIMENTO                          R ALVES GUIMARAES 73          PINHEIROS                                    SAO PAULO               SP              5410000      BRAZIL            VARIOUS       PROGRAM                        X            X                                             UNKNOWN
DOW BRASIL SA                            AVENIDA NACÕES UNIDAS 14171                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $189.70
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DPDC                                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DPDC                                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - RESOLUTION 400
DPDC                                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DPDC - DEPARTAMENTO DE PROTEÇÃO E DEFESA                                                                                                                                                                 LITIGATION - DELAY /
DO CONSUMIDOR                            N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
DPDC - DEPARTAMENTO DE PROTEÇÃO E DEFESA                                                                                                                                                                 PENDING LITIGATION - CIVIL
DO CONSUMIDOR                            N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - RATES             X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DPDC - DEPARTAMENTO DE PROTEÇÃO E DEFESA                                                                                                                                                                 LITIGATION - RIGHT TO
DO CONSUMIDOR                            N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         REPENTANCE                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DPU E MPF                                N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
DRACONIS S.A.                            CERRITO 520 8D                                                             CAPITAL FEDERAL                                      ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $495.31
DRESSALL IND E COMERCIO DE MOVEIS M                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                            $923.36
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DRIELE CENDON TRINDADE                   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
DRIESSEN AIRCRAFT INT SYSTEMS USA        350 3340C GREENS ROAD SUITE                                                HOUSTON                 TX              77032                          VARIOUS       ACCOUNTS PAYABLE                                                                           $6,105.00
DSV AIR SEA S.A.                         LA CONCEPCION 322.                                                         PROVIDENCIA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                          $23,550.00
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
DUCICLEIA GOMES ALCANTARA                N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - IMPROPER
DUCIDALVA COSTA ALVES                    N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DUCINETE DOS ANJOS DA COSTA              N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
DUCOCO ALIMENTOS SA                      AVENIDA PORTUGAL 325.                                                      ITAPEVI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $5,991.76
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DUILIO RIBEIRO BRAGA JUNIOR              N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                         AVENIDA DOUTOR NILO PECANHA
DULAC MULLER ADVOGADOS SS                28 2825                                                                    PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $7,157.54
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DULCE CLEIDE LIMA CAMPELO                N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DULCE MARIA DA HORA FARIA                N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DULCE MAURILIA RIBEIRO BORGES            N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DULCE VALENCA COLLIER DE BRITO           N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DULCEMAR COELHO LAUTERT                  N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DULCENEI DE SOUZA MATOS                  N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DULCILENE MARANHAO CAMPOS                N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DULCILENE NATIVIDADE DA SILVA            N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
DULCIMAR GONCALVES SANTANA               N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
DULCINEIA ZUMACH LEMOS PEREIRA           N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                                              333 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 392 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
               Creditor Name                          Address1                    Address2              Address3                  City                State            Zip          Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
DUNA GONDIM URIBE                          N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
DUNORTE LOCACAO DE MAQUINAS E LOGIS                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $2,019.19
                                                                                                                                                                                                              PENDING LITIGATION -
DURCINEA CARDOSO GOMES                     N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DURVAL ALVES DE CARVALHO JUNIOR            N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
DURVAL FERREIRA DE CASTRO                  N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
DURVAL FERREIRA DE CASTRO                  N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                           RUA GENERAL AUGUSTO SOARES
DV3 SOLUCOES LOGISTICAS LTDA               DOS 683                                                                      RIBEIRAO PRETO                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $8,628.40
DVS EQUIPAMENT PROTEC INDIVIDUAL LT        R SAO DOMINGOS DO PRATA 200                                                  GUARULHOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $33,267.35
DVS EQUIPAMENTOS DE PROTECAO               R RUA JOAO THOMAZ PINTO 1570                                                 ITAJAI                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $39,559.73
DVT COMERCIO,IMPORTACAO E EXPORTACA                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $16,185.37
                                                                                                                                                                                                              PENDING LITIGATION -
DYEGO CARDOSO TELES                        N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DYLAN EDWARD FERREIRA                      N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
DYLAN WASSERSTEIN DEL GIGLIO               N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
DYOLLA GRANCE MARTINS                      N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
E A H EMPRESA AMAZONENSE DE HOTELAR        R BELO HORIZONTE 240                                                         MANAUS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $150.75
E HOTELARIA E TURISMO LTDA                 AVENIDA TIRADENTES 826                                                       SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $10,569.90
E JORGE DE AMORIM TORRES & CIA LTDA        RUA 10 DE JULHO 679.                                                         MANAUS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $84.00
E S LOPES TRANSPORTES LTDA ME              R GETULIO VARGAS 505. 505                                                    ILOPOLIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $12,804.77
E SALES SOLUCOES DE INTEGRACAO LTDA        AV FRANCA 1162. 1162                                                         PORTO ALEGRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $26,751.54
                                           AV GEORGE WASHINGTON # 353                                                                                                         DOMINICAN
E T HEINSEN.                               EDIFICO                                                                      HEINSEN                                               REPUBLIC          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
E VERISSIMO GOMES                                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                              $442.57
E VINO COMERCIO DE VINHOS LTDA                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $16,474.56
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
EAARATHY EMANUELLE SANTOS COSTA            N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
EADI SANTO ANDRE TERMINAL DE CARGAS        AV DOS ESTADOS 4530. 4530                                                    SANTO ANDRE                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,517.20
EAGLE AVIATION SERVICES SA DE C            CALLE 527                      29 INT..                                      MEXICO CITY                                           MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,201.86
                                                                          RUA FRANCISCO EUGÊNIO,                                                                                                              POTENTIAL OBLIGATION
E-AÍ SOLUÇÕES DE PAGAMENTO E FIDELIZAÇÃO   AV BRIGADEIRO LUIS ANTONIO, Nº Nº 329, TÉRREO, PARTE –                       SÃO PAULO E RIO DE                      20941-900 /                                   UNDER FREQUENT FLYER
S.A E IPIRANGA PRODUTOS DE PETRÓLEO S/A    1.343, 3º ANDAR,               SÃO CRISTÓVÃO                                 JANEIRO                                 01317-000     BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
EAM SISTEMAS DE INFORMATICA LTDA EP        R JOAO DORNAS 60. 60                                                         ITAUNA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,641.33
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
EANN STYVENSON VALENTIM MENDES             N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
EASTERN AERO MARINE                        5502 NW 37TH AVE                                                             MIAMI                   FL              33142-2718                      VARIOUS       ACCOUNTS PAYABLE                                                                               $1.00
                                           RUA JOSO ANTÔNIO LUCCHESE
EASY BOX CONTAINER LTDA ME                 GUSM 1190                                                                    CANOAS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $266.77
                                           AV DOUTOR CHUCRI ZAIDAN 940.
EASY WAY DO BRASIL CONSULTORIA E IN        940                                                                          SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,510.88
                                                                                                                                                                                                              POTENTIAL OBLIGATION
                                           AV AYRTON SENNA, 2150, SALAS                                                                                                                                       UNDER FREQUENT FLYER
EASYLIVE ENTRETENIMENTO SA                 301 A 303 BL M                 BARRA DA TIJUCA                               RIO DE JANEIRO                          22775900      BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
EATON AEROSPACE ENGINEERED SENSO           15 DURANT AVE # 15                                                           BETHEL                  CT              06801-1901                      VARIOUS       ACCOUNTS PAYABLE                                                                           $99,200.00
EATON AEROSPACE HI TEMP INC                5353 HIGHLAND DR                                                             JACKSON                 MS              39206-3449                      VARIOUS       ACCOUNTS PAYABLE                                                                             $350.00
EATON CORPORATION                          23555 EUCLID AVE # 2355                                                      CLEVELAND               OH              44117-1732                      VARIOUS       ACCOUNTS PAYABLE                                                                            $7,630.89
                                           AVENIDA BENEDITO QUINA DA
EATON POWER SOLUTION LTDA                  SILVA 271                                                                    JUNDIAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,350.32
EAZYCOMM SUP SERV COM INF E COM            RUA DOMINGOS BARBIERI 246. 246                                               SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $243.87
EB SERVICOS E LOCACAO LTDA ME              ROD BR 101 1000. 1000                                                        SAO JOSO DE MIPIBU                                    BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,466.17
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
EBEL BEZERRA DE MOURA JUNIOR               N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
EBEL BEZERRA DE MOURA JUNIOR               N/A                                                                          N/A                     N/A             N/A           N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                                  334 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 393 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
               Creditor Name                     Address1           Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EBENESER SOARES GUEIROS PESSOA        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EBER CAIXETA DE CARVALHO              N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EBER LUIS DE LIMA STEVAO              N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EBERSON MELO DE ARAUJO                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EBERSON ROGERIO MARCON                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EBERTH SOUZA DE SANTANA FILHO         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
EBERVANIA MARIA                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
EBERVANIA MARIA                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
EBON S.A.                             ARENALES 1462                                                       BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                               $84.82
EBOX GESTAO E PROTECAO DA INFORMACA   RUA TUCANOS 630.                                                    CARAPICUIBA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $15,911.18
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EBSON ALEXANDRE OLIVEIRA CARDOSO      N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                      JOSE MARTI INT;L AIRPORT
ECASA                                 BOYEROS                                                             HAVANA                                               CUBA              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                      ROD RAIMUNDO ANTUNES SOARES
ECIL PROD E SIST DE MEDIC E CONT LT   13 1315                                                             PIEDADE                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $763.42
                                                                                                                                                                                               PENDING LITIGATION -
ECLAUDIOMAR SILVA BEZERRA             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ECLELIA MARIA AQUINO DOS SANTOS       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
ECOLAB QUIMICA LTDA                   AV GUPE 10933. 10933                                                BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $851.92
                                      AV JOAO BARBOSA DE OLIVEIRA
ECONCEPT COMERCIO VAREJISTA DE ARTI   2638                                                                GUARAREMA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,812.11
                                                                                                                                                                                               PENDING LITIGATION -
ED CARLOS DE ARRUDA                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDAIR DE BARROS BUENO                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDBERT PEREIRA LEITE FILHO            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDCARLOS MARLEUDO COELHO COSTA        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDCLEIA RIBEIRO RAIOL CAMPINA         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDEGAR ANTONIO CASTEGNARO             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDEGILDO SOVETE                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDEILDO DE OLIVEIRA SANTOS            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
EDEJANE PEREIRA BERNADO BORGES        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
EDEJANE PEREIRA BERNADO BORGES        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDELCIO DE SOUZA BEZERRA              N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDELNEY DE SOUSA CARVALHO DIAS        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDELSON DOS SANTOS MOREIRA            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDEM SAMUEL RODRIGUES DE SOUZA        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDEMAR GHEDINI                        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDEMIR FRANCISCO BEZERRA JUNIOR       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                    335 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 394 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDEMIR FRANCISCO BEZERRA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDENEI PEREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDENEI PEREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDENICE ANJOS DE MORAIS FARIAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDENILSON HOSODA MONTEIRO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER BRAZ HENRIQUE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER DE FRANCA DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDER GIOVANI LUCIANO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER JOSE DE PAULA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER LAZARO RAMOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER LEPREVOST DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER LOYOLA DE MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDER MAIFREDE CAMPANHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDER QUEIROGA CAVALCANTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDER RODRIGUES NAZARIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDER SELCIO DE SOUZA FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
EDER TEIXEIRA AVILA                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $10.08
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDER WINKERT                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDERSON COSTA ANDRADE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDERSON JOSE DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDERSON RODRIGUES TERUYA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDESIO KUSS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDESIO KUSS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDGAIR PEREIRA PENA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDGAR ALVES DE CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDGAR DIOGO GOMES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDGAR FELIPE COELHO COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDGAR FIGUEIREDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDGAR HENRIQUE PAIXAO BARREIROS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDGAR SABBAGH                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDGAR SILVEIRA LOPES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDGARD DE AGUIAR CORDEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDGARD DUARTE FILHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    336 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 395 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                         Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION -
EDGARD LUIZ CASTRO                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
EDGARD LUIZ CASTRO                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
EDGARD RODRIGO PINHEIRO CRUZ DE MEDEIROS N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
EDGARDO DANIEL FIGUEROA                  ALSINA 569 BAHIA BLANCA                                               BAHIA BLANCA                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $388.52
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDGLAY DOMINGUES BEZERRA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDHIMILSON YUDI KUSSUDO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDHIMILSON YUDI KUSSUDO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
EDI BELINSKI DA COSTA 16095544858        R CARLOS ALBERTO TREVIZAN 172                                         OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,417.09
EDI BELINSKI DA COSTA 16095544858        R CARLOS ALBERTO TREVIZAN 172                                         OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $862.62
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
EDI CARLOS DOS SANTOS JUNIOR             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
EDI CARLOS PEREIRA DOS SANTOS            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDI FERREIRA CALADO GONZAGA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDI FERREIRA CALADO GONZAGA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDIANA D ARK LIMA DE OLIVEIRA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
EDIANE FERRONY ALVES                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDIANE LOUISE OLIVEIRA AUGUSTINHO        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
EDIANE MARIA DA SILVA MENEZES AMORIM     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
EDICILENE MARINHO RODRIGUES              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDICLEIA LORENCO DE SOUZA FILHA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
EDIEL BARBOSA LIMA                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDIELSON DE SOUZA CONCEICAO              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDIELSON DE SOUZA CONCEICAO              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
EDIFICIO METRO S.A.                      CERRITO 550 (Y LAVALLE).                                              BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                         $60,039.69
EDIFICIOS Y CONST SANTA PATRICIA SA      SAN MARTIN MIRAFLORES 305.                                            LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE                                                                             $70.94
                                                                                                                                                                                                    PENDING LITIGATION -
EDIJOAN SANTOS ANDRADE                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDILAINE DE JESUS DA SILVA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
EDILAINE ROCHA GOUVEA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
EDILAINE SOUZA VIEIRA SAKIHARA           RUA GUAJARAS 35.                                                      PRAIA GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,629.18
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDILANE IDIONEE DE ABREU ALMEIDA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
EDILANE LOVATO FARIAS BIANCHI            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
EDILANE LOVATO FARIAS BIANCHI            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
EDILANE MARTINS CAVALCANTE               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
EDILANE MARTINS CAVALCANTE               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                        337 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 396 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EDILANGE GOUVEIA DA SILVA OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILANIO APARECIDO DE OLIVEIRA SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILEIA APARECIDA PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILENE MARIA BERTOLDO LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILENE QUEIROZ DE CARVALHO OLIVEIRA DE                                                                                                                                               LITIGATION - FLIGHT
CAMPOS                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILES CORREA DA LUZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EDILEUSA DA SILVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILEUSA RODRIGUES DO LAGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
EDILEUZA VALERIA DOS REIS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILMA ANGELA DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EDILMA GOMES DA SILVA CRISOSTOMO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EDILMA LEITE SILVA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EDILSON ALVES DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EDILSON ALVES DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
EDILSON AVELINO MARINHO                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $68.49
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON CARDOSO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON CARLOS SUSSAI DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILSON CARVALHO DE SOUSA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON DE VASCONCELOS MACHADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILSON DOS SANTOS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON EVADIN DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON FRANCISCO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON GROTO DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EDILSON GUERMANDI DE QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILSON JOSE PEREIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON LOPES RIBEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDILSON MANOEL DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EDILSON PEREIRA DE LUCENA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EDILSON RAMOS PEREIRA FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDILSON VASCONCELOS SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDIMAR FERREIRA FORNAZIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         338 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 397 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                      Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDIMAR MONTEIRO DE BARROS FILHO          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDIMARIO DA CONCEICAO                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDIMEIA FRAGA SCHEFFER                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDIMILSON OLIVEIRA XAVIER                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDINA DE FATIMA ALBINO BASTOS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
EDINALDO BENTES PEREIRA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - IMPROPER
EDINALDO SANTANA DOS SANTOS              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDINALVA RODRIGUES DO LAGO               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDINAN SOUSA ARRAIS                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDINEIA FERREIRA DE SOUZA CERBARRO       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
EDINEIA MARTINS PENARIOL                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDINEILA BRASIL OLIVEIRA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDINETE DE SOUZA LEITE                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDINEUZA ALVES MOREIRA                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDINO ZONTA                              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
EDIPO ISAIAS DE OLIVEIRA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDIPO SANTOS MARCIANO                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDISON ANTONIO DOS SANTOS                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDISON CARVALHO DA SILVEIRA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDISON ENEAS HAENDCHEN                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDISON FAGUNDES DE OLIVEIRA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EDISON FERNANDO DIAS                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDISON MOLINA                            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EDISON PIRES DE ALMEIDA FILHO E OUTROS   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDISON SELLICHOFF IZAGUIRRE              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDISON SILVA DA SILVEIRA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - IMPROPER
EDITH NAIR DE OLIVEIRA SILVA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EDITH REGO FERREIRA PESCE                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               POTENTIAL OBLIGATION
                                                                                                                                                                                               UNDER FREQUENT FLYER
EDITORA GLOBO SA                         RUA MARQUÊS DE POMBAL 25                                         RIO DE JANEIRO        RJ                20230240     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN




                                                                                                                  339 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 398 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                   Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDIUILSON DE MELO SANTOS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDIUILSON DE MELO SANTOS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDIUILSON DE MELO SANTOS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDIVAL GOULART QUIRINO              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO ADRIANO MAGALHAES          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO ALVES DE FARIAS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO DE SOUZA OLIVEIRA          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDIVALDO JOSE DA SILVA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO JUNIOR DA SILVA            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO LOURENCO DE LIMA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO MARTINS DA SILVA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
EDIVALDO REGO DOS SANTOS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDIVALDO TAVARES DE SOUSA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDIVAN DE CARVALHO MIRANDA          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDIVAN DE CARVALHO MIRANDA          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDIVAN GAMA DO BOM FIM              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDIVAN GAMA DO BOM FIM              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDIVANEA FOSSE DA SILVA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDIVANIA DE QUEIROZ SOUZA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDIVAR OLIVEIRA RODRIGUES PEREIRA   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDJANE AMANCIO RODRIGUES            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
EDJANE PATRICIA DOS SANTOS          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDLAMAR ABADIA DE SOUSA RIBEIRO     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDLAMAR OLIVEIRA BLACKMAN           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDLANE DO NASCIMENTO DOS SANTOS     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
EDLEIDE SANTOS MENEZES              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
EDLENE DA SILVA NASCIMENTO ME.      AVENIDA INDUSTRIAL 02. 2                                         IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,462.84
                                                                                                                                                                                          PENDING LITIGATION -
EDLIN CARLOS FERREIRA DA SILVA      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EDMA BOSCARATO DE QUEIROZ           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDMAR ALVES DE OLIVEIRA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
EDMAR ANDRE GARCIA DA SILVA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                             340 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 399 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION -
EDMAR BORBA DE OLIVEIRA E SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDMAR DE OLIVEIRA NABARRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMAR DOS REIS FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
EDMARA DE SOUZA CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDMARCIO CARLOS VIVAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMILCO DA SILVA PEDROSO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDMILSON ALVES DE ALMEIDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDMILSON ALVES DE CARVALHO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDMILSON ALVES DE CARVALHO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMILSON ANTONIO CURSINO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMILSON ANTONIO CURSINO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON BACELAR SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
EDMILSON DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
EDMILSON DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON DA SILVA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON DA SILVA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDMILSON DE JESUS DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON DE OLIVEIRA LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON LINS TAVARES JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMILSON MENDES DE ASSIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMILSON MENDES DE ASSIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON POUBEL DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON RODRIGUES DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMILSON SILVA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDMUNDO ANTONIO BOTELHO BARROSO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDMUNDO DE ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDMUNDO JOAO CASAGRANDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMUNDO JOSE MOREIRA DE MELO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDMUNDO JUNIO DE LIMA NUNES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                   341 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 400 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
EDMUNDO LOPES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDMUNDO MENEZES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
EDMUNDO VIANA RIBEIRO JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA ANTONIA LOPES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA ANTONIA LOPES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA BIANCHI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA CORADI DE ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA COSTA SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA CRISTINA CARDOSO DAGA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA DIAS DE NOVAIS ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA DO AMARAL REZENDE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA DOS SANTOS DOCILIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA FAVARIN NUNES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDNA FERREIRA ROSA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDNA FERREIRA ROSA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA GOBBI ALVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA ISABEL OLIVEIRA SANTANA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
EDNA MARIA LIMA MOREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
EDNA MARIA MOLINARI                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $169.50
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA MARIA QUEIROZ DE FREITAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA MENDES PEREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA MENDES SILVESTRE FRAGA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA MOTA LOIOLA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA NUNES DE ANDRADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA NUNES DE ANDRADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA OLIVEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA PAULA MARCELINO MAGALHAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA PAULA MARCELINO MAGALHAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA REGINA DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNA REGINA DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       342 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 401 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA REGINA DOS SANTOS PALU             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA REGINA DOS SANTOS PALU             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNA REGINA GONCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
EDNA ROSA GOMES BEZERRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA SOUSA CRUZ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNA VERONESI SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDNA VERONICA MENDES DA CUNHA ALENCAR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNALDO CARMO DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNALDO FRANCISCO DE JESUS ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNALDO GALDINO DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNALDO GONCALVES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNALDO JESUS DEMEZIO DO NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNALDO MENDES DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
EDNALDO PEREIRA RAMALHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNAMAR BARBOSA DA SILVA TAVARES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNARA OLIVEIRA BEZERRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNARA OLIVEIRA BEZERRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNARDO DE OLIVEIRA MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNARDO DE OLIVEIRA MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDNARTE CASTELO BRANCO JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNEI BATISTA SELES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNEIA PASCOALINA DE MENDONCA ALVES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
EDNEIDE SIQUEIRA RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNELSON NASCIMENTO DAMASCENO JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNESIO SOARES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDNESIO SOARES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNEUZA DE SOUZA BORGES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNEUZA RODRIGUES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDNEVALDO MEDEIROS PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
EDNILSON FRISAO 17666936877                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $197.69
                                                                                                                                                                                    PENDING LITIGATION -
EDNILVA DOS REIS RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDNO TADEU CAVALCANTE PINHEIRO MONTEIRO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       343 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 402 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDNOR EMIDIO DA COSTA LIMA GONZAGA                                                                                                                                               LITIGATION - FLIGHT
JUNIOR                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDOARDO MOREIRA HAUER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDOUARD THOMÉ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON ABDON MIRANDA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDSON ALBERTO BRAMATI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON ALBINO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDSON ALEXANDRE DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON ALVES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON ALVES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON ALVES DE SANTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON ANTONIO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDSON APARECIDO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON ARANTES MICHELUCCI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON AUGUSTO LOBATO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON AUGUSTO LOBATO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDSON BATISTA DOS REIS JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
EDSON BRAZ DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON CARLOS CASSIMIRO JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON CAVALHEIRO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON CAVALHEIRO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON CLEITON DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON COMES DOS SANTOS JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDSON CONCEICAO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDSON CORREA AFONSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON COSTA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
EDSON CROCETA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON CRUZ DE SIQUEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EDSON DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EDSON DA SILVA TRAVALON              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
EDSON DE ALMEIDA RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    344 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 403 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDSON DE CASTRO SABINO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON DE OLIVEIRA COSTA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON DE OLIVEIRA GUIMARAES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON DE SOUZA PAIXAO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON DE SOUZA SILVA JUNIOR                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON DOS SANTOS COIMBRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON DOS SANTOS COIMBRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON DOS SANTOS FERNANDES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
EDSON DUARTE MOREIRA JUNIOR                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
EDSON FELICIDADE                           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
EDSON FERNANDES DA CUNHA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON FERNANDES DE JESUS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON FERREIRA DA SILVA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON FERREIRA DOS PASSOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON FERREIRA DOS PASSOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDSON FRANCISCO DE OLIVEIRA SILVEIRA JUNIOR N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDSON FRANCISCO DE OLIVEIRA SILVEIRA JUNIOR N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON GOMES DOS SANTOS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON JARDIM MASCARENHAS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON JORGE NOBRE                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON JOSE ROSA                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON JOSE ROSA                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDSON JOSE SCHWAIDA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON JULIAO DA SILVA COSTA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDSON JUNIO RODRIGUES                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON LUIS DA PAIXAO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDSON LUIS LIMA                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
EDSON LUIZ BRAGA DA SILVEIRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDSON LUIZ PRETELI                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDSON MAIA FERNANDES                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                           345 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 404 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDSON MARROQUE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON MAURO DE CASTRO PAULA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDSON MEDEIROS DE ARAUJO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON MENDES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDSON MIRANDA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON MONTEIRO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDSON NASCIMENTO CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON PINTO NOGUEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDSON RAUPP MENGUE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDSON RODRIGUES CAETANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDSON RUBIO DA SILVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON SILVA DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON SOARES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON SOARES DE ARAUJO JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDSON SOARES MORENO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDSON SOARES MORENO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON TAKAMITSU KOGE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON VENANCIO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDSON VIEIRA BEXIGA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
EDSON WAGNER LIMA DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDA CAPARROZ SANCHES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDA CAROLINE LOPES DE FREITAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDA CINELLI RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDA DA SILVA PINHEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDA DEGRAF ROSAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDA DEGRAF ROSAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDUARDA FOSSATI LORENZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
EDUARDA GOMES RAVANELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDA RAMOS DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDA SAMPAIO LAZZAROTTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                   346 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 405 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDA SIMAN TEIXEIRA MACEDO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDA SIMAN TEIXEIRA MACEDO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDA XAVIER CARREIRA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
EDUARDO ABREU SIMOES                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO AGOSTINHO DE MESQUITA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO ALEXANDRE STANGLER             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO ALEXIS CAVALCANTE              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO ALVES MOREIRA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO ANDRADE DE OLIVA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO ANDRE DA SILVA NETO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
EDUARDO ANTONIO CARTASSO               1596 VIAMONTE.                                              CABA                                                 ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $3,464.19
                                                                                                                                                                                        PENDING LITIGATION -
EDUARDO ANTONIO DA SILVA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO ANTONIO DE SOUSA TAVARES       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDUARDO ANTONIO MIGUEL GOMES           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO ANTONIO QUEIROGA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO ANTONIO WINK DE MENEZES        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
EDUARDO ASSIS MACHADO                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO ASTIL RIZZETTO                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
EDUARDO AUGUSTO MIRANDA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO AUGUSTO RODRIGUES FRANCO       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDUARDO AUGUSTO ROMERO FANTIN          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO AUGUSTO SAYEG HUMSI DE MELLO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO AUGUSTO SILVA GONCALVES        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO BARBERAN TORTOSA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO BARBOSA DE MORAES              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
EDUARDO BARBOSA GUIMARAES LISBOA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
EDUARDO BARCELOS LACERDA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO BATHKE                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO BEIL                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
EDUARDO BELLO RODRIGUES                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                           347 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 406 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
                Creditor Name                  Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION -
EDUARDO BERENSZTEJN                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO BITTENCOURT SILVEIRA        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO BLOIZI IGLESIAS             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO BORDA DIAS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO BRITTO TCHAO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO BURIGO DE SOUSA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO BURIGO DE SOUSA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EDUARDO CARVALHO DE CASTILHO        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO CARVALHO NASCIMENTO SOUSA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO CESAR                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO CESAR DITZEL                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
EDUARDO CESAR VIEIRA JERONIMO       ESTRADA M BOI MIRIM 6348.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,759.54
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO CORREA DE LIMA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - BOARDING
EDUARDO CORREIA ALVES               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EDUARDO COSTA                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO CUNHA DA COSTA BEZERRA      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
EDUARDO CUNHA LINS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EDUARDO DA MATTA FIALHO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EDUARDO DA MATTA FIALHO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EDUARDO DA MATTA FIALHO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
EDUARDO DA SILVA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO DAVID VEGA VIVANCO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO DE ARRUDA CAMARGO           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO DE ARRUDA CAMARGO           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO DE CARVALHO MENESES         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EDUARDO DE MAGALHAES FONTES         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
EDUARDO DE MEDEIROS SANTANA         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EDUARDO DE MENDONCA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EDUARDO DE OLIVEIRA BORBA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EDUARDO DE OLIVEIRA FLUHR           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
EDUARDO DE PAULA ESTEPHAN           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                              348 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 407 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
EDUARDO DE QUEIROZ MONTEIRO NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO DELCIDES BERNARDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO DELCIDES BERNARDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
EDUARDO DELLA ROSA PIMENTEL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO DEZAN DE BONA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO DOMINGOS DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
EDUARDO DORETTO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
EDUARDO DOS SANTOS FONTOURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO DOS SANTOS OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO DOS SANTOS OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO DOS SANTOS OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
EDUARDO DOS SANTOS SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO DUARTE DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
EDUARDO EUGÊNIO SIRAVEGNA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO FELIX GASPERINI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
EDUARDO FERNANDES QUINTILIANO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO FERRAZ PEREZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO FERREIRA DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO FERREIRA PACHECO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO FIGUEIREDO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
EDUARDO FIUZA LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO FLAM ADLER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO FLAM ADLER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO FLAM ADLER E OUTROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO FLAVIO SILVA GUEDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
EDUARDO FONTES RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
EDUARDO FRANCISCO SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO GABRIEL FERREIRA DE ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO GALLI DE BORTOLI LANDIM       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EDUARDO GALLI DE BORTOLI LANDIM       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
EDUARDO GOMES DE MORAIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                     349 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 408 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO GOMES DO AMARAL               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO GOMES FERREIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO GUIMARAES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
EDUARDO GUIMARAES SALOMAO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO HAUPT                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO HENRIQUE DE SOUZA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO HENRIQUE DOS SANTOS RIOS      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO HENRIQUE GOMES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO HENRIQUE IVALDI LEONE         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO HENRIQUE IVALDI LEONE         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO HENRIQUE MUNHOZ GONCALVES     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO HENRIQUE PALMEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO HENRIQUE POSSAN               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO HENRIQUE SILVEIRA BARROSO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO HENRIQUE SILVEIRA BARROSO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
EDUARDO HENRIQUE TRINDADE MORAES      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO IATZAC                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
EDUARDO INIGO MARTINEZ FRESNEDA SOMOZA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO JEFFERSON DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO JEFFERSON DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO JORGE DE ALCANTARA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO JORGE GUIMARAES PINHEIRO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO JORGE VIEIRA DE ALMEIDA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO JOSE BOHORA GONCALVES FILHO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO JOSE LOIOLA LOPES             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO JOSINO DOS SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO JOSINO DOS SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO JUN HARIMA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO KLEINERT LOUREIRO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO LAGARES DOS SANTOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      350 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 409 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
              Creditor Name                       Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EDUARDO LAGRECA TEIXEIRA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EDUARDO LAMPREIA COURREGE DA SILVA      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO LANDI NOWILL                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO LANDI NOWILL                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
EDUARDO LEITE CRUZ LACET                RUA BENJAMIN GUIMARAES 1945                                         GUARABIRA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $232.07
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EDUARDO LEVI RUBIA                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO LIMA ALMEIDA CAMPOS             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EDUARDO LIMA ARAUJO                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EDUARDO LIMA ARAUJO                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
EDUARDO LIMA DA CONCEICAO               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
EDUARDO LUCAS DE OLIVEIRA                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $85.63
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO LUNA FONGARO DE ESCOREL COSTA   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MACHADO DE OLIVEIRA             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EDUARDO MALUCELLI                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EDUARDO MALUCELLI                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MALVEIRA DA ROCHA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MALVEIRA DA ROCHA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO MARCOS DE SOUZA,                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO MARCOS DE SOUZA,                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MARTINS DE ARAUJO               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
EDUARDO MARTINS DOS SANTOS GOMES                                                                                                                                                                 PENDING LITIGATION - CIVIL
NOGUEIRA                                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO MARTINS NOGUEIRA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO MARTINS NOGUEIRA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EDUARDO MASSENA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EDUARDO MASSENA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MATUSALEM DOS SANTOS            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MAURICIO CUNHA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
EDUARDO MEINBERG DE ALBUQUERQUE                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARANHAO FILHO                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MENDES DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MENDES DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EDUARDO MENDES DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EDUARDO MENEGHELLI                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                    351 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 410 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO MENICUCCI FERRI HORTA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO MIGUEL FEBRONIO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO MOREIRA DOS SANTOS CARDOSO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDUARDO MORENO                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO MOROSINI FAVARATO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO MOROSINI FAVARATO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO NASCIMENTO BISPO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDUARDO NASCIMENTO DE LIMA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDUARDO NEUBERGER PATROCINIO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO NOBREGA ZOLHOF                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDUARDO NUNES KUHNERT-                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDUARDO NUNES KUHNERT-                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO OKUMURA DE VILHENA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO OLIVEIRA MOURA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO OVIDIO BORGES DE VELLOSO VIANNA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO PARRY DE CASTRO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO PASINI CORREA DE OLIVEIRA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
EDUARDO PERES BERARDINELLI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
EDUARDO PETERLE                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
EDUARDO POLICENO BORGES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
EDUARDO POLICENO BORGES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO PRETTO MOSMANN                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO PUCCINI COBRA BORGES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO RAIOLI GHISLENI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
EDUARDO RAMINA LOPES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO RAMIRO MONTEIRO MOTA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO REBOUCAS OLIVEIRA CRUZ         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
EDUARDO RIBEIRO DE MAGALHAES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
EDUARDO RIEKEHR TABOSA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                       352 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 411 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO RIEKEHR TABOSA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO RIGHETTI DE CAMPOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO RIOS CARDOSO FILHO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EDUARDO ROBERTO BARBOSA DOS SANTOS    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO ROCHA NEVES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SALES BESSA CAMPOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SALOMAO DE SOUZA PONTES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SALOMAO DE SOUZA PONTES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
EDUARDO SALVATORE FRANKLIN            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SAMPAIO DA CRUZ               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SANSON KOHELER                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SANTOS CRUZ                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SANTOS EBERHARDT              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
EDUARDO SANTOS MARCAL                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SARMENTO DE REZENDE           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SARON NUNES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SBARAINI                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SEIDE ASANUMA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SEIDE ASANUMA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SERRAO MENEZES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SILVA SANTOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SILVA SANTOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SILVEIRA TRINDADE             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO SOARES GUIMARAES PEREIRA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SOUTO MAIOR BEZERRA CAVALCANTI N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO SOUZA DANTAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO TAVARES MUNIZ DE OLIVEIRA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO TELLECHEA CAIROLI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EDUARDO THIERRY GALVAO DE SOUZA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EDUARDO TOLARI                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      353 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 412 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                    Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
EDUARDO TONI RUIZ                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
EDUARDO TONI RUIZ                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDO VALENCA RAMALHO               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDO VALENCA RAMALHO               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDO VELLOSO DANTAS AZI            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDO VELOSO MACHADO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDUARDO VENANCIO DOS SANTOS           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDUARDO VIEIRA ALMEIDA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDUARDO VILACA SANTIAGO               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
EDUARDO VITOR MODESTO COSTA PEREIRA                                                                                                                                                             PENDING LITIGATION - CIVIL
SANTOS                                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
EDUARDO VITOR MODESTO COSTA PEREIRA                                                                                                                                                             PENDING LITIGATION - CIVIL
SANTOS                                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDUARDO VOLPATO DE LIMA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDO YUJI WADA                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDO ZANELLA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDO ZANELLA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDUARDO ZANELLA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
EDUCTAM EDUCACAO ASSISTENCIA E CULT   R MONSENHOR ANTONIO PEPE 387                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $26,567.48
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDVALDO BARBOSA DA SILVA JUNIOR       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDVALDO BARBOSA DA SILVA JUNIOR       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDVALDO CORDEIRO                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDVALDO DE ANDRADE ARAUJO             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDVALDO GONCALVES DE ARAUJO           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDVALDO MESSIAS VILAS BOAS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
EDVALDO NUNES DA SILVA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDVALDO OLIVEIRA                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDVALDO PEREIRA DA SILVA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
EDVALDO PEREIRA DA SILVA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDVALDO REIS DA SILVA JUNIOR          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDVALDO RODRIGUES DE SOUZA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
EDVALDO RODRIGUES DE SOUZA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                                   354 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 413 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVALDO SANTOS DE ANDRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVALDO SANTOS DE ANDRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVAN BENEVIDES DE FREITAS JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDVAN NASCIMENTO MATOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDVAN NOVAES DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EDVAN SANTOS DE ARAUJO FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVANDILSON PEREIRA DE AMARAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVANIA DE OLIVEIRA MATIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVANIA DE OLIVEIRA MATIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVANIA FATIMA PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDVANIA FATIMA PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDVANIA NERI SANTANA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EDVANIO FLORENCIO DO CARMO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWALDO ANDRE SALLES PATURI MONTEIRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWALTER LUIZ ROSSONI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWARD HENRIQUE DE SA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWARD MICHAEL DURAN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
EDWARDS VACUO LTDA                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                         $32,496.73
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWIN ANTONIO DE FREITAS PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWIN FANOLA NOVILLO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDWIN RONCAL LOPEZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EDWYN EWERTON DUARTE LOBATO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EDYANE MARIA BEZERRA GALVAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
EFIGENIA MENDES ROCHA PIRES DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
EGBERTO VASSALLO KEMPER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
EGERMANN BRASIL                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EGLE BIRELLO PASTORELLI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EGLE BIRELLO PASTORELLI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
EGLE SILVEIRA GENTILINI FURST             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
EGLE SILVEIRA GENTILINI FURST             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
EGLY OLIVEIRA PINHEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
EGM INDUSTRIA E COMERCIO DE ROUPAS EIRELI N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                         355 of 1258
                                                                                       20-11598-jlg    Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                              Pg 414 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                          Address1                  Address2               Address3                 City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
EGMJ AGENCIA DE TURISMO EIRELLI            N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
EGON HEINRICH MILLA                        N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                         AIRPORT ROAD                                                                                                                        POTENTIAL OBLIGATIONS
                                                                         INTERNATIONAL AFFAIRS   CAIRO INTERNATIONAL                                                                                         UNDER CRITICAL AIRLINE
EGYPTAIR                                   ADMIN.COMPLEX - NORTH BLDG.   DEPARTMENT              AIRPORT               CAIRO                                                 EGYPT             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
EIDER ASSIS DE MEDEIROS                    N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
EIDER LIMA CORTEZ                          N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
EKAUT CERVEJARIA ARTESANAL S A                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $307.95
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
EKIO ALVES BOMFIM DA SILVA                 N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                                                                                                                                                             UNDER CRITICAL AIRLINE
EL AL ISRAEL AIRLINES                      BEN-GURION INT’L AIRPORT                                                                                             41. 7015001 ISRAEL             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
EL DORADO INVESTMENTS, SUCURSAL COL        AV 26 9232                                                                  BOGOTA                                               COLOMBIA           VARIOUS       ACCOUNTS PAYABLE                                                                           $424.48
                                                                                                                                                                                                             PENDING LITIGATION -
ELAIDE ROCHA SILVA MACARIO                 N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELAINA BARCELLOS PEREIRA                   N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
ELAINE APARECIDA DA SILVA DELEVEDOVE       N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE APARECIDA DA SILVA VETORASSO        N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE APARECIDA ROCHA                     N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE APARECIDA SILVA                     N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE AYRES BARROS                        N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELAINE BARRETO DOS SANTOS                  N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE BARROS CESAR                        N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ELAINE BEATRIZ AGUIAR MONTOVANI            N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE BISSOLI LESSA BARDELLA DOS SANTOS   N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE BISSOLI LESSA BARDELLA DOS SANTOS   N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ELAINE CAROLINA BARALDI                    N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - BOARDING
ELAINE CORDEIRO DOS REIS                   N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ELAINE COSTA DE SANTANA                    N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE CRISTINA BORGES SANTOS              N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ELAINE CRISTINA BRANCO                     N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE CRISTINA DE MORAES                  N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ELAINE CRISTINA DIAS RIBEIRO               N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELAINE CRISTINA DOS SANTOS MORAIS          N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELAINE CRISTINA FRUGIS TOLENTINO           N/A                                                                         N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                                356 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 415 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
ELAINE CRISTINA PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE CRISTINA POLI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE CRISTINA TEIXEIRA XAVIER      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE CRISTINA ZILLI PASCHOALINO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE CRISTINAALVES DACOSTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE CRISTINE DE AZEVEDO ARRUDA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE DA COSTA GUIMARAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE DE FREITAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE FERNANDES MATEUS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE FERREIRA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE FONTANA LEITE SOARES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE INES SACKSER PALHETA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE KAVAKITA UEDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE LOEBMANN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE MAGNA SOARES ARGOLO PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE MARIA MARTINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE MORAES DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELAINE NUNES PACHECO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE OLIVEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE PEREIRA PEDREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE PIOLTINE MACEDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
ELAINE RAMOS CLARIANO DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELAINE REGINA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELAINE SANTOS DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE SILVA CALDEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELAINE SOARES NOGUEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE SOUSA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE TEREZINHA CAMPOS DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELAINE WERBENA DE ARAUJO FREIRE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    357 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 416 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                     Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ELAINE WERBENA DE ARAUJO FREIRE        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELAISE MARIA ALVES DO NASCIMENTO       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELAISE MARIA ALVES DO NASCIMENTO       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELANE BERNARDO DO NASCIMENTO           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELANE FLAVIA DE ABREU RIBEIRO          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ELANE MARIA CAMBOIM LUSTOSA DE MEDEIROS N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELANIA ALVES DE SOUZA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELANY ANDRADE SANTOS FERNANDES         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELANY ANDRADE SANTOS FERNANDES         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ELAYNE MARIKO MAGNOLER UCHIDA          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELBA APARECIDA RODRIGUES SILVA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ELBA CERQUEIRA LIMA MURITIBA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
ELBA SILVA BARBOSA                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELBERTE LIMA COIMBRA                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - SPECIAL
ELBERTH LEITAO SANTOS                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELCI BRASIL SOARES FONSECA             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ELCILENE DA SILVA BENTES               RUA BRANCO DE ARAUJO 156                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $123.39
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELCIO ANTONIO TANQ                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELCIO BOTELHO BARBOSA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELCIO BOTELHO BARBOSA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELCIO HENRIQUE SANTIAGO ESTEVAM        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PROMOTIONS /
ELCIO PAULO GONCALVES TEIXEIRA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PROMOTIONS /
ELCIO PAULO GONCALVES TEIXEIRA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELCIO SANTOS FERREIRA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELCIR EDUARDO OLIVEIRA CARMONA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELDA CARAI ELIAS                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELDA OLIVEIRA DA SILVA GOMES ROLO      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELDER ALMEIDA PEREIRA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ELDER COUTINHO DOS SANTOS                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                            $27.77
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ELDER JOSE DALA PAULA ABREU            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
ELDER LOUREIRO DE BARROS CORREIA       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
ELDER SOUZA DA SILVA                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                358 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 417 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                            Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELDER TUR VIAGENS E TURISMO LTDA ME         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ELDERSON CARDOSO MOTA                       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELDERSON DA SILVA VILARINS                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ELDO COUTO SILVA PEREIRA                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELDREN CAMILA PAIXAO ALVAREZ                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ELE S P A                                   VIALE SALVATORE REBECCHINI SN                                         COMODIN ITALIA                                       ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                         $25,498.19
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELEANDRA TOSCAN                             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELEANDRO APARECIDO ARAUJOÃ‚Â                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELELEONITO ASSAN ZORDAN                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
ELEM CRISTINA DO NASCIMENTO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
ELEM CRISTINA DO NASCIMENTO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                            DE-SAINT-EXUPÉRY-STRAßE 6,
ELEMENT FRANKFURT AIRPORT HOTEL             60549                                                                 FRANKFURT                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,725.08
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELEN BETANIA DE OLIVEIRA SENA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
ELEN CAROLINE LUIS NASCIMENTO               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELEN CRISTINA MELO DA SILVA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELEN CRISTINA VITOR DE BARROS SILVESTRINI   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELEN DE SOUSA SILVA SANTOS                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ELEN LETICIA EVELYN PAULINO LINALTEVICH     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ELEN LETICIA EVELYN PAULINO LINALTEVICH     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
ELENA FAVERO                                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENA FROIMTCHUK                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENARA SOARES DE SOUZA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ELENICE DE SOUZA                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENICE DO SOCORRO PINHEIRO REPILA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
ELENICE GUEDES RODRIGUES ALMEIDA            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ELENICE LEITE FERRAZ MARINHO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENICE STEINBACH                           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENILCE COSTA DOS SANTOS                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ELENILDA FIGUEIREDO ROBINSON                3417 16TH ST E                                                        BRADENTON             FL                34208                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,590.00
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENILDE DA SILVA LIMA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
ELENILDE GOMES DE OLIVEIRA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELENILZA DUARTE MARTINS                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                          359 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 418 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                  Creditor Name                   Address1          Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELENILZA RABELO SANTOS                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
ELENIRA MENDONCA RIBEIRO MARQUES      N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELENITA DIAS                          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELENYR TEREZINHA HERNANDEZ GERMANO    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELEONORA CHAVES MORAIS DA SILVEIRA    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELEONORA MENDES XIMENES               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELERSON DE LIMA                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELESSANDRA SILVA DA ROCHA             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELESSANDRO RODRIGO CAMPOS DE SOUZA    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                           BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $460.24
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELEUSA CELESTINO GONCALVES            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELEUSA CELESTINO GONCALVES            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELEUZA FREIRE DA SILVA                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ELEVADORES ORION LTDA                 R ALMIRANTE BRASIL 685. 685                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $646.62
ELEVADORES OTIS LTDA                  RUA ANHANDAVA 830. 830                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,055.23
ELEVADORES OTIS LTDA                  RUA ANHANDAVA 830. 830                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $275.81
ELEVADORES ZENIT EIRELI               RUA RISHIN MATSUDA 562.                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,175.41
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
ELGA DA SILVA PORTO                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
ELI DE MATOS ARAUJO                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELI DE SOUZA PEDROSA                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELI MARISTELA DAMAS                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELI PEREIRA DIAS                      N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ELIA PERCILIA BRITO PONTES                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $538.49
ELIABE DE SOUSA MOURA 60375186379     R MARIA LUISA FERREIRA S/N                                          MARANGUAPE                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $163.67
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELIANA ALMEIDA PEREIRA                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELIANA ALVES DA SILVA SAOTOME         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELIANA APARECIDA DOS SANTOS SOUZA     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELIANA CARDOZO SANTOS DE ALENCASTRO   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELIANA DA SILVA                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELIANA DA SILVA MOURA                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELIANA DE FATIMA PAULA                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ELIANA DE OLIVEIRA BARBOSA            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ELIANA DE PALMA SIMON GONLCAVES       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    360 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 419 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA DONIZETTI BORGES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA DONIZETTI BORGES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA FERNANDA GALINDO CUBILLOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ELIANA JAKUS ROCHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ELIANA JAKUS ROCHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA MACIEL BREGAGNOLO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA MARA DO CARMO GODOY          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA MARIA DE SALES AFFONSO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
ELIANA MATIAS DE LIMA 25379020410                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $16.23
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ELIANA MYRYAN LOPES SOARES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ELIANA MYRYAN LOPES SOARES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA NASCIMENTO DE SOUZA GUEDES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA NASCIMENTO DE SOUZA GUEDES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA NOGUEIRA BEZERRA MANSUR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA NOGUEIRA BEZERRA MANSUR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ELIANA PARRILLA PEREIRA DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA PETERSEN DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ELIANA PICARELLI CARDOSO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ELIANA REGINA DA SILVA SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ELIANA ROBERTO AUGUSTO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA RODRIGUES DE PAULA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA RODRIGUES DE PAULA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA SANTANA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANA VAN TOL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ELIANA VIEIRA CORREA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANAI GUEDES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANAI GUEDES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANE APARECIDA DIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELIANE AVILA NUNES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   361 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 420 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE CARDOSO CHAVES DEVECHI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE CARDOSO CHAVES DEVECHI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE CASTRO REIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE CASTRO REIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE CHARAO CORADINI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE CRISTINA VILELA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ELIANE DA COSTA MACHADO ZENAMON   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ELIANE DA COSTA MACHADO ZENAMON   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE DE JESUS SANTANA SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE DE OLIVEIRA LUSTOSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE DE OLIVEIRA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE DE SOUZA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE FERNANDA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE FIRMINO DA COSTA ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE FRANCISCA DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE FROSSARD DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE GUIMARAES DO NASCIMENTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE JORDAO DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE LOPES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE LUCENA DO NASCIMENTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE MARISA MATTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE MARQUES QUEVEDO LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE MUNTOREANU GANEM           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ELIANE NEVES FALCAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ELIANE REGINA BAGGIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE REIS DA CONCEICAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ELIANE SANTOS DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ELIANE SANTOS DE JESUS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ELIANE SCHMIDMEIER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                 362 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 421 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                  Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIANE SILVA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIANE THIBES BERTOLLA DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIANE VIEIRA DE SOUZA GOMES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIANI ADRIANA SARTORI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIANI MARIA ESCHEAPATI DURAN        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIARA DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIAS ABRAHAO ABIFADEL JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS BEZERRA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIAS BRUNELLI SANTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS CARDOSO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIAS CRUZ LIMA JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS DO NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIAS JOSE DE SOUZA GASQUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS NASCIMENTO DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS PEREIRA DA MOTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS PEREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIAS PINTO DA SILVA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS SEBASTIAO VENANCIOÃ‚Â          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS SOARES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS SOARES SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIAS TEIXEIRA DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIAS TOME DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIDA BIANCA LORDANI BARAO MARQUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIDA MOURA LEAL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIDA SABRINA DOS SANTOS FLORES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIDIA DE ABREU                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIDIANA MARQUES SCARIOT             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                    363 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                              Pg 422 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
                Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIDO ERNESTO REYES JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
ELIEBEM PANTOJA DIAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIEDSON DA SILVA RAMOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIEL DE ANDRADE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIEL DOS SANTOS RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIEL PAES GONCALVES BORDONI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - BOARDING
ELIEL VALESIO KARKLES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIEL VITAL DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIELSON CORREA DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIELSON DE BRITO NUNES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIEMAR CARVALHO JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIENE DA SILVA OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
ELIENE DAVID PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - IMPROPER
ELIENE DE SOUZA AMARO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIENE FREIRE MAIA GALDINO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIENE FREIRE MAIA GALDINO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
ELIENE SOUZA TAVARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIETE BASTIANE DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE CARDOSO DE MEDEIROS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE DE SOUSA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - TICKET /
ELIETE FRANCISCO STANICHESK     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
ELIETE LEMES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
ELIETE LEMES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE MARIA DAL FORNO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE MARQUES CARNEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE NOGUEIRA DE GOES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE TEIXEIRA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIETE TEIXEIRA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIEZER CORREA DE BARCELOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
ELIEZER LIMA DE JESUS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
ELIEZER PRADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                               364 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 423 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIEZER SARTORI COMAR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIEZER WESLEY DE MAGALHAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIGIESE VIANA JACAUNA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIMAR DA SILVA MATOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELINA DE MORAIS NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELINE MABEL BARROS DE MOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELINELSON DE OLIVEIRA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELINET CANDIDO MARIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELINET CANDIDO MARIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIO GORLA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIO PATTA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIO PROCOPIO DA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
ELIO RAYMUNDO DE OLIVEIRA MONTEIRO                                                                                                                                               PENDING LITIGATION - CIVIL
JUNIOR                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIO SINFRONIO DE SOUZA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIOMAR AMANCIO DE AZEVEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIOMAR COUTINHO BARRETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIOMAR COUTINHO BARRETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIOMARA BALBI ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIONAI OLIVEIRA RAMOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELIOWILSON SAMPAIO REGO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIRIA FREITAS BASTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIS CARVALHO FRANCO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIS CRISTINE DE ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELIS CRISTINE DE ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIS DIAS DA SILVEIRA GOMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIS IVANA STEFANES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIS MOURA STORI ROSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELIS REGINA DA SILVA FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELISA BEZERRA WANDERLEY DE LUCENA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELISA BRITO DE NASCIMENTO LEAL       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                    365 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 424 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISA COUTINHO CARDOSO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ELISA CRISTINA ADRIANO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - SPECIAL
ELISA DE OLIVEIRA MENDES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA GAIO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA MARIA ALVARENGA SALGADO GOMES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA MARIA AMATE                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA MARIA AMATE                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA NAOMI IWAMOTO RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISA REGINA DALCIN GIOVANNETTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA ROSA SOARES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA ROSA SOARES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISA SOARES TAVARES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISA VALENTE SIMANTOB                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETA D ELIA GALLICCHIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETE APARECIDA RIBESSI ALVES PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETE APARECIDA RIBESSI ALVES PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETE CRISTINA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ELISABETE DE LUNA BARROS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ELISABETE ELEUTERIA RAMOS DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISABETE FONTANA LEITE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETE GARCIA DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISABETE GOMES AYACHE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETE SCHNEIDER                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETE SCHNEIDER                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ELISABETH BRUGNAGO POSSAMAI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETH CRISTINA DOS REIS VILLELA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISABETH DE FATIMA DA SILVA LOPES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ELISABETH DUARTE GRANZOTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ELISABETH MARTINS MAIRYNK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ELISABETH STAMATO CALDEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                           366 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 425 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISABETH STAMATO CALDEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANDRA DA SILVA ANSELMO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANDRA HOBOLD                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANE HELENA SCAVAZZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA APARECIDA DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ELISANGELA APARECIDA DE SENE GOLLE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ELISANGELA APARECIDA PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA AZEVEDO MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ELISANGELA BARBOSA DOS ANJOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA BORGES NUNES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA CASTRO NOGUEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA CHRISTO CAVALCANTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA CRISTINA PEREIRA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA DE ANDRADE MACEDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA DE ANDRADE MACEDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ELISANGELA DE CASSIA MARTINS PINTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA FORTUNATO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA FORTUNATO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA GONCALVES DE JESUS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA IZABEL SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA JANAINA FREITAS MARTINS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA LIMA DO AMARAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA LIMA OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA MARIA JESUS DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA MARQUES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA MOREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA PATRICIA DOS ANJOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ELISANGELA PEREIRA DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA PERES TEIXEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ELISANGELA RASTELI BARBOSA VISCAINO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ELISANGELA ROMANI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA TARDIVO MARIGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ELISANGELA VIEIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        367 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 426 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISE MARIA KARLING MORESCHI          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISETE BATISTA BARROSO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISETE BATISTA BARROSO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISETE OSORIO TOMOZ                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISETE PEDREIRA LOPES                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISEU DE ASSIS SANTOS                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELISEU MONTEIRO FERREIRA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISEU ROBERTO MELLO DENADAI          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISHEVA TOVA GHEVENTER               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ELISIANE DE MOURA DOS SANTOS          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISIANI BRUNI MANTONVANELLI          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISIANI BRUNI MANTONVANELLI          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISIO BATISTA DE MELO NETO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
ELISIO ELVIO OLIVEIRA PINHEIRO        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISMAR TEIXEIRA DE ARAUJO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISMAR TEIXEIRA DE ARAUJO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISMAR TEIXEIRA DE ARAUJO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ELISON DA SILVA JUNIOR                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISREGINA REGINA VERSIANI            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELISSA DE AZEVEDO PIRES               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISSANDRA PEREIRA DA SILVA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELISSANDRO LOPES TENORIO              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELISVANIO DIAS DOS REIS               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
ELITE AIRLINE LINEN OF NEW YORK INC   1107 REDFERN AVE                                            FAR ROCKAWAY          NY                11691-3811                     VARIOUS       ACCOUNTS PAYABLE                                                                         $88,681.36
ELITE LAUNDRY SERVICE OF FLORIDA IN   7920 NW 76TH AVE                                            MEDLEY                FL                33166-7513                     VARIOUS       ACCOUNTS PAYABLE                                                                        $189,143.01
                                                                                                                                                                                       PENDING LITIGATION -
ELITON PEREIRA MUNDIM                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELITON SILVA FERRAZ                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZA ALVES BENTO                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABET MIRANDA DA ROCHA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZABETE APARECIDA CANESIN FURTADO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZABETE CRISTINA COSTA RENDERS      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          368 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 427 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETE DE ARAUJO NOBREGA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZABETE FIDELES PINHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETE GOMES DAMAS LOGIODICE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
ELIZABETH BULHOES SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZABETH FARIA COELHO DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZABETH LINS CAVALCANTI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZABETH MILIAUSKAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZABETH PAES CALADO DE CAUX              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH PRESCHLAK DE MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH REGINA ALVES BRANDAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZABETH RIBEIRO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH RITA DE CASSIA FORNEA BUENO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH RODRIGUES DE OLIVEIRA DA CUNHA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH SUELY DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH SUSANA BAUCHWITZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH TEIXEIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZABETH TEIXEIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
ELIZABETTE MARINHO GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZANDRA FARIA DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANDRA GIBELLI PEREIRA PEDRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANDRA PICCOLI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANGELA ANGELA FREDERICO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANGELA BALBI ALVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZANGELA BONFIM DUARTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZANGELA CAMPELO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZANGELA CARVALHO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANGELA COSTA PEIXOTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANGELA DE OLIVEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZANGELA DE OLIVEIRA DOMINGOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZANGELA DINIZ ARAUJO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                          369 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 428 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
ELIZANGELA FERREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZANGELA GRIFFO DA ROCHA RAFAEL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZANGELA LERMEN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZANGELA LERMEN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZANGELA RIBEIRO FIEL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELIZBET MARIA CACERES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ELIZETE DONATA ANDRADE GUIMARAES                                                                                                                                                       PENDING LITIGATION - CIVIL
ALMEIDA                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ELIZETE DOS SANTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZETE FLORENCIA DOS SANTOS DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZETE GENONADIO SILVA ZAMORA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZETE GENONADIO SILVA ZAMORA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZETE INACIA FERREIRA DE ALMEIDA MELLO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZEU DE SOUSA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZEU DIAS DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZEU SABINO DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELIZEU SABINO DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
ELIZEU ALEXANDRE SOARES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELIZIANE SOUZA DA SILVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELKE ANE DE OLIVEIRA FIOROTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELKE CORDEIRO DE MORAES REGO BRANDAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELKE SCHLESINGER ROYO VISCONTI DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELKIS GALDENCIO DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELLE WILMA COELHO SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELLEN ARRAIS AMORIM PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELLEN ARRAIS AMORIM PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELLEN CARDOSO TEIXEIRA PINTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELLEN CRISTINA MIRA DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
ELLEN DE CARVALHO NORONHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELLEN FERNANDA DO VALE E SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ELLEN JOCKEBED PEREZ SAMPAIO BRASILEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
ELLEN MARCIO DOS SANTOS REIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          370 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 429 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION -
ELLEN MARCIO DOS SANTOS REIS          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELLEN NAVEGA DIAS                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELLEN NAVEGA DIAS                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
ELLEN SILVA MORAIS                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELLERES PEREIRA SANTOS                N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELLERY LOURENCO ROCUMBACK DUARTE      N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELLI MARIANE PINHEIRO                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELLIAS NATHANIEL DE PAULA CONCEICAO   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ELLIWANDER DE SOUZA COSTA             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ELLIWANDER DE SOUZA COSTA             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ELLIWANDER DE SOUZA COSTA             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ELLIWANDER DE SOUZA COSTA             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELMA LILIAN MENDOZA ASSUMPCAO         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELMA LILIAN MENDOZA ASSUMPCAO         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ELMA MARIA DA SILVA                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELMANO FERNANDES GARCIA               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELMANO FERNANDES GARCIA               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELMAR JONAS MANIQUE DA SILVA          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ELMAR JOSE VIEIRA NASCIMENTO          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELMER JORGE DE BRITO BARBOSA          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELMO DA SILVA MONTEIRO                N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELMO SCHAEFER JUNIOR                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELMO SCHAEFER JUNIOR                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELMO VENDRAME JUNIOR                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ELO IMOVEIS LTDA                      ST SCN QUADRA 02 BLOCO D SN.                                         BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $494.93
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELO SISTEMAS ELETRONICOS SA           N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELOA AZEVEDO SOUZA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ELOA CRISTINA DOS REIS SOUSA          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELOA LEITE DE QUEIROZ                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELOI ANTONIO STEINMETZ                N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELOI LACERDA                          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ELOI MARQUES SCARIOT                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                      371 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 430 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
                Creditor Name                        Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
ELOIR MOHR                                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELOIR RIBEIRO                             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - GENERAL
ELOISE OLIVEIRA E SILVA                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ELOIZA PINHEIRO CORDEIRO                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELOY GONCALVES                            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
ELSA SOUZA LIMA                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELSO BARROS DE SOUZA                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELSON BARBOSA DAS NEVES                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELSON DA COSTA LIMA                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELSON DE CARVALHO FILHO                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ELSON GALVAO DE MACEDO                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ELSON GALVAO DE MACEDO                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
ELSON QUEIROZ DE OLIVEIRA BRITO                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $24.69
                                                                                                                                                                                           PENDING LITIGATION -
ELSON RIOS CAMARA                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELSON SIMOES REIS                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTER DIEGO SOUSA DE MELLO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON ANDERSON SOUSA COSTA OLIVEIRA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON CESAR DE FREITAS                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELTON COSTA MORAIS                        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELTON DE ALMEIDA CARMO                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON DOS SANTOS SILVA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON LUIS SANTA BARBARA DE JESUS FILHO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON LUIS SANTA BARBARA DE JESUS FILHO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELTON LUIZ DE OLIVEIRA ANDRADE            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
ELTON RODRIGO DE SOUZA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON RODRIGUES                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELTON RODRIGUES                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELTON VICENTE DE SANTANA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ELUCIENE ELIAS DA SILVA                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ELUS SERVICOS DE INSTRUMENTACAO EIR       R DENDEZEIRO 29. 29                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $753.98
ELVIDA VASCONCELOS SCHERER                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $333.42
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ELVIN GLAICO LIMBERGER                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ELVIO BRAGA RODRIGUES                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                              372 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 431 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ELVIO DREWS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIO SOARES VIANA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIO SOARES VIANA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIRA DE JESUS BATISTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIRA MARILIA DE OLIVEIRA RAMOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIRA NOGUEIRA FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS BRUNO ALMEIDA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ELVIS BRUNO DOS SANTOS AZEVEDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS CHARLON CANHESTRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS FERNANDO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS GIOVANNI DOS REIS TESCH         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS GIOVANNI DOS REIS TESCH         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ELVIS LOH                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS PEDRO ABREU                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ELVIS PEREIRA DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS RONEY QUIRINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELVIS RONEY QUIRINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELY DE OLIVEIRA BRITO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ELY FELIX DE ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
ELY JORGE TRINDADE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ELY RENALY PEREIRA DE ANDRADE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELYANA ALMEIDA MARQUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELYANA ALMEIDA MARQUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ELYEL VIEIRA SILVA DE MORAIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
ELYS MARY FARIA GOUVEIA GONCALVES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ELYSEE VIAGENS E TURISMO LTDA - EPP   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ELZA APARECIDA DA MATA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ELZA CASTRO TAVARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ELZA COELHO DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ELZA DE OLIVEIRA MAMEDE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ELZA FERNANDA RAIMUNDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     373 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 432 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                  Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ELZA LIMA DE ABREU                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZA LOBATO DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZA MARIA BACCHI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZA MARIA BACCHI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
ELZA MARIA DE BARROS DAMASCENO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
ELZA MARIA DE BARROS DAMASCENO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZA MARIA REIS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELZA NARA NEVES DE ANDRADE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ELZA ROCHA MOREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ELZI ROSA DE CARVALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZIMAR DA SILVA BRUGGER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZINO SANTOS REIS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELZIR ARAUJO DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMA SUELI FERRARI MAJED              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EMAIRO MARIA AITA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EMAIRO MARIA AITA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMANNUEL ANTONIO AMBROSIO SIQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EMANOEL BENEDITO LOPES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EMANOEL DE FREITAS GOLDBACH          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
EMANOEL LIMA DA SILVA FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EMANOEL MACIEL DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EMANOEL MACIEL DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
EMANOEL MACIEL DA SILVA RAMIRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EMANOEL VICENTE DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EMANOEL VICENTE DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMANOELA THEREZINHA BESSA MENDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMANUEL ANIBAL DUPOY                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUEL CARLOS DE PAULA RAMOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
EMANUEL CESAR DE JESUS DO VALE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMANUEL DABAH                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                    374 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 433 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                    Address1              Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                 PENDING LITIGATION -
EMANUEL DIAS DE MORAIS                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUEL FARIAS GOMES SOUSA            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EMANUEL FELIPE FERREIRA DA SILVA      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EMANUEL FRANCISCO MARINHO             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUEL PAUZER                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
EMANUEL PERICLES SALVADOR             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUEL ROCHA RESENDE                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUEL RODRIGUES COSTA               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUEL TIAGO PEREIRA RACANELLE       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUELA ROSA DE OLIVEIRA             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EMANUELA SANTOS FONTES                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUELA SOUZA DE CARVALHO            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMANUELE CRISTINE KERTNER             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUELE WAIDEMAN MENDONCA            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMANUELLA CARRATTE SILVA DO AMARAL    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EMANUELLE CUNHA PINTO                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EMANUELLE CUNHA PINTO                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
EMBAGRAF EMBALAGEM GRAFICA E EDITOR   EST DA AGUA CHATA 2749. 2749                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $23,315.92
                                      RUA EMIR MACEDO NOGUEIRA 198.
EMBALAGENS BANDEIRANTES LTDA          198                                                                   DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $609.41
EMC COMPUTER SYSTEMS BRASIL LTDA      AL RIO NEGRO 161. 161                                                 BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $3,015.77
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMELINE DE ABREU PEREIRA PINTO        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMELLY MARTINS SILVA OLIVEIRA         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMERSON ANTONIO RODRIGUES AVILA       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EMERSON ARAUJO WEIRICH                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMERSON BATISTA CARDOSO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMERSON BRABO ALVES                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMERSON BRABO ALVES                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TAM FIDELIDADE
EMERSON BRITO NORONHA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EMERSON BRUNO ARAUJO BRAGA            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EMERSON BRUNO ARAUJO BRAGA            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN




                                                                                                                      375 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 434 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON BRUNO ARAUJO BRAGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON CARDOSO DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON CORREA MACEDO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
EMERSON CORREA MACEDO                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $337.89
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
EMERSON DE JESUS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
EMERSON DE MORAES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON DE NAZARE SOUZA FRANCA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON DE SOUZA CUNHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON DO CARMO GUERRERO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON DOS SANTOS PORTELA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON DOS SANTOS PORTELA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON DOS SANTOS SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON ELEQUISANDRO LEITE DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
EMERSON FELIPE VASCONCELOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON FERREIRA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON FLAVIO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
EMERSON FONSECA MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
EMERSON FONSECA MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON GIOVANE FARIAS SALVADO DE LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON KARTNNEY ZUZA NOBREGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON KUSTER DE AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON LOURENCO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON LUIZ GALVAN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON MAIA BEZERRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON NOGUEIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON OLIVEIRA BARBOSA DE ANDRADE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON ORSINI FERRARI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
EMERSON SANTOS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON SANTOS SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
EMERSON SCHNEIDER HUBER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
EMERSON SCHNEIDER HUBER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
EMERSON SEVERINO DA SILVA,               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                        376 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 435 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
                Creditor Name                    Address1        Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMERSON THIAGO DA SILVA BATISTA       N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMERSON VICTOR HUGO COSTA DE SA       N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMERSON WAGNER BARBIERI               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMERSON WEIS                          N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILENE DA SILVA COSTA                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIA AUGUSTINHA DOS SANTOS          N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIA FERREIRA DE ARAUJO             N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIA MAGALHAES PAES                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIA MAGALHAES PAES                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIA MARTINS CAVALCANTE             N/A                                                              N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIA MARTINS CAVALCANTE             N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
EMILIA MEDEIROS HOLANDA DOS ANJOS     N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
EMILIANA BREUS GERONIMO               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
EMILIANO SEOANE TELESCA???            RUA CARLOS ZEMINIANI 377                                         ITATIBA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,928.00
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIO BERNADES MEDEIROS NETO         N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
EMILIO CARLOS BITTAR                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIO CARLOS FERREIRA MORETTI        N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIO CARLOS FERREIRA MORETTI        N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
EMILIO CARLOS MAGNIEN                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
EMILIO DELMAR RODRIGUES JARDIM        N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIO FELIX SANCHEZ MORON            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIO FELIX SANCHEZ MORON            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIO GARLOT                         N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
EMILIO JOAO DA SILVA                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIO SANTOS MACHADO                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILIO SANTOS MACHADO                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILIO ZANELLA GHINZELLI              N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
EMILLY AGUIAR PARENTE DO NASCIMENTO   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
EMILLY CAMILLE CARTAXO ALBUQUERQUE    N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                 377 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 436 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                        Address1           Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMILLY FREDERICO PRATES                  N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EMILLY LOSS DE ANDRADE                   N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
EMILY ALMEIDA LOPES DOS SANTOS           N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMILY CARVALHO BUCHELT                   N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMILY DOS SANTOS DANTAS                  N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
EMILY NATHALI NIEDZIELSKI                N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMILY PEREIRA TRAPP                      N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMILY SILVA FREITAS DA COSTA             N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMIR MAIA MARTINS NETO                   N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
EMIRATES                                 HEAD QUARTERS                                                       DUBAI                                   686          ARAB EMIRATES     VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EMMA CABUS LLAURADO                      N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMMANUEL BASTOS MASCARENHAS              N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EMMANUEL DE JESUS BISPO FERREIRA         N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EMMANUEL GUIMARAES SILVA                 N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
EMMANUELLE RODRIGUES ROCHA               N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                   UNKNOWN
EMP. BRASILEIRA DE INFRAESTRUCTURA       AEROPUERO DE PORTO ALEGRE                                                                                                                  VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
EMPILHATEC EMPILHADEIRAS DA AMAZONI      R CRISANTO JOBIM 55.                                                MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $868.78
EMPRAMED PLUS DROGARIA LTDA EPP          R DOM JOAO V 453                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $27,995.66
EMPREENDIMENTOS RADIODIFUSÃO CABO FRIO                                                                                                                                                            PENDING LITIGATION - CIVIL
LTDA                                     N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                   UNKNOWN
EMPRESA ARGENTINA DE NAVEGACION AER      AV. RIVADAVIA 578                                                   CABA                                    C1069        ARGENTINA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
EMPRESA BRASILEIRA DE CORREIOS E                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELEGRAFOS                               N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
EMPRESA BRASILEIRA DE CORREIOS E                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELÉGRAFOS                               N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EMPRESA BRASILEIRA DE CORREIOS E                                                                                                                                                                  LITIGATION - SERVICE
TELEGRAFOS - ECT                         N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
EMPRESA BRASILEIRA DE GRANDES HOTEI      R DUQUE DE CAXIAS 314. 314                                          UBERLANDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $33.17
                                         AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU      S/N S/N                                                             CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU      S/N S/N                                                             CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         AEROPORTO SETOR DE
EMPRESA BRASILEIRA DE INFRA-ESTRUTU      CONCESSIONARI SN                                                    BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
EMPRESA BRASILEIRA DE INFRAESTRUTURA                                                                                                                                                              PENDING LITIGATION - TAX -
AEROPORTUÁRIA ("INFRAERO")               N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
EMPRESA COLONIAL DE HOTEIS LTDA EPP      ROD DAS CATARATAS S/N                                               RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $171.78
EMPRESA ENERGETICA DE MATO GROSSO D      AV GURY MARQUES 8000. 8000                                          CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,101.21
EMPRESA HOTELEIRA PORTO MADERO LTDA      AV JORGE SCHIMMELPFENG 232                                          RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $75.78
                                         ROD JORNALISTA FRANCISCO A
EMS SA                                   PROEN SN                                                            HORTOLÂNDIA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $175.94
                                                                                                                                                                                                  PENDING LITIGATION -
EMYNNE DOS SANTOS COSTA                  N/A                                                                 N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
EN PUNTO Y CALIDAD SAS                   PARAGUAY 754 PISO 3 DEP B                                           BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $1,340.42




                                                                                                                        378 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 437 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                 Creditor Name                      Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
ENALDO PINHEIRO BEZERRIL                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                         AV. RAUL GOMEZ LINCE S/N Y LAS
ENCARGO FIDUCIARIO PROTURISMO PARAF      PIED                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
ENDERSON PETRONIO DE BRITO FERREIRA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ENDRIO IURI RODRIGUES DE SOARES          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENEAS LIBERATO                           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENEDINA HELENA IKEHARA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENEDINO ISRAEL CAIRO DELFINO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
ENEIDA DE FIGUEIREDO ABREU               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ENEIDA EUGENIA DOS SANTOS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENEIDE MARIA DA SILVA WRUCK              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENERGIA COMERCIO INDUSTRIA LTDA EPP      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                         R MANOEL DOS S COIMBRA 184.
ENERGISA MATO GROSSO DISTRIB ENERG       184                                                                    CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,228.86
ENERGISA PARAIBA DISTRIBUIDORA DE E      BR 230 KM 25 S/N. S/N                                                  JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $834.45
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENI PORTZ MROZINSKI                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ENIETE APARECIDA DE ARRUDA GOMES DA SILVA N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ENILAINE DE AZEVEDO PALACIO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENILDA PIRES                             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENIO ALMEIDA SILVA                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENIO BOLIVAR DE ALBUQUERQUE              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENIO BOLIVAR DE ALBUQUERQUE JUNIOR       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENIO DE MARCHI                           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ENIO PEDRO FAUSTINO DE SANTANA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENIO TELLES DE CAMARGO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENNIO DE ARAUJO FLECHA NETO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENOCH DE SOUZA ANTONIO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
ENOS SANTOS SILVA                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
ENOVA FOODS SA                           AVENIDA ELIAS BAUAB 665. 665                                           CATANDUVA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,207.93
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
ENRICO BASTOS LUZI                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
ENRICO CARLOS RODRIGUES FEITOSA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
ENRICO CELSO MASET DE OLIVEIRA BRAGA     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                        379 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 438 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
                 Creditor Name                         Address1                   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENRICO CELSO MASET DE OLIVEIRA BRAGA       N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENRICO COMIN DA SILVA                      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENRICO MATTANA CAROLLO                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENRICO MATTANA CAROLLO                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENRIQUE BERGMANN BARREIRO                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENRIQUE SCHNEIDER DE ALMEIDA               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
ENTEC DO BRASIL COMERCIO DE RESINAS LTDA   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
ENTEC DO BRASIL COMERCIO DE RESINAS LTDA   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
ENTEC GUINDASTES E CONTEINERES LTDA        AV COSME FERREIRA 1620.                                                      MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $154.43
ENTERPRISE RENT-A-CAR                      16200 N.W. 59 AVE. SUITE 101                                                 MIAMI                 FL                33193-6004                     VARIOUS       ACCOUNTS PAYABLE                                                                         $11,936.38
                                           AV MARGINAL DIREITA DA                                                       SAO BERNARDO DO
ENTERPRISE SERVICES BR SERV TECNOLO        ANCHIETA SN                                                                  CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $757,401.61
                                                                                                                                                                                                             POTENTIAL OBLIGATION
ENVISION INDUSTRIA DE PRODUTOS             AVENIDA DOUTOR CARDOSO DE                                                                                                                                         UNDER FREQUENT FLYER
ELETRONICOS                                MELO, 1184, AND 2              VILA OLIMPIA                                  SAO PAULO             SP                4548004      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
ENVISION SERVICOS E SOLUCOES EM            AV PAULISTA 1048                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $43,059.22
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENZO CAVALCANTE REINALDO PORTO             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO DA COSTA LONDERO                      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO DE MATTOS E SILVA                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENZO DIAS CORADO TEIXEIRA                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO KAIL VIZALLI                          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO LINHARES PATROCINIO                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENZO LUCCA CAVALCANTI PESSOA DE MELO       N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENZO RIBEIRO DE MIRANDA VIEIRA             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ENZO RICCHETTI                             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENZO SABOIA MONTEIRO VASCONCELOS           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO SOUSA RAMOS DE AZEVEDO                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO SOUSA RAMOS DE AZEVEDO                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ENZO TREVISAN SALES                        N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZO VIEIRA PANCHO ALMEIDA                 N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ENZZO ANASTACIO ALTOE                      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
EPAMINONDAS GONZAGA LIMA NETO              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
EPAMINONDAS GONZAGA LIMA NETO              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
EPAMINONDAS PEIXOTO SILVA                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                                380 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 439 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                       Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EPIFANIO DE PAULA SANTOS NETO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EPIFANIO DE PAULA SANTOS NETO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
EPITACIO BARZOTTO                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                        AVENIDA MENDONCA FURTADO
EQUATORIAL HOTEL AG VIAG E TUR LTDA     1415                                                                 MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $400.90
EQUIP TRANSMI COMER PECA SERVICOS L     ESTRADA PINHEIRINHO NOVO 670                                         ITAQUAQUECETUBA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,175.29
EQUIPE DO PROFESSOR TURISMO E VIAGENS                                                                                                                                                             PENDING LITIGATION - CIVIL
LTDA - ME                               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - PRE-
ERAIDE APARECIDA COSTA FERREIRA         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERALDO BISPO DOS SANTOS                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
ERALDO FLAVIO DE CARVALHO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
ERALDO FLAVIO DE CARVALHO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERAZMO BERNARDO DE LIMA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERBENILSON DE SOUZA DIAS                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
EREMITA NUNES DE SOUZA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERENCI JOSE ROCHA                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERENI DE FATIMA TIMOTEO                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERENILSON DOS SANTOS MOREIRA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                        AVENIDA WASHINGTON LUIS 365.
ERGOS SERVICOS E AUTOMACAO LTDA ME      365                                                                  SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,216.58
                                        AVENIDA MARECHAL FLORIANO
ERGOS TECNOLOGIA E AUTOMACAO LTDA M     PEIXOT 69                                                            SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $650.26
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERIBERTO GOMES DE OLIVEIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIC ALEXANDRE DUARTE FERREIRA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERIC CARDOSO PARISE                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIC EDUARDO FARIA TORRES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERIC FERNANDES OREFICE                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
ERIC FERREIRA E MADEIRA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIC GARIGLIO NAHUM                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIC GOLOSOV CURE                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERIC PASCAL MARIE COLLARD               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIC RICHELLI POCKEL PRADO              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERIC RODRIGO TEODORO                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERIC RODRIGO TEODORO                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      381 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 440 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                        Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERIC TACO HARMEN HOORNWEG VAN RIJ FILHO   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERIC UNIVERSO RODRIGUES BRASIL            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
ERIC VACCAREZZA MIRANDA                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ERIC VASCONCELOS DE OLIVEIRA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERIC YUDI MIYASAKI                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA ANDRADE RODRIGUES E SILVA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA ANDRADE RODRIGUES E SILVA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ERICA BARBOSA DA SILVA COSTA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ERICA BORTOLOTTO PREMOLI GAZOLA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA CLAUDINO BRAGA LUDUVICE             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA COSME DA SILVA                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ERICA CRISTINA COLLA CONCEICAO            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA CRISTINA RODRIGUES OLIVEIRA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ERICA CRISTINA RODRIGUES OLIVEIRA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA CRISTINE ALVES PEREIRA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA DA MOTA PRADO                       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA DA MOTA PRADO                       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
ERICA DE NAZARE MATOS PEREIRA             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA DOS SANTOS                          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA DOS SANTOS                          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
ERICA DOS SANTOS SAMPAIO                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA FERNANDA DONATO DOS SANTOS          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ERICA G MUNIZ SANTOS COM DE BRINDES       RUA INDEPENDÊNCIA 512.                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $94.64
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA GONCALVES GRUSMAO                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ERICA LIMA LACERDA                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ERICA LIMA SANTOS                         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ERICA LIMA SANTOS                         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA MAIA PANTOJA                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - PRE-
ERICA MARIA CLETO RASMUSSEN               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA MARTINS BARBOSA GRACA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
ERICA NASCIMENTO                          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA ROSA SALET                          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
ERICA SILVA TEIXEIRA                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                 382 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 441 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICARLA PEREIRA VIEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICH FERNANDO GONCALVES E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICH FERNANDO GONCALVES E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICK BRUNO RODRIGUES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICK CARLOS DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ERICK CARLOS SILVA PEREIRA LOPES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ERICK CECATO HEIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ERICK CECATO HEIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ERICK DE AMORIM MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ERICK DE AMORIM MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICK DE ANDRADE NOLASCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICK DE FREITAS MENDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICK DOUGLAS DE SOUZA DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICK FURTADO PARENTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICK GIL DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICK MIRANDA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
ERICK SANTOS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICK SIQUEIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICKA FERNANDES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ERICLEIDE FERREIRA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICLES MARQUES SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICO DE OLIVEIRA CUNHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
ERICO MAURICIO GENRO GOLDSCHMIDT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICO ROBERTO DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICO VIEIRA CELANTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
ERICO VINICIUS LOPES SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERICSON BONA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERIDIAN BARROS FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERIELDO OLIVEIRA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERIK ANDERSON CAVALCANTE BARROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ERIK ANTONIO DA SILVA CHAVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  383 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 442 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIK PALACIO BOSON                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ERIK SANTANA SILVA                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ERIK SILVA DOS SANTOS                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIK STEPAN KRAUSEGG NEVES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ERIK TOMAZ NOBRE DA SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ERIK VALENTE DE CASTRO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ERIK VINICIUS ALMEIDA MONTENEGRO                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $371.90
                                                                                                                                                                                        PENDING LITIGATION -
ERIKA ALBUQUERQUE NOGUEIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA AYUMI HARA TAMURA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA AYUMI HARA TAMURA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA CAVALCANTE MARANHAO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - PROMOTIONS /
ERIKA CINARA PAULINO DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ERIKA DE LIMA TEIXEIRA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA DE MORAES PAIVA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA LETICIA LOUREIRO DE CARVALHO BAPTISTA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA LUDMILA FROESELER ALBERNAZ           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA MARA PEDROLLI                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA MARINHO MOISES                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ERIKA MELINA DE SOUZA NEMI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ERIKA MELINA DE SOUZA NEMI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA NUNES SILVA                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA OLIVEIRA DE ALMEIDA FREITAS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA OLIVEIRA DE ALMEIDA FREITAS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA PARADELA FERREIRA FADUL              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA PATRICIA SALDANHA DE OLIVEIRA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA PINTO LISBOA                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA SECONDES DO NASCIMENTO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA SEITA AUGUSTO DE SOUZA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ERIKA SILVEIRA GARDINI                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA SILVEIRA GUERREIRO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ERIKA TELES CORDEIRO MINEIROÃ‚Â            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                           384 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 443 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
ERIKA TELHADO NASCIMENTO VASQUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIKA VASCONCELOS DE ALBUQUERQUE                                                                                                                                                  LITIGATION - FLIGHT
NOGUEIRA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIKA VASCONCELOS DE ALBUQUERQUE                                                                                                                                                  LITIGATION - FLIGHT
NOGUEIRA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIKSEN GOMES MENSATO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ERIKSON TIBURCIO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIKSSON SOARES RODRIGUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
ERILBERTO ANTONIO MACIEL SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERILSON OLIVEIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ERIMAR MATIAS DE QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ERIO AIRTON AREND                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIOSMAR LINDOLFO DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIOSMAR LINDOLFO DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ERIQUE ENRIQUE PEREIRA MACEDO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERISSON AUGUSTO MERCES DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERISSON AUGUSTO MERCES DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ERISSON DE OLIVEIRA AZEVEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERISTON CARLOS BARBOSA FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ERISVALDO RODRIGUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERISVAN CARLOS URCEZINO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ERIVALDO SILVA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ERIVALDO TEIXEIRA DE AMORIM 9576028                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $801.08
                                                                                                                                                                                  PENDING LITIGATION -
ERIVAN DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ERIVAN FERREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERIVAN OLIVEIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ERIVANILSON SILVA ARAUJO DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
ERIVELTON CABRAL SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ERIVELTON SCHWANTZ DEMARI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ERLAINE JAICY GOMES DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
ERLENE CHAVES SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ERLEY NEVES DE QUEIROZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERLIANE SOUZA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                     385 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 444 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERLON CARLOS ALVES PIROLA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERLON SILVA LIMA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERMELINDO DA ROCHA FARIA NETO         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERMINIO GALEANO                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNA MARIA DOS SANTOS                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNA SCHULZ GIANFRANCESCO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ERNANDES FREIRE ALVES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERNANDES OLIVEIRA MATOS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERNANDES VITORIO DA SILVA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERNANDO BATISTA MAGALHAES             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERNANE COSTA MOREIRA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNANE DE FREITAS MARQUES             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNANE DE OLIVEIRA SILVA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERNANE DE SOUZA GOMES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERNANE DE SOUZA GOMES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNANE JOSE SCHUTZ                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERNANI FERREIRA DE OLIVEIRA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ERNANI GUETTEN DE ALMEIDA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $660.96
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERNANI PEREIRA CAMPANATI              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ERNESTINA MENDES BARBOSA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNESTO EUCLIDES FEIJAO NETO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ERNESTO GUILHERME HOFFMANN NETO       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERNESTO PERLINGEIRO DE MELLO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                      AV PRESIDENTE JUSCELINO KUBITS
ERNST E YOUNG AUDITORES INDEPENDENT   1909                                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,779.32
                                      AVENIDA ORLANDO RANIERI
ERONIDES APARECIDO FAUSTINO 0500196   QUADRA 8.                                                              BAURU                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $352.51
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERONIDES DE ARAUJO BARBOSA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ERONILDE JOAQUIM DO NASCIMENTO        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
EROS FERREIRA DE ASSIS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
EROTHILDES TOJAL DE CARVALHO MILITO   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ERWIN ROMMEL GODINHO RODRIGUES        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ERZILA DE OLIVEIRA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ESAU SILVEIRA DA SILVEIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                     386 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 445 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                     Address1                         Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                             PENDING LITIGATION -
ESAU SILVEIRA DA SILVEIRA             N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ESAU SILVEIRA DA SILVEIRA             N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ESCRITORIO DE ADVOCACIA TAVARES PAE   AV ALMIRANTE BARROSO             139. 139                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $54.44
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
ESDRAS KLEBER GONZAGA ARAUJO          N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESEQUIAS NOGUEIRA DA SILVA            N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESEQUIAS PERANDRE GOMES               N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                      AVENIDA PRESIDENTE JUSCELINO                                                                                                                                           UNDER FREQUENT FLYER
ESFERA FIDELIDADE S/A                 KUBITSCHEK, Nº2235 E 2041                                                         SAO PAULO              SP               04543-011    BRAZIL            VARIOUS       PROGRAM                        X            X                                             UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESILEIDE GOMES DA MATA                N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESLEY RODRIGO SOUZA PINTO             N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESLEY RODRIGO SOUZA PINTO             N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESMAEL ALMEIDA MACHADO                N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESMERALDA MOREIRA DE ALVARENGA        N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ESMERALDINO GOMES CORDEIRO            N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ESMERALDO DA COSTA JUNIOR             N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESMERALDO TERTULIANO DOS SANTOS       N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                      AVENIDA SENADOR CARLOS JEREISS
ESPACO CULINARIA COM E SERV EIRELI    3000                                                                              FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $11,925.85
ESPACO CULINARIA COM E SERVICOSEIRE                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $1,163.80
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
ESPACO DO BANHO E AROMAS LTDA         AV DR CHUCRI ZAIDAN 1240                                                          SAO PAULO              SP               4711130      BRAZIL            VARIOUS       PROGRAM                        X            X                                             UNKNOWN
ESPACO EVENTOS JACYRA SANCHES LTDA                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $950.42
                                      HAVRE NO.30 COL. JUAREZ DEL.
ESPECIALISTAS EN ALTA COCINA S.A.DE   CUAUAH                                                                            MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $250.71
ESPIRITO SANTO CENTRAIS ELETRICAS S   PC COSTA PEREIRA 210. 210                                                         VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $1,484.64
ESPIRITO SANTO SECRETARIA DE EST FA                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                              $52.26
                                                                                                                                                                                                             PENDING LITIGATION -
ESPOLIO DE ANDIRLEY PEREIRA SOARES    N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ESPOLIO DE ANDRE FREITAS DE LIMA      N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
ESPOLIO DE DEONICE SANTANA SILVA      N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ESPOLIO DE LUIS AUGUSTO SALUSTIANO                                                                                                                                                                           PENDING LITIGATION -
SALVAGNINI                            N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
ESSEMAGA LOGISTICA E TRANSPORTES LT   R ALBERT SCHWEITZER 2650. 2650                                                    SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $50,857.48
ESSEMAGA LOGISTICA E TRANSPORTES LT   R ALBERT SCHWEITZER 2650. 2650                                                    SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $329.69
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - ADMINISTRATIVE
ESTADO DA BAHIA                       N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         FINE                           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKETING /
ESTADO DA BAHIA                       N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKETING /
ESTADO DA BAHIA                       N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - TAX -
                                                                                                                                                                                                             JUDICIAL PROCEEDING -
ESTADO DA BAHIA                       N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESTADO DA PARAIBA                     N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
ESTADO DA PARAIBA                     N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - TAX -
ESTADO DA PARAÍBA                     N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN




                                                                                                                                 387 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 446 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
              Creditor Name                    Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - DELAY /
ESTADO DE GOIÁS                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE     X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PROMOTIONS /
ESTADO DE GOIÁS                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PROMOTIONS /
ESTADO DE GOIÁS                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ESTADO DE GOIÁS                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ESTADO DE MATO GROSSO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PROMOTIONS /
ESTADO DE MATO GROSSO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKETING /
ESTADO DE MATO GROSSO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                   UNKNOWN
ESTADO DE MATO GROSSO DO SUL       BLOCO II S/N. S/N                                                 CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
ESTADO DE MINAS GERAIS             AV AFONSO PENA 3892. 3892                                         BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ESTADO DE MINAS GERAIS             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKETING /
ESTADO DE MINAS GERAIS             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                   UNKNOWN
ESTADO DE RORAIMA                  PC CENTRO CIVICO S/N. S/N                                         BOA VISTA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE RORAIMA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE RORAIMA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ESTADO DE SANTA CATARINA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ESTADO DE SANTA CATARINA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SAC              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SANTA CATARINA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SANTA CATARINA (AUTOR)   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
ESTADO DE SAO PAULO                AV MORUMBI 4500                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                          PENDING LITIGATION - TAX -
                                                                                                                                                                                          JUDICIAL PROCEEDING -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
                                                                                                                                                                                          JUDICIAL PROCEEDING -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
                                                                                                                                                                                          JUDICIAL PROCEEDING -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
                                                                                                                                                                                          JUDICIAL PROCEEDING -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
                                                                                                                                                                                          JUDICIAL PROCEEDING -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN




                                                                                                             388 of 1258
                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                            Pg 447 of 1367
                                                                                      In re TAM Linhas Aereas S.A.
                                                                                            Case No. 20-11598
                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                   Disputed
                                                                                                                                                          Date Debt was
              Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN




                                                                                             389 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 448 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
              Creditor Name              Address1           Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
ESTADO DE SERGIPE             AV ADELIA FRANCO 3305. 3305                                         ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,041.65
ESTADO DO AMAPA               R GENERAL RONDON 259. 259                                           MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,773.82
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - DELAY /
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION / ASSISTANCE     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - RIGHT TO
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         REPENTANCE                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TAX
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         ENFORCEMENT                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKETING /
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKETING /
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKETING /
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKETING /
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKETING /
ESTADO DO CEARÁ               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN




                                                                                                            390 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 449 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
              Creditor Name                      Address1              Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKETING /
ESTADO DO CEARÁ                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         BILLING                       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
ESTADO DO CEARÁ                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
ESTADO DO CEARÁ                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO ESPIRITO SANTO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO ESPIRITO SANTO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO ESPIRITO SANTO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO ESPIRITO SANTO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKETING /
ESTADO DO MARANHAO                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         BILLING                       X            X              X             X                  UNKNOWN
                                      AV PROFESSOR CARLOS CUNHA S/N.
ESTADO DO MARANHAO SECRETARIA DE ES   S/N                                                                    SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
ESTADO DO MARANHAO TRIB JUSTIC MARA   AV. PROFESSOR CARLOS CUNHA 05                                          SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $102.05
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - PROMOTIONS /
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
ESTADO DO MATO GROSSO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO PARA                        N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO PARA                        N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
ESTADO DO PARÁ                        N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
ESTADO DO PARÁ                        N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO PARANÁ                      N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                        391 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 450 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                        Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTADO DO RIO DE JANEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKETING /
ESTADO DO RIO DE JANEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
                                                                                                                                                                                                    JUDICIAL PROCEEDING -
ESTADO DO RIO DE JANEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
                                                                                                                                                                                                    JUDICIAL PROCEEDING -
ESTADO DO RIO DE JANEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
ESTADO DO RIO DE JANEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
ESTADO DO RIO DE JANEIRO                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
ESTADO DO RIO DE JANEIRO (FAZENDA PÚBLICA                                                                                                                                                           PENDING LITIGATION - TAX -
ESTADUAL)                                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
ESTADO DO SERGIPE                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTADO DO TOCANTINS                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                               SANTANA DE
ESTAF EQUIPAMENTOS SA                    RUA ESTADOS 113                                                       PARNAIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,486.33
                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                         HAMBURGO #213 PISO 14 COLONIA                                                                                                                              UNDER CRITICAL AIRLINE
ESTAFETA MEXICANA S.A. DE C.V.           JUAREZ                                                                MEXICO CITY           DF                6600         MEXICO            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ESTANISLAU CARNEIRO LIMA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTEFANE BRIGIDA SANTANA DE FRANCA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ESTEFANIA AMARAL ALBERTIN                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTEFANIA RODRIGUES FERREIRA FORTUNATO   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTEFANNE DE PAULA LOPES BARROS          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
ESTEFANO JOSE DE ARAUJO                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTEFFANE APARECIDA MORAES BISCLILIARI                                                                                                                                                              LITIGATION - TICKET /
BIGASKI                                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTEFFANE APARECIDA MORAES BISCLILIARI                                                                                                                                                              LITIGATION - TICKET /
BIGASKI                                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTELA MIRANDA FERREIRA DOS SANTOS       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTELA MISERENDINO BATISTA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTELA NACARATO FAUSTINO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTELA NACARATO FAUSTINO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTELA TAIZA FRYDER                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
ESTELITA ROSA DE MORAES QUEIROZ          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ESTEPHERSONN NAZARO DE MEDEIROS          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTER BERAHA FREILICH                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTER BLACH VIEIRA                       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ESTER DOBRI DOS SANTOS                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ESTER FERNANDES MENEZES                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                       392 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                          Pg 451 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                     Address1                    Address2              Address3                   City                State            Zip         Country     Incurred              Basis for Claim                                                                Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTER FERNANDES MENEZES               N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTER FRUSCALSO JARDIM SILVA          N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTER GAMMAL FICHER                   N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ESTER LIRA OLIVEIRA COSTA             N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ESTER LIRA OLIVEIRA COSTA             N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
ESTER MARIA GARCIA DA SILVEIRA        N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ESTER PEDROSO DE MORAES SANTOS        N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTER RAFAELA SILVA FRAZAO            N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ESTER RIBEIRO DA COSTA                N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTER SOARES CAVALCANTE               N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ESTER VELLAR KRAUSE                   N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTERLY SILVEIRA SANTIAGO             N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTEVAM VICTOR CALHEIRA REZENDE       N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTEVAM VICTOR CALHEIRA REZENDE       N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
ESTEVAO ESPINOSA CENTURIAO            N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - BOARDING
ESTEVAO HENRIQUE HOLZ                 N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ESTEVAO SARMENTO GARCIA               N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER CATTANI SEVERO                 N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER EUGENIA BENCHIMOL XAVIER DO                                                                                                                                                                       LITIGATION - TAM FIDELIDADE
NASCIMENTO                            N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         PROGRAM                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER EUGENIA BENCHIMOL XAVIER DO                                                                                                                                                                       LITIGATION - TAM FIDELIDADE
NASCIMENTO                            N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         PROGRAM                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER FERNANDES PAES DE ALMEIDA      N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER GONZALEZ FLOREZ                N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER KAROLINE DE ASSIS SCHULLE      N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ESTHER LOPES COHIM MOREIRA            N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                  UNKNOWN
ESTILO EXPRESS TRANSP E SERVICOS DE                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                             $1,619.88
                                                                                                                                                                                                         POTENTIAL OBLIGATION
                                      AV TUCUNARE, 550, ED                                                                                                                                               UNDER FREQUENT FLYER
ESTOK COMERCIO E REPRESENTACOES SA    MICROSERVICE - 2 ANDAR          ALPHAVILLE                                   SAO PAULO                SP              6460020      BRAZIL            VARIOUS       PROGRAM                        X            X                                               UNKNOWN
                                                                                            EDIFICIO CENTRO
                                                                      CALLE SANATORIO DEL   EMPRESARIAL, CIUDAD
ESTUDIO CONTABLE FRAVI C.A            ALEJANDRO CANACHE VELAZCO       AVILA                 CENTER, TORRE E, PISO 6 CARACAS                                              VENEZUELA         VARIOUS       ACCOUNTS PAYABLE                                                                             $8,788.80
                                      AVENUE DE INDEPENDANCE, ALGER
ETABLISSEMENT NAT NAV AERIENNE E N    16000,                                                                       ALGIERS                                               ALGERIA           VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                         PENDING LITIGATION -
ETELVAN OLIVEIRA DOS SANTOS           N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ETELVAN OLIVEIRA DOS SANTOS           N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ETELVAN OLIVEIRA DOS SANTOS           N/A                                                                          N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN




                                                                                                                              393 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 452 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                 Creditor Name                        Address1                 Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ETELVINA MARIA DO NASCIMENTO               N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ETELVIRA LACERDA FERRAZ DE QUEIROZ         N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ETERNO TOMAZ BORGES SOBRINHO               N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ETHIERRE GUIMARAES DA SILVA                N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                                                                                                                                          UNDER CRITICAL AIRLINE
ETHIOPIAN AIRLINES                         BOLE INTERNATIONAL AIRPORT                                                ADDIS ABABA                             1755         ETHIOPIA          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ETICA AGÊNCIA DE VIAGENS E TURISMO LTDA    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ETICA TURISMO E PROMOCOES LTDA             N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
ETICA TURISMO VIAGENS RECEPTIVOS LTDA-ME   N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ETICA TURISMO VIAGENS RECEPTIVOS LTDA-ME   N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ETIENE DIAS DANTAS                         N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                                                                                                          UNITED ARAB                     UNDER CRITICAL AIRLINE
ETIHAD AIRWAYS                             NEW AIRPORT ROAD                                                          ABU DHABI                               35566        EMIRATES          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                        SN NEW AIRPORT ROAD P.                                                                            UNITED ARAB
ETIHAD AIRWAYS ENGINEERING                 GUSTAVO TARDIN BARBOSA       O. BOX 35566                                 ABU DHABI                                            EMIRATES          VARIOUS       ACCOUNTS PAYABLE                                                                     $10,535,018.00
ETIPLASTI COMERCIO E SERVICOS EM                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $653.12
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ETY ESTHER BOUSSIDAN                       N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EUCIMAR FERREIRA DA COSTA CAMILO           N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
EUCLIDES RIZZI                             N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
EUCLIDES RIZZI                             N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EUCLIDES TOTTI GARCIA                      N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
EUDETE JESUS DOS SANTOS                    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
EUDI DOS SANTOS MELO                       N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
EUDINA EUGENIA GALAZZI DA SILVA            N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
EUGENIA ANDREA REBELO DE ANDRADE                                                                                                                                                                          PENDING LITIGATION - CIVIL
TRINDADE                                   N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
EUGENIA FERREIRA DE SOUZA                  N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
EUGENIA FIGUEIREDO COSTA                   N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
EUGENIO GRECHI NETO                        N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
EUGENIO OLIVEIRA DO NASCIMENTO             N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
EUGENIO RAIMUNDO                           N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
EUGENIO SALES MAZZEI                       N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
EUGENIO SALES MAZZEI                       N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                             394 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 453 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                       Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
EUGENIO SILVA SOARES                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
EUGENIO SILVA SOARES                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EUGENIO SILVA SOARES                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EULALIA MORAES AMORIM SILVA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EULE CAVALCANTE SIQUEIRA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
EUNA BORGES FERREIRA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EUNA MARIA SOUZA BORTOLI               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EUNAPIO IRINEU DA CUNHA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EUNICE BISPO DA SILVA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EUNICE CAMPOS DE OLIVEIRA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
EUNICE CASSIANO DE SOUZA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
EUNICE CRUZ RIBEIRO                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
EUNICE DE FATIMA FERREIRA OLIVEIRA                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                              $48.06
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EUNICE FERREIRA DA ROCHA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EUNICE PAULA SILVA PEREIRA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EUQUERIA DAS GRACAS DE SOUZA PAULA     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EURICO BRAGATTO FILHO                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EURICO VITOR RAMON BARBOSA SANTOS DE                                                                                                                                                             LITIGATION - BOARDING
SOUZA                                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EURICO WANDER DAVILA DO NASCIMENTO     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EURIPEDES ALEQUIS DE ALENCAR CAMPOS    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EURIPEDES NUNES DE ALMEIDA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
EURIPEDES PAULO MENDONÇA E OUTROS      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EURIS AGUIAR CARDENES                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
EURO DIESEL SERV IND E COM PECAS LT                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $138.28
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
EURO FERREIRA GUEDES                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                   UNKNOWN
EUROCONTROL                            RUE DE LA FUSEE 96 B                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
EUROLINE SRL                           VIA MAREDANA, 1, 31052                                               MASERADA SUL PIAVE                                   ITALY             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
EUROPA INVESTIMENTOS LTDA              R JAIME DA SILVEIRA 433. 433                                         TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $490.01
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
EUROWINGS                                                                                                                                                                          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EUSA CLEMENTINO                        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
EUSTAQUIO PINHEIRO NETO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EUVANIA GOMES DE CARVALHO OLIVEIRA     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN




                                                                                                                    395 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 454 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                  Creditor Name                 Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
EUZENI ALVES BUSCEMI                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                     BUILDING, 376 HSIN-NAN ROAD,                                                                                                                              UNDER CRITICAL AIRLINE
EVA AIRWAYS CORPORATION              SECTION 1, LUCHU                                                     TAIWAN                                               CHINA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVA ALVES FERREIRA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVA LUDIMILLA RODRIGUES MATOS        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVA MARIA BLANSKI                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVA MARIA DE JESUS                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVA MARIANA PEIXOTO PEREIRA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVA PIRES DE SALLES                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDINA MENDES PEREIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDINA MENDES PEREIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVALDINA MENDES PEREIRA NASCIMENTO   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVALDINA MENDES PEREIRA NASCIMENTO   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDINA MENDES PEREIRA NASCIMENTO   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVALDO ALMEIDA SANTOS                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVALDO AUGUSTO DE PAULA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDO BARBOSA FIRES FILHO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDO BARBOSA SOUSA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDO BARBOSA SOUSA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVALDO BATISTA DOS REIS              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVALDO GONCALVES GIL                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDO LIMA DA SILVEIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVALDO LOPES DA SILVA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDO MACEDO PINHEIRO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVALDO POLIZELI                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVALDO RODRIGUES OLIVEIRA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVANDO DOS SANTOS GONCALVES          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVANDO MARQUES DE SOUZA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
EVANDO MARQUES DE SOUZA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
EVANDRO ALVES                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVANDRO ANDRETTA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
EVANDRO ANDRETTA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                   396 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 455 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANDRO BUENO                            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANDRO BUENO                            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO CAROBREZ FRANZINI                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EVANDRO DIAS DE ALCANTARA                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO DICKSON PEREIRA CESAR DE SA FILHO N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO FILIE ALAMPI                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANDRO LUIS SCHON E OUTROS              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO LUIZ DANILISZYN                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANDRO NEIVA OLIVEIRA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO PAULO BRIZZI                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO PIRES DE LEMOS JUNIOR            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EVANDRO SANTOS RODRIGUES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO UBIRATAN DE SOUSA FILHO          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANDRO UBIRATAN DE SOUSA FILHO          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
EVANE DE SOUZA                           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANEIDE XAVIER PEIXOTO                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANGELISTA VILANOVA SEVERO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANGELISTA VILANOVA SEVERO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANI ALANO CARVALHO                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EVANI LIMA DE SAO LEAO                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EVANI LIMA DE SAO LEAO                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANIA CLEIA PAIVA DE SOUZA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANICE TORRES FERNANDES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANICE TORRES FERNANDES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
EVANIL BARRETO RONDON NETO               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
EVANILDO A CASTRO ME                     R GUIOMAR SANTOS 445                                         RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $39,068.48
                                                                                                                                                                                           PENDING LITIGATION -
EVANILDO LOURIVAL DE SOUSA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANILDO NOGUEIRA DE SOUZA FILHO         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVANILDO NUNES COSTA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
EVARISTO DE SOUZA SANTOS                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVARISTO FARIA JUNIOR                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
EVARISTO FARIA JUNIOR                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                              397 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 456 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                Creditor Name                   Address1                    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION -
EVELIN APARECIDA PEREIRA             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
EVELIN BRAGA MACHADO DE ABREU        N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELIN SAMUELSSON                    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
EVELINE BOPPRE BESEN WOLNIEWICZ      N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELINE MARTINS BRITO                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELINE PEREIRA SOARES               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
EVELINE SAMPAIO PINHO                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELINN BATISTA DE MOURA             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELISE HELENA SANTIAGO LIMA         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
EVELIZE APARECIDA ODPPES MARQUESI    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELLYN ARAUJO NASCIMENTO            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
EVELYN C CASSIA REJES TRANSP ME      RUA NEA 660. 660                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $13.89
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELYN CARVALHO COSTA XAVIER         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELYN CARVALHO COSTA XAVIER         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELYN CRISTINA DOS SANTOS           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - BOARDING
EVELYN DENISE SZELES REDORAT         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVELYZE ROSA TABOSA E OUTROS         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVERALDO HORSTMANN                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
EVERALDO NASCIMENTO DE FRANCA        N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
EVERARDO MONTEIRO LIMA               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                     AV NACOES UNIDAS 14171. 14171
EVERIS BR CONSULT NEG TEC INFORMAC   14171                                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $397,617.25
                                                                     LIBERTADOR B OHIGGINS
EVERIS CHILE S.A.                    CARLOS IRARRAZAVAL              1449                                         SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                        $299,239.93
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
EVERLI APARECIDA TROVAO              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
EVERLI APARECIDA TROVAO              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
EVERSON CRUZ MALFEI                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
EVERSON DE SOUZA MAMEDIO             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
EVERSON EMILIO GOMES PEREIRA         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
EVERSON VIEIRA BERNARDO              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
EVERSON WILIAN VIEIRA GURGEL         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVERTHON ADAMS DE ARAUJO             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVERTHON SILVA FONSECA               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
EVERTON ANTONY MELO                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                          398 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 457 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON BAJUK MASSUCATO DE ALMEIDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON BAJUK MASSUCATO DE ALMEIDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EVERTON CLAYTON TAKEHARA DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EVERTON CLAYTON TAKEHARA DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON DA CRUZ DA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON DA SILVA HIEMER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
EVERTON DE ASSIS SOARES GERTRUDES DA                                                                                                                                               PENDING LITIGATION - CIVIL
CONCEICAO                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON DELGADO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON FELIPE LOPES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON FERREIRA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON HENRIQUE SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EVERTON JESUS ANTONIO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON JOSE DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON JOSE MONTEIRO LEAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EVERTON LIBERATO NARCISO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON LIBERATO NARCISO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON LIMA ALVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EVERTON LOURENCO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
EVERTON LUIZ MANICA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON NUNES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON OLIVEIRA DE SIQUEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON RIBEIRO DA SILVA WANDERLEY     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON RIBEIRO DA SILVA WANDERLEY     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EVERTON SANTANA DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON SILVA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVERTON SILVA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EVERTON SPARENBERGER DIAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EVILAZIO PEREIRA LUNA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
EVOLUTION CARGO TRANSPORTE URGENTES                                                                                                                                                PENDING LITIGATION - CIVIL
LTDA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
EWERTON CLAUDIO SODRE MIRANDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
EWERTON PAULINO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
EWERTON THIAGO MAGALHAES DOS SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      399 of 1258
                                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                     Pg 458 of 1367
                                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                                     Case No. 20-11598
                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                   Date Debt was
              Creditor Name                             Address1                      Address2                Address3                  City                State            Zip         Country     Incurred            Basis for Claim                                                             Total Claim
EXALOG DEVELOPPEMENT SA                                                                                                                                                                              VARIOUS     ACCOUNTS PAYABLE                                                                             $310.61
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EXATA NORTE DISTRIBUIDORA HOSPITALAR LTDA N/A                                                                                 N/A                     N/A             N/A          N/A                  N/A      LITIGATION - CARGO            X            X              X             X                UNKNOWN
EXCEL PRODUTOS ELETRONICOS LTDA           AGUARICO 133 BRENA                                                                  LIMA                                                 PERU              VARIOUS     ACCOUNTS PAYABLE                                                                           $335.71
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EXCELENCIA VIAGENS E TURISMO LTDA            N/A                                                                              N/A                     N/A             N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
EXCELER PLAZA HOTEL LTDA                     AV AFONSO PENA 444. 444                                                          CAMPO GRANDE                                         BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $247.79
EXCELER RESTAURANTE LTDA EPP                 AV AFONSO PENA 444                                                               CAMPO GRANDE                                         BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                            $64.66
                                             AV ACADEMICO NILO FIGUEIREDO
EXCELLENCE HOTEIS LTDA                       2049                                                                             LAGOA SANTA                                          BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                             $77.82
EXECUTIVA TRANSP TUR SERV E COM              AV DI CAVALCANTE 80. 80                                                          GOIANIA                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                         $10,689.44
EXIBSOM LOCACAO DE EQUIPAMENTOS LTD          R IBIQUARA 300. 300                                                              SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $727.84
EXOTIC METALS FORMING CO LLC                 5411 5411 S 226TH ST                                                             KENT                    WA              98032                          VARIOUS     ACCOUNTS PAYABLE                                                                        $174,697.00
EXPEDIA INC                                  3150 139TH AVENUE SE STE 100                                                     BELLEVUE                WA              98004                          VARIOUS     ACCOUNTS PAYABLE                                                                        $871,445.73
EXPEDITORS INTL DO BRASIL LTDA               AVENIDA IBIRAPUERA 2033                                                          SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $7,668.05
EXPEDITORS INTL OF WASHINGTON INC            1015 3RD AVE FL 12                                                               SEATTLE                 WA              98104-1184                     VARIOUS     ACCOUNTS PAYABLE                                                                         $18,929.55
                                             AV HISTORIADOR RAIMUNDO
EXPLENTUR EMPREENDIMENTOS HOTELEIRO          GIRAO 1338                                                                       FORTALEZA                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                            $165.69
                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                 SUBROGATION /
EXPORT-IMPORT BANK OF THE UNITED STATES IN                                                                                                                                                                       CONTRIBUTION IN
ITS AGREEMENT WITH GOLONDRINA LEASING                                                                                                                                                                            CONNECTION WITH
LLC                                        811 VERMONT AVE NW                                                                 WASHINGTON              DC              20571                          VARIOUS     GOLONDRINA LEASING LLC        X            X                                             UNKNOWN
                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                 SUBROGATION /
                                                                                                                                                                                                                 CONTRIBUTION IN
EXPORT-IMPORT BANK OF THE UNITED STATES IN                                                                                                                                                                       CONNECTION WITH ZARAPITO
ITS AGREEMENT WITH ZARAPITO LEASING LLC      811 VERMONT AVE NW                                                               WASHINGTON              DC              20571                          VARIOUS     LEASING LLC                   X            X                                             UNKNOWN
EXPRESS AVIATION INC.                        14228 SW 136TH STREET                                                            MIAMI                   FL              33186                          VARIOUS     ACCOUNTS PAYABLE                                                                        $263,493.00
EXPRESS RIOVERDENSE LTDA ME.                 AV SAO FRANCISCO 1139. 1139                                                      GOIANIA                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                              $8.43
EXPRESSO ANGELITUR TRANSPORTES LTDA          R CAPITAO SALOMAO 466. 466                                                       RIBEIRAO PRETO                                       BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $1,907.47
                                             R BENJAMIN MEDEIROS DE SOUZA
EXPRESSO NOVA ERA LTDA ME                    48. 48                                                                           JAGUARUNA                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                         $29,459.39
EXTIMBRAS EXTINTORES DO BRASIL LTDA          R JOAO PALMEIRAS 1144. 1144                                                      IMPERATRIZ                                           BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $416.97
EXTINSAN LTDA ME                                                                                                                                                                                     VARIOUS     ACCOUNTS PAYABLE                                                                           $262.64
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EYME DANTAS BRAUN                            N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - TICKET /
EYTHAN SABBAN                                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EZAU ROGERIO DOS SANTOS                      N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
EZEQUIEL DE ALBUQUERQUE SILVA                                                                                                                                                                        VARIOUS     ACCOUNTS PAYABLE                                                                           $639.65
                                                                                                                                                                                                                 PENDING LITIGATION -
EZEQUIEL DOS ANJOS DA SILVA                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
EZEQUIEL FERREIRA LIMA                       N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EZEQUIEL MAIA DA COSTA                       N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
EZEQUIEL MAIA DA COSTA                       N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                 LITIGATION - FLIGHT
EZEQUIEL RODRIGUES                           N/A                                                                              N/A                     N/A             N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
EZZE SEGUROS S.A. (AS BANK GUARANTEE
ISSUER OF BANK GUARANTEE NO.                                                                                                                                                                                     UNCOLLATERALIZED SURETY
1007607000023)                               AV. PRES. JUSCELINO KUBITSCHEK   50 - 10O ANDAR                                  SÃO PAULO               SP                           BRAZIL           12/31/2019   BOND NO. 1007607000023        X            X                                            $119,259.88
EZZE SEGUROS S.A. (AS BANK GUARANTEE                                                                                                                                                                             UNCOLLATERALIZED SURETY
ISSUER OF BANK GUARANTEE NO.                                                                                                                                                                                     BOND NO. 10077507000476
10077507000476)                              AV. PRES. JUSCELINO KUBITSCHEK   50 - 10O ANDAR                                  SÃO PAULO               SP                           BRAZIL           4/23/2020    (LITIGATION)                  X            X              X                              UNKNOWN
EZZE SEGUROS S.A. (AS BANK GUARANTEE
ISSUER OF BANK GUARANTEE NO.                                                                                                                                                                                     UNCOLLATERALIZED SURETY
10077507000506)                              AV. PRES. JUSCELINO KUBITSCHEK   50 - 10O ANDAR                                  SÃO PAULO               SP                           BRAZIL            5/2/2020    BOND NO. 10077507000506       X            X                                            $781,456.08
EZZE SEGUROS S.A. (AS BANK GUARANTEE                                                                                                                                                                             UNCOLLATERALIZED SURETY
ISSUER OF BANK GUARANTEE NO.                                                                                                                                                                                     BOND NO. 10077507000840
10077507000840)                              AV. PRES. JUSCELINO KUBITSCHEK   50 - 10O ANDAR                                  SÃO PAULO               SP                           BRAZIL           5/28/2020    (LITIGATION)                  X            X              X                              UNKNOWN
                                             AER INTERNACIONAL TANCREDO
F E L EMPREENDIMENTOS COMERCIAIS EI          NEVES SN                                                                         CONFINS                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $2,266.22
                                             AER INTERNACIONAL TANCREDO
F E L EMPREENDIMENTOS COMERCIAIS EI          NEVES SN                                                                         CONFINS                                              BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                            $132.42




                                                                                                                                        400 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 459 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3               City                   State            Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                         AV RUY PEREIRA DOS SANTOS 3100                                         SAO GONCALO DO
F L EMPREENDIMENTOS COMERCIAIS LTDA      3100                                                                   AMARANTE                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,874.80
F NEGRAO RESTAURANTES LTDA EPP                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                             $39.11
                                         AER INTERNACIONAL TACREDO
F&L EMPREENDIMENTOS COMERCIAIS EIRE      NEVES SN.                                                              CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,728.26
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIA DE JESUS LIMA FRANCA               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIA HORTENSIA VIEIRA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIA HORTENSIA VIEIRA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FABIA REGINA RAMOS RODRIGUES             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FABIAN GILBERT SARAIVA SILVA MAIA        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FABIAN PATRIC HEARTEL                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FABIAN RAMOS JARDIM                      N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
FABIANA ALMEIDA RODRIGUES                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIANA ALMEIDA SANTOS ROLIN             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FABIANA ALMEIDA SUZART                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIANA ALVES DE MORAIS                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA APARECIDA MEDEIROS DE OLIVEIRA                                                                                                                                                               LITIGATION - BOARDING
MOTA                                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA APARECIDA MOREIRA LIMA           N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FABIANA APARECIDA ZORATO                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA ARAUJO BARBOSA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FABIANA ARAUJO SANTOS                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA CARPANINI LIMA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA CARRILHO SIMOES                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FABIANA CASTRO DOS SANTOS                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIANA CURI HILSENRATH                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIANA DA SILVA FLORÊNCIO               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA DA SILVA OLIVEIRA                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA DA SILVA OLIVEIRA                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FABIANA DE JESUS CAVALCANTE              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FABIANA DE OLIVEIRA ROCHA MORAES GATTI   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FABIANA DE OLIVEIRA SANTOS               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                          401 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 460 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA DE OLIVEIRA SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA DE OLIVEIRA VERONEZE MARQUES   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA DOS SANTOS MANABE              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA DOS SANTOS PACHECO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA EDUARDO MACHADO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA FERREIRA GIORI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
FABIANA FORTES ALCANTARA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA FREGADOLLI                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA FREGADOLLI                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA FRIEDRICH CARRARO CAMPELO                                                                                                                                                   LITIGATION - TICKET /
PRESTES                                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA FUENTES LOPES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA GABRIELA VASCONCELOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA GIROTTO MARQUES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA GIROTTO MARQUES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA GOMES PIERONI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA JAQUELINE GOMES BECKER         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA JESUS SIQUEIRA MOTTA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA JOSEFA DOS SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA LADVOCAT CINTRA AMARAL CARVALHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIANA LIMA DE OLIVEIRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA LOREDO MENEZES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA LOREDO MENEZES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA MARCICANO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA MARCICANO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA MARIA DA COSTA FONSECA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA MARIA DE ABREU TENORIO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA MARIA DE ABREU TENORIO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA MARROCOS RESENDE SILVA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIANA NEVES                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA OLIVEIRA MARTINS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIANA PESSOA DE OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       402 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 461 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION -
FABIANA PIRES DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANA RAMOS DA CRUZ CARDOZO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANA RIBEIRO DO NASCIMENTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANA ROBERTA PILOTTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIANA SANTOS RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIANA SILVA QUIXABEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIANA TEREZINHA DE LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANA VERZELETTI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANA ZILLI MEZZARI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE ANGELICA DA SILVA SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
FABIANE BEATRIZ DUTRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE DE SOUSA GUIMARAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
FABIANE GIESTAS FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIANE RICCI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE ROSALINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE SANTOS DE MELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE SANTOS DE MELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANE SILVA TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
FABIANI SOLANGE DE CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANNA CABIZUCA BERNARDES NETTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANNE LIVIA PEREIRA BATISTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIANO ALENCAR PAULA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIANO ALMEIDA DA ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
FABIANO BURIOL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
FABIANO CEZARIO REFFATTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANO CLAUDIO PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANO CLAUDIO PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIANO COLARES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   403 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 462 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                     Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO CORDEIRO VALENTIM               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO CORDEIRO VALENTIM               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO DA CUNHA CORREA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO DA SILVA ALMEIDA TASMO          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO DA SILVA ALMEIDA TASMO          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO DALLAZEN                        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO DE JESUS SOARES                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO DE OLIVEIRA SOUSA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO DIAS DOS REIS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO DIAS DOS REIS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO DOS SANTOS CORREA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO ESTEVAO DE MELO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO FABIANO                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO FABIANO                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO FAUST ZONTA                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO FERREIRA MARINHO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO FIDELIS FERREIRA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO FOPPA                           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO FOPPA                           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - PRE-
FABIANO GAMA RICCI                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO GOERTZ CIPELI                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO GONCALVES PEREIRA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO HENRIQUE FERREIRA DA SILVEIRA   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN

FABIANO IMOVEIS LTDA                    AV ANTONIO ABRAHAO CARAM 762                                         BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $3,372.32
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
FABIANO ISHIY ZAPAROLI                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO MARTINS DA SILVA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO MATOS DA SILVA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO MATTOS DE OLIVEIRA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
FABIANO MATTOS DE OLIVEIRA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
FABIANO MENEZES ROSA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIANO MORAIS DE HOLANDA BELTRAO       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                                     404 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 463 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FABIANO NOVELLI MASSARIOL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO NUNES DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO NUNES DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIANO OLIVEIRA SPERANDIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO RAMOS DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FABIANO REBELLO HORTA JARDIM         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FABIANO RIBEIRO MARQUES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIANO ROBERTO DE CASTRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO RODILEI VENDRASCO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO RODRIGUES COELHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO SANTOS DE MORAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIANO SCHNEIDER URSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIANO STUMPF LUTZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIANO TENORIO DONARIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIANO VILLAGRAN VISMARA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIANO VILLAGRAN VISMARA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIANO YAMAZAKI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIANY GOMES SERAFIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIELI CRISTINE WEBER TAKAHASHI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABILA SOUZA MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO ABRAHAO NICOLAU SALUM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO ADALBERTO CARDOSO DE MORAIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO ADALBERTO CARDOSO DE MORAIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ADRIANO GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO ALEXANDRE NASCIMENTO MORAES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
FABIO ANDRADE DO CARMO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO ANDRADE MENEZES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO ANDRE CROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO ANGHEBEN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO ANTONIO TAVARES DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO APARECIDO MENDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    405 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 464 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                 Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION -
FABIO APARECIDO MENDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO ARAUJO DE PINA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO ARAUJO DE PINA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO ARAUJO GOIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO ARAUJO GROBA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
FABIO AUGUSTO BUENO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
FABIO AUGUSTO BUENO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
FABIO AUGUSTO GARCIA CORO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO AUGUSTO PRECOMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO BAIADORI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO BARRETO VERNOCHI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO BATISTA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO BATISTA SERAFIM            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO BAYERI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO BORDINI MARCHI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
FABIO BRUHLMANN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
FABIO BRUHLMANN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO CAMPOS ROGERIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO CARLOS TABOSA VINAGRE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO CAVALCANTE DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO CAVALCANTI GRELLET         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO COMODO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO COSTA BASTOS DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO COSTA CUNHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO COSTA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
FABIO CREIMER SCHICHMAN          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO CRISTIANO DOS ANJOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO CRISTIANO DOS ANJOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO CRUZ BARREIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
FABIO CRUZ BARREIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO CUNHA DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO D ANDREA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
FABIO D ANDREA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                406 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 465 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                 Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION -
FABIO DA COSTA BELFORT             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO DA ROCHA CARLOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DA SILVA GAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO DA SILVA NEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DAVID MOTTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DE ALMEIDA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DE ALMEIDA LYRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DE ALMEIDA LYRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DE ASSIS LOURDES SANTIAGO,   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DE FRANCA SIMAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO DE GASPARI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DE GASPARI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DE JESUS ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO DE MORAIS PASCHOAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DE OLIVEIRA DOS ANJOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - IMPROPER
FABIO DE SOUZA OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DENIS RODRIGUES DE SOUSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DENIS RODRIGUES DE SOUSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO DIAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DOS SANTOS FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO DOURADO NOLF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO DOURADO NOLF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO DUARTE DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO EDUARDO CELANT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO EDUARDO DELGADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO EDUARDO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO EUCLIDES BORGONHONE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO FARIA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO FERNANDES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO FERNANDES NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  407 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 466 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                               Date Debt was
                 Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO FERREIRA CORREIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO FERREIRA CORREIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
FABIO FERREIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO FERREIRA DA SILVA JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO FERREIRA PACHECO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO FRANCISCO SIGNOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO FRANCISCO SIGNOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO GARCIA LEITE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO GATTAS ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FÁBIO GIANNIN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO GODINHO BRAZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO GODINHO BRAZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO GODINHO BRAZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO GOES CALMON MACIEL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TAM FIDELIDADE
FABIO GOMES FIGUEIRA CAMACHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
FABIO GONCALVES CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO GOUVEIA CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO GUIMARAES VASCONCELOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO HENRIQUE ASSAF DOMINGUES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO HENRIQUE CREMA DOS SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO HENRIQUE SAITO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO HENRIQUE SAITO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO HENRIQUE SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO HENRIQUE SILVEIRA NOGUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO IDE AOKI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FABIO JADER SILVA ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO JARDIM BATISTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO JERONYMO GALBIATI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FABIO JOCIANO XAVIER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FABIO JOSE ARCANJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                  408 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 467 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION -
FABIO JOSE ARCANJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO JOSE DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO JOSE DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO JOSE MARTINS TEIXEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO JOSE VENTURA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO JUNIOR ALVES DE LUCENA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO JUNIOR DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO JUNIOR LEITE DE SOUZA PINTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO KWASEK                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LATUF GANDOUR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO LAZZARI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LEAL DA SILVA VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO LEITE FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LEITE GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO LEONARDO RAMOS SALVADOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO LIMA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
FABIO LIMA DA SILVA                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $127.29
                                                                                                                                                                                PENDING LITIGATION -
FABIO LINO DE ALENCAR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LISBOA UCHOA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LUIS MESQUITA AVILA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LUIS POMAR MEDRANO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO LUIS SILIPRANDI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FABIO LUIZ CALDEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO LUIZ COELHO PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO LUIZ LIMA SARAIVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FABIO LUIZ MATOS DE ALMEIDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FABIO LUIZ POLEZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   409 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 468 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO LUIZ SEIXAS SOTERIO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO LUIZ VAZ PORTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO MARCIO CASTELO BRANCO BARBOSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO MARQUES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO MARQUES DE MATOS GARCIA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO MARTINS GONCALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO MASSASHI NARITA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO MASSAUD CAETANO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO MATIAS PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
FABIO MIGUEL SAKKAL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO MIRANDA LOPES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO NAIF QUEIROGA LAUAR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
FABIO NAVES MELO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO NEKRYCZ                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO NEY MAIA NARA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO NORGANG TADEI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FABIO OLIVEIRA LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO OLIVEIRA MAGALHAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO OLIVEIRA SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO ORTIZ MEINBERG                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO PAGOTO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO PAPA VASCONCELOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO PELLACANI BASILONE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO PERONDI BARBOSA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO PERONDI BARBOSA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO PESSOA GONCALVES DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO PESSOA NUNES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FABIO PESSOA NUNES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO PINHEIRO DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FABIO PINHEIRO DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
FABIO PINTO CASTELLANO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                       410 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 469 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
FABIO PINTO CASTELLANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO PINTO DE ALBUQUERQUE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO PLACA SOWEGERAU                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO RAHAL REBELO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO RAMIRES MONTANELLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO REIS PALMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO REIS PALMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO RENATO SILVA DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
FABIO RESENDE MENDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO RIBEIRO GOULART                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO RICARDO BLANCO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO RIVANOR GOMES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO ROBERTO B QUINATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO ROBERTO CABAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO ROBERTO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROBERTO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROBERTO PITOMBEIRA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROBERTO PITOMBEIRA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROBERTO PITOMBEIRA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO RODRIGO CALILO GONCALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO RODRIGO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO RODRIGUES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FABIO RODRIGUES SOUSA BARROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO ROGERIO BRUZON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROGERIO GUIMARAES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROGERIO GUIMARAES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO ROSA FILHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO SACAVEM CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FABIO SALLES DE RESENDE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABIO SARTORI GUERREIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FABIO SCORNAVACCA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    411 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 470 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO SEVERIANO SALLES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO SHIGUERU MURAKAMI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO SHIGUERU MURAKAMI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABIO SILVA CARVALHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO SILVA DA ROSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIO SIMOES NUNES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABIO SOARES RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIO SOUZA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIO SOUZA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO SPRADA DE MENEZES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABIO TADEU FERNANDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO TOMAZ TEIXEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO TUFIC MATNY                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABIO VIEIRA DOS REIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO YOSHIKAWA ROTONDANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIO YOSHIKAWA ROTONDANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIOLA ALVES CANAL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIOLA BAIA FERNANDES DE ARAUJO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIOLA CASSIANO KERAMIDAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIOLA DE MELO SIEMS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
FABIOLA DE MOURA CREMONESE DE MELLO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIOLA DIOGO DE SIQUEIRA FROTA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABIOLA FRIAS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIOLA KARINE CAIXETA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIOLA KARINE CAIXETA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABIOLA LEITE REINATO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABIOLA MARIA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIOLA MARIA PACHECO DE ARAUJO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABIOLA SILVA DE ABREU                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRÃ-CIO SANTOS DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABRICIA ANJOS DE LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     412 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 471 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIA CONCEICAO LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIA CONSANI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABRICIA SANTOS KOCH                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FABRICIANO LIMA NETO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
FABRICIO ADRIANO RODELLA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO AIRES SANTOS SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABRICIO ALBERTO DOS SANTOS GERBASI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO ALBUQUERQUE DIOGENES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO ALEX SANTOS BARBOZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO ALVES COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABRICIO ANDRE MORESCO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABRICIO ANTUNES CURY DA SILVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FABRICIO AUGUSTO REIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO BARBOSA NOVAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO BARBOSA NOVAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABRICIO BARRETO SPADA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO BASSAGA NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABRICIO BEDUSCHI BELOTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO BELLOLLI DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
FABRICIO BORGES DA SILVA                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $113.24
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABRICIO CARDOSO FREITAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FABRICIO CARDOSO FREITAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO CARTELI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - PROMOTIONS /
FABRICIO CRUZ SOARES DA SILVA RANER   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABRICIO DA SILVA FIGUEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABRICIO DE OLIVEIRA DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO DE OLIVEIRA PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO DE OLIVEIRA PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
FABRICIO DE SOUZA RAMOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FABRICIO DIAS DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FABRICIO DOS ANJOS DE JESUS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                     413 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 472 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO DOS SANTOS DE ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO DUCATTI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO FELIPE DA CRUZ PIEROTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
FABRICIO FERNANDES DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO FERREIRA LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
FABRICIO FRANCISCO RAMOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
FABRICIO FREDERIC BARRETO PINTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
FABRICIO GOMES DE MELO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
FABRICIO JOSE DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
FABRICIO LOPES DE LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
FABRICIO LUZ CARDOSO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MACHADO RIGHETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MACHADO RIGHETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MACHADO RIGHETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MACHADO RIGHETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MACHADO RIGHETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MACHADO RIGHETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MARTINS DE ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MATOS DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
FABRICIO MENDES DUQUE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
FABRICIO MENDES DUQUE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MENEZES PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MENEZES PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO MIGUEL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
FABRICIO PONTES GRANDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO REZENDE BARROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO RIBEIRO ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO RODRIGUES DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO RODRIGUES DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
FABRICIO RODRIGUES LACERDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
FABRICIO RODRIGUES LACERDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
FABRICIO RODRIGUES MELONIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                 414 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 473 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                          Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
FABRICIO SANTIAGO DA SILVA BORGES         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABRICIO SANTOS PRATES                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
FABRICIO SARMENTO DE ALCANTARA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
FABRICIO SCHMIDT DA SILVA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABRICIO SILVA RAMOS                      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABRICIO SLAVIERO                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
FABRICIO SOARES PESSOA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO SOUZA DE MORAIS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO SOUZA DE MORAIS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO STEFANI PERUZZO                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO TORRES DE OLIVEIRA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO VAL PORTO GOMES                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO VERMEJO                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABRICIO VIEIRA DE PAULA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO VILARINHO DA SILVA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRICIO XAVIER BONGESTAB                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRIZIA ROSA DOS SANTOS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABRIZIO FERRENTINI SALEM                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRIZIO PAZ IBIAPNA                      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRIZZIA BARBOSA DE SOUZA DOS SANTOS     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABRIZZIA BARBOSA DE SOUZA DOS SANTOS     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
FABYANA LEITE RANGEL                      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABYANNY DE FATIMA FERREIRA DOS REIS WILLY N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FABYANNY DE FATIMA FERREIRA DOS REIS WILLY N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABYANO PINTO TEIXEIRA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FABYULLA VITORIA ALMEIDA RODRIGUES        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
FACCHINI SA                               AV JULIA GAIOLLI 618. 618                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $244.23
                                          R LEOPOLDO COUTO DE
FACEBOOK SERVICOS ONLINE DO BRASIL        MAGALHAES J 700                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         UNKNOWN
FACIMAQ COMERCIO DE EQUIPAMENTOS PA       R GEMINIANO COSTA 297                                             SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,601.67
                                                                                                                                                                                                 PENDING LITIGATION -
FAGNER CORREIA DA SILVA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FAGNER EMANUEL DE OLIVEIRA COSTA          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    415 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 474 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                             Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FAGNER SENE RODRIGUES                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
FAGRAL S.A.                                 CALLAO 181                                                          BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $209.79
                                                                                                                                                                                                     POTENTIAL OBLIGATION
FAI - FINANCEIRA AMERICANAS ITAÚ S.A        RUA ALFREDO EGYDIO DE SOUZA                                                                                                                              UNDER FREQUENT FLYER
CRÉDITO, FINANCIAMENTO E INVESTIMENTO       ARANHA, Nº 100 , 7º ANDAR                                           SAO PAULO             SP                04344-902    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FAICAL RAYMOND HAYWARD ISIDORO              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FAIRFAX BRASIL SEGUROS CORPORATIVOS S. A.   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 1007500005744
GUARANTEE NO. 1007500005744)                AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL            4/6/2017      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 1007500010593
GUARANTEE NO. 1007500010593)                AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           6/14/2019      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500002976
GUARANTEE NO. 10077500002976)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           11/19/2014     (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500003256
GUARANTEE NO. 10077500003256)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           3/25/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500003358
GUARANTEE NO. 10077500003358)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           4/17/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500003781
GUARANTEE NO. 10077500003781)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           8/17/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500003788
GUARANTEE NO. 10077500003788)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           8/19/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500003846
GUARANTEE NO. 10077500003846)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           8/20/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500003933
GUARANTEE NO. 10077500003933)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           9/28/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500004029
GUARANTEE NO. 10077500004029)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           11/4/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500004099
GUARANTEE NO. 10077500004099)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           11/24/2015     (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500004117
GUARANTEE NO. 10077500004117)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           11/9/2015      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500004925
GUARANTEE NO. 10077500004925)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL            1/4/2016      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500004927
GUARANTEE NO. 10077500004927)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL            1/4/2016      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500011745
GUARANTEE NO. 10077500011745)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           9/23/2019      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500011746
GUARANTEE NO. 10077500011746)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           9/23/2019      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500011747
GUARANTEE NO. 10077500011747)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           9/23/2019      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500011751
GUARANTEE NO. 10077500011751)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           9/23/2019      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500011758
GUARANTEE NO. 10077500011758)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL           9/24/2019      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                             UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BOND NO. 10077500013070
GUARANTEE NO. 10077500013070)               AL. SANTOS, 1940 - 4O ANDAR                                         SÃO PAULO             SP                             BRAZIL            2/4/2020      (LITIGATION)                  X            X              X                              UNKNOWN




                                                                                                                        416 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 475 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                Creditor Name                           Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                               UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                      BOND NO. 107750003430
GUARANTEE NO. 107750003430)                 AL. SANTOS, 1940 - 4O ANDAR                                           SÃO PAULO             SP                             BRAZIL           6/25/2018      (LITIGATION)                  X            X              X                              UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                               UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                      BOND NO. 107750003777
GUARANTEE NO. 107750003777)                 AL. SANTOS, 1940 - 4O ANDAR                                           SÃO PAULO             SP                             BRAZIL            4/1/2015      (LITIGATION)                  X            X              X                              UNKNOWN

FAM BRASIL DISTRIBUIDORA TINTAS LTD         R MATILDE 217. 217                                                    SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,658.12
FAMAS GRAFICA E EDITORA EIRELI EPP          R SANTO EUGENIO 345.                                                  GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,114.89
FAMIT COMERCIAL LTDA EPP                    R DOUTOR FRANCISCO SOARES 885                                         CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,208.63
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FARID CESAR FAES                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FARLEI LOPES FRANCO                         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FARLEY AUGUSTO RODRIGUES FERNANDES          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
FARLEY FURTADO TEIXEIRA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
FARLEY FURTADO TEIXEIRA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
FARLEY GABRIEL DE PAULA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FAST PASSAGENS E TURISMO LTDA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FAST PASSAGENS E TURISMO LTDA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
FAST PLOT IMPRESSOES EIREL                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $219.44
                                            AV. ZAKI NARCHI, 1650 -
FAST SHOP SA                                CARANDIRU                                                             SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $128,593.99
FASTER BRASEX TRANSPORTES LOGÍSTICA LTDA.,
FASTER LOGISTICS LTDA. E FASTER ROAD EXPRESS                                                                                                                                                           PENDING LITIGATION - CIVIL
LTDA.                                        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BANKRUPTCY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FATIMA APARECIDA DE OLIVEIRA                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FATIMA APARECIDA PAVEZI DE OLIVEIRA         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA DA SILVA XAVIER BISTAFA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA DE FIGUEIREDO                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA DE FIGUEIREDO                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA DENISE MAIA PINHEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
FATIMA KAMILLA DA CONCEICAO LEAL                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $150.40
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
FATIMA MARIA DIAS PEREIRA DE MELO           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA MARIA EVANGELISTA DOS SANTOS         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FATIMA MARIA NEVES GOMES                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA ROSARIA CASTELO BRANCO MARTINHO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FATIMA SAMONTE GOMES                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FATIMA SEMCHECHEM DA SILVA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FATIMA TANOS DE BRITO                       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                          417 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 476 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                        Address1             Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
FATIMA TRIPOTTI BATTISTETTI BALDO        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FATIMA TROMBINI                          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
FATIMA VITORIA DOS SANTOS                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
FATIMO DONIZETTE SANCHES ROMANO          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
FAUSTA BEATRIZ SANTOS SILVA              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
FAUSTO DUARTE FELIX                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
FAUSTO GUIMARAES FERRAZ FILHO            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
FAUSTO RIBEIRO PRADELA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
FAUSTO RIBEIRO PRADELA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
FAUSTO SCHUMAHER ALE                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAUSTO TATSUO OCHIRO                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAUZE DIB                                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAYANE SERRA DANTAS BUTKE                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAYANE SERRA DANTAS BUTKE                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA DO ESTADO DE SÃO PAULO           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA NACIONAL                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA NACIONAL                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA PÚBLICA DA BAHIA (AUTOR)         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA PÚBLICA DA PARAÍBA               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA PÚBLICA DA PARAÍBA (AUTOR)       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA PÚBLICA DO CEARÁ                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
FAZENDA PÚBLICA DO DISTRITO FEDERAL      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
                                                                                                                                                                                                    JUDICIAL PROCEEDING -
FAZENDA PÚBLICA DO ESTADO DE SÃO PAULO   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAZENDA PÚBLICA DO ESTADO DO CEARÁ       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAZENDA PUBLICA ESTADUAL                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FAZENDA PUBLICA MUNICIPAL DE CAMPINA                                                                                                                                                                LITIGATION - TICKETING /
GRANDE                                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         BILLING                       X            X              X             X                  UNKNOWN
                                         AER INTERNACIONAL DE BRASILIA
FBWM COM BEBIDAS E ALIMENTOS LTDA        SN SN                                                                 BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,754.18
FCD HAMBURGUERES COM DE ALIMENTOS L      ROD MG 10 KM 09 SN. SN                                                CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $311.81
FE S.R.L.                                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                             $555.89
FECVA COM DE MAT ELETR FERRAGENS LT      RUA MARQUÊS MARICA 253. 253                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,565.84
FEDERACAO NACIONAL DOS TRABALHADORES                                                                                                                                                                PENDING LITIGATION - LABOR
EM TRANSPORTES AEREOS – FNTTA            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                   UNKNOWN
FEDERAL AVIATION ADMINISTRATION          PO BOX 20636                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         2003 CORPORATE PLAZA 3RD
FEDERAL EXPRESS                          FLOOR, WEST                                                           WEST MEMPHIS             TN             38132-1702                     VARIOUS       ACCOUNTS PAYABLE                                                                            $1,656.81
FEDERAL EXPRESS CORPORATION              ROD SANTOS DUMONT SN. SN                                              CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $672.30




                                                                                                                          418 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 477 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                         Address1            Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                           2003 CORPORATE PLAZA 3RD
FEDERAL EXPRESS..                          FLOOR, WEST                                                          WEST MEMPHIS          TN                38132-1702                     VARIOUS       ACCOUNTS PAYABLE                                                                         $28,750.54
FEDEX BRASIL LOGISTICA E TRANSPORTE        RUA GERÂNIOS 770. 770                                                CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $42.29
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FEDEX BRASIL LOGISTICA E TRANSPORTE LTDA   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
FEDEX FREIGHT INC                          P.O. BOX 840                                                         HARRISON              AR                72602-0840                     VARIOUS       ACCOUNTS PAYABLE                                                                          $4,689.06
FEDEX FREIGHT INC                          P.O. BOX 840                                                         HARRISON              AR                72602-0840                     VARIOUS       ACCOUNTS PAYABLE                                                                          $4,679.29
                                           R DR. GERALDO CAMPOS MOREIRA
FEDEX TRADE NETWORKS TRNSPT BRKG IN        37 375                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,926.46
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELICIANO CORDEIRO VASSOLER MACEDO         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FELINTO ABEL DE ARAUJO NETO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE ADAM LOPES CAVALCANTE               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE ADDOR                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE AICHENBLAT ZEITOUNE                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FELIPE AIRES PRESTES                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FELIPE ALVARENGA DINARDI BARBOSA           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE ALVES PEREIRA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE ALVES RANGHIERI                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE ALVES RODRIGUES                     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE AMITAI SANTOS MORAES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE ANDRE NASCIMENTO MOURAO             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FELIPE ANDRETTI VEIGA                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FELIPE ANTONIO DE OLIVEIRA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE APARECIDO ARRUDA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE ARAUJO CASQUILHA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE ARAUJO CASQUILHA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE ARAUJO MENDONCA COSTA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE AUGUSTO ALVES DOS SANTOS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FELIPE AUGUSTO DA SILVA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE AUGUSTO DA SILVA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE AUGUSTO DE BARROS FOGACA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE AUGUSTO DE BARROS FOGACA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE AUGUSTO DOS SANTOS ALMEIDA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FELIPE AUGUSTO FAGUNDES CAMILLO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                        419 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 478 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
FELIPE AUGUSTO LEITE FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE AUGUSTO RODRIGUES ROSSI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
FELIPE AUGUSTO RONDON DE OLIVEIRA                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                          $1,122.98
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE AUGUSTO SCHOLZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE AUGUSTO SCHOLZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
FELIPE AUGUSTO SCHREINER ZAGARE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE AURELIO PEREIRA DE PAIVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE AZEVEDO FIGUEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
FELIPE BAMPI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
FELIPE BARON NOVAES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
FELIPE BARSOTTI DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
FELIPE BATISTA CALDEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
FELIPE BATISTA RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
FELIPE BECKER VALENTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE BENEVIDES POYER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE BENEVIDES POYER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE BERTUSSI VELOZO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
FELIPE BEZERRA BIE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE BOCCASIUS SIQUEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
FELIPE BORGES GONCALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE BORGES URBANETTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
FELIPE BRUNO MOREIRA DOS SANTOS GOES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
FELIPE BRUNO MOREIRA DOS SANTOS GOES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
FELIPE CAMPOS MALVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CANDIDO VILAS BOAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CANDIDO VILAS BOAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CARVALHO DA ROCHA OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CARVALHO DA ROCHA OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CAVACA SOARES ZUPPO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CESAR RIBEIRO DE MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE CHADS AZEREDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FELIPE COELHO GOMES FERNANDES BASTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      420 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 479 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE CORREA MARCILIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE CORREA MARCILIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FELIPE COSME RAIOL MAIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FELIPE COSTA DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE COSTA GARCIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DANIEL PALUDETTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - SPECIAL
FELIPE DE ALMEIDA GUTIERREZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE ANDRADE ALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE ANDRADE FARIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE ANDRADE FARIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
FELIPE DE ANDRADE FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE ANDRADE HONORIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE ANDRADE SA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE CASTRO FETEIRA DO VALE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE CASTRO FETEIRA DO VALE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - ACCIDENT /
FELIPE DE FREITAS GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE MELO LOPES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE MELO RABELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE MENESES NIEBUHR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE PAULA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE QUEIROZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE REZENDE CHAVES DRUMOND   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE REZENDE CHAVES DRUMOND   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DE SOUSA FACUNDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
FELIPE DE SOUZA GOMES SOARES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DIAS GUIMARAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
FELIPE DIAS GUIMARAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
FELIPE DOS REIS FALCAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                  421 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 480 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE DOS SANTOS GONCALVES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE DUARTE DE FREITAS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE DUARTE MOREIRA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FELIPE EDUARDO DE OLIVEIRA MEDEIROS PITON N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE EIDI KOMUKAI                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE EIDI KOMUKAI                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE ERMINO BORGES NETO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE FACANHA ADRIANO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FELIPE FALCAO ANASTACIO DA SILVA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE FERNANDES GOMES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE FERNANDES MEDA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE FIGUEIROA CARVALHO SANTOS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE FLORIANI BECKER                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE FONTENELLE MARQUES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE FOUREAUX DE SIQUEIRA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE FROTA ARAUJO LEITE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GABRICH TEIXEIRA DA COSTA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE GARLIPP SPINA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GIESTA ROMANO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GIESTA ROMANO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GOMES                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GOMES BATISTA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GOMES BATISTA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE GOMES NASCIMENTO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FELIPE GUEDES BARBOSA BARROS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GUEDES RICARTE ALVES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GUILHERME KLOC                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FELIPE GUIMARAES PINHO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FELIPE GUTIERREZ DINIZ                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FELIPE HENRIQUE ALVES MIRANDA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                         422 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 481 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE HONORATO DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE JOSE CARVALHO PINTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE JOSE LUIZ LEITE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE JOSE MISALE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE JULIANI TOPAN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE JULIANI TOPAN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE KAFER                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE KOGEVNIKOVS LIMA SACRAMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE KOGEVNIKOVS LIMA SACRAMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE LAURO ANDREANI BARBOSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE LEANDRO DE CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE LEANDRO DE CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE LEANDRO SCHUCK                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
FELIPE LEIPNER MARGATHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE LOPES DA CRUZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FELIPE LOPES MATOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FELIPE LOUBACH DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FELIPE MANOEL MOURA DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE MARTINS REIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
FELIPE MEDEIROS ZERVELIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
FELIPE MEDEIROS ZERVELIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE MENDES LACET PORTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
FELIPE MENEZES COSER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE MICHELS WALTER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FELIPE MICHELS WALTER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FELIPE MIRANDA MADRUGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FELIPE MONTEIRO DE SOUZA OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PRE-
FELIPE MOREIRA ABRAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PRE-
FELIPE MOREIRA ABRAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN




                                                                                                    423 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 482 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE MOREIRA BATISTA DE SOUSA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE MOREIRA LEITE                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FELIPE MORENO VIEIRA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE MUNIZ CAVALCANTI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE NEJM CARVALHO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE OLIVEIRA ARAUJO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE OLIVEIRA DE MELO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE OLIVEIRA SILVA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE OTAVIANO GONCALVES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE PAES VIEIRA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE PAES VIEIRA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE PEREIRA DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FELIPE PEREIRA GONCALVES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FELIPE PEREIRA GONCALVES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE PEREZ TORRES FERNANDES RODRIGUES   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE REIMONDI                           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE RETTORE STARLING PEREIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE REZENDE KACHAN                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE RHOSSARD GUIMARAES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE RHOSSARD GUIMARAES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE RIBEIRO COUTINHO GONCALVES DA SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FELIPE RODRIGUES DOS SANTOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE RODRIGUES ELOY                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE RODRIGUES ELOY                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE RODRIGUES LUCAS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE RONZANI DE MORAES PEREIRA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE ROSSI DE ANDRADE                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE RUOCCO                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE SAIMON BARBOSA LIMA DA COSTA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SALES UCHOA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                          424 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 483 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                  Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SALES UCHOA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE SANTANA SALES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE SANTOS ALVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE SCAFI PIQUEIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SCHEFFER DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SCHEFFER DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SCHMIDEL SOUZA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SCHOTT FERRAZ ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SCHOTT FERRAZ ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE SENRA DE CARVALHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE SILVA CAPUTO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
FELIPE SILVANI NEVES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
FELIPE SILVANI NEVES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE SOARES GURGEL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE SUCKOW HERRMANN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE SUCKOW HERRMANN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
FELIPE TEIXEIRA DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE TEIXEIRA SAMPAIO FALCAO QUINTELLA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE THIAGO SOARES SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE TOURON CUNHA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE TULER SOBRAL                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE VALENTE ARAUJO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
FELIPE VAZ LIMA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE VENOSA KAUFMANN                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE VIANNA VARGAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELIPE VICENTE SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE VIEIRA FRANCO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE VIEIRA MACHADO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE VOUGUINHA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE WEBBER DE BACCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                          425 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 484 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPE WELLING LORENTZ                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE ZAPPALA                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELIPE ZAPPALA                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPPE CASSIO OLLER DA SILVA         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPPE DE OLIVEIRA MACHADO           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIPPE FARIAS DE JESUS               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELIX ANIBAL URQUHART QUEVEDO         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                      AVENIDA MARECHAL
FELIX HOTEIS LTDA                     MASCARENHAS D 5313                                          RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $481.13
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
FELIX MARIA PEREZ ORTEGA              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FELLIPE COSTA AMARAL                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FELLIPE DANIEL PERUZZO SANDES         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
FELLIPE GUIMARAES DOS SANTOS          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FELLIPE JALES ALVES                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FELLIPE RODRIGUES PARLANDI            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
FEM ALIMENTOS E BEBIDAS LTDA          AV BEIRA MAR 1599                                           PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,060.38
                                                                                                                                                                                       PENDING LITIGATION -
FERDINANDO CORTESE NETO               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERLANDA LUNA                          N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
FERMEDBH INSTRUMENTAL MEDICO CIRURGICO                                                                                                                                                 PENDING LITIGATION - CIVIL
HOSPITALAR LTDA                        N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERMIANA AMORIM VIEIRA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA ABDULACK LOPES               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA ACHIR ARAUJO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA AGUIAR COSTA NUNIZ           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA AGUIAR COSTA NUNIZ           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA ALBERTON RODRIGUES           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA ALVES PEREIRA BASTOS         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA ALVES SPEDINE                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA ALVES TINOCO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA AMADO DE SANCHEZ             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA ANTUNES DOMINGUES            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA APARECIDA BASSETTE ROMERO    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                           426 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 485 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
              Creditor Name                         Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FERNANDA APARECIDA BASSETTE ROMERO       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA APARECIDA DOS REIS CHEFER       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA APARECIDA DOS SANTOS            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA APARECIDA RODRIGUES             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA AZEVEDO BOTELHO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA BALD NIEBUHR                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA BALTAR BERNASIUK BAUMANN        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA BARBARA SANCHES DE LIMA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA BARBOSA GRIEBELER               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA BARROS ALMEIDA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA BEATRIZ MAISTRO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA BEATRIZ VENDRAMIM                                                                                                                                                                           LITIGATION - FLIGHT
MARCHAUKOWSKI                            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

FERNANDA BONELLA MAZZEI                  RUA CERQUEIRA COSAR 1010. 1010                                         RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,219.96
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA BORDINHAO                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA BOZZETTO MACHADO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA BRAGA CARVALHO PUPO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA BRAGA DE FREITAS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA BUENO                           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA CADENAZZI SCHMITZ               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA CALLEGARI MENEGHETTI            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA CAMPOS MARTINS                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
FERNANDA CANDIDO DE SOUZA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA CARDOSO MOREIRA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA CAROLINE DE OLIVEIRA CARNEIRO   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA CARUSO BARBOSA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
FERNANDA CECILIA DE SOUSA NASCIMENTO                                                                                                                                                                 PENDING LITIGATION -
FIUZA                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA COBAYASHI                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA CORREA DALBEM                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA COSTA BRITO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA COSTA PAGANI                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA COSTA PAGANI                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA COSTA PAGANI                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                        427 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 486 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA CRISTINA ALBUQUERQUE SILVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA CRISTINA ALMEIDA DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
FERNANDA CRISTINA BERNARDES CHAGAS                                                                                                                                                    PENDING LITIGATION - CIVIL
MARTINS                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA CRISTINA COUTINHO DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA CRISTINA CRISPIM NUNES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA CRISTINA DE MATTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA CRISTINA DE MATTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA CRISTINA FERREIRA DE JESUS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA CRISTINA RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DA ROSA BECKER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DA ROSA BECKER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DA SILVA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA DALPRA OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DANTAS DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
FERNANDA DE ALBUQUERQUE RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DE ALMEIDA OLIVEIRA E OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DE ARAUJO LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DE ARAUJO LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA DE ASSIS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA DE AVILA PEDROSO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE CARVALHO RODRIGUES DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE LIMA JACOBINA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DE LIMA VELUDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DE MEDEIROS FLORES NUNES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE MELO PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE MORAES ALCOVA DE PAULO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE MORAES ALCOVA DE PAULO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA DE OLIVEIRA HENZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE OLIVEIRA SADALA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE PADUA GARIBA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE PADUA GARIBA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         428 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 487 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DE PRETTO MANSANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE SOUZA ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA DE SOUZA CAVALCANTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE SOUZA RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DE SOUZA RIBEIRO ARAUJO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DO CARMO DE STEFANI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DOS REIS PARENTONI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA DOS SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DOS SANTOS RAMOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA DOS SANTOS VARGAS ILARIO NEDEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA DUARTE FERREIRA FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA ELISA TRINDADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA FALBO FONTANESI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA FELIPE LUCARELLI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FERNANDA FERNANDES GOMES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
FERNANDA FERNANDES MINISTERIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA FERREIRA BRAGA FERRAZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA FERREIRA CHAVES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA FERREIRA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA FERREIRA DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA FIGUEIREDO FELISBINO BELMIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA FIGUEIREDO PAPINI DE MORAES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA FONSECA MENDONCA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDA FREIRE MARTINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA GALVEZ VILLELA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA GARCIA ARGUELLO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
FERNANDA GIACOBO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDA GIANNELLI GRAF                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA GOMES CAMPOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDA GOMES CAMPOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         429 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 488 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA GOMES DE MORAIS MOREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
FERNANDA GOMES DE OLIVEIRA REGO                                                                                                                                                        PENDING LITIGATION - CIVIL
MASCARENHAS                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA GOMES RIBEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA GOMES VIEIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA GONZALEZ ROCHA SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA GROSSI FERNANDES GONTIJO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA HELENA ZANOTTI ANTONIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA INACIO MALDONADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA INACIO MALDONADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA INGRID CARVALHO DOS REIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA JACQUES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA JACQUES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA JASINSKI MARCATO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA JASINSKI MARCATO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA KELY SILVA AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA LAMPERT FACHEL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA LARA BORGES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA LARA BORGES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA LEAO PINTO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA LETICIA GRACA ESPERANCA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDA LETICIA TEIXEIRA COSTA OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA LIMA BORTOLETO PIMENTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA LIMA BORTOLETO PIMENTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA LIMA DE OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA LOPES GIRARDI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA MACARIO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDA MACEDO FERREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDA MACEDO MEIRELES SERPA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA MACHADO BELAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDA MACIEL DE TOLEDO PIZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          430 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 489 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MADALENA LEITE DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA MAGNANI DE VARGAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA MARA DO NASCIMENTO BATISTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARCELHA GONZAGA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FERNANDA MARCELINO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARCENES KAMEI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARCENES KAMEI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARCUSSI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARIA BARRETO BORNHAUSEN SA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARIA DE SÁ BENEVIDES                                                                                                                                                       LITIGATION - FLIGHT
ALBUQUERQUE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARIA GARCIA CARVALHO SARAIVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARIA MAGALHAES PRADO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARIA MARTINS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARIA PARENTE PAULINO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARIA PIRES TEIXEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA MARIA RODRIGUES OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDA MARIA SILVA DO VALE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARIANO DA ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARQUES CAETANO DE SOUSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARQUES CAETANO DE SOUSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MARTINS CASTRO RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARTINS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MARTINS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MASCARENHAS LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MATTIAS AMORIM CABRAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MAYARA GONCALVES PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDA MAZZUCCO NICOSKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MAZZUCCO NICOSKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDA MAZZUCCO NICOSKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        431 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 490 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDA MENDES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA MENDES DE CARVALHO LIVANI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA MENDES DE OLIVEIRA VARELA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA MENDES DE OLIVEIRA VARELA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
FERNANDA MICHELE DA LUZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA MIDORI CHIULO MORITA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA MIGNONI BOTELHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA MIRANDA DE OLIVEIRA VILAR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA MIRANDA DE OLIVEIRA VILAR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA MODOLON MARCON               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA MORAES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA MOURA QUILIS BARROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA MOURA SILVA BRANDAO LEITE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA MUNCHEN BARTH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA NASCIMENTO HERRERO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PAIXAO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PANICHI DA VEIGA RIBEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - PROMOTIONS /
FERNANDA PARADIZO SERRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PATRICIA ARAUJO DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA PELLEGRINI PIVOTTO ALVES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PENA MOREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PENNA DE MELLO OSORES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PEREIRA RAMOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PESSANHA DO AMARAL GURGEL    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDA PICARELLI CARDOSO SAMPAIO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA PICCOLO HUGGENTOBLER         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDA PINTO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDA PORTO PAULO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA RE MENDES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDA RE MENDES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     432 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 491 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA RENDEIRO DE NORONHA TAVARES   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA RIBEIRO DEOLINDO NOLDIN       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
FERNANDA RIBEIRO FRANCA MARGE          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FERNANDA ROCHA DE OLIVEIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA RODRIGUES ARAUJO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA RODRIGUES BRAGA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FERNANDA RODRIGUES MONTEIRO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA RODRIGUES MORO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA ROSA VERGARA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA ROSA VERGARA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA SANTOS BAIGAN                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA SANTOS DE SOUZA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FERNANDA SCHNABL DA SILVA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FERNANDA SILVA BONFIM                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA SILVA DE MENDONCA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA SILVA SOARES                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA SOARES SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA SOUTO PARDINI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA SOUZA MAYORAL PEDROSO         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA SUSTER DE AZEVEDO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA TAFURI DIAS PEDRAZAS          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA TELLES CONEJO DESIO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
FERNANDA TEREZA MOTA DE ALMEIDA        R JACI PARANA 2742. 2742                                               PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,443.49
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA THAIS BATISTIOLI DA SILVA     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FERNANDA ULLMANN LOPEZ                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA VIEIRA MENDES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FERNANDA VILARINHO PAIVA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA VILELA NUNES                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA WEBER                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA YOSHIKO TSUKUDA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDA YUMI FURUKAWA HATA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
FERNANDES TRNSP LOG CARG EIRELI EPP    AVENIDA JULIO COSAR 3246. 3246                                         BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $473.18
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FERNANDO ALBUQUERQUE DA SILVA PRIMO    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                      433 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 492 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO ALFREDO RABELLO FRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FERNANDO ALMEIDA GUIDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDO AMADEU SILVA OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO ANDRADE MAISTRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO ANTONIO BEZERRA CAVALCANTI                                                                                                                                                   LITIGATION - FLIGHT
MADRUGA FILHO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FERNANDO ANTONIO DA MOTTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO ANTONIO DE CASTRO AOAD           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO ANTONIO FERREIRA LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDO ANTONIO PINHEIRO LEMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO ANTONIO SILVA DE AZEVEDO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO ANTONIO SILVA DE AZEVEDO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDO ANTONIO VEIGA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDO APARECIDO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO APARECIDO ESTEVAM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO AREVALO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO AUGUSTO ADNET                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO AUGUSTO CAPITANIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
FERNANDO AUGUSTO DE LIMA BORNATOWSKI                                                                                                                                                  PENDING LITIGATION - CIVIL
CONELHAN                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO BARBOSA DE MEDEIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO BARBOSA NETO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDO BARRETO DE MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FERNANDO BARRETO RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO BASTOS CANTON PACHECO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FERNANDO BATISTA ANDRADE JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
FERNANDO BILDHAUER                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FERNANDO BORGES DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO BORGES LEAO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FERNANDO BORTOLO DE REZENDE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                         434 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 493 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDO BUCHPIGUEL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO CAETANO LINS MONTENEGRO NETO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO CAETANO LINS MONTENEGRO NETO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDO CAMARAO DE MIRANDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDO CARDOSO VIEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDO CARLOS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO CARLOS FERNANDES MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO CARLOS FERNANDES MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
FERNANDO CARLOS FERNANDES MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDO CASSIANO DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDO CASSIO ORSO ALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDO CASTRO SOUSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FERNANDO CAVALCANTI DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
FERNANDO CELIO DE BRITO NOGUEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
FERNANDO CELIO DE BRITO NOGUEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDO CESAR DE ANDRADE COELHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO CESAR LEMOS MARTINS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO CESAR PACHECO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FERNANDO CESAR WAGNER DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDO CIARLO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO COELHO E SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDO CRUVINEL DE FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDO DA SILVA SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO DA SILVEIRA ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FERNANDO DAHER                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FERNANDO DANI SOARES E OUTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                     435 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 494 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO DE ALMEIDA FOCHI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO DE ANDRADE FIRMINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO DE ANDRADE NEVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO DE CAMPOS LOBO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO DE MAGALHES CARDOSO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO DE MAGALHES CARDOSO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO DE NAZARE FERREIRA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO DE OLIVEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO DE OLIVEIRA BROCCA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO DE SOUZA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO DIONISIO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO DOS REIS FILHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO DUARTE ALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
FERNANDO DUARTE DOS PASSOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
FERNANDO DUARTE DOS PASSOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO EDUARDO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO ELISIO DE OLIVEIRA RODRIGUES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO ELYSIO DE FIGUEIREDO CAMPELLO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
FERNANDO FABRO TOMAZINE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO FAVORETO CASAROLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO FERNANDES DE AGUIAR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO FERREIRA COSSU                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO FERREIRA DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO FERREIRA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO FERREIRA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FERNANDO FILLIPE SANTOS MARQUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO GABRIEL DOS SANTOS NUNES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO GALDINO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GENTIL DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GOBBATO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        436 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 495 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO GOFFERJE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GOMES DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GOMES DE SOUZA E SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GONCALVES DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO GONCALVES PICASSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GUAZZELLI WERLANG               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO GUEDES DO CANTO FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO GUILHERME RIBEIRO FERNANDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO GUIMARAES JUSTINO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO HENRIQUE BASSAN PEIXOTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO HENRIQUE DA SILVA PEREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO HENRIQUE FERNANDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO HENRIQUE FERNANDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO HENRIQUE FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO HENRIQUE FURLAN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
FERNANDO HENRIQUE PACHECO SOARES                                                                                                                                                     PENDING LITIGATION - CIVIL
RIBEIRO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
FERNANDO HENRIQUE PANONTIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO HENRIQUE PINTO MENEZES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO HERRMANN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
FERNANDO ISSA FRANCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO IVO PASSOS GALDINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO JOSE ALVES FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO JOSE ALVES FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO JOSE DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO JOSE DA SILVA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FERNANDO JOSE DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO JOSE DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FERNANDO JOSE GIULIANI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO JOSE LODEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO JOSE LODEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        437 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 496 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO JUNIO BELLETTI DE CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDO JUNQUEIRA DE ALMEIDA GALLETT      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO KOSMINSKY                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LENS                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LIMA DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO LOPES DE ALMEIDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LOUREIRO PINTO DA SILVA FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO LUCAS DA SILVA NALESSO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LUCINI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LUCINI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LUIS VELAZQUEZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LUIS VELAZQUEZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
FERNANDO LUIZ CABRAL DE VASCONCELOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
FERNANDO LUIZ CLAUDINO DE OLIVEIRA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDO LUIZ CLAUDINO DE OLIVEIRA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LUIZ DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO LUIZ DE MEDEIROS E NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDO LUIZ WESTPHAL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO MACHADO DE OLIVEIRA JUNQUEIRA N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO MACHADO DE OLIVEIRA JUNQUEIRA N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FERNANDO MANFIO RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO MARCOS NUNES TEIXEIRA FONSECA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO MARCULINO ANSELME ALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO MARTINS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDO MARTINS FERREIRA JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDO MAURO PASKAKULIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO MESQUITA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDO MITSUO YONAMINE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FERNANDO MITSUO YONAMINE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FERNANDO MOREIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDO MORENO TOFANINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                          438 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 497 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
              Creditor Name                         Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION -
FERNANDO MOURA FELIX                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FERNANDO NABUCO DO NASCIMENTO            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
FERNANDO NILSO PADILHA BRANDAO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO OHM ABREU DE SA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO OLYNTHO BELTRAO CASTILHO NETO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
FERNANDO PACHECO MACHADO DIAS            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO PANAZZOLO BALDASSO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO PENHA NAKAZONE                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO PEREIRA BHERING                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO PERIOTTO                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO PERIOTTO                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO PINTO FERRET                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO PINTO FERRET                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO PINTO FERRET                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO POMAROLI DE OLIVEIRA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO PRADO FRANCO                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO PRADOS LIMA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
FERNANDO QUEIROGA RODRIGUES              AVENIDA PAULISTA 420                                         RONDONOPOLIS                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $312.41
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
FERNANDO R. DE SOUSA & CIA LTDA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FERNANDO RAFAEL SOUZA ALMECO             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO RAMON MACHADO DE ANDRADE        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO REZENDE KOROTH                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO REZENDE TRIBONI                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO ROBERTO BOTTEGA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FERNANDO ROBERTO BOTTEGA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO ROBERTO BOTTEGA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
FERNANDO ROCHA GUIMARAES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FERNANDO RODRIGO BONACHELA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FERNANDO RODRIGUES DA ROSA POTRICH       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                              439 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 498 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO RODRIGUES DUARTE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO RODRIGUES DUARTE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO RODRIGUES LEITE                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO RODRIGUES PAPA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO RODRIGUES PAPA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO RODRIGUES PERES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO RONQUETE DE ALMEIDA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO RUFINO DA SILVA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO RUI DA SILVA FIGUEIREDO         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO SANTANA MOUTA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO SANTINI VEDOVATI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO SANTINI VEDOVATI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO SANTOS MAIA                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO SIMOES CASAGRANDE               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO SIQUEIRA BOA MORTE              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO SPIGOLON                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
FERNANDO STORCHI                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                              $98.60
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FERNANDO TADEU TORQUETTI RODRIGUES       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO TEODORO DE BRITO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO TIERNO TORRANO                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FERNANDO TORRES DE SOUSA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FERNANDO WESLWI DE OLIVEIRA SILVSA       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
FERSI BRINDES COMERCIO E PROMOCOES       R BENTO BARROSO PEREIRA 17. 17                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $919.49
FERTIMPORT SA                            PRACA GUILHERME ARALHE 20                                              SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $84.15
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FF TRANSPORTES LTDA ME                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
FF TRANSPORTES LTDA ME                   R RUI BARBOSA 446. 446                                                 SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,914.45
                                                                                                                                                                                                     PENDING LITIGATION -
FHELLYPE DE SOUZA RIOS                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
FIDEICOMISO 62550/2011                   MANUEL ERRAZQUÍN 2370                                                  MONTEVIDEO                              11700        URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                             $6,128.00
FIDEICOMISO OPAIN S.A...                 CARRERA 9 NO. 72-21 PISO 9.                                            BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
FIDEICOMISO PA OPAIN S.A.                AVENIDA EL DORADO 113 85                                               BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                     PENDING LITIGATION -
FIDEL CASTRO DONIS                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FIGUEIRA E FIGUEIREDO COMUNICACAO LTDA                                                                                                                                                               LITIGATION - FLIGHT
EPP                                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FILADELFO LUIZ DA COSTA JUNIOR           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FILADELFO LUIZ DA COSTA JUNIOR           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                        440 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 499 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION -
FILEMON TEOFILO SILVA JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE ALVES DIAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE AMORIM DE OLIVEIRA E SOUSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE AQUINO PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE ASFORA RABELO LEITE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE BRAGA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE BRAGA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE DA CUNHA DE FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE DE ARAUJO CAMELLO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FILIPE DUARTE DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE FARIAS CORREIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE JOSE DE JESUS RIBEIRO LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE JOSE DE JESUS RIBEIRO LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE MACIEL PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
FILIPE MENEZES ROSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE PASSOS GARCIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FILIPE PEREIRA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE PEREIRA MARIOTTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE PEREIRA MARIOTTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE RABELO TELES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FILIPE RIBEIRO RODRIGUEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
FILIPE RODRIGUES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE SOUZA RINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE SOUZA RINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE SOUZA RINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE SOUZA RINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE TAVOLARI RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE TAVOLARI RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
FILIPE VINICIUS CAMPOS GARCIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
FILIPE VINICIUS DA SILVA LOPES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   441 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 500 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                 Creditor Name                           Address1           Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FILIPE VINICIUS DA SILVA LOPES               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
FILIPE VINICIUS DA SILVA LOPES               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FILIPI CASTELLANO FUNARI                     N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FILIPI GUIDI SANTANA                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FILIPPE DA MATA SOUZA DE LIMA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FILIPY RUIZ DE FALCO                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FILLIPE MARCHIORI DE OLIVEIRA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
FILYPE UTSCH MILHOMEM                        N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
FILYPE UTSCH MILHOMEM                        N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATION
FINANCEIRA ITAÚ CBD S.A - CRÉDITO,           RUA ALFREDO EGYDIO DE SOUZA                                                                                                                               UNDER FREQUENT FLYER
FINANCIAMENTO E INVESTIMENTO                 ARANHA, Nº 100 , 9º ANDAR                                            SAO PAULO               SP              04344-902    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
FINNAIR                                      RAHTITIE 1                                                                                                   1053         FINLAND           VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
FIRE PLASTICOS LTDA EPP                      R ALGER 226. 226                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $380.14
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
FIRST CLASS PASSAGENS E TURISMO LTDA         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FIRST CLASS PASSAGENS E TURISMO LTDA         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                             RUA DOUTOR MIGUEL GUIMARAES
FIRST SECURE SOLUCOES EM INFORM LTD          231                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $50,148.95
                                                                                                                                                                                                       PENDING LITIGATION -
FISCHER SANTOS                               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FISE FECHOPLAST INDUSTRIA DE SISTEMAS PARA                                                                                                                                                             LITIGATION - BOARDING
ESQUADRIAS LTDA                              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
FIT PLAST AUTO ADESIVOS LTDA EPP             R ALTO DO PARAGUAI 112. 112                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,577.69
FITLOG FORMULA INTEGRADA DE TRANSPO          EST PIMENTAS SAO MIGUEL 1499                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,641.42
FLAGLER 4100 PROPERTY LLC                    782 NW LE JEUNE RD STE 205                                           MIAMI                   FL              33126-5545                     VARIOUS       ACCOUNTS PAYABLE                                                                         $80,279.10
                                             ROD GOVERNADOR MARIO COVAS
FLAMIN MINERACAO LTDA                        JUNI S/N                                                             LINDOIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,927.95
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FLANICIA DIAS GOMES                          N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
FLATIRONS SOLUTION, INC                      17671 COWAN STE 200                                                  IRVINE                  CA              92614-6078                     VARIOUS       ACCOUNTS PAYABLE                                                                         $48,996.57
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FLAVIA ABREU RIBEIRO                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FLAVIA ALMEIDA PORTO                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FLAVIA AMERICANO BITTENCOURT RORIZ FLEURY N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FLAVIA AMERICANO BITTENCOURT RORIZ FLEURY N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FLAVIA APARECIDA DA SILVA TREVISAN           N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
FLAVIA APARECIDA MENEGHEL                    N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FLAVIA ARLANE PINTO                          N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FLAVIA BARBOSA DO VALE BARCELLOS             N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
FLAVIA BARIFOUSE ESTEVES                     N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - SPECIAL
FLAVIA BASSAN                                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN




                                                                                                                            442 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 501 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA BONALUME CAMPELLO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA BONALUME CAMPELLO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA BORGES DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA BRANDAO RAMALHO DE BRITO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA CARLOS EBRAHIM                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA CHAGAS FIGUEIRAL NOGUEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA COSTA PAIXAO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA COURA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA COURA GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA CRISTIANE RODRIGUES OS REIS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA CRISTINA ALVES DE ASSIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA CRISTINA DA FONSECA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA CRISTINA GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA DA SILVA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA DALCIN MACHADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA DANIGNO DE PAULA LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
FLAVIA DE JESUS DAMIAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA DE JESUS LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA DE SOUZA FERNANDES LEAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
FLAVIA DIAS GONCALVES COSENDEY          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
FLAVIA FEDERICE MONCON                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
FLAVIA FERNANDA ROSEMBERG LAUKENICKAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA FERON SOARES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA FERREIRA DE OLIVEIRA FERNANDES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA GERMANNA CAVALCANTI MUNIZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
FLAVIA GOBBI LORENSI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA GODOI DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA GUEDES PINTO SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
FLAVIA GUIMARAES VIANA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
FLAVIA HLATIKI OVCAR                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       443 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 502 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA JESUS JARDIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA JESUS JARDIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA JESUS JARDIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA JOSIANE DOS SANTOS MATTAR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIA LOPES CALHEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA LOPES CALHEIROS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA LOPES CALHEIROS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA MACHADO DE SOUZA GUIMARAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
FLAVIA MARIA DE SOUZA MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIA MARIA DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIA MARIA JOSE BOVOLIN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIA MARIA JOSE BOVOLIN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA MARIA QUEIROZ RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
FLAVIA MELO DE SOUZA MENDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA OLIVEIRA LEITE DE SA SUCH         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLÁVIA OLIVEIRA LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIA OLIVEIRA RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA PACHECO TRAMUJAS DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA PEREIRA DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIA PEREIRA DE CAMARGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIA PINTO DE ALVARENGA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
FLAVIA PRISCILA DE FREITAS FERNANDO DE                                                                                                                                               PENDING LITIGATION - CIVIL
OLIVEIRA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIA REGINA BERNARDO DE LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIA RENATA ALDRIGHI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA RIBEIRO MARTINS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA RIGHI GUZELLA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA RUBIA MARQUES DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIA SEZINI MORGADO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA TIROLLE CONDESSA CAPRARO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA TRONCOSO RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        444 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 503 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA WIZIACK AJAME DE QUEIROZ MONTEIRO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIA XAVIER GONCALVES LANA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIA ZENI COELHO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
FLAVIANA BRITO DE MIRANDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIANA MARIA DOS SANTOS VIRGINIO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIANA MARIA MARQUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
FLAVIANA PEREIRA CARNEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIANE DOS SANTOS SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIANNY DE JESUS SANTOS RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIANO PASCINI MONTEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO ALEXANDRE DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO ALEXANDRE MARTINS BERTIN          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIO ALMEIDA VERSANNIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIO ALVES DE PAIVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FLAVIO ALVES DE PAIVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIO ANTONIO BORGES RIBEIRO ALMEIDA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIO APARECIDO GOUVEIA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIO APARECIDO GOUVEIA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO ARAUJO DE RESENDE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO ARAUJO RODRIGUES TORRES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO ARLEM ALVES VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIO BATISTA DOS SANTOS SERGIO PERIN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO BATISTA FUZARI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO BATISTA FUZARI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLAVIO BRITO DA ROCHA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FLAVIO CARVALHO LUZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
FLAVIO CERRI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIO CESAR MARTINS DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FLAVIO CESAR MARTINS DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                        445 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 504 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLAVIO CHEIM JORGE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLAVIO CHEIM JORGE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO CORREA CESAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DA CONCEICAO CANEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DA CONCEICAO CANEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DA CONCEICAO CANEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DA CONCEICAO CANEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLAVIO DA SILVA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DE ALMEIDA LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLAVIO DE LUCENA CALADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DE MATOS SERGIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DE PAULA FREITAS FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DE SALES ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DE SOUSA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DIAS DE BRITO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DIOGO LUZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FLAVIO DOS SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DOS SANTOS MENEZES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DOS SANTOS MENEZES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DOS SANTOS MENEZES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DUTRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DUTRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO DUTRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO EDUARDO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLÁVIO FERREIRA CASSILHAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO FERREIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
FLAVIO FERREIRA MENDONCA TARRAF                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $53.15
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO GADELHA DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
FLAVIO GENZANI BURRI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLAVIO GILBERTO HAESBAERT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
FLAVIO GILBERTO HAESBAERT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
FLAVIO GOMES BRUNELLI DE SANT ANNA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    446 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 505 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                 Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO GOMES REIS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO GONCALVES HENRIQUE DE SOUZA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO GONCALVES TOLEDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO HADID FEFERMAN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO HENRIQUE AIRES PINTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO HENRIQUE AIRES PINTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
FLAVIO HENRIQUE DE PAULA SACRAMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO HENRIQUE MOREIRA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO HENRIQUE MOREIRA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO HENRIQUE NERI REIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO HENRIQUE SIQUEIRA CAMPOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO IZE JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO JERONIMO SOARES CAETANO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO JOSE AGUZZOLI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO JOSE MAIA BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO JOSE VIEIRA BRAIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO LECORNY DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO LUIS ZANDONAI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO LUIZ DEL ARCO GEROMINI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO MACIEL LEAL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO MARCIO SILVA ALCAFOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO MARCIO SILVA ALCAFOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO MARCOS NOTINI DE CASTRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO MARIANO DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO MAROZZI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO MENDONCA BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO MIRANDA MAIA NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO NAOKI OKADA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
FLAVIO NASCIMENTO ALENCAR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO NOZAKI COELHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
FLAVIO NUNES LINS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
FLAVIO OLIVEIRA DE JESUS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     447 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 506 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLAVIO PAOLIELLO                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLAVIO RICARDO SILVA DE CASTRO          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO RICARDO SIMEAO XAVIER            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
FLAVIO ROCHA                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
FLAVIO ROCHA                            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO RODRIGUES MANSUR                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO SANTILI DE OLIVEIRA CASTRO       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
FLAVIO SANTOS DE OLIVEIRA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO SERGIO DA COSTA PEREIRA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO SERGIO DA COSTA PEREIRA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO SERGIO DE SOUZA PONTES FILHO     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO SOARES CRELIER                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLAVIO SOBRAL DA SILVEIRA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLAVIO SOTELO PIMENTEL                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLAVIO TAVARES FERNANDES                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLAVIO TAVARES FERNANDES JUNIOR         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FLAVIO TAVARES SENA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLAVIO VICTOR BARROS VIEIRA PAULO       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLEMEG DE OLIVEIRA AMORIM               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
FLEX GESTAO DE RELACIONAMENTOS S.A.     AV BRIGADEIRO FARIA LIMA 1903                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $19,710.79
FLEX GESTAO DE RELACIONAMENTOS S.A.     AV BRIGADEIRO FARIA LIMA 1903                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,057.22
FLEXDATA TECN COM COMPUT LTDA ME        RUA CARDOSO DE ALMEIDA 60. 60                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $98.82
FLEXLEAN FABR MAQ ESPECIAIS EIRELI?     RUA MAESTRO CARLOS FRANK 86                                           CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,298.39
                                        RUA DEZOITO DE NOVEMBRO 800.
FLIGHT ESCOLA DE AVIACAO CIVIL LTDA     800                                                                   PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $736.50
FLIGHT SERVICES & SYSTEMS               5005 ROCKSIDE ROAD SUITE 940                                          CLEVELAND             OH                44131                          VARIOUS       ACCOUNTS PAYABLE                                                                             $6,985.45
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLOR DE MARIA DIAS DOS SANTOS RIBEIRO   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLOR DE MARIA DIAS DOS SANTOS RIBEIRO   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLORA ARAUJO ULISSES                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FLORA DE BARROS BRAGA                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLORENCIA CHIPANA OCSA DE MEDEIROS      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FLORENCIA CHIPANA OCSA DE MEDEIROS      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                   UNKNOWN
FLORIANO CAFE E RESTAURANTE LTDA EP     R BARAO DE MAUA 450                                                   GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,169.57
FLORIANOPOLIS AIRPORT RESTAURANTES                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                              $524.97
FLORIDA DEPARTMENT OF REVENUE           5050 W TENNESSEE ST                                                   TALLAHASSEE           FL                32399-0100                     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED




                                                                                                                      448 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 507 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                  Creditor Name                     Address1              Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FLORISMAR RIBEIRO CAMPELO                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FLORISVALDO DA CUNHA                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
FLUTROL COMERCIO E CONTROLE DE FLUI      AV SANTO ALBANO 170. 170                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $46,417.58
                                                                                                                                                                                                     EXTERNAL AIRCRAFT LEASE
FLYAFI 1 S.R.L.                          VIA OLONA, 20123                                                       MILAN                                                ITALY            9/22/2008      (SPV); MSN 37665              X            X                                             UNKNOWN
                                                                                                                                                                                                     EXTERNAL AIRCRAFT LEASE
FLYAFI 2 S.R.L.                          VIA OLONA, 20123                                                       MILAN                                                ITALY            12/3/2008      (SPV); MSN 37666              X            X                                             UNKNOWN
                                                                                                                                                                                                     EXTERNAL AIRCRAFT LEASE
FLYAFI 3 S.R.L.                          VIA OLONA, 20123                                                       MILAN                                                ITALY            12/10/2008     (SPV); MSN 37667              X            X                                             UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
FLYBE                                                                                                                                                                                  VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                         EMIRATES GROUP HEADQUARTERS,                                                                                                UNITED ARAB                     UNDER CRITICAL AIRLINE
FLYDUBAI                                 PO BOX 686, EKE CENTRE                                                 DUBAI                                                EMIRATES          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FOCO INTERNATIONAL SOLUTIONS LTDA - ME   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
FOCO SERVICOS DE TELECOM EIRELI EPP      R IRMA PIA 422. 422                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $318.10
FONTE SERVICOS GERAIS LTDA ME            R MARECHAL RONDON 95                                                   MARABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $348.04
FOOD PATAGONIA S.A.                      ALBARINO 3543 CAPITAL FEDERAL                                          BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $354.63
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FORBB BRASIL IMPORTADORA LTDA EPP        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FORBB BRASIL IMPORTADORA LTDA EPP        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FOREVER OPERADORA DE TURISMO LTDA        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FORLAND OLIVEIRA SILVA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
FORNECEDORA-MAQUINAS E EQUIPAMENTOS      AV FREI CIRILO 2524. 2524                                              FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,567.72
FORT BLIND COM DE PECAS E MAN EIREL      RUA PARAISO 617. 617                                                   DUQUE DE CAXIAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,633.60
                                         AVENIDA VISCONDE RIO BRANCO
FORTALEZA RETIFICA MOTORES E SERV L      6073                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,995.92
                                         AVENIDA LAURO VIEIRA CHAVES 14
FORTALEZA SERVICOS DE BORDO LTDA         1410                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $334,972.34
                                         AVENIDA SATURNINO DE BRITO
FOUR TOWERS HOTELS LTDA                  1327                                                                   VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $65.25
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FOX ALFA TURISMO LTDA. ME                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FOX CHARLIE TURISMO LTDA. EPP            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
FOX COM DE PECAS E EQUIP IND LTDA M      AVENIDA GETULIO VARGAS 1900                                            SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $274.17
                                         SAI SUL QUADRA 04C BLOCO D SOB
FOX ENGENHARIA E CONSULTORIA LTDA        37                                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,286.57
FR ENGENHARIA LTDA                       AV 53 1450                                                             RIO CLARO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $331.71
                                                                                                                                                                                                     PENDING LITIGATION -
FRAILSON OLIVEIRA BEZERRA                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCELE DE PAULI                        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FRANCELINO RODRIGUES DE LIMA             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCELISE PAULA DE FARIA RIBEIRO        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCESCA AMORIM GARCIA                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCESCA VALDMAN LECHTMANN              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCHESCCO MOZART                       N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCIANA DA SILVA                       N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
FRANCIANE DO NASCIMENTO FERREIRA         N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
FRANCIANE MARCHEZI CAMPOREZ              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                          449 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 508 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                 Creditor Name                       Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
FRANCIANE MARCHEZI CAMPOREZ               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIANE ZANATTA BENEDETTI BATTISTELLO   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIANNE FERREIRA E RIBEIRO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIANNE FERREIRA E RIBEIRO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
FRANCICA E YABUKI SC LTDA ME              RUA DOM PEDRO II 573. 573                                         SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,263.33
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCICLEY R MIRANDA                      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
FRANCIE MARIE BRAGA D AVILA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE AMARAL                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELE BARATTO                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE CRISTINA CERVI                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE DANTAS ANDRADE                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE DANTAS ANDRADE                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
FRANCIELE DURAES COSTA                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,095.60
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELE NATALINO DE SOUZA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE OLIVEIRA GUIMARAES MAFRA        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE REIMANN                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELE REIMANN                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELE RODRIGUES WAIANDT               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELE RODRIGUES WAIANDT               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELE TAIS                            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELEN OLIVEIRA DA SILVA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELI FANIN MENEGAZZO                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELI FREITAS DA SILVA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FRANCIELLE ANTUNES DA ROSA MACHADO        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELLI FERREIRA CAMARINI              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
FRANCIELTON SILVESTRE DA SILVA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIELY APARECIDA RODRIGUES LEITE       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIENE GESSI DE LIMA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
FRANCIGLEIDSON TEIXEIRA OLIVEIRA          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    450 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 509 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCILDA SOUSA DO NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCILEIA DE SOUSA SILVA MARTINS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCILEIDE BARROS FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCILENE BANDEIRA DE CARVALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FRANCILENE MARCANO CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCILENE MOREIRA PECANHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCILENE ROBERTA DE BARROS RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCIMAR BATISTA VALE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
FRANCIMAR FERNANDES PIMENTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCIMARA SARAIVA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCIMARY COELHO DE MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FRANCIMIR MOURA CHAVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINALDA PEREIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCINALDO ALVES PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINE CASTRO NUNES DA CUNHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCINE DEZIDERIO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCINE KOEHLER SANSON FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINE LOUISE ZINGANO NUNES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINE MARLEN DIETER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
FRANCINE MARLEN DIETER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
FRANCINE MENEGHETTI ROCHA                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                           $684.03
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FRANCINE MIORELLI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCINE ROSA DOS ANJOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCINE SOUZA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCINEI MARQUES MARCELINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINERLE DA SILVA MESQUITA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCINETE ALVES PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINETE DE JESUS SOUSA RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCINEUDA ARAUJO OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCINILTON RODRIGUES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCINNY FREDERICO PRATES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        451 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 510 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCIS ANDREI SCHNEIDER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCIS EDUARDO BRANQUINHO DE ALMEIDA                                                                                                                                                  LITIGATION - FLIGHT
LIRA                                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCIS GALDINE RIBEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
FRANCIS GOULART HOFMEIER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCIS ROMERO DE MOURA ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCIS WILLER ROCHA E REZENDE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISBENIA AMANCIO SILVA MENDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA ALCIVANIA DE MELO SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA ALVES ALVARENGA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA ALVES CORTES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA AMARAL MONTEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA ARITA DE ARAUJO MARQUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCA CLEIDE RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA DA CONCEICAO FREIRE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
FRANCISCA DAS CHAGAS MESQUITA                                                                                                                                                          PENDING LITIGATION -
SALVATIERRA                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA DE LOURDES SOUZA LOURO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA DEBORA SOUSA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA DIVA LIMA ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA DOS SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA FRANCENILDA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA FRANCILEIDE ALVES OLIVEIRA DE                                                                                                                                                LITIGATION - TICKET /
PAULA                                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
FRANCISCA FRANCINETE MENDES                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $15.41
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCA GENICE PEREIRA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCA IRIS DOS SANTOS REIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
FRANCISCA L DE OLIVEIRA ME                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $701.87
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCA LENILDA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA LUCIA FIDELIS DA SILVA BEZERRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCA LUCIANA DE MATOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCA LUCIENE PEREIRA ALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCA MANACESIA SOARES MOREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          452 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 511 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA MARIA DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FRANCISCA MARIA DE SOUSA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
FRANCISCA MARIA SOUSA MAIA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA MEIRE DA SILVA REIS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA MENEZES DE OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA NEUSI PONTALDI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA OLIVEIRA BARBOSA DA SILVA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
FRANCISCA PAULA PEREIRA DA SILVA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA PEREIRA DE ARRUDA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA PEREIRA DE ARRUDA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA RAFAELA HOLANDA OLIVEIRA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA ROSA GUERREIRO MILEO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA SAMPAIO MOURA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA SAMPAIO MOURA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCA VIRGOLINA DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCA WELBANEIDE LUNA DE ARAUJO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCA ZILMAR DE SOUZA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCA ZIMMER FLORES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO ADERALDO DA SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO AIRTON DA SILVA JUNIOR        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO ALBERTO DOS REIS SALUSTIANO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO ALEXANDRE DE CARVALHO OLIVEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO ALEXANDRE LOURENCO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO ALUCIANO DA SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO ALVES DE SOUZA NETO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO ANDRE DE OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCISCO ANDRE OLIVEIRA ANDRADE        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCISCO ANTONIO ALVES MOURA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO ANTONIO MALDONADO SANT´ANNA N/A                                                       N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCISCO ANTONIO REBOUCAS LIMA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO APARECIDO OLIVEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        453 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 512 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                         Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO ARAUJO DA SILVA JUNIOR         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO ARAUJO DA SILVA JUNIOR         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
FRANCISCO ARCELINO FILOMENO CALADO       N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO ASSIS DA SILVA                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO AUGUSTO DA SILVA SANCHES       N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO AVELAR PAZ RIBEIRO             N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO BARBOSA LHAMAS                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO BARROS NETO                    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FRANCISCO BARROSO VIANA                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO BENICIO PONTES NETO            N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO BENICIO PONTES NETO            N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FRANCISCO BETTINI DE SOUZA               N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CARLILTON MORAIS DE QUEIROZ    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CARLILTON MORAIS DE QUEIROZ    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CARLOS AVANSI                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CARLOS DAMASCENO               N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CARLOS DE CARVALHO             N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CARLOS ESPINDOLA GONZALEZ      N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CARLOS GOMES DA SILVA          N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CARLOS GONCALVES AMADOR FILHO N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CARLOS NASCIMENTO GUEDES FILHO N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
FRANCISCO CARLOS OLIVEIRA MORAIS         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
FRANCISCO CARLOS PEREIRA DE CASTRO       N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
FRANCISCO CARLOS SILVA MANUTENCAO M      R CALIXTO 237. 237                                           MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,710.12
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CAVALCANTE DE AMORIM           N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CELIO CALISTO DE LIMA          N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CIAMPI                         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CLAYTON SOARES DO NASCIMENTO   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO CONEJERO PEREZ                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
FRANCISCO CORREA DE MELO JUNIOR          N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
FRANCISCO CRISTIANO KUCHENBECKER         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO DA GUIA DOS SANTOS SILVA       N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
FRANCISCO DA SILVA LIMA                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                               454 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 513 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                         Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DA SILVA MENDES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DANTAS JUNIOR                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DAS CHAGAS FROTA DA SOLIDADE    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DAS CHAGAS MACHADO NETO         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DAS CHAGAS MOURA SOUZA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
FRANCISCO DAS CHAGAS RUFINO DE SOUSA      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
FRANCISCO DE A ROCHA ME                   AV DO RIO BONITO 2086. 2086                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $88.51
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DE AMORIM MELO                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DE ASSIS ALVES LIGEIRO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DE ASSIS BARROS                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
FRANCISCO DE ASSIS BESSA XAVIER           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DE ASSIS BEZERRA LOPES          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DE ASSIS DA SILVA ALCANTARA     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - PROMOTIONS /
FRANCISCO DE ASSIS DE SOUZA FILHO         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DE ASSIS DINIZ BRAGA            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - SPECIAL
FRANCISCO DE ASSIS DO NASCIMENTO JUNIOR   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
FRANCISCO DE ASSIS NASCIMENTO JUNIOR      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - SPECIAL
FRANCISCO DE ASSIS NASCIMENTO JUNIOR      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
FRANCISCO DE ASSIS SOBREIRA JUNIOR        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO DE JESUS SOUZA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DE MELO                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DE PAULO COELHO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DE PAULO COELHO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DIONISIO ALPENDRE DOS SANTOS    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO DONIZETE DE OLIVEIRA            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO EDGLEI SOUSA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO EDGLEI SOUSA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO EDIVANDO SABOIA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
FRANCISCO EDUARDO FERREIRA LEITE          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO EDUARDO RAMOS DA SILVA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
FRANCISCO EDUARDO SOUSA SOARES            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
FRANCISCO EDUARDO WILMAN                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                                      455 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 514 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO EDVANDES LIMA ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
FRANCISCO ELITON DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
FRANCISCO ERIMAR DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
FRANCISCO ERINALDO SANTOS DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
FRANCISCO ERMELINDO ALVES DINIZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO FABIO CARNEIRO LEAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO FARIA DO AMARAL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO FARIA DO AMARAL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO FERNANDES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO FERNANDES DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
FRANCISCO FIRMINO SANTOS MESQUITA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO FIRMO BARRETO DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO FLAUZINO FRANCO NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO FRANCICLEUDO RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
FRANCISCO FREDERICO NETO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO GALVAO DOS REIS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO GALVAO DOS REIS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO GENUINO DOURADO NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO GLEIDSON DE AZEVEDO GONCALVES N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO GLEIVIO BRASILEIRO DE SOUSADEF.                                                                                                                                               LITIGATION - TICKET /
PUBLICO                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
FRANCISCO GOMES LEAL                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
FRANCISCO HEBERT COSTA SANTA RITA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO HELIOMAR DE MACEDO JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO HELIOMAR DE MACEDO JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
FRANCISCO HERMES PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO HONORATO DE MOURA GOMES                                                                                                                                                       LITIGATION - FLIGHT
FERREIRA                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
FRANCISCO ILDO DOS SANTOS FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANCISCO JOSÃ‰ CELESTINO SARAIVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
FRANCISCO JOSE ALVES RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           456 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 515 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO JOSE CARCHEDI LUCCAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCO JOSE COSTA PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCO JOSE CREDIDIO MURA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCO JOSE CREDIDIO MURA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO JOSE DE ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FRANCISCO JOSE PLATANIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO JOSÉ QUARESMA DE FIGUEIREDO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO JOSÉ QUINDERE FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO JOSE TEIXEIRA VERAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCO JUAREZ VIEIRA CHAGAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO JUNIOR FERREIRA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO LAUDIANO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO LELIS TAVARES ORDONES LEMOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
FRANCISCO LOPES RODRIGUES JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO LUCIO PONTES FEIJAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO LUCIO PONTES FEIJAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCO MAGRISON MARTINS DE LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO MARCONDES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO MARQUES DO CARMO MELO JUNIOR N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO MARQUES LISBOA MOREIRA DA                                                                                                                                                    LITIGATION - FLIGHT
ROCHA                                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO MATEUS LIMA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
FRANCISCO MATHEUS BARBOSA BEZERRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO MAURO FERREIRA LIBERATO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCO MEDEIROS FERREIRA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO MORAIS FREIRE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCO MOREIRA DO CARMO NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO NILSON OLIVEIRA DE CASTRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
FRANCISCO NOGUEIRA FERNANDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO NORBERTO FERNANDEZ SEGURA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
FRANCISCO OSELIO DE JESUS ALMEIDA MACIEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO OTAVIO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
FRANCISCO OTAVIO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          457 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 516 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PADILHA ABRANTES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PADILHA ABRANTES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PARAISO RIBEIRO DE PAIVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCISCO PAULA DOS SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PAULO SERPA VIRINO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PAULO SERPA VIRINO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO PEREIRA CAVALCANTE            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO PEREIRA DE QUEIROZ            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PEREIRA DO NASCIMENTO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO PEREIRA FILHO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO PETRARCA BELEM GOMES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
FRANCISCO PETRI DE OLIVEIRA PINHEIRO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO PIMENTA TREVISAN              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO PINTO JUNIOR                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCISCO PIRES DE MENDONCA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO RAFAEL FEITOZA PEREIRA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO RAFAEL FERREIRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO RAFAEL FERREIRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO RAFAEL GONCALVES SOUSA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO REBELO FONTENELE              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO REBELO FONTENELE              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO RENATO PINHEIRO DA SILVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
FRANCISCO RIBEIRO LOURENCO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO RICARDO PEREIRA DE SOUZA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
FRANCISCO ROBERVAN SOUSA SILVA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO ROBSON CHAGAS DE SOUSA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
FRANCISCO ROCHA HOLANDA CAVALCANTI FILHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
FRANCISCO RODRIGUES DA COSTA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
FRANCISCO RODRIGUES DA PAZ              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        458 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 517 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FRANCISCO RODRIGUES MATHEUS FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FRANCISCO SANTOS DE FARIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISCO SERGIO KARDSON MARTINS LIMA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISCO TAYWAN RAMIRES MENDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISCO THIAGO PINHEIRO LEITAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISCO TIBERIO DE ALENCAR MOREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISCO VAGNER DOS SANTOS SALES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
FRANCISCO VANDERCLÃƑÆ’Ã…Â RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FRANCISCO VIANA DE SOUSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FRANCISCO VIANA DE SOUSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
FRANCISCO VILLANOVA FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FRANCISCO VITORINO DE PONTES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISCO WELLIDON SARAIVA DOS REIS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FRANCISCO WELTON DEMETRIO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
FRANCISCO WILKIE REBOUCAS CHAGAS JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FRANCISCO WILLIAM DE OLIVEIRA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISMARA DE SOUSA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCISNALDO GONCALVES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FRANCISNALDO JOSE BARROS DE LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCIVALDO SILVA DE PAIVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
FRANCKINALDA LOPES DE SAMPAIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCKLY VALENCA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FRANCO ANDERSON DO CARMO SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCO ANDRE BERETA JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCO DE CASTRO CONCEICAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FRANCYELLEN DAYANE BORDON SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
FRANCYNE LARISSA QUINTANILHA COUTINHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
FRANCYNE MATOS CALHEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FRANK AGUIAR DE SOUZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
FRANK AGUIAR DE SOUZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         459 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 518 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                           Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
FRANK BARBOSA DE CAMPOS                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANK MAIA POTIGUAR                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
FRANK SAMPAIO DA SILVA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
FRANKLIM DE OLIVEIRA ARAUJO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FRANKLIM SOARES RODRIGUES                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLIN BARROS LEAL                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
FRANKLIN CAMILO LIMA DOS SANTOS             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLIN DA SILVA OLIVEIRA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLIN DA SILVA OLIVEIRA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLIN FARIAS E SILVA NETO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLIN FARIAS E SILVA NETO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FRANKLIN LOBATO PRADO                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FRANKLIN PEIXOTO GONCALVES                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FRANKLIN RIBEIRO NOGUEIRA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLIN ROBERTO MONTEIRO DA SILVA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - BOARDING
FRANKLIN VALERIO MOTA PEREIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANKLYN ROSEVERTHE VERAS DA SILVA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                            RUA SIDÔNIO RONDON DE MORAIS
FRANKSON PEREIRA BARBOSA 9052743711         09.                                                                    VARZEA GRANDE                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $288.33
                                                                                                                                                                                                        PENDING LITIGATION -
FRANTHESCO NICCOLAS BERTOTE GUARDA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRANZ HECHER SOARES                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
FRAPORT AG                                  FLUGHAFEN FRANKFURT                                                                                                                           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
FRAPORT BRASIL S.A AEROPORTO DE FORTALEZA                                                                                                                                                               PENDING LITIGATION - CIVIL
(“FORTALEZA AIRPORT”)                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
FRAPORT BRASIL S.A. AEROPORTO DE PORTO                                                                                                                                                                  PENDING LITIGATION - CIVIL
ALEGRE                                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
FRAPORT BRASIL SA AEROP DE PORTO AL         AVENIDA SEVERO DULLIUS 90010.                                          PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                            AVENIDA SENADOR CARLOS JEREISS
FRAPORT BRASIL SA AEROPORTO DE FORT         3000                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRAZAO SERGIO CAIXETA GOMES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FRED FIGUEIREDO CESAR                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FRÉDÉRIC PAUL CONAN                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FREDERICO ANDRADE DE LIMA SOUZA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
FREDERICO AUGUSTO AGANETTI OLIVEIRA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FREDERICO AUGUSTO PIRES ZELAYA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
FREDERICO AUGUSTUS DA COSTA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN




                                                                                                                           460 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 519 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                              Date Debt was
                  Creditor Name                  Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO CARVALHO DE REZENDE        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO CESAR ALVES CALACA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO CESAR ALVES CALACA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
FREDERICO CEVITHEREZA PAIVA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO DIVINO BATISTA MENDES      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO LUIZ DE FREITAS JUNIOR     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO LUIZ RIGONI E SILVA        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO MARINHO BATISTA E SILVA    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO MARINHO BATISTA E SILVA    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO MELO AZEVEDO               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO OZANAM RAMOS NETO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO OZANAM RAMOS NETO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO PEREIRA DE OLIVEIRA        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
FREDERICO PEREIRA MENDES MOTTA       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO PETTER                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO POMPEO PARREIRA            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO ROMANO DE GOUVEIA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO ROMANO DE GOUVEIA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO STEINER COSTA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FREDERICO TAVARES DE LANNA MACHADO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
FREDERICO TOLEDO MELO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
FREDERICO TOLEDO MELO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO VAZ COSTA HARTMANN         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
FREDERICO VAZ COSTA HARTMANN         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
FREDSON FERRAZ DOS SANTOS            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
FREDY MARIO RUIZ CASTILLO            JR CABANA                                                           LOS OLIVOS                                           PERU              VARIOUS       ACCOUNTS PAYABLE                                                                           $1,645.00
                                                                                                         COMODIN DE
FREE WAY S.R.L.                      CORDOBA NO. 1452                                                    ARGENTINA                                            ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $2,670.45
                                     LOT CHACARAS NOGUEIRA RUA A
FREITAS DIESEL COM DE PECAS E SERV   255 255                                                             SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $5,047.28
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - GENERAL
FRIDA BERNARDETE HENRICHS            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
FRIDA ZALADEK GIL                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                                 461 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 520 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                       Address1                    Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
FRIEDRICH CHRISTIAN GEORG BRUGGER      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                       AVENIDA JOSO ALVES DE OLIVEIRA
FROMM SISTEMAS DE EMBALAGENS LTDA      710                                                                           JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,493.50
FRONERI BR DISTR SORVETES CONGELADO    RUA GUILHERME DE ALMEIDA 147.                                                 TABOAO DA SERRA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $16,214.94
                                                                                                                     SAO JOSO DOS
FRONERI BR DISTRIB SORVETES LTDA       RUA SETE LAGOS 503.                                                           CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,764.76
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                       FRONTIER AIRLINES, 4545 AIRPORT                                                                                                                                    UNDER CRITICAL AIRLINE
FRONTIER AIRLINES                      WAY                                                                           DENVER                   CO             80239                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                       R SOLDADO ANTONIO CAETANO
FS JUNIOR COM E PREST SERV GRAFICOS    SOUZA 0 1                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,765.07
FUJI XEROX LTD                         8/F                             CITYPLAZA 3            14 TAIKOO WAN ROA      HONG KONG                                            HONG KONG         VARIOUS       ACCOUNTS PAYABLE                                                                           $232.74
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
FUJICOM COMERCIO DE MATERIAIS HOSPI    N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
FUJICOM COMERCIO DE MATERIAIS                                                                                                                                                                             PENDING LITIGATION - CIVIL
HOSPITALARES E IMPORACAO LTDA          N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
FULANO MARKETING E TECNOLOGIA LTDA.    RUA JOAO MOURA 1144                                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,255.26
FULL TIME LOGISTICA LTDA ME                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $28.93
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
FULLTIME                               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
FULVIO BERGAMO TREVIZAN                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                       RUA DOUTOR ALBERTO SEABRA
FUNDACAO CARLOS ALBERTO VANZOLINI      1256.                                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $738.39
                                       PC MARECHAL DO AR EDUARDO                                                     SAO JOSO DOS
FUNDACAO CASIMIRO MONTENEGRO FILHO     GOMES 50.                                                                     CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $147.78
FUNDAÇÃO MARECHAL ROBERTO TROMPOWSKY                                                                                                                                                                      PENDING LITIGATION - CIVIL
LEITÃO DE ALMEIDA                    N/A                                                                             N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
FUNDACAO PIO XII IRCAD BRAZIL          N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
FUNDO AEROVIARIO ANAC                  Q SCS QUADRA 9 S/N                                                            BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $51,739.99
                                       Q SAUS QUADRA 6 BLOCOS C E F E
FUNDO DE FISCALIZACAO TELECOMUNICAC    H 10                                                                          BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $537.75
FUNDO NACIONAL ANTIDROGAS - FUNAD      ESP DOS MIINISTERIOS           BLOCO T A 222                                  BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $372.68
                                       PC PRACA DOS TRES PODERES S/N.
FUNDO ROTATIVO DA CAMARA DOS DEPUTA    S/N                                                                           BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,933.49

FURLAN CONTROL ELETRICA E SERVICOS     R ANGELO ALADINO GRECCHI 93                                                   SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,100.60
                                       CARLOS PELLEGRINI 1023 PISO 12
FURLONG FOX S.A.                       BUEN                                                                          BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $9,190.38
G C B E SILVA ME                       AV CENTENARIO 1950. 1950                                                      TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $69.20
G DE O GOMES                                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $785.71
G&M TRANSFERS S.R.L.                   AV. PEDRO LURO 5600 MDQ.                                                      MAR DEL PLATA                                        ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                             $49.90
G20 EMPREENDIMENTOS E SOLU??ES LTDA    EST MOREIRA 141                                                               GRAMADO                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $358.74
G4S ENGENHARIA E SISTEMAS SA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $352.78
GA TELESIS LLC                         1850 NW 49TH ST                                                               FT LAUDERDALE            FL             33309                          VARIOUS       ACCOUNTS PAYABLE                                                                        $357,467.12
GABRIEL                                RUA PONTA PORA 455                                                            DOURADOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $164.22
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GABRIEL ALBERGARIA OLIVEIRA            N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GABRIEL ALBUQUERQUE SOUZA GOMES DE DEUS N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
GABRIEL ALMEIDA E SILVA GUIMARAES      N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GABRIEL ALVES DUTRA DE LIMA            N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GABRIEL AMARAL RIBEIRO                 N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GABRIEL ANDRADE DE SANTANA             N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GABRIEL ANTONIO DA SILVA               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GABRIEL ANTUNES ALVARES                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GABRIEL ANTUNES ALVARES                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                                462 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 521 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL ARAUJO ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL ARID ZEINUM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
GABRIEL BARCELOS DA SILVA E OUTROS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL BEZ BATTI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL BOAVISTA LAENDER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL BORGES VEADO DE ASSIS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL BOTELHO CORTELETTI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL BRAGA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL BRENTAN CAPOBIANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL CAMARGO CORREA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL CAMARGO CORREA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL CAMPOS DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL CAMPOS DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GABRIEL CARLOS CAGNACO MONTEIRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL CARLOS FRANCO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL CARVALHO SAAD                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GABRIEL CASTILHO GREGORIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL CAVASSIM                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL CHADS AZEREDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL CHOITI MARIUSSI TAKAHASHI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GABRIEL CLEBER ALBANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL CORDEIRO PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL COUTO GUARDIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL COUTO GUARDIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL CREMASCO SCARDINI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL DA CUNHA FREIRE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL DA CUNHA TEIXEIRA DE SOUZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL DA SILVA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIEL DA SILVA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIEL DANTAS GOMES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                    463 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 522 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL DE ALMEIDA ALVES CAMILO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL DE ALMEIDA NEGRAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DE CASTRO ALVARENGA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL DE CASTRO ALVARENGA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DE CASTRO MONTEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DE CASTRO MOREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL DE LEON MEIRELLES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DE MELLO DE ESPINDOLA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DE MELLO DE ESPINDOLA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL DE SOUZA BRUNO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL DE SOUZA CERVEIRA PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DEI TOS SALFER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DELONG MITTELBACH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DELONG MITTELBACH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DIAS DE AZEVEDO STUDZINSKI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
GABRIEL DO NASCIMENTO ANDRADE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIEL DO NASCIMENTO GARCEZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
GABRIEL DOMINGOS DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL DUARTE LEAL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIEL EMMANUEL FARIAS DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIEL FELIPE MUNIZ FERREIRA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
GABRIEL FERNANDES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL FERNANDES DE ANDRADE AYRES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL FERNANDES DE ANDRADE AYRES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIEL FERNANDO FARIAS DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GABRIEL FERNANDO GONCALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL FERREIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIEL FERREIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        464 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 523 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL FILIPI ESCRIBONI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL FILIPO SANTOS LUZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL FONSECA E SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL FREITAS DE AVIZ FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL GIANELLA MONDADORI ALVES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL GONCALVES DA ROSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL GONZAGA BRIGIDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL GROPP                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL HENRIQUE VERONA GOMES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL HIDD VASCONCELLOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL HILGENSTIELER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL HONORIO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL HUET BORGES DE ARRUDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL HUET BORGES DE ARRUDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL JOCA BAYMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL JOSE DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL LEMOS RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL LEONARDO MAIA DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL LIMA DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL LINARES SILVEIRA BATISTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL LOPES MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL LUCAS DE MELLO FROTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL LUCIO SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL LUIZ DA SILVA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
GABRIEL LUIZ DE CASTRO LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL MANNA MOREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL MARQUES GONCALVES DE LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MARTINS ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MELO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL MENEZES NUNES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                   465 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 524 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
GABRIEL MILHOMEM FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL MORAES DOS PASSOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL MORAES DOS PASSOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MOREIRA DA COSTA SARMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GABRIEL MOREIRA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MOREIRA SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MOREIRA SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL MOREIRA SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL MOREIRA SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MOREIRA SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL MOUTINHO DE MELO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MURILO MINUZZI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL MURILO MINUZZI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
GABRIEL NATHAN DE CASTRO AMORIM     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
GABRIEL NATHAN DE CASTRO AMORIM     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL NONNENMACHER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GABRIEL NUNES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL NUNES PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL OHANA MARQUES AZZINI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
GABRIEL PASSIG                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL PASSOS FERREIRA DE MELO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL PEDROZA BEZERRA RIBEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL PEREIRA BARBOSA DE PAULA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL PEREIRA GUANABARA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GABRIEL PIMENTA ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL POLIZELI MALAMAN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL PORTES FONSECA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PROMOTIONS /
GABRIEL PRATES ASSUMPCAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL PREUSSER NERY               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GABRIEL RAMOS RAYMUNDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                   466 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 525 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL RAMOS RAYMUNDO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL ROBERTO NEVES DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL ROBERTO NEVES DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
GABRIEL ROCHA SILVA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GABRIEL RODRIGUES DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GABRIEL RODRIGUES DE OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL RODRIGUES DE SOUZA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL ROSSINI PERFETTO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL SANTOS MARTIN GONÃƑÂ€¡ALVES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL SARDENBERG MACHADO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL SENHUK AMERICO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL SIENA GASPARELLI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
GABRIEL SILVA ALMEIDA BARROS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL SILVA DE OLIVEIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GABRIEL SILVA RODRIGUES JUNIOR            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL SILVEIRA DE ALMEIDA COELHO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL SOARES DE MORAES CAVALCANTI       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL TORNEZI REIS                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GABRIEL TORRES DA SILVA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL TORRES DO NASCIMENTO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL TORRES DO NASCIMENTO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL USTULIN DE OLVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL VASCONCELLOS DE LIMA COSTA E SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL VASCONCELOS IBIAPINA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL VIANA NOVAIS SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL VIEIRA ABRAHÃO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL VIEIRA RIBEIRO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GABRIEL VIEIRA RIBEIRO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIEL WEBSTER BAZZANO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GABRIELA ALBERTINASE DE JESUS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          467 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 526 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
GABRIELA ALENCAR DE LIMA MOTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ALMEIDA AZEVEDO RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ALMEIDA AZEVEDO RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ALMEIDA AZEVEDO RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ALMEIDA MODESTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELA ALTIT                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ALVES BARBOZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELA ALVES DE SA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
GABRIELA ALVES GUIMARAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELA ALVES VIANA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELA ALVES VIANA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELA ANDRADE E OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
GABRIELA ARANTES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELA ARAUJO COSTA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ARAUJO DE SANTIAGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA ARAUJO DE SANTIAGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GABRIELA BARCELOS ORTMANN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA BONHO RIEFFEL GIL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA BOTELHO CAZAROTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA BOTHREL ECHEVERRIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
GABRIELA BRAGANCA LEMOS GONCALVES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA BRIGATTI CHAVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GABRIELA BRUNING                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PRE-
GABRIELA CAMARGO MARINCOLO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PRE-
GABRIELA CAMARGO MARINCOLO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA CAMPOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA CAMPOS REZENDE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GABRIELA CAPELAO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA CARDINALLI PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELA CARDINALLI PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                    468 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 527 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA CARDOSO SANTANA                 N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA CARDOZO ROCHA                   N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA CARNEIRO BARROS                 N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA CAROLINA FRATI DAON             N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - GENERAL
GABRIELA CAVALCANTE SOUZA LIMA           N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA CORTES DE SA                    N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA CRISTIANE MACHADO               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA CRISTIANE MACHADO               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DA ROCHA                        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DA SILVEIRA TORALES             N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA DALILA ADONSK MARTINELLI        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DE ABREU CRUANES                N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DE ANTONIO                      N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - PROMOTIONS /
GABRIELA DE AZEVEDO CAVALCANTI           N/A                                                        N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA DE CARVALHO LIMA PEREIRA        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA DE FREITAS MAGALHAES            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DE FREITAS MARCHESI LOBO        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DE FREITAS MARCHESI LOBO        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DE OLIVEIRA COTTA               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DE PAULA SILVA                  N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA DE SOUZA BRAZIL FLECK           N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GABRIELA DEZAM FERNANDES                 RUA ALEGRINHO 71                                           ARAPONGAS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $227.62
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA DIEDRICHS BARBOSA               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GABRIELA DOURADO ARABE                   N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA EDUARDA DIAS DE LIMA            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA ELERATI CORTEZ JOUBERT          N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA ELERATI CORTEZ JOUBERT          N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
GABRIELA ESTEVES RODRIGUES               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA FARIAS ARAUJO SOUSA COSTA       N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA FELIPPE FERES ABRANTES CERQUEIRA N/A                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GABRIELA FERNANDA SOUZA DE SIMONE        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                            469 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 528 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA FERNANDA SOUZA DE SIMONE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
GABRIELA FERNANDES NEVES LUCIANO DE                                                                                                                                                   PENDING LITIGATION - CIVIL
AZEVEDO                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA FERREIRA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
GABRIELA FONSECA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA FRIDMAN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GABRIELA FRUMENTO MARIANO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
GABRIELA GOMES DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA GOMES FARIAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
GABRIELA GOMES RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA GONCALVES DE MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA GUEZ E SILVA CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA GUIMARAES CHRISTIQUINI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA HELENA VOLETE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA HONORIO DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA ISAC TRALDI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA JANUARIO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA JORDAO RODRIGUES FIGUEIREDO DE                                                                                                                                               LITIGATION - IMPROPER
OLIVEIRA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA LEVY SILVA SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA LEVY SILVA SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA LOISE CANTARUTTI SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA LOPES MANCANO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA LOURENCO DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA LUIS MENDES PEDROSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA LUIS MENDES PEDROSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MACIEL DA SILVA LARANJEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MAGRI DE SOUZA MOREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MANENTI RONSANI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA MARIA GARCIA CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA MARIA GARCIA CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MARQUES LAFAIETE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         470 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 529 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MARTINS LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MARTINS OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MATSUNAGA MENEZES DA FONSECA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MATSUNAGA MENEZES DA FONSECA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
GABRIELA MELO LUMBRERAS KOBE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
GABRIELA MELO LUMBRERAS KOBE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MENDONÇA COSTA SARGACEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MOISES DIAZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
GABRIELA MONTEIRO VIANA                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                          $2,107.97
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MOULIN VALENTIM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA MUNIZ SERRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GABRIELA NASCIMENTO SOARES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA NUNES VELOSO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA OSORIO MAZZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GABRIELA PARANA FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA PETZINGER                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA PINTO MENDES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA REAL SIQUEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA REMEDI GRAFOLIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA RIBAS SAMPAIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA RIBAS SAMPAIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA ROCHA BERNARDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA ROCHA BERNARDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA ROCHA RAMOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
GABRIELA RODRIGUES ALVES BATISTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA ROMAN FERRISI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA ROMAN FERRISI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
GABRIELA ROMEO DOLIVEIRA CARICCHIO                                                                                                                                                    PENDING LITIGATION - CIVIL
NOGUEIRA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GABRIELA SALES MAGNANI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GABRIELA SAMPAIO DE ARAUJO SILVA ARNAUD   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GABRIELA SANTANA DA CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         471 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 530 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                 Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GABRIELA SILVA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
GABRIELA SILVA DE OLIVEIRA LOBO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIELA SILVA DO ROSARIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELA SOTERIO PRUDLIK                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELA SOUSA REGO PIMENTEL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELA SUTILI MIOZZO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELA TEIXEIRA YAMAMOTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
GABRIELA TEMER GOLDWASSER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
GABRIELA TEMER GOLDWASSER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELA VALERIO CONELHEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELA VIAPIANA AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELA VIEIRA COELHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIELE ALEXANDRE DUARTE GAZONI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIELE GORITO SOARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIELE VALERIE SCHUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELE VANESSA TSCHOKE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELE ZORZAN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELI BOMFIM PEDRETTI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELI BRUST                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELLA BERTON REGIANINI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GABRIELLA BRUFATTO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
GABRIELLA COLOMBO TARRAGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELLA DA MOTTA CASTILHO MARREIROS                                                                                                                                                LITIGATION - TICKET /
VASCONCELOS                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELLA DE ANDRADE VIRGILIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELLA DE OLIVEIRA CARNEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELLA DE OLIVEIRA CARNEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GABRIELLA GIULIA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GABRIELLA GOMES VIEIRA CAMPOS FAUSTINO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GABRIELLA GULLA GOVEIA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        472 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 531 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                       Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLA JORGE FARIA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLA MARTINS SILVA PINHO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLA MORETSON FERREIRA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLA TAVARES BORGES GALINDO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLA TAVARES SAMPAIO                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
GABRIELLE APOLONIO GIACOMINI              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
GABRIELLE CARDOSO DE ALMEIDA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
GABRIELLE COSTA VIEIRA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
GABRIELLE COSTA VIEIRA                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLE CRISTINA DE OLIVEIRA ABREU RAMOS N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLE CRISTINA DE OLIVEIRA ABREU RAMOS N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLE CRISTINA REIS PAIS              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
GABRIELLE DA SILVA RODRIGUES              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLE DE ALMEIDA COELHO MACEDO                                                                                                                                                               LITIGATION - FLIGHT
SALOMAO                                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLE DE SOUZA SILVA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLE LIMA SOARES                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLE RODRIGUES SILVA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
GABRIELLE VIEIRA GONCALVES                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLI MILANI                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLI PINHEIRO MACHADO GUENKA         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLY CARPES RUSCHEL KRUGER           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLY CARVALHO ALVES                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                          RUA FRANCISCO ANACLETO DA
GABRIELLY COSTA SOUSA                     SILVA 987                                                         BOA VISTA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $38.27
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELLY COSTA SOUSA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELLY DE SOUSA SILVA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELY ALMEIDA DIAS                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELY DE SOUZA CASAGRANDE              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GABRIELY KLISSIA DA SILVA E SILVA         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELY ROSA                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
GABRIELY ROSA                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    473 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 532 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
                Creditor Name                        Address1                      Address2              Address3                  City                State            Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
GABRYEL APOLINARIO MARQUES DE OLIVEIRA   N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
GABRYEL APOLINARIO MARQUES DE OLIVEIRA   N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GABRYELLE FERNANDA ALVES DA SILVA        N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - BOARDING
GADOPY TALES MORAES FRANCO               N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                         AV. PASEO DE LA REFORMA NO.
GALAZ, YAMAZAKI, RUIZ URQUIZA, S.C.      489 PIS                                                                         MEXICO CITY                                          MEXICO             VARIOUS       ACCOUNTS PAYABLE                                                                            $6,769.88
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
GALDINO FERREIRA DA SILVA                N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN

GALILEU SISTEMAS E SOLUCOES EIRELI       RUA GONCALO DA CUNHA 130. 130                                                   SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $1,754.02
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
GALTIERI MENDES DE ARRUDA                N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
GALVANE HERBERT ARANHA DA COSTA          N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
GALVANE HERBERT ARANHA DA COSTA          N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
GAMAL KABCHI                             AV. URDANETA ESQ DE ANIMAS.                                                     CARACAS                                              VENEZUELA          VARIOUS       ACCOUNTS PAYABLE                                                                            $2,700.00
GAN COMERCIO DE ALIMENTOS E SERVICO                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                               $96.01
                                                                                                                                                                                                               POTENTIAL OBLIGATION
                                                                                                                                                                                                               UNDER FREQUENT FLYER
GARAGE IN ESTACIONAMENTOS LTDA           ROD. SANTOS DUMONT, 66                                                          CAMPINAS                SP                           BRAZIL             VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                         SAO JOSE DOS
GARAKIS RODOPOULOS INDUSTRIA COMERC      R ROMUALDO DAVOLI 330. 330                                                      CAMPOS                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $2,319.77
GARBARINO VIAJES SA                      AV CABILDO 2025                  PISO 1                                         CAPITAL FEDERAL                                      ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                            $7,609.30
                                                                                                                                                                                                               PENDING LITIGATION -
GARCEZ BRASIL                            N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GARDENIA COSTA REIS                      N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
GARDENIA FERNANDES DE ARAGAO             N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
GARINO HNOS S.A.                         GOES 2096                                                                       MONTEVIDEO                                           URUGUAY            VARIOUS       ACCOUNTS PAYABLE                                                                             $306.00
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                                               UNDER CRITICAL AIRLINE
GARUDA                                                                                                                                                                                           VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
GASPAR VITORINO                          N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GASTAO GILNEI DE OLIVEIRA                N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GASTAO GILNEI DE OLIVEIRA                N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
GASTAO RIBEIRO LUCAS JUNIOR              N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                         AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.            AEROPUERTO.                                                                     BUENOS AIRES                                         ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE GOURMET CATERING CHILE LIMITA       AV. GENERAL OSCAR BONILLA 9469                                                  PUDAHUEL                                             CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE GOURMET COLOMBIA SAS                AV CALLE 26 92-32                                                               BOGOTA                                               COLOMBIA           VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                                                                                                         NEU-ISENBURG/
GATE GOURMET GMBH DEUTSCHLAND            ADMIRAL ROSENDAHLSTRASSE 2-8.                                                   ZEPPELINHEI                                          GERMANY            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE GOURMET INC.                        PO BOX 415000                                                                   NASHVILLE               TN              37241-5000                      VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED

GATE GOURMET LONDON LTD                  UNIT 9                           RADIUS PARK FAGGS ROAD                         LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE GOURMET LTDA                        RODOVIA HOLIO SMIDT SN                                                          GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE GOURMET LTDA                        AVENIDA VINTE DE JANEIRO SN                                                     RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                         AEROPUERTO INTERNACIONAL
GATE GOURMET PERU S.R.L.                 JORGE CHAV                                                                      CALLAO                                               PERU               VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE GOURMET SPAIN S.L.                  CTRA DE LA MUÐOZA S/N                                                           MADRID                                               SPAIN              VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
GATE RETAIL BR COM VAREJ IMP EXP LT      RUA LUIGI GALVANI 200                                                           SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GAUCHA TURISMO LIMITADA                  N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FRANCHISE        X            X              X             X                  UNKNOWN




                                                                                                                                   474 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 533 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
               Creditor Name                          Address1                  Address2              Address3                City                  State            Zip       Country        Incurred            Basis for Claim                                                               Total Claim
GBT TRAVEL SERVICES MEXICO S DE RL        AV PATRIOTISMO NO 635                                                       MEXICO CITY                                          MEXICO             VARIOUS       ACCOUNTS PAYABLE                                                                          $39,328.52
GDI IMP COM PEC AERONAUTICAS LTDA M                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                             $618.24
GDTA COMERCIO DE PRODUTOS ALIMENTIC       ROD MG-10                     KM 09 SN                                      CONFINS                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $2,253.71
GE AVIATION HUNGARY KFT                   LUVAI STREET 33                                                             VERESEGYHAZ                                          HUNGARY            VARIOUS       ACCOUNTS PAYABLE                                                                          $12,985.00

GE AVIATION SYSTEMS CUSTOMER SER          SN SN CHELTENHAM ROAD         BISHOPS CLEE           CHELETENHAM            LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,314.00
                                          SHAWFARM INDUSTRIAL ESTATE,
GE CALEDONIAN LTDA                        MONUMENT CRES                                                               PRESTWICK                                            UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                         $87,691.86
GE CELMA LTDA                             ESTRADA CANARIAS 1862. 1862                                                 RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                     $64,770,679.35
GE CELMA LTDA                             ESTRADA CANARIAS 1862. 1862                                                 RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                         $90,232.65
GE ENGINE SERVICES LLC                    ONE NEUMANN WAY                                                             CINCINNATI              OH              45215-1915                      VARIOUS       ACCOUNTS PAYABLE                                                                      $1,043,724.99
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GEANE ANTIQUES LOURENCO                   N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
GEANE BEZERRA CUNHA                       N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GEANE DANTAS JANUARIO                     N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEANE PEREIRA DE ALMEIDA                  N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEANE SANTOS MASCARENHAS                  N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEANE VASQUES CALCADA                     N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GEANINA CAMILO FERREIRA                   N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - GENERAL
GEANN WELLINGTON DE BORTOLI               N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
GECAS-ASSET MANAGEMENT SERVICE            108 E HOLMES RD # 3860                                                      MEMPHIS                 TN              38109                           VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GECI GONCALVES DE SOUZA JUNIOR            N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEDIVALDO MACIEL DE SOUZA                 N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEIFFERSON MICHEL BARBOSA                 N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEILDO CARNEIRO DE SOUZA                  N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GEIONARA CRISTINA PEREIRA DOS SANTOS SILVA N/A                                                                        N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEISA CARVALHO DA SILVA                   N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GEISA KELEN ABRAO                         N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GEISA PAMELA GALDINO DA CONCEICAO                                                                                                                                                                           PENDING LITIGATION -
CRISSANTO                                 N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GEISA PAULA ANGELI                        N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEISEL SILAS RODRIGUES                    N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GEISON ALVES MARCELINO                    N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
GEISON CARLOS XISTO DA SILVA              N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GEISON DURAES                             N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GEISON DURAES                             N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GEISYNG SANTOS DE AZEVEDO                 N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GEISYNG SANTOS DE AZEVEDO                 N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
GEIZA MATEUS PINTO FERREIRA DE MOURA      N/A                                                                         N/A                     N/A             N/A          N/A                  N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                                                475 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 534 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                       Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GELCI BISSOLOTTI DOS SANTOS             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GELIVAN BENTO ALVES                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
GELOGAS MARTINS COMERCIO LTDA EPP                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                             $276.52
                                                                                                                                                                                             PENDING LITIGATION -
GELSINEY SILVA DE SOUZA                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GELSON FELIPE DUTRA                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GELSON LUIZ RIGONI                      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GELSON ROBERTO CARRARA                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
GELSON SCHMITZ                          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENALDO CESAR DA SILVA                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
GENALVO HERBERT CAVALCANTE BARBOSA      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - IMPROPER
GENARIO DA HORA TAQUARI FILHO           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PROMOTIONS /
GENARIO DE ARANTES CAMPOS JUNIOR        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENARO DEGIAMPIETRO VAZ                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENECI TENORIO MARQUES                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENEKARLA RODRIGUES DOS SANTOS          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
GENERAL CIVIL AVIATION AUTHORITY        ZAYED SPORTS CITY AREA.                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
GENERAL ELECTRIC CO                     201 W CRESCENTVILLE RD                                          CINCINNATI            OH                45246-1733                     VARIOUS       ACCOUNTS PAYABLE                                                                         $4,962,143.15
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
GENEROSA MARIA DA CONCEICAO PIRES GALEGO N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENERVINA DE OLIVEIRA GALAO             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENESIA MARIA RUGGIERO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENESIO AUGUSTO DOS SANTOS              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
GENESIO CARDOSO                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                              $19.51
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
GENESIO DOS SANTOS CARACA FILHO         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENEVA ELIAS DA SILVA                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
GENI HABER CAROLINSKI                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENI LUCIA DA SILVA PENHA               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENI MARIA ELIAS                        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
GENI RIBEIRO DE OLIVEIRA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENILDA ALVES NASCIMENTO MELO           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENILDO CARNEIRO COSTA                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENILDO FERREIRA DE SOUZA               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
GENILDO GUIMARÃES DE ANDRADE            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
GENILDO JOSE DA SILVA                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN




                                                                                                                476 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 535 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
GENILSON BRAZ SANTOS                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
GENILSON BRAZ SANTOS                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GENILSON RONALDO SANTOS DA SILVA       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GENILSON VICENTE ALVES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GENILZA VANDERLEIA FREITAS ARAUJO ME   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
GENISON REIS PINTO CONCEICAO           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GENIVAL BEZERRA DOS SANTOS             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GENIVAL CONCEICAO SENA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GENIVAL DE PONTES PEREIRA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
GENIVAL FELIX DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GENIVALDA FOLORMENA VIEIRA 69123918    ROD BALDICERO FILOMENO 1603                                         FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $876.50
                                                                                                                                                                                                PENDING LITIGATION -
GENIVALDO TAVARES DE ALMEIDA           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GENOVA APARECIDA MELO DA SILVA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GENSA GENERAL SERVIÇOS AÉREOS LTDA.    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - INDEMNITY        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GENTIL ANTONIO FUZINATTO FILHO         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GENTIL MINATTI JUNIOR                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GENY DA PENHA FONTES                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GENY KELLY MOREIRA DE MELO             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GEORGE ALISON DE OLIVEIRA SEVERO       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
GEORGE AZEVEDO PRADO                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
GEORGE BARROSO GONZAGA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
GEORGE CRAIG DE GOES CALMON            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GEORGE DE ALMEIDA BRITO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
GEORGE DE ALMEIDA C SILVA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GEORGE DOS SANTOS FREIRE               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GEORGE EMANUEL OLIVEIRA SILVA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GEORGE FALCAO COELHO PAIVA             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GEORGE GRACA GUEDES                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
GEORGE GRAÇA GUEDES                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
GEORGE MONTENEGRO SOARES               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
GEORGE PRADO                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                   477 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 536 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
              Creditor Name                         Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGE REDIVO PINTO                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GEORGE ROCK MOREIRA DIOGO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
GEORGE VITA DE OLIVEIRA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
GEORGE VITA DE OLIVEIRA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORGE WASHINGTON DO ROSARIO FILHO       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GEORGE WASHINGTON FERRARI                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGES LEONARDIS GONCALVES DOS SANTOS   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORGES LOUIS NOGUEIRA GUIMARAES         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGETE RODRIGUES                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGETE RODRIGUES                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORGIA ALCANTARA COSTA DE PADUA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORGIA ALCANTARA COSTA DE PADUA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
GEORGIA AVENUE INVESTMENTS               SN KATHERINE STREET.                                         JOANESBURGO                                          SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                         $22,055.59
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORGIA BRUM MONTEIRO                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORGIA FERRARI DE CARVALHO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGIA GOUVEIA                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGIA GOUVEIA                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEORGIA RAQUEL DE JESUS OLIVEIRA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GEORGIANA RIPPER VIANNA MENDES DE                                                                                                                                                          PENDING LITIGATION - CIVIL
ALMEIDA                                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GEORGINES MAGALHAES RABELO               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEORZILA RODRIGUES RICCI                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEOVANA CANDIDO CARVALHO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEOVANA CARINE DE MELO MEDEIROS          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEOVANA CARINE DE MELO MEDEIROS          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GEOVANA DAS GRACAS DA VITORIA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - GENERAL
GEOVANA DE JESUS BORGES                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GEOVANA FERNANDES DE VASCONCELOS         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEOVANA LAGE BARBOSA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEOVANA LOPES BERTOLINI                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GEOVANA NAVES FREITAS                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                              478 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 537 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GEOVANI DAROS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GEOVANI SOUZA NOLETO CHAVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
GEOVANIA ADORNO NASCIMENTO SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GEOVANIO NASCIMENTO SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GEOVANNA BORDINI SERPELLONI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GEOVANNA BORDINI SERPELLONI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GEOVANNA BORDINI SERPELLONI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GEOVANNA SAIJO CEBALHO DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GEOVANNY DER DEUS MORENO CASTELO                                                                                                                                               LITIGATION - FLIGHT
BRANCO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GERALDA HERMENEGILDO MOISES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GERALDA MARIA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDA SANTANA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO ADRIANO DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO ARAUJO DE MIRANDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO ARAUJO DE MIRANDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO ARAUJO DE MIRANDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GERALDO AYALA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GERALDO BELARMINO DE LIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GERALDO CANDIDO DA SILVA NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GERALDO CAPINAN FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO CARDOSO NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO CASSIMIRO PEREIRA NETO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO CORDEIRO DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - PRE-
GERALDO DA PAIXAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
GERALDO DA SILVA DAVID FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GERALDO DE CARVALHO BATISTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
GERALDO EDMAR NEIVA CUNHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
GERALDO EDMAR NEIVA CUNHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO EUSTAQUIO VIEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GERALDO FERNANDES DE ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                  479 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 538 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
              Creditor Name                          Address1                    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
GERALDO HENRIQUE RICCI ROSA               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
GERALDO HENRIQUE RICCI ROSA               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO JOAO COSTA                        N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERALDO JOSE DE SOUZA BARBOSA             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
GERALDO JUNIOR ALMADA E SANTOS            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO MAGELA ALVES DA SILVA             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO MAGELA FERREIRA                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO MOACYR PIMENTEL BELTRAO COELHO                                                                                                                                                                      LITIGATION - TICKET /
DA PAZ                                 N/A                                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO MONACO                            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO MONACO                            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO MOREIRA DOS SANTOS                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERALDO NASCIMENTO DE MENEZES             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GERALDO PEDRO PASCHOALINI                 N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - PRE-
GERALDO SANTANNA NUNES                    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERALDO SENA NETO                         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERALDO ZIEGLER                           N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERANDI DE GODOI                          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERARDO AGUIAR DOS SANTOS                 N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERBSON ALVES DE ANDRADE                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERCINO PEREIRA SALGADO                   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
GERENTE COMERCIAL E LOGÍSTICA DE CARGAS                                                                                                                                                                     PENDING LITIGATION - CIVIL
DA INFRAERO                               N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BIDDING          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
GERENTE GERAL DE OUTORGAS DE SERVIÇOS                                                                                                                                                                       JUDICIAL PROCEEDING -
AÉREOS DA ANAC                            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
GERENTE GERAL DE OUTORGAS DE SERVIÇOS                                                                                                                                                                       JUDICIAL PROCEEDING -
AÉREOS DA ANAC                            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
GERENTE GERAL DE OUTORGAS DE SERVIÇOS                                                                                                                                                                       JUDICIAL PROCEEDING -
AÉREOS DA ANAC                            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
GERFLOR                                   50 CRS DE LA REPUBLIQUE                                                      VILLEURBANNE                                         FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,810.50
                                          AVDA BRIGADEIRO LUIS ANTONIO   ALA A/CONJ. 87 / BAIRRO
GERFLOR SA                                2050                           BELA VISTA                                    SAO PAULO                               01318-002    BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $51.00
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
GERIVAL ANTONIO SOARES SERRA              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
GERIVALDO DA SILVA CAVALCANTI             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
GERLESMARA LOURETE POLEZ                  N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
GERMAN GIRALDO ALFONSO                                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                           $148.49
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
GERMAN RONDON SALAZAR                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                               480 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 539 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERMANA ALMEIDA DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERMANA PEREIRA DE MORAIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERMANA SOARES DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERMANO CESAR DE OLIVEIRA CARDOSO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERRY ADRIANO BEIRAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSIMAR DIAS DE AZEVEDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSIMAR DIAS DE AZEVEDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERSINO GOMES BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERSON BRITTO DE BARROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERSON BRITTO DE BARROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GERSON CEI SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSON DA COSTA PADILHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERSON DE JESUS FANHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERSON EDGAR SCHIONTEK              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERSON GEBRIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSON GIMENES FREIRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSON KLEITON RIBEIRO CARDOSO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERSON LUIZ CORTELETTI GEIB         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GERSON MAGNO COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERSON MENESES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERSON MENESES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GERSON MICHELINE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERSON PERIERA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERSON PERIERA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSON SOUZA MOTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSON TADEU PINHEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSONITA MENDONCA PONTES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSONITA SANTOS DE ALBUQUERQUE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GERSU ANTONIO GABRIEL DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GERUSA IRAIACE RODRIGUES DE SOUZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   481 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 540 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                         Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION -
GERUSA ISABEL MOHR GARCIA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
GERUZA BORGES DE MELO XAVIER             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
GERUZA GOMES DE ANDRADE GUEDES           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
GERUZIA TURISMO LTDA                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GERUZIA TURISMO LTDA                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
GESIELI APARECIDA DE MORAES              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
GESSE GOMES DE AGUIAR OLIVEIRA           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GESSI FARIA DA FONSECA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GESSICA FELIZARDO DE DEUS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GESSICA FELIZARDO DE DEUS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GESSICA SALLES SOUZA DRUMMOND            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
GESSIKA SILVA DE ABREU                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GESSYKA NATHALIA DE OLIVEIRA LOUREIRO    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
GESTORA HOTELERA SPA                     AVDA SANTA CLARA 354.                                                   SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                           $477.91
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GETELCLAS EDITORA DE CATÁLOGOS LTDA      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
GETULIO BARROS DE SOUZA                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GETULIO CESAR MARTINS RODRIGUES          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GETULIO CESAR MARTINS RODRIGUES          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GETULIO DE PESSOA COELHO FILHO           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
GETULIO DO NASCIMENTO PEREIRA            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GETUR AGENCIA DE VIAGENS E TURISMO       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
GEUSA SILVA GODINHO HENRIQUE             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
GEVERSON PIMENTEL DE MIRANDA             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GEYMMISON GEORGE OLIVEIRA BUENOS AIRES   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GEYSON DA SILVA                          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GEYSON DA SILVA                          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GEZA KERTESZ                             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GEZIEL VIANA DE OLIVEIRA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      POTENTIAL OBLIGATION
                                         R JULIO GONZALES 132 - AND 9 10                                                                                                                              UNDER FREQUENT FLYER
GFG COMERCIO DIGITAL LTDA                11 12 13 14 E 19                                                        SAO PAULO             SP                1156060      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
GHI HOTELARIA E TURISMO LTDA ME          AVENIDA VERA CRUZ 2295. 2295                                            GOIÂNIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $144.23
GHS INDUSTRIA E SERVICOS LTDA            EST DA AGUA GRANDE 156                                                  RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $498.81
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GIANA MALUCELLI TOZETTO                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GIANCARLO DUARTE DOS SANTOS              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
GIANCARLO FERNANDO RICCIO                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         482 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 541 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIANCARLO LAGHI JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIANE OLIVEIRA WANDERLEY LINS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIANFRANCESCO GESTAS GAZZARA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIANFRANCISCO GUIMARÃES MYSCZAK      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIANLUCCA SALUM NAHAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIANNE MELHEM DOURADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIBRAN FONSECA BASTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GICELE GOMES DE OLIVEIRA CANDIDO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GICELIA MARIA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GICIRLEI DE SOUSA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GICIRLEI DE SOUSA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GICIRLEI DE SOUSA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIGLIANY DE OLIVEIRA LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIGLIOLI BOGORNI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIGLIOLI BOGORNI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIHANA DEMBOSKI RODRIGUES DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIL ANTONIO DAVOGLIO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIL FORTUNATO OUTEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIL SANI REMBICHEVSKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GILBERT DE ARAUJO LINO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GILBERTO ABREU OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GILBERTO ANTONIO BRAZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GILBERTO APARECIDO MARCAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GILBERTO CASSANI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GILBERTO DAI PRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GILBERTO DAI PRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GILBERTO DANTAS DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GILBERTO DE LIMA ARAUJO XAVIER       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GILBERTO DOMINGUES MAGNO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GILBERTO FELIX DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
GILBERTO FERNANDES DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                    483 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 542 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO FRANCA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO GASTALDON FAGUNDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO GIL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO GOMES DE LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - INDEMNITY        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
GILBERTO GOMES JUNIOR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO GOMES SARAIVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GILBERTO LAUANDOS MALUF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO LUIZ DE ARAUJO MALHEIROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO LUIZ DE ARAUJO MALHEIROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO LUIZ DURSO MINGRONE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO LUIZ DURSO MINGRONE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PROMOTIONS /
GILBERTO LYRA STUCKERT FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO MOREIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GILBERTO MOREIRA DE CASTRO JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GILBERTO MOREIRA MENEZES NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO NERES DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO PEREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GILBERTO PEREIRA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
GILBERTO ROCHA SANTIAGO JÚNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
GILBERTO ROQUE SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO SANDRO ALVES FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO SANTOS DAS NEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GILBERTO SCHMITZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO SILVIO LEDA CARVALHO SEGUNDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GILBERTO VIEIRA MANCO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO WAGNER MARTINS PEREIRA ANTUNES N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO WAGNER MARTINS PEREIRA ANTUNES N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBERTO ZANETTE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GILBERTO ZANOTTO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GILBRAN DILLENBURG MARTIL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                       484 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 543 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
GILCA GARCIA OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILCE ROSA BRISOT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILCE ROSA BRISOT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILCELIA BISPO CARDOSO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILCILANE INAIARA FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILCILANE INAIARA FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
GILCILEIDE DANIELE MENDES PEREIRA                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $923.68
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILCILENE SOARES XAVIER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDA MARIA CARREGAL SZTAJNBOK      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDA MILMAN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDASIA DA SILVA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDASIO GOIS BISPO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDASIO GOIS BISPO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GILDASIO JUNIOR RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDASIO MAIA LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GILDASIO RAMALDES BATISTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILDEIDES DE PAULA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDEMAR PISMEL LEITE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILDETE FATIMA SOARES MARQUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
GILDO BATISTA DUTRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILDO FELIX DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
GILDO SANTOS DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
GILENO SOARES DOS SANTOS                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $24.50
                                                                                                                                                                                PENDING LITIGATION -
GILFRAN SANTOS DE SANTANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILLIANO ANTONIO RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILMA MARIA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GILMA MASCARENHAS SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GILMA NUNES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILMA VIEIRA DE SA FREIRE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILMAR ANDRADE DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILMAR ANDRADE DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GILMAR BARBOSA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   485 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 544 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR CIRINO ME                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
GILMAR CONSELHO OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
GILMAR COSTA AUERSVALD                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
GILMAR COSTA AUERSVALD                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GILMAR EDSON NOGUEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR FATUCHE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR FATUCHE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GILMAR FERREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR GIANESINI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GILMAR GONÇALVES DA SILVA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
GILMAR JARDIM FONSECA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GILMAR ROBERTO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
GILMAR ROCHA RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GILMAR SANTOS ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR TEIXEIRA DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR TRAPP                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMAR WAMMES KOCHHANN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMARA ANDRADE COIMBRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMARA ANDRADE COIMBRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMARA ANDREZA MALTA DO NASCIMETNO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GILMARA BARBOSA DE MELO SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMARA BENEDITA DE ALVARENGA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GILMARA DO CARMO DE SOUZA ALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GILMARA LIBERALI BORTOLON             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILMARA LOPES DOS SANTOS RAPOZO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
GILMARA MALTAURO DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
GILMARA MALTAURO DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GILMARA ZATTI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GILNEY VELASCO MORETT                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GILSARA LEITE DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                     486 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 545 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                        Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSINEI DE FREITAS MOREIRA,             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GILSON ALEXANDRE SALES                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON CARDOSO DOS SANTOS                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON CARDOZO DA SILVA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON CARLOS DE SOUZA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GILSON CORREIA DE SOUZA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILSON DA CRUZ SILVA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON DA SILVA ALVES                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON DA SILVA ALVES                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON FERREIRA CAETANO                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GILSON GONCALVES DUARTE                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON GONCALVES RIBEIRO JUNIOR          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILSON GONÇALVES RIBEIRO JUNIOR          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON LUIS DE SOUSA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON PEREIRA DA SILVA JUNIOR           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILSON PEREIRA RODRIGUES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILSON ROBERTO CAETANO CAMILOTTO         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILSON ROBERTO FERREIRA DE FARIA FILHO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON ROSALES DA MATTA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON ROSALES DA MATTA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILSON ROSALES DA MATTA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - SPECIAL
GILVAN CAETANO MENDES                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILVAN COELHO PORTO NETO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILVAN PANTALEAO                         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
GILVAN PESSOA FERREIRA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILVAN RODRIGUES DOS SANTOS JUNIOR       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
GILVAN RODRIGUES DOS SANTOS JUNIOR       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILVAN SOARES FACANHA JUNIOR             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
GILVAN TEIXEIRA DA SILVA                 R ESTEVAO PIVATO 235                                         NAVEGANTES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $429.16
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
GILVANDRO SILVA SANTOS                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
GILVANETE MARIA LIMA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                              487 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 546 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                    Address1     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION -
GILVANETE MARQUES DE MELO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GILVANIA CANDIDO DE MACEDO             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
GILVANIA RIBEIRO RUAS DOS SANTOS       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
GILVANY CYNTHIA TAVARES NUNES          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GILZA FREITAS DE SOUZA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
GILZEANNY CAROLINY SILVA NASCIMENTO    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GINA DE REZENDE MATIAS                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GINA GIACOMIN ROCIO                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GINA MORAES DE ALMEIDA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
GINALVA AZEVEDO DE JESUS               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
GINTELSIS BRASIL CONSULTORIA EMPRES    ALAMEDA CAMPINAS 463                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $103,196.17
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GIONANNA MANNINA                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GIORDANI RODRIGUES DOS PASSOS          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
GIORDANO ANDERSON DE ANDRADE HAUT      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GIORDANO SALUSTIANO BATISTA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
GIORGIA GRAZIELA ELOY DE TOLEDO        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
GIORGIO BERGAMINI                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIORTON PELIIZZARO WERNCKE             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GIORTON PELLIZZARO WERNCKE             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA AGUIAR ALVES DE ARAUJO ROCHA   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA AGUIAR ALVES DE ARAUJO ROCHA   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA ANDRETTA ALVES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA ANDRETTA ALVES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GIOVANA ASSIS FRANCA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA CAROLINE DA SILVA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA COMEL                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
GIOVANA DA SILVA FERREIRA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA FIALHO NICOLAO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA FIALHO NICOLAO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA GONCALVES PORTELLA ZARPELLON   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GIOVANA GRIMALD DE ALMEIDA             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                            488 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 547 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANA LAIS RUVIARO TULESKI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANA MARQUES GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANA MERHY SANTORO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANA RAGGI ABIKAIR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANA SALOMAO FERRARI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANA SANTOS SIQUEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANA TEREZINHA IGNACIO DA CUNHA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANE FONSECA ZAGO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANE MESOMO DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANE RODRIGUES FALCONE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANI BATISTA RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GIOVANI DE JESUS ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GIOVANI DE JESUS DE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANI DOS SANTOS REZENDE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANI GABRIEL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
GIOVANI GALVANI LUCIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANI GEREMIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
GIOVANI HENRIQUE TOLEDO DIAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANI LOPES DA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANI SANTIN PIMENTEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
GIOVANI TAGLIARI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANI VEIGA BOFF                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANNA ALMEIDA QUILES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
GIOVANNA BARROS COBRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
GIOVANNA CAROLINE SEBBEN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANNA CUNHA TONOCCHI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
GIOVANNA DE OLIVEIRA COSENZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
GIOVANNA FONSECA RIBAS MARTINS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - ON-BOARD
GIOVANNA GHERMAN BARCELLOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN




                                                                                                    489 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 548 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                          Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
GIOVANNA GUND SANTI                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GIOVANNA KAREN LIMA VIANA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA KAREN LIMA VIANA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA LEITE CATOSSI                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA LEVI GUTIERREZ                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GIOVANNA LUNA CESAR AMARAL                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA MARIA ISQUIZATO FERREIRA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA QUEIROZ MARCONDES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA SALES DE MELO                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA SOUTO MAIOR PAES ZIRPOLI          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
GIOVANNA TERENZI RIZZI                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNA VERGARA COIMBRA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GIOVANNA VIEIRA MOREIRA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GIOVANNI BARBOSA PILAN                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNI BATISTA MAGISTRINI SPINELLI JUNIOR N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNI DIMARZIO                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNI MARINO                            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIOVANNI MARINO                            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
GIOVANO FLAUSINO DOMINGOS DA SILVA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GIRLENE DE SA RIBEIRO SILVA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
GIRLENE PATRIOTA BARROS                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
GIRNEUZA PEREIRA DA SILVA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                           CRUZ DEL VALLE VERDE 16 NO.
GIS PREMIUM MEXICO, S.A. DE C.V.           INTERIO                                                             CIUDAD JUAREZ                                        MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                         $46,202.16
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GISA VEIGA CHAVES                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GISA VEIGA CHAVES                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GISCKARDS SCARPATI DE OLIVEIRA             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GISELA COSTA TORRES                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GISELAINE TEODORO BORGES                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GISELDA FERNANDA DE OLIVEIRA FIGUEIROA     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GISELDA GARAY CORREA                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
GISELDA PINHEIRO DA CRUZ                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                       490 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 549 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
GISELDA SARTORELLI VENTURINI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELE AGOSTINHA DOS SANTOS ZACARIAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE ANDRESSA SANTETTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
GISELE ASSEF BARALDO                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $25.27
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELE BONESSI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GISELE BORJAS FORNE                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $812.59
                                                                                                                                                                                   PENDING LITIGATION -
GISELE CELMAN GORGONIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GISELE CRISTINA CUEL MEDEIROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE CRISTINE MOREIRA DO VALE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GISELE CRUZ GARCIA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE DA CONCEICAO SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GISELE DA COSTA LEAL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE DELINSK                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GISELE DOS SANTOS VETTORE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELE FAVARETTO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE FIRMINO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE FIRMINO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GISELE INGRATI APARECIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE MALDONADO BARCELLOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GISELE MARIA DE CARVALHO LENCI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELE MARTENSEN DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELE MARTENSEN DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE MENEZES ROCHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE MOURA DA SILVA PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE PALMA SANTOS CRUZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE PICUSSA MAZETTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELE SAMPAIO FIDALGO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
GISELE SILVA ARAUJO                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                          $1,504.63
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELE SOARES CAMPOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GISELI BORGES TAVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELI MARTINS GRIMALDI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
GISELI ROSARIO MARTINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GISELI VALEZI RAYMUNDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      491 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 550 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLA LOPES GOMES PINTO FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GISELLA LUCENA DE MELO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GISELLE CAMPOS BARROS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLE DA SILVA ESTUPINHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLE LOPES DE SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLE LOPES DE SOUZA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLE LUCENA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLE LUCENA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLE RIBEIRO COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
GISELLI MAGALHAES DE PINHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELLY ALEXANDRE DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISELY BRITO FERREIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GISELY CRISTINA KREMER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GISELY PATRICIA POLETTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GISEUDA FERREIRA MENDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GISEUDA FERREIRA MENDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GISIELE CENSI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISLAINE ANTONIO CELSO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISLAINE ANTONIO CELSO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GISLAINE COSTA TAVARES DA CRUZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GISLAINE COSTA TAVARES DA CRUZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISLAINE CRISTINA NOGUEIRA LUCENA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISLAINE CRISTINA NOGUEIRA LUCENA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
GISLAINE KOSHIYAMA DE ALMEIDA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
GISLAINE KOSHIYAMA DE ALMEIDA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GISLAINE LIMA ELIODORO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISLAINE MARQUES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GISLAINE PEDRO MACHADO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GISLAINE TERESINHA RODRIGUES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GISLANDIA MARIA DE ARAUJO AGUILAR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GISLANDIA OLIVEIRA SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                         492 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 551 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                  Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLANDIA OLIVEIRA SANTOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GISLEIDE BANDEIRA DE OLIVEIRA LIMA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLENE AP DOS SANTOS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLENE AP DOS SANTOS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GISLENE APARECIDA DO PRADO MAEDA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GISLENE APARECIDA DO PRADO MAEDA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLENE CARDOSO DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLENE ROCHA DE LIMA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLENE RODRIGUES DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GISLEY AUXILIADORA ARAUJO DE OLIVEIRA   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIA BORSOI BORGO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIA DALPRA MOMMENSOHN                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIA DALPRA MOMMENSOHN                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIA FRASCINO                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIA SANCHES VASCONCELOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIA SGROMO PERUGINO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIA SOKOLOWSKI SGARIONI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIA UCHOA CAVALCANTI WALMSLEY                                                                                                                                                     LITIGATION - FLIGHT
SCHWAMBACH                              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIA VASCONCELOS BUHLER               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIANA MOUTRAN CARTOLANO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GIULIANA SBRANA SANTOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIANA TATIANE SILVA DE ALMEIDA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIANE FARIAS DE SOUZA ALVES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIANNA FONTES CINZA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIANNA MARIZ MAIA VASCONCELOS BATISTA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GIULIANNA MIGUEL                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIANNA VALVASSORI CAMARGO CORREA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIANO CAIO SANT ANA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GIULIANO CAIO SANT ANA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GIULIANO DE FREITAS SCANDELAI           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                        493 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 552 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GIULLIANA HUMBELINO GUIMARAES         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIULLIANO ESPINOLA FEITOSA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIULLIANO ESPINOLA FEITOSA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GIULLIANO FAITANIN YIN                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GIULLIANO SILVA SIVIERO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GIULYANA COLARES MATOS ALGERI         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIUSEPPE ALESSANDRO SIGNORIELLO       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
GIUSEPPE ANTONUCCI                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIUSEPPE DE ANGELIS                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIUSEPPE FORNARELLI                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIUSTINO TRIBUZI                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
GIVALDO JOSE DE SANTANA JUNIOR        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
GIVALDO OLIVEIRA DA SILVA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
GIVANILDO FERREIRA DA SILVA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
GIVANILDO LEODORO DE ARAUJO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
GIVANILDO SILVA DA CONCEICAO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIZELE BARBIER BARROS                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GIZELE NEVES DE SOUZA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - SPECIAL
GIZELI AMANDA ORTELAN VOLPATO PAULA   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GIZELIA MOURA BARBOSA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GIZELIA SOARES MOTA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                      VIA COSTEIRA SENADOR DINARTE M
GJP ADMINISTRADORA DE HOTEIS LTDA     5525                                                                   NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $339.41
                                      VIA COSTEIRA SENADOR DINARTE M
GJP ADMINISTRADORA DE HOTEIS LTDA     5525                                                                   NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $403.99
                                      VIA COSTEIRA SENADOR DINARTE M
GJP ADMINISTRADORA DE HOTEIS LTDA     5525                                                                   NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $24.08
GKN AEROSPACE CHEM-TRONICS INC        1150 WEST BRADLEY AVENUE                                               EL CAJON              CA                92020                          VARIOUS       ACCOUNTS PAYABLE                                                                         $18,511.00
GKW TOOLS FABRICACAO DE FERRAMENTAS   R JAPAO 1034.                                                          ARARAQUARA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,844.69
GL ELETRO ELETRONICOS LTDA.           AV PIRAMIDE 661                                                        DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $348.66
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GLACYRENE DE ARAUJO SOUSA LUCAS       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GLACYRENE DE ARAUJO SOUSA LUCAS       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GLADSON MOREIRA LIMA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
GLADSON MOREIRA LIMA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     494 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 553 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GLADSON WESLEY MOTA PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLADSTON JAFET CHAMMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLADSTONE DE JESUS SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLADYS DEL CARMEN ORDENES NAVARRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
GLADYS STELLA LOPES IBARS MARQUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLAITON FABIANO AZEVEDO DE LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GLARDIS TERESINHA GASSEN MARTIS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
GLAUBER CALLEGARI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUBER DA SILVA MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUBER DA SILVA MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUBER LUCENA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
GLAUBER OLIVEIRA AMARAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLAUBER SILVA SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUBER VINICIUS LOPES TEIXEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUBER VINICIUS LOPES TEIXEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
GLAUCE MIRELLY DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIA CRISTINA CHAGAS DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIA DA ENCARNACAO DOS REIS SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
GLAUCIA DE ALMEIDA SILVA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIA DE FREITAS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
GLAUCIA FABIANA GOUVEIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
GLAUCIA MARIA MICHALSKI RAPOSO DE                                                                                                                                                  PENDING LITIGATION - CIVIL
ALMEIDA                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIA SILVA DA ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCILENE FARIA RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLAUCINETE DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLAUCIO DA SILVA SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLAUCIO ROBERTO ANTIQUEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
GLAUCIO ROMANELI NOGUEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIO SILVEIRA DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIO SILVEIRA DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCIO SILVEIRA DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
GLAUCO AURÉLIO SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                      495 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 554 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
GLAUCO DE ALMEIDA ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
GLAUCO MILHOMEM BALTHAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLAUCO OMAR CELLA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLAUCO SCHUMACHER                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLAUCO VINICIUS LEYSER DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLAYCIANE LUZIA DIAS VASCONCELOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLAYCIANNE DE SOUZA ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLAYDSTON DE OLIVEIRA CRUZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLAYDSTON DE OLIVEIRA CRUZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
GLAZENETE DA COSTA SOUZA CABRAL         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLEA PEREIRA DE ALMEIDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GLEBSON LIMA BRITO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
GLECY SOUSA COUTINHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLECYEDA OLIVEIRA SANTOS DUTRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEDSON SARAIVA BACURAU MILFONT         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEDSON SARAIVA BACURAU MILFONT         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
GLEIBER DE OLIVEIRA MORATO                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $680.34
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLEICE ALEIXO GARCIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLEICE LANE ROCHA DE ASSIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLEICE SAMPAIO GONCALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEICIA MOTA DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
GLEICIANE DE FATIMA DE ARAUJO PEREIRA                                                                                                                                               PENDING LITIGATION -
ALVES                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
GLEICIANE GISELE PIO GONCALVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEICIANY DOS SANTOS BARATA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEICY FERNANDA OLIVEIRA DA COSTA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEICY FERNANDA OLIVEIRA DA COSTA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GLEICYANE ALVES REZENDE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEICYANE SILVA MARQUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GLEIDE DO NASCIMENTO SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                       496 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 555 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEIDMILSON DA SILVA BERTOLDI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEIDNER DIOGENES TORRES FEITOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
GLEIDSON DA SILVA GONCALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GLEIDSON HOLANDA PINHEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GLEIDYSSON MARQUES LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEIMIRIA BATISTA DA COSTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEIMIRIA BATISTA DA COSTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GLEIMISON VIEIRA ANASTACIO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEINY LETICIA DA CRUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEINY LETICIA DA CRUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
GLEINY LETICIA DA CRUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEISE DE JESUS FERREIRA FARIA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEISE DE JESUS FERREIRA FARIA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEISIANY MENDES SOBRINHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEISON CESAR EUSTAQUIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GLEISON DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GLEISON LOPES DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GLEISON LOPES DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
GLEISSY KELLY TOTTI TENORIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GLEIZIANE LERCI ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEIZIANE PEREIRA MARQUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GLEMILSON DA SILVA MATOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GLEMILSON DA SILVA MATOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLENDA BEATRIZ BRAZAO BUZAGLO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLENN EDWARD GREENWALD             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLENN KELSON DA SILVA CASTRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
GLEVERTON JOSE SANTANA SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
GLEYCE TAVARES DE MELO FORTALEZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - SPECIAL
GLEYSON ALVES TEIXEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
GLEYSON DA SILVA OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
GLICERIO GOMES DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                  497 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 556 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                       Address1                      Address2              Address3               City                    State           Zip       Country     Incurred            Basis for Claim                                                                 Total Claim
GLOBAL ADMINI E SERV AEROPORTUARIOS    RUA LUIS PINTO FLAQUER 523. 523                                                 SANTO ANDRO                                          BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $3,003.46
GLOBAL AIRPORT SERVICES S.A.           MISIONES 1372 PISO                                                              MONTEVIDEO                                           URUGUAY         VARIOUS       ACCOUNTS PAYABLE                                                                             $8,258.89
GLOBAL AIRTECH                         10975 NW 29TH ST                                                                DORAL                    FL             33172-5008                   VARIOUS       ACCOUNTS PAYABLE                                                                          $764,428.74
GLOBAL AIRTECH                         10975 NW 29TH ST                                                                DORAL                    FL             33172-5008                   VARIOUS       ACCOUNTS PAYABLE                                                                             $6,032.00
GLOBAL AVIATION CO                     120 TECHNOLOGY PARKWAY                                                          NORCROSS                 GA             30092                        VARIOUS       ACCOUNTS PAYABLE                                                                          $961,133.00
                                       3M CENTER I-94 AND MCKNIGHT
GLOBAL CHANNEL SERVICES 3M INNOVATI    ROAD                                                                            ST PAUL                  MN             55144                        VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
GLOBAL CONCESSIONS INC DBA             PO BOX 260296                                                                   MIAMI                    FL             33126-0006                   VARIOUS       ACCOUNTS PAYABLE                                                                              $118.90
GLOBAL EAGLE ENTERTAINMENT SPAIN SL    C/ PARQUE DE GARAJONAI, 16 5                                                    MADRID                                               SPAIN           VARIOUS       ACCOUNTS PAYABLE                                                                             $2,071.00
GLOBAL ICE ASSESSORIA EM CARGAS LTD    ROD SANTOS DUMONT KM 66 SN                                                      CAMPINAS                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                $20.81
GLOBAL INFLIGHT PRODUCT                8918 152ND AVENUE                                                               REDMOND                  WA             98052                        VARIOUS       ACCOUNTS PAYABLE                                                                             $2,400.00
GLOBAL ORGANIZACAO FARMACEUTICA LTD    R DIAMANTE PRETO 413. 413                                                       SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $761.85
GLOBAL SERVICOS LTDA                   R XAVIER DE TOLEDO 15. 15                                                       SANTO ANDRE                                          BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $109,409.81
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
GLOBAL VIAGENS E TURISMO LTDA ME       N/A                                                                             N/A                      N/A            N/A          N/A               N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
GLOBAL WEB DATA TRANSFER DO BRASIL                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $4,096.33
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GLOBALGEO GEOTECNOLOGIAS LTDA EPP      N/A                                                                             N/A                      N/A            N/A          N/A               N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GLORIA LIMA PORTELLA                   N/A                                                                             N/A                      N/A            N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GLORIA MARIA DE FIGUEIREDO OLIVEIRA    N/A                                                                             N/A                      N/A            N/A          N/A               N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
GLORINHA GABRIEL SANTANA                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $744.71
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GM SERVICOS AUXILIARES DE TRANSPORTE                                                                                                                                                                      LITIGATION - COMMERCIAL
AEREO LTDA                             N/A                                                                             N/A                      N/A            N/A          N/A               N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
                                       RUA CRISTIANO STROBEL 1310.
GO PACK TRANSPORTES EIRELI ME          1310                                                                            CURITIBA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $1,155.05
GOBIERNO DE LA CIUDAD DE BUENOS AIR    VIAMONTE 900.                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
GODDARD CATERING GROUP URUGUAY.        OFICIAL 3 N 71.                                                                 MONTEVIDEO                                           URUGUAY         VARIOUS       ACCOUNTS PAYABLE                                                                            $35,127.74
GOGO LLC                               111 N. CANAL STREET               SUITE 1500.                                   CHICAGO                  IL             60606                        VARIOUS       ACCOUNTS PAYABLE                                                                           $440,142.00
GOING PLACES INC                                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                             $5,707.60
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                                                                                                                                          UNDER CRITICAL AIRLINE
GOL                                                                                                                                                                                         VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                       AV NOSSA SENHORA APARECIDA 1.
GOLDEN BEACH HOTEL LTDA ME             1                                                                               ILHEUS                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $125.25
                                       PC MINISTRO SALGADO FILHO S/N.
GOLDEN GATE INDUSTRIA DE ALIMENTOS     S/N                                                                             RECIFE                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $559.50

GOLDEN TOUCH TRANSPORTATION OF NY I    14500 N NORTHSIGHT BLVD STE 329                                                 SCOTTSDALE               AZ             85260-3664                   VARIOUS       ACCOUNTS PAYABLE                                                                            $19,295.52
GOLDEN VILLE HOTEL LTDA EPP            ROD TRANSAMAZONICA              KM 05 S/N. S/N                                  MARABA                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $1,006.53
GOLDEN VILLE HOTEL LTDA EPP            ROD TRANSAMAZONICA              KM 05 S/N. S/N                                  MARABA                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $550.17
GOMES HOTELARIA LTDA                   R DOM JAIME CAMARA 84. 84                                                       FLORIANOPOLIS                                        BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $848.61
                                                                                                                                                                                                          PENDING LITIGATION -
GONCALVES EMILIO DE CAMPOS             N/A                                                                             N/A                      N/A            N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
GONZALO YELPO Y JULIO FACAL            18 JULIO 1296 ESC 701                                                           MONTEVIDEO                                           URUGUAY         VARIOUS       ACCOUNTS PAYABLE                                                                             $2,303.50
GOODRICH CONTROL SYSTEMS               BATAVERSTRASSE 80. 80.                                                          NEUSS                                                GERMANY         VARIOUS       ACCOUNTS PAYABLE                                                                            $14,893.00
GOODRICH LIGHTING SYSTEMS (PHOENIX)    129 FAIRFIELD STREET                                                            OLDSMAR                  FL             34677-3618                   VARIOUS       ACCOUNTS PAYABLE                                                                            $17,169.49
GOODRICH SENSORS AND INT SYST          100 PANTON ROAD                                                                 VERGENNES                VT             05491                        VARIOUS       ACCOUNTS PAYABLE                                                                             $1,653.34
GOODYEAR BRASIL PROD BORRACHA LTDA.    R INTENDENCIA 91. 91                                                            SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $1,300,000.00
GOOGLE BRASIL INTERNET LTDA            AV FRANCISCO MATARAZZO 1500.                                                    SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                          $378,081.55
                                       AVENIDA BRIGADEIRO FARIA LIMA
GPBR PARTICIPACOES LTDA                1306                                                                            SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $29,043.12
GR SA                                  AV 20 DE JANEIRO S/N                                                            RIO DE JANEIRO                                       BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $213.26
GR SERVICOS E ALIMENTACAO LTDA         R TUTOIA 119. 119                                                               SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                 $8.86
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GRACA ELENA PINTO DOS SANTOS           N/A                                                                             N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GRACA MARIA GONCALVES                  N/A                                                                             N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
GRACE KELLY BEZERRA SILVA              N/A                                                                             N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GRACIA MARIA DE SIQUEIRA DAMASCENO     N/A                                                                             N/A                      N/A            N/A          N/A               N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN




                                                                                                                                  498 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 557 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                  Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRACIELA JUSTO EVALDT                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GRACIELA MARLENY RIVERA CHAVEZ                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $317.69
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRACIELI DE ALMEIDA PUREZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRACIELLE AZEVEDO DE ALBUQUERQUE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRACIELLE ELAINE RAMOS COSTA GONDINHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
GRACINDO LOPES DE MEDEIROS NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRASIELA FERNANDA POLIZELI ALONSO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRASIELA FERREIRA MACHADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
GRASIELE PAGNONCELLI GASPARINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRASIELI FACCIN                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
GRAZIANE OLIVEIRA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRAZIELA CERVELIN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELA DA SILVA JOANINI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRAZIELA GILZA BENFEITO MACEDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRAZIELA PARO CAPONI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - PRE-
GRAZIELA ROSA DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRAZIELA SPEROTTO BAUERMANN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELE DA SILVA SANTOS FONSECA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELE DE SOUZA RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRAZIELE DOS SANTOS FREITAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRAZIELE DOS SANTOS FREITAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELE GEANECHINI LEMKE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELE GOMES ALVES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRAZIELE GUEDES DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELE VENANCIO PACO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
GRAZIELI DE OLIVEIRA NUNES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
GRAZIELI TEODORO SANTANA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
GRAZIELLA ALLANA SERRA ALVES DE OLIVEIRA                                                                                                                                               PENDING LITIGATION - CIVIL
OLLER                                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRAZIELLA RANGEL SIMON                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
GRAZIELLE DI MARCO CHIAPPETTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GRAZIELLE GONÃƑÂ€¡ALVES DE OLIVEIRA                                                                                                                                                    PENDING LITIGATION - CIVIL
ERNESTO                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                          499 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 558 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                         Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GRAZIELY KRISTIANE GERVASONI             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREACY KELLY RODRIGUES AZEVEDO           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN

GREAT LIVE MARKETING E INCENTIVO EI      RUA DOUTOR ANTÔNIO BENTO 560.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $7,747.37
GREATER ORLANDO AVIATION AUTHORITY       ANNEX BUILDING                                                                                                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
GRECCO TECNICA IND E COMERCIO DE M       R FRAUENFELD 141. 141                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,671.87
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREDSON DUARTE GOMES                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
GREEN LAB ANALISES QUIMICAS E TOXIC      RUA FELIPE DE OLIVEIRA 293                                            PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $24.85
GREEN PROCESS PRODUTOS QUIMICOS LTD      R DAS ACACIAS 130                                                     MAUA                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $274.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREG VASCONCELLOS YAMAMOTO               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - ACCIDENT /
GREGORI FREZZA PALAVRE                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                  UNKNOWN
GREGORIO DE CASTRO COM E LOCACAO LT      R CAMBARA 95. 95                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,134.21
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREGORIO ESTRELA CAMPOS                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREGORIO HONCZARYCK                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREGORIO SEABRA MARANHAO CAVALCANTI      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREGORY MICHEL MATIAS GENTLE             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREICA PRISCILA ZANATA FURTADO           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
GREICE BORGES DE ALMEIDA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREICE DE OLIVEIRA MAFRA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREICE DE OLIVEIRA MAFRA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREICE GUIMARAES RIBEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREICE HOLANDA DO NASCIMENTO SILVA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREICE HOLANDA DO NASCIMENTO SILVA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
GREICE KELLY DE OLIVEIRA QUADRO                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                             $448.48
                                                                                                                                                                                                    PENDING LITIGATION -
GREICE KELY FERREIRA CALIXTO FALCAO      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREICE SUZUKI DA MOTA                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREICI KELLY DOS SANTOS                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREICIANE MACIEL DE OLIVEIRA             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREICIANE MEDEIROS RANGEL DE OLIVEIRA    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
GREICY GISELLE FALCAO DE CARVALHO NERY   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREISON SALAMON                          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
GREISSON AUGUSTUS ALCANTARA DE MOURA     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GRESIELA WASSILI BONIFACIO               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
GREYCE DANIELLE DE PAULA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GREYCE DE SOUZA MATOS                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                       500 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 559 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
                 Creditor Name                        Address1                    Address2              Address3                  City                State            Zip         Country      Incurred             Basis for Claim                                                              Total Claim
                                                                           COMODIN DE UNITED
GROUND AVIATION HANDLING LTD              5 VINEYARD ROAD FELTHAM.         KINGDOM                                      LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                            $369.47
                                                                           COMODIN DE UNITED
GROUNDCARE SOLUTIONS (UK) LTD.            58 GRAND AVENUE HASSOCKS         KINGDOM                                      LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                           $704.92
GROUPE D'INTERVENTION DE PREVENTION       183 AVENUE ACHILLE PERETTI                                                    NEUILLY SUR SEINE                                    FRANCE             VARIOUS       ACCOUNTS PAYABLE                                                                           $810.02
GRU AIR SIDE HOTELARIA SA                 RODOVIA HOLIO SMIDT SN                                                        GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,542.75
                                          CORDOBA 1015 PISO 3 VICTORIA
GRUPO 3 DE TURISMO S.R.L.                 MALL                                                                          ROSARIO                                              ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,012.21
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GRUPO ABRIL                               N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
GRUPO AREA SRL                            SU. EZEIZA CANUELAS KM 40.5.                                                  BUENOS AIRES                                         ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                           $299.49
                                          AUTO ETR. 25 COL ZONA
GRUPO CONVERMEX S A DE C V                INDUSTRIAL                                                                    PUEBLA                                               MEXICO             VARIOUS       ACCOUNTS PAYABLE                                                                         $69,318.42
                                                                                                                                                                                                              POTENTIAL OBLIGATION
GRUPO DE APOIO AO ADOLESCENTE E A CRIANCA                                                                                                                                                                     UNDER FREQUENT FLYER
COM CANCER GRAACC                         RUA BOTUCATU 743                 VILA CLEMENTINO                              SAO PAULO               SP              4023062      BRAZIL             VARIOUS       PROGRAM                       X            X                                             UNKNOWN
GRUPO PENAFLOR SA                         ARENALES 460/480.                                                             BUENOS AIRES                                         ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                         $17,510.76

GRUPO POSADAS S A B DE C V                AVE. PROLONGACION PASEO DE LA.                                                MEXICO CITY                                          MEXICO             VARIOUS       ACCOUNTS PAYABLE                                                                         $88,233.87
                                          AVENIDA MARCOS PAULO
GSE VIVA AER IND COM SERV AERONAUT        GONCALVES 315                                                                 GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $8,034.92
GSF SOLUCOES TECNOLOGICAS LTDA            RUA VISCONDE INHAUMA 178. 178                                                 SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $612.75
GSS EMPREENDIMENTOS ALIMENTICIOS EI       AVENIDA SEVERO DULLIUS 90010.                                                 PORTO ALEGRE                                         BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $431.04
                                          PRACA PRESIDENTE KENNEDY 190.                                                 SAO JOSE DOS
GSW SOFTWARE LTDA                         190                                                                           CAMPOS                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,143.92
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GTA TRANSPORTES LTDA                      N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUAJARINA ROCHA RAMOS                     N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GUAMAFLO S.A                              CRISOLOGO LARRALDE 3263                                                       CABA                                                 ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                           $414.78
GUAPURUVU - COMERCIO DE RESTAURANTE       ROD SANTOS DUMONT KM 66 SN.                                                   CAMPINAS                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $149.93
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUENNITIRO KOTAMA                         N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
GUERINO &AMP; FERNANDES TURISMO E                                                                                                                                                                             PENDING LITIGATION - CIVIL
EVENTOS LTDA                              N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUERINO TONELO COLNAGHI                   N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUERLIELTON NUNES CAMPOS                  N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUIDO ALLEGRO FONTES RIBEIRO              N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUIDO DOUGLAS CARDOSO HIGINO FRANCO       N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUIDO VIEIRA GOMES                        N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUILHERME ALBERGE REIS                    N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
GUILHERME ALVARENGA BARBOSA               N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUILHERME ALVES COSTA                     N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUILHERME ALVES RAMOS                     N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUILHERME AMARAL CARNEIRO                 N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUILHERME ANDRADE MERLINO                 N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
GUILHERME ANDRADE ZAUL                    N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
GUILHERME ANDRE DA SILVA                  N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
GUILHERME ANTONIO VIDAL KRESS             N/A                                                                           N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                                  501 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 560 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME ANTUNES CAMPOS TAVARES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME ASCURRA NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME AUGUSTO ALMEIDA DO AMARAL      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME AUGUSTO NASCIMENTO OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME AUGUSTO SOUZA TERRENGUI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME AUGUSTO SOUZA TERRENGUI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME BACK KOERICH                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GUILHERME BALLSTAEDT KUNERT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GUILHERME BARBOSA DE LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GUILHERME BARRETO DE MORAIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BARROS DE ALMEIDA BRANDAO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME BATISTA ROLDAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BATISTA ROLDAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BATISTA ROLDAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BECHE LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BILDHAUER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
GUILHERME BONATO CAMPOS CARAMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME BORCELLI DE CASTILHO ZAIA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BORGES DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME BRANDAO TEIXEIRA LEITE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME BRASILEIRO DE AGUIAR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME CAMARAO PORTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME CAPANEMA RODRIGUES ANDRADE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME CAPANEMA RODRIGUES ANDRADE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME CAPARROZ DE FRANCA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME CARRER FONTANA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME CASTEJON LATTARO SILBERSTEIN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
GUILHERME CORREA FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
GUILHERME CORREA PERALTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME CRESPO MIRANDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
GUILHERME CUNHA BAPTISTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        502 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 561 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DA CUNHA E MENEZES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DA SILVA GRILLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME DANTAS BRINGEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DE CARVALHO MADUREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DE CASTRO ACQUAROLE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME DE MATOS BATISTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DE MELLO ROSSINI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DE MELLO ROSSINI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME DE MOURA PINTO GUIMARAES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME DE PONTIS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUILHERME DIAS SILVA CARVALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME FANTONI ALFREDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME FARIA DA SILVA MARQUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME FERNANDO RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME FERREIRA ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUILHERME FERREIRA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME FERREIRA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME FONTOURA MOREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUILHERME FRANCISCO DE MENDONCA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
GUILHERME FREDERICO MARTINS SAMPAIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME FREITAG RAMOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME FREITAS HOFFMANN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME FURLANETO SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
GUILHERME FURMAN DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
GUILHERME FURMAN DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME GOMES OLIVEIRA DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME GONELLI AGAPITO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME GONTIJO BARBOSA DE                                                                                                                                                      LITIGATION - FLIGHT
VASCONCELOS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUILHERME HAMERS COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUILHERME HENRIQUE DOS REIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                     503 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 562 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME HENRIQUE DOS REIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
GUILHERME HENRIQUE E SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
GUILHERME HENRIQUE E SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME HENRY BICALHO CEZAR MARINHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME HERZOG CHAINCA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME HIROSE CUANI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME HIROSE CUANI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME JARBAS GONZAGA DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME JOBIM SMOLENTZOV                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME JOSE MACEDO MALTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME JOSE VITAL DE MENEZES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
GUILHERME LACERDA QUEIROZ SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
GUILHERME LACERDA QUEIROZ SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LANNA XAVIER DE CARVALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LEITE BAROSSI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME LEMOS MOURA DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LIMA PAVAN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LIMA PAVAN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME LOPES DOS SANTOS CUNHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME LUCAS PEREIRA CANDIDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME LUCAS PEREIRA CANDIDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LUIS DA SILVA FRANCHE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LUIS DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME LUIZ MALHEIRO COELHO DE PAULA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LUIZ MAZINE RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME LUIZ MAZINE RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME MARCONDES MORAIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME MARQUES CAMELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME MARTINS PASSOS HUMBERG          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME MARTINS SANA DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         504 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 563 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME MASCARENHAS DUARTE DE ASSIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME MASCARENHAS DUARTE DE ASSIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME MATOS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME MATOS DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
GUILHERME MEDEIROS DOMINGOS                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $136.09
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME MENDES SILVA ASSIS CIPRIANO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME MENEZES SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME MONIZ SODRE LOPES TEIXEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
GUILHERME MORAES SALDANHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME MOREIRA CARDOSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME MOREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME MOREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME MOURA MONTEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME MOURA MONTEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME NEVES BARBOSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME NUNES DE ALMEIDA PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME NUNES DE ALMEIDA PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME NUNES VERA MAROUN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME NUNES VERA MAROUN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME OLIVEIRA PAGLIASSE MOTTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME OLIVERIA TENUTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME OLIVERIA TENUTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME OTAVIO DE LIMA SANT ANA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUILHERME OTAVIO DE LIMA SANT ANA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME PALSKUSKI NUNES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME PALSKUSKI NUNES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUILHERME PASSOS AVELAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME PEREIRA MUNHOZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUILHERME PEREIRA MUNHOZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
GUILHERME PEREIRA VIANNAY BELLONI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN




                                                                                                       505 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 564 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME PIMENTA DE MORAES CARVALHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME POHLMANN RIZZO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME PONTES FRANCA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
GUILHERME PRADO SOARES                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $602.32
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME RACCANELLO MORENO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME RAMOS MARTINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME RAMOS MARTINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
GUILHERME RENSI BELLUZZO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME RIBEIRO BARCELLOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME RIBEIRO BARCELLOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
GUILHERME RICHTER CORDEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
GUILHERME RICHTER CORDEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME ROBERTO BRANDAO CAETANO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME RODRIGUES ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME RODRIGUES ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
GUILHERME ROGERIO CEZAFAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME ROMAN DE SOUZA ELIAS FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME ROMAN DE SOUZA ELIAS FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME SAMPAIO RICARDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME SAMPAIO RICARDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME SBORSZ GRACIK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME SCHEFFER ALVES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME SICILIANO CANTISANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME SILVA DA COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME SILVA DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
GUILHERME SILVA PIGATTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME SILVA RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
GUILHERME SILVA RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
GUILHERME SOARES DOLCI                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $1,236.32
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
GUILHERME STEFANI PILONI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                         506 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 565 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                               Date Debt was
              Creditor Name                     Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME TEMPONI                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME TEMPONI                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUILHERME TENORIO GOMES               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUILHERME TENORIO GOMES               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME URTASSUM VALENTE            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME VENSON BENEDET              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME VINICIUS MASSOCHIN          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME WACHELKE MORITZ             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUILHERME WAGNER                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUILHERME WELTZER NISKIER             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUILHERMI MANOEL FERNANDES            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
GUILLERMO NEY CAPRARIO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUIOMAR MACEDO MODESTO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUIOMARINA DE FREITAS BOHADANA        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                      AVENIDA SANTOS DUMONT 1350.
GULA GULOSO RESTAURANTE LTDA EPP      1350                                                                MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,503.97
                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                               UNDER CRITICAL AIRLINE
GULF AIR                                                                                                                                                                         VARIOUS       AGREEMENTS                      X            X                                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL -
GUMMITT/ PINTO JIMENEZ                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUNTER IGOR MAIA DE OLIVEIRA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUNTER LICKFEDT LEOPOLDINO E SILVA    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUSTAVO ALBERTO FRANÇA FONSECA        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TAM FIDELIDADE
GUSTAVO ALBERTO MONTENEGRO DOS SANTOS N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         PROGRAM                         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUSTAVO ALBERTO ROZARIO               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUSTAVO ALBERTO ROZARIO               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
GUSTAVO ALBERTO SAMPEDRO              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUSTAVO ALEXANDRE LABADECA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUSTAVO ANTONIO DE PAULA SOBRAL       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUSTAVO ANTONIO MICHALSKI             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
GUSTAVO ASSUNCAO COSMO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
GUSTAVO AZEREDO CARDOSO               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN




                                                                                                                   507 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 566 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GUSTAVO BALSAMAO MODAD              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GUSTAVO BARRETO CYRILLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO BARROS DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO BARROSO DE MORAES SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO BLANCO VELASCO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GUSTAVO BOEIRA ANDERSON             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO BOTELHO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
GUSTAVO BRASIL DE ARRUDA                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $759.86
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CAMARA LINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CAMARA LINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO CAMPOS BARRETO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO CAMPOS BARRETO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CARLOS GORDIANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CARLOS GORDIANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CARVALHO DE AGUIAR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CARVALHO DE AZEVEDO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CASTRO OLIVEIRA GONZAGA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CASTRO OLIVEIRA GONZAGA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO CHAVES PEDROZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO COELHO JORGE LEAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO COLBERT PACHECO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO CORREA ABREU                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GUSTAVO CORREIA CAMPOS DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GUSTAVO CUNHA DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO DA COSTA SIMOES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO DA COSTA SIMOES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
GUSTAVO DA SILVA LEBRE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
GUSTAVO DA SILVA LEBRE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GUSTAVO DE AGUIAR MELO ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO DE AVILA RAJAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   508 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 567 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
GUSTAVO DE CARVALHO KALIFE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
GUSTAVO DE CARVALHO KALIFE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO DE LIMA MENDONCA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO DE LIMA SANT ANA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GUSTAVO DE MELO LOPES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO DE PAULA LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO DE PAULI ATHAYDE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO DORETO RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO EDUARDO DECUADRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO ESTABILE DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO ESTABILE DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FAGNANI VIDAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
GUSTAVO FERNANDES DIAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FERREIRA BRANDAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FERREIRA VALENTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FONTANA CANELLA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FONTENELE BRITO SOARES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FONTENELE BRITO SOARES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO FREIRE DA FONSECA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
GUSTAVO GABRIEL DE PAIVA NOGUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO GERALD TOJA FRACHIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO GIOVANNE FERNANDES SALES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO GOMES POLOTTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO GONZAA BOES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO GONZAA BOES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO GOUVEIA DE MEDEIROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO GOUVEIA DE MEDEIROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
GUSTAVO GUERRA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
GUSTAVO GUERRA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
GUSTAVO H M RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                   509 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 568 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HELMUT GLUCH DE AMORIM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
GUSTAVO HENRIQUE BAZAN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE D´AURIA MONZANI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE D´AURIA MONZANI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE DE ARAUJO PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE DE MORAIS CENCIANI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUSTAVO HENRIQUE JOHANN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRIQUE LIMA DA CUNHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRIQUE LIMA DA CUNHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE MORANGONI MARTINS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE MORANGONI MARTINS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE MORANGONI MARTINS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE OLIVEIRA BITTENCOURT   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUSTAVO HENRIQUE OLIVEIRA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE PASSINI SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRIQUE PATO PAULILLO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE ROCHA BICALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRIQUE ROQUE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRIQUE SCHMIDT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRIQUE SIMOES AIDAR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HENRIQUE VASCONCELOS LUCENA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO HENRY OLIVEIRA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HOMMA CARBONE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO HUBNER                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO ISSLER                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
GUSTAVO JOSE MIZRAHI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
GUSTAVO JOSE SILVA DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
GUSTAVO JOSE TORRES DE BRITO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
GUSTAVO KAUE DAMASCENO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       510 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 569 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO KNOPIK LEITE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO LAUXEN SPOHR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO LAVINA DE BONA SARTOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO LEMOS MOSTAERT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO LEMOS MOSTAERT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO LEONARDO KEMCZINSKI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO LORENCI WOICIECHOWSKI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO LUIZ REZZANI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO MANZINI DE OLIVEIRA SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MARQUES DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MARTINS DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MARTINS DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO MARTINS DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MASCHIETO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MATSUMOTO LUCAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MATSUMOTO LUCAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO MATTOS MARTINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
GUSTAVO MATUTINO GONCALVES VIEIRA D                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                          $1,220.67
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MAZZONI MAIA LOPE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MAZZONI MAIA LOPE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
GUSTAVO MEHMERI GUSMAO DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MICHEL ARBACH                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MICHEL ARBACH                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MILITAO CORREIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
GUSTAVO MIRANDA VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MOLINOS FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO MOREIRA SENNA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO NASCIMENTO GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO NEVES BOANADA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO NEVES DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO NEVES DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO OLIVEIRA DE MACEDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
GUSTAVO ORSIDA GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO PACHECO PERES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                     511 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 570 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO PEREIRA LANIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO PEREIRA RATIER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO PINHEIRO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO PINHEIRO SINDEAUX             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO PIZZAMIGLIO LIBARDI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO QUIRINO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO RAPHAEL LACHOWSKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - ON-BOARD
GUSTAVO RASERA CHIQUITTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO RAYMUNDO CUNHA FONTES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO RIBEIRO GOMES BRITO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO ROBERTO PEIXOTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO ROBERTO PEIXOTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO ROCHA MEINTANIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO RODRIGUES BARBOSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO RODRIGUES DE FREITAS DORIA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO SALOMAO ISHAK                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO SALOMAO ISHAK                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO SILVA LOUREIRO GODINHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO SIMOES PIOTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO SIQUEIRA SIMOES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
GUSTAVO SOARES AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO SPILLERE MINOTTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO STEFANINI FERREIRA TSUBOY     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO SURDI DEBASTIANI.             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
GUSTAVO TROPIA PINHEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO TULER PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO VALENTIM VARGAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO VELOSO COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
GUSTAVO VIEIRA WOLF                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO WARZOCHA FERNANDES CRUVINEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GUSTAVO WARZOCHA FERNANDES CRUVINEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     512 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 571 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                     Address1                     Address2              Address3                 City                   State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
GUSTAVO WARZOCHA FERNANDES CRUVINEL   N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
GUSTAVO WARZOCHA FERNANDES CRUVINEL   N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - IMPROPER
GUSTAVO WEBSTER COSTA CRUZ            N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GUSTAVO XERFAN HABER                  N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GUTEMBERG CARDOSO DE OLIVEIRA         N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GUTEMBERG CARDOSO DE OLIVEIRA         N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
GUTEMBERG LOPES DE OLIVEIRA           N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GUTEMBERG RODRIGUES DE SOUSA JUNIOR   N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
GUTERMAN FERREIRA                     N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
GUTIER PINHO PEIXINHO                 N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
GUY LANDER                            N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
GUY ROMANGUERA CANTO                  N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
GUYANA CIVIL AVIATION AUTHORITY       96 DUKE STREET.                                                               GEORGETOWN                                           GUYANA            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
GUYER E REGULES                       PZA INDEPENDENCIA 811.                                                        MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                             $3,659.00
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
GV GESTÃO DE RISCO LTDA               N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
GVENERGY CONSULTORIA GESTAO ENERGIA   RUA MOSTARDEIRO 1502. 1502                                                    PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,358.22
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - COMMERCIAL
GWP SERVIÇOS AUXILIARES               N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
                                      PC MINISTRO SALGADO FILHO S/N.
H CARLOS COMERCIO LTDA EPP            S/N                                                                           RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,413.01
                                      ALAMEDA MINISTRO ROCHA
H SILVEIRA TURISMO LTDA EPP           AZEVEDO 456                                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,810.12
HABITEL S.A.S                         AV EL DORADO 100-97                                                           BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                             $6,804.70
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
HACHID TARGINO DE SANTANA             N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
HAGATA BORGES DOS SANTOS PEREIRA      N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                      ATTN: PRESIDENT OR GENERAL       FLUGHAFEN HAHN HALLE                                                                                                              UNDER CRITICAL AIRLINE
HAHN AIR                              COUNSEL                          814                                          HAHN                                                 GERMANY           VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
HAHNTEL S/A                           RUA DONA FRANCISCA 8300.                                                      JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,819.71
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
HAIDE ATKINSON SEHEN                  N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
HAIDE ATKINSON SEHEN                  N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                                                                                                                                                                                         UNDER CRITICAL AIRLINE
HAINAN                                                                                                                                                                                     VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
HALDRIO HENRIQUE TAFARELO             N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
HALINA ANDRADE NASCIMENTO DE                                                                                                                                                                             LITIGATION - FLIGHT
ALBUQUERQUE                           N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
HALISSON MAGALHAES DA SILVA           N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
HALLEY DE ABREU GOMES                 N/A                                                                           N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                                513 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 572 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HALLEY DE ABREU GOMES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HALLIANE MARIA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HALLINE APARECIDA BASSANI ADAIR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HALLISON CORREIA MEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HALLISSON DA SILVA VELOSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HALLTGLANES ROMANHA MAURICIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HAMILCAR JOSE ALMEIDA FIGUEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILENA MAIRA DAS GRAÃ§AS PEREIRA E                                                                                                                                                LITIGATION - TICKET /
COSTA MARQUES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HAMILTON ADRIANO VILELA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HAMILTON BARBOSA NAPOLITANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILTON BARROS SANTOS JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILTON BARROS SANTOS JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HAMILTON BRITO DE DEUS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILTON DOS SANTOS LOPES JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HAMILTON FLORES BARROSO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
HAMILTON HOURNEAUX POMPEU               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILTON JUNIOR PERES BARBOSA DE SENA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILTON JUNIOR PERES BARBOSA DE SENA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HAMILTON PAES CASE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HAMILTON PIMENTEL DA CONCEICAO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
HAMILTON SUNDSTRAND (NO OCUPAR)                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                          $1,365.32
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HAMMASTHER JORGE FREITAS MATOS JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HAMON UDNEI FONSECA DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HANA DE ALMEIDA AMARO CUNHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HANA MOHAMAD BOU NASSIF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HANA MOHAMAD BOU NASSIF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HANA MOHAMAD BOU NASSIF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HANA MOHAMAD BOU NASSIF                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HANDERSON ALVARES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HANDERSON NEVES MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       514 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 573 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                        Address1             Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HANNA CAVALCANTE GOMES                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HANNA GABRIELA CARDOSO NUNES FERREIRA     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HANNA RAINE NUNES SOUZA                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HANNAH MACHADO CEPIK                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
HANNELI CAROLINA ANDREAZZI TAVANTE        PRACA APOGITAGUARAS 83.                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $306.21
                                                                                                                                                                                                     PENDING LITIGATION -
HANON MARCELINO DA SILVA                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
HANSAIR LOGISTICS INC                     20312 HERMANA CIR                                                     LAKE FOREST             CA              92630-8701                     VARIOUS       ACCOUNTS PAYABLE                                                                          $556,502.27
HAPPEL CONSTRUTORA & INCORPORADORA        RUA RIO PELOTAS 08.                                                   CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,306.06
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HARITH TAHA MOHAMED HUSSAIN               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
HARLEY COCO DE MELO                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $168.69
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HAROLD MAIA MACAMBIRA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HAROLD MAIA MACAMBIRA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
HAROLDO CAMPOS FERREIRA                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
HAROLDO CESAR LUCAS                       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HAROLDO DA SILVA RIPARDO FILHO            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HAROLDO FERNANDO BORIAN                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
HAROLDO QUEIROZ FREITAS JUNIOR            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HARRISON CARVALHO BERTOLLI                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
HARRISON PEREIRA CERQUEIRA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HARRY DE MELO COLLECTA                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HARRY DE MELO COLLECTA                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                SAO JOSO DOS
HARVEST ADMINISTRACAO DE BENS LTDA        RUA BARAO CERRO AZUL 21. 21                                           PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $6.36
HAUPTZOLLAMT MUNCHEN                      SOPHIENSTR 6                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
HAVAY AGÊNCIA DE TURISMO LTDA. ASSOCIAÇÃO
BRASILEIRA DE AGÊNCIAS DE VIAGENS DE                                                                                                                                                                 PENDING LITIGATION - CIVIL
PERNAMBUCO - ABAV                         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HAVILI DANTAS CAMPOS                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
HAVNER FERREIRA SAMPAIO                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
HAWAIIAN AIRLINES                         ATTN: PILIALOHA WANG                                                                                                                         VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
HAWK AVIATION LA LLC                      975 SHOTGUN RD # 975                                                  SUNRISE                 FL              33326-1964                     VARIOUS       ACCOUNTS PAYABLE                                                                          $146,980.00
HAWK EXPRESS INC.                         PO BOX 668315                                                         MIAMI                   FL              33166                          VARIOUS       ACCOUNTS PAYABLE                                                                           $20,726.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HAYALA TEIXEIRA DE CARVALHO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
HAYANE BARROS DA FONSECA                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                SAN CARLOS
HAYLAND PYMES                             MORENO 126 PISO 6 OF B                                                DEBARILOCHE                                          ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                              $390.52
                                                                                                                                                                                                     PENDING LITIGATION -
HAYLTON PEREIRA JUNIOR                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                          AV ALEXANDRINA DAS CHAGAS
HB TINTAS E VERNIZES LTDA                 MOREI 540                                                             PINDAMONHANGABA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $86.22
HBR SEI - INVESTIMENTOS IMOBILIARIO       AVENIDA CRUZEIRO DO SUL 1709.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $832.65




                                                                                                                          515 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 574 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                     Address1            Address2              Address3                 City                State             Zip         Country      Incurred          Basis for Claim                                                                 Total Claim
HCL (BRAZIL) TECNOLOGIA DA INFORMA�                                                                                                                                                 VARIOUS     ACCOUNTS PAYABLE                                                                            $15,120.71
HD HOTEL LLC.                          243 TRESSER BLVD                                                     STANFORD               CT               06901                           VARIOUS     ACCOUNTS PAYABLE                                                                            $55,846.60
                                       RUA ADEMAR DE MORAES SECKLER
HEAD COM DE EQUIP SEGURANCA LTDA       185                                                                  INDAIATUBA                                           BRAZIL             VARIOUS     ACCOUNTS PAYABLE                                                                             $5,502.00
HEATHROW AIRPORT LIMITED VEOLIA        PO BOX 3000.                                                                                                                                 VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED

HEATHROW AMBULANCE SERVICE             PO 279                                                               LONDON                                               UNITED KINGDOM     VARIOUS     ACCOUNTS PAYABLE                                                                              $221.43
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HEBE CORREA BARBIN BAUAB               N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HÉBER FRANCISCO DE FARIA               N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
HEBER GUEIROS NUNES                    N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HEBER OLIVEIRA FIGUEREDO SERTORIO DE                                                                                                                                                            LITIGATION - FLIGHT
SOUZA                                  N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
HEBERT AUGUSTO ASSUNCAO OLIVEIRA SANTOS N/A                                                                 N/A                    N/A              N/A          N/A                  N/A       COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
HEBERT GOMES MOREIRA                   N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
HEBERT GOMES MOREIRA                   N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HEBERT LUIZ DOMINGUES                  N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HEBERT MENDES CHIERICI                 N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HEBERT MENDES CHIERICI                 N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HEBERT VINICIUS VIANA DE SOUZA         N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HECTOR ALY VALERO ANCHETTA             N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HECTOR DANIEL LOBO FERREIRA            N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HECTOR DANIEL LOBO FERREIRA            N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HECTOR MONTEVERDE                      N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
HECTOR RUSLAN RODRIGUES MOTA           N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HEDIANA RIBEIRO                        N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HEDIMARA MATTIUZZI PEDRINI             N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
HEDLEY CASTRO REIS                     N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HEGEL PASSOS BOTINHA                   N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
HEGLES LIMA SILVANO                    N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HEI JIN KIM                            N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
HEICO AEROSPACE CORPORATION            3000 TAFT ST                                                         HOLLYWOOD              FL               33021-4441                      VARIOUS     ACCOUNTS PAYABLE                                                                          $639,376.00
HEICO COMPONENT REPAIR GROUP           7875 NW 64TH ST                                                      MIAMI                  FL               33166-2718                      VARIOUS     ACCOUNTS PAYABLE                                                                         $2,043,309.82
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
HEIDE ARIELI NASCIMENTO REIS           N/A                                                                  N/A                    N/A              N/A          N/A                  N/A       RESERVATION                   X            X              X             X                  UNKNOWN




                                                                                                                     516 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 575 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                     Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
HEIDE ARIELI NASCIMENTO REIS           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
HEIDE GALDINO DE ARAUJO                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEIDI APARECIDA SILVA DA GAMA          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEIDI DERKSEN E SILVA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
HEINZ LEHNER                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $753.01
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEISA ANDRADE DE SOUZA NUNES           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR ALVES SOARES                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR AUGUSTO COSTA ANDRADE           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR AUGUSTO COSTA ANDRADE           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR AUGUSTO SANTOS DE ALENCAR       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR BAPTISTA LIMA FARIAS            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR DANTAS NETO                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
HEITOR GERALDO DA CRUZ SANTOS          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
HEITOR GERALDO DA CRUZ SANTOS          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR JOSE BASSI DOS SANTOS           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR LUIZ VILLELA JUNIOR             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR MACHADO BORELLI                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEITOR ROBERTO DA SILVA BEZERRA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR SCHIAVETTE ROMARIZ DE MELO      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR SORIANO LESSA                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR ULISSES FIORAMONTE DROBINICHE   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
HEITOR ULISSES FIORAMONTE DROBINICHE   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEKELSON REALDINO TAFNER               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HEKELSON REALDINO TAFNER               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HELAINE LOPES STRZALKOWSKI E OUTRO     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
HELAN DE MORAIS PEREIRA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HELBER CREPALDI REIS                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HELBERT EUSTAQUIO CARDOSO DA SILVA     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
HELBERT SANTOS FARIAS                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HELCIO DA COSTA BITENCOURT             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
HELCIO DA COSTA BITENCOURT             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
HELCO ENGENHARIA E CONSTRUCOES LTDA    RUA DIOGO DE QUADROS 376                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $191,274.97




                                                                                                                517 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 576 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELDER ANDRADE REZENDE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELDER ARAUJO ANDRADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELDER ARAUJO ANDRADE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
HELDER DA SILVA ANDRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELDER ETERNO DA SILVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELDER GONCALVES DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELDER MASCARENHAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELDER MASCARENHAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELDER RODRIGUES DA NOBREGA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELDER STEFAN CHABUD                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELDREY MOREIRA RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELEM CRISTINA VIEIRA CARVALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HELEN CAROLINE RABELO RODRIGUES ALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HELEN CASQUER FORNO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
HELEN CASSIA TEIXEIRA DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
HELEN CRISTINA BORGES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HELEN FABIANA VILAS BOAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
HELEN M?RCIA QUEIROZ                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $106.04
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELEN MEDRADO DAVID PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELEN PAULA DE JESUS SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELEN RODRIGUES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELEN SANDRA DE OLIVEIRA RIBEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HELENA APARECIDA FABIO FEITOSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HELENA BARROS PEDDE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HELENA BARROS PEDDE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELENA CALS CARVALHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELENA CARNEIRO DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELENA CARNEIRO DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELENA CRISTINA DE BRITO E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                       518 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 577 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENA DE LUCENA ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENA FONSECA VENTURA DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA GOMES NAMETALA DE CARVALO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
HELENA HERCIRIA BITTENCOURT PEMAN DA                                                                                                                                                 PENDING LITIGATION - CIVIL
SILVA                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA HYANA NEVES NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENA JOSEFA DA SILVA LOPES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
HELENA LIMA DA PENHA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA LOPES DE VARGAS VIEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA MARCIA MOTTA CAMPOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA MARIA BORGES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENA PEREIRA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENA PEREIRA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA SHIZUE NISHIYAMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENA SHIZUE NISHIYAMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENE SIMONETTI BULLIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENE SIMONETTI BULLIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENIO CARVALHO FILHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENITA FRANCISCA DOS SANTOS NETA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELENITA TENORIO CAVALCANTI EL RASHIDY   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELENOR MANOEL BENTO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
HELENTON CHIQUETTO SIMBRE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELEOMAR PESSOA BONFIM FIGUEIREDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
HELI JOSE RODRIGUES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELIA ROSA DOS SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELIA TORRES TEIXEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELIA TORRES TEIXEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
HELIANA CEDRAZ SANTIAGO CIRINO CRUZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELIANE CATIVO MORAES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELIANE CATIVO MORAES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
HELIARDO PEREIRA DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELICINIA GIORDANA ESPINDOLA PEIXOTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
HELIENE BATISTA DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        519 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 578 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIENE BATISTA DE ANDRADE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO ADAO FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO ALBERTO TADEWALD FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO ALVES DE ALMEIDA JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO ALVES DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO ANDREI GUILLEN CUNHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO ANDREI GUILLEN CUNHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO ANTUNES MARTINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
HELIO AURELIO FRANCHINI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO BATISTA DE BRITO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO CALDAS PINHEIRO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO CALDAS PINHEIRO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO CAMPAGNUCIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO CARRASCO FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO CAVALCANTI GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO CAVALCANTI GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO COELHO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO COELHO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO DA FONSECA NERY                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO DA SILVA LIPPE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO DIEGUEZ DE REZENDE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO EDIMILSON MOREIRA DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO FABIO VASCONCELOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO FERTONANI JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO FIESCA NETO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO FONTANA NASSARALA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO FONTANA NASSARALA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO FRANKLIN ARAUJO SA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
HELIO HENRIQUE RODRIGUES GUIMARAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO IDERIHA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO JOSE NUNES MOREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                    520 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 579 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
HELIO KLINK DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO LOPES VILELA BASTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO MARCIO CAMPO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
HELIO MARCOS BENVENUTTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO MARQUES SANTANNA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO MARQUES VIANA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIO PEREIRA DOS SANTOS JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
HELIO PIMENTA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO RAMOS PAIXAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
HELIO RICARDO DE FREITAS CAMPOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELIO RODRIGUES FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELIO TOMOAKI URIU                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
HELIO XAVIER DE MAGALHAES MENDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELIOMAR CAMPOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
HELISANGELA DE ARRUDA MUNIZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
HELITON CESAR PIO DE HOLANDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
HELITON CESAR PIO DE HOLANDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
HELIVANDER ALVES MACHADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN ANGELICA DIONISIO SANTIAGO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN ARAUJO SANTIAGO MENDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN ARAUJO SANTIAGO MENDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN CAROLINE ROCHA GARCIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN CRISTINA SILVA DE MENDONCA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN FRANCIS POLIZELLO MENDONCA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN MATOS PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
HELLEN MOREIRA DE ASSIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLEN PATRICIA SANTOS LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
HELLEN SEBASTIANA BARBOSA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
HELLENA BEATRIZ SILVA CAFFAGNI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
HELLOISA PALLOMA BARBOSA SOUSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    521 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 580 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
HELLY STEWART SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
HELMITON SOARES ROSA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA ADELINA SMANIA DE FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA ARANTES VELEZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA COSTA DE OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
HELOISA DE AZAMBUJA VILLANOVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA ELISA ROCHA CALDANA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA EVELYN SOARES NERES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
HELOISA HELDT SILVEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA HELENA DE CASTRO MAGALHAES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA HELENA MUNIZ VARGAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA HELENA PENALVA E SILVA WANDERLEY   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA HELENA SOARES LEITE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA LINZMAYER GRYZINSKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA MACHADO BRASILEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA MARIA ANSELMO MARCIANO                                                                                                                                                         LITIGATION - TICKET /
NASCIMBENE                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA MARIA ANSELMO MARCIANO                                                                                                                                                         LITIGATION - TICKET /
NASCIMBENE                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA MARIA ANSELMO MARCIANO                                                                                                                                                         LITIGATION - TICKET /
NASCIMBENE                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOISA MARZINI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
HELOISA SEMMER GERKE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA TATIANE MARTINS BRANDAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELOISA TATIANE MARTINS BRANDAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOIZA ANDRADE NASCIMENTO DE ARAUJO                                                                                                                                                   LITIGATION - FLIGHT
TRIGUEIRO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOIZA GOULART BLAYA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOY JOSE LOPES NUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELOYSE VITORIA DOS SANTOS FARIA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
HELSON GOLFETTI GOMES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
HELTON CHRISTIANO FRANCHETTO FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
HELTON FURTADO VELOSO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          522 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 581 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
HELTON JORGE CONCEICAO MARTINS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HELTON MAYCO NUNES DA SILVA OLIVEIRA   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HELUIZA HELENA RODRIGUES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HELVECIO MODESTO COELHO NETO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HELVECIO SALARINI JUNIOR               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
HELYDA BORGNETH SANTIAGO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HEMELE BATISTA FURTADO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HEMERSON ARAUJO NERIS SOUSA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HENDERSON HAVINNER PORTELA SANTOS VIDAL N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENDRIO GUIMARAES MERA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENIO SANTOS DE ARAUJO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIETTE ABRAMIDES BUCARETCHI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE ABREU CARVALHO DOS SANTOS     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE AGRIZZI NETO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE AKIRA INOUE                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE ALENCAR DINIZ                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE ALEXANDRE IOSIMUTA LOUREIRO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE ALEXANDRE IOSIMUTA LOUREIRO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE ALVES DE BRITO FILHO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE ALVES DOS SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HENRIQUE APARECIDO DA CONCEICAO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE ARAUJO MONTEIRO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE AUGUSTO CRUZ SANTOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HENRIQUE AUGUSTO VENTORIM              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE AUGUSTO VENTURIN              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE AVILA AZEVEDO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE AYRES JAMELI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HENRIQUE BRANDAO ROCHA RIBEIRO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE CABRAL BORBA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HENRIQUE CABRAL BORBA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       523 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 582 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
              Creditor Name                          Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE CALANDRIA SANTANA               N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE CARLAN NETO                     N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE CASTANHEIRA DAVID DE OLIVEIRA   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
HENRIQUE CEOLIN BORTOLO                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
HENRIQUE CONRADO STEMMER                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
HENRIQUE COUTINHO MIRANDA SANTOS         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE DA COSTA CARVALHO               N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
HENRIQUE DA SILVA MARTER                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE DE ALMEIDA PEREIRA              N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE DE ANDRADE PORTILHO LEONARDI    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE DE ARAUJO NUNES                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE DE MELO BIRMAN                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE DE PAULA VASCONCELOS            N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
HENRIQUE DE SOUSA MARQUES                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
HENRIQUE DE SOUZA NOLETO                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
HENRIQUE DE SOUZA RIBEIRO                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
HENRIQUE DEBEUS ABDO                     N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE DONAIRE SERTORIO                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
HENRIQUE DOS SANTOS SCATENA              N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
HENRIQUE FLORENTINO ALVES                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
HENRIQUE FLORENTINO DE OLIVEIRA          RUA 1 30.                                                    MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $605.20
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE FONTES CYSNEIROS                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE GARCIA DE ARAUJO                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE GARCIA DE ARAUJO                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE GHIZONI GOCKS                   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
HENRIQUE GRECK DELALIBERA                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE GUIDI LOBATO                    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HENRIQUE GUIDI LOBATO                    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - SPECIAL
HENRIQUE LESSA DE SOUZA LIMA             N/A                                                          N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
HENRIQUE LIMA LESSA LOBO                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                               524 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 583 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
              Creditor Name                       Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE LOUZADA DOS SANTOS           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE LOUZADA DOS SANTOS           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
HENRIQUE LUIZ SANCHES MADEIRA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
HENRIQUE MACHADO NASCIMENTO 0413954   PRQ S CRISTOVAO 7. 7                                         SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $709.95
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE MACIEL TEIXEIRA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
HENRIQUE MARTIM ALVES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
HENRIQUE MARTINS CRUZ                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE MARTINS SPERB                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE MATHEUS TERHORST             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE MEIRA CLAVE                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
HENRIQUE MONTANDON CHAER              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE MOREIRA GAZIRE               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
HENRIQUE NERY DO NASCIMENTO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
HENRIQUE NERY DO NASCIMENTO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE NEVES GONZAGA                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE OLIVEIRA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE OLIVEIRA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE OLIVEIRA DO NASCIMENTO       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE OLIVEIRA FERREIRA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE OSWALDO PINTO MARINHO        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE PASSAGLIA LOYOLA             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE PASSOS DE ALMEIDA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE PATTO DE ABREU               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE PEDRO FARRA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
HENRIQUE PESSOA ALVES PEREIRA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE PONTES BRANT                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE RAVADAN QUIO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
HENRIQUE REGINALDO                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
HENRIQUE RIBEIRO                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
HENRIQUE RIQUENA DOS SANTOS           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                           525 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 584 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HENRIQUE RIQUENA DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HENRIQUE ROCHA MINUNCIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HENRIQUE SAMUEL HERNERT HERTEL MODRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRIQUE SANCHES DE FARIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HENRIQUE SANTA ROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HENRIQUE SANTANA VINAGRE MENDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HENRIQUE SANTOS FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HENRIQUE SANTOS FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRIQUE SILVEIRA MALAMAN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HENRIQUE TARGINO DE ALBUQUERQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRIQUE TARGINO DE ALBUQUERQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HENRIQUE TELES ROBERTO DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HENRIQUE TOLEDO SANTIAGO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HENRIQUE TOLEDO SANTIAGO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRIQUE TORRICELLI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRIQUE UZUELLI BACELLAR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRIQUE ZULUETA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HENRY ARMAND LUCIEN JAN KRUTZEN        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HENRY AUGUSTO PUNG MARTINEZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HENRY JUN ARAKI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HERALDO BUNA GOMES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HERALDO GUEDIS LOBO NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HERALDO JOSE DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HERBENE MARIA RIBEIRO DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HERBERT DA GAMA GUSMAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HERBERT HENJI POLIZEL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HERBERT LOPES DE CASTRO SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HERBERT MACAL CHAVES MOREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HERBERT PRINCE KOELLN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HERBERT VILERA DE FRANCA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      526 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 585 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                        Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERBERT VILERA DE FRANCA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERCILIO PANTALEAO DE BARROS DE ALENCAR                                                                                                                                                           LITIGATION - FLIGHT
CARVALHO                                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERCULES DANIEL DE SOUZA FERREIRA         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERCULES DANIEL DE SOUZA FERREIRA         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                             SAO BERNARDO DO
HERCULES EQUIPAMENTOS DE PROTECAO L       AV ROBERT KENNEDY 675. 675                                         CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,108.01
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERCULES VANDER DE LIMA FREIRE            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERIBALDO MENEZES SIZINO LEITE FRANCO     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERIC STILBEN                             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERICA REGINA SCAGLIONE                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
HERICA RODRIGUES DE SOUSA                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERIVELTO DE PAULA                        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERLEY RICARDO RYCERZ JUNIOR              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERLON FERNANDES ROCHA DO VALE            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERMANN SERGIO RUDNICK                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
HERMANO ALVARO NOBRE                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
HERMANO ALVARO NOBRE                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMANO CORINTI JORDAO                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERMANO DE SOUSA                          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
HERMEN NAZARENO CARDOSO DOS REIS          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMENEGILDO FERREIRA DO AMARAL NETO      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMES BALLISTA NETO                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMES DOS SANTOS SOUSA                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMES DOS SANTOS SOUSA                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
HERMES DOURADO BENEDETTO E OUTRO          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMES MARTINS DA CUNHA                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
HERMES PEREIRA PARDIM                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMES TESEU BISPO FREIRE JUNIOR          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
HERMETO PEDRO MAES EVARISTO               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMINIA SIQUEIRA LOBO                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
HERMINIA SIQUEIRA LOBO                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                     527 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                                               Pg 586 of 1367
                                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                                  Case No. 20-11598
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                                Date Debt was
                Creditor Name                        Address1                   Address2                Address3                   City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                PENDING LITIGATION -
HERMINIO DE SOUZA ALVES JUNIOR            N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HERMISON RICARDO BIONI                    N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
HERNAN ATTALA                             N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HERNANDES CANDIDO COUTO                   N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HERNANDES TEIXEIRA DE SOUZA               N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL -
HERNANDEZ/ KENT                           N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HERNANDO RODRIGUES GONZALEZ FERNANDEZ N/A                                                                                 N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HERNANE SILVA                             N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HERNANI CLEMENTE PAIM                     N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HEROE WALTZER DA ROSA POUZADA             N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HERON TSUYOSHI CATARINHUK                 N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
HERONDINA SEGADAS SIQUEIRA                N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HERONILDES MAURILIO DE MELO MOURA         N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
HERTA MARIA DALLAGNOL                     N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - IMPROPER
HEVANA NAVARRETE KOSIAK                   N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         COLLECTION                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HEVERTON GOMES BANDEIRA                   N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HEVERTON SOARES ROSA                      N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HIAGO BRUNO DE SOUZA SOARES               N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HIAGO BRUNO DE SOUZA SOARES               N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HIAGO HENRIQUE DE CARVALHO GOMES          N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
HIANY CATHARINO LOURENCAO                 N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HIATAANDERSON SOUSA                       N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HIBRAMAR LOPES BORGES                     N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
HIDEAKI TROJAHN HAYASHI                   N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
HIDERBURGA MACIEL PEREIRA                 N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                          R RUA MARIA ESTEVAM DE FREITAS
HIDRAULICA CEARENSE SERV E MANUT LT       150.                                                                            HORIZONTE                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,033.39
HIDRAUSERRA EQUIP HIDRAULICOS LTDA        R CLAUDIO COUTINHO 250. 250                                                     SERRA                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $332.17
                                          RUA ARTHUR RODRIGUES DE
HIDRAUSERV COM DE EQUIP IND LTDA          CASTRO 505                                                                      SAO CARLOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $485.08
HIDRAUSERV HIDRAULICA 006DF LTDA          R RUA 12                       CHACARA 137/1           LOTE 21.                 BRASILIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $196.84
HIGHLAND WIRELESS SERVICES LLC.           6894 NW 20TH AVE                                                                FT LAUDERDALE          FL                33309-1513                     VARIOUS       ACCOUNTS PAYABLE                                                                            $8,595.23
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
HIGINIO LUIS ARAUJO MARINSALTA            N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
HIGINIO VIDAL ARAUJO MARINSALTA           N/A                                                                             N/A                    N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
HIGINO ANTONIO MOREIRA DO ESPIRITO SANTO N/A                                                                              N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
HIGINOX EIRELI ME                        RUA IGINO SCARPELLI 703                                                          SANTO ANDRO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,271.57




                                                                                                                                   528 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 587 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                         Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HIGOR ANTAO DE LUNA                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HIGOR DE CARVALHO FRATTA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
HIGOR REGINALDO GOMEZ FERNANDES          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
HIHCL HP AMSTERDAM AIRPORT B.V.          PRINSENGRACHT 587, 1016 HT                                           AMSTERDAM                                            NETHERLANDS       VARIOUS       ACCOUNTS PAYABLE                                                                        $115,118.75
                                                                                                                                                                                                   PENDING LITIGATION -
HILARIO BARBOSA                          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
HILAURIO NEREU BARONI JUNIOR             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
HILDA ALEXANDRINA DIAS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HILDA CRUZ MATIAS PIMENTA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HILDA DE MORAIS DA SILVA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILDA SANCHES DE SENA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
HILDAMARIA DO PERPETUO SOCORRO MIRANDA                                                                                                                                                             PENDING LITIGATION - CIVIL
EREMITA DA SILVA                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILDEBERTO DE ABREU TONELLI              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HILDO ROCHA CIRNE DE AZEVEDO NETO        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILEIA DO PERPETUO SOCORRO MORAES DE                                                                                                                                                               LITIGATION - FLIGHT
SOUZA                                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                         RUA MICHAEL ROBERT KAAN 973.
HILO CONFECCOES EIRELI EPP               973                                                                  CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,600.46
                                                                                                                                                                                                   PENDING LITIGATION -
HILTON ANDERSON ROSA DA CRUZ             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
HILTON APARECIDO BRITO DA SILVA JUNIOR   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILTON CARVALHO GALVAO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HILTON GOMES FERREIRA                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                         RUA RAUL HERMES DE OLIVEIRA
HILTON JOSE CARRARA                      202 202                                                              NOVO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $199.09
                                         S/N POYLE ROAD COLNBROOK
HILTON LONDON HEATHROW T5                HEATHROW S                                                           LON                                                  INDIA             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,445.89
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILTON PERICLES PASSOS OLIVEIRA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILTON PERICLES PASSOS OLIVEIRA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILTON PINHEIRO MENDES JUNIOR            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILTON PINHEIRO MENDES JUNIOR            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HILTON SILVA ALONSO JUNIOR               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HILTON SILVA ALONSO JUNIOR               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HILZE MARY VIEIRA LEOPOLDO               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
HINE BRASIL IND COM HIDRA PNEUMA LT      AV VITORIA ROSSI MARTINI 344                                         INDAIATUBA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,168.91
                                                                                                                                                                                                   PENDING LITIGATION -
HIRAM DAMASCENO BARROS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
HIROMI IWAMOTO                           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      529 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 588 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
                 Creditor Name                   Address1                      Address2              Address3                  City                State            Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
HIROYUKI WADA                        N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
HIURE BRASIL SOARES                  N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HIZA DA PAZ RODRIGUES VIEIRA         N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HJONE MAYKSON ANTONELLI DOS SANTOS   N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HJONE MAYKSON ANTONELLI DOS SANTOS   N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                     AVENIDA RUBENS MONTANARO DE
HLX IND E COMERCIO DE PECAS EIRELI   BORB 21                                                                         SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $19,021.40
HM HOTEIS E TURISMO S A              AL CAMPINAS 150.                                                                SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $3,252.60

HM REVENUE & CUSTOMS                 21 VICTORIA AVENUE.                SOUTHEND                                     LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
HMS HOST CORP                        7217 COLLECTION CENTER DRIVE                                                    CHICAGO                 IL              60693                           VARIOUS       ACCOUNTS PAYABLE                                                                             $1,688.52
                                     AVENIDA OSVALDO RODRIGUES
HOEPCKE ADM PARTICIPACOES EMPREEND   CABR 1570                                                                       FLORIANOPOLIS                                        BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $8,414.93
HOJEIJ BRANDED FOODS LLC             1750 THE EXCHANGE SE STE 200                                                    ATLANTA                 GA              30339-2024                      VARIOUS       ACCOUNTS PAYABLE                                                                              $447.27
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
HOLGER GERHARD RIECHERT              N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
HOLGER GERHARD RIECHERT              N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
HOLGER GERHARD RIECHERT              N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                        COMODIN DE UNITED
HOME OFFICE                          SEACOLE 2 MARSHAM STREET           KINGDOM                                      LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                           PENDING LITIGATION -
HOMERO GLACIR GENEVRO                N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
HONEYWELL AEROSPACE SAS              4 AV SAINT GRANIER                                                              TOULOUSE                                             FRANCE             VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INC COML AVIATION SYS      8840 EVERGREEN BLVD NW                                                          MINNEAPOLIS             MN              55433-6040                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INC RENTON                 4150 LIND AVE SW                                                                RENTON                  WA              98057-4973                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INC WICHITA SERV CENTER    7227 W HARRY ST # 7227                                                          WICHITA                 KS              67209-2944                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INC.                       8370 DOW CIRCLE                                                                 STRONGSVILLE            OH              44136                           VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INT INC                    3520 WESTMOOR ST                                                                SOUTH BEND              IN              46628-1373                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INTERNATIONAL              1720 E. GRANT STREET                                                            PHOENIX                 AZ              85034                           VARIOUS       ACCOUNTS PAYABLE                                                                         $3,153,111.00
HONEYWELL INTERNATIONAL INC          ATTN: CONTRACTS, DIRECTOR     1300 WEST WARNER ROAD                             TEMPE                   AZ              85284                           VARIOUS       ACCOUNTS PAYABLE                                                                             $7,956.00
HONEYWELL INTERNATIONAL INC          ATTN: CONTRACTS, DIRECTOR     1300 WEST WARNER ROAD                             TEMPE                   AZ              85284                           VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INTERNATIONAL INC. OHIO.   115 TABOR RD                                                                    MORRIS PLAINS           NJ              07950-2546                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INTL INC                   111 S 34TH ST                                                                   PHOENIX                 AZ              85034-2802                      VARIOUS       ACCOUNTS PAYABLE                                                                         $4,396,349.05
HONEYWELL INTL INC                   111 S 34TH ST                                                                   PHOENIX                 AZ              85034-2802                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INTL INC                   717 NORTH BENDIX DRIVE SOUT                                                     SOUTH BEND              IN              46628-1800                      VARIOUS       ACCOUNTS PAYABLE                                                                             $2,400.00
HONEYWELL INTL INC (LORI)            6930 N LAKEWOOD AVE                                                             TULSA                   OK              74117-1807                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
HONEYWELL INTL INC ENG SYST          1300 W WARNER RD STE 12011207                                                   TEMPE                   AZ              85284-2822                      VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
                                                                                                                                                                                                           POTENTIAL OBLIGATIONS
                                     11TH FLOOR, ONE CITYGATE, 20 TAT                                                TUNG CHUNG,                                                                           UNDER CRITICAL AIRLINE
HONG KONG AIRLINES                   TUNG ROAD                                                                       LANTAU                                               HONG KONG          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                           POTENTIAL OBLIGATIONS
                                     7TH FLOOR, ONE CITYGATE, 20 TAT                                                 TUNG CHUNG,                                                                           UNDER CRITICAL AIRLINE
HONG KONG EXPRESS AIRWAYS            TUNG ROAD                                                                       LANTAU                                               HONG KONG          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HONORATO ANISIO DE SOUZA             N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HONORIO TEIXEIRA MELO NETO           N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                     SAO BERNARDO DO
HONTECH EIRELI                       TRAVESSA CAMPO 137                                                              CAMPO                                                BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $1,801.73
                                                                                                                                                                                                           PENDING LITIGATION -
HORESTER TEIXEIRA BARBOSA            N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HORMESINDA ROCHA DE QUEIROZ SILVA    N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HORMESINDA ROCHA DE QUEIROZ SILVA    N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HORMINDA CARVALHO                    N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
HORTENCIO DOS SANTOS DAMASCENO       N/A                                                                             N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN




                                                                                                                               530 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 589 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                           Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
HOSANA MARIA MORENO BASTOS                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
HOSPITAL E MATERNIDADE SANTA JOANA S/A     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
HOST INTERNATIONAL INC                     6905 ROCKLEDGE DR FL 1                                                BETHESDA               MD               20817-7826                     VARIOUS       ACCOUNTS PAYABLE                                                                          $3,444.19
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
HOTCHKISS PINTO SIMOES NETO                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
HOTCHKISS PINTO SIMOES NETO                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
HOTEIS DA FONTE SA                         AV BOA VIAGEM 1070. 1070                                              RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,136.33
                                           ROD KM 12 ESTRADA CATARATAS
HOTEIS DO PARANA LTDA                      S/N                                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $611.73
HOTEIS ITAPUAN S A                         R DOUTOR JOSE MONTAURY 20. 20                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,433.06
HOTEIS PERNAMBUCO SA                       R NAVEGANTES 9                                                        RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $87.76
HOTEIS PONTA VERDE LTDA                    R DAS ALGAS S/N                                                       MARECHAL DEODORO                                     BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $53.11
HOTEL ALDEIA DA PRAIA EIRELI EPP           AV TANCREDO NEVES S/N. S/N                                            ILHEUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $218.24
HOTEL ARUJA LTDA EPP                       R BOGOTA 100. 100                                                     ARUJA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $15,492.44
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
HOTEL ATLANTIC ADM. HOTELARIA E COML. LTDA N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
HOTEL CARIMA LTDA                          AV DAS CATARATAS SN                                                   FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $597.40
HOTEL CONTINENTAL SA                       PRACA OTAVIO ROCHA 49. 49                                             PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $19,224.58
                                           AV BERNARDO VIEIRA DE MELO                                            JABOATAO DOS
HOTEL DAN INN MAR LTDA                     694. 694                                                              GUARARAPES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $33.76
HOTEL DE NADAI LTDA                        AV REPUBLICA ARGENTINA 1332                                           RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $47.23
HOTEL DOM OTTO LTDA EPP                    R BOANERGES SILVA 262. 262                                            VESPASIANO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $117.11
HOTEL ECOS LTDA EPP                        R PAULO LEAL 611. 611                                                 PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $339.59
HOTEL ESCOLA DOROTEIAS                     AV ALBERTO CRAVEIRO 2222                                              FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $15,372.44
HOTEL ESTACAO 101 LTDA ME                  RUA GENOSIO VIEIRA 100                                                ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,128.84
HOTEL EXCELSIOR IPIRANGA LTDA              AV IPIRANGA 770                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $883.39
HOTEL GOLDEN PARK CURITIBA LTDA            R MARIANO TORRES 951                                                  CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $966.95
HOTEL JARDINS LTDA EPP                     RODOVIA ES 010 SN                                                     SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,194.24
HOTEL METROPOLITAN LTDA EPP                AV ERNESTO GEISEL 5100                                                CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,292.78
HOTEL MIAMI BL PARTNERS                    5800 BLUE LAGOON DR                                                   MIAMI                  FL               33126-2016                     VARIOUS       ACCOUNTS PAYABLE                                                                         $50,794.12
HOTEL MIRANTE DA ILHA LTDA ME              R LAURO SODRE 369                                                     SANTAREM                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $223.03
                                           R DOUTOR RAMOS DE AZEVEDO
HOTEL MONREALE GUARULHOS LTDA              100                                                                   GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,835.16
HOTEL NACIONAL INN RECIFE LTDA EPP         R RIBEIRO DE BRITO 1240. 1240                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $60.73
                                                                                                                 SAO JOSO DO RIO
HOTEL NACIONAL RIO PRETO LTDA              RUA JOAQUIM MARIANO SEIXAS 35                                         PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,678.78
                                           V SENADOR DINARTE MEDEIROS
HOTEL PARQUE DA COSTEIRA LTDA              MAR 1195                                                              NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $491.69
                                           AV ALEXANDRE GUIMARAES 3310.
HOTEL PORTO MADEIRA LTDA EPP               3310                                                                  PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $468.35
HOTEL POUSADA DA SEREIA EIRELI                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $129.19
HOTEL PRAIA DO SOL EIRELI EPP              AV TANCREDO NEVES S/N. S/N                                            ILHEUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $124.31
                                           AV GOVERNADOR JOSE MALCHER
HOTEL SAGRES LTDA                          292 2927                                                              BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,524.00
HOTEL SANDIS LTDA EPP                      R FLORIANO PEIXOTO 609. 609                                           SANTAREM                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $38.43
HOTEL SOLAR DO IMPERADOR LTDA EPP          EST DO AEROPORTO 317                                                  PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,833.16
HOTEL TAROBA LTDA EPP                      R TAROBA 1048                                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $102.43
HOTEL VALE VERDE LTDA EPP                  AV AFONSO PENA 106. 106                                               CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $158.88
HOTEL VILLAGIO LTDA EPP                    R TIBAGI 948. 948                                                     CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $52.49
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $74,957.16
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $64,357.11
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $28,619.14
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $15,987.25
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,819.38
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,348.10
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,409.91
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,826.33
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,701.33
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,209.89
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,846.29
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,752.53
HOTELARIA ACCOR BRASIL SA                  ALAMEDA MAMORO 809                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,893.19




                                                                                                                          531 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 590 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
              Creditor Name                      Address1                        Address2              Address3                  City                State            Zip       Country     Incurred             Basis for Claim                                                              Total Claim
HOTELARIA ACCOR BRASIL SA              ALAMEDA MAMORO 809                                                              BARUERI                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $1,683.75
HOTELARIA ACCOR BRASIL SA              ALAMEDA MAMORO 809                                                              BARUERI                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $688.88
HOTELARIA ACCOR BRASIL SA              ALAMEDA MAMORO 809                                                              BARUERI                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $485.05
HOTELARIA ACCOR BRASIL SA              ALAMEDA MAMORO 809                                                              BARUERI                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $435.51
HOTELARIA ACCOR BRASIL SA              ALAMEDA MAMORO 809                                                              BARUERI                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $190.38
HOTELARIA ACCOR BRASIL SA              ALAMEDA MAMORO 809                                                              BARUERI                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $170.74
                                                                                                                                                                                                          POTENTIAL OBLIGATION
                                       AVENIDA DAS NACOES UNIDAS,                                                                                                                                         UNDER FREQUENT FLYER
HOTELARIA ACCOR BRASIL SA              7815, TORRE 2 AND 9 A 11                                                        SAO PAULO               SP              5425070      BRAZIL          VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                       SAO JOSO DO RIO
HOTELARIA ACCORINVEST BRASIL SA        AVENIDA ARTHUR NONATO 4193.                                                     PRETO                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                            $168.32
                                       RUA MINISTRO NELSON HUNGRIA
HOTELARIA ACCORINVEST BRASIL SA        557 557                                                                         SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $24.94
                                       RODOVIA WASHINGTON LUIZ 2500.
HOTELARIA BRASIL LTDA                  2500                                                                            DUQUE DE CAXIAS                                      BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $13,122.98
                                       RODOVIA WASHINGTON LUIZ 2500.
HOTELARIA BRASIL LTDA                  2500                                                                            DUQUE DE CAXIAS                                      BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                           $748.37
HOTELDO COM                            SARMIENTO NO 1113 PISO 5 UF 2                                                   CAPITAL FEDERAL                                      ARGENTINA       VARIOUS       ACCOUNTS PAYABLE                                                                          $7,513.08
HOTELERA CORDILLERA LUZ SPA            LUZ N¦ 2920. 2920.                                                              LAS CONDES                                           CHILE           VARIOUS       ACCOUNTS PAYABLE                                                                          $1,911.77

HOTELERA PARQUE LASTARRIA SPA          ISMAEL VALDES VERGARA 312. 312.                                                 SANTIAGO                                             CHILE           VARIOUS       ACCOUNTS PAYABLE                                                                            $310.46
                                       AVENIDA AMERICO VESPUCIO
HOTELERA PATAGONIA DOS S.A.            NORTE 1077                                                                      VITACURA                                             CHILE           VARIOUS       ACCOUNTS PAYABLE                                                                          $1,402.63
HOTELES EL SALITRE S.A.                CALLE 25 B 69 A 50                                                              BOGOTA                                               COLOMBIA        VARIOUS       ACCOUNTS PAYABLE                                                                          $6,562.52
HOTELES GOLD SA                        25 DE MAYO 1184                                                                 MENDOZA                                              ARGENTINA       VARIOUS       ACCOUNTS PAYABLE                                                                          $1,365.29
HOTELES SHERATON DEL PERU S.A.         PASEO REPUBLI 170                                                               LIMA                                    15001        PERU            VARIOUS       ACCOUNTS PAYABLE                                                                        $143,526.07
HOTELS BY HR KELSTERBACH MERCURE (T    AM WEIHER 20.                                                                   KELSTERBACH                                          GERMANY         VARIOUS       ACCOUNTS PAYABLE                                                                        $110,237.47
                                                                                                                                                                                                          PENDING LITIGATION -
HOZANA BARROS DA SILVA                 N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
HP INC ARGENTINA S.R.L.                MONTANESES 2150                                                                 BUENOS AIRES                                         ARGENTINA       VARIOUS       ACCOUNTS PAYABLE                                                                         $27,544.50
HRBC FZE                               801 BRICKELL AVE.                 SUITE 900                                     MIAMI                   FL              33131                        VARIOUS       ACCOUNTS PAYABLE                                                                        $300,747.47
                                                                                                                                                                                                          PENDING LITIGATION -
HUAN CARLOS NASCIMENTO SANTOS          N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
HUANG AIQING                           N/A                                                                             N/A                     N/A             N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
HUANNA GABRIELLY BOCARDO CORDEIRO      N/A                                                                             N/A                     N/A             N/A          N/A               N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
HUB SERVICOS DE COMUNICACAO LTDA       RUA PADRE JOAO MANUEL 1212                                                      SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $22,000.67
HUB SERVICOS DE MARKETING LTDA         RUA SANTA JUSTINA 660                                                           SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $34,158.77
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HUBERT MARLON NIECEZAJ ROSAN           N/A                                                                             N/A                     N/A             N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HUBERT MARLON NIECEZAJ ROSAN           N/A                                                                             N/A                     N/A             N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HUBERT MARLON NIECEZAJ ROSAN           N/A                                                                             N/A                     N/A             N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HUBERT MARLON NIECEZAJ ROSAN           N/A                                                                             N/A                     N/A             N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
HUBERTO BRASIL CAVALHEIRO              N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HUBERTO NOROESTE DOS SANTOS PASCHOALICK N/A                                                                            N/A                     N/A             N/A          N/A               N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
HUDSON CLAYTON DA SILVA COSTA          N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
HUDSON CLAYTON DA SILVA COSTA          N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
HUDSON GILBERT DE OLIVEIRA             N/A                                                                             N/A                     N/A             N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
HUDSON GROUP (HG) RETAIL INC           1 MEADOWLANDS PLZ                 FI 11                                         EAST RUTHERFORD         NJ              07073-2150                   VARIOUS       ACCOUNTS PAYABLE                                                                           $198.93
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - GENERAL
HUDSON HENRIQUE AZEREDO MELO DO PRADO N/A                                                                              N/A                     N/A             N/A          N/A               N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HUDSON LEBOURG VASCONCELOS BATISTA     N/A                                                                             N/A                     N/A             N/A          N/A               N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
HUDSON MARTINS DE SOUZA                N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
HUDSON MARTINS DE SOUZA                N/A                                                                             N/A                     N/A             N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                                 532 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 591 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUDSON MATHEUS FREITAS SILVA ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
HUDSON SANTOS MURY                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUDSON SOARES PAPA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUDSON VIEIRA DOMINGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUDYSON SANTOS BARBOSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUGO ALVES DE SOUZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HUGO ALVES DO NASCIMENTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
HUGO AMARILIO CRAVO NICEAS DE                                                                                                                                                       PENDING LITIGATION - CIVIL
ALBUQUERQUE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUGO AMOEDO VIEIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUGO APARECIDO LEMES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO BARBOSA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUGO BORELLI RESENDE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
HUGO BORIN RODOVALHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUGO CESAR FARIAS PRADO FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUGO CESAR FIDELIS TEIXEIRA DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO COELHO DE CASTRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUGO COSTA BOAVENTURA NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HUGO COUTINHO SAVASSI LONGO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
HUGO COUTINHO SAVASSI LONGO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO CRISTIANO DA SILVA GONCALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO CRISTIANO DA SILVA GONCALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO CRISTIANO DA SILVA GONCALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
HUGO CRISTIANO LEMOS DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUGO DE MELO DINIZ FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO DE PAULA SOUZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUGO DE SA GUIMARAES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUGO DE SOUZA PAULINO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUGO FELIPE DACOSTASANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
HUGO FLIS RICHARD                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
HUGO GUIMARAES BORGES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       533 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 592 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
HUGO HENRIQUE DO NASCIMENTO OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUGO HENRIQUE LUBE DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
HUGO HOMAIDAN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO LAUER GARCIA DE ALMEIDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO LEONARDO GROF CABEZAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO LEONARDO GROF CABEZAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUGO LEONARDO SANTOS SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HUGO LEONARDO VIANA APOLIANO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HUGO LOPES COSTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUGO MUTZENBECHER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO QUINTO DE SOUZA NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO QUINTO DE SOUZA NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO RAPHAEL PINTO REIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUGO RIBEIRO CARNEIRO DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HUGO RICARDO DE SOUSA MOURA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO ROBERTO DE MEDEIROS PINTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO ROCHA DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HUGO SANTOS SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO TAKASHI MISAWA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO TEOFILO DE SOUZA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HUGO VARGAS BATISTA MACHADO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
HUGO VASCONCELOS XEREZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO VIOL FARIA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUGO VIOL FARIA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUMBERTO BUENO DE GODOY JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUMBERTO CARLOS BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
HUMBERTO CARLOS DE LIMA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUMBERTO CARLOS DO AMARAL GURGEL FILHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
HUMBERTO CARLOS DO AMARAL GURGEL FILHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
HUMBERTO CARLOS FRANCISCHETTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      534 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 593 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
              Creditor Name                           Address1           Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
HUMBERTO DE CAMPOS DO CARMO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
HUMBERTO EMILIO DE SOUSA MURICI           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
HUMBERTO FILIPE PINHEIRO PEDROSA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO FLAVIO PEREIRA DA SILVA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO FLAVIO PEREIRA DA SILVA JUNIOR   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO FLAVIO PEREIRA DA SILVA JUNIOR   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
HUMBERTO GORGES DANTAS SANTIAGO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
HUMBERTO GORGES DANTAS SANTIAGO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO GRAZIANO VALVERDE                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO JOSE DE SOUZA                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO JOSE GUERRA                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
HUMBERTO LINCON SERIKAWA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
HUMBERTO LOURENCO DA SILVA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO LUIS DUARTE OLIVEIRA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
HUMBERTO MARCIAL FONSECA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
HUMBERTO OVIDIO OSORIO GOMES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO PINTO DE MATOS                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
HUMBERTO PORTO DOS SANTOS                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO SIMAO SADI                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
HUMBERTO TANNUS JUNIOR                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO TANNUS JUNIOR                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HUMBERTO TIBAGI DE BARROS                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                          545 E JOHN CARPENTER FWY STE
HUNTLEIGH USA CORPORATION                 175                                                                  IRVING                 TX               75062-8146                     VARIOUS       ACCOUNTS PAYABLE                                                                         $53,972.33
                                                                                                                                                                                                    PENDING LITIGATION -
HUYCLLY DE OLIVEIRA CABRAL                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
HYATT REGENCY PARIS CDG SHIR              8 AVENUE DU BOIS DE LA PIE                                           PARIS                                                FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                        $188,343.48
HYDRO SYSTEMS USA INC                     22 GRENVILLE STREET.                                                 FORT BELVOIR           VA               22060                          VARIOUS       ACCOUNTS PAYABLE                                                                        $270,277.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HYERRO FELIPE CABRAL                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HYGOR MARCATTO RAIMUNDO                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
HYGOR MARCATTO RAIMUNDO                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IACY MODESTO DOS REIS                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    OPERATING LEASE (ENGINE);
IAE INTERNATIONAL AERO ENGINES AG         400 MAIN STREET STOP 132-16                                          EAST HARTFORD          CT               6118                          5/31/2020      ESN V18278                    X            X              X                             $740,280.00
                                                                                                                                                                                                    OPERATING LEASE (ENGINE);
IAE INTERNATIONAL AERO ENGINES AG         400 MAIN STREET STOP 132-16                                          EAST HARTFORD          CT               6118                          5/31/2020      ESN V18650                    X            X              X                             $759,378.00




                                                                                                                        535 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 594 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IAEKO UETI PEQUENO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAEKO UETI PEQUENO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAGO DAVANCO NOGUEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IAGO FELIPE DE MARCHI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IAGO RIBEIRO DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAGO VINICIUS CARDOSO DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAGO VOLPI FERREIRA NOVAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAIRILAN VIEGA DE SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
IALDA DOS SANTOS MELO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IAN BECCARIA SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IAN BECCARIA SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAN HIPOLITO TAVARES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
IAN LIMA DE BARROS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
IAN LUCAS RIBEIRO DOS SANTOS QUINTE                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $109.80
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IAN MICHALSKI DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IANCA GOMES LOURENCO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IANE CARDOSO DINIZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IANN BARBOSA BESERRA GONCALVES MACIEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IAPONIRA PEIXOTO DE BRITO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IARA AMARAL LOURENCO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IARA CARINA BISPO SALES PINHEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
IARA DE ALMEIDA PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IARA PINHEIRO MARINHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IARA SANDRI SILVESTRE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IARA SUZANA TIGGEMANN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
IARA VAZ DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IASMIN LAIS DE ARAUJO SILVA MEDEIROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IASMIN LAIS DE ARAUJO SILVA MEDEIROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
IASMIN MACEDO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IASMIN YOLY DE ASSUNCAO GRANGEIRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                       536 of 1258
                                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                     Pg 595 of 1367
                                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                                     Case No. 20-11598
                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                                    Date Debt was
                   Creditor Name                        Address1                      Address2                Address3                 City                State             Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - FLIGHT
IASMINE TAIZA BRAGA DE SA COSTA             N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                    UNDER CRITICAL AIRLINE
IATA CLEARING HOUSE                         800 PLACE VICTORIA                 PO BOX 113                                     MONTREAL               QUEBEC           H4Z 1M1      CANADA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
IBACBRASIL INSTITUTO BASE DE CONTEUDOS E                                                                                                                                                                            PENDING LITIGATION - CIVIL
TECNOLOGIAS EDUCACIONAIS LTDA               N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                               APDO. CORREOS                                                                                                                        UNDER CRITICAL AIRLINE
IBERIA                                      ANTONIO PIMENTEL                   6203328080                                     MADRID                                               SPAIN              VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                    UNDER CRITICAL AIRLINE
IBERIA (IAG CARGO)                          CALLE MARTINEZ VILLERGAS 49                                                       MADRID                                  28027        SPAIN              VARIOUS       AGREEMENTS                    X            X                                            UNKNOWN
IBERIA LINEAS AEREAS DE ESPANA SA           BANDERA 206                                                                       SANTIAGO                                             CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                      $2,646,319.39
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IBF – INDÚSTRIA BRASILEIRA DE FILMES S.A.   N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IBF – INDÚSTRIA BRASILEIRA DE FILMES S.A.   N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
IBF INDUSTRIA BRASILEIRA DE FILMES S.A      N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
IBIRAPUERA HOTEL E CONVENT CENT LTD         AVENIDA IBIRAPUERA 2907                                                           SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                         $35,552.99
IBM BRASIL IND MAQ SERVICOS LTDA            R TUTOIA 1157.                                                                    SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                        $387,266.56
                                            ROD JORNALISTA FRANCISCO
IBM BRASIL IND MAQUINAS SERV LTDA           AGUIRR S/N                                                                        HORTOLANDIA                                          BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                        $610,857.90

IBS SOFTWARE EUROPE LIMITED                 5TH FLOOR                          1 BASINGHALL AVENUE                            LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                        $437,500.00
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ICARO BARBOSA PARREAO LEITE                 N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION -
ICARO DE SOUZA PRODOCIMO                    N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ÍCARO HENRIQUE PONTES COSTA                 N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION -
ICARO IANNE DE SOUSA ALBUQUERQUE            N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ICARO KAUE DE SANTANA PAZETI                N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - TICKET /
ICARO LEON COSTA NASCIMENTO                 N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - FLIGHT
ICARO LOURENCO GUIMARAES                    N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - FLIGHT
ICARO MOTA GUIMARAES                        N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - FLIGHT
ICARO MOTA GUIMARAES                        N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - TICKET /
ICARO OLIMPIO LEANDRO                       N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ICARO PANCHO RIOS                           N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - TICKET /
ICARO PARANA ROBERTO                        N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - TICKET /
ICARO PARANA ROBERTO                        N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                    UNDER CRITICAL AIRLINE
ICELANDAIR                                  REYKJAVIK AIRPORT, REYKJAVIK 101                                                  REYKJAVIK                                            ICELAND            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
ICH ADMINISTRACAO DE HOTEIS SA              AVENIDA IBIRAPUERA 2577                                                           SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $9,238.69
ICH ADMINISTRACAO DE HOTEIS SA              AVENIDA IBIRAPUERA 2577                                                           SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $120.35
                                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                    LITIGATION - FLIGHT
ICHAM YOUSSEF REDA                          N/A                                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ICTS DEUTSCHLAND GMBH                       LANGER KORNWEG 19                                                                 KELSTERBACH                                          GERMANY            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,250.41
ICTS GLOBAL LTDA                            R JAMES JOULE 65. 65                                                              SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,298.97

ICTS UK LIMITED.                            SOUTH BLOCK                        TAVISTOCK SQUARE                               LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,808.68




                                                                                                                                       537 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 596 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                       Address1                    Address2              Address3               City                  State          Zip            Country     Incurred            Basis for Claim                                                             Total Claim
IDA MAE INC DBA MCDONLD'S              1711 35TH ST STE 108                                                          ORLANDO                FL               32839-8860                     VARIOUS     ACCOUNTS PAYABLE                                                                             $198.08
                                                                                                                                                                                                        PENDING LITIGATION -
IDAEL ROCHA BEZERRA DA SILVA           N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDAIR MARIA ARTIFON PIRES              N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDALBERTO BATISTA VILAS BOAS JUNIOR    N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDALETE TEREZINHA DOS SANTOS PACHECO   N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDALINA CARNEIRO DOS SANTOS            N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDALINE JARIY DA ROSA                  N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
IDALINO ELIO VEDANA                    N/A                                                                           N/A                    N/A              N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                       R JULIO ROBERTO MORAES
IDEAL WORK UNIFORMES E EPIS LTDA       MARQUES 320                                                                   CAMBUI                                               BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                            $652.27
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IDEJI GOMES PINTO                      N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IDELMAR ANTONIO PAULIKIEVICZ           N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IDELMI JOSE BARBOSA                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IDELMI JOSE BARBOSA                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDENIUZE CRISTINA DUTRA                N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDEORAMA COMUNICACAO EIRELI            N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDIANA SILVEIRA TOMAZELLI              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDMA SOUSA ROCHA                       N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDMA SOUSA ROCHA                       N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IDOMAR INACIO DE LONGARAY              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IEDA ALVES REIS                        N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IEDA APARECIDA DIACONY MARQUES         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IEDA BARON                             N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IEDA SAUDATE WOLF                      N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IERE LEINIG FERREIRA DO AMARAL         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IEULETE SOLIDADE SOUZA SANTOS          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IEULETE SOLIDADE SOUZA SANTOS          N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
IFS AEROSPACE & DEFENSE                1430 BLAIR PLACE                SUITE 800                                     GLOUCESTER             ON               K1J 9N2      CANADA            VARIOUS     ACCOUNTS PAYABLE                                                                         $86,750.04

IGD INDUSTRIA GRAFICA DE DOCUMENTOS    R SOLDADO ARLINDO SARDANHA 03                                                 SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                            $717.84
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IGGO CHARLLE VASCONCELOS DA SILVA      N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IGNACIO EVARISTO MONTEIRO NETO         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
IGO FERREIRA MELO SILVA                N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IGOR ALVARENGA PINHEIRO                N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IGOR ALVES GERVAZONI GOMES             N/A                                                                           N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                              538 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 597 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR ALVES GUEDES EVANGELISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR ALVES GUEDES EVANGELISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR AMARAL TEIXEIRA DIAS COELHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR AUGUSTO ALTINI DE GOUVEA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR AUGUSTO OLIVEIRA DE ARAUJO ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
IGOR AUGUSTO OLIVEIRA SIMONASSI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR BORGES BRIGLIA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
IGOR BRUNO SOUSA DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR BRUNO VERISSIMO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR CABRAL BACHA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR CABRAL BATISTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR CALDAS DOS SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR CARVALHO PORTO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR COLOMBAROLLI BONFA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR COSTA E MOURA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
IGOR DE AMORIM CARNEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
IGOR DE LUCENA MASCARENHAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR DE SOUZA CANDIDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR DE SOUZA CANDIDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
IGOR DINIZ CHAVES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR ESPINOLA DE CARVALHO FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR ESTEVES MATTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR EYNG                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
IGOR FABIANO MATTOS DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR FARAH KLAJNMAN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
IGOR FEITOSA DE SOUSA DANTAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR FELIX SANTANA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR FERNANDES DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
IGOR JUNIOR MEISTER                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                         539 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 598 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR JUNIOR MEISTER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR LAWRENCE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR LEONARDO GRIZ RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR LEONARDO NASCIMENTO DE LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR LIMA GASPARELLO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR LUIZ DE MOURA RIOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR MACEDO DE LUCENA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IGOR MARANHAO TIAGO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
IGOR MONTEIRO ANDO VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR MOREIRA GOMES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
IGOR OLIVEIRA BIONDI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR OLIVEIRA MENESES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR OLIVEIRA MENESES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR PEREIRA CARNEIRO AGE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR PERON XAVIER ZIMERER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR PERON XAVIER ZIMERER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IGOR PINAFFO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR PIO DA FONSECA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR QUEIROZ BARROSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR RIOS DE FREITAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR RODRIGUES COSSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR RODRIGUES DA SILVA MATOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR RODRIGUES DA SILVA MATOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR RODRIGUES DA SILVA MATOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR RODRIGUES DA SILVA MATOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IGOR ROGERIO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
IGOR SAMPAIO BANDEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IGOR SANCHES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IGOR SANCHES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IGOR SANCHES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR TEIXEIRA DE MELO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IGOR TRINDADE GUIMARAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                  540 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 599 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                   Creditor Name                  Address1   Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IGOR VIGANNICO DA SILVA                N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - SPECIAL
IGRAYNE CARDOSO NASCIMENTO LIMA        N/A                                                         N/A                      N/A            N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
IGREJA EVANGELICA GILEADE              N/A                                                         N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IHSSAN DINELLI SIROTHEAU ARAUJO        N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
IKARO TULIO RIBEIRO VILELA             N/A                                                         N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ILAINE BRAGGION BACCHIN                N/A                                                         N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILAN DA SILVA RODRIGUES                N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILAN KELSON DE MENDONCA CASTRO         N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILANA BOCHERNITSAN PERES               N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILANA LAFAYETTE DA SILVA BEZERRA       N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILANA REIS SILVA                       N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILANA ROITMAN DISI                     N/A                                                         N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILARA NOVIQUE APARECIDA SILVA ROCHA    N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILARA ROMANNA COSTA CURCINO            N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILARA ROMANNA COSTA CURCINO            N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILDA GARCIA MACELAN ALMEIDA            N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILDA RODRIGUES GONZAGA                 N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
ILDA RODRIGUES GONZAGA                 N/A                                                         N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ILDA TEREZINHA RODRIGUES               N/A                                                         N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILDEANE VIEIRA CAETANO                 N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
ILDETE FRANCA DOS SANTOS               N/A                                                         N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILDUARA DE SA BARRETO SABIA            N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
ILEIDE MENDES DA SILVA                 N/A                                                         N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ILHA TRANSPORTE E TURISMO EIRELI       RUA CINCO 29                                                SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $16,018.66
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILIAN ANA BLUMENTHAL                   N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILIDIO MANUEL MENDES DAS NEVES         N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILKA HIBARINO LEGG                     N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILLGNER CLAY BEZERRA RODRIGUES         N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ILLUMINA TRANSP INTELIGENTE LTDA EP    ROD MG 010 SN. SN                                           CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,654.59
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILLUMINA TRANSPORTE INTELIGENTE LTDA   N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ILLUMINA TRANSPORTE INTELIGENTE LTDA   N/A                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN




                                                                                                              541 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 600 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                Creditor Name                           Address1               Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILLUMINA TRANSPORTE INTELIGENTE LTDA        N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILLUMINA TRANSPORTE INTELIGENTE LTDA        N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILLUMINA TRANSPORTE INTELIGENTE LTDA        N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILMA BISPO DOS SANTOS                       N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ILMA DOS SANTOS CORREIA SANTIAGO            N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILMA FERNANDES DE SA                        N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ILMARIO DE CARVALHO DOS SANTOS              N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ILO PONTES FERREIRA                         N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILSA AGUIAR BARROS                          N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ILSE LUCIA TRAESEL ZENI                     N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILSON LUIZ DE SOUZA                         N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILUMA MULLER LOBAO DA SILVEIRA DE                                                                                                                                                                         LITIGATION - FLIGHT
FIGUEIREDO FERRAZ                           N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ILUSANIO MACIEL SANTANA                     N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILYAN MAIA TEIXEIRA                         N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ILYAN MAIA TEIXEIRA                         N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILZA FEIX DE OLIVEIRA                       N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILZA LUCIA DA CONCEICAO                     N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ILZA MARIA DOS SANTOS CARLOS                N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ILZAIRA DE MENDONCA VIDAL                   N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILZANTE SANTANA CERQUEIRA                   N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ILZANTE SANTANA CERQUEIRA                   N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
IMCMV MIA AIRPORT, LLC                      1910 NW 84TH AVE                                                         DORAL                    FL             33126-1030                     VARIOUS       ACCOUNTS PAYABLE                                                                           $295.79
                                                                                                                                                                                                          POTENTIAL OBLIGATION
IMIFARMA PROD FARMACEUTICO COSMETICOS                                                                                                                                                                     UNDER FREQUENT FLYER
SA                                          TV QUINTINO BOCAIUVA 381                                                 BELEM                    PA             66053240     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
IMMOBILIARE EZIO ARONA SRL                  CORSO DELLA REPUBBLICA 124                                               COMODIN DE ITALIA                                    ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                         $98,783.82
IMOBILIARIA BASSANESI LTDA.                 AV JULIO DE CASTILHOS 1393. 1393                                         CAXIAS DO SUL                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $581.17
                                            Q QI 416 CONJ. J LOTES 01/02 E 0
IMPERIAL PLAZA HOTEL LTDA                   SN                                                                       BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $268.28
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - IMPROPER
IMPERIO VIAGEM E TURISMO EIRELI             N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                     SAO JOSE DOS
IMPERIUM BOLSAS E MALAS LTDA ME             R LAURA LOPES LATUF 508                                                  PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,788.78
IMUNIBEM SANEAMENTO AMBIENTAL LTDA          RUA CONDE PINHAL 1534. 1534                                              SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,542.22
IMUNOLAB LABORATORIO DE ANALISES CLINICAS                                                                                                                                                                 PENDING LITIGATION - CIVIL
S S LTDA                                    N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
IN SOLO APOIO AEREO EIRELI                  PC CAPITAO FRAZAO 300                                                    GOIANIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $46.19
IN SOLO APOIO AEREO LTDA                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $528.70
                                                                                                                                                                                                          PENDING LITIGATION -
INACIA JOELINE DA SILVA AZEVEDO             N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
INACIO DOMINGOS PAGNONCELLI                 N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
INACIO PASTORELLO                           N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                                542 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 601 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                          Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INACIO ZAGO                               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
INACIOS RESTAURANTE LTDA EPP              R RUI BARBOSA 81. 81                                                  RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $553.61
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INAE MOTA SALES                           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INAIAN SUEDE SA SOUZA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
INAJA ALVES RODRIGUES VIEIRA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INAKI MUNDUATE ETXARRI                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INAKI MUNDUATE ETXARRI                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INALDA BARBOSA DO REGO                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INARA GOVEIA JARDIM                       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATION
                                          AV IBIRAPUERA 2907 AND 3 CON                                                                                                                               UNDER FREQUENT FLYER
INCENTIVALE MARKETING DE INCENTIVO LTDA   J303/420/421/1514                                                     SAO PAULO             SP                4029200      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
INCENTIVARE BRASIL VIAGENS E TURISM       R GUARARAPES 873. 873                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,469.82
INCIBRA - INOVAÇÃO CIVIL BRASILEIRA E                                                                                                                                                                PENDING LITIGATION - CIVIL
SERVIÇOS TÉCNICOS                         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
INDAIA BRASIL AGUAS MINERAIS LTDA         ROD CE 350 SN. SN                                                     HORIZONTE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,305.61
INDAIA BRASIL AGUAS MINERAIS LTDA         ROD CE 350 SN. SN                                                     HORIZONTE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $472.10
INDAIA BRASIL AGUAS MINERAIS LTDA         ROD CE 350 SN. SN                                                     HORIZONTE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $164.14
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INDERSON MORAES DE MELO                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INDHIRA MEDEIROS DE QUEIROZ LIMA LUCIO    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INDIAMARA PAIVA                           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
INDIANA PATRICIA JESUS DA SILVA           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
INDIANA PATRICIA JESUS DA SILVA           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
INDIARA DENISE DEIRANE ROCHA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
INDIGO PRODUCAO E GERENCIAMENTO DE        R AMERICO BRASILIENSE 1816                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $29,414.18
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INDIRA DE MENEZES CASTRO                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
INDRA BRASIL SOLUCOES E SERVICOS                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                         $20,093.31
INDRA BRASIL SOLUCOES E SERVICOS TE       R ALEXANDRE DUMAS 2200. 2200                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,555.76
INDRA SISTEMAS CHILE S.A.                 AV DEL VALLE 765. 765                                                 HUECHURABA                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                         $17,446.29
INDUSTRIA BRASILEIRA DE INFLAVEIS N       R SANTANA DE IPANEMA 450. 450                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,421.69
INDUSTRIA COMERCIO LEAL LTDA              ROD BR 470 350                                                        NAVEGANTES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $21,640.33
INDUSTRIAS BECKER LTDA                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                         $35,014.99
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INES BARTALOTTI FURLANETTO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
INES MARQUES SOARES                       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
INES RIBEIRO                              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INES SANTOS MARTINS NUNES                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
INESSA TAVARES CREMASCO                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
INFARE SOLUTIONS A/S                      BORGERGADE 14.                                                        COPENHAGEN                                           DENMARK           VARIOUS       ACCOUNTS PAYABLE                                                                        $251,172.48
INFORM - INSTITUT FÃŒR OPERATIONS RE      PASCALSTRASSE 52076.                                                  AACHEN                                               GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                        $109,008.57
INFORMATION SYSTEMS LTDA                  RUA GUARARA 200                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $49,153.33




                                                                                                                        543 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 602 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
               Creditor Name                       Address1         Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
INFRAERO - EMPRESA BRASILEIRA DE                                                                                                                                                               PENDING LITIGATION - CIVIL
INFRAESTRUTURA AEROPORTUÁRIA           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                       AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI    BRASI SN                                                           BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIONARIA DO AEROP    BRASÍ SN                                                           BRASILIA                                71608-900    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INFRAMERICA CONCESSIONARIA DO AEROPORTO                                                                                                                                                        LITIGATION - SERVICE
DE BRASILIA SA                          N/A                                                               N/A                      N/A            N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
INFRAMERICA CONCESSIONARIA DO AEROPORTO
DE SAO GONCALO DO AMARANTE S.A.                                                                                                                                                                PENDING LITIGATION - CIVIL
(“INFRAMERICA SBSG – NATAL”)            N/A                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGE CLAUCIA QUACKEN MANOEL DA COSTA   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
INGERSOLL RAND INDUSTRIA COMERCIO E    R PINHEIRINHO 144. 144                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,857.72
INGERSOLL RAND INDUSTRIA COMERCIO E    R PINHEIRINHO 144. 144                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $734.83
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGINACIS MIRANDA SIMAOZINHO           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
INGRAM MICRO BRASIL LTDA               RUA PORTO ALEGRE 307. 307.                                         SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,411.77
INGRAM MICRO BRASIL LTDA               RUA PORTO ALEGRE 307. 307.                                         SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $916.60
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGRED MILENA WERCKLOSE CARVALHO       N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
INGRID ALVES FERREIRA DUARTE           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGRID BARBOSA GOUVEA                  N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID CATARINA MARTINS CAVALCANTE     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID DE AZEVEDO STHEL PADUA          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
INGRID FERREIRA LAZARO                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID FONTANA RADAVELLI CORREA        N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID GOMES RUBIO                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID GOMES RUBIO                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID GOMES RUBIO                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID GUIMARAES TAVARES               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
INGRID KARINA LOPES DE SOUZA           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
INGRID KARINA LOPES DE SOUZA           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
INGRID MAIA ROMCY                      N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
INGRID MARTINS                         N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGRID MELLO                           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGRID MELLO                           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGRID MELO ARAUJO                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
INGRID PEREIRA GALDINO                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INGRID PESSANHA ALVES MACIEL           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN




                                                                                                                     544 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 603 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                           Address1                 Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
INGRID SANTOS ARAUJO SILVA                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
INGRID SANTOS SOUSA COSMO                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
INGRID SCHMIDT PRADO                       N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
INGRID STEFFANY SANTOS DA SILVA            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
INGRID VALENTIN DA SILVA                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
INGRID YASMIM ULCHOA DE ALMEIDA            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
INGRIDI TAVARES RODRIGUES                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
INGRIDY FARIAS AZEVEDO                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
INGRYD GABRIELLA NASCIMENTO SANTOS         N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
INGRYD MARY PEREIRA DA SILVA               N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN

INGTRENDSAR S.A.                           TTE. GRAL J. D. PERON 111 PB OF 11                                         BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                         $13,299.18
                                                                                                                                                                                                           POTENTIAL OBLIGATION
                                           AVENIDA TAMBORE , 267 - 20 °                                                                                                                                    UNDER FREQUENT FLYER
INMETRICS                                  ANDAR - PARTE B - ANDAR 21º                                                BARUERI               SP                06460-000    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
INMETRICS S/A                              AVENIDA TAMBORO 267                                                        BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,185.80
INMOBILIARIA NUEVA APOQUINDO S.A.          OÆCONNELL 165.                                                             LAS CONDES                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                           $230.42
INMOBILIARIA RENTAPARTS S.A.               POR CONFIRMAR S/N                                                          POR CONFIRMAR                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $441.61
INMOBILIARIA SANTA FILOMENA SPA            POR CONFIRMAR S/N.                                                         POR CONFIRMAR                                                          VARIOUS       ACCOUNTS PAYABLE                                                                         $14,424.75
INMOBILIARIA SHINE LIMITADA                AV AMERICO VESPUCIO 1292.                                                  PUDAHUEL                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,267.16
INNOVA TELECOMUNICAES E CONSTRUES LTDA                                                                                                                                                                     PENDING LITIGATION - CIVIL
ME                                         N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
INNOVATIVE SCHEDULING LLC                  7600 NW 5TH PL                                                             GAINESVILLE           FL                32607-6537                     VARIOUS       ACCOUNTS PAYABLE                                                                         $89,033.00
INSOL ENERGIA SOLUCOES EM ENGENHARI        RUA CANA VERDE 95.                                                         BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $52.88
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
INSPETOR CHEFE DA ALFÂNDEGA DO                                                                                                                                                                             JUDICIAL PROCEEDING -
AEROPORTO INTERNACIONAL DE FORTALEZA       N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
INSPETOR CHEFE DA ALFÂNDEGA DO                                                                                                                                                                             JUDICIAL PROCEEDING -
AEROPORTO INTERNACIONAL DE GUARULHOS       N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
INSPETOR CHEFE DA ALFÂNDEGA DO                                                                                                                                                                             PENDING LITIGATION - TAX -
AEROPORTO INTERNACIONAL DE SÃO PAULO                                                                                                                                                                       JUDICIAL PROCEEDING -
(GRU)                                      N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
INSPETOR CHEFE DA ALFÂNDEGA DO                                                                                                                                                                             PENDING LITIGATION - TAX -
AEROPORTO INTERNACIONAL DO RIO DE                                                                                                                                                                          JUDICIAL PROCEEDING -
JANEIRO (GIG)                              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
INSPETOR CHEFE DA ALFÂNDEGA DO                                                                                                                                                                             PENDING LITIGATION - TAX -
AEROPORTO INTERNACIONAL TANCREDO                                                                                                                                                                           JUDICIAL PROCEEDING -
NEVE/CONFINS                               N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
INSPETOR DA RECEITA FEDERAL NO AEROPORTO                                                                                                                                                                   PENDING LITIGATION - TAX -
INTERNACIONAL DE GUARULHOS - SP            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
INSPETOR DA RECEITA FEDERAL NO AEROPORTO                                                                                                                                                                   PENDING LITIGATION - TAX -
INTERNACIONAL DE GUARULHOS - SP            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
INSPETOR DA RECEITA FEDERAL NO AEROPORTO                                                                                                                                                                   PENDING LITIGATION - TAX -
INTERNACIONAL DE GUARULHOS - SP            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
INSPETOR DA RECEITA FEDERAL NO AEROPORTO                                                                                                                                                                   JUDICIAL PROCEEDING -
INTERNACIONAL DO RIO DE JANEIRO          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
INSPETOR DA RECEITA FEDERAL NO AEROPORTO                                                                                                                                                                   JUDICIAL PROCEEDING -
INTERNACIONAL DO RIO DE JANEIRO          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           JUDICIAL PROCEEDING -
INSPETOR-CHEFE DA ALFÂNDEGA DE CNF         N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
INSPIRAD PRODUCOES LTDA                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                              545 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 604 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
               Creditor Name                         Address1                       Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - TAX -
                                                                                                                                                                                                               JUDICIAL PROCEEDING -
INSS E UNIÃO FEDERAL                      N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - TAX -
                                                                                                                                                                                                               JUDICIAL PROCEEDING -
INSS E UNIÃO FEDERAL                      N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - TAX -
                                                                                                                                                                                                               JUDICIAL PROCEEDING -
INSS E UNIÃO FEDERAL                      N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
INSTANT SOLUTIONS TECNO INF LTDA EP       RUA QUITANDA 62. 62                                                             RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $293.06
                                                                                                                                                                                                               POTENTIAL OBLIGATION
                                          R DR FERNANDES COELHO, 15º                                                                                                                                           UNDER FREQUENT FLYER
INSTITUTO AYRTON SENNA                    ANDAR                           PINHEIROS                                       SAO PAULO               SP              5423040      BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                          SCEN - SETOR CLUB ESP.NORTE -TR
INSTITUTO BRAS DO MEIO AMBIEN E DOS       S/N                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INSTITUTO CERTIFIED HUMANE BRASIL         N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
INSTITUTO DE PROMOCAO TURISTICA DO        AVENIDA PARANA 974. 974                                                         FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
INSTITUTO ESTADUAL DE PROTEÇÃO E DEFESA                                                                                                                                                                        PENDING LITIGATION - CIVIL
DO CONSUMIDOR - PROCON/ES                 N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INSTITUTO ESTADUAL DE PROTEÇÃO E DEFESA                                                                                                                                                                        LITIGATION - TICKETING /
DO CONSUMIDOR - PROCON/ES                 N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         BILLING                       X            X              X             X                   UNKNOWN
INSTITUTO NACIONAL DE AVIACION CIVI       OF.DE RADIOAYUDA                  DIVISION DE RECAU                             CARACAS                                              VENEZUELA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV NOSSA SENHORA DAS GRACAS
INSTITUTO NACIONAL DE METROLOGIA QU       50. 50                                                                          DUQUE DE CAXIAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV NOSSA SENHORA DAS GRACAS
INSTITUTO NACIONAL DE METROLOGIA QU       50. 50                                                                          DUQUE DE CAXIAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV NOSSA SENHORA DAS GRACAS
INSTITUTO NACIONAL DE METROLOGIA QU       50. 50                                                                          DUQUE DE CAXIAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
INSTITUTO NACIONAL DO SEGURO SOCIAL       ST SAUS QUADRA 02 BLOCO O 6                                                                                                                            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV. BRG. FARIA LIMA, 201 -
INSTITUTO NATURA                          PINHEIROS,                                                                      SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
INSTITUTO PESOS MEDIDAS ESTADO SP         R SANTA CRUZ 1922. 1922                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV PROFESSOR ALMEIDA PRADO
INSTITUTO PESQ TECNOLOG ESTADO SP S       532. 532                                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
INSTRUTHERM INSTRUM MEDICAO LTDA          R JORGE DE FREITAS 264                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $338.66

INT MEAL COMPANY ALIMENTACAO SA           AV DAS NACOES UNIDAS 4777 4777                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,530.18

INT MEAL COMPANY ALIMENTACAO SA           AV DAS NACOES UNIDAS 4777 4777                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $175.63
INTELBRAS SA IND TELECOM ELETRONICA       ROD SC-281 SN.                                                                  SAO JOSO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,136.41
INTELBRAS SA IND TELECOMUNICACAO BR       ROD RODOVIA BR 101 - KM 210 SN.                                                 SAO JOSO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,077.46
INTER METRO SERV ESPECIAIS LTDA           R JOAQUIM DE ALMEIDA 223. 223                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $510.76
INTERBANKING S.A.                                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                             $110.53
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INTERBRAS TURISMO LTDA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                          AUTOPISTA RICCHIERI S/N AEROP
INTERCARGO S.A.C.                         INT M                                                                           EZEIZA                                               ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $518,288.57
INTERCITY ADMINISTRACAO HOTELEIRA S       RUA BELOM 544. 544                                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $22,411.71
INTERCONTINENTAL HOTE GROUP BRASIL        AV RODRIGO OTAVIO 3721                                                          MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $9,852.88
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - IMPROPER
INTERCONTINENTAL VIAGENS E TURISMO LTDA   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
INTERCONTINENTAL VIAGENS E TURISMO LTDA   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INTERCONTINENTAL VIAGENS E TURISMO LTDA   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
INTERFILL INDUSTRIA GRAFICA EIRELI        AVENIDA AUTONOMISTAS 4900.                                                      OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,425.60
INTERGLOBE AIR TRANSPORT LTD              BLOCK 2B DLF CORPORATE PARK       DLF.                                          GUNA                                                 INDIA             VARIOUS       ACCOUNTS PAYABLE                                                                             $689.94
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                   AV CAPITAN CARLOS                                                                                           UNDER CRITICAL AIRLINE
INTERJET                                  ATTN: GUSTAVO GARCIA              GERENTE CONTABILIDAD   LEON SN ZONA FEDERAL                                                                          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INTERLAKEN PASSAGENS E TURISMO LTDA       N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
INTERMODAL BRASIL LOGISTICA LTDA          N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
INTERNACIONAL RESTAURANT BRASIL SA        RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $19,391.01
INTERNACIONAL RESTAURANTES DO BRASI       AVENIDA MARTINS JUNIOR SN.                                                      GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $10,744.63




                                                                                                                                    546 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 605 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                      Address1                    Address2              Address3                   City                State           Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                      INTERNAL REVENUE SERVICE
INTERNAL REVENUE SERVICE              CENTER                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
INTERNATIONAL AERO ENGINES            ATTN: GENERAL COUNSEL           400 MAIN STREET                               EAST HARTFORD            CT             06118                          VARIOUS       ACCOUNTS PAYABLE                                                                         $5,450,555.25
INTERNATIONAL AERO ENGINES AG         ATTN: GENERAL COUNSEL           400 MAIN STREET        MS 121-10              EAST HARTFORD            CT             06118                          VARIOUS       ACCOUNTS PAYABLE                                                                        $19,605,042.22
INTERNATIONAL AERO ENGINES LLC        400 MAIN STREET                                                               EAST HARTFORD            CT             06108-0968                     VARIOUS       ACCOUNTS PAYABLE                                                                           $280,624.53
                                                                       10250 CONSTELLATION
INTERNATIONAL LEASE FINANCE CORPORA   ATTN: GENERAL COUNSEL            BOULEVARD             34TH FLOOR             LOS ANGELES              CA             90067                          VARIOUS       ACCOUNTS PAYABLE                                                                           $261,599.94
INTERNATIONAL MEAL COMPANY ALIM SA    AVENIDA SERTORIO 1988                                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $33,181.96
INTERNATIONAL MEAL COMPANY ALIMEN     ROD LMG 800 SN                                                                CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $37,233.40
                                      ST AEROPORTO INTERN BSB PRES J
INTERNATIONAL MEAL COMPANY ALIMENT    K 01                                                                          BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $11,027.46
                                      BEAUCHENE SHOPPING CENTRE
INTERNATIONAL TOURS & TRAVEL LTD      UNIT 9 FA                                                                     MOUNT PLEASANT           SC             28464                          VARIOUS       ACCOUNTS PAYABLE                                                                             $3,260.76
INTER-OCEANICA HOTELARIA E TURISMO.   R RIO GRANDE DO SUL 332                                                       RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $8,361.30
INTERTAX TREUHAND GMBH                AN DER DAMMHEIDE 10                                                           FRANKFURT                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                              $231.21
INTERTRADE LTD                        4700 N RIVER BLVD NE                                                          CEDAR RAPIDS             IA             52411-6636                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
                                      AER INTL BRASILIA PRES J KUBITSC
INTL MEAL COMPANY ALIMENTACAO S A     SN                                                                            BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $73,779.12
INVENTORY LOCATOR SERVICE LLC         8001 CENTERVIEW PARKWAY                                                       MEMPHIS                  TN             38018                          VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IOANNA SALIVEROS SILVA                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IOHANA DA COSTA CUNHA                 N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IOHANNA PALUMBO RIBEIRO               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IOLANDA BATISTA CUNHA CALDEIRA        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IOLANDA FONSECA GONCALVES             N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IOLANDA MARIA RODRIGUES               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
IOLE KELSCH FERREIRA RAMOS            N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IONA RODRIGUES TORRE                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
IONALDO DE JESUS NASCIMENTO           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
IONALDO DE JESUS NASCIMENTO           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IONARA DE ASSIS ANTUNES               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IONARA OLIVEIRA DE DEUS               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IONARA OLIVEIRA DE DEUS               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
IONE BAPTISTA DA SILVA                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IONE CAMPOLINA ADAID                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
IONE CAMPOLINA ADAID                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IONE DA SILVA MESQUITA                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
IONE DARC DA SILVA ALEXANDRE          N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IONE JOCAGE VENKE                     N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
IONE MARIA BARBOSA FREIRE             N/A                                                                           N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                               547 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 606 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
               Creditor Name                     Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IONE REGINA SLIVIANY                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IORDAN FERREIRA DA COSTA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
IPD AEROSPACE INC                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                          $7,011.37
                                     AVENIDA FRANCISCO DAS CHAGAS                                         SAO JOSO DO RIO
IPE CENTER HOTEL LTDA                OL 117                                                               PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $549.89
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IPEM                                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IPOJUCA PEREIRA CHAVES               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IPOJUCA PEREIRA CHAVES               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
IRACELIA QUERINO FRANCO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRACEMA AIRES DE CARVALHO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRACEMA ALVES GOMES                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
IRACEMA CORREIA DE ANDRADE SANTOS    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRACEMA COSMO DE ARAUJO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRACEMA COSMO DE ARAUJO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRACEMA DI FRANCO BICUDO OLIVEIRA    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
IRACEMA EMPREENDIMENTOS TURISTICOS   R BARAO DE ARACATI 94. 94                                            FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,726.44
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRACEMA GROTTO FORMIGHIERI           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRACI COELHO CAVALCANTE              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRACI DO NASCIMENTO SILVA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRACI FERNANDES DA SILVA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRACI GOMES SANTOS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRACILDA RODRIGUES DE AGUIAR         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRAIDE TEIXEIRA SABADIN              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRAIDE TEIXEIRA SABADIN              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRAMAR MARQUES RAMOS                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                               UNDER CRITICAL AIRLINE
IRAN AIR                                                                                                                                                                         VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRAN ALMEIDA BARBOSA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRAN FERNANDES TEIXEIRA DE AZEVEDO   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRAN MARIANO DA SILVA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRANDI IZIDORO DE SOUZA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRANI BRANT DE ARAUJO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
IRANI FERNANDES MENDONCA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRANI MARIA PAETZOLD                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                  548 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 607 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                    Address1           Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRANI RODRIGUES DE SOUZA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRANIL DOS SANTOS VIEIRA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRANILDO ARAUJO DOS SANTOS            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRAQUIEDINA ASSIS SANTOS MARQUES      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRASEMA BORCELA GOMEZ                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRENE ALVES RIBEIRO                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRENE ANDRÉ DE LIMA CUTRIM            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRENE MAI PEDERSEN                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRENE ROSA DE OLIVEIRA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRENICE MARIA DA PENHA CABRAL         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
IRENICE TELES DA SILVA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRINEU RIBEIRO DE MELO JUNIOR         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRIS CUBITS ALMEIDA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRIS DANTAS DA MOTA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRIS GABRIELLE DOS SANTOS BERNARDO    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRIS MARIA DE SOUSA SILVA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRIS MARIA DE SOUSA SILVA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRIS TAVARES BOMFIM                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRISMAR LIMA DA SILVA                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRLANDO PEREIRA CANSANCAO NETO        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
IRLANDSON MORAES MOTA                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
IRLANEIDE SANTOS BRASIL               RUA DAVID MAIA 255                                                  ILHOUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $818.14
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRLEIDE DA SILVA E SILVA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IRMA KELLER                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRMA MARIA DE OLIVEIRA BRANDAO        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRMANDA DE ALMEIDA GUIMARAES          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                      AVENIDA ENGENHEIRO DOMINGOS
IRMAOS UNIDOS COM ALIM E BEBIDAS LT   FE 3067                                                             RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $49.57
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
IRMGARD CATARINA LEDUR                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
IRONALDA NOESIA DE OLIVEIRA           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
ISA GABRIELA VIEIRA DE ANDRADE        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                   549 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 608 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISA MALDONADO TELES DE VASCONCELOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ISAAC ABRAO BENCHIMOL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISAAC ANDERSON DE CARVALHO OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
ISAAC GUIMARAES PESSOA DE AZEVEDO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISAAC JOSE GREGORIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISAAC MESQUITA MOISES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISAAC RAMIRO BENTES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISAAC SANTOS FERREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISAAC SANTOS FERREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISAAC TULLER FREITAS ALMIRAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABEL ABUCHAM CANDIDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL BOZZO GREGGORUTTI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL CAROLINA DE LIMA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL CAROLINA DE LIMA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
ISABEL CRISTINA ABREU GANDARELA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
ISABEL CRISTINA AMARAL DE SOUSA ROSSO                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL CRISTINA MAIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL CRISTINA MARTINS SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL CRISTINA MONTEIRO MAGALHAES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL CRISTINA SIQUEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABEL DA SILVA FORMANIAK               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABEL DE ARAUJO MENESES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ISABEL DE ASEVEDO SOARES                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $12.32
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL DE CARVALHO SOUZA BOTELHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL E SILVA DE ANDRADE MANZOLILLO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABEL GONZAGA SEMANI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL IANOSKI ANIBALETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABEL LOPES BALMAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABEL MARIA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABEL SILVA DE ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL SOUZA LIMA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABEL TORRES FROZONI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       550 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 609 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ISABELA ALMEIDA OLIVEIRA SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA ALMEIDA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA AMORIM LOBO LOURENCO GOMES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA ANTUNES LEONEL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA BOECHAT POVOA MACIEL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA CAPPELLETTI MARTINI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA CARLA DOS SANTOS VALENCIO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA CARRA SCHIOCHET               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA CARRA SCHIOCHET               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA DE ARAUJO E SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA DE CAMARGO CRIADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA DE CAMARGO CRIADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA DE DEUS CORDEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ISABELA DE JESUS QUEIROZ PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA DE SOUZA PEASSON              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA FARIA BRANDAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ISABELA FERNANDES DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ISABELA FERNANDES DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA FERNANDES DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA FREITAS MACHADO ROCHA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA GALVÃO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ISABELA GARRIDO BANDEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA GONCALVES BARROS NUNES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA GROPPO MANSANO BATISTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA LIMA DA CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA MARIA GODOY                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA MARIA GONCALVES STRUZZIATTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     551 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 610 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA MARIA SILVA LEAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA MELLO VILARINHO SOARES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA PINTO MENDONCA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA PORTELA REDIGHIERI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA ROMEIRO MOTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA ROMEIRO MOTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA SCARPAT FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA SOLAR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA STEFANES PACHECO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA STEFANES PACHECO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA TEIXEIRA LEAL DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA TEIXEIRA LEAL DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA THAIS MIRANDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA VIANA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELA VITORIA FELBERK DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELA ZEVE DE SOUSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELE FERNANDA GONCALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELE MARTINS FRAUCHES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELE TOLEDO ARROIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA ABOUD PERIQUITO FORTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA ARAUJO FALANGOLA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELLA BITTENCOURT DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA BRASILEIRO SOUCY             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA CARDOSO DE OLIVEIRA BOTREL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA CRUZ VALENTE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA DE ALMEIDA LEITE DE SOUZA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA DE JESUS CASAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELLA DE LEMOS VASCONCELOS SENA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ISABELLA DE MELLO DANNEMANN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA DOS SANTOS GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA DOS SANTOS GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ISABELLA FONSECA TORRES VILACA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                     552 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 611 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLA KATRIN ALVES DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLA MULLER MIRANDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLA NOGUEIRA DE VASCONCELOS REIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLA PONTES DE ALBUQUERQUE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLA PRADA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLA REIS ABREU                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABELLA RODRIGUES LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABELLA RODRIGUES LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABELLA RODRIGUES LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABELLA RODRIGUES LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLA RUTH CORREA FLORENCIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLA RUTH CORREA FLORENCIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLA SIRIN SCAFF                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLA VIANA FONSECA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLA VIANA FONSECA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLE COSTA PORTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLE SARAIVA CORREIA NOGUEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLE SARAIVA CORREIA NOGUEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLE WOLBERT                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLE WOLBERT                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ISABELLI CAROLINA RAMOS DAMBROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ISABELLY CRISTINA DIAS NERY             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISABELLY HINGRID FERREIRA DA COSTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLY NUNES HAMU                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLY NUNES HAMU                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISABELLY SUIANNY ALVES DE BRITO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
ISABELY PESSOA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISAC GOMES FERNANDES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ISACC VIEIRA DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ISADORA ALEXIA DANTAS SOARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       553 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 612 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA ALEXIA DANTAS SOARES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA ALEXIA DANTAS SOARES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA AZARO BOMFIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA BARREIRO MENEZES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA BELLAVINHA MACIEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA BELLAVINHA MACIEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA BOLSI DE VASCONCELOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA DIAS VIEIRA LEITE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - SPECIAL
ISADORA FIGUEIREDO LEAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA GONCALVES COSTA OSTERNO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA KETELIN DE SOUZA WINTERINK   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA LEMOS BORGES DE FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA LEMOS BORGES DE FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA LEMOS BORGES DE FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA LEMOS BORGES DE FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA LEMOS BORGES DE FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA LICKS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA LIMA PIMENTEL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA MARIA RODRIGUES PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA PACHECO NUNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ISADORA PEREIRA ZELINSCHI ARRUDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PRE-
ISADORA SILVA MELLO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISADORA TONATTO MOREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ISADORA VALENTE ROSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISAEL ALVES VIANA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ISAEL PEREIRA DA SILVA JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ISAIAS BARCELOS MARTINS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ISAIAS CARDOSO DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
ISAIAS MOREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
ISAIAS MOREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                    554 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 613 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                         Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISAIAS OSCAR SKEETE JUNIOR                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
ISAIAS TAVARES DA SILVA NETO              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISAILDA PRADO DE OLIVEIRA SOUZA CARDOSO   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISALTINO DOS ANJOS                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISAQUE BENTO DA SILVA                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISAU BRAGA DE VASCONCELOS                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISAURA ANA PEREIRA DE SOUZA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
ISAURA MARIA DE ANDRADE NETA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISBELLA MARIA DE JESUS CASAES             N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISETE DO NASCIMENTO MORAIS                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
ISIANE LIMA DA SILVA                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISIS CAMARA RODRIGUES                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISIS CAMARA RODRIGUES                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISIS DINIZ LIMA PIRES                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ISIS EMPREENDIMENTOS ALIMENTICIOS L       AV VINTE DE JANEIRO SN.                                          RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $36.36
ISIS EMPREENDIMENTOS ALIMENTICIOS L       AV VINTE DE JANEIRO SN.                                          RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $8.21
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISIS RAQUEL PONTES VIANA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISIS ZANSAVIO TEIXEIRA                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISIS ZANSAVIO TEIXEIRA                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISLEY SOCORRO CRUZ DE MESQUITA            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISMAEL CARLOS DE OLIVEIRA DA SILVA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
ISMAEL DE FREITAS AGUIAR                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISMAEL DE OLIVEIRA DA SILVA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISMAEL DIEDRICH                           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISMAEL DO NASCIMENTO SILVA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISMAEL FREIRE LIMA                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISMAEL PEDROSA MACHADO                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISMAEL SANTOS REIS                        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
ISMAEL SCHETTINI TRIGUEIRO                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
ISMAEL SCHETTINI TRIGUEIRO                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
ISMAILTON PEREZ DE OLIVEIRA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISMMAELLI CARVALHO VERAS                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISNAD ANTONIO TORRES ARAUJO JUNIOR        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                          BEN-GURION INTERNATIONAL
ISRAEL AEROSPACE INDUSTRIES LTD           AIRPO                                                            TEL AVIV YAFO                                        ISRAEL            VARIOUS       ACCOUNTS PAYABLE                                                                     $13,848,932.00




                                                                                                                   555 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 614 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ISRAEL ANDRADE ALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ISRAEL BATISTA DE OLIVEIRA KALIL    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISRAEL BRUNO RABELO MARQUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISRAEL BRUNO RABELO MARQUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ISRAEL FARIAS RABELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ISRAEL FARIAS RABELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISRAEL JOSE SZERMAN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ISRAEL LEVY MORAES GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ISRAEL LOPES RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ISRAEL MACHADO BEZERRA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISRAEL PESSOA FERNANDES DE SOUZA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ISRAEL QUEIROZ CARVALHO DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ISRAEL REMZETTI REGIS REIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISRAEL RODRIGUES ALBUQUERQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ISRAEL SANTOS DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                UNDER CRITICAL AIRLINE
ISRAIR AIRLINES AND TOURISM                                                                                                                                       VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISULDA SIEVES SCHULLE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ISURGICAL HOSPITALAR LTDA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ITACIANE TEIXEIRA BARRETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ITALA CHAVES SAMPAIO LIMONGI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ITALAMI FERRAMENTARIA LTDA EPP      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ITALO ABDIAS PEREIRA LOPES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ITALO ABDIAS PEREIRA LOPES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ITALO BRUNO DE MOURA SARDINHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ITALO CANZI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ITALO FERNANDO FERREIRA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ITALO FERNANDO GOMES DA CUNHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ITALO FERNANDO GOMES DA CUNHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ITALO FERNANDO GOMES DA CUNHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ITALO GABRIEL PORTO NAPOLI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                   556 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 615 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                 Creditor Name                       Address1                  Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ITALO LEITE DE PAULA                      N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ITALO MOREIRA                             N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ITALO OLIVEIRA DA SILVA                   N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ITALO PEDROSA VASCONCELOS                 N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITALO PETRARCA PUCCINELLI                 N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITALO POSSI                               N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ITALO VINICIUS SOUSA SANTOS               N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITAMAR ANTONIO DE MENDONÇA                N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ITAMAR ANTONIO IUNG                       N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ITAMAR DE LIMA                            N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITAMAR FERREIRA DA SILVA                  N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITAMAR FERREIRA DA SILVA                  N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ITAMAR LEONIDAS PINTO PASCHOAL            N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ITAMAR PEDRO INHUMA DELGADO LOBO          RUA ITAETO 173.                                                            MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,805.40
                                                                                                                                                                                                          PENDING LITIGATION -
ITAMAR PEREIRA DE SOUZA ZOMPERO           N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ITAMAR VODZICKI                           N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ITAMARA DIAS DA SILVA                     N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITAN SOUSA FERREIRA TELES                 N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ITANA ANDRADE SILVA                       N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ITANA ANDRADE SILVA                       N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITAU SEGUROS S.A                          N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ITAU SEGUROS SOLUCOES CORPORATIVAS S.A.   N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATION
ITERPEC SERVICOS DE PAGAMENTOS EM                                                                                                                                                                         UNDER FREQUENT FLYER
TURISMO LTDA                              RUA 23 DE MAIO              CENTRO                                         SALTO                                   13320010     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                          AV JORGE ALFREDO CAMASMIE
ITW CHEMICAL PRODUCTS LTDA                670. 670                                                                   EMBU DAS ARTES                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,366.49
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
IURGUE JORDAN MARTINS JUNIOR              N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
IURI BONFIM MACHADO                       N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - GENERAL
IURI CATTANI JAEGER                       N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
IURI COELHO SERAFINI                      N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
IURI DANTAS CAMI?A                        N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
IURI DE COUTO POLGA                       N/A                                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                              557 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 616 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                 Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IURI FERREIRA BITTENCOURT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURI GADELHA FERREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
IURI MARCELO BINOTTI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IURI REBOUCAS CHAVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURI RIBEIRO DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURI SESSAK                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURI WILIAM JESUS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURI WILIAM JESUS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURY MOTTA VIANNA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IURY VALENTE DEBIEN                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IUSSEFI BRASIL SALIBA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
IVA GOUVEIA DE SOUZA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
IVA GOUVEIA DE SOUZA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IVAILTON AREIAS SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAIR LUCIO SOARES                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAIR SPANHOLI                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVALDE E JOSE TURISMO E VIAGENS LTDA - ME   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
IVALDO DE ALBUQUERQUE ARAUJO FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IVALDO DE OLIVEIRA RICCI JUNIOR.            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IVALDO MACHADO BERNARDO LEITE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAN AGUIAR AYRES ALVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
IVAN ALVES DOS SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IVAN BATISTA NASCIMENTO FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAN CESAR DA SILVA COELHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAN CESAR DA SILVA COELHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
IVAN DA SILVA DIAS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAN DA SILVA ZANCO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
IVAN DE ALBUQUERQUE LOUREIRO FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
IVAN DE ALBUQUERQUE LOUREIRO FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IVAN DE ARAUJO INACIO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
IVAN DE MELO VIEIRA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           558 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 617 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
IVAN DE SALES BARRETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN DOS SANTOS LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVAN DURAES RABELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN FERNANDES DE LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVAN FERNANDES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVAN FERNANDES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN GUILHERME HOFFMANN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
IVAN GUIMARAES POMPEU             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN HENRIQUE BASILIO SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
IVAN LANDEW CORREIA CAPISTRANO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVAN LIMA ROCHA FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN LUCAS REZENDE BELLINTANI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN LUCAS REZENDE BELLINTANI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN LUCIO VIEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
IVAN LUIZ MENDES SOARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVAN MEDRE MONTREZORO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVAN PEDRO SANTA ROSA DE MACEDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN PEDRO SANTOS VASCONCELOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
IVAN RODRIGUES CAVALCANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
IVAN SCHEINVAR TAVARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
IVAN VIEIRA NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN VIEIRA SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVAN ZANOTTO FURTADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVANA ARAPONGA DE OLIVERA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVANA CALDEIRA GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVANA CALDEIRA GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
IVANA FERNANDES VIEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
IVANA MARQUES FONSECA DE SOUZA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
IVANA SANTOS NOBRE CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
IVANDSON COSTA SABINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - IMPROPER
IVANE RIBEIRO DA SILVA FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                 559 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 618 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                  Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANEIDE MARIA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IVANES TERESINHA VANSIN PIZONI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IVANETE APARECIDA LOPES POSSANI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IVANETE GOMES PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
IVANETE SANTOS LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANEZA BAZIUK DE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANHOE LOBATO ROCHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
IVANI DORA BRAITI DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANI DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANIA BRASILEIRO ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - PROMOTIONS /
IVANIA MARQUES AMARO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANILDA ALVES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - PROMOTIONS /
IVANILDA BATISTA GOMES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IVANILDE MARIA PEREIRA RIBEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
IVANILDE SILVA AMORIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANILDO AURINO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANILDO CARVALHO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANILDO DA PURIDADE DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANILDO DA PURIDADE DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANILDO JOAO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANILDO MARCOS DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANILDO PEREIRA DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANILSON ESTACIO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANIR CAMPOS DA ROSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANIR CASSIA BEGA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANIR FATIMA PERRONE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
IVANIR KREULICH                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANISE MARIA NUNES MELO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
IVANNA MARIA HOLANDA RAMALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
IVANY ROQUE VIEIRA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                  560 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 619 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
IVE LUIZA SILVA MATOS NASCIMENTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVE RIBEIRO TORRES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVE SEIDEL DE SOUZA CONSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
IVENS RENATO ROSA DA CRUZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVETE MARIA F. RIBAS MARTINS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVETE PINTO DE MOURA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVETE SIQUEIRA CISI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVETTE DARIDO LIBANIO DA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVETTE DARIDO LIBANIO DA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVETTE HOMCI BADR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVNA FIRMINO BATISTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
IVNA RAISA DE OLIVEIRA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
IVO ALVES COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
IVO DA CUNHA AFONSO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO DE OLIVEIRA PIRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO DE OLIVEIRA PIRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
IVO DOS SANTOS VIANA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO FERREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO FIRMINO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO FIRMINO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO GALVAO COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO GALVAO COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
IVO IVANICLER DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVO JOSE PEREIRA FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVO PEDRO VAZATTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVO SCHULLE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
IVOLNEI ROBERTO MENEGAZZO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVONE APOLONIA DE BRITO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVONE DUARTE DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
IVONE FELISBINA DE JESUS LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
IVONE FERREIRA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   561 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 620 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
                 Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
IVONE JULIA DA SILVA FALHEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
IVONE SILVA DOS SANTOS LEITE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
IVONEI LIMA DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVONETE DE QUEIROZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
IVONETE LIBERATO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVONI ELI LANFREDI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVONILDE SANTIAGO GOMES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVONILSON OLIVEIRA SOARES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVONYR FRANCISCO PALMAS JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
IVSON JOSE MARQUES FARIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVVA CANDIDA SOUZA VARANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CREW              X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVVA CANDIDA SOUZA VARANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVVA CANDIDA SOUZA VARANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IVY BERTOLAZZI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
IZAAC SILVA DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
IZABEL AUGUSTA TRAVASSOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
IZABEL AUGUSTA TRAVASSOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
IZABEL CELIA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL CRISTHINA DA SILVA CAMARA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL CRISTHINA DA SILVA CAMARA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL CRISTINA DE MELO AMORIM           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL CRISTINA MARTINS MONTEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL CRISTINA VIEIRA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
IZABEL DE QUADROS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
IZABEL DOS SANTOS COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL DOS SANTOS RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABEL FEITOSA DE MELO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
IZABEL PEREIRA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
IZABELA ANDRESSA DOMINGUES DE OLIVEIRA                                                                                                                                               PENDING LITIGATION - CIVIL
LINHARES                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
IZABELA ANDRIANI SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
IZABELA CARVALHO CHEQUER DE FARIAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                        562 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 621 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELA CRISTIANE TOLEDO DINIZ MOYSES     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELA DE AMORIM QUEIROZ                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELA DE SA GREMIAO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
IZABELA DO LIVRAMENTO CONCEICAO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZABELA ERICHSEN CALIJORNE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZABELA FLEITAS NOMURA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELA MONTEIRO CUSTODIO RIBEIRO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
IZABELA THOMAZ                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELA VERAS CAITETE                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELE THAIS GONCALVES VERISSIMO DA COSTA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
IZABELLA ALMEIDA DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELLA IZOTON SADOVSKY                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELLA MORAES DE MOURA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZABELLA MORAES DE MOURA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZABELLA STEPHANIA MACIEL FIORE CORREIA   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
IZABELLE GOFMAN                           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZADORA ELLEN ROCHA ANDRADE               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZADORA LOUISE DIAS DE OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
IZAEL JUNIOR ARRUDA DE LEMOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
IZAEL RAIMUNDO DO NASCIMENTO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
IZAIAS CUMAPE DOS SANTOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
IZAIAS FERREIRA DE SOUZA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
IZAIAS FRUTUOZO OLIVEIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZAIAS NASCIMENTO DOS SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
IZAIAS SOARES LOPES                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZAILDA DE OLIVEIRA DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZALTINA BURIGO SANDRINI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
IZAMAR ARRUDA FRANCO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
IZANETE SHAFER                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          563 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 622 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
                 Creditor Name                         Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
IZANETE SHAFER                              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
IZAURA MELZI LUCHINI                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
IZILDA CAZETTA MORAIS                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - BOARDING
IZLENE CRISTINA ZORTEA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
J A DA CAMARA FERNANDEZ                     AVENIDA SANTOS DUMONT 1350                                             MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,131.52
J A DA CAMARA FERNANDEZ                     AVENIDA SANTOS DUMONT 1350                                             MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,574.49
J DE F CARVALHO AGUIAR SERVICOS ME          CJ JARDIM SAO CRISTOVAO 21. 21                                         SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $79.29
J P O ALMEIDA EXPRESS SERV DE TRANS         TV SANTA CRUZ 2496                                                     SANTAROM                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,110.64
J S MARTINS EIRELI EPP                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $675.91
J&AMP;M COM. IND. DE CONFECÇÕES E                                                                                                                                                                       PENDING LITIGATION - CIVIL
SILKSCREEN                                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - SERVICE
J. R. MOREIRA SERVIÇOS AEROPORTUÁRIOS LTDA N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         PROVIDER                      X            X              X             X                UNKNOWN
J.A.P. TRANSPORTS                          4 RUE RENE CASSIN                                                       MITRY MORY                                           FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                            $57.09
JABU ENGENHARIA ELETRICA LTDA              R GENERAL OSORIO 1250. 1250                                             SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $199.93
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACI DE JESUS LIMA                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
JACI EVANGELISTA SANTOS                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JACIARA AIRES VELOSO                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JACIARA SOUZA SIQUEIRA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACIEL DE JESUS ALMEIDA                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JACIMARA SENA CARVALHO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACINTO SANTISTEBAN BARCENA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACIRA ELVIRA DE OLIVEIRA BEZERRA PRESTES   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACIRA ELVIRA DE OLIVEIRA BEZERRA PRESTES   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
JACIRA FERNANDA BARBOZA                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - IMPROPER
JACIRA SIQUEIRA DE FRANCA PEREIRA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACIRA SOUZA AVINTE                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACIRENE ALVES NUNES                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACIVALDO PEREIRA MELO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JACKELINE DESANTE ZIOTI                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JACKELINE DESANTE ZIOTI                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACKELINE GONCALVES BRITO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACKELINE GONCALVES BRITO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JACKELINE JANNUZZI DE OLIVEIRA BRAGA        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JACKELINE KRUGER PONCIANO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JACKELINE MENDES LIMA                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                           564 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 623 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                     Date Debt was
                 Creditor Name                      Address1              Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKES DOUGLAS DE OLIVEIRA               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKS DOUGLAS SANTOS PINTO ANDRADE       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSILENE DE LIMA FERNANDES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON AGAZZI                           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
JACKSON ALLAN DA CRUZ MIGUEL             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
JACKSON AZEVEDO                          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JACKSON BELTRAME LEMOS                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON CLEITON SANTOS DAMASCENO         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JACKSON DAVI SILVA FILHO                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON DE MIRANDA SENA                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON DE MIRANDA SENA                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON FAUSTO DE SOUZA                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON FRANCO DE SA MONTEIRO            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JACKSON HUNGUILBERTT SCHUTTE             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON JOSE VALERIANO NUNES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON JOSE VALERIANO NUNES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON LEMES DA SILVA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JACKSON LUIZ FLORINTINO                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON NOGUCHI DE SOUZA                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON NOGUCHI DE SOUZA                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON OLIVEIRA DA CRUZ JUNIOR          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON PORTILIO DA SILVA                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON SILVA ALBUQUERQUE                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACKSON SILVA ALBUQUERQUE                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
JACKSON SQUARE AVIATION (AS MANAGER OF                                                                                                                                                               OPERATING LEASE (AIRCRAFT);
5107)                                    JACKSON SQUARE AVIATION   13 UPPER MOUNT STREET                        DUBLIN                                               IRELAND          4/16/2012      MSN 5107                       X            X                            X               $690,000.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACKSON ZEZUINO                          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JACOB ARNALDO CAMPOS FARACHE             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACOB MESQUITA ARAUJO                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACOB PEREIRA DA SILVA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JACQUELINE BALDISSERA                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACQUELINE COSTA                         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JACQUELINE CREOMIDIA CACAU               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                                         565 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 624 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE DE MELO OLINGER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JACQUELINE FERREIRA DA SILVA PINTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JACQUELINE FIUSA DE BRITO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JACQUELINE FIUSA DE BRITO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JACQUELINE GOMES DE PAULA PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JACQUELINE GONCALVES DIAS DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
JACQUELINE LIMA MONTENEGRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JACQUELINE MARIA CAVALCANTE DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE MENDES BRAGA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE MINELLA PUPIM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JACQUELINE OLIVEIRA MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JACQUELINE REGINA MENDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JACQUELINE RIBAS MAZUY                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JACQUELINE RIBAS MAZUY                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
JACQUELINE RODRIGUES DE OLIVEIRA                                                                                                                                                   PENDING LITIGATION - CIVIL
FIGUEIREDO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE SCHAIDT                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE SERTA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JACQUELINE TEIXEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACQUELINE VENEROSO ALVES DA CUNHA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JACQUES JOSE MARADEI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACY SARAIVA FERNANDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JACYANA SUASSUNA NUNES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JADE MARINHO NASSER VALADARES PAIVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JADE MONTEMOR BRANDAO DE MOURA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JADER DE MACENA REZENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JADER IVAN SARDAGNA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JADER PINTO COELHO DE MORAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JADER SEGATTO DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JADER WILLIAM TENORIO MARTINS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      566 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 625 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                      Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION -
JADERSON DE CARVALHO GONCALVES         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JADIEL MACHADO RODRIGUES               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                       R DR JOAO QUIRINO DO
JADIEL PEREIRA DE SOUZA ME             NASCIMENT 1449                                               CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $726.84
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JADILSON DE LEMOS SANTANA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JADIR BARROS DE CARVALHO               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JADNA MARILENE DE OLIVEIRA FERNANDES   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JADSON ALVES DE ALMEIDA SANTOS         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - PROMOTIONS /
JADSON AZEREDO MONTEIRO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JADSON DANTAS DA ROCHA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JADSON FIGUEIREDO DE CARVALHO          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAEL SILVA                             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAFIA RODRIGUES DOS REIS               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAGUARACY DA CONCEICAO GONCALVES       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAGUARACY DA CONCEICAO GONCALVES       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAIANDRA DA SILVA GUIMARAES            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JAIANE LEANDRO DOS SANTOS              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JAIARA NASCIMENTO BAHIA                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAIFER DA CUNHA PINHO                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILDA ZELIA GONDIM DE ABREU FRANCA    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILENE FERNANDES DE OLIVEIRA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILENE FERNANDES DE OLIVEIRA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JAILITA LEAL CARVALHO                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JAILSON APARECIDO MACIEL               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JAILSON CHRISPIM                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JAILSON DE OLIVEIRA PLASIDO                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $19.38
                                                                                                                                                                                         PENDING LITIGATION -
JAILSON EVANGELISTA DA CRUZ            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JAILSON PEREIRA DE ANDRADE             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILSON TEIXEIRA ALEIXO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILTON JUNIOR FERREIRA RIBEIRO        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILTON JUNIOR FERREIRA RIBEIRO        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JAILTON JUNIOR FERREIRA RIBEIRO        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JAILTON NOGUEIRA DO CARMO              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JAILTON VICENTE MARTINS                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JAIME ALCEU JUNGES                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                            567 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 626 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
JAIME ALVES PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME AUGUSTO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME AUGUSTO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME BARBATO PIRES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME DAVID UQUILLAS ITURRALDE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIME FRANCISCO ARAYA DIAZ VALDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIME FRANCISCO ARAYA DIAZ VALDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIME HENRIQUE DE VASCONCELOS FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME LUIS SULZBACH                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME LUIS SULZBACH                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME NOGUEIRA DA GAMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME PASTUCH                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME PASTUCH                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME PEREIRA DE JESUS FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME RUBENS RABINOVITSCH             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME SALVARO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JAIME SANTANA NETO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
JAIME ULISSES TEODORO DE SOUSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME WALTER SANTANA NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIME ZALADEK GIL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
JAIR ANDRADE DE OLIVEIRA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
JAIR ANDRADE DE OLIVEIRA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIR BATISTA DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIR BATISTA DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIR CIRICO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIR DA SILVA MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIR DA SILVA MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JAIR DE ALMEIDA SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIR DE JESUS OLIVEIRA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JAIR FONSECA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     568 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 627 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION -
JAIR GUERRA DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIR JULIANO SILVA RAMIRES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIR LOURENCO DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIR LOURENCO DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JAIR LUCAS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JAIR LUCAS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - BOARDING
JAIR LUCIANO VIEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIR MODESTO DE CAMARGO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIR MORAES FORTE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIR PAULINO DUARTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIR RAMIRES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIR RAMIRES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIR REIS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIR RODRIGO SOUZA NERY          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIR RODRIGUES JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JAIR SOARES DA SILVA                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $484.48
                                                                                                                                                                             PENDING LITIGATION -
JAIR SOUZA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRA FARIAS DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
JAIRA PRUDENTE NUNES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIRO ARAUJO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO BATISTA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO BATISTA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO BATISTA OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIRO BORGES ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JAIRO DA SILVA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO DE ALMEIDA TEIXEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO FERNANDES VARGAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIRO GERALDO PEDRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO LEDRA GARCIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JAIRO MACIEL ALMEIDA DIAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JAIRO MIGUEL MEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JAIRO NUNES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JAIRO RODRIGUES DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                569 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 628 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAIRO SERGIO MOREIRA FERREIRA       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAISON ALEXANDRE DE OLIVEIRA        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAISSON MOSCHEN                     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JAIZA SANTOS MOTTA                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JAIZA SANTOS MOTTA                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAKIEL OLIPIO MUELLER               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JAKISLENE APARECIDA DE FREITAS      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAKSON DE SOUSA ALENCAR             N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JALBAIR PACHECO DA SILVA            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JALBAIR PACHECO DA SILVA            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JALLES FREITAS DIAS SOUTO           N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JAMCO AMERICA INC                   1018 80TH STREET SW                                         EVERETT                 WA              98203                          VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
JAMCO AMERICA, INC.                 1018 80TH STREET SW                                         EVERETT                 WA              98203                          VARIOUS       ACCOUNTS PAYABLE                                                                        $277,726.00
                                                                                                                                                                                     PENDING LITIGATION -
JAMES AGUIAR BRANDAO                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMES ALBERTO GIACOMAZZI JUNIOR     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMES ALVES FIRMINO CASADO          N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMES CHADUD PINHEIRO DE FREITAS    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMES EDUARDO REIS TORRES           N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMES LUEDERS                       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMES MAURICE DAQUINO               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMES RIBEIRO DA SILVA              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMIL ABDELRAZZAK ABDALA ABO ABDO   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMIL AUGUSTO FILHO                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMIL FERNANDO FRANZEN KHOURY       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMIL GAGLIARDI DOS SANTOS          N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMILA DIPP                         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMILA DIPP                         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE ABDALLAH ISMAIL              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE ABDALLAH ISMAIL              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE DO AMARAL SALES              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JAMILE DOS SANTOS ENTRINGER         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE FIGUEREDO ALMEIDA            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE KARLA ELPIDIO SILVA SOUZA    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE MACEDO GARCIA                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JAMILE MARTINS TEIXEIRA             N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          570 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 629 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAMILE RIBEIRO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAMILLE FRIZZO LONCHI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JAMILLE MARIA SANTOS NUNES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAMILLE QUEZIA CARVALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAMILLE VICTORIA LAURIANO FREIRE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAMILLY DE OLIVEIRA NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAMILSON DOS SANTOS MASCARENHAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JAMILSON SERGIO DE LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JAMIR MUNIZ DE SANTANA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JAMMIL HOLANDA FREITAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JAMMIL HOLANDA FREITAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
JAN PONEC                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAN PRZEWODOWSKI MONTENEGRO DE SOUZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JAN PRZEWODOWSKI MONTENEGRO DE SOUZA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANA GOUVEIA ONGARATTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANA PAULA PIERONI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JANAIARA FRANCISCA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAILMA MARTINS VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA ALENCAR LINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA AOARECIDA MACHADO ABANS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA ARAUJO DE ALVARENGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JANAINA BALIEIRO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JANAINA BARACUHY AMORIM ARRUDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JANAINA BARRETO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA BUENO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JANAINA CAPOANI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA CARVALHO GRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JANAINA CASTILHO DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA CIBELI LOPES DOBBINS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JANAINA COSTA CAVALCANTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JANAINA CRISTINA SANCHES VITORINO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                      571 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 630 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA DA CONCEICAO DA SILVA NAZARIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA DA CONCEICAO DA SILVA NAZARIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA DA LUZ DUARTE DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA DA LUZ DUARTE DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA DA SILVA PEREIRA PEREDERKO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAÍNA DE ARAÚJO CONCEIÇÃO E OUTRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA DE OLIVEIRA MELLO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA DE OLIVEIRA MELLO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JANAINA DIAS NEGRELI DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JANAINA DOS SANTOS MELLO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JANAINA DOS SANTOS SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA EYMAEL SALATTI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA FERREIRA DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA FISCHBORN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA GARIBALDI QUINTINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA GONCALVES DA SILVA LEITE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA GONCALVES DE GOIS FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JANAINA GUEDES LOUREIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JANAINA LIMA GUIMARAES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
JANAINA MARCELINO DA SILVA AZEVEDO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA MIRI PRANDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA MOLLER                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA MONTEIRO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JANAINA MOREIRA DE LEMOS ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JANAINA OLIVEIRA ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA PEREIRA DE SOUZA FLORENTINO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JANAINA RIBEIRO POSSATI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA RIELA BITTENCOURT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA RIELA BITTENCOURT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       572 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 631 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
                Creditor Name                         Address1           Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA RODRIGUES DA SILVA                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANAINA SILVA LIMA                         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINA TIEDE                              N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA TOMAQUIEVZ                         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANAINA ZAMPIERI DA MATA BEVILACQUA        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANAINNA DE SOUZA PONTES                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINNA HELENA PIMENTA                    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANAINNA HELENA PIMENTA                    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
JANAIRA NOGUEIRA MARQUES                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
JANATIEL DIAS CARDOSO                      N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                           R BARAO DO RIO BRANCO 1271.
JANDAIA HOTEL LTDA.                        1271                                                                CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $29.72
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANDARA ALVES DOS SANTOS PINHEIRO          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
JANDER LUCIO CASTRO DE ARAUJO              N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANDER MARIO FERREIRA REIS                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANDERSON BRAGA ALVES                      N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANDERSON BRAGA ALVES                      N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANDERSON LUIZ GUERRA LOPES                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANDERSON VIEIRA DA SILVA DO ESPIRITO SANTO N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANDERSON WENDELL GARCES VIEIRA            N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
JANDILENE ALVES DOS SANTOS BUFAICAL        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANDIR DE SOUZA CUSTODIO                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANDIR DE SOUZA CUSTODIO                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JANDRADES IND E COMERCIO GRAFICO LT        RUA BANDEIRANTES 155                                                DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,051.42
                                                                                                                                                                                                    PENDING LITIGATION -
JANE ANTONIA DOS SANTOS MOISES             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
JANE BERNARDES DE MORAIS ROCHETEAU         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JANE CELESTINO ALVES                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANE DA SILVA AVALLONE                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANE DALMA DE SOUZA CREPALDI               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JANE DE AVILA FERNANDES MESQUITA           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JANE FRANCIELLY ALVES DE OLIVEIRA          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                                         573 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 632 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                   Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION -
JANE HELLEM BARRETO DE OLIVEIRA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANE LUCIA KOERICH                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANE LUCIA TASSI                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANE MARA REIS MIORANDO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANE MEIRA PILOTTO                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANE ROSSEL CORREA PASCOAL              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JANE SIRLEI DUARTE                      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANE TAVARES BARCELOS                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANE VITORINO GONZAGA DE PAIVA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
JANE ZANETTE HARTMAN ME                 AV BEIRA MAR 01. 1                                           PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $464.85
                                                                                                                                                                                          PENDING LITIGATION -
JANECLEIDE REGIS FRANCISCO DOS SANTOS   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANES NUNES GONCALVES                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANESON VIDAL DE OLIVEIRA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANET BATISTA TORMIM                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANETE APARECIDA OLIVEIRA ADAO          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANETE BARROS PEREIRA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JANETE BRITO DE OLIVEIRA                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANETE CAETANO DE BRITO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANETE CAETANO DE BRITO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANETE DA SILVA LIMA COSTA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANETE DOS SANTOS                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANETE FAGUNDES BRANCHI                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANETE FERREIRA BARRETO                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANETE MARIA MOREIRA MILFONT            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANETE PEREGRINO BRAGA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - SPECIAL
JANETE SARTIN COELHO DE OLIVEIRA        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
JANICE DE CAMPOS FERRA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JANICE VASCONCELOS DE AZEVEDO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANIEDSON DA SILVA DOS SANTOS           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JANILZA PINHEIRO LIMA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                             574 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 633 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1                   Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANINE BORGES SOARES                  N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANINE MANUELA LEAL CARDOSO           N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANINE SILVA NASCIMENTO CUNHA         N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANINNE MAYARA DA SILVA               N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANINNE ZALESKI SOUZA SUZIGAN         N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
JANIO BENEVIDES DE SOUZA NASCIMENTO   N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANIO DARC DE LIMA                    N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANIO DARC DE LIMA                    N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANIO DARC DE LIMA                    N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANIO JESUS LEITE                     N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JANIO MELO DE SOUSA JUNIOR            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANIR MORAES SERRA                    N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANJIVAN NEWTON SANTOS SOUZA          N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
JANKELLYTON FERREIRA NUNES            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANNNE INGRITY PEREIRA MESQUITA       N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JANNYEDJA OLIVEIRA BARBOSA            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANO MOREIRA DE SOUZA                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANSEN GOMES DA SILVA                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANSEN JOSE CAMPOMIZZI                N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANSEN MARTIN RIBEIRO DE LIMA         N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANSEN MARTIN RIBEIRO DE LIMA         N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANUARIA ESCH GUIMARAES               N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JANUARIA ESCH GUIMARAES               N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JANY GEYRE FEIJAO NOGUEIRA            N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
JANYELE SILVA DO VALE                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
JANYELE SILVA DO VALE                 N/A                                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                      2-4-11 HIGASHISHINAGAWA                                                                                                                                          UNDER CRITICAL AIRLINE
JAPAN AIRLINES                        SHINAGAWAKU                                                                 TOKIO                                                JAPON             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
JAPAN AIRLINES                        ATTN: AKIRA KURIHARA           4-11 HIGASHI-SHINAGAWA 2 CHOME SHINAGAWA     TOKYO                                                JAPAN             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
JAPAN TRANSOCEAN AIR                  3-24 YAMASHITA-CHO, NAHA-SHI                                                OKINAWA                                 900 0027     JAPAN             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN




                                                                                                                            575 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 634 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE ALVES COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JAQUELINE ANTUNES GONCALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE APARECIDA JULIATTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE BARBOSA DA SILVA FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE BARMAK                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE BARMAK                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE BARRETO NERI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JAQUELINE CARDOSO BARRETO JATAI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE CARVALHO CIRILO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE CASAGRANDE PIUCO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE CAZAL REIS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE CHERUBIN DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
JAQUELINE D F V DOS SANTOS                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $315.90
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE DE ANDRADE ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE DE ANDRADE ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE DE CARVALHO ZANCO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE DE JESUS VIRGINIO ZANCHIN        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE DE MORAES PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE DE SOUZA ZAMBOLIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE DO ESPIRITO SANTO PATRUNI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE DO ESPIRITO SANTO PATRUNI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE DOS SANTOS MARTINS DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE EMERENCIANO GUEDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE FRANCISCA DANIEL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE GONCALVES LEITE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE GUBLER BIFF                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE GUIMARAES OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE HUZAR NOVAKOWISKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE IVONEIDE BERTO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JAQUELINE MARTINS CARVALHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE MICHELS DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                          576 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 635 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                Creditor Name                  Address1                   Address2                Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE MICHELS DA SILVA          N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE PEIXOTO DE OLIVEIRA       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
JAQUELINE PEREIRA SILVA             N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE REIS CARACAS              N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE ROCHA MARQUES             N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE ROCHA WOBETO SARTO        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE SILVA DIAS                N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE SILVA DOS SANTOS          N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JAQUELINE SILVA DOS SANTOS          N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JAQUELINE SOARES DE OLIVEIRA        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE SURYAN                    N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUELINE SURYAN                    N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
JAQUELINE THOMAZ MENCK                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $928.83
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
JAQUES MARCONI GERVASIO             N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JAQUES REICH                        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JAQUILENE DE ASSIS CARVALHO         N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
JARBAS ARAUJO FERREIRA DE ALMEIDA   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JARBAS DE SOUZA FERREIRA            N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JARBAS MARTINS LOIS CARBALLAL       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JARBAS MIRANDA DE ALBUQUERQUE       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JARDEL BIFF                         N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JARDESON MATEUS DOS SANTOS SOUZA    N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JARDESON MATEUS DOS SANTOS SOUZA    N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATION
JARDIM DO MAR EMPREENDIMENTO        AVENIDA A, SALA 102 TORRE 4 QD CABO DE SANTO                                                                                                                       UNDER FREQUENT FLYER
IMOBILIARIO LTDA                    F1 LOTE 4-A2 COND NOVO MUNDO AGOSTINHO                                        PERNAMBUCO                              54522005     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JARDSON DE LIMA ANDRADE             N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JARINE RODRIGUES REIS               N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JARINE RODRIGUES REIS               N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
JARLISSON SOUZA DE ASSIS            N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
JARRIE ALBANI LEIRIA                N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                          577 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 636 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                          Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JASMINA ANGELA ELISABETH SCHMIDT          N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JASMINE ELOISE BINDELI                    N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JASMINE ELOISE BINDELI                    N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JASMIRA ALVES SANTOS                      N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JASON LUIZ DE AZEVEDO E SOUSA             N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JASON LUIZ DE AZEVEDO E SOUSA             N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JASON SABINO DE SOUZA                     N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JASON SABINO DE SOUZA                     N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
JAT AIRWAYS                                                                                                                                                                               VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JATIR FARES HONORATO ZANETTI              N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JATIR FARES HONORATO ZANETTI              N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JATIR FARES HONORATO ZANETTI              N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JAVIER ARQUIMEDES CAMILO SIFUENTES ORSI   N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JAVIER LEONARDO MARTINEZ LIZAMA           N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JAYME FERROLHO JUNIOR                     N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JAYME HENRIQUE RODRIGUES DOS SANTOS       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
JBS LOCACOES DE VEICULOS RODOV LTDA       AVENIDA MANOEL DUQUE 4125.                                               BAURU                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,215.33
JDM TECNOLOGIA Y SOLUCIONES GLOBALE       AV. PAZ SOLDAN NRO. 170 INT. 205                                         SAN ISIDRO                                           PERU              VARIOUS       ACCOUNTS PAYABLE                                                                           $177.00
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
JEAN ALFREDO SCHNEIDER                    N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JEAN ALYSI VINCI ROTH                     N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
JEAN ANTONIO GONCALVES GOMES              N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JEAN CARLO FACANHA DE OLIVEIRA FROTA      N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JEAN CARLO FACANHA DE OLIVEIRA FROTA      N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
JEAN CARLOS DA SILVA NASCIMENTO           N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
JEAN CARLOS DIAS                          N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JEAN CARLOS JOSE DA SILVA                 N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
JEAN CARLOS KOSUJI FURTADO                N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JEAN CARLOS LOPES DE CASTRO               N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
JEAN CARLOS TURAZZI GONCALVES             N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JEAN CAVALCANTE DA SILVA                  N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                           578 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 637 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                  Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN CESAR RIBEIRO MARCELINO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN CLEBER SANTOS MAGALHAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN CLEBER SANTOS MAGALHAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN DA COSTA GOMES DE SALES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JEAN DA MOTA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN DAFFENER                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN DAFFENER                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN DANIEL PEREIRA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN EDUARDO DISTADIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN ESCOSSIA CARVALHO ROCHA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN FABIO DAS NEVES PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN FABIO DAS NEVES PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN FABIO DE LUCENA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN FELIPE LACERDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN FERNANDO SCHROEDER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JEAN FRANCISCO CARDOSO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN JABIS DUTRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JEAN JOSEPH TERTULIEN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN KIOSHI DADALTT                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JEAN KIOSHI DADALTT                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN LUCAS VASSELA BONETTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN LUIZ DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN MARIUS BIANCO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JEAN MOTA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN NOGUEIRA LUCENA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JEAN PAULO DE OLIVEIRA E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JEAN PAULO VIDI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN PEDRO MEDEIROS DE CARVALHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JEAN PIERRE MENDES TERRA MARINO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JEAN RAFAEL SIQUEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   579 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 638 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
JEAN ROBERTO FERRAZ BIASIBETTI        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEANCARLO KIPPER DONATO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEANCARLO KIPPER DONATO               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANE CAMILO FERREIRA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEANE CRISTINA DA SILVA DE MELO       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEANE DOS ANJOS SANTOS MATOS          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEANE LISBOA DA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANE RODRIGUES DO NASCIMENTO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANE RODRIGUES DO NASCIMENTO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANE RODRIGUES OFFREDE               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANILZA DA SILVA FARIAS              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANILZA DA SILVA FARIAS              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEANINE MARA TAVARES                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEANN MICHAEL SAGLIA DOS SANTOS       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEANY DE ALMEIDA SANTOS               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JEC CRIMINAL FAZENDA PUBLICA DE TOL   R ALM BARROSO 3222                                          TOLEDO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,593.15
                                                                                                  SAO JOSE DO RIO
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $579.40
JEC ZL 2 SEDE UFPI COM TERESINA                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,653.10
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEDIAEL SALLES AMARAL                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEDILSON RODRIGUES PORTUGAL ROMANO    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEERSON FERNANDES                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEERSON FERNANDES                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JEFERSON CABALDI FREITAS              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFERSON DE SIQUEIRA GOMES            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFERSON DOS SANTOS TRINDADE          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEFERSON JOSE LOPES HILMANN           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFERSON MANOEL DE MELLO              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFERSON OLIVEIRA DA SILVA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFERSON PAIVA                        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFERSON RODRIGUES DOS SANTOS         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
JEFERSON RONCONI DOS SANTOS           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFERSON SALVATI PINTO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFERSON SALVATI PINTO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                          580 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 639 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
JEFERSON SCARTEZZINI ABEG              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFERSON SCARTEZZINI ABEG              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFERSON SILVA DOS SANTOS PERES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFERSON SILVA DOS SANTOS PERES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFERSON SILVA PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JEFERSON TRENTIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFERSON VELOSO BENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFERSON VELOSO BENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFERSON WILLIAN DIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON ALBUQUERQUE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFFERSON ALVES PEDROSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFFERSON ALVES PEDROSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON ANDRE CANTALEJO LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON APARECIDO BATISTA TEIXEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON APARECIDO CASOLATTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON APARECIDO CASOLATTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JEFFERSON BARRETO QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON BEZERRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON BRAGA NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFFERSON CABRAL DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JEFFERSON CABRAL DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON CAMPOS DE FARIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON CARDOSO ROQUE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON DA CRUZ DE FREITAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON DA SILVA ROGERIO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON DE LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON DE OLIVEIRA FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JEFFERSON DE SOUZA MORAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JEFFERSON DOS SANTOS GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JEFFERSON EDUARDO UEKAWA                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                          $8,735.85




                                                                                                      581 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 640 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEFFERSON FERNANDO DE JESUS            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON FERNANDO DE LIMA SILVA       N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFFERSON FERREIRA DA SILVA            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON FLAVIO HONORATO DE FRANCA    N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON GONCALVES DE CARVALHO        N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON HENRIQUE DE LUCENA           N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON HENRIQUE DE OLIVEIRA         N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFFERSON LUIS SLOMPO                  N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JEFFERSON MARLON MONTICELLI            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFFERSON MONDONI GUIMARAES            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFFERSON MONDONI GUIMARAES            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEFFERSON NUNES DOS SANTOS             N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEFFERSON NUNES DOS SANTOS             N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFFERSON ORSI SIRATUT                 N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON PAIVA DA SILVA               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON PAULINO RIBEIRO              N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON PECANHA                      N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEFFERSON PERCIANO GOMES               N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON PEREIRA DE DEUS              N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
JEFFERSON PEREIRA GUILHERME            N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JEFFERSON RODOLFO ARRUDA NASCIMENTO    N/A                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JEFFERSON RODOLFO ARRUDA NASCIMENTO    N/A                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JEFFERSON RODRIGO DE SOUZA             N/A                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON RODRIGO PEREIRA              N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON RODRIGUES DE CARVALHO MOREIRA N/A                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON SANTIAGO VIEIRA              N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON SILVA DE MELO                N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEFFERSON TIMOTEO OLIVEIRA DA SILVA    N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JEFTE BRITO ROCHA                      N/A                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
JEIBA CORPORATION.                     DIRECCION DUMMY.                                           TOKYO                                                JAPAN             VARIOUS       ACCOUNTS PAYABLE                                                                         $15,970.00
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JEILIANE SOUSA COELHO DE OLIVEIRA      N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JEINIFFER DE LIMA LIRA                 N/A                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          582 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 641 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                  Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
JEISIANE DO SOCORRO RODRIGUES RIBEIRO    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JEISIANE SUELLEN DOS SANTOS              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - BOARDING
JELIEL CARLOS TEIXEIRA DE AGUIAR         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PRE-
JENIFER CANCIANI PASSOS                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JENIFFER AMORIM GAMA                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENIFFER KOROBINSKI                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENIFHER RAULINA BASS CARVALHO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
JENIVALDO SOUZA SANTOS                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JENNIFER CURVELLO DA COSTA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JENNIFER DA SILVA                        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER DA SILVA BARONE                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER DA SILVA BARONE                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JENNIFER DE CARVALHO SILVESTRE BALSINI   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER FERRARI                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER GOMES KASPER                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JENNIFER JACI BRAGA                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER MARTINS DE FRANCA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JENNIFER NICOLE PADUA KINSLER            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER TSAN WHUA CLEAVELEY HAU         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIFER TSAN WHUA CLEAVELEY HAU         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - SPECIAL
JENNIFFER SIMONE ANTUNES BARBOSA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNIVON SILVA SOUSA                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNYFER ELLEN GOMES DA SILVA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JENNYFER FERREIRA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JENUSA DIAS MUNHOZ                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JEORGE LUIZ BEZERRA FRAGA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JEOVAH LINHARES LOPES                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JEOVANNA RIBEIRO MOURA ALENCAR           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
JEPPESEN SYSTEMS AB.                     40123 GOTEBERG.                                             GOTHENBURG                                           SWEDEN            VARIOUS       ACCOUNTS PAYABLE                                                                        $886,459.96
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JERCILDA MACEDO DOS REIS                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JEREMIAS BURIGO COELHO                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JEREMIAS CAIRES                          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                             583 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 642 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                  Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
JEREMIAS DO NASCIMENTO SAMPAIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JEREMIAS JOAQUIM DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JEREMIE MANUEL ANDRE MARTINEZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERFESON MATIAS DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERFESON NOLLAN BRANDAO DE LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERONIMO COURA SOBRINHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERONIMO DE AQUINO MEDEIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
JERONIMO DIX NEUF ROSADO DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERONIMO DO NASCIMENTO PEIXOTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERONIMO LUCIANO ALVES BORGES DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERONIMO LUCIANO ALVES BORGES DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERONIMO OLEGARIO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERRE ADRIANE FERREIRA COELHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERRY ADRIANI SABINO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JERRY LUCIO DIAS DA SILVA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERRY SILVA AMORIM                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JERRY WILSON DA SILVA VIEGAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERSON FERREIRA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JERUSA CRISTINA CENSI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JERUZA JORGE DA FONSECA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JESELIAS DA COSTA BRAGA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JESELIAS DA COSTA BRAGA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESELY PEREIRA MYRRHA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESER BIGGI DE ABREU                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESICA CARDOSO MAIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JESIEL DA SILVA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESIEL MARCELINO DA SILVA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JESLEI RIGOLAO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESOINA SOUSA REGO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JESSE DA SILVA JUNIOR                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESSE NOGUEIRA MIRANDA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JESSE RICARDO OLIVEIRA DE MENDONCA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        584 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 643 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
JESSE RODRIGUES SELES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSE SOUZA ALMEIDA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSE VELMOVITSKY                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JESSE VILTAMAR LIMEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JESSE VILTAMAR LIMEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSER SANTANA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - ACCIDENT /
JESSICA AFONSO SANTANA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
JESSICA ALMEIDA DA CRUZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
JESSICA ALMEIDA DA CRUZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JESSICA ALVES CALADO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA ANERIS FOLCHINI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JESSICA ANN MACEDO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JESSICA APARECIDA DE LIMA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA ARAUJO ABRANCHES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA BARROS LOPES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JESSICA BELTRAMIN DE PAULA LITZENBERGER    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSICA CABEDE PIMENTEL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSICA CABEDE PIMENTEL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA CABRAL DE LIMA HAIKAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSICA CAETANO DE MATOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JESSICA CAROLINA MOREIRA RAFAEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA CAROLINE DE MATOS PRADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
JESSICA CARRILLO COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA CARVALHO AMARAL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA CORREA WEIS PONTIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA CORREA WEIS PONTIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSICA COUTO CARVALHO DE OLIVEIRA GAUDE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSICA COUTO CARVALHO DE OLIVEIRA GAUDE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JESSICA COUTO ELEUTERIO AMARAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JESSICA DA SILVA MILITAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                          585 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 644 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DA SILVA MILITAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DA SILVA OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DA SILVA PINHEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DAIANE LELIS BISPO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DE CAMPOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DE CAMPOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DE FATIMA GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DE LIMA MACIEL SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA DE LIMA MACIEL SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DE QUEIROZ ALCANTARA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DE QUEIROZ ALCANTARA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DE SOUSA ABREU DE PAULA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DE SOUZA MATHIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DO NASCIMENTO JESUS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA DUARTE DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA ESSVEIN SCHMIEDEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA EVANGELISTA DOS ANJOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA FAGUNDES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA FERREIRA GOULART COELHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA GOULARTE RIBAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA KARINE DE LIMA DO NASCIMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA KAROLINA DE JESUS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA KEIKO DE SOUSA NAGAHIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA LAIS OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA LAIS OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA LUZIA MACHADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA MARA BERGONZINI DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA MENDES MUNIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA MICAELLE DA SILVA SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA MRAS GARCIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA MUNIZ SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      586 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 645 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA NASCIMENTO ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA NUNES DO CARMO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA OLIVEIRA DE ARAUJO DOS ANJOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA OLIVEIRA TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA OLIVEIRA TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA PAOLA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA PAULA BRITO CRIPPA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA PINHEIRO CAMELO E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA PINHEIRO CAMELO E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA POLICARPO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA POLICARPO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA REGINA GOMES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA RODRIGUES DE CASTRO SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA SANCHES MACHADO ROCHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA SANCHES MACHADO ROCHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA SANTOS DUARTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JESSICA SANTOS SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA SILVA SOARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA THAIS DE MATOS ENDALECIO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA THAIS DE MATOS ENDALECIO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JESSICA VARGAS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA VENTURA CARRASCO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JESSICA ZANDONA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JESSIKA BACCIOTTI LANTERI DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      587 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 646 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
               Creditor Name                          Address1                    Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
JESSIKA BACCIOTTI LANTERI DE LIMA         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JESSIKA GONCALVES NASCIMENTO              N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JESSIKA MARIELLE BRAGA FERREIRA           N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JESSYCA ARAUJO OLIVEIRA                   N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - GENERAL
JESSYCA LIMA GUIMARAES                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
JESSYCA MOREIRA SILVA TURIBIO             N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JESSYKA SANTOS GALVAO REIS                N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JESSYKA SANTOS NUNES                      N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JESULENE PEREIRA DA SILVA                 N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
JESUS ABAD PRAVIA                         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
JESUS EDUARDO BARBOSA MARTINS ME          RUA JONATHAS PEDROSA 818. 818                                                 MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $298.34
JESUS HERNANDEZ ESPINOSA                  BALBUENA 240                    VICENTE VILLADA                               MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                           $12,508.30
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
JESUS MANUEL ORTEGA                       N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
JESUS PEREIRA DA SILVA PAZDZIORNY         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
JESUS PEREIRA DA SILVA PAZDZIORNY         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
JET AIRCRAFT MAINTENANCE INC              5600 NW 36TH ST                                                               MIAMI                  FL               33166-2787                     VARIOUS       ACCOUNTS PAYABLE                                                                          $416,028.00
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                          SIROYA CENTRE, SAHAR AIRPORT                                                                                                                                       UNDER CRITICAL AIRLINE
JET AIRWAYS                               RD, ASHOK NAGAR, ANDHERI EAST                                                 MUMBAI                                  400099       INDIA             VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JET CLASS TRANSPORTES NACIONAIS LTDA ME   N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
JET INTERNATIONAL CO LLC                  1811 ELMDALE AVE                                                              GLENVIEW               IL               60026                          VARIOUS       ACCOUNTS PAYABLE                                                                               $1.00
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                                                                                                                                                             UNDER CRITICAL AIRLINE
JETBLUE AIRWAYS                                                                                                                                                                                VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                                                                                                                                                             UNDER CRITICAL AIRLINE
JETSTAR                                   CLIVE ASHMORE BUTLER            PO BOX 4713                                   MELBOURNE              VIC              3001         AUSTRALIA         VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
JEXPERTS TECNOLOGIA S.A                   R PATRICIO FARIAS 131.                                                        FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,989.18
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
JEYMYSON ALVES DE SOUSA                   N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
JEYSON MELO VARGAS                        N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
JEZIEL MENEZES SANTANA                    N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                          4 CENTRAL TERMINAL AREA RM
JFK INTERNATIONAL AIR TERMINAL            161022                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                                                                                                                                                             UNDER CRITICAL AIRLINE
JFK INTERNATIONAL AIR TERMINAL LLC                                                                                                                                                             VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JHENIFER CAROLINE HEINRICH                N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JHENIFER LAIS ALMEIDA CUNHA               N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JHENIFER LORRAYNE HESTON DO CARMO         N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JHESSICA ALESSANDRA SOUSA GONCALVES       N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JHON BURTON DUNCAN JUNIOR                 N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                                 588 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 647 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1          Address2              Address3                City                State              Zip         Country     Incurred            Basis for Claim                                                             Total Claim
JHON ERIK TERAN TINTAYA                                                                                                                                                            VARIOUS     ACCOUNTS PAYABLE                                                                           $1,523.00
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
JHON LENNON REIS SILVA                   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
JHON WEINNY SILVA DE MORAES              N/A                                                                N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JHONATA DA SILVA PEREIRA                 N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
JHONATA DE SOUZA SANTANA                 N/A                                                                N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JHONATA PINHEIRO MAIA                    N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JHONATAN ELIZEU SOARES MELO              N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JHONATAN SILVINO DE SOUZA FRANCISCO      N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHONATAS WILLIAN DO AMARAL               N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHONATAS WILLIAN DO AMARAL               N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHONATHAS APARECIDO GUIMARAES SUCUPIRA   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
JHONATHAS APARECIDO GUIMARAES SUCUPIRA   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - PROMOTIONS /
JHONATHAS APARECIDO GUIMARAES SUCUPIRA   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHONATHAS GEBER CALHEIROS DE OLIVEIRA    N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
JHONATTAN MARTINS VALERIANO              N/A                                                                N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
JHONNATA FELIX SELVATI                   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JHONNI DOS SANTOS LINHARES               N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
JHONY NUNES FREITAS                      N/A                                                                N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JHONY WILLIAM PESSOA                     N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHORDAM DA SILVA PARENTE                 N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHOYCE LOPES EUFRASIO SOUSA              N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JHULIA FARINHA MAFFINI                   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JIENNIFFER DE OLIVEIRA SALDANHA          N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JILENILDO MARTINS SANTOS                 N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JIMES CANDIDO DA SILVA                   N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
JIMMY DANTAS ALVES                       N/A                                                                N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JIMMY SCHNEIDERMAN                       N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JIMMY SCHNEIDERMAN                       N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
JIOVANE LUIGE FIORINI VENTURIN           N/A                                                                N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
JJA AVIATION, INC.                       14450 COMMERCE WAY                                                 MIAMI                 FL                33016                          VARIOUS     ACCOUNTS PAYABLE                                                                        $140,359.00
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JJFDA                                    N/A                                                                N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                         AER INTERNACINAL JUSCELINO
JLM RESTAURANTE LTDA                     KUBIS SN                                                           BRASILIA                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $6,959.78
JM ALIANCA TRANSPORTES E LOGISTICA       R MITA 101                                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $4,857.93




                                                                                                                    589 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 648 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                      Address1          Address2              Address3               City                 State              Zip       Country     Incurred            Basis for Claim                                                             Total Claim
JMARCANTE CIA LTDA                     R BORGES DO CANTO 375. 375                                         BENTO GONCALVES                                      BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $366.98
JMF COMERCIO E SERIVCOS EIRELI ME                                                                                                                                              VARIOUS     ACCOUNTS PAYABLE                                                                             $188.73
JO?O CARLOS WALDINO DOS SANTOS         RUA JOAQUIM NABUCO 3147                                            FORTALEZA                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $83.65
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOAB OLIVEIRA REIS                     N/A                                                                N/A                   N/A               N/A          N/A                N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
JOABE DE LIMA SALES                    N/A                                                                N/A                   N/A               N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOABE FEITOSA GOIS                     N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOABERLAN LIMA MOTA JUNIOR             N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOABSON MAUES LONDRES                  N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOACI FERREIRA ALVES                   N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOÃƑÂ£O DA SILVA SOARES                N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOÃƑO GILSON PEREIRA DA SILVA JUNIOR   N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOÃƑO GOMES DE SOUSA                   N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOAIS RICARDO DE OLIVEIRA JUNIOR       N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOALISSON SANTOS DA SILVA              N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA ANGELICA DE OLIVEIRA FARNEZ      N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA ANTONIA DA SILVEIRA MINGOIA      N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOANA AUGUSTA FERNANDES DE JESUS       N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOANA BUENO                            N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOANA BUENO                            N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOANA CARNEIRO DA MOTTA                N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOANA D ARC DA COSTA PEREIRA           N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA D ARC MONTEIRO SAMPAIO           N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA D ARC SOUTO                      N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA D´ARC PEREIRA DA SILVA           N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOANA DARC ALMEIDA COWAL               N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOANA DARC DA SILVA E SILVA            N/A                                                                N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA DARC DE AMORIM ARAGAO            N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA DARC DE AMORIM ARAGAO            N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA DARC LOPES GIRARDI               N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOANA DARC LOPES GIRARDI               N/A                                                                N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOANA DARK ALMEIDA DA SILVA            N/A                                                                N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                  590 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 649 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                      Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA DE ALBUQUERQUE MARANHAO BEZERRA                                                                                                                                                        LITIGATION - FLIGHT
DE MELO                               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOANA DE BARROS COUTINHO              RUA GILBERTO CARDOSO 200.                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $616.96
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA DE MELO BASTOS                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA DE SA NOVIS                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
JOANA DE SOUZA GOMES CHOUCAIR          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
JOANA DOS SANTOS SILVA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA DUMKE DALLA ROZA                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOANA ELICE DA ROCHA NOVAES            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOANA FIGUEIRA HENRIQUE LOPES          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA GABRIELLY CABRERA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA GABRIELLY CABRERA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOANA MACHADO                          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
JOANA MARIA SA DE ALENCAR              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA MASCARENHAS REQUIAO DA SILVA     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANA PINHEIRO LIMA                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOANA PLENTZ MARQUARDT                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOANA PLENTZ MARQUARDT                 N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANE CHRISTINE DE SOUZA BARROS        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANILIA GONCALVES SILVA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOANIS JOSE PEREIRA                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANITA VITAL DE MARIA CARVALHO        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
JOANITO SOARES LESSA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $233.99
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANNA GUILHERMINA GOMES SOUZA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOANNA LOPES DE SOUZA TEIXEIRA         N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOAO ABRAO FAIAD JUNIOR                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOAO AFONSO NERY RIBEIRO               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOAO AFONSO PINTO BASTOS               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOAO ALECSANDRO PEREIRA                N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
JOAO ALEXANDRE TARGINO DA ROCHA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
JOAO ALEXANDRE TARGINO DA ROCHA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOAO AMERICANO PINHEIRO DE LIMA        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                591 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 650 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO COZENDEY JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO CYPRIANO COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO DA CRUZ STEFAN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO ANTONIO DE CARVALHO DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO DE GUSMAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO GOMES BRAGA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO GOMES BRAGA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO ANTONIO GOMES DE FREITAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ANTONIO RADTKE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO ANTONIO ZOGHBI DAGHER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO ARIOVALDO SOPPA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO ARRUDA RIBEIRO NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO AUGUSTO DE ANDRADE DANTAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO AUGUSTO DE SOUZA CASTRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO AUGUSTO DINIZ CAVALCANTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO AUGUSTO FREYESLEBEN VALLE PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
JOAO AUGUSTO NUNES CORDEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO AUGUSTO VERAS GADELHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO BAHIA DE HOLANDA SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOÃO BAPTISTA MARANHÃO LAPENDA NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO BAPTISTA MORENO DE NUNES RIBEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO BAPTISTA MORENO DE NUNES RIBEIRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO BARBOSA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO BARBOSA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO BATISTA BITENCOURTH                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO BATISTA BYRON                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO BATISTA CARNEIRO FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO BATISTA DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOÃO BATISTA DE OLIVEIRA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO BATISTA DE PADUA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO BATISTA DE SOUSA RABELLO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                        592 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 651 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BATISTA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
JOAO BATISTA DUARTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA FERNANDES NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BATISTA FRANCISCO DA CRUZ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JOAO BATISTA FURLAN DUARTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
JOAO BATISTA GOMES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BATISTA GOMES DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA LIMA MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA MORENO PINHEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOAO BATISTA SALOMAO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA SILVA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BATISTA SILVEIRA RIBEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BATISTA VASCONCELOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BEGNINI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BENONES LIMA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JOAO BERCHMANS VIANA MARTINS FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BERNARDO DE MEDEIROS NETTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BEZERRA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
JOAO BEZERRA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BOSCO ALVES BRANDAO FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BOSCO RODRIGUES DE DEUS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO BOSCO SALES DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JOAO BOSCO TANURI SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BRAHA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO BRUNO ROCHA ARAGAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOÃO BRUNO TEIXEIRA GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO CADORIN FALLEIROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO CADORIN FALLEIROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOAO CARDOSO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOAO CARLOS BACELAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                    593 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 652 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS BORBA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS BORGES NOBREGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS BORGES NOBREGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO CARLOS CARNEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS CASAGRANDE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS CASSULI JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS CZELUSNIAK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO CARLOS DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO CARLOS DE BARBOSA ASSUNCAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO CARLOS DE BARBOSA ASSUNCAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS DE OLIVEIRA FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS DE OLIVEIRA FONSECA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS FERREIRA DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS FERREIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS FERREIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS FERREIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS FERREIRA DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS FRANCHETTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS KURTZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOÃO CARLOS LOUBACK RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS NASCIMENTO FERREIRA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS NEVES DIAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO CARLOS OCARIZ DE MORAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS PAOLILO BACELAR FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOÃO CARLOS PEREIRA PADILHA NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOÃO CARLOS PEREIRA PADILHA NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CARLOS POMPEU DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS REULE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        594 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 653 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS SARMENTO DE MORAIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO CARLOS SEGURA PEREZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CARLOS SOUTO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
JOAO CARLOS VIDAL DO PORTO NEVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOÃO CARLOS VIEIRA DA SILVA TELLES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CAUBI ALMEIDA PINTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO CAVALCANTI BEZERRA SANT IAGO NETO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CESAR FIRMINO VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CHAGAS SOARES FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO CLEYTON PATROCINIO PIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO CRISTINO DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DA SILVA JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO DA SILVA JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO DA SILVA NETO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DA SILVA OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DALVI DE PAIVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO DANIEL AMORIM EDDE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DANIEL LINO MIRANDA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO DE ANDRADE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DE CASTRO DIAS MAGALHAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOAO DE DEUS LEAO DA SILVA 45314675                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                          $2,118.18
                                                                                                                                                                                     PENDING LITIGATION -
JOAO DE DEUS VAZ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO DE JESUS MENDES FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DE OLIVEIRA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO DE OLIVEIRA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO DE PAULA MARQUES LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO DEGAN                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO DIAS DO NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO DONIZETE MENDES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                        595 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 654 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO DONIZETE MENDES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO DOS SANTOS SOUSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO EDSON OLIVEIRA QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO EDUARDO GRIMALDI DA FONSECA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO EVERALDO GUIMARAES BOTELHO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO EVERALDO GUIMARAES BOTELHO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO FELIPE FURLANETTO ELEBRACK          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO FELIPE MOURAO LOPES DE AMORIM       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO FERNANDES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOÃO FERNANDO SALGADO BLANCO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO FERREIRA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO FERREIRA DA SILVA SOBRINHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO FILIPE AFFONSO SILVA PINTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO FRANCISCO CASCALES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOÃO FRANCISCO CAVALCANTI TEIXEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO FRANCISCO COSTA NUNES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO FRANCISCO GARCIA HERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO FRANCISCO KINTSCHNER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO FRANCISCO SIMOES GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GABRIEL BESSA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GABRIEL MARQUES DIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GABRIEL MARQUES DIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GABRIEL PALMEIRA VALETIM            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO GABRIEL UEDA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO GARBI JUNIOR                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO GARCIA NETO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GILSON P DA SILVA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GILSON P DA SILVA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GILSON PEREIRA DA SILVA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GILSON PEREIRA DA SILVA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO GOMES RONDON                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO GONCALVES PINGARILHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        596 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 655 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
JOAO GUEDES DE ALMEIDA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GUILHERME DE FARIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO GUILHERME MACHADO VIDAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO GUILHERME MELO DE MORAIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO GUSTAVO DE CERQUEIRA LIMA MUCCINI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO HELDER LORENZONI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO HELDER LORENZONI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO HENRIQUE DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO HENRIQUE DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO HENRIQUE ESPOSTE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO HENRIQUE GLASNER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO HENRIQUE MACEDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO HENRIQUE OLIVEIRA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO HENRIQUE PAES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO HENRIQUE PAES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO INACIO MARTINS BRUM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO IRENIO ALVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO ITALO OLIVEIRA CLEMENTE POMPEU      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO JOSE AZEVEDO NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO JOSE CAVALCANTE DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO JOSE CAVALCANTE DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO JOVIANO DE MEDEIROS NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO JUNIOR DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO JUNIOR DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO KAIO FREIRE FROTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
JOAO LEOPOLDINO NETO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO LEOPOLDO CASTANHEIRA BATISTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO LEVI PAULINO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO LOBO PROCOPIO BANDEIRA DE MELO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO LOPES DA SILVA NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        597 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 656 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                  Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LOPES RABELO JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LOURENCO DE MEIRELES REIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO LUCAS COLARES MONTAGOUNIAN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUCAS GOMES DE AMORIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAO LUCAS PEREIRA GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUIS ALVARENGA CASAGRANDE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
JOAO LUIS BERTATI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
JOAO LUIS BERTATI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAO LUIS CANDIDO FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOÃO LUIS DINIZ PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUIZ CONTE SANCHES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUIZ DA FONSECA LAPENDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO LUIZ DE CARVALHO FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUIZ DE LIMA E SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOÃO LUIZ DINIZ PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUIZ GABRIOLLI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO LUIZ LOPES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAO LUIZ RIBEIRO DOS SANTOS JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO LUIZ ROLIM SAMPAIO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO MANOEL ARMOA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO MANOEL ARMOA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOÃO MANOEL ARMÔA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO MANOEL MARTINS TAJARA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO MANOEL VILAS BOAS SALES DE SANTANA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO MANUEL CASTRO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO MANUEL WEBISTON GONDIM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO MARCELO ALVES MACEDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO MARCELO AZEVEDO ARCOVERDE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                         598 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 657 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO MARCELO BARBOSA BARRETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MARCELO GOMES DA SILVA MAFRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MARCELO RONDINA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO MARCELO SILVA DA ROCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO MARCOS DE SA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO MARCOS DE SIQUEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO MARCOS DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO MARCOS KORTE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOÃO MARCOS LEIRIA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MARCOS MARQUES MACHADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOAO MARCOS QUEIROZ SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO MARCOS SANTANA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MARCOS ZANATA MILLEO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO MARCUS OLIVEIRA GUERRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MARIA DUTRA DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MARIA FONTINELE DE CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO MARIA NASCIMENTO DE MORAIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO MARIO DA SILVA SILVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOÃO MARIO DA SILVA SILVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO MARQUES DE ARAUJO JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO MATEUS PINTO DE ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOÃO MATHEUS BRAGA MIRAGLIA DE ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MAURICIO SOUZA LOPES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO MENEGHINI GIRELLI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO MIGUEL AMIM FERES FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MIGUEL DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO MIGUEL MATOS CASTRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO MIGUEL RANGEL DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO MOREIRA DE FARIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        599 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 658 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOÃO NATALÍCIO DE OLIVEIRA E OUTRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO NETO MIQUELINO MARTIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO OTAVIO PEREIRA MARQUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO OTAVIO SPILARI GOES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO AKAISHI FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO ALENCAR REBELO VERAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO ARANHA VLAXIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO BARBOSA NETO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO BURKO CHICALSKI FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOAO PAULO BUZZATO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO PAULO CANCIO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO PAULO CARDIM BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO PAULO CARDIM BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO CARVALHO COLU DE QUEIROZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOAO PAULO CAVALCANTE DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO DA FROTA BARRETO FARIA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO DA FROTA BARRETO FARIA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO DA SILVA SANTANA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO DE AGUIAR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOAO PAULO DE ARAUJO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO DE FREITAS LEITAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO DE LIMA ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO DE MARIA GOULART DE ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO DE MATTOS CALIL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO GABRIEL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO GUTIERREZ MALANDRINO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAO PAULO LOPES DE CASTRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOAO PAULO MACHADO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                        600 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 659 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO MACHADO LACERDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO MARTINS DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO MONTES RIGAUD CYSNEIROS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO NARDIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO NOGUEIRA LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOAO PAULO PACHECO BERTTIOL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO PERON PRATA TIBERY           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO ROCHA PEGORER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO RODRIGUES LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JOAO PAULO RODRIGUES NOGUEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO SCAPOLATEMPORE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO SEGUNDO OLIMPIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO SERAFIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO SILVA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO SILVA SMERDEL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO SILVA SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO SILVA SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PAULO SOARES HONORATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO VELOSO FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PAULO VIANA PONGELUPE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
JOAO PEDRO ALVES LAGE PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PEDRO AZEVEDO PERUNA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PEDRO CARVALHO E CARVALHO BRANCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PEDRO CARVALHO E CARVALHO BRANCO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PEDRO CARVALHO PAIXAO SA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PEDRO CUNHA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PEDRO DA SILVA MELIANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOAO PEDRO DE TORI SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOAO PEDRO DELGOBBO BARBOSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       601 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 660 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOAO PEDRO FASSINA SIGNOR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO PEDRO FERREIRA PASSOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO PEDRO GUIMARAES MANSUR ABRANTES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO PEDRO MICHELS DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOAO PEDRO NEVES DRUMOND               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO PEDRO ORNELLAS GOMES DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO PEDRO SILVA DE SA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO PEDRO VENDRAMINI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO PEQUENO NETO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOAO PERES VIEIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOAO PERPETUO AMANTI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO PINHEIRO DO NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO RAFAEL DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOÃO RICARDO BELTRAMIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO RICARDO ROSSI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO RICARDO ROSSI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO ROBERO CARDOSO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO ROBERT CUZZUOL PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO ROBERTO CHOCIAI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
JOAO ROBERTO DOMINGUES DE OLIVEIRA                                                                                                                                                 PENDING LITIGATION - CIVIL
JUNIOR                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
JOAO ROBERTO DOMINGUES DE OLIVEIRA                                                                                                                                                 PENDING LITIGATION - CIVIL
JUNIOR                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO ROBERTO OLIVEIRA DE BORBA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOAO ROBERTO SAUTHIER DA FONSECA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOAO ROBERTO SAUTHIER DA FONSECA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOAO RODRIGUES DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO ROMNI VIEIRA LEAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOAO RONDELI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOAO RUBENS DIOGENES PARENTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOAO RUFINO DE SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      602 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 661 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO RUFINO TELES FILHON                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO SOARES BARBOSA NETTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO SOARES BORGES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAO SOARES DE MIRANDA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAO SOARES RODRIGUES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAO TEODORO NETO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VELOSO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VIANEY RIBEIRO FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VIANEY RIBEIRO FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VICENTE ROTHFUCHS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR ALMEIDA OLIVEIRA SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR ALVES RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VICTOR CANGUSSU PIMENTEL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR CARNEIRO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR CARNEIRO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR CAVALCANTI MUNIZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR COUTINHO SUASSUNA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
JOAO VICTOR DA SILVA PIO CODECO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VICTOR DE ABOIM CLEIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VICTOR DE AGUIAR XAVIER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VICTOR DE AGUIAR XAVIER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR DE MELO BARROS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
JOAO VICTOR FAQUINELI CAVALCANTE MENDES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VICTOR FRAGOSO DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR HOLANDA DO AMARAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR LIMA PINHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO VICTOR MORAES MOURA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO VICTOR MORAES MOURA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR MOURA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO VICTOR PIRES OUTEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                         603 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 662 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO VICTOR PIRES OUTEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR SABOROSA DE CARVALHO FREIRE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VICTOR SABOROSA DE CARVALHO FREIRE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
JOAO VICTOR SPRIOLI MARTINS                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $338.90
                                                                                                                                                                                      PENDING LITIGATION -
JOAO VICTOR VIEIRA LENZI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VITOR BRAS CAMARA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VITOR COSTA SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VITOR COSTA SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VITOR DA SILVA PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VITOR DA SILVA PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VITOR DE SANTANA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO VITOR DE SOUZA SFIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
JOAO VITOR GABARDO DA CUNHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAO VITOR PRADO BACHMANN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VITOR TROGILDO FORESTI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VITOR VAN HELDEN ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO VITORIO DE SOUZA NETTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAO WOLMAR CORREA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAO ZITO MOULIN DE ALBUQUERQUE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOAOZINHO SEVERINO DUTRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAQUIM ALVES SOARES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAQUIM AMERICO PINTO MOUTINHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
JOAQUIM ANDRADE DE ALEXANDRIA VALE                                                                                                                                                    PENDING LITIGATION - CIVIL
BATISTA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
JOAQUIM ANDRADE DE ALEXANDRIA VALE                                                                                                                                                    PENDING LITIGATION - CIVIL
BATISTA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOAQUIM BARBOSA CONCEICAO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAQUIM EBELING                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAQUIM ESPEDITO GALINDO DE ASSIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
JOAQUIM GOULART NUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOAQUIM KENNEDY NOGUEIRA BARROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOAQUIM MORAIS DA CRUZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                         604 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 663 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                        Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOAQUIM PEDRO DE VASCONCELOS CORDEIRO    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOAQUIM RODRIGUES DE MELO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOAQUIM ROSA DE OLIVEIRA JUNIOR          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOAQUIM ROSA DE OLIVEIRA JUNIOR          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
JOAQUIM SEVERINO FRANCO FILHO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAQUIM SILVA DANTAS NETO-               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAQUIM TANAJURA AMADO DE MELLO LEITAO   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAQUIM TANAJURA AMADO DE MELLO LEITAO   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAQUIM TOLEDO LORENTZ                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAREZ RIBEIRO FONSECA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOAS CUNHA DE LIMA                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOAS PESSOA DA CRUZ                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                         AVENIDA DOUTOR ASSIS RIBEIRO 8
JOB DIESEL BOMBAS INJETORAS LTDA ME      8840                                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $485.26
JOB TAXI AEROPORTO LTDA                  RUA TIETE, 342                                                         MARINGA               PR                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $851.94
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOB YURY QUEIROZ MAGALHAES               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOBERT JOSE SALGADO FILHO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCEAN AQUINO DUARTE                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCELI CARLOS AGUIAR FILHO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCELI CARLOS AGUIAR FILHO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCELI JOÃO SCHIAVO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCELYN DE CAMPOS MELLO NETO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCENIR FELLIPE MARCELINO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCHEN PETER AMES                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCIANE MARTHENDAL OLIVEIRA SANTOS       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCIANO LINHARES DA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCIENE SOUZA HONORIO                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCILENE DA SILVA PINHEIRO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCILIO DE AQUINO                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCIMAR ESTEVAO DOS SANTOS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOCIMAR ESTEVAO DOS SANTOS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCIMAR PEGORARO                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCIMAR PEGORARO                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOCINEIA APARECIDA MENDES BETIM ZANARDINI N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                        605 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 664 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION -
JODIBERTO DE SOUZA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JODINEI RIBEIRO FURTADO          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOE LUIZ NEVES ARRUDA JUNIOR     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOECE DOS SANTOS FERNANDES       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOEDE BATISTA RAMOS DOS SANTOS   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
JOEDILSON MARTINS DE MEDEIROS    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
JOEDSON MOREIRA BISPO            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL ANTONIO BEZERRA DA SILVA    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL CHAGAS DE ARAUJO            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL CHAGAS DE ARAUJO            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
JOEL COSTA NUNES                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL DA SILVA DOS SANTOS         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL DE OLIVEIRA SOUSA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL ESCORCIO SANTOS             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL FERNANDES SANTANA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL FERREIRA NASCIMENTO         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL FOLLMANN                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL FOLLMANN                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL GOMES DE SOUZA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOEL GRATAO MACHADO              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL JACINTO PASCOAL             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOEL JACINTO PASCOAL             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOEL JULIO BRANDÃO               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL MANOEL PEREIRA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOEL P DE ABREU CIA LTDA ME      AV DAS INDUSTRIAS 140. 140                                         ELDORADO DO SUL                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $514.48
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOEL RODRIGUES FERREIRA          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JOEL RODRIGUES GOMES             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOELIA DA CONCEICAO LIVRAMENTO   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOELIA DA CONCEICAO LIVRAMENTO   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JOELLE PIRES ALVAO               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JOELMA DE CASSIA PERES FARIAS    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                            606 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 665 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                 Creditor Name                  Address1          Address2              Address3                 City                State             Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOELMA MARCIA MORIS                   N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JOELMA PEREIRA DA SILVA DE OLIVEIRA   N/A                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
JOELMA SERAFIM CAMPOS                 N/A                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOELMIR APARECIDO LIMA DOS SANTOS     N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JOELSON CASAES DA SILVA               N/A                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOELSON CASALI                        N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
JOELSON HARTMANN                      N/A                                                               N/A                    N/A              N/A          N/A                  N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOELSON OLIVEIRA SILVA                N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
JOELZA DE FREITAS OLIVEIRA            N/A                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
JOELZA DE FREITAS OLIVEIRA            N/A                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
JOEMIL GUILHERME DE SOUZA             N/A                                                               N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOENE TERESINHA PERSIO                N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOERCI DUTRA DE ALBUQUERQUE JUNIOR    N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOHANE HELEN DO NASCIMENTO LEMOS      N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOHANE HELEN DO NASCIMENTO LEMOS      N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOHANN WILHELM MACEDO BEHRMANN        N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOHN ALAN FERRARO                     N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOHN BATISTA PEREIRA                  N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOHN CANONGIA LONG JUNIOR             N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JOHN DANIEL TANKERSLEY                N/A                                                               N/A                    N/A              N/A          N/A                  N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JOHN DAVID CUMMINGS                   N/A                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JOHN DAVID CUMMINGS                   N/A                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JOHN HEBERT MENDES SERAFIM            N/A                                                               N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOHN HERBERT ALVES                    N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN

JOHN HORSFALL & SONS LTD.             BIRKBY GRANGE        BIRKBY HALL ROAD                             LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                         $67,965.30

JOHN HORSFALL & SONS LTD.             BIRKBY GRANGE        BIRKBY HALL ROAD                             LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                            $400.00
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOHN JAIRO POTES SOTO                 N/A                                                               N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOHN LENON DOS SANTOS GOMES           N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOHN MICHEL DA NOBREGA RODRIGUES      N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JOHN MICHEL DA NOBREGA RODRIGUES      N/A                                                               N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                 607 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 666 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                      Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION -
JOHN MICHEL DA NOBREGA RODRIGUES        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOHN PETER DOS SANTOS FLORENTINO DE LIMA N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOHN VELOZO MELO                        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOHN VELOZO MELO                        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOHN VICTOR MUELLER                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOHNATAM CASTRO BRAGA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOHNNATAN DOS SANTOS PARA               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOHNNY ANDERSON PUPO                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
JOHNNY CHI WE WEI                       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOHNNY FURUKAVA                         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOHNNY GUSTAVO CLEMES                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOHNNY MAGALHAES                        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOHNNY MAGALHAES                        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOHNNY MANSKE                           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOHNNY PATRICK DIAS SALES               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOICE BARBOSA DE ALMEIDA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOICE CUNHA BERTOLETTI                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOICE DE ALMEIDA MARTINS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOICE MARIA FORMIGA DE SOUZA            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOICE NAIA DE SOUZA LIMA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOICE VIVIANE DA SILVA ERENO            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOICE VIVIANE DA SILVA ERENO            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOICEANA PATRICIA OLIVEIRA FONTES       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOILSON AZEVEDO DE JESUS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOILSON DA CRUZ ROSA                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOILSON PINTO DOS SANTOS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOILSON RODRIGUES SOUZA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOILSON SOUZA GOMES                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOILSON SOUZA GOMES                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JOILTON LEANDRO LEMES DE OLIVEIRA       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOIMARA PALMA DOS SANTOS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JOIMARA PALMA DOS SANTOS                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOINT BILLION BRAZIL HOLDINGS LTDA      AVENIDA VINTE DE JANEIRO SN. SN                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,500.51




                                                                                                                        608 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 667 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOMAR DANTAS VEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
JOMAR VILAR DE CARVALHO FILHO                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                            $142.81
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONACY TEIXEIRA DE OLIVEIRA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JONAS ALFREDO BORK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JONAS ALFREDO BORK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS AMERICO DOMINGUES DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS ARAUJO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JONAS DE AZEVEDO PALMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS DIAS CORREA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS FRANCISCO FRESNEDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - ON-BOARD
JONAS HAUBEN SALEM                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS ISRAEL DE SOUZA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
JONAS JOSE DE SOUZA OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS MACHADO COUTINHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS MARCELO PEREIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS MASSAIA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
JONAS MORAIS QUEIROZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
JONAS MORAIS QUEIROZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS RAMOS FERREIRA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS ROCHA BRASIL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS ROCHA BRASIL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS RODRIGUES PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JONAS ROSA PORTELLA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
JONAS ROTBAND BERENSTEIN GRINSPUN    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
JONAS ROTBAND BERENSTEIN GRINSPUN    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS ROTBAND BERENSTEIN GRINSPUN    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JONAS ROTBAND BERENSTEIN GRINSPUN    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TAM FIDELIDADE
JONAS ROTBAND BERENSTEIN GRINSPUN    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TAM FIDELIDADE
JONAS ROTBAND BERENSTEIN GRINSPUN    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JONAS RYNDACK                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                    609 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 668 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONAS TEIXEIRA CARDOSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONAS TEIXEIRA NEVES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONAS THIAGO DE OLIVEIRA RODRIGUES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONAS TONINI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
JONATAN LUIS ALLOCA BORGES MARTINS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAN PORFIRIO SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAN SILVA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAN SILVA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATAS ARRUDA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATAS ARRUDA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS BEYK CABRAL LUCAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATAS DAVI DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATAS DE FARIA PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATAS DE LIMA FRANCA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS DOS SANTOS SILVA COUTINHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS DOS SANTOS SILVA COUTINHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS DOS SANTOS SILVA COUTINHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS FLOR                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS GOMES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS PAULINO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATAS SILVA DE VASCONCELOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATHA AMARAL RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATHA LOPES LAMENHA MOURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATHAM VIEIRA DE MORAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATHAN ALVES CERQUEIRA LOPES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATHAN BRITO DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATHAN CRISTHIAN STRAPASSON         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATHAN DE ARAUJO SIQUEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATHAN EVARISTO DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATHAN FELIPE FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATHAN FERNANDES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JONATHAN GADELHA ALMEIDA DE MENEZES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JONATHAN GINZBERG                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JONATHAN GOMES TAVARES DE MELLO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
JONATHAN JOHNSON LIRA FERREIRA                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $1,121.08




                                                                                                     610 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 669 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
JONATHAN JUSTE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JONATHAN MARTINS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
JONATHAN MORTEAN LOURES DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHAN NOSSOL                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHAN PEREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
JONATHAN SAMUEL DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHAN SIQUEIRA MASCHIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONATHAN SOARES DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONATHAN THOMITAO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHAS ALVES MAIA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHAS ALVES MARTINS TORRACA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JONATHAS FELIPE GALHARDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHAS FERNANDO PERRENOUD LINDOLPHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONATHON PAUL BUIS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONE TOB DE AZULAY NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONES LUIZ MASCHIO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONES MONTEIRO JACINTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JONES PINHEIRO DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONES RENE BASTOS DE ALBUQUERQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONHNATAN JOSÉ DE FREITAS DIAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONIEKSON NUNES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JONIEL SAMPAIO DE AQUINO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONILSON RIBEIRO GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JONILTON NASCIMENTO SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JONNATAN HENRIQUE DE CAMARGO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JONNE DANILO ARAUJO TEIXEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JONNE MACIEL DE BARROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JONY DA SILVA ROSA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JORDANA BRANDAO ALVARENGA PINHEIRO LIMA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JORDANA FERNANDES DE SA ROCHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       611 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 670 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
JORDANA FONSECA IZEL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORDANA GENEROSO TOMAZZI DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORDANA MEDEIROS PASINATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORDAO FIRMINO BARNABE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE ALBERTO RODRIGUES JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JORGE ALBERTO VILLARREAL                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $884.07
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE ALFREDO LANDOLFI BRANDAO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE ANTONIO ABRAHAM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE ANTONIO DA SILVA SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE APARECIDO FONTES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE ARMANDO FIGUEREDO MATEUS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE ARMANDO FIGUEREDO MATEUS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE ARTURO MENDONZA REQUE JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE ARY DE BITTENCOURT FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE BERNARDINO DOS SANTOS JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE BERNINI DE SOUZA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JORGE BYRON DA ROCHA LINDOSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE CARLOS MARCELINO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE CARVALHO DE OLIVEIRA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE CASTELO DO NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE COSME DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE DA CUNHA MORGADO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE DA CUNHA MORGADO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE DAMASCENO GUIMARAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE DE ANDRADE LEMOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE DE SA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE DE SOUSA SANTOS JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE DELGADO RAMOS FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE EDIPO MUNIZ DO CARMO MORAES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE EDUARDO SANTOS DE FREITAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE ELIAS DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE ELIAS SANTOS DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      612 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 671 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
JORGE EVANDRO FAUSTINO DE FREITAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JORGE FELIPE NOBREGA DE AGUILAR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JORGE FELIPE NOBREGA DE AGUILAR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE FERNANDES PINTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE FERNANDO LOPES PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE FILIPE MONTAL LEMOS SOARES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE FILIPE MONTAL LEMOS SOARES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE FIORI FERNANDES SOBREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE FRANCISCO RODRIGUES ROSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE FREDERICO ZARTH BECKER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE GABRIEL ZAGALES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE GONCALVES GARUZI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE HENRIQUE DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE ITALO DE SOUTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE JULIO ARAUJO VICENTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JORGE JUNQUEIRA COLA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE LINS RIBEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIS DE ANDRADE MENEZES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE LUIS DOPMINGUEZ RODRIGUEZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIS DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE LUIS DOS SANTOS MAFFEI FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE LUIS EVARISTO DOS SANTOS FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIS KAUFFMAN DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIS KAUFFMANN DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIS KAUFFMANN DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIS REIS GUIMARAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIZ BANDEIRA ANTONIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIZ BAVARESCO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JORGE LUIZ BIZZI JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
JORGE LUIZ BRITO COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE LUIZ CHAGAS LOPES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      613 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 672 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JORGE LUIZ DA SILVA BARROS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE LUIZ DE AQUINO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE LUIZ DE OLIVEIRA JUNIOR            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE LUIZ DE OLIVEIRA JUNIOR            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE LUIZ FERREIRA ALVES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE LUIZ GONCALVES DE AZEVEDO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JORGE LUIZ LIMA BRASIL                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE LUIZ LOPES MACIEL                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE LUIZ MACZUGA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE LUIZ MARTINS PEREIRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JORGE LUIZ PEIXOTO DA ROCHA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JORGE LUIZ PEIXOTO DA ROCHA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE LUIZ PEREIRA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE LUIZ RAMOS JUNIOR                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE LUIZ ROSA MARQUES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE MACHADO                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE MAGNO QUIARES DA SILVA SOARES      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JORGE MARTINS CURY                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE MAXIMO DE SOUZA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JORGE MENDONCA MAGALHAES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JORGE MENDONCA MAGALHAES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JORGE OSMARIO CARNEIRO GUIMARAES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE OTOCH                              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE PEDRO KILL                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JORGE PEREGRINO BRAGA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
JORGE RIBEIRO COUTINHO GONCALVES DA SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE RIBEIRO COUTINHO GONCALVES DA SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JORGE RIBEIRO COUTINHO GONCALVES DA SILVA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JORGE RIBEIRO PEREIRA DOS SANTOS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JORGE RODRIGO DA SILVA ALBERTO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         614 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 673 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
JORGE RODRIGUES VIANNA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE SALES VIEIRA NETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGE SENA VELOSO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JORGE TENORIO LUCCHESI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JORGE TENORIO LUCCHESI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE TRAJANO DE ARAUJO JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE UILSON SANTANA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JORGE WENDEL MARTINS BEZERRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JORGE WILLIAM LINDO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGE WILSON DOS SANTOS OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGELANIA SABINO ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGELENE MARTINS DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGELY FRANK BARBOSA LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGELY FRANK BARBOSA LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
JORGETE DE OLIVEIRA NUNES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JORGIANA GASPAR FEITOSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JORGILENE BRANDAO CORREA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSAFA ALVES DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSAFA AVELINO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSÃƑÂ© LÃƑÂ©O LAVIGNE NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSAN CARVALHO DE FIGUEIREDO FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSAN CARVALHO DE FIGUEIREDO FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSANA AYMARA PEREIRA NISHIHIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
JOSANE ITABAYANA BRAGA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSANE TEIXEIRA DE BARROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JOSANE TEIXEIRA DE BARROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JOSANE TEIXEIRA DE BARROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
JOSCIELLE SOARES DE AMORIM FERNANDIS                                                                                                                                               PENDING LITIGATION - CIVIL
RIBEIRO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
JOSCIELLE SOARES DE AMORIM FERNANDIS                                                                                                                                               PENDING LITIGATION - CIVIL
RIBEIRO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE ABILIO LOPES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE ABRAHAM LARRAT NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      615 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 674 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ABREU PEREIRA JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ADALARDO BELUCO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ADAO SARQUIS ESCALANTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ADEMIR MACHADO NOGUEIRA FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ADEMOR MARTINS FEITOSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ADERBAL AUGUSTO DE ALMEIDA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ADERBAL AUGUSTO DE ALMEIDA FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE ADRIANO OLIVEIRA DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE AGOSTINHO COURA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSÉ AILTON DA CRUZ CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JOSE ALBERTINO SANTOS DE BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE ALBERTO COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ALBERTO PEREIRA PIRES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE ALBERTO SALU                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE ALBERTO VIANA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ALDIZIO ULCHOA DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ALDIZIO ULCHOA DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ALLISSON DA SILVA FRANCA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ALLISSON DA SILVA FRANCA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ALMIR DA ROCHA MENDES JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
JOSE ALMIR DA ROCHA MENDES JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
JOSE ALMIRO CARDOSO DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ALVARO FARIAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ALVES DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE ALVES DOS SANTOS JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE ALVES MOREIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JOSE AMARO DA SILVA JUNIOR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE AMAURI ALMEIDA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE AMERICO DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE AMERICO DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE ANCHIETA CAMPOS FERNANDES FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       616 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 675 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ANCHIETA CAMPOS FERNANDES FILHO   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOSE ANDRE BISPO FILHO                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANDRE DA SILVA                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ANTENOR PINHEIRO DOS REIS         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO                           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO AGUIAR SILVA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ANTONIO DE ALMEIDA ROMAGUERA      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO DE OLIVEIRA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO DO ESPIRITO SANTO         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ANTONIO DO ROSARIO DE ALMEIDA     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ANTONIO DUARTE NETO               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
JOSE ANTONIO GUIMARAES SENG DAS NEV                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,020.00
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOSE ANTONIO MALDONADO                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO NOGUEIRA DA SILVA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO PEREIRA DE SOUZA          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO ROBSON DOS SANTOS         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO VERONEZI CUNDARI          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ANTONIO VERONEZI CUNDARI          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE APARECIDO ALVES                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE APARECIDO CORREA                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE APARECIDO DE LIMA                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE APARECIDO DIAS DE SOUZA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ARMANDO DE SOUZA CUENTRO FILHO    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ARMANDO SANTOS DO SANTO           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ARNALDO DA COSTA                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ARNALDO DA COSTA                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE ARNALDO DA COSTA                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOSE ARNALDO DE OLIVEIRA MELO          R RUI BARBOSA 380. 380                                         RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,573.35
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
JOSE ARNALDO MAURICIO DA SILVA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSE ARTHUR ANTUNES DE LIIMA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE AUGUSTO DA SILVA FILHO            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE AUGUSTO DE OLIVEIRA FILHO         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
JOSE AUGUSTO MENDES MIGUEL             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
JOSE AUGUSTO MOREIRA DE LUCENA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
JOSÉ AUGUSTO NASSER                    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                              617 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 676 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                      Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION -
JOSE AUGUSTO NOBRE                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE AUGUSTO PANISSET SANTANA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE AUGUSTO PICELLI                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE AUGUSTO SOUZA ARAGAO              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE AURICELIO TEIXEIRA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                       AVENIDA SOUSA BANDEIRA 301.
JOSE AVELINO DE MORAES RETIFICA ME     301                                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $14,857.75
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE BALDUINO MOSCOZO DE MEDEIROS NETTO N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JOSE BATISTA GAMA JUNIOR               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE BATISTA GOMES DOS SANTOS          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE BATISTA GOMES DOS SANTOS          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE BENEDITO FRANCO DE GODOI          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE BENJAMIN CORDOVIL ABREU           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE BERNARDINO ALVES                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE BEZZERRA DOS SANTOS               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE BITTENCOURT DE SOUZA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE BRAGA DE DEUS                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE BRAULIO RODRIGUES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE BULCAO DA SILVEIRA FILHO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE BYRON ANGELUCI FERNANDES          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSÉ CAETANO DA SILVA JÚNIOR           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CALMON PANCHO                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CAMPELO DA SILVA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CAMPOS LEITE NETO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CAMPOS LEITE NETO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE CANDIDO NETO                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CANDIDO SOTTO MAIOR               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CARLOS ADAMI CERQUEIRA JUNIOR     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE CARLOS ALVES ATAYDE JUNIOR        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE CARLOS AVELINO DA SILVA           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE CARLOS AVELINO DA SILVA           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CARLOS BARROS RODEIRO FILHO       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CARLOS BARROS VALENTE             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE CARLOS BRITO DA SILVA             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                   618 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 677 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                              PENDING LITIGATION - LABOR -
JOSE CARLOS CAPICHABA LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         GENERAL                         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS CECOPIERRE ROLDAN     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DA CRUZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DA ROCHA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
JOSE CARLOS DA SILVA                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                             $598.35
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DA SILVA FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DE ABREU MAGALHAES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSE CARLOS DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSE CARLOS DE CAMPOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DE CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSE CARLOS DE MORAES CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DE OLIVEIRA BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSE CARLOS DE OLIVEIRA FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSE CARLOS DE OLIVEIRA FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DE OLIVEIRA SOARES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DE SALLES GARCEZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DE SALLES GARCEZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DIAS DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DINIZ DUARTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DOS SANTOS ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS DOS SANTOS PEREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS FARIAS DE MORAIS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS FELIX SANCHES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSE CARLOS FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
JOSE CARLOS FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSE CARLOS FERREIRA DA COSTA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
JOSE CARLOS FERREIRA DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN




                                                                                                 619 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 678 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS FIRMINO CAVALCANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CARLOS GROZIMA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS HENEMANN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS HENEMANN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS LEITE E SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS LIMA DE OLIVERIA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CARLOS MACEDO FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS MAGNO ALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS MASSARELLI JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS MIRANDA DE CARVALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CARLOS MYRA FERNANDES JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS NUNES PASSARELA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS NUNIS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS PEREIRA BUENO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CARLOS PRESTES JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE CARLOS RODRIGUES DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS SA DE CARVALHO FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS SANTOS SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
JOSE CARLOS SIMIONATO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
JOSE CARLOS SIMOES FRANCO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CARLOS TEIXEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CARLOS TOSTES DE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CARLOS TOSTES DE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARLOS ZOGBI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARMO DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CARMO DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CASTRO ALBERTO DE SOUZA TETEL     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CELSO CUNHA GUERRA PINTO COELHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CESAR ALVES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      620 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 679 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE CESAR TRAMONTI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CICERO DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CLAUDIO DA SILVA FERRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CLAUDIO DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE CLAUDIO DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CLAUDIO DE JESUS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
JOSE CLAUDIO DOS SANTOS RANGEL         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CLAUDIO FERREIRA GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CLEOFILO RODRIGUES MELO FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE COLLETE                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CONCEICAO BRITO COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CORDEIRO FILHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CORREIA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE COUTINHO DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CRISPIM TAVARES DOS SANTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE CRUZ RAMALHO JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CUNHA DE SOUSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CUNHA DE SOUSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE CUNHA DE SOUSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DA SILVA OVIEDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DARIO FILGUEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DAVI GARCIA FERRAZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE DAVID DA LUZ ALONSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DE ANCHIETA MOREIRA HELCIAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE DE ANCHIETA TORREAO DE SA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DE ARAUJO CAMPOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DE ARAUJO SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE DE ARIMATEIA FERREIRA DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE DE CASTRO JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE DE FARIA GOES NETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE DE JESUS GOUVEA OLIVEIRA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE DE OLIVEIRA COSTA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      621 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 680 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
JOSE DE OLIVEIRA ROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE DE OLIVEIRA ROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE DE RIBAMAR OLIVEIRA LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE DE SALES SOBREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DE SOUSA REIS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE DE SOUZA FRANCO FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE DENIS DA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOSE DEORILO CRUZ GOUVEIA DOS SANTOS                                                                                                                                                 PENDING LITIGATION - CIVIL
JUNIOR                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DEWISON DE FARIAS ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DEWISON DE FARIAS ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE DIOGO DA SILVA NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE DIOGO DA SILVA NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE DIONIZIO DA CRUZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DOMINGOS VIEIRA SANTANA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DONIZETE DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DOS SANTOS GONCALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DURVAL FERREIRA LINS NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE DURVAL FERREIRA LINS NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOSE EDENIZAR TAVARES DE ALMEIDA NETO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDER PEREIRA BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE EDILTON CALADO SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JOSE EDMILSON DA SILVA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDNALDO DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDNALDO DE LIMA LEAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDSON DE MORAES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE EDSON GONCALVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOSE EDSON PEREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDUARDO ARAUJO FERREIRA GONCALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDUARDO BATALHA BROSCO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE EDUARDO BERTIN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDUARDO DA SILVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE EDUARDO DA SILVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        622 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 681 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EDUARDO DA SILVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EDUARDO DE ABREU RICCO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE EDUARDO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE EDUARDO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EDUARDO DE SENNA FIGUEIREDO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EDUARDO LAGE DE LIMA FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EDUARDO LAGE DE LIMA FIGUEIREDO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE EDUARDO NALIATI JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EDUARDO NOGUEIRA CAMARGO NETTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EDUARDO PARLATO FONSECA VAZ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EDUARDO RAMOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE EDUARDO THOMAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE EDUARDO THOMAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EDUARDO TOZATO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EDVALDO DA ROCHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EDVANIO MAURICIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE ELIAS RODRIGUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE ELSON BEZERRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE ERANDI CARNEIRO DE ASSIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE ERCILIO BARCELOS JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE ERIMAR ALENCAR DE OLIVERIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE ERNANDO BATISTA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE ERNESTO BUENO DE MORAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EUDES DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE EUGENIO DO COUTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EUSTAQUIO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE EUSTAQUIO VASCONCELOS JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE EUZEBIO AQUINO DOS REIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PROMOTIONS /
JOSE EVANDRO CARVALHO SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE EVANDRO MARINHO ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE FABIANO LIMA DE MENDONCA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                      623 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 682 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                 Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JOSE FABIO NEPOMUCENO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FABIO PALMEIRA DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FAUSTINO FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE FELICIANO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FELIPE FERREIRA DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE FELIX DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE FERNANDO DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FERNANDO RODRIGUES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FERREIRA DE LIMA JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FERREIRA PONTES FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FLAVIO LABORNE SALAZAR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE FRANCISCO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE FRANCISCO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FRANCISCO PACCILLO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE FRANCISCO SANTIAGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
JOSE FRANCO RAIOLA PEDACE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
JOSE FRANCO RAIOLA PEDACE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE FREDERICO BIILL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE GARCIA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE GERALDO COVRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE GERALDO DA SILVA FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOSE GERALDO DO NASCIMENTO                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,113.73
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSÉ GERALDO DUARTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE GERALDO GONCALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
JOSE GERARDO OSTERNO JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
JOSE GERARDO OSTERNO JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JOSE GILBERTO MACHADO SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE GILMAR DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
JOSE GILMAR FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
JOSE GILMAR GOES SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - BOARDING
JOSÉ GIMENEZ ALARCON             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
JOSE GLORIA DA MATA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                624 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 683 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
JOSE GOMES IRMAO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE GONCALVES DE CASTRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE GONCALVES DE CASTRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE GUILERME PEREIRA SA BARRETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE GUILERME PEREIRA SA BARRETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE GUILHERME DIEL DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE GUILHERME DIEL DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
JOSE GUILHERME FERRAZ DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE GUILHERME ZOBOLI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE GUIOMARD BARRETO DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
JOSE HAROLDO DA SILVA CALDAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE HELANO PEREIRA BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOSE HELIO ALVES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE HENRIQUE ARGEMI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE HENRIQUE ARGEMI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE HENRIQUE CARRIJO PIRES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE HENRIQUE CARRIJO PIRES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JOSE HENRIQUE DA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE HENRIQUE DE PAIVA SOARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE HENRIQUE FARIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE HENRIQUE FARIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE HENRIQUE MARCELINO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE HENRIQUE MARQUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE HENRIQUE PEREIRA NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE HENRIQUE RODRIGUES CASTANHEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JOSE HENRIQUE RODRIGUES CASTANHEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JOSE HENRIQUE RODRIGUES VAZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE HERIBERTO ALVES BEZERRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JOSE HERICO FERREIRA DAS CHAGAS JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                        625 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 684 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
JOSE HILDEBAR DOS SANTOS VIEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
JOSE HILDEBAR DOS SANTOS VIEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE HILTON DE OLIVEIRA BARROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE HUMBERTO DA SILVA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE HUMBERTO DA SILVA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE HUMBERTO DA SILVA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE HUMBERTO DE CASTRO JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE HUMBERTO DE CASTRO JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE HUMBERTO DE CASTRO JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOSE HUMBERTO SANTANA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOSE HUMBERTO SUASSUNA DE FARIAS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE HUMBERTO VASCONCELOS OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE IGIDIO MARTINS FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE ILDO BARROS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE ILTON LIMA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE INALDO DE OLIVEIRA E SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE IRENIO DAS NEVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE ISMAEL GOMES PORTELA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOSE ISRAEL PINHEIRO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
JOSE IVAMILSON DE MELO VERCOSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE IVAN DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE IVAN DE PAULA FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE IVAN DE PAULA FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE IZIDIO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE JADELMO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE JAILSON DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE JAKSON SILVA SOUSA PAULO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSE JAKSON SILVA SOUSA PAULO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JOSE JERONIMO DA SILVA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - SPECIAL
JOSE JESUS DE MATOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JOSE JOAQUIM DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    626 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 685 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                         Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE JOAQUIM MAIA MARTINS                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE JOAQUIM REIS DA COSTA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE JOAQUIM TEIXEIRA LOPES NETO          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE JOAQUIM VALERIO NETO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE JORDANE PERES MELO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE JORGE BORGES                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE JORGE CONCEICAO DOS SANTOS           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOSE JORGE TAVARES PACHECO 04850723       R TEOFILO MARINHO 3750. 3750                                         PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,613.61
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE JOSIEL DA SILVA GOMES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE JOSIEL DA SILVA GOMES                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE JULIO RODRIGUES DE SOUSA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE JULIO RODRIGUES DE SOUSA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOSE JUMA MANUEL                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $116.40
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE JUNIOR CASTRO VASCONES               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE JURANDIR DE LIMA JUNIOR              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE KHATTAB HASSAN                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE LEANDRO BORGES                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE LEONARDO ABREU CARNEIRO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE LEONARDO DOS SANTOS CARVALHO         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE LINDEMBERG VIEIRA DE MENESES FILHO   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE LINDEMBERG VIEIRA DE MENEZES         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
JOSE LOURENCO ARRAIS FILHO                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE LUCAS SEMINOTTI BRAGA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE LUCAS SEMINOTTI BRAGA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE LUDINEY DA SILVA LOPES               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE LUDINEY DA SILVA LOPES               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE LUIS ARGUELLO CRUZ                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
JOSE LUIS ARGUELLO CRUZ                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE LUIS CAPARROZ                        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JOSE LUIS KORMAN TENENBAUM                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
JOSE LUIS MAGNANO                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                       627 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 686 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION -
JOSE LUIS OLIVEIRA LAMEIRINHAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE LUIZ                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ BARBOSA NETTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ BARBOSA NETTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ CABANELAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ CUNHA MEDINA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE LUIZ DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ DA SILVA NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ DA SILVA NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ DE BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ DE BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ DE JESUS INACIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE LUIZ DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSE LUIZ EMILIANO VASCONCELOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ FILIZZOLA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE LUIZ GOMES DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ LIMA GUERRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSE LUIZ REZENDE DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ SCHMIDT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ SOARES DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE LUIZ SOARES DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSE MACENA DA SILVA FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - SPECIAL
JOSE MACHADO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE MACHADO MARIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSE MAGNO BUFON                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE MANOEL COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSE MANOEL DE MELO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE MANOEL DE OLIVEIRA MOURA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSE MANOEL GARRIDO CAMBESES NETO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                   628 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 687 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                    Address1   Address2              Address3                 City                State             Zip        Country     Incurred            Basis for Claim                                                             Total Claim
JOSE MANUEL VARELA FERNANDEZ        CALLE PRADO 9                                               MADRID                                               SPAIN            VARIOUS     ACCOUNTS PAYABLE                                                                             $159.71
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
JOSE MARCELO SANTANA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARCIO BRAGA BARRETO           N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MARCIO DA SILVA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MARCOLINO FILHO                N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MARCOS RIOS DE OLIVEIRA        N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JOSE MARCOS SANTANA SOUSA           N/A                                                         N/A                    N/A              N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JOSE MARCOS SANTANA SOUSA           N/A                                                         N/A                    N/A              N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIA DA ROCHA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIA DA ROCHA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
JOSE MARIA JESUS FERREIRA DA CRUZ   N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JOSE MARIA LIMA                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIA LORA                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MARIA MOTA MATOS               N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
JOSE MARIA NUNES PEREIRA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A      IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIA PATUSSI                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIA PATUSSI                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JOSE MARIA SANTOS DE CARVALHO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIA VIANA CORREIA NETO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIO DE FREITAS ARAGAO        N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIO DE MENDONCA DIAS         N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIO FELICIO DA SILVA         N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARIO JANNARELLI               N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARQUES DA SILVA SANTOS        N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARQUES DA SILVA SANTOS        N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARQUES SOARES                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JOSE MARTINS                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JOSE MATEUS CERQUEIRA FERREIRA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JOSE MATEUS CERQUEIRA FERREIRA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MAURICIO SANTOS DA SILVA       N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MAURO GUESSO TRIPOLONI         N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JOSE MELO DOS SANTOS                N/A                                                         N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         629 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 688 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                  Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE MENAH LOURENCO               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE MENDONCA DE ALMEIDA NETO     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE MESSIAS NUNES AMARAL         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE MESSIAS NUNES AMARAL         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOSE MIGUEL SCHENEIDER            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                  CALLE SANTA MARIA-BARRIO
JOSE MILBERG CARRENO JUSTINIANO   CAÑADA 134                                                            SANTA CRUZ                                           SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                            $613.99
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
JOSE MILTON DOS SANTOS            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
JOSE MILTON LEANDRO               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE MIRANDA DE ARAUJO NETO       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE MIRANDA SANTOS JUNIOR        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE MISALE NETO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE MOISES DE SOUZA JUNIOR       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE MONTEIRO SAD PEREIRA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE NAPOLEAO PEREIRA DA CUNHA    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE NATO DOS SANTOS BINA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
JOSE NAVASQUES COBIAN             PSO. DE LA CASTELLANA, 115, 8                                         MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                           $768.23
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE NAVES DE CARVALHO NETO       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE NAZARENO NOGUEIRA LIMA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOSE NELSON GOMES FERNANDES       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE NETO RIBEIRO DE SOUZA        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE NILTON PEREIRA DE LIMA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE NILTON PEREIRA DE LIMA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE NOGUEIRA DA COSTA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE NOGUEIRA DA COSTA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOSE NUNES DE SOUZA FILHO         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE OLEGARIO DE OLIVEIRA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSÉ ORDILEI DOS SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
JOSE ORLANDO CRISPIM CHAVES       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
JOSE ORRICO NETO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
JOSE OSCAR DE MELO FILHO          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                 630 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 689 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
JOSE OSMAR SILVA SANTOS JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE OSMAR XAVIER DE CALDAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE OTAVIO RAMOS BARION           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PALMIRO DOS SANTOS FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
JOSE PARENTE PRADO NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PAULO DA SILVA ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PAULO DE BARROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PAULO DE BARROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
JOSE PAULO FERNANDES LEAO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PAULO FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
JOSE PAULO FRAZAO SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TAM FIDELIDADE
JOSE PAULO SHIDA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PAULO SIMOES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEDRO ALVES DE SIQUEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PEDRO DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PEREIRA DA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA DA CUNHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PEREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PEREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA DA SILVA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA DA SILVA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
JOSE PEREIRA DE BARROS NETO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
JOSE PEREIRA DE BARROS NETO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE PEREIRA DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA LIMA NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA MARQUES FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM WEBSITE       X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE PEREIRA MARQUES FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
JOSE PIERRE NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
JOSE QUEIROZ PEREIRA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE QUINTANILHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                  631 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 690 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE RAIMUNDO CAFE RIBEIRO FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RAIMUNDO CARVALHO DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RAIMUNDO CARVALHO DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE RAIMUNDO DE SOUZA RAMOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RAIMUNDO SILVA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE REGINO PINTO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE REINALDO ARAUJO CORREA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE REINALDO ARAUJO CORREA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE REINALDO DIAS BATA SA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RENATO ALVES DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE RENATO LINS FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RENATO MENDES DA SILVA E OUTROS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RENATO SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
JOSE RIBAMAR CAETANO PEREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RIBAMAR DE SOUZA MAGALHAES NETO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RIBAMAR DE SOUZA TORRES JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RIBEIRO DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RIBEIRO DOS SANTOS JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
JOSÉ RIBEIRO GUIMARÃES NETTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RICARDO BECKMAN CORDEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JOSE RICARDO CAMILO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RICARDO DE ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RICARDO DE BARROS TOLEDO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JOSE RICARDO DE BARROS TOLEDO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE RICARDO DE MIRANDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RICARDO DE OLIVEIRA GOMES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RICARDO DE SA VIEIRA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE RICARDO GOMES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
JOSE RICARDO GONCALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JOSE RICARDO JUNIOR MACHADO DE LIMA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      632 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 691 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JOSE RICARDO LIMA GONZAGA             N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                      AV JOSE RODRIGUES DOS SANTOS
JOSE RICARDO LOBO PACHECO 189093882   61 614                                                               BENEVIDES                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,652.97
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE RICARDO PERROT FERREIRA          N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE RICARDO PUERTAS                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE RICARDO SOUZA DOS SANTOS         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JOSE RICARDO UCHA CAMPOS              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE RIVALDO DE MELO CARVALHO         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE RIVELINO DE OLIVEIRA ARAUJO      N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERIO DE OLIVEIRA              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERIO DE OLIVEIRA              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERIO FERREIRA CHAVES          N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE ROBERTO AGUIAR SILVA             N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERTO CUNHA MURTA              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSE ROBERTO DA SILVA                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO DA SILVA                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO DA SILVA                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO DE LIMA                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO DE MATOS                 N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO DIAS                     N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERTO DOS SANTOS               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO DOS SANTOS               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO FAUSTO DOS SANTOS        N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - PRE-
JOSE ROBERTO FELIX DE LIMA            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - PRE-
JOSE ROBERTO FELIX DE LIMA            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
JOSE ROBERTO FERREIRA DE MELO EIREL   AVENIDA VERA CRUZ 566                                                GOIÂNIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,427.97
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERTO GAZOLA                   N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO GONCALVES                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JOSE ROBERTO GUILHERME                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO LAURIANO FILHO           N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOSE ROBERTO MAESTRO                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERTO MAIA DE CARVALHO         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSE ROBERTO MAIA DE CARVALHO         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                     633 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 692 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                  Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROBERTO MAMEDE JUNIOR         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROBERTO MOREIRA ROSA          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROBERTO PEREIRA DE SOUZA      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSE ROBERTO POLLI AZEVEDO         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROBERTO PORTO GOMES           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
JOSE ROBERTO RODRIGUES FILHO ME    TV DOUTOR MORAES 576. 576                                         BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $770.96
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSE ROBERTO ROSA SCHIRMER         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROBERTO SILVA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROBERTO SILVA DOS SANTOS      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROBERTO TIEPPO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROBERTO XAVIER                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROBERTO ZIMMERMAN             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
JOSE ROCHA JUNIOR                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                             $6.20
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSE RODOLFO CAMPOS RIOS           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSE RODOLFO CAMPOS RIOS           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RODOLFO SOARES DE SOUZA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RODOLFO SOARES DE SOUZA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE RODRIGO DELFINO DE FARIAS     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RODRIGUES DA SILVA FILHO      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSE RODRIGUES DE QUEIROZ          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RODRIGUES DO CARMO FILHO      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE RODRIGUES NETO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROMENIO DA SILVA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSE ROMERO DA SILVA NASCIMENTO    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROMILDO PEREIRA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE ROMILTON NUNES DOS SANTOS     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROMULO DE OLIVEIRA SILVA      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE RONILSON DA COSTA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE ROQUE DA COSTA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RUBANIO LEANDRO DE OLIVEIRA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSE RUBENS MARINHO DE ARAUJO      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RUBINGER FILHO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE RUI AIRES MENDES              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSE SABINO DA SILVA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                             634 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 693 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                  Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE SADOC OLIVEIRA DE CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE SANTANA ANDRADE COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE SANTANA ANDRADE COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE SERGIO MACEDO COELHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE SERGIO NETO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JOSE SERGIO RAMALHO FILHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE SEVERINO DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE SILVA FRANCISCO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE SILVANO DE OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JOSE SOARES GOVEIA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE SOTHER E SILVA NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE STENIO RIOS FILHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE STUPPIELLO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE TADEU MORENO ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE TARCISIO BEZERRA DA SILVA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE TRAJANO MAGALHAES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE VALBERTO SAMPAIO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE VALBERTO SAMPAIO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE VALDEMIRO MACHADO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE VALDIR MACIEL DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE VALDIR MACIEL DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JOSE VALDOMIRO OLIVEIRA CAVALCANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JOSE VALDOMIRO OLIVEIRA CAVALCANTE FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JOSE VANDERLEY DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
JOSE VICENTE DE SOUZA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JOSÉ VICENTE GONÇALVES NETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JOSE VICENTE XAVIER DE CAMARGO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
JOSE VICTOR LABATE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE VIEIRA DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JOSE WAGNER BRANDAO DE ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JOSE WALKMAR BRITTO NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                          635 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 694 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                  Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSE WELLINGTON LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOSE WELLINGTON XAVIER NASCIMENTO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOSE WELLINGTON XAVIER NASCIMENTO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOSE WERTON DA SILVA DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOSE WERTON DA SILVA DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOSE WERTON DA SILVA SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOSE WESLEY DOS SANTOS                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $24.28
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSE WILLIAM ELORD                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSE WILLY NETO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSE WILLY NETO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOSE WILSON CONCEICAO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSE WILSON DE SA JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOSE WILSON PEREIRA DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSE WOILER                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSE WOILER                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSE WOILER                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSE XAVIER DE BARROS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
JOSE ZAIDAN MALUF                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $430.95
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSEANE APARECIDA DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEANE DE OLIVEIRA SANTIAGO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JOSEANE MELO                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEANO FERREIRA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEANO FERREIRA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA ALEXANDRE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA ALEXANDRE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA ANALIA DO NASCIMENTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JOSEFA ANDRADE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA APARECIDA PEREIRA DE ANDRADE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA APARECIDA PEREIRA DE ANDRADE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JOSEFA CLAUDIA SANTANA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA DA SILVA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JOSEFA DONATO DE SOUZA BARROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                         636 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 695 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
                 Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
JOSEFA GERONCIO BARBOSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSEFA JICLEUMA OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSEFA MARIA DE JESUS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSEILDA SARAIVA BRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSEILDA SARAIVA BRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSEILDO DE MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSEILDO DE MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELAYNE JOYCE SOUSA CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELI CARVALHO DE MORAES SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELI CARVALHO DE MORAES SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSELIA ALCANTARA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSELIA FERREIRA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELIA FERREIRA LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELIA FERREIRA LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELIA JOSEFA DE LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELINA DE SOUSA BATISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSELIO ALVES DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
JOSELITA DE ASSUNCAO SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELITA PEREIRA DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELITA PEREIRA DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSELITO DIAS DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELITO DOREA LIMEIRA JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSELITO GOBBI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELITO SOARES SANTOS FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSELMA CICERA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELMA MARIA PEREIRA DE AMORIM   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELY ALVES DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
JOSELY ALVES DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
JOSEMAR BARCELOS PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
JOSEMAR BRAGA CORREA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                 637 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 696 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSEMAR BRAGA CORREA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSEMAR DE ALMEIDA LACERDA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSEMAR DOS SANTOS PAIVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSEMIR SOARES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSENALDO ALVES VIEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
JOSENIL JESUS DOS ANJOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
JOSENIL JESUS DOS ANJOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSENILDA BARBOSA DE FIGUEIREDO                                                                                                                                                 LITIGATION - FLIGHT
CAVALCANTE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSENILDA BATISTA DE MOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSENILDA NASCIMENTO DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSENILDE FERNANDES DO LAGO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSENILDO DE LIMA FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSEONE MARQUES GERALDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOSEPH DINIZ BELMONT                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $30.15
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSEPH ROUBEN BATTAT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSEPHINA DAUZARCKER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSEVALDO DOS SANTOS SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSEVALDO PEREIRA MACIEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSEVALDO SABINO DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSEVALDO VIANA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSI CARLA FERNANDES GOMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSI OLIVEIRA PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSI OLIVEIRA PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSIANE APARECIDA DE SOUZA XAVIER   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
JOSIANE BITENCOURT ROSARIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSIANE DA MATA SANTOS AMORIM       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSIANE DA SILVA VASCONCELOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
JOSIANE DA SILVA VASCONCELOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSIANE FISCINA DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
JOSIANE GARCIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   638 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 697 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                Creditor Name                       Address1   Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION -
JOSIANE MARCOLINO                        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSIANE MOURA VACARIO                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIANE NYEGRAY BAIONI                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIANE RABELO SILVA ROCHA               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSIANE SANCHES SANTIAGO                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIANE SILVEIRA DA ROSA                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
JOSIANNE TUR VIAGENS E TURISMO LTDA      R AMAPA 435. 435                                            SERRANA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,482.92
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIANY REIS DOS SANTOS                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSIBETH CLEMENTE DE OLIVEIRA            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSIE KOTHE                              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSIE KOTHE                              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIE TOLEDO RODRIGUES                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSIEL FERREIRA RIOS                     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - ON-BOARD
JOSIEL MARCOS DE SOUZA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSIEL TABORDA DA MAIA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIELE VIANA GOMES                      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSIENE KALYNNE VASCONCELOS DOS SANTOS   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSILANE COELHO CRESPO DE ALMEIDA        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSILANE FURLAN SASSO                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSILDA DOS SANTOS CORREIA               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSILENE DUARTE SEVERINO                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSILENE DUARTE SEVERINO                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSILENE MARIA LIRA DE OLIVEIRA          N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSILENE RODRIGUES DUARTE                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
JOSILTON GUIMARAES COSTA                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
JOSIMAR CARDOSO DA SILVA                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIMAR CARLOS DA COSTA                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIMAR FERREIRA DE MORAIS FILHO         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
JOSIMAR FERREIRA DE MORAIS FILHO         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIMAR LOURENCO                         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
JOSIMAR MACHADO DA SILVEIRA              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
JOSIMAR TAVARES BRITO                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                               639 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 698 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                     Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSIMARA HELENA KASIN LALIS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CREW             X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSIMARA KATIA ROCHA DIAS              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSIMARA KATIA ROCHA DIAS              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
JOSINA DE SENA CARVALHO                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
JOSINALDO LIMA DA COSTA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSINEI RODRIGUES BARBOSA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
JOSINEIA ALMEIDA DA SILVA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSINETE CANDIDO BELO NUNES MOREIRA    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSIRENE MARIANA PEREIRA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
JOSIVAL DA SILVA ANDRADE               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSIVALDO CORREIA TAVARES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
JOSIVALDO FELIX DO NASCIMENTO          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSIVAN GONCALO DA SILVA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSIVAN LEITE DA SILVA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSIVANA ROCHA JOSINO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSIVANIA GONCALVES VIEIRA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSLEINY ELISA KOGUT CECCATTO MOLETA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSLEINY ELISA KOGUT CECCATTO MOLETA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSMAR BENEDITO RIGAO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
JOSMAR DE SOUZA PAGOTTO                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSMAR PICKCIUS                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
JOSUE ALEJANDRO RAMIREZ GARCINI-       SARAMULLO 30 SMZA 25 CANCUN.                                         CANCUN                                               MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                           $324.80
                                                                                                                                                                                                 PENDING LITIGATION -
JOSUE CAIRES                           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JOSUE DO VALE RODRIGUES                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN

JOSUE FIRMINO DA SILVA                 RODOVIA PE 085 S/N                                                   BARRA DE GUABIRABA                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $254.76
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
JOSUE FRANCISCO                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
JOSUE FRANCISCO                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
JOSUE GUIMARAES DA SILVA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOSUE JOSE DE MEDEIROS                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $441.45
                                                                                                                                                                                                 PENDING LITIGATION -
JOSUE JOSE DOS SANTOS                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
JOSUE NASCIMENTO PIMENTEL              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
JOSUE PANTOJA FRANCA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                     640 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 699 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                 Creditor Name                      Address1         Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION -
JOSUE PORCINO DA SILVEIRA JUNIOR        N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JOSUE TELMO DA SILVEIRA 03522870980     R UNIDE 300. 300                                                   PALHOCA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $522.24
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOSUEL DA SILVA JUNIOR                  N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSUELMA GOMES RIBEIRO SIMOES           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JOSY KELLY MELO GONCALVES               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOSYMARA NEGREIROS DE LIMA              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
JOTASUL PECAS PARA TRATORES EIRELI      RUA CORIOLANO DURAND, 376                                          SÃO PAULO                SP                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $140.71
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOUBERT NASCIMENTO FERNANDES            N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JOVANILSON PAULO DOS SANTOS PAULA M     Q QN 14F CONJUNTO 5 SN. SN                                         BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $51.97
                                                                                                                                                                                                PENDING LITIGATION -
JOVELINA RAQUEL BARBOSA DE SA           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOVELINO RODRIGUES LOBATO NETO          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOVELINO RODRIGUES LOBATO NETO          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOVELYNNA FARIAS FORMIGA QUEIROGA       N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOVENIL BARROS COUTINHO                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOVENTINO PEREIRA DA SILVA JUNIOR       N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
JOVITA GRASSI SARAIVA                   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE ALVES DA SILVA                    N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE ALVES DA SILVA                    N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE ANNE DA SILVA AGUIAR              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE APARECIDA KACZAN DE ALMEIDA BASTOS N/A                                                               N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE BUCHOLTZ                          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE BURD NEUMANN                      N/A                                                                N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE CAROLINA SILVA DOS ANJOS          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE COELHO FEITOSA                    N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE COSTA MIRANDA                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE FERNANDA ARAUJO SILVA             N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOYCE GONCALVES CONDE                   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
JOYCE HELENA KRAESSEL KACELNIK          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE HELLY DA ANUNCIACAO SOARES        N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
JOYCE JONES F CARVALHO                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $209.72
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE MARA GUEDES PAIVA                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
JOYCE MARA RODRIGUES CAMPOS                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $19.83




                                                                                                                      641 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 700 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE MIRANDA LEAO MARTINS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE MIRANDA LEAO MARTINS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE MIRANDA LEAO MARTINS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYCE PEDROSO ALVES                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE PEREIRA FURTADO                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JOYCE RAMOS DE SOUZA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOYCE SOUZA DE PAULA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JOYSE LAUDIANA REIS DAMASCENO         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOZIANE MARIA DA SILVA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JOZILENE DE ARRUDA RONDON             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
JPA AGENCIA DE VIAGENS E TURISMO RE   AV GENERAL EDSON RAMALHO 270                                         JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,820.47
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JR TRANSPORTES EIRELI                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JR TRANSPORTES EIRELI                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JRD LOGISTICA DE MARKETING LTDA EPP   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JTA VIAGENS E TURISMO LTDA EPP        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
JUAN ALONSO NICOLAS LICIO SINISCALC   COLONIA 810.                                                         MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                          $6,712.00
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JUAN ANTONIO ROSANO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JUAN ANTONIO ROSANO                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JUAN AUGUSTO ARTOLA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JUAN FELIPE BEZERRA LIMA FARIAS       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JUAN FRANCISCO ROSS MOLLINEDO         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JUAN GABRIEL DIAZ MENDEZ              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JUAN LEANDRO PAOLIN MORDASKI          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
JUAN LUIZ FREITAS SOTO                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,147.50
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JUAN MANUEL LANDEIRA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JUAN PABLO LARRAIN GONZALEZ           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JUAN RAMON GIRON CONDE                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JUAN RAMON SAGAS                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JUANA TONOLLI SCHAEFER                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JUARES RAIMUNDO BORGES JUNIOR         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JUAREZ ALBERTO SOUZA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
JUAREZ COSTA E SILVA FILHO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                                   642 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 701 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
JUAREZ COSTA E SILVA FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUAREZ DE BARROS JUNIOR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JUAREZ FERNANDES DE SOUSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUAREZ FERREIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JUAREZ GABRIEL FARIA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUAREZ JOSE FERREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUAREZ VELOZO DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JUCARA MARIA FERNANDES FETTBACK         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUCELIA LUCIA MULLER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCELIA MARIA EGERT                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCELINO LOBO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUCELINO LOPES DE JESUS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JUCELINO SALVADOR                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUCELIO ALVES FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
JUCELMAR FERREIRA SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
JUCELMAR FERREIRA SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCELY LOPES MORENO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCELY LOPES MORENO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JUCENIR MARCON ZANATTA                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $174.42
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUCIANE APARECIDA DO PRADO DUENHAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCIANE MARIA VITOR DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUCIANO DE SOUSA LACERDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCIELIA DE CARVALHO CARDOSO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
JUCIENE DE MELLO MACHADO                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                          $2,600.29
                                                                                                                                                                                    PENDING LITIGATION -
JUCILEIA GOMES DUQUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JUCILEIDE MENEZES SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUCILENE SEQUINEL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JUCIMAR DA CONCEICAO RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JUCINEA DAS MERCES NASCIMENTO BELTRAO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JUDICELI RESENDE DE MORAIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JUDITE DE FREITAS LEITAO DA COSTA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                       643 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 702 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JUDITE DE FREITAS LEITAO DA COSTA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JUDITE GOMES DE LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JUDITH MENEZES MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JUDSON CLEMENTINO DE SOUSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JUDSON DA CRUZ COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JUDSON VITOR LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
JUI BUENO NOGUEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
JUIZADO ESPEC CIVEL NORTE DA ILHA                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $371.09
JUIZADO ESPECIAL CIVEL GUARA                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $90.02
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULDEQUES GOMES LEAL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULES RIMET NOGARA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULHIANO BORTONCELLO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA AMANCIO DINIZ NAVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA BOTELHO CASAGRANDE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA BRITO ALENCAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA BRITO ALENCAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA CARDOSO VAZ DIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA CARVALHO KRUSCHEWSKY LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA CATHARINA DE JESUS REIS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA CATHARINA DE JESUS REIS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA CHRISTINA SILVEIRA CAMILOTTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA CIAFRINO SABBAG                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA COFFERRI HERRMANN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA COFFERRI HERRMANN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA CORDEIRO TONELLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA CORDEIRO TONELLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA DE ALMEIDA ROSI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIA DE MACEDO AMADOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JULIA DE OLIVEIRA BAPTISTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIA DE PAULA VITORINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    644 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 703 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
JULIA DEVELLARD FERREIRA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA DO PRADO CARDOSO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA DO PRADO CARDOSO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA DORNELES TROMBINE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA FERREIRA DA ROCHA MASHKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA FERREIRA DA ROCHA MASHKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA FIGUEREDO LIMA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA FLIT                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JULIA FONSECA QUINTAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA FROHLICH TON VIANA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
JULIA GABRIELA DA SILVA MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA GOMES DE PAULA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA GOMES LANZETTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA GRANDAL LADEIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIA GRAZIELA COSTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA HELENA SIMOES JUNQUEIRA DE ANDRADE N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA JESSIKA DE FREITAS LUIZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA JOHANNPETER SMITH COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA JOHANNPETER SMITH COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA KARNOPP ROBETTI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA KHEDE ANDRADE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA LEITE PINTO ROSADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA LIZ MACHADO DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA LIZ MACHADO DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA LORENA TROMBONE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA LORENZA CARDOSO DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
JULIA MARIA ALVES RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA MARIA BERNARDON                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIA MARIA DE CARVALHO E SILVA ASINELLI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIA MARIA SILVA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                          645 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 704 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA MARINHO DO AMARAL MACHADO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA MEDEIROS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA MEDEIROS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIA MENDES DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA MERCON MADELLA ATHAYDE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA MIRANDA E SILVA SEQUERIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIA MONTEIRO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA MORAES DE ANDRADE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIA MOREIRA BIOKINO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA NASCIMENTO SALLES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIA OLIVEIRA FERNANDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA RAIANA CAMPOS DE AMORIM SANTOS                                                                                                                                               LITIGATION - FLIGHT
JACINTO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA RODRIGUES E SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA SPILERE DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA TEIGE SECAF                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIA VARGAS DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA VERDASCA VARELA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA VERDASCA VARELA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA VICTORIA FABRICIO VAZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JULIA VIEIRA BATISTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIA VIEIRA PICINATO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
JULIA VIEIRA PICINATO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIA VITALLI BILCHE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
JULIANA AGRA PADILHA BARBOSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIANA ALBERNAZ BASTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIANA ARANTES MANHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIANA ARGUELES CEZAR HELENE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIANA BADARO CEDRAZ OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
JULIANA BADARO CEDRAZ OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
JULIANA BASSITT TEDESCHI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      646 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 705 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BASTOS POUBEL                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BASTOS POUBEL                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BATISTA BERNARDINELLI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BERTO DE OLIVEIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA BEZERRA DE MELLO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BEZERRA MACIEL                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA BORINI FERREIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BRITO DE SOUZA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA BRUGGER GONTIJO PINTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIANA CARDOSO ELEUTERIO GUEDES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CARDOSO ROSA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA CARLA DO NASCIMENTO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CARLA GUBERT                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CARNEIRO CONCON                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CAROLINA CAMPOS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CASSIA SILVA REIS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CASSIMIRO PACETTA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA CASTILHO VIANA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA CEZAR SANDER                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CHIZZOTTI FREIRE BUENO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA COELHO PEREIRA DE LUCCIA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
JULIANA CORREA CALLEJON CICILIO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CORREIA SILVA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CRISTINA BARATA DA SILVA ALEIXO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA CRISTINA BARATA DA SILVA ALEIXO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DA COSTA SOUZA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DA SILVA LEAO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DA SILVA LEAO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DA SILVA MELO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DALINE PARDI MACARIO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DE ALBUQUERQUE DIAS HENRIQUE      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA DE ALMEIDA LUIZ                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DE ARAUJO PELA VILEFORT DE AZEREDO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
JULIANA DE ASSIS PEREIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
JULIANA DE BEM SILVA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          647 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 706 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
                   Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE BEM SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA DE CARVALHO BASTONE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA DE CARVALHO BASTONE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA DE CARVALHO FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE FATIMA MIQUELINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
JULIANA DE LACERDA CAMARGO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA DE MOURA MELO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
JULIANA DE OLIVEIRA ALBERNAZ MARCHETTI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE OLIVEIRA FARIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE OLIVEIRA JULIAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE OLIVEIRA RAMOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE SOUZA AROUCHE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DE SOUZA CARNEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA DOS SANTOS KLUGE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA ELOA TEMES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA ELOA TEMES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA ESTER BATISTA ARRUDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA FERNANDES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA FERNANDES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
JULIANA FERNANDES SILVA CUTRIM                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $395.01
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA FERNANDES SPIRONELLI ARANTES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JULIANA FERREIRA CAMILLO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA FILIPAKI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA FILUS COELHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA FRANCO KAUFFMANN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA FREIRE CUNHA PONTES DE FREITAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JULIANA FREITAS LACERDA LAS CASAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA GLADE FERRACINI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA GONÇALVES FEBRERO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA GRUNDLER                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                        648 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 707 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA GUEDES GAMA RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA INGRID BARBOSA DA COSTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JULIANA JAHN FELDMANN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA JANDRE BARRETO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA JANDRE BARRETO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA JANDRE BARRETO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA JESSICA FERRAZ OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA JUNIA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
JULIANA KOZLOWSKI GORTZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA LADEIA PAIVA TEIXEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
JULIANA LEAO DE SOUZA BRAGA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA LIMA DE CARVALHO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA LOHANE ALVES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA LOPES DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA MACHADO BICALHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA MACHADO GUILLEN TREVISANI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA MACHADO GUILLEN TREVISANI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA MARIA ALVARENGA DE CARVALHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA MARIA ARAUJO DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA MARIA BUSCARDI PEREZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA MARIA BUSCARDI PEREZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA MARIA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA MARIA DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
JULIANA MARIA DO NASCIMENTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA MARIA DUMONT KLEINSORGE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
JULIANA MARIA ROMCY CAMARA BRASILEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JULIANA MARQUES SIMOES VILLAS BOAS                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $69.53
                                                                                                                                                                                    PENDING LITIGATION -
JULIANA MARTINS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
JULIANA MATIAS DE CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       649 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 708 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA MEDEIROS VIANA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA MELO PRATES OLIVEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JULIANA MENDES BARALDI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA MENDONCA MAGALHAES GOMES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA MENEZES DE VASCONCELOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA MENEZES DE VASCONCELOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA MENEZES GOMES CABRAL DE OLIVEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA MENEZES GOMES CABRAL DE OLIVEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA MICHELETTI ROCHA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JULIANA MONTEIRO DOS SANTOS ALMEIDA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JULIANA NEVES DA SILVA PINHEIRO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JULIANA NEVES DA SILVA PINHEIRO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JULIANA NEVES RADAIC FEIO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA NICOLAI DE OLIVEIRA BUENO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA NUNES PROTASIO BARRETO PAIVA    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA OLIVEIRA DA SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA OLIVEIRA DA SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA PAGOTTO VIANA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA PAULA DE AVELAR ROSA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA PENTEADO DE CAMARGO VAN PARYS                                                                                                                                                LITIGATION - FLIGHT
NADAY MONTEIRO                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA PEREIRA BRAVO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA PEREIRA DE OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
JULIANA PIGOZZI MATOS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA PIMENTEL MIRANDA DOS SANTOS     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
JULIANA PINA MENDONCA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA POLI                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA QUEIROZ DE FRANCA ANCELMO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JULIANA RABELO DO CARMO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
JULIANA RAMOS MUNIZ                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        650 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 709 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JULIANA RIBEIRO RODRIGUES CARNEIRO    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JULIANA RIBEIRO RODRIGUES CARNEIRO    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA RODRIGUES DE SOUZA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JULIANA RODRIGUES GONCALVES E SILVA   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                           SAO JOSO DOS
JULIANA ROMANELLI PEDROSO LOGISTICA   RUA WENCESLAU MAREK 164                                              PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $34,396.50
                                                                                                                                                                                                PENDING LITIGATION -
JULIANA SALES FIGUEIREDO CELSO        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA SANTANA DE ALMEIDA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA SANTANA DE ALMEIDA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA SANTIAGO LUZ                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
JULIANA SANTOS DE ALENCAR             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                      AVENIDA ENGENHEIRO JUAREZ DE                                         SAO JOSO DOS
JULIANA SANTOS DO NASCIMENTO          SIQ 01                                                               CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $49.71
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA SILVEIRA DOS SANTOS           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
JULIANA SOARES DE LIMA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JULIANA SOARES JOAO BATISTA           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA SOARES RAMOS                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JULIANA SOTTO PEREIRA DEMARCHI        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JULIANA SOUZA SANTANA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA STARLING TEIXEIRA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA SWINERD DE FRANCA BRITTO      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA TEIXEIRA GOETZ                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA TITO SANTOS DE JESUS          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
JULIANA TONINI KOLHERT                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANA YUMI KAMACHI                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
JULIANA ZAGURY CORREA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANE CARAVIERI MARTINS             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANE CARAVIERI MARTINS             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANE CRESTINA PERIN                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JULIANE DA SILVA DE LIMA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANE DA SILVA HEMAN                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JULIANE DA SILVA MENDES               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
JULIANE FERREIRA DA SILVA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
JULIANE LOPES CHITOLINA GOULART       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                   651 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 710 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JULIANE MARTINI PIVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANE MOLETTA KREUSCH              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANE PAULINO DUDUCHI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANE RIBEIRO CAIXETA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANE SOUZA DE SANTANA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
JULIANE STIVANIN DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANE THOLL FISCHER FRITZKE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANNA DANTAS ALENCAR REIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANNA MARIA ESPINOZA FERNANDO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANNA MARINHO CAVALCANTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANNY FERREIRA VEIGA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO BASILIO GONCALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANO BERNARDES DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO CESAR LAVANDOSKI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANO CORDOVA DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANO CORDOVA DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANO CORTES DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANO DA CUNHA FLORES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANO DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO DE OLIVEIRA LOPES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO DE PINHO PESSOA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO DE PINHO PESSOA FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO DOS SANTOS CAMARGO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO DOS SANTOS CAMARGO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO DOS SANTOS LINARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANO DOS SANTOS QUEIROZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO FAVA MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
JULIANO FERNANDES MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
JULIANO MARINI DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANO MENDES DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
JULIANO MICHEL DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    652 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 711 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                  Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO MODESTO VITORIO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
JULIANO MUNCHEN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
JULIANO NUNES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO OLIVEIRA FIM MACHADO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JULIANO RIBEIRO DE ALMEIDA LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JULIANO RIBEIRO DE ALMEIDA LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JULIANO RIBEIRO DE ALMEIDA LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO RODRIGUES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO RODRIGUES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO SIMAO DE FARIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIANO TONDO PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO TONDO PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO TORQUATO PIRES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JULIANO VERTEMATTI PIANELLI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIANO ZURAWSKI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIÃO E VIEIRA CARGAS AÉREAS LTDA.   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIE CHRISTIE CARAMALAC              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIE VIANA BITENCOURT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIENE CRISTINA TORRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIENE NASCIMENTO DE MELO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIENE NASCIMENTO DE MELO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIETE DOS SANTOS SANTANA OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIETH ROBERTA DE AQUINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIETTE LOPES CORREA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIETTE LOPES CORREA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JULIMAR FARIAS HOTZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIMEIRE ALVES                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULINE SCHNEIDER BECKER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO ALVES DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO ANTONIO FROZ DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
JULIO AUGUSTO GIRON                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     653 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 712 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                      Address1            Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CARLOS PEREIRA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CESAR ALVES DA SILVEIRA           N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
JULIO CESAR ALVES FERREIRA DOS SANTOS   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO CESAR ARABE GOMES DA SILVA        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO CESAR BATISTA DA SILVA            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO CESAR CARNEIRO DE MORAIS          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CESAR CAVALCANTE OLIVEIRA         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CESAR CAVALCANTE OLIVEIRA         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
JULIO CESAR COSTA DE OLIVEIRA           N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR DA SILVA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR DA SILVA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR DA SILVA RODRIGUES          N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR DE BRITO MACIEL             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CESAR DE LIZ                      N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
JULIO CESAR DE NADAI                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                        R LEO AUGUSTO DA SILVA 1492.
JULIO CESAR DE SOUSA TRANSPORTES        1492                                                                 SAO JOSE                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $37.86
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CESAR DE SOUZA LIMA               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR DIAS                        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
JULIO CESAR DORNELES                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR FERREIRA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO CESAR FERREIRA SANTOS             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR FISCHER DO NASCIMENTO       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR FISCHER DO NASCIMENTO       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO CESAR GALVAO GRION                N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
JULIO CESAR JARJURA                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
JULIO CESAR JARJURA                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
JULIO CESAR LIMA                        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
JULIO CESAR LIMA PRASERES               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
JULIO CESAR LOPES DA SILVA              N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                        654 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 713 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR LOPES DA SILVA               N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
JULIO CESAR MELO DA COSTA                AV COMPENSA 224.                                           MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $385.88
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR MELO MONTEIRO DA ROCHA       N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JULIO CESAR MIRANDA ARAUJO               N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
JULIO CESAR MONTEIRO DE OLIVEIRA FILHO   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR MUCHIELIN RODRIGUEZ          N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR NASCIMENTO MATOS             N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR NASCIMENTO MATOS             N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR NESKOVEK GOULART             N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR NETO                         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR NETO                         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR NUNES                        N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR OCAMPOS GONCALVES            N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR OCAMPOS GONCALVES            N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
JULIO CESAR PEREIRA COVA                 N/A                                                        N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR PINTO DE OLIVEIRA            N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR PIRAJA DE CARVALHO           N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR PIRAJA DE CARVALHO           N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR RANDO DA COSTA               N/A                                                        N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JULIO CESAR ROCHA                        N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR SILVA SOUZA                  N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR SILVA SOUZA                  N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR SIQUEIRA                     N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR SIQUEIRA                     N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
JULIO CESAR TAVARES                      N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
JULIO CESAR TEIXEIRA JUNIOR              N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR TEODORO                      N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CESAR VICARI                       N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CEZAR ALVES GONCALVES              N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CEZAR CORDEIRO MOITINHO JUNIOR     N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
JULIO CEZAR DANTAS SANTOS                N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                             655 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 714 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULIO CEZAR DANTAS SANTOS             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JULIO DE MORAIS ROCHA                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JULIO DOMINGOS                        N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JULIO FIGUEIREDO DA COSTA             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULIO GABRIEL BRAGA FERNANDES         N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULIO GABRIEL BRAGA FERNANDES         N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JULIO HIROSHI KOBAYASHI               N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULIO MARCOS TOMASSINI DOS SANTOS     N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULIO MAX PACHECO                     N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JULIO NETO SOUTO BATISTA              N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JULIO NOGAS                           N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULIO PEREIRA FEITOSA                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JULIO RICARDO FRANCA                  N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JULIO ROBERTO BARBOSA                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JULIO ROSEMBERG BARBOZA DE ALBUQUERQUE N/A                                                       N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULLE ANDERSON DE SOUZA MOTA          N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JULLIANA SOARES TOLENTINO             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JULLIANE KAWAHATA RIBEIRO             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
JULLIANE MARIA DOS SANTOS GRANGEIRO   N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JULLIANO DE ARAUJO COSTA RODRIGUES    N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULY FERREIRA MURTA WERNECK           N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JULYANA VON MATTER DE AVILA           N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
JULYANE STEFANE PEREIRA DE OLIVEIRA   N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JUNARA NASCENTES FERREIRA             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
JUNATHAN BRITO DO ESPIRITO SANTO      N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                      ROD VICE PREFEITO
JUNGHEINRICH LIFT TRUCK EMPILHADEIR   HERMENEGILDO 2535                                          ITUPEVA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,268.64
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JUNIO PEREIRA DUARTE                  N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JUNIOR CEZZAR NUNES DE FREITAS        N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
JUNIOR VIEIRA PRADO                   N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
JUNIOR VOLPATO                        N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                           656 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 715 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                       Address1        Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                       R EXP. PAULINO BERNARDINO
JURACI IZIDORO DE ALMEIDA ME.          FRANC 163                                                         NAVEGANTES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $18,276.78
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JURACI MARIA PIOVEZAN TREVISOL         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JURANDIR ESTEVAM REIS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JURANDIR HENDLER DA LUZ                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JURANDIR OLIVEIRA DA SILVA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JURANDIR RIBEIRO DE SOUZA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JURANDIR ROPERO ARROYO JUNIOR          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JURANDY ALVES FERREIRA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JURANDY ALVES FERREIRA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JURANDY DE MELO ALMEIDA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JURANDYR ALVES JUNIOR                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JURANDYR ALVES JUNIOR                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JURANDYR BAPTISTA DA COSTA JUNIOR      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUREMA SANTANNA PEREZ                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUSCELINO BORDIN                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUSCELINO SOUZA DOS SANTOS             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JUSCELIO FERREIRA DOS SANTOS           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUSCICLEIDE DA SILVA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUSCICLEIDE DA SILVA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JUSSARA CABRAL MARQUES DE PADUA        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
JUSSARA CRISTINA DA SILVA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
JUSSARA DA SILVA RODRIGUES SHIMOKAWA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JUSSARA DE MEDEIROS VIEIRA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
JUSSARA DE MEDEIROS VIEIRA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
JUSSARA DO CARMO ESCANDELARI TREML     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
JUSSARA DO ESPIRITO SANTO              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUSSARA GOMES DE ALMEIDA MATEDE        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
JUSSARA GOMES DE ALMEIDA MATEDE        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                 657 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 716 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                       Address1               Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
JUSSARA GONCALVES DE OLIVEIRA DUARTE   N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
JUSSARA LIMA DOS SANTOS                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUSSARA MARIA DO NASCIMENTO CESAR      N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
JUSSARA MELLO SOARES                   N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUSSARA RODRIGUES MEIRA                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUSSARA RODRIGUES MEIRA                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUSSARA SADNA LESSA VIANA              N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JUSSARA SENA MARTINS BRITO             N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JUSSIARA DE CARVALHO CARDOSO           N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JUSSIE RICARDO SIQUEIRA                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
JUSSYELLEN ARAUJO MARINHO              N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
JUTAI DA SILVA BARBOSA                 N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUVENAL CEZAR CAETANO NETO             N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUVENAL MELVINO DA SILVA NETO          N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUVENAL NORBERTO DA SILVA JUNIOR       N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUVENAL NORBERTO DA SILVA JUNIOR       N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUVENIA MENGARDA MOMM                  N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
JUVERCINO BATISTA JUNIOR               N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
JVC INTERTRAVADOS LTDA                 R. JEQUITAÍ, 85                                                          SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,086.33
                                       Q SHN QD 1 CONJ A BL D PART 2O S
JVJ ALIMENTOS E BEBIDAS EIRELI EPP     SN                                                                       BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $559.08
JWM TRANSPORTES LTDA.                  AV MONTEIRO 341. 341                                                     GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $87,444.12
K J HARJANI CIA LTDA                   AV GETULIO VARGAS 741. 741                                               MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,709.95
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KADU ALEXANDRE REIS                    N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KADU AUGUSTO DE MARTINS E LOURENCO                                                                                                                                                                   LITIGATION - FLIGHT
ARCHILLIA                              N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KADU DE OLIVEIRA BERGENTAU             N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KADU RAUTH HIDALGO                     N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAEL WEINGARTNER CHAGAS                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAEL WEINGARTNER CHAGAS                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
KAELIS ON BOARD SERVICES SL            ISLA GRACIOSA 7                                                          MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                         $26,152.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAIKE AUGUSTO MACHADO                  N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAIKY APOSTOLO MENEZES                 N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAILANE LIVRAMENTO SOUZA               N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAINA VINICIOS SANTOS DE SOUZA         N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                         658 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 717 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                        Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAIO BRUNELLI SILVA DE MOURA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAIO BRUNELLI SILVA DE MOURA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAIO REGIS FERREIRA DA SILVA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
KAIO VICTOR MOREIRA SILVA NUNES           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
KAIQUE AUGUSTO PEDROSA SOUZA              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAIQUE HEILBUTH                           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
KALI MUNDIN DIAS DE JESUS                 N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALIL CESAR MARAO                         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALINA LIGIA ALMEIDA DE ANDRADE BEZERRA                                                                                                                                                       LITIGATION - FLIGHT
CAVALCANTI                                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALINE MARIA TEIXEIRA DE HOLANDA FRAGOSO N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CREW             X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALINKA KELCIANE TEIXEIRA DE BRITO        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALITA ROSA DIAS DE ARAUJO                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALITA ROSA DIAS DE ARAUJO                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALLAHAM NASCIMENTO SOARES COELHO         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALLAHAM NASCIMENTO SOARES COELHO         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
KALLEB DE SOUZA GOMES                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KALYNE DE OLIVEIRA CARVALHO               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
KAMILA ANTUNES ALVES                      N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAMILA CORREA                             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAMILA CORREA                             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAMILA DE ALMEIDA BATAGLIN                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
KAMILA GALLI ALDERETE SANSON              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAMILA GONCALVES SACRAMENTO               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
KAMILA MACHADO BRISCH                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
KAMILA NUNES FARIA                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
KAMILA SILVA DO VASCO CRUZ                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KAMILA SOMBRA PORTELA MAGALHAES           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
KAMILLA DE CASTRO GUSMAO                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
KAMILLA ESTEVES DE DEUS                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
KAMILLA MAGGIONI                          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
KAN SERVICOS AUX TRANSP AEREO LTDA        RUA RISHIN MATSUDA 235                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,119.10
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
KANANDA MOTTA RAIA PAGAN                  N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                 659 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 718 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
KANON SALOMAO DE CARVALHO DELA TORRE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
KANON SALOMAO DE CARVALHO DELA TORRE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
KANON SALOMAO DE CARVALHO DELA TORRE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KARAN GARCIA MAUAD CAVALLERO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREM BARRETO FERNANDES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN                                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN                                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
KAREN AUGUSTO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN BARRETO FROTA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN BEATRIZ GHETTI RECH                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN CARVALHO ALBUQUERQUE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
KAREN CHRISTIANE COSTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN CYBELE ZECA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
KAREN DE ATHAYDE CASTANHO VEGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
KAREN DE ATHAYDE CASTANHO VEGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN DE SIQUEIRA FERREIRA AVILA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN KAORI NAKASHIMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
KAREN KAROLINE DE OLIVEIRA MOURA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN LAU ARAUJO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN LAU ARAUJO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN LUCIA CORDEIRO ANDERSEN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KAREN NATYARA PALITOT BANDEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
KAREN PATRICIA MELO MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
KAREN THIEMY TOMINAGA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - ON-BOARD
KAREN VERA KHAFIF SHAYO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
KAREN YOSHIURA OBA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
KARGA FÁCIL LOGÍSTICA E TRANSPORTES LTDA -                                                                                                                                               PENDING LITIGATION - CIVIL
EPP                                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
KARIANE FORTES DE OLIVEIRA MATTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
KARIANE FORTES DE OLIVEIRA MATTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
KARIN CYNIRA CARVALHO BARBOSA GARCIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                            660 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 719 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
KARIN DANIELA PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARIN FREINSILBER GRECO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARIN STAHR BERMUDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARIN WERNER ARINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARIN WUNDERLICH CASEMIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA ALE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA ALVES PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
KARINA APARECIDA DA CRUZ MORTARIS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA BARBOSA XAVIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINA CALCA MANDAJI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA CARDOZO RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINA DE MELO DE SOUZA LEAO BARROS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINA GABRIELA GIRON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA GRANCO CORREA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA HENRIQUE DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA INDALENCIO BATISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA ISABEL DA SILVA SPESSATO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA KARNIOL MARCHTEIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA LEMOS SOARES OTTZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA LEMOS SOARES OTTZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA MACHADO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA MARIA DE GODOI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA MIRANDA BRUNELLI KASAI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA PEREIRA SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA RAMOS DE MEDEIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINA RODRIGUES DUPIN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA SANTIAGO SALGADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA SANTIAGO SALGADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA SANTOS BARTHOLO BEZERRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA SILVA RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINA SILVEIRA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINA SOARES DE CASTRO BEZERRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA VIANA LEONARDELLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                     661 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 720 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                 Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINA VICENTINE NICOLA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KARINA ZIEGLER                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE ALVES RESENDE TANNUS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE ARAUJO RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE ARIELY DOS SANTOS SIQUEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINE BAHIA DE ABOIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE DA SILVA RESENDE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE FERREIRA DE FIGUEIREDO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE GALVAO SMADJA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE NEVES DE OLIVEIRA FARIAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE NEVES DE OLIVEIRA FARIAS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
KARINE OLIVEIRA DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE PESSIMILIO LAIBER FERRI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE PESSIMILIO LAIBER FERRI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE RIBEIRO DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE RIBEIRO DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE RIBEIRO SANTIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
KARINE RIBEIRO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
KARINE RIBEIRO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE RODRIGUES AFONSECA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE RODRIGUES AFONSECA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE RUSSO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINE SANTANA RESENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARINE SANTOS LUZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARINI REGINA NUNES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARINY DA SILVA CORDEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
KARL BENCHIMOL XAVIER DO NASCIMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARLA ANDRESSA SCHREINER ZAGARE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     662 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 721 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
KARLA CAMILA DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA CAROLINE RIBEIRO DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARLA CIBELLE TENORIO DE BRITO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA CRISTINA TAVARES DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA CRISTINE FERNANDES ALMEIDA DE                                                                                                                                               LITIGATION - TICKET /
GUSMAO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA CUSINATO HERMANN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KARLA DE CASTRO NASCIMENTO ABREU      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KARLA FEITOSA ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KARLA FEITOSA ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARLA GOUVEIA DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARLA GRAZYELLE SOUSA E SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARLA JULIANA DA SILVA COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA KAMILA YAMAMOTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KARLA KESSIA DE LIMA PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KARLA LEONARA DO NASCIMENTO BRAGA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARLA MARIANA XAVIER LOPES CAMPOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA PEREIRA CHELONI DUMAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARLA PRISCILA DE SOUZA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
KARLA REJANE CANOVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARLA RENATA SACRE DE CAMPOS SOUTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA SALDANHA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA SALDANHA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLA VANESSA DE OMENA GONZAGA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KARLA WERNER ARINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
KARLESSO NESPOLI RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KARLINE BEBER BRANCO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLLA DANIELLY LUZ SOUSA LANA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KARLLA RODRIGO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLAYNE PEREIRA DE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                     663 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 722 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLAYNNE KLEIN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINA BEATRIZ LEITE DE DEUS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KAROLINA DE ALMEIDA FELIX SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
KAROLINA FARIAS DE ANDRADE FREIRE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINA OLDRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINA VILLAR SCHUBERT ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE ALMEIDA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE ALMEIDA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE ANDRADE VITORIO LOYOLA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE ANDRADE VITORIO LOYOLA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE CARVALHO DORNELAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE DE MATOS SARNEY SOARES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE ELOISE MANJINSKI CHEROBIM    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
KAROLINE KELLY DA SILVA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE LEMOS DE OLIVEIRA QUEIROGA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE MACIEL DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE PEREIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KAROLINE RODRIGUES ROSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE SOARES RONCHI COLOMBO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
KAROLINE STROGURSKI DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE UCHOA RAMALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINE UCHOA RAMALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLINNE SOUZA MONTEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLLYNE DE LIMA SANTANA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KAROLYNE CESARIO DE ARAUJO QUEIROZ    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KAROLYNE FANTIN GUERRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KAROLYNE LIMA MAGALHAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KAROLYNE THAINA SOARES DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
KASSEN ALI HAMMOUD                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
KASSI A MELO DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
KASSIA ALENA GONCALVES MALIZIA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     664 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 723 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
KASSIA LIMA NASCIMENTO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KASSYO FIRMO DIETER                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATARINA ALVES DE SOUZA SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATARINA ALVES DE SOUZA SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
KATE BARBOSA KAUARK                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATE BARBOSA RAMOS VITOR                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
KATELINE DE OLIVEIRA SANTOS ROSA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATHERIN STEFI REX                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
KATHERINA LEWANDOWSKI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATHERINE GIOVANNA RAMIREZ LUNA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
KATHERINE SIMOES PINHEIRO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
KATHIA DOS SANTOS OLIVEIRA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
KATHIA PAULA MATOS GUERRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATHLEEN DE LIMA ARRUDA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATHLEEN GADELHA MARQUES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATHLEN FELIX MARTINS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
KATHLLEN LAYS DA SILVA CUNHA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATHRYN ORBERG BEECK                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATHYANNE EDUARDA REICHENBACH DE FREITAS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
KATIA AMELIA DE ARCHANJO CAMPOS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATIA ANUNCIACAO DA SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATIA AUGUSTA DE OLIVEIRA MELO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
KATIA BITTENCOURT SANTOS                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
KATIA BITTENCOURT SANTOS                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATIA BRASIL REIS                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
KATIA CAROLINA OLIVEIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
KATIA CAROLINA OLIVEIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
KATIA CILENE DA SILVA CARDOSO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATIA CILENE PEREIRA PADIN              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATIA CILENE PEREIRA PADIN              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        665 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 724 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                            Date Debt was
                Creditor Name                         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
KATIA CILENE PERNA AMARAL OLIVEIRA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA CRISTINA DE ALMEIDA BRITO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA CRISTINE DE SOUZA,                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA DAIANE YANO MENDONCA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA DE ARAUJO MELO                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
KÁTIA DE OLIVEIRA PEDRA LOPES              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
KATIA DE SOUSA DE MELO                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA DERALDINA RIBEIRO RODRIGUES                                                                                                                                                           LITIGATION - FLIGHT
CARNEIRO                                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
KATIA FABIOLA DE CARVALHO HENRIQUES        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
KATIA GLORIA LOURENCO FERREIRA MARQUES     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA HELENA LOURENCO DE FARIA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA HELENA LOURENCO DE FARIA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - IMPROPER
KATIA ISHIMARU ORRICO                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - GENERAL
KATIA JASMIN TAWIL                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA MARIA DE OLIVEIRA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
KATIA MARIA DO REGO B LOTH                 RUA IRMA SIMAS 145                                          FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $111.66
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
KATIA MARIKO AKICO                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
KATIA MERELLI                              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
KATIA REGINA PEREIRA DOS SANTOS            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA REGINA REGO DA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIA REGINA SOUZA DE MORAES               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TAM FIDELIDADE
KATIA REGINA TRIBESS SCHARF                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
KATIA SILENE MANOEL DE OLIVEIRA MOREIRA    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
KATIA SILVA DA FONSECA                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
KATIA SIMOES DIAS GONCALVES                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIANA PEREIRA DOS SANTOS                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIUSCIA DE ARRUDA SILVEIRA DE OLIVEIRA   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIUSCIA FERREIRA DE SOUZA BERNAT         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIUSCIA FERREIRA DE SOUZA BERNAT         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
KATIUSCIA SILVA DOS SANTOS                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
KATRIN MARY HAHN                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                               666 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 725 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                  Creditor Name                  Address1                 Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KATTY SANTOS DAMARO                   N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
KATTY VICTORIA BUSTAMANTE HINOJOSA    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KATYANE MOREIRA DE OLIVEIRA ANDRADE   N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KATYLANE MARQUES BRITO                N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUA ARANHA VLAXIO                    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUA DA COSTA BRITO SANTOS            N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUAN XAVIER OKADA                    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUANA VEBER                          N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUANA VEBER                          N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUANE BEATRIZ GOMES                  N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUANNY GIOVANNA FERREIRA DA SILVA    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAUANY RODRIGUES GOMES                N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
KAUE BORGES SANTOS                    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAUE DE PAULA PESSOA AGUIAR           N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAUE VITORINO DAMASCENO               N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAWANE EMMENDORFER PIRES              N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
KAYAK DO BRASIL INFORMACAO E TECNOL   RUA CAPITAO RABELO 329.                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,420.90
KAYAK SOFTWARE CORPORATION            55 NORTH WATER STREET     SUITE 1                                         NORWALK               CT                06854                          VARIOUS       ACCOUNTS PAYABLE                                                                           $927.35
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAYKE ALENCAR AZEVEDO                 N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAYKE BRUNNO CAETANO DOS SANTOS       N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAYLA RAVENY DE SOUSA CARVALHO        N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KAYLANE LIMA DE ALMEIDA               N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
KAYO FELIPE PENHA RIBEIRO             N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KAYRON CLAY DA SILVA CABRAL           N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
KAZAN FELIPE RORIZ DE CARVALHO        N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KEICHIRO LUCAS SORTE                  N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KEID WALERIA DA SILVA                 N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KEIDE DELONGUE LOPES DE SOUZA         N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KEIDIMAR VALERIO DE OLIVEIRA          N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
KEIDY WAGNER DE OLIVEIRA CORREIA      N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
KEIGO A M ITAMI                       N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
KEILA ALEXANDRA ALVES                 N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                                        667 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 726 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                  Address1    Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KEILA BRASIL DE ALMEIDA              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
KEILA FERREIRA CARDOSO COSTA SILVA   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
KEILAH RAMOS ROCHA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
KEILE MIRANDA SANTOS                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KEILLA LIMA SIRQUEIRA                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
KEILLY CRISTINA GOMES DE MELO        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KEITY SOARES GOMES                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KEITY SOARES GOMES                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELE CRISTIANE BRAGA CAMPOS BUENO    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELE CRISTIANE BRAGA CAMPOS BUENO    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELEM TATIANA ALIEVI                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
KELEN AZEVEDO SIMOES                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
KELEN CRISTINA GRUTNER               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KELEN KRUGER                         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
KELI ADRIANA FERREIRA                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KELI CRISTINA HUK BUDEL              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELI MATOS DOS SANTOS                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
KELI ROBERTA FRANCO                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELI SFALSIN GATTI                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELI SFALSIN GATTI                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KELIA TAYNA MATOS COSTA              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELIN BAZIUK                         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KELLEN GOMES SOARES DE LIMA          N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELLEN PLEIN KNECHTEL                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
KELLIANY COSTA CARVALHO              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KELLIANY COSTA CARVALHO              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
KELLIANY GOSSON ELIAS DE MACEDO      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
KELLMA KARINE SILVEIRA LAVOR         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
KELLSTROM COMMERCIAL AEROSPACE INC   450 MEDINAH RD                                              ROSELLE                 IL              60172-2329                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
KELLSTROM MATERIALS                  SN SN MEDINAH ROAD.                                         ROSELLE                 IL              60172                          VARIOUS       ACCOUNTS PAYABLE                                                                         $89,603.50
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
KELLY ARAUJO SIMOES                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           668 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 727 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY AZEVEDO GOMES                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CHRISTINE ANGELICO DE CARVALHO COSTA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTIANE FARINA RIOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTIANE FARINA RIOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTIANE FARINA RIOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTINA BARROS SOUSA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
KELLY CRISTINA COSTA PRATES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY CRISTINA DE BARROS TEIXEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY CRISTINA FERREIRA DE JESUS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY CRISTINA LIMA DIAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY CRISTINA MELO DALL AGNOL            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTINA PINHEIRO BARROS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTINA VACCHIANO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTINE BLASQUES FERNANDES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTINE BLASQUES FERNANDES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY CRISTINE DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY CRISTINE PEREIRA RIBEIRO MARTINS    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
KELLY DANNYELLE BRAGA CASTELO BRANCO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY DOS SANTOS RODRIGUES AMBROZIO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY DOS SANTOS RODRIGUES AMBROZIO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY FERNANDA CARVALHO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY FERNANDA DA SILVA GARCIA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY FERNANDES AGUIAR                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
KELLY KARINY SOARES PAMPLONA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY MARIA SILVA DE OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY OLIVEIRA SANTOS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
KELLY ORTENZI ALFINITO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY PATRICIA VIANA DE ABREU PROCOPIO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY PROSPERO DOS SANTOS CAVALCANTI      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY REGINA PEREIRA DE SANTANA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
KELLY REIMANN LINS                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY RODRIGUES DE SOUSA BURGOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
KELLY SUSANE COSTA DIAS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                          669 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 728 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                 Creditor Name                   Address1            Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KELLY TREVISAN ALVES                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KELLYNNE LUSTOSA ARAUJO                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KELLYNNE LUSTOSA ARAUJO                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KELLYTHON YUSSEF PINHEIRO SANTOS       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KELMA COSTA AMARO DE FREITAS           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KELMA COSTA AMARO DE FREITAS           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
KELSON ARAGAO COSTA DAS CHAGAS                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $322.56
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KELVIN POUBEL MAFFORT DA ROCHA         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KELVIN POUBEL MAFFORT DA ROCHA         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
KELVIN SILVA UCHOA                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KELVY ARAUJO DE SOUSA                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KELVY ARAUJO DE SOUSA                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KEMPIS VALDEMAR RIBEIRO                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENEDY MIRANDA DOMINGOS                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENGI ENRIQUE ORTEGA RODRIGUEZ         N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENIA FRANCIELI DOMBROSKI DOS SANTOS   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENIA FRANCIELI DOMBROSKI DOS SANTOS   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KENIA OLIVEIRA ROSARIO                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENIA ROSA DE SOUZA                    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KENIO AUGUSTO AZEVEDO LUSTOSA          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KENIO AUGUSTO AZEVEDO LUSTOSA          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENISHI RODRIGO INUKAMI                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KENNEDY DA SILVA BATISTA               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KENNEDY DA SILVA BATISTA               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KENNEDY DE ARAUJO SANTOS               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KENNEDY GUTIERREZ ZERTUS               N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KENNEDY JUNIO DA SILVA SANTOS          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KENNEDY OLIVEIRA RIOS                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KENNEDY OLIVEIRA RIOS                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KENNEDY OLIVEIRA RIOS                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                UNDER CRITICAL AIRLINE
KENYA AIRLINES                         AIRPORT NORHT ROAD EMBAKASI                                         NAIROBI                                 19002-00501 KENYA              VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN




                                                                                                                     670 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 729 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
                Creditor Name                       Address1                      Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                          P.O.BOX 19002 AIRPORT                                                                                                              UNDER CRITICAL AIRLINE
KENYA AIRWAYS                           ATTN: IGNACE NYAMBU               NORTH ROAD OLD EMB                            NAROBI                                               KENYA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
KENYA GAMA SOMMERFELD                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
KENYA MARIA SOUSA SAMPAIO               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
KENYON ; KENYON                         230 PARK AVE FL 21                                                              NEW YORK                NY              10169-2403                     VARIOUS       ACCOUNTS PAYABLE                                                                         $16,940.00
                                                                                                                                                                                                             PENDING LITIGATION -
KERGINALDO FRAGA NASCIMENTO             N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KERICK ROBERY LEITE DE SOUSA            N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
KERLEY LELIS FERREIRA                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KERLISON PAIVA GUEDES                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KERLISON PAIVA GUEDES                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KERLON DOS SANTOS ARAUJO                N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KERLON DOS SANTOS ARAUJO                N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KETER COMERCIAL E IMPORTADORA LTDA      N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN

KETER COMERCIAL E IMPORTADORA LTDA      R VISCONDE DE PARNAIBA 335. 335                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,669.12
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KETILLYN DE JESUS SAMPAIO               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KETLYN MAYARA DE PONTIS SANTOS          N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
KETLYN PIERUCCINI PIETRZAK              N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KETNEN ROSE MEDEIROS BARRETO            N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
KETTY SANTOS DAMARO                     N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
KEVIN CAVALCANTE DE ABREU               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
KEVIN LUIZ GOMES DA SILVA               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
KEVIN SCOLNIK                           N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KEYANE ANGELICA HARSHE SILVA            N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
KEYDSON FERREIRA ALVES                  N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
KEYLA CRISTIAN AVANSI                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
KEYLA CRISTIAN AVANSI                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KEYLA GOULART DE MEDEIROS MEYRELLES     N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KEYLA GOULART DE MEDEIROS MEYRELLES     N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KEYLA MOREIRA VILELA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
KEYLLA DAIANNY GOBIRA DE SOUZA RODRIGUES N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
KEYLLER GUERRA MARTINS                  N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                        AV DR. MARCOS PENTEADO DE
KEYSIGHT TECHNOLOGIES MEDICAO BRASI     ULHOA 939                                                                       BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,361.42




                                                                                                                                  671 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 730 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
                Creditor Name                           Address1                    Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - IMPROPER
KEZIA ASSIS TEODORO BRANDAO DO CARMO         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
KEZIA DE OLIVEIRA MORAIS                     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
KFC T2X LANCHONETE LTDA                      RODOVIA HOLIO SMIDT S/N                                                      GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,453.59
                                                                                                   PALMENGARTENSTRASSE
KFW IPEX BANK                                ATTN: MR MARTIN FANENBRUCK      X4C1- RESTRUCTURING   5-9                 FRANKFURT                                  60325        GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
KHALIL OBEID E CIA LTDA                      R GERSON FRANCA 155                                                       BAURU                                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $723.35
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KHAUE REZENDE RODRIGUES                      N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
KHENYA SUELY DA SILVA MESQUITA               N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
KID SYSTEME GMBH                             LUENEBURGER SCHANZE 30                                                       BUXTEHUDE                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                           $533.00
KIDDE TECHNOLOGIES INC                       4200 AIRPORT DRIVE NW                                                        WILSON                 NC               27896                          VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
KIDS AZEVEDO SOUZA                           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
KILLICK AEROSPACE LTD                        UNIT B2 AIRPORT BUSINESS.                                                    DUBLIN                                               IRELAND           VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KILMA CAROLINE FERREIRA BRAYNE               N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
KILVIA SILVA DE SENA                         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
KIM MONTEIRO JULIANO                         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
KIM ROCHA PAES HELLBRUGGE                    N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

KIMBERLY -CLARK BRASIL INDUSTRIA E           RUA TEODOMIRO DE CASTRO 4585.                                                FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,413.95

KIMBERLY -CLARK BRASIL INDUSTRIA E           RUA TEODOMIRO DE CASTRO 4585.                                                FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $410.80
KIMBERLY CLARK BRASIL INDUSTRIA E C          ROD MOGI-DUTRA 11100                                                         MOGI DAS CRUZES                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $18,481.05
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
KIMIE ANDRETTA VIGIATO KOSIN GAMARRA         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KINOPUS AUDIOVISUAL LTDA                     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                             ROD ENGENHEIRO ERMENIO DE
KION SOUTH AMERICA FABRICACAO DE EQ          OLIVE S/N                                                                    INDAIATUBA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,614.43
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KIRKI AGYSSOULAKIS                           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                             ORIENTE 158 NO. 69 MOCTEZUMA
KIT CONTAINER S.A. DE C.V.                   2A SE                                                                        MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $586.41
KITLABOR COM DE PROD P LAB EIRELI M          RUA EURICO HOSTERNO 300                                                      FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $90.89
                                                                                                                                                                                                               PENDING LITIGATION -
KIVIA EDIANE NERES DOS SANTOS                N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KIYOMI MURAMOTO                              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KIYOMI MURAMOTO                              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
KIYOSHI GOTO                                 N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KIZZY DA SILVA HIPOLITO                      N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KLAIRUS ADRIEL DA SILVA SIQUEIRA             N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KLARICE KRISTIANE DE SOUSA ALVES FILGUEIRA   N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
KLAUS FRANCIS GOMES                          N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
KLAUS GERNOT JAHNKE                          N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
KLAUS PEDRO FERREIRA RICHTER                 N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
KLAUS PEDRO FERREIRA RICHTER                 N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                                   672 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 731 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
KLAUS ROOSEVELT LINHARES SANTOS PORTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
KLAUS ROOSEVELT LINHARES SANTOS PORTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
KLEANE CARMO MIGUEZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
KLEANE CARMO MIGUEZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEBER ANDERSON DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEBER ANDRADE DE LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
KLEBER AUGUSTO DE SOUZA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
KLEBER CAETANO DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEBER CARVALHO ABREU                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
KLEBER CHIEPPE CARREIRA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
KLEBER COSTA NAPOLEAO DO REGO FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
KLEBER COSTA NAPOLEAO DO REGO FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEBER CRISTIANO DOS SANTOS OLIVIO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
KLEBER HENRIQUE CORREA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
KLEBER KHAYAT DOS SANTOS ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
KLEBER LAUDARES DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEBER MARTINS DE ANDRADE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
KLEBER MASSENA ANDRADE NETTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
KLEBER NAZARETH DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
KLEBER RAMOS TEIXEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
KLEBER SLUAME GOMES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEDSON JOSE PEREIRA NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
KLEIN FINKLER BOELTER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLESSIO JORGE LESSA FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
KLEVISSON NASCIMENTO GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
KLEYBER GOMES PINHEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
KLEYSON CASTRO FONSECA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
KLEYTON JEONY BROGLIATTO SCHENKEL       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                       673 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 732 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                  Date Debt was
              Creditor Name                        Address1              Address2              Address3                City                  State            Zip       Country     Incurred            Basis for Claim                                                             Total Claim
KLIASS PRODUCOES ARTISTICAS LTDA         RUA MONTE ALEGRE 1294.                                                SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $6,109.95
                                                                                                                                                                                                PENDING LITIGATION -
KLIJEON DE CASTRO SANTOS                 N/A                                                                   N/A                     N/A             N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KLIJEON DE CASTRO SANTOS                 N/A                                                                   N/A                     N/A             N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KLITIA LOUREIRO                          N/A                                                                   N/A                     N/A             N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KLITIA LOUREIRO                          N/A                                                                   N/A                     N/A             N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KLLECYA CUNHA DE ABREU                   N/A                                                                   N/A                     N/A             N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                UNDER CRITICAL AIRLINE
KLM ROYAL DUTCH AIRLINES                 BUILDING 551, SCHIPOL AIRPORT                                         SCHIPOL                                 7700 1117 ZL NETHERLANDS     VARIOUS     AGREEMENTS                    X            X                                             UNKNOWN
KLX AEROSPACE SOLUTIONS                  10000 N.W. 15TH TERRACE                                               MIAMI                   FL              33172-2754                   VARIOUS     ACCOUNTS PAYABLE                                                                          $4,663.56
                                         ROD RAPOSO TAVARES KM31.
KONECRANES DEMAG BRASIL LTDA             KM31                                                                  COTIA                                                BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                            $636.54
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KONTIK FRANSTUR S.A. VIAGENS E TURISMO   N/A                                                                   N/A                     N/A             N/A          N/A               N/A       LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
KOPELL DISTRIBUICAO E LOGISTICA LTD      AVENIDA RIO DAS PEDRAS 518                                            SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $7,649.25
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                UNDER CRITICAL AIRLINE
KOREAN AIR                               260 HANEUL GIL GANGSEO GU                                             SEOUL                                   157-712      SOUTH KOREA     VARIOUS     AGREEMENTS                    X            X                                             UNKNOWN
KOTRAC PECAS E ACESSORIOS LTDA ME        R TEIXEIRA DE CASTRO 660. 660                                         RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $439.05
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KRISHNA STUTI FERRAZ PINTO               N/A                                                                   N/A                     N/A             N/A          N/A               N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
KRISTINNE REFEICOES LTDA ME              AV MONTEIRO LOBATO 436. 436                                           ARACAJU                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $637.98
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
KRP VIAGENS E TURISMO LTDA               N/A                                                                   N/A                     N/A             N/A          N/A               N/A       LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KRYSCIA PALHARES NAPOLI                  N/A                                                                   N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KRYSLAINE MYRELLE PAIXAO FERREIRA        N/A                                                                   N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KRYSLAINE MYRELLE PAIXAO FERREIRA        N/A                                                                   N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
KUTIZ COSMETICOS E PERFUMARIA LTDA       N/A                                                                   N/A                     N/A             N/A          N/A               N/A       COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                UNDER CRITICAL AIRLINE
KUWAIT AIRWAYS                           ATTN: ALIAKBAR AWAKHALWALA                                                                                                                 VARIOUS     AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KWONG JORK YEUNG                         N/A                                                                   N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
KWONG JORK YEUNG                         N/A                                                                   N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
KYONARA FATIMA DE MATOS TIMOTEO          N/A                                                                   N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
L & L EMPREE ALIMENTICIOS EIRELI         AVENIDA SEVERO DULLIUS 90010.                                         PORTO ALEGRE                                         BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $460.48
L & L EMPREENDIMENTOS ALIMENTICIOS       AVENIDA SEVERO DULLIUS 90010.                                         PORTO ALEGRE                                         BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $3,657.87
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
L A COSTA EIRELI ME                      N/A                                                                   N/A                     N/A             N/A          N/A               N/A       LITIGATION - CARGO            X            X              X             X                UNKNOWN
L AMORIM LOCACAO DE EQ LTDA              LOTE 04 QUADRA 06 SN                                                  SIMOES FILHO                                         BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $969.63
L C COMERCIO DE ALIMENTOS LTDA ME        AER ZUMBI DOS PALMARES SN. SN                                         RIO LARGO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $640.37
L L FROTA E CIA LTDA                     AVENIDA GUAJAJARAS 2680                                               SAO LUIS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $1,379.43
L&M PANIFICACAO EIRELI                   ST SHCS CL 108 BLOCO C 15.                                            BRASILIA                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $557.50
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
L2 TURISMO E EVENTOS LTDA                N/A                                                                   N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                UNKNOWN
LA FALCAO BAUER CTO TECNOLOG CONT L      R AQUINOS 111                                                         SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $553.65
                                         TTE. GRAL. J.D. PERON 646 4TO
LA MERIDIONAL CIA ARG DE SEGUROS SA      PISO                                                                  BUENOS AIRES                                         ARGENTINA       VARIOUS     ACCOUNTS PAYABLE                                                                            $178.41
                                         R ENGENHEIRO MESQUITA
LAB FEINMESS METROL COM INST EIRELI      SAMPAIO 2 289                                                         SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $91.07




                                                                                                                         674 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 733 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                 Creditor Name                    Address1                     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          POTENTIAL OBLIGATION
                                                                                                                                                                                                          UNDER FREQUENT FLYER
LABORATORIOS PFIZER LTDA               RUA ALEXANDRE DUMAS, 1860        CHACARA SANTO ANTONIO                        SAO PAULO             SP                4717004      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
LACI CRISTINA KLEIN                    N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LACI LORENCO COIMBRA                   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
LACI MONTIBELLER MONDINI 9666607298                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $805.15
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LADY POFFO                             N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAECIANI VALERIA DA SILVA GOMES        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAECIO COSTA                           N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAECIO COSTA                           N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAENE LORENA MARQUES                   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAERCIO CARLOTA MENDES                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAERCIO GIOVANI MACAMBIRA MARQUES FILHO N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAERCIO GOMES DE SOUSA                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LAERCIO N MELO SOC INDIV ADV                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $911.84
                                                                                                                                                                                                          PENDING LITIGATION -
LAERCIO SANCHES PESTANA                N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
LAERCIO XAVIER DE OLIVEIRA FILHO       N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAERT SILVA GOUVEA                     N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAERTE ALVES RONDENA                   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAERTE DA CUNHA                        N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
LAERTE GONCALVES SILVA                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
LAERTE GUSTAVO PIVETTA                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAERTE LUIZ PALHARES                   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAERTE LUIZ PALHARES                   N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
LAERTE SANTOS DA SILVA                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LAFAETE LOCACAO DE CONTAINERS E GUI    ROD PA 160 S/N. S/N                                                           PARAUAPEBAS                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $286.61
                                       ST SHTN TRECHO 02 CONJUNTO 05.
LAGO PARANOA TURISMO E HOSPEDAGENS     5                                                                             BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,164.41
LAGUARDIA ASSOCIATES                   104-04 DITMARS BLVD                                                           EAST ELMHURST         NY                11369-1665                     VARIOUS       ACCOUNTS PAYABLE                                                                              $0.56
                                       DR. EULOGIO ESTIGARRIBIA ESQUI
LAGUNA SOLA S.A.I.C.                   1849                                                                          ASUNCION                                             PARAGUAY          VARIOUS       ACCOUNTS PAYABLE                                                                          $4,927.19
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAHYS FREIRE DE AGUIAR                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAIANA VALENTIN OLIVEIRA               N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAIANA VASATTA                         N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
LAIANE DOS SANTOS BRANDAO              N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAILA ABOU GHOUCH                      N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LAILA GUIMARAES DAL COL                N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
LAILA MARCATTI MARQUES                 N/A                                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                             675 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 734 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAILA SANTOS FREITAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAILA SANTOS FREITAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAILTON DE OLIVEIRA BASTOS JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAINE DE CAMARGO MACIEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIR FERREIRA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIR JOSE DE MARCHI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIRA FONTORA COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIRFANIO CANEDO THOMAZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LAIRTOM OLIVEIRA DO NASCIMENTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LAIS APARECIDA PEREIRA LOPES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS ARTALE BACHIM                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS CARVALHO DE SA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS CARVALHO DE SA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LAIS CHAGAS VEJAM                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIS ELAINE MOREIRA DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIS ELAINE MOREIRA DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIS FRANKLIN VIEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIS FRANKLIN VIEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LAIS GONCALVES MERIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS HELENA ISHIGURO SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS MARCELE PIRES FIALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS MARINA BUENO PROENCA DROSGHIC   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS MARINA SOUZA SORACE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
LAIS MENDES PELEGRINI SUMIYA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LAIS MONTEIRO PONTES DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIS NEVES BORGHETI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LAIS NEVES BORGHETI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LAIS QUINTELLA MALTA LESSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LAIS RIBAS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    676 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 735 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                 Creditor Name                          Address1          Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LAIS ROCHA DE OLIVEIRA                    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIS SERAPHIM REBOLI                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LAIS SPESSOTTO BITTAR PENNA               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LAIS SUELEN GONZAGA                       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIS TEIXEIRA DE HOLANDA SOTERO FRAGOSO   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIS VEIGA CAETANO PIRES                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIS VIVIANE COSTA MAGALHAES              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIS ZAQUEL COSTA                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIS ZAQUEL COSTA                         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAISA BIANCA SOARES DE SOUSA              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LAISA GOMES SALVADOR                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LAISE MARIA XAVIER DA SILVA               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAISE NASCIMENTO CORREIA LIMA             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAISE SAMILLE QUIRINO DE LIMA             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAISE SAMILLE QUIRINO DE LIMA             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LAIZA CLEMENTINO DE SOUZA                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LAIZA CRISTINE NASCIMENTO DE ABREU                                                                                                                                                                   PENDING LITIGATION -
ANACLETO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAIZA TICIANE DA COSTA SILVEIRA           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LAMARTINE REGINALDO DA SILVA JUNIOR       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LAMIR OLIVEIRA SANTOS                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LAMMERT HENDRIKUS BRINKMAN                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                          AV. COSTANERA RAFAEL OBLIGADO
                                          Y JERÓNIMO SALGUERO SIN
LAN ARGENTINA S.A. (AS LENDER,            NÚMERO, PREDIO DE COSTA                                                                                                                                    INTERCOMPANY NOTE
INTERCOMPANY NOTE)                        SALGUERO PARK                                                         BUENOS AIRES                                         ARGENTINA        9/20/2019      PAYABLE                       X            X                                         $78,292,274.00
                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                     SUBROGATION /
                                                                                                                                                                                                     CONTRIBUTION IN
LAN CARGO S.A.                            ESTADO 10, PISO 13                                                    SANTIAGO                                             CHILE             3/29/16       CONNECTION WITH RCF           X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LANA BERNARDINO DE SOUZA                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LANA COSTA                                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LANA EMILIA NEVES DE OLIVEIRA             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LANA FERREIRA LINS LIMA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
LANA KELLY PATRICIO BARRETO DE MIRA       RUA C 4005.                                                           FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $605.20
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
LANA MARIA FIDALGO TONANI                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
LANCTEL HOTEIS LTDA                       RUA VOLUNTARIOS DA PATRIA 91                                          CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $781.32
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LANDERSON SILVA BARBOSA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                           677 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 736 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                  Creditor Name                  Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LANE DOS SANTOS DIAS                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LANIA FERREIRA LINS                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LANNA GABRIELA BRUNING SIMONI         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LANNA RODRIGUES SCHWARTZ SOUZA        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LANNA RODRIGUES SCHWARTZ SOUZA        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LANTAL TEXTILES, INC.                 133 LANGENTHAL DRIVE                                         RURAL HALL            NC                27045                          VARIOUS       ACCOUNTS PAYABLE                                                                         $25,616.00
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LANUZA RAMOS SANTOS                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA BASTOS BENEVIDES                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA BEATRIZ ASSAGRA RIBEIRO          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA BEATRIZ SANTOS GOMES             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA BONANI DE ALMEIDA BRITO MOLINA   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA BRAGA SANT ANA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA BRAGA SANT ANA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA CAVALCANTI ALMEIDA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA CAVALCANTI ALMEIDA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA CERVINO RIVAS CARVALHO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA CITO LOPES                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA DE NADAI SANTIAGO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA DO AMARAL SILVA                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
LARA ELIASQUEVICI                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA FERNANDA CAVALCANTE QUEIROZ      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA HELENA SEGOVIA DO CARMO LISBOA   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA HELENA SEGOVIA DO CARMO LISBOA   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA KENIA DE BESSA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
LARA LAIR CAMPOS CARRER               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA MARINHO AVILA                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA RADAVELLI CORREA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA SOUZA PEREIRA                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARA VEIGA MACHADO                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LARA VON HELD CABRAL FAGUNDES         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
LARAYNE BRAGANCA DOS SANTOS           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                           678 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 737 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                    Address1   Address2              Address3               City                 State              Zip       Country     Incurred            Basis for Claim                                                             Total Claim
LARG SOLUCOES TECNICAS EIRELI      ROD BA 522 SN                                                CANDEIAS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $1,319.80
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARICA FERREIRA SANTOS             N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA ACTIS TEIXEIRA RAMOS       N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA AGUIAR BARROS HERAS SABA   N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA ALMEIDA CERQUEIRA          N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LARISSA ALMEIDA E SILVA            N/A                                                          N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LARISSA ALMEIDA MAIA               N/A                                                          N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
LARISSA ALVAREZ DE MELO E SILVA    N/A                                                          N/A                   N/A               N/A          N/A                N/A      IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LARISSA ALVES                      N/A                                                          N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA ALVES DA SILVA PINTO       N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA AMADO BURNETT MARAO        N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA AZEVEDO PIRES              N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA AZEVEDO PIRES              N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA BARBALHO ALVES BERNABE     N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA BARCELLOS VIANA PEREIRA    N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LARISSA BARTH                      N/A                                                          N/A                   N/A               N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LARISSA BARTH                      N/A                                                          N/A                   N/A               N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA BEATRIZ MANZANI DE SOUZA   N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA BERCO BARBOSA              N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LARISSA BORGES ALMEIDA             N/A                                                          N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA CAMPOS DA SILVA SCABENI    N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA CAMPOS DA SILVA SCABENI    N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA CAROLINE LIMA DE ABREU     N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA CARVALHO FERREIRA          N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LARISSA CASSEMIRO MOREIRA          N/A                                                          N/A                   N/A               N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LARISSA CASTRO                     N/A                                                          N/A                   N/A               N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA CAVALCANTE VENANCIO        N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA COSTA LINS PIRES           N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA CRISTINA CONOR JANZ        N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA CRISTINA CONOR JANZ        N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LARISSA DA SILVA                   N/A                                                          N/A                   N/A               N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        679 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 738 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                  Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DA SILVA OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DE CAMARGO PASSOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DE CARVALHO MEDRADO VASCONCELOS N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DE CARVALHO SALLES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DE MARIA MENDES CASTRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DE OLIVEIRA CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA DE OLIVEIRA FIGUEIREDO BARBOSA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
LARISSA DE OLIVEIRA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DE PAULA LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LARISSA DO CARMOS FARIA LOPES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA DOS SANTOS FIGUEIREDO GARCILAZO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA ESTEVES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
LARISSA FAGUNDES DE SOUZA PINHEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA FERNANDA SALES GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA FERREIRA DUARTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA FREITAS GRAD                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA FREITAS GRAD                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LARISSA FROTA LIMA BARROSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA GODOY SOUZA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA GRECO DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
LARISSA KARLA FLORENCIO LANTMANN          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA KOLOSZUK MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA LEAL DO VALE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA LEAL DO VALE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA LOPES GONCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA LOPES GONCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LARISSA MANCINI PAVAO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA MARIA CORDEIRO GONDIM DE AMORIM N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LARISSA MARTINS BEZERRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                         680 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 739 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LARISSA MARTINS FONSECA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA MATTOS MENEGHEL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA MENEZES GUIMARAES ROQUE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LARISSA MIGUEL OSORIO DA FONSECA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LARISSA MONTRESOR FERREIRA LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LARISSA NEVES SOBRINHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LARISSA NEVES SOBRINHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA NOGAS                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LARISSA PAGGIOLI DE CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA PAOLA BARBOSA DOS REIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA PAOLA BARBOSA DOS REIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA REINOLDES CAETANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LARISSA RIBEIRO DE CARVALHO E FONSECA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LARISSA RISSETTI DONA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LARISSA RIZZO FRESCHI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA RORIZ DE ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LARISSA SAYURI DOY                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LARISSA SOARES LAZARO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA SOUZA DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA SOUZA DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA SOUZA DE BRITO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LARISSA SOUZA DE OLIVEIRA LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LARISSA TAVARES DUARTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA TORRES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LARISSA TRINDADE FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA TRISTAO GUSMAN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA TROVAO CAVALCANTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA TROVAO CAVALCANTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LARISSA VILACA MONTENEGRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LARISSA VITT PIEPER OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                       681 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 740 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
LARISSE LAURA RODRIGUES CARDOSO       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARISSE MIKI YAMASHIRO                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARISSY RENATA CORREIA DEGANI         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
LARIZA RODRIGUES CUSTODIO SOARES      N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARRI GABRIEL HERMES LEMES            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
LARYSSA ARAUJO BANDEIRA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LARYSSA SOUSA                         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LAS ALVIM LOPES                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
LAS LATIM AMERICAN SOLUT IMP EXP LT                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $178.51
LASA SOCIEDAD DE APOYO AERONAUTICO    CALLE 7 39 215                                               MEDELLIN                                             COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                           $508.61
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LASARO EUSTAQUIO DE AZEVEDO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                        UNDER CRITICAL AIRLINE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1143               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1246               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1376               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1459               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1486               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1518               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1580               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1591               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1593               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1628               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1652               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1801               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1802               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1825               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1826               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1827               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1831               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1832               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1835               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1837               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1855               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 1891               X            X                                             UNKNOWN
                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 200                X            X                                             UNKNOWN




                                                                                                           682 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 741 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                               Date Debt was
               Creditor Name               Address1   Address2              Address3                City               State               Zip       Country     Incurred              Basis for Claim                                                          Total Claim
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 2014            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 24              X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 250             X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 2513            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 265             X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 27              X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 282             X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 2887            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 2896            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 2904            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 2924            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3002            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3032            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3035            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3047            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3058            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3111            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 313             X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3156            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3180            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3211            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3222            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3229            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3266            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3284            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3294            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3313            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3391            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 34626           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 35              X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 35230           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 35697           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3595            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 363             X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3630            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3658            X            X                                             UNKNOWN




                                                                                                    683 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 742 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                               Date Debt was
               Creditor Name               Address1   Address2              Address3                City               State               Zip       Country     Incurred              Basis for Claim                                                          Total Claim
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 36710           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 36712           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3710            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3727            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3733            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3761            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 37800           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 37801           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 37802           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 3816            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 38886           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 38887           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 38888           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 38889           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40588           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40589           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40590           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40591           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40592           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40593           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 40799           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41746           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41747           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41748           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4192            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41993           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41994           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41995           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41996           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 41997           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 42213           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 42214           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4352            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4358            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4389            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4441            X            X                                             UNKNOWN




                                                                                                    684 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 743 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                               Date Debt was
               Creditor Name               Address1   Address2              Address3                City               State               Zip       Country     Incurred              Basis for Claim                                                          Total Claim
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4446            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4465            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 45              X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4544            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 4563            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 48              X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5184            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5222            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5240            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5342            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5345            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5528            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5591            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5621            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5643            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5749            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5752            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5845            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5883            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5947            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 5987            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6097            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6121            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6139            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6163            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6165            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6173            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 64              X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6409            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6414            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6528            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6536            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6561            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6592            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6598            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6632            X            X                                             UNKNOWN




                                                                                                    685 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 744 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                               Date Debt was
               Creditor Name               Address1   Address2              Address3                City               State               Zip       Country     Incurred              Basis for Claim                                                          Total Claim
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6634            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6658            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6670            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6685            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6689            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6712            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6718            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6729            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6798            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6800            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6806            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6813            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6871            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6876            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6895            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 6949            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 7005            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 7081            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 7098            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 8495            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 8529            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 8596            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 8635            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 9190            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; MSN 9324            X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 21061           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 21214           X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 569117          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 569121          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 569298          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 569307          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 569805          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 569917          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 573147          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 643971          X            X                                             UNKNOWN
                                                                                                                                                                               INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.      ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE           VARIOUS       LEASE; ESN 697233          X            X                                             UNKNOWN




                                                                                                    686 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 745 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
                Creditor Name                        Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 697817             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 704701             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 706922             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 706923             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 706982             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 707119             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 906580             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 906972             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN 907669             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V10941             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V10975             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V11233             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12125             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12274             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12278             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12356             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12800             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12895             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V12935             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V13083             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V13101             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V16067             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V16354             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V16367             X            X                                             UNKNOWN
                                                                                                                                                                                           INTERCOMPANY ENGINE
LATAM AIRLINES GROUP S.A.                ESTADO 10, PISO 11                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V17301             X            X                                             UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
LATIF MIKHAIEL JABUR ABUD                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LATINA DE GESTION HOTELERA S.A.          AVENIDA ESPANA 1324                                          MENDOZA                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                         $67,608.92
LATINA DE GESTION HOTELERA S.A.          AVENIDA ESPANA 1324                                          MENDOZA                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                         $56,841.96
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LAUDELINO PONTES FERNANDES               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
LAUDER FRANCISCO JEOVA MENDES DE SOUZA   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LAUDICEIA MORELLI H. DE MATTOS           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
LAUDICEIA QUIRINO DOS SANTOS             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
LAUDICEIA XAVIER DA SILVA                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LAUDIO KLIPEL                            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
LAURA APARECIDA DE BARROS MARQUES        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                              687 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 746 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURA APARECIDA DE BARROS MARQUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA ARAUJO MACHADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA AVILA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA BARAKAT CARVALHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA BARROS DE MEDEIROS BORABA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA CAMILA COUTINHO MOREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA CARVALHO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAURA CERNIAVSKIS RIBEIRO DO PRADO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
LAURA COSTA GALLO TAVARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA CRISTINA PINTO DE CAMPOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAURA CUMAN BITTENCOURT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA DE ASSIS PATRIARCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
LAURA DE BRITO PEREIRA VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA DE FREITAS HENRIQUE DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA DENIZE PREZA GRACIOZO HAMMOUD    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAURA DO SOCORRO LIMA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURA FABRINI LIMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURA FAUSTINO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAURA FELICIANO DE SOUZA AQUINO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA KARLING                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA MARCELA MANGIA TERRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA MARCELA MANGIA TERRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA MAROCO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURA MARTINS DE OLIVEIRA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA MARTINS PARREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA MORAIS COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA MURANO TITO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA PINTO CALDAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA RAFAELA ORONA PUEBLA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      688 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 747 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA RANGEL QUINTELA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURA RANGEL QUINTELA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA REGINA MOURA DE SOUZA SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA RESENDE PENNA DE CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURA RIZZI RANCOLETA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA ROBERTA TEIXEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA ROLIM DE ALMEIDA PEDROSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA SALET SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURA SHAYENE DA SILVA HIRATA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURA SOFIA SANTOS IMBIRIBA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAUREMINA BARBOSA DOS SANTOS FILHA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAUREN DE VARGAS MOMBACK               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
LAURENE NUNES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURIETE AIRES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAURINEY FARIAS DA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAURITA AUGUSTO DE FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURITA DANTAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURO BONANI JUNIOR                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURO CAVERSAN JUNIOR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURO EDUARDO DE AZEVEDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LAURO FERNANDES LUIZ JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAURO MARCELINO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAURO SALMITO PINHEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LAURO SERGIO ASSUNCAO DE ALBUQUERQUE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAUTARO OSCAR ALESSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LAVINIA RAISSA ANDRADE DE SANTA RITA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAWRENCE OURIQUE DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LAYARA DE CASTRO MOTTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LAYLA DE OLIVEIRA PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      689 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 748 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                       Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
LAYLA FABIANE DE ARAUJO MONTEIRO SANTANA N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAYLA HISNI GRANZIERA ABI CHEDID         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAYLA REIS XAVIER DE SOUZA               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAYRA THAIS DE SOUZA PADINHA             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
LAYS ABREU LOBATO                        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAYS CARDOSO GALO                        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
LAYSE SINATRA DE MELO ALVES              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAYZA DE ANDRADE MEIRELES FAVARATO EIRELI N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAYZA VAZ DE PAIVA                       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
LAZAR TURISMO LTDA                       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
LAZAR TURISMO LTDA                       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAZARA FATIMA DE LIMA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
LAZARA GABRIELA STECK MARINHO            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAZARO BATISTA CARNEIRO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAZARO COELHO DE DEUS LIMA               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAZARO CRISTIANO BRANCO DA CUNHA         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAZARO CRISTIANO BRANCO DA CUNHA         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAZARO DA COSTA PEREIRA                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAZARO EUSTAQUIO ANDRADE                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
LAZARO JORGE RODRIGUES                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAZARO RUI OLIVEIRA SANTANA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
LAZARO RUI OLIVEIRA SANTANA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAZARO TEIXEIRA TOMAZ JUNIOR             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAZARO TEIXEIRA TOMAZ JUNIOR             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
LAZARO VIEIRA PIMENTA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LAZARO ZANGIROLAMI JUNIOR                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LC DE PAULA JUNIOR PALLETS               RUA FONTOURA XAVIER 649                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,382.01
LE JADYS RESTAURANTE EIRELI ME           RUA ARAUJO 141                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,601.61
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
LEA DE JESUS SANTOS FREITAS              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                 690 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 749 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                       Address1              Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEA MARIA BEZERRA DE MENEZES BENEVIDES   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                         AV LUCAS NOGUEIRA GARCEZ 4746.
LEAL ROSA IND E COM E REPRESENTACOE      4746                                                                   ATIBAIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,500.07
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRA FRANCA PIOLA                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRA FRANCA SIMOES                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRA HELENA DA SILVA                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRA MARTINS FERNANDES                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO ALMEIDA DE SANTANA               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO ALOISIO URBAN                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO AMARAL ESTEVES                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO ANTONIO CARLINI                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO ANTONIO SACHITELLI               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LEANDRO APARECIDO DA SILVA               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO ARAUJO                           N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO AUGUSTO DIAS                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO AUGUSTO FERREIRA CAMPOS          N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO AUGUSTO MENDES                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO AUGUSTO PINTO                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO AURELIO VIEIRA DE SOUSA          N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BARRETO REBELO                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BARRETO REBELO                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BARRETO REBELO                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BARRETO SOUZA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BAUER                            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BAUER                            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO BISPO DA SILVA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BRAGA                            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO BRAGA RIBEIRO                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEANDRO BRANDAO DA COSTA                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO CASTRO                           N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEANDRO CATANHO SILVA                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO CESAR CODOGNOTO                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEANDRO CESAR DA SILVA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
LEANDRO CESAR DE SOUZA PINHO                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $105.59
                                                                                                                                                                                                     PENDING LITIGATION -
LEANDRO CESAR FERNANDES                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                          691 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 750 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO CESAR GAGLIARDI PINCELI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO CESAR LAMARAO BEZERRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
LEANDRO CESAR TEIXEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO COUTINHO PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
LEANDRO DA COSTA RODRIGUES                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $1,602.28
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DA SILVA FELIZARDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
LEANDRO DA SILVA RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE ARAUJO FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE ARAUJO FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DE ARAUJO MATIAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE BRITO NUNES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE JESUS ROQUE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
LEANDRO DE MARZO BARRETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE MATTOS MELIANDE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
LEANDRO DE MELO DUARTE FRANCO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
LEANDRO DE MELO DUARTE FRANCO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE MELO FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DE OLIVEIRA MELO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
LEANDRO DE PAULA CARLINI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
LEANDRO DE QUEIROZ VIANA BRAGA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DE SOUZA ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DELLI ZOTTI DINIZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DINIZ CAMURCA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DINIZ CURY                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DIOGO VAZATTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
LEANDRO DOMINICI XAVIER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
LEANDRO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DOS SANTOS FERNANDES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
LEANDRO DOS SANTOS FERNANDES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                 692 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 751 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
LEANDRO DOS SANTOS MONTEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO DOS SANTOS RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEANDRO EGIDIO DA ROSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LEANDRO ELIAS DIAS RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LEANDRO ELIAS DIAS RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO FELIX BERNARDES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO FERNANDES MOREIRA AGUIAR                                                                                                                                                   LITIGATION - GENERAL
GONCALVES                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO FERREIRA PEDROSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LEANDRO FURTADO REZENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LEANDRO GIUGLIET FOLHA DE SOUZA LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEANDRO GOMES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO GOMES DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO GONCALVES CEZARIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO GONCALVES DA MATA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
LEANDRO GONCALVES GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
LEANDRO GUSTAVO ANTONIO DE OLIVEIRA                                                                                                                                                PENDING LITIGATION - CIVIL
NASCIMENTO                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO GUTIERY DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO GUTIERY DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO HIGINO GODINHO DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO JARDIM ARRUDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEANDRO JORGE CAVALCANTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO JORGE DE CAMPOS PATROCINIO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LEANDRO JORGE PUXIAN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEANDRO JOSE DA COSTA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEANDRO LAGEANO ROYER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO LAURIANO GARCIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO LEOPOLDO LAUX                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO LIMA GABRIEL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEANDRO LIMA GABRIEL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEANDRO LOMBARDI PORTELA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEANDRO LOMBARDI PORTELA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      693 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 752 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
              Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO LOPES SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO LUIZ RODRIGUES DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO LUIZ SANTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LEANDRO MACAMBIRA DUARTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO MARCAL DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO MARCELO WOLFF              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO MARCIO HERNANDEZ BENITEZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LEANDRO MARTINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LEANDRO MARTINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO MENDES MOREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO MENDONCA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO MIHAILOV LIMA BASTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO MONTEIRO FRANCA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
LEANDRO NIEDU CUPELLO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO ORTLIBAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO PEDROSO FERRASSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO PEDROSO FERRASSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LEANDRO PEGORARO BRUNETTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO PEREIRA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO PEREIRA FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO PEREIRA FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO PESSI &AMP; CIA LTDA ME    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO PESSOA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO PESSOA MOTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO PORTO DA ROSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO RICARDO ZELNICK            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
LEANDRO ROBERT VALADARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO RODRIGO DIAS DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LEANDRO ROSA DA ROCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO ROSA NOVO VITA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LEANDRO SERGIO PONTES GAUDENZI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LEANDRO SEVERO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  694 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 753 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                    Address1     Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION -
LEANDRO SILVA DA PAZ                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LEANDRO SILVA DA PAZ                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LEANDRO SILVA NASCIMENTO              N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEANDRO SOBZAK                        N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LEANDRO SPOLADOR RIBEIROS             N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEANDRO TASCA COELHO                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
LEANDRO TORRES VIEIRA DO NASCIMENTO   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEANDRO VAZ MARTINS                   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LEANDRO VIANNA GOMES                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LEANDRO VIEIRA RODRIGUES              N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEANDRO WILLI DOS SANTOS SENA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
LEANDRO WILLI DOS SANTOS SENA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
LEART PUBLICIDADES LTDA ME            R SOROCABA 1443. 1443                                         ITU                                                  BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $167.22
                                                                                                                                                                                         PENDING LITIGATION -
LECIO MENDES DA SILVA                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LECY ALVES ZWARG                      N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LECY FREDERICO ROSA                   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEDA APARECIDA BASTOS BARRIO          N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - GENERAL
LEDA CRISTINA STORCH DA SILVA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - GENERAL
LEDA CRISTINA STORCH DA SILVA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LEDA MATOS SENA                       N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEDA SANTOS                           N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LEDEMAR CARLOS VAHL                   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEDI BEATRIZ SIMON GATTO              N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LEDI ELIANA SILVA OLIVEIRA            N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LEE WESLEY GROUP LLC                  PO BOX 540687                                                 ORLANDO                 FL              32854-0687                     VARIOUS       ACCOUNTS PAYABLE                                                                           $289.73
                                                                                                                                                                                         PENDING LITIGATION -
LEESDRO DA SILVA MORAIS               N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEIA ALMEIDA BODERA                   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LEIA BIANCA DE ARAUJO PORTELA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEIA THAIS TAFFAREL                   N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LEIDE APARECIDA SGROTT MAFFEZOLLI     N/A                                                           N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LEIDIANE CAMPOS                       N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LEIDIANE FERREIRA DO NASCIMENTO       N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                              695 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 754 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                        Address1   Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEIDINAURA ALVES DOS SANTOS VINHAIS      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEIDINAURA ALVES DOS SANTOS VINHAIS      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA ALVES CABRAL                       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEILA ANDREIA SCHNEIDER                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEILA CORREA FAQUINELLI                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA CRISTINE SANTANA RIBEIRO FONSECA   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEILA DA FRANCA SOARES                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEILA DA FRANCA SOARES                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA DAIANE GIMENEZ                     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA DAIANE GIMENEZ                     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA DE ALMEIDA BASTOS                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEILA LIMA DOS SANTOS                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
LEILA MARCIA PIOVEZAN TEIXEIRA                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                           $541.36
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA MARIA BATISTA ARAUJO               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA MIRTES BRITO TEIXEIRA              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA MIRTES BRITO TEIXEIRA              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA OLIVEIRA DOS SANTOS GONCALVES      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
LEILA PORTE DE ALMEIDA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA SALLUM                             N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILA VASCONCELOS PEREIRA DE MELO        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILAH BRANDAO TEIXEIRA                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILAH BRANDAO TEIXEIRA                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
LEILANA MARIA CABRAL ALVES               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILANE ALVES BEZERRA                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
LEILANE PEREIRA LIMA                     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
LEILDE FERREIRA SA MENEZES               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEILIANE DOS SANTOS RIBEIRO              N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - PRE-
LEIVI FERREIRA SANTOS                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LEIZA BRACARENSE BRANDAO                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
LEKI AVIATION USA INC                    14251 NW 4TH ST                                             SUNRISE                 FL              33325                          VARIOUS       ACCOUNTS PAYABLE                                                                        $403,995.89
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LELIA APARECIDA MOREIRA PINTO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LELIA APARECIDA MOREIRA PINTO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                               696 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 755 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                 Creditor Name                    Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - SPECIAL
LENILCE MARQUES PEREIRA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LENILSON ASSIS ROBERTO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LENILTON SILVA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENIR APARECIDA BIATA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENIR APARECIDA BIATA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LENIR DE LARA                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LENIR PEIXOTO MARTINS                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LENIR VIEIRA DA SILVA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENISE MONTEIRO NUNES MENDONCA         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENISE SOUSA OLIVEIRA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LENIVALDO DA SILVA ARAUJO              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENNI KASSI TELES GUARDIANO            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LENNO SOUZA LOBATO                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENNO SOUZA LOBATO                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LENNOM NUNES FERNANDES PERAZZO         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                       ROD SENADOR JOSE ERMIRIO DE
LENOVO COMERCIAL E DISTRIBUICAO LTD    MORA SN                                                             ITU                                                  BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,212.27
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENY DE OLIVEIRA BRITO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LENY DE OLIVEIRA BRITO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO ADRIANO RODRIGUES DA SILVA FILHO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LEO CLAUDEMIR MARQUES WUADEN           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LEO CLAUDEMIR MARQUES WUADEN           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO MARCIO DE ALMEIDA SILVA            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO MARCO NUNES MEIRA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO MARCO NUNES MEIRA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LEO MAX FEUERSCHUETTE NETO             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LEO MAX FEUERSCHUETTE NETO             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO MENDES DE FARIAS                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO REIS DA ASSUNCAO                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEO VICTOR XEREZ PEIXOTO FERREIRA      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEOCADIO JOSE PIKCIUS                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEOCRECIA SOARES NUNES                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                                   697 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 756 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                       Address1               Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEOFLAN LODI                            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEOFLAN LODI                            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEOFREDO RIBEIRO DE LIMA                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                        R BENEDITO GUEDES DE OLIVEIRA 5
LEOGRAF GRAFICA E EDITORA LTDA          587                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,245.32
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEOLINDA MARIA CHAVES COSTA             N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LEOMAR ANTONIO BRUSTOLIN                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEOMAR EMANUEL SIQUEIRA DA SILVA        N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                        PRACA MINISTRO SALGADO FILHO
LEON INDIA E COM ALIMENTOS LTDA EPP     SN. SN                                                                  RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $299.68
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEON NASCIMENTO CANSANCAO PEREIRA       N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEON SCHIPER                            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEONADO CHARA                           N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEONARD LIN ANG                         N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARD PRADO DE REZENDE                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO AARON DA SILVEIRA              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO ABELLA NASCIMENTO              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LEONARDO ALMEIDA GARCIA                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO ALMEIDA SANTOS                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LEONARDO ALVES CARNAUBA                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO ALVES COELHO                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO ALVIM DA SILVA                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO ANTONELLO FELIPE DE CARVALHO   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO ANTONIO ESTEVES                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO ANTUNES RANGEL                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO ARTHUR FELLER                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO AUGUSTO DE ALMEIDA AGUIAR      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO AUGUSTO FURTADO PALHARES       N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO AUGUSTUS BIAGI                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
LEONARDO AZEVEDO DE SOUZA               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO BAPTISTA MORAES                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO BARBARIOLI CARRARETTO          N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                         698 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 757 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO BARDELLI PORTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO BARROS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO BARROSO AREAS DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO BARROSO DE MORAES SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO BELFORT MELO DE AZEVEDO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO BERNARD GALVAO DUPRAT        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO BORGES MENEZES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
LEONARDO BRAGA DA CUNHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
LEONARDO BRAGA DA CUNHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LEONARDO BRAGA RAMALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO BRANDAO ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO BREGUEZ DE BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO BREGUEZ DE BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO BUARQUE DE VASCONCELOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO CADEMARTORI KOLBERG          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO CALEGARINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO CALEGARINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO CAMPOS UTCHUK                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO CANUTO BEZERRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO CARDOSO DE SOUZA GUARIGLIA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO CARVALHO FERNANDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
LEONARDO CAVALCANTE BEZERRA JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
LEONARDO CAVALCANTE BEZERRA JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO CAVALCANTE DE LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO CESAR BESSONE DE ALMEIDA                                                                                                                                                 LITIGATION - FLIGHT
REGUEIRA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO CESAR DANTAS DE ARAUJO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LEONARDO COELHO NOGUEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LEONARDO COSTA DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LEONARDO COSTA ESTRELA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                     699 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 758 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO CZERWINSKI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DA COSTA FREITAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DA COSTA PICARELLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DA COSTA PICARELLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO DA SILVA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO DA SILVA BASTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO DA SILVA FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DA SILVA VELASCO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DAGOSTINI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LEONARDO DAVID PEREIRA NICHELATTI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DE AGUIAR SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE ALMEIDA FONSECA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DE ALMEIDA GEO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DE ARAUJO MEDEIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE CAMPOS TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LEONARDO DE FREITAS CORTES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE JESUS GOMES DE SOUSA LEMOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE LIMA XAVIER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE MATTOS MENDES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LEONARDO DE PAULA XAVIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
LEONARDO DE SOUZA ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LEONARDO DE SOUZA BORGES DA GAMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE SOUZA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DE SOUZA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DINALI MAGALHAES JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DO REGO COSTA AMANTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DORNELLES BURNALDE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LEONARDO DOS REIS CAREGNATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LEONARDO DOS REIS CAREGNATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        700 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 759 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO DOS SANTOS AGUIAR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO DOS SANTOS AGUIAR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO DOS SANTOS BRASIL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO DOS SANTOS BRASIL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LEONARDO DOURADO CORREA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FALCAO RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
LEONARDO FALCAO RIBEIRO SOCIEDADE                                                                                                                                               PENDING LITIGATION - CIVIL
INDIVIDUAL DE ADVOCACIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FELIPE BASTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO FERNANDES MACEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO FERNANDO FRANCA ALBERTIN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO FERNANDO FRANCA ALBERTIN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FERNANDO PACHECO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FERRAZ MOREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FERRAZ MOREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FERREIRA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO FONTES CINZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO FRANCO DE BRITO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO FRANTZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO GALVAO CAVALCANTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO GOMES DE ANDRADE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO GOMES DE CASTRO PEREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO GOMES DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO GOMES DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO GOMES DUMMER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
LEONARDO GONCALEZ DE ARAUJO SA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO GONCALVES CAMPOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LEONARDO GONCALVES LOURDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO GUEDES DA CRUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
LEONARDO GUILHERME E SILVA BASTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO HENRIQUE COSTA SALES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO HENRIQUE COSTA SALES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   701 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 760 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO HENRIQUE NOVAIS CARNEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO HENRIQUE NOVAIS CARNEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO HERSEN DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO HOCHHEIM THOME             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO JARDIM PIRANI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO JENSEN RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO JENSEN RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO JESUINO MRQUES MARTFELD    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO JOEL HANDLER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO JOEL HANDLER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
LEONARDO JORGE CARVALHO GUEDES                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCOFORADO BARBOSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
LEONARDO JORGE CARVALHO GUEDES                                                                                                                                                  PENDING LITIGATION - CIVIL
ALCOFORADO BARBOSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO JOSE DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO JOSE SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO JOSE SIQUEIRA DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LEONARDO JUNIOR RABELO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LEONARDO JUNIOR RABELO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO KELLY LIBORIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LEONARDO LAMBERT DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LEONARDO LAMBERT DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO LEANDRO DE VASCONCELOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO LEANDRO DE VASCONCELOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO LEVI DE MOURA MOURA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO LIMA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO LIMA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO LIMA SOUZA MARTINS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO LINDROTH DE PAIVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO LOBO DE MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO LOBO DE MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
LEONARDO LORA BLAZIUS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                   702 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 761 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO LUIZ FERREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MACHADO CATIVO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MANSK                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO MARIANO INACIO MEDEIROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO MARIANO INACIO MEDEIROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MARINO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO MARTINS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MARTINS BARBOSA DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEONARDO MARTINS DE MIRANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MARTINS DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO MARTINS HYPOLITO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO MARTINS SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MATTOS MORANDI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEONARDO MEIRA OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MENDONCA PIRES FERREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
LEONARDO MIGUEL NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO MIRANDA MACHADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LEONARDO MIRANDA MACHADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
LEONARDO MUNIZ BOMFIM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEONARDO NASCIMENTO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO NASCIMENTO FELIPE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
LEONARDO NAZARIO SCHMIDT                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $35.07
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO OLIVEIRA ABREU                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LEONARDO OLIVEIRA DE AZEVEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO OLIVEIRA REIS MACIEL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO PACHECO MAGALHAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO PACIFICO DOS REIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO PAGANONI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LEONARDO PEREIRA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LEONARDO PEREIRA SOARES REIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEONARDO PERISSE ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      703 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 762 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
LEONARDO PETZHOLD                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO PINHO GARCIA DA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO PIRES DA ROCHA MOREIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO PONTES DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO PONTES DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO PRANDIN CURY               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO PUPO ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO PUPO ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
LEONARDO QUARESMA FONTELLE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO QUEIROZ GAMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO QUINTANILHA CASTRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO RAFAEL LOPES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO RAMOS RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO RAMOS RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO RANDO BARION               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO RAPHAEL MOREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO RODRIGUES CARVALHO SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO RODRIGUES CARVALHO SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO RODRIGUES DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO ROMAN NUNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO RONALD PERIN RAUTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO ROSAS WANDERLEY            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO SALAMON                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO SAMPAIO ARAÚJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO SANTANA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LEONARDO SANTOS COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO SANTOS COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO SANTOS MAGALHAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO SANTOS MAGALHAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LEONARDO SEKEF BUDARUICHE SOUSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LEONARDO SEMELER PEREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   704 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 763 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                 Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
LEONARDO SEOLDO FERREIRA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO SERGIO DORNAS FERREIRA        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO SILVA                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
LEONARDO SILVA DE SOUZA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
LEONARDO SILVA DOS SANTOS              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO SOUSA SOARES                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
LEONARDO SPAGNOL                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
LEONARDO SPAGNOL                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONARDO SPIAZZI BERLEZE               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO STOPATO DE CARVALHO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONARDO TAYLOR DUARTE COSTA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO TERCEIRO DE CARVALHO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONARDO TOME DE SOUZA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONARDO VALDIVIA MEIRA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO VENTURA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
LEONARDO VICTOR RIBEIRO BARICALA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO VIEIRA DA SILVA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO VINICIUS PEREIRA DA SILVA     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONARDO VINICIUS TUC IDE CAPPELLANO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONARDO VISONA MARTINS                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
LEONARDO ZAGO GERVASIO                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LEONARDO ZUCOLOTO SPINASSE             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
LEONARIA DANTAS DA ROCHA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONCIO OGANDO DACAL                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LEONE EQUIPAMENTOS AUTOMOTIVOS LTDA    RUA SOLON 950. 950                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,712.47
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONEL ALVES DA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONEL ALVES DA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
LEONEL COSTA ARANHA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           705 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 764 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEONEL COSTA ARANHA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LEONEL FERREIRA LOPES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEONEL MARTINS CARNEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEONEL RAMIRES FANTACINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEONIA TOZETTI SANTOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEONICE MARGARIDA DA CONCEICAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEONICE ZAFFANI MONACO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEONIDAS DOS SANTOS LEAL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LEONIDAS LUZ ARAUJO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LEONIDES DE FRANCA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LEONIDES DE FRANCA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEONIDES ZAVADZKI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEONIDIO RODRIGUES DOS REIS NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEONILDA COSTA TAVARES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEONINA FERREIRA DA COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LEONOR APARECIDA PEREIRA DE MELO E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LEONTINA RAFFA DE SOUZA NETA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEOPOLDINA EDUARDA R CABRAL DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LEOPOLDO BARUCCI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEOPOLDO CORREA SANTOS NETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LEOPOLDO DAMINELLI ROMAGNA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEOPOLDO JOSE LAVERS HERNANDEZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
LEOPOLDO PINA NETO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LEOPOLDO SUZUKI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LEPHEY MARZANI ALMEIDA DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LERCIA MARIA CONCEICAO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LERCIA MARIA CONCEICAO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LESLEY BEZERRA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LESLEY SCARIOLI JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LESLIE PAULA GAZOLI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          706 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 765 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LESSANDRO GESSER LUCIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LESSI KARLING MORESCHI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LETHICIA FERNADA DALTIBA ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LETICIA ALMEIDA ARAUJO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA ALMEIDA SILVA GHELLERE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA ANDREA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA APARECIDA BRUM LEAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA APARECIDA BRUM LEAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA APARECIDA BRUM LEAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PROMOTIONS /
LETICIA ARAUJO BRUEL DAVID             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA AZEVEDO DE ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LETICIA BENTO PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LETICIA BRUM PEDRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA CAMARGO AMORIM                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA CAROLINA DONA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA CAROLINA DONA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA CAVALCANTE MONTEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA CAVALCANTE MONTEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA CREMASCHI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA CRISTINA LOPES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA CRISTINA LUTGENS EXPEDITO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA CRUSIUS BUENO CARPENA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA DE ABREU BLAUTH DA ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA DE ABREU BLAUTH DA ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA DE ALMEIDA LEAO VAZ JAKOBSEN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA DE LIMA PALHARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA DE LIMA SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LETICIA DE LISANDRA ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LETICIA DE MARIA GOULART DE ANDRADE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETICIA DE MELO CINTRA FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      707 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 766 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                 Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DE MELO CINTRA FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DE OLIVEIRA BARROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DE OLIVEIRA LEITE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DE OLIVEIRA LEITE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LETICIA DE OLIVEIRA RODRIGUES MACANEIRO,   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DE PONTES VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DINIZ MACHADO SOUSA TAJRA MELO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DOS SANTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DOS SANTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DOS SANTOS PUIG VIEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA DUTRA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA ESTANCIOLA EVANGELISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA FATURETTO DE MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA FERNANDES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA FERREIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA FLAVIA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA FLAVIA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA GOMES DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA GONCALVES BACCHI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA HANDEL                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA JANAINA DE ANDRADE BARBOSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA JARDIM PIRANI DINIZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA JARDIM PIRANI DINIZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA KARINE GALVAO TEIXEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA KUNTZE CASSEL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LETICIA KUNTZE CASSEL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA LACERDA DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA LACERDA DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA LAZZARETTI RAPELLINI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA LONGO TRICHES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LETICIA LUDOVICE RAMOS DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                          708 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 767 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA MAIRA WAMBIER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA MANUELA ODORIZZI LEMOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA MANUELA ODORIZZI LEMOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - SPECIAL
LETICIA MICHEL MAIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA MIRELLA DIETRICH             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA MONTEIRO NOGUEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
LETICIA MULLER MORAIS                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                           $307.10
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA OLIVEIRA CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA PACHECO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA PEREIRA FERNANDES BARRETO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA PEREIRA FERNANDES BARRETO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA PUZISKI ROSSATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA ROCHA DE MORAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA RODRIGUES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA RODRIGUES DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA RODRIGUES DE SOUZA LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA RODRIGUES FARIAS WOLFENSON   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LETICIA SAMPAIO SCARPELLI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA SANTOS OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA SANTOS OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA SANTOS OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA SHINZATO PAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LETICIA SILVA MAGALHAES FASSARELLA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA TRINDADE DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA VIEIRA SANTIAGO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETICIA VITORIA FELIX E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
LETICIA YULE ZAVARIZZI                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $799.05
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LETIELLI RAMOS MACHADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    709 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 768 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                Creditor Name                          Address1         Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LETIELLI RAMOS MACHADO                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LETTICIA SECUNDINO HIPOLITO PEREIRA         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEUCADIA KAROLINA LEME DE SOUZA             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEUCADIA KAROLINA LEME DE SOUZA             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
LEUVA LELIS PEREIRA DINIZ                   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEUZIANE ALVES DA SILVA                     N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                            AVENIDA JABAQUARA 3060 8º                                                                                                                              UNDER FREQUENT FLYER
LEVEL UP! INTERACTIVE LTDA                  ANDAR                                                             SAO PAULO               SP              4046500      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVI ANTONIO NUNES DE FREITAS               N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LEVI DIAS CORADO TEIXEIRA                   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVI SEQUIN CARNIETO                        N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVI VASCONCELOS DOS REIS JUNIOR            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVIMAR DE ALMEIDA                          N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
LEVIN A J CO                                3108 W VALHALLA DR                                                BURBANK                 CA              91505-1235                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVY DE SOUZA MACIEL                        N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVY GUSTAVO PONTES DANTAS                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LEVY GUSTAVO PONTES DANTAS                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
LEXIS NEXIS                                 28330 NETWORK PL                                                  CHICAGO                 IL              60673-1283                     VARIOUS       ACCOUNTS PAYABLE                                                                        $207,875.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LHSR VIAGENS E TURISMO LTDA                 N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LI HAIMING                                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIA ADLER CHERMAN                           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIA CIOMAR MACEDO DE FARIA                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIA DA CUNHA BATISTA                        N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIA DA SILVA SALGADO                        N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIA DE LIMA BUENO                           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANA ESPIRITO SANTO DE ARAUJO LEMOS REIS   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANA MARTINS ARAGAO                        N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANA MILANI ZEM BUDEL                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANA PINHO FOERSTNOW                       N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANA PINHO FOERSTNOW                       N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANA SANTOS DE MELO COELHO                 N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANE GOTSSELIG ANGNES                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIANE MARIA CAMPOS DE SOUZA                 N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
LIAT                                                                                                                                                                                 VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIBELE VOGT VOLKMER                         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                        710 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 769 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                      Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIBERTY SEGUROS SA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIBERTY SEGUROS SA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIBERTY SEGUROS SA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                       R LUIZ CAMILO DE CAMARGO 500.
LIBRA CONSULTORES ASSOCIADOS LTDA E    500                                                                   HORTOLANDIA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $28,576.69
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LICIA BINDA ZAMPROGNO                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LICIA CHRISTINA MONTEIRO SANTANA       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LICIA FERREIRA FONTENELE               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
LICIA FROEDER WOLFF                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LICIA MARIA DEL NERO FRIZZO            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LICIA ROBERTA GUIMARAES SILVA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LICIA ROBERTA GUIMARAES SILVA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LICIA ROBERTA GUIMARAES SILVA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LICIA VALERIA MENDES DE SOUZA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LICURGO JOSEPH MOURAO DE OLIVEIRA      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LICURGO JOSEPH MOURAO DE OLIVEIRA      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDERSON HUTIM DOS PASSOS              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
LIDIA AMANDA DE SOUSA SANTOS           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LIDIA ANDREIA DERNER                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIA BRAGA FROTA PESSOA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LIDIA CONSTANTINO DIONIZIO             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIA DEMAGALHAES ORNELAS              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIA MARA MOREIRA NOBRE               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
LIDIA MARIA LEAL FERREIRA DA CRUZ      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIA TEREZINHA DE QUADROS             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
LIDIANE ALESSANDRA BARBOSA DA ROCHA    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIANE ALVES BARBOSA                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
LIDIANE APARECIDA DACANAL TOSTES       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIANE COSTA LIMA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
LIDIANE CRISTINA DOS SANTOS            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LIDIANE DAMASCENO ALCANTARA DE BRITO                                                                                                                                                              LITIGATION - FLIGHT
FARIA                                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                                     711 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 770 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                        Address1     Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE DE CASTRO ROMAO                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE FERNANDES DA COSTA               N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDIANE FERREIRA MARTINS FREIRE SILVA    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE GOMES E GOMES                    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE GOMES E GOMES                    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDIANE MACHADO SILVA                    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE MARTINS MOREIRA                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE MIRANDA GALLOTTI                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDIANE MIRANDA GALLOTTI                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDIANE SANTANA LACERDA                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LIDIANE ZUMACH LEMOS PEREIRA BIAZATTI    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDICE DE OLIVEIRA MASCARENHAS NASCIMENTO N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIDICE FONTES MACHADO DA SILVA           N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDIOMAR GOMES DOS SANTOS                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDIRLENE MOREIRA VIEIRA                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDSEI ALVES PEREIRA                     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIDSEI ALVES PEREIRA                     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
LIDUINA PEREIRA DE ALMEIDA               N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
LIEBHERR AEROSPACE SALINE INC            1465 WOODLAND DRIVE                                           SALINE                 MI               48176                          VARIOUS       ACCOUNTS PAYABLE                                                                        $617,386.09
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
LIFE TUR VIAGENS E TURISMO LTDA          N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
LIFT AEROSPACE                           6960 NW 50TH ST                                               MIAMI                  FL               33166-5632                     VARIOUS       ACCOUNTS PAYABLE                                                                         $17,114.00
LIFTTECH COMERCIO DE EMPILHADEIRAS                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $234.88
LIGHTCAVE REALIDADE VIRTUAL              RUA DONA BRIGIDA, 216                                         SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,273.78
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
LIGIA ALMEIDA BATISTA DA CRUZ            N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIGIA BURTON FERREIRA                    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIGIA CRISTINA DE SOUZA SANTOS           N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIGIA DE PAULA ALVES                     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIGIA DOMINGAS DOS REIS                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIGIA DORIGAN GOES                       N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LIGIA ENGELBERG DE SOUZA                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LIGIA GOMES DA CUNHA LARANJA             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LIGIA MARIA DE SOUZA                     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LIGIA MARIA SILVEIRA ROSA RHEINGANTZ     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
LIGIA MARTINS RIBEIRO LEITE              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                712 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 771 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
LIGIA MENDES MEDEIROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LIGIA MIRANDA JARDIM                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LIGIA PEREIRA ANDREATI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LIGIA PEREIRA DA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LIGIA PEREIRA DA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
LIGIA REGINA ALVES DE MENEZES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LIGIA RIBEIRO DIAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIGIA SENA BARRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
LIGIA ZOTINI MAZURKIEWICZ                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,403.05
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LIGIANE GONCALVES DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LIGIANE GONCALVES DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LIGIANI DE OLIVEIRA MESCK              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LIGIANI DE OLIVEIRA MESCK              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIGYA SOUSA CARNEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LILA CRISTINA PINHEIRO LUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LILA CRISTINA PINHEIRO LUZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILAS NOGUEIRA DINIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LILAS NOGUEIRA DINIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LILIA GUARCONI PAIVA GONCALVES LEMOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIA IRIS CARDOSO COSTA PARISE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIA IRIS CARDOSO COSTA PARISE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIA MOUSINHO RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIAN CAPPELLANO MARCELLOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIAN CARLA DE MELLO ROCHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIAN CARLA MELLO ROTONDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LILIAN CARLOTA REZENDE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LILIAN CIRILO CAMPOS DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      713 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 772 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN CLAUDETE RODRIGUES RIBEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN CRISTINA FREIRE BRITO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN CRISTINA MARTINS MAIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN CRISTINA SOLHEIRO DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN CRISTINE FARIAS ALVES BARBOSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN CURY DE REZENDE BASTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LILIAN DA PAIXAO CARVALHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN DE CASTRO JUNQUEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN DE NOBREGA TEOTONIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LILIAN DELLAFINA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN DEPTULA PEREIRA GODOY               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN DEPTULA PEREIRA GODOY               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN KARLA CARMINATTI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN KARLA DOS SANTOS HENRIQUE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN KELLY DOS SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN LIMA ARANTES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LILIAN MARIA DE ALMEIDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN NOGUEIRA DE LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN PATRICIA PINTO E SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LILIAN RODRIGUES DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
LILIAN TEREZA NEVES PALACIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LILIAN TUNES MERONHO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN VALERIA SETTI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIAN VANESSA ARAUJO BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIAN VASCONCELOS DE JESUS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LILIANA ANDREA MARIANI MARTINS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIANE ALVES CARVALHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LILIANE BASTOS DE AGUIAR                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIANE BATISTA DE DEUS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIANE COSTA JUCA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LILIANE COUGO DIONISIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          714 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 773 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                  Creditor Name                  Address1             Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE CRISTINA HECK                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILIANE CURI SOARES DE OLIVEIRA       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LILIANE DA SILVA VIEIRA               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE DE OLIVEIRA                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE DE OLIVEIRA                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE DE OLIVEIRA SANTOS ALTAFIN    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILIANE DO VALE LOPES PALOTTA         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE MARIA RACHID                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILIANE RAMOS DE OLIVEIRA             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILIANE RAMOS DE OLIVEIRA             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE SAYONARA DE MELO LIMA         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE SIMOES MAESTRINI              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE SOBREIRA ALMEIDA DOS SANTOS   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE SOUSA REIS                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE TADA ANTUNES                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANE VASCONCELOS DE JESUS          N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LILIANE VIANA MENEZES DE LIMA BRITO   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILIANI LOPES LACERDA ZUKE            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LILIANY CARVALHO COSTA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LILITH CARMEL MENEZES                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILLIAN DA SILVA ARAUJO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILLIAN R C S GOMES                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
LILLIAN RODRIGUES DE MORAIS           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LILU ESPERANZA BERTRAND DA SILVA      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
LIMA AIRPORT PARTNERS S.R.L..         AV.ELMER FAUCETT S/N - CALLAO                                         LIMA                                    07031        PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LIMARIO JACKSON DE MOURA AZEVEDO      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
LIMCO AIREPAIR INC                    5304 S LAWTON AVE                                                     TULSA                   OK              74107-9428                     VARIOUS       ACCOUNTS PAYABLE                                                                          $329,453.00
LIMOFLY LLC                           7292 HAWKNEST BLVD                                                    ORLANDO                 FL              32835                          VARIOUS       ACCOUNTS PAYABLE                                                                            $3,687.50
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINA LUZ CABRAL                       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINCOLN BITTENCOURT ALMEIDA JUNIOR    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
LINCOLN INOUE CAMPOS DA SILVA         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
LINCOLN INOUE CAMPOS DA SILVA         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN




                                                                                                                      715 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 774 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                    Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
LINCOLN INOUE CAMPOS DA SILVA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LINCOLN JUNIOR PEREIRA KUSSANO        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDA CECIN                           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDA MARIA RODRIGUES                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINDA THAIS DE FREITAS WIELICZKO      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINDA THAIS DE FREITAS WIELICZKO      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDALVA DA SILVA TEIXEIRA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDALVA DA SILVA TEIXEIRA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
LINDAMAR BOENO PERMAR                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDAMIR ZANLORENZI CARLOTO           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINDAURA MOREIRA VIEIRA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDENBERG DA SILVA MAGALHAES         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDES LEI OLIVEIRA DOS SANTOS        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LINDES LEI OLIVEIRA DOS SANTOS        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
LINDINALVA AMORIM DE ANDRADE          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINDINALVA CIRQUEIRA DA SILVA         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINDINARD REGIS DA SILVA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LINDIONEIDE FONSECA SANTOS            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LINDOMAR DE OLIVEIRA LIMA JUNIOR      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LINDOMAR ESTABELINI SANTANA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LINDOMAR FERREIRA GOMES               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
LINDOMAR LEITAO SANTOS                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                      AV EL DORADO N 103-22 ENTRADA                                                                                                                              UNDER CRITICAL AIRLINE
LINEAS AEREAS SUR-AMERICANAS          INTERIOR 5                                                            BOGOTA                                               COLOMBIA          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINIKER SILVA OLIVEIRA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
LINNAYRA TACKRA DA SILVA FERNANDES    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
LINO VITAL DOS SANTOS                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                      AVENIDA AFONSO DELAMBERT
LINX SISTEMAS E CONSULTORIA LTDA      NETO 26                                                               FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,489.66
LINZMEYER EMPREEND HOTELEIROS EIREL   R XV DE NOVEMBRO 4195                                                 JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $167.96
LIOFILIZACOES DO BRASIL INDU E COM    RUA RIO PARANA 451                                                    SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,144.07
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LIORA RABINOVICI GHERMAN              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                     716 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 775 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LIPARLY MARIA DE SOUZA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LIQ CORP S.A                          RUA ESCOTEIROS 200                                          JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $615,187.31
LIQ CORP S.A.                         RUA AUGUSTA 1846                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $360,118.07
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LIRIO LUIZ BAGGIO JUNIOR              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LIS CASADO DE LUCENA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LIS NOBREGA PEREIRA DE ALMEIDA        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISA AMINA MELIANI                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISA CHAWANNE DE QUEIROZ MAIA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISA CHAWANNE DE QUEIROZ MAIA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISA MIRELLA ARAUJO DE FARIA MUNIZ    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LISABIO MARTINS DA SILVA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LISANDRA ALVES MILAGRES               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
LISBETE SANDES PEREIRA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
LISCIA DIVANA CARVALHO SILVA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISETE ROSA DE OLIVEIRA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISETE ROSA DE OLIVEIRA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
LISIA DA COSTA RIBAS BUARQUE          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISIA MARIA PLENTZ D ANDREA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LISIA MARIS HENSEL                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LISIANA DOS SANTOS COSTA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LISIANE CRISTINA TUMELERO             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LISIANE MORAES DA SILVA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LISIANE MUNIZ KRETER                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LISIANE OLIVEIRA LEAL                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LISIANE RIBEIRO JACOBSEN              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LISIANE SANTOS VARGAS NOGUEIRA        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LISIANTHUS HAIR SOLUCOES EM SALAO D                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                            $64.70
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LISIARA MOREIRA SIQUEIRA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISLY BORGES BARREIRA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LISSA MOREIRA MARQUES                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LISSANDRA ESNARRIAGA DE FREITAS       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                          717 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 776 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                       Address1         Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LISYANE WANDRESSA MAZZOTTI DA SILVEIRA   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LITHELLY DA SILVA ARAUJO                 N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LITIELE INES BERNARDES OLIVEIRA          N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LITTORAL HOTEIS TURISMO EIRELI           AV CABO BRANCO 2172. 2172                                         JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,378.28
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIUDMILA DA SILVA GOUVEIA                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIUDMILA DA SILVA GOUVEIA                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIV JAKOBSEN                             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIV JAKOBSEN                             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATION
                                                                                                                                                                                                UNDER FREQUENT FLYER
LIVELO S.A.                              ALAMEDA XINGU, 512                                                BARUERI                 SP              0645-591     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LIVIA ALMEIDA FREITAS                    N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA ANTUNES                            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA ARAGAO MORAIS                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA ARAGAO MORAIS                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LIVIA BATISTA GONCALVES                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIVIA BEMBER GRISANTE                    N/A                                                               N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LIVIA CARDOSO ASSIS SILVA                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIVIA CAROLINA ALMEIDA RODRIGUES ALVES   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA CORRÃƑÅ A VERISSIMO                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIVIA DOS REIS FERREIRA                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA FERNANDA VELOSO QUEIROZ            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA FERNANDA VELOSO QUEIROZ            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIVIA FROTA XIMENES                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA GORINI LIENERT                     N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA MARIA DE OLIVEIRA NOVAES           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA MARIA GONCALVES DO CARMO           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA MARIA PEREIRA BRAULIO DE MELO      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LIVIA MARIA PEREIRA BRAULIO DE MELO      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LIVIA MARIA TEIXEIRA MATOS               N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LIVIA MARIA TEIXEIRA MATOS               N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LIVIA MARIANE ALEIXO                     N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     718 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 777 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                Creditor Name                     Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIA MARQUESINI RIBEIRO DANTAS        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA MORAES DE ALMEIDA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA MORAES DE ALMEIDA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA RAMIA NABUCO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
LIVIA RENATA RODRIGUES DE LIMA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA SALES MAGNANI HENRIQUES          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIA SANCHES DOMINICI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA SILVA CARVALHO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIA SOUZA ALEN                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIA SOUZA ALEN                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA SOUZA DE BARROS                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIA SOUZA DOMINGOS NASCIMENTO        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - PROMOTIONS /
LIVIA TINOCO PINHEIRO DE ANDRADE       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
LIVIA TONELO DE MIRANDA SILVA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIA VILELA DE OLIVEIRA LEITE         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIAFERREIRASOARES                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIAFERREIRASOARES                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIVIANE CESARIO DE CARVALHO FIGUEIRA   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIVIO REIS                             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                       AVENIDA PAULISTA 2073 9º ANDAR                                                                                                                              UNDER FREQUENT FLYER
LIVRARIA CULTURA SA                    CONJ NACIONAL                                                          SAO PAULO             SP                1311940      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIZ MENDES ALENCAR FURTADO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIZA DE ARAUJO BARBOZA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIZA DE ARAUJO BARBOZA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIZA MIHALYFI BOURD RAMOS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIZABETE COUTINHO DE LUCCA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
LIZETE PEREIRA DE LEMOS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIZIANE KUHN CAVALLIERI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LIZIANE KUHN CAVALLIERI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
LIZIANE PUIA MORO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
LIZIANE PUIA MORO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      719 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 778 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                Creditor Name                        Address1               Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
LIZIE CHAGAS PARANHOS                     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
LL BEAN RESTAURANTE EIRELI EPP            RUA CAMELIAS 25. 25                                                     SAO JOSE                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $448.40
                                          AVENIDA NOSSA SENHORA FATIMA
LLF ASSESS E CONSULT SANITARIA AMB        07. 7                                                                   ARUJA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,478.60
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LLILIANA AGUIAR DE SOUZA COUTINHO         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
LM SERVICOS DE LAVANDERIA LTDA EPP        AVENIDA VINTE DE JANEIRO SN.                                            RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $13,231.55
LM SERVICOS DE LAVANDERIA LTDA EPP        AVENIDA VINTE DE JANEIRO SN.                                            RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,386.35
LM SERVICOS DE LAVANDERIA LTDA EPP.       AVENIDA VINTE DE JANEIRO SN.                                            RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $447,748.95
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LN AGÊNCIA DE VIAGENS E OPERADORAS LTDA   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LOANA LIA GENTIL ULIANA                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
LOANDRA MOREIRA CARDOSO RODRIGUES         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
LOANDRA MOREIRA CARDOSO RODRIGUES         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
LOC FAMA LTDA                                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,668.00
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - COMMERCIAL
LOCALIZA FLEET S.A                        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - SERVICE
LOCALIZA RENT A CAR                       N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LOCALLOG GESTÃO EM LOGISTICA              N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
LOCATRIL EQUIPAMENTOS PARA CONSTRUC       AV ARAUCARIAS LOTE 305 S/N. S/N                                         BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $80.61
LOCMALA LTDA ME                           AV PEDRO PAES AZEVEDO 809. 809                                          ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $75.82
LODGING SOLUTIONS LLC                     265 BROADHOLLOW RD FL 3                                                 MELVILLE                 NY             11747-4833                     VARIOUS       ACCOUNTS PAYABLE                                                                           $17,552.58
LOGAFE COMERCIO DE ALIMENTOS EIRELI       AL AEROPORTO 1160                                                       GOIÂNIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $309.18
LOGAFE COMERCIO DE ALIMENTOS EIRELI       AL AEROPORTO 1160                                                       GOIÂNIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $66.89
LOGGI TECNOLOGIA LTDA                     AVENIDA ANDROMEDA 885. 885                                              BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $20.18

LOGIN EMPILHADEIRAS LTDA ME               RUA ANTÔNIO DE BARROS 901. 901                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $130.32
                                          R ANTONIO OVIDIO RODRIGUES
LOGMAM TRANSPORTES LTDA                   693. 693                                                                JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,346.50
LOGTUDO TRANSPORTE DE CARGA LTDA ME       V URBANA SN                                                             SIMOES FILHO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $13,194.21
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
LOHANA MAIA MARQUES                       N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
LOHANY RAQUEL BRAGA DE ANDRADE            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LOIANE DOS SANTOS SILVA                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
LOIANNA MASCARENHAS DA FONSECA            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
LOINE OLIVEIRA DE SOUZA                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATION
                                          AVENIDA JOAQUIM PORTO                                                                                                                                        UNDER FREQUENT FLYER
LOJAS RENNER SA                           VILLANOVA 401                                                           PORTO ALEGRE             RS             91410400     BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
LONGAIR LIMITED                                                                                                                                                                          VARIOUS       AGREEMENTS                    X            X                                                UNKNOWN
LONGPORT PERU S.A..                       AV. ELMER FAUCETT S/N 121A                                              CALLAO                                               PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LORACI KAPP                               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
LORAINE LICURGO PIMENTA                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
LORELISE CAREME KROTH                     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LOREN FORMIGA DE PINTO FERREIRA           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LOREN FORMIGA DE PINTO FERREIRA           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                             720 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 779 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA ALMEIDA LEAL                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA ALVES DA SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LORENA ANDRADE BLANC BERTRAND          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LORENA BAHIA OLIVEIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA BATISTA GUEDES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA BITAR MESQUITA DE ALMEIDA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA COSTA MACHADO DE JESUS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA CRISTINA GONDIM PESSOA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LORENA CRISTINA MAGALHAES CAVALCANTE   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DA COSTA TEIXEIRA TUCCI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA DA SILVA CARVALHO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA DA SILVA LOPES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DA SILVA LOPES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DAHER CARNEIRO OLIVA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DE CARVALHO SALES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DE OLIVEIRA CAROLINO NEVES      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA DE OLIVEIRA COUTINHO ALBUQUERQUE N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DEL ROCIO ESCALANTE ROMERO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DOS SANTOS CARVALHO LEOPIZZE    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA DOS SANTOS CARVALHO LEOPIZZE    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA FERREIRA DE AVILA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA FURTADO ROBERTO BURITY          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LORENA FURTADO ROBERTO BURITY          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA FURTADO ROBERTO BURITY          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA GONCALVES DIAS RIOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA GONCALVES DIAS RIOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA LETICIA DE OLIVEIRA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA LORRANE PIRES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA LYRA                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA MARIA HOHMANN FORTES MONCAO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LORENA MARLA OLIVEIRA REGIS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                       721 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 780 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA MARLA OLIVEIRA REGIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
LORENA MARQUES FREIRE ALBERNAZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA MAZZEI ZAQUETI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA MENDES ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA MISERENDINO BATISTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LORENA MOREIRA SANTOS DO CARMO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA NARDIM JIMENEZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA NARDIM JIMENEZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA NATHALIA RODRIGUES BORGES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA NUNES LEMOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA OLIVEIRA NOGUEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA OLIVEIRA NOGUEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LORENA PATRICIA SANTOS GONCALVES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA PEREIRA GONCALVES DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA PESSOA CABUS OITAVEN         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA PONTES DINIZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
LORENA RESENDE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LORENA RESENDE LOPES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENA SALGADO SOARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENA SILVA REIS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LORENA TOSTES VASCONCELLOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENNA CALDAS CARVALHO BARBOSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
LORENNA DA SILVA GOMES                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $94.80
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENNA DAVID BOTELHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENNA DAVID BOTELHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENNA DIB OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENNA PAES LANDIM RIBEIRO CAFE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LORENNA PAES LANDIM RIBEIRO CAFE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LORENNA SILVA LUNA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   722 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 781 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                     Address1        Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORENZO BEUT LUCAS                   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORENZO DEL PRETE MISURELLI          N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORENZO FERREIRA BENEVENTI           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORENZO HENRIQUE FELIX BENITES       N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LORENZO MAIA NAVARRO CORREA          N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
LORENZO MANGANO                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORENZO MIGUEL SILVA SENA            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORENZO PADOIN CUSTODIO              N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LORENZO SAADE SILVA PESQUERO         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORETO FERNANDA ILONKA VALENZUELA                                                                                                                                                           LITIGATION - FLIGHT
CARLUCCI                             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
LORIZZONTE PIZZARIA ARTESANAL LTDA   ROD MG 10 SN.                                                     CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $257.83
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORRAINE CRISTINA MAIA FERREIRA      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORRAINE DOS SANTOS SILVA TELES      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LORRANE NAVARRO LEITE POUSA PAES     N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LORRANE PEREIRA CARDOSO              N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LORRANE PEREIRA CARDOSO              N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LORRANE PEREIRA CARDOSO              N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
LORRANY GIL ALCON                    N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORRANY MARTINS TRIGUEIRO            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORRAYNE GRASSI CESCONETTO           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
LORRAYNE RODRIGUES BATISTA           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
LORRAYNE SANTOS ROSSI                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
LOS ANGELES WORLD AIRPORTS.          380 WORLD WAY, SUITE 3212                                         LOS ANGELES             CA              90045                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                                                                                                                                                                            UNDER CRITICAL AIRLINE
LOT POLISH AIRLINES                  UL 17 STYCZNIA 35                                                 WARSZAWA                                00-906       POLAND            VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LOUISA ATTAB                         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LOUISA ATTAB                         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LOUISE CARVALHO BARCELOS             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LOUISE CARVALHO BARCELOS             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
LOUISE CHAGAS DA CRUZ                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                 723 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 782 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOUISE CHAGAS DA CRUZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOUISE GISIANE DA SILVA FUSSIEGER      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LOUISE SANT ANNA VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURDES CELIA DE MORAIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURDES DE AGUIAR ACIOLI LINS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURDES DE AGUIAR ACIOLI LINS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
LOURDES DE SOUZA CAMPOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOURDES DELMONACO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURDES MIRIAM ARAUJO RAPOSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
LOURDES SIMON NEUBERGER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOURDES TERESINHA TRESSOLDI DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
LOURDINETE FERRAZ DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOURENCO DE LUCCA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LOURENCO FERRARI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LOURENCO JOSE DOS SANTOS NETO                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                            $25.89
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURENCO JOSE MACHADO MADURO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LOURENCO LUCIO DE SOUZA NUNES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOURETE CATARINA DUTRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOURETE CATARINA DUTRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LOURIEDSON NOGUEIRA MARTINS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURINALDO NASCIMENTO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURINALDO NASCIMENTO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LOURIVAL APARECIDO DE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURIVAL BEZERRA DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURIVAL DOROW                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LOURIVAL JOSE VELOSO FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LOURIVAL LOPES FERREIRA NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LOURIVAL MANOEL SIMOES NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LOURIVAL MANOEL SIMOES NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LOURIVAL SANTOS DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      724 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 783 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                               Address1           Address2                Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LOURRANY THAYNNA MACHADO BRASILEIRO           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LOUVERCY JOSE NIETO RUSSIANO                  N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LOVAINE SILVA DUARTE                          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
LPH RESTAURANTE LTDA ME                       PC CENTRAL              PROJECAO 07. 7                                  BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $697.98
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LR7 TOUR VIAGENS E TURISMO EIRELI ME          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                UNKNOWN
LS ANALYSES LAB DE PESQUISAS ANALIS                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,584.16
LSG SKY CHEFS SOUTH AFRICA PTY LTD            SPRING ROAD                                                             BARTLETT                                             SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                          $1,098.37
LSG SKY CHEFS SPA                             VIA CARLO SAGATI 1                                                      ROME                                                 ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                         $54,975.01
LSM DANGEROUS GOODS CONSULTANT LLC.           480 NW 85TH PL APT 4                                                    MIAMI                    FL             33126-3819                     VARIOUS       ACCOUNTS PAYABLE                                                                          $7,010.00
LTF TRANSPORTES URGENTES LTDA                 R BENTO HIROSHI 88                                                      ITAQUAQUECETUBA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $315.37
LTS - LINE TRAVEL SERVICE VIAGENS E TURISMO                                                                                                                                                                PENDING LITIGATION - CIVIL
LTDA                                          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
LTS - LINE TRAVEL SERVICE VIAGENS E TURISMO                                                                                                                                                                PENDING LITIGATION - CIVIL
LTDA                                          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
LUA CARVALHO DE SOUZA                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUA RIBEIRO DA PAIXAO                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUA SILVA DE MENDONCA                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUA SILVA DE MENDONCA                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUADICE ROYER DE OLIVEIRA                     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LUAN ALMEIDA DE OLIVEIRA                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN CALISTO DE OLIVEIRA                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN CALISTO DE OLIVEIRA                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN CALISTO DE OLIVEIRA                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN CESARE GRILO                             N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LUAN DE FARIAS TOLOMEU                        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LUAN DE FARIAS TOLOMEU                        N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LUAN DE FREITAS TALHAIRE                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN FERNANDO AZEVEDO BARRETO                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN FONSECA DE MEDEIROS                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN GONCALVES FLORES                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN GUSTAVO CARNEIRO                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
LUAN MARCAL LOPES DE OLIVEIRA                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
LUAN OLIVEIRA DOS SANTOS                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
LUAN PEREIRA DA SILVA                         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
LUAN PINHO FARIAS                             N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
LUAN RENNE BARROS DE LIMA                     N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
LUAN SILVA DE SOUSA                           N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                                 725 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 784 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LUAN SOUZA GONCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUAN WALBERT DOS SANTOS FRANKLIN       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LUAN WOOD DE OLIVEIRA E OUTROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA ALMEIDA DE PAULA BATISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA ALMEIDA DE PAULA BATISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA ALMEIDA DE PAULA BATISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUANA ALVES BARBOSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA ALVES DE ARAUJO PASSOS AGUIAR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA ALVES DE ARAUJO PASSOS AGUIAR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA CABELLO HEFFER ALENCAR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUANA CALDATO PAZINATO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA CAMPOS RECH                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA CAMPOS RECH                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA CARLA NARDELLI CHIARADIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA CARNEIRO DE MEDEIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA CARNEIRO DE MEDEIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUANA COIMBRA DA ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA DE SOUSA VELOSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA DEL COLI GALDINO ROSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA EDUARDA BERCA DA SILVA FERRARA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUANA ESTEVAO GONCALVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUANA FERREIRA DIEHL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA FIRMINO FACANHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA GAUDENCIO QUINTANS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA GODINHO SA CASTILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA GOMES GRALAKI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA GOMES SOARES SALLES ARGENTONI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA GONTIJO VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA HERNANDES DOS SANTOS ALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUANA JAQUELINE COSTA DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANA KRAEMER BORTOLOTI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      726 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 785 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUANA LACERDA PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA LARISSA DE CARVALHO FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA LARISSA DE CARVALHO FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUANA LETÍCIA TIRONI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA LIONAR DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA LIONAR DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA MACHADO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
LUANA MARIA LEAL DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA MARINHO PALHANO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUANA MONTEIRO RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA NATALIA RAMOS COLARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA OLIVEIRA ALVES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA OLIVEIRA CREADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA OLIVEIRA DE QUEIROZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA OLIVEIRA DE QUEIROZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA OLIVEIRA DE QUEIROZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUANA OLIVEIRA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUANA PEREIRA DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA PINI CAVALCANTI DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA PONCE DE LEON AFFONSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA PRADO OLIVEIRA SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUANA REGINA FERREIRA DO NASCIMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA RENARA DE QUEIROZ SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA RESENDE DE PAIVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA ROMERO MOULIN TEIXEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA ROMERO MOULIN TEIXEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA ROMERO MOULIN TEIXEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUANA SANTANA SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
LUANA SANTIAGO MONTEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUANA SILVA DE SANTANA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     727 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 786 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA SOARES DE MEDEIROS VIANA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA VITOR FONSECA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANA VITOR FONSECA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUANA ZANDOMINIQUI DO NASCIMENTO LOPES N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANDERSON CASTRO BEZERRA DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUANE CAMARGO VARDELEIDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANE GALVAO SMADJA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANNA BARBOSA CARVALHO LOPES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUANNA CAMPOS AZEVEDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUANNA DE FRANCA SIMOES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANY GOMES DANTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANY GRACIELLY SANTOS OLIVEIRA MOTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUANY SOARES DE SOUZA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LUCAS                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $305.47
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS AIRES TOLEDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ALENCAR HORTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS ALEXANDRE OLIVEIRA DA COSTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ALFREDO BRITO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ALLEX PEDRO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ALMEIDA LEAL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ALMEIDA MACHADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ALVARES DE CAMPOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS ALVES DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS ALVES RIBEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS ANDRADE BORGES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS ANDRADE LEAL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS ANGELO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS ANTONIO BARNABE TEIXEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS ANTONIO DOS REIS LARA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      728 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 787 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS ANTONIO DOS REIS LARA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS ANTONIO ZORATTI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS ARAUJO MASCARENHAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUCAS ARAUJO MASCARENHAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS ARRAES DE CARVALHO MARTINS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS AUGUSTO MARTINS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
LUCAS AUGUSTO MONTEIRO MAGALHAES                                                                                                                                                  PENDING LITIGATION - CIVIL
PATRICIO                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS AUGUSTO REIS ALBUQUERQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS AUGUSTO REIS ALBUQUERQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUCAS AZEVEDO DE CASTRO BONFA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS BATISTA FERREIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS BENJAMIN ALBUQUERQUE RIZZON     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS BESSONI COUTINHO DE MAGALHAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS BOBEK HERCULIANI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS BONADIO NARDINI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS BONALUMI CANESIN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS BRANDAO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS BRISOLA CASABONA CASTILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS BUENO CORREA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCAS BULHOES BONVENTI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS BURIL DE MACEDO BARROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS CAINA SANTANA E SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCAS CAMARGOS SORIANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
LUCAS CAMBRAIA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUCAS CAMELO VIEIRA PINHEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS CANAVARRO RODRIGUES MUCCINI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCAS CARDIOLI ALVES DE CASTRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS CARVALHO DE QUEIROZ ALVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCAS CASTELO BRANCO DE DEUS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCAS CASTRO DO NASCIMENTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                     729 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 788 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS CAVALCANTE DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS CONCEICAO DE CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS CORREIA DE LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS CORREIA DE LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS COSTA ABBEHUSEN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS CRISTELO GOMES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS CUNHA DE ALMEIDA BARBOSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS CUNHA DUARTE COELHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DA CUNHA ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS DA CUNHA ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DA SILVA BASTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS DA SILVA FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DA SILVA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DAMIANI SALIONI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LUCAS DANIEL MONTEIRO DOS SANTOS                                                                                                                                                   PENDING LITIGATION - CIVIL
PINHEIRO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DE ALBUQUERQUE FONSECA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DE ALMEIDA DIETRICH              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DE ANDRADE COUTINHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS DE HOLANDA SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS DE HOLANDA SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS DE MAGALHAES SALES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DE MOURA LEITE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DE OLIVEIRA ELIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS DE OLIVEIRA PAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DE VASCONCELOS ALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DEL BIANCO DE MENEZES CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DELBONI DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS DELBONI DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS DIAS CABRAL                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      730 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 789 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
LUCAS DIAS CHAD                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS DIAS PEREIRA NUNES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS DIAS PEREIRA NUNES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCAS DOS SANTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCAS DOS SANTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS DOS SANTOS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS DOS SANTOS PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS DOS SANTOS SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS DOS SANTOS THOMAZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS DOS SANTOS THOMAZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
LUCAS DUCATTI MARQUEZ DE ANDRADE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCAS EDER PINTO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCAS ERHARDT                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FABIANO LAVORENTE BORDIN PESSUTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUCAS FABRICIO MELHADO DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS FELIPI NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS FERNANDES FILGUEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS FERNANDES FILGUEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCAS FERNANDO DOMARADZKI CAMPOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FERNANDO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FERNANDO OLIVEIRA TOMAZ FERRARESSO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FERREIRA MENDES GROSSI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FERREIRA MENDES GROSSI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FERREIRA PONTE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCAS FREIRE BRAGA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCAS GABRIEL ALVES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS GABRIEL ALVES FALEIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS GABRIEL DE ALMEIDA BARROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCAS GABRIEL DE ALMEIDA BARROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        731 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 790 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GABRIEL XAVIER GIORDANI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS GIOVANE PADILHA CAMARGO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GODINHO BALISA ANDRADE          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GOMES AYALA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GOMES AYALA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS GOMES DOS SANTOS                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GOMES SANTOS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GONCALVES COSTA DO NASCIMENTO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GONCALVES DE SOUSA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GOULART OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GUERRA DE PAOLI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS GUILHERME PEIXOTO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS GUIMARAES AMARAL                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS GUSMAO DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS GUSMAO DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS GUSMAO DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS GUTEMBERG SABACK BRITO COELHO   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS HARTMANN SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS HAUQUE DA COSTA GAMA DE CARVALHO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS HENRIQUE DO NASCIMENTO BRITO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS HENRIQUE FERNANDES MARTINEZ     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS HENRIQUE VERDE                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS HENRIQUE VIEIRA ASSUNCAO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS HENRIQUE VIEIRA ASSUNCAO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS HOLANDA TEOFILO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS IGNACIO DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCAS JUNQUEIRA MACIEL VELOSO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
LUCAS KAIQUE MAIA SOUSA                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                          $1,067.46




                                                                                                      732 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 791 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
              Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS LEAL COLARES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS LEAL COLARES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCAS LEAO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCAS LEONE DE SOUZA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCAS LIMA REZENDE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS LOPES ESTEVAM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS LOPES ESTEVAM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCAS LUCIANO LEMKE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS LUNIERE GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MAFRA DOS ANJOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCAS MAGALHAES MOHALLEM           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MALAGOSINI MACHADO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCAS MALUF GUELDINI MENDES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARQUES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARQUES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARQUES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARQUES LUZ DA RESURREICAO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCAS MARQUES ULHOA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCAS MARTINEZ ARAUJO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARTINS DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARTINS PRIM NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MARTINS PRIM NETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MATHEUS FERREIRA MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MATHEUS FERREIRA MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
LUCAS MEDEIROS DUARTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
LUCAS MEDEIROS DUARTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCAS MEDEIROS LIMA ROSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LUCAS MEDEIROS LINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LUCAS MEDEIROS LINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCAS MIRANDA DE OLIVEIRA LIMA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCAS MIRANDA RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                  733 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 792 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                  Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LUCAS MONTEIRO GOMES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LUCAS MONTEIRO GOMES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LUCAS MOREIRA GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS MOREIRA VIEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NASCIMENTO CAMPOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
LUCAS NASCIMENTO DA COSTA JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NASCIMENTO OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NASCIMENTO SACRAMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS NEVES SILVA PARENTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NIEVINSKI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NOAH BATISTA DANTAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS NOBERTO FERNANDES DE QUEIROZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NOVAES CASAIS E SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS NOVAES CASAIS E SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS OBANDO DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS ODON ALENCAR AGUIAR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS OLIVEIRA CARNEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS OLIVEIRA OTTONI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS OLIVEIRA OTTONI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LUCAS OLIVEIRA RIOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS PACHECO VITAL CALAZANS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
LUCAS PACHECO VITAL CALAZANS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS PEIXOTO DE ARRUDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS PENARIOL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS PENARIOL                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS PEREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
LUCAS PEREIRA DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
LUCAS PERES CABRAL MENEZES VIEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    734 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 793 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS PINHEIRO RESENDE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS PINTO DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS PINTO DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS PLUCENO BEHNCK                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS PRETTI CYPRESTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS PRETTI CYPRESTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS PREVIATTI RAMOS DE BARROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS PREVIATTI RAMOS DE BARROS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCAS PRUDENCIO DE PAULA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCAS RAFAEL CONSERVA MONTEIRO COELHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS RAMOS DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS REIS DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS REIS DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS RODRIGUES DE QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS RODRIGUES DE QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS RODRIGUES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS RODRIGUES GOMES DE CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS RODRIGUES MANTEUFFEL DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCAS SAMUEL PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS SANTOS DUARTE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS SANTOS DUARTE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS SILVA BARROS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCAS SILVEIRA DA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS SIMEONE SCANAVINI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS SIMOES DIAS GONCALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS SOUZA PIZANI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS SPOLADOR PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCAS TARRASCO PEREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS TAVARES VIEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCAS TEIXEIRA BEZERRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       735 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 794 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS TEIXEIRA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS TEIXEIRA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS TELLES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS TESONI DA ROSA LOPES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS TOURON CUNHA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS TRINDADE DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS VASCONCELOS MATTIOLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS VASCONCELOS MATTIOLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCAS VELOSO SANTOS COELHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS VICTOR DE OLIVEIRA ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS VIEIRA ABRAAO MAIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS VIEIRA ABRAAO MAIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS VINICIUS ARANTES SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS VIRIATO RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS VISENTIN PAVANELLI MACACARI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCAS VISENTIN PAVANELLI MACACARI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCAS WILLIAN FERREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCCA CAMPOS CHAVES GHIDELLA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCCA CIANCIO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCCA MORAIS DE ARRUDA SIAUDZIONIS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCCAS ALVES DE LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCCAS AUGUSTO NOGUEIRA ADIB ANTONIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCCAS CAMPOS DA CRUZ SARAIVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCCHESI VIAGENS E TURISMO LTDA ME     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCE HELENE DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCELIA BARBOSA DE CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCELIA FERREIRA DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCELIA FIGUEIREDO RODRIGUES GADELHA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LUCELIO JERONIMO GOMES                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                          $1,516.38
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCI DIAS BARBOSA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCI MARIA HIROSE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      736 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 795 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCI RAFAELE COSTA PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCI RAFAELE COSTA PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA ANDREA BAIGORRIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LÚCIA BERMUDES MEDINA GUIMARÃES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA BROSSARD IOLOVITCH               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCIA CATARINA BUENO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIA CONCEICAO AMARAL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
LUCIA CRISTINA VICTOR JAJAH NOGUEIRA                                                                                                                                               PENDING LITIGATION - CIVIL
MANRIQUE                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PRE-
LUCIA DA SILVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
LUCIA DE FATIMA CHAVES AMARAL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA DE FATIMA FREITAS ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA DE FATIMA FREITAS ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
LUCIA DE FATIMA LOUZAS DELLA CROCE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIA DE FATIMA NEVES ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA DE FATIMA SILVA SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA FRANCO FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
LUCIA GONZAGA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA HELENA ALVES FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA HELENA DA ROCHA OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA HELENA ROCHA OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCIA MARIA DRUMMOND MARTINS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA NASCIMENTO RODRIGUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIA PAMPU SCHULIS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIA REGINA MOSER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIA ROBERTA RIBEIRO XAVIER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA SOUZA DAQUINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIA SOUZA DAQUINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LUCIA VIEIRA BARRETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIANA ADRIANA DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA AMERICO CASAL TONIN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                      737 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 796 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA AMERICO CASAL TONIN             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA AMORIM SANTOS JACINTO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCIANA APARECIDA LINS DA SILVA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA ARAUJO PAES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA BAPTISTA DE CAMPOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA BAPTISTA DE CAMPOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCIANA BASTOS DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCIANA BOURY DE CAMPOS CAIXETA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCIANA CABRAL DA SILVA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA CAETANO YAMANAKA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCIANA CALEGARI BEZ FONTANA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCIANA CALEGARI BEZ FONTANA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - SPECIAL
LUCIANA CALHEIROS VICTOR                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA CARIBE REIS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCIANA CARLA MARTINS DE AQUINO PIMENTEL N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA CASTELO BRANCO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA CAVALCANTE DE MENDONCA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
LUCIANA CHAVES CARDOSO FERNANDES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
LUCIANA CHAVES CARDOSO FERNANDES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUCIANA CHRYSTINA RAMALHAO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUCIANA CORREIA DE QUEIROZ COELHO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUCIANA CORREIA DE QUEIROZ COELHO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA COSSO                           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCIANA CRISTINA DOS SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCIANA CRISTINA KLEINUBING             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUCIANA D AVILA DUARTE                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA DA SILVA FONSECA ESPINDOLA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA DA SILVA FRANCA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA DA SILVA SBEGNEN                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA DA SILVA SUPRIANO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUCIANA DE ARAUJO SUZANO MACHADO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        738 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 797 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA DE FIGUEIREDO PINTO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA DE FRANCA CEZAR TAVARES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA DE LIMA SERVO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA DE LOIOLA MALENHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA DE OLIVEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA DE OLIVEIRA COELHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA DE OLIVEIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA DE OLIVEIRA DE AZEVEDO GELAIN   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA DE PAULA PERES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA DE PAULA PERES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA DE QUEIROZ RABELO SOUSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA DINIZ NEPOMUCENO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SPECIAL
LUCIANA DUARTE DE MORAIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA ESTABILE DE ARAUJO PINHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA ESTEVAO DA SILVA LIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA FELIZARDO SOUTO ATILIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA FERREIRA LESSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA FERREIRA LESSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA FIALA DE SIQUEIRA CARVALHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA FIAUX DE MORAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA FIAUX DE MORAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
LUCIANA FONTENELLE DE ALBUQUERQUE                                                                                                                                                   PENDING LITIGATION - CIVIL
RIBEIRO                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA GAMA DE MENDONCA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
LUCIANA GARANGAU MARIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA GARCIA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA GARCIA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA GOMES ALVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA GOMES BOSCHERO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA GOMES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA GOMES FURTADO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA GONZALEZ DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       739 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 798 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA GUEDES TRAVAGLIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA GUGELMIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCIANA HARADA SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCIANA HARADA SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA INOUE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA JESUS DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LUCIANA LAUSER TIMM                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
LUCIANA LAUSER TIMM                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA LEANDRO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIANA LINHARES CARREIRA GATTONI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA LOURENCO ALVES VASQUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA MARCIA SALINI CAINELLI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIANA MARIA SILVA ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA MARIA TORRES CARNEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIANA MARIA VERAS FIGUEIROA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA MARQUES GUERRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA MEDEIROS PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LUCIANA MEIRELLA PINHEIRO DOS SANTOS                                                                                                                                               PENDING LITIGATION - CIVIL
BRUM                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA MILIAUSKAS FERNANDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUCIANA MOCELLIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA MORAIS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA MOREIRA GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA MOUSINHO LOPES MAGALHAES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA NASCIMENTO XAVIER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUCIANA NEGREIROS PRADO DE NEGREIROS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA NIDIA NONO ALVARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA NOVAES MOURA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUCIANA NUNES OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA NUNES SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA NUNES SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUCIANA PACHECO CALDEIRA RINI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                      740 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 799 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA PAULA CORTEZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA PELLEGRINI BAPTISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA PERRI HORTALE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA PRADA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA REBOREDO DE OLIVEIRA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA REGADAS RECH SCIPION            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA RESENDE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
LUCIANA RESENDE DE SOUZA LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANA ROCHA NUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA SANTIAGO BAILAO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
LUCIANA SANTOS ARAÚJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA SANTOS DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA SENDER                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA SILVEIRA NINA DE AZEVEDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA SILVEIRA NINA DE AZEVEDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA SOARES MACEDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA SOBREIRA MENDES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA TAVEIRA SILVEIRA CUNHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA TEIXEIRA COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA TRAVINCAS RAMOS LULA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA TRAVINCAS RAMOS LULA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANA TRAVINCAS RAMOS LULA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA TRIGUEIRO DE FREITAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA TRIGUEIRO DE FREITAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA VAZ NETO SCHERER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA VAZ NETO SCHERER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANA VAZ NETO SCHERER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA VELOSO FERREIRA DE ALENCAR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANA VENDRUSCOLO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       741 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 800 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANA VIANA CIDRONIO DE ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANA VIANA CIDRONIO DE ANDRADE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANA VIEIRA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANA VIEIRA DEBIEN COBRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANA VIEIRA DEBIEN COBRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUCIANE ALVES MACEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANE BRITO DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANE BRITO DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE COLODA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANE DA SILVA FREIRE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANE DE PAULA MARCIANO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE FORMIGHIERI CARRE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE GHELLER VERONESE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUCIANE GODOY CAVALHEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE LASSANCE CANCELLO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUCIANE LUCAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUCIANE LUCAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUCIANE MARIA MICHELETTI TONON      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUCIANE MENDES LEAL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE MERY KUSTER DE AZEVEDO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUCIANE NIAMA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE ORSI ABDUL AHAD             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE RIBEIRO CARVALHO CARDOSO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANE RUSCHEL NASCIMENTO GARCEZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUCIANE SANTIN ZANOLA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUCIANE SEIXAS BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANNE ROCHA DA SILVA MARTINS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUCIANO ANTONIO GOMES RODRIGUES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUCIANO ANTONIO GOMES RODRIGUES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUCIANO ANTUNES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                   742 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 801 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO APARECIDA CORREIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO APARECIDO CACCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO APARECIDO CACCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCIANO ARAGAO SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO ARIEL IZZO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO ARTIOLI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO ARTIOLI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO ATAYDE COSTA CABRAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO AUGUSTO PACHECO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO AURELIO SALLES GERSCHEWESKI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
LUCIANO BABINSKI FREITAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO BARCELLOS BELIZARIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO BARROCA SANCHES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCIANO BATISTA SILVA LEITE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO BERNARDO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO BERTOLAZI GAUER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO BIANCO DO AMARAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO BOEIRA GARCIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO BOGADO PEREIRA FERNANDES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO BOTE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCIANO CARLOS JORGE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCIANO CORREIA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCIANO DA CRUZ DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO DA PIEDADE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
LUCIANO DA ROSA LOUREIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
LUCIANO DA ROSA LOUREIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUCIANO DA SILVA GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO DA SILVA PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUCIANO DA SILVA ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUCIANO DAS NEVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     743 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 802 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO DE BRITO STAFFA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
LUCIANO DE BRITTO MOLINO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANO DE FREITAS BATALHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO DE OLIVEIRA LIMA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO DE OLIVEIRA MARQUES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO DE SOUZA FRANCA IRMAO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO DE VASCONCELLOS BATISTELLA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO DIAS DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANO DOS SANTOS CAMARINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANO ELIAS MAIELLO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANO FIGUEIREDO DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANO FIGUEIREDO DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO FURTADO LOUBET                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO GENONADIO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO GOMES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO GONÇALVES DE ALMEIDA FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANO GONCALVES DE MEDEIROS PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANO GONCALVES DE MEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO GONCALVES DE PAIVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIANO HUMBERTO DUTRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO JERONIMO VALIM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO JERONIMO VALIM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO JOAO DE FREITAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO JOSE MARTINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO JUNIOR FELIX DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO LEITE DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO LEITE DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO LIMA FIGUEIREDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIANO LINS E SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIANO LOUZAVIO REZENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIANO LUIS BRESCOVICI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       744 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 803 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO MAGNO COSTA TENORIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCIANO MARCELO DEMARCHI MANGONI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCIANO MIRANDA MEIRELES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCIANO MOURA FEITOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO NASCIMENTO CARVALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO NERI PIRES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO NOBRE FRASSON              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO PERIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO RANGEL BURIGO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO RIOS GUIMARAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO SABBAGH ALOCHIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO SAMPAIO CENTURIAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO SAMPAIO CENTURIAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCIANO SILVA COELHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LUCIANO SILVA FROES DA CRUZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO SILVA GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO SILVEIRA BACURAU           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUCIANO SILVEIRA DE TOLEDO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCIANO SOUZA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCIANO TEIXEIRA BARBOSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO TRIERWEILLER NASCHENWENG   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO TRIERWEILLER NASCHENWENG   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
LUCIANO VIEIRA LINHARES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO ZAGO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO ZAGO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIANO ZAGO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
LUCIANY OLIVEIRA OSORIO BORGES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCICLAUDIO COSTA DO AMARAL        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCICLEI DA COSTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCICLEIA MOTA ALVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUCIE CORREIA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIELMA FIGUEREDO DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUCIENE ALBERGARIA DA CRUZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                  745 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 804 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE ALMEIDA DO CARMO CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
LUCIENE BARISSON                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
LUCIENE BILU RODRIGUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
LUCIENE COSTA DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE DA SILVA OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE DA SILVA OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE DE FRANCA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE DE FRANCA SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE FERNANDA DA SILVA DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIENE FERNANDA DA SILVA DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
LUCIENE MARIA DA SILVA                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $45.23
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
LUCIENE MARIA FARIAS MARANHAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUCIENE PINHEIRO LOPES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUCIENE VIEIRA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
LUCIERE LOPES DA SILVA REHDER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUCILA ANGELA RASSELE ZANOTTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCILA FAGUNDES FARIA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCILA MILMAN DIAS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCILA NOGUEIRA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUCILEIDE FIGUEIREDO FOLHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCILEIDE MARIA MENEZES DE MOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCILENE APARECIDA FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUCILENE DA FONSECA CAMPOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUCILENE PATRICIA DE ARAUJO FREIRE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUCILENE PIRES PINHEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUCILIA MARIA ABRAHAO E SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUCILURDES SANTA BRIGIDA SOARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUCILURDES SANTA BRIGIDA SOARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIMAR ALVES                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIMAR APARECIDA LADEIA DA COSTA CANZI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUCIMAR PRISCILLA GRANCE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         746 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 805 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIMAR SOARES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIMAR THEREZINHA FERRAREZE NUNES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIMARA APARECIDA DE LUCCA SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIMARA APARECIDA DE SOUZA AMORIM      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIMARA CASAROTTO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIMARA MASSARO CREMONEZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIMARA VIEIRA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIMARA VIEIRA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIMEIRE APARECIDA PEREIRA GAMES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIMEIRE BARROS GONCALVES MORIZAKI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCINEI ARAUJO BISPO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCINEI MAXIMO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCINEIA MOREIRA SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCINEIA MOREIRA SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCINEIA MORELI MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCINEIA TEREZINHA AMARAL DA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCINEIDE ALEXANDRE DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCINEIDE CAPELINI LEANDRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCINEIDE DA SILVA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCINEIDE DOS SANTOS ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCINETE FERREIRA DE SOUZA DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCINEUMA ROCHA OLIVEIRA LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIO ANDRADE SALES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIO APARECIDO PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIO CARLOS MALTA CABRAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUCIO CESAR CUNHA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIO DEBARBA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUCIO DEBARBA E OUTROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIO FARIA DA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
LUCIO FARIA DA COSTA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUCIO FERNANDO PENHA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                       747 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 806 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION -
LUCIO FLAVIO DE FREITAS PEREIRA         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
LUCIO FLAVIO NUNES COELHO               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCIO MARCIANO DE SOUZA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCIO NERI MACIEL NETO                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCIO NERI MACIEL NETO                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCIO RODRIGUES FIGUEIREDO              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCIOLA DAMASCENA SANTOS                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
LUCIRENE RIBEIRO DOS SANTOS             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCIRLENE ALVES COELHO                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCIVALDO ALVES BEZERRA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LUCIVALDO ALVES RODRIGUES               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LUCIVALDO DIAS BEZERRA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCIVAM DOS SANTOS ALMEIDA              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
LUCIVANIA ALVES DE LIMA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCRESIA GUIMARAES CHAVES               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LUCSIM HOTEIS LTDA                      AV BOA VIAGEM 3722                                          RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $86.71
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUCY CLEIDE DA SILVVA AMORIM            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCY MARI DE ALMEIDA NOVICKI            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
LUCY TAMURA ITIMURA                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCYANA MARIA FERREIRA GOMES            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCYANE ADIENE SILVA                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCYELLE RIBEIRO DE MESQUITA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCYELLE RIBEIRO DE MESQUITA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCYETE MAIO SILVA                      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUCYLLA OLIVEIRA DA SILVA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUDIMILLA RESENDE GONCALVES             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
LUDIMILLA TALITA SILVA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUDMILA BERMUDEES MATOS                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
LUDMILA BERMUDEES MATOS                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - ACCIDENT /
LUDMILA BONFIM ALVES DE JESUS PEREIRA   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN




                                                                                                             748 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 807 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LUDMILA GARCIA LEITE                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILA HAUSSLER                          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILA MORETTO SBARZI GUEDES             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LUDMILA MUNIZ ALVES                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILA QUEIROZ CABRAL COSTA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILA QUEIROZ CABRAL COSTA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILA SOUZA OLIVEIRA DE JESUS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILLA CASTRO DE ABREU                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMILLA MARIA FEITOSA MOREIRA DA SILVA   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LUDMILLA REZENDE CARVALHO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LUDMILLA REZENDE CARVALHO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMYLA FULGONI DE ARAUJO COSTA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUDMYLA FULGONI DE ARAUJO COSTA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LUELSON JUNIO PIRES RODRIGUES             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                          FRANKFURT FLUGHANFEN, TOR 21,                                                                                                                              UNDER CRITICAL AIRLINE
LUFTHANSA                                 GEB.322 FRANKFURT/MAIN                                                FRANKFURT                               60546        GERMANY           VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                          DEPARTMENT FRA ZK22 BUILDING
LUFTHANSA TECHNIK                         527                                                                   FRANKFURT                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                       $853,415.00
LUFTHANSA TECHNIK COMP SERV               650 SW 34TH AVE STE 101                                               MIAMI                  FL               33135                          VARIOUS       ACCOUNTS PAYABLE                                                                      $5,814,163.31
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LUIGI MALENA                              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ADAN ESPINOZA                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
LUIS ADRIANO BIGATAO SCARIN               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ALBERTO MARTINS DA SILVA             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
LUIS ALIPIO CARNEIRO                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ANTONIO ALVES DE OLIVEIRA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CREW             X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ANTONIO CEZARINO SOUZA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LUIS ANTONIO DA SILVA DELFINO             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
LUIS ANTONIO DE OLIVEIRA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ANTONIO DE PINHO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ANTONIO DE PINHO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
LUIS ANTONIO LANDA DOS SANTOS             CL CAPITAN HAYA N1 PTA7                                               MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                           $608.85
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
LUIS ANTONIO MOPI LAFUENTE                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ANTONIO ORTELLADO GOMEZ ZELADA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIS ANTONIO VELANI                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                         749 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 808 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
LUIS ANTONIO VINCIGUERRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS AUGUSTO ABREU                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS AUGUSTO FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS AUGUSTO MORAIS CORDEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS CARLOS AMARAL CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS CARLOS BARBOSA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS CARLOS BIZERRA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIS CARLOS FERNANDES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS CARLOS MARONI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS CARLOS MORAIS DE FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIS CARLOS PEDROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUIS CARLOS ROCHA TEIXEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIS CARLOS XAVIER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIS CATUIBA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS CESAR SCHNEIDER ROSARIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIS CLAUDIO ROSA DA CONCEICAO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUIS EDUARDO CHARLES PAGOTTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIS EDUARDO DA SILVA FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS EDUARDO DE ARAUJO LIMA DA COSTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS EDUARDO DE ARAUJO LIMA DA COSTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS EDUARDO DO VALE D OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS EDUARDO FACHETTI DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUIS EMILIO PINHEIRO NAVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS ENRIQUE PEREIRA CASTRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS ENRIQUE PEREIRA CASTRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS FABIANO ASSUNCAO MOURA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS FABIANO GOMES DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIS FELIPE DE ANDRADE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIS FELIPE DE MIRANDA LACERDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUIS FELIPE DE MIRANDA LACERDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                      750 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 809 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
LUIS FELIPE ESTEVES DA SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS FELIPE FONTOURA CALIL               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
LUIS FELIPE NOVAES JUNQUEIRA FRANCO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FELIPE SAD GROSSI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FELIPE SALEK DICK                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FELIPE SALOMAO FILHO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FELIPE SEFFRIN                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS FELIPE WOYCEICHOSKI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FELIPPE ARAUJO RIBEIRO POGGIALI                                                                                                                                                  LITIGATION - FLIGHT
GASPARONI                                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FERNANDO AMATO ANGELINI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FERNANDO AMATO ANGELINI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FERNANDO ARAUJO JUNIOR              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FERNANDO ARROBAS MARTINS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS FERNANDO BALESTERO BRUNNER          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS FERNANDO DA SILVA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS FERNANDO DA SILVA SOARES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FERNANDO DE ARAUJO SCHNEIDER PADILLA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FERNANDO FREITAS DE LIMA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS FERNANDO GARCIA DOS SANTOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FERNANDO GUERREIRO GONCALVES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FERNANDO MARTINS GONCALVES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FERNANDO MARTINS GONCALVES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FERNANDO RAVAGNANI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS FERNANDO SERAGIOLLI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS FERNANDO SERAGIOLLI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FERNANDO SILVA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FERNANDO SILVA DOS SANTOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS FERNANDO ZUTINI                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS FILIPE RACHE SOARES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         751 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 810 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS FRANCISCO SCHMID BONILLA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS GONZALO GOMEZ BARRETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS GUILHERME MARTINHAO GIMENES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
LUIS GUSTAVO ANDRADE FRAGA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS GUSTAVO BARRETO TOME                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS GUSTAVO NORMAND VENTURA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS GUSTAVO NORMAND VENTURA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS GUSTAVO RIBEIRO SOARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS GUSTAVO RODRIGUES FLORES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS GUSTAVO ROMERO MUDENUTI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS HELENO DE MENEZES E SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS HENRIQUE BASILIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS HENRIQUE DE MEDEIROS DANTAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS HENRIQUE DE OLIVEIRA BRITO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS HENRIQUE DE OLIVEIRA TIBURCIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS HENRIQUE DE OLIVEIRA TIBURCIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS HENRIQUE GUERRA FILHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS HENRIQUE MERCES DOS SANTOS JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
LUIS HENRIQUE MOREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS HENRIQUE VEIT                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS HENRIQUE VIEIRA BASTOS DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIS HENRIQUE VIEIRA BASTOS DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS JORGE DE ARRUDA ROSAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS LEANDRO ALVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS MAGNO COSTA NETO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIS MANSUETO MELO AGUIAR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS MARCELO VIEIRA MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS MARIO ALVES CORREA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIS MIGUEL FARIA DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIS NELSON GONZALEZ COCCO JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         752 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 811 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUIS NELSON GONZALEZ COCCO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS PAULO DA SILVA E SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS RICARDO AMADOR COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS RICARDO FELGA ELEUTERIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS ROBERTO DE SOUZA SA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS ROBERTO DE SOUZA SA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUIS ROBERTO LOPES DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS ROBERTO LOUZADA BALDUCCI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS SAULO SOUSA SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS SERGIO BARBOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - PROMOTIONS /
LUIS SERGIO FERREIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUIS TAINAN KRAETZIG                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUIS VALDENOR PINHEIROS FILHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUIS VIEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS VITOR MEDEIROS LUSTOSA BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS WAGNER SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUIS WAGNER SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUIS WAGNER SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA ANGELICA SALES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA CAMPOLINA ALMEIDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA CARVALHO MITCZUK                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA CENSI PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUISA CLAUDIA MENDES RIBEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA COMERLATO JARDIM                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA CURTY RIBEIRO COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA GUEDES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUISA GUERRA BRANDAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
LUISA GUERRA BRANDAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA GUERRA PIMENTEL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA HELENA LOPES VALLADAO SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
LUISA HELENA LOPES VALLADAO SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
LUISA MARIA CABEZAS URBANO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     753 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 812 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                     Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUISA MAZZINI BABY                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LUISA MESQUITA DE ANDRADE BATISTA      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUISA NEUENSCHWANDER DO NASCIMENTO     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUISA PERES BERKEMBROCK                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
LUISA PETERMANN                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUISA RENATA RITZMANN                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUISA RODRIGUES NETO                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUISA RODRIGUES TORRES                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUISA RODRIGUES TORRES                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUISA SEGABINAZZI STEPHANOU            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LUISA WEBER BISOL                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LUISA WEBER BISOL                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                       R EUGENIA BIANCALANA DUARTE
LUITEX MAQUINAS E FERRAMENTAS LTDA     15.                                                                 SUMARE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,298.78
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ABEL AMORIM DE ANDRADE            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIZ ACINDINO DA SILVA                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ADRIANO CAVALCANTE XAVIEL         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIZ ALBERT VIANA SCHROEDER            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ALBERTO DE CARVALHO GOMES FILHO   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIZ ALBERTO DO NASCIMENTO SILVA       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIZ ALBERTO PUPP                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ ALBERTO SUARES ARAUJO             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - ON-BOARD
LUIZ ALBERTO TEIXEIRA PINTO JR         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ALMIR LUNIERE FONSECA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ ALVARES CAMPOS                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIZ ALVARO RODRIGUES DE OLIVEIRA      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ ANDRE DE OLVEIRA COLARES          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ANDRE GONCALVES CRIALES           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ ANDRE RUPP DA CRUZ SECCO          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ANDREATA GANDIN                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                    754 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 813 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ ANTONIO ALENCAR                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIZ ANTONIO ALVES DE CARVALHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ ANTONIO CARNEIRO LAGES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ ANTONIO COSTA LEMOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO DE ALBUQUERQUE VILANOVA                                                                                                                                                  LITIGATION - FLIGHT
FILHO                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO DE ALBUQUERQUE VILANOVA                                                                                                                                                  LITIGATION - FLIGHT
FILHO                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ ANTONIO DE ALMEIDA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO DE SOUZA SILVEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO FIGUEIREDO PONTUAL           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
LUIZ ANTONIO LEMOS JUNIOR                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO MAROSTICA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO MARTELLO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
LUIZ ANTONIO ROTONELI MIGUEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ANTONIO STIVAL MILHOMENS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
LUIZ ARMANDO DE OLIVEIRA PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ ARTHUR VALVERDE RODRIGUES ABI CHEDID N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ ASTOLFO RODRIGUES JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ AUGUSTO BORBA DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIZ AUGUSTO BUSCHMANN SETIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
LUIZ AUGUSTO FELICIO WESTIN DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ AUGUSTO FERREIRA DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ AUGUSTO FOCHI GOLIN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ AUGUSTO LEAO COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ AUGUSTO SANTOS RAMOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ AUGUSTO SCHUCH                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIZ AUGUSTO THOME                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ AUGUSTO VIEIRA PINTO DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
LUIZ BARBOZA DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
LUIZ BERNARDO BIRBOJM                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
LUIZ BEZERRA DE OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         755 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 814 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ BLANC                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ BUENO MIHICH FILHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ BUENO MIHICH FILHO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ BULLIO NETO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS ALVES BEZERRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS ALVES DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS BARREIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS BATISTA DE CERQUEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS BATISTA DE CERQUEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS BATISTA FILHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS BATISTA FILHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS BATISTELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS BOLOGNA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS BOLOGNA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS CAETANO FILHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS CALADO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
LUIZ CARLOS CANTANHEDE FERNANDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZ CARLOS COVELO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS DA CRUZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZ CARLOS DE OLIVEIRA ASSUMPCAO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZ CARLOS DE SOUZA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS DINIZ CALDEIRA BRANT           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS DO NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS DO NASCIMENTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS DONATO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS GOMES CARLINI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS GUIMARAES CAPASCIUTTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          756 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 815 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                  Creditor Name              Address1       Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS HEIN                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS JUNIOR DA SILVA       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS MANICA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS MARQUES MACHADO       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS MENDES DE LIRA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS MORENO DAS NEVES      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS PEREIRA               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CARLOS POMPERMAIER           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                  SAO JOSO DO RIO
LUIZ CARLOS ROSA & CIA LTDA       AVENIDA ESTUDANTES 3505                                         PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $699.99
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS SANTANA DE FREITAS    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS SILVA DE OLIVEIRA     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CARLOS SILVA MAGALHAES       N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARLOS SOUSA LIMA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CARNEIRO JUNIOR              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CESAR BUCHMANN DULEBA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CESAR GOMES LEITE            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CESAR GOMES LEITE            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CLAUDIO CORREA JUNIOR        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZ CLAUDIO DA SILVA FERREIRA    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CLAUDIO DA SILVA JUNIOR      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CLAUDIO DE ALMEIDA RIOS      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CLAUDIO DE OLIVEIRA JUNIOR   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CLAUDIO DIAS DE ALMEIDA      N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CLAUDIO FERNANDES FAMADAS    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZ CLAUDIO FRANCO DE OLIVEIRA   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CLAUDIO ISAAC FREIRE         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ CLAUDIO LEMOS MOREIRA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CLAUDIO LOPES MOREIRA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CLAUDIO LOPES MOREIRA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ CORDEIRO DA PAZ NETO         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZ CRUZ LENZI                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZ DANIEL DE SOUZA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          757 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 816 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ DANIEL DE SOUZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ DAROS NETTO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ DE MELO MENDES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
LUIZ DO NAZARENO MARTINS                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $40.16
LUIZ EDUARDO CUSTODIO BUENO MUNIZ                                                                                                                                                    PENDING LITIGATION -
BARRETTO                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ EDUARDO DA SILVA PINTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LUIZ EDUARDO FERNANDES GUADELHA DE                                                                                                                                                   PENDING LITIGATION - CIVIL
ALMEIDA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ EDUARDO FONSECA MENEZES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
LUIZ EDUARDO MACHADO LOBO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUIZ EDUARDO NEIVA REGO FILHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUIZ EDUARDO ROCHA SEABRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUIZ EDUARDO ROCHA SEABRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ EDUARDO SOARES MENESES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ EMANUEL ZOUAIN DA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ ESTANISLAU DE FREITAS LEITE FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ ESTANISLAU DE FREITAS LEITE FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUIZ EUGENIO PORTO SEVERO DA COSTA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FABIANO DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FABRICIO DO CARMO ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FELICIO JUNIOR                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FELICIO JUNIOR                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FELIPE ASSAD CALIARI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FELIPE ASSAD CALLARI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE BISSOLI VIVEIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUIZ FELIPE CHAGAS CARVALHO MACHADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE DE CARVALHO KOZMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
LUIZ FELIPE DIOGENES DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FELIPE GUERGOLETTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE JABUR                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE LEAL CHICHIERCHIO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                        758 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 817 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE LEAL CHICHIERCHIO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE OLIVEIRA LEAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELIPE SANA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FELIPE SANTOS PASSOS PEIXOTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FELIPE VASCONCELOS DE FARIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELLIPE SERRA DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FELLIPPE DE SOUZA MARINO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
LUIZ FERNANDO ABREU                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
LUIZ FERNANDO BARBOSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
LUIZ FERNANDO BARBOSA LINS                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $10.71
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO BASTOS RAMOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO CARLSEN DE CAMARGO JUNIOR N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO COUTINHO KRAUSE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO COUTINHO KRAUSE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO CRAZOVES DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO DA CUNHA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO DE FABINHO ARAUJO LIMA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO DE SOUZA (1)               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO DE SOUZA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO EGASHIRA FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO FORTES DE CAMARGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO GIORGIS LIMA MIRCO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO GIORGIS LIMA MIRCO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO GUERRA E OUTRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO LEAL VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
LUIZ FERNANDO MARTINS DE CARVALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
LUIZ FERNANDO MOTTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO OLIVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO OLIVEIRA JUNQUEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
LUIZ FERNANDO QUEIROZ MESQUITA FIGUEIRAS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        759 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 818 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
LUIZ FERNANDO RUCK CASSIANO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIZ FERNANDO SILVA DO NASCIMENTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FERNANDO TEIXEIRA SALGADO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIZ FERNANDO TONI DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FERNANDO VELOSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FERNANDO VILELA LEITE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FERRAZ FILHO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FERRIANI NOGUEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FILHO ANTONIO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FILHO ANTONIO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FLAVIO FILIZZOLA D URSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ FRANCISCO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GABRIEL GOES BEZERRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ GABRIEL VEBER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GONCALVES BASTIAN PINTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
LUIZ GONCALVES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ GONZAGA LEITE SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ GONZAGA LEITE SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ GONZAGA LOPES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PRE-
LUIZ GUILHERME CAMARGO RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PRE-
LUIZ GUILHERME CAMARGO RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GUILHERME DE ALMEIDA MOREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ GUILHERME DE MELO BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GUILHERME MATTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GUILHERME MATTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
LUIZ GUSTAVO ANTONIO SILVA BICHARA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
LUIZ GUSTAVO BARBOSA DE SOUZA FRANCA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
LUIZ GUSTAVO BARBOSA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GUSTAVO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
LUIZ GUSTAVO GARCIA COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                      760 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 819 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ GUSTAVO LIMA DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ GUSTAVO MARALDI NOZELLA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ GUSTAVO SANTOS PIRES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE BARBOSA NUNES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
LUIZ HENRIQUE CARLETTI MAIURI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ HENRIQUE CASTELO DE SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE CORDEIRO VIANA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ HENRIQUE DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE DA SILVA ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE DA SILVA ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE DA SILVA ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ HENRIQUE DA SILVA CARNEIRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE DE JESUS NASCIMENTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
LUIZ HENRIQUE FRANCO JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
LUIZ HENRIQUE GONÇALVEZ RABELO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE LAVISO RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE LAVISO RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE MELO DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE MEMLAK                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE MOSER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE NEVES DAMASCENO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ HENRIQUE RAMADAM PARRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ HENRIQUE SOUSA PEREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ HENRIQUE VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ HENRIQUE VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ JORGE PICCINI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ JOSE DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ JOSE DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUIZ JOSE SIQUEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ KLEBER DUARTE DE SOUSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                   761 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 820 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION -
LUIZ LINDOLFO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ LINO DE ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ LUCIO PATRONE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ MANOEL ALVES BARBOSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ MANOEL DE ALBUQUERQUE MOTTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LUIZ MANOEL GOMES JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
LUIZ MANOEL GOMES JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ MARCELO MOREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ MARCELO PEIXOTO FERNANDES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ MARIANO BRIDI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ MAURICIO ZACOUTEGUY           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ MESQUITA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ MIGUEL GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ MIROSKI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
LUIZ OTAVIO MARCHIORO                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $132.97
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ OTAVIO STEFANELLI POTSCH      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ OTAVIO VIGNOLLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ OTAVIO VIGNOLLI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ PAULO BURCKAUSER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ PAULO CAMPOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
LUIZ PAULO DAHER MONTEIRO ABRAO                                                                                                                                                PENDING LITIGATION - CIVIL
NOGUEIRA                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ PAULO DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ PAULO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ PAULO GOULART DE ANDRADE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ PAULO LOPES DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ PAULO MEDEIROS COUTINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - IMPROPER
LUIZ PAULO RODRIGUES MIRANDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ PAULO SANTOS DA HORA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
LUIZ PEREIRA SILVA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
LUIZ PERES QUEVEDO FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
LUIZ PIRES DE ANDRADE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  762 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 821 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ PIRES DE CARVALHO NETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ QUINDERE MARQUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUIZ RAFAEL TOBIAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUIZ RENATO BEHRENS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUIZ RENATO GUARALDI COUTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
LUIZ RENATO GUARALDI COUTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ RENATO OLIVEIRA JORGE HAULY    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ RICARDO FERNANDES TEIXEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ROBERTO CASSAB MOUSINHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ ROBERTO E JESUS MAGARI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ ROBERTO GOMES DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ ROBERTO KERN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ROBERTO LEITE DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ROBERTO MACHADO CARDOSO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ ROBERTO MILHORINI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ RODOLFO LISCIO PEDROTTI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ RODRIGO COIMBRA BERGANTIN      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ RODRIGO MATTOS CARVALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
LUIZ RODRIGUES                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $331.14
                                                                                                                                                                                PENDING LITIGATION -
LUIZ ROGERIO VELOSO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ROMA DE VIVEIROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ ROMA DE VIVEIROS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ SERGIO DE VASCONCELOS JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ SERGIO LADEIRA AMANTEA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ SERGIO NASCIMENTO DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
LUIZ SOARES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
LUIZ THYAGUZ MACHADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ TRAMONZIN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ TRAMONZIN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ UBIRATAN JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUIZ WOLFOVITCH                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                   763 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 822 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ WOLFOVITCH                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZ WOLFOVITCH                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA ALVES DE ARAUJO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
LUIZA ANUNCIADA AZEVEDO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA AURORA MOREIRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA AZAMBUJA RODRIGUES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA CAMARA DE OLIVEIRA SHIOGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA DORNELLES PENTEADO PACHECO E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUIZA EDNALVA MENDES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA FERREIRA LUZ BERTOLUCCI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA FREIRE DE ANDRADE E MACEDO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA GASSENFERTH FREYESLEBEN FERREIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA GUIMARAES FIRME                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA GUSMAO VALENZA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA HELOA DE MEDEIROS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZA HOLANDA DOS REIS TEIXEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA ISAURA WIDEMER BACK                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA JOSEFINA REGO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA JOSEFINA REGO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA MAIA LIMA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA MARIA STEINBACH AMMAM FIEDLER        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA MARQUES DAL GRANDE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA MARQUES DE BARCELOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUIZA MARQUES PORTO MOREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA MARTINS COSTA TRANCOSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUIZA MASCARENHAS DAMASCENO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA MELLO FRUET                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA MIRANDA RICHARTE DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUIZA MONTOYA RANIERO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                          764 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 823 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUIZA PAIVA GENTILINI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZA PEREIRA REIS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUIZA REZENDE ROCHA NASCIMENTO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZA SABACK LIMA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZA SABACK LIMA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUIZA SCHMIDT MOREIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZA SCHUCH DE AZAMBUJA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZA SUCUPIRA MONTEIRO TEIXEIRA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUIZA TORIBIO PIMENTA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZACENIA MARTINS DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
LUIZE NAGANO DOS REIS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUIZIANA DE CARVALHO MONTEIRO DE BARROS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUIZICLEA JESUS DOS SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUKAS AMNON DE MOURA MACIEL            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUKAS SANLAY DE ARAUJO AMORIM          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUKAS SILVERIO DANEU                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUMA DE OLIVEIRA MARTINS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUMA DE OLIVEIRA MARTINS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUMA FREITAS ALVES FERREIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUMA LEITE CARVALHO SODRE              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
LUMA MARIA FAVACHO BORDALO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUMA MARQUES MATOS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUMARYA GOMES LOIOLA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUNA BALTAZAR MAURO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
LUNA BALTAZAR MAURO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUNA DE OLIVEIRA ARCHANJO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUNA TURISMO LTDA ME                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUNAISA MEIRELES DE OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
LUNALVA MOURA SCHWENK                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       765 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 824 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                 Creditor Name                    Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUNALVA MOURA SCHWENK                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUNELIA AMARAL LIMA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUNNA CRISTINA BARROS SANTOS           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUNNA ISADORA ARAUJO DOS SANTOS        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
LUPA AIRCRAFT MODELS                   CRAYENESTERLAAN 10.                                                 HAARLEM                                              NETHERLANDS       VARIOUS       ACCOUNTS PAYABLE                                                                           $855.00
LUPROD SRL                             AV CORDOBA 1586                                                     CAPITAL                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $159.51
LUREX DISTRIBUIDORA DE BATERIAS LTD    AVENIDA DUQUE CAXIAS 2240                                           FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,498.23
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LURIA DE SOUZA ANDRADE                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
LURIA DE SOUZA ANDRADE                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LURIAN RESENDE                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
LUSITANIA EMPREENDIMENTOS TURISTICO    AV BEIRA MAR 2600. 2600                                             FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,924.55
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUTERCIO GAMA ROCHA                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                       AIRCARGO LUXEMBOURG AIRPORT                                                                                                                              UNDER CRITICAL AIRLINE
LUXAIR                                 AIRCARG                                                             LUXEMBOURG CITY                                      LUXEMBOURG        VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
LUXTOUR HOTELARIA EVENTOS E TURISMO                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $47.12
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUXTRAVEL TURISMO LTDA EPP             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUZ MARINA PERIN REMUSSI               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUZANILDO ALVES DA SILVA OLIVEIRA      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZANIRA DA CONCEICAO OLIVEIRA GOMES   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUZEANE ALVES DA CUNHA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
LUZEMARA FERREIRA DA SILVA SANTOS      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZENI MARIA DE SOUSA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZENIR FIGUEREDO DOS SANTOS           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZENIR FIGUEREDO DOS SANTOS           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
LUZIA APARECIDA CAMPOS                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
LUZIA APARECIDA CAMPOS                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUZIA ARGEMIRA DE SOUZA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUZIA ARGERMIRA DE SOUZA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
LUZIA CANDIDA RODRIGUES                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZIA CONSTANCIA WALTENBERG SILVA      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZIA DE BARROS FERREIRA GAIO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
LUZIA DE FATIMA CARRARA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
LUZIA DE SOUZA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                   766 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 825 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUZIA IRENE DA COSTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZIA IRENE DA COSTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZIA PONTE DE ALMEIDA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUZIA SOUZA DE OLIVEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUZIA SOUZA DIVINO FERRAZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUZIA SOUZA DIVINO FERRAZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUZIANA ARAUJO SILVA FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
LUZILENE DE OLIVEIRA SOUSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZILENE FERREIRA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZIMARA GLAUCIA OLIVEIRA RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LUZINEIDE FRANCOSO DE GODOY                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUZINETE JOSE DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZINETE MARIA DE ALBUQUERQUE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUZIO CESAR DE LIMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUZIO CESAR DE LIMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUZIO CESAR DE LIMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
LUZIO CESAR DE LIMA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZITANO HUGO COSTA SILVA DE PAULA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZITANO HUGO COSTA SILVA DE PAULA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LUZMILA PILAR FARFAN DAZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
LV ENGENHARIA MAQUINAS E EQUIP EIRE                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                         $48,559.80
                                                                                                                                                                                       PENDING LITIGATION -
LYA MARA NAUFAL SEVERINO BAPTISTA VIEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LYBIANE FERNANDES BRANDAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LYDIA ELIZABETH ATAIDE SMITH               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LYDIANE CAMILA ALVES DE MEDEIROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LYERKA KALLYANE RAMOS FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LYGIA SILVA E MATOS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LYGIA TREVISANI KORI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
LYGIANE GAMARRA SENA CHAVES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LYNDERSON CASSIANO SILVA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
LYNUS VIEIRA DE ALMEIDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                          767 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 826 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                 Creditor Name                    Address1                     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LYQUID CHOPERIA EIRELI ME             N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
LYRECO ITALIA S.R.L.                  VIA VICTOR HUGO 4                                                              MILAN                                                ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                          $6,063.16
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
LYSA SORAYA SILVA                     N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
LYSSANDRA ALICE CARVALHO GOULART      N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
LYVIA RAMOS CARVALHO FERREIRA SILVA   N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
M A VIAGENS E TURISMO LTDA.           N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                   RONDONOPOLIS                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,156.75
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                   RONDONOPOLIS                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,019.97
M B HOTELARIA E TURISMO LTDA EPP      AV ININGA 1325. 1325                                                           TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $60.34
M C G MONTEIRO LTDA EPP               AV BEIRO RIO 248.                                                              MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,158.23
                                      AVENIDA REPUBLICA ARGENTINA 40
M C GODOI                             4040                                                                           FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $365.69
M E R EMPRESA ALIMENTICIA LTDA        RUA BRIGADEIRO TOBIAS 310. 310                                                 SOROCABA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,552.03
M F DE SOUZA COMUNICACAO ME           PRACA FRANCOIS BELANGER 66. 66                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,617.27
M G B DO NASCIMENTO ME                                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                             $72.80
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                    SENADOR GUIOMARD                                     BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,041.45
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
M K E BUENO                           N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
M R BIOMEDICA RIO PRETO LTDA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $187.34
M R FREITAS DA SILVA                                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                            $59.42
M R SILVA LTDA ME                     AVENIDA RUI BARBOSA 1597. 1597                                                 FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $47.27
M S A UCHOA QUATRIN EIRELI                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $99.04
                                                                                                                     SAO BERNARDO DO
M SHIMIZU ELETRICA E PNEUMATICA LTD   R GARCIA LORCA 105. 105                                                        CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,160.29
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
M. A. FRANCA QUEIROZ ME               N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
M. R. M. D. S.                        N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
M. V. F. D. S. N.                     N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
M.G.CHERINI S.R.L.                    AV COLON 119 P3 D006 CORDOBA                                                   CORDOBA                                              SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                           $338.16
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
MABILE OLIVEIRA DUARTE                N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MACH 2 CORP                           3000 SW 15TH ST STE D                                                          MIAMI                 FL                33145-1106                     VARIOUS       ACCOUNTS PAYABLE                                                                          $2,700.00
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MACHIDOVEL TRIGUEIRO FILHO            N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MACIEL FERNANDES SILVA                N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
MACIEL INACIO DA SILVA                N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MACKLEM VAN DER LAAN SOARES           N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MACLEIDERSON BERLAMINO DA SILVA       N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
MACNORT LOCACAO MAQ E EQUIP EIRELI?   ROD PA 150 ALCA VIARIA K M 1     60023                                         MARITUBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $969.63
                                                                                                                                                                                                          PENDING LITIGATION -
MACRINO RODRIGUES LIRA                N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MADE INFORMATICA LTDA ME              N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                     ITAPECERICA DA
MADEICO INDUSTRIA E COMERCIO DE MAD   EST DOS GODOI 150. 150                                                         SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $362.07
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
MADELENE SAINT LOUIS                  N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MADELON PIANA DE MIRANDA              N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
MADIAGNE DIALLO                       N/A                                                                            N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                                             768 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 827 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
              Creditor Name                     Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
MADISON DE FREITAS JUNIOR            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MADONNA TOUR LTDA                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MADSEN VICTOR SANTANA ROCHA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MADSON DOS SANTOS DA HORA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MADSON RODRIGUES LISBOA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MADSON RODRIGUES RIBEIRO             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MADSON SILVEIRA BORGES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                     RUAJOSE AMERICO DE CARVALHO
MAECIO B DE CARVALHO                 8896.                                                                NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $62.34
                                                                                                                                                                                               PENDING LITIGATION -
MAENDRA ELIZABETH PRADO              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAFALDA PEREIRA NEVES                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAFALDA PEREIRA NEVES                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MAGALI CAROLINA DE ARAUJO SILVA      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MAGALI CRISTINA GOMES LOPES          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGALI SANTOS DE JESUS               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               POTENTIAL OBLIGATION
                                                                                                                                                                                               UNDER FREQUENT FLYER
MAGAZINE LUIZA SA                    R VOLUNTARIOS DA FRANCA 1465                                         FRANCA                 SP               14400490     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MAGDA LILIAN CONZ PIPANO MARCONDES   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGDA MARTINS                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGDA REGINA GLAD                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MAGNA EDUARDA BARBOSA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNA KARLA SANTOS MALTA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MAGNA KARLA SANTOS MALTA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
MAGNA MAGALHAES DOS SANTOS           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNA OLIVEIRA PIRES DE SANTANA      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNA PAULINA DE SOUZA FERREIRA      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNO ANGELO PINHEIRO DE FREITAS     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNO ANGELO PINHEIRO DE FREITAS     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MAGNO ANTONIO HERMANO VASQUES        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNO BIBIANO DA COSTA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MAGNO CESAR SOBRINHO                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $123.07
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
MAGNO GABRIEL SILVA OLIVEIRA         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAGNO JOSE MENDES                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                   769 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 828 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
              Creditor Name                      Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
MAGNO MARKUS FERREIRA FORMIGA                                                                                                                                                                      PENDING LITIGATION - CIVIL
GONCALVES DE OLIVEIRA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MAGNO MENEZES MIRANDA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MAGNO PELUSO TORQUETTE                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MAGNO PELUSO TORQUETTE                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAGNO VELOSO DOS SANTOS               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAGNO VELOSO DOS SANTOS               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MAGNOVALDO DA SILVA GOMES             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAGNUM RICARDO BOMFIM DOURADO ROSA    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAGVONE ALVEZ PRATES E SILVA          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                      RUA ALMIRANTE LUIZ FELIPPE PINT
MAHELI SILVA DE OLIVEIRA FERREIRA D   145                                                                     RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $913.73
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAHMUD MIGUEL EZZUGHAYYAR             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAHMUD SAMI BADRELDIN                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAI FUKUDA                            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAI FUKUDA                            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIA HELENA CEVINO RIVAS ALMEIDA      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIA HELENA CEVINO RIVAS ALMEIDA      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAIANA DA SILVA VIANA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAIANA DA SILVA VIANA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAIANA DOS SANTOS SILVA               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIANA MACIEL SARMENTO GUSMAO         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIANA MACIEL SARMENTO GUSMAO         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MAIANE SANTANA DE JESUS PAZ           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIARA ALMEIDA FERREIRA               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIARA GARCIA DE OLIVEIRA             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MAIARA RIOS DE OLIVEIRA               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIARA TAMARA DA SILVA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAIARA VELHO DE AGUIAR                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MAICA MARCELI KOCH                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MAICO UENDEL MOZART MIGUEL            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      770 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 829 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                        Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAICON COELHO GUARNIER                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MAICON CRISTIAN DA SILVA RAMIRES          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MAICON GONCALVES AGUIAR                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAICON GONCALVES DOS SANTOS               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
MAICON HAMES SUAVE                        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAICON KAERCHER JUSTINO                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAICON LUIZ DOS SANTOS SOLPICIO           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAICON MARQUES CAVALCANTE                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAICON MARQUES CAVALCANTE                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAICON SOARES BATISTA                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
MAICON TAVARES MIZAEL                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MAICON TOURNIER SERAFIM                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MAIDE DIANE DOS SANTOS MARCHESE           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
MAIK ERIMA DOS SANTOS                     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAIKA PEREIRA                             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
MAIKEL DIAZ CASTRO                        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAIKO HENRIQUE FERNANDES BARROSO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAILA CRISTINA DE FREITAS                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAILLA JORDANA CAVALCANTI CARNEIRO LEAO   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAILLA JORDANA CAVALCANTI CARNEIRO LEAO   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MAILSON DARK RODRIGUES MENDONCA           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                          AVENIDA MARECHAL FIUZA DE
MAIOTTO SERV MOVIM CARGAS EIRELI ME       CASTR 410                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $627.03
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAIR JOSE DA GAMA                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAIRA ALVES RATIER CHACUR COSTA DA GRACA N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAIRA ALVES RATIER CHACUR COSTA DA GRACA N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MAIRA BIANCA BELEM TOMASONI               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAIRA CELINO SANT ANNA REGO               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MAIRA CRISTINA RIBEIRO ANDRADE            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MAIRA DANIEL ELIZIARIO                    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                    771 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 830 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                        Address1           Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAIRA DE CASTRO COURA CAMPANHA           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAIRA DE SOUZA                           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
MAIRA GABRIELA FELTRIN MARTINEL          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAIRA MARTINS DOS SANTOS                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
MAIRA MOURA DANTAS                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAIRA OLIVEIRA DOS SANTOS                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAIRA REGINA DE CARVALHO                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAIRA ROCHA SANTOS                       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAIRA SOARES CAMACHO                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAIRA UEZ                                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MAIS EMPRESARIAL LTDA                    R CARLOS ALBERTO SANTOS 577                                         LAURO DE FREITAS                                     BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,162.85
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAIS LINHAS AÉREAS S.A.                  N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISA CARVALHO DE SANTANA PRUDENCIO DA                                                                                                                                                            LITIGATION - FLIGHT
COSTA                                    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISA DE SOUZA MELO CARRILHO             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISA DE SOUZA MELO CARRILHO             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISA EGIDIO DE SOUZA                    N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MAISA FERNANDA FELIZARDO                 N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAISA FERREIRA REATI                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISA FERREIRA REATI                     N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAISA MOTA LIMA                          N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISA VIEIRA CALDEIRA DOS REIS           N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATION
MAISBARATO.NET COMERCIO DE INFORMATICA                                                                                                                                                            UNDER FREQUENT FLYER
LTDA                                     R RIO GRANDE DO SUL 43                                              DIADEMA                 SP              9950140      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISE NATALIA SILVA DE PAULA             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISE NATALIA SILVA DE PAULA             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAISE NATALIA SILVA DE PAULA             N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAITE ATAIDE ADAM                        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAITE ATAIDE ADAM                        N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAITE MELISSA JACOBSEN                   N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAITE OLIVEIRA VILAS BOAS TEIXEIRA       N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAITE RIBEIRO DE OLIVEIRA                N/A                                                                 N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                       772 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 831 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
               Creditor Name                    Address1            Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MAIZA BIAZON DE OLIVEIRA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MAIZA BIAZON DE OLIVEIRA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAIZE MARIA MAZIMINO LUIZ            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MAK DELYS DOS SANTOS SOUSA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MALA PRONTA CONS REP DE MALAS LTDA   RUA SENHOR DOS PASSOS 96                                             RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $102.29
                                     ADMINISTRATION BUILDING, AT                                                                                                                               POTENTIAL OBLIGATIONS
                                     LEVEL 1, SOUTH SUPPORT ZONE,                                                                                                                              UNDER CRITICAL AIRLINE
MALAYSIA AIRLINES                    KLIA                                                                 SEPANG                 SELANGOR         64000        MALAYSIA          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MALLU PINHO LOPES                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MALTON ESTEVAO CORREA JUNIOR         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
MAMAE CARIOCA CONFECCAO DE                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $74.67
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANAYA KAUFMANN MOREIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                               UNDER CRITICAL AIRLINE
MANDARIN AIRLINES                                                                                                                                                                VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                     1200 CHARLESTON REGIONAL
MANKIEWICZ COATINGS, LLC             PARKWAY                                                              CHARLESTON             SC               29492                          VARIOUS       ACCOUNTS PAYABLE                                                                        $162,075.00
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL AGOSTINHO DE LEMOS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MANOEL ALBERTO NASCIMENTO REIS DE                                                                                                                                                              PENDING LITIGATION - CIVIL
AZEVEDO                              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL ALEXANDRE REIS FILHO          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL ALFREDO MACHADO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL ALVES DE CASTRO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL ALVES DE SOUSA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL ANTUNES PEREIRA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL ANTUNES PEREIRA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MANOEL APARECIDO DA SILVA JUNIOR     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
MANOEL AUGUSTO DA CUNHA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MANOEL BARCELO DE SOUSA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL BASÃ-LIO DA SILVA NETO        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MANOEL BAZILIO DA SILVA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MANOEL BEZERRA SILVA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL CARLOS NERI DA SILVA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL CARLOS NERI DA SILVA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MANOEL CARLOS RIVAS FRANCO JUNIOR    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MANOEL CARLOS RIVAS FRANCO JUNIOR    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL COSTA SANTOS                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MANOEL DA PAIXAO VIDAL FERREIRA      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MANOEL DA SILVA SANTOS               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                   773 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 832 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MANOEL DA SILVA TEIXEIRA NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL DE JESUS XIMENES BEV DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL DE OLIVEIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL DE QUEIROZ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL DE QUEIROZ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MANOEL EDINEY RODRIGUES DO NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MANOEL EDINEY RODRIGUES DO NASCIMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL ELIAS SAMPAIO NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MANOEL FERMIN                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL FERNANDES ALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL FERREIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL FERREIRA FREITAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL FRANCISCO DA SILVA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL GODINHO DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MANOEL GOMES FILHO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL GUILHERME FERNANDES DONAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL HONORINO DE MENEZES FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL JOAQUIM FERNANDES DE BARROS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL JORGE DE MORAIS JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL JORGE NOBRE DO ESPIRITO SANTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL JORGE NOBRE DO ESPIRITO SANTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MANOEL JOSE DOS SANTOS NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL LAU MARTINS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MANOEL LEAL BARRETO DANTAS NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MANOEL LEAL BARRETO DANTAS NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL LUIZ DA SILVA NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MANOEL LUIZ DA SILVA NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL MARIA NASCIMENTO BATISTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MANOEL MARQUES JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MANOEL MESSIAS BARBOZA GANGORRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MANOEL MESSIAS DE MENDONCA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                         774 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 833 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                           Address1   Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - SPECIAL
MANOEL MESSIAS SILVA DUARTE              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOEL MOREIRA ALEXANDRE FILHO           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOEL MOREIRA ALEXANDRE FILHO           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MANOEL MUNIZ DE OLIVEIRA NETO            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MANOEL PAULO DE ANDRADE                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOEL PEDRO DE CARVALHO                 N/A                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MANOEL RIBEIRO DA CRUZ                   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOEL RIBEIRO DE ALMEIDA NETO           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOEL ROBERTO DOS SANTOS                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
MANOEL SANTOS PIMENTEL ME                AV SUL 2730                                                    RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $93.16
                                                                                                                                                                                             PENDING LITIGATION -
MANOEL SILVESTRE DA SILVA FILHO          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MANOEL SILVESTRE DOS REIS DA CRUZ BEZERRA N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MANOEL SILVESTRE DOS REIS DA CRUZ BEZERRA N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MANOEL SOARES COSTA                      N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOEL VICENTE DA SILVA                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOEL VICENTE DA SILVA                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOEL VICENTE FERREIRA FILHO            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOEL VICTOR DA SILVA NETO              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOELA BARROS MACIEL                    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MANOELA BRANDELLI RIBEIRO                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOELA CAIADO DE MOURA                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOELA CAIADO DE MOURA                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOELA COSTA TEIXEIRA                   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOELA MACHADO PICARELLI DA SILVA       N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOELA ROCHA SANTOS DA COSTA            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOELA ZIEBELL DE OLIVEIRA              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANOELLA GOMES CAMPOS                    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANOELLA PEREIRA NEVES                   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                 775 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 834 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
                Creditor Name                       Address1                 Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANRERU ALENCAR PEREIRA                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANSERTEC - MANUTENCAO SERVICOS E                                                                                                                                                                       LITIGATION - COMMERCIAL
TRANSPORTES LTDA - ME                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
                                        AV.602 S/N REF.23 COL. ZONA
MANTILCO SA..                           FEDER                                                                      MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                      7 ANDAR - BROOKLIN
MANTRIS GESTAO SAUDE CORPORATIVA LT     RUA GUARARAPES 2064           PAULISTA                                     SAO PAULO             CEP               4561909      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,918.85
                                                                                                                                                                                                        PENDING LITIGATION -
MANUEL ALEXANDRE CLARINDO DOS SANTOS    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUEL ANTONIO NONATO FREIRE DE SOUZA                                                                                                                                                                   LITIGATION - FLIGHT
RIBEIRO                                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUEL ANTONIO NONATO FREIRE DE SOUZA                                                                                                                                                                   LITIGATION - FLIGHT
RIBEIRO                                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUEL NAZARENO FIRME                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUEL RAFAEL CAMPOS                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MANUEL RODRIGUES GARRIDO                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MANUELA BOHNEN MENDES                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA CAMERA ARAUJO                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MANUELA CRISTINA DE OLIVEIRA            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA DE NONI                         N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MANUELA DIAS DOS SANTOS                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MANUELA FREIRE GALVAO                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA GONCALVES SEREJO                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA GONTIJO CAMPOS                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA ROSSI GEPP                      N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA SILVA GOMES                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA SILVA GOMES                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA SILVA GOMES                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MANUELA SILVA GOMES                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MANUELA SILVA GOMES                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELA SOUZA COSTA FRAGOSO             N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MANUELA TERESA NOGUEIRA MARQUES         N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
MANUELLA BORGES VELOSO 03898521397      AVENIDA PONTES VIEIRA 1198.                                                FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $144.53
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MANUELLA COSTA SANTOS PEREIRA           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MANUELLA DANTAS ARAGON                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MANUELLA DE MELLO PEREIRA               N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN




                                                                                                                           776 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 835 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
              Creditor Name                     Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANUELLA LIMA PEREZ VILLAR          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANUELLA MARINHO GOMES              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MANUELLA SANTANA OLIVEIRA           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MANUELLA SARRAFF LEITE              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MANUELLA STEYCE MARTINS ANDRADE     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                    PRACA SENADOR SALGADO FILHO
MAPAM COMERCIO ALIMENTICIO LTDA     01.                                                                 RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,100.25
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE SEGUROS GERAIS S.A.          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE SEGUROS GERAIS S/A           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE SEGUROS GERAIS S/A           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE SEGUROS GERAIS S/A           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X               UNKNOWN
MAPFRE SEGUROS GERAIS SA            AV DAS NACOES UNIDAS 11711                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                      $6,485,693.85
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE VERA CRUZ SEGURADORA S/A     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE VERA CRUZ SEGURADORA S/A     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MAPFRE VERA CRUZ SEGURADORA S/A     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
MAR AIR FOODS INC DBA CASCATA       PO BOX 110                                                          ROCKVILLE CENTRE      NY                11571-0110                     VARIOUS       ACCOUNTS PAYABLE                                                                           $754.16
MAR TROPICAL COM E REPR LTDA ME     AV JULIO CESAR S/N. S/N                                             BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $142.01
MARA CONCEICAO MARTINS DOS SANTOS                                                                                                                                                            PENDING LITIGATION - CIVIL
MONTENEGRO                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
MARA DE SOUZA SANTOS                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
MARA DE SOUZA SANTOS                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARA FERNANDA GOMES DA SILVA        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
MARA JOSEFINA RIBEIRO BORGES        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PRE-
MARA JUDITE MARINHA DOS SANTOS      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARA LIMA DE ALMEIDA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARA LUCIA GUTZ GROH                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARA LUCIA POLO KRUGER DALMEIDA     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARA REGINA ARAUJO DIAS             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARA REGINA MATTOS DO PACO          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARA ROSANI CORDOVA DE ALENCASTRO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARA SILVIA ZIMMERMANN              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARAISA FERREIRA DOS SANTOS         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARAISA SERRAO PEREIRA              N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCEL ALEXANDRE KRIEGL             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCEL CAMPOS FIORIO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                777 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 836 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL CAMPOS FIORIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL CARDOSO FERREIRA DE SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL CARDOSO FERREIRA DE SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL DE SOUZA FLORIANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL DE SOUZA FLORIANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL FELIPE ZILBERMAN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL FIGUEIREDO FONTES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL GUARDA BREVIGLIERI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL HENRIQUE ARCURI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARCEL HOHN                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $731.17
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL JUZIUK HAZAN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL NAVARRA DE ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL NAZARI DA CUNHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL PEDRO DOS SANTOS BELOTTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL PEDRO DOS SANTOS BELOTTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL PEDRO DOS SANTOS BELOTTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCEL PEDRO DOS SANTOS BELOTTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCEL PEIXOTO TONI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCEL RODRIGUES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCEL RUSCHEL STURMER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCEL SERRA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCEL VIANA FEIJO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCEL VICTORIANO VILAS BOAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELA ALMEIDA NOVO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELA ALMEIDA NOVO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELA ALVIM MOURA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELA APARECIDA DE SOUZA SIQUEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCELA BALIEIRO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCELA BAPTISTA ENCINAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELA BARNETT ZAGHE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCELA CABRAL DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     778 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 837 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARCELA CAMPOS ESTEVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA CAPEL SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA COSTA SANTOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA CRISTINA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA D?LIA ELENA RAMIREZ DE VOJTA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA DA SILVA FREITAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA DA SILVA HAUBERT                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCELA DA SILVA MORAES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA DA SILVA SEGALLA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA ELISA JACOB DE PAULA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCELA FREITAS COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA GAMBARO DA SILVA DO NASCIMENTO N/A                                                       N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA LACERDA DE CASTRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARCELA MARA DA COSTA NEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA MARIA LOPES MIZUGUCHI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCELA MARIA PEREIRA AMARAL NOVAIS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA MARIA SAEZ CASTELLOES MENEZES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA MEDEIROS QUEIROZ FRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA MONTENEGRO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA MONTENEGRO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA MORIELO GRATIVOL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA NATALIA OLIVEIRA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA NUNES MALAGOLI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARCELA OLIVEIRA DE MEDEIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA REMILE FERREIRA MARQUES DE GOIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA REZENDE FRANCO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA REZENDE FRANCO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCELA REZENDE FRANCO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA RUBIA GOMES PEIXOTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCELA RUFINO TOAZZA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         779 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 838 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
              Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELA SANTANA CESTARI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELA SOARES SOUTO ALVES MENINO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELA SOARES SOUTO ALVES MENINO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELA VASCONCELLOS SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELA ZENI GOBEL                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELE DAS NEVES DIAS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELE STINGLIN DE ARAUJO TERRA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELIE COMACCIO DOS REIS OLIVEIRA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELINO SILVA DOS SANTOS FILHO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELINO SILVA DOS SANTOS FILHO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELIO MENDES LEAL                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA CAMPOS GAVASSO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA CRISTINA ALVES SOARES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA CRISTINA ALVES SOARES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA DE ALMEIDA CANTO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLA DIETRICH BREUER SOBRAL           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLA GODINHO DA SILVEIRA DIAZ         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLA GURGEL DO AMARAL VALENTE                                                                                                                                                      LITIGATION - TICKET /
DOLABELLA                                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLA LANA STARLING                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLA LEDO MARTINS COSTA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA MITTELSTAEDT SOARES RIBENBOIM    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARCELLA REGINA GANHO SOUZA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARCELLA REGINA GANHO SOUZA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLA RIBEIRO DA CUNHA PEIXOTO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA TAVARES MENDONCA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLA TAVARES MENDONCA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARCELLE CIRNE COQUEIRO BARZELLAY                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                           $267.55
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLE CONCEICAO BRAGA DA MOTTA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELLE CRISTINA OLIVEIRA DE ABREU FRANCA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELLE DE PAULA RIBEIRO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          780 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 839 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
              Creditor Name                      Address1        Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELLE JARDIM VERISSIMO              N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCELLE REGIANE NUNES                 N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELLE RIBEIRO DE ALENCAR            N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCELLE SOARES RODARTE NEVES          N/A                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARCELLE TAVARES RATAMERO DA SILVA                                                                                                                                                          PENDING LITIGATION - CIVIL
SZENBERG                               N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELLI ROSA RODRIGUES SANTOS         N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCELLIN MACEDO DE MEDEIROS           N/A                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELLO ALMEIDA DE OLIVEIRA           N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCELLO BENEDICTIS DE CAMPOS NETO     N/A                                                             N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCELLO DE PADUA DEKLEVA SILVA        N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCELLO DE PADUA DEKLEVA SILVA        N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELLO DE SOUZA VIZEU FERREIRA       N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCELLO FRAZÃO PEREIRA                N/A                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELLO GIMENEZ                       N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCELLO GOMES DOS SANTOS              N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARCELLO GUIMARAES DA SILVA            RUA MURILO PORTUGAL 76.                                         NITEROI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $762.47
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELLO LEITE BRAGA                   N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCELLO RABELLO FERREIRA              N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - PRE-
MARCELLUS DEL NERO BRINKMANN           N/A                                                             N/A                     N/A             N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELLY CAROLINE PIRES FERNANDES      N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
MARCELLY SILVA MOREIRA                 N/A                                                             N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELLYE CRISTINE RODRIGUES MIRANDA   N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELLYE CRISTINE RODRIGUES MIRANDA   N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELO ABELLEIRA SOUZA                N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELO ADOLFO RODRIGUES               N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELO ADOLFO RODRIGUES               N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCELO ADRIANO DA SILVA E SOUZA       N/A                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCELO ADRIANO DOS PASSOS E LIMA      N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCELO AKIO AKAMATSU                  N/A                                                             N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                 781 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 840 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO ALBANO MORET SIMOES GONCALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO ALENCAR SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ALEXANDER COUTO FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO ALOTA OKUMA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARCELO ALVARENGA SOARES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARCELO ALVARO TEZELI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO ALVES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO ALVES DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO ALVES DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ALVES DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARCELO ALVES MENDES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO AMARAL ALVES DO VALLE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ANDRE BARROS DE SOUSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ANDRE DE OLIVEIRA REGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO ANTONIEVICZ MORAIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
MARCELO ANTONIO LORA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO ANTUNES MACIEL DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ANUNCIACAO JACULLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ANUNCIACAO JACULLI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO APARECIDO CANDIDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO APARECIDO CANDIDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO APARECIDO PIZZAIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO APARECIDO VIEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCELO ARAUJO MENDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO ARAUJO OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO ARGOLO DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCELO ARRUDA STELLA FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO AUGUSTO CAVALCANTE DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCELO AUGUSTO DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                       782 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 841 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
MARCELO AUGUSTO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO AUGUSTO DE AQUINO COTRIM      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO AUGUSTO DE FREITAS PINTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARCELO AUGUSTO FERREIRA CRUZ                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                          $1,165.79
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO AUGUSTO PARADELA HERMES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO BARBOSA ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO BARBOSA DE MEDEIROS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCELO BESERRA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCELO BORRIELLO FONSECA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO BRAVO LLORENTE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO BRAVO LLORENTE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CAETANO VACCHIANO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CALAES PIMENTEL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CALAES PIMENTEL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CAMILLO DE ALMEIDA CASTRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CAMILLO DE ALMEIDA CASTRO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CAMPOS ANTUNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CANABRAVA DE ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CANO FURTADO DE MENDONCA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CARDIM DE QUEIROZ GUIMARAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO CARNEIRO LEAO FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO CARNEIRO LEAO FILHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CARVALHO DE BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO CARVALHO DE DEUS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - ACCIDENT /
MARCELO CARVALHO DO NASCIMENTO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CASSOLA MOREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO CASTELI BONINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCELO CAVALCANTE BARROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CESAR PUGLIESI LOIACO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCELO CESAR PUGLIESI LOIACO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCELO CEZAR                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     783 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 842 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO CHAVES CURY                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO CHAVES DE SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO CHAVES DE SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO CHAVES DE SOUSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARCELO CIPULLO MELANI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARCELO CIPULLO MELANI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO COELHO DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO COELHO DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO COSENDEY TAVARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO COSTA FLEURY                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
MARCELO CRISTE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO CURADO CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO CURADO CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO CURADO CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DA COSTA BATISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DA COSTA FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO DA CRUZ TRIGUEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DA SILVA FRIKEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DA SILVA FRIKEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DA SILVA GALVEAS OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
MARCELO DA SILVA GALVEAS OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DA SILVA LUCAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DA SILVA OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DA SILVA PINHEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DA SILVA RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO DE ANDRADE CARLOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO DE ARAUJO LEAL FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DE AVILA CHAVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO DE CASTRO PEREIRA DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                    784 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 843 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
              Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DE FARIAS VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DE FARIAS VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DE FARIAS VIANA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DE FREITAS BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DE JESUS BIZERRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DE LEMOS BENTES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DE MATTOS MACHADO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO DE OLIVEIRA PASSARIM      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DE PAIVA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DE SOUZA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO DEMONER MASSAD            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DEYVISON DE SOUSA LEITE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DIAS DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DIAS FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DIAS FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DIAS FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DIAS FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DIAS FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DIAS FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DIOGENES GALVAO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
MARCELO DO CARMO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DO NASCIMENTO AMORIM      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DO NASCIMENTO AMORIM      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DONIZETE BERTI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DOS ANJOS GALHARDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DOS SANTOS PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DOS SANTOS RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCELO DOS SANTOS RODRIGUES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO DOS SANTOS SANTANA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO DUARTE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
MARCELO DUARTE BICCA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
MARCELO EDUARDO PERES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                 785 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 844 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
MARCELO EDUARDO PERES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO EDUARDO SAMPAIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FELIX DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO FERNANDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FERNANDES AUGUSTO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FERNANDES AUGUSTO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FERNANDES DE ARRUDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
MARCELO FERNANDES DE ARRUDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO FERNANDES DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO FERNANDES MARINHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO FERREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FERREIRA ARMOA GOMES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
MARCELO FILIPE SCHULZ SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FIRMINO DE SOUSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO FRANCESCONI DA BOIT        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO FRANCISCO DE MACEDO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO FUENTESAL CAMPOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MARCELO GERVASONI NETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO GONCALVES ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO GONCALVES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO GONZAGA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO GORCHINSKI DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO GRANDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO GRANDO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
MARCELO GRECCHI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MARCELO GUERSTEIN SEGALIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO GUILHERME RAMOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO GUILHERME RAMOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO GUILHERME RAMOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MARCELO GUIMARAES E GUIMARAES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
MARCELO GUSMAO PONTES BELITARDO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARCELO HENRIQUE BRABO MAGALHAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                  786 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 845 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                    Address1           Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                     RUA QUINZE DE NOVEMBRO 257.
MARCELO HONORATO MARLETA EPP         257                                                                 SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $258.39
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO IGNACIO PINHEIRO DE MACEDO   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO JACINTO HORTA                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO JOSE BERNARDELI PALHARES     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO JOSÉ DE FREITAS TAPETY       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO JOSE FRANCA DO VALE          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCELO JOSE GONCALVES               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO KAMIMOTO ECKMANN HELENE      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO KENJI WADA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO KENJI WADA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO KOSMINSKY                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO LAGE DE CASTRO               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCELO LATARULLO                    N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LEIS VARGAS                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LEIS VARGAS                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LOPES DA SILVA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LOPES DE ALBUQUERQUE         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LOPES DE ALBUQUERQUE         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO LOPES VIANA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO LOPES VIANA                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO LUCAS DE SOUZA               N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCELO LUCHI SALUM                  N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCELO LUIS PIZETTA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCELO LUIS PIZETTA                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCELO LUIZ                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LUIZ BRANDAO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO LUIZ BRANDAO                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCELO MACHADO SASSI                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MARCELO MALHEIROS CERQUEIRA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCELO MARCELO DE MORAIS HAIDAR     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                 787 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 846 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO MARCOS ARMELLINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELO MARQUES MARTINS MENDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO MARQUES XAVIER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO MEDEIROS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO MEDEIROS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARCELO MENESES DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MIGUEL                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MIGUEL                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MIGUEL MORILHA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MISKOLCI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MOHAMED DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELO MOREIRA DUARTE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELO MOROZIM CERON                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MOURA BATISTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO MURAI DE OLIVEIRA TERAOKA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO NASCIMENTO ALMENDROS DE                                                                                                                                                        LITIGATION - TICKET /
OLIVEIRA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO NASCIMENTO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
MARCELO NEVES                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
MARCELO NEVES                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO NEVES VIEIRA JUNIOR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO OLIVEIRA ALTOE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO OSMAR BARBOZA GOMES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO PACHECO DE BRITO JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
MARCELO PAES DO REGO BARROS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARCELO PASSOS FERREIRA DOS REIS E OUTRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO PEIXOTO ROIZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELO PENNA SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARCELO PENNA SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO PEREIRA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARCELO PEREIRA RANGEL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          788 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 847 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO PINHEIRO BERTOLDI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO PINTO COELHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO PREISS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO QUINTAS SILVESTRE DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO RAMACCIOTTI DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RAMOS CORREIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO REZENDE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
MARCELO RIBAS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RIBEIRO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO RIBEIRO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RIBEIRO CORDEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO RIBEIRO DA CRUZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO RIBEIRO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RIBEIRO FELIZBERTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RIBEIRO FELIZBERTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO ROBERTO DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RODRIGUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO RODRIGUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARCELO ROSA OLIVEIRA RIBEIRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO ROSA VASCONCELLOS BARROS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCELO ROSSETTO FOSSATI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO RUFINO BARROSO E SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO RUFINO BARROSO E SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARCELO SACCOMORI PALMA                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $881.89
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
MARCELO SALES GARCIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCELO SANTANA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO SCALON DE ALMEIDA PERES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO SEADE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO SENA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCELO SILVA CARNEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                    789 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 848 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
              Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO SILVA DUARTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO SILVA DUARTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO SILVA GUIMARAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - GENERAL
MARCELO SILVA GUIMARAES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO SILVA MONTENEGRO FILHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO SILVANO PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO SOARES DE AQUINO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO SOUSA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO SOUTO ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO SUGAHARA FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO TADEU DUBOVICKI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO TEIXEIRA DE CARVALHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO TEIXEIRA LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - BOARDING
MARCELO TESTA BALDOCHI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO TOMAZ DE AQUINO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO TOSTES DE CASTRO MAIA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO UYENO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO VAZ DE CARVALHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO VELLOSO FONTES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO VIEIRA BARBOSA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO VIEIRA CARDOSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO VIEIRA DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO VIEIRA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
MARCELO VIEIRA MIZRAHY           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
MARCELO VIEIRA SANTIAGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO VILLAR DORNELLES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO VINAS REPETTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
MARCELO VITAL ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO WAGNER PRADO BUENO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARCELO WEINSTEIN TEIXEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                790 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 849 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                Creditor Name                    Address1      Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCELO WILSON ROCHA ALMEIDA          N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARCELO YONEZAWA                      N/A                                                            N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCELO ZEITOUNE                      N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCELO ZEITOUNE                      N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARCELO ZUNHIGA DIAS                  N/A                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCELUS CAMPOS LEONE                 N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCELUS CAMPOS LEONE                 N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCELUS SACHET FERREIRA              N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCELY BRITO VALPORTO                N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCELY BRITO VALPORTO                N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCELY BRITO VALPORTO                N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARCELYN TREVONNE LINSEY              TRAVESSA JOAO BONN 116                                         CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $199.58
                                                                                                                                                                                          PENDING LITIGATION -
MARCENO RODRIGUES SANTOS              N/A                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARCENO RODRIGUES SANTOS              N/A                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCEU SENNA DE OLIVEIRA TEIXEIRA     N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCEU SENNA DE OLIVEIRA TEIXEIRA     N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCIA ADRIANA SCHNEIDER GESSER       N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCIA ALEXANDRA COHEN                N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCIA ALEXANDRA COHEN                N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARCIA ANGELICA CERQUEIRA TAVARES     N/A                                                            N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARCIA APARECIDA BARBEITO             N/A                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCIA APARECIDA DE PAULA SOUZA       N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARCIA APARECIDA DE PAULA SOUZA       N/A                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - BOARDING
MARCIA APARECIDA GOMES CARLOS         N/A                                                            N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARCIA APARECIDA GONCALVES DA SILVA   N/A                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCIA APARECIDA PENZ                 N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARCIA ARAUJO DA SILVA                N/A                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARCIA AZEVEDO DE ABREU               N/A                                                            N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARCIA BELEM SILVEIRA                 N/A                                                            N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARCIA BUDOIA                         N/A                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                791 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 850 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA BUENO DO PRADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA CANTAGALLO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA CARLA DE OLIVEIRA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA CARNEIRO DA ROCHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA CARNEIRO DA ROCHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA CHRISTYNE DE LIMA ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCIA COSTA PEIXOTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA CRISTINA ALBUQUERQUE GRIMALDI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA CRISTINA ROSA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARCIA CRISTINA TOZE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARCIA CRISTINA TOZE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARCIA CRISTINA ZAHLUTH CENTENO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCIA CRUZ CARVALHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA DA SILVA ABREU                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA DA SILVA FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA DA SILVA FRANCO FROES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCIA DA SILVA MARQUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCIA DA SILVA PASSOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA DE CAMARGO IACOMUSSI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA DE CARVALHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCIA DE JESUS CAMPOS ASSIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARCIA DE JESUS CASIMIRO                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                         $14,878.24
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCIA DE SOUSA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA DIAS ANTONIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA DIAS DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA DIAS FERNANDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA DONISETE AMBROSIO FLORENCIO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA DORNELES DE VARGA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCIA DOS SANTOS MORAIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA DUTRA MACHADO COELHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCIA ELANE FRUTUOSO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                      792 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 851 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA ELIZA GRIZOLY                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIA ESPOSITO MARTINEZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA FARIDE AMAR                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA FERNANDES RODRIGUES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIA FERNANDES SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA FERREIRA DA SILVA BRAZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA FREIRE DOS SANTOS SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA GARCIA DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA GASPAR PAULINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA GASPAR PAULINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARCIA GUIMARAES CAMINHA DE CASTRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA INEZ PREDONI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA JOVITA MOREIRA NOVELLO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARCIA LIRA DE OLIVEIRA DOPAZO ANTONIO                                                                                                                                               PENDING LITIGATION - CIVIL
JOSE                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIA LUZIA FERREIRA BUENO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA LUZIA GRECO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA LUZIA GRECO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA MADALENA DOS SANTOS SANTIAGO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA MARIA BRANDÃO TEIXEIRA LEITE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MÁRCIA MARIA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
MARCIA MARIA DACIER LOBATO SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
MARCIA MARIA DACIER LOBATO SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA MARIA HAGGE COELHO COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA MARIA HAGGE COELHO COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIA MARIA MORAES DE BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIA MARIA SOARES CERQUEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIA MARINA ARRUDA NEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA MATOS CELJA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIA MENDES                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        793 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 852 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
                 Creditor Name                 Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA MILENA VIDAL DE MORAIS        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA NARA ROCHA VIEIRA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA NOBRE PEIXOTO E SILVA         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCIA NOLL DE ARAUJO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA OLIVEIRA DE SOUZA BESERRA     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - IMPROPER
MARCIA PEREIRA                       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA PEREIRA MAZIERO               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA PEREIRA RODRIGUES             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA PEREIRA SANZONI               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCIA PINHEIRO MARQUES DOS SANTOS   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA RAIOL CAVALCANTE              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA RAIOL CAVALCANTE              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA REGINA DA SILVA DE MESQUITA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCIA REGINA DE CAMPOS              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA REGINA GOMES DE ABREU         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA REIS                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA REIS                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA REIS                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
MARCIA REIS                          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA RODRIGUES DE OLIVEIRA         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA RODRIGUES VIDAL DOS SANTOS    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
MARCIA RUIZ ALCAZAR                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCIA SALES GOMES GOVEIA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA SIMOES CORREA NEDER BACHA     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA SOARES ALVES DE BRITO         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
MARCIA SPERB PERIDES                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA TERESINHA PEDROSO             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                     RUA PROFESSORA MARIETA DE                                         SAO JOSO DOS
MARCIA TEREZINHA ALONCO              SOUZA 945                                                         PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,458.74
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCIA THOME MARTINS                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA TOLEDO CRUZ                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
MARCIA VALERIA DE SOUZA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIA WESTIN DE CAMARGO CESAR       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
MARCIANA DE OLIVEIRA GOES            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                               794 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 853 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
MARCIANA LEONARDO ARRAIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIANA VELOSO DOS SANTOS SAMPAIO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIANO VEIVANCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIANO XIMENES BARBOSA FILHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIEL FURLAN DA SOLER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIELI LUDWIG                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIELLE CATORE PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIENE CAMARGO NOTO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCILENE DA CONCEICAO NAGIB VIEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCILENE DA CONCEICAO NAGIB VIEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCILENE MIRANDA DE MOURA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCILIO BENETTI RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCILIO CHAVES FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCILIO MOYSES LIMA GOMIDE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCILIO RODRIGUES GOMES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCILIO VIEIRA NUNES PINTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCIO ADRIANO CABRAL DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO ADRIANO MEDEIROS BEZERRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO ADRIANO MONTANARI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO AKIO YOSHIKAWA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO ALEMAO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCIO ALEXANDRE CAMPOS MORAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCIO ALEXANDRE CAMPOS MORAES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO ANDERSON DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO ANDRE MARQUEZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO ANTONIO ESTEVES CABRAL         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO ANTONIO PEREIRA DE SOUSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO APARECIDO DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO AUGUSTO GORNI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO AURELIO MARQUES DIAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MÁRCIO AURÉLIO PINHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO BARGIELA MARTINEZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCIO BARGIELA MARTINEZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCIO BARRETO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     795 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 854 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO BATISTA DA SILVA MORAES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO BAZANA OKABE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIO BAZANAOKABE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
MARCIO BOLOGNANI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARCIO BORDIGNON                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO CAETANO DE FREITAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO CARDOSO LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO CARLOS DE VASCONCELOS BELO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARCIO CARLOS DE VASCONCELOS BELO                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $1,360.67
MARCIO CASADO SOCIEDADE DE ADVOGADO                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                             $31.33
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO CASTRO BRANDAO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCIO CHAN                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO CIULLA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO CLAUDINO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARCIO CLEITON CARVALHO MOREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARCIO CLEMENTE LIMA DE BARROS E SILVA                                                                                                                                               PENDING LITIGATION - CIVIL
FILHO                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO CORRADI LEONI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO CORREIA GOMES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO CRISTIANO ALEIXO FARIAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO DA SILVA MAFRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO DA SILVA MOURA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO DA SILVA MOURA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO DE ALMEIDA LIBANIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE ANDRADE SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE FREITAS MACEDO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE FREITAS NUNES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE FREITAS NUNES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE OLIVEIRA ERNESTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE OLIVEIRA FIGUEIREDO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DE OLIVEIRA SOTERO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO DE SOUZA SOUTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCIO DE SOUZA SOUTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DO CARMO TOLEDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCIO DO NASCIMENTO SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        796 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 855 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO DO NASCIMENTO SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCIO DONIZETE DE JESUS BECATE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO DUARTE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO DUARTE DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO DUARTE DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO ELIAS ALVES HAUI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO ELIAS ALVES HAUI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
MARCIO ELIO MANIQUE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TAM FIDELIDADE
MARCIO FEHER RECASENS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCIO FEHER RECASNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCIO FEHER RECASNES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO FELICIANO SANCHES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARCIO FERNANDO CARNEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO FERNANDO SIQUEIRA DOMINGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCIO FRASCA CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARCIO FRASCA CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARCIO FREITAG                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO GENONADIO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO GENONADIO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO GIOTA NEGRAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO GLAY ALVES DINIZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO GOMES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO GUILHERME SILVA CANTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO HANADA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO HENRIQUE HACK                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO HENRIQUE RIOS ABRANTES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARCIO HENRIQUE VICENTI AGUILAR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO JESUS DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO JOSE DA CRUZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO JOSE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARCIO JOSE DE FRANCA ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                    797 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 856 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
                 Creditor Name          Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCIO JOSE FARIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
MARCIO JOSE FERREIRA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
MARCIO JOSE FERREIRA DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO JOSE GEQUELIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO JOSE KATAYAMA MENDES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO JOSE VIEIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCIO KLUGER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO LEANDRO DAS NEVES DIAS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO LEITE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO LENO SENA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO LOUZADA CARPENA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO LUIZ CASAGRANDE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO LUIZ COSTA HOLANDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO LUIZ RADOVANOVICH          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO MACHADO CALVAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
MARCIO MAGNO TINOCO DE ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO MAIA DE ARAUJO PALMAR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
MARCIO MESSIAS CUNHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO MICHEL ALVES DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO MICHEL ALVES DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO NUNES NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO OLIVER MOREIRA OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCIO PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
MARCIO PEREIRA BARBOSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCIO PEREIRA DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCIO PEREIRA DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO PITTA DE RESENDE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
MARCIO REBOUCAS OLIVEIRA CRUZ     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO RIBEIRO DE PAIVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO RIBEIRO ROSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCIO RINCON MENDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                 798 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 857 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIO ROBERIO DIAS DE CARVALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO ROBERTO FERNANDES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO ROBERTO ISSAO BABA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO ROBERTO RODRIGUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIO RODRIGO GALEGO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIO RODRIGO GALEGO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIO RODRIGUES DE CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARCIO ROFFE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO ROGERIO NICOLAU DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO ROSA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO ROSA E SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO SAGRES OHANNES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO SANTEAGO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO SANTOS BRASIL                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIO SANTOS FRADE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO SCARPARO SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO SCARPARO SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO SILVA PALHARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO SILVEIRA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO TSUYOSHI GINOZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO VALERIO VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO VALERIO VIEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIO VALFREDO BESSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIO VERDINI ROSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO VICENTE DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO VIEIRA CONDE JUNIOR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO VINICIUS CASTIGLIONE NICOLETTI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO WATTERS FERRARI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCIO WATTERS FERRARI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCIONE SOARES DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCIUS CRUZ DA PONTE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       799 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 858 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCK GALANTE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCK GALANTE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCO AFONSO SANTOS DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCO ANDRE BERSANI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCO ANDRE FANECO DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANDRE POZZAN                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANDRE RIBEIRO ALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO ANTONIO ALVES DE LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO ANTONIO ARAUJO PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO AUGUSTO CHAGAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO ANTONIO CAPPELLARI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO ANTONIO CASTRO MARTINEZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCO ANTONIO DA ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DA SILVA SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
MARCO ANTONIO DANTAS LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE CAMPOS FREIRE DIAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE CASTRO SANCHOTENE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO ANTONIO DE LARA RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO ANTONIO DE LARA RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE LIMA CAETANO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE SOUSA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE SOUSA FILHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCO ANTONIO EWALD                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCO ANTONIO EWALD                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCO ANTONIO FERREIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO ANTONIO FOGLIANI DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     800 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 859 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO FORMIGHIERI BERNOLDI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO GODOY MORAES JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO GONCALVES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARCO ANTONIO GRIESI CAMARGO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARCO ANTONIO HEREDIA VIVEROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARCO ANTONIO HORACIO DA SILVA                                                                                                                                                       PENDING LITIGATION - CIVIL
FERNANDES                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCO ANTONIO KRESKO XAVIER DOS SANTOS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO MACENA RABELO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO MANZINI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO MATOS DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO MATTAR DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO MONTAGNANA MORAIS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCO ANTONIO MOREIRA VENEROSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO NERY DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO PEREIRA NOBRE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO PRESOTTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCO ANTONIO RAMON HADDAD               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO RIBEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO SANTOS DE PAULA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO ANTONIO SERONNI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO SICHI DE MELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCO ANTONIO SPINARDI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARCO ANTONIO TEIXEIRA RASGA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO TUPINAMBA GONCALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ANTONIO VISTOSO ALVAREZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCO ARILDO GAJARDONI JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO AURÉLIO BARBOSA MANUPELLA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO AURELIO CERANTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO AURELIO DA SILVA FRACALOSSI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO AURELIO DE ALMEIDA ALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO AURELIO DE CARVALHO GENGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCO AURELIO DE CARVALHO GENGO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        801 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 860 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO DE MAGALHAES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO DE MAGALHAES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO DE MEDEIROS LIMA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO DE OLIVEIRA SILVEIRA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCO AURELIO DE SIQUEIRA SANTOS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARCO AURELIO DOS SANTOS BESERRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARCO AURELIO FRANCISCO ANDREY DOS                                                                                                                                                    PENDING LITIGATION - CIVIL
SANTOS                                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO GOMES MAIA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO HEY DE LIMA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO NADAI SILVINO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO NADAL DE MASI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO NASCIMENTO AMADO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCO AURELIO PASCHOAL PEREIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO AURELIO PESTANA LIMA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO RODRIGUES SILVESTRE PEREIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO SOARES                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO SOUZA PINHO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO AURELIO STAIL FILHO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARCO AURELIO TEODORO DE ARAUJO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCO AURELIO TOMAZINI                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO BICCHIERI                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO DE ALMEIDA MACEDO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCO EMILIO DUPS                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARCO FRANCISCO SAYAN DO AMARAL PINTO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARCO LEANDRO GOMES DE SOUSA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARCO LIMA DE SOUSA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO LIMA DE SOUSA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARCO LIMA DE SOUSA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARCO LIMA DE SOUSA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                         802 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 861 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                      Address1            Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO LUCIANO VETURELLO                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
MARCO MARCHETTI S A HOTEIS              GALERIA ESTADOS 05                                                   BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $70,538.32
                                                                                                                                                                                                  PENDING LITIGATION -
MARCO PAULO GIMENEZ DE OLIVEIRA         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO PAULO VIGARIO LOUREIRO            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                        SM.24 MZ.22 PUNTA NICCHEHABI
MARCO POLO VIAJES, S.A. DE C.V.         RET.5                                                                CANCUN                                               MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                             $74.43
                                                                                                                                                                                                  PENDING LITIGATION -
MARCO ROBERT RIBEIRO SILVA              N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO TULIO BERTOLINO                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO TULIO ELIAS IZAC                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO TULIO MARTINS PONTES              N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCO TULIO RAGUAZZI GUIMARAES FILHO    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCO TULIO VIEIRA TORRES               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCO VENICIO SALDANHA JUNIOR           N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
MARCO VINICIO ALVES COSTA               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCO VINICIO TEIXEIRA SILVA            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCO WEBER                             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCOLINE DE OLIVEIRA                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCONDES MENDES DAMASCENO SOBRINHO     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCONDES SILVA COUTINHO                N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCONDES SOARES DE BRITO               N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCONE DENYS DOS REIS NUNES            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCONI BEZERRA PINTO                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCONI DA COSTA GOMES FILHO            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS ALBERTO BARBOZA GARCIA           N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ALESSANDRO FERNANDES SALES       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ALEXANDRE CASIMIRO DE OLIVEIRA   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ALEXANDRE SANTOS                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ALVES DOS SANTOS                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ALVES SOARES                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ALVES SOARES                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ANANIAS CANDIDO DOS SANTOS                                                                                                                                                                 LITIGATION - TICKET /
JUNIOR                                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS ANDRE BRAMBATTI                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                        803 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 862 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS ANDRE BRAMBATTI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANDRE FORTES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANDRE MAIA FELICIANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANDRE SALADINO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANDRE SANTOS DUARTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANDRE TIBRUSKI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO ADAO SOEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS ANTONIO BAPTISTA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO BARBOSA DO VALE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO BARBOSA GONZAGA JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO BARROS CAFE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO BARROS CAFE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARCOS ANTONIO BEDENDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARCOS ANTONIO BEDENDO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO BEZERRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO BEZERRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO CARDOSO DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO CARDOSO DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO CORDEIRO SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO DA ROCHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DA SILVA JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DE MENEZES BENATTI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO DE OLIVEIRA FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARCOS ANTONIO DE OLIVEIRA LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
MARCOS ANTONIO DE OLIVEIRA MEDEIROS                                                                                                                                                  PENDING LITIGATION - CIVIL
SEGUNDO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DOS SANTOS ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DOS SANTOS ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DOS SANTOS ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS ANTONIO DOS SANTOS SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO FERNANDES JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO FERREIRA DE MELO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS ANTONIO GALLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        804 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 863 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS ANTONIO GIRONDOLLI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ANTONIO GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ANTONIO LOPES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ANTONIO PAIVA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS ANTONIO PAIVA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ANTONIO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ANTONIO QUEIROZ MARINS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ANTONIO SANTANA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARCOS ANTONIO VASCONCELOS SILVA                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $142.93
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ANTONIO VIEIRA DE MATOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ARAUJO CORREIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS ARAUJO DE BRITO NIZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS AUGUSTO RAMIRES FREITAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS AUGUSTO SILVA DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS AUGUSTO SILVA DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS AURELIO MARQUES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS AURELIO PICCININI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS AURELIO SERRANO DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
MARCOS AURELIO SOARES DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS AURELIO TEIXEIRA ALBUQUERQUE                                                                                                                                               LITIGATION - FLIGHT
BASTOS                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCOS AVILINO LOPES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS BATISTA DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS BELICO CREMONESE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS BELICO CREMONESE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS BELO PINTO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
MARCOS BETT PAGANI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS BRUGGER TEIXEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARCOS CABRAL DOS ANJOS                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $113.83
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CAMILO MARTINS DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CAMILO MARTINS DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CAMILO MARTINS DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CAMILO MARTINS DA COSTA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                     805 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 864 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS CAMPOS MALACHIAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS CESAR SANTOS DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS CHAGAS DUARTE DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CHELOTTI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS COSTA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS COSTA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS COTA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCOS COTONA DE FREITAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CRISTIANO CARINHANHA CASTRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CRISTIANO CARINHANHA CASTRO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CUBEIROS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS CUBEIROS DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DA COSTA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DA LUZ ROSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DA SILVA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DA SILVA GOMES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DA SILVA SCARANARO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DAVI CARDOSO SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARCOS DE AGUIAR RIBEIRO                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $237.84
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DE ALMEIDA CARDOSO JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS DE ANDRADE UCHOA REZENDE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DE ANDRADE UCHOA REZENDE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARCOS DE LIMA LOPES                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $91.61
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DE OLIVEIRA CARDOSO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARCOS DEVANER DO NASCIMENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DIAS MOLINARI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DIAS MOLINARI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS DIMITRI DE ROSALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DOS SANTOS CARMO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARCOS DUARTE DE MIRANDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARCOS EDUARDO CAPELAO DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARCOS EDUARDO GIULI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     806 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 865 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARCOS EDUARDO GIULI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS EDUARDO TORRES JÚNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS ELI DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARCOS EMANUEL ALVES LEANDRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARCOS EMANUEL ALVES LEANDRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FABRICIO DE MATOS DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FALCO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FELIPE GOMES CALFAT             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS FELIPE MONTEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS FELIPE ROCHA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FERNANDES DE ARAUJO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS FERNANDO PERSON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS FERNANDO PERSON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS FERNANDO RIBEIRO COELHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS FERREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARCOS FERREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FERREIRA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS FLORES DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FORTUNATO LIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS FRANCISCO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS GARRISON DYTZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS GATTASS PESSOA JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARCOS GERMANO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARCOS GIOVANE RUTSATZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS GONZALEZ RUBIO CURI DE CASTRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS GUERREIRO MELO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS GUIDO ANDREONI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS HAURELIO LUCIANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS HAURELIO LUCIANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS HAURELIO LUCIANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      807 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 866 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS JOAO RODRIGUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS JOSE CAMPOS DE ALCANTARA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARCOS JOSE DE LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS JOSE DOS REIS FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS JOSE DOS REIS FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS JOSE FERNANDES SILVA BARROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS KELLER AMBONI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS KENJI OTANI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS LEANDRO DERKS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS LEANDRO DERKS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS LEITE SANTORO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS LIMA DINIZ                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS LIMA FREIRE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS LUIS STIGLIANO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS LUIZ DA SILVA DO NASCIMENTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS LYRA KADDOUM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS MAIA DE SOUSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS MASCARENHAS BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS MERLIN BOFF                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS MOURA MERTENS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS MUNDEL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS NILO MATSUTANI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS PASSOS DE MAGALHAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS PAULI BAUMGARTEN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS PAULO DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARCOS PAULO DE ALVARENGA PINTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS PAULO DESTEFENI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS PAULO DOS SANOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS PAULO FERNANDES DO VALE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARCOS PAULO FERNANDES DO VALE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARCOS PAULO LISBOA DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        808 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 867 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
              Creditor Name                       Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS PAULO MONTENEGRO DA CUNHA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS PAULO REIS HENRIQUES            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - GENERAL
MARCOS PAULO RIBEIRO SILVA             N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS PAULO RODRIGUES                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS PAULO SOUSA DA SILVA            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS PEREIRA                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS PEREIRA GONCALVES               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS PIRES DA SILVA                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MARCOS RAMOS E SILVA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS RAUL AUGUSTO DE SOUSA E SILVA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS RAUL AUGUSTO DE SOUSA E SILVA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS RIBEIRO MARCELLO                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS ROBERTO CROCETTI JUNIOR         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS ROBERTO DA SILVA                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS ROBERTO DE PAULA CARDOSO        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS ROBERTO LACORTE GOMES           N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS ROBERTO PETILI                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS RODRIGO VIANA                   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS RODRIGUES DA SILVA              N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS RODRIGUES DIAS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS ROGERIO COSTA DE OLIVEIRA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS ROGERIO COSTA DE OLIVEIRA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS ROLDAO DA SILVA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MARCOS ROVINSKI                        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS SANDRIN                         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS SANTA BRIGIDA MONTEIRO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS SANTA BRIGIDA MONTEIRO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MARCOS SANTA BRIGIDA MONTEIRO          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS SANTANA SANTOS                  N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MARCOS SANTOS DE SOUZA                 N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                         SAO JOSE DOS
MARCOS SEQUEIRA VILAS BOAS EIRELI M    AV RUI BARBOSA 9500. 9500                                         PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $489.82




                                                                                                                 809 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 868 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS SOARES VASCONCELOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS STEFANI                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS TADEU RAMOS DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS TARDELLI TAVARES DAS NEVES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS TULIO SANTOS SILVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS VENICIO CIRILO DOS SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS VICTOR DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS VIEIRA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS VILELA LAUAR                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS VINICIUS BERALDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS VINICIUS CANHEDO PARRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS VINICIUS DOS SANTOS ROCHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS VINICIUS FERNANDES SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARCOS VINICIUS FERREIRA DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS VINICIUS FERREIRA GURGEL        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS VINICIUS FREIRE LIMA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS VINICIUS FREIRE MARTINS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS VINICIUS GOULART                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCOS VINICIUS MARINI KOZAN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS VINICIUS ROCHA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCOS VINICIUS SANTOS DE JESUS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCOS VINICIUS SANTOS SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCUS ALBERTO PEREIRA PASSOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARCUS ALEXANDRE CARVALHO SALGADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARCUS ANDRE HORTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCUS ANTONIO NASCIMENTO BARBOSA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARCUS BRITO TROVAO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCUS CESAR KLAUTAU BONNA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCUS CESAR KLAUTAU BONNA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCUS CESAR KLAUTAU BONNA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARCUS CESAR KLAUTAU BONNA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      810 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 869 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS EMANOEL COSTA SOARES BATISTA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS EURELIO NEUMANN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS FELIPE DE ARAUJO ALENCAR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS FELIPE DE ARAUJO ALENCAR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS FELLIPE GONCALVES BARBOSA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS FELLIPI DE ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS FLAVIUS DE MACEDO BRUNO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS HENRIQUE LUNA GUIMARAES REISCH   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS LAERT MARTINS MOTTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS LEONARDO MACEDO RAPUANO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS MACHADO MENDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS PAULO DA CUNHA MARTINS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS RINO MARTINS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARCUS RODRIGUES VIANA                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $490.52
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS TULLIUS BANDEIRA DE MENEZES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VALERIUS ANDRADE BRASIL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VALERIUS ANDRADE BRASIL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS AMARAL BORBA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS AMARO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS ANDRADE BONFIM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS ANDRADE BONFIM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS ANDRADE BONFIM          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS AYRES BARRETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS BATISTA MOUTINHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS COELHO DE ALMEIDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS CORREA CORDOVIL         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS DE AGUIAR NASCIMENTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS DE CARVALHO CAMARA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARCUS VINICIUS DE LOYOLA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS DE OLIVEIRA THOMAZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       811 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 870 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                       Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS DOS SANTOS PINTO       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS GOMES DA SILVA         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS LEITE CABRAL DE MELO   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS LEITE CABRAL DE MELO   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS LOUREIRO TEIXEIRA      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
MARCUS VINICIUS MARINHO MARQUES        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS MATOS DUARTE           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS NEGRI DOS SANTOS       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS NEVES QUEIROZ          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS PASSOS DE OLIVEIRA     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINICIUS PASSOS DE OLIVEIRA     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MARCUS VINICIUS PEDRO DE MELO          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MARCUS VINICIUS SANTOS SOARES          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARCUS VINNICIUS FRANCO DA SILVA       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARDEL CORREIA REIS SANTOS             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
MARDEL CORREIA REIS SANTOS             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
MARDEL DOMINGOS BRAITT                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
MARDEN MENDONCA LIMA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARDER BEZERRA NUNES                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MAREK GRZYMALA                         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARESIA VIAGENS E TURISMO LTDA ME      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    POTENTIAL OBLIGATION
                                       RUA AFONSO BRAZ 473 CJ. 95 - 9°                                                                                                                              UNDER FREQUENT FLYER
MARESIAS PARTNERS EIRELI               ANDAR SALA 06                                                           SAO PAULO             SP                4511011      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MARFISA CHICCOLI MARQUES DOS SANTOS    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MARGARET LIBORIO DOURADO JEANMONOD     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MARGARETE DA SILVA MARQUES             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MARGARETE DA SILVA MARQUES             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARGARETE DE OLIVEIRA HACKENHAAR       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MARGARETE FARIAS BISSIGO               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARGARETE GAVIOLI GOMES DA SILVA       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
MARGARETH ANGELIRIERI FURTADO DE                                                                                                                                                                    PENDING LITIGATION - CIVIL
MENDONCA                               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                       812 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 871 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH FERREIRA DOS REIS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH FERREIRA DOS REIS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH FIGUEIREDO DE MORAIS PARREIRAS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH FRANCO L MOSCARDINI           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH KNUPP TOLEDO DE CARVALHO      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH MAUES PENNER                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARETH SANTOS ROCHA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARGARIDA BALBINO DOS SANTOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARGARIDA BALBINO DOS SANTOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARIDA BARROS DO VAL                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARGARIDA DE FATIMA FERNANDES CARVALHO N/A                                                      N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARIDA DE SA BARRETO AMORIM          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARGARIDA EMILIA DA CONCEICAO NERY      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARIDA FERREIRA BENARROSH            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARGARIDA GOMES PAES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARGARIDA LEUDA ISIDORO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGARIDA MARIA LACOMBE CAMARGO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARGIT HEY                              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARGIT LABSCH DE LEÃO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARGIT RAMOS                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARGOT STRULOVIC                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARGUIT ANDREA DONAT                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARGUIT ANDREA DONAT                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
MARI LUCIA ZONTA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARI PEDROSO SERRAO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA ABADIA ARANTES MENDONCA SILVA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA ABREU GONÇALVES TIBURTINO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA ALBERTINA DEZAN DE BONA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA ALCIONE THOMES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA ALICE ALVES DA COSTA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                        813 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 872 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE DAMASCENO SOBRINHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE DE FREITAS DANTAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ALICE DE OLIVEIRA COSTA VASCONCELOS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE DOS ANJOS RAFAEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MARIA ALICE LIMA BELTRAO SIQUEIRA                                                                                                                                                     PENDING LITIGATION - CIVIL
MELIANDE                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE MORGADO CASTANHEIRA                                                                                                                                                       LITIGATION - FLIGHT
CORDEIRO FERNANDES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE OLIVEIRA DOTTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ALICE PEREIRA DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE PINTOS TELLES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ALICE ROCHA OLIVEIRA DE OLIVEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA ALINE SANTANA MOREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARIA ALRENI DE CARVALHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - SPECIAL
MARIA ALVES DA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ALVES DOS SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ALVES ROSA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA AMALIA TEMPORAL DE MEDEIROS NETTO N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA AMANDA FIRMES ASSUNCAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA AMAVIA DE SOUZA CAMPOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA AMELIA COSTA SOEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA AMELIA MONCAO DE OLIVEIRA COSTA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ANGELA CAVALCANTI RIBEIRO KALLAS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA ANGELA DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA ANGELA MONTEIRO OLEGARIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ANGELA VIANA MARINHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ANGELES REVUELTA TARANILLA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ANGELICA BARON MAGALHAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ANGELICA CIACCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA ANGELICA EDUARDO SANTA ROSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MARIA ANGELICA FERREIRA ALMEIDA E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                         814 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 873 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA ANGELICA LIMA MACHADO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA ANGELICA MILAN DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
MARIA ANGELICA SOARES VALENTE COUTINHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA ANGELICA TABATINGA CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA ANTONIA DE MELO COUTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA ANTONIA FURTADO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA ANTONIA MARTINS GONZALES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA ANTONIETA ALVES CHIAPPETTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA BERNARDINO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA BERNARDINO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
MARIA APARECIDA CARVALHO DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA DA SILVA OLIVEIRA DE                                                                                                                                                     LITIGATION - FLIGHT
MORAES                                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA APARECIDA DE ALMEIDA DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA DE ARAUJO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
MARIA APARECIDA DE SOUSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
MARIA APARECIDA DE SOUSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA DE SOUZA ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA DE SOUZA ANDRADE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA DE SOUZA COSTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
MARIA APARECIDA DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA APARECIDA DOS SANTOS CHAGAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA APARECIDA DOS SANTOS CHAGAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
MARIA APARECIDA FERNANDES DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
MARIA APARECIDA FERREIRA FAGUNDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
MARIA APARECIDA FURTHMEIER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
MARIA APARECIDA GUIMARAES ANDRADE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
MARIA APARECIDA LEITE DE SIQUEIRA OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
MARIA APARECIDA LEITE GUANHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
MARIA APARECIDA LOPEZ GARCIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                            815 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 874 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA MARTINS FEITOSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA MARTINS FEITOSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA MIGUEL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA APARECIDA MIRANDA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARIA APARECIDA MOREIRA FRANCOLLNO,   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
MARIA APARECIDA NUNES DA SILVA SENA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA PEREIRA DE SOUZA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARIA APARECIDA PEREIRA SOARES                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                            $38.08
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA APARECIDA PONCE DURAN           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARIA APARECIDA ROCHA DE ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA SALIONI MELLO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA APARECIDA SANTOS HIGINO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA APARECIDA SANTOS HIGINO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA SYDIO DE PAULA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA TEIXEIRA MARINHO DE                                                                                                                                               LITIGATION - FLIGHT
OLIVEIRA                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA TRAJANO DE SOUSA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARIA APARECIDA TRINIDAD              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA APARECIDA VIVALDINI POLIZELI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA ARGENTINA GONCALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA ASSUNTA BELLE DE MOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA ASSUNTA BELLE DE MOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA AUGUSTA DA ROCHA E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA AUGUSTA DE MOURA DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA AUREA CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA AUREA CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA AUXILIADORA ALVARENGA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIA AUXILIADORA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA AUXILIADORA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARIA AUXILIADORA GREGORIO ANTUNES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIA AUXILIADORA MARGALHO SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     816 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 875 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA BARBOSA RAMOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BATISTA YULE DE QUEIROZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA BEATRIS BRAGA CORTES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BEATRIZ CISCATO CAMILLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA BEATRIZ DA CAMARA MONTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BEATRIZ GALHEGO AMARANTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIA BENEDITA FARIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA BERENICE PERARDT GUEDERT            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BERENICE PEREIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA BERNADETE DA SILVA FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BERNADETE LUZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BERNADETE LUZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA BERNADETE MENDONCA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BETANIA BERARDO CARNEIRO DA CUNHA N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA BETANIA MATIAS DE SOUZA CORREA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA BRASIL PEREIRA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CAMILLA ESMERIO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CANDIDA AREIAS COSTA BEZERRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CARMELINDA GONCALVES PINTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CARMELITA DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CARMEM AMORIM MADOZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIA CARMEM DE ANDRADE SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CAROLINA DE AMORIM PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CAROLINA DE GOES CAVALCANTI ALVES                                                                                                                                               LITIGATION - FLIGHT
DE SOUZA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA CAROLINA DE SOUSA MATEUS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CAROLINA DIAS LENHARDT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CAROLINA ECHENIQUE RIVERA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CAROLINA ECHENIQUE RIVERA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CAROLINA GRIZ BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         817 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 876 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
MARIA CAROLINA MARTINS ZAMBELI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARIA CAROLINA MENDONCA DIAS DA MOTTA                                                                                                                                                PENDING LITIGATION - CIVIL
FONSECA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CAROLINA MILHIM CORDOVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CAROLINA PEREIRA PONDE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CAROLINA PESSOA VALENCA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CAROLINA ROGERO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
MARIA CAROLINA SILVA GONSALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
MARIA CAROLINA STEPHAN                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $169.66
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CASTELAN D’ALTOE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CASTELAN DALTOE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CASTELAN DALTOE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CATARINA ARAUJO MACHADO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CECILIA DE SOUZA ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA CECILIA DE SOUZA ARAUJO TEIXEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CECILIA DIAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CECILIA DIAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CECILIA HORTA DE ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CECILIA LACERDA GUSMAO VALENZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CECILIA MELHEN PIASSI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CECILIA RUIZ DE ASSIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CECILIA SILVA BORBA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA CECILIA SIMOES GUIDIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CELIA DE FREITAS SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CELIA DE MENDONCA SUDARIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CELIA DE MENDONCA SUDARIO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA CELIA DOS SANTOS ALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARIA CELIA MAFRA CORREA                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $15.41
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CELIA VIEIRA DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA CHAER DE CODES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA CHRISTINA MONTEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        818 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 877 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CHRISTINA MONTEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARIA CHRISTINA RESENDE BRAGA E SOUZA                                                                                                                                               PENDING LITIGATION - CIVIL
FROTA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA CINTIA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CIRLENE SANTOS DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA ARAUJO MOREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA DE SA BARRETO CONRADO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA DIAS MELO ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA DINIZ DE MELO MARTINS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA LEAL DE MELO MEDEIROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA MESTRINER SACHI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA NOVAIS CARNEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA NUNES DE CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA NUNES MARQUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA NUNES MARQUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA PELISSON GALASSI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA RAMALHO RONDON              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA RODRIGUES LIMA MEDEIROS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA RODRIGUES LIMA MEDEIROS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA RODRIGUES PINHEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA SERRANO PIRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA SIMONETTI TEIXEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA SIMONETTI TEIXEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLARA SOARES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLARA VERA BUSSONS GOMES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA CLAUDIA D LENI PACHECO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA CLAUDIA DOMINGOS AGLE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA CLAUDIA FALASCHI NUNES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLAUDIA GOMES CHAVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLAUDIA GOMES CHAVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA CLAUDIA MARQUES DA CUNHA MORAIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       819 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 878 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CLAUDIA MARQUES DA CUNHA MORAIS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CLAUDIA VIEIRA CALMON PANCHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CLEIDES CAMELO ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CLELIA JACOME FRANCA CAMPOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA CLEONICE GOMES RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA COELHO ROSA NOVO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA COELHO ROSA NOVO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CONCEICAO ALVES DOS REIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CONCEICAO ALVES MAIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA CONCEICAO AMORIM COSTA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CONCEICAO DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CONCEICAO SANTOS SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA COPNCITA ARAUJO LACERDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA ALVES MACENA NOGUEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
MARIA CRISTINA ATAIDE LOBATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
MARIA CRISTINA ATAIDE LOBATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CRISTINA BECHELANY DUTRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA BOTELHO REIS CAMINHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA BUENO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIA CRISTINA CAVALETTO SCHIAVON         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA CRISTINA COELHO CANDIDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CRISTINA DE CARVALHO ROCHA PERNET   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA DE SENA RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA CRISTINA MARTINS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA MOURA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA CRISTINA PEREZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA PLACIDA DE FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA CRISTINA SAAD MURAD                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA CRISTINA SANTOS DE OLIVEIRA ALVES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA CRISTINA SOUSA VASCONCELOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA CRIZEUDA ANTUNES DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                         820 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 879 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA CONCEICAO ALVES NETA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA CONCEICAO DA SILVA ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA CONCEICAO DA SILVA BARROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DA CONCEICAO DA SILVA OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA CONCEICAO DE OLIVEIRA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DA CONCEICAO DE SOUSA PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA CONCEICAO DO VALE PAIVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA CONCEICAO FERREIRA DE FREITAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA CONCEICAO FREIRE CERQUEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DA CONCEICAO MADEIRA VELOSO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DA CONCEICAO MARIM AMANCIO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA CONCEICAO MARQUES MOURA                                                                                                                                                     LITIGATION - FLIGHT
MENDES                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ACCIDENT /
MARIA DA CONCEICAO NERY                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA CONCEICAO PAIVA ALONSO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARIA DA CONCEICAO RIBEIRO DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA CONCEICAO SILVA VIEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA GLORIA AZEVEDO FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DA GLORIA CARDOSO NUNES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DA GLORIA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA GLORIA JARDIM SAMPAIO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA GLORIA NAVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA GLORIA RELVAS DA COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DA GLORIA RODRIGUES DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DA GLORIA VALADARES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA GLORIA VIEIRA FERREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA GRACA DAGUER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA GRACA GUEDES MONTENEGRO SOUZA N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA GRACA MIRANDA IBANHES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        821 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 880 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA GRACA MOTA FREIRE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA DA GUIA DANTAS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA PAZ OLIVEIRA CASTRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA PAZ OLIVEIRA CASTRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DA PENHA LUCINDO DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA PENHA MARTINS FREIRE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA PENHA NEGRIS FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA DA PENHA PEREIRA DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA PENHA VENTORIM ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA PENHA VENTORIM ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA ROCHA SOARES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DA SILVA GONCALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DA SILVA GOUVEIA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA DA SOLEDADE CAETANO SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DAGMA ALVES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAJUDA GOMES FRAGAS PAULUCIO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DANIELLY LEMOS DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS DORES ALENCAR DA SILVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS DORES MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS DORES MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS DORES MARTINS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS DORES RAFAEL PINHEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS DORES SOARES CORREA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS ALVES ARAUJO DE JESUS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS ASSIS RODRIGUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS ASSIS RODRIGUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS COSTA FRANCO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DAS GRACAS DA SILVA SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS DE ALMEIDA SANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS DE MACEDO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        822 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 881 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS E SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DAS GRACAS FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS FERREIRA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS FERREIRA SALDANHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS LIMA REIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS LISAUSKAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS LOPES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS MACHADO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS MARQUES MOURA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DAS GRACAS MEDEIROS ALVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARIA DAS GRACAS PINTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARIA DAS GRACAS PINTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS RIBEIRO TEIXEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DAS GRACAS SANTOS ANJOS DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS GRACAS SCIAM BASTOS LATALISA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DAS GRACAS SILVA SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS VIANA MANENTI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DAS GRACAS VIANA MANENTI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DAS NEVES PEREIRA DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DASDORES DO NASCIMENTO TEIXEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DE CARVALHO SENA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA ALBUQUERQUE DE BARROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA ALVES DE SENA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA ANDRADE DANTAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA ANDRADE DANTAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA ARAGAO PRADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA BASSI DEL VECCHIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA CARVALHO DE ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA CAULA CAVALCANTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA COUTO ROMAGUERA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DE FATIMA DA SILVA ADAMS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        823 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 882 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
              Creditor Name                      Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA DANTAS KRUSCHEWSKY    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA DE AMORIM JUNQUEIRA   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA DIAS DE LIMA          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA DOS SANTOS            N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA ESCORCIO LIMA         N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA GIOVANELLI CIGANI     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA GIOVANELLI CIGANI     N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA GOMES DA SILVA        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA GONCALVES DIAS        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA GONCALVES DIAS        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA GONZAGA               N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA GROSSO DA SILVEIRA    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MARIA DE FATIMA GUIMARAES FERNANDES   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA JARDIM DA SILVA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
MARIA DE FATIMA LOPES DOS SANTOS      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA MARCATO BRANDAO       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA MONTE DA SILVA.       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA NOGUEIRA DE ANDRADE   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA REBOUCAS ANTUNES      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA REIS CARACAS          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA RIBEIRO DE PAULA      N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA RODRIGUES DA SILVA    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA RODRIGUES DA SILVA    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA RODRIGUES SILVA       N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA SANTOS                N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DE FATIMA SILVA SANTOS          N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DE FATIMA SIQUEIRA NASCIMENTO   N/A                                                               N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARIA DE FATIMA SOARES VASCONCELOS    N/A                                                               N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARIA DE FATIMA SOEIRO 50816411549    AVENIDA SAO CRISTOVAO 17.                                         SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $527.15
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - BOARDING
MARIA DE FATIMA SOUZA COUTINHO        N/A                                                               N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                                824 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 883 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE FATIMA VIANA DE SOUZA FRANCA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA DE FATIMA VIEIRA VILLELA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE JESUS DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA DE JESUS LIMA ROSA VIEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA DE JESUS MARTINS PINTO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE JESUS SOUZA MOORE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA DE LIMA FLORENCIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES BAIMA RABELO                                                                                                                                                       LITIGATION - FLIGHT
CAVALCANTE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES CHIODE NASSIF          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA DE LOURDES DE BRITO PEREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA DE LOURDES FERNANDES DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES GOMES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA DE LOURDES GOMES FAVACHO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES JUNCKES CLAUDIO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA DE LOURDES MARINHO DE MAGALHAES                                                                                                                                               PENDING LITIGATION - CIVIL
CARVALHO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA DE LOURDES MARINHO DE MAGALHAES                                                                                                                                               PENDING LITIGATION - CIVIL
CARVALHO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES MEDEIROS DE LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES MEDEIROS DE LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES MENDEIROS DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES MOTA SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES PEREIRA DE LIMA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES REZENDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA DE LOURDES ROCHA DE ASSIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA DE LOURDES ROCHA DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA DE LOURDES SILVA DE LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA DE LOURDES SILVA GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA DE LOURDES SIVIERO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
MARIA DE NAZARE CAMPELO MENDONCA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA DE NAZARE DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       825 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 884 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
              Creditor Name                         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE NAZARE DA SILVA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE NAZARE DA SILVA AZEVEDO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - BOARDING
MARIA DE NAZARE DE CARVALHO VIEIRA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE NAZARE DOS SANTOS SIMAO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE NAZARE DOS SANTOS SIMAO         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE NAZARE MOREIRA DE AGUIAR        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE SOUZA GARCIA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DE SOUZA GARCIA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARIA DEL PILAR CURA VASQUEZ             AV BEIRA MAR 1860                                           PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $412.80
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DEL SOL OVIEDO LOPEZ GORDILLO      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARIA DELICIA PEREIRA MORITZ             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARIA DELICIA PEREIRA MORITZ             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
MARIA DELVANIRA SANTOS BRITO             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DENISE MIGUEL CERQUEIRA DE SOUZA   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARIA DINORA DE MORAES                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARIA DINORA DE MORAES                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DIONE COELHO BORGES JUNQUEIRA      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DO CARMO CAIRES CAVICCHIOLI        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - IMPROPER
MARIA DO CARMO DA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO DA SILVA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO DE MENEZES VAZ DE MELLO   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MARIA DO CARMO ELIAS DE JESUS            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARIA DO CARMO FONTENELE DE SOUSA                                                                                                                                                         PENDING LITIGATION - CIVIL
ARAUJO                                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MARIA DO CARMO FURTADO BARBOSA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO MADUREIRA MARTINS         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO MOREIRA ALVES PINHEIRO    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO OLIMPIO DE MELO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO PINTO                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MARIA DO CARMO RAMOS DA MATA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                             826 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 885 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                          Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO CARMO RAMOS DA MATA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO CARMO RIBEIRO LEITE                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO CARMO SEVERO                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO CARMO SILVA CUNHA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARIA DO CARMO SOUZA SANTOS                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARIA DO CARMO SOUZA SANTOS                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MARIA DO CARMO VIEIRA                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MARIA DO DESTERRO DIAS TEIXEIRA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO ESPIRITO SANTO                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
MARIA DO MAR HOTEL E INDUSTRIA DE A         ROD JOAO PAULO 2285                                         FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $49.92
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO NASCIMENTO QUEIROZ                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
MARIA DO PERPETUO SOCORRO ARRAES DE                                                                                                                                                          PENDING LITIGATION - CIVIL
CARVALHO MARTINS                            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO PERPETUO SOCORRO MARTINS SOUZA     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA DO PERPETUO SOCORRO RASSY TEIXEIRA                                                                                                                                                     PENDING LITIGATION - CIVIL
MANFRON                                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA DO PERPETUO SOCORRO SOUNIER D                                                                                                                                                          PENDING LITIGATION - CIVIL
ORAN                                        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MARIA DO PERPETUO SOCORRO VIEIRA DA SILVA                                                                                                                                                    PENDING LITIGATION - CIVIL
GOMES                                       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DO PILAR SILVA PESSOA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DO ROSARIO ARAUJO DE PAULA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO ROSARIO ARRUDA DE OLIVEIRA         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO ROSARIO DOS SANTOS PONTES          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO ROSARIO FREITAS CERDEIRA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO ROSARIO NUNES AMARAL               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARIA DO ROSARIO ROCHA COSTA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARIA DO SOCORRO ARAUJO SERRANO DE                                                                                                                                                           PENDING LITIGATION - CIVIL
OLIVEIRA                                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO SOCORRO BERNADO RIBEIRO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARIA DO SOCORRO BEZERRA                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO SOCORRO CERNEIRO DE LIMA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DO SOCORRO CORDEIRO SIQUEIRA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA DO SOCORRO CORDEIRO SIQUEIRA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO SOCORRO DA SILVA LOPES             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MARIA DO SOCORRO DA SILVA SODRE             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA DO SOCORRO DE OLIVEIRA VASCONCELOS N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                827 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 886 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DO SOCORRO DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DO SOCORRO DO NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA DO SOCORRO MESQUITA SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DO SOCORRO NASCIMENTO DE LIMA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DO SOCORRO NORONHA TEIXEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DO SOCORRO OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DO SOCORRO PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DO SOCORRO PINHEIRO LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DO SOCORRO SANTOS DA TRINTADE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DO SOCORRO VIANA DE MEDEIROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA DOLORES MIRANDA SARMETO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DORACI PINHEIRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DOS ANJOS ALVES DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA DOS ANJOS MOREIRA DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA DOS ANJOS RODRIGUES MACEDO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA DOS ANJOS VIEIRA CONCEICAO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA EDILAINE GOMES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDILENE MARQUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA EDILEUZA DE QUEIROZ                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARIA EDNAIR SGOBI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDUARDA AVELAR DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDUARDA BUZZO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDUARDA DE FARIA VIEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA EDUARDA DE FREITAS SALES PEDROSO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA EDUARDA DEFANTE DA FONSECA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDUARDA DOS SANTOS RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA EDUARDA FERREIRA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA EDUARDA FERREIRA ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDUARDA FERREIRA RUIZ LEVINSKI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA EDUARDA FRANCA POLSAQUE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        828 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 887 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA EDUARDA FREDERICO DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA GALVAO CARNEIRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA EDUARDA GOMES DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA EDUARDA GOMES DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA EDUARDA GUSMAO VALENZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA MATOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA MEIRA FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA EDUARDA MENEZES BEZERRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA MOTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA MOTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA NAKAMURA HENRIQUE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA EDUARDA NUNES VARJAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA PADUA DE SOUZA BOTELHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARIA EDUARDA RODRIGUES MARTINS                                                                                                                                                    PENDING LITIGATION - CIVIL
CHERMONT DE SÁ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA ROSA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA SOUSA SOARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA SOUZA PINHEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA SOUZA PINHEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA VALLADARES BORGES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EDUARDA VIEGAS MACIEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
MARIA EDUARDA VIEIRA DE FIGUEIREDO                                                                                                                                                 PENDING LITIGATION - CIVIL
RAMALHO                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARIA EDUARDA ZAINA CUBAS FERNANDES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARIA EDUARDA ZAINA CUBAS FERNANDES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA EFIGENIA GOMES SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARIA EFIGENIA PAES TAVARES SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA ELENE WANDRESEN VALINOTTI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIA ELIANE AMARANTE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA ELIANE CAPELLI DANNEMANN         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA ELIANE COPETTI ANGELONI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA ELIANE DA SILVA TELES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      829 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 888 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                         Address1     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELIANE DE OLVEIRA FILGUEIRA        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELIANE MOTA DE OLIVEIRA            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISA BULLE LOPES GUIMARAES        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISA CERCHIER                     N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISA LOPES CARDOSO SANTOS         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISA MARINHO TENORIO              N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISA MONTEIRO FONTENELLE          N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISA NOGUEIRA ANTONINI            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELISSANDRA DOS SANTOS BRITO        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELIZA PADUA SOUZA GARCIA           N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELIZABET GIACOMIM PADUA KINSLER    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
MARIA ELIZABETE FRANCO LOPES             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELIZABETH DOS SANTOS PIVANTE       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
MARIA ELIZABETH FALABELLA                1020 NE 110TH ST # 110                                         BISCAYNE PARK         FL                33161-7636                     VARIOUS       ACCOUNTS PAYABLE                                                                           $600.00
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA ELIZABETH PENIDO SAMPAIO SANTOS    N/A                                                            N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA ELIZABETH QUEIROZ DE MELO E OUTROS N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELIZABETHY VAZ DO COUTO            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELVIRA FIALHO DO AMARAL            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ELZA BENICIO DA SILVA LIMA         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MARIA EMANUELLA ARRUDA ALBUQUERQUE       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA EMILIA ASSIS FRANCA                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA EMILIA DE OLIVEIRA BAZOTTE         N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA EMILIA ILARIO PINHEIRO                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                            $24.65
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
MARIA EMILIA MACHADO ROLLA               N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA EMILIA MACIEL LAFAYETTE STOCKLER   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA EMMILY LUCENA SILVA                N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
MARIA ENOI GOMES DE OLIVEIRA ALVES       N/A                                                            N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ERIDAN MAGALHAES                   N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
MARIA ESTELA FARIA DOS SANTOS            N/A                                                            N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ESTELA JARA                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
MARIA ESTELA JARA                        N/A                                                            N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - IMPROPER
MARIA ETIENE DA SILVA BORGES             N/A                                                            N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                                830 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 889 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
MARIA ETIENE DA SILVA BORGES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA EUBEA CHEIBUB COSTA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA EUGENIA DE PAULA CORREA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA EUGENIA DE PAULA CORREA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA EUGENIA DIAS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA EUGENIA PROENÇA SALDANHA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA EULINA DA SILVA BATISTA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA EULINA MARQUES DE SOUSA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA EULINA MARQUES DE SOUSA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA EUNICE FIRMINO DA CRUZ           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA EUNICE FIRMINO DA CRUZ           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
MARIA EUSILENE TAVORA DOURADO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA FERNANDA BARROS RODRIGUES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA FERNANDA CAMPELLO DE SOUZA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA FERNANDA CAVALINI BARBOSA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA FERNANDA DA SILVA FERNANDES      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERNANDA DE SOUZA LEMOS FRANCISCO                                                                                                                                             LITIGATION - TICKET /
ALVES                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA FERNANDA FREITAS DO CARMO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERNANDA G BERNARDES             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERNANDA G BERNARDES             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA FERNANDA MATSUNAGA CANIZARES     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA FERNANDA PICCOLI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERNANDA SILVA E SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
MARIA FERNANDA SILVEIRA DIAS LIMA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERNANDA TAKAHASHI BOREKI        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERNANDES BARBOZA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA FERREIRA DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       831 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 890 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA FERREIRA DI MIGUELI MONTANARI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA FERREIRA DI MIGUELI MONTANARI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARIA FERREIRA LEITE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA FIGUEIREDO ALMEIDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA FILOMENA DE ALMEIDA BUARQUE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA FLAVIA PAES DE BARROS GOUVEIA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA FRANCISCA DA SILVA ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA FRANCISCA DA SILVA ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA FRANCISCA DA SILVA BANDEIRA RICARTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA GABRIELA BRAGA MIRAGLIA DE ANDRADE N/A                                                       N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GABRIELA ROCHA CANDEIA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GABRIELA SEABRA SANTOS DE ARAUJO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GABRIELLA CAVALCANTI VALADAO PINTO N/A                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GENELVA ALMEIDA COSTA DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GENI CARVALHO SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARIA GENI MAGALHAES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARIA GENI MAGALHAES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GERALDINA SALGADO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GIMENA SANTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA GORETE BEQUE MEDEIROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA GORETE BEQUE MEDEIROS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA GORETE CAVALCANTE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA GORETE LOPES RODRIGUES DA PAZ         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
MARIA GORETE OLIMPIO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GORETI FRANCISCO VITORINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA GORETTI CORDEIRO DA COSTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA GORETTI OLIVEIRA NOBREGA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
MARIA GUALBERTO DANTAS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA GUIDA TABOACO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           832 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 891 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA GUIDA TABOACO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA GUIOMAR DE AZEVEDO BAHIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA GUIOMAR DE AZEVEDO BAHIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA GUIOMAR DE AZEVEDO BAHIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA HELENA AZEVEDO XAVIER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA HELENA BITTENCOURT KISS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA HELENA CERVINO RIVAS ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA HELENA CONCEICAO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA DE BRITO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA HELENA FEGO BARBOSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA FONSECA LORENA DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA FONSECA LORENA DE ARAUJO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA HELENA FORTES HENRIQUE FARIA DE                                                                                                                                               PENDING LITIGATION - CIVIL
VERGUEIRO                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA HELENA GALUCCI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA GONCALVES DE CASTRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA HELENA GOUVEIA DE BARROS LIMA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARIA HELENA RODRIGUES BARRETO                                                                                                                                                      PENDING LITIGATION - CIVIL
CAVALCANTE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA SGARBI ROSSINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA TEIXEIRA DE BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENA ZACARON                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENE DE MACEDO ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENE DE MACEDO ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HELENE MONIQUE LOUISE LAFIN       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA HELOISA BONONI SALES                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $796.75
                                                                                                                                                                                    PENDING LITIGATION -
MARIA HERBENIA SEVERO DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA HERMITA DE LIMA CORREA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA HILDA FRANCISCO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARIA HORTENCIA MOLTAVAO AZEVEDO DE                                                                                                                                                 PENDING LITIGATION - CIVIL
ARAGAO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA ILEDA VIEIRA CAETANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA ILOINA CORREIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA ILOINA CORREIA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       833 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 892 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIA ILZA FREIRE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA IMACULADA BRAZ DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA INES BELLINI CABRERA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA INES DE OLIVEIRA BELLO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA INES FELIPE PACHOLEK                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA INES GUILLARDI ARMELIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA INES JULIANI BALAN                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA INES TARTAROTTI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA INEZ BICALHO CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA INEZ DE SOUZA ROMOLI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA IOMARA BARBOSA DANTAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA IRACI DA COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA IRANDIR DO NASCIMENTO DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA IRANILDA SANTOS VIEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IRLAN DO NASCIMENTO SANTOS SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL ARAUJO DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL DE ALMEIDA CHAVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL DE MOURA RODRIGUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA ISABEL DE PAULA SIMIONI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA ISABEL DE PAULA SIMIONI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL DUTRA SOUTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL FRAZAO FREIRE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL FRAZAO FREIRE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MARIA ISABEL GOUVEA VIEIRA PACHECO E                                                                                                                                                  PENDING LITIGATION - CIVIL
CHAVES                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ISABEL MOTA FERNANDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ISABEL RAMOS SARIAVA ROCHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARIA ISMINIA CALADO RODRIGUES                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                            $39.71
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA IVANEIDE OLIVEIRA SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA IVANIA DE OLIVEIRA VIEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IVANICE COSTA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIA IVANILDA MORAIS OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                         834 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 893 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MARIA IVANIR BIAVA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IVONE PEREIRA DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA IVONETE DE MELO FELIZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA IVONETE DE MELO FELIZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA IVONILDE DE LIMA RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IZABEL BRUNELLI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IZABEL CAMPO DELL ORTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IZABEL CAMPO DELL ORTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IZABEL DE MIRANDA SERRANO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARIA IZABEL FERREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA IZABEL GOMES LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA IZABEL TARGINO DE ALEXANDRIA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA IZABEL TARGINO DE ALEXANDRIA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JACIRA DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JANETE COSTA LACERDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JANETE COSTA LACERDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JANIELE DE SOUSA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JENNY CARLEIAL DE OLIVEIRA GONDIM   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOANA RODRIGUES NOGUEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOCELI CARLOS DE MIRANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOCELIA MOURA MACEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA JOELMA INACIO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOICE TOMAZ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE ALEXANDRINO LOIOLA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE BATISTA ANDRADE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE BATISTA ANDRADE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE BERNARDINO SOARES DE MACEDO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE CANDIDO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIA JOSE DA SILVA ESTEVAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA JOSE DE CASTRO SERIQUE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA JOSE DE FARIA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                         835 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 894 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE DE LIMA VALERIO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JOSE DE MELO NASCIMENTO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE DO NASCIMENTO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JOSE DOS SANTOS                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JOSE FERREIRA DE LIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
MARIA JOSE FERREIRA RUIZ                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE FERREIRA SOARES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE GARGANTINI MOREIRA DA SILVA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA JOSE GONCALVES DE SOUZA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE GONCALVES DOS SANTOS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARIA JOSÉ MOURA AUGUSTINHO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA JOSE NOGUEIRA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE PAIVA DA SILVA ANCHANJO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE PEREIRA DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA JOSE RIBEIRO                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE RIBEIRO GASPAR                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JOSE ROBERTO FARIA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JOSE ROCHA                           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JOSE SILVA COSTA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSE VASCONCELOS CABIRTA DA SILVA    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA JOSE VELOSO LIMA FILHA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JOSEFA DE PAULA NETO SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - BOARDING
MARIA JUCELIA DA SILVA ALMEIDA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARIA JUCILENE SOARES                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA JULIA ARAUJO FREIRE                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JULIA COSTA MAIA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JULIA GOUVEIA DE MEDEIROS            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARIA JULIA INEZ LUCHIANCENKOL             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JULIA PEREIRA MAGALHAES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARIA JULIANA COELHO DIAS DA SILVA TEIXEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARIA JULIANA SANTOS DANTAS                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           836 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 895 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARIA LAISE BATISTA DE LIMA REIS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LAURA DO PATROCINIO CAVALCANTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LAURA FERREIRA MARTIR GOMES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LAYZA FERNANDES DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LEDA BEZERRA DE SA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LEDA BEZERRA DE SA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LEDA BEZERRA DE SA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARIA LENA ZAVARIZE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LETICE PESSOA FREITAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LETICE PESSOA FREITAS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LETICIA BURREL DE LIMA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LETICIA NUNES AROUCHA RABELO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LETICIA NUNES AROUCHA RABELO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LETICIA VALE FIGUEIREDO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LICETE ARNOLD                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LICIA SILVA DE QUEIROZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LIGIA DE BRITO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LIGIA DE BRITO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIA LILIAN MACEDO DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARIA LINDA LEMOS BEZERRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARIA LINDA LEMOS BEZERRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LIVIA VIEIRA CALMON PANCHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIA LIZELDA CALEFE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LOPES LEITE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LORENA DE LIMA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LORENA DE LIMA FERNANDES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIA LOURDES DE FRANCA DE CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIA LOURDES JORGE DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
MARIA LUCIA ALVES DOS REIS BRAZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIA LUCIA ALVES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      837 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 896 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
MARIA LUCIA APARECIDA SAMMARTINO                                                                                                                                                      PENDING LITIGATION - CIVIL
POZZEBON                                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA BARROS DE PAULA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA LUCIA BELCHIOR GOMES               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - SPECIAL
MARIA LUCIA BELLO MARCELLO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA BUENO DE MIRANDA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA DE CASTRO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA DO NASCIMENTO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA FLEXA RIBEIRO PIRES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUCIA FRIGELG DE SA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA GHILARDI                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUCIA HIPOLITO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUCIA MACHADO SALOMAO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA NETTO BASTOS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA LUCIA REBOUCAS DA COSTA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUCIA SILVA DE LEMOS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUCIA VANNUCHI                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA LUCILENE CARVALHO NUNES PARIS      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA LUCINEIDE DE OLIVEIRA SILVA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUISA ALVES LOPES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUISA DA SILVA MORENO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA LUISA DANTAS LI CAUSI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUISA GONZAGA AGUILLERA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUISA GONZAGA AGUILLERA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUISA GUIMARAES ARRIEL             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUISA MARTINS GAMA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUISA NEDO DE MORAIS               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUISA VAZ DE LIMA CHISTE           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUISA VAZ DE LIMA CHISTE           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA LUIZA ARRUDA LEITE DAS NEVES CHAGAS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA LUIZA BARBOSA FERNANDES DOURADO    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         838 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 897 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARIA LUIZA BARBOSA FERNANDES DOURADO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARIA LUIZA CAMARGO FERREIRA DE GOES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA CARDIA CORREA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA COUTINHO DE FREITAS BOCCATO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA DE ARROXELAS GALVAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA DE ARROXELAS GALVAO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA DE CARVALHO SIQUEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA DE MACEDO SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA DE MACEDO SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARIA LUIZA DE OLIVEIRA DOMINATO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARIA LUIZA DE OLIVEIRA DOMINATO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA DOS ANJOS BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
MARIA LUIZA DOS REIS GARCIA COSTA                                                                                                                                                      PENDING LITIGATION - CIVIL
BITENCOURT                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARIA LUIZA DUTRA DA SILVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA FILGUEIRA COSME                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARIA LUIZA GOES FALCAO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA JONDRAL GUIMARÃES ROTOLI DE                                                                                                                                                LITIGATION - FLIGHT
MACEDO                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARIA LUIZA LIMA E SILVA CANIZO DE BRITO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARIA LUIZA LIMA E SILVA CANIZO DE BRITO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA MACHADO CARDOSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA PERNAMBUCO DANTAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARIA LUIZA PIMENTEL TORRES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARIA LUIZA PIRES                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARIA LUIZA RODRIGUES DE SOUSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA RUSSO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA SANTOS DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUIZA VASCONCELOS DE SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARIA LUYHZA BECKER LINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LUZIA DA SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARIA LYDIA TEPEDINO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          839 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 898 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MADALENA MODOLO VIEIRA MACHADO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
MARIA MADALENA OLIVEIRA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
MARIA MADALENA OLIVEIRA DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MARACY EMPKE COSTA KAHALE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARCELA CASTELLARIN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARCIA GARCEZ DUARTE PILATI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARGARETE DE QUEIROZ PIRAJA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MARGARETE SILVA DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARGARETH PEREIRA DOS SANTOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIA MARGARIDA BRANCO SANTANA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA MARGARIDA MUNIZ DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MARGARIDA PICARDO RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARILENE DE JESUS FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARINES DA SILVA FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MARLENE DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MARLENE DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA MARLENE FERNANDES BRANDAO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARQUES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MARTA DE SIBIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARTA OLIVEIRA DE ALMEIDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARTHA LEMOS ALVES PEREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARTHA OHL BARTHOLOMEU FERREIRA                                                                                                                                               LITIGATION - FLIGHT
DA COSTA                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARTHA OHL BARTHOLOMEU FERREIRA                                                                                                                                               LITIGATION - FLIGHT
DA COSTA                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARTINA ORTIZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MARTINS DE MENEZES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MATILDES DE SOUZA LINO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIA MEIRE DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIA MENEZES BRUNO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MERLENE SOUSA BARROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIA MICAELLA ROCHA AURELIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       840 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 899 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
MARIA MIRIAM DE FREITAS PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA MIRLENE DAVID DE SOUZA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
MARIA MONICA SABBA RODRIGUES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA MORENA MUZINI ESPERIDIAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA MORENA MUZINI ESPERIDIAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARIA MUNIZ DE PAULA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARIA MUNIZ DE PAULA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NARDEL ORNELAS MACHADO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NAZARE ARAUJO LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NAZARE ARAUJO LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NAZARE DA SILVA DE CASTRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARIA NAZARE SOUZA DE CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARIA NAZARE SOUZA DE CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARIA NECI FRAGA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NEUMA DE ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NEUSA SILVA LOPES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA NILZETE VIEIRA CALMON PANCHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARIA NOELIA FERNANDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARIA NOELIA FERNANDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MARIA NOELY SILVA OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA ODETE CANTERLE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA ODETE CANTERLE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARIA OLINDA SAMPAIO DOSSANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MARIA OLINDA SAMPAIO DOSSANTOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA OLINDINA PINHEIRO MATOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA OSLECY ROCHA GARCIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA OSLECY ROCHA GARCIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA OTELINA BEZERRA DE CARVALHO                                                                                                                                                LITIGATION - FLIGHT
FERREIRA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MARIA PAULA BRANQUINHO PINI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MARIA PAULA GUIMARAES REZENDE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    841 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 900 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA PEDRINA FONTES SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA PEREIRA DE MENEZES SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA PERPETUA FRUTUOSO DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RAIMUNDA LEMOS DE ARAUJO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RAIMUNDA SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RAIMUNDA SILVA DIAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARIA RAQUEL APARECIDA COELHO GALAN       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA RAQUEL FERRAZ DE QUEIROZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RAQUEL TORRES TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RAQUEL TORRES TEIXEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA REGINA DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MARIA REGINA FREITAS GONCALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA REGINA GONZALEZ RODRIGUEZ DASSIE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA REGINA KONOPKA MOLINARU             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RENATA LIMA RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RISONETE DINIS LAURENTINO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RITA ANDRADE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RITA FERREIRA CAVALCANTE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RITA OLIVEIRA REBOUCAS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA RITA QUEMELLO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARIA RIZONEIDE NASCIMENTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
MARIA RIZONEIDE NASCIMENTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA RODRIGUES MOREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ROSA DE ARAUJO MELO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ROSANGELA DE ARAUJO LEITE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ROSELI DA SILVA MEDEIROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARIA ROSEMEIRE DA SILVA DE OLIVEIR                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                            $78.74
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ROSIANE MAIA PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA ROZINEIDE ARAUJO DE LIMA OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA SALETE CARDOSO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA SALETE DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                         842 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 901 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SALETE DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SALETE FERREIRA DE ANDRADE        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIA SALETE MAGNONI                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA SALETE TARGINO DA SILVA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA SAO PEDRO DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SEBASTIANA DO CARMO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SEBASTIANA SANTOS DE ARAUJO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA SHIRLEY SANTOS DE SOUSA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA SHIRLEY SANTOS DE SOUSA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIA SILEIDE DE OLIVEIRA PERAZZA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SILVIA FACIOLA PESSOA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA SILVIA VISCOITALIANO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SOCORRO NANTUA RODRIGUES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SOCORRO NANTUA RODRIGUES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SOCORRO SILVA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA SOLANGE DE ARAUJO MONTEIRO        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SOLANGE OLIVEIRA SANTOS SOARES    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA SONIA DE OLIVEIRA DE LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARIA SOUTO MAIOR BEZERRA CAVALCANTI DOS                                                                                                                                             PENDING LITIGATION - CIVIL
GUIMARAES PEIXOTO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA STELLA DE JESUS MONTEIRO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA STOLF                             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA SUELI BAVIA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA SUELI DA SILVA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA SUELI FERREIRA DAS DORES SILVA    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SUELI LIMA DE CASTRO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA SYLVIA PIRES DE OLIVEIRA CORREA   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA TANIA MEDEIROS ALCOFORADO         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIA TELMA FARIAS DO BONFIM            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIA TERESA CALERO FARIA GARCIA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIA TERESA DE ALMEIDA CHAVES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                        843 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 902 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA TERESA FERREIRA PINTO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TERESA MADEIRA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA TERESA MOLERO ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TERESINHA DE QUEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZA BERTONI PRIMILA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA TEREZA COELHO PINTO BRAZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA TEREZA COELHO PINTO BRAZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA TEREZA DA CRUZ PINTO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZA FALCAO COELHO PAIVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MARIA TEREZA MACHADO GUIMARAES ROCHA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZA MENUCCI BACHUR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZA MENUCCI BACHUR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZA TARGINO HORA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZA TARGINO HORA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA TEREZINHA CORREA LEMOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA THERESINHA D AVILA WINCKLER         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA THEREZA MEDEIROS FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA VALDECI BISPO LISBOA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VALDECI SARAIVA DE SOUSA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VALDILENE PIMENTEL BARBOSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VALERIA SILVA DA FONSECA MENDONCA N/A                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VANDA ALVES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA VERA LUCIA DE MELO BEZERRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VERONICA NUNES RODRIGUES E SOUSA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VERONICA QUEIROZ ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA VICTORIA MANSILLA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VICTORIA QUIRINO DA COSTA CARDOSO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VILANI SANTOS GOES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VITORIA BORBA PAULISTANO DE                                                                                                                                                     LITIGATION - FLIGHT
SANTANA                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA VITORIA CANESIN LOVATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         844 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 903 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA VITORIA DE SOUZA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA VITORIA GEMIN PALMQUIST             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA VIVIANNE FREITAS GOMES DE MIRANDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA WESLANDIA LEITE BARRETO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA XAVIER LEITE EUSTAQUIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIA ZELIA DA SILVA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIA ZELIA LOIOLA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIA ZELIA MOURA DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ZELINA DA SILVA SANTANA MARINHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIA ZULEIDE DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARIA ZULMIRA CORREIA DE OLIVEIRA C                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,241.54
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PROMOTIONS /
MARIAAMELIABORNE BISCARRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIAH FERRARI PIRES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIAH LEAO RAMOS VICENTE RIBEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIAH MUNIZ KUHN E OUTROS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIAH NICOLINI PACIELLO ROMUALDO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIALICE RODRIGUES ROCHA FINGER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIALICE RODRIGUES ROCHA FINGER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIALVA ANTONUCCI RIBEIRO DOS SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIANA ALENCAR FILONE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA ALESSANDRA FRANCO CHOERI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA ALMEIDA TORRES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA ALVES DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIANA APARECIDA DE OLIVEIRA GOMES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA ARRUDA AGUIAR PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA ARRUDA AGUIAR PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA AZEVEDO ACRE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA AZEVEDO ACRE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA BARBOSA DE ARRUDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA BENEVIDES DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                         845 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 904 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA BIANCHI DE FAVERI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA BIANCHI DE FAVERI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA BORGES ANJO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA BOTASSO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA BRAGA DE CARVALHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA BUENO MOREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIANA CAMARGO                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARIANA CARLA SCHMITT                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                            $42.43
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA CHAVES DOS SANTOS PETRI FEITOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MARIANA CHAVES GONCALVES JALES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIANA CLARA DE ANDRADE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA COELHO DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA COELHO FERREIRA DE BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA COELHO FERREIRA DE BRITO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
MARIANA CRISTINA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA CRISTINA MARCOLINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA CUNHA DE ALCANTARA DUTRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA CUNHA DE ALCANTARA DUTRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MARIANA DA SILVEIRA NETO BRANDAO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA DAL PIVA GRESELE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA DAMAS CORREIA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA DANIELI KAMPA BALBINOTTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA DANIELI KAMPA BALBINOTTI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA DE AGUIAR FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA DE FREITAS DIAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA DE FREITAS STARLING LOPES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MARIANA DE OLIVEIRA LOURA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MARIANA DIEHL DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA DO CARMO PACHECO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MARIANA DOREA DO PASSO CUNHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         846 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 905 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA ESPINOLA GUEDES QUEIROGA LOPES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA FELDES BLOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIANA FERNANDES AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA FERRAZ MONTEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA FERRAZ MONTEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA FERREIRA DA SILVA SACRAMENTO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA FLAVIA PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA FRAGA MARAIA DI RICO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIANA FREITAS DE MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA GONCALVES DE CAMARGO SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIANA GONCALVES DE SOUSA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIANA GONCALVES VIANA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA GOULART                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA HENRIQUE PÉRICO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PRE-
MARIANA JUREVES ASTENRETER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA JUSTA BRANCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
MARIANA LANDEIRO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - SPECIAL
MARIANA LANGKAMMER BELCHIOR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LASPERG FREITAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LASPERG FREITAS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LEANDRO DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LEAO BARBOSA MOREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LEDA VEGELE RENAUD               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LIMA MARINHO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LIMA VALADARES NUNES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LIMA VALADARES NUNES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA LOPES BORGES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MACHADO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MACHADO DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MAGALHAES LOPES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA MAGALHAES WOGEL COELHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                        847 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 906 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                   Address1    Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
MARIANA MAIA ARANTES               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
MARIANA MAIA ARANTES               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MANZI DE SOUZA             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MANZI DE SOUZA             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
MARIANA MARCATTO                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MARQUES CARVALHO VIEIRA    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MARTINS COSTA              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MASCARENHAS ASSIS          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIANA MEIRELLES JENDIROBA        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MELLO LUCENA DE FREITAS    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIANA MELO DE SERQUEIRA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIANA MELO DE SERQUEIRA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARIANA MELO GIBSON                AV JURANDIR 856. 856                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,070.96
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MILANIO GONCALVES          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MIRANDA CORDEIRO           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MONJARDIM BARBOSA          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA MOREIRA DE CASTRO DENARO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MOREIRA DE CASTRO DENARO   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA MOREIRA ROSA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA NEVES DA FONSECA           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA NIEHUES DAMO               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA NOZZE HAYASHI              N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA NUNES ARANTES COSTA        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIANA OLIVEIRA LEMOS             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA OLIVEIRA RASSELI           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA OSHIRO MARQUES             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA PACE MARQUES               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA PACHECO DE OLIVEIRA        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA PAIS ALBUQUERQUE           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIANA PAIS ALBUQUERQUE           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        848 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 907 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA PASCON SCRIVANTE GALLI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA PASCON SCRIVANTE GALLI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIANA PASCON SCRIVANTE GALLI         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIANA PAULINO PERES COSTA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA PEREIRA NASCIMENTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA PEREIRA NASCIMENTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA PEREIRA NASCIMENTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA PEREIRA NASCIMENTO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIANA PERES DUARTE                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA PILATE CAMPOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA PRATES ROZENBERG               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA QUIOVETTE ANDRE                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIANA RADICCHI                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA RAHAL BETTACCHI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA RAHAL BETTACCHI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA REGGES BINOTTO CAON            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA REIS SOARES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA REIS SOARES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA RESENDE BATISTA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA RIAN ESPINOLA MANGUEIRA ZENAIDE                                                                                                                                             LITIGATION - TICKET /
NOBREGA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
MARIANA RIBEIRO BARBIO CORREA                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,532.94
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA RIBEIRO DE SOUZA XAVIER        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA RIBEIRO MELO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA ROBAZZI BRAGA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA RODARTE DO AMARAL              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIANA RODRIGUES LAURO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIANA ROMAO GRAMKOW                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIANA SAIDEL DE SOUZA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIANA SALUM DE MENEZES PIMENTA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                       849 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 908 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA SALVAN FRANGO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA SILVA DE MOREIRA QUEIROZ      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARIANA SILVA FONTES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARIANA SILVA PYRRHO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARIANA SILVA RIBEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA SOARES CARDOSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
MARIANA SOARES NAZARETH               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA SOUZA BRENHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA SOUZA MATTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARIANA STEPHANY DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA TADEWALD                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARIANA TOLEDO BUCHALLA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA VALENTIM MENDES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANA VAZ LANDIM                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
MARIANA VIERIA RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANA VILA VERDE CARVALHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANE BISPO SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANE FERNANDES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANE GASQUEL COELHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANE GASQUEL COELHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANE GASQUEL COELHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANE MORATO STIVAL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARIANE NASCIMENTO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANE NETO VELOZO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANE SIQUEIRA MOREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANE XAVIER GOMES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANGELA BERTONI GUIDETTI PAVEZZI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARIANGELA DAL CIN ZANQUETTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARIANGELA DE MACEDO FEITOZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARIANNA BASSO JORGE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     850 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 909 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
MARIANNA BATISTA BENZAQUEN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
MARIANNA DE OLIVEIRA ARECO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARIANNA DE OLIVEIRA ARECO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
MARIANNA MACIEL TEIXEIRA PONTE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
MARIANNE DA CRUZ MOURA DANTAS DE                                                                                                                                                   PENDING LITIGATION - CIVIL
REZENDE                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIANNE FERNANDES DE MORAIS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIANO ISAAC MEILICH                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARIANO MARQUES VIEIRA DOS SANTOS                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $148.97
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIANO SOUSA CARNEIRO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIANY ALVES PEREIRA LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIANY GIARETTA TORSIAN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIANY MARCAL LOUREIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIANY MARCAL LOUREIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARICEL EDITH CARCERES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARICELIA GOMES DE MOURA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARICLEIA PINHEIRO DORIA LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARICLEIA PINHEIRO DORIA LIMA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARICY IANETA PALOPOLI ALMEIDA COSTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
MARIE ESMERALDE JOSEE GERMAINE GERA                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $197.57
                                                                                                                                                                                   PENDING LITIGATION -
MARIE VIEIRA FABRINI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIELA TOLOSA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIELE CRISTINA RANZOLIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIELE FERREIRA GUIMARAES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIELE GALHARDO GOMES CUNHA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIELI BORGES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIELI BORGES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MARIEM ABOU CHAHINE                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIETE HELENA KOSTOLOWICZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILANDE DA COSTA CUNHA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILCE SILVA CARIBÉ CRUZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILDA BASTOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      851 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 910 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILDA BASTOS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILDA SHIRLEY DE SOUZA LEIRAS TEIXEIRA                                                                                                                                               LITIGATION - TICKET /
CHAVES                                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILDA VIOLA DE GOUVEA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILDA VIOLA DE GOUVEA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILDE CARVALHO FAVERO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILDE FRANCESCHI DE ALCANTARA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARILDO OLIVEIRA DE FARIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILEA VIEIRA NOGUEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILEIA SCARTEZINI                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
MARILEIA WARMLING DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILEILA DA COSTA PINTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENA BARROSO DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE ALVES DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE BROGGI GIL                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARILENE DE ANDRADE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILENE FRANCISCO CARVALHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARILENE GOMES DA PAIXAO RAMOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILENE GONCALVES DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILENE GONCALVES DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE MARTINS COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE PERPETUA SOCORRO LOPES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE REIS DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE REIS DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILENE SEVERINA DA SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - SPECIAL
MARILEUZA SABEL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARILEY CRISTINA ROSSET                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILHA BOLDT                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILHA PICCOLI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA ASSIS DOS SANTOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARILIA BRANCATTE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          852 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 911 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILIA CARVALHO BAGATINI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA CHINASSO                          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA CORREA LIMA CALDAS LEITE DE CASTRO N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA CRISTINA SILVA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA DE SOUZA BREDA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA DE SOUZA BREDA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA DEODORO LOBO FONSECA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA DUARTE LOPES SABER                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA EBERHARDT DO AMARAL               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA EBERHARDT DO AMARAL               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILIA EBERHARDT DO AMARAL               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILIA EBERHARDT DO AMARAL               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MARILIA FREITAS DE ARAUJO FILGUEIRA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILIA GABRIELA CRUZ FONTES              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILIA GARCIA CAVALCANTI DE ALBUQUERQUE N/A                                                      N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILIA GOMES MARTINS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILIA JANUARIA FRANCO SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
MARILIA MAGALHAES QUINTANS                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
MARILIA MENDES COSTA                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA PALUMBO GAIARSA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA REGIS DOURADO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MARILIA RIBEIRO SOUSA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA RODRIGUES PEREIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILIA SENA BARBOSA BRAGANCA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA SILVA VITORIANO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILIA TEIXEIRA DE SIQUEIRA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILIA TEREZINHA DOMINGUES PAES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MARILIA VARELLA MALTA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MARILIA ZENI                              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          853 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 912 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARILIA ZENI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
MARILIAGABRIELAASSUMPCAO BRANCO FERRAZ                                                                                                                                             PENDING LITIGATION - CIVIL
PASTOR                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
MARILIAGABRIELAASSUMPCAO BRANCO FERRAZ                                                                                                                                             PENDING LITIGATION - CIVIL
PASTOR                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILIZ VALERIO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILIZ VALERIO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARILIZA ALVES CARAVELLI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
MARILIZE APARECIDA PAZINI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILLYA GONDIM REIS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILLYA GONDIM REIS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILLYSE DE CASSIA VIEIRA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARILSA RODRIGUES MARCAL DOS SANTOS   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARILSA RODRIGUES MARCAL DOS SANTOS   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARILU ALVES TEIXEIRA SANTOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARILUCE DA CUNHA SARDINHA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILUCIA APARECIDA MOREIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
MARILUCIA LOPES DE OLIVEIRA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILUCIA MACEDO NINGELESKI           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARILUCIA MARIA RIOS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
MARILUZ ALMEIDA DE MENEZES LEMOS      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILZA DUARTE DA SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILZA DUARTE DA SILVA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARILZA IGNEZ WAGNER                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARILZA LOPES DE FREITAS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA APARECIDA SANTOS LOPES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA AUGUSTINHO DE MEDEIROS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA BALABAN SPIERO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA BARBOSA VILACA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA BEATRIZ FIGUEIREDO DE SALLES                                                                                                                                                LITIGATION - BOARDING
FIGUEIREDO                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA BERNARDI IORIATTI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARINA BETIOLI HERBST                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARINA CARMINATI LIMA CAMPELLI        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARINA CARVALHO NAZARIO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                      854 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 913 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                       Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - ON-BOARD
MARINA CEDRIM FERRO                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA COLANGELO NOBREGA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA COLANGELO NOBREGA                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA DA CAMINO ANCONA LOPEZ SOLIGO    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA DA CAMINO ANCONA LOPEZ SOLIGO    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA DA SILVEIRA BOSSI                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA DA SILVEIRA BOSSI                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA DE AZEVEDO GIOVANNETTI BARBOSA   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

MARINA DE IRACEMA PARK S A              AV PRES CASTELO BRANCO 400. 400                                         FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,608.92
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA DE LIMA SOUZA                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
MARINA DIACOV JOSE                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
MARINA DIACOV JOSE                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - SPECIAL
MARINA DIAS DUARTE                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA DINIZ ALVES                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA EIRADO PEREIRA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA ELIZABETH LEONI                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA ESPINOSA RECIO                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA FERNANDES DE CARVALHO            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA FONTANARI DE OLIVEIRA SOUZA      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA FONTANARI DE OLIVEIRA SOUZA      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA GLATZEL NAME                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
MARINA GUITTON RODRIGUES                N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA HOLANDA DOS REIS TEIXEIRA        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MARINA HOTELES LIMITADA                 ECUADOR 299                                                             VINA DEL MAR                                         ECUADOR           VARIOUS       ACCOUNTS PAYABLE                                                                          $2,937.63
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA LAGE DRUMOND                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MARINA LATERZA DE PAIVA                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA LIMA MOTTA                       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARINA LOURES BUENO DE MORAES           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
MARINA MAFRA                            N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                        855 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 914 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINA MARCHESE SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARINA MARINI BASILIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA MARTINEZ MONIZ DE ARAGAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA MIHARU SANTANA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA MONTEIRO FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA MURUCCI MONTEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINA OLIVEIRA REIS LIVIO DE ABREU   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINA PAIVA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA PALMEIRA ESTEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA PALMEIRA ESTEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA PUMAR SEGRETO MENESCAL         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA RAMOS DERMMAM                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINA RIBEIRO DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARINA ROSA DE LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA SA LEITAO CABRAL DE MELO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARINA SCHIAVE RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARINA SCHIAVE RODRIGUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MARINA SILVA REY GUZMAN               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA SILVEIRA MENDES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARINA STEPHANIE RAMOS HUIDOBRO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA TEIXEIRA PIASTRELLI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINA THRAMM ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINA VARDANEGA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MARINA YAYOI URAKAMI KAWAKAMI                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $35.21
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MARINAIDE LINETE KONS JUNKES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARINALDO HENRIQUE CABRAL ROCHA DE                                                                                                                                                LITIGATION - GENERAL
QUEIROZ                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINALDO RIBEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINALDO RIBEIRO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MARINALVA IGREJA NASCIMENTO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     856 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 915 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARINALVA SOARES DE FRANCA ALVES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARINARA IVINA AQUINO DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
MARINEIDA OLIVEIRA DE SOUSA WALKER      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARINEIDE CIRIACO PACIFICO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARINEIDE DO CARMO BRANDAO LEITE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARINELDA DE SOUSA LOPES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARINELIA SANTOS SANTANA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARINES BARBOSA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARINES DE MARIA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARINES RODRIGUES DOS SANTOS CEZAR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARINETE APARECIDA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARINEUSA DE JESUS PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARINHO VIEIRA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARINO LIMA SILVA FILHO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO ALBERTO BEHAR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO ALBERTO GAETE OLMEDO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO ALVES GUIMARAES JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO ANDRE MARCHIORI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO ANSELMO MATHEUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO ANTONIO RODRIGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO APARECIDO DE ANDRADE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO AUGUSTO BOLELE GOMES DINIZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO AUGUSTO ROBLE CREPALDI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARIO AUGUSTO RODRIGUES GOES TELLES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO AUGUSTO SOEIRO MACHADO FILHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO BEZERRA MARINHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO CESAR BARRETO MORAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO CESAR FERNANDES DA ROCHA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO CESAR SOUZA MATOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARIO CEZAR CORREA DA COSTA DE CASTRO                                                                                                                                               PENDING LITIGATION -
PINTO                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       857 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 916 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO DE ABREU GUERRA JUNIOR            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO DE LUCCA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO DE MORAES FRIAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO FERREIRA LOPES JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO FRANCISCO DARCI KALINOWSKI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO FUSINATO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO FUSINATO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO GONCALVES DE LIMA MEDEIROS NETO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO HENRIQUE LIMA LEITE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO HENRIQUE ORSI SOARES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO HENRIQUE ROCHA DA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO HENRIQUE VASCONCELOS OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO JORGE DA COSTA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO JORGE DA COSTA JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
MARIO JORGE PHILOCREON DE CASTRO LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO JORGE ROCHA DE LIMA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO JOSE REMOR MARTINS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO KENJI DE OLIVEIRA YOKOZAWA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO KENJI DE OLIVEIRA YOKOZAWA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO KUNIO TAKASHINA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO LUCIO DA CRUZ                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO LUIS PENA DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO LUIS PENA DE ARAUJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO LUIS SILVA CUNHA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARIO LUIZ ARIZONO HAYASHI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO LUIZ FEITOSA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO LUIZ FEITOSA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO MARCELO FERREIRA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MÁRIO MÁRCIO RODRIGUES HOLSBACH         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARIO MARTINS DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARIO MARTINS FREDERICO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                       858 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 917 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO NUNES GUIMARAES JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO NUNES GUIMARAES JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO OLIVEIRA CANOSSI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIO ROBERTO FIDENCIO GNECCO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIO SERGIO BARBOSA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO SERGIO COUTO CORREA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO SERGIO DE FREITAS GAMIZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO SERGIO DE FREITAS GAMIZ            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO SERGIO DEMASI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARIO SERGIO FRANCISCO DA SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARIO SERGIO MACEDO LOPES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO SERGIO RODRIGUES MOREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIO SOUZA RIBEIRO II                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIO VICTOR AUGUSTO BATISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARIO VICTOR AUGUSTO BATISTA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIO WELBER BONGIOVANI FERREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARIONE FERREIRA MIRANDA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARISA ALVES DA CRUZ DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MARISA APARECIDA DE LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARISA BUCK COLLERE                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MARISA CRISTINA DE SOUZA PIRES CARDOSO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISA MOURA BASAGLIA SFORNI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISA MOURA BASAGLIA SFORNI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISA ROCHA REGO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARISA SILVA DE MORAIS SANCHES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISA TORQUETTI RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISA TORQUETTI RODRIGUES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MARISA WANDERLEY CASADO DE LUCENA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISE BRASILEIRO SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MARISE PACHECO CARDOSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MARISETE COSTA DE LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                        859 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 918 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARISSA PASQUALOTTI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARISSOL GARCIA ZEFERINO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARISSOL GARCIA ZEFERINO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
MARISTELA DA CONCEICAO ALCANTARA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
MARISTELA DA CONCEICAO ALCANTARA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARISTELA DA CONCEICAO ALCANTARA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARISTELA FARINON FLORENCIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARISTELA FARINON FLORENCIO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARISTELA FRANCO DE MORAIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARISTELA GOMES DE SOUZA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARISTELA MAR VIEL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARISTELA SEBOLD                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARISTELA XAVIER DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARISTER DO NASCIMENTO CURVO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIVALDO DE JESUS BARBOSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIVONE ANA ZAMBIAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIVONE ANA ZAMBIASI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIZA ELENA ALVES BARLAVENTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIZA MAGALHAES DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIZA MENDO MEDEIROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIZA MULLER                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARIZE SALDANHA DE AZEVEDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARIZETE DAS FLORES ALVES LEPORE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIZETE SIMAO ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MARIZETE TEREZINHA ROSA DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARJA ZAMPROGNA ZALUSKI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARJANA VIGO FONTANELLA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARJORIE BANDEIRA SUBRINHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MARJORIE CRISOSTOMO HOLANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MARJORIE DESIREE MEDRADO MASCARENHAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      860 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 919 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                        Address1           Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARJORIE LABORDA DE AZEVEDO OLIVEIRA     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - PROMOTIONS /
MARJORIE SAYURI NAGANO                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARK GIULIANI KRAS BORGES                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARK GIULIANI KRAS BORGES                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARK GIULIANI KRAS BORGES                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARK GIULIANI KRAS BORGES                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARKEZIO CLEMENTE FISCHER BUENO          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARKEZIO CLEMENTE FISCHER BUENO          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLA CRISTIAN JOAQUIN                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLA CYBERE ALMEIDA FURTADO             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLA CYBERE ALMEIDA FURTADO             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
MARLANN ALYSON ROCHA DE SOUZA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARLEIDE CIPRIANO DE SOUZA               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLEM BENTO DA SILVA                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENE BARBARA DIAS CAPRIOLI            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENE BRAZ CORREIA DE SOUSA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARLENE CAVALCANTE GOMES                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENE DIAS DE ALMEIDA SOUZA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARLENE DOS SANTOS DE SOUZA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MARLENE FRANCELINA MALAQUIAS             RUA JOAO COELHO PEREIRA 118                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $739.62
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARLENE FRANCINETE NUNES PEREIRA BORBA   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARLENE GROSS DOS REIS                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MARLENE MARIA DE ANDRADE DO CARMO        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENE PESSOA MARQUES FERREIRA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENE PESSOA MARQUES FERREIRA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENE VIERA PAULO                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLENY DAS GRAÇAS ABDELNOR              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
MARLEY ANTONELLE ALMEIDA SOUZA           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLEY DE ALMEIDA TAVARES RODRIGUES      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLEY DE ALMEIDA TAVARES RODRIGUES      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARLEY DE OLIVEIRA COSTA SANTOS          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MARLI APARECIDA DE FREITAS               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MARLI BERTI GARCIA                       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      861 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 920 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLI DA APARECIDA RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLI DOBLAS GOMES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLI DONIZETTI MATHIAS PALHARES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLI FERNANDES HAAGSMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLI FERREIRA PACHECO LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLI MICHELS DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLIENE MELO PINHO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLIENE MELO PINHO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
MARLINA CUNHA TOSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLIO JOSE DOS SANTOS LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLIZE NASCIMENTO RIBEIRO DE JESUS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLIZE NASCIMENTO RIBEIRO DE JESUS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
MARLON ARAUJO DANTAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARLON CARNEIRO DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
MARLON CEZELIO VILAS BOAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARLON CRUZ DE ALMEIDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLON EDUARDO LIBMAN LUFT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLON GERALDO VARGAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARLON GONCALVES CARDOSO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLON HERBERT KONZEN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MARLON HUDSON DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLON LEANDRO TORRES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLON MARCOS PEREIRA DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLON MARTINS CLAUDINO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLON MENDES DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MARLON RICARDO BARALDO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLOS CAEL BELO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MARLOS ROMERO ALVES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MARLUCE KATIANA SOLEDADE PEREIRA LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       862 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 921 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
                Creditor Name                     Address1                   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLUCE ROSA DE OLIVEIRA                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLUCE ROSA DE OLIVEIRA                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MARLUCE SOARES GOMES                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MARLUCI DE MELO ROSA MARTINS            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLUCIA COVELLO MOTTA                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLUCIA GUIMARAES ALMEIDA              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARLUSSE PESTANA DAHER                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                        ROD DORES DE CAMPOS/BARROSO
MARLUVAS CALCADOS DE SEGURANCA LTDA     S/N S/N                                                                    DORES DE CAMPOS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $942.62
                                        ROD DORES DE CAMPOS/BARROSO
MARLUVAS CALCADOS DE SEGURANCA LTDA     S/N S/N                                                                    DORES DE CAMPOS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $246.20
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLUZ DA CONCEICAO TEIXEIRA DA SILVA   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARLY ALVES CARDOSO                     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLY DA SILVA GUIMARAES LIMA           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARLY DE CASSIA FLORES TOSTO            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MARLY DO CARMO MARIANO                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLY LEMOS FRANCA                      N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLY MARINHO DE ANDRADE BEZERRA DE                                                                                                                                                                     LITIGATION - FLIGHT
MELO                                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARLY RAMIRES                           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARNEY CONCEICAO DOS SANTOS             N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARNEY CONCEICAO DOS SANTOS             N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MARQUESAN ALEXANDRO FARIAS DOS SANTOS   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - BOARDING
MARQUETTI FRARE CONFECCOES EIRELI       N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MARQUEZAN ARAUJO GONCALVES              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARQUISETE PAULINO DE SOUSA             N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATION
                                                                                                                                                                                                        UNDER FREQUENT FLYER
MARRIOTT REWARDS                        10400 FERNWOOD ROAD           BETHESDA                                     MARYLAND              MD                2087                           VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MARSEL VIEIRA DE PAULA MARINHO          N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARSELLI TEUBNER MASCARENHAS            N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARTA ALVES SILVEIRA DA SILVA           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MARTA CABRAL GONCALVES                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MARTA CORREIA GONCALVES                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                           863 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 922 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA DE FATIMA BORGES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA DE SOUZA OLIVEIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA FERREIRA ROSA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - IMPROPER
MARTA HELENA MARTINS DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARTA LIMA CAVALCATI DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA LUCIANE VARGAS                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA MARIA ARAUJO GARCEZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARTA MARIA CAMARGO ANTONIO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA MARIA GOMES DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA MARIA MOURA MACHADO MENDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA MARTINS                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA PRISCILA FRAZAO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
MARTA RAMOS SAMPAIO MAGALHAES SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA REGINA BARBOSA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARTA REGINA DE ALMEIDA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA ROBE                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA RODRIGUES DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA RODRIGUES DE OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA SUELY SANTANA LEITE BEZERRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
MARTA VALERIA MOURA VIANA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA VIEIRA PONTO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTA VIEIRA PONTO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTHA PATRICIA DE ARAUJO PIRES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARTHA PRISCILLA ACIOLI DA SILVA PALMEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTHA SANTANA VIEIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
MARTIN FLORES                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTIN HERNAN MENGARELLI                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTIN LOPEZ DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTIN LOPEZ DOS SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTINA DE FREITAS BONEBERG DAS NEVES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MARTINEZ &AMP; MARTINEZ ADVOGADOS                                                                                                                                                       PENDING LITIGATION - CIVIL
ASSOCIADOS - ME                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MARTINHO DA COSTA ARAUJO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                           864 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 923 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                      Address1                      Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - BOARDING
MARTINHO DE OLIVEIRA CARDOSO JUNIOR   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MARUSKA BELMONT DA COSTA              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MARX SUEL LUZ BARBOSA DE MACEDA       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MARY CECILIA LINHARES                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MARY HAYDEE COSTA POTIGUARA           N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           POTENTIAL OBLIGATION
                                                                                                                                                                                                           UNDER FREQUENT FLYER
MARY KAY DO BRASIL LTDA               AV ARUANA, 280 - 352            ALPHAVILLE                                      SAO PAULO              SP               6460010      BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MARY LUCIA SILVA SOUZA                N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MARYANE CRISTINA BASTOS DA CRUZ       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MARYANNA ALVES CORREIA                N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MARYNACIA ALBUQUERQUE FONTENELE       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MARYNACIA ALBUQUERQUE FONTENELE       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
MASACHIKA TERASHIMA JUNIOR            N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN

                                      AEROUERTO INTERNACINAL DE LA
                                      CIUDAD DE MEXICO HANGAR 9/10                                                                                                                                         POTENTIAL OBLIGATIONS
                                      PENON DE LOS BANOS DELEGACION                                                                                                                                        UNDER CRITICAL AIRLINE
MASAIR                                VENUSTIANO CARRANZA                                                             MEXICO CITY            DF               1529         MEXICO            VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MASATOSHI SAKAMOTO FUJII              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                      ONE HARBORSIDE DRIVE SUITE
MASSACHUSETTS PORT AUTHORITY          2005                                                                            BOSTON                 MA               02128                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MASSACHUSETTS SECRETARY STATE         220 MORRISSEY BLVD.                                                             BONTOS                 MA                                              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                           PENDING LITIGATION -
MASSAHARU WATANABE                    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
MASTER CONCESSION LLC                 5727 N.W. 7 STREET              STE #97                                         MIAMI                  FL               33126                          VARIOUS       ACCOUNTS PAYABLE                                                                             $216.89
                                      ALAMEDA DOS JURUPIS, 452 -
MASTER FREIGHT TRANSP INTL LTDA       INDIANÓPOLIS,                                                                   SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MATELUNA Y COMPANIA LIMITADA          RONDIZZONI 1856                                                                 SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                              $150.40
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEO JOSE LENOBLE NESSAR             N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS ANTONIO ALVES DE OLIVEIRA      N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MATEUS ANTONIO ZENI                   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS AUGUSTO TOSCANO MARTINELLI     N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MATEUS AUGUSTO VEIGA CAIRES           N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS AYER QUINTELA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS AYER QUINTELA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS BARROSO OLIVEIRA DA SILVA      N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - IMPROPER
MATEUS BIZZOTTO NUNES                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS BOECHAT GORZA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MATEUS CHASTINET PITANGUEIRA CONTE    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN




                                                                                                                               865 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                              Pg 924 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
              Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS CRUZ DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS DA CRUZ RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS DAVID FINCO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DE CARVALHO ALMEIDA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS DE FREITAS BARBOSA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS DE OLIVEIRA ROSS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DE OLIVEIRA ROSS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DE OLIVEIRA ROSS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DE OLIVEIRA ROSS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DE OLIVEIRA ROSS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DE SOUZA MENEZES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS DOS SANTOS MOROTTI       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS DUARTE DE ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS DUARTE DE ARAUJO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS EUSTAQUIO ATHADEU REIS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS FELICIANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - TICKET /
MATEUS FERREIRA XAVIER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - TICKET /
MATEUS FERREIRA XAVIER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
MATEUS GAIO VIEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS GARCIA BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS GARCIA BARROS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS GEMAQUE MENDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS GEMAQUE MENDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
MATEUS GUSTAVO SPINELLI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
MATEUS HENRIQUE DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS HENRIQUE MOUCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS LAGE MARINHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS MARQUES GUERRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
MATEUS MEDEIROS CARVALHO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
MATEUS MIRANDA BRAGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                               866 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 925 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATEUS MIRANDA MEDEIROS NASCIMENTO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATEUS NASCIMENTO CALEGARI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATEUS NOBRE DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATEUS OLIVEIRA SOUSA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATEUS PINHEIRO DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATEUS RODRIGUES GONCALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATEUS SALANI DE QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATEUS VILATORO SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATEUS VINICIUS PARENTE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATEUS ZANOTTO CENCI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATEUS ZANOTTO CENCI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
MATHEUS ABBUD DE MELO CASTRO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS ADRIANO LIMA DA HORA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MATHEUS ALVES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS ANDRE AGLIARDI BECKER         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS ANTUNES MONTEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS ARANTES ROSAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS ARAUJO OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MATHEUS ARNDT DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS BAPTISTELE DORNELAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS BARBOSA PANDINO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MATHEUS BARRETO VALENTIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS BETENCOURT SILVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS BETENCOURT SILVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS BONELA CAUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS BORGES GUIMARAES MATTOS MURTA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
MATHEUS BOSSLE DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
MATHEUS BRANGATO PAULINO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN




                                                                                                     867 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 926 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                   Date Debt was
              Creditor Name                        Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
MATHEUS BRANGATO PAULINO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MATHEUS BUDEL DA VALLE                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CALDEIRA BARBOSA                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CALDEIRA BARBOSA                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CAMILO EISENBERG MEYER          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CAMPOS DA CRUZ SARAIVA          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CARVALHO BARROS                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CARVALHO FERNANDES              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MATHEUS CARVALHO PAZ                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MATHEUS CAYRES MEHMERI GUSMAO           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MATHEUS COARACY DE SA                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MATHEUS COELHO MESQUITA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MATHEUS COELHO MESQUITA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS CORREIA TEIXEIRA                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS COSTA DOS SANTOS                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS COUTINHO GOLDANI                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS DA COSTA MACHADO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MATHEUS DA SILVA REIS                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS DA SILVA SANTOS                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
MATHEUS DE FARIAS CARNEIRO              R. OSCAR RAMALHO DE FARIAS 65                                         PARNAMIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $130.86
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS DE OLIVEIRA BORGES              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MATHEUS DE PAULA CORREIA                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS EDUARDO NAVARRO                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS ERENO ANTONIOL                  N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS FARIAS DE OLIVEIRA              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS FERNANDES GUADELHA DE ALMEIDA   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS FERNANDO SILVA QUEIROZ          N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
MATHEUS FERRAZ TERSARIOL                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $283.15
                                                                                                                                                                                                   PENDING LITIGATION -
MATHEUS FERREIRA DIAS                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS FERREIRA MAIA                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS FERREIRA MAIA                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MATHEUS FRANCISCO LUQUINI DE SOUZA      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                                      868 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 927 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS FRANCISCO MONTANARI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MATHEUS FRANCO LOURENCO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS GAMINO GOMES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS GOMES DA SILVA E SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
MATHEUS GONCALVES CERRI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS GUANARE BOGEA BORGES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MATHEUS GUILHERME PEREYRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS HENRIQUE BESSAS DA SILVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MATHEUS HENRIQUE CALIXTO DA SILVA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MATHEUS HENRIQUE CONTI NOVAIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS HENRIQUE MARINHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MATHEUS HENRIQUE MAZZAFERA E SILVA                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $22.13
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS HENRIQUE VELHO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS JOSE SANCHES PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS JOSE SANCHES PEREIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS KRUSCHEWSKY SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS KRUSCHEWSKY SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS LAVOR DE SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS LIMA CALDEIRA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS LIMA DORE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS LOPES MENDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS LUCAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS LUCAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS MARQUES LEMOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS MARTIN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS MASCENA DE AZEVEDO SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MATHEUS MASCENA DE AZEVEDO SANTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MATHEUS MODESTO ATAIDE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     869 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 928 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
MATHEUS MONTEIRO SILVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS MUNHOZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
MATHEUS NEVES DE ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS NOBRE DE ARAUJO DE SOUZA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PAIM GUIMARAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PALADINO DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PANSANI RODRIGUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PARMEGIANI JAHN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PERALTA DAL SECO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PETRY TRAJANO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS PRESTES TAVARES DUARTE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS PRESTES TAVARES DUARTE       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS PUNTEL DE ALMEIDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MATHEUS RAFAEL CANDIDO DOS SANTOS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS RANGEL PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
MATHEUS REZENDE VIEIRA RAPALO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS RODRIGUES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS SALOMAO HANNEMANN ROSSETIM                                                                                                                                               LITIGATION - FLIGHT
FURTADO                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
MATHEUS SANTOS COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS SANTOS ROCHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
MATHEUS SANTOS SARAIVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS SCHMIDT RICARTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS SCHMIDT RICARTE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS SCHUH                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS SCHUH                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS SILVEIRA BERKENBROCK         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
MATHEUS SOUZA CRISCUOLO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
MATHEUS TERPLAK BEE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS VARANDA BARBOSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MATHEUS VIEIRA DE MELO NEVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                    870 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 929 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                    Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS VINICIUS BARRETO CORREIA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHEUS VINICIUS FERNANDES DA SILVA   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATHIAS HARWARDT                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MATHIAS PETER MORSCHEL                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MATHIAS PETER MORSCHEL                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATILDE OLIVEIRA VIEIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MATILDE OLIVEIRA VIEIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
MATTHEUS OLIVEIRA COELHO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN

MATTOS FILHO VEIGA FILHO MARREY JR    AL JOAQUIM EUGENIO DE LIMA 447                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $24.08
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURA FERNANDA TAKASHIMA BAHIA        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURA ISOLETE BEPPLER                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURA SALGADO VALENTINI               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MAURA TRISTAO DE CARVALHO FERREIRA    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAUREEN GRAZIELLA NOERING HOLETZ      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAURELIO PINTO                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAUREN AURICH                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAUREN DENISE MARCONDES BARBOSA MASCAL N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAUREN DENISE MARCONDES BARBOSA MASCAL N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MAURI MIRANDA JUNIOR                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURIC IO ROZENBAUM WAKS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURICIA NATHALEE MATA DA SILVA       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURICIO ABREU DOS SANTOS             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAURICIO ALEXANDRE GEBRIM             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MAURICIO ALVES SANTOS PROD HOSP EPP   EST DO CONGO 07. 7                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,325.29
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURICIO ANTONIO LEITE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAURICIO ANTONIO SARAIVA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAURICIO ANTONIO SARAIVA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MAURICIO AQUINO RIBEIRO DOS SANTOS    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MAURICIO AQUINO RIBEIRO DOS SANTOS    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MAURICIO BELMONTE                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MAURICIO BENEDITO PETRAGLIA NETO      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAURICIO BEZERRA PAES LEME            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                                     871 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 930 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO BIAZUS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO CAMPOS ROCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
MAURICIO CARDOSO ANTUNES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO CARLOS GNOATO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM WEBSITE      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO CARRILHO BARRETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO CEOLATTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO CEZAR ARAUJO FORTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO CORREIA TAVARES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO COTES DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MAURICIO DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
MAURICIO DE ALMEIDA CARDOSO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MAURICIO DE ASSIS SILVEIRA MOURA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MAURICIO DE ASSIS SILVEIRA MOURA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MAURICIO DE FARIAS JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
MAURICIO DE MOURA BEZERRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
MAURICIO DE OLIVEIRA ARAUJO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
MAURICIO DE OLIVEIRA E SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO DE SOUSA PESSOA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
MAURICIO DE SOUSA PESSOA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO DIAS DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - PROMOTIONS /
MAURICIO DINIZ SANTIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO DO NASCIMENTO COSTA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO DOS SANTOS CERQUEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAURICIO DOS SANTOS LEQUE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO ELIAS DA SILVA YAZEJI     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO ENGEL BRANDT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO ENGEL BRANDT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO ERMAN SZYFF,              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
MAURICIO ERMAN SZYFF,              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                  872 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 931 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                   Address1           Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                      RUA DOUTOR FRANCISCO FARIA
MAURICIO FERREIRA CUNHA               LOBA 190                                                           POCOS DE CALDAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $276.05
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MAURICIO FERREIRA DA SILVA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MAURICIO GOMES DA SILVA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO GONCALVES JUNIOR             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO HELENO DE OLIVEIRA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MAURICIO HENRIQUE ROJA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MAURICIO JOSE PEREIRA SOUZA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MAURICIO JUNIOR BOHNERT               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MAURICIO JUNIOR DOS SANTOS            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MAURICIO JUNIOR ORTIZ MENDONCA        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO KIRJNER CASANOVA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO LANA CARRILHO                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO LANCA NAVARRO                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - GENERAL
MAURICIO LAUKENICKAS                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MAURICIO LEMES DA SILVA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO LIMA LOURENCO                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO LIMA LOURENCO                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO LUIZ REIS DE ASSIS           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO MAGNAVITA ROCHA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO MAIA CRETELLA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO MELLO DE MORAES              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO MESQUITA SAMPAIO DE MADUREIRA N/A                                                               N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - GENERAL
MAURICIO MORAIS VASCONCELOS           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO MOREIRA GONCALVES            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MAURICIO NASCIMENTO LINS FILHO        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO NICACIO DE SOUZA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MAURICIO NUNES DE OLIVEIRA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MAURICIO NUNES DE OLIVEIRA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MAURICIO OLIVEIRA                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - ACCIDENT /
MAURICIO OREL                         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MAURICIO ORLOVAS                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                 873 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 932 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO PASCALICHIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO PEREIRA DO REGO MONTEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO PEREIRA DO REGO MONTEIRO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
MAURICIO PEREIRA SOTERO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO RAMIREZ COSER              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
MAURICIO RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO RODRIGUES BRITO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO RODRIGUES FRAGA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PRE-
MAURICIO SCHUCK                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
MAURICIO SERIQUE CARNEIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO SEVERINO DA SILVA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO SILVA SOUZA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIO TADEU GARRETT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
MAURICIO TEIXEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
MAURICIO TEIXEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO TEIXEIRA REGOSO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO TENORIO WANDERLEY          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO TESSITORE GINES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO TRAMUJAS ASSAD             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO VAZ DE OLIVEIRA ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO VAZ DE OLIVEIRA ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO VAZ DE OLIVEIRA ARAUJO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
MAURICIO VILELA REIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO ZACHARIAS ANTONIO BARROS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURICIO ZAPPAROLI DE BARROS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
MAURICIR ERNESTO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURILIO BORGES BERNARDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURILIO BRUNO GOMES DE AGUIAR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
MAURILIO DOS SANTOS CANADO FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURILIO PABLO RIOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
MAURILIO RICARDO NERIS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                   874 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 933 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                 Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION -
MAURILIO RODRIGUES DA SILVA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURILIO SEBASTIAO DA SILVA JUNIOR       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURINA DE JESUS ANDRADE                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MAURINHO CESTARI                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURITZ ERICK DILGER SANCHES             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURIZÉLIO JOSÉ ARAÚJO SANTOS            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MAURIZIO SIMONETTI                       AV LA COSTANERA 106                                         CUSCO                                                PERU              VARIOUS       ACCOUNTS PAYABLE                                                                           $760.00
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO ACIR CRIPPA JUNIOR                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MAURO ANDRE MATOS MAGNO                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO BALDAN                             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO BECKSON CIRINO DA SILVA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO BECKSON CIRINO DA SILVA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO BERMAN                             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO CELSO RODRIGUES                    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO CESAR MENDES FERREIRA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO DE BIASI                           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO DE NORONHA                         N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO DEPIERI DOS SANTOS                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MAURO DOS SANTOS JUNIOR                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO ELISIO FERNANDES DE OLIVEIRA JUNIOR N/A                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO FERREIRA DOS ANJOS JUNIOR          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO FOLTRAM                            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO FONSECA JUNIOR                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO GERALDI                            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO GONCALVES DE SOUSA                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO IVALDO MESSIAS                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MAURO JOSUE STEINMETZ MOREIRA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO LOPES PEREIRA                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MAURO LUIS SARTORI JUNIOR                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
MAURO LUIZ KOVALESK                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO MARUCCO FILHO                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
MAURO MARUCCO FILHO                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
MAURO NERING KARLOH                      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                             875 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 934 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                    Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
MAURO POLA                            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
MAURO RICARDO FORTES                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
MAURO ROCHLIN                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
MAURO RODRIGUES PEREIRA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURO ROQUE DE SOUZA JUNIOR           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAURO SARTORI                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
MAURO SEBASTIAO ATHAYDE               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
MAURO SEBASTIAO ATHAYDE               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAURO SERGIO MONTEIRO DE CARVALHO     N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
MAURO SEVERIANO VIEIRA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
MAURO SEVERIANO VIEIRA                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
MAURO SILVA ROSA                      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURO TORRES SIQUEIRA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURO TORRES SIQUEIRA                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAURO ZICA NETO                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                      R ROSALINA MORAES SILVA 147.
MAVARO INDUSTRIA E COMERCIO DE PROD   147                                                                  COTIA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,784.75
MAVERICK COMÉRCIO E INDÚSTRIA DE                                                                                                                                                                PENDING LITIGATION - CIVIL
CONFECÇÕES LTDA                       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAX CARVALHO TESOURO RODRIGUES        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAX DARLEY ALVES PACHECO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAX EDUARDO SANTOS CASULO             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAX EDUARDO SANTOS CASULO             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAX HENRY LUCIANO E SANTANNA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAX LAZARO TRINDADE NANTES            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MAX PEREIRA BORGES                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAX WEBER MIRANDA DE FREITAS          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
MAXEPOXI INDUSTRIAL E COMERCIAL LTD   R PLACIDO VIEIRA 420. 420                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,535.02
MAXIMIANOS ASSESSORIA E CONSULTORIA   RUA LUIS CARLOS PRADO 32                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $25,947.40
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAXIMILIANO ARAUJO PEDATELLA          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MAXIMILLER AUGUSTO DA SILVA VIEIRA    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
MAXIMO OLIVEIRA DOS SANTOS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
MAXIMO OLIVEIRA DOS SANTOS            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                   876 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 935 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
MAXIMUM TURISMO LTDA             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
MAXIMUS GLOBAL SERVICES, LLC     PO BOX 227295                                               MIAMI                 FL                33222-7295                     VARIOUS       ACCOUNTS PAYABLE                                                                            $184.51
                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                  UNDER FREQUENT FLYER
MAXMIX COMERCIAL LTDA            RUA TUTÓIA, 938                                             SAO PAULO             SP                4007005      BRAZIL            VARIOUS       PROGRAM                        X            X                                             UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAXSUEL NOVAIS OLIVEIRA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAXSUELL MENDES GONCALVES        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MAXWELL DA SILVA OLIVEIRA        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MAXWELL FRANCO BATISTA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MAXWELL FRANCO BATISTA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAXWELL LUCENA FURTADO           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAXWELL MARTINS GADELHA          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAXWELL MEISSNER LAMAS,          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYA NEUMANN ANDRADE SIQUEIRA    N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYA OLIVEIRA LIMA LAUFER        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYANA CARDOSO                   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
MAYANA RABELO MOSCOSO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYANA RODRIGUES GALVAO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYANA RODRIGUES GALVAO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYANI FABIA DA SILVA SOUZA      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYANI FABIA DA SILVA SOUZA      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYANNA MORAES DOS SANTOS        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
MAYARA ALINE DA CUNHA LIMA       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYARA ALMEIDA MACEDO            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYARA BEATRIZ SANTANA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
MAYARA BRAGA DA SILVA            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MAYARA BRENDA LEITE CANCIO       N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYARA CABRERA PINEIRO PORTELA   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYARA CABRERA PINEIRO PORTELA   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYARA CARDOSO DA SILVA LIMA     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
MAYARA CAROLINE TAQUETTO ROCHA   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                     877 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 936 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
              Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA CRISTINA CRUZ REZENDE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYARA DOS SANTOS MODOLON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYARA DOS SANTOS MODOLON                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA ESCOBAR FRANCO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYARA FERNANDA BELFORT SOARES DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
MAYARA FONSECA SOUSA                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $1,022.74
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MAYARA FREIRE DINIZ DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA MELO MUNIZ                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYARA OLIVEIRA DO SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA OLIVEIRA PINTO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA OLIVEIRA PINTO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA PETRY DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYARA SAMYA ANDRADE E SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYARA SAMYA ANDRADE E SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA SANTOS DAMBROS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA TRABULSI BURGO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA TRABULSI BURGO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA VIEIRA KEGLER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYARA VIJAGRAN NISSOLA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MAYCO MERKLE DOFF-SOTTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYCON DA SILVA BARROCO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYCON DOUGLAS PERDOME ROCHA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYCON JUNIOR HEIDMANN                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MAYCON RILLIAM SOUSA ALENCAR              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MAYCON STHAEL ALVES GONTIJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MAYCON STHAEL ALVES GONTIJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
MAYCON STHAEL ALVES GONTIJO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYCON WILLIAM RESENDE ROTHEIA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MAYERLING JABUR CARNEIRO DA CUNHA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MAYK DWYLLIO MOURA CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN




                                                                                                         878 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 937 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
              Creditor Name                         Address1                Address2               Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION -
MAYKE DE ANDRADE LOURO                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MAYKO FELIPE VILARINDO AMARAL           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MAYKOL LUCHINI DO AMARAL                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYKON HENRIQUE DE SOUZA LEITE          N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MAYLINE MENDES HORTENCIO                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MAYLLA KAROLYNNE DE OLIVEIRA CAMILO     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYNARA ALVES DE SOUSA ALMEIDA          N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MAYNARA SILVEIRA DE ARAUJO              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA AUXILIADORA TEIXEIRA DE JESUS     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA AUXILIADORA TEIXEIRA DE JESUS     N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA BEZERRA DE ARAUJO FARIA           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA BEZERRA DE ARAUJO FARIA           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA C IZAAC DE BARROS                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA CHAIB MOREIRA PINTO               N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA CRISTINA DE SOUZA BRUNO           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA DE LIMA SANTANA                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MAYRA GABRIELA DE ALBUQUERQUE BATISTA   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA KINKER DO NASCIMENTO              N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MAYRA MEDEIROS DA SILVA                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA MEL DO CARMO SOUSA                N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA RACHEL ASSUNCAO DE VASCONCELLOS   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRA RACHEL ASSUNCAO DE VASCONCELLOS   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYRENE DIAS DE SOUSA MOREIRA           N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MAYRON MAGNO DIAS NUNES                 N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MAYSA DE BESSA PACHECO SAAD             N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYSA MADRUGA HARDMAN CAMPOS LEITE      N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYSA MARIA MATEUS                      N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MAYTON AUGUSTO CHACON                   N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                            BESOKSADRESS:
MAZARS SET REVIONSBYRA AB               HENRIK BERNDTSSON           BOX 1317, SE-111 83     JAKOBSGATAN 6          STOCKHOLM                                            SWEDEN            VARIOUS       ACCOUNTS PAYABLE                                                                            $285.63
                                                                                                                                                                                                        PENDING LITIGATION -
MAZENILSON COSTA FERRO                  N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MC CANN ERICKSON PUBLICIDADE LTDA       RUA LOEFGREN 2527                                                          SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                              UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MCOM TECNOLOGIA LTDA                    N/A                                                                        N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
MD PREMIER COM E REVEST EM COURO        ST SOF SUL QUADRA 2 05. 5                                                  BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,065.40
                                                                                                                   SAO JOSE DOS
ME RABELLO COMERCIO DE ALIMENTOS LT     AV RUI BARBOSA 9500. 9500                                                  PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $92.92
MED AIR INC                                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00




                                                                                                                           879 of 1258
                                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                  Pg 938 of 1367
                                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                                  Case No. 20-11598
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                Date Debt was
               Creditor Name                      Address1                           Address2              Address3               City                    State        Zip            Country     Incurred           Basis for Claim                                                              Total Claim
MEDAIRE, INC                            1250 W WASHINGTON ST STE 44                                                        CARSON CITY              NV             89703                          VARIOUS     ACCOUNTS PAYABLE                                                                          $66,414.00
                                                                                                                                                                                                              POTENTIAL OBLIGATION
                                                                                                                                                                                                              UNDER FREQUENT FLYER
MEDICOS SEM FRONTEIRAS                  R DO CATETE, 84                     GLORIA                                         RIO DE JANEIRO                          22220000     BRAZIL            VARIOUS     PROGRAM                       X            X                                             UNKNOWN
                                        RM801 SEOUL CENTER BLDG. 91-1
MEE BANG AIR AGENCIES LTD               SOG                                                                                SEOUL                                                SOUTH KOREA       VARIOUS     ACCOUNTS PAYABLE                                                                          $5,331.00
MEGGA SOLUCOES EM BAGAGENS EIRELI M     AVENIDA OLIVEIRA FREIRE 219                                                        SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $2,389.19
MEGGIT INC                              12838 SATICOY ST                                                                   NORTH HOLLYWOOD          CA             91605-3505                     VARIOUS     ACCOUNTS PAYABLE                                                                        $180,723.00
MEGGITT CONTROL SYSTEMS                 1915 VOYAGER AVE                                                                   SIMI VALLEY              CA             93063-3375                     VARIOUS     ACCOUNTS PAYABLE                                                                              $1.00
MEGGITT CUSTOMER SERVICES SUPPORT       1915 VOYAGER AVE                                                                   SIMI VALLEY              CA             93063-3375                     VARIOUS     ACCOUNTS PAYABLE                                                                              $1.00
MEHTA CONSTRUCOES E SERVICOS LTDA       Q QI 23 LOTES 16,17, 18 16                                                         BRASILIA                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                         $11,671.35
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
MEIRE CARMEN VIEIRA CARDOSO RODRIGUES   N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
MEIRE CARMEN VIEIRA CARDOSO RODRIGUES   N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
MEIRE ELLEN MOREIRA PASSOS              N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
MEIRE SENA RODRIGUES                    N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - SPECIAL
MEIRE TAVARES GONTIJO                   N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MEIRELAYNE PANTOJA FERNANDES            N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
MEIRIELY DE CASTRO SCARPATTI            N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MEIRIVONE PEREIRA SANTA DE JESUS        N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - BOARDING
MEIRYANI SEGATTO PERUCHI COSTALONGA     N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
MEISSA PIRES VILELA                     N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MEISSA TAVARES KRETZMANN                N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                        RUA JOSÉ SILVESTRE RIVA, Nº 625 -
MEJAN E MEJAN LTDA                      V DISTRITO INDUSTRIAL                                                              VOTUPORANGA              SP                          BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $1,555.47
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MELANI HALPERN                          N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MELANIA EVANGELISTA TORRES              N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MELCIADES ALVES BRANDAO                 N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MELCIADES ALVES BRANDAO                 N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                        ROD PRES TANCREDO A NEVES S/N.
MELHORAMENTOS CMPC LTDA                 S/N                                                                                CAIEIRAS                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $3,619.78
                                        ROD PRES TANCREDO A NEVES S/N.
MELHORAMENTOS CMPC LTDA                 S/N                                                                                CAIEIRAS                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $1,002.93
                                        ROD PRES TANCREDO A NEVES S/N.
MELHORAMENTOS CMPC LTDA                 S/N                                                                                CAIEIRAS                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $174.08
MELIA BR ADM HOTELEIRA E COMERCIAL      AVENIDA PAULISTA 2181                                                              SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $1,611.28
MELIA BRASIL ADMINIST HOTEL E           R JESUINO ARRUDA 806                                                               SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                             $72.57
MELIA BRASIL ADMINISTRACAO HOTELEIR     R SERRA DA JUREIA 351                                                              SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $1,591.10
MELIA BRASIL ADMINISTRACAO HOTELEIR     R SERRA DA JUREIA 351                                                              SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                             $73.34
MELIA HOTELS INTERNATIONAL              GREMIO TONELEROS 24                                                                PALMA DE MALLORCA                                    SPAIN             VARIOUS     ACCOUNTS PAYABLE                                                                         $85,332.95
MELIA HOTELS INTERNATIONAL S.A.         GREMIO TONELEROS 24                                                                PALMA DE MALLORCA                                    SPAIN             VARIOUS     ACCOUNTS PAYABLE                                                                         $33,469.63
                                                                                                                                                                                                              PENDING LITIGATION -
MELIANA MATTIELLO MARQUES               N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
MELINA AMARAL ROMCY                     N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
MELINA DALL’IGNA                        N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MELINA DUARTE LEAL GALANTE              N/A                                                                                N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                                      880 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 939 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                         Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELINA DUARTE LEAL GALANTE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
MELINA ELIAS PEREIRA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELINA MARA RODRIGUES BORIN               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
MELINA RUTE CARUSO MURANO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA ALMEIDA ANDRADE                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA ARALDI BARREIRO MENEZES           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
MELISSA ARRUDA FLEXA LIMA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA BERNARDES DELGADO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA BERNARDES DELGADO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA BESERRA SOUSA                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
MELISSA CAMPOS MIRANDA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
MELISSA CORREA ARCARO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
MELISSA CRISTINA PALOMARES RUFINO SEGALLA N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA DE CASTRO VILELA CARVALHO DA                                                                                                                                                                  LITIGATION - FLIGHT
SILVEIRA                                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA EMILIN DA SILVA AQUINO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - GENERAL
MELISSA GOMES LOBO                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - GENERAL
MELISSA LEONARDA PINTO                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
MELISSA LORETTO RISSATO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA MACIEL JERONIMO FURTADO ROBERTO N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA NACAMOTO RECHE                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA PAGGIOLI CARVALHO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - PRE-
MELISSA RODRIGUES SOUZA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - PRE-
MELISSA RODRIGUES SOUZA                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSA STEINER CORREA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MELISSE FRANCO MOREIRA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
MELLINA CINTRA CAMARGO                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
MELLINA MARIA COSTA PEREIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MELLO AGENCIA DE VIAGENS E TURISMO LTDA                                                                                                                                                               PENDING LITIGATION - CIVIL
ME                                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN

MELTING PROD MANUTENCAO INDUST LTDA       AVENIDA PRESIDENTE WILSON 3214                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,792.29
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
MELYSSA MURAD MORAES                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         881 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                                           Pg 940 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                     Address1                     Address2              Address3                  City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MELYSSA MURAD MORAES                  N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MELYSSA ORTIZ QUINTAIROS JORGE        N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - ON-BOARD
MENACHEM MENDEL NIGRI                 N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MENDELSON CAMPOS REZENDE              N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MENENDEZ MANAGEMENT CORP              1430 S DIXIE HWY STE 311                                                       CORAL GABLES           FL                33146-3173                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,143.85
                                      CARR. CANCUNAPTO Y PTO.
MENZIES AVIACION MEXICO, S.A. DE C.   MORELOS KM.                                                                    QUINTANA ROO                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                         $32,563.72
                                      ANCHORAGELAAN 50 LUCHTHAVEN
MENZIES AVIATION (FREIGHTER           SC 1118                                                                        NETHERLANDS                                           NETHERLANDS       VARIOUS       ACCOUNTS PAYABLE                                                                        $177,686.41
                                      AVDA DORADO NO 106-39 CSUB
MENZIES AVIATION COLOMBIA S.A.S.      PISO 2.                                                                        BOGOTA                                                COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                         $29,062.10
                                      UNIT C4 CTX BUSINESS PARK
MENZIES AVIATION SOUTH AFRICA         ENTRANCE.                                                                      CAPE TOWN                                             SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                           $261.24
MENZIES AVIATION SOUTH AFRICA PTY L   UNIT F4                          CTX BUSINESS PARK     CAPE TO                 WESTERN CAPE                                          SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                         $30,005.94
MEP TRANSPORTES EIRELI                RUA ITAQUERI 493.                                                              SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $743.56
MERCADO DA IMPRESSORA LTDA            R. PRIMO TISSELI, 197 - VELEIROS                                               SÃO PAULO              SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $12.98
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERCEDES BARBOSA GARCIA               N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERCEDES BARBOSA GARCIA               N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MERCEDES CAVALARI OLIVEIRA            N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MERCEDES CAVALARI OLIVEIRA            N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERCEDES ROSARIO SILVA                N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERCEDES ROSARIO SILVA                N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
MERCIA DO NASCIMENTO VALENCA          N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MERCIA MARIA SANTOS DE CARVALHO       N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERCIA SANTOS ANDRADE                 N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERIANY GASPARINO FARDIN FERNANDES    N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
MERIELE AZEVEDO LOMES SILVA           N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
MERIELEM DOS SANTOS                   N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MERLE MARCIA OLIVEIRA DE CARVALHO     N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MERY HELEN SPADER                     N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MERY LEIA DA SILVA LIMA DE ALMEIDA    N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - TICKET /
MERY LEIA DA SILVA LIMA DE ALMEIDA    N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
MERYNILZA SANTOS DE OLIVEIRA          N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MESSIAS ANDERSON MASSANEIRO           N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
MESSIAS DE SOUSA DUARTE               N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
MESSIAS PEREIRA DA CRUZ               N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
MESSIAS SOARES DE CARVALHO            N/A                                                                            N/A                    N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                              882 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 941 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                     Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MESSIAS SOARES DE CARVALHO            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                      1-9 RUE ANTOINE DE SAINT-
MESSIER BUGATTI DOWTY FRANCE          EXUPÉRY, 67120                                                       MOLSHEIM                                             FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                             $8,924.65
MESSIER BUGATTI DOWTY MRO DIVISION.                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                             $1,793.30
METALURGICA FORMA LTDA                R ANGELINA MICHELON 817. 817                                         CAXIAS DO SUL                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,307.55
METALURGICA SCHIOPPA LTDA             RUA ALVARO DO VALE 284. 284                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $889.95
METLIFE CHILE SEGUROS DE VIDA S.A.    21 DE MAYO 191. 191                                                  ARICA                                                CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                              $616.88
METROFILE BRASIL GESTAO DA INFORMAC   R HENRY FORD 177. 177.                                               OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $126.07
METROPOLITAN DADE COUNTY              P.O. BOX 592616                                                      MIAMI                 FL                33159                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MEXICANA MRO SA DE CV                 N FLORIDA ST RR 1 BOX 27. 27                                         ALAMOGORDO                                           MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                           $798,459.73
                                                                                                                                                                                                PENDING LITIGATION -
MEYLIN GAUNTLETT RIBEIRO              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
MEZZE CAFE AND BAR                    144-3887TH AVE                                                       NEW YORK              NY                10001                          VARIOUS       ACCOUNTS PAYABLE                                                                             $265.00
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MF INTELIGENCIA ESTATISTICA           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MF VIAGENS E TURISMO EIRELI           N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MH DOS SANTOS MATOS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
MH RESTAURANTE E LANCHONETE LTDA ME   ROD LUSSA LIBRELATO SN. SN                                           JAGUARUNA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $342.55
MIAMI-DADE AVIATION DEPARTMENT        PO BOX 526624                                                                                                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MIAMI-DADE COUNTY TAX COLLECTOR       140 W FLAGLER ST STE 1407                                            MIAMI                 FL                33130-1561                     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MICAEL LIMA ARAUJO FROTA              N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MICAEL MARCHI                         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MICAEL MOREIRA SANTOS                 N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
MICAEL PIRES                          N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MICAELA DO PRADO MORGADO PEREIRA      N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MICAELA PORTO FILCHTINER LINKE        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MICELLY FERREIRA KEMPF                N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MICHAEL CASTRO MOURA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MICHAEL DE OLIVEIRA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MICHAEL DE OLIVEIRA SOUSA             N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MICHAEL HENRIQUE NEVES DE SOUZA       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MICHAEL JUNIOR TEIXEIRA               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MICHAEL LOPES DÁVILA                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
MICHAEL LUIS DANTAS                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MICHAEL LUIZ GARCIA                   N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
MICHAEL RIOS LOPES                    N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
MICHAEL ROBERTH AMENT DAMASCENO       N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MICHAEL THALES ALVES DA SILVA         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
MICHAEL THALES ALVES DA SILVA         N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                   883 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 942 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL ANDERSON AZEVEDO ACHITTI       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL BRITZ GUIMARAES                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MICHEL BRUNO SABOIA CRUZ              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL CAVALLARI DA SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL CORDEIRO CARNEIRO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MICHEL CRISTIAN PALADINI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL DE ARAUJO RIBEIRO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL DE SOUZA                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL DOS SANTOS                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL EMERSON DO NASCIMENTO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL FERREIRA DA SILVA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL HENRIQUE                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHEL JOSEF JAGER                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHEL JOSEF JAGER                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL KAPASI                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL LEITE PEREIRA DA SILVA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL LOPES CARVALHANA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL MALVERDI DOS SANTOS SILVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL MALVERDI DOS SANTOS SILVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL MALVERDI DOS SANTOS SILVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL MALVERDI DOS SANTOS SILVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL MARCONI HAKIME DE ANDRADE RAMOS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL MARQUES BORGES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL MARTINS DOS SANTOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL RODRIGO CECCATO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHEL RODRIGO PENTEADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHEL SILVA NERIS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
MICHEL SPERDUTO GOMES                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHEL VELOZO DA SILVA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - ON-BOARD
MICHEL WOJDYSLAWSKI NIGRI             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELA BRIGIDA DE OLIVEIRA LANDIM    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE ANA ASSMANN DOPKE             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      884 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 943 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE ANA ASSMANN DOPKE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE ANA ASSMANN DOPKE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE ANA ASSMANN DOPKE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE ANDRESSA BENITES DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE ASSIS SANDER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE BIFFI NASCIMENTO DUARTE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE CALDAS DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE CONTE                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE CRISTINA MAGNANI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MICHELE DA SILVA GOMES                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $21.71
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE DE ALMEIDA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE DE OLIVEIRA FERREIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE DIAS ALVES SIQUEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE DO VALLE GONCALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE GOMES DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE GOMES DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE GUIMARAES DOS SANTOS SAVEDRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE MARIA APARECIDA CONSTANTINO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE MARIA MARTINS VASCONCELOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE PINTO DA COSTA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE ROBERTA RIBEIRO VICARI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE ROBERTO PIERINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE RODRIGUES QUEIROZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE SILVA DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
MICHELE SIQUEIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
MICHELE STREY FREDERICO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MICHELE TISSOT PINHEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELE VIDAL RIBEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELI ANDREA DA SILVA VIEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELI DA SILVA OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
MICHELI DE FRANCESQUI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      885 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 944 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MICHELI KRAY GIOVANELLA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
MICHELI MIRANDA TORREJAIS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELINE MATTEDI TOMAZI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELINE MATTEDI TOMAZI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLA RODRIGUES PIRES BANDEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE ALMEIDA ESTEVAM DE CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE ARAUJO CABRAL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE BOTAN                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE BRAZ DOMINGUES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MICHELLE CARDOSO DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE CONCEICAO LIMA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE CRISTINA LEMOS DIAS FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE CRISTINA OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MICHELLE DE MEDEIROS SILVA MAGALHAES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE DE OLIVEIRA AYRES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE DE OLIVEIRA SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MICHELLE DOURADO TEIXEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE EDUARDA FERREIRA RODRIGUES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE EGIDIO DA COSTA MATSUNAGA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE EGIDIO DA COSTA MATSUNAGA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MICHELLE FRANCA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE MARSOLLA DIMARZIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
MICHELLE MARTINS MOURA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MICHELLE MONTEIRO MENDES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE NADALIN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MICHELLE NOMINATO SALES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MICHELLE PEREIRA MACHADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE PINHEIRO DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE RODIGUERO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MICHELLE RODRIGUES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MICHELLE SILVA SANTOS GULIN             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                       886 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 945 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                        Address1          Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MICHELLE SIMONE SCHIAVINI LUZ             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MICHELLE UBAGAI MACHADO                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MICHELLE VIRGINIA DE LAZZARI              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MICHELLE ZAIDAN RIBEIRO ALVES             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MICHELLI CHAVES BOTTECCHIA                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MICHELLI GIACOMOSSI                       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MICHELLI SANTANA MADDALENA VILLELA        N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MICHELLY MEDEIROS DE ASSIS LUCENA         N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MICHIKO TSUJI                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $99.04
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
MICHIO TAKAHASHI                          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MICRO CERVEJARIA ARTESANAL ALL GRAIN LTDA N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
MICROSOFT DO BRASIL IMPORTACAO E CO       AV DAS NACOES UNIDAS 12901                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $39,461.96
MIDAMERICAN AEROSPACE                     2727 16TH AVE SW                                                   CEDAR RAPIDS           IA               52404-1633                     VARIOUS       ACCOUNTS PAYABLE                                                                          $2,500.00
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
MIDDLE EAST AIRLINES AIRLIBAN                                                                                                                                                       VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MIDSOM ROGERIO DE PAULA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MIECIO CABRAL DE VASCONCELOS              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MIERCIO JORGE FERREIRA ALVES              AVENIDA SANTO ANTÔNIO 82                                           MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $736.71
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
MIGUEL ABRAHAO ELIAS FILHO                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MIGUEL ABRAO BRUZON                       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MIGUEL ANGEL CLAROS PAZ JUNIOR            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
MIGUEL ANTONIO DE OLIVEIRA                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MIGUEL ARAUJO FROTA NETO                  N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MIGUEL ARCANJO ALVES FERREIRA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MIGUEL ARCANJO PEIXOTO                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MIGUEL BARBIERI JUNIOR                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MIGUEL BARBIERI JUNIOR                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MIGUEL CANHIZARES DIAS FILHO              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MIGUEL CARLOS DE ALMEIDA NETO             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MIGUEL CORREA                             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MIGUEL COSTA DRESCH                       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MIGUEL CUNHA JUNIOR                       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                      887 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 946 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                        Address1             Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL CUNHA JUNIOR                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL DE MENEZES VASCONCELOS            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MIGUEL DENIR FOGGIATTO                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - SPECIAL
MIGUEL ESTANISLAO CASTRO                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL FRANCISCO DO NASCIMENTO           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL HENRIQUEZ VIEIRA                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MIGUEL JORGE NETO                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MIGUEL JORGE PAIVA BARATEIRO             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MIGUEL LOPES JUNIOR                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
MIGUEL LUIZ BARROS BARRETO DE OLIVEIRA   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL LUNDGREN DE BARROS                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL MARINHO BEZERRA                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MIGUEL MARTINS GOMES                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL ROCHA NASSER HISSA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MIGUEL ROSA OLIVEIRA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL ROVATTI MASCHIO                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL SATHLER COUTINHO MOREIRA          N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL SOARES DE MORAES CAVALCANTI       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL SOUZA DE AMORIM                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIGUEL XAVIER DE ALMEIDA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MIGUEL ZERATI FILHO                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
MIKAEL CARVALHO DE SOUZA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                         RUA ANTONIO GOMES DE OLIVEIRA
MIKAEL LEITE ARAUJO DA SILVA 407563      125                                                                   CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $575.19
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MIKAELLA CINTRA RIBEIRO BORGES           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MIKAELLA DE BRITO FREIRE ARAUJO          N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MIKAELLA DE BRITTO FREIRE ARAUJO         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MILA BRUGNI PINTO DA SILVA               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MILA CABRAL MENDONCA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MIL-AERO SOLUTIONS, INC                  21 KEYLAND CT                                                         BOHEMIA                 NY              11716                          VARIOUS       ACCOUNTS PAYABLE                                                                        $127,788.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MILAN PUH                                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
MILAN PUH                                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         888 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 947 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION -
MILANY LUCIA COSTA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILCE APARECIDA ELOY SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MILEIDE ELIZABETE LOIACO MOSSIN PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
MILENA ANDRADE DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA APOLONIO DE BARROS RAHBANI                                                                                                                                                     LITIGATION - TICKET /
MARTINS                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA BATISTA MELO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA BERNARDO CORREIA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MILENA BRAGA SOARES DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA CARNEIRO DE MORAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA CERQUEIRA BRITTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA CURY MOURA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MILENA DE AZEVEDO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MILENA DE CASTRO GOMES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA DE SOUZA MUNHOZ                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MILENA DELATORRE NUNES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MILENA GROSSI CONTE                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
MILENA GUE SANCHES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA MALTESE ZUFFO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MILENA MIDORI KAGOHARA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA MIRANDA DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA MIRANDA DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA MIRANDA DE JESUS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA NOGUEIRA DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA PELLIZZONI GADELHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
MILENA PEREIRA CRUZ                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA QUADROS SAMPAIO ANDRADE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA QUADROS SAMPAIO ANDRADE            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA REZENDE WINTERSCHEIDT              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA SANTANA SOLER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
MILENA SIQUEIRA ARRUDA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
MILENA SOUSA MARTINS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                         889 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 948 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILENE CAMARA PINTO                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILENE DA COSTA SARKIS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILENE LACERDA                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILENE LACERDA                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILENNA SILVA CORREIA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILENO CASTRO TONISSI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILER VAGNER TEIXEIRA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILIZA FRANCIS CURY MOURA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILKA RODRIGUES MARTINS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MILLA CHRISTIE MARTINS VASCONCELOS                                                                                                                                                                PENDING LITIGATION - CIVIL
PINHEIRO                              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILLENA STEYCE MARTINS MACHADO        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
MILLYENE GABRIELLE AROUCHA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
MILSON ALVES DA SILVA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILSON APARECIDO FERREIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILSON APARECIDO FERREIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
MILTO MORAIS DOS SANTOS               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILTON ALEXANDRE FERREIRA ARANHA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILTON ALEXANDRE FERREIRA ARANHA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MILTON ALVES                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILTON ANGELO CAMARA CABRAL           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILTON AQUINO DA NOBREGA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILTON AQUINO DA NOBREGA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILTON BERNARDES PIGNATARO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILTON CARLOS BRIZARD                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILTON CESAR DOS SANTOS ARAUJO        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN

MILTON DOMINGOS MEZZALIRA JUNIOR ME   AV JOAO PEDRO CARDOSO 111. 111                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $56.57
                                                                                                                                                                                                  PENDING LITIGATION -
MILTON GOMES DE SOUZA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILTON GOMES DE SOUZA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MILTON MARTIM HOFFMANN                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MILTON OLIVEIRA DE MELO JUNIOR        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                     890 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 949 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
              Creditor Name                         Address1              Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                     PENDING LITIGATION -
MILTON OLIVEIRA DE MELO JUNIOR           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
MILTON OLIVEIRA DE MELO JUNIOR           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MILTON OREL                              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
MILTON PEREIRA DE OLVIERA                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MILTON RIBEIRO DE MORAES JUNIOR          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
MILTON TIMOTEO COELHO                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
MILTON VIEIRA DO NASCIMENTO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN

MINALBA ALIMENTOS E BEBIDAS LTDA         RUA MOISOS KAUFFMANN 200. 200                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $8,272.22

MINALBA ALIMENTOS E BEBIDAS LTDA         RUA MOISOS KAUFFMANN 200. 200                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $5,149.93
MINASGAS SA INDUSTRIA E COMERCIO         AV PORTUARIA S/N. S/N                                                  IPOJUCA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $286.58
MINDBE TECNOLOGIA E DESIGN               ALAMEDA ARAGUAIA 2104.                                                 BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $38,518.85
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MINERVINO SANTOS DE QUEIROZ              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
MINIBUSES LOPEZ RUBIO SL                 CAMINO VIEJO DE LEGANES 155                                            MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                             $1,489.40
MINISTERIO DA FAZENDA                    AV PRESTES MAIA 733. 733.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO DA FAZENDA                    AV PRESTES MAIA 733. 733.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO DA FAZENDA                    AV PRESTES MAIA 733. 733.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO DA FAZENDA                    AV PRESTES MAIA 733. 733.                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO DA JUSTICA                    SAS QUADRA 6 SN                                                                                                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO DE HACIENDA Y CREDITO PU      7290 N.W. 25 STREET                                                                                                                           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         JR. ZORRITOS N 1203 CERCADO DE
MINISTERIO DE TRANSPORTES Y COMUNIC      LIMA                                                                   LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         AV. ELOY ALFARO N32-300 Y
MINISTERIO DE TURISMO                    PASAJE.                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
MINISTÉRIO DO TRABALHO E EMPREGO - MTE   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                         SUPERQUADRA SUDOESTE SQSW
MINISTERIO DOS TRANSPORTES               301/302,                                                               BRASILIA                 DF                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO JUSTICA SEG PUBLICA           SAS LOTES 09/10 9 ANDAR SN.                                                                                                                   VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MINISTERIO PUBCICO DO TRABALHO -
PROCURADORIA REGIONAL DO TRABALHO DA                                                                                                                                                                 PENDING LITIGATION - LABOR
21ª REGIAO                               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN




                                                                                                                           891 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 950 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                             Address1           Address2              Address3                   City                  State         Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO              N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO - 6ª REGIAO N/A                                                                    N/A                      N/A             N/A         N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
MINISTERIO PUBLICO DO TRABALHO - 8ª REGIAO -                                                                                                                                                           PENDING LITIGATION - LABOR
PARA E AMAPA                                 N/A                                                                  N/A                      N/A             N/A         N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO - 9ª REGIAO N/A                                                                    N/A                      N/A             N/A         N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO 19 REGIAO    N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
MINISTERIO PUBLICO DO TRABALHO DA 2                                                                                                                                                                    PENDING LITIGATION - LABOR
REGIAO                                      N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MINISTÉRIO PÚBLICO FEDERAL                  N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MINISTÉRIO PÚBLICO FEDERAL                  N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
MINISTRY OF BUSSINESS, INNOVATION,          POOX 73007                                                            AUCKLAND                                             NEW ZEALAND       VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED

MINISTRY OF FINANCE, INCOME TAX             ARA CENTRE E-2, GROUND FLOOR,
DEPARTMENT                                  JHANDEWALAN EXTENSION, 110005                                         NEW DELHI                DELHI           11000       INDIA             VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                       POTENTIAL OBLIGATION
                                            R MINAS DE PRATA 30 ANDAR 8                                                                                                                                UNDER FREQUENT FLYER
MINUTRADE MARKETING LTDA                    SALA 2                                                                SAO PAULO                SP              4552080     BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MIOSETE NUNES BARRETO                       N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - BOARDING
MIQUEIAS DOS SANTOS                         N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                            Q SBS QUADRA 02 BLOCO S
MIRA INFORMATICA COMERCIO E SERVICO         NUMERO 1 14                                                           BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $765.95
MIRA OFERTAS COMERCIO DE                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                              $813.09
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - SERVICE
MIRACEU TURISMO LTDA.                       N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MIRCEM MARIA DAMASIO BARCELOS               N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MIREILLE PASOLD                             N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELA ANDRADE CAMPOS                       N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELA ANDRADE CAMPOS                       N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELA LONGANESI DE CAMARGO                 N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELA MENDONCA DA SILVA                    N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELA TAVARES DAMASCENO LIMA               N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MIRELE CRISTIANE DE OLIVEIRA PEREIRA        N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELE KAUANA SCHWARTZ                      N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MIRELI ALMEIDA PRZYBISZEWSKI                N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - SPECIAL
MIRELLA ABOUD PEREQUITO PAIVA               N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         PASSENGER                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MIRELLA ANTONIA D AMICO                     N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MIRELLA CAROLINA AGUIAR                     N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MIRELLA DESIREE DIAS DE KELLER BRODY        N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MIRELLA FERREIRA GARAVAGLIA                 N/A                                                                   N/A                      N/A             N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                             892 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 951 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                  Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELLA TEIXEIRA COSTA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRELLY DE OLIVEIRA FLORES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
MIRELLY KARLA OLIVEIRA DO NASCIMENT                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                             $7.06
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIA BELIDO SOUZA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIA DAYANE DE SOUZA ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIA FARIA DUARTE SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIAM CANDI ESSES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
MIRIAM CLARINDA RODRIGUES DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAM GLORIA MARTINS FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAM LUCIA GARRIDO DA CUNHA ARAUJO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MIRIAM PERES DE MORAIS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAM SUZAN AZEVEDO DE MIRANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN APARECIDA LUCAS RODRIGUES CRISPIM   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN APARECIDA LUCAS RODRIGUES CRISPIM   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
MIRIAN APARECIDA SALOMAO EASTWOOD                                                                                                                                                      PENDING LITIGATION - CIVIL
POKES                                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIAN BELMONTE DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIAN BELMONTE DO NASCIMENTO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN CLEUSA SANTOS BRANDT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN COELHO FERREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN COELHO FERREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MIRIAN DA SILVA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MIRIAN DE LOURDES RIBEIRO XAVIER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN FIGUEIREDO CONCEICAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MIRIAN MARIA DA SILVEIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN PINHEIRO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRIAN ROSE VICENTE LEITE                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIAN SALETE ROZA HOLETZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
MIRIAN SOUZA SILVA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIANA ARROYO MONTEIRO GORAYEB            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MIRIANA ARROYO MONTEIRO GORAYEB            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRKO PEZZOLESI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MIRKO PEZZOLESI                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                          893 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 952 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                         Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MIRLA BRITO DE VASCONCELOS               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MIRLA BRITO DE VASCONCELOS               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRLA CRISTINA MARTINHO TEODORO COELHO   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRLANE RAQUEL BENTO DE OLIVEIRA RAMOS   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRLANE RAQUEL BENTO DE OLIVEIRA RAMOS   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRNA ARAUJO NAPOLEAO LIMA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MIRNA MARIA DE OLIVEIRA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRTES REJANE MALDANER                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MIRUM DIGITAL DO BRASIL LTDA             RUA MARIA FIGUEIREDO 490                                           SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $24,434.83
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRZA MONTEIRO LIMA RODRIGUES            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIRZA MONTEIRO LIMA RODRIGUES            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
MIRZILENE ROSA FERREIRA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
MIRZILENE ROSA FERREIRA                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
MITCHELL AIRCRAFT                        1160 ALEXANDER CT                                                  CARY                  IL                60013-1892                     VARIOUS       ACCOUNTS PAYABLE                                                                        $273,060.74
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
MITCHELL ROZEIRA FIGUEIREDO              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MITRE AGROPECUARIA LTDA.                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MITSUO ANDRE PRATES ARIGA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MITSUO ANDRE PRATES ARIGA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MITSUO ANDRE PRATES ARIGA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MITSUO ANDRE PRATES ARIGA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
MITUTOYO SUL AMERICANA LTDA              AV. B. MITRE 891/899                                               VILLA MARTELLI                                       ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,064.98
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MIZAEL DE JESUS LOBATO SOUSA JUNIOR      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MIZAEL MARQUES DE ANDRADE                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                         WOW CONVENTION CENTER IDTM                                                                                                                              UNDER CRITICAL AIRLINE
MNG AIRLINES                             BAKIRKOY                                                           ISTAMBUL                                34149        TURKEY            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MOABE SILVERIO LIMA                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MOACIR ANTONIO MARAFON                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MOACIR COSTA DE OLIVEIRA                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
MOACIR COSTALONGA JUNIOR                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MOACIR DA SILVA DIAS                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MOACIR DA SILVA DIAS                     N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MOACIR DE OLIVEIRA NETO                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
MOACIR DIAS DE SOUZA JUNIOR              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
MOACIR DOMINGOS CORTESI                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                    894 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 953 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                      Address1         Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MOACIR GOULART DA SILVEIRA             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOACIR LAURO GONCALVES FELSKY JUNIOR   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOACIR LAURO GONCALVES FELSKY JUNIOR   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MOACIR MOREIRA DA SILVA JUNIOR         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MOACIR PEDRO DA SILVA                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOACIR ROBERTO ZAVITOSKI JUNIOR        N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MOACYR FERREIRA FILHO                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOACYR LIMONGI MOREIRA FILHO           N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MOACYR MARTINS FILHO                   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MOACYR MARTINS FILHO                   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOACYR SAVERNINI JUNIOR                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOACYR SOARES MOREIRA                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MOCOFLEX ARTEFATOS DE BORRACHA LTDA    R GUARANI 938. 938                                                DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $169.86
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MOEMA DE MELO E CUNHA                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - SPECIAL
MOEMA FONTOURA DE ANDRADE              N/A                                                               N/A                     N/A             N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
MOGIGLASS ARTIGOS PARA LABORATORIOS    R FRANCISCO FRANCO 511                                            MOGI DAS CRUZES                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,127.05
MOGIPACK DISPOSITIVOS INDUSTRIAIS E    ESTM YONEJI NAKAMURA 1150                                         MOGI DAS CRUZES                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $63,000.58
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOHJI AZZAM                            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MOISA LOREGA LAPA                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MOISA LOREGA LAPA                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES ALBERTO DE AGUIAR DE OLIVEIRA   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES ALBERTO DE AGUIAR DE OLIVEIRA   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - PROMOTIONS /
MOISES ALMEIDA SCHMIDT                 N/A                                                               N/A                     N/A             N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
MOISES BATISTA DE OLIVEIRA             N/A                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES CONSTANTINO SEVERINO            N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES CUNHA DE OLIVEIRA               N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES DE CARVALHO ALVES               N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
MOISES DE SOUZA ABREU                  N/A                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MOISES DOS SANTOS                      N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
MOISES FILIPE SCHLENDER                N/A                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES GALDINO RAMOS                   N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
MOISES ISRAEL SILVA DOS SANTOS         N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                   895 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 954 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                         Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MOISES LIVIO SÁ DA SILVA                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
MOISES REIS SANTOS.                       RUA CRAVINA 47                                                          SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $612.99
                                                                                                                                                                                                       PENDING LITIGATION -
MOISES SILVA DOS SANTOS                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MOISES SILVA DOS SANTOS                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - BOARDING
MOISETH NEVES NASCIMENTO                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                      X            X              X             X                UNKNOWN
MOLINOS RIO DE LA PLATA SA                URUGUAY 4075 VICTORIA.                                                  BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $13,608.00
                                          AVENIDA DEPUTADO DIOMICIO
MOMA EIRELI EPP                           FREI 3393                                                               FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,266.29
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONA CRISTINA DE LIMA                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL -
MONAI                                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MONALISA DE OLIVEIRA SANTOS               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MONALISA DE OLIVEIRA SANTOS               N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONALISA EMILENNE NUNES RIBEIRO           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONALISA NUNES DE ANDRADE                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONALISA NUNES DE ANDRADE                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONALIZA COSTA DA SILVA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MONALIZA FITARELLI                        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MONALIZA FITARELLI                        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MONALIZA NOVAIS SILVA PEREIRA PARANAGUA   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONALIZA RODRIGUES DE SOUZA MORAIS        N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONCOES TURISMO AGENCIA DE VIAGENS LTDA   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL         X            X              X             X                UNKNOWN
MONDIAL WINDOWS IND COM JANELAS           ROD BR 101 1000. 1000                                                   SAO JOSE DE MIPIBU                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $6,485.13
MONED COMERCIO DE PRODUTOS ALIMENTI       ROD HELIO SMIDT S/N SETOR 2 SN.                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,137.08
MONED COMERCIO DE PRODUTOS ALIMENTI       ROD HELIO SMIDT S/N SETOR 2 SN.                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $8.76
                                                                                                                                                                                                       PENDING LITIGATION -
MONICA ALVES VENANCIO                     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MONICA ANDRADE DA GLORIA                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - GENERAL
MONICA APARECIDA SCHIAVO                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL              X            X              X             X                UNKNOWN
MONICA ASCENCAO MARTINS DOS SANTOS                                                                                                                                                                     PENDING LITIGATION - CIVIL
SCHMID                                    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONICA BARBOSA HERZFELD                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONICA BARBOSA HERZFELD                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
MONICA BEZERRA DA COSTA                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONICA BRIGLIA FIGUEIREDO                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
MONICA BURIN ASIMOTO                      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MONICA CALLEJAS REICHERT                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
MONICA CALLEJAS REICHERT                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MONICA CARVALHO TARTAGLIA SOARES          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN




                                                                                                                          896 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 955 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA CELESTINO GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA CRISTIANI BIANCHETTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA CRISTIANI BIANCHETTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA CRISTINA BARBOSA PEREIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA CRISTINA MARTINS PEIXOTO MOURA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA DE CARDOSO VIDIGAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA DE CASSIA ALVES SENA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MONICA DE OLIVEIRA GUIMARAES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MONICA DE OLIVEIRA OERTING                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $795.00
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA DE SOUZA GARCIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA DE SOUZA GARCIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA DE SOUZA MELO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA DE SOUZA MELO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA DOS SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MONICA DUFFLES ANDRADE DONATO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
MONICA DUFFLES ANDRADE DONATO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA EVELYN BISPO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA FIGUEIREDO DE MELO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MONICA FLECH CERVANTES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA FLORES CARDOSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MONICA FUSCO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MONICA FUSCO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA GAZONI DE MELLO PADUA RUSSO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MONICA GISELE JULIO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA GOMES FERNANDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA MACHADO DE CARVALHO SIQUEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
MONICA MACIEL DE OLIVEIRA CHIANCA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA MAGNUS DA ROSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
MONICA MARIA DA SILVA GIRAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
MONICA MATA MACHADO DE CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       897 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 956 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MONICA MEDEIROS DE BARROS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICA MONTEIRO MAGALHAES MOREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONICA NARDEZ DE AQUINO LEAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONICA NARDEZ DE AQUINO LEAO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MONICA PECANHA DA COSTA BORGES TOMAZ     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MONICA PEREIRA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICA PIMENTA DE NOVAES CASTELO BRANCO N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICA RODRIGUES FIDELES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
MONICA RODRIGUES PRATA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICA RODRIGUES XAVIER FRANCO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONICA ROZALES DE AZEVEDO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
MONICA RUMI SHIDO TRAEGER                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONICA SUELY DA SILVA JANUARIO DE LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICA TEIXEIRA DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
MONICA VALERIA VASCONCELOS SANTOS                                                                                                                                                    PENDING LITIGATION - CIVIL
ROMEIRO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
MONICA VALERIA VASCONCELOS SANTOS                                                                                                                                                    PENDING LITIGATION - CIVIL
ROMEIRO                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICA VIVIANA BOBBA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONICA WAJNSZTAJN BRENER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONICELY RODRIGUES SALES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MONICKA DA SILVA PENITENTE TONINI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIELE DA SILVA SANTANNA DE CARVALHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
MONIELLE VIRGINIA COIMBRA MARTINS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIK DOS REIS MAIA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIK SERRAO MENEZES DE ALMEIDA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONIKE DAIANE ALVES VITAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
MONIQUE ALENCAR CAETANO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIQUE ANDRADE DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIQUE ANDRADE DE SOUZA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIQUE CANDIDA SILVA DE ABREU           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
MONIQUE DE PAULA TESSILLA MIRAMONTES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        898 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 957 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                      Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONIQUE FACCIN VILELA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONIQUE FACCIN VILELA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MONIQUE FERNANDA ALVES DE LIMA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MONIQUE GONCALVES VALERIO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MONIQUE KAWANAKA DOS SANTOS            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MONIQUE LEMOS POLITANO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONIQUE MOSCA GONCALVES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONIQUE ROCHA DOS SANTOS DE OLIVEIRA   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONIQUE RODRIGUES DA SILVEIRA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONIQUE SANTIAGO DE CARVALHO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MONIQUE SILVA DE ASSIS                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MONIQUE SOUZA RODRIGUES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MONISE DA SILVA CAMPOS                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MONITCHELLE FERREIRA DE SOUSA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
MONIZ JOSE BIELAWSKI RIBEIRO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MONNALISA MORAIS MENDES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                       R MAESTRO CARLOS FRANK 2139.
MONTANA TURISMO LTDA EPP               2139                                                                   CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,276.67
MONTE PASCOAL PRAIA HOTEL LTDA EPP     AV BEIRA MAR 5959. 5959.                                               PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,111.71
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MONTEGOMERE ABIENTAR LIMA DA SILVA     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MONYQUE KAIS ARAUJO                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
MOOG AIRCRAFT GROUP                    SN SENECA E JAMISON RD                                                 EAST AURORA           NY                14052                          VARIOUS       ACCOUNTS PAYABLE                                                                        $198,442.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
MORAES E PAIVA ORQUIDARIO LTDA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MORAMI DAS GRACAS ALVES CAPARROZ       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MORAMI DAS GRACAS ALVES CAPARROZ       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MORDECHAY BETESH MIZRACHI              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
MOREIRA E FERREIRA LTDA                AVENIDA FRANCISCO RIBEIRO 125.                                         RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,131.86
                                                                                                                                                                                                   PENDING LITIGATION -
MORENA DA MATA RIBEIRO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
MORGANA BESEN                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MORGANA CATARINA MONTEMEZZO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
MORGANA DA MATA SANTOS                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
MORGANA DARIO EMERICK                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      899 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 958 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                         Address1                Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MORGANA DARIO EMERICK                    N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MORGANA DE SOUSA MELO CORREA             N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - IMPROPER
MORGANA HENNING CARNIEL                  N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - IMPROPER
MORGANA HENNING CARNIEL                  N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MORGANA MARIA FERNANDES SOARES           N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MORGANA MARIA FERNANDES SOARES           N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MORGANA PASSOS VAZ NUNES                 N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MORGANA VASCONCELOS CHEREMETA            N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
MORGANA ZAMBIASI MARINI                  N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MORIA ABELHA PEREIRA LOPES               N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MORIS SALLOUM JUNIOR                     N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MORIS SALLOUM JUNIOR                     N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MORISVAL ALVES DA SILVA                  N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MORRIS HAKIM                             N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - ON-BOARD
MORRIS SHAYO                             N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
MORRO DAS PEDRAS PRAIA HOTEL TUR LT      RUA NOSSA SENHORA FATIMA 550                                              FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $187.09
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MOSHE RUBINSTEIN                         N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MOSHE THALENBERG                         N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
MOTI MURAD ABADI                         N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
MOUNIR MAHFOUD                                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                           $184.13
                                                                                                                                                                                                        PENDING LITIGATION -
MOUNIR PENA VIEIRA                       N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
MOUSER ELECTRONICS INC                   1000 N MAIN ST                                                            MANSFIELD                TX             76063-1514                     VARIOUS       ACCOUNTS PAYABLE                                                                          $9,956.00
MOV SRL                                  PERALTA Y TEJEDA 277.                                                     CORDOBA                                              SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                             $18.71
                                                                                                                                                                                                        POTENTIAL OBLIGATION
                                                                                                                                                                                                        UNDER FREQUENT FLYER
MOVA MAIS SERVICOS DIGITAIS SA           AV SETE DE SETEMBRO 6216                                                  CURITIBA                 RS             80240001     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATION
                                         RUA OTAVIO TARQUINO DE SOUZA,                                                                                                                                  UNDER FREQUENT FLYER
MOVIDA LOCAÇÃO DE VEÍCULOS               23, SALA A                    CAMPO BELO                                  SAO PAULO                SP             04613-000    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MOVIMENTO DEMOCRÁTICO ESTUDANTIL - MDE N/A                                                                         N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
MOVIMINAS COMERCIO E REPRESENT LTDA    QSE AREA ESPECIAL 15 18                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,099.41
                                                                                                                                                                                                        PENDING LITIGATION -
MOYSES TEIXEIRA DA FONSECA               N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
MOZANIEL SOUSA NEVES                     N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MP/AC                                    N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
MP/AC                                    N/A                                                                       N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                              900 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 959 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - DELAY /
MP/AL                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/BA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/BA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - REBOOKING /
MP/BA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION FEE               X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/DF                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/DF                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - NO SHOW           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/MA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - ROUTE
MP/PA                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SUSPENSION                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/PB                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/PE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - RATES             X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - REBOOKING /
MP/PE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION FEE               X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/PE                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - DELAY /
MP/PI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - DELAY /
MP/PI                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - RIGHT TO
MP/PR                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REPENTANCE                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - RESOLUTION 400
MP/RJ                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/RJ                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SAC               X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/RS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/RS                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - RIGHT TO
MP/SC                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REPENTANCE                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/SP                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/SP                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
                                                                                                                                                                              COLLECTIVE ENVIRONMENTAL
MP/SP - AMAM AND AVAMOJA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MP/SP - COLLECTIVE LEGAL ACTION   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - OVERBOOKING       X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - DELAY /
MPDFT                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - DELAY /
MPDFT                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - RIGHT TO
MPDFT                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REPENTANCE                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MPE                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MPE                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
MPE                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                 901 of 1258
                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 960 of 1367
                                                                                       In re TAM Linhas Aereas S.A.
                                                                                             Case No. 20-11598
                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                           Date Debt was
               Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - RIGHT TO
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REPENTANCE                     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SECURITY          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING         X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING         X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPE E PROCON                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - DELAY /
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - RESOLUTION 400
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                           LITIGATION - ROUTE
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         SUSPENSION                     X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                           PENDING LITIGATION - CIVIL
MPF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN




                                                                                              902 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 961 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                   Address1            Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TRANSPORTATION
MPF                                  N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         OF MINORS                      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - DELAY /
MPF E SENACON                        N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - DELAY /
MPF/AM                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/BA                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - ADMINISTRATIVE
MPF/DF                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         FINE                           X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/GO                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/MA                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/MG                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/MG                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/MG                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/MG                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TOTEMS            X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/PA                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/PA                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/PA                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - REBOOKING /
MPF/PA                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION FEE               X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/PE                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/PR                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/RO                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/RO                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/RR                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/RR                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - DELAY /
MPF/SC                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SC                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SC                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SE                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FREE PASS         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SP                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SP                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - ASSISTANCE        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SP                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MPF/SP                               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SECURITY          X            X              X             X                UNKNOWN
MR AMBIENTAL LTDA                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                            $719.24
MR TOP FLY ESCOLA DE AVIACAO CIVIL   PRACA ANA AMOLIA 9. 9                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $2,175.36
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MRB EXPRESS EIRELI EPP               N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
MRM EOU MARKETING DE RELAC E PUBL    R HEITOR PENTEADO 1420. 1420                                         SÃO PAULO                               05438-100    BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                              UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MT VIAGENS E TURISMO LTDA            N/A                                                                  N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
MTU MAINTENANCE CANADA, LTD.         6020 RUSS BAKER WAY                                                  RICHMOND              BC                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $3,010.00




                                                                                                                  903 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 962 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                 Date Debt was
             Creditor Name                     Address1                 Address2              Address3               City                   State            Zip       Country     Incurred            Basis for Claim                                                               Total Claim
MTU MAINTENANCE HANNOVER              MUENCHNER STR 31                                                        HANOVER                                              GERMANY         VARIOUS     ACCOUNTS PAYABLE                                                                            $87,059.70
MTU MAINTENANCE HANNOVER GMBH         MUENCHNER STR. 31.                                                      HANOVER                                              GERMANY         VARIOUS     ACCOUNTS PAYABLE                                                                        $9,830,699.30
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MUCIO VALENCA VIRAES                  N/A                                                                     N/A                     N/A             N/A          N/A                N/A      CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
MUCIO VALENCA VIRAES                  N/A                                                                     N/A                     N/A             N/A          N/A                N/A      CANCELLATION                  X            X              X             X                  UNKNOWN
MULTI RIO OPERACOES PORTUARIAS SA                                                                                                                                                  VARIOUS     ACCOUNTS PAYABLE                                                                             $732.32
                                      R DOUTOR DAVID PEDRO
MULTIPACK COMERCIAL EMBALAGENS LTDA   CASSINELLI 385                                                          SAO CARLOS                                           BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $132.78
MULTIPLICA CHILE SA.                  SAN PIO X 2460.                                                         SANTIAGO                                             CHILE           VARIOUS     ACCOUNTS PAYABLE                                                                            $3,982.43
MULTSERVICE ARAUJO                                                                                                                                                                 VARIOUS     ACCOUNTS PAYABLE                                                                            $2,450.69
                                      INSURGENTES SUR 1510-D COL.
MUNDO JOVEN TRAVEL SHOP- S.A. DE C.   CREDITO                                                                 MEXICO CITY                                          MEXICO          VARIOUS     ACCOUNTS PAYABLE                                                                            $7,269.14
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPALIDADE DE VITÓRIA - ES        N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE ANAPOLIS                 N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
MUNICIPIO DE BARUERI                  R DO PACO 8. 8.                                                         BARUERI                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE BAURU                    PC CEREJEIRA 159. 159                                                   BAURU                                                BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE BAYEUX                   AV LIBERDADE 3720. 3720                                                 BAYEUX                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                BELEM                                                BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE BELO HORIZONTE           AV AFONSO PENA 1212. 1212                                                                                                                    VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE BLUMENAU                 AV CASTELO BRANCO 02. 2                                                 BLUMENAU                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE BOA VISTA                R GENERAL PENHA BRASIL S/N. S/N                                         BOA VISTA                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE CABEDELO                 N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE CALDAS NOVAS             N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE CAMPINA GRANDE           N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - AIRCRAFT         X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE CAMPINA GRANDE           N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - POOR CARE        X            X              X             X                   UNKNOWN
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                    CAMPINAS                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICÍPIO DE CAMPINAS                 N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICÍPIO DE CAMPINAS                 N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - TAX -
MUNICÍPIO DE CAMPINAS                 N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
MUNICIPIO DE CAMPO GRANDE             AV AFONSO PENA 3297. 3297                                               CAMPO GRANDE                                         BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - TAX -
MUNICÍPIO DE CAMPO GRANDE             N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - TAX -
MUNICÍPIO DE CAMPO GRANDE             N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
MUNICIPIO DE CAXIAS DO SUL            R ALFREDO CHAVES 1333. 1333                                             CAXIAS DO SUL                                        BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE CUIABA                   PC ALENCASTRO 158. 158                                                  CUIABA                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE CUIABA                   N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - PROMOTIONS /
MUNICIPIO DE CUIABA                   N/A                                                                     N/A                     N/A             N/A          N/A               N/A       PARTNERSHIPS                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICÍPIO DE FLORIANÓPOLIS            N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
MUNICIPIO DE FORTALEZA                R SAO JOSE 01                                                           FORTALEZA                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE FOZ DO IGUACU            PC GETULIO VARGAS 280                                                   RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE GOIANIA                  AV DO CERRADO 999. 999                                                  GOIANIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICÍPIO DE GOIÂNIA                  N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
MUNICIPIO DE GUARULHOS                AV BOM CLIMA 90                                                                                                                              VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - TAX -
MUNICÍPIO DE GUARULHOS                N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - TAX -
MUNICÍPIO DE GUARULHOS                N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - TAX -
MUNICÍPIO DE GUARULHOS                N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
MUNICIPIO DE ILHEUS                   PC J J SEABRA S/N. S/N                                                  ILHEUS                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MUNICIPIO DE JOAO PESSOA              N/A                                                                     N/A                     N/A             N/A          N/A               N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN




                                                                                                                        904 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 963 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                 City                   State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE JOAO PESSOA             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE JOAO PESSOA             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE JOAO PESSOA             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE JOAO PESSOA             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKETING /
MUNICIPIO DE JOAO PESSOA             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         BILLING                       X            X              X             X                  UNKNOWN

MUNICIPIO DE JOINVILLE               R HERMANN AUGUST LEPPER 10. 10                                          JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE JUIZ DE FORA/MG         N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                   UNKNOWN
MUNICIPIO DE LAGOA SANTA             R SAO JOAO 290. 290                                                     LAGOA SANTA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE LONDRINA                AV DUQUE DE CAXIAS 635. 635                                             LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE MACAPA                  AV FAB 840. 840                                                         MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE MACEIÓ                  N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
MUNICIPIO DE MANAUS                  AV BRASIL 2971. 2971                                                    MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE MARABA                  LOC AREA INSTITUCIONAL S/N. S/N                                         MARABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE MARINGA                 N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - PROMOTIONS /
MUNICIPIO DE MARINGA                 N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE MARINGA                 N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICÍPIO DE NATAL/RN                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - PNAE             X            X              X             X                   UNKNOWN
MUNICIPIO DE OSASCO                  AV BUSSOCABA 300. 300                                                   OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE PALMAS                  AV TEOTONIO SEGURADO S/N. S/N                                           PALMAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICIPIO DE PARNAMIRIM              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
MUNICIPIO DE PARNAMIRIM              AV TENENTE MEDEIROS 105. 105                                            PARNAMIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $95.66
MUNICIPIO DE PORTO SEGURO            ROD BR 367 KM10. KM10                                                   PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE PORTO VELHO             PC JOAO NICOLETTI S/N. S/N                                              PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE RIO BRANCO              R RUI BARBOSA 285. 285                                                  RIO BRANCO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE RIO DAS OSTRAS          N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                   UNKNOWN
MUNICIPIO DE RIO LARGO               R 15 DE AGOSTO S/N. S/N                                                 RIO LARGO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICIPIO DE SALVADOR                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                   UNKNOWN
MUNICIPIO DE SAO CARLOS              R EPISCOPAL 1575. 1575                                                  SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                     AV DR ALBERTO ANDALO 3030.                                              SAO JOSE DO RIO
MUNICIPIO DE SAO JOSE DO RIO PRETO   3030                                                                    PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE SÃO JOSÉ DO RIO PRETO   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                             SAO JOSE DOS
MUNICIPIO DE SAO JOSE DOS CAMPOS     R JOSE DE ALENCAR 123. 123                                              CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                             SAO JOSE DOS
MUNICIPIO DE SAO JOSE DOS PINHAIS    R PASSOS DE OLIVEIRA 1101. 1101                                         PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE SAO LUIS                AV DOM PEDRO II S/N. S/N                                                SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE SÂO PAULO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE SÂO PAULO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE SÂO PAULO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE SÂO PAULO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
MUNICÍPIO DE SÂO PAULO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUNICÍPIO DE SERRA                   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                     AV ENG CARLOS R MENDES S/N.
MUNICIPIO DE SOROCABA                S/N                                                                     SOROCABA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
MUNICIPIO DE TERESINA                R FIRMINO PIRES 121. 121                                                TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED




                                                                                                                         905 of 1258
                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                            Pg 964 of 1367
                                                                                      In re TAM Linhas Aereas S.A.
                                                                                            Case No. 20-11598
                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                   Disputed
                                                                                                                                                          Date Debt was
              Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                          LITIGATION - PROMOTIONS /
MUNICÍPIO DE UBERLÂNDIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICÍPIO DE UBERLÂNDIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                          LITIGATION - TICKETING /
MUNICÍPIO DE UBERLÂNDIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICÍPIO DE UBERLÂNDIA/MG    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                             906 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 965 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                  Address1     Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MUNICIPIO DE VITORIA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
MUNICIPIO DO RECIFE                CAIS DO APOLO 925. 925                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                       PENDING LITIGATION - TAX -
                                                                                                                                                                                       JUDICIAL PROCEEDING -
MUNICÍPIO DO RIO DE JANEIRO        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - TAX -
MUNICÍPIO DO RIO DE JANEIRO        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MUNICIPIO JOAO PESSOA              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURIEL BIESUZ                      N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILLO BALINT AREVALO             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILLO CARRER DE FARIAS           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MURILLO DOS SANTOS PORTUGAL        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILLO MANGIA E SILVA             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
MURILLO VICTOR UMBELINO MACHADO    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILO BARALDI ARTONI              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO BONELLI BORGES              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO BONELLI BORGES              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO DE JESUS CARIBE BISPO       N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILO DE OLIVEIRA LIMA CARAPEBA   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
MURILO DORNELES CORREIA                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                             $174.99
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO FERREIRA GOMES DE ASSIS     N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILO GUIMARAES BORGES            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO HAMATI GONCALVES            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO HENRIQUE ALMEIDA            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILO HENRIQUE MIRANDA BELOTTI    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO HENRIQUE VIEIRA             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO HENRIQUE VIEIRA             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO JOSSE DA COSTA VALENTE      N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
MURILO JOSSE DA COSTA VALENTE      N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
MURILO LUSTOSA NAKOUZI             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                           907 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 966 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                         Address1          Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MURILO MARCELINO DE OLIVEIRA BERNARDES    N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MURILO MATTE GUARDINI                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MURILO MENDES                             N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MURILO MENDES PEREIRA FILHO               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MURILO OLICHESKI MATIAS                   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MURILO RAFAEL SANTOS FADE                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
MURILO RAFAEL SANTOS FADE                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MURILO RIBEIRO DE CASTRO                  N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MURILO RIBEIRO DE CASTRO                  N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MURILO RODRIGUES DA SILVA                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MURILO SIQUEIRA SALES                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MURILO VIEIRA AGUIAR                      N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MURILO VIEIRA AGUIAR                      N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
MUSATYE DIAS NASCIMENTO FRACALOSSI        N/A                                                                N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
MUSEU APART HOTEL ADM DE BENS LTDA        AV ANGELICA 310. 310                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,692.20
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUSSI ASSAD MUSSI KOURY NETO              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MUSSI ASSAD MUSSI KOURY NETO              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                          AVENIDA MASCARENHAS DE
MV5 COMERCIO LTDA                         MORAIS 2 200                                                       DUQUE DE CAXIAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $795.48
                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                  UNDER FREQUENT FLYER
MVR DA GRACA NEO MARKETING DIGITAL EPP                                                                                                                                              VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                          AVENIDA ANSELMO ALVES DOS
MWB GESTAO HOTELEIRA LTDA                 SANT 4925                                                          UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $273.17
MWG INDUSTRIA COMERCIO E PRESTACAO        R ROBERTO FONSECA 105. 105                                         ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,560.87
                                                                                                                                                                                                  PENDING LITIGATION -
MYCHELLE CHRISTY SAGLIA DOS SANTOS        N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
MYKE FERNANDO GONZALEZ REDONDARO          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
MYLENA SILVA                              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
MYLENA VERISSIMO WERMELINGER DE ALMEIDA N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - ACCIDENT /
MYRLLA BEATRIZ GOBBI BARROS               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
N DA P SANTOS AMORIM AUTOPECAS            RUA 31 DE DEZEMBRO 10                                              SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,315.47
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
N VIAGENS OPERADORA DE TURISMO EIRELI - ME N/A                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
N VIAGENS OPERADORA DE TURISMO EIRELI - ME N/A                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NABIL EZZEDDINE VAZQUEZ                   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NABIL MUHAMMAD MAHMUD AYESH               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NABIL MUHAMMAD MAHMUD AYESH               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NABYLLA CORDEIRO WERDINE BOGARI           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                                        908 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 967 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                       Address1            Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                      R. JAIME RIBEIRO WRIGHT, 265 -
NACIONAL AQUARIO COMERCIO DE PEIXES   GLEBA DO PÊSSEGO                                                       SÃO PAULO             SP                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $473.37
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
NADANRA RAMOS RIBEIRO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
NADANRA RAMOS RIBEIRO                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADGIA MORAES PEREIRA DE MEDEIROS     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADGIA MORAES PEREIRA DE MEDEIROS     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIA APARECIDA CATOIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIA CALDEIRA GOOD GOD LAGE ALVES    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIA CALDEIRA GOOD GOD LAGE ALVES    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIA CRISTINA BERTON                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIA DE JESUS SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIA DE JESUS SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIA DINIZ DE MORAES CORREA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIA DZIMALKOWSKI RUBINSTEIN         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIA GARCIA GANIN                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIA MARIA DA SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NÁDIA SOARES GAUER                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
NADIESA ARIELA ZAMBONI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
NADIM NADER FILHO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
NADIME MUCKDOSSE TORRES               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIR APARECIDA ALVES SALLES SANTOS   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIR DE SALES MARTINS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIR DIAS ARAUJO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADIR DIAS ARAUJO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADIRA ALVES DE MELO                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADJA DAMIAO DE FRANCA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADJA MARIA DANTAS CAVALCANTI         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NADJA MOREIRA PIMENTEL                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
NADJA NAIRA DOS REIS SALES            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NADJA SOUZA TORRES DE BRITO           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     909 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 968 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NADRIELLI ROCHA LEMOS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
NADSON DOS SANTOS SILVA FREITAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAEZIA NADY BATISTA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAGELA RENARA ARAUJO DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAGIB JOSE ABDALLA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAGILA SYBELLE VALENTE VIEIRA FONSECA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAGILA SYBELLE VALENTE VIEIRA FONSECA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANA BANDEIRA BRUM DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAIANA MENDES FACANHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANE GRASIELE BORGES RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANE GRASIELE BORGES RODRIGUES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANE NUNES DE MELO MARQUES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANE SANTOS PAUDARCO SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANE SANTOS PAUDARCO SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANNE CRISTINA SOARES DE ARRUDA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIANNE PINTO DE MESQUITA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIARA ARTERO DE MESQUITA FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIARA HENRIQUE DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAIARA TEIXEIRA LIMA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAILA JAQUELINE KROENKE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAILDE DOS SANTOS FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAILDE DOS SANTOS FERNANDES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
NAILDO VENANCIO DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAILEI PEREIRA OLIVEIRA SIPAUBA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAILEI PEREIRA OLIVEIRA SIPAUBA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
NAILLA MARIA SANTOS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAILLY DE BRITO SALDANHA CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAILSON DOS SANTOS PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAILSON DOS SANTOS PEREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
NAIR CRISTINA DOS SANTOS CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
NAIR CRISTINA DOS SANTOS CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                       910 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 969 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                          Address1            Address2              Address3                City                  State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
NAIR CRISTINA PEREIRA DE ARAUJO MARTINS   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NAIR MATOS COELHO                         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NAIR MATOS COELHO                         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
NAIRA ALMEIDA DIOGENES                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NAIRA PIRES DE SATANA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
NAIRA PIRES VILELA                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NAJARA LOPES PAIXAO                       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
NAJLA ROCHA XIMENES DE MENDONCA           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NAJLLA LOPES DE OLIVEIRA BURLE            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NAJOA DAL SOUTO                           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
NAKATA E TAKEI COM FERRAGENS LTDA E       R. LUÍZ FACCINI, 212 - CENTRO                                         GUARULHOS               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $230.60
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NALDA CORREA DOS SANTOS                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NALU DOS SANTOS VIANA                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
NAMIBIA ATNS                              PRIVATE BAG X15.                                                      GAUTENG                                              SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
NANCI HIROMI ARAKAWA NAKAMOTO             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
NANCI OTTOGALLI                           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
NANCISLAINE RAMOS DOS SANTOS              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
NANCY ECCEL                               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NANCY FERREIRA DOS SANTOS ARANTES         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NANCY FERREIRA DOS SANTOS ARANTES         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
NARA CAMPOS CALACHI                       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARA DAL GRANDE GHIZONI                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARA DE CAMPOS QUEIROZ                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARA PEREIRA LEMOS                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARA REJANE DA SILVA GOMES                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARA REJANE DA SILVA GOMES                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARCISA APARECIDA DA SILVA PORTO          N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
NARCIZO MONTEIRO DOS SANTOS               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
NARESH ATUL RODRIGUES TRIVEDI             N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARGILA SALLUN XAVIER                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARIA NEVIA FALCAO                        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NARLA HERCULANO RUFINO MOREIRA            N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NASSER ALLAM                              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN




                                                                                                                          911 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 970 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                         Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
NATÃ¡LIA ARAÃºJO MATOS CORRÃªA RODRIGUES                                                                                                                                                              PENDING LITIGATION - CIVIL
DA SILVA                                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NATACHA KEIKO FUKUDA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
NATACHA TEIXEIRA FARIA ARKADER            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NATAL ARIMATEIA DA SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                 SAO GONCALO DO
NATAL CATERING LTDA                       AV RUY PEREIRA DOS SANTOS 3100                                         AMARANTE                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,196.76
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATAL INFANTE                             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATAL INFANTE                             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALE FERREIRA GONTIJO DE AMORIM         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
NATALI DOMINGOS DA SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA ALENCAR VERAS ALBRECHT DE ALMEIDA N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA ALENCAR VERAS ALBRECHT DE ALMEIDA N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA ALVES DA SILVA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA ALVES LEITE                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - GENERAL
NATALIA ANTUNES DOS SANTOS LANGER         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA APARECIDA HAOACH                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NATALIA APARECIDA NICOMEDES SILVA ALVES   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA ARAUJO DE CARVALHO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NATALIA AUGUSTO GOMES                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA BANDEIRA GOMES JUSTINO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA BANDEIRA GOMES JUSTINO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA BATISTA ANTONIASSI ROMANO         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA BATISTA ANTONIASSI ROMANO         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA BELMUDES SARETTA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA BIANCA SANTOS SACRAMENTO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NATALIA CAETANO DE PAULA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NATALIA CALDAS REIS DA PAIXAO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA CAMARGO BARONE                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NATALIA CAMARGO BARONE                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NATALIA CANDIDO DE OLIVEIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NATALIA CANDIDO DE OLIVEIRA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                         912 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 971 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA CARVALHO ARAUJO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA COLOMBO MEDEIROS CONTIERI        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA COSTA LARA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA COSTA SOGABE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA COSTA SOGABE                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA COUTO DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA COVRE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATALIA CRISTINA REIS FREDERICO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA CRISTINA RODRIGUES VIANA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA CRONER FERRADAES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA DA SILVA LUCAS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA DA SILVA SANTANA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA DANTAS SENA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA DE AZEVEDO ZARIFE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA DE SA POLICARPO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA DE SENA ALVES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATALIA DE VASCONCELOS MENDES CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA DUSCO FERNANDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA DUSCO FERNANDES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
NATALIA EVELYN LINS BRAGA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA FERREIRA DE OLIVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
NATALIA FERREIRA DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
NATALIA FERREIRA DIAS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA FONTES SEARA FERRAZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATALIA GOMES PEDRA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA GRILL RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALIA GRILL RODRIGUES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        913 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 972 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA GUALDI DOS SANTOS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA GUIMARAES AZIN                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
NATALIA ISABEL MARQUES                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA IVET ZAVATTIERO TIERNO            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA JULLIANNE VIEIRA GOMES DE OLIVEIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
NATALIA LEMES DE SOUSA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
NATALIA LIDIA GARCIA DE CARVALHO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
NATALIA LIMA TAMES ALVES                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA MACHADO ARAUJO DE ASSIS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA MARCONDES RIBAS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA MARCONDES RIBAS                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
NATALIA MARQUES                           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA MELO SILVA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA MENDES BARBOSA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA MIRELE BORGES ALVARENGA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA MONTE DE OLIVEIRA LIMA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA NOEMI PORRO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA NOEMI PORRO                       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA NOGUEIRA VIEIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA NOGUEIRA VIEIRA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA NONATO DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
NATALIA NONATO DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
NATALIA NONATO DE OLIVEIRA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
NATALIA PEREIRA DRABOVSKI                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA PERIM REBELLO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA PERIM REBELLO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
NATALIA QUEIROZ BASTOS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          914 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 973 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIA REGINA TERRA CRUZ              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIA REGO MARCHESINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIA RIBEIRO DOREA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIA RODRIGUES COSTA DE ASSUMPCAO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIA SEMENOVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIA SILVA SAIPPA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIA TAVARES BRAGA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIA TAVARES BRAGA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIA TAVARES PEREIRA DA CRUZ        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - PROMOTIONS /
NATALIA TEIXEIRA CARLOS SARMENTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
NATALIA TEREZA BARROS SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
NATALIA TUBINO FERREIRA                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $48.13
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
NATALIA TURNES SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
NATALIA TURNES SOARES                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIA VACANI MARTINS FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIA VESCOVI PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIA ZANQUETA POLETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIE TAIS ALVES KELLER,             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIE TAIS ALVES KELLER,             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIE UNTERSTELL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATALIE UNTERSTELL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALIIA PTUSHKINA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALINO DA ROCHA LEAL                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
NATALINO PRETO DE GODOY                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
NATALINO VALADAO DE JESUS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALLI SCHUCK                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
NATALY ANDREA AYRE MARTIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATALY DO NASCIMENTO SIMOES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      915 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 974 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATALY MONTE BRITO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATAN ALVES MACHADO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATAN DOS SANTOS FERREIRA CORTES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATAN KRIGER                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATAN MARINHO JUNIOR                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATAN SILVA SANTOS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATANAEL DA SILVA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATANAEL FELIX BARRETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATANAEL FERNANDES SOARES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATANAEL JORGE CORDEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATANI DANTAS ESPINOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATANI DANTAS ESPINOSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATANIEL LUIS DE MATOS DE ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATANNA DE FREITAS SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATASCHA BERTOTTO DE WALLAU              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATASCHA IAZZETTA NOCKER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATASCHA VERDIANE SCHMITT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATASCHA VERDIANE SCHMITT                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATASHA BRAFF COSTA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATASHA DO VALLE MENDES NOBREGA DE                                                                                                                                                   LITIGATION - FLIGHT
OLIVEIRA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATASHA VALENTE DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATECIA KAELLY DA SILVA SANTANA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATHALIA ABRAHAO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NATHALIA ALVES CESILIO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATHALIA ALVES DA SILVA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
NATHALIA ARAÚJO MENDES NERI PEREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATHALIA BACCELLI BERTUZZI DEL PICCHIA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATHALIA BORBA LAGES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NATHALIA CALHEIROS MARQUES LUZ           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NATHALIA CARDOSO PINHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        916 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 975 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA CAVALCANTI DE OLIVEIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA COELHO CARVALHAIS FERREIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA COSTA GARCIA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
NATHALIA CRISTINA FURTADO MOREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
NATHALIA DA CRUZ TAVARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA DA MOTA CARDOSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA DE OLIVEIRA BASTOS SOARES     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA DIOGENES FERNANDES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
NATHALIA EVELYN DE ALMEIDA RODRIGUES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
NATHALIA FEITOSA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA FERREIRA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA FERREIRA GOMES COSTA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA FONTE RORATO COPAIOL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA JESSIKA DA SILVA MELO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
NATHALIA KUSTER COUTO DE OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA LEMOS LIMA DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA MONEA FRANZINI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA PALACIO FREIRE SOARES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIA PAZ SIMOES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA ROSSETTO MESIANO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA SANTOS DE PAULA OLIVEIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA SILVA TEIXEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
NATHALIA SOUZA PIRES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA STEILEIN GALLOTTI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIA WALDOW DE SOUZA BAYLAO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIE AMANDA NERI DE OLIVEIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIE CRISTEN CARLOS FERREIRA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIE DE ABOIM MACHADO LIMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NATHALIE INES DE CAMPOS RONDON         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
NATHALIE MARIE GARNIER                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      917 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 976 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
               Creditor Name                       Address1                     Address2              Address3                 City                State             Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
NATHALIE METZLER                       N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
NATHALY GABRIELLE DE OLIVEIRA          N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATHALYA KIVYA CORTES MARTINS          N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
NATHAN DA SILVA CHAUSSE                N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
NATHAN DA SILVA CHAUSSE                N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATHAN DYEGGO FRANCO RIBEIRO           N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATHAN DYEGGO FRANCO RIBEIRO           N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATHAN DYEGGO FRANCO RIBEIRO           N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATHAN GABRIEL PRESOTTO                N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
NATHAN MATIAS LOPES SOARES             N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATHANIEL BRITO NOGUEIRA               N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
NATHANN FRANCISCO TAFAREL              N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATIELLE BERNARDINO CUNHA DE AZEVEDO   N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
NATIONWIDE HOSPITALITY PTY LTD         125 BOYCE ROAD                                                                 MAROUBRA                                             AUSTRALIA          VARIOUS       ACCOUNTS PAYABLE                                                                            $1,624.69
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATIVAS VIAGENS E TURISMO LTDA ME      N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NATIVAS VIAGENS E TURISMO LTDA ME      N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN

NATS EN ROUTE PLC NATS LONDON          S/N S/N I 5 OSBORNE TERRACE.       EDINBURGH                                   LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                            POTENTIAL OBLIGATION
                                                                                                                                                                                                            UNDER FREQUENT FLYER
NATURA COSMETICOS S A                  AV ALEXANDRE COLARES 1181                                                      SAO PAULO              SP               5106000      BRAZIL             VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAUSIRA NORIKO NAMIUCHI                N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAUSIRA NORIKO NAMIUCHI                N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                       77 RUE METCALFE STRET OTTAWA
NAV CANADA                             ONT.                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       RUA D - EDIFÍCIO 121 - AEROPORTO
NAVEGACAO AEREA DE PORTUGAL            DE LISBOA 1700-008                                                             LISBOA                                               PORTUGAL           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
NAYAK AIRCRAFT SERVICES                RUA CASTILHO, Nº 39, 8º E                                                      LISBOA                                               PORTUGAL           VARIOUS       ACCOUNTS PAYABLE                                                                            $13,242.77
                                                                                                                                                                                                            PENDING LITIGATION -
NAYANA BEATRICE BORGHI                 N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - ON-BOARD
NAYANA CRUZ RIBEIRO                    N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         SERVICE                       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAYANA CRUZ RIBEIRO                    N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
NAYANA PEREIRA DA SILVA                N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAYANE ANDRADE DE OLIVEIRA             N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAYANE GRAZYELA LEAL LINS              N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAYANE ROCHA CAPONE                    N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
NAYANE SOUZA MARTINS                   N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
NAYANNE ALVES DE LIMA                  N/A                                                                            N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                               918 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 977 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA ALLANA LIMA DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
NAYARA CARETTA VENTORIN                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
NAYARA CAROLINE SOARES FERNANDES SANTOS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA CASTELANO BRITO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA COSTA FERNANDES TORRES MAIA     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA DE CARVALHO LEITE               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA DE OLIVEIRA BAZILIO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA ELENA LOPES NEVES LEITE         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA FERNANDES DE SOUZA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA FERREIRA DA COSTA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA LIMA SUGUITANI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA MACHADO                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA MARTINS VRECH                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA MOREIRA ALVES                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA NOGUEIRA NARCISO                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA PATRICIA BALINT                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYARA PATRICIA BALINT                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA RIBEIRO POLIZELI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA RICCIARDI RAFAEL                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA RICCIARDI RAFAEL                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
NAYARA SANTOS BONFIM                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $200.75
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYARA SIAN HERZOG ANDRADE             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
NAYCHO NATIEGO SOARES FURTADO          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
NAYHANE MARTINS DE PINA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
NAYHARA REGIA DOS SANTOS NOGUERIA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYLA CAVALCANTE NAGAWO DE SOBRAL      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
NAYRA CAROLINE BARBOSA CRUZ            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYRA MARIELLY JUNQUEIRA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYZA APARECIDA DE MELO SOUSA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
NAYZA APARECIDA DE MELO SOUSA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
NAZARE PEREIRA DA SILVA SANTOS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       919 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 978 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
                Creditor Name                           Address1           Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
NBB RIO DE JANEIRO LEASE CO., LTD. AND NBB                                                                                                                                                            EXTERNAL AIRCRAFT LEASE
BRASILIA LEASE LLC                           3-3-2, NIHONBASHI HAMACHO                                           TOKYO                 CHUO-KU           103- 0007    JAPAN            4/19/2012      (SPV); MSN 5066               X            X                                             UNKNOWN
                                                                                                                                                                                                      EXTERNAL AIRCRAFT LEASE
NBB SÃO PAULO LEASE CO., LIMITED             3-3-2, NIHONBASHI HAMACHO                                           TOKYO                 CHUO-KU           103- 0007    JAPAN            2/16/2011      (SPV); MSN 4570               X            X                                             UNKNOWN
NCR BRASIL LTDA                              TRAVESSA LIBERDADE 81. 81                                           SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,501.08
NCR BRASIL LTDA                              TRAVESSA LIBERDADE 81. 81                                           SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,444.52
NCR BRASIL LTDA                              TRAVESSA LIBERDADE 81. 81                                           SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $241.81
NCR BRASIL LTDA                              TRAVESSA LIBERDADE 81. 81                                           SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $67.98
NCR CHILE INDUSTRIAL Y COMERCIAL LI          MIRAFLORES 383                                                      SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                         $40,021.25
NCR USA                                      3097 SATELLITE BLVD STE 100                                         DULUTH                GA                30096-1293                     VARIOUS       ACCOUNTS PAYABLE                                                                        $151,652.27
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEA GARCIA RODRIGUES                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEANDER BERTO MENDES                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEANDRO CARDOSO FURTADO                      N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NECIMARG FELIX RAMOS SOBRINHO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NECIMARG FELIX RAMOS SOBRINHO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NECY FREIRE VIEIRA                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEDER AQUINO GUIDA                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
NEDER HENNE CARGAS NACIONAIS E                                                                                                                                                                        PENDING LITIGATION - CIVIL
INTERNACIONAIS LTDA                          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEDJMA ALMEIDA ARAUJO                        N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEDO LUIZ DE OLIVEIRA JUNIOR                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEDO LUIZ DE OLIVEIRA JUNIOR                 N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEI ANDRADE BORGES                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEI LUIS MARQUES                             N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEI ROBERTO FERREIRA PERES                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEIDE APARECIDA DIAS DE OLIVEIRA BALAN       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
NEIDE APARECIDA PEREIRA SOARES GOMES DE                                                                                                                                                               PENDING LITIGATION - CIVIL
OLIVEIRA                                     N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEIDE BALLIANO DE OLIVEIRA                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEIDE LUCIA MINICHELI JOSE                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NEIDE MARA GEWEHR                            N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEIDE MARIA DA SILVA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEIDE MARIA DA SILVA                         N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEIDE MARIA DE CAMPOS REIS                   N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEIDE RODRIGUES REZENDE PRADO                N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEIDIMAR MARIA DE OLIVEIRA FERREIRA          N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEILA BRAGA OCAMPO                           N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEILA CARVALHO ALMEIDA                       N/A                                                                 N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         920 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 979 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                 Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NEILA CARVALHO ALMEIDA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
NEILA CLARISSE DE SOUZA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NEILA DA COSTA VIEIRA AGUIAR                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NEILA MARIANA SILVA DINIZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
NEILSON LIMA JESUS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
NEILSON LIMA JESUS                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NEIMA LEICO BONI YOKOYAMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
NEIMAR FERNANDES DE SOUSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NEISE DE AGUIAR MIRANDA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NEIVA LIZETE FREITAS SIMIONATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
NEIVA LORENCET                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NEIVA TERESINHA RODRIGUES GOULART           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
NEIVAN FERREIRA SANTOS                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NEIVI ANGELA BOVI                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
NEJMI JOMAA ABDEL AZIZ                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELCI RAMOS DE SOUZA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELCIMAR CRISTINA SOARES PEREIRA FERREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELCIR CAMPOS SOUZA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELCY ROSA GOMES E OLIVEIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELDI MOROSKI GOLCALVES BERNINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELDI MOROSKI GOLCALVES BERNINI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELI DA SILVA RAMOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELI DA SILVA RAMOS                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NELIANE PIMENTA TORRICILLAS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELINHO DIAS BARROS VIEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELIO CAMPOS ARAUJO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELIO PEREIRA DE FREITAS JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
NELIO SANTOS DIAS MAZARAK                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NELISE MORAES BARBOSA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NELIZA MARIA JUNQUE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
NELMA CARDOSO DE AZEVEDO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                           921 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 980 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
NELMA FERREIRA DE PAULA VICENTE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELMA MOREIRA DE LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELMA SUELY FEZER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELSON ALEXANDER SCHEPIS MONTINI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON ALVES FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
NELSON DANTE NAVARRO PAULA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON DE ALMEIDA DANTAS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
NELSON ESTEVO RIBEIRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON FERNANDO STUTZEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELSON FERREIRA DA COSTA FILHO     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON FERREIRA DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELSON FINOTTI SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
NELSON FORTES NETO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON GOMES LOURENCO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON GONÃ§ALVES DE AZEVEDO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON GONCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELSON HEBER RIZZI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
NELSON LOURENCO DO AMARAL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
NELSON MARTINES                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON MARTUCCI JUNIOR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON MASSAHARU MORIMOTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON MASSAHARU MORIMOTO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON MESSIAS DE ARAUJO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
NELSON MIYUKI OKUBO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON MIYUKI OKUBO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELSON PEREIRA DE SOUSA NETO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
NELSON RIBEIRO PEREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
NELWTON CEZAR BARBOSA OCANHA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
NELY ALMEIDA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
NELZA DUARTE GAMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                  922 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 981 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                      Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NELZO LUIZ NETO DA SILVA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NENA AGENCIA DE VIAGENS LTDA ME         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
NEOCOGNITRON SERV DE PUBLIC LTDA        AV DAS NACOES UNIDAS 12495                                         SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                              UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEREIDE DA ROCHA ABBADE                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEREIDE DA ROCHA ABBADE                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NEREIZA MARIA ALVES DE SOUZA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NEREIZA MARIA ALVES DE SOUZA            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NERGITON ANTONIO MAJELA DE SOUZA NETO   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NERGITON ANTONIO MAJELA DE SOUZA NETO   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NERILDO BERNARDES                       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NERILSON DYBAS DE BARROS                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
NESTLE WATERS NORTH AMERICA INC         PO BOX 856192                                                      LOUISVILLE            KY                40285-6192                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,794.66
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NESTOR DALBEM                           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
NEUBER TEIXEIRA DOS REIS JUNIOR         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NEUDI ANTONIO BERGAMINI                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUR BAGATIN                            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEURACY DE JESUS GONCALVES BERENGUER    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUSA MARIA TEIXEIRA                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NEUSA MIRANDA CARVALHO DE FREITAS       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUSA REJANE MARTINS DA SILVA           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUSA SAVARIS TOME                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NEUSA ZOCCA                             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
NEUSELI SOARES COSTA SOUSA              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUSILMA RODRIGUES                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
NEUSOMAR GOMES DA ABADIA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUZA FONSECA DE SOUZA RIBEIRO          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUZA FONSECA DE SOUZA RIBEIRO          N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUZA MARIA BERTOL                      N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
NEUZA MARIA DA SILVA                    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
NEUZA MARIA DIAS                        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                   923 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 982 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                        Address1               Address2              Address3                   City                State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEUZELI BITENCOURTT                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NEVERTUR AGENCIA DE TURISMO LTDA         N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEVIO GUAREZI DE PIERI                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                         AVENIDA SALIM FARAH MALUF
NEW COM DE EMBALAGENS LTDA EPP           6262 6262                                                               SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $30,481.90
NEW GENERATION AEROSPACE INC             8004 NW 90TH ST                                                         MEDLEY                   FL             33166-2114                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
                                         AVENIDA JOSO MARIA DE FARIA 104
NEW HORIZON COMERCIAL LTDA               104                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $792.79
NEW SOFT INFORMATICA LIMEIRA LTDA        R CARLOS GOMES 1321. 1321                                               LIMEIRA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $19,941.44
NEWS ON BOARD AVIATION SERVICES LDA      AV DUQUE DE AVILA N 185 2 D                                             LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                           $306.28
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEWTON ARAUJO SILVA JUNIOR               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEWTON ARAUJO SILVA JUNIOR               N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEWTON DE ARAUJO LOPES JUNIOR         N/A                                                                        N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
NEWTON EDUARDO STURION HOMEM DE MELLO                                                                                                                                                                 PENDING LITIGATION - CIVIL
PRADO                                 N/A                                                                        N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEWTON HUBMAIER COELHO                   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEWTON RAMOS DA SILVA                    N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
NEXT MRO INC                             15800 NW 49TH AVE                                                       MIAMI GARDENS            FL             33014-6307                     VARIOUS       ACCOUNTS PAYABLE                                                                         $40,802.00
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEXT TRAVEL PASSAGENS E TURISMO EIRELI   N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
NEXXERA TECNOLOGIA E SERVICOS SA.        R DOM JAIME CAMARA 259. 259.                                            FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,559.50
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEY APOLINARIO DA SILVA FILHO            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEY APOLINARIO DA SILVA FILHO            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NEY BRAZ                                 N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NEY COSTA ALCANTARA DE OLIVEIRA          N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
NEY FIGUEIREDO SALDANHA FILHO            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
NEY FIGUEIREDO SALDANHA FILHO            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NEY LEANDRO MARQUES                      N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
NF II MIAMI SOUTH OP CO LLC DBA          6700 NW 7ST                                                             MIAMI                    FL             33126-6019                     VARIOUS       ACCOUNTS PAYABLE                                                                          $3,955.00
                                         Q SHN QUADRA 5 BLOCO D PARTE
NFB ALIMENTOS E BEBIDAS EIRELI           RES SN                                                                  BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,941.00
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NG KWAN PHONG                            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NG KWAN PHONG                            N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
NGX INTERCAMBIO CULTURA VIAGENS E                                                                                                                                                                     PENDING LITIGATION - CIVIL
TURISMO LTDA                             N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
NH HOTELES ESPANA, S.A..                 CATAMARAN 1                                                             MAD                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                        $221,284.82
                                                                                                                                                                                                      PENDING LITIGATION -
NHAIANNA CELY MAGALHAES SANTOS DE LIMA   N/A                                                                     N/A               N/A                   N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
NHI-2 LLC DBA TRAVELLIANCE CHICAGO.      85 W ALGONQUIN RD STE 160                                               ARLINGTON HEIGHTS IL                    60005-4458                     VARIOUS       ACCOUNTS PAYABLE                                                                         $84,169.26
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NIAGARA MORENO CARDOSO LEITE             N/A                                                                     N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
NIBBLE TECNOLOGIA DA INFORMACAO LTD      R ROMA 620. 620                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $813.83




                                                                                                                            924 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 983 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                       Date Debt was
              Creditor Name                      Address1   Address2              Address3                City                State              Zip         Country     Incurred            Basis for Claim                                                             Total Claim
NIBRU COM BEBIDAS SERV TELEATEND LT                                                                                                                                      VARIOUS     ACCOUNTS PAYABLE                                                                              $43.67
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICANOR BATISTA JUNIOR                N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICCOLA ULISSES MARQUES CASTELLANI    N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICCOLE VASCONCELOS MAIA GOMES        N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICHOLAS COSTA VAZ                    N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICHOLAS COSTA VAZ                    N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICHOLAS DAL MOLIN KILIAN             N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICHOLAS MATHIAS DE ARAUJO BARI       N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
NICHOLAS THOMAS STINE                                                                                                                                                    VARIOUS     ACCOUNTS PAYABLE                                                                           $457.00
                                                                                                                                                                                     PENDING LITIGATION -
NICIANE ALFF DE FREITAS               N/A                                                         N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
NICKOLLE CAROLINA DE ABREU            N/A                                                         N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICLEIA MINELVINO DA CRUZ             N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     POTENTIAL OBLIGATION
                                                                                                                                                                                     UNDER FREQUENT FLYER
NICLOS COMERCIAL LTDA                 ALAMEDA LORENA 1582                                         SAO PAULO             SP                1424006      BRAZIL            VARIOUS     PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NICODEMOS VIEIRA DE SOUSA             N/A                                                         N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NICOLA DAL PONTE                      N/A                                                         N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLA LOMONTE NETO                   N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAI VEHMAN DE LIMA                N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAS CABALLERO LOIS                N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICOLAS DE SOUZA CARVALHO             N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAS DE SOUZA MENDES               N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAS DE SOUZA MENDES               N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICOLAS DEGIRMENCI                    N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
NICOLAS FEUILLATTE                    CD40A BP210.                                                PARIS                                                FRANCE            VARIOUS     ACCOUNTS PAYABLE                                                                        $177,438.73
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICOLAS IBRAHIM PENTEADO              N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAS KUHL                          N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAS MACEDO DE RICHTER             N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICOLAS MARIN DA SILVA SILVEIRA       N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
NICOLAS ROSSI                         N/A                                                         N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
NICOLAU DINAMARCO SPINELLI JUNIOR     N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAU FARAH OSSAILLE                N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
NICOLAU FARIA DIATROPTOFF             N/A                                                         N/A                   N/A               N/A          N/A                  N/A      LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
NICOLE ADAMOLI                        N/A                                                         N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                          925 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 984 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE ALBUQUERQUE FAIS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE AUGUSTOWSKI                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE BASSANEZI FERNANDES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
NICOLE BENETE DE OLIVEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
NICOLE BROOKES                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
NICOLE DA SILVA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
NICOLE DA SILVA GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE DARIVA STAUB                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE FERREIRA CAMARA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE GOLOMBIESKI DUARTE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE KOHLER                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE LEMOS DO PRADO WELTER        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
NICOLE PECINI VON KRIIGER           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
NICOLE PIERROT CAVALLIERI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE PIRES ROSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
NICOLE RAFAELA GODINHO LINS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLE SILVA PINTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
NICOLE TACIANE SILVA PERES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLLAS TESTA ZANINI DAS CHAGA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLLE DUQUE PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
NICOLLE LOPES BARRETO CERQUEIRA                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGUES                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
NICOLLE MALTA PONTES FREIRE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLLE MARIA DE SOUZA MARTINENKO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
NICOLLE MATTOS CORRÊA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NICOLY PIRES TEMISTOCLES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NIEDINA MARIA DA SILVA GONTIJO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
NIELLY SOCORRO SANTANA MONTAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
NIELLY SOCORRO SANTANA MONTAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NIELZEN PEDRO CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
NIELZEN PEDRO CUNHA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                   926 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 985 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NIKOLAS DOS SANTOS MATHIAS               N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
NIKOLAU CLARK FONTAINHA MULLER           N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILBE PACHECO FERNANDES                  N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
NILCE BRANDAO STADLER VIEIRA             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILCELENA SOARES D SOUZA                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
NILCILAYNE SACERDOTE DA SILVA            N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
NILCILAYNE SACERDOTE DA SILVA            N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
NILDELIA MARY PINHO DE ARAUJO            N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
NILDIVAN COSTA DA SILVA                  N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILDO FREIRE DE CAMPOS                   N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILENE MARIA FARIAS MAGALHAES DANTAS     N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
NILKO TECNOLOGIA LTDA                    AV MARINGA 1900                                            PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $14,117.95
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
NILMA BARRETO FERNANDES                  N/A                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILO ALBERTO CARVALHO GUERRA             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILO ALBERTO CARVALHO GUERRA             N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
NILO ANGELINE DA SILVA NETO              N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
NILO CARLOS DOS SANTOS                   N/A                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILO PERIN FILHO                         N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
NILO REUTER                              N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILO SERGIO DE MENEZES RAMOS RODRIGUES   N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILSE TEREZINHA BRANDALISE ROMEL         N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILSON ANTONIO VELOSO DA SILVA           N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
NILSON BATISTA DE LACERDA                N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILSON CESAR FRAGA                       N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
NILSON COSTA FALCAO                      N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
NILSON DE JESUS OLIVEIRA LEITE JUNIOR    N/A                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
NILSON DE SOUSA OLIVEIRA                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
NILSON DE SOUSA OLIVEIRA                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILSON JOSE MIRANDA JUNIOR               N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILSON PENA NETO SEGUNDO                 N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
NILSON PEREIRA DE SOUZA                  N/A                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                              927 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 986 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                Creditor Name                      Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILTO ANTONIO                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NILTON CESAR DOS SANTOS ANDRADE          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NILTON CLAUDIO DOS SANTOS                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
NILTON DE MORAES GOMES                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILTON DE SOUZA LIMA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NILTON GOMES DE FARIAS JUNIOR            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILTON LELIO DE MELO                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NILTON NIEMAYER FARIA DA CUNHA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NILTON RODRIGUES DA SILVA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NILTON RODRIGUES DA SILVA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
NILTON RODRIGUES DE SOUZA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NILTON VALTER DOS SANTOS                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILVA ERNESTA PRICINATO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NILVA ESCOLASTICA EUBANK GOMES           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILVANDO PINTO DE REZENDE                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NILZA APARECIDA FERREIRA DE MATOS LIMA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILZA AZEREDO DE PAULA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILZA AZEREDO DE PAULA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NILZA DA SILVA SANTOS                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NILZA DE FATIMA PIVELLO CESTARI          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NILZA DE OLIVEIRA                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILZA EMY YAMASAKI                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NILZA EMY YAMASAKI                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
NIMIA BRAGA DUARTE                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NINA POVOA DE SOUSA                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NINA ROSA CRUZ GERGES                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NINA ROSA DE LIMA LIEVORE                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NINA VASERSTEIN GORAYEB                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
NINARIAN PIRES CANGUSSU                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
NINIVE TEIXEIRA BORSATTO                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                         NCA LINE MAINTANANCE HANGAR                                                                                                                               POTENTIAL OBLIGATIONS
                                         NARITA INTERNATIONAL AIRPORT                                                                                                                              UNDER CRITICAL AIRLINE
NIPPON CARGO AIRLINES                    NARITA SHI CHIBA                                                     NARITA                                  2820011      JAPAN             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN




                                                                                                                       928 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 987 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                         Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIRLANDA SILVA VIERA                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIRVIA RAVENA DE SOUSA                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NISAEL SOARES BASTOS                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NISSIM KATRI                             N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
NIVA MARIA ESTEVAM ALVES DE MOURA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NIVALDO ANTONIO GONCALVES                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
NIVALDO BALDASSO FILHO                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $547.11
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
NIVALDO DA SILVA BRANDAO                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NIVALDO DA SILVA PONTES                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NIVALDO DE OLIVEIRA SILVA                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
NIVALDO GONZAGA DA SILVA                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVALDO MOURA DA SILVA                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVALDO PINTO DE REZENDE                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVALDO PONCIO                           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NIVALDO RODRIGUES PINHEIRO               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
NIVEA GORETH BARBOSA CAVALCANTI ARAUJO   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVEA MARIA RODRIGUES RIBEIRO            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVEA SANTANA BATISTA SILVA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVEA SANTANA BATISTA SILVA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NIVEA ZAMARIAN MARTINEZ                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
NIVIA LORRANE CHAVES DE SOUZA            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NIVIA MAXIMIANO VIEIRA                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
NIZIA MARIA PEDROZA LOUBET               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NM SERVIÇOS ESPECIALIZADOS LTDA          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                         AVENIDA GENERAL ATALIBA
NOBILE GESTAO DE EMPREEND LTDA SC        LEONEL 1853                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $33,677.71
                                         AVENIDA GENERAL ATALIBA
NOBILE GESTAO DE EMPREEND LTDA SCP       LEONEL 1853                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $14,558.28
NOBILE GESTAO DE EMPREENDIMENTOS LT      AV BOA VIAGEM 344                                               RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $78.50
NOBILE GESTAO EMPREEND LTDA SCP 004      RUA ARAUJO 141. 141                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,004.21
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
NOBORU KAI                               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

NOBREAK NET COM SERV ELET ELET LTDA      R ORIENTE 64.                                                   SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $700.01
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NOBUKAZU TAIRA                           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NOE DELPHINE OLIVIER MARIE RAMEL         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NOE DELPHINE OLIVIER MARIE RAMEL         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
NOEDISON SANTA DE SOUZA                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                 929 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 988 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                 Creditor Name                   Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOEL BATISTA FOLLI                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NOEL SOARES RODRIGUES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NOEL SOARES RODRIGUES                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
NOELI DE SOUZA PIMENTA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELIA NUNES VITORIA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELIA PEREIRA DE ANDRADE             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELIA SUZANA RODRIGUES RIBEIRO       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELITA SANTANA RIBEIRO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
NOELMA FLORISBELA DE ALMEIDA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
NOELMA FLORISBELA DE ALMEIDA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELSON BARROS DOS SANTOS             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELY CHIARENTIN                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOELY LURDES DE LIMA DOS SANTOS       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NOEME BUSTO GAMA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
NOEMIA PALMIRA COIMBRA DE LIMA        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
NORAIR ZANETONI                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORAL CARLOS HERINGER NETO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORBERT STEIDL                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORBERTO LUIZ BARON                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORBERTO LUIZ BARON                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORBERTO PEREIRA FREITAS JUNIOR       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORBERTO PEREIRA FREITAS JUNIOR       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
NORBERTO RIEPER JUNIOR                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN

NORDE CLASS MARINAS PRAIA HOTEL LTD   AVENIDA CABO BRANCO 1116. 1116                                         JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $362.65
                                      P.O. BOX 173 (WEIDEMANNSGT.8)
NORDISK AVIATION PRODUCTS A.S...      N-308                                                                  HOLMSTRAND                                           NORWAY            VARIOUS       ACCOUNTS PAYABLE                                                                        $125,244.17
                                      P.O. BOX 173 (WEIDEMANNSGT.8)
NORDISK AVIATION PRODUCTS AS          N-308                                                                  HOLMSTRAND                                           NORWAY            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,101.00
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORIEL ELIEZER                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
NORIEL ELIEZER                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORIVAL FELISBERTO                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORMA ANGELA TEROZENDI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORMA GOMES DA SILVA                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORMA HEDY ADAM SILVA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
NORMA JANSSON LAYDNER                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                     930 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 989 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                          Address1            Address2              Address3                 City                State             Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORMA LOUREIRO PAIVA                       N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORMA MARIA DO VALE                        N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
NORMA NASCIMENTO                           N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORMA RIBEIRO DO NASCIMENTO                N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORMA SUELI CURVELO BARBOSA                N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
NORMA SUELI NICOLETE                       N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
NORMA WIHIBI                               N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORMANDO ARAUJO JUNIOR                     N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
NORMANDY HOTEL LTDA                        R DOS TAMOIOS 212                                                    BELO HORIZONTE                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $80.71
NORSA REFRIGERANTES LTDA                   V URBANA S/N. S/N                                                    SIMOES FILHO                                         BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                         $16,475.23
NORSA REFRIGERANTES LTDA                   V URBANA S/N. S/N                                                    SIMOES FILHO                                         BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,378.82
                                           AVENIDA MARIO ANDREAZA 1800.
NORSA REFRIGERANTES SA                     1800                                                                 VARZEA GRANDE                                        BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $654.13
NORTE BUSINESS HOTELAR TUR EIRELI          AVENIDA CEARA 2156. 2156                                             RIO BRANCO                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,801.84
                                           AV HERACLITO MOURAO DE
NORTEC CONSULT NORMAS TECNICAS LTDA        MIRANDA 1011                                                         BELO HORIZONTE                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,075.94
                                                                                                                CACHOEIRO DE
NORTH SECURITY SEGURANCA PRIVADA LT        RUA GLADISTONE RUBIM 125.                                            ITAPEMIRIM                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $8,322.58
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - GENERAL
NORTON ARRUDA WITECK                       N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORTON CARDOSO ALMEIDA                     N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NORTON JACQUES                             N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NORTUR AGENCIA DE VIAGENS E TURISMO LTDA   N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
NOTRE DAME INTERMEDICA SAUDE SA            AVENIDA PAULISTA 867. 867                                            SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                        $555,114.80
NOVA EMPREENDIMENTOS HOTELEIROS LTD        AV DR. ANTONIO GOUVEIA 627                                           MACEIO                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,439.53
NOVA GAZICO SERV TECNOLOG INFORM LT        R SUL LOTE 15. 15                                                    BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,324.38
                                           ROD SANTOS DUMONT KM 66 SN.
NP COMERCIO DE ALIMENTOS EIRELI EPP        SN                                                                   CAMPINAS                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $88.24
                                                                                                                                                                                                      POTENTIAL OBLIGATION
                                                                                                                                                                                                      UNDER FREQUENT FLYER
NS2 COM INTERNET S A                       RUA VERGUEIRO 943                                                    SAO PAULO              SP               1504001      BRAZIL             VARIOUS       PROGRAM                       X            X                                             UNKNOWN

NSL LIMITED                                PO BOX 54188                                                         LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                         $32,072.29
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NT AGÊNCIA DE VIAGENS E TURISMO LTDA EPP   N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                           AVENIDA DOUTOR CHUCRI ZAIDAN
NTT DATA BRASIL CONS EM TI SOLUCOES        80.                                                                  SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                        $711,774.67
NUACE AERO PARTS, LLC                      10235 S 51ST ST,                                                     PHOENIX                AR                                               VARIOUS       ACCOUNTS PAYABLE                                                                         $20,991.22
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NUBIA BATISTA DE BARROS LEITE              N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NUBIA CAROLINE LEAL                        N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NUBIA CRISTINA SANTANA MOTA                N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NUBIA DA SILVA JUNQUEIRA                   N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NUBIA DANTAS RAMOS                         N/A                                                                  N/A                    N/A              N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NUBIA PRISCILA GOMES SILVA               N/A                                                                    N/A                    N/A              N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
NÚCLEO MUNICIPAL DE PROTEÇÃO E DEFESA DO                                                                                                                                                              PENDING LITIGATION - CIVIL
CONSUMIDOR - PROCON                      N/A                                                                    N/A                    N/A              N/A          N/A                  N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN




                                                                                                                         931 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 990 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                          Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NUGRI BERNARDO DE CAMPOS                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NUGRI BERNARDO DE CAMPOS                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NULDINA DE OLIVEIRA LEITE                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
NULIFE HOTELES SRL                        AV.COLINAS DEL URUBO                                                   LA PAZ                                               BOLIVIA           VARIOUS       ACCOUNTS PAYABLE                                                                          $3,639.37
                                          RUA JOAQUIM DA CRUZ PENALVA
NUNES E MATTOS LTDA ME                    500 500                                                                SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,740.41
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
NUNO VINEYARD STEUER                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
NURENBERG OSORIO NUNES FILHO              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
NY4 PRETZELS INC DBA AUNTIE ANNE'S        6 MONTERRA CT                                                          ROCKSVILLE             MD               20850                          VARIOUS       ACCOUNTS PAYABLE                                                                           $426.99
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
NYCOLAS BERNARDO DE ARAUJO ROCHA          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
O E N TRANSPORTE DE CARGAS LTDA EPP       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
O P ALVES VASCONCELOS HOTEL EIRELI        AV SETE DE SETEMBRO 934. 934                                           PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,641.07
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OAB                                       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OBERDAN LEONHARDT                         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
OBERDON JUNIOR FRANCISCO DA SILVA         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OBERHUDSON RICARDO DA SILVA PEREIRA       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
OBVIO BRASIL SOFTWARE E SERVICOS LT       RUA FLORIDA 1595. 1595.                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,356.00
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OCEANAIR LINHAS AEREAS S.A. – AVIANCA     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OCEANAIR LINHAS AÉREAS S/A - AVIANCA      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
OCEANAIR LINHAS AEREAS SA                 PRACA LINNEU GOMES SN. SN                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,415.52
OCEANAIR LINHAS AEREAS SA                 PRACA LINNEU GOMES SN. SN                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,248.68
OCEANO PRAIA HOTEL LTDA                   BR 367 S/N                                                             PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $714.86
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OCILIA NUBIA NOGUEIRA MARQUES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
OCIOMAR LUIZ MARTINS SAMPAIO DOS SANTOS N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                        AV. ESCOLA POLITÉCNICA, 1262 -
OCRIM S A PRODUTOS ALIMENTICIOS         JAGUARÉ,                                                                 SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,968.87
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OCTAVIO LUIZ MORAIS BREHM                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
OCYARA ALMEIDA DOS SANTOS SORIANO         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
ODAIL PACHECO MONTES                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ODAIR ANTONIO BORTOLOSO                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ODAIR BASSANIN JUNIOR                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
ODAIR CAPELETTE ROMANO                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
ODAIR CARLOS DA SILVA                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
ODAIR JOSE LOPES GOMES                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
ODAIR QUINTINO DE SOUZA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
ODAIR RICARDO NISHIHARA DOMINGOS          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ODASHIRO CONSTRUCOES LTDA EPP             AV GLAYCON DE PAIVA 1240. 1240                                         BOA VISTA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,441.86
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
ODELITA PESSOA DA COSTA CAMARAO           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
ODEMIR CORDEIRO                           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                          932 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 991 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                      Address1                   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
ODENI MARIA CARNEIRO PEREIRA           N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
ODENI MARIA CARNEIRO PEREIRA           N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ODENIR CAMELO DE FARIA                 N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ODERBAN RABELO DE SANTANA              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ODILA DE FATIMA DOS SANTOS             N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - SPECIAL
ODILIA LOPES FERREIRA DE SOUZA SILVA   N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
ODILON JOSE PLANCA                     N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
ODILON JOSE PLANCA                     N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
ODILON RIBEIRO JUNIOR                  N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ODILON SILVEIRA SANTOS ROCHA           N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
ODIMAR DE MORAES                       N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ODIR PEREIRA BORGES FILHO              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
ODIRLEY OLIVEIRA DE ABREU              N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ODIVIO FERREIRA SANTOS                 N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
ODONIO AURO AMARAL NETO                N/A                                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                       AVENIDA MARCOS PENTEADO DE
ODONTOPREV S.A                         ULH 939                                                                     BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $65,753.08
OEMSERVICES SAS                        17 ZONE DES GUYARDS                                                         ATHIS MONS                                           FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                            $92,369.00
                                       AERONAUTICAL INFORMATION
                                       SERVICE AIR NAVIGATION CENTER
OFFICE DE L AVIATION CIVILE ET DES     BP 137 - 147 1080                                                           TUNIS                                                TUNISIA           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
OFFICE NATIONAL DE L AVIATION CIVIL    BOITE POSTALE 1346                                                          PORT AU PRINCE                                       HAITI             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
OFFICER SA DISTRIBUIDORA DE PRODUTO    ROD ANHANGUERA S/N                                                          CAJAMAR                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $300.76
OFICINA DAS MALAS LTDA ME              R DOUTOR JOAO COLIN 1285. 1285                                              JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $21.52
OGDJO DRAKE AIR INCORPORATED           4085 SOUTHWEST BOULEVARD                                                    TULSA                 OK                74107-6503                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
OI MOVEL S.A.                          AV DOUTOR CARDOSO DE MELO      878 CONJ                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $37,331.91
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $16,913.72
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $10,756.86
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $6,496.72
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,115.12
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,009.85
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,008.21
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,914.05
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,493.54
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,443.97
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,130.00
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,020.67
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,755.56
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,474.85
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,459.25
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,401.33
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,318.67
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,118.06
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $733.35
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $717.37
OI MOVEL SA                            TV DOUTOR MORAES 121. 121                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $709.13




                                                                                                                           933 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 992 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                     Address1         Address2              Address3                   City                State           Zip       Country     Incurred              Basis for Claim                                                             Total Claim
OI MOVEL SA                           TV DOUTOR MORAES 121. 121                                         BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $494.59
OI MOVEL SA                           TV DOUTOR MORAES 121. 121                                         BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $494.59
OI MOVEL SA                           TV DOUTOR MORAES 121. 121                                         BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $470.08
OI MOVEL SA                           TV DOUTOR MORAES 121. 121                                         BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $470.08
OI MOVEL SA                           TV DOUTOR MORAES 121. 121                                         BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $470.08
OI MOVEL SA                           TV DOUTOR MORAES 121. 121                                         BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $470.08
OI MOVEL SA EM RECUPERACAO JUDICIAL   R BARAO DE MELGACO 3209                                           CUIABA                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $964.67
OI SA                                 SCS QUADRA 02. 2                                                  BRASILIA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                             $153.74
OI SA                                 SCS QUADRA 02. 2                                                  BRASILIA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $47.77
OI SA                                 SCS QUADRA 02. 2                                                  BRASILIA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $34.44
OI SA                                 SCS QUADRA 02. 2                                                  BRASILIA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                              $26.75
OI SA                                 SCS QUADRA 02. 2                                                  BRASILIA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                $7.48
OIAPOK COMERCIO E MONTAGEM DE MOVEI                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                             $369.45
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OK OPERADORA DE TURISMO LTDA.         N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
OLA S.A.                              ENTRE RIOS 986                                                    ROSARIO                                              ARGENTINA       VARIOUS       ACCOUNTS PAYABLE                                                                         $59,791.64
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
OLAILSON JOSE DE SOUZA LIMA           N/A                                                               N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
OLANE MARIA ANDRADE TAVARES PEREIRA   N/A                                                               N/A                      N/A            N/A          N/A               N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLAVO APPEL GASPARIN                  N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
OLAVO PEREIRA DE JESUS                N/A                                                               N/A                      N/A            N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLAVO SEVERO GUIMARAES                N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
OLAVO TARRAF FILHO                    N/A                                                               N/A                      N/A            N/A          N/A               N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
OLDAIR NETTO                          N/A                                                               N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
OLDAMIR FURTADO FILHO                 N/A                                                               N/A                      N/A            N/A          N/A               N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
OLDNEY DA PAZ GOMES                   N/A                                                               N/A                      N/A            N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
OLEKSANDR PAVLOV                      N/A                                                               N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - BOARDING
OLENKA AZEVEDO MEDEIROS DO MONTE      N/A                                                               N/A                      N/A            N/A          N/A               N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
OLERIO ABILIO COELHO                  N/A                                                               N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
OLERIO ABILIO COELHO                  N/A                                                               N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLGA BERNACCHI SARMENTO               N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLGA BERNACCHI SARMENTO               N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLGA IRACI BENATTI DE SOUSA           N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLGA LUISA ABDON GONCALVES            N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
OLGA MARIA DOS SANTOS                 N/A                                                               N/A                      N/A            N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLGA PASTORINHA                       N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
OLGA VEL KOS TRAMBUCH                 N/A                                                               N/A                      N/A            N/A          N/A               N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
OLIANDA FERREIRA DE SOUSA             N/A                                                               N/A                      N/A            N/A          N/A               N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
OLIMPIO BATISTA DA SILVA NETO         N/A                                                               N/A                      N/A            N/A          N/A               N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                                   934 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 993 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIMPIO COELHO CAMPINHO JUNIOR        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
OLIMPIO DE ARRUDA LEITE NETO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
OLIMPIO DE ARRUDA LEITE NETO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIMPIO NOGUEIRA NETO                 N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLINDA ALVES DE OLIVEIRA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLINDA FARDIN SOARES                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLINDA FARDIN SOARES                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
OLINDINA MARIA DA CUNHA LIMA FREIRE   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLINTO LOPES NETO                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVAR BARBOSA DA SILVA JUNIOR        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVAR BARBOSA DA SILVA JUNIOR        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
OLIVARES SANCHEZ HERMANOS LIMITADA                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $289.39
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
OLIVER TORRES DE SOUSA                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
OLÍVIA ALVES DOS SANTOS CARVALHO      N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
OLIVIA BEZERRA GOMES HOLANDA          AV IMPERADOR 1425                                           FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,564.76
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
OLIVIA CELLY RIBEIRO LUCAS            N/A                                                         N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - IMPROPER
OLIVIA DA CONCEICAO TEIXEIRA CAMPOS   N/A                                                         N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVIA DANIELA DOS SANTOS             N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVIA DE MORAES BEZERRA              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVIA MONTEIRO ALMEIDA               N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
OLIVIA OLIVEIRA LIMA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVIER ANDRE PIERRE SMADJA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVIER ANDRE PIERRE SMADJA           N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
OLIVIO DA SILVA MONSORES              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLIVIO DE JESUS BARRETO NETO          N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLUWAFEMI OLALEKAN AZIZ SANUSI        N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                       UNDER CRITICAL AIRLINE
OLYMPIC                                                                                                                                                                  VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
OLYMPIC AVIATION                      612 E FRANKLIN AVE                                          EL SEGUNDO            CA                90245-4111                     VARIOUS       ACCOUNTS PAYABLE                                                                          $2,749.00
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OLZIMAR ANDERSON GOULART              N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                       UNDER CRITICAL AIRLINE
OMAN AIR (SAOG)                                                                                                                                                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR ALENCAR DE MACEDO                N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR ALI ABDALLAH                     N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR BORGES DE SOUSA                  N/A                                                         N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                          935 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 994 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                           Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR FATUCH NETO                           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR JOÉ MIRANDA CHERPINSKI                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR MARCELO GANDHI SANTOS DA SILVA        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR MARCELO GANDHI SANTOS DA SILVA        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMAR MORENO CHAMI                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
OMEGA BAHIA COM DE ALIM E VEST EIRE        PC GAGO COUTINHO S/N. S/N                                              SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $36.69
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMEGA MAIS VIAGENS LTDA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
OMG OCULOS DE SEGURANCA LTDA ME            AV BRASILIA 382                                                        MOGI MIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $525.40
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OMIRO FOREST BAGGIO                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ONALDO FARIAS BARRETO                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ONDINA MARIA CORREA SOARES BUSCH           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ONDREPSB LIMPEZA E SERVICOS ESPECIA        R HERMANN BLUMENAU 61. 61                                              FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,251.79
ONDREPSB PR LIMPEZA E SERVICOS ESPE        R ALFERES POLI 2438                                                    CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,493.39
ONDREPSB RS LIMPEZA SERV ESPECIAIS         RUA DOM PEDRO II 381                                                   PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,217.60
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ONEIDE COELHO DA SILVA ARAÚJO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ONEIR CAMPELO MARTINS                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ONESIO MOREIRA DOS SANTOS NETO             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ONIFIVE COMERCIO VAREJISTA EIRELI          AVENIDA BRASIL, 44, QUADRA51                                           DUQUE DE CAXIAS       RJ                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,723.40
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ONILDA FARIAS FILGUEIRA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
ONILDO NUNES DA SILVA                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                           R ALBERTO TANGANELLI NETO 761.
OPCAO COMUNICACAO VISUAL CORPORATIV        761                                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $144.40
OPERADORA E AGENCIA DE VIAGENS TUR LTDA                                                                                                                                                                PENDING LITIGATION - CIVIL
(CVC TUR)                                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OPERADORA E AGÊNCIA DE VIAGENS TUR LTDA.   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OPERADORA E AGÊNCIA DE VIAGENS TUR LTDA.   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OPERADORA E AGÊNCIA DE VIAGENS TUR LTDA.   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
OPHIR IRONY                                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
OPHIR IRONY                                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OPHIR KUPERSZMIDT                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
OPHIR KUPERSZMIDT                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                           AL JOAQUIM EUGENIO DE LIMA
OPICE BLUM, BRUNO, ABRUSIO E VAINZO        680. 680                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $22,433.78
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
OPORTO BR CONSULTING LTDA - ME             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
OPORTUNIDADE COMERCIO DE ALIMENTOS         PC GAGO COUTINHO S/N. S/N                                              SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $185.52
OPR LOGISTICA PONTUAL LTDA                 RUA PRINCIPAL 129                                                      RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $125.50
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
ORACINA ROSA DE SOUZA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                           RUA DOUTOR JOSO AUREO
ORACLE DO BRASIL SISTEMAS LTDA             BUSTAMANT 455                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                      $2,089,506.87
ORALLS IMPORTAÇÃO E EXPORTAÇÃO COMÉRCIO                                                                                                                                                                PENDING LITIGATION - CIVIL
LTDA                                    N/A                                                                       N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                        ROD GOVERNADOR MARIO COVAS
ORANGE BUSINESS SERVICES BRASIL LTD     SN                                                                        CARIACICA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,337.38




                                                                                                                          936 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 995 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                      Address1                     Address2              Address3                 City                 State         Zip            Country     Incurred            Basis for Claim                                                                  Total Claim
ORANGE COUNTY                         PO BOX 545100                                                                  ORLANDO                 FL              32854-5100                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $75.00
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN.                                                             GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
ORBITAL SERVICOS AUX. DE TRANSPORT    AV SANTOS DUMONT                 KM 66 S/N                                     CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
ORBITAL SERVICOS AUXILIARES DE TRAN   AV DOS ESTADOS 747.                                                            PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
ORBITAL SERVICOS AUXILIARES DE TRAN   AV DOS ESTADOS 747.                                                            PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                      AVENIDA ELPIDIO DE ALMEIDA
ORBITALL ATENDIMENTO LTDA             1111                                                                           CAMPINA GRANDE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                                                                                                                                                                                          PENDING LITIGATION -
ORDILEI JOSE DE SANTANA               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
ORGANIZACION TERPEL SA                AV ELDORADO 99                                                                 BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                            $35,797.12
ORGBRISTOL ORGANIZACOES BRISTOL LTD   RUA ALAGOAS 255                                                                IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,671.44
ORGUEL IND E LOCACAO DE EQUIPAMENTO   RUA JOSO JORGE DE ALMEIDA 200                                                  CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $17,793.38
ORGUEL IND E LOCACAO DE EQUIPAMENTO   RUA JOSO JORGE DE ALMEIDA 200                                                  CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $6,127.59
ORGUEL INDUST LOCACAO EQUIPAMENT SA   RUA JOSO JORGE DE ALMEIDA 200                                                  CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $4,591.69
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ORIDES MEZZAROBA                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                   UNKNOWN
ORIGINAL CAFE E BISCOITOS EIRELI      AV WASHINGTON LUIS S/N, AL1026                                                 SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,039.53
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ORIMAR ROBERTO DE SOUSA               N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ORION DOS SANTOS LOPES                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ORION DOS SANTOS LOPES                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ORION MENEZES NEVES JUNIOR            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
                                      CALLE MATILDE MARQUEZ NO 61-J
ORION SOPORTE Y SERVICIOS.            01 CO                                                                          MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                               $439.89
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ORIVALDE SOARES DA SILVA JUNIOR       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ORIVALDO FERNANDES                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ORLANDA ALVES MENDES FARIA            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
ORLANDO BRITO                         89 SUFFOLK AVE                                                                 HIALEAH                 FL              33010-5037                     VARIOUS       ACCOUNTS PAYABLE                                                                             $2,224.00
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ORLANDO DE ASSIS CRISPIM              N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ORLANDO DE ASSIS CRISPIM              N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ORLANDO DE FREITAS BARROS JUNIOR      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ORLANDO DE JESUS CARVALHO FILHO       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ORLANDO DE OLIVEIRA FRANCA JUNIOR     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ORLANDO FRANCO DE GODOY NETO          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ORLANDO HENRIQUE FERRARI POLATO       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ORLANDO TEIXEIRA DE MACEDO            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ORLEY GOMES PEREIRA                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
OROCIL DA CONCEICAO BARBOSA           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
ORTOPEDIA MONUMENTO LTDA              RUA GENERAL LECOR 548. 548                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $915.26
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
OSAME KINOUCHI FILHO                  N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
OSBALDINA BEATRIZ GOMEZ SILVA         N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
OSCAR ABEL RODRIGUES LEITE JUNIOR     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
OSCAR ABEL RODRIGUES LEITE JUNIOR     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                   UNKNOWN




                                                                                                                               937 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 996 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSCAR ARANDA TORAL                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSCAR BARREIROS DE CARVALHO JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSCAR DANIEL MILAN FRANCO JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
OSCAR DE MOURA KIST                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSCAR DE MOURA KIST                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSCAR DIEGO DE LA RUBIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSCAR FELIPE DA COSTA ALENCAR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSCAR GONCALVES SOARES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSCAR GUILLERMO FARAH OSORIO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSCAR GUILLERMO FARAH OSORIO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSCAR JOSE CANASSA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSCAR RICARDO BESSA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
OSEIAS FERREIRA DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSEIAS MELO DE MORAIS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TAM FIDELIDADE
OSEIAS PEREIRA DE LIMA MOURA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSELIM JARDIM TEIXEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
OSEMAR SILVA DE CARVALHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
OSIVALDO DOS ANJOS GONCALVES         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSMAR ANTONIO FERNANDES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSMAR BERTAZZONI NETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSMAR DE OLIVEIRA BRAZ JUNIOR        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSMAR FERREIRA GONCALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSMAR GOMES DE LANES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
OSMAR JUNIOR BRASIL DE FARIAS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
OSMAR JUSTINO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSMAR LEONARDO KUHNEN                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
OSMAR MACHADO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
OSMAR MOREIRA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
OSMAR RODRIGUES FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
OSMAR SANTANA LIMA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                    938 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 997 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
OSMAR SCHREIBER                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSMARIO MORAES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSMIR GOMES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSMIR VERGARA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
OSNY BRITO DA COSTA JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSTERNO ANTONIO DA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
OSVALDIR DO CARMO KOWAL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSVALDO BOSSOLAN NETO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
OSVALDO CORREA FONSECA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSVALDO DIAS SANTIAGO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
OSVALDO DOS SANTOS JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSVALDO FRANCISCO DA CRUZ NETO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
OSVALDO FRANCISCO NEVES JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSVALDO JOSE DELGADO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSVALDO MARCELINO NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSVALDO MARINHO FILHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
OSVALDO MIRANDA MURTA NETO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSVALDO NOGUEIRA DE ALMEIDA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSVALDO PELEGRINI NETO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSVALDO PEREIRA TIMOTEO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
OSVALDO SCHMIDT NETO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
OSVALDO TOMAZI JUNIOR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSWALDO ACAUAN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSWALDO ACAUAN                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OSWALDO BARROS DE SOUZA JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
OSWALDO FRANCISCO DA SILVA FILHO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
OSWALDO HENRIQUE FERRARI AMBROZIO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
OSWALDO MEDINA JUNIOR                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $91.18
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTACILIO RODRIGUES JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTACILIO RODRIGUES JUNIOR           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTANYEL CARLOS MENDES DA CUNHA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                   939 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 998 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                   Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTANYEL CARLOS MENDES DA CUNHA      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIA DA SILVA RIOJAS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIA DA SILVA RIOJAS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIA DA SILVA RIOJAS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
OTAVIANO ANTUNES CINTRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
OTAVIANO ANTUNES CINTRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
OTAVIANO FRANCISCO DE SOUZA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO AMORIM                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIO BEZERRA NEVES                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIO DE CASTRO MARCELINO          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO EUSTAQUIO RESENDE EMIDO      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO FERREIRA DA SILVA BARBOSA    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO FERREIRA DA SILVA BARBOSA    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO FONSECA DE OLIVEIRA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
OTAVIO GUIMARAES DE FREITAS GAZIR   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO HENRIQUE DE SOUSA BARROS     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO HENRIQUE DE SOUSA BARROS     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIO KRAUSE                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIO LUCAS PERPETUO MALHEIROS     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
OTAVIO LUIZ BENINI                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO MENDES BARROSO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO NOGUEIRA MATIAS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO NOGUEIRA MATIAS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO NOGUEIRA MATIAS              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIO RABONI JUNIOR                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
OTAVIO RABONI JUNIOR                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO TARGAS                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
OTAVIO VALENTIM BALSADI             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                    2710 BRITTANIA RD. E., BOX 175
OTG MANAGEMENT YYZ LLC              AMF                                                                    TORONTO               ON                             CANADA            VARIOUS       ACCOUNTS PAYABLE                                                                             $38.88
OTG MCO VENTURE II, LLC             352 PARK AVE S FL 10                                                   NEW YORK              NY                10010-1726                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,955.72




                                                                                                                   940 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 999 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
               Creditor Name                        Address1                     Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
OTHAVIO VALENTE CARDOSO                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
OTILIO NEIVA COELHO JUNIOR              N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OTIMIZA TRANSPORTES LTDA                N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
OTONIEL MONTEIRO ARAUJO                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OTONIEL OSVALDO DE ALBUQUERQUE OTHON    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OTTO CASCAO SERRAO                      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
OTTO DE MENEZES NIEBUHR                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
OTTO GUERRA NETTO                       N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
OTTO LOCAD MAQ E EQUIPAMENTOS EIREL     RUA ANASTACIA JACHIMOV 82                                                      OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $792.62
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
OTTO LUQUE                              N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                   UNKNOWN
OVERFLIGHT LIMITED                      1 EARLES MEADOW.                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OVIDIO DA SILVA JUNIOR                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OVIDIO DA SILVA JUNIOR                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
OVIDIO OVIEDO VERA                      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
OWL AEROSPACE INC                       2311 THOMAS STREET                                                             HOLLYWOOD              FL               33020                          VARIOUS       ACCOUNTS PAYABLE                                                                          $260,786.13
                                        15421 15421 W DIXIE HIGHWAY
OWL AEROSPACE INC.                      BAY.                                                                           MIAMI                  FL               33162                          VARIOUS       ACCOUNTS PAYABLE                                                                              $230.00
                                        AV MARIA ANTONIA CAMARGO DE
OXI MAQ COMERCIAL E INDUSTRIAL DE E     OLI 270                                                                        ARARAQUARA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $73.94
OXY SYSTEM EQUIPAMENTOS MEDICOS LTD     RUA GUATAPARA 115                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $10,030.15
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OZANA DAS NEVES ALEXANDRINO             N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OZANETE PEREIRA MARCOLINO               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
OZEAS ALVES DOS SANTOS                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OZEIAS GALDINO SILVA DE OLIVEIRA        N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
OZEIAS MARTINS DOS SANTOS               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
OZELAIDE APARECIDA CARDIAL                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                              $29.72
                                                                                                                                                                                                            PENDING LITIGATION -
OZIEL LIMA BARBOSA                      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
OZIEL NILO DA SILVA                     N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
OZIRES GAVA NETO                        N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
P 3 OPERADORA DE TURISMO LTDA ME        N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
P A DA SILVA DE CAMACAN ME              N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
P B CONSTRUCOES LTDA EPP                RUA PADRE TEIXEIRA 2370. 2370                                                  SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $594.64
P C MARTINS ME                          R DR JOAO GUILHERME 47. 47                                                     FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $592.03
P P TRANSPORTE DE CARGAS LTDA           RUA ISRAEL 1                                                                   SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,244.35
                                                                                                                       SAG. TERM PASS.
P.M. COMERCIO ALIMENTICIO LTDA          ROD MG 10 KM 09 SN                                                             TPS2NIVEL                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $673.24
P1 ADMINISTRA??O EM COMPLEXOS           AV AQUIDABAN 400                                                               CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,247.54
P1 ADMINISTRACAO EM COMPLEXOS IMOBI     R GENERAL OSORIO 19.                                                           GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $36,249.01
P2 ADM EM COMPLEXOS IMOBILIARIARIOS     AV ASSIS CHATEAUBRIAND 2212                                                    SÃO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,687.96
                                                                                                                                                                                                            POTENTIAL OBLIGATION
                                                                                                                                                                                                            UNDER FREQUENT FLYER
PA MAINIER CONSULTORIA E EVENTOS LTDA   RUA DO OUVIDOR 50               CENTRO                                         RIO DE JANEIRO                          20040030     BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN




                                                                                                                                941 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1000 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLIANA BRAGA BARREIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLIANA BRAGA BARREIROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PABLINE ALVES DIAS POLIZEL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLLO NOBREGA LUCENA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLLO NOBREGA LUCENA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLLO NOBREGA LUCENA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO ADOLFO FIGUEIREDO BONELA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO BEZERRA DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PABLO CRISTIANO MACHADO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PABLO CRUZ DE SOUZA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PABLO DA ROSA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
PABLO DAVIDSON RIBEIRO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO DE SOUZA SANCHES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PABLO FABIAN ALMEIDA ABREU            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PABLO GARCIA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PABLO GARCIA DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PABLO GUIMARAES ALENCAR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
PABLO GURGEL FERNANDES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PABLO HENRIQUE LEANDRO CARVALHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO HENRIQUE NASCIMENTO MARUYAMA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO HUDSON FURTADO RAMOS DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO HUDSON FURTADO RAMOS DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO LUIS NUNES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO MAGALHAES MENEZES DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PABLO MANOEL DE MENESES SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO MANSK                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO MANSK                           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PABLO MENDES QUEIROZ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PABLO MORAIS DUARTE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PABLO MOREIRA DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                     942 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 1001 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                       Address1                  Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
PABLO MOREIRA DA SILVA                 N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
PABLO NUNES VARGAS                     N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PABLO QUEIROZ BAHIA                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PABLO RODRIGUES DE SOUZA BONONI        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PABLO RODRIGUES DE SOUZA BONONI        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PABLO RODRIGUES DE SOUZA BONONI        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
PABLO TONETI DOS SANTOS CONCEICAO      N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
PABLO TONETI DOS SANTOS CONCEICAO      N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PABLO WILLIAN BOSSE                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PABRICIO JUNIOR DE FARIA DOS SANTOS    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
PAC LOGISTICA E HANGARAGEM LTDA        RODOVIA JORGE LACERDA 1295                                                  ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $970.24
                                       AV JOHN KENNEDY, 440 - MORRO
PACAR MAQ EQ PNEUMATICOS LTDA          DO ESPELHO                                                                  SÃO LEOPOLDO           RS                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $61.05
PACIFIC AERO TECH, LLC                 23413 66TH AVENUE SOUTH                                                     KENT                   WA               98032                          VARIOUS       ACCOUNTS PAYABLE                                                                         $35,010.00
PACIFIC SCIENTIFIC COMPANY             11700 NW 102ND RD STE 6                                                     MIAMI                  FL               33178-1029                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
                                                                                                                                                                                                        POTENTIAL OBLIGATION
                                                                                                                                                                                                        UNDER FREQUENT FLYER
PAGGA TECNOLOGIA DE PAGAMENTOS LTDA    R AFONSO BRAZ 864 6 AND        VL NOVA CONCEICAO                            SAO PAULO              SP               4511001      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                       AV HISTORIADOR RUBENS DE
PAIAGUAS HOTEIS LTDA                   MENDO 1718                                                                  CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $364.08
                                                                                                                   SANTANA DE
PAILON COMUNICACAO VISUAL LTDA         R VITORIA 144. 144                                                          PARNAIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,262.53
PALCO LOCACAO LTDA EPP                 Q 01 LOTE 16 17 E 26 SN. SN                                                 BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,746.92
                                                                                                                                                                                                        PENDING LITIGATION -
PALMIRA DOS SANTOS CAZUMBA             N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
PALMIRA REIS DE JESUS                  N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PALOMA CORREA VALTER                   N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PALOMA DE ASSIS RIBEIRO BATISTA        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PALOMA DE ASSIS RIBEIRO BATISTA        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PALOMA DE LAVOR LOPES                  N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PALOMA DE OLIVEIRA MACHADO             N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PALOMA EULINA DOS SANTOS               N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PALOMA FLAVIA DE SALES SILVA           N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PALOMA MAYUMI MARUYAMA FRANCISCHETTI   N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PALOMA MAYUMI MARUYAMA FRANCISCHETTI   N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PALOMA MENEZES MATTOS                  N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PALOMA PIETRA SILVA                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                            943 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1002 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                        Address1         Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PALOMA RODRIGUES HARADA                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PALOMA VALLORY PEREZ                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PALOMA VALLORY PEREZ                      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
PALOMA VAZ PINTO REIS                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMALLA PRISCILA SANTANA E SOUZA          N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
PAMARIS PAPELARIA E LIVRARIA LTDA         RUA OUVIDOR PORTUGAL 620                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $434.72
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA ALVES DA SILVA                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA ALVES DA SILVA                     N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA APARECIDA DE JESUS COSTA           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA BEATRIZ SILVA BARBOSA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA BEATRIZ SILVA BARBOSA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA CRISTINA MACEDO COSTA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA CRISTINA MACEDO COSTA              N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA CRISTINE OURIQUE IZIDORIO DANTAS   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMELA CRISTINI DE OLIVEIRA               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA DIAS CEGLIAS                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA DIAS CEGLIAS                       N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - SPECIAL
PAMELA DOS SANTOS POMPEU                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
PAMELA FAGUNDES DA COSTA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
PAMELA FAGUNDES DA COSTA                  N/A                                                              N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMELA FLAVIA QUINTAO TAVARES REIS        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMELA FLAVIA QUINTAO TAVARES REIS        N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA FURLONI PALHARES                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
PAMELA FURLONI PALHARES                   N/A                                                              N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMELA GABRIELLA RODRIGUES DAS NEVES      N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMELA GRAZIELA BARRETO BOMFIM            N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA ISABELI PERUSSI                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
PAMELA JACOBINI CARDOSO AZEREDO           N/A                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA MARA SLOMP ALBERTINI               N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PAMELA MOCELIN MANFRIN                    N/A                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                                   944 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1003 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                        Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMELA MOCELIN MANFRIN                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAMELA MONTICELI DA SILVEIRA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMELA OLIVEIRA DE CARVALHO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMELA OLIVEIRA DE CARVALHO              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAMELA PENEDO DOS SANTOS                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMELA RIBEIRO GOLIN                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMELA TAIS BEURON CONRADO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAMELLA DE SOUZA LIMA                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMN AGÊNCIA DE VIAGENS E TURISMO LTDA   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAMYLLA LOBO AZEVEDO                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X               UNKNOWN
PAN AMERICAN ENERGY LLC SUCURSAL AR      LEANDRO ALEM 1180 PISO 8 CABA.                                         BUENOS AIRES                            C1001        ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                       $477,283.00
PAN DISTRIBUIDORA LTDA                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $210.53
PANASONIC AVIONICS CORPORATION           26200 ENTERPRISE WAY                                                   LAKE FOREST           CA                26200                          VARIOUS       ACCOUNTS PAYABLE                                                                      $3,299,000.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PANMELLA SUZZI RODRIGUES E SILVA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PANMELLA SUZZI RODRIGUES E SILVA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PANNY RUSHASTTER CORDEIRO DE                                                                                                                                                                         PENDING LITIGATION - CIVIL
ALBUQUERQUE                              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PANROTAS EDITORA LTDA                    AV JABAQUARA 1761                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $150.54
                                                                                                                                                                                                     PENDING LITIGATION -
PAOLA BARBOSA MAIA                       N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAOLA BETINA LINS DE OLIVEIRA GUERRA     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAOLA BORBA MOL                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA BROCANELLO                         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA CAMARGO XAVIER                     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA CRISTINA DE OLIVEIRA SILVA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA CRISTINA DE OLIVEIRA SILVA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA FIGUEIREDO DE BONA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA FRANCA EULER MORORO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA LAMERINHA CALEGARI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA LAMERINHA CALEGARI                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAOLA PAGANELLA LAPORTE                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAOLA PAGANELLA LAPORTE                  N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA SILVA CUBAS                        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAOLA SPERB                              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAOLA ZUCHETTO BEHS                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAOLLA DE CAMPOS BARBOSA                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAOLO ANTONELLI                          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                        945 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 1004 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                          Date Debt was
                Creditor Name                        Address1                    Address2              Address3                City                  State            Zip       Country     Incurred          Basis for Claim                                                                 Total Claim
PAPELARIA E LIVR CHIQUINHO LTDA EPP       RUA OUVIDOR PORTUGAL 620. 620                                                SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $1,113.63
                                          AV VISCONDE SOUZA FRANCO 110.
PARA SECRETARIA DE ESTADO DA FAZEND       110                                                                          BELEM                                                BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $11,180.02
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - BOARDING
PARACELSO PENHA SANT’ANNA                 N/A                                                                          N/A                     N/A             N/A          N/A               N/A       IMPEDIMENT                    X            X              X             X                  UNKNOWN
PARADA RAPIDA INDUSTRIA E COM EIREL       AV SANTOS DUMONT SN.                                                         GOIÂNIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $103.99
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PARADISE TURISMO E PASSAGENS LTDA. EPP.   N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN
                                                                                                                       SAO JOSE DOS
PARANA CAFETERIA LTDA                     AV ROCHA POMBO SN.                                                           PINHAIS                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $896.10
PARANA COORDENACAO DA RECEITA DO ES       R VICENTE MACHADO 445. 445                                                   CURITIBA                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
PARANA VIDA CURSOS E TREINAMENTOS L                                                                                                                                                         VARIOUS     ACCOUNTS PAYABLE                                                                              $121.11
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                          SENATOR LONG 515                                                                                                              UNDER CRITICAL AIRLINE
PARANAIR                                  MIGUEL ANGEL FALCON             ALMOST MOISES BERTONI                        ASUNCION                                             PARAGUAY        VARIOUS     AGREEMENTS                    X            X                                               UNKNOWN
PARCERIA TRANSPORTES SS LTDA ME           AV ATILIO SCUDELER 200. 200                                                  LONDRINA                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $144.00
PARK INN BY RADISSON                      RUA QUINTANA 934, BERRINI                                                    SÃO PAULO               SP                           BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                          $107,148.99
PARKER HANNIFIN                           16666 VON KARMAN AVE                                                         IRVINE                  CA              92606-4997                   VARIOUS     ACCOUNTS PAYABLE                                                                          $561,943.00
PARKER HANNIFIN CORP                      2010 WALDREN INDUSTRIAL BLVD                                                 DUBLIN                  GA              31021-2641                   VARIOUS     ACCOUNTS PAYABLE                                                                            $1,161.58
PARKER HANNIFIN CORP ELECT SYS            300 MARCUS BLVD                                                              HAUPPAUGE               NY              11788-2044                   VARIOUS     ACCOUNTS PAYABLE                                                                                $1.00
PARKER HANNIFIN CORPORATION               711 TAYLOR ST                                                                ELYRIA                  OH              44035                        VARIOUS     ACCOUNTS PAYABLE                                                                           $52,894.55
PARKER HANNIFIN CORPORATION               14300 ALTON PARKWAY                                                          IRVINE                  CA              92618                        VARIOUS     ACCOUNTS PAYABLE                                                                                $1.00
PARKER-HANNIFIN CORPORATION               14300 ALTON PKWY                                                             IRVINE                  CA              92618-1898                   VARIOUS     ACCOUNTS PAYABLE                                                                                $1.00
PARTSBASE INC                             905 CLINT MOORE RD # 905                                                     BOCA RATON              FL              33487-2802                   VARIOUS     ACCOUNTS PAYABLE                                                                                $1.00
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PASCOAL BRUNO                             N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PASCOAL CAHULLA NETO                      N/A                                                                          N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                          AV. THOMAZ ALBERTO                                                                                                            UNDER CRITICAL AIRLINE
PASSAREDO                                 ATTN: FELIPE CRUZ               WHATELY S/NO LOTE 16                         SAO PAULO                                            BRAZIL          VARIOUS     AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRIC BARBOSA RIBEIRO                    N/A                                                                          N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRIC MOURA SOUZA RIBAS                  N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA ALMEIDA DE MORAIS AMARAL         N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA ALMEIDA DE MORAIS AMARAL         N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA ALVES ABRANTES                   N/A                                                                          N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA ALVES ABRANTES                   N/A                                                                          N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA ALVES DA SILVA                   N/A                                                                          N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA ALVES DA SILVA SOUZA             N/A                                                                          N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA ALVES DA SILVA SOUZA             N/A                                                                          N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA AMARAL MAIA                      N/A                                                                          N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA APARECIDA BRAUTIGAM DE LIMA      N/A                                                                          N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA APARECIDA CAETANO DE PAULA       N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA APARECIDA ESPINAR                N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA APARECIDA FLAUSINO DE SOUZA      N/A                                                                          N/A                     N/A             N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA APARECIDA JULIANO                N/A                                                                          N/A                     N/A             N/A          N/A               N/A       CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA APARECIDA MOREIRA                N/A                                                                          N/A                     N/A             N/A          N/A               N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN




                                                                                                                                 946 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1005 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PATRICIA ARAUJO SILVA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA ATANASKA SIQUEIRA GOMES BELTRAN                                                                                                                                             LITIGATION - TICKET /
DE BARONTE                               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA BADARO DOS SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA BADARO DOS SANTOS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA BARBOZA DE OLIVEIRA GUEDES     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ACCIDENT /
PATRICIA BARRETO GAVRONSKI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA BARRETO GAVRONSKI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PATRICIA BARRETO GAVRONSKI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PATRICIA BARRETO GAVRONSKI              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PATRICIA BENCHIMOL BARBOSA DUARTE       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PATRICIA BENTO SANTANA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PATRICIA BERNARDO DA SILVA FERNANDES    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA BLAYA LUZ                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PATRICIA BONIFACIO DA ROSA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PATRICIA CANDIDO MARGONAR               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PATRICIA CARDOSO DE SOUSA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA CASCAO SERRAO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PATRICIA CELESTINO GONCALVES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA CHIEKO SUZUKI                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PATRICIA CIMINELLI LINHARES PINTO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA CONCAVALHEIRO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA CONCAVALHEIRO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA CONCEICAO DOS SANTOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PATRICIA COSTA BRASILIANO DA SILVA      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PATRICIA COSTA CORDEIRO MARTINELLI      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA COSTA MONTEIRO DE SA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA COSTA SANT ANA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PATRICIA CRIS DA SILVA ALVES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PATRICIA CRISTINA COELHO DOS SANTOS     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PATRICIA CRISTINA DOS ANJOS             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        947 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1006 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
PATRICIA CRISTINA PEREIRA DE OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
PATRICIA CRISTINE PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
PATRICIA CRISTINE PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PATRICIA DA SILVA LIMA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA DE ALMEIDA HENRIQUES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DE LOURDES TERUEL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA DE PAIVA SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DEBORA KOLODOCKI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DEBORA KOLODOCKI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DELFINO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PATRICIA DO ROCIO PALKOSKI              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
PATRICIA DOS REMEDIOS DE CARVALHO                                                                                                                                                   PENDING LITIGATION - CIVIL
MOREIRA                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DRANOFF                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DRANOFF                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA DUARTE DOS SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA DUARTE FERREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA ELIANE DE MELO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA ELIANE DE MELO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PATRICIA ESTUMANO SANTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA FAVORETO BASSO LOPES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA FERNANDA PIGARI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA FERNANDES CANCADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PATRICIA FERNANDES CANCADO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA FERNANDES MARQUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA FERNANDES MARQUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PATRICIA FERRARI GONCALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PATRICIA FERREIRA PARENTE FRANCA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA FONTES NIGRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PATRICIA FRANCO PEREIRA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                       948 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1007 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                      Address1        Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA FROTA MACEDO                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA GABRIELA ANDRADE RIBAS          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA GABRIELA ANDRADE RIBAS          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GAZIRE DE MARCO                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GHIDELLI XAVIER                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA GONTIJO DE MELO MATIAS          N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GOULART DE FARIA TURBAY SILVA   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GRANHA BORBA                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PATRICIA GUBERT VIEIRA                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA GUERRA TURCHETTI                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GUILLON RIBEIRO                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GUILLON RIBEIRO                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA GUIMARAES DE SOUZA              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA IRENE JOHNS ARANA BAENA         N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PATRICIA JERONIMO DA SILVA               N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA KACZMAREK MARCAL                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA KACZMAREK MARCAL                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA KARLOH GOETTEN                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA KHERLAKIAN LOEB                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA KIANE DE LIMA AGUIAR            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA LANG                            N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA LEITE BRITO                     N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA LEITE MAGALHAES                 N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA LOPEZ DO PRADO                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PATRICIA LUCIANO BERTI                   N/A                                                             N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                         SAO JOSO DOS
PATRICIA M. ROMANELLI EIRELI             RUA WENCESLAU MAREK 164                                         PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,952.94
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA MADEIRA ABAD                    N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PATRICIA MAGALHAES CAMILO                N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA MAGALHAES PINHEIRO              N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PATRICIA MARA DE OLIVEIRA E SOUZA        N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PATRICIA MARASCO SANTOS                  N/A                                                             N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PATRICIA MARIA VIEIRA DA SILVA           N/A                                                             N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                 949 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 1008 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA MARINHO DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA MARQUES DOS REIS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
PATRICIA MEDEIROS DE BRITO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
PATRICIA MERLI SANT ANA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA MEYER PIRES LOPES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA MONTEIRO                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA MORAIS DE OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA MOREIRA TEIXEIRA SUSTER             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA MULLER                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
PATRICIA MUNIZ SOARES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
PATRICIA NAIANY TRIGUEIROS LEAL              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA NAJARA FELISBERTO DE MELO E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA NAPOLEAO DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA NEGROMONTE ALBUQUERQUE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA NEGROMONTE ALBUQUERQUE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA NEVES PONTE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA NINNO MUNIZ CAPPELARI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
PATRICIA NOSCHANG CORREA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA ODAGIRI PANKOV                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
PATRICIA OLIVEIRA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA ORRICO COUTINHO FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA PAULA AFFONSO CHAVAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA PAULA AFFONSO CHAVAES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA PAULA DOS SANTOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA PAULA LEITE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA PAULA LEITE                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
PATRICIA PAULA MATSUMURA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
PATRICIA PAVIE PAIM                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
PATRICIA PEREIRA DA SILVA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
PATRICIA PEREIRA DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                            950 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1009 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                          Date Debt was
                Creditor Name                        Address1    Address2              Address3                City                 State             Zip       Country     Incurred            Basis for Claim                                                             Total Claim
PATRICIA PEREIRA MAGALHAES                RUA JEAN BORLIN 107.                                         SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $921.15
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA PEREIRA RODRIGUES                N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA PEREIRA RODRIGUES                N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA PEREIRA TEIXEIRA                 N/A                                                          N/A                    N/A              N/A          N/A                N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA PIGONI                           N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA PIRES LAGE                       N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA RAUEN CANDIDO FREITAS            N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
PATRICIA REDIGOLO PICHININ OGER           N/A                                                          N/A                    N/A              N/A          N/A                N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA REGINA PALMEIRA DA SILVA ANDRE   N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA REGINA THIBES                    N/A                                                          N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA RENATA DE ALBUQUERQUE            N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA RIBEIRO DA COSTA MARIA           N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA RIBEIRO FERRACINI MORO           N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA RIBEIRO LISBOA FERREIRA          N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA RIBEIRO LISBOA FERREIRA          N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA RISSO BORGES MARQUES             N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA ROBERTA DO LAGO CUNHA            N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA ROBERTA DO LAGO CUNHA            N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA ROBERTO NETO HAITER              N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA RODRIGUES PINHEIRO               N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA SALES DE SOUZA                   N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA SANTOS FERREIRA GOMES MENEZES    N/A                                                          N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA SANTOS LIMA DE JESUS             N/A                                                          N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA SEBASTIANA CUSTODIO GOMES        N/A                                                          N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA SILVA LISBOA                     N/A                                                          N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
PATRICIA SILVA SANTOS                     N/A                                                          N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA SOUZA                            N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA SOUZA VIEGAS DA SILVA            N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA STEVANIN                         N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
PATRICIA TEREZA VASCONCELLOS              N/A                                                          N/A                    N/A              N/A          N/A                N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PATRICIA TOSTES POLI                      N/A                                                          N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                951 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1010 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                 Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - ACCIDENT /
PATRICIA TRAVASSOS MARTO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PATRICIA TRINDADE DONTAL                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICIA VARGAS FABRIS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICIA VIEIRA COSTA DE LAMARE           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PATRICIA ZUCCHETTI MIGLIAVACCA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICIO HOPFF                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICK ALEXSANDER DE FREITAS BRITO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICK CAMPOS ARAUJO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PATRICK DENIS MAXIME PAYS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICK GOMES                             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICK JOSEPH O MALLEY                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PATRICK JULIANI SCHUWIND GASPARETTO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PATRICK NISSIM CHALOM                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PATRICK PERSON SOARES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRICK RAMOS CAMARGO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PATRICK ROBERTO DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PATRICK VALLE AREAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PATRICK VALLE AREAS                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PATRIK ANGELIS AGUIAR SOUZA FERREIRA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PATRIK DE PAULA CAMOLEZZI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PATRINI ASSIS SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PATRYCYA HELEN SILVA REIS DE OLIVEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
PAULA AGUIAR PANUCCI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA ALBERGARIA SALAZAR                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA ALVES DA CONCEICAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PAULA ALVES DA CONCEICAO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA ANDREA BOM DESPACHO LEITE E SILVA                                                                                                                                               LITIGATION - FLIGHT
RONDON                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA ANDREA BOM DESPACHO LEITE E SILVA                                                                                                                                               LITIGATION - FLIGHT
RONDON                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA ANGELICA PIMENTEL PRADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         952 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1011 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA ARAUJO DE ALMEIDA SOARES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA ARAUJO DE ALMEIDA SOARES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA ARRUDA DO ESPIRITO SANTO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA ASSIS DE ORNELLAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA ASSIS DE ORNELLAS                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA BAHIA ACCIOLY LINS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA BARBIERI DE LIMA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA BARBIERI DE LIMA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULA BARBOSA VASCONCELOS DE PAULA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA BARREIROS GAVAZZA SANTOS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA BONALUMI BITTAR                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA CAMILLE FERNANDES FILIZOLA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
PAULA CAROLINA CAPULO DA SILVA VIEIRA                                                                                                                                                 PENDING LITIGATION - CIVIL
SOUZA                                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA CAVALCANTI FRANCOVIG MONTANARI     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA CE MARTINS                         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA CELLA GIACOMETTO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA CHIARATO DE ALMEIDA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA CIBELI LEINDECKER SCHASIEPEN       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PAULA CRISTINA ALVES DA SILVA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULA CRISTINA FIGUEIREDO BORGES FERREIRA N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULA CRISTINA GREEN                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA CRISTINA NOBRE DOS SANTOS          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA CRISTINA NOGUEIRA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA DA SILVA ALMADA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULA DA SILVA ALMADA                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA DA SILVA TAVARES BARRETO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA DA SILVA TAVARES BARRETO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULA DANIELLE CERQUEIRA DE CAMPOS       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PAULA DANIELLE FORTES BENTO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                         953 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1012 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA DE ALBUQUERQUE LESSA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA DE ARAUJO PINHO IUNES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA DE CASTRO GILBERTO ALVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA DE CASTRO GILBERTO ALVES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA DE ESPINDOLA MARTINS ALBINO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA DE PAULA PRATA VIDAL GOMES        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA DOS SANTOS CHAVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA EPPINGHAUS CIRNE LIMA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA FEIJO PEREIRA DE SOUZA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA FELISSA NEVES SILVERIO DA SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA FERNANDA CRISOL DEBIAZI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA FIASCHI THOME RANIERI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA FONSECA DOS SANTOS ALMEIDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA FONTES NEJAIM                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA FONTES NEJAIM                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA FRANCA NASCIMENTO LOPES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULA GABRIELA DA SILVA BARROS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA GABRIELE TEIXEIRA ALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA GISELLE GONCALVES TORRES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA GISELLE GONCALVES TORRES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PAULA GONCALVES FERREIRA SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA GRACIELLA PERES NEKEL MAZUCO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA JESSICA FERNANDES BRAGA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA JULIE SAITO SHIMURA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA KUHL DOS ANJOS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA LEITE DUTRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULA LETICIA HOEPFNER                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA MARCELLA SILVA DRAGO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULA MARCIA MATOS REIS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       954 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1013 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
PAULA MARISA COELHO LEAL MULLER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
PAULA MARISA COELHO LEAL MULLER          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA MONTEIRO DAHER DO ESPIRITO SANTO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULA MOREIRA DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULA MORENA TOSCANO QUEIROZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULA MORENA TOSCANO QUEIROZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA MOURAO DE ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA NUNES SOUSA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA OLIVEIRA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA OLIVEIRA MARTINS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA OTAVIA HAAACK BRANCO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULA PONTES LEITE PEREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULA RAFAELA CARDOZO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA REJANE DE OLIVEIRA CORTEZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULA RENATA GOLCALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA RODRIGUES GOUVEA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA RODRIGUES GOUVEA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULA ROSSETTO VIEIRA                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA RUBIN DE LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA RUBIN DE LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA RUBIN DE LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA RUBIN DE LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA SANTOS SILVA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULA SEABRA PEREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULA SILVA DE CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULA SILVA DE CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA SILVA DE CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA SILVA DE CASTRO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULA SILVEIRA ANDRETA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA SILVEIRA ANDRETA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULA SIQUEIRA RIBEIRO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        955 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1014 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                      Address1         Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULA SOBREIRA GONCALVES               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULA SOBREIRA GONCALVES               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULA STEFFEN JRAYJ                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULA TATIANE PEREIRA                  N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULA THAIS MACHADO NUNES              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULA TOASSI PERONDI                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULA VEIGA RODRIGUES                  N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULA VIEIRA RAMOS                     N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULA VIEIRA RAMOS                     N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULA WINTTER SAINT MARTIN             N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULIANE DA CRUZ CORREA DE MARCO       N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULICELIA PEREIRA GUALTER TEIXEIRA    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PAULISTA PRAIA HOTEL SA                R BARAO DE SOUZA LEAO 451                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,752.33
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULLA MONTEIRO SOARES                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULLIANE DO ESPIRITO SANTO MONTEIRO   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO AFONSO DE SOUZA RAMOS            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO AFONSO DE SOUZA TEIXEIRA         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
PAULO AFONSO GREGORACI                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $287.52
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO AFONSO PIRES FERREIRA MACIEL     N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ALBERTO PAMPLONA NETO            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ALBERTO PAMPLONA NETO            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULO ALEXANDRE COUTINHO VILHENA       N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ALEXANDRE DE SIQUEIRA            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ALEXANDRE PEDROZA SAVOIA         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULO ALONSO DE SOUSA JUNIOR           N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULO ALONSO DE SOUSA JUNIOR           N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ALVES                            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULO ANDRE DE SOUZA                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ANDRE SANTOS SANTIAGO            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PAULO ANTONIO DA SILVA                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ANTONIO GARCIA DE SANT ANNA      N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                  956 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1015 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                     Date Debt was
              Creditor Name                          Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO ANTONIO PEREIRA                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
PAULO ANTONIO VALENTE                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO ARAUJO DO VALE                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO AUGUSTO COELHO GUERRERA             N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
PAULO AUGUSTO D ANGELO PORTO              RUA ARISTIDES DUARTE 125. 125                                         BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $1,070.59
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAULO AUGUSTO DE OLIVEIRA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO AUGUSTO DE SOUSA                    N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO AUGUSTO THAL                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO BARCELOS FAGUNDES                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAULO BARCELOS FAGUNDES                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO BENEDITO DOS SANTOS FILHO           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
PAULO BRANDAO SOARES FILHO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO BRASILIANO DE SOUZA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO BRUNO BAUCH                         N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAULO CARDDONA LICCA                      N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO CARLOS SMITH DE VASCONCELLOS NETO   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CELSO RONDELI JUNIOR                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO CESAR ABREU TOURINHO                N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO CESAR ALEXANDRE DE BRITO            N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR BATISTA DE LIMA               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR BATONI DIAMANTI               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR BONIFACIO                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR CARVALHO COSTA HERMANN        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAULO CESAR DE ASSUNÇÃO FREITAS           N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR DE CARVALHO                   N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO CESAR DIAS DE SOUZA                 N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO CESAR FERREIRA JUNIOR               N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
PAULO CESAR GONCALVES                     N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR JORDAO                        N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR MAGNINI                       N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
PAULO CESAR MARTINS RAYMUNDO              N/A                                                                   N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                                        957 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1016 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO CESAR PINTO COELHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
PAULO CESAR ROSA LOURENCO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO CESAR SAMPAIO CUNHA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO CESAR SANTOS DA SIVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO CESAR SIQUEIRA DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO CESAR TEODOSO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO CESAR VITALINO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
PAULO CEZAR DA SILVA MOTA                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,558.46
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO CEZAR FEBOLI FILHO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
PAULO CEZAR MARRA DE MORAES JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO CEZAR SANTOS PADUAN            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO COSME SILVA CRUZ               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO CRUZ DE SOUZA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO DE MIRANDA LEAO LEITE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO DE SENA MARANHAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DE SOUSA BRITO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DE SOUSA BRITO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO DE SOUSA RABELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO DE SOUSA RABELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO DE SOUSA ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO DE SOUSA ROSA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DE SOUZA MEDRI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DE SOUZA SOARES DE ALMEIDA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DE TARSO ARANTES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO DE TARSO FURTADO MARTINS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DE TARSO MADUREIRA PERES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
PAULO DECHICHI NETTO                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                          $1,115.82
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PAULO DONIZETE TEIXEIRA DE AMORIM    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
PAULO DOS SANTOS GALVAO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DOS SANTOS JACINTO SWERTS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PAULO DOS SANTOS JACINTO SWERTS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PAULO DOS SANTOS MELO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    958 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1017 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO EDUARDO ALVES DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
PAULO EDUARDO BARRETO GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
PAULO EDUARDO BARROS TEIXEIRA DE                                                                                                                                                   PENDING LITIGATION - CIVIL
VASCONCELOS                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
PAULO EDUARDO DE OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
PAULO EDUARDO FERREIRA DO NASCIMENTO                                                                                                                                               PENDING LITIGATION -
SILVA                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PAULO EDUARDO FONSECA E SILVA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PAULO EDUARDO SILVA CASIMIRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO EDUARDO SIMAS DA SILVA JUNIOR    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
PAULO ERNANDES PEREIRA SOUZA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO EVANDRO WELTER                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PAULO F RIBEIRO FERREIRA                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,076.17
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO FABRICIO TADEU DA SILVA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO FABRICIO TADEU DA SILVA JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO FELIPPE FREDEGOTTO DEL PICCHIA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PAULO FERNANDES DA SILVA CARVALHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO FERNANDO DA ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO FERNANDO FERREIRA SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PAULO FERNANDO NUNES DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO FERRACIOLI SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO FERRACIOLI SILVA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO FERREIRA DA SILVA JUNIOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO FRANCISCO FIGUEIREDO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO GILBERTO SEIXAS HENRIQUE         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO GIOVANE FANTINATO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO GONZAGA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PAULO GUILHERME DOS SANTOS BASILE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PAULO HENRIQUE ALVES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO HENRIQUE ALVES TOGNI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PAULO HENRIQUE ALVES TOGNI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      959 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 1018 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
              Creditor Name                         Address1             Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
PAULO HENRIQUE ALVES TOGNI FILHO         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
PAULO HENRIQUE ALVES TOGNI FILHO         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE BARBOSA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE BARBOSA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE BENTO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE BOAVENTURA DE CARVALHO    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE BRITO FERREIRA DA SILVA   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO HENRIQUE CANCADO LOBATO            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE CARDOSO VALIM             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE CHISTE DA SILVA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO HENRIQUE CORREA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE DA ROCHA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
PAULO HENRIQUE DE AGUIAR MARQUES         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
PAULO HENRIQUE DE AGUIAR MARQUES         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE DE ARAUJO FONSECA GUERRA N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE DE ARAUJO FONSECA GUERRA N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO HENRIQUE DE SOUZA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE FERNANDES                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                         AVENIDA HISTORIADOR RUBENS DE
PAULO HENRIQUE G ESCARIAO                1894.                                                                 CUIABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $578.88
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
PAULO HENRIQUE GUYSS                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
PAULO HENRIQUE GUYSS                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
PAULO HENRIQUE LEMOS DA SILVA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE LIMA GALINDO SILVA        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
PAULO HENRIQUE MACEDO LEITAO             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
PAULO HENRIQUE MADUREIRA OGANDO                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $11.72
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO HENRIQUE MEDEIROS COSTA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE MEDEIROS COSTA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO HENRIQUE MEDEIROS COSTA            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
PAULO HENRIQUE NASCIMENTO DA SILVA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
PAULO HENRIQUE NASCIMENTO DA SILVA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
PAULO HENRIQUE NASCIMENTO DA SILVA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                        960 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1019 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO HENRIQUE PALUDO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULO HENRIQUE PAMPLONA GONCALVES        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO HENRIQUE PROSDOCIMI CORREA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULO HENRIQUE RIBEIRO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PAULO HENRIQUE RIBEIRO MARTINS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULO HENRIQUE ROLIM DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO HENRIQUE TEIXEIRA PEREIRA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULO HENRIQUE VELLANO                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO HENRIQUE ZANINELLI SIMM            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO HERMANCE PAIVA                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
PAULO IGNACIO GUIMARAES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
PAULO IGOR DE OLIVEIRA BEZERRA CAVALCANTI                                                                                                                                             PENDING LITIGATION - CIVIL
LORDAO                                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO IVAN BORGES SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO IVO BORJA DE CARVALHO              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
PAULO JACO DE CASTRO E SILVA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO JORGE MATOS PRADO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO JOSE ALVARES DA FONSECA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO JOSÉ ARAGÃO JUNIOR                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULO JOSE DE SOUZA COSTA                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO JOSE DOS SANTOS                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
PAULO JOSE DOS SANTOS FERNANDES          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO JOSEMIR ZILLI                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO JOVINIANO ALVARES DOS PRAZERES     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO JUNIOR TRINDADE DOS SANTOS         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
PAULO JUNQUEIRA MOLL                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
PAULO LEONARDO BERTO DA SILVA.           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO LOPES UCHOA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO LOPES UCHOA                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
PAULO LORIVAL MATTOSO                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PAULO LOURENCO DA SILVA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                         961 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1020 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO LUCAS SOUZA CAVALCANTESANTA ROSA                                                                                                                                               LITIGATION - FLIGHT
MARAUX                                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO LUIZ BARBOZA DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - SPECIAL
PAULO LUIZ CASTRO DE OLIVEIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO MAGNO NASCIMENTO SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO MAIA LOPES FILHO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO MARCIANO CARDOSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO MARCIO MOREIRA DE MOURA FERRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO MARQUES                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO MARQUES DA COSTA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO MARTINS TOSCANO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO MENDES BARROSO REBELLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO MONTEIRO ORIGA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO MUANIS DO AMARAL ROCHA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO ORLANDINI DE FREITAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO PACHECO DE LIMA FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO REGIS MATTIELO CECCONI             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RENATO DE ARAUJO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO RENATO FELIX FERREIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULO RENATO MENDES DE SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO RIBEIRO DE BARROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RICARDO BIDES SILVESTRE DE LIMA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO RICARDO DA SILVA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO RICARDO DE ASSUNCAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO RICARDO DE OLIVEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RICARDO DE SOUZA BEZERRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO RICARDO FRANSKOWIAK                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO RICARDO GARCIA CARNEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RICARDO LAUREANO DA FONSECA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RICARDO LOPES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO RICARDO MARIANO RIBEIRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        962 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1021 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
              Creditor Name             Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PAULO RICARDO MARTINS SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO ALMEIDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO BIANCHI JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO BRAOJOS JUNIOR      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO COELHO GUIMARAES    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO DA SILVA AMANCIO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO DA SILVA JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO DE ABREU JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO DE ANDRADE JUNIOR   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO DE ARAUJO GABRIEL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO DE CAMPOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO DE CAMPOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO DE CASTRO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO DE DEUS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO EMMERICH OLIVEIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
PAULO ROBERTO EVANGELISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
PAULO ROBERTO EVANGELISTA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ROBERTO FERREIRA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ROBERTO FERREIRA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO FIALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO FIALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PAULO ROBERTO FREITAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO FRIDSCHTEIN         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ROBERTO GALLEAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PAULO ROBERTO GALLEAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO GALLEAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO GALLEAS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO GERALDO FILHO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO ROBERTO GOMES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                 963 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1022 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO GUIMARAES DE ALMEIDA                                                                                                                                                  LITIGATION - FLIGHT
JUNIOR                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO GUIMARAES DE ALMEIDA                                                                                                                                                  LITIGATION - FLIGHT
JUNIOR                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
PAULO ROBERTO GUIMARAES DE ALMEIDA                                                                                                                                                  PENDING LITIGATION - CIVIL
JUNIOR                                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROBERTO LOPES COELHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO ROBERTO MAIA DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO MECHI                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO PEREIRA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO PESSOA VASCONCELOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROBERTO PINHEIRO FRANCO ISOLANI   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO RAZZOLINI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROBERTO SALOMAO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO ROBERTO SARTORELLI LISBOA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROBERTO SOUSA DA SILVA JUNIOR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO STEFFEN                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROBERTO TABOSA DUARTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROBERTO VIEIRA PENNA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO ROBERTO VINHAES DOS SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROBSON SILVA DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO RODRIGUES DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO RODRIGUES DA COSTA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO RODRIGUES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
PAULO RODRIGUES DOS SANTOS JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROGERIO ALVES ESCOBAR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROGERIO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PAULO ROGERIO DE ALMEIDA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
PAULO ROGERIO DE MELLO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROGERIO DE TORRES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO ROGERIO GEIGER                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PAULO ROGERIO ROMAGNA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PAULO ROGERIO SANTOS GIORDANO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                       964 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1023 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RONALDO GONCALVES DA SILVA JUNIOR, N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO RONALDO GONCALVES DA SILVA JUNIOR, N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO ROSA NASCIMENTO DE OLIVEIRA       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO RUBENS VALENTE PENTEADO           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TAM FIDELIDADE
PAULO SAMPAIO LOPO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO BERLIKOWSKI                N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO BERTAZZI RODRIGUEZ         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO BEVILAQUA DE ALBUQUERQUE   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO SERGIO BEZERRA DA COSTA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO SERGIO BEZERRA DA COSTA           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - PROMOTIONS /
PAULO SÉRGIO BUENO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO CONCEICAO PIRES            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO SERGIO CRUZ BARBOSA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO SERGIO CRUZ BARBOSA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO SERGIO CRUZ FEITOSA               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO SERGIO DA SILVA                   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO SERGIO DA SILVA CUNHA             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO DA SILVA FERREIRA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO DA SILVA FERREIRA          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PAULO SERGIO DE ANDRADE JUNIOR          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO SERGIO DE FARIAS BISPO JUNIOR     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO SERGIO DOS SANTOS                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULO SERGIO DOS SANTOS LIMA            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULO SERGIO FERIANI                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULO SERGIO FERIANI                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PAULO SERGIO FERREIRA MARTINS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO FERREIRA PRADO JUNIOR      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO FRANCO                     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PAULO SERGIO GOMES DE LIMA              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PAULO SERGIO GUEDES DE OLIVEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                        965 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 1024 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                        Address1      Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SERGIO LUPPI                        N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
PAULO SERGIO LYRA                         N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
PAULO SERGIO MARTINS                      N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SERGIO PORTES CERQUEIRA             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
PAULO SERGIO QUEIROZ                      N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                          TRAVESSA DOUTOR ENOAS
PAULO SERGIO RODRIGUES PEREIRA            PINHEIRO 2338                                                 BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,062.89
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SERGIO SILVA DOS SANTOS             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
PAULO SERGIO TEDDE BAZILIO                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO SERGIO TIEPPO GROSSI                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SOARES DE ALMEIDA                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SOARES DE CARVALHO NETO             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SOCRATES YOSSIMI                    N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO SOCRATES YOSSIMI                    N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO TADEU BATISTA                       N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO TAITI ISHIDA                        N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO TASSO CAVALCANTE SOUSA              N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO TEXEIRA MARTINS                     N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO TIMMEN JUNIOR                       N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO TOLENTINO DOS SANTOS                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO TOSHINOBU ODA                       N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO TOSHINOBU ODA                       N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
PAULO UBIRATA AGUIAR DA SILVA             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO UCHA LONGHIN                        N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO VICTOR ALMEIDA GALHARDO             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
PAULO VICTOR CABRAL SOARES                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO VICTOR CABRAL SOARES                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO VICTOR CABRAL SOARES                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO VICTOR CORREA CHAGAS                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO VICTOR CORREA GEO                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
PAULO VICTOR NUNES DA PAZ SILVA           N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - IMPROPER
PAULO VINICIUS DE BARROS MARTINS JUNIOR   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                                966 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1025 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO VINICIUS OLIVEIRA DA SILVA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO VINICIUS SANTOS SOUZA                 N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PAULO VINICIUS TONONI                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO VINICIUS ZINSLY GARCIA DE OLIVEIRA    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO VITOR LEONARDI                        N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO VITOR LIRA MOREIRA                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO VITOR NOGUEIRA MOTA                   N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PAULO VITOR OLIVEIRA DA SILVA               N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAULO WELLINGTON DE ARAUJO                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PAVIEL CARLOS DA COSTA DINIZ                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PAX ASSIST INC                              151 310F BLDG JFKIA.                                         NEW YORK              NY                11430                          VARIOUS       ACCOUNTS PAYABLE                                                                         $16,177.20
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. -
ATUAL: JPN AGÊNCIA DE VIAGEM ETURISMO                                                                                                                                                         PENDING LITIGATION - CIVIL
EIRELLI                                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. -
ATUAL: JPN AGÊNCIA DE VIAGEM ETURISMO                                                                                                                                                         PENDING LITIGATION - CIVIL
EIRELLI,                                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PEDRA GRANDE VIAGENS E TURISMO LTDA - ME N/A                                                             N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRINHO GAULOSKI                           N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PEDRITA MILA MONTEIRO VIANNA                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
PEDRITO ALEXANDRINO HELENO DE SOUZA         N/A                                                          N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO ABREU GOES DE ARAUJO                  N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PEDRO ACCIOLY LINS DE BARROS                N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PEDRO AFONSO FERNANDES RODRIGUES            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PEDRO AFONSO FERNANDES RODRIGUES            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO AGUIAR DE CARVALHO                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
PEDRO AIETA AFONSO                          N/A                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
PEDRO ALBERTO DE MIRANDA SANTOS             N/A                                                          N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO ALEXANDRE MARINHO DE SOUZA            N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO ALVES DE OLIVEIRA                     N/A                                                          N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO ALVES FERNANDES                       N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO ANDERSON LIMA MOTA                    N/A                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                 967 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1026 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO ANTONIO CROCETTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO ANTONIO DE SOUZA LEAL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO ANTONIO PEREIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PEDRO ANTONIO QUADRA VALANDRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PEDRO ANTONIO QUADRA VALANDRO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
PEDRO ANTONIO REZENDE LISBOA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
PEDRO ARANTES NETO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PEDRO ARAUJO DO VALE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PEDRO ARTHUR E ARAUJO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PEDRO ASSIS QUADROS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO AUGUSTO BAHIA DE MENEZES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO AUGUSTO BARBOSA TAFNER JORGE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO AUGUSTO CAVALCANTE DIAMANTE    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
PEDRO AUGUSTO FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
PEDRO AUGUSTO GEROMEL BEZERRA DE                                                                                                                                                 PENDING LITIGATION - CIVIL
MENEZES                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO AUGUSTO GOBETE                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO AUGUSTO JUNQUEIRA FERRAZ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PEDRO AUGUSTO OLIVEIRA DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO BARBOSA AFRICANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO BARBOSA FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO BENTES PINHEIRO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PEDRO BIAGI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO BORGES CASTRO DA ROCHA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PEDRO BRASILEIRO LEAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
PEDRO BRITO FONSECA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
PEDRO CARDOSO LEITE DE SOUSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
PEDRO CARDOSO LEITE DE SOUSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
PEDRO CERENO LEITE LOPES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO CESAR SOARES PEIXOTO LEITE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PEDRO CEZARIO XAVIER DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                    968 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1027 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO COSTA                            N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
PEDRO DA CUNHA GUEDES DE FREITAS       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO DANIEL BITTAR                    N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PEDRO DANIEL GONZALEZ SOARES           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO DE ALCANTARA DOS SANTOS NETO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO DE ALCANTARA DOS SANTOS NETO     N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO DE MACEDO                        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PEDRO DE MEDEIROS MONTEIRO             N/A                                                     N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO DE OLIVEIRA GUEIROS              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO DE SOUZA PEREIRA                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO DOMINGOS BRUNORO                 N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
PEDRO EDGARDO TABLADA CORRALES         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO FACURI NETO                      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
PEDRO FERNANDO BRITTO DE BARROS MARTINS N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO FIGUEIREDO GAMA                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PEDRO FRANCISCO DO PRADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PEDRO FRANCISCO DO PRADO               N/A                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO GABRIEL GONCALVES DE LIMA        N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO GABRIEL PEREIRA NASCIMENTO       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
PEDRO GABRIEL SIQUEIRA GONCALVES       N/A                                                     N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO GARCIA LOPES JUNIOR              N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO GOMES DOS SANTOS JUNIOR          N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO GONZALEZ TINOCO                  N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO GUILHERME MARTINS RODRIGUES      N/A                                                     N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO HENRIQUE ALBUQUERQUE GUIMARAES   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO HENRIQUE ALBUQUERQUE GUIMARAES   N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PEDRO HENRIQUE ALVES MARTINS           N/A                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO HENRIQUE ARAUJO BANDEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PEDRO HENRIQUE AVELAR TEIXEIRA         N/A                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       969 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1028 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE AVELAR TEIXEIRA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
PEDRO HENRIQUE BASSO DE PAULA LIMA                                                                                                                                                   PENDING LITIGATION - CIVIL
DIETRICH                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PEDRO HENRIQUE BASSO DE PAULA LIMA                                                                                                                                                   PENDING LITIGATION - CIVIL
DIETRICH                                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE BRESOLIN BUCHAQUI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PEDRO HENRIQUE CAMILO MESQUITA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE CARVALHO MACEDO E SILVA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE CESAR COELHO DE                                                                                                                                                       LITIGATION - FLIGHT
ALBUQUERQUE                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE COUTO GONCALVES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE DA CRUZ                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE DA ROCHA RAMOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE DA ROCHA RAMOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE DE ARAUJO MERGULHAO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PEDRO HENRIQUE DE PAULA AFONSO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE DE SOUZA SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE DOS SANTOS CALCADOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PEDRO HENRIQUE DOURADO SALES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE FELHBERG CRAVEIRO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
PEDRO HENRIQUE FRANCO AZAMBUJA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
PEDRO HENRIQUE GOMES MARBA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE GRIGORIO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE HOTTES ADAO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE LAUKENICKAS DE MATTOS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE LIMA VELOSO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE LISBOA RAMOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE MACHADO DE SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE MARQUES SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
PEDRO HENRIQUE MEDICI DE ABOIM           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE MIGUEZ SOARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
PEDRO HENRIQUE MOREIRA DE PAOLI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        970 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1029 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE MOREIRA TIGRE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE MOREIRA TIGRE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE MOTA LIMA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE MOURA MENDES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
PEDRO HENRIQUE MUELBERT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
PEDRO HENRIQUE MUELBERT               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
PEDRO HENRIQUE NEVES COELHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE ORSINI SALLES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE ORSINI SALLES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE PIRES ROSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PEDRO HENRIQUE RIBEIRO SANTANA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PEDRO HENRIQUE RODRIGUES STRINGUETA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE SILVA ANDRADE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE SILVA PLATON BEZERRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PEDRO HENRIQUE SOARES BARRETO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PEDRO HENRIQUE SOARES DE SOUZA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE TARTER NUNES           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PEDRO HENRIQUE VIEIRA UEMURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO HENRIQUE WERLICH                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO IGOR FERRAZ STEFANELLI          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
PEDRO IGOR MOREIRA FERREIRA                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $1,250.46
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO INACIO PESSOA XAVIER            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
PEDRO IVAN DE ANDRADE SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PEDRO IVO SARTI JORDANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PEDRO JANDERSON SOUZA FERREIRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PEDRO JOSE DOS SANTOS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PEDRO JOSE NUNES FERREIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
PEDRO JUNIOR ANASTACIO DA SILVA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO LEITAO DE ARAUJO NETO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO LEONARDO MORITO MACHADO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
PEDRO LEONARDO STEIN MESSETTI         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN




                                                                                                     971 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1030 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred            Basis for Claim                                                             Total Claim
PEDRO LOPES DA ROSA                                                                                                                                                VARIOUS     ACCOUNTS PAYABLE                                                                              $16.49
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO LORENA GODOY                   N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO LUCA DE BARROS MELO            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO LUCA DE BARROS MELO            N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO LUCAS BORGES PIRES             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO LUCAS RAMALHO DE OLIVEIRA DE                                                                                                                                             LITIGATION - SPECIAL
ALMEIDA                              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO LUIS AZEVEDO DA FONTE          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO LUIS DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO LUIZ PEREIRA DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO LUIZ POMPEU DA SILVA           N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO MACHADO GUEIROS                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
PEDRO MARTINS DA SILVA NETO          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO MASSINI                        N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO MATOS E DIAS E OUTRO           N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO MEDEIROS DE PAULA              N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO MIGUEL CALDEIRA CORREIA        N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO MIGUEL IDE CAPPELLANO          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO MILHOMEM MENDES                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
PEDRO MORAES DA SILVA                N/A                                                    N/A                   N/A               N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO MOREIRA MOTA                   N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO MOSTARDEIRO BRUNET             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
PEDRO NAPOLEAO CAVALCANTE DE                                                                                                                                                   PENDING LITIGATION - CIVIL
ALBUQUERQUE                          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO OCAMPOS FERREIRA               N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO OLIVEIRA BRITO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO OLIVEIRA BRITO JUNIOR          N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO OLIVEIRA MENDES CALGARO        N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO OTAVIO CARVALHO DE GODOY       N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
PEDRO PASCHOAL ANDORFATO             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
PEDRO PAULO ALVES CASTRO             N/A                                                    N/A                   N/A               N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    972 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1031 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PAULO BORGES MOURA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO PAULO DA SILVA JUNIOR       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO PAULO DE LIMA SANTOS        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
PEDRO PAULO LIMA DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PAULO PASQUAL               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PAULO SILVA DUARTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PAULO SILVA DUARTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO PEDRA LOPES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PERDIGAO RUAS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO PEREIRA DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO PEREIRA DA SILVA VERAS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - IMPROPER
PEDRO PEREIRA DAMASCENO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PIANCO DE CARLI RAMOS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO PINHEIRO ANTUNES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO PINTO ALVES                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO RANGEL SILVA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO RAPHAEL VIANA LEAL          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO RENATO BINELO BRILTES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO REZENDE MARINHO NUNES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO RICARDO DOS SANTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO RICARDO MADUREIRA VAZ       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO ROGERIO SALVIANO TABOSA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
PEDRO SARKIS DAHDAH               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO SERGIO CAVALCANTI VIEIRA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO SERGIO DOS SANTOS BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO SERGIO DOS SANTOS BARBOSA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO SILVA PEREIRA BESSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
PEDRO SILVA PEREIRA BESSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
PEDRO SIMOES DA SILVA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO TEIXEIRA FILHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
PEDRO TELES GONCALVES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                 973 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1032 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                 Creditor Name                  Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
PEDRO TEODORO NETO                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO TEOGENES DE SA BARRETO         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO UBIRATAN VIEIRA DA SILVA       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO VILLAR SAADI                   N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
PEDRO VITOR CONEGLIAN GRANZOTTO      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
PEDRO VITOR CONEGLIAN GRANZOTTO      N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
PEDRO VITOR TERUEL RODRIGUES         N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO WESLEY DE SOUZA CRUZ           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO WESLEY DE SOUZA CRUZ           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO WILLIAM MACHADO DE ALMEIDA     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO WILLIAM MACHADO DE ALMEIDA     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
PEDRO WILLY TOMASINI                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PEDRO YAMAGATA SOARES DE SA          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
PEERLESS AEROSPACE FASTENERS         141 EXECUTIVE BLVD                                                      FARMINGDALE           NY                11735-4719                     VARIOUS       ACCOUNTS PAYABLE                                                                           $110.70
                                     RUA DOUTOR DAVID PEDRO
PEIRA E SEMENSATTO LTDA-ME           CASSINEL 321                                                            SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,401.30
PEMAD - TRATAMENTO DE MADEIRA LTDA   ROD MARECHAL RONDON SN.                                                 PENAPOLIS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,875.50
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PENELOPE ELENA GUILLAUMA MODERNEL    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
PENELOPE SOUZA ARANHA ROLIM          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PENHA DAS DORES SOUZA SILVA          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PENHA MARIA DO NASCIMENTO BARROS     N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PENINSULA INTERNACIONAL S/A          N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
PEPSICO DO BRASIL LTDA               R PANAMBI 191. 191                                                      GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,600.45
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
PERCI APARECIDO DA SILVA             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
PERCI APARECIDO DA SILVA             N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PERCILIA VITORIA SANTANA DA SILVA    N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PERCY ALLAN THOMAS AROUCHA           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                     R ANTONIO MANOEL HONORIO
PEREIRA MORALES LTDA ME              140. 140                                                                NAVEGANTES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $698.74
PERFEITA TOUR SERVICE CO., LTD                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                         $17,381.62
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PERFIL CARGAS EXPRESSAS              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                     RUA NATALICIO COSTA FRAZAO 100.
PERFIL SERVICOS PREDIAIS LTDA ME     100                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $296.50
PERFORM AIR INTERNATIONAL INC        463 S HAMILTON CT # 463                                                 GILBERT               AZ                85233-5521                     VARIOUS       ACCOUNTS PAYABLE                                                                         $57,482.00
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
PERICLES CESAR DA COSTA              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
PERICLES POLLI                       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
PERIVALDO JOSE DA SILVA              N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                     974 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1033 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                       Address1             Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION -
PERIVALDO JOSE DA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
PERIVALDO JOSE DA SILVA                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PERLA CRISTIANE ENVALL TELLES          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PERLA NERICA PORTELA DE SOUZA          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
PEROL COMERCIAL E INDUSTRIAL LTDA      R BELGICA 1401. 1401                                                   RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,469.01
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - ON-BOARD
PEROLA ZECRY                           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
PERONTI SUPLEMENTOS INDUSTRIAIS LTD    AV GETULIO VARGAS 1499. 1499                                           SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $569.67
PERUGLUGLU INTERACTIVE SOLUCOES                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                          $4,850.81
PESO POSITIVO TRANSPORTES COMERCIO     R ANATOLE FRANCE 328. 328. 328                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $896.34
PESSI E PESSI LTDA                     RUA ANTOINE LAVOISIER 138                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $25,493.14
                                                                                                                                                                                                   PENDING LITIGATION -
PETER RASMUS BERNHARDT                 N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
PETER WITER COELHO BARBOSA             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
PETERSON GERALDO DE ASSIS BUSTAMANTE   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
PETERSON RODRIGUES DA CRUZ             N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                      $5,358,371.14
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                      $1,382,576.54
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $530,477.20
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $373,870.44
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $293,981.74
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $292,118.71
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $216,989.58
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $207,525.72
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $184,533.42
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $157,818.95
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $138,050.42
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $115,277.67
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $114,895.99
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $104,036.75
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $30,175.33
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,670.67
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,812.41
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,284.44
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,752.16
                                                                                                              SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A            AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,646.86
                                       AV THOMAZ ALBERTO WHATELY SN.
PETROBRAS DISTRIBUIDORA S.A            SN                                                                     RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $30,564.15
PETROBRAS DISTRIBUIDORA SA             RUA SALGADO FILHO SN                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $167,075.42
PETROBRAS DISTRIBUIDORA SA             RUA SALGADO FILHO SN                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $26,677.65
PETROBRAS DISTRIBUIDORA SA             RUA SALGADO FILHO SN                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $14,690.00




                                                                                                                      975 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1034 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                 Creditor Name                      Address1          Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
PETRONILIA RODRIGUES CARDOSO             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PETRUCIO PERTESON DE MEDEIROS            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PETTERSON VIEIRA DE OLIVEIRA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PETTERSON VIEIRA DE OLIVEIRA             N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PEU ELETRICIDADE LTDA                    RUA BENJAMIN CONSTANT 800.                                         PIRACICABA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $222.85
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PG BRASIL VIAGENS E TURISMO LTDA         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
PG PROJETOS GRAFICOS E VISUAIS LTDA      RUA ANTUORPIA 275. 275                                             SANTO ANDRO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $30.89
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PH LOGISTICA EIRELLI ME                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHAMELA VICTHORIA LUCAS SIQUEIRA         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHAMELA VICTHORIA LUCAS SIQUEIRA         N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
PHD TRANSPORTES DE CARGAS AEREAS E                                                                                                                                                               PENDING LITIGATION - CIVIL
RODOVIARIAS EIRELI- ME                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
PHELIPE DE AVILA TEIXEIRA                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
PHILIP DA NOBREGA GOMES                  N/A                                                                N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILIP LEE WADLER                        N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
PHILIPE AUGUSTO DUTRA DE PAULA CARAFFA   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - ON-BOARD
PHILIPE CHARAK                           N/A                                                                N/A                   N/A               N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILIPE DE SOUZA LEMES                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILIPE LEMOS SOARES OTTZ                N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PHILIPE MARQUES BOAVENTURA BORGES DE                                                                                                                                                             PENDING LITIGATION - CIVIL
AMORIM                                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILIPPE EDOUARD LAMIRAL                 N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILLIP CARVALHO SILVA AGUIAR            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILLIP CARVALHO SILVA AGUIAR            N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILLIP CAVALCANTE DO CARMO              N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILLIP THIBODEAUX ANDRADE DOS SANTOS    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PHILLIP THIBODEAUX ANDRADE DOS SANTOS    N/A                                                                N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
PHILLIPE DE AQUINO PEREIRA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
PHILLIPE DE AQUINO PEREIRA               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
PHILLIPE FABRICIO DE MELLO               N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                         RUA TENENTE JOAO MAURICIO
PIEDE ROSSO COMERCIO DE CAFE LTDA        MEDEI 300                                                          LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $463.70
                                         RUA TENENTE JOAO MAURICIO
PIEDE ROSSO COMERCIO DE CAFE LTDA M      MEDEI 300                                                          LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $52.45
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
PIER PAOLO AFONSO CANEDO MONTESANO       N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
PIERPAOLO CRUZ BOTTINI                   N/A                                                                N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    976 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 1035 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
               Creditor Name                         Address1                      Address2              Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIERRE DE SIQUEIRA DIAS                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIERRE FERNANDES DA SILVA                 N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
PIETRA ATANAZIO ANTUNES LANZA             N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIETRA FURLONI PALHARES                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIETRA MANZOCHI MANHAES                   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
PIETRA RODRIGUES TEIXEIRA PEREIRA         N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIETRO BAGATIM GALINA                     N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
PIETRO LEAO DA SILVA                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIETRO PELLIZZARO PORTO LOPES             N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIETRO SEBASTIAO RAMOS MASTROLORENZO      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PIETRO WALTRICK BRUM                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PILAR CASTRO GIMENEZ                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - BOARDING
PILAR ORTIZ PARRA HIBNER DE OLIVEIRA      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
PILLSBURY WINTHROP SHAE PITTMAN LLP       PO BOX 601420                                                                  CHARLOTTE               NC              28260                          VARIOUS       ACCOUNTS PAYABLE                                                                         $14,292.50
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,241.43
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,160.52
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $702.55
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $308.89
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $112.35
PIMENTA VERDE ALIMENTOS LTDA              RODOVIA HOLIO SMIDT SN.                                                        GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $54.11
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $53.99
                                          ROD HELIO SMIDT S/N AEROPORTO
PIMENTA VERDE ALIMENTOS LTDA              IN SN                                                                          GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $46.25
PINE (AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                        BANK GUARANTEE NO.
GUARANTEE NO. 0023/FIAN16)                AV. PRES. JUSCELINO KUBITSCHEK   1830 - 5O ANDAR - TORRE 4                     SÃO PAULO               SP                           BRAZIL           8/22/2016      0023/FIAN16 (LITIGATION)      X            X              X                              UNKNOWN
PINE (AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                        BANK GUARANTEE NO.
GUARANTEE NO. 0029/FIAN16)                AV. PRES. JUSCELINO KUBITSCHEK 1830 - 5O ANDAR - TORRE 4                       SÃO PAULO               SP                           BRAZIL           8/24/2016      0029/FIAN16 (LITIGATION)      X            X              X                              UNKNOWN
PIOFEX DISTRIBUIDORA DE PRODUTOS DE       AV BARAO DE MAUA 3312A. 3312A                                                  MAUA                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,771.23
PIOVEZANA MESAS E CADEIRAS PARA RES       R MUNHOZ DE MELO 360. 360                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $550.87
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
PITER SIQUEIRA COSTA                      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
PITNEY BOWES BRASIL EQUIP E SERV LT       AL TOCANTINS 630. 630                                                          BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,326.62
                                          PC MINISTRO SALGADO FILHO S/N.
PIZZA PRONTA ALIMENTOS LTDA ME            S/N                                                                            RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $125.47
                                          AVENIDA CASTELO BRANCO 2558.
PLANA CORREIAS E BORRACHAS LTDA ME        2558                                                                           GOIANIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $109.44
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
PLANETA BOLA EVENTOS ESPORTIVOS LTDA-ME   N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
PLAST LABOR IND E COM DE EQUIP HOSP E                                                                                                                                                                         PENDING LITIGATION - CIVIL
LABORATORIO LTDA                          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
PLASTILANIA IND E COM DE PLASTICOS        RUA LOPES DA COSTA 600                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $21,006.28
PLATAMON PARTICIP E EMPREEND LTDA         RUA FRANCISCO TORRES 285                                                       CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,215.95
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PLATAO EMANUEL RIBEIRO                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
PLATINUM DISTRIBUIDORA DE CARGAS LTDA ME N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
PLATINUM MANAGEMENT SERVICES S.R.L.      VIA PAOLO EMILIO 32                                                             ROME                                                 ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,920.75
PLAY TIX IMP COMERCIO E FABRICACA        RUA ANAPIO GOMES 1565                                                           GRAVATAI                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $572.58




                                                                                                                                   977 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1036 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                      Address1              Address2              Address3                 City                State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PLINC VIAGENS E TURISMO EIRELI         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PLINIO ANELE                           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
PLINIO AUGUSTO SPULDARO BEN CARLOTO    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PLINIO EUGENIO DE SOUZA LOPES          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PLINIO JOSE AMANN                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
PLINIO NAKAMURA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN

PLUS SERV AUX DE TRANSPORTE AEREO E    AV THOMAZ ALBERTO WHATELY SN                                           RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,619.74
                                       ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E    VILACA SN                                                              BAURU                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,431.20
                                       R PROFESSOR JOSE DA SILVEIRA C
PMA DE BARROS BRANCO EPP               1085                                                                   MACEIO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $480.51
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
POLAR AIR CARGO INC                    WESTCHESTER AVENUE                                                     PURCHASE               NY               10577                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLIANA BACK DA SILVEIRA               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLIANA COSTA PINHEIRO VALE            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
POLIANA DE ANDRADE                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLIANA FERNANDES MENDES FIGUEIREDO    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
POLIANA FERREIRA SANTOS                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLIANA LOBO E LEITE                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
POLIANA PEREIRA DA SILVA               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLIANA PRISCILA GARCIA                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
POLIANA SOARES DA SILVA SANTOS         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
POLIANA SOARES DA SILVA SANTOS         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                       RUA BENTO BRANCO DE ANDRADE                                                                                                                                 UNDER FREQUENT FLYER
POLIMPORT COMERCIO E EXPORTACAO LTDA   FILHO 344                                                              SAO PAULO              SP               4757000      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                              SAO JOSE DO RIO
POLIPLAS SELANTES E FIXADORES LTDA     R VITORIO GASPARO 120                                                  PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,006.39
POLIS CORPORATION S.A.                 CERRITO 154 (Y MITRE).                                                 BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                         $19,234.99
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLLIANNA MODESTO MARTINS DA SILVA     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
POLLYANA DE PAULA RIBEIRO              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLLYANA DE REZENDE SALIM              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLLYANA DE REZENDE SALIM              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
POLLYANE BEZERRA DE ARAUJO             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
POLLYANNA BEZERRA DE MOURA             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
POLLYANNA DANYEIRE CAMPOS COELHO                                                                                                                                                                   PENDING LITIGATION - CIVIL
ERNESTO                                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
POLLYANNA DANYEIRE CAMPOS COELHO                                                                                                                                                                   PENDING LITIGATION - CIVIL
ERNESTO                                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLLYANNA P NOBREGA GOMES DA FONSECA   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                       978 of 1258
                                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                    Pg 1037 of 1367
                                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                                     Case No. 20-11598
                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                   Date Debt was
               Creditor Name                            Address1                     Address2                 Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLLYANNA TORRES PINHO QUADROS              N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLLYANNE DA SILVA AMORIM                   N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
POLO AR COM PECAS E REPRESENTACOES          R CAVOUR 934. 934                                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $144.72
POLO CAPITAL GESTAO DE RECURSOS LTD                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $27.27
POLO LOGISTICA LTDA                                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $64.33
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POLYANNA DE CASSIA CINTRA MONTEIRO          N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
POLY-FIBER ENTERPRISES, INC.                129 SKY HARBOR WAY                                                                GRIFFIN                  GA             30224                          VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POMPILIO JORGE DE CAMARGO                   N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PONTO CERTO COMERCIO DE CEREAIS LTD         PC GAGO COUTINHO S/N                                                              SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,186.09
PONTUAL AGENCIAMENTO DE CARGAS LTDA         AV EPHIGENIO SALLES 1299.                                                         MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $964.20
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PONTUAL VIAGENS E TURISMO LTDA              N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
POP COMPANY S.A.                            RUTA PCIAL S-2 KM 12 5                                                            SANTA FE                                             ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $438.41
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PORTAL OTICA LTDA                           N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
PORTAL PRODUCOES E EVENTOS LTDA ME          RUA CAPITAO LIMA 307. 307                                                         RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,899.11
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PORTICO NOBRE CONSTRUCOES E                                                                                                                                                                                        LITIGATION - IMPROPER
EMPREENDIMENTOS EIRELI                      N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - IMPROPER
PORTO DA BARRA TURISMO LTDA                 N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                            AV ANTONIO CARLOS MAGALHAES
PORTO NAPOLIS HOTEL LTDA                    320.                                                                              SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,207.90
PORTO SEGURO COMPANHIA DE SEGUROS                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GERAIS                                      N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
PORTO SEGURO COMPANHIA DE SEGUROS                                                                                                                                                                                  PENDING LITIGATION - CIVIL
GERAIS                                      N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
PORTOBELLO PARK ADM HOTELEIRA LTDA          R DO TELEGRAFO 2055. 2055                                                         PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $623.00
                                            ALAMEDA BARÃO DE PIRACICABA,                                                                                                                                           POTENTIAL OBLIGATION
PORTOSEG S.A CRÉDITO, FINANCIAMENTO E       N° 618/634, TORRE B, 4° ANDAR,                                                                                                                                         UNDER FREQUENT FLYER
INVESTIMENTO                                LADO B                                                                            SAO PAULO                SP             01216-012    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
PORTWAY, HANDLING DE PORTUGAL S.A.          RUA C,                           EDIF.124 PISO 1           AEROPUERTO             LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                         UNKNOWN
POSNET.S.A                                  JUAN DE GARAY                                                                     BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $86.63
POSSEIDON HOTEL LTDA EPP                    AV GETULIO VARGAS 1623. 1623                                                      IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $18.73
POSTO FISCAL ESTADUAL DA CAPITAL DO ESTADO                                                                                                                                                                         PENDING LITIGATION - TAX -
DE SÃO PAULO (PF-BUTANTÃ)                  N/A                                                                                N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                           AVENIDA VICENTE BRANDAO                                                            SAO JOSO DOS
POTENCIAL TECNOLOGIA E DISTRIBUICAO        FERREIR 434                                                                        CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,745.09
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
POWER TEST COMISSIONAMENTO LTDA             N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PPG AEROSPACE                               3330 TOWN POINT DR NW STE 100                                                     KENNESAW                 GA             30144-7033                     VARIOUS       ACCOUNTS PAYABLE                                                                        $300,171.76
PPG INDUSTRIES INC                          1719 1719 HIGHWAY 72E                                                             HUNTSVILLE               AL             35811                          VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PPX EMPREENDIMENTOS IMOBILIARIOS LTDA       N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
PRADO CHAVES ARQUIVOS E SISTEMAS LT         R HENRY FORD 635. 635                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $15,016.32
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRATIC NEGOCIOS EM TURISMO LTDA             N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
PRATT & WHITNEY CPR                         400 MAIN STREET WELL 5 CPR    STE 1                                               EAST HARTFORD            CT             06118-1888                     VARIOUS       ACCOUNTS PAYABLE                                                                         $10,561.28
PRAVY MIDIA E PRODUCAO TECNOLOGICA          RUA BASTOS PEREIRA 25.                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $24,458.24
PRAXXIS CONTROLE INTEGR DE PRAGAS L         R JOAQUIM ANTUNES 1088                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,160.00
PRC DESOTO INTL INC                         3330 TOWN POINT DR NW STE 200                                                     KENNESAW                 GA             30144-7033                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
PRC-DESOTO INTERNATIONAL INC.               24811 AVENUE ROCKEFELLER                                                          VALENCIA                 CA             91355-3468                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
PRECISAOLOG TRANSPORTES EIRELI              RUA OTAVIO POLIDORO 316                                                           MAUA                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $15,602.87
                                                                                                                                                                                                                   PENDING LITIGATION - TAX -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO        N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - TAX -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO        N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - TAX -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP   N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - TAX -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP   N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - TAX -
                                                                                                                                                                                                                   JUDICIAL PROCEEDING -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP   N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         OTHERS                        X            X              X             X                UNKNOWN




                                                                                                                                         979 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 1038 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                  Creditor Name                        Address1                  Address2              Address3                City                    State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PREFEITURA JOAO PESSOA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PREFEITURA MUNICIPAL                        N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE BAYEUX              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE BAYEUX              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE GUARULHOS           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE GUARULHOS           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE MANAUS              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE MANAUS              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                   UNKNOWN
PREFEITURA MUNICIPAL DO SALVADOR            PC MUNICIPAL S/N. S/N                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
PREFERRED AVIATION INC                      8470 NW 61ST ST                                                            MIAMI                     FL            33166-3338                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1,500.00
PREFERRED AVIATION, INC.                    8470 NW 61ST ST                                                            MIAMI                     FL            33166-3338                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1,675.00
PREFERRED COMPOSITE SERVICES INC            2900 NW 112TH AVENUE         UNIT NO 2                                     DORAL                     FL            33172-1834                     VARIOUS       ACCOUNTS PAYABLE                                                                             $4,378.00
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PREMIER PASSAGENS E TURISMO LTDA            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PRESIDENTE DA 3ª TURMA DA CÂMARA                                                                                                                                                                            JUDICIAL PROCEEDING -
SUPERIOR DE RECURSOS FISCAIS                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - TAX -
PRESIDENTE DA 3ª TURMA DA CÂMARA                                                                                                                                                                            JUDICIAL PROCEEDING -
SUPERIOR DE RECURSOS FISCAIS                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
PRESIDIO RAMOS DE LIMA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
PRESIDIO RAMOS DE LIMA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
PRESIDIO RAMOS DE LIMA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                            RUA AVIADOR GOMES RIBEIRO
PRESTES E SILVA TRANSPO DE CARGAS L         QUADRA 17                                                                  BAURU                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $696.90
                                                                                                                                                                                                            PENDING LITIGATION -
PRICILLA FAVERO                             N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRICISLA TSONTAKIS CUNHA                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
PRIME AIR INC.                              34200 EAGLE WAY                                                            CHICAGO                   IL            60678-0342                     VARIOUS       ACCOUNTS PAYABLE                                                                           $17,500.00
PRIME AIR LLC                               230 NE 70H STREET                                                          MIAMI                     FL            33138-5524                     VARIOUS       ACCOUNTS PAYABLE                                                                           $17,500.00
PRIMESTAR HOSPITALITY GMBH                  TAUENTZIENSTRAßE 13, 10789                                                 BERLIN                                               GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                            $9,502.71
PRINCIPE TRANSPORTES E TURISMO LTDA         R TUBARAO 205. 205                                                         JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $184.14
                                                                                                                                                                                                            PENDING LITIGATION -
PRISCILA ALMEIDA DANTAS                     N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRISCILA ALVES PEREIRA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRISCILA ALVES PEREIRA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
PRISCILA APARECIDA GOMES DA SILVA           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
PRISCILA APARECIDA IWANAGA                  N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
PRISCILA BARBOSA FERREIRA DA SILVA PAZ      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
PRISCILA BORGES MEIRELES                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRISCILA BRAGA                              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRISCILA BRAGA                              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRISCILA BREYER BONISONI                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
PRISCILA CARDOSO MORAES DE SOUZA            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                                   980 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1039 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA CATLING FERREIRA DAYANANI      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PRISCILA COLONA LARANJA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PRISCILA COLONA LARANJA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
PRISCILA CORDEIRO VALADARES             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA CRISTINA REZENDE DA SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PRISCILA CRISTINA RODRIGUES CATALAN     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PRISCILA CRISTINA RODRIGUES CATALAN     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA DA SILVA PEREIRA MARTENDAL     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PRISCILA DA SILVA SERPA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA DE AZEVEDO FAUSTINO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA DE MORAES BOAVENTURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA DE MORAES BOAVENTURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PRISCILA DE MORAES BOAVENTURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
PRISCILA DE MORAES BOAVENTURA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA DE OLIVEIRA PAIM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PRE-
PRISCILA DE SOUZA PENA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PRISCILA DOS SANTOS CANTO DE LIMA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA DOS SANTOS MIRANDA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA DOS SANTOS SCHEBESKI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA FELIX FIRAGI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA FERNANDA DOS SANTOS SILVA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
PRISCILA FERNANDA DUARTE FERNANDES                                                                                                                                                  PENDING LITIGATION -
OLIVEIRA                                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PRISCILA FERREIRA DE SOUZA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA FERREIRA DOS SANTOS BAPTISTA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA FONTES COUTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA FONTES COUTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
PRISCILA HELENA CAPARROZ DE FRANCA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA HERNANDES SILVEIRA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
PRISCILA IRACI DOS SANTOS               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
PRISCILA KELLY FERREIRA DE SA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       981 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1040 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                  Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
PRISCILA LEOCADIO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA LIMA ALMEIDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA LIMA ALMEIDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA LIMA ALMEIDA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA MABEL ARAUJO BRAZ             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PRISCILA MACHADO DOS SANTOS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
PRISCILA MARCELINA DE OLIVEIRA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA MARIA MAGALHAES CANTINHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA MARQUES CARVALHO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA MELO SOARES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA MEZADRI STRAPASSON            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA MEZADRI STRAPASSON            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA MOREIRA FARIAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PRISCILA NEVES CORRADI FELICIANO       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA PINHEIRO SILVA SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA PINHEIRO SILVA SOUSA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA PREVELATO REZENDE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
PRISCILA RAMOS GREGORIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA RAYA SANCHEZ FREITAS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
PRISCILA ROBERTA OTACIA DA SILVA                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,086.28
                                                                                                                                                                                   PENDING LITIGATION -
PRISCILA RODRIGUES AGRESTE FREDERICO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
PRISCILA RODRIGUES AMORIM              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA RODRIGUES PIQUIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA SALLES                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA SCABELL HOHN BUCSKY           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
PRISCILA SEVERINO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA ULIANA                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
PRISCILA VIEIRA DAVIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
PRISCILA VIVIANE MARIANO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      982 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1041 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                         Address1              Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILIANA MEDEIROS NOBRE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA ALBUQUERQUE DE BRITO            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
PRISCILLA BRITO VIDAL MOTTA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
PRISCILLA DE FARIA SANTOS DUARTE          N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
PRISCILLA DE MORAES CASTRO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
PRISCILLA FERREIRA TRICATE                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
PRISCILLA GONCALVES SILVEIRA              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA LEITE LUSTOSA DE LIMA           N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA LIVIA SIMONETTI DE MEDEIROS     N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
PRISCILLA MARA PROVETI DE LIMA            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
PRISCILLA MORAIS ARAUJO GONDIM            N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA MORENO BORGES                   N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA MULLER CRIVELLARO               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
PRISCILLA PAIVA FAGUNDES FERREIRA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA ROBERTO JUSTINO BARBOSA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA ROBERTO JUSTINO BARBOSA         N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
PRISCILLA SANTOS DE OLIVEIRA SANTA ROSA                                                                                                                                                               PENDING LITIGATION - CIVIL
LIMA                                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
PRISCILLA SANTOS DE OLIVEIRA SANTA ROSA                                                                                                                                                               PENDING LITIGATION - CIVIL
LIMA                                      N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA TEIXEIRA DA ROCHA PASSOS        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
PRISCILLA VIANA SOUZA COSTA               N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PRISCILLA ZANONI STORNIOLO                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
PRISCYANNE LINS FILGUEIRAS                N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
PRISCYLLA CESAR DE BARROS ABRANTES        N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
PRISMA SOLUTIONS S.R.L. UNIPERSONAL       SEDE LEGALE VIALE PASTEUR 46                                           ROMA                                                 ITALY             VARIOUS       ACCOUNTS PAYABLE                                                                           $470.06
                                          AV SENADOR CARLOS JEREISSATI 3
PROAIR SERV AUX. DE TRANSP AEREO          3000                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $863.60
                                          PC SENADOR SALGADO FILHO SN.
PROAIR SERV AUXILIARES TRANSP AEREO       SN                                                                     RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $431.59
PROAIR SERVICOS AUXILIARES DE TRANS       ROD SANTOS DUMONT KM66                                                 CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $31,552.49
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PROBANK S.A.                              N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PROCON                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PROCON                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PROCON                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PROCON                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
PROCON                                    N/A                                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                         983 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1042 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - INFORMATION       X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PNAE              X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - REQUEST FOR
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INFORMATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - RESOLUTION 400
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - RIGHT TO
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REPENTANCE                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SAC               X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON                              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TICKETING         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON - CIDADE DE SÃO PAULO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - DELAY /
PROCON - CIDADE DE SÃO PAULO        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON - PB                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKETING /
PROCON CASCAVEL                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON DE CACHOEIRO DE ITAPEMIRIM   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROCON DE MACAÉ/RJ                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                   984 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1043 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON ESTADUAL MARINGA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
PROCON INSTITUTO DE DEFESA DO                                                                                                                                                    PENDING LITIGATION - CIVIL
CONSUMIDOR DO DISTRITO FEDERAL       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON JUIZ DE FORA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL ANAPOLIS            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL ARAPIRACA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON MUNICIPAL CHAPECO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE ANAPOLIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE ANAPOLIS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
PROCON MUNICIPAL DE BELO HORIZONTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE BELO HORIZONTE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
PROCON MUNICIPAL DE BLUMENAU         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CAMPINAS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
PROCON MUNICIPAL DE CAMPINAS -SP     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CHAPECO          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CRICIÚMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CRICIÚMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE CRICIÚMA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
PROCON MUNICIPAL DE DOURADOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE DOURADOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE FLORIANÓPOLIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON MUNICIPAL DE FLORIANÓPOLIS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE JARAGUA DO SUL   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE JUIZ DE FORA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - PUBLIC LAW       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON MUNICIPAL DE LAGES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE MONTES CLAROS    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN




                                                                                                    985 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1044 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE NATAL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE PORTO ALEGRE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE PORTO ALEGRE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE PORTO ALEGRE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - TAM WEBSITE      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON MUNICIPAL DE PORTO ALEGRE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON MUNICIPAL DE PORTO ALEGRE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE RIO DAS OSTRAS   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE RIO VERDE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE RONDONOPOLIS     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE SALVADOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE SALVADOR         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE UBERLANDIA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE VITÓRIA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL DE VITÓRIA-ES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL JOAO PESSOA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
PROCON MUNICIPAL PORTO ALEGRE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON MUNICIPAL PORTO ALEGRE        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
PROCON OSASCO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON SINOP/MT                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/AC                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/AL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/AL                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/AP                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/AP                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - RATES            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/BA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/BA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/BA                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/CE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
PROCON/CE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON/CE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON/CE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKETING /
PROCON/CE                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                       X            X              X             X                UNKNOWN




                                                                                                    986 of 1258
                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                         Pg 1045 of 1367
                                                                                    In re TAM Linhas Aereas S.A.
                                                                                          Case No. 20-11598
                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                  Disputed
                                                                                                                                                        Date Debt was
            Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/DF                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE         X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/DF                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/DF                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORTS          X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - BOARDING
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE         X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/ES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - FLIGHT
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - PROMOTIONS /
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                   X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - PROMOTIONS /
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                   X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/GO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN




                                                                                           987 of 1258
                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                         Pg 1046 of 1367
                                                                                    In re TAM Linhas Aereas S.A.
                                                                                          Case No. 20-11598
                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                  Disputed
                                                                                                                                                        Date Debt was
            Creditor Name         Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/MA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - PROMOTIONS /
PROCON/MG                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                   X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - DELAY /
PROCON/MS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - FLIGHT
PROCON/MS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/MS                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/MT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/MT                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIRPORT           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PB                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PB                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PB                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PB                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/PB                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/PB                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE         X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE         X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - PROMOTIONS /
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                   X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/PE                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - COLLECTION        X            X              X             X                UNKNOWN




                                                                                           988 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 1047 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                        Date Debt was
              Creditor Name                           Address1               Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PI                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - PROMOTIONS /
PROCON/PI                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         PARTNERSHIPS                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PI                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/PI                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/PR                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/PR                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/RJ                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/RJ                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FIDELITY          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/RJ                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - POOR CARE         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/RJ                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/RJ                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKETING /
PROCON/RJ                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         BILLING                        X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROCON/RS                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/RS                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - SEATS             X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/SC                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/SC                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/SP                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - AIR CHAOS         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - DELAY /
PROCON/SP                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - DELAY /
PROCON/SP                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/SP                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - INFORMATION       X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/TO                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHTS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/TO                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PROCON/TO                                  N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
PROCURADOR CHEFE DA PROCURADORIA GERAL                                                                                                                                                                  PENDING LITIGATION - TAX -
DA FAZENDA NACIONAL EM SÃO PAULO           N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN
PRODEXPO INTERNACIONAL S.R.L.              RECONQUISTA 1034 - P.4                                                  BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $487.87
PROEL COMERCIO REPRESENTACOES E SERVICOS                                                                                                                                                                PENDING LITIGATION - CIVIL
LTDA                                       N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
PROFESSIONAL TECHNOLOGY REPAIRS            13100 SW 128TH ST                                                       MIAMI                 FL                33186-5859                     VARIOUS       ACCOUNTS PAYABLE                                                                         $314,960.00
                                           RUA VOLUNTARIOS DA PATRIA
PROFORTE SA TRANSPORTE DE VALORES          2162.                                                                   PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $3,610.02
                                           RUA VOLUNTARIOS DA PATRIA
PROFORTE SA TRANSPORTE DE VALORES          2162.                                                                   PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $2,160.32
PROGRESSO GRAFICA E EDITORA EIRELI         RUA DOUTOR AZEVEDO LIMA 456.                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $172.28
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - RESOLUTION 400
PROICON/GO                                 N/A                                                                     N/A                   N/A               N/A          N/A                 N/A         ANAC                           X            X              X             X                UNKNOWN
PROJECT PLAN SOLUCOES DE ENGENHARIA        RUA JOAO GOMES XAVIER 84. 84                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $192.94

PROMARKT SERVICOS EIRELI                   AV VEREADOR ABEL FERREIRA 1800.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $264.15




                                                                                                                           989 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 1048 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
              Creditor Name                            Address1                     Address2              Address3                   City                State           Zip         Country      Incurred              Basis for Claim                                                               Total Claim
PROMEDIC COMERCIO DE PRODUTOS MEDICOS                                                                                                                                                                           PENDING LITIGATION - CIVIL
HOSPITALARES                               N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                 UNKNOWN
PROMETAL PRODUTOS METALURGICOS EIRE        R JOSE DIRSCHNABEL 1019.                                                       GUABIRUBA                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $3,021.98
PROPONENT WARRANTY & REPAIR ADMINIS        2999 COUNTY ROAD 42 W 42                                                       BURNSVILLE               MN             55306-6994                      VARIOUS       ACCOUNTS PAYABLE                                                                        $2,553,778.06
PROS REVENUE MANAGEMENT                    3100 MAIN ST.                    SUITE 900.                                    HOUSTON                  TX             77002                           VARIOUS       ACCOUNTS PAYABLE                                                                         $847,381.50
                                           ESMERALDA 1063 PISOS 10, 11 Y 12
PROSA PROMOTORA SOL ARGENTINO SA           CA                                                                             LAGO BUENOS AIRES                                    ARGENTINA          VARIOUS       ACCOUNTS PAYABLE                                                                            $1,295.46
PROSEGUR COMPANHIA DE SEGURAN?A LDA        AV. INFANTE D. HENRIQUE 326.                                                   LISBON                                               PORTUGAL           VARIOUS       ACCOUNTS PAYABLE                                                                           $19,283.32
PROSPECT OF ORLANDO, LTD.                  2130 S WOLF RD                                                                 DES PLAINES              IL             60018-1932                      VARIOUS       ACCOUNTS PAYABLE                                                                           $11,396.28
PROSSIGA ALIMENTOS E BEBIDAS LTDA E        PC GAGO COUTINHO S/N. S/N                                                      SALVADOR                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $665.02
PROTEGE S/A PROTECAO E                     Q SAAN QUADRA 2 725. 725                                                       BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $186.22
PROTEGE S/A PROTECAO E TRANSPORTE          Q SAAN QUADRA 2 725. 725                                                       BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $4,714.95
PROTEGE S/A PROTECAO E TRANSPORTE D        Q SAAN QUADRA 2 725. 725                                                       BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $22,697.67
PROTEGE S/A PROTECAO E TRANSPORTE D        Q SAAN QUADRA 2 725. 725                                                       BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $16,985.12
PROTEGE S/A PROTECAO E TRANSPORTE D        Q SAAN QUADRA 2 725. 725                                                       BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $4,712.50
PROTEGE SA PROTECAO E TRANSP DE VAL        ESTRADA USINA 1115. 1115                                                       RIO BRANCO                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $3,163.47
                                           R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE        83                                                                             FLORIANOPOLIS                                        BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $8,338.14

PROTEGE SEG ELET MONITORAMEN SERV L        R VISCONDE DE OURO PRETO 74. 74                                                SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $7,656.66
PROTEGE SERVICOS ESPECIAIS LTDA            RUA HENRIQUE ONGARI 89.                                                        SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $10,866.05
PROTESTE - ASSOCIAÇÃO BRASILEIRA DE DEFESA                                                                                                                                                                      PENDING LITIGATION - CIVIL
DO CONSUMIDOR                              N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FIDELITY         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PROTOGENES MARQUES GUIMARAES NETO          N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
PROYECTA CAPITAL SPA.                      NAPOLEËN 3010                                                                  LAS CONDES                                           CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                           $11,370.11
                                           AVENIDA SILVIO DOMINGOS                                                        PRESIDENTE
PRUDEMPLAST QUIMICA INDL LTDA EPP          RONCADO 800                                                                    PRUDENTE                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $3,082.57
PSP DIGITAL GRAFICA E EDITORA LTDA         R OSCAR BRESSANE 27. 27                                                        BARUERI                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $757.88
PTG CHILE S.A.                                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $1,286.00
                                           AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                        CARRASCO.                                                                      MONTEVIDEO                                           URUGUAY            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
PUNKAJJ GIRDHARILAL LATH                   N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
PUREZA MARIA DA SILVA MOREIRA              N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
PYETRO SOARES DE MELO LOBATO               N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN

Q8 AVIATION                                DUKES COURT                       DUKE STREET WOKING                           SURREY                                  GU21 5BH     UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                          $282,782.00
QA2 RESTAURANTE E LANCHONETE LTDA          AER INTL BRASILIA JK SN. SN                                                    BRASILIA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $14,638.39
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
QANTAS AIRWAYS                             QCB/6 10 BOURKE ROAD, MASCOT                                                                            NSW            2020         AUSTRALIA          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
QATAR AIRWAYS                              ATTN: GENERAL COUNSEL             QATAR AIRWAYS TOWER   PO BOX 22550           DOHA                                                 QATAR              VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                           QATAR AIRWAYS TOWER, AIRPORT                                                                                                                                         UNDER CRITICAL AIRLINE
QATAR AIRWAYS                              ROAD                                                                           DOHA                                    22550        QATAR              VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
QEMIA CAROLINE ALVES DE OLIVEIRA           N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
QUADREM CHILE LTDA                         ISIDORA GOYENECHEA 3600                                                        LAS CONDES                                           CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                          $237,000.00
                                           R MONSENHOR ALCINDO CARLOS
QUADRIMETAIS PRODUTOS INDUSTRIAIS L        VELO 280                                                                       SAO CARLOS                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $730.17
QUALITAT TRANSPORTES LTDA                  AV DA SAUDADE 640. 640                                                         VINHEDO                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                               $13.09
QUALITTY CASES COMERCIO DE EMBALAGE        R. AMARO LEITE, 381 - SOCORRO,                                                 SÃO PAULO                SP                          BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $1,036.37
QUALITY ENGENHARIA AMBIENTAL LTDA                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $374.38
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
QUALITY REPRESENTAÇÕES TURÍSTICAS LTDA     N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
QUEILA DE SOUZA AZAMBUJA VEIGA             N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - TICKET /
QUEILA DE SOUZA AZAMBUJA VEIGA             N/A                                                                            N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                  UNKNOWN




                                                                                                                                     990 of 1258
                                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                    Pg 1049 of 1367
                                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                                     Case No. 20-11598
                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                   Date Debt was
                 Creditor Name                         Address1                       Address2                Address3                  City                State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - FLIGHT
QUEIZE CLICIA DO CARMO DO NASCIMENTO       N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
QUELAINE DA SILVA MUNIZ SPROTTE            N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
QUETILA LIMA OLIVEIRA                      N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   POTENTIAL CLAIM FOR
                                                                                                                                                                                                                   SUBROGATION /
                                                                              1100 NORTH MARKET                                                                                                                    CONTRIBUTION IN
QUETRO AIRCRAFT LEASING TRUST              WILMINGTON TRUST COMPANY           STREET                                          WILMINGTON              DE              19890                          3/29/16       CONNECTION WITH RCF           X            X                                               UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - FLIGHT
QUEZIA OLIVEIRA DE FREITAS                 N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - FLIGHT
QUEZIA OLIVEIRA DE FREITAS                 N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
QUICK LINK SERV AUX AVIACAO CIVIL L        ROD MG 10 KM 09 SN.                                                                CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,526.30
QUICK LINK SERVICOS AUXILIARES DA A        PC MINISTRO SALGADO FILHO S/N                                                      RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $667.12
                                                                                                                                                                                                                   PENDING LITIGATION -
QUILSON LUIS SANTOS VASCONCELOS            N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
QUIMESP QUIMICA LTDA                       R MURILO 48. 48                                                                    GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,090.20
QUIROGA E PERUZZO LTDA                     AV DO COQUEIRAL 540.                                                               PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $55.73
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
QUITERIA CRISTINA VILHABA DE SOUZA SILVA   N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
QUITERIA MARIA DE ARAUJO                   N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                           EST MUNICIPAL, 127, CHACARA
R C CHIMARELLI DISTRIBUIDORA               RECANTO                                                                            SANTA ADELIA            SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,357.94
                                           PARK VERANEIO PORTO DO SOL IV
R D TRANSPORTES E TURISMO LTDA ME          S/N                                                                                IPOJUCA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $989.40
R E C EMPREENDIMENTOS ALIMENTICIOS         AV JULIO CESAR SN                                                                  BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $378.27
                                           AER INTERNACIONAL CASTRO
R E P EMPREENDIMENT ALIMENT LTDA EP        PINTO S SN                                                                         BAYEUX                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $408.60
R F DE MELO CIA LTDA EPP                   R TENREIRO ARANHA 2472. 2472                                                       PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $4,604.04
R M SERVICOS AUXILIARES DE TRANSP A        AVENIDA SEVERO DULLIUS 90010.                                                      PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,377.57
                                           RUA PROFESSOR ULISSES VIEIRA 36.
R N EXECUCAO E SERVICOS PARA A CONS        36                                                                                 CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $32,227.21
R P ATIVID AUXILIARES AO TRANSPORTE        AV DUQUE DE CAXIAS 4355. 4355                                                      CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $20,397.21
                                           ST DE EMBARQUE TERM. DE
R P EMPREENDIMENTOS ALIMENTICIOS LT        PASSAGEI SN                                                                        BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $441.47
R T TRANSPORTES LTDA ME                    AV BRASIL 1564. 1564                                                               JI PARANA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $28.45
R.A. COMERCIO DE EQUIPAMENTOS                                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                             $2,381.84
R.P. PURI & COMPANY                        B-128                              LAJPAT NAGAR-I           NEW DELHI-11           NEW DELHI                                            INDIA             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
R2DR VIAGENS E TURISMO LTDA - EPP          N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
R3WA CONSULTORIA E SISTEMAS LTDA ME        AV JABAQUARA 2940. 2940                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,279.48
RA CATERING LTDA                                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                             $194.13
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RA OPERADORA DE VIAGENS E TURISMO LTDA     N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAAELA DE OLIVEIA PEEIA                    N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - GENERAL
RACCIUS POTTER                             N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - GENERAL
RACCIUS POTTER                             N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RACHED HAJAR TRAYA                         N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RACHEL BARREIRA KRAMER                     N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RACHEL BOIKO BITTERMAN PLIACEKOS           N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RACHEL BUTARELLO CAPTZAN                   N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                   LITIGATION - BOARDING
RACHEL CUBITS BELÉM                        N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN




                                                                                                                                        991 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 1050 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1     Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - GENERAL
RACHEL DE SOUZA ARAGAO FARIA            N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RACHEL GUIMARAES FRAGA                  N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RACHEL ROSA DA SILVA LEMES              N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RACHEL SALLES DA COSTA                  N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RACHID SLEIMAN NETO                     N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
RACHIEL EDUARDO SILVA REBOUCAS          N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
RADAR PPP LTDA - ME                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $186.10
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RADARANY OLIVEIRA DOS SANTOS            N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
RADIADORES NARDINHO LTDA ME             R CARLOS DE CAMPOS 62                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,316.38
RADIO CAR S.R.L.                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                           $919.74
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RADMILA OHANA OLIVEIRA SILVA            N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RADUAN ROCHA CALDANA                    N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAEL FERREIRA DE OLIVEIRA               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAEL FERREIRA DE OLIVEIRA               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAEL FERREIRA DE OLIVEIRA               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RAFAEL ABREU DA SILVA                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RAFAEL ABREU DA SILVA                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RAFAEL ABREU SILVANY                    N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RAFAEL AFONSO FONSECA ZATTAR            N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RAFAEL AGRA PADILHA                     N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RAFAEL AGRA PADILHA VASCONCELOS ALVES   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RAFAEL ALABARCE NETO                    N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAFAEL ALBERTO LINO COSTA               N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
RAFAEL ALCALA FAVERO LOPES              N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAFAEL ALEXANDRE DO CARMO RAMOS         N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RAFAEL ALEXANDRE FUSCO ARAUJO                                                                                                                                                              PENDING LITIGATION - CIVIL
CAMMAROSANO                             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
RAFAEL ALEXANDRE FUSCO ARAUJO                                                                                                                                                              PENDING LITIGATION - CIVIL
CAMMAROSANO                             N/A                                                           N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAFAEL ALMEIDA BRASIL                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
RAFAEL ALVES DE MATOS                   N/A                                                           N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
RAFAEL ALVES DE MESQUITA                N/A                                                           N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RAFAEL AMORIM SALES                     N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
RAFAEL ANDRADE LAMEGO MAGALHAES         N/A                                                           N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                              992 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1051 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL ANDRADE LUZ                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL ANSELMO FARIA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL ANTONIO SEGATO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL ANTONIO STAUT DE AGUIAR     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RAFAEL ARAUJO DE CASTRO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL ASSIS COELHO DE SOUZA       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL AUGUSTO DE OLIVEIRA DINIZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL AUGUSTO DE OLIVEIRA DINIZ   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL AUGUSTO GAZZANEO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL AZEVEDO PIRES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL BAILO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RAFAEL BARBOSA FERREIRA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BARBOSA MIRANDA ANGELICO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BARBOSA MIRANDA ANGELICO    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL BARROS PIRES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BARROS SIGNORELLI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL BARUFI                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL BENEDETTI CEPINHO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BERNARDO CAMILO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BERNARDO CAMILO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BERNARDO CAMILO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL BIZZI MORAES                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL BONIN                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BORGES DOS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL BOZZANO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL BOZZANO                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL BRAGA PIMENTA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RAFAEL BULLE POUSA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RAFAEL BULLE POUSA COSTA           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL CAMARA MENEZES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  993 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                              Pg 1052 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
               Creditor Name           Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL CAMPOLINA FERREIRA LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL CAMPOLINA FERREIRA LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL CAMPOS FROES MARANGONI    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL CAMPOS MACEDO BRITTO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
RAFAEL CARNEIRO                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
RAFAEL CARVALHO BUENO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
RAFAEL CHINAGLIA                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
RAFAEL COELHO DE GODOI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - GENERAL
RAFAEL CONCEICAO RODRIGUES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
RAFAEL CONDE TOSTES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL CONRAD ZAIDOWICZ          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL CORREA TONIOLO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
RAFAEL CORREIRA COSTA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL COSTA FORTUNATO           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
RAFAEL COUTINHO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DA FONTE MAIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DA FONTE MAIA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DA SILVA ALVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DA SILVA CARVALHO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DA SILVA RAIOL            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
RAFAEL DANDIELO DA SILVA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
RAFAEL DE ARAUJO BARBOSA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DE ARAUJO BASTOS          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DE BARROS DUARTE          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DE CARVALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - GENERAL
RAFAEL DE CARVALHO VIANA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
RAFAEL DE CASTRO MAGALHAES       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - IMPROPER
RAFAEL DE FIGUEIREDO BARATA      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
RAFAEL DE JESUS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
RAFAEL DE JESUS SANTOS           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                994 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1053 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE LIMA ARARIPE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE LIMA ARARIPE              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL DE LIMA KNAPPE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE MOURA BARROS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE OLIVEIRA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE OLIVEIRA GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE OLIVEIRA GOMES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE OLIVEIRA MENDES PEREIRA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE SALES RIBEIRO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE SALES SCHETTINI           N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL DE SOUSA FRATINO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE SOUZA AMORIN              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL DE SOUZA MARTINS DA SILVA    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE SOUZA MORAES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL DE SOUZA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL DE SOUZA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DE SOUZA SANTOS              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL DE TOLEDO ALVES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL DEDEA DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL DEI AGNOLI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL DEL REI MIRANDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DENER DOS SANTOS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DIAS FRANCA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DIAS FRANCA                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL DINIZ MANUCCI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DOLABELA LEAL                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL DOMENICI PEREIRA SIMOES      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DOS SANTOS SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL DOS SANTOS SOUZA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL ESPINOLA DE VASCONCELOS      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL EVANGELISTA NEVES            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL FELIPE FRANCATO UBEDA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   995 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1054 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL FELIPE FRANCATO UBEDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL FELIPE VIEIRA VEIGA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL FELIX CAVALCANTI                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
RAFAEL FERNANDES SILVESTRE                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL FERNANDO TIESCA MACIEL             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL FERREIRA BARROSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL FERREIRA BARROSO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL FERREIRA DOS SANTOS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL FERREIRA LIMA                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL FIGUEIREDO DE MEDEIROS             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL FRANCISCO PAES                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL FRANCISCO SOARES DE SOUZA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL FREDERICO RENZETTI                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL FUNARO FILHO                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL FURTADO MORAIS                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL FUZARO GUIMARAES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL GARCIA FERNANDES                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL GOMES DA SILVA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL GONCALVES DAMACENO                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL GONCALVES DE JESUS                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL GOYA BRITO                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL GUILHERME JESUS                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PRE-
RAFAEL GUIMARAES GARCIA CIUDAD JAUDENES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL GUIMARAES MAIA CASTRO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RAFAEL GUSTAVO DOS SANTOS SOARES          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL HENRIQUE DE OLIVEIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL HENRIQUE EMIDIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL HENRIQUE EMIDIO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RAFAEL HENRIQUE MAIA MARQUES              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RAFAEL ISMAEL PEREIRA                     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         996 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 1055 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL JARDIM DUARTE MOREIRA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL JOSE CHERFEN DE SOUZA BOETTGER      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL JOSE DE QUEIROZ DA SILVA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL JOSE FARIAS SOUTO                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL JOSE LEVITA DE ALMEIDA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL JOSE LIMA DE MESQUITA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL JOSEPH BELACIANO                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL KARAN SALIN                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL KRACHINSKI                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL KUPERMAN                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL KUPERMAN                            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL LANA REZENDE                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL LIMA NOGUEIRA                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RAFAEL LIMA RIBEIRO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RAFAEL LIMA SILVA                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL LISBOA SALGADO PINHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL LOIO DE MENESES BASILIO DE MORAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL LOIO DE MENESES BASILIO DE MORAES   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL LOPES BERTONI PRIMILA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL LUCAS DALBEN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL LUCAS DALBEN                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RAFAEL LUCAS DE SOUZA BASSI                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAEL LUIS LIMAO                          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL LUZ DE LIMA                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RAFAEL MACHADO DOS SANTOS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL MADEIRA LEITAO                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RAFAEL MAFRA ALVES                         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL MAGALHAES ALVES SALIBA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL MAGALHAES PADILHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAEL MAGALHAES PADILHA                   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                          997 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1056 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL MAGNO TONIN                 N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL MAIA TOSTES DINIZ REZENDE   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MALLMANN DOS SANTOS         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL MARCOS LOIOLA DE CARVALHO   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - ACCIDENT /
RAFAEL MARTINS GRIMALDI            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MATOUK NASSAR               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MATTOS CLEMENTE             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL MELO DA SILVA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MENDES BRESCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MENDES BRESCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MENDES BRESCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MENDES BRESCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MENDES BRESCIA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MENDES VELOZO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MENDONCA DE OLIVEIRA LIMA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MENDONCA ROCHA BARROS       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MOREIRA LEITE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MORENO DA CRUZ PITA         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MOTTA PARUSSOLO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL MOURA MASSONI               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MOZER RIBEIRO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL MULLER                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL MURRO PESTANA               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL NIGRI                       N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
RAFAEL NOETZOLD                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL NUNES CORREA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL NUNES REIS                  N/A                                                    N/A                   N/A               N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL OLIVEIRA BARACHO            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
RAFAEL PAIVA BICALHO               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL PEDRO DA SILVA MARINHO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL PELEGRIM                    N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                  998 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1057 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PELEGRIM                      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAFAEL PEREIRA ARAGAO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RAFAEL PEREIRA DO NASCIMENTO         N/A                                                    N/A                   N/A               N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PEREIRA DOS SANTOS VIEIRA     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PEREIRA PIMENTEL DE ALMEIDA   N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL PEREIRA ZOSCHKE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL PEREIRA ZOSCHKE               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PHILLIPE DE OLIVEIRA          N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PICANCO OLIVEIRA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PIHRO DE MENDONCA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL POLONI HONORIO                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL POUBEL BOLELLI DE REZENDE     N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL POUBEL PEREIRA DE CASTRO      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAFAEL PREATO                        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
RAFAEL PRIANTE SCHUBER               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL PRISMANN FEIJÓ E OUTRA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RACHIDE ALVES DA SILVA        N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAFAEL RAMOS DA ROCHA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAFAEL RAMOS TEIXEIRA                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL RAPOSO VALENTIM               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL RAVAGNANI DE FARIA AOUDE      N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL RESENDE DA SILVA              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RIBEIRO DE AGUIAR             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RIBEIRO DE MIRANDA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RIBEIRO DE SANTANA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RIBEIRO DE SANTANA            N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RIBEIRO GERVASIO              N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL ROCHA REBOUCAS                N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RODRIGUES BARBOSA             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAFAEL RODRIGUES MACHADO             N/A                                                    N/A                   N/A               N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAFAEL RODRIGUES NEVES               N/A                                                    N/A                   N/A               N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                    999 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1058 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                 Creditor Name           Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL ROGERIO GOMES DA SILVA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL RONI TAPARELO OLIVEIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL ROSSETO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL SACCOL BAGOLIN              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SAFE DE ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL SAFFIOTTI                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SANGALETI                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL SANTOS CARDOSO DE SANTANA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SANTOS SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL SATLER TEIXEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL SCHERER                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL SCHERER                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL SCHMITT STRINGUINI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SEABRA DE MOURA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SEBASTIAO MOREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SETTE MORAIS PINTO COELHO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL SILVA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
RAFAEL SILVA PINTO OLIVEIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SILVA VIANA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL SIMAO DANDARO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SIMONETTI BULLIO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SONAGLIO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SOUZA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SOUZA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SOUZA HIPOLITO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL STOCK                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL STUCZYNSKI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RAFAEL STUCZYNSKI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL SUTTER CASTELO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL TAVARES DE SA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
RAFAEL TAYAR SCARFON                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                             $7.33
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RAFAEL TEDESCO MARIANO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RAFAEL TESSARI BRITO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  1000 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1059 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL VAISMAN                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
RAFAEL VALADARES CORDEIRO SOARES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL VALFOGO GALDINO DA SILVA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL VIANA RABELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL VIANA RABELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL VICENTE GONÇALVES TOBIAS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAEL VICTOR BASTOS BERMUDES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL VIEIRA CARDOSO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAEL VIEIRA SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL VITOR GONCALVES PIMENTEL     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAEL ZEITOUNE                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ABRAO BRUZON                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ALBUQUERQUE JOSE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ALBUQUERQUE JOSE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ALLESINA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ALLESINA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAELA ALMEIDA COSTA GARCIA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ANDRADE COSTA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ANGELINA REZENDE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA ANTUNES DE PASCOLI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA BARBOSA PEREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA BERNARDES ESCOUTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA BERNARDO LADAGA NOGUEIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAELA BRISTOT PACHECO DE FARIAS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAFAELA BRISTOT PACHECO DE FARIAS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA CABRAL ANTUNES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA CAMPOS ALVES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA CARVALHO DE ARAUJO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAFAELA CASTRO DIAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAELA CORREA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAFAELA CORREA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   1001 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 1060 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA CRISTIANO DORNELLAS               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RAFAELA CRISTINA BERGH PEREIRA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RAFAELA DE ANDRADE SAMPAIO MAGRUGA        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RAFAELA DO CARMO BORGES RIBEIRO COSTA     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA DO NASCIMENTO                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA ERVILHA LINHARES                  N/A                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA FIORIN DE CARVALHO                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - ON-BOARD
RAFAELA FLAUSINO DE FARIA                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA GABARDO KOLLROSS DE ANDREA        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA GIULIANA FAVERO                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA GIULIANA FAVERO                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA GIULIANA FAVERO                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA GOMES DE OLIVEIRA                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA GOMES MARCELOS MATOZINHOS         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA GUILGER BUCCI                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA JANUARIO MARQUES                  N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA LEITE DE ARAUJO                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA LOPES OLIVEIRA                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA LOPES OLIVEIRA                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA LUCHESE TOIGO                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA LUIZA VOLETE                      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA MADALOZZO GRATIERI                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RAFAELA MADALOZZO GRATIERI                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA MARA BARROS SOLEK                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA MARA BARROS SOLEK                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RAFAELA MARIA BARBOSA SILVA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA MARTINS DOS SANTOS FARIAS DE JESUS N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA MARTINS DOS SANTOS FARIAS DE JESUS N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RAFAELA MIRO DE CAMPOS                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                          1002 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1061 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                     Address1          Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA NATALIA DIAS GOMES            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
RAFAELA RIBEIRO PRADO MOTTA           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA ROCHA DOS SANTOS              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFAELA RODRIGUES SANTOS FEITOSA      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
RAFAELA SCHAAN DE ALMEIDA LEITE       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA SCHMITT BONATO                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA SELLA ANDRE                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
RAFAELA SILVA DE OLIVEIRA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA WULLNER LIPIARSKI             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA WULLNER LIPIARSKI             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELA YAMAKAWA DE CASTRO            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFAELLA ACCIOLY GERMOGLIO COLLACO    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFAELLA BUENO DOS SANTOS             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFAELLA FERREIRA TORRES GALISA       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFAELLA FERREIRA TORRES GALISA       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELLA FERREIRA TORRES GALISA       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
RAFAELLA HERTEL MALUCELLI             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELLA JORDACH SCHVEITZER           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFAELLA SOARES COSTA                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
RAFAGA FERREIRA ALECRIM               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
RAFAGALLI COM DE ALIMENTOS LTDA ME    AVENIDA CATARATAS 2420                                             FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $16.69
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFELA ZANIN VOLPE                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFFAELLA CALFAT                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAFFAELY APARECIDA PEREIRA            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
RAFHAEL BEZERRA                       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
RAFHAEL GUIZZI DE OLIVEIRA            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                      R ALMIRANTE TAMANDARE 532.
RAGGI X MANUT EQ ELETROELETRONI LTD   532                                                                MAUA                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,716.88
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAHYNA VICTOR DE ALMEIDA              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAIANE CRISTINA VELOZO SILVA          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAIANE DA SILVA MACHADO               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
RAIANNE SATURNINO DE ALMEIDA          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                 1003 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1062 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIDALVA BASTOS ALVES MELO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIKA FARIA SALES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAILANE PIRES DE ALMEIDA TROVAO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMAR DAS NEVES RASTELLY             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMINGTON CESAR FONSECA LOPES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUINDO FERREIRA SALES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA ALEXANDRINA DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA ALVES DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAIMUNDA ALVES SOBRINHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA CELESTINA MENDES DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA CLEOMAR PEREIRA IZEL         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAIMUNDA DARC LOPES LIMA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA DE ARAUJO DA ROCHA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA DE ARAUJO DA ROCHA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA FERREIRA DOS ANJOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RAIMUNDA IVA ALVES LOPES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAIMUNDA JAQUELINE DAS CHAGAS SILVA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA NONATA DOS SANTOS VIANA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA NONATA DOS SANTOS VIANA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA NONATA REIS LOBAO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
RAIMUNDA NONATA SANTANA JORGE         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA PEREIRA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA PEREIRA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
RAIMUNDA PEREIRA DE SANTANA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAIMUNDA PEREIRA DE SOUSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAIMUNDA PEREIRA DE SOUSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA PEREIRA DE SOUSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAIMUNDA PEREIRA DE SOUSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
RAIMUNDA ROSA DE MOURA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RAIMUNDA TACIANE SILVA DE OLIVEIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                     1004 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1063 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAIMUNDO ABRANTES VIEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO BARBOSA DE LEMOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAIMUNDO BIONE DA SILVA JUNIOR       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO CARDOSO DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO DA COSTA MACEDO JUNIOR      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO DE CARVALHO COUTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO DE CARVALHO COUTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RAIMUNDO DE FREITAS COSTA JUNIOR                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                            $63.76
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
RAIMUNDO DE SOUZA COUTINHO-          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO DRUMOND SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RAIMUNDO ERRE RODRIGUES NETO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO EUDES DE ARAUJO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO FERREIRA DA SILVA JUNIOR    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
RAIMUNDO FREIRE FILHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO GONCALVES SANTOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO GONCALVES SANTOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO IOMAR VALENTE MAIA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAIMUNDO JOSE DOS REIS FILHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO LOPES BELISARIO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO MARCELO COSTA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MENEZES DE SOUZA FILHO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MENEZES DE SOUZA FILHO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MORAES SAMPAIO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MORAES SAMPAIO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MOREIRA BRAGA NETO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MOREIRA BRAGA NETO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MOTA DE SOUSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAIMUNDO MULLER DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
RAIMUNDO NETO ALVES LOPES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RAIMUNDO NONATO ALVES DA SILVA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO NONATO CARVALHO CRISTO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RAIMUNDO NONATO DA CONCEICAO GOMES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    1005 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1064 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
RAIMUNDO NONATO DA CONCEICAO GOMES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAIMUNDO NONATO DA COSTA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAIMUNDO NONATO DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAIMUNDO NONATO LEITE FILHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAIMUNDO NONATO MACHADO SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAIMUNDO NONATO PACHECO SOARES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAIMUNDO NONATO PEREIRA LINO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAIMUNDO NONATO RABELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAIMUNDO NONATO RABELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAIMUNDO NONATO TAVORA COSTA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAIMUNDO PAIVA SODRE JUNIOR            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAIMUNDO REIS DE AZEVEDO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAIMUNDO SOCORRO LOPES LAMARAO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAIMUNDO ULICIO DOS SANTOS GUIMARAES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAINARA VERDE SERRA ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAINE DANYELE VIEIRA DE SOUZA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAINNY PRADO BEZERRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAINOLDO DE OLIVEIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAISA ANDRADE DE ALEXANDRIA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAISA ANDRADE DE ALEXANDRIA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISA BASAGLIA SFORNI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISA FELIPE DO NASCIMENTO FERREIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISA PESEGODINSKI DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISA PRISCILLA MEDEIROS DA ROCHA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA AZEVEDO FERES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA D AVILA LAIGNIER                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA DA COSTA FARAH                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA DA COSTA FARAH                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA DAIANE DOS SANTOS CARVALHO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAISSA DE SOUSA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA DE SOUZA FARAGE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                      1006 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1065 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                 Creditor Name                     Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA DE SOUZA FARAGE                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
RAISSA DOS SANTOS CALADO SAMPAIO DE                                                                                                                                                                PENDING LITIGATION - CIVIL
ALENCAR                                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
RAISSA FONSECA                          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
RAISSA FURTADO PAPALEO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
RAISSA LEITE CATOSSI                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
RAISSA MALENA BARBACHAN VERAS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
RAISSA MONT ALVERNE BARRETO             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAISSA VELHO DE AGUIAR                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
RAISSA XENIA QUINTANILHA RODRIGUES DA                                                                                                                                                              PENDING LITIGATION -
SILVA                                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
RAIZE STEFANY SILVA CAETANO             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                  AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
                                        TERMINAL AEROPORTO
RAIZEN COMBUSTIVEIS SA                  INTERNACIONAL SN                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
                                        TERMINAL AEROPORTO
RAIZEN COMBUSTIVEIS SA                  INTERNACIONAL SN                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA..                AVENIDA FERNANDO FERRARI 3800                                         VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                        TO BE DETERMINED
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
RAJILLI COSTA LIMA                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RALINNE KELLY DAVILA GALVAO NOBREGA     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN




                                                                                                                      1007 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1066 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
RALPH DA SILVA GUERRERO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RALPH DOS SANTOS MANSUR               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RALPH DOS SANTOS MANSUR               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RALPH TORQUATO DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RAMIREZ MORENO JOSE GUILLERMO                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                             $6.40
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMIRO ASSUNCAO SCARPELLINI PEDROSO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAMIRO FELIX DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMIRO LUCIO MULINARI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAMIRO MITSUO YABUMOTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMOM RIBEIRO DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RAMON BARRETO MENDES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RAMON BARRETO MENDES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON BARUFFI SOUZA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAMON CABRATOSA TERMES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAMON CONSENTIRNO CASCARDO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAMON DE OLIVEIRA SOUSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON FERNANDES LOUREIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAMON JARDIM FISCHER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RAMON JUNIO PEREIRA DOS SANTOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON MAGALHAES SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON MAGALHAES SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON MAGALHAES SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAMON NEVES SOARES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON PINTO SILVA DE ASSIS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON RODRIGUES DE MELO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON RODRIGUES DE MELO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON SOUZA PUGLIESE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAMON TAKESHI KUMAGAI MENDES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RANDERSON LASMAR BARBOSA FERREIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RANEISE CAROLINE RODRIGUES DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RANGEL RICARDO ALVES MEIRELES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RANIELE NEGREIROS CARNEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RANIERE DA SILVA GALVAO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     1008 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1067 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
RANIERE DE ARAUJO MARQUES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RANIERI BIANCHE DE OLIVEIRA CUNHA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RANIERI PEREIRA CORREIA JUNIOR      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
RANSON JENNINGS ELLINGTON FILHO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
RANUNCIA MENEZES MINORA DE SOUZA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
RANYERI LUIS DE CARVALHO XAVIER     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAONI DE CASTRO GALVAO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAONI DE CASTRO GALVAO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RAPHAEL ABIB AZEVEDO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
RAPHAEL AMARAL MELLO PIMENTEL       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
RAPHAEL AMARAL MELLO PIMENTEL       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
RAPHAEL AMARAL MELLO PIMENTEL       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
RAPHAEL AREVALO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
RAPHAEL AREVALO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL AUGUSTO SILVA BARONE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL AUGUSTO SILVA BARONE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL AUGUSTO SILVA BARONE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL BORGES GOMES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL BORGES GOMES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL BUENO MAJER OROSCO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL CABRAL FACCO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL CARVALHO DO NASCIMENTO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL CASSARO MACHADO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAPHAEL CRAVEIRO ALBERNAZ           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
RAPHAEL DA SILVA GOMES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
RAPHAEL DA SILVA GOMES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
RAPHAEL DE ALMEIDA LEITAO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RAPHAEL DE ARAUJO PAULA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   1009 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1068 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL DE ARAUJO PAULA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL DE ARAUJO PAULA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL DOS SANTOS SALGADO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL DUARTE DE MACEDO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL ERNY DE OLIVEIRA DREHER          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL ERNY DE OLIVEIRA DREHER          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL FERNANDO BRAGA GONCALVES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAPHAEL FIGUIREDO DIAS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL FILIPE VIDAL DE LIMA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL FRANCO CASTELO BRANCO CARVALHO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL FREITAS DA ROCHA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL GOMES MORAIS                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL GRAGNANO COSTANTINI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL GUILHERME DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAPHAEL GUSTAVO FERREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL HENRIQUE GUIMARAES DE ARAUJO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL IGOR DA SILVA VARELLA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL IGOR DA SILVA VARELLA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAPHAEL KAYHAN GALLO DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAPHAEL KAYHAN GALLO DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL LEANDRO FERNANDES MOREIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL LEITE MACHADO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL LIRA DE OLIVEIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL LUIZ GUIMARAES MATOS SOBRINHO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL MACEDO E SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAPHAEL MACHADO EIRAS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL MAGNUN TEIXEIRA SEIXAS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL MAGNUN TEIXEIRA SEIXAS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL MATOS MENDES ALVES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL MENDES PERES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAPHAEL MIGUEL MOURA DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RAPHAEL MIGUEL MOURA DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RAPHAEL MIRAS                            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        1010 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1069 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL MODESTO CARVALHO ROJAS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL ORTIZ MICHELL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL ORTIZ MICHELL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL PEREIRA CORREA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAPHAEL RABELO DE SOUZA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RAPHAEL ROCHA LEITE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL RODRIGUES PEREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL SANCHES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL SANTOS MELO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAPHAEL SANTOS RODRIGUES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL SANTOS VIEIRA DA CUNHA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
RAPHAEL SILVA KNOPP DE FARIA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAPHAEL SOUZA TRANCOSO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL STEVE RODRIGUES MARQUES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL STEVE RODRIGUES MARQUES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAPHAEL TADEU DE ALMEIDA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL TORRES FIGUEIREDO DE LUCENA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL VIANA BARRETO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAEL WINCKLER RODRIGUES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAELA ELBLINK ARAUJO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAPHAELA ITIMURA DE CAMARGO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RAPHAELA ITIMURA DE CAMARGO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAPHAELA SANTOS COSTA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAELA SOARES GODINHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPHAELY DA SILVA ALBINO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAPIDAO PRESTIGIO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RAQUEILDES GOMES DE MELO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAQUEL AGUIAR DUTRA LACERDA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAQUEL ALVES DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAQUEL APARECIDA DE LIMA PALMA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAQUEL ARRIECHE FERNANDES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAQUEL BARRACA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAQUEL BARRACA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN




                                                                                                     1011 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1070 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
RAQUEL BASTOS NEVES TEIXEIRA VALE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL BIANCULLI BAIADORI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RAQUEL BIANCULLI BAIADORI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL BITENCOURT CAVALIERE              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RAQUEL BRAGA VIEIRA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL CABRAL VIANA DA CUNHA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL CAMARA ESCRIBONI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL CAMARA ESCRIBONI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL CAMARA ESCRIBONI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL CAMPOS STRINGARI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RAQUEL CARREGARI DE VITTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL CECILIA MARQUES DE PAULA GUERRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
RAQUEL CORREA LACERDA DUTRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
RAQUEL CORREA LACERDA DUTRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL CRISTINA TROVO HIDALGO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL CRISTINA TROVO HIDALGO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL DA SILVA TOLEDO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL DE AGUIAR XAVIER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL DE MELO BATISTA HENRIQUES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL DE OLIVEIRA MORAES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL DE OLIVEIRA PARENTES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL DE OLIVEIRA PEREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL ELISA RODRIGUES DOS SANTOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL ELY AMORIM DE ANDRADE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL GRACIETTI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RAQUEL GUARIENTI FONTANA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL LAPA NUNES DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RAQUEL LAPA NUNES DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                        1012 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1071 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL LERMEN DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL LINS BENTES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL LINS BENTES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RAQUEL LOPES RODRIGUES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL LUIZA MACHADO DE PAULA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RAQUEL MAGALHAES MESQUITA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAQUEL MAGALHAES SOUZA AZEVEDO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL MARTINELLI MATHIAS DUARTE DOS                                                                                                                                               LITIGATION - FLIGHT
SANTOS                                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAQUEL MENEZES CARTAXO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL MIGUEL KONING MENDES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL MOREIRA DAMACENO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAQUEL NUVOLARI DE LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RAQUEL PAGNUSSATT CORAZZA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAQUEL PEREIRA DE CARVALHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAQUEL PEREIRA DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAQUEL PEREIRA DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RAQUEL PINHEIRO SALES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RAQUEL PORTELA DE SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAQUEL POSTEL BARBOSA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAQUEL POSTEL BARBOSA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RAQUEL PRESTES GUNTHER                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $176.88
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL RIBEIRO DE CARVALHO BASTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RAQUEL ROCHA DIAS NEVES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAQUEL ROLDAN DE ANDRADE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL ROLLEMBERG TEIXEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL SALOMAO MICHEL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL SCHMITT                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL SCHMITT                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RAQUEL SOUZA SANTOS NASCIMENTO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RAQUEL STAQUI LAVAGNOLI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      1013 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1072 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                     Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAQUEL STAQUI LAVAGNOLI               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAQUEL SZYGALSKI BIASI                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RAQUEL VACCARI VIANA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RAQUEL VICENTE DE SOUZA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                      INTERNATIONAL AIRPORT, PO BOX                                                                                                                              UNDER CRITICAL AIRLINE
RAROTONGA                             79                                                                    RAROTONGA                                            COOK ISLANDS      VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                      AV GOVERNADOR JOAO PONCE DE
RASPAS E DELICIAS RESTAURANTE LTDA    ARRU SN                                                               VARZEA GRANDE                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $462.46
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAUANY ALVES DA SILVA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
RAUL                                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                          $1,585.00
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
RAUL AMORIM LAMELA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAUL ARANTES MATOS                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAUL CARVALHO LIMA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAUL DA SILVA DUARTE                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAUL FERREIRA LIMA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RAUL GOMES DE SOUZA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
RAUL IVO AURELIANO FILHO              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAUL JOHNNE TEIXEIRA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAUL KLEIN E OUTROS                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAUL MELLO TANURE                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAUL NOLI                             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAUL NOLI                             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAUL OMAR YABEN                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - GENERAL
RAUL PIRES FANCHINI                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
RAUL SILVA TELLES DO VALLE                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,341.76
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAULITO PEDRO DA SILVA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
RAULYSON ALMEIDA DO AMARAL CORDEIRO   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAURIANE ARAUJO DA SILVA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
RAURICIO PUCA DOS SANTOS              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RAVEL OLIVEIRA ANDRADE                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RAVEN MARIANA DA SILVA VENCESLAU      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                    1014 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1073 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION -
RAVENA LAYS GOMES DA SILVA            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAVENNA ARAUJO COSTA REIS CARVALHO    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAVENNA ARAUJO COSTA REIS CARVALHO    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
RAVI SERV AUX DE TRANSP AEREO LTDA.   AV CARAMURU 15                                                         MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,389.63
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
RAVIKSON GALVAO MEIRELES              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                      4700 OLD INTERNATIONAL AIRPORT                                                                                                                              UNDER CRITICAL AIRLINE
RAVN ALASKA                           ROAD                                                                   ANCHORAGE               AK              99502                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
RAYANA DA SILVA OLIVEIRA              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYANA DE MELO SANTUCHI               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANE CRISTINA BEATO OLIVEIRA        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANE CRISTINE OLIVEIRA LEAO         N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANE EVELYN DE OLIVEIRA MELO        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYANE GOBBI DE OLIVEIRA CRATZ        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANE GRANA DE MENEZES               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYANE ISABELA RODRIGUES E SILVA      N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANE OLIVEIRA MARQUES RAMOS         N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANI GABRIELA DO NASCIMENTO         N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYANNE GOMES AYALA                   N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYANNE PEREIRA DE SOUSA              N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYARA FALKENSTINS GOIS MENDES        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYENNE DA SILVA LYRA                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
RAYLANE FERREIRA DO NASCIMENTO                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $481.23
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYLLA RYANE RAMOS AMANCIO            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYLLA RYANE RAMOS AMANCIO            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
RAYMOND FELIX LEVY                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYMUNDO GOMES BARBOSA LIMA           N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYMUNDO GOMES BARBOSA LIMA           N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYMUNDO SANTANNA ROCHA               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
RAYNAR GLAYANE CABRAL DA ROCHA        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RAYNARA CLAUDIA SANTOS DE SOUZA       N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
RAYSSA ALVES ALENCAR VIANA            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      1015 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1074 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                       Address1          Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RAYSSA ALVES ALENCAR VIANA              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RAYSSA GOMES MESQUITA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RAYSSA GUEDES PALITOT                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAYSSA GUEDES PALITOT                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAYSSA LANA VELOSO                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAYSSA LOPES DE QUEIROZ JACOB           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
RAYSSA SANTOS CORDEIRO                  N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RAYZA FELIX AGUILLERA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
RAYZA RAIANE MAIA CAVALCANTE            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RB LOGÍSTICA E TRANSPORTE LTDA.         N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
RCA COMERCIO DE ALIME E SERV EIRELI                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $56.92
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RCML SERVICOS LTDA                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
RDL OPERACOES AEREAS LTDA               ROD LUSSA LIBRELATO SN. SN                                         JAGUARUNA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $385.36
RDM INDUSTRIA DE MAQUINAS E EQUIPAM     RUA ITAUNA 541.                                                    AMERICANA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,987.15
READ SERVICOS TURISTICOS SA             R ALECRINS 940. 940                                                CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $49.51
                                                                                                                                                                                                PENDING LITIGATION -
REALDO APARECIDO PEREIRA DE ARAUJO      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN

REBAL COMERCIAL LIMITADA                R SAO PAULO 384.                                                   SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $117.28
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REBECA AGUIAR LARRAT                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REBECA AGUIAR LARRAT                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REBECA ATAIDE DE CERQUEIRA              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
REBECA ATALIA CORREIA NUNES CORDEIRO    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
REBECA BARBOSA ANDRADE                  N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
REBECA DA SILVA MAGALHAES               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
REBECA DA SILVA MAGALHAES               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
REBECA DE DEUS TARGINO DA SILVA         N/A                                                                N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REBECA DE SA BRAGA                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
REBECA DOS SANTOS LIMA GOES             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REBECA EVA CHAYO DE KATRI               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
REBECA GOMES DA SILVA E SILVA           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
REBECA GOMES DA SILVA E SILVA           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
REBECA IASMINE DE CAVALCANTE E IZAIAS   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                   1016 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1075 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                        Address1            Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
REBECA MEYER ROSA MENEGOLI               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REBECA MIRANDA SANTOS                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REBECA PACHECO DE CARVALHO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REBECA VITORIA BRUNO MACHADO             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
REBECCA CHRISTINA KATHLEEN MAUNSELL      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
REBECCA EDUARDO PORFIRIO DA SILVA CORDAO N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REBECCA SCHUSTER DOREA LEITE             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REBEKA CARNEIRO PINTO DO REGO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REBEKA DAIANY DUARTE DANTAS              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REBEKA RIBEIRO MONTEIRO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                         AV JOAQUIM BRAZ DE QUEIROZ
RECAPAGEM BR PNEUS LTDA EPP              S/N. S/N                                                             LUZIANIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $14,241.57
RECARO AIRCRAFT SEATING AMERICAS IN      2275 EAGLE PARKWAY                                                   FORT WORTH             TX               76177                          VARIOUS       ACCOUNTS PAYABLE                                                                        $1,604,791.00
                                                                                                                                                                                                   PENDING LITIGATION - TAX -
RECEITA FEDERAL DO BRASIL                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - TAX -
RECEITA FEDERAL DO BRASIL                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - TAX -
RECEITA FEDERAL DO BRASIL                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - TAX -
RECEITA FEDERAL DO BRASIL                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
RECOMINTE IND COM PEC AERONAUTICAS       AV EDOUARD SIX 540                                                   JACAREI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $65.39
RECONLOG LTDA                            AVENIDA ROSANA 618.                                                  EMBU DAS ARTES                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,596.27
REDE CIDADA                              R ALVARENGA PEIXOTO 295. 295                                         BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,689.01
                                                                                                                                                                                                   PENDING LITIGATION -
REDSON DAGNON FRANULOVIC                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
REFORMADORA ONICIO E FILHOS LTDA ME      R OTONI ALVES 121                                                    PEDRO LEOPOLDO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $250.90
                                         R COMENDADOR ALFREDO MAFFEI
REFRIGAS COMERCIO DE PECAS LTDA          44 4415                                                              SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $1,392.60
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
REGIA REGINA LUCIA DO COUTO              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REGIANE ALMEIDA MESSIAS                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
REGIANE ARAUJO DA SILVA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
REGIANE DE OLIVEIRA FRANCA CASSIMIRO     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REGIANE DE SETE E CONSTANTINO ROSA       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REGIANE GOMES DA SILVA SALES             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
REGIANE GONCALVES DOS SANTOS             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REGIANE MAIA GONCALVES                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REGIANE MIRIAM MARTINEZ                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
REGILANE RODRIGUES BREZINSKI             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
REGILENE CARNEIRO DIAS                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                   UNKNOWN
REGINA AIRPORT AUTHORITY                 1-5201 REGINA AVENUE.                                                                                                                       VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
REGINA CELI CARDOSO DA SILVA DE GARCIA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN




                                                                                                                      1017 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1076 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA CELIA CARVALHO DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA CELIA DA CUNHA TAVARES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA CELIA DE ANDRADE MIRANDA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
REGINA CELIA E SILVA BASTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA CELIA MORENO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA CELIA REZENDE COUTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA CELIA SALLES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA CELIA SALLES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
REGINA CHVAICER                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                           $186.02
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA COELI DA SILVA GUERREIRO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA COELI PAULO SERVIO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
REGINA COELI TAVEIRA LOPES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REGINA CONCEICAO DE LEMOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA DE FATIMA PERALTA MUNIZ MOREIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA DE FATIMA PERALTA MUNIZ MOREIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REGINA ELIANE DE CAMARGO BARBOSA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA FERREIRA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ON-BOARD
REGINA GOLDSZTAJN                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA HELENA COELHO MESSEDER AMADO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA ISABEL NOGUEIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA LUCIA BRAGANCA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA LUCIA BRAGANCA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REGINA LUCIA DO NASCIMENTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA LUCIA NOGUEIRA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
REGINA LUCIA PAULA DE SOUSA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
REGINA MARCIA FEITOSA SALES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
REGINA MARIA DE CARVALHO PINTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REGINA MARIA DE SOUZA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REGINA MARTA DE SA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REGINA MENEZES DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        1018 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1077 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINA MENEZES DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINA MESQUITA DE LIMA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINA REGATIERI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINA SANTOS SILVA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDA ALMEIDA DE NOVAIS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO ALVES                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
REGINALDO ANDRADE DA CRUZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO ANTONIO MOREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO ANTONIO VILELA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO APARECIDO SILVA BARBOSA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
REGINALDO AURELIO BURDA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
REGINALDO AURELIO BURDA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO CESAR MACIEL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO DENILSON ALMEIDA DOS SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO DOS SANTOS CORREA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO FERRI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO GOMES PEREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO GOMES PEREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PROMOTIONS /
REGINALDO GUEDES MARINHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
REGINALDO JOSE BISPO JUNIOR             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO LUIS CORREA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REGINALDO MOREIRA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO NASCIMENTO AVELINO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO PEREIRA BARBOSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
REGINALDO PEREIRA DA COSTA SEGUNDO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO QUEIROZ DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
REGINALDO RODRIGUES NOBRE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO ROQUE DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
REGINALDO SILVA DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
REGINALDO SILVA DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REGINALDO VIEIRA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       1019 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1078 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                      Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGINAMAGNABARRETO DAMACENO            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGINAMAGNABARRETO DAMACENO            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIO LIMA VASCONCELOS                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIS BRISSI                           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
REGIS DOS SANTOS LIMA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
REGIS DOS SANTOS LIMA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIS EDUARDO DE ALMEIDA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIS FERNANDO BAPTISIA PANTALEAO      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIS GLAUCIANE SANTOS DE SOUZA        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIS GONCALVES MARQUES                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIS GONCALVES MARQUES                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
REGIS MARA AUGUSTO XAVIER DE SANTANA   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
REGIS PINHEIRO SANT’ANA POTENZA        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
REGISLANE DAMASCENO SOARES             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
REGISLANE DAMASCENO SOARES             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REGIVALDO RODRIGUES CORDEIRO           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
REGO PAZOS ENG CONST E COM LTDA        RUA CARLOS DEL PRETE 145. 145                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $145,069.25
REGO PAZOS ENGENHARIA CONSTRUÇÃO E                                                                                                                                                                PENDING LITIGATION - CIVIL
COMÉRCIO LTDA                          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
REI DA BORRACHA EQUIP DE RIB PRETO     RUA CONSTITUICAO 719                                                  RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,105.17
REI DAS MALAS EIRELI EPP EPP           R SENHOR DOS PASSOS 94                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,441.12
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
REIKO FUKUMITSU DA SILVA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REIMILTON VIEIRA DA SILVA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
REINALDO AMERICO ORTIGARA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
REINALDO AMORIM LOPES                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REINALDO APARECIDO PUTINATTI           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
REINALDO BONETI FANTI                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
REINALDO CARVALHO DA COSTA JUNIOR      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REINALDO DAMACENO BARBOSA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
REINALDO DE OLIVEIRA PEREIRA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REINALDO DOS SANTOS DE JESUS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
REINALDO DOS SANTOS DE JESUS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                       RUA PAULO MANOEL DA CUNHA                                             CABO DE SANTO
REINALDO DOS SANTOS MANGUEIRAS         066                                                                   AGOSTINHO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,012.58




                                                                                                                     1020 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1079 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REINALDO FERREIRA BORGES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO FERREIRA DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO FERREIRA DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO FRANCISCO BORSATO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REINALDO GLEISON DIGIGOW                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO JORGE CARVALHO SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REINALDO MENEZES DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
REINALDO MOREIRA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO MOREIRA PEREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO OSVALDO PIRES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO SERRAO DE CARVALHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALDO SERRAO DE CARVALHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REINALDO SIGUERU AKAMINE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REINALDO SIGUERU AKAMINE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REINALDO SORDILLI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REINALDO SORDILLI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REINALDO XAVIER ALVES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REINALDO ZACARIAS AFFONSO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REINALTO BATISTA CERQUEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REINOLDO GABRIEL VINTER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
REJANE CRISTINA GONCALVES NEVES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REJANE CUNHA COSTA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REJANE DE JESUS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REJANE DO REGO BARROS MORCOURT           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REJANE GONTIJO DE SOUSA CAMARA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REJANE GONTIJO DE SOUSA CAMARA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
REJANE MARIA FEDERIZZI                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
REJANE MARIE LINHARES FERNANDES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
REJANE NUNES DE SOUZA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
REJANE PEREIRA DE AQUINO DO NASCIMENTO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                        1021 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1080 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
REJANE RAQUEL BEZERRA DE LIMA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REJANE RATTMANN                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REJANE RIBEIRO REZENDE FRANCO MOURA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REJANE TURKENITCH CANTERGI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RELBER JUDSON NOGUEIRA CORREIA DA ROCHA N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RELHO PEREIRA DE BRITO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REMAQ DO BRASIL INDUSTRIA DE TRATORES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RÉMI VALENTIN KUZNIEWSKI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
REMMYR DE PAULA                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REMULO DE SOUSA RAMOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
REMY AMORIM CAERO MARQUEZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN ABS DA CRUZ FONSECA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN ABS DA CRUZ FONSECA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN ALMEIDA DE OLIVEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN ALVES DA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN ALVES DA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN AUGUSTO                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN AUGUSTO DIAS ROCHA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN BOER DA FONSECA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RENAN BOHUS DA COSTA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN BOTASSE                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN BOTASSE                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RENAN CAMPOS VITRAL                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RENAN CARVALHO PINHEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN CASTIONI DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENAN CESAR DE SOUZA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN CEZAR ABREU                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN CEZAR ABREU                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RENAN COSTA                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENAN DE BRITO LEME                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
RENAN DE LIMA GARCIA                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $39.22




                                                                                                       1022 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1081 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
                Creditor Name         Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN DE TOLEDO ALVEZ           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN DIAS DE OLIVEIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN EDUARDO DE SOUZA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
RENAN GOUVEIA DOS SANTOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN LOBO RANIERI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN LOPES MACHADO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN MACIEL MIRANDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
RENAN MARTINS DA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN MONTE GRIFFO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN MONTE GRIFFO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
RENAN MOREIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
RENAN MOREIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
RENAN MUNIZ CARNEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN PAES FELIX                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - TICKET /
RENAN PAIVA NUNES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - FLIGHT
RENAN PARASSOLI BUSSOLOTI       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN PINHEIRO MOREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN PRA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN RIBEIRO DE PAULA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN ROBERTO MANTELLI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN RODRIGUES GONCALVES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN RODRIGUES GONCALVES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN ROMANO DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - IMPROPER
RENAN SENGER                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                            LITIGATION - BOARDING
RENAN SILVA BURITI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN TOSTA SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN TOSTA SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENAN VALLE NETTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
RENAN WALLACE ZABAGLIA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENANTA CASTRO MORENO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENATA AGUIAR GONCALVES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENATA AGUIAR GONCALVES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION -
RENATA ALMEIDA SANTANA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                               1023 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1082 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA APARECIDA MARTINS RIBEIRO     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA BARROS SILVA DA LUZ           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA BATISTA LOZANO                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA BERTE                         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA BRAGA FERREIRA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA BRANDAO LAZZARINI             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA BRANDAO LAZZARINI             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA CAIRES CORIGLIANO             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA CALDEIRA ANDRADE              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CAMARDELLI PALMEIRA BARBOSA   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CAMARDELLI PALMEIRA BARBOSA   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RENATA CARDOSO PINHO MOREIRA         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CARVALHO DO BARREIRO          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA CARVALHO PEIXOTO DA PONTE     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA CASTILHO VARGAS               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CIBELE COSTA CAVALCANTI       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA COELHO CAMARA PIMENTEL        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA COSTA SIMOES PEREIRA          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA COSTA SIMOES PEREIRA          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CRISTINA AZEVEDO ANTUNES DA                                                                                                                                                    LITIGATION - TICKET /
FONSECA                              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CRISTINA AZEVEDO ANTUNES DA                                                                                                                                                    LITIGATION - TICKET /
FONSECA                              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CRISTINA CODIGNOLE            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
RENATA CRISTINA DA SILVA             RUA STATION 6                                               MELBOURNE              VIC                           AUSTRALIA         VARIOUS       ACCOUNTS PAYABLE                                                                            $54.00
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA CRISTINA SANTOS DE SOUZA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA CRISTINA WATANABE ALMEIDA     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RENATA CRISTINE TEIXEIRA BONI        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA DA CRUZ SANTOS                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA DA CRUZ SANTOS                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA DA CUNHA PINTO                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                         1024 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1083 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA DA SILVA GOMES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DA SILVA OLIBONI RIBEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DA SILVA OLIBONI RIBEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DA SILVA XISTO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DARE                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
RENATA DE ABREU MENDES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DE ALMEIDA TEIXEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
RENATA DE ARAUJO MIRANDA VILLAVERDE                                                                                                                                                 PENDING LITIGATION - CIVIL
LOPES                                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA DE CASSIA FERREIRA MATTAR ABDO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA DE MELLO MEIRELLES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA DE MELO NASCIMENTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DE OLIVEIRA MARTINS CANTANHEDE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA DE SA BARRETO DANTAS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA DE SOUZA ALCANTARA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DICHY GROSMAN                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DICHY GROSMAN                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA DOS REIS VILLELA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA EMI RODRIGUES OKADA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA FALEIRO GUERRA PINTO COELHO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RENATA FEITEIRO BATISTA RAMOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RENATA FERREIRA LIMA ALCANTARA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA FERRO BARRETTO DE ARAUJO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA FIGUEIREDO COUTINHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA FLORENCIO ALBUQUERQUE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA FRAGA CAMPOLINA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA FRAGOSO ANTONIO MOREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RENATA FRAGOSO ANTONIO MOREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA FRAGOSO ANTONIO MOREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA GABRIELA GALIOTTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RENATA GABRIELA GALIOTTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                       1025 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1084 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATA GONDIM MACIEL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA GUIDI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA HERMES CATARINO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA IANELLI                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA JULIA CICARINI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA KELLEN OLIVEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA LACERDA NOGUEIRA PEREIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA LACERDA NOGUEIRA PEREIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA LATIFE ABUGOCHE LEVY          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA LATIFE ABUGOCHE LEVY          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA LIMA DE MELO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA LINS BARBOSA PIANA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATA LOPES CAVALCANTE DE ABREU     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATA MACEDO FRAGA E SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA MARIA ANTAES LOPES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA MARIA ANTAES LOPES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA MARTINS DIAS DE OLIVEIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA MARTINS HELENO CORAZZA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA MAZZILLI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA MAZZILLI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA MEDINA MACIEL GOMES PINTADO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA MENDES PALAIO RIBEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA MENDES PALAIO RIBEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA MENDES VIEIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA MESSIAS ALVES LEMOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA MORAIS DE ARAUJO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA MOTODA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
RENATA MURICI DE SOUZA LOPES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATA NERY MALTA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATA OLIVEIRA CERUTTI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    1026 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1085 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA OLIVEIRA DA SIVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA OLIVEIRA DE CARVALHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
RENATA P DA SILVA CORDEIRO                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                           $923.45
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA PAIVA QUEIROZ                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA PEDROSO DE CARVALHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
RENATA PEREIRA GOMES MAIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA PINHEIRO GONDIM DE ALBUQUERQUE     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA PINHEIRO GONDIM DE ALBUQUERQUE     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA PORTELLA NUNES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA PUCCINI TRINDADE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA RAMALHO LINS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA RAUEN DOS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA RIBEIRO NOLETO DE SANTANA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA ROCHA PASSOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA ROCHA PASSOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA RODRIGUES DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
RENATA RODRIGUES DE SOUZA                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $118.54
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA ROSA DOS SANTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA ROSA DOS SANTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RENATA ROVAROTO FLEURY RAIMUNDO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RENATA SANTANA MALTEMPI ALVES                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $122.15
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA SANTOS GUEDES LEAL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA SAVIATO DIAS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA SERRA SANTIAGO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA SERRA SANTIAGO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA SETENTA AFFONSO FERREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RENATA SETENTA AFFONSO FERREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RENATA SILVA COUTO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA SILVEIRA DA ROCHA SAMPAIO CALDAS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
RENATA SOUZA BISPO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA TEIXEIRA BARBOSA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA TEIXEIRA NEVES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA TEIXEIRA NEVES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RENATA TENORIO ANTUNES MOURA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                         1027 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1086 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
RENATA VEIGA NIMETH                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA VIOTTO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA VIOTTO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATA WEBER ZARANZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATA WEBER ZARANZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATA WESCHENFELDER DA SILVEIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA XAVIER MOREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATA XAVIER MOREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATHA DE MELO CARNEIRO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATHA GOMES DE CARVALHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO AGNELLO SANTANDER             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RENATO AGUIAR DE CASTRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
RENATO ALBERTO OLIVEIRA DOS SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO ALVES DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO ANDRE ZAN                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO ANTUNES DA SILVEIRA NETO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATO APARECIDO EMILIANO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATO APARECIDO EMILIANO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO BARBOZA DA SILVA NETO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO BARCELLOS GUIMARAES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO BARCELLOS GUIMARAES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO BARROS BRASILEIRO DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO BATISTA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO BATISTA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO BATISTA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO BENTO RODRIGUES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO BOJART CINTRAO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - PROMOTIONS /
RENATO BONIFACIO DE MELO DIAS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATO CAMPOS DIAS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO CANDIDO DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATO COSTANTINI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    1028 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1087 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RENATO DA ROCHA FERREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO DA SILVA                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO DA SILVA ESCOPELLI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DA SILVA MARQUES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DAMIANI DE SOUZA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DAMIANO MACIEL                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE AZEVEDO BORGES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE JESUS PEREIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE JESUS PEREIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE MATTOS                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE MATTOS                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE MORAES CIPRIANO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO DE OLIVEIRA BETTANIN              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE SA PEIXOTO AZEDO JUNIOR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE TARSIO PALHARES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DE TARSIO PALHARES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RENATO DIAS VIEIRA BRAGA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO DO ESPIRITO SANTO ALVES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RENATO ERNESTO BOLF                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO EUNECIO DE ARAUJO FARIAS SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO FELIPAZZI MORENO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO FERREIRA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RENATO FERREIRA DE ARAUJO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RENATO FERREIRA DE ARAUJO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RENATO FLAVIO MARCAO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO FRANCISCO DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO FROTA PINHEIRO JUNIOR             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO FROTA PINHEIRO JUNIOR             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO GOMES BORGES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - SPECIAL
RENATO GOMES DA COSTA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RENATO GOMES FERRAS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RENATO GOULART                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        1029 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 1088 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                    Address1      Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO GUIMARÃES DA SILVEIRA         N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO GUIMARAES FEITOSA DE FRANCA   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO JOSE FERREIRA SONATI          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO JOSE FERREIRA SONATI          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
RENATO LEMOS DE BRITO                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO LISBOA DA SILVA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
RENATO LOPES DA SILVA                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
RENATO LOPES DA SILVA                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
RENATO LUIS DA SILVA CALEGARO        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO LUIS DE SOUZA DA SILVA        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO LUIS DE SOUZA DA SILVA        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
RENATO MADALENO XAVIER               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
RENATO MANGE ADVOGADOS ASSOCIADOS    R MARIA PAULA 123. 123                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,050.08
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
RENATO MARAFON SEMENSATO             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO MARQUES DE OLIVEIRA           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO MARQUES DE OLIVEIRA           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO MARQUES DEXHEIMER             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO MARTINS DE OLIVEIRA           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO MARTINS GONCALVES             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO MORAES DA CUNHA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
RENATO NAVAS RICARDINO               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
RENATO NEVES DE JESUS                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO OLIVEIRA DIAS                 N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO PACHECO SWERTS                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO PACHECO SWERTS                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
RENATO PIRFO DINIZ                   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO ROBERTO LEITE SOARES JUNIOR   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO RODRIGUES DE SOUZA            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
RENATO ROSEN                         N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
RENATO SANTOS DE OLIVEIRA            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
RENATO SILVEIRA DOS SANTOS           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                            1030 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1089 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                 Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
RENATO SOARES DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO SOBRAL DE AZEVEDO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO SOBRAL DE AZEVEDO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO TEIXEIRA MOREIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO TOMAZ DE ASSIS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENATO TYSZLER                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO VERARDI SORRENTINO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENATO VIEIRA DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO VIEIRA PORTES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO VILARINO MARTINS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATO WILLIAN ANGELINO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATTA DOS SANTOS COSTA MENDES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATTA DOS SANTOS COSTA MENDES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENATTA DOS SANTOS COSTA MENDES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENAULT BURJACK DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENE ANGELO SCHULZ                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENE JUNGHANS                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENE SOARES DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENE TAVARES DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
RENÉE CAMILLE GABRIELLE DUCHATELET   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENEI DE OLIVEIRA FREITAS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENI BATISTA DO NASCIMENTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENI MARA DE OLIVEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENIALDA SANTOS CESAR                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENILDA BARBOSA SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENILDA BASILIO DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENILDO FERREIRA CASSAGO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENILSON BEZERRA DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RENILTON CELESTINO DE JESUS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RENISE RIBEIRO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RENITA ALTMANN                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    1031 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 1090 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
               Creditor Name                      Address1                      Address2              Address3                   City                 State          Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENITA ALTMANN                        N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENITA SEHN                           N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENIVALDA OLIVEIRA COSTA SANTOS       N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENIVALDA OLIVEIRA COSTA SANTOS       N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
RENIVAN DE JESUS DOS SANTOS           N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENNAN DIAS AFONSO                    N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENNAN FELIPE OLIVEIRA DE MORAIS      N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENNAN JOSE ALVES RONDON              N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENNAN SOARES DE MELO LOBATO          N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENNAN SOARES DE MELO LOBATO          N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RENNATO RODRIGUES RIBEIRO             N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENNE GARCIA PAIVA                    N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENNER ALENCAR PAULINO                N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                      AV JUSCELINO K DE OLIVEIRA
RENNER HERRMANN SA                    12453.                                                                          CURITIBA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $422.83
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RENNO ANDRADE VALER                   N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
RENO SPINELLI CROTI                   N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATION
                                                                                                                                                                                                            UNDER FREQUENT FLYER
RENTALCARS.COM                        35 FOUNTAIN STREET, 6TH FLOOR                                                   MANCHESTER                              M2 2AN       UNITED KINGDOM     VARIOUS       PROGRAM                       X            X                                             UNKNOWN
RENTAS HOTELERAS SPA                  AVENIDA KENNEDY 5601. 5601.                                                     LAS CONDES                                           CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                           $182.07
                                                                                                                                                                                                            POTENTIAL OBLIGATION
                                      R DOUTOR PEDROSA, CONJ 1201                                                                                                                                           UNDER FREQUENT FLYER
RENTCARS EIRELI                       ANDAR 12 COND THE FIVE           CENTRO                                         SAO PAULO                 SP            80420120     BRAZIL             VARIOUS       PROGRAM                       X            X                                            UNKNOWN
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                             MADRID                                               SPAIN              VARIOUS       ACCOUNTS PAYABLE                                                                      $1,016,249.00
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RESERVA AUTOMOVEIS LTDA ME            N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
RESTAURANTE CAMBRIDGE LTDA EPP        R VOLUNTARIOS DA PATRIA 91. 91                                                  CURITIBA                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $36.76
RESTAURANTE GREEN SUNSET LTDA ME      AV CB BRANCO 4400. 4400                                                         JOAO PESSOA                                          BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $128.13
RESTAURANTE RIO GRANDE LTDA                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                            $58.87
RESTAURANTE SALATIEL LTDA             R DAS AZALEIAS 14.                                                              PORTO SEGURO                                         BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $983.89
RESTAURANTE SANDRIN LTDA ME           AV ROTARY 249. 249                                                              ARACAJU                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $888.17
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RESTAURANTE SANTA SALADA LTDA EPP     N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
RESTAURANTE SAPUCAIA LTDA EPP                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                           $338.46
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
RESTONY DE ALENCAR RIBEIRO            N/A                                                                             N/A                       N/A           N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
RETAIL SERV BRASIL ALIM E BEB LTDA    RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $6,855.39
RETAIL SERV BRASIL ALIMEN E BEBIDAS   RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $74.69
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $9,935.32
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $6,344.16
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,032.87
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $887.01
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN. SN                                                      GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $603.28
RETAIL SERVICES BR ALIM E BEBIDAS L   RODOVIA HOLIO SMIDT SN                                                          GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $944.94
RETAIL SERVICES BRASIL ALIMENTACAO    RODOVIA HOLIO SMIDT SN.                                                         GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $496.88
RETAIL SERVICES BRASIL ALIMENTACAO    RODOVIA HOLIO SMIDT SN.                                                         GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $18.52




                                                                                                                                 1032 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1091 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                          Address1       Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REUBEN DA SILVA FREITAS                   N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REVAIR RODRIGUES MACHADO NETO             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REVIA APARECIDA PEIXOTO DE PAULA LUNA     N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
REYNALDO LACERDA CESAR                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REYNNAM PATRICK DA HORA ALVES             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
REYNNAM PATRICK DA HORA ALVES             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
REZA SHAHCHERAGHI                         N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RF COMERCIAL E INDUSTRIAL DE TUBOS LTDA   N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATION
                                                                                                                                                                                                UNDER FREQUENT FLYER
RFD PARK ESTACIONAMENTO E SERVICOS EIRELI AV. MONTEIRO LOBATO 4250                                         GUARULHOS              SP               7180000      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
RGB ADMINISTRADORA HOTELEIRA LTDA         ROD MG 10 KM 30 S/N                                              LAGOA SANTA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,533.56
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RHAIRA BOLDRINI SAIBERT                   N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RHAISSA FARIA BARBOSA                     N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHAISSA RODRIGUES ULIANA                  N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RHAIZA HADDAD BOCCO                       N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHAIZA ROVEDA SOARES FARIA                N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHAMEZ OSMAN GHAZZAQUI                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHAMEZ OSMAN GHAZZAQUI                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHAMON MARLLON FREITAS MOREIRA            N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHANDA TUFI AMIM SILVEIRA                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
RHAYNNER DE ALMEIDA LIMA VERAS            N/A                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
RHAYNNER DE ALMEIDA LIMA VERAS            N/A                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
RHENAN CARLOS DA SILVA                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RHINESTAHL CORPORATION                    7687 INNOVATION WAY                                              MASON                  OH               45040                          VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHUAN CARLOS DUARTE MARTINS               N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
RHUAN GUILHERME ZORZI MOREIRA             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RHUAN SOUSA SERRA LIMA                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
RHUAN SOUSA SERRA LIMA                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
RHUDSON DE ARAUJO NICOLAU                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
RIBBON BIDCO LIMITED CROWNE PLAZA         STOCKLEY ROAD                                                    WEST DRAYTON                                         LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                           $101.89
RIBEIRO AGENCIA DE VIAGENS TURISMO        AV PAULISTA 07. 7                                                ILHEUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,934.30
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
RICARDO ABELHA                            N/A                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
RICARDO ALESSANDRO KOBAL VASCONCELLOS     N/A                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                   1033 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1092 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO ALESSANDRO KOBAL VASCONCELOS    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO ALEXANDRE BOTELHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO ALEXANDRE DE ARAUJO PORFIRIO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RICARDO ALMEIDA DE BARROS LIMA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO ALMEIDA ECHELMEIER              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO ALVES                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO AMARAL MARANHAO DOS SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO AMARILHA DE CASTRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO ANIBAL RAMIREZ                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO ANTONELLI TOLEDO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO APARECIDO DUTRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO APARECIDO DUTRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO ARAUJO DE LIMA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO ATHANASIO FELINTO DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO AUGUSTO DA ROSA DANTAS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO AUGUSTO GUIMARAES DE SOUZA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO AUGUSTO MARTINS FIGUEIREDO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO BAGDONAS                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RICARDO BARBOSA RAMOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO BARROS DE AVELAR                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO BASTOS DE REZENDE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO BATISTA DE FARIAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO BATISTA DE FARIAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO BATTISTI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO BERTOLDI VOLKERS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO BERTOLDI VOLKERS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO BITTENCOURT                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO BRAGANÇA PONTES DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO BRANCATO DE LUCCA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO CAMPOS TIBAU                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO CARVALHO GADELHA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO CELSO LOPES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       1034 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1093 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO CESAR BORGES BERNARDES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
RICARDO CESAR COUTINHO DOS SANTOS                                                                                                                                                 PENDING LITIGATION -
BRILHANTE                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO CESAR ROMANINI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO CHAIM EVANGELISTA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO CHARTUNI BANDEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO CHARTUNI BANDEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO CLAUDIO CARDOSO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO COELHO MINDELLO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO CORREIA DE ARAUJO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RICARDO COSTA NEVES DO AMARAL         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DA CRUZ SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DA SILVA GOMES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DA SILVA MENEZES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DA SILVA NACRUTH              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DA SILVA NASCIMENTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DA SILVA SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO DAS NEVES SOARES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RICARDO DE ALMEIDA DANTAS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DE ARAUJO LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DE CASTRO LAURITO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DE MORAES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DE OLIVEIRA CARVALHO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DE OLIVEIRA CARVALHO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO DEL GIGLIO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO DEL GIGLIO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO DEL GIGLIO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DINIZ CABRAL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO DINIZ DE VASCONCELOS LEITAO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - BOARDING
RICARDO DINIZ DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO DOS SANTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
RICARDO DOS SANTOS BARRETO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                     1035 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1094 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO DOS SANTOS PESSOA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO ESPER KALLAS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO FARIAS BISPO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FERNANDES DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FERNANDES DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO FERREIRA BORGES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FERREIRA NUNES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FLORIANO MEDEIROS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO FRAJACOMO DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FRANCA DE ANDRADE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FROTA LEAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO FROTA LEAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO GALDINO DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO GARCIA FIGUEIREDO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO GARRIDO ANDRADE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO GOMES GONCALVES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO GONZALEZ DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO GRAZIANI SIQUEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO GUGGISBERG                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RICARDO GUIMARAES DE ARRUDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RICARDO GUIMARAES DE ARRUDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
RICARDO HENRIQUE CALAZANS TOLEDO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
RICARDO HENRIQUE CALAZANS TOLEDO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO HENRIQUE DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO HENRIQUES PEREIRA AMORIM        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO HUMBERTO RIBEIRO DIAS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO HUSSEIN HINDI DE OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO IVO REBELO PIMENTEL             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO JORGE DE FARIAS PEREIRA FILHO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO JORGE MARTINS PEREIRA FILHO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                       1036 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1095 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO JOSE MONTEIRO SAO MARCOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO JULIO COSTA OLIVEIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO KALLIERY COSTA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO LANGKAMMER DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO LEAL DE MORAES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO LEMOS PRADO DE CARVALHO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
RICARDO LIBERATO MACEDO DOS SANTOS                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $1,533.93
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LIMA CRUZ                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO LINHARES DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LOIOLA E SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LOPES BERNABE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LUCAS GARCIA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO LUIS DE QUADROS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RICARDO LUIZ DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LUIZ DE LUCENA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LUIZ FIGUEIREDO COUTO FILHO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO LUIZ SALVADOR                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RICARDO LUIZ SIMPLICIO DA SILVA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO LUSTOSA DE OLIVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RICARDO MACHADO RAMOS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO MADEIRA CATALDI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO MAGALHAES DE MENDONCA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO MAGRI DE SOUZA MOREIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RICARDO MARCELO DE MENEZES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RICARDO MARTINS DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
RICARDO MARTINS GUIMARAES DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
RICARDO MARTINS GUIMARAES DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO MASSARO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RICARDO MATOS SANTOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RICARDO MIGUEL ABU JAMRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                     1037 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1096 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MIQUEIAS DE OLIVEIRA CARNEIRO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO MIRANDA NEUMAYER                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MOK GAIA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MOK GAIA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MOLINA BASTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MORGENTAL ZAMBENEDETTI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MOTTA DIB                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO MOURA SERRA DA GAMA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO NEVES GOMES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO NICOLAS ALEJANDRO ALBA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO OLIVEIRA ALVES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO PAULO DONA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO PERAGINE                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
RICARDO PEREIRA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO RABELLO BRAZ                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO RAIMUNDO DE MELLO PARANAGUA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO RAMOS                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO RIBEIRO MENDES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO RIGOTTI SOARES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO ROBERTO ZAGO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO ROBERTO ZAGO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO ROCHA DE ARAUJO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO RODRIGUES CARREIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO ROGENSKY                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO RONDINELLI MENDES CABRAL        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RICARDO RONDINELLI MENDES CABRAL        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO ROSINI                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO RUY GALVAO ALVES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RICARDO RUY GALVAO ALVES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RICARDO SABOIA DE CERQUEIRA LIMA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                       1038 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1097 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                      PENDING LITIGATION -
RICARDO SCAPIM BARROSO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO SCARAVAJAR GOUVEIA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICARDO SCHEIBLE                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO SCRAVAJAR GOUVEIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO SCRAVAJAR GOUVEIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TAM FIDELIDADE
RICARDO SCRAVAJAR GOUVEIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO SILVEIRA CARDOSO (E)              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICARDO SOCOLOSKI DORNELLES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
RICARDO TADEU SCARMATO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
RICARDO TAVARES DE ALBUQUERQUE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
RICARDO TAVARES DE ALBUQUERQUE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICARDO TEIXEIRA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO TESSARINI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO TESSARINI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RICARDO TESTA                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO UBALDO MOREIRA E MORAES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RICARDO UBALDO MOREIRA E MORAES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
RICARDO VASQUES MOREIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICARDO VENANCIO CRUZ JUNIOR              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICARDO VICENTIN DE OLIVEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
RICARDO VIEIRA DA SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
RICARDO VIEIRA MELO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - SPECIAL
RICARDO WAGNER CORREIA GUERRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RICARDO ZANIN MACHADO JUNIOR              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
RICARDO. FARIAS DOS SANTOS                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                             $33.13
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RICCE RANGER DE MELO.                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RICCO POLSINELLI BEDIN MASCARIN DO VALE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICHAM ADNAN CHOKR                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RICHARD ALBINO DE MORAES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RICHARD DOS SANTOS RODRIGUES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                         1039 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1098 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                  Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICHARD FAZZANI                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RICHARD GOMES DE MELO              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICHARD HARRISSON RECKEL           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RICHARD HELDRICH MAAS              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
RICHARD KERLLON LEONEL VIEIRA      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
RICHARD LOUIS VOEGELS              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICHARD LUCAS PACHIONE FERRAZ      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICHARD LUCAS PACHIONE FERRAZ      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
RICHARD LUCAS PACHIONE FERRAZ      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
RICHARD NICSON DE SOUZA OLIVEIRA   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RICHARD PAUL SELZER DE OLIVEIRA    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RICHARD PAUL SELZER DE OLIVEIRA    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICHARDSON LOPES QUARESMA JUNIOR   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICHELE SCHMITZ DOS REIS           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RICHELLA AMARAL MONTEIRO LOPES     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RICHERD KELWY PEDROSO MARTINS      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RICKSON WILLIAN MORAES DA COSTA    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
RICOH BRASIL S A                   AVENIDA AMERICAS 4200. 4200                                         RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $355,928.92
RICOH BRASIL SA                    AV. CECI, 286                                                       BARUERI                SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $83,465.87
RICOH BRASIL SA                    AV. CECI, 286                                                       BARUERI                SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,753.08
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RIDAN JUNO PEREIRA DE CARVALHO     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
RIDOURO IMPORTACAO LTDA                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $80.64
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
RILDO DE OLIVEIRA AMARAL           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
RILDO GOMES DA SILVA               RUA ALEGRETE 2028                                                   CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $163.97
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RILDO GUSTAVO VITAL COSTA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RILDO REIS DE OLIVEIRA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RILDO REIS DE OLIVEIRA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RILDO REIS DE OLIVEIRA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RINA MARIA AQUINO DA SILVA         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RINA XAVIER PEREIRA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RINA XAVIER PEREIRA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RINALDO ANDRADE DA SILVA           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RINALDO DE AGUIAR BARBOSA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RINALDO SILVA DE FRANCA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                               1040 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1099 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1            Address2              Address3                 City                State             Zip       Country     Incurred            Basis for Claim                                                              Total Claim
RIO AIRPORT RESTAURANTES LIMITADA        AVENIDA VINTE DE JANEIRO.                                            RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $784.80
RIO AIRPORT RESTAURANTES LIMITADA        AVENIDA VINTE DE JANEIRO.                                            RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $162.47
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RIO AMAZONAS VIAGENS E TUR LTDA ME       N/A                                                                  N/A                    N/A              N/A          N/A                N/A      LITIGATION - TAM TRAVEL        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RIO AMAZONAS VIAGENS E TURISMO           N/A                                                                  N/A                    N/A              N/A          N/A                N/A      LITIGATION - TAM TRAVEL        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RIO CAT CLUBE                            N/A                                                                  N/A                    N/A              N/A          N/A                N/A      LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
RIO CIDADE SERVICE TUR TRANSPORTES       R PEREIRA DE ALMEIDA 29. 29                                          RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $2,015.07
RIO DE JANEIRO REFRESCOS LTDA            RUA PETER LUND 145. 145                                              RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $1,941.12
RIO DE JANEIRO REFRESCOS LTDA            RUA PETER LUND 145. 145                                              RIO DE JANEIRO                                       BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $1,676.33
RIO GRANDE DO SUL SECRETARIA DA FAZ      AV MAUA 1155.                                                        PORTO ALEGRE                                         BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                            $526.24
RIO PARNAIBA EMPREENDIMENTOS TURIST      PC MARECHAL DEODORO 310. 310                                         TERESINA                                             BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                           $3,426.75
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
RISO ROGER SALEM                         N/A                                                                  N/A                    N/A              N/A          N/A                N/A      CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RISONEIDE APOLINARIO DE AMORIM           N/A                                                                  N/A                    N/A              N/A          N/A                N/A      LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
RISONEIDE CARDOSO CAMPOS                 N/A                                                                  N/A                    N/A              N/A          N/A                N/A      RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RISONILSON PEDREIRA FERREIRA             N/A                                                                  N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RISSA MONTIEL ARTNER                     N/A                                                                  N/A                    N/A              N/A          N/A                N/A      LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
RISSO ENCOMENDAS CENTRO OESTE LTDA       R JOAO CORTEZALI 1820. 1820                                          BIRIGUI                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                             $53.21
RISSO EXPRESS TRANSP DE CARGAS LTDA      AVENIDA JOQUEI CLUBE 30. 30                                          MARILIA                                              BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $7.38
                                                                                                              SAO JOSE DOS
RISSO EXPRESS TRANSPORTES DE CARGAS      R GUAIANESIA 26. 26                                                  CAMPOS                                               BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                              $25.27
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
RITA ASSUNCAO LIMAS                      N/A                                                                  N/A                    N/A              N/A          N/A               N/A       CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RITA CELIA CINTA AUSTREGESILO            N/A                                                                  N/A                    N/A              N/A          N/A               N/A       LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RITA CUISSE ARAUJO VALE                  N/A                                                                  N/A                    N/A              N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
RITA DA SILVA AZEVEDO                    N/A                                                                  N/A                    N/A              N/A          N/A               N/A       RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
RITA DA SILVA AZEVEDO                    N/A                                                                  N/A                    N/A              N/A          N/A               N/A       RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RITA DE CASSIA ALMEIDA SILVA             N/A                                                                  N/A                    N/A              N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RITA DE CASSIA APARECIDA GOMES           N/A                                                                  N/A                    N/A              N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RITA DE CASSIA BAHIA RAMOS               N/A                                                                  N/A                    N/A              N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
RITA DE CASSIA BANDUKI LAGO              N/A                                                                  N/A                    N/A              N/A          N/A               N/A       IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
RITA DE CASSIA BARBOSA PENTEADO SAGULA   N/A                                                                  N/A                    N/A              N/A          N/A               N/A       RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
RITA DE CASSIA DA SILVA CASTRO           N/A                                                                  N/A                    N/A              N/A          N/A               N/A       CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RITA DE CASSIA DE ARAUJO ARRUDA ROJAS    N/A                                                                  N/A                    N/A              N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
RITA DE CASSIA DE SOUZA SILVA            N/A                                                                  N/A                    N/A              N/A          N/A               N/A       CANCELLATION                   X            X              X             X                UNKNOWN
RITA DE CASSIA GUAYCURUS PIMENTA                                                                                                                                                               PENDING LITIGATION - CIVIL
MENEGATTI                                N/A                                                                  N/A                    N/A              N/A          N/A               N/A       LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
RITA DE CASSIA GUAYCURUS PIMENTA                                                                                                                                                               PENDING LITIGATION - CIVIL
MENEGATTI                                N/A                                                                  N/A                    N/A              N/A          N/A               N/A       LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RITA DE CASSIA LOPES FRANCA              N/A                                                                  N/A                    N/A              N/A          N/A               N/A       INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RITA DE CASSIA RODRIGUES REYNAUD         N/A                                                                  N/A                    N/A              N/A          N/A               N/A       LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RITA DE CASSIA RODRIGUES REYNAUD         N/A                                                                  N/A                    N/A              N/A          N/A               N/A       LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                                      1041 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1100 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                Creditor Name                        Address1               Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA DE CASSIA SANTIAGO DE MOURA FERREIRA N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
RITA DE CASSIA SILVA ARAUJO               RUA SANSAO 46.                                                          MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $606.66
                                                                                                                                                                                                       PENDING LITIGATION -
RITA DE CASSIA SILVA DOS SANTOS           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA FERNANDA SILVA LEITE                 N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
RITA FIGUEIREDO                           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA HELENA SEDA SALGADO LIMA             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA LAURETTI RAPOLD MELLO                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA LAURETTI RAPOLD MELLO                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
RITA LUCIA CAMPELO                        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA MARTINS                              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA MONTE                                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
RITA NITZSCHE                             N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITA ZILDA DA SILVA PEREIRA               N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITADE CASSIAGUAYCURUS PIMENTAMENEGATTI N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
RITEC COMERCIAL E IMPORTADORA LIMIT     AV DR. PAULO DE MORAES 969                                                PIRACICABA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,191.37
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RITHS MOREIRA ROCHA AGUIAR                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
RIVALDO CARDOSO JUNIOR                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RIVALDO FELIX DA SILVA                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
RIVAMAR PAULO PIMENTA                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
RIVANILDO BRISOLA DE ALMEIDA              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RIVER REFRIGERANTES LTDA                  N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RIVERTON CARLOS RODRIGUES CUNHA           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RIVKA SHIMONOVITZ                         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RJ INFLAVEIS PROMOCIONAIS EIRELI ME       N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                   UNKNOWN
RM SERV AUX DE TRANSPORTE AER             PC GAGO COUTINHO S/N                                                    SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERV AUX TRANSP AEREO S/A              RODOVIA HOLIO SMIDT SN. SN                                              GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERV AUXILIARES TRANSP AEREO LTD       AV JULIO CESAR SN. SN                                                   BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                          PC MINISTRO SALGADO FILHO SN.
RM SERV AUXILIARES TRANSPORTE AEREO       SN                                                                      RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERVICOS AUX DE TRANSPORTE AER         ROD BR 104 KM 91 S/N. S/N                                               RIO LARGO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERVICOS AUX TRANSP AEREO LTDA         PC SANTOS DUMONT 100.                                                   BOA VISTA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                          AVENIDA SENADOR JULIO LEITE SN.
RM SERVICOS AUX TRANSP AEREO SA           SN                                                                      ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                                                                                                  SAO JOSE DOS
RM SERVICOS AUXIL.TRANSPORTE AER          AV ROCHA POMBO S/N                                                      PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERVICOS AUXILIARES DE TRANSPORT       PC SANTOS DUMONT S/N. S/N                                               TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERVICOS AUXILIARES TRANSP AEREO       AV DOS LIBANESES 3503. 3503                                             SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERVICOS AUXILIARES TRANSP AEREO       AV DOS LIBANESES 3503. 3503                                             SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
RM SERVICOS AUXILIARES TRANSP AEREO       AV DOS LIBANESES 3503. 3503                                             SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                    TO BE DETERMINED
                                          RUA ANTÔNIO RODRIGUES CAJADO
RN ENGENHARIA SS                          1393                                                                    SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $781.41
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ROBELIA MENEZES ROCHA                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
ROBENILZA DE OLIVEIRA GUERREIRO           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN




                                                                                                                           1042 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1101 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                          Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBERIO DE SA BARRETO                     N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERIO DE SOUZA MENDES                   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERLANDIA NASCIMENTO DOS SANTOS         N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERLEINE FREITAS DE SANTOS              N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERLEY LAURIANO SANTOS                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERLEY LAURIANO SANTOS                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
ROBERSON AUGUSTO PINHEIRO                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
ROBERSON AUGUSTO PINHEIRO                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL -
ROBERT                                    N/A                                                          N/A                    N/A              N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBERT APARECIDO LIMA INACIO              N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
ROBERT ARAUJO RAMINELLI                   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
ROBERT DE OLIVEIRA PAVUNA                 N/A                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBERT EMERSON JORGE AMORIM               N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBERT GABRIEL BELILO DE FARIA            N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
ROBERT GATICA BARRERA                     AN WILSON                                                    LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE                                                                             $620.00
                                                                                                                                                                                            PENDING LITIGATION -
ROBERT LEOPOLDINO DE CAMPOS               N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBERT SIDNEY MACHADO FEITOSA             N/A                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA ALMEIDA GOMES                     N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA AMARAL CLEBIS CONSENTINE GASPAR   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE            X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA AMARAL MAGALHAES                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA AMARAL MAGALHAES                  N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - BOARDING
ROBERTA ARAUJO PINTO                      N/A                                                          N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA BAGGIO WORM                       N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBERTA BRANDAO LEITE                     N/A                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBERTA CAVALCANTI DA PAZ SILVA           N/A                                                          N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBERTA COELHO DE CARVALHO                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBERTA CRAVO CABRAL RODRIGUES DA SILVA   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA CRISTINA CASTRO                   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA CRISTINA DE MORAES SILVA          N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA CRISTINA MARCONDES                N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBERTA DA ROCHA BARROS                   N/A                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN




                                                                                                               1043 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1102 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROBERTA DA SILVA RAMOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA DE ALMEIDA HORA BASTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ACCIDENT /
ROBERTA DIBACHTI INACIO DE OLIVEIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTA DOS SANTOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTA ESPINOLA MAIA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ROBERTA FERREIRA DE ALBUQUERQUE                                                                                                                                                      PENDING LITIGATION - CIVIL
CARAVALHO                                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA FERRO RIVERA E COSTA TRAVASSOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA FERRO RIVERA E COSTA TRAVASSOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA FREITAS ABREU DE SOUSA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA GRAF                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA GRAF                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA GUEDES LOPES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA GUEDES LOPES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTA GURGEL BRUNO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROBERTA GUSMAO PELLIZZONI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROBERTA GUSMAO PELLIZZONI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA GUZZON GODINHO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA HELENA CHULA DE CASTRO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA JANSEN MELO BRANDAO RODRIGUES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA LEMOS DE SOUZA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTA LOPES DE ALMEIDA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA LOPES RIBEIRO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
ROBERTA LUZIA DRUMMOND                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $5.99
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA MACHADO CANDIDO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA MARIA MONTEIRO DE SOUZA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTA MARQUES NETO TELES TERAN         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROBERTA NASCIMENTO GARCIA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA NASCIMENTO RAMOS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTA NASCIMENTO RAMOS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        1044 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1103 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTA OLIVEIRA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
ROBERTA OLIVEIRA LOBO DE MOURA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTA PALACIO QUEIROZ FERES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROBERTA PRYS GOMES DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA REGINATO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA REIS DE CARVALHO CAVALCANTI    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTA RODRIGUES DA COSTA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTA RONCHI FARIA TONELLO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTA SAAD VITIELI FORTALEZA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA SCHUCHMANN                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA SCHUMARA FILGUEIRA NOGUEIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTA TREVISAN MARTIRE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA VEIGA DOS SANTOS ARAUJO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA VERDI                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTA VERDI                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTH LUCIANNO DE OLIVEIRA VIEIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO ALEIXO DE BARROS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO ALEIXO DE BARROS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO ALESSANDRO G TORRES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROBERTO ALESSANDRO GIUMARRESI TORRES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTO ALVES DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO ALVES DE QUEIROZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO ANTONIO DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTO ANTONIO DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTO ANTONIO DE OLIVEIRA JUNIOR     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO APARECIDO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO APARECIDO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO ARCANJO GOMES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO BAETA NEVES COSTA PEREIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO BAETA NEVES COSTA PEREIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                      1045 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1104 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO BARBOSA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO BATISTA BRANDAO DE SOUZA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTO BATISTA MACHADO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO BENUCCI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
ROBERTO CALDAS VIANA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO CARLOS GASPAROTTO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO CARLOS PESSOA VIANA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO CARLOS PORTO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTO CARLOS ROQUE PIRES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROBERTO CARMINATI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROBERTO CARMINATI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO CASARI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO CAVALLIERI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO CERQUEIRA GOMES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO CESAR SILVA DE AZEVEDO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROBERTO CHACON DE SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROBERTO CHAVES PANDOLFI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROBERTO CHAVES PANDOLFI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO CORREIA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO COSTA BARROS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO D HORN MOREIRA MONTEIRO DA                                                                                                                                                 LITIGATION - FLIGHT
FRANCA SOBRINHO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO DA SILVA ATHAYDE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO DA SILVA ATHAYDE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO DA SILVA BARBOSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO DA SILVA COSTA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO DA SILVA COSTA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO DANIEL DE SOUSA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROBERTO DAS NEVES BARBOSA JUNIOR       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO DE CARVALHO RODRIGUES JUNIOR   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROBERTO DE CARVALHO RODRIGUES JUNIOR   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
ROBERTO DE GODOY PONTE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                      1046 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1105 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO DE OLIVEIRA MENDONCA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO DE OLIVEIRA NASCIMENTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO DE SOUZA LOPES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO DE SOUZA SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO DI SPIRITO ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO DIAS TORRES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO DILAMITE SOUSA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - PROMOTIONS /
ROBERTO DIMAS CAMPOS JUNIOR           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO DONIZETI DOS SANTOS ANDRADE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO DONIZETI DOS SANTOS ANDRADE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO DOS SANTOS SOARES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO EDUARDO VIEIRA OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO ERVIS DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ROBERTO FANTINEL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ROBERTO FANTINEL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO FELICIANO SABA RODRIGUES DA                                                                                                                                               LITIGATION - FLIGHT
FONSECA                               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO FERREIRA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO FERREIRA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO FERREIRA SAMPAIO JUNIOR       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO FRANCA DOMINGUES FILHO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO FURTADO FONSECA JUNIOR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO GATO DE OLIVEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - SPECIAL
ROBERTO GOMES MORENO DE SOUZA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO HENRIQUE GRAWER               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO HERNANDES MARCIANO JUNIOR     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROBERTO JEAN RANIERO MARRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO JUNQUEIRA DE ANDRADE VIETRI   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROBERTO JUVENCIO DE CARVALHO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROBERTO LEA RODRIGUES GALVAO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     1047 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1106 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTO LEAL DA SILVA TEIXEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO LINO BARBOSA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO LOPES FERREIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO LOPES JUNIOR                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO LOPES JUNIOR                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ROBERTO LUCIO ROCHA BRANT                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTO LUIS RIBEIRO MAIA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTO LUIZ REGLA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO MACEDO FEIO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO MACEDO FERREIRA SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO MAGALHAES PREDIGER               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO MAGALHAES PREDIGER               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO MAGALHAES PREDIGER               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO MARTINS LANDIM                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO MEIRELES DE ALMEIDA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTO MENEZES BRANDAO LEAL             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ROBERTO MONTEIRO RIBEIRO COIMBRA LOPES                                                                                                                                               PENDING LITIGATION - CIVIL
SOBRINHO                                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTO MORAIS LUZ DE CARVALHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROBERTO MOREIRA DA SILVA FILHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ROBERTO MURICY                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROBERTO NASCIMENTO BITTENCOURT TORRES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO NAVARRO DOS REIS FILHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO ORTEGA STONIS FILHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO ORTEGA STONIS FILHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO PASQUAL RAMIRES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO PAULO DOS SANTOS CARDOSO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROBERTO PECHANSKY AXELRUD                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO PEREIRA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROBERTO PEREIRA REIS RAMOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ROBERTO PEREIRA TAVARES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                        1048 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1107 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO PINHEIRO DA SILVA FREIRE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO PINHEIRO DA SILVA FREIRE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO PINHEIRO DA SILVA FREIRE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO PINTO BRAGA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO RAMOS DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO RANIERY DE AQUINO PAULINO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO RICHARD JOAO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO RODRIGUES DE ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRPORTS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO ROMEU CERQUEIRA CORREA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO SANTOS CETTIGA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO SANTOS TAKETOMI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO SARALHA                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO SERRA OGANDO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ROBERTO SILVA BERTAO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ROBERTO SILVA BERTAO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO SIQUEIRA FILHO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO TADEU VARGAS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO THEOPHILE JACOB                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO TONIOLO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO VAROTO                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBERTO VINICIUS BERNARDES ALBANO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO WAGNER CAVALCANTI DE SIQUEIRA                                                                                                                                               LITIGATION - TAM FIDELIDADE
JUNIOR                                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ROBERTO WILLIAN DE CASTRO CAVALCANTI    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERTO ZACCARIAS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
ROBERVAL DE JESUS LEONE DOS SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBERVAL TORRES DE LYRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBESIO MARTINS RIBEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
ROBESIO MARTINS RIBEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
ROBESON PEREIRA DE SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
ROBESPIERRE ODOACRO CORREIA DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                       1049 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1108 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
              Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ROBEVALDO DA SILVA MOREIRO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBINSON DE JESUS MARTINS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBINSON FERREIRA FONSECA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBINSON OSMAR LIMA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBINSON PASSOS DA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBISON KARLS CUSTODIO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBNELSON FELIX FERREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBNELSON FELIX FERREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBNELSON FELIX FERREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON ALVES LIMA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON ALVES LIMA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBSON ANDRE SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON APARECIDO DE BARROS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBSON ARRUDA COUTINHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ROBSON BEZERRA DO AMARAL FILHO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ROBSON BEZERRA DO AMARAL FILHO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBSON CANDIDO ANDRADE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON CARLOS LIMA DE SOUSA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON CLEBER RODRIGUES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
ROBSON CONCEICAO GONCALVES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBSON DE LIMA NERY               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON DE LIMA VIDAL              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON DE PAULA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ROBSON DE SOUZA SANT ANNA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ROBSON DE SOUZA SANT ANNA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
ROBSON DOS SANTOS PITANGA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
ROBSON ESPINOLA FEITOSA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBSON FERNANDES OTONI DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
ROBSON FERNANDES OTONI DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                 1050 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1109 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                 Address1            Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON FREITAS NASCIMENTO          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBSON GOMES MARTINS               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBSON JOSELI DA SILVA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBSON JUNIO VIEIRA DE SOUZA       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBSON LEANDRO RODRIGUES           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON LEITE DOS SANTOS            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON LEITE DOS SANTOS            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
ROBSON LUIS BARBOSA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBSON MARIANO DE AVELAR           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBSON NOGUEIRA                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON PAULO DA SILVA FERREIRA     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROBSON PEREIRA DA SILVA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBSON SACCON DA SILVA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON SERGIO AGUIAR               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON SERGIO AGUIAR               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON SERPA DE OLIVEIRA           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
ROBSON SILVA DOS SANTOS            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON WILLIAM BARBOSA DE ARAUJO   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROBSON ZANETTI                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
ROCA SERVICOS MEDICOS LTDA         RUA DONA DOCA 63.                                                   ANAPOLIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,277.27
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ROCHANA GROSSI FREIRE              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - PROMOTIONS /
ROCHELE C OLIVEIRA                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROCHELI FIGUEREDO MARTINS          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
ROCIO COMAS                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ROCKWELL COLL.INC ENS.ELECTRI      CALEXICO WAREHOUSE     291 CAMPILLO STREET                          CALEXICO               CA               92231                          VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
ROCKWELL COLLINS ATLANTA SERVICE   5159 SOUTHRIDGE PKWY                                                ATLANTA                GA               30349-5966                     VARIOUS       ACCOUNTS PAYABLE                                                                        $387,313.03
                                                                                                                                                                                            PENDING LITIGATION -
RODERIK JOSE DA SILVA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RODINEI CASEMIRO                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RODINEI CASEMIRO                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RODINEIA VELOZO RODRIGUES LUZ      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RODINEY AGUIAR SCHMITT FILHO       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RODINEY WILLIAN ALMEIDA CAMPELO    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RODNEY MATHEUS SANTOS FERNANDES    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                               1051 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1110 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                      Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODNEY SANT ANNA FERREIRA               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                            SAO JOSE DO RIO
RODOBENS COM E LOC DE VEIC LTDA         AV MURCHID HOMSI 1275. 1275                                         PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,063.04
                                                                                                                                                                                                 PENDING LITIGATION -
RODOLFO ALVES DE ARAUJO                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RODOLFO BENEVENUTO SOUZA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLFO CESAR CERNY                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODOLFO CRIPPA AMARAL                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLFO CRIPPA AMARAL                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLFO CRIPPA AMARAL                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLFO DE LIMA PAULA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RODOLFO EMILIO GALETI MACCAGNAN         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
RODOLFO ISHAK                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - SPECIAL
RODOLFO JAHNKE SARUDIANSKY              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLFO MARQUES BELLESE                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODOLFO MARTINS FALEIROS DINIZ          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLFO PONTE AGUIAR MARQUES            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODOLFO SALES SILVA                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RODOLFO WAGNER DA SILVA                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODOLPHO AURELIANO RAFFAELE             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLPHO HENRIQUE DE ANDRADE BERNARDI   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODOLPHO PENNA LIMA RODRIGUES           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODOLPLHO SEIJI UENO                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO AGUINALDO CAMILO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO ALEXANDRE CORREA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO ALEXANDRE DA SILVA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO ALEXANDRE DE FARIA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO ALMEIDA COSTA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
RODRIGO ALVES BRAGA                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO ALVES DO NASCIMENTO             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO ALVES DO NASCIMENTO             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO ALVES MARTINS                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                    1052 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1111 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO AMARAL TORRES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO ANDERSON GABARDO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO ANDRADE PARREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO ANTENOR NUNES DE SOUZA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO ANTONIO DE CARVALHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO ANTONIO KOZAK                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO ANTONIO KOZAK                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO ANTOSZ                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO APARECIDO BARBOSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO APARECIDO DE JESUS FERREIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO APARECIDO TORRES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO ARAUJO SARAIVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO ASSIS RIBEIRO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO AUGUSTO DE BARROS VASCONCELOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO BACH BARRETO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO BAILUNE NEVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO BARBOSA DA SILVA SOARES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO BARBOSA DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO BARROS ARAGAO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO BASTOS DE SANTANA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO BATISTA CONTARATO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO BERNARDES NEIVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO BERNARDES NEIVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
RODRIGO BOCHNER                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO BORTOLI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO BRITO YAZEJI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO BRUM DUARTE                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO BUENO                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO CARDOSO DAS VIRGENS DUARTE      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO CARDOSO DAS VIRGENS DUARTE      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       1053 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1112 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CARLO DE CASTILHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CARLOS CORREIA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CARLOS DE CARVALHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CARLOS DOS SANTOS PEREIRA TRIP                                                                                                                                               LITIGATION - FLIGHT
SOUL                                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CARLOS NOGUEIRA MONROE           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CARLOS PACIFICO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CARNEIRO DE SOUSA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CARVALHO ALVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CARVALHO BARROSO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RODRIGO CARVALHO OLIVEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
RODRIGO CARVALHO OLIVEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CASARIN DE OLIVEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CASSULA MEDEIROS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CASTILLO MARQUES FERNANDES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RODRIGO CASTRO AZEVEDO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CASTRO CHAVES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
RODRIGO CASTRO CLEMENTE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CAZAROTI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CESAR DE OLIVEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CESAR DE SILVA E ROSA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RODRIGO CESAR OLIVIO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RODRIGO CESAR OLIVIO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CESAR SAMPAIO CAMPOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CESAR VALDRIGHI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CESAR VALDRIGHI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
RODRIGO CEZAR MARTINS RODRIGUES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CICOLIN KROSS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RODRIGO COELHO ALVES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
RODRIGO CORTELINI KERESTES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RODRIGO COSTA E SOUSA ARAUJO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
RODRIGO COSTA SAMPAIO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                        1054 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1113 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO COUTINHO MARTINS               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO COUTO LEITE MENDES             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO D’AVILA                        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DA COSTA TRAVASSOS             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO DA FROTA MENDONCA              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
RODRIGO DA GUARDA SIMOES               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
RODRIGO DA MOTTA NEVES                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $105.70
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO DA SILVA ARAUJO                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DA SILVA BOTTINI               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DA SILVA BOTTINI               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO DA SILVA FELIX PEREIRA         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DA SILVA PEREIRA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO DA SILVA SOUZA                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO DA SILVA SOUZA                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DE AGUIAR GOMES LAPENDA DE MELO N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO DE ALMEIDA COSTA DINIZ         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
RODRIGO DE FREITAS CORREA              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO DE LYRA NOVAES                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DE MACEDO E BURGOS             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DE MACEDO E BURGOS             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO DE MELO CERQUEIRA PEREIRA      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
RODRIGO DE MIRANDA RODRIGUES           N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DE OLIVEIRA AMORIM             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO DE OLIVEIRA BARRICHELLO        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO DE OLIVEIRA FULGENCIO          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO DE OLIVEIRA FULGENCIO          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO DE QUEIROZ MOREIRA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO DE QUEIROZ MOREIRA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                       1055 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1114 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DE SOUZA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DE SOUZA COUTO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RODRIGO DE SOUZA FERREIRA RODRIGO D                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $83.61
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DE SOUZA LIMA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RODRIGO DELARMELLIM                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RODRIGO DIAS BARBOSA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RODRIGO DIAS DE BARROS E SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DIAS FERNANDES BRECKENFELD     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DIAS PAES SIQUEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DIAS ROCHA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DO VALE PEIXOTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RODRIGO DO VALLE PACHECO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DOMENICO FRUTUOSO DE JESUS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DONATO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DOS REIS DE SA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DOS SANTOS BARROS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DOS SANTOS SOARES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO DUARTE BAYMA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO DUMANS FRANCA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RODRIGO EDUARDO BATISTA LEITE          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
RODRIGO EDUARDO CUNHA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO EMIDIO MAIA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RODRIGO FABIANO SOUZA DOS SANTOS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO FERGUTZ CORREA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO FERNANDES ALMEIDA CAMERON DE                                                                                                                                               LITIGATION - FLIGHT
SOUSA                                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RODRIGO FERNANDES ARAUJO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO FERNANDO SARGO DOS PASSOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RODRIGO FERNANDO VIANNA BOZZI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RODRIGO FERRARI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RODRIGO FERRARI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RODRIGO FERREIRA BORGES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      1056 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1115 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
              Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
RODRIGO FERREIRA DE BARROS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO FERREIRA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO FERREIRA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
RODRIGO FERREIRA LINS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO FERREIRA MARTINS FREDERICO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO FERREIRA MONTEIRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO FERREIRA RICARDO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO FIGUEIREDO FERREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO FORTES SARAIVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO FRANCA CHAVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO FRANCA CHAVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO FRANCISCO PEREIRA VASCONCELOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO FRANCISCO VIANA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO FREIRE DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO GABRIEL DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO GARCIA LOURENCO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO GATTI DA GRACA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO GAVA NARDELLI                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO GEHLEN ROCHA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO GHISI DUTRA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO GIANESELLA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO GOMES BRESSANE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO GOMES DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO GOMES SARDINHA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO GOMES SIMOES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO GONCALVES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
RODRIGO GONCALVES XAVIER                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
RODRIGO GUANAIS OSHIRO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
RODRIGO GUIMARAES OTTONI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
RODRIGO HENRIQUE DE LEMOS CONCALVES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       1057 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1116 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO HORA MORAES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO HUGUENEY DO AMARAL MELLO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO ISSA FIGUEIREDO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RODRIGO JORGE SILVA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RODRIGO JORGE SILVA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - PROMOTIONS /
RODRIGO JOSE LOPES LEITE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO JOSE PEREIRA LEITE FIGUEIREDO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO JOSE RODRIGUES ALVES BRASILEIRO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO JOSE SOUZA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
RODRIGO KALINOWSKI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO KATSUHIRO RIBEIRO SUZUKI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO KUSEK FRANCOZI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO KUSEK FRANCOZI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO KUSEK FRANCOZI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO KUSEK FRANCOZI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO LATANZE                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
RODRIGO LAURINO DE ARAUJO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
RODRIGO LAURINO DE ARAUJO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RODRIGO LEME DOS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO LEMOS MAIA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO LEONI SANDIM DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO LIBERATO BRAZ                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RODRIGO LIMA AVELINO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO LIMA DE ALMEIDA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RODRIGO LIMA MAGALHAES FREITAS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO LIMA MASCARENHAS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
RODRIGO LIMA SANTOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO LISBOA COSTA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
RODRIGO LISBOA COSTA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
RODRIGO LOPES BUSCHER                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                         1058 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1117 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
              Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO LUCAS NASCIMENTO NUNES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MACEDO BARBOSA DA SILVA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
RODRIGO MACEDO SACRAMENTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MACHADO ROCKEMBACH          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MAGALHAES CAMPOS DO VALE    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MAGALHAES CAMPOS DO VALE    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MAGALHAES COUTO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RODRIGO MALDONADO SANCHES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
RODRIGO MARCAL PEREIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MARCELO VERONESE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RODRIGO MARZAL HERNANDEZ            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MATARAIA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MATARAIA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MATARAIA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MATHIAS DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MATOS BARRETO COUTO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MATOS BARRETO COUTO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MATOS SANTOS SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MAURER DE ATAIDE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MAURER DE ATAIDE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RODRIGO MAURICIO RODRIGUES SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MEIRELLES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RODRIGO MENDES DA PAZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MENDES FERNANDES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
RODRIGO MEZACASA ZAMBIASI           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MICHELS ROCHA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MICHELS ROCHA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
RODRIGO MITSUO SOUZA HIRATA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
RODRIGO MOLARDI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
RODRIGO MORAES DO CARMO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   1059 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1118 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO MORAIS ADDUM                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO MORANDIN CUNHA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO NETO PINHO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO NEVES DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO NOGUEIRA DE AZEVEDO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO OLIVEIRA BARROS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO OLIVEIRA SCARPARO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO OTAVIO BORSALI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO OTAVIO DANTAS DE SOUSA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO OTAVIO DOS SANTOS SCKREURS    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO OTAVIO JACINTHO BONZANINI     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO OTAVIO JACINTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO OTAVIO SOARES PACHECO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RODRIGO PAIVA DO NASCIMENTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO PAIVA VIANNA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PARMANHANE GUIMARAES GARCIA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO PASQUALINI MILAGRE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PEDROSA DALTRO SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PEDROSA DALTRO SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RODRIGO PEREIRA BASTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO PEREIRA DA PAZ                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PEREIRA GIL PIMENTEL          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO PEREIRA LORIO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
RODRIGO PEREIRA MACHADO LINS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PEREZ DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PEREZ DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO PEREZ MEGALI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO PEREZ RAMOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO PERSICO DE OLIVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RODRIGO PETRONIS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     1060 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1119 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO PIMENTEL SANTIAGO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO PIRES CORREA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO PIRES DE CARVALHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO PIRES DE CARVALHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
RODRIGO PIRES DE LIMA                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            $46.63
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO PIRES DE MIRANDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO PIRES DE MIRANDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO PIRES LIMA DA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO PIRES LIMA DA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO RAFAEL BARBOSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO RAMOS DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO RICHARD DA SILVEIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO ROCHA VIEIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO RODRIGUES LUCAS DE FREITAS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO ROLIM CAVALCANTE RODRIGUES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO ROMANO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO ROSPANTINI MONTEIRO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO SALES DOURADO LEAO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO SALGADO HENRIQUE STELLA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO SALGADO HENRIQUE STELLA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO SALLES ARGENTONI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO SALLES ARGENTONI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO SALVESTRINI LIMA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO SALZANO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO SAMPAIO CORREA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO SANTANA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RODRIGO SANTANA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RODRIGO SANTIAGO DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RODRIGO SANTORO DE CASTRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RODRIGO SANTOS CORRÊA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RODRIGO SANTOS DE ARAUJO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    1061 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1120 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
              Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SASIAIN ESQUIVEL           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO SCHULZ FERREIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RODRIGO SERGIO DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RODRIGO SILVA DE PAULA ROCHA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SILVA DE PAULA ROCHA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SILVA ELEUTERIO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SILVA MARTINS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SILVA MENEZES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - IMPROPER
RODRIGO SILVA MUNHOZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SIMONATO SOARES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
RODRIGO SOARES DO NASCIMENTO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SOARES FREIRE              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO SPADA SALGUEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO STIVAL BRONHOLO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO TAVARES DE SOUSA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO TAVEIRA PEIXOTO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RODRIGO TEIXEIRA LEITE RAMOS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO TEOFILO DE BARRIOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO TEOFILO DE BARRIOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO TOMAZ DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO TORRES NASCIMENTO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO TREVIZAN                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RODRIGO VALENTE GIUBLIN TEIXEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO VALLEJO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO VANNINI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO VASCONCELOS DE MELO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO VASCONCELOS DE MELO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RODRIGO VEIGA GENNARI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RODRIGO VIANA DIAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RODRIGO VIANNA FREITAS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO VICTOR DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODRIGO VICTOR DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                  1062 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1121 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
              Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO VILAFRANCA PAES LOUREIRO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO VILARDI WERNECK               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO VILARDI WERNECK               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO VILASBOAS DE ARAUJO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO VILLANOVA BRASIL              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RODRIGO WALLACE MAGALHAES ARANTES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RODRIGO WALLACE MAGALHAES ARANTES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO WILLEMANN                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RODRIGO ZAGO DE MELO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGO ZANETTE DA SILVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
RODRIGUES TAUIL COM DE ALIMENTOS LT                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                          $2,291.38
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RODRIGUEZ DELGADO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGATA SOARES DEL GAUDIO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGELINGTON JOAO RUDIO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGER ALLAN TORRES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ROGER ALVES TITARO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGER CARLOS NOVAES CAETANO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ROGER CATTI DE CAMARGO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ROGER CLAUDIO DE OLIVEIRA SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGER CRISTIAN WACHHOLZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGER CRISTIAN WACHHOLZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGER DE VASCONCELOS TEIXEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGER DUARTE DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGER GASPAR DE MENEZES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGER KAINAN BRAUN                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
ROGER MULLER MUNIZ                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
ROGER ROCHA MIRANDA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGER VILLAR FRERET                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERES AUGUSTO BARROSO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     1063 of 1258
                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                              Pg 1122 of 1367
                                                                                         In re TAM Linhas Aereas S.A.
                                                                                               Case No. 20-11598
                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                      Disputed
                                                                                                                                                             Date Debt was
                Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIA BARBOSA XAVIER ELESBON   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIA FERREIRA MOTTA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIA MEIRA GONCALVES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIA STORCK PEREIRA BORGES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO ALVES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO ALVES DE OLIVEIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO ANJOLETTO AZEVEDO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO ARAUJO BRAVO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO ARAUJO DA COSTA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIO ASSIS PINTO DA MATTA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIO BARBOSA FERREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ROGERIO BARROS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - TICKET /
ROGERIO BARROS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO BARTOLOMEU CAMPELO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO CARVALHO ROCHA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO CORREA TURCHETTI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO CORREA TURCHETTI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO CORTEZ DO NASCIMENTO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIO COSTA COLNAGHI           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO DA SILVA CATALDI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIO DAVID CARNEIRO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO DE ANDRADE ROCHA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO DE FREITAS ROSA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIO DE GASPERI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO DE MELO LIMA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION -
ROGERIO DE MIRANDA FREITAS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - BOARDING
ROGERIO DE OLIVEIRA DOMINGOS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO DE S A BARRETO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
ROGERIO DE SOUZA MEDEIROS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                             LITIGATION - FLIGHT
ROGERIO DEL ARCO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                1064 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1123 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO DI STADIO PEREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO DOMINGOS RODRIGUES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
ROGERIO DONISETE CRISTOFOLINI       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO DOS SANTOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO FERNANDO BOZZI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO FERREIRA DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO FERREIRA DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO FREIRE AMORIM               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
ROGERIO GIULIANO SORRINO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO GOMES DE SOUZA NETTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO GOMES PEREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO GUEDES DE OLIVEIRA PLACCO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO HAUBERT                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO HENRIQUE D KARFUNKELSTEIN   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROGERIO INACIO BARBOSA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO KATAHIRA DINIZ CORREA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO MANSUR GUEDES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROGERIO MARIANO LEITE DA SILVA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ROGERIO MARQUES CAMPOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROGERIO MILHAN CORREA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO MIORANDO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO MOREIRA DE ALMEIDA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO MOTA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO NEVES DE LIMA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROGERIO NUNES DE ARAUJO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO OLIVEIRA PECANHA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO ORLANDO GONCALVES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO ORLANDO GONCALVES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROGERIO PEREIRA DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROGERIO PIMENTEL MACHADO DIAS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                   1065 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1124 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERIO PIRES RIBEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO PORTELA DE LIMA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO PORTELA DE LIMA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO RAFAEL MASSEI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO RAMOS                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO RAMOS DE CASTILHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO REFUNDINI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO RIBEIRO DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO ROBERTO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO RODRIGUES DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ROGERIO ROMERO DE SOUSA                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                            $78.55
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERIO SALVARO JUNIOR                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO SANTANA DA COSTA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO SANTANA FERREIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERIO SANTOS BATISTA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO SANTOS GONCALVES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO SANTOS ROSARIO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO SILVA GUIMARAES DIAS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO SOARES DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO SOARES DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO SUTTO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERIO TRIGO MONTEIRO DA ROCHA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERIO TRIGO MONTEIRO DA ROCHA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO TRUITE PEREIRA LIMA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO VANDERLEI SAGGIORO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO VENANCIO DE SIQUEIRA CAMPOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROGERIO VENANCIO DE SIQUEIRA CAMPOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO VITOR                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERIO VITOR                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERS AUGUSTO MARTINS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROGERS AUGUSTO MARTINS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROGERSON SILVA SOUSA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     1066 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1125 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
              Creditor Name                      Address1              Address2              Address3                  City                 State           Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ROGES MACHADO                         N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ROGGER TORRES FAIOLI                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ROGNA TRANSP ENTREG VOLUM LTDA ME     AVENIDA C 106 706. 706                                                 GOIANIA                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $163.72
ROHI STOFFE GMBH                      SCHOENLINDER STR1 GERETSRIED                                           BERLIN                                               GERMANY            VARIOUS       ACCOUNTS PAYABLE                                                                         $62,217.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROKELLI FLORES DE CAMARGO             N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROLAN SERGIO DO CARMO                 N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROLF MICHEL                           N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN

ROLLS ROYCE PLC LONDON                SN SN PO BOX 31 MOOR LANE.                                             LONDONDERRY                                          UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                         $31,321.73
                                                                                                                                                                                                   PENDING LITIGATION -
ROLMAN FERREIRA DOS SANTOS            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROLMAN FERREIRA DOS SANTOS            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROLMAN FERREIRA DOS SANTOS            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ROMA EFICIENCIA SEGUR ELETRONICA LT   RUA BENTO SABINO DOS REIS 180.                                         SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $583.29
                                                                                                                                                                                                   PENDING LITIGATION -
ROMALDO FERNANDES GOMES               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMANO GUERRA COSTA                   N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROMARIO PESSOA BARROSO                N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMER RIOS CAMPOS DE SOUZA            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMERO ALVES DE LIMA                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROMERO CANDIDO DOS SANTOS             N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
ROMERO DE MORAIS E SILVA FILHO        N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROMES MENEZES SERRAO                  N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMEU DE ALMEIDA                      N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMEU EDUARDO PIMENTA CARNEIRO        N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROMEU OSCAR PRETZ JUNIOR              N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMILDA CELIA CAPUZZO DE OLIVEIRA     N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMILDA CELIA CAPUZZO DE OLIVEIRA     N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
ROMILDA ROSA FERREIRA ARANTE          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ROMILDO ALVES DA SILVA                N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ROMILDO ALVES DA SILVA                N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
ROMILDO ALVES DA SILVA FILHO          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMILTON MARINHO VIEIRA               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMMEL MICHYLLES BIRSCHNER            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMNEY RAAD MASSOUD                   N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ROMOEL FIGUEIRA DE ALMEIDA            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMUALDO VASCONCELOS DE BARROS        N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                       1067 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1126 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULLO HEYLE DE OLIVEIA CUTES        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO ALMEIDA VAZ LISBOA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROMULO ALMEIDA VAZ LISBOA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROMULO ALMEIDA VAZ LISBOA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROMULO AUGUSTO LOPES MESQUITA         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ROMULO CALDAS VALENCA JUNIOR          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROMULO CESAR HOLANDA LIRA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO CESAR RODRIGUES LAPENDA DE MELO N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO CESAR RODRIGUES LAPENDA DE MELO N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
ROMULO DE SOUZA RODRIGUES                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $363.77
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROMULO DIEHL VOLACO                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO DOS SANTOS PENHA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
ROMULO FERRAZ DE OLIVEIRA BOMFIM      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
ROMULO FERRAZ DE OLIVEIRA BOMFIM      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO FONSECA DE CARVALHO            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROMULO GOBBI DO AMARAL                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
ROMULO GREFICCE MIGUEL MARTINS        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO GUEDES CERQUEIRA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO GUEDES CERQUEIRA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO GUSTAVO SANTOS CORREA          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO GUSTAVO SANTOS CORREA          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO LUIS PIMENTA                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO LUIS PIMENTA                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROMULO MELO CASTRO PEREIRA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ROMULO NEVES BAPTISTA FILHO           N/A                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO PEREIRA CORTEZ                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROMULO RODRIGO DE JESUS MIRANDA       N/A                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROMULO RODRIGUES DE SOUZA             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                      1068 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1127 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROMULO RODRIGUES SERRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROMULO ROMERO MALAQUIAS CICONINI      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROMULO ROMERO MALAQUIAS CICONINI      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ROMULO SPELTA SOARES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
ROMULO VINICIUS BARRETO DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROMULO WILLIAN DE SA COSTA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROMULO WILLIAN DE SA COSTA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
ROMY DESCHAMPS DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RONAIR FRANCISCO MARQUES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALD CASALI DA FONSECA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM WEBSITE      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RONALD DA SILVA NEVES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RONALD DA SILVA NEVES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALD NUNES CUTRIM                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALD PEREIRA ROGRIGUES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALD ROSSI FERREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RONALD VELOSO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO ARAUJO FIGUEIREDO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO BELO SANTANA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO BELO SANTANA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO BETFUER                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
RONALDO BRAGA DE QUEIROZ ARAUJO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RONALDO BURGUES DE TOLEDO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RONALDO CARVALHO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO CERQUEIRA LEMOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO CERQUEIRA LEMOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
RONALDO CONCEICAO LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
RONALDO CYPRIANO FERREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RONALDO DE LACERDA ALVES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RONALDO DE LACERDA ALVES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RONALDO DE MACEDO CAMPOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
RONALDO DEMETRIO RANGEL               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     1069 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1128 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO DULTRA CHRISPIM                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO FABEL WICKERT                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO FERNANDES DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RONALDO GEROTO                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                         $10,380.35
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RONALDO JOBIM SMOLENTZOV               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RONALDO JOSÉ CUNHA DÓREA FILHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RONALDO JOSE DA COSTA LANNA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RONALDO JOSE DE ARRUDA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO JOSE DE MELO DUARTE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO JOSE DE MELO DUARTE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO JOSE FONTE BOA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RONALDO JUNIO SOUZA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO LUCIO STARLING PEREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RONALDO LUIS BUSSARELLO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO MIRANDA PINTO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO MIRANDA PINTO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO NONATO DE SENA COSTA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO NONATO DE SENA COSTA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO NOVAES DE MELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO OLIVEIRA DE ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO OLIVEIRA DE ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO PEREIRA DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO PEREIRA DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO PEREIRA DE SOUZA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
RONALDO PRZYBYSZEWSKI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO RIBEIRO PINTO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO RODRIGUES BORBA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO RODRIGUES CANTANHEDE           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO SARTINI LOPES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
RONALDO SCIOTTI PINTO DA SILVA FILHO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
RONALDO SILVA SOUZA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
RONALDO SOUZA BORGES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      1070 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1129 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONALDO SOUZA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RONALDO VAZ FERREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RONAM ELIAS FRUTUOSO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RONAN AUGUSTO BRAVO LELIS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RONAN AUGUSTO BRAVO LELIS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONAN REIS MARCAL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONCALLI BATISTA BEZERRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONDINELLE COSTA ARAUJO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONDINELLE COSTA ARAUJO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONDON VELOSO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONE ERICO CASTRO DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RONI DIEGO SHIMAZU                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - ON-BOARD
RONI TEIG                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONIELE AGUIAR DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONIELE AGUIAR DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
RONIELE DE OLIVEIRA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONIELE DE OLIVEIRA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONIELE DE OLIVEIRA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RONIELE DE OLIVEIRA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONIELSON COELHO OLIVEIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RONIERE GOMES DE MORAIS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
RONILDA JACINTO DE MELO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RONILDO ALCANTARA ALMEIDA GARCIA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONILDO AUGUSTO DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONILDO BARBOSA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONILDO CUNHA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
RONIVILSON MIRANDA DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RONNY FEY                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
RONNY ROGERS MARTINS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
RONY SUSSKIND                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
ROONEY ROMEU MONICI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                  1071 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1130 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
ROOSEVELT LIMA DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
ROOSEVELT QUEIROZ COSTA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROQUE DE ALMEIDA BARRETO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROQUE DE JESUS CHAVES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROQUE DE JESUS CHAVES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROQUE FLIVREIRA GUIMARAES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - SPECIAL
ROQUE GALATI                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROQUE YASUJI NAKAMURA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROQUELINA DE JESUS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROSA CARNEIRO DE ANDRADE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROSA CRISTIANE PIZOLATO SUZZIO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROSA CRISTINA MARTINS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSA DOLORES FOSSARI IWERSEN             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSA MARIA ANGELONI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSA MARIA BARBOSA DE MENESES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSA MARIA BARCELOS PARREIRAS COUTO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSA MARIA DA CONCEICAO MADER DE PAULI                                                                                                                                               LITIGATION - FLIGHT
ATHAYDE                                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSA MARIA DA CONCEICAO MADER DE PAULI                                                                                                                                               LITIGATION - FLIGHT
ATHAYDE                                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSA MARIA DA SILVA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSA PERES GEDO                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSAINE MOUSSUMEZ MAESTRO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSALIA DE FATIMA FERREIRA MARTINS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSALIA DE FATIMA FERREIRA MARTINS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSALIA DE OLIVEIRA PONTES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSALIA DE PAULA                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROSALIA FRANK OLIVEIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSALIA MELO DA FONSECA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSALIA TEIXEIRA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSALINA MUSTASSO GARCIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSALINA ROBERTA CORDEIRO DE MOURA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        1072 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1131 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSALINA TATIANA GOMES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSALINDA NOBREGA DE CARVALHO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA ALVES DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA APARECIDA PARIS TANNURI      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSANA CHINCHILLA DE OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA CRISTINA MARTINS AMARO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA DA SILVA ALVES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA DA SILVA MOURA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA DE FATIMA FRANCO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA DE FATIMA FRANCO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ROSANA DJANIKIAN MARCOSREPRELEG     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
ROSANA DJANIKIAN MARCOSREPRELEG     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ROSANA DRUMMOND GONDIN DE ALMEIDA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA FRATESCHI FIGUEIREDO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA LEHMANN BANNACH              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSANA LIMA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ROSANA MACHADO LINDOLFO GOMES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA MAGELLE LEPESQUEUR KERR      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA MARTINS DA CUNHA E OUTRO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA MENEZES SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA MOREIRA GOMES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSANA PEREIRA DE BRITO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA RODRIGUES DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA RODRIGUES DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANA SANTOS PAIVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSANA VIDAL MACIEL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANE BAGLIOLI DAMMSKI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANE DA SILVA REIS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANE DE CASSIA LOPES RAMOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANE DE CASSIA LOPES RAMOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSANE HENRIQUES LIPPI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                   1073 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1132 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
              Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROSANE MARIA MATURANA BENEDET         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANE MARTINS PEREIRA                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANE STEFFEN ABECH                  N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANETE STEFFENON                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA ALBUQUERQUE MARCIANO PEREIRA N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA ALMEIDA FONTES              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA APARECIDA AIELLO BIGNARDI   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ROSANGELA CARDOZO RODRIGUES           N/A                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA CESARIO DE SANTANA          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA COSTA MONTEIRO DA ROCHA     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA COSTA MONTEIRO DA ROCHA     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA CRISTINA DE SOUZA           N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA CRISTINA TOMADON ROCHNSKI   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
ROSANGELA DE AGUIAR RODRIGUES         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA DE FREITAS OLIVEIRA MELLO   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA DO ROCIO RODRIGUES          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA DOS SANTOS CEZAR            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA FERNANDES LOPES             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA FERRAS NEVES                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA FROTA MAGALHAES             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
ROSANGELA JULIANO BORDON BIGULIN      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA LEME PIERIN                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA LIMA ALMEIDA                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA LIMA ALMEIDA                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA MARCIA SHU RODRIGUES        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      1074 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1133 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA MARIA BANDEIRA DE ARAUJO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA MARIA MIRANDA RODRIGUES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA MONTEIRO KUSS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA NOZAKI QUARTARA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA PENHA MARQUES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA PERPETUA BIANCHI PASSARINI   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA POZZA ABS DA CRUZ            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANGELA RIBEIRO CECCARELLI           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANGELA RITA DOS SANTOS GACITUA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
ROSANGELA ROSSI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA SANTOS DE JESUS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANGELA TONIA GOMES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANI DA SILVA VILLALBA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSANI DA SILVA VILLALBA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSANI DA SILVA VILLALBA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSANI FORTE DORCA DE CARVALHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSARIA RACIOPPI PACHECO DE CASTRO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSARIO DE OLIVEIRA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSARIO FOTI SCIARAMPOLO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSARIO FOTI SCIARAMPOLO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSARIO LAZARO IGOA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSAURA TINEL GONZAGA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSE CAMARA BOMFIM                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSE CLEIA RAMOS DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSE MIRIAM REINERT CAMPOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
ROSE RAMOS DO NASCIMENTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSE RIZZO RODRIGUES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSEANE MARTINS FORMENTI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - SPECIAL
ROSEANE SOUZA ROQUE                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSEDSON ANDRADE PINHEIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
ROSEILTON LIMA DO NASCIMENTO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ROSELAYNE JAQUELINE MELO DOS RAMOS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      1075 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1134 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELE LUCHESI PAIM POSSA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELEI ALMAGRO DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSELENE SESSIN DE FRAGA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI AZEVEDO DO NASCIMENTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI CRISTINA DE MIRANDA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ROSELI DA CONCEICAO DUTRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ROSELI DA CONCEICAO DUTRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSELI DE CASSIA GUIMARAES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI DE OLIVEIRA PINTO DARONCO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI FERNANDES DIAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI FERNANDES DIAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSELI INES PATIES SILVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSELI LIMA DE MENDONCA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI PIFFER                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
ROSELI PIRES DE MORAES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI RODRIGUES MOREIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI RODRIGUES MOREIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSELI SOUSA PORTO PIRES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSELIA ARAUJO BRITO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSELLY RIBEIRO ROSNER              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSELY ABREU FONTES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSELY DOS SANTOS OLIVEIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSELY OLIVEIRA SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSEMARI RODRIGUES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
ROSEMARI TERESA DALALIO LIMA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
ROSEMARY ALVES DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
ROSEMARY BRASIL DE OLIVEIRA SYKES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
ROSEMARY CHAVES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   1076 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 1135 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1     Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSEMARY DA COSTA OLIVEIRA              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEMARY DA SILVA RODRIGUES             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSEMARY DE CAMPOS CARVALHO             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSEMARY DE SOUSA PINTO                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSEMARY FONSECA MARINHO                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEMARY RODRIGUES DOS SANTOS           N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSEMARY SOUZA LIMA DA SILVA            N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - BOARDING
ROSEMBERG FIDELIS PEIXOTO               N/A                                                           N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEMBERG FREIRE DE BULHOES             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ROSEMEIRE NASCIMENTO SANTOS SOUZA       N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSEMEIRE PEREIRA MAIA                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEMEIRE SANTOS GUIMARAES              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEMEIRE SANTOS GUIMARAES              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEMERE PEREIRA MAIA                   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - GENERAL
ROSEMERI VICENTE                        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ROSEMIRO BORGES DE CAMPOS JUNIOR        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ROSEN VISTA INC                         9840 INTERNATIONAL DR                                         ORLANDO                FL               32819-8111                     VARIOUS       ACCOUNTS PAYABLE                                                                         $77,680.86
                                                                                                                                                                                           PENDING LITIGATION -
ROSENDO PAIVA NETO                      N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ROSENEIDE JUVENAL ALMEIDA               N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
ROSENEIDE MARIA DA CONCEICAO FERREIRA   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ROSENI FRANCISCA DE ARAUJO              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ROSENILDA COSTA GALVAO                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSENILDA VARELA DE ARAUJO              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
ROSENILDES CRUZ DE OLIVEIRA             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
ROSENIRA FLAUZINO                       N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSEVALDO ROQUE DA SILVA                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSIANA PEREIRA SOARES                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSIANA PEREIRA SOARES                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
ROSIANE ADAID CAMPOLINA DE ALMEIDA      N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                              1077 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1136 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                  Creditor Name            Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ROSIANE ADAID CAMPOLINA DE ALMEIDA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ROSIANE DA SILVA PORTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ROSIANE LINDOSO CORREA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ROSIANE LOYOLA DE BORTOLI            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ROSIANE LUCIA PENHA CORDEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSIANE MARIA DE LIRA HEISLER        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSIANE MARIA DE LIRA HEISLER        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ROSIANE MARIA SAMPAIO PINHEIRO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ROSIANE MENDES DE OLIVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ROSIANE VALLINI DE MEDEIROS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ROSIANE VALLINI DE MEDEIROS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSICLEIA DE FATIMA DE MARCHI        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSICLEIA DE FATIMA DE MARCHI        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSICLEIDE DA LUZ SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSICLEIDE DA LUZ SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ROSICLEIDE PEREIRA DA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSICLER RODRIGUES BEZERRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
ROSICLER VIEIRA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSICLEY MAFRA CORTEZ                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - SPECIAL
ROSIEL FLORENTINO ALBINO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSIENE TOTOLA RUDIO BATISTA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSIENE TOTOLA RUDIO BATISTA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ROSILAINE BARBOSA ISHIMURA SOUSA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
ROSILAINE DA COSTA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ROSILDA DA SILVA CARDOSO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSILDA GRIFFO DA ROCHA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
ROSILDA MARIA DOMINGUES ALVARENGA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSILDA MENEZES DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ROSILDA PEREIRA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ROSILEI TERESINHA PORTELLA                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $15.41




                                                                                                    1078 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1137 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                 Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION -
ROSILENE ALVES                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSILENE CORREA BORGES SUZANA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSILENE COSTA OLIVEIRA FERREIRA PERES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSILENE DE FREITAS LARROSSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSILENE LEIDE DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSILENE MARIA DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSILENE MARIA DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSILENE PIZZOLO DE GOES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
ROSILENE RODRIGUES GUIMARAES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSILENE SOUZA ALENCAR                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSILENE SOUZA ALENCAR                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSIMAR ALVES RIBEIRO RESENDE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMAR ANASTACIO DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSIMAR TERRA LANGLEY SOARES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSIMARA BERGONZINI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSIMEIRE MOTA MARTINS SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROSIMEIRE OLIVEIRA MOREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMEIRE SANTOS E SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMERE DE LIMA FONSECA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMERE DE LIMA FONSECA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMERE FLORIANO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMERI DE MOURA STURMER                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMERI DE OLIVEIRA PONTES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
ROSIMEYRE DE MELLO BATISTA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
ROSINALDO BORGES MENDES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSINALDO SANTOS RODRIGUES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSINALVA FERREIRA BARROS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
ROSINEIDE BISPO DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSINEIDE FERREIRA DE SOUZA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
ROSINEIDE RODRIGUES DUARTE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        1079 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 1138 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                      Address1                    Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROSINEIDE SOARES PEREIRA DE CARVALHO   N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROSINETE TEDESCO                       N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
ROSINEY FERREIRA DE SENE               N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROSIVAL ESMELINDO DOS SANTOS           N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROSIVALDO FAVERO PINTO                 N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROSIVALDO LIMA GOMES                   N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ROSIVAN DA CRUZ PINHEIRO               N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
ROSIVAN DE OLIVEIRA ARRUDA             N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                       AV ANTONIO ANGELO AMADIO
ROSLER OTEC DO BRASIL LTDA             1421.                                                                        BOITUVA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $36,119.88
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROSSANA RANGEL FIGUEIREDO DE LACERDA   N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROSSANA RANGEL FIGUEIREDO DE LACERDA   N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - SPECIAL
ROSSANDRA MARA ASSUMPCAO               N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROSSI MURILO DA SILVA                  N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                                                                                                                                                                                         UNDER CRITICAL AIRLINE
ROSSIYA RUSSIAN AIRLINES                                                                                                                                                                   VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROSTAN DE OLIVEIRA LOPES               N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROSTAND INACIO DOS SANTOS              N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
ROTA BR II LOGISTICA LTDA ME                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $181.11

ROTA TRANSPORTES RODOVIARIOS LTDA      AVENIDA AMOLIA AMADO 560. 560                                                ITABUNA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $709.93
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROUNILO FURLANI COSTA                  N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROVENA ZANCHET                         N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROVILHO BORTOLUZZI NETO                N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROVILHO BORTOLUZZI NETO                N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROVILHO BORTOLUZZI NETO                N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ROVILSON BRITO BORGES                  N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ROVILSON BRITO BORGES                  N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
ROXANA RIBEIRO SILVA                   N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
ROXANE FIRMEZA ROCHA                   N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
ROYAL &AMP; SUNALLIANCE SEGUROS        N/A                                                                          N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                       ATTN: PRESIDENT OR GENERAL                                                                                                                                        UNDER CRITICAL AIRLINE
ROYAL AIR MAROC                        COUNSEL                         AEROPORT DE CASAANFA                         CASABLANCA                                           MOROCCO           VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN




                                                                                                                              1080 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 1139 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                     Address1                      Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                                                                                                                                          UNDER CRITICAL AIRLINE
ROYAL BRUNEI                                                                                                                                                                                VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
ROYAL CENTER HOTEL LTDA               AV AMAZONAS 1445                                                               BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $154.72
                                      AVENIDA AMAZONAS, 1445, 1
ROYAL GOURMET LTDA EPP                ANDAR, SANTO AGOSTINHO                                                         BELO HORIZONTE         MG                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $186.19
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                              P.O.BOX 302 HOUSING                                                                                         UNDER CRITICAL AIRLINE
ROYAL JORDANIAN                       ATTN: AMIR ABUHAJLEH              SUPERVISOR            BANK COMERCIAL                                                                                VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
ROYAL PALM OPERADORA HOTELEIRA LTDA                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                          $2,651.39
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ROZANA MARIA GABAN                    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - GENERAL
ROZANA OLIVEIRA GONCALVES             N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ROZANA VILELA DE LIMA                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ROZANGELA ALVES JUSTINO               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
ROZANIL FERREIRA DE MORAES            N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
ROZEANA ARAUJO DE OLIVEIRA            N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - BOARDING
ROZELI DE MATTOS                      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ROZIANA MARTA VENTURIM                N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ROZILDA BATISTA SILVA                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ROZILDA BATISTA SILVA                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ROZILENE OLIVEIRA MATOS               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
ROZILUZIA FERNANDES ALMEIDA           N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ROZIMERI FONTORA DA SILVA COELHO      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
ROZINEI TEIXEIRA LOPES                N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                      AVENIDA JOAO CARLOS DA SILVA
RPW COMERCIO E SERVICOS ESPECIAIS L   BO 235                                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $401.63
                                      RUA DOUTOR PEDRO
RR DONNELLEY EDITORA E GRAFICA LTDA   ZIMMERMANN 57 5735                                                             BLUMENAU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,326.20
RS TELECOMUNICACOES E VENDING LTDA    AV MARECHAL RONDON 301. 301                                                    CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,661.02
                                      R CORONEL LUIZ DA CUNHA 404.
RSH RESTAURANTE LTDA                  404                                                                            RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $272.00
RST ROSTOCK SYSTEM TECHMIC GMBH       9 FRIEDRICH BARNEWITZ STRABE.                                                  ROSTOCK                                              GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                         $11,721.70
RTF BRASIL SERVICOS ADMINISTRATIVOS   R SENADOR PAULO EGIDIO 72. 72.                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $94,587.39
                                      AV. DR. JÚLIO SOARES DE ARRUDA,
RTI AUTOMACAO COM E INSTAL LTDA       293 – PQ. SÃO QUIRINO                                                          CAMPINAS               SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,700.62
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
RUAMA COELHO FROTA BOMFIM             N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
RUAMA COELHO FROTA BOMFIM             N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
RUAN ALLESSON LIMA DOS SANTOS         N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
RUAN KENEDY DA SILVA ROCHA            N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                             1081 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1140 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
                Creditor Name                    Address1        Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUAN OLIVEIRA                          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RUAN PABLO RODRIGUES DAS NEVES         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUAN TADEU ROCHA PRADO                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUANA GABRIELA ALCARAZ SANTOS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RUANNE VIEIRA LIMA                     N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
RUANNE VIEIRA LIMA                     N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUANNYTO PEREIRA DE MELO               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
RUBBERPLASTIC COMERCIO DE BORRACHAS    AV TENENTE MARQUES 3727                                         CAJAMAR                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $878.37
                                                                                                                                                                                            PENDING LITIGATION -
RUBEM DE CASTRO LIMA JUNIOR            N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEM EMILIO PINTOS PADERN             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEM RIBEIRO DE CARVALHO              N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEN ANTONIO SPERANDEI FILHO          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEN ANTONIO SPERANDEI FILHO          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEN ANTONIO SPERANDEI FILHO          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEN ANTONIO SPERANDEI FILHO          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBEN CESAR REINOSO                    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RUBEN GUILHERME CALIRI                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENITA DA NOBREGA REGIS DE AZEVEDO   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS ANTONIO ALBUQUERQUE JUNIOR      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS ANTONIO DE OLIVEIRA JUNIOR      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS ANTONIO DE OLIVEIRA JUNIOR      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS BOMBINI JUNIOR                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RUBENS BUENO                           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS BUENO NETO                      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS CARLOS VIEIRA                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS CERANTO JUNIOR                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
RUBENS CESAR MAZZOTTA                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS DE ARAUJO COSTA                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS DE SOUZA RODRIGUES              N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RUBENS DE SOUZA SANTOS                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
RUBENS DIAS DOS SANTOS                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS FERREIRA DIAS                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS FRANCISCO DE CARVALHO           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
RUBENS FRANCISCO DE CARVALHO           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                               1082 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 1141 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                       Date Debt was
               Creditor Name                     Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                       PENDING LITIGATION -
RUBENS FRANK NEGRI                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUBENS LEANDRO DE PAULA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBENS OLIVEIRA MACHADO               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBENS RIBEIRO DO NASCIMENTO JUNIOR   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RUBENS ROGERIO BRAGA DE OLIVEIRA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RUBENS SANTANA DA SILVA FILHO         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBENS SANTOS ANDRADE                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBENS SANTOS ANDRADE                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RUBENS SIQUEIRA DE SOUZA              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RUBENS WIECK                          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RUBERLEY NUNES DO NASCIMENTO          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
RUBERLLAN TORRES FERRAZ               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUBIA ALVES SOARES                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUBIA ALVES SOARES                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUBIA MARA DUARTE                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUBIA MARIA DIOGENES DE OLIVEIRA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUBIA MARIA DIOGENES DE OLIVEIRA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBIA MARIA MELO SILVA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBIA PEREIRA PORFIRIO                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RUBIELI NARA DAHMER VACARIN           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBILENE SARAIVA CRUZ DE SIQUEIRA     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUBIO HENRIQUE VIZIOLI FLORA          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RUCILENE DE JESUS SILVA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
RUCKER EQUIPAMENTOS INDUSTRIAIS LTD   RUA BATEL 168                                               COTIA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $79,004.02
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RUDA DE SOUZA LEMOS                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
RUDA DE SOUZA LEMOS                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUDEN RUSSELAKIZ DE OLIVEIRA JUNIOR   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
RUDHART ALVES HOCHSPRUNG              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
RUDI ALOIS HOFMANN JUNIOR             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
RUDIMAR ROBERTO BORTOLOTTO            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                          1083 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 1142 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                        Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION -
RUDINEI RODRIGO SCHNEIDER                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDOLF CHRISTIAN HORACEK                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDOLF CHRISTIAN HORACEK                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
RUDOLF CHRISTIAN HORACEK                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDRIGO MENDONCA FERREIRA BURGHELEA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDSON DE SOUZA CUNHA                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDSON DE SOUZA CUNHA                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
RUDSON PINTO FERREIRA                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDY CAMPOS LUCENA                       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUDY JORDACH FERNANDES                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
RUGGERO CAVALLARI ROSSI                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI AFONSO LERMEN                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI ANDRE STEFFENS                       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
RUI ANTONIO FERNANDES DA COSTA           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI DE JESUS SOARES JUNIOR               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI FERNANDO ARRUDA ANTUNES JUNIOR       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI FERNANDO ARRUDA ANTUNES JUNIOR       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI FERNANDO MULLER                      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI LOTUFO VILELA                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - IMPROPER
RUI MANUEL SERENO DE CASTRO E MELO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI MENDES JUNIOR                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUI MENDES JUNIOR                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
RUISSIAN FERREIRA BRAGA RIBEIRO          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUMMENICK NOGUEIRA DA SILVA              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
RUSTHENES RODRIGUES DE CARVALHO JUNIOR   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
RUSTHENES RODRIGUES DE CARVALHO JUNIOR   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
RUTA DEL MAIPO SOCIEDAD                  CERRO EL PLOMO 5630                                         SANTIAGO                                7560801      CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                             $7.44
                                                                                                                                                                                          PENDING LITIGATION -
RUTE HELENA FERREIRA DA SILVA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
RUTE MARIA DE JESUS SOUZA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
RUTE MARIA LIMA                          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - BOARDING
RUTE NASCIMENTO SANTOS LOPES             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
RUTE PENA RIBEIRO                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                             1084 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1143 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUTE ROSANGELA DALMINA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH AMARAL MARTINS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUTH BERMAN NIGRI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH CORREIA ALVES VERCOSA SILVA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
RUTH DE CARVALHO RESENDE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUTH DE FATIMA VAZ QUOOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH DE PAULO SANTOS MOREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH DE PAULO SANTOS MOREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH DIAS VIANNA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH FONSECA DE ARAUJO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
RUTH GONCALVES PINTO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH PINHEIRO MARTINS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTH PINHEIRO MARTINS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUTILENE PEREIRA DA SILVA SARAIVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RUTINEIA APARECIDA ROSSETO BENTO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
RUY ANDRE FRANCO PERETTI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY DA SILVA MARIZ                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY DE PAULA NUNES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUY GOMES DA SILVA FILHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUY HINKE CASTRO JUNIOR              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY HINKE CASTRO JUNIOR              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUY JOSE AMARAL ADAES JUNIOR         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY MONTEIRO DE CARVALHO NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY MONTEIRO DE CARVALHO NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUY PARRA MOTTA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY RODRIGUES TRISTAO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RUY RODRIGUES TRISTAO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUYTER RAFAEL NUNES RODRIGUES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
RUYTER RAFAEL NUNES RODRIGUES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
RVR - PARNAMIRIM VIAGENS E TURISMO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                    1085 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1144 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                        Address1          Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
RVR PARNAMIRIM VIAGENS E TURISMO      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
RW AEROPUERTO SA DE CV                SAUCES 3515                                                           PUEBLA                                               MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                             $6.77
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
RYHAN SORIANO SILVEIRA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
RYTA DE CASSIA PEREIRA DUARTE         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
S D VANS TURISMO LTDA ME              AV CONSELHEIRO FURTADO 3439                                           BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,440.76
S MAGALHAES SA LOG COM EXTERIOR       ROD SANTOS DUMONT KM 66                                               CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,710.79
                                      AVENIDA MONTEIRO LOBATO 4550.
S MAGALHAES SA LOGIST COM EXTERIOR    4550                                                                  GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,436.10
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
S R L CHRISTMANN E CIA LTDA ME        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
S Y MONTEIRO ME                       AVENIDA FAB 2176. 2176                                                MACAPA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $242.29
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
S. B. C.                              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                      AV ENG. LUIZ CARLOS BERRINE,
S2PUBLICOM COMUNICACAO INTEGRADA LT   1297. 3º ANDAR.                                                       SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $140,026.35
S7 COMERCIO DE ELETRONICOS LTDA       RUA COLIA MARIA CALONGA 83                                            INDAIATUBA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,805.89
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
SABINA ROSO CENCI                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABINE ROSWITHA AMBERGER              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABINE ROSWITHA AMBERGER              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA ALVES NOGUEIRA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
SABRINA ALZIRA ANHOLETO DA SILVA      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
SABRINA APARECIDA DE FRANCA           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA BAKES DE SOUZA                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
SABRINA BOTTASSI                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
SABRINA BRUNETTO                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
SABRINA CHAGAS FERRERO                N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA CHOR GOLDENSTEIN              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA DA COSTA COELHO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
SABRINA DA ROSA MELO                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
SABRINA DONATO DA SILVA               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA ENGELMANN SCHNEIDER           N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA FELIX SANTANA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
SABRINA HELENA MARTINS SCHVARCZ       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
SABRINA HELENA MARTINS SCHVARCZ       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA MAFEI PORTELA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SABRINA MORANDIN BOZZI GOULART        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
SABRINA MOREIRA CALIXTO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     1086 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 1145 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                               to offset?
                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                               Address1             Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
SABRINA MOREIRA CALIXTO                        N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
SABRINA REGIANI DA SILVA                       N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
SABRINA RODRIGUES LIPE                         N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SABRINA SANTOS MENEZES                         N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SABRINA SOURASSO PALERMO TEIXEIRA              N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
SABRINA TOGNOLI GALATI MONETA                  N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
SABRINA TOLEDO CRUZ SANTIAGO                   N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SABRINA VIEIRA SIMEAO RODRIGUES                N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SABRINA VIEIRA SIMEAO RODRIGUES                N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
SACEEM                                         AVENIDA DE LAS AMERICAS 4239                                           CARRASCO                                             URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                         $14,024.12
SADA TRANSPORTES E ARMAZENAGENS S/A            R GUSTAF DALEN 151                                                     BETIM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $27.87
SADA TRANSPORTES E ARMAZENAGENS SA             R GUSTAF DALEN 151                                                     BETIM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $806.28
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SADI DOS SANTOS FALK                           N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN

SAFE EMPILHADEIRAS LTDA                        AVENIDA MARIA NEGRINE NEG 201                                          JUNDIAI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,125.25
SAFE SUL EMPILHADEIRAS ELETRICAS EI            RUA PIAUI 313. 313                                                     PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $28.26
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SAFIRA SETUBAL RODRIGUES SANTOS                N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
SAFRA (AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BANK GUARANTEE NO.
GUARANTEE NO. 6380232)                         AV. PAULISTA, 2100                                                     SÃO PAULO                 SP                         BRAZIL           1/13/2020      6380232                       X            X                                            $269,025.20
SAFRA (AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                    BANK GUARANTEE NO.
GUARANTEE NO. 6470045)                         AV. PAULISTA, 2100                                                     SÃO PAULO                 SP                         BRAZIL           8/28/2019      6470045                       X            X                                            $499,709.93

SAFRA (AS STANDBY LETTER OF CREDIT ISSUER OF                                                                                                                                                               UNCOLLATERALIZED STANDBY
STANDBY LETTER OF CREDIT NO. 2028624)          AV. PAULISTA, 2100                                                     SÃO PAULO           SP                               BRAZIL           8/28/2019      LETTER OF CREDIT NO. 2028624 X             X                                          $1,475,000.00
SAFRAN CABIN INC                               7330 LINCOLN WAY.                                                      GARDEN GROVE        CA                  92841                          VARIOUS       ACCOUNTS PAYABLE                                                                         $17,399.00
SAFRAN ELECTRO E DEFENSE AVIONIC US            2802 SAFRAN DR                                                         GRAND PRAIRIE       TX                  75052                          VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
SAFRAN LANDING SYSTEMS                         18 ZONE AERONAUTIQUE LOUIS                                             VELIZY VILLACOUBLAY                                  FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                      $4,907,973.68
SAFRAN LANDING SYSTEMS (FRANCE)                18 ZONE AERONAUTIQUE LOUIS                                             VELIZY VILLACOUBLAY                                  FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,994.00

SAFRAN VENTILATION SYSTEMS SAS 10              SN PLACE MARCEL DASSAULT 31702                                         BLAGNAC                                              FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                        $255,334.00
SAGE PARTS                                     25 DUBON COURT                                                         FARMINGDALE               NY            11735-1016                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SAHAMIA ISABEL BEZERRA FERREIRA                N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SAIANNY MARIA MEDINA DA MOTA                   N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
SAILA SILVA VELLOSO                            QD10 60                                                                BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $86.40
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SAIMA SOUSA SANTOS                             N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SAIMA SOUSA SANTOS                             N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
SAINT-GOBAIN DO BRASIL PRODUTOS IND            AV SANTA MARINA 482.                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $109.81
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
SAKAKO MUTO FUJMOTO                            N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SALATIEL DE JESUS SILVA                        N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SALCAS INDUSTRIA E COMERCIO LTDA               R MARILANDIA 265. 265                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $798.28
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
SALETE AGOSTINHO MONFARDINI                    N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
SALETE ALVES FIGUEIREDO                        N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - FLIGHT
SALETE CORRADI MARCELINO                       N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
SALETE DE FREITAS MIORELLI                     N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                                 1087 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1146 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                         Address1           Address2               Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION -
SALETE GOMES DA SILVA                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALETE KETES                               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALETE TEREZINHA CORDOVA SILVEIRA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SALETTI INDUSTRIA E COMERCIO DE ART        ROD SP 226 KM 6       5 - TRAVESSA 1 S/N                             PARIQUERA ACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,174.99
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALUTE SERVICOS HOSPITALARES LTDA ME       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR AVILLA ROBERTO                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR CELSON RODRIGUES DOS SANTOS       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR CELSON RODRIGUES DOS SANTOS       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR CELSON RODRIGUES DOS SANTOS       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SALVADOR DA SILVA MIRANDA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR DE OLIVEIRA JUNIOR                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR DE OLIVEIRA JUNIOR                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVADOR LUIZ VENTURA DAS CHAGAS           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SALVATUR SALVADOR VIAGENS E TURISMO LTDA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
SAM - SINDICATO DOS AEROVIARIOS DE MINAS                                                                                                                                                             PENDING LITIGATION - LABOR
GERAIS                                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                UNKNOWN
SAM - SINDICATO DOS AEROVIARIOS DE MINAS                                                                                                                                                             PENDING LITIGATION - LABOR
GERAIS                                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                UNKNOWN
SAM - SINDICATO DOS AEROVIARIOS DE MINAS                                                                                                                                                             PENDING LITIGATION - LABOR
GERAIS                                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                UNKNOWN
SAM - SINDICATO DOS AEROVIARIOS DE MINAS                                                                                                                                                             PENDING LITIGATION - LABOR
GERAIS                                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAMAHRA ALEXANDRA CHEONG DE FREITAS        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAMANTA CALDERAZZO                         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAMANTA CLOSEL MIRALDI                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SAMANTA DA SILVA FERREIRA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SAMANTA PEREIRA JORGE                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAMANTA ROCHA DA SILVA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAMANTA ROCHA DA SILVA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAMANTA VOIGT                              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAMANTHA BOZZI DALEPRANI                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAMANTHA CONCEICAO LIMA DE MATOS           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SAMANTHA KESSYA SOUZA PINHEIRO             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAMANTHA SIEGA PORTO                       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAMANTHA SPAGNOL                           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - ACCIDENT /
SAMARA CORDEIRO                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAMARA COSTA CASTRO PINHEIRO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                        1088 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1147 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMARA GHAZZAOUI MOURAD               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SAMARA IZABEL SANTOS DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMARA LIMA DO AMARAL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SAMARA LUCAS YONAMINE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMARA MAIA DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMARA MAIA DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
SAMARA MARIA MORAIS DO COUTO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
SAMARA PATRICIA MUNIZ DE SOUSA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMARA PEREIRA PASQUIM                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMARA SANTOS CAMPELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMARA VICTRIA DE DEUS FRANCA DOREA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMARA VIEIRA DE SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMARITANIA SIQUEIRA MAIA ESPERANCA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIA CAMILA DA SILVA MATOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIA CAMILA DA SILVA MATOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SAMIA LAMOUR PORTO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIA MARIA JUCA SANTOS LESSA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIA MOREIRA AKEL                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMILLE DE AVILA PEREIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
SAMIR ALMEIDA TEIXEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIR EID PESSANHA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIR MATTAR                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIR SALLEN SILVA SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SAMIRA FERRARESI FERMI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMIRA MENDONCA GRASSI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SAMIRA NAZIF RASUL                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIRA ORTIZ FURTUOSO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMIRA SOUZA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
SAMMY HAUACHE HADAD                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAMOEL SCHWEITZER                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                     1089 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 1148 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
                Creditor Name                    Address1     Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         POTENTIAL OBLIGATION
                                                                                                                                                                                         UNDER FREQUENT FLYER
SAMSUNG ELETRONICA DA AMAZONIA LTDA   AVENIDA DOS OTIS 1460                                         MANAUS                  AM              69075842     BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL ALVES ANDREOLLI                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SAMUEL ALVES DOS SANTOS COSTA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SAMUEL ALVES DOS SANTOS COSTA         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SAMUEL ANJOS DE VARGAS                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SAMUEL BERNARDES DE SA                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SAMUEL BRAGA BONILHA                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL BRUGNAROTO                     N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL CARDOSO JORDAO                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL CECILIO DE ALBUQUERQUE         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL DA ROSA SOUSA                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SAMUEL DA SILVA DE ALMEIDA            N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SAMUEL DE JESUS PINTO                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL DE SOUSA LIMA                  N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SAMUEL FERREIRA LOPES                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SAMUEL FILIPE DI ROCHA                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SAMUEL GIASSI ZANETTE                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL HEBRON                         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SAMUEL HEBRON                         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
SAMUEL LIMA NETO                      N/A                                                           N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SAMUEL LOMBACK DOS SANTOS             N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL LUCAS RIBEIRO CORTEZ           N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SAMUEL LUCIANO                        N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SAMUEL LUIZ DE SANTANA                N/A                                                           N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL MACHADO FRETTA                 N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
SAMUEL MBO MUSUSU                     N/A                                                           N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL MOTA DE AQUINO PAZ             N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - GENERAL
SAMUEL MOTA DOS SANTOS MOURA          N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL MURARI                         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SAMUEL MURARI                         N/A                                                           N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                             1090 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1149 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                    Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMUEL OLIVEIRA COSTA                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMUEL OLIVEIRA COSTA                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SAMUEL PASCOAL BONFIM                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMUEL PASQUALI MORETTI               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
SAMUEL PASQUALI MORETTI               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SAMUEL PEDRO BISPO DA SILVA           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
SAMUEL PEIXOTO SILVA JUNIOR           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMUEL PEREIRA ARAUJO                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMUEL PEREIRA ARAUJO                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SAMUEL PORTO MOTA                     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
SAMUEL RIBEIRO DE SOUSA               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SAMUEL SILVA DE SOUZA                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SAMUEL SILVA SANTOS                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
SAMUEL TOME RIAS                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMY ENDE                             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SAMYA MEGUMI YOKOMIZO KUROGI          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SAMYA ZULMIRA LOBO DE CARVALHO        N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
SAMYLLY FREITAS GUERRA ME             R H 290. 290.                                                      ITAITINGA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $288.60
                                      R MANOEL BERTOLDO FAGUNDES
SAN DIEGO EXPRESS HOTEIS VESPASIANO   435. 435                                                           VESPASIANO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $54.44
SAN RAPHAEL HOTEIS SA                 AV SAO JOAO 1173                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $1,398.88
SANA METROPOLITAN HOTEL SOCIEDADADE   SOEIRO PERREIRA GOMES 2                                            LISBOA                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                         $156,082.06
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SANAIA LIPERT DOS SANTOS              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
SANARA FONSECA DOS SANTOS             RUA ASSUCENA 1091                                                  LARANJAL DO JARI                                     BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $617.11
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SANDER VINICIUS FARIA FERREIRA        N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SANDILA MACHADO MONTEIRO              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SANDILEIA PFEIFFER                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SANDOVAL ALVES DA SILVA               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SANDRA ALVARENGA EMMERICH RAZUK       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SANDRA ANDREA CORDEIRO DOS SANTOS     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SANDRA APARECIDA BORITZA              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SANDRA APARECIDA FURLAN               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SANDRA ARTUS                          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                                 1091 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 1150 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
               Creditor Name                           Address1   Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA BARROS GUINLE                        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA BEZERRA SILVA ZOGBI                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA CARVALHO DOS SANTOS                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA CARVALHO DOS SANTOS                  N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
SANDRA CHENAUX                              LEGANITOS 47                                                MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,281.58
                                                                                                                                                                                             PENDING LITIGATION -
SANDRA CRISTINA LEMES DE LIMA               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA CRISTINE DO ESPIRITO SANTO GABRIEL   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - IMPROPER
SANDRA DA SILVA BENEDITO                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA DE CASTRO OLIVEIRA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA DE KATIA RIBEIRO CASSIANO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA DE KATIA RIBEIRO CASSIANO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA DE KATIA RIBEIRO CASSIANO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA DE MAGALHAES                         N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA DO NASCIMENTO DA SILVA               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA DOURADO DOS SANTOS                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA ELI LEITE PEREIRA                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA EVANGELISTA SILVA ARAUJO             N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SANDRA GOMES DE SOUSA                       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA GUERRA MARTORELLI                    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA HELENA ASSUNCAO ARAUJO DAFLON        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA HELENA BERGONCI                      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA IEDA TAVARES TEIXEIRA                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA LINS DA SILVA                        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SANDRA MADERS DA SILVA                      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA MAHFUZ VALENTIM                      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA MAHFUZ VALENTIM                      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
SANDRA MARA A FERREIRA                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $55.06
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA MARA BONIFACIO CARDOSO               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SANDRA MARA DA SILVA MASSING                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SANDRA MARA DE CASTRO                   N/A                                                             N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SANDRA MARA DO PERPETUO ALVES DE BASTOS                                                                                                                                                      PENDING LITIGATION -
BETTO                                   N/A                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                 1092 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1151 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA MARA FARIAS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA CASTRO DE SOUSA PINHEIRO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA CASTRO DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA DA COSTA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA MARIA DAS VIRGENS CASTRO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA DE OLIVEIRA MARTINS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA MARIA DE SOUZA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA DUCLOS TORRES DE MELO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA MARIA ESCOCIO RIBEIRO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA MARIA GONTIJO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA GUERIOS VAZ                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA MARIA MARTINEZ PASCOA DE MORAIS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA NUNES OLIVEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA MARIA RAPAHAEL VICENTE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA SANZONE                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA MARIA SILVA DE CARVALHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA MARIA TORRES DE SANTANA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
SANDRA MARIA TORRES DE SANTANA                                                                                                                                                       PENDING LITIGATION - CIVIL
02390853455                              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
SANDRA MELO CARVALHO VIEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SANDRA PATRICIA ZAPATA ARANGO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA PEREIRA DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA PIMENTEL NORAT VITAL              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA REGINA ALVES SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA REGINA BARBOSA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA REGINA DE LIMA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA REGINA SANCHOTENE SERRATINE       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA REGINA ZARDO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SANDRA RETINA ALVES SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SANDRA RIBEIRO DA SILVA DE PAULO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SANDRA ROCHA NUNES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SANDRA SEVALIO BEVILAQUA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                        1093 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1152 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                     Address1              Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRA SILVA                          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRA SILVA CROSIO                   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRA SOMACAL                        N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRA SOUZA FAILLA                   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRA TELES DOS SANTOS               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRA VIRGINIA MATIAS MICHITICHUC    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRELY DA COSTA LEITE               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SANDRI RESTAURANTE E COMERCIO DE BE   AV SETE DE SETEMBRO 1675. 1675                                         ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $984.68
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRIELI CAROLINE OPIEKON            N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SANDRIN HOTEL LTDA EPP.               AV ROTARY 249. 249                                                     ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $729.12
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRINE MONT ALVERNE RODRIGUES       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO ADRIANO MIRANDA DE OLIVEIRA    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO ALEX JACOMO LAZARY             N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO DA SILVA REGINALDO             N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO DE ANDRADE JUCA                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO DE FREITAS PALHETA             N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO ELI VIEIRA DOS SANTOS          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRO GIANELLO                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO GIGLIO FURTADO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO GUSTAVO ALMEIDA SILVA          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
SANDRO GUSTAVO ALMEIDA SILVA          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
SANDRO GUSTAVO ALMEIDA SILVA          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO HENRIQUE MARTINS               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SANDRO JARDIM DE OLIVEIRA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $206.84
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRO JOSE NUNES DE VASCONCELOS      N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO KELLERMANN DE CARVALHO         N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO LOPES DE MORAES                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO LUCIANO NOGUEIRA               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO LUIS BECKER                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO LUIZ MENEGASSO POLATO          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRO LUNARD NICOLADELI              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
SANDRO MACIEL FERNANDES               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRO MARCELO ALVES DO NASCIMENTO    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                       1094 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1153 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                       Address1            Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
SANDRO MARCELO ANDRE DE OLIVEIRA       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO MARCIEL TIETZMANN               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO MARCIO SILVA DO NASCIMENTO      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO MESQUITA                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRO MIRANDA PACHECO                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO OLIVA SUGUITANI                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO PERES POUZADA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO PERES POUZADA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO REBOUCAS FERREIRA               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANDRO RICARDO CUNHA GONCALVES         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO ROGERIO ABREU DE PAULA          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO ROGERIO DE FARIA                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO ROSINHOLI CARDOSO               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO SILVA DOS SANTOS                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO SILVEIRA ADAM                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO UMBELINO FERNANDES              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SANDRO VIEIRA DA SILVA                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANDRO WESTPHAL                        N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SANEAMENTO DE GOIAS SA                 AV FUED JOSE SEBBA 1245. 1245                                         GOIANIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $57.26
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANIR JANUARIA BERGAMO FURTADO         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANNA CASTRO TAVARES                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                       RUA CONDE DOMINGOS PAPAIZ
SANOFI AVENTIS FARMACEUTICA LTDA       413. 413.                                                             SUZANO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,553.38
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANTA ISABEL DOS SANTOS FIGUEIREDO     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANTANA REIS ZOZZI                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANTANAEMIKO KONDA                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SANTAREM TURISMO E PROMOÇÕES LTDA ME   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANTIAGO FILOMENA                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANTIAGO FILOMENA                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SANTINA DO CARMO SILVEIRA              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SANTOS DU PAO LTDA                     PRACA SENADOR SALGADO FILHO.                                          RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $121.57
SANTOS DUMONT INVESTIMENTO IMOBILIA    AV MARECHAL CAMARA 300                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,181.77
                                       RUA MIGUEL GODEIRO PRIMO 100.
SANTOS E GODEIRO RESTAURANTE LTDA      100                                                                   NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $739.41
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
SANTOS GRATHWOHL                       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                       1095 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1154 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                     Address1               Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                      R MIGUEL GODEIRO PRIMO 100.
SANTOS LINS ADM E CONS HOTEL LTDA M   100                                                                     NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $583.48
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SANTOSTUR - AGÊNCIA DE TRANSPORTE E                                                                                                                                                                LITIGATION - IMPROPER
TURISMO LTDA.                         N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
SANYRA LOPES DIAS ROCHA               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SANZIO TEIXEIRA DE PAULA              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SANZIO TEIXEIRA DE PAULA              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - AREA
SÃO CARLOS                            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RECTIFICATION                 X            X              X             X                UNKNOWN
                                      RUA MARECHAL DEODORO DA
SAO PAULO CAFE GOURMET LTDA EPP       FONSECA 109                                                             CAIEIRAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $21,928.54
SAPORE SA                             AV ANTONIO ARTIOLI 570 570. 570                                         CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,174.10
                                                                                                                                                                                                   PENDING LITIGATION -
SARA ALVARENGA HOFMAN                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
SARA BARBOSA COIMBRA                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA CHRISTINA MOREIRA                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - SPECIAL
SARA CLARA DE ARAÚJO SILVA            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
SARA CONCEICAO DE SOUZA               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SARA CRISTINA LAZAROTTO ALCANTARA     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA D’AVILA DE LOUREIDO              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA D’AVILA DE LOUREIDO              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA DANTAS DE MELO                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA DANTAS DE MELO                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA DANTAS DE MELO                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA E SILVA NUNES DE ANDRADE         N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SARA GONCALVES DE AGUIAR              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SARA GONCALVES DE AGUIAR              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - GENERAL
SARA HELOIZA ALBERTO NERI             N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
SARA LIMA FERREIRA                    N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SARA LUCIOLA FRANCA RAMOS             N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
SARA MAISTRO DUENHAS                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA MELO CORREA                      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA MELO CORREA                      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA NUBIA SIQUEIRA DE LIMA           N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                      AVENIDA JOAO NAVES DE AVILA
SARA PALACE HOTEL LTDA                4921.                                                                   UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $49.24
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SARA RODRIGUES ZIMMERMANN             N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                      1096 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1155 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARA RODRIGUES ZIMMERMANN                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SARA SANTANA DE CAMPOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARA SOUZA LEITE                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH BERNARDO SOUZA ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH CAMILA SUMAIA DIAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH CAPELAO BENTO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH CAPELAO BENTO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
SARAH CAROLINE LEITAO PANONTIN           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH CESCONETTO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SARAH COSTA URTIGA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SARAH COSTA URTIGA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH DAJIALOVSKI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH DE OLIVEIRA SARAIVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH DE PAULA SOUZA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SARAH DE SA SANTOS SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH GEOVANA VALERIO RIBEIRO DA SILVA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
SARAH HAYWARD ISIDORO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH HECK VIANNA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SARAH JULIA VANUCHI DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SARAH JULIA VANUCHI DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH LIMA MOREIRA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
SARAH MARIA BARRETO WANDERLEY                                                                                                                                                        PENDING LITIGATION - CIVIL
RODRIGUES                                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH MARQUES DA CRUZ                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH MATOS CUMMINGS                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH MATOS CUMMINGS                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SARAH OLIVEIRA CERVANTES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH RODRIGUES TEIXEIRA PEREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH SANTOS RODRIGUES LEITE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAH SONIA LATIRI BRINGUENTI            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                        1097 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1156 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                      Address1                Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SARAH TAVARES BRAGANCA                N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARAYA SILVEIRA DE OLIVA              N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SARITA RENATI RONCHI                  N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SARLEANE PAZ DA SILVA                 N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                SAO BERNARDO DO
SARRO TRAJES CORPORATIVOS CONFEC EI   AVENIDA TABOAO 3321. 3321                                                 CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,792.25
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
SAS                                   S-195 87                                                                  STOCKHOLM              STOCKHOLM                     SWEDEN            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                COMODIN DE
SAS ESPACE MONETIQUE                  50 RUE PAUL                                                               FRANCIA                                              FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                           $121.89
SAS INGENICO E-COMMERCE SOLUTIONS     28 BD DE GRENELLE.                                                        PARIS                                                FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,216.35
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SASHA LENARA AGUIAR DE OLIVEIRA       N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
SASIND AVIATION INC                   RUA ALEXANDRE DUMAS 2220                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $11,800.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - ON-BOARD
SASSON CARLOS DAYAN                   N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         SERVICE                       X            X              X             X               UNKNOWN
SATAIR USA INC                        3993 TRADEPORT BLVD STE 100                                               ATLANTA                GA               30354-3734                     VARIOUS       ACCOUNTS PAYABLE                                                                      $1,446,258.00
SATELIT PRODUTOS PARA LABORATORIOS    RUA JOAO BIM 2387.                                                        RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,887.91
                                                                                                                                                                                                     POTENTIAL OBLIGATION
                                                                                                                                                                                                     UNDER FREQUENT FLYER
SATELITAL BRASIL COMERCIO LTDA        RUA LUIGI GALVANI 42 - CJ 41 E 42                                         SAO PAULO              SP               4575020      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SATIRO SOUZA FREITAS                  N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SATO ARGENTINA S.A.                   POLA 3166                                                                 BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,327.92
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SATYA VEENA AGUIAR SAFAR              N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
SAUDI ARABIAN AIRLINES                NE8-14 CC715/130                                                          SAUDIA CITY            JEDDAH           620-21231    SAUDI ARABIA      VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SAUL ANTONIO COLISSI                  N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAUL COTERA FERNANDEZ                 N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
SAUL SIMOES JUNIOR                    N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAULO ALVES MATOS                     N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SAULO ANUNCIACAO DE MELO              N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAULO BARBOSA CATAO SEGUNDO           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAULO BARBOSA CATAO SEGUNDO           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAULO BURDIAO PEREIRA                 N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SAULO CAETANO DA SILVA                N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAULO CAIRES SILVA                    N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SAULO CARDOSO XAVIER                  N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SAULO CEZAR GUIMARAES DE FARIAS       N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                        1098 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1157 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                     Address1            Address2              Address3                 City                 State            Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAULO DA CRUZ                         N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAULO DE CASTRO BELUCO                N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                      AV JUSCELINO KUBITSCHEK 1697.
SAULO DE FREITAS 00374783977          1697                                                                  RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $323.19
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAULO EDUARDO DE SIQUEIRA MENDONCA    N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SAULO GUELLA SCHMIDT                  N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAULO LUCIANO DA SILVA                N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAULO OLIVEIRA BELENS DE JESUS        N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAULO OLIVEIRA BELENS DE JESUS        N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAULO QUINTELLA MELO                  N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAULO RABELO DE ANDRADE ALENCAR       N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAULO RAMOS RODRIGUES                 N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAULO RAMOS RODRIGUES                 N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SAULO REZENDE CRUVINEL                N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAULO RODRIGUES LELES COSTA           N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAULO RODRIGUES LELES COSTA           N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                      AVENIDA UBIRATAN HONORIO DE
SAVANA HOTEL LTDA EPP                 CAS 804                                                               UBERLÂNDIA                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                  $7.28

SAVILLS PROPERTY MANAGEMENT LIMITES   33 MARGARET STREET                                                    LONDON                                               UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                             $66.30
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO AURELIO PAVOLIN                 N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SAVIO CANDIDO DO NASCIMENTO           N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO DIEGO SUEK                      N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO DIEGO SUEK                      N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAVIO FRANCISCO PEREIRA DAMACENO      N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO HENRIQUE PEREIRA NORONHA        N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
SAVIO RANIERY ABDULHAK.               N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO SOARES DE SARMENTO VIEIRA       N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO WANDERLEY BROMBERG              N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAVIO WANDERLEY BROMBERG              N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SAXON BUSINESS SYSTEMS INC            P.O. BOX 4908                                                         MIAMI LAKES             FL              33014                           VARIOUS       ACCOUNTS PAYABLE                                                                            $33.66
                                                                                                                                                                                                  PENDING LITIGATION -
SAYMOM DE CASTRO DIAS                 N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAYMON GOES VASCONCELOS               N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SAYONARA MARIA SILVEIRA FONTOURA      N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SAYONARA PAIXAO RIBEIRO RODRIGUES     N/A                                                                   N/A                     N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                     1099 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 1158 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                         Address1            Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SAYONARA PAIXAO RIBEIRO RODRIGUES         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SAYONARA SILVA CARVALHO                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
SAYWELL INTERNATIONAL INC                 3700 N 29TH AVE                                                      HOLLYWOOD              FL               33020-1019                     VARIOUS       ACCOUNTS PAYABLE                                                                           $34,220.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - COMMERCIAL
SB NIT AGÊNCIA DE VIAGEM E TURISMO LTDA   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    POTENTIAL OBLIGATION
                                                                                                                                                                                                    UNDER FREQUENT FLYER
SBF COMERCIO DE PRODUTOS ESPORTIVOS LTDA RUA HUGO D ANTOLA 200                                                 SAO PAULO              SP               5038090      BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
SCALA INDUSTRIA E COMERCIO DE PAPEI      R JUPI 232. 232                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $34,184.32
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SCALETTE CAVALCANTE LIMA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                                                    UNDER CRITICAL AIRLINE
SCANDINAVIAN AIRLINES                                                                                                                                                                 VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
S-CAPITAL FOMENTO MERCANTIL EIRELI        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
S-CAPITAL FOMENTO MERCANTIL EIRELI        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                          GRAND CANYON GROUP, 680 E.                                                                                                                                UNDER CRITICAL AIRLINE
SCENIC AIRLINES                           PILOT ROAD, SUITE B-1                                                LAS VEGAS              NV               89119                          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
SCHALOM HOTEL LTDA ME                     AV GETULIO VARGAS 1038. 1038                                         IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $807.86
                                                                                                                                                                                                    PENDING LITIGATION -
SCHARLEY HUDSON OLIVEIRA DE SOUZA         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SCHEILA VALERIA KRACHINSKI                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SCHELLEY NUNES HERMSDORFF                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - SPECIAL
SCHNEIDAR BARBOSA GUERREIRO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SCIPIO PIETER OUDKERK POOL                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                          AEROPUERTO ARTURO MERINO
SCL TERMINAL AEREO SANTIAGO S.A. SO       BENITE S/N                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SCOTIABANK PERU SAA                       AV. JUAN DE ARONA NRO. 809                                           LIMA                                    15046        PERU              VARIOUS       ACCOUNTS PAYABLE                                                                              $284.56

SCS COMERCIO DE ALIMENTOS EIRELI EP       ALAMEDA TERRACOTA 250. 250                                           SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $162.65
SD LOGISTICA INTERNACIONAL LTDA - M       RUA RIO CLARO 500. 500                                               FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $315.03
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
SEAFAZ/RJ                                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
SEAFAZ/RJ                                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
SEAFAZ/RJ                                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
SEAFAZ/RJ                                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - TAX -
SEAFAZ/RJ                                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
SEAL DYNAMICS LLC                         2 ADAMS AVE                                                          HAUPPAUGE              NY               11788                          VARIOUS       ACCOUNTS PAYABLE                                                                          $586,868.12
                                                                                                                                                                                                    PENDING LITIGATION -
SEBASTAO NETO LUNES DE ALMEIDA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SEBASTIAN AGAZZI CAJA                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SEBASTIAN ALEJANDRO LORCA CASTILLO        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SEBASTIANA AMORIM CABANELAS               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
SEBASTIANA SOCORRO CARVALHO GARCIA        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
SEBASTIAO AFONSO DE ALMEIDA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
SEBASTIAO CAETANO                         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN




                                                                                                                       1100 of 1258
                                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 1159 of 1367
                                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                                  Case No. 20-11598
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
               Creditor Name                            Address1                    Address2               Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO COELHO DE OLIVEIRA                N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SEBASTIÃO COSTA DA SILVA FILHO              N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SEBASTIAO CURT MELO DUARTE JUNIOR           N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO DA SILVA                          N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO DE AQUINO MELO GOMES              N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO DE CARVALHO COELHO                N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO DE OLIVEIRA CARREIRO              N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO ELIAS DOS SANTOS                  N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO EVANGELISTA ALVES                 N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO FERREIRA DO MONTE                 N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SEBASTIAO GARCEZ DE CASTRO DORIA            N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SEBASTIAO GONCALVES LUCIO                   N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - BOARDING
SEBASTIAO MATOS BOMFIM FILHO                N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO NASCIMENTO SILVA                  N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO NETO LUNES DE ALMEIDA             N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO NETO LUNES DE ALMEIDA             N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SEBASTIAO NETO LUNES DE ALMEIDA             N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO SARUVA NETO                       N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO SARUVA NETO                       N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO SOUZA CARVALHO                    N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEBASTIAO TEIXEIRA CHAVES                 N/A                                                                              N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
SECOPI SERVICOS COMERCIAS DO PIAUI        AVENIDA UNIVERSITARIA 320.                                                       TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $72.48
                                          AVENIDA RANGEL PESTANA 300.
SECRET. ESTADO DOS NEGOCIOS DA FAZE       300                                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA                     R DO IMPERADOR S/N. S/N                                                          RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA                     R DO IMPERADOR S/N. S/N                                                          RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA                     R DO IMPERADOR S/N. S/N                                                          RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV. TANCREDO NEVES, 776 - B -
                                          CAMINHO DAS ÁRVORES, 41820-
SECRETARIA DA FAZENDA DA BAHIA            021                                                                              SALVADOR                 BA             41820-021    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                          RODOVIA PAPA JOÃO PAULO II,       6º E 7º ANDAR - 31.630-
SECRETARIA DA FAZENDA DE MINAS GERAIS     4.001                             901                                            BELO HORIZONTE           MG                          BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                          PRAÇA DO CENTRO CÍVICO, 466 -
SECRETARIA DA FAZENDA DE RORAIMA          69301-380                                                                        BOA VISTA                RR             69301-380    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                          R. TEN. SILVEIRA, 60 - CENTRO -
SECRETARIA DA FAZENDA DE SANTA CATARINA   88010- 300                                                                       FLORIANÓPOLIS            SC             88010-300    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA DO DISTRITO FEDERAL ANEXO DO PALÁCIO DO BURITI        SALA 1001                                      BRASÍLIA                 DF                          BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                                                            AV. JOÃO BATISTA PARRA,
SECRETARIA DA FAZENDA DO ESPIRITO SANTO     ED. AURELIANO HOFFMAN           600 - ES, 29050-375                            VITORIA                  ES             29050-375    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA FAZENDA DO ESTADO DA BAHIA N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA FAZENDA DO ESTADO DA BAHIA N/A                                                                               N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA FAZENDA DO ESTADO DO PARÁ     N/A                                                                            N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN




                                                                                                                                     1101 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1160 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                         Address1              Address2              Address3                 City                 State            Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA FAZENDA DO ESTADO DO PARÁ N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                        AV. HISTORIADOR RUBENS DE
                                        MENDONÇA, 3415 - CENTRO
                                        POLÍTICO ADMINISTRATIVO - 78050-
SECRETARIA DA FAZENDA DO MATO GROSSO    903                                                                      CUIABÁ                  MT              78050-903    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA DO MATO GROSSO DO AV. FERNANDO CORRÊA DA COSTA,
SUL                                     858 - CENTRO                                                             CAMPO GRANDE            MS              79004-310    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
                                        AV. GUILHERME MAXWEL, 542 -
SECRETARIA DA FAZENDA DO RIO DE JANEIRO BONSUCESSO                                                               RIO DE JANEIRO          RJ              21042-110    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
SECRETARIA DA RECEITA FEDERAL           LOTE 6/8, SGO Q 1 AE - ASA NORTE                                         BRASILIA                DF              70090-000    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                  UNKNOWN




                                                                                                                          1102 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1161 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1103 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1162 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1104 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1163 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1105 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1164 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1106 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1165 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1107 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1166 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1108 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1167 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1109 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1168 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1110 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1169 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1111 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1170 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1112 of 1258
                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                             Pg 1171 of 1367
                                                                                        In re TAM Linhas Aereas S.A.
                                                                                              Case No. 20-11598
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                               1113 of 1258
                                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                            Pg 1172 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                            Address1                Address2              Address3                   City                 State          Zip         Country     Incurred             Basis for Claim                                                                 Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL               N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL               N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL               N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL               N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL               N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL               N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                  UNKNOWN
                                            SETOR DE EDIFÍCIOS PÚBLICOS
                                            NORTE - SEPN 513 - BLOCO D - LOJA
SECRETARIA DA RECEITA FEDERAL DO BRASIL     38                                                                        BRASÍLIA                  DF                         BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS           X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL DO BRASIL     N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL DO BRASIL     N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL DO BRASIL     N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
                                                                                                                                                                                                           ADMINISTRATIVE PROCEEDING -
SECRETARIA DA RECEITA FEDERAL DO BRASIL     N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL DO BRASIL     N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                  UNKNOWN
SECRETARIA DA RECEITA FEDERAL DO BRASIL -                                                                                                                                                                  PENDING LITIGATION - TAX -
SRFB                                        N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                  UNKNOWN
                                            BOULEVARD PUERTO AEREO 485
SECRETARIA DE COMUNICACION Y TRANSP         MEXI 485                                                                  MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            AV VEREADOR JOSE MONTEIRO
SECRETARIA DE ESTADO DA FAZENDA             2233 2233                                                                 GOIANIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            AV VEREADOR JOSE MONTEIRO
SECRETARIA DE ESTADO DA FAZENDA             2233 2233                                                                 GOIANIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            AV VEREADOR JOSE MONTEIRO
SECRETARIA DE ESTADO DA FAZENDA             2233 2233                                                                 GOIANIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
SECRETARIA DE ESTADO DA FAZENDA SEF         AV ANDRE ARAUJO 150. 150                                                  MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
SECRETARIA DE ESTADO DA FAZENDA SEF         AV ANDRE ARAUJO 150. 150                                                  MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            JOAO DA MATA (CENTRO
SECRETARIA DE ESTADO DA RECEITA             ADMINISTRA S/N                                                            JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            ROD PREFEITO AMERICO
SECRETARIA DE ESTADO DE FAZENDA DE          GIANNETTI 4001                                                            BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO          BLOC S/N                                                                  BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
SECRETARIA DE ESTADO DE FINANCAS            AV FARQUAR S/N. S/N                                                       PORTO VELHO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                            LOC CENTRO ADMINISTRATIVO S/N.
SECRETARIA DE ESTADO DE TRIBUTACAO          S/N                                                                       NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
SECRETARIA ESTADO FAZENDA E PLANEJ          AV PRESIDENTE VARGAS 670                                                  RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
SECRETARIA MUNICIPAL DE FAZENDA             R AFONSO CAVALCANTI 455                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
SECRETARIA MUNICIPAL DE FINANCAS E          VD DO CHA 15.                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE               X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SECRETARIA MUNICIPAL DE TRIBUTAÇÃO          N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SECRETÁRIO ESPECIAL DA RECEITA FEDERAL      N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
SECUNDO RODRIGUES CAVALHEIRO                N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                  UNKNOWN
SECURITAS COLOMBIA SA                       CALLE 26 NO 92-32                                                         BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                             $6,208.89
SECURITY SERV AUX TRANSP AEREO LTDA         SGCV LOTE 15 SN                                                           BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,544.46
SEEKR GESTAO E MONITORAMENTO DE MID         RUA SAO PAULO 2826                                                        BLUMENAU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,241.40
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                                           LITIGATION - GENERAL
SEELI SCHMIDT BRAZ DE OLIVEIRA              N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SEFAZ AM                                    N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
SEFAZ SÃO PAULO                             N/A                                                                       N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                  UNKNOWN




                                                                                                                                 1114 of 1258
                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                           Pg 1173 of 1367
                                                                                      In re TAM Linhas Aereas S.A.
                                                                                            Case No. 20-11598
                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                   Disputed
                                                                                                                                                          Date Debt was
              Creditor Name         Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ SÃO PAULO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ SÃO PAULO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/AM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/AM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/AM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/AM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/AM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/AM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/BA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/CE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/DF                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                          PENDING LITIGATION - TAX -
SEFAZ/GO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN




                                                                                             1115 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1174 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/GO                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/MT                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/PA                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/PB                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/RJ                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SEFAZ/RR                                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                UNKNOWN
SEGANTUR TRANSPORTES E TURISMO LTDA       R ANTON VON ZUBEN 1855                                                CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $607.22
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SEGURA TRANSPORTES E LOGÍSTICA LTDA       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SEGURADORA SURA ( BRASIL ) S.A            N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
SEGURIDAD 2000 SRL                        ARENAS DEL PLATA 281                                                  MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                         $14,958.47
SEGUROS SURA SA                           AV DAS NACOES UNIDAS 12995                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $367.21
SEGURPRO VIGILANCIA PATRIMONIAL S A       RUA SOBRINHO MARANHAO 27.                                             MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,387.99
SEGURPRO VIGILANCIA PATRIMONIAL SA        RUA SAO CRISTOVAO 810.                                                ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,247.07
SEGURPRO VIGILANCIA PATRIMONIAL SA        RUA SAO CRISTOVAO 810.                                                ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,999.81
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SEILA SILENE FAIAL DANTAS                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SEILAH CRISTINA PEREIRA DA COSTA          N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
SELENE INDUSTRIA TEXTIL S A.              R DO VELHO RAMAL 490. 490                                             CERQUILHO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $20,198.71
                                                                                                                                                                                                     PENDING LITIGATION -
SELENILTON DE OLIVEIRA MELO               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                          UNIT 9 CANAL EDGE CARL CRONJE
SELFMED MEDICAL SCHEME                    DR                                                                    CAPE TOWN                                            SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE                                                                            $264.02
                                          DR SIEGFRIED STRASSE 0 HERBOR
SELL GMBH                                 SN.                                                                   HAMBURG                                              GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                          $5,786.20
                                          DR SIEGFRIED STRASSE 0 HERBOR
SELL GMBH                                 SN.                                                                   HAMBURG                                              GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                          $1,310.14
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SELLENE COMERCIO E REPRESENTACOES LTDA.   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
SELLER INDUSTRIA E COMERCIO DE PROD       R GUSTAVO SARTORELLI 421                                              BOITUVA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,148.21
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
SELMA CELIA TONOLI PAZETO                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SELMA CRISTINA DE MARCO                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SELMA DE SOUZA HADDAD                     N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SELMA HOLANDA DOS REIS                    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SELMA MACHADO COSTA                       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SELMA MARIA DA SILVA                      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SELMA MARIA DE FREITAS NASCIMENTO         N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                          1116 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1175 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                 Creditor Name                     Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SELMA MARIA FERNANDES                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SELMA MARIA FERNANDES                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
SELMA MAUES SANTOS DOS SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
SELMA MAUES SANTOS DOS SANTOS           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SELMA RODRIGUES CHAVES                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SELMA VASCONCELOS SUN                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SELMA VASCONSELOS SUN                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SELMA VASCONSELOS SUN                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
SELMO DA SILVA                          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SEM PATRONO CONSTITUIDO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SEMI KALIL JORGES                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SEMIRAMIS DE CASTRO CARNELOSSI          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SEMIRAMIS MOREIRA JORGE                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                          $2,754.65
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SENACON                                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SENACON                                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FIDELITY         X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SENACON                                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TICKETING        X            X              X             X                UNKNOWN
SENIOR SISTEMAS SA                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                         $13,344.73
SERASA SA                               RUA EPISCOPAL 2005 2005.                                              SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,697.13
                                        R PROFESSOR JOAO CANDIDO 555.
SERCOMTEL SA TELECOMUNICACOES           555                                                                   LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $153.25
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERENA ELUF DE QUADROS                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
SERGIO ALBERTO PATRICIO DO NASCIMEN                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                            $38.29
                                                                                                                                                                                                   PENDING LITIGATION -
SERGIO ALVES CARNAUBA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
SERGIO ALVES CARNAUBA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
SERGIO ALVES CARNAUBA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO ANGEL URBINA GUERRERO            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO ANTONIO BULGRAEN                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
SERGIO ANTONIO DOS SANTOS MAIA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO AUGUSTO DOS SANTOS LIMA JUNIOR   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO AUGUSTO LOPES DE PARSIA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO AUGUSTO LOPES DE PARSIA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO AUGUSTO TORRES SILVA JUNIOR      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO AUGUSTO TORRES SILVA JUNIOR      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SERGIO AYALA                            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SERGIO BALDANZA NAZARETH                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
SERGIO BARBOSA CATAO                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      1117 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1176 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                  Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO BORBA JUNIOR                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO CAMPOS APOLINARIO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO CARVALHO ALONSO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO CARVALHO ALONSO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO CARVALHO BRAGA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO CELSO NUNES SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO CORREIA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO DA COSTA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO DA COSTA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO DA SILVA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO DALITZ                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO DE ALMEIDA CARDOSO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO DE FARIA FERREIRA LEITE NETO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
SERGIO DE OLIVEIRA MIRANDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO DE OLIVEIRA SANTOS JUNIOR      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO DOS SANTOS MITO JUNIOR         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO DOS SANTOS SILV                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO EDUARDO MAGALHAES ROCHA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO ELIAS MENDES DOS SANTOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO FELIX DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO FERNANDES DE OLIVEIRA JEZLER   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SERGIO FERNANDO SOUZA BIZERRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
SERGIO FERREIRA BRITO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO FLEISCHFRESSER                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO FRAGA DE CASTRO MACHADO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO FRAGA DE CASTRO MACHADO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO GARCIA TRAVIESO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO GARCIA TRAVIESO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
SERGIO GERALDO KEGLER                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
SERGIO GIFFONI GUARACY                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                     1118 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1177 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
SERGIO GIFFONI GUARACY                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO GIORNI                            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO GIORNI                            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SERGIO HENRIQUE PEREIRA MARTINS DE ARAUJO N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO HENRIQUE PORTO PEGAS JUNIOR       N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
SERGIO HENRIQUE TAVARES                  N/A                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SERGIO IVO DOS SANTOS                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SERGIO JOSE DOS ANJOS LEMOS              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LAGARES SAMPAIO REGO              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LAZZARINI                         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LAZZARINI                         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
SERGIO LAZZARINI                         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
SERGIO LAZZARINI                         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LEONARDO RIBEIRO DO CARMO         N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LIMA JUNQUEIRA                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LIMA JUNQUEIRA                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LUIS ALMEIDA LISBOA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LUIS ALMEIDA LISBOA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LUIS MOLINARI                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LUIS MOLINARI                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SERGIO LUIS MORATORI MANFRINI            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SERGIO LUIS VIEIRA DE MORAES             N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO LUIZ DA SILVA                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SERGIO LUIZ DE MELLO JUNIOR              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
SERGIO LUIZ MOCARZEL                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO MAGNO VALERIO DE SOUZA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO MAGNO VALERIO DE SOUZA            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO MARCELO ALVES                     N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO MEDEIROS DE ANDRADE               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO MINORU SAKAE                      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SERGIO MOREIRA GONCALVES                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO MOURA NAPOLEAO DO REGO            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SERGIO NEVES FERREIRA                    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                         1119 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1178 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO OLIVEIRA PAULA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO PAULO RIBEIRO DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SERGIO PEDRO DOS SANTOS MARQUES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SERGIO PEDRO DOS SANTOS MARQUES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO PERRELLA                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO POCAHY JUNIOR                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SERGIO RAIMUNDO DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SERGIO RAIMUNDO DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO RAMALHO DANTAS VARELLA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO RAMOS DE FREITAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO RIBEIRO LA VALLE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SERGIO RICARDO RAMOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
SERGIO RICARDO ROSSI FORTES GUIMARAES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SERGIO RICARDO SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO ROBERTO CORREA MACHADO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO ROBERTO FERREIRA JUNIOR          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SERGIO ROBERTO MARTINS VERCOSA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO ROBERTO MATO RHINER              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SERGIO RODRIGUES SOARES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SERGIO RUBENS GUIDA FILHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO RUFINO MARQUES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SERGIO SANTOS DANTAS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO SANTOS PEREIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO SANTOS SETTE CAMARA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO SAVASTANO DE CERQUEIRA REGO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO SCHLEICH SECIO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SERGIO SILVEIRA MOURAO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SERGIO SIMAO DE CARVALHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SERGIO SPENGLER CORREA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN




                                                                                                       1120 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1179 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                 Creditor Name                     Address1               Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                     PENDING LITIGATION -
SERGIO TAVARES CAMPOS                  N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SERGIO TAVARES CAMPOS                  N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SERGIO THEOPHILO SOARES JUNIOR         N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SERGIO THIESEN                         N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
SERGIO TOVAR HERNANDEZ                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $1,514.92
                                                                                                                                                                                                     PENDING LITIGATION -
SERGIO TOZATTO                         N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SERGIO TRILLES JUNIOR                  N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SERGIO VICENTE MARTINS JUNIOR          N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SERGIO XAVIER DE GOUVEA                N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SERGIO ZANDONA PORTELLA                N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SERGIO ZANOLLI                         N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                       AVENIDA SANTOS DUMONT 1350.
SERRA COMERCIO DE ALIMENTOS LTDA       1350                                                                     MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $365.55
SERV END INDUSTRIA E COMERC LTDA EP    R PRUDENTE DE MORAIS 580. 580                                            DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $207.83
SERVCATER INTERNACIONAL LTDA           RODOVIA HOLIO SMIDT SN                                                   GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               $20.97
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - SERVICE
SERVCLEAN REFEIÇOES INDUSTRIAIS LTDA   N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATION
                                       AV. BRIGADEIRO FARIA LIMA 4055 –                                                                                                                              UNDER FREQUENT FLYER
SERVICENOW                             3º ANDAR                                                                 SAO PAULO               SP              03178-200    BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                       CALLE BALLIVIAN, NO. 1333, ZONA
SERVICIO DE IMPUESTOS NACIONALES       CENTRAL                                                                  LA PAZ                                               BOLIVIA           VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                         TO BE DETERMINED
SERVICIO NACIONAL DE SANIDAD INOCUI    INSURGENTES SUR # 489 PISO 16                                                                                                                   VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       CALLE PRINCIPAL DE ACCESO A
SERVICIOS AEROPORTU MONTERREY SA DE    HANGARE                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                       AEROPUERTO INTERNACIONAL
SERVICIOS DE AEROPUERTOS BOLIVIANOS    VIRU VIRU                                                                SANTA CRUZ                                           BOLIVIA           VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SERVICIOS DE VIAJES Y TURISMO BIBLO    AV. DE MAYO 605 PISO 12                                                  LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $47,476.52
SERVICIOS DEL SUR S.R.L                CHACO 1850,                                                              GENERAL ROCA            RIO NEGRO                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.19
SERVICIOS Y TECNOLOGIA AEROPORTUARI    HONDURAS 5663 CABA                                                       BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                             $6,543.56
                                       AVENIDA PEREIRA DA SILVA 1285.
SERVICO AUTONOMO DE AGUA E ESGOTO      1285                                                                     SOROCABA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $15,327.19
                                       AVENIDA PEREIRA DA SILVA 1285.
SERVICO AUTONOMO DE AGUA E ESGOTO      1285                                                                     SOROCABA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $21.20
SERVICO DE ESTRANGEIROS E FRONTERAS    AVENIDA CASAL DE CABANAS                                                 BARCARENA                                            PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                             $3,829.63
                                                                                                                SAO JOSE DO RIO
SERVICO MUNICIPAL AUTONOMO DE AGUA     R ANTONIO DE GODOY 2181. 2181                                            PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $496.82
SERVICO NACIONAL DE APRENDIZAGEM IN    R ARI BARROSO 305. 305                                                   OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $14,629.47
                                       TRAVESSA QUINTINO BOCAIUVA
SERVIS SEGURANCA LTDA                  658.                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $50,199.53
                                       TRAVESSA QUINTINO BOCAIUVA
SERVIS SEGURANCA LTDA                  658.                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $27,496.71
                                       TRAVESSA QUINTINO BOCAIUVA
SERVIS SEGURANCA LTDA                  658.                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $23,577.03
                                       TRAVESSA QUINTINO BOCAIUVA
SERVIS SEGURANCA LTDA                  658.                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $13,855.46
                                       TRAVESSA QUINTINO BOCAIUVA
SERVIS SEGURANCA LTDA                  658.                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $13,471.38
                                       TRAVESSA QUINTINO BOCAIUVA
SERVIS SEGURANCA LTDA                  658.                                                                     BELOM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $9,255.01
                                       AV BRIGADEIRO LIMA E SILVA 120
SEVENFLY SERV AUX TRANSP AEREO LTDA    1204                                                                     DUQUE DE CAXIAS                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,405.27
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SEVERINA DA SILVA FERREIRA             N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SEVERINA DA SILVA FERREIRA             N/A                                                                      N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN




                                                                                                                         1121 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 1180 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
                 Creditor Name                      Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
SEVERINA JORGE BARBOSA                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
SEVERINA LENA RICARDO DA ROCHA           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SEVERINO ALBANI JUNIOR                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SEVERINO DE AZEVEDO NEVES FILHO          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SEVERINO DOS RAMOS PEREIRA VASCONCELOS   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SEVERINO GOMES                           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SEVERINO HILDO BEZERRA DA SIILVA         N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SEVERINO JOSE DA SILVA FILHO             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SEVERINO MEDEIROS RAMOS NETO             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SEVERINO RAMOS DA SILVA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SEVERINO RAMOS JOSE DA SILVA             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SEVERINO RIBEIRO DO NASCIMENTO JUNIOR    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SF COMERCIO DE ALIMENTOS LTDA ME                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                            $21.53
                                                                                                                                                                                          EXTERNAL AIRCRAFT LEASE
SG INFRAESTRUCTURE ITALIA S.R.L.         VIA OLONA, 20123                                            MILAN                                                ITALY             8/1/2008      (SPV); MSN 37664              X            X                                             UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHALOM DE SOUZA FERNANDES                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                                                                                                                          UNDER CRITICAL AIRLINE
SHANGHAI AIRLINES                                                                                                                                                           VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
SHARLISSON MADEIRA COELHO DE SOUSA       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
SHARON PATRICIA LLOYD                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
SHAYENE MARIE GHANEM                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
SHAYENE MARIE GHANEM                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
SHAYENE MARQUES LUCAS                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA APARECIDA VICENTE                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
SHEILA DO SOCORRO SAMPAIO MELLO          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SHEILA DOS SANTOS FERREIRA DELGADO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA HAYASHI                           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA HAYASHI                           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
SHEILA MARIZA ELIAS OMARJI ALVARADO                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                           $971.00
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA MELO LOURENCO DA SILVA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA MELO LOURENCO DA SILVA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
SHEILA MESQUITA                          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA MIRIAN GONTIJO                    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA NASCIMENTO LAGO                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                             1122 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                         Pg 1181 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                Creditor Name                    Address1                    Address2              Address3                  City                 State            Zip         Country      Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA OLIVEIRA DE JESUS              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA RIBEIRO DA SILVA               N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA RIBEIRO DOS SANTOS             N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA SENGER                         N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILA STEINBERG BERDITCHEVSKY        N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEILANDIA SOUZA DE MELO              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEIZE FIGUEIREDO PELUZO              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN

SHELL AVIATION LIMITED                SHELL CENTRE LONDON SE1 7NA.                                                 LONDON                                                UNITED KINGDOM     VARIOUS       ACCOUNTS PAYABLE                                                                        $230,481.00
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                      BAOAN INTERNATIONAL AIRPORT,                                                                                                                                        UNDER CRITICAL AIRLINE
SHENZHEN AIRLINES                     SHENZHEN, 518128, CHINA                                                      SHENZHEN                                 518128       CHINA              VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
SHERLEI APARECIDA LUIZE CORDEIRO      N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
SHERLEI APARECIDA LUIZE CORDEIRO      N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHEYLA CESARIO DA SILVA               N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
SHEYLA GONCALVES BARBOSA              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
SHEYLA LIMEIRA ROSA                   N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                             CHAOYANGMEN
                                                                     12/F, BLOCK A, FU HUA   BEIDAJIE,DONGCHENG
SHINEWING CERTIFIED TAX AGENTS        YANG WENLAN                    MANSION 8               DISTRICT              BEIJING                                  100027       CHINA              VARIOUS       ACCOUNTS PAYABLE                                                                         $27,641.32
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
SHIRLANE REZENDE NOBREGA              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
SHIRLEI MENDES DA SILVA               N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
SHIRLEI MESSIAS PEREIRA               N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEI PASTREZ NAKAOSKI              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
SHIRLEY BARBOSA                       N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY CARVALHO ALVES                N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY CARVALHO ALVES                N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY CAVALCANTE                    N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY CAVALCANTE                    N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY DA SILVA SANTOS FERREIRA      N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
SHIRLEY DE ARAUJO OLIVEIRA            N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY DE CARVALHO MEDEIROS DURAES   N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - GENERAL
SHIRLEY DE SANTANNA FIALHO            N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
SHIRLEY DIAS DE SANTANA               N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
SHIRLEY DOS ANJOS RANCAN              N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
SHIRLEY DUARTE SANTOS                 N/A                                                                          N/A                      N/A             N/A          N/A                  N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                                             1123 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 1182 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                   Creditor Name                        Address1                 Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - BOARDING
SHIRLEY EMILIA AFONSO                       N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SHIRLEY MARIA FERREIRA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
SHIRLEY ROSA NICOLAU TERRA                  N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
SHIRLEY ROSA NICOLAU TERRA                  N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SHIRLEY YURIE EMILIAO OIKO                  N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SHL US                                      555 N POINT CTR E STE 600                                                  ALPHARETTA                GA            30022-8268                     VARIOUS       ACCOUNTS PAYABLE                                                                         $47,662.00
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SHMUEL PERMAN                               N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
SHT SERVICOS DE HOTELARIA E TURISMO         AVENIDA PEDRO II 299                                                       SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $40.52
                                                                                                                                                                                                            PENDING LITIGATION -
SIBEL MARA LEITE                            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIBELLY PEREIRA PROCOPIO                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                                                                                                                                                                                            UNDER CRITICAL AIRLINE
SIBERIA AIRLINES                            GRIGORY DAVIDOV             JSC S7 AIRLINES, OB-4                          NOVOSIBIRSK REGION                      633104       RUSSIA            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIBERIA CORREIA ALVES                       N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDARTA PINHEIRO DE ARAUJO GADELHA          N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDCLEY BARBOSA MORENO                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDE SUL LOGÍSTICA E TRANSPORTES LTDA EPP   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
SIDELIS DE OLIVEIRA PINTO                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDEMAR ELIAS MONDINI                       N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDERLANE ANTONIO DA SILVA                  N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIDINEI SCHAEFER                            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDINEI VALIERI                             N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIDINEIA LIMA E SILVA                       N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
SIDINEIA TEIXEIRA NEVES DE JESUS            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIDIOMAR FERREIRA VIEIRA                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDIRLEY MELO DA SILVA                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDMAR BARBOSA DOS SANTOS                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDMAR BARBOSA DOS SANTOS                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIDNEI APARECIDO DE LIMA                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIDNEI BAPTISTA                             N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIDNEI BROTAS PIMENTA                       N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SIDNEI CAVALCANTE DA SILVA                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                            $22.14
SIDNEI COSTA BRACK 84024186868              RUA IPAOBI 246.                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $366.42
                                                                                                                                                                                                            PENDING LITIGATION -
SIDNEI DOS SANTOS                           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDNEI GUISELIM                             N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIDNEI JOSE AQUINO FOCUS                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                                  1124 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1183 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                     Address1                  Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SIDNEI MANOEL DA SILVA FILHO          N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
SIDNEI OLIVEIRA BARBOSA               N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEI ORLANDO BLANCO                 N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEI SANTOS FERREIRA                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY ANJOS DA SILVA                 N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SIDNEY BELTE SMITH                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
SIDNEY CARDOSO DA SILVA               N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIDNEY CAVALCANTE DE OLIVEIRA         N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SIDNEY JORGE VEIGA                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SIDNEY JOSE FERRARI PUORRO            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SIDNEY MANDELMAN                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY NEVES DO NASCIMENTO            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY NEVES DO NASCIMENTO            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY NEVES DO NASCIMENTO            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY NUNES                          N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY NUNES                          N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
SIDNEY RESENDE COSTA                  N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIDNEY RUIZ CALDANA                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY SANTOS DA COSTA                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY SILVA APARECIDO                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SIDNEY SILVA APARECIDO                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SIEGRIST & MURARI PANIFICACAO LTDA    RUA XV DE NOVEMBRO 2050.                                                   CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $31.66
SIEVO INC                             850 NEW BURTON ROAD           #201                                         DOVER                     DE            19904                          VARIOUS       ACCOUNTS PAYABLE                                                                         $30,024.00
                                      AVENIDA SOUSA BANDEIRA 257.
SIGMA INJECAO DIESEL PREVENT EIRELI   257                                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,082.77
SIGMAONE DISTR DE PROD TELEIN LTDA    R ATILIO BORIO 1206                                                        CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $926.95
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
SIGMAR AUREA CABRAL PEREIRA           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIGMAR AUREA CABRAL PEREIRA           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIGMAR JOSE DO NASCIMENTO             N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIGMAR WOLTMANN JUNIOR                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
SIGTRON INSTRUMENTOS E SERVICOS LTD   AV SANTA CATARINA 640. 640                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,200.33
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SILAS BRASILEIRO                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SILAS BRASILEIRO                      N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SILAS DE ANDRADE SILVA                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                            1125 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 1184 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
                Creditor Name                       Address1      Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION -
SILAS DE OLIVEIRA GONCALVES             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILAS HEBERT LOPES PEREIRA              N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
SILAS THOMAZ DA SILVA                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SILCE LEDEBUHR DE BORBA                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILMARA ALVES DE SOUSA                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILMARA ALVES DE SOUSA                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILMARA COSTA OLIVEIRA                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SILMARA DEISE DE FREITAS                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SILMARA DEISE DE FREITAS                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILMARA FATIMA DE OLIVEIRA DOMINGUES    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILMARA FATIMA DE OLIVEIRA DOMINGUES    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILMARA MUDRE                           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
SILMARA VAZ GABRIEL OSORIO DA FONSECA   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
SILMARA VINHA                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $106.48
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
SILMARIO BATISTA DOS SANTOS             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILMERE NUNES VIEIRA                    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILNETE GONCALVES SOUZA                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SILVA BORELLA                           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
SILVA DOS SANTOS                        N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
SILVA MENEZES SERVICOS AUXILIARES L     AV JULIO CESAR S/N. S/N                                         BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,317.12
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - TICKET /
SILVADA GOUVEIA ALVES COSTA             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILVADIR DUARTE AMAZONAS PEDROSO        N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILVANA APARECIDA SAVIOLI               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILVANA BATISTA QUEIROZ                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILVANA BUENO FURLAN                    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILVANA BUETTGEN                        N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILVANA CALABRIA                        N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
SILVANA CALABRIA                        N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILVANA CARVALHO DA SILVA               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
SILVANA CRISTINA COSTA DOS SANTOS       N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
SILVANA D AMBROSIO MATURANA NICOLUCCI   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                1126 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1185 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SILVANA DA SILVA GATTINO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA DA SILVA SOARES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA DE BRITO MENDES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA DE FATIMA DOS SANTOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA GIANOTTI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA GOMES DA SILVA BARBOSA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA GONCALVES DE OLIVEIRA SILVA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
SILVANA GREGOLDO GERMANO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA LIMA DE OLIVEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA LORDELO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA LUCINDA DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA OTSUKA SOUSA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA PEROTONI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SILVANA ROSALVA ODA DE CASTRO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SILVANA ROSALVA ODA DE CASTRO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA SOARES SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SILVANA TARGINO A. C. DE ALBUQUERQUE    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA TARGINO ALMEIDA CARDOSO DE                                                                                                                                                  LITIGATION - FLIGHT
ALBUQUERQUE                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA TERESA SENISE DE OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANA ULLMANN JAEGER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANA VIEIRA DA SILVA LEAO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
SILVANA ZACARIAS                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANALDO BEZERRA DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANIA ANANIAS DA SILVEIRA ROCHA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANIA ANDRADE DE SANTANA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SILVANIA CRISTINA CAVALCANTI DE SOUZA                                                                                                                                               PENDING LITIGATION -
BANDEIRA                                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SILVANIA DIAS DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
SILVANIA DIAS DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
SILVANIA ROSA DOS SANTOS REIS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SILVANIA THOMAZETTI PAES BARRETO                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $246.49
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANIA VISOVATI VARGAS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SILVANIRA DE LIMA SOUSA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                       1127 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 1186 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
                Creditor Name                     Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION -
SILVANO AMARAL DE MOURA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVANO DE OLIVEIRA LIMA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVANO MACHADO MENDES                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
SILVARO ANTONIO REBELLO BOTELHO        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SILVER WINGS AEROSPACE                 25400 SW 140TH AVE                                          PRINCENTON             FL               33032-5433                     VARIOUS       ACCOUNTS PAYABLE                                                                         $11,821.00
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA AMELIA ANDRADE PADOVAN          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA BASTOS HERINGERWALTHER          N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA BENEVIDES OLIVEIRA              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
SILVIA BIBIANA DE SOUZA MASCARENHAS    N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA CAROLINA BINDA FIGUEIREDO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA CAROLINA BINDA FIGUEIREDO       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA CAROLINA DE LACERDA FLORENCIO   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA CAROLINA DE LACERDA FLORENCIO   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA CARVALHO NASCIMENTO E SILVA     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA CARVALHO NASCIMENTO E SILVA     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
SILVIA CASTELO MAGALHAES               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA CRISTINA DE CARVALHO DIAS       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA DA COSTA CARVALHO RODRIGUES     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
SILVIA DE ANDRADE                      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA DE ASSIS FERNANDES              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA DIAS GUIMARAES BORGES           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA DO REGO FERREIRA DA SILVA       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA DO REGO FERREIRA DA SILVA       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
SILVIA EMILIA CASTRO LOPES             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA HELENA DE OLIVEIRA SANTOS       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA HELENA FAIAO IZIDIO             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA HELENA FERNANDES                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA HELENA M C MARQUES              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
SILVIA HELENA M C MARQUES              N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
SILVIA JULIANA DA COSTA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                           1128 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1187 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
                Creditor Name                        Address1    Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA JULIANA POLETO BARP                N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
SILVIA KAROLINE ALVARENGA                 N/A                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA LARISSE DO PATROCINIO CAVALCANTE   N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA LUCIA DE LUCCA PAULA E SILVA       N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA LUCIA DE LUCCA PAULA E SILVA       N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA LUCIA RANGEL DE MAGALHAES          N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SILVIA LUISA GARCIA LOYOLA                RUA LUIS PASTEUR 287                                         TRUJILLO                                             PERU              VARIOUS       ACCOUNTS PAYABLE                                                                           $213.00
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MANOELA DE JESUS MACHADO SILVA     N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA MARIA ALMEIDA CUNHA                N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
SILVIA MARIA DOS SANTOS                   N/A                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MARIA LASMAR                       N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MARIA LIMONGI LOPES                N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MARIA LIMONGI LOPES                N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA MARIA MESQUITA RODRIGUES           N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MARIA NERI PIEDADE                 N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MARIA SCHMIDT                      N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MAYUMI FUKUYAMA HAMANO             N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
SILVIA MELISSA DUARTE NETTO               N/A                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA MOREIRA FREDIANI                   N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA NAOMI TSUKUMO                      N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA PALOMA SILVESTRE MIGUEL            N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
SILVIA REGINA DE ROSSI CATALDO            N/A                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA REGINA NEGRAO                      N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA REGINA ZANETE                      N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA REGINA ZANETE                      N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
SILVIA RENATA OLIVEIRA CORREA DA COSTA    N/A                                                          N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA RENATA OLIVEIRA CORREA DA COSTA    N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
SILVIA RIBEIRO CACERES                    N/A                                                          N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA ROSALIA SOARES FRANCA              N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SILVIA ROSATI                             N/A                                                          N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                  1129 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1188 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                    Address1          Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SILVIA SILVEIRA DE OLIVEIRA            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - IMPROPER
SILVIA TORRES COSTA                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIA TOSHIE TAMAI                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIANA FAUSTINO                      N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIANA FAUSTINO                      N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVINO JOSE DE CARVALHO               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO ALEX MARQUES CAVALCANTE         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SILVIO ANTONIO TINOCO PORTO            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SILVIO ANTONIO TINOCO PORTO            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO APARECIDO FAGUNDES              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
SILVIO CARLOS BIANCHI                  N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
SILVIO CAVALCANTI BARRETO                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                            $23.33
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO CESAR BALCIUNAS                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO CESAR BALCIUNAS                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO CLAYTON DOS SANTOS              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO DA SILVEIRA SANTOS              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO DA SILVEIRA SANTOS              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO DE SOUZA GARRIDO JUNIOR         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO EDUARDO LUTZ                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO GUILHERME PACKER                N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO GUILHERME PACKER                N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
SILVIO HUGO ZANELLATO                  INDEPENDENCIA 366 NEUQUEN                                         NEUQUEN                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $223.74
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SILVIO JOSE ALBUQUERQUE SILVA          N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO JOSE ERHARDT                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO JOSE GAZZANEO                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SILVIO JOSE MORESTONI                  N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO LOBO DE SA                      N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO LOMBARDI                        N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
SILVIO MATTOSO GONCALVES DE OLIVEIRA   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SILVIO MATTOSO GONCALVES DE OLIVEIRA   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
SILVIO RAPOSO BRAGA DA SILVA           N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
SILVIO ROBERTO EWALD                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                 1130 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1189 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SILVIO ROBERTO LOBATO ANDRADE          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SILVIO RODRIGO FEITOSA DE SOUZA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SILVIO ROGERIO DA ROSA JUNIOR          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SILVIO SCHMITZ                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SILVIO TAKASHI SUGUINO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SILVY MAIA CALOMENI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SIMAO LUIS DA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SIMARA APARECIDA DE SOUZA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SIMARA APARECIDA DE SOUZA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMARA MENDONCA GRASSI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMARA MENDONCA GRASSI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMARIA MENDES ROCHA ESCRIG            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
SIMOES CARA                            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
SIMOES SOCIEDADE DE ADVOGADOS                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                           $1,287.95
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMON PFEIFER                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SIMONE ALMEIDA CARDOSO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE ALVES BARBOSA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SIMONE ALVES DE ANDRADE                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SIMONE ALVES DE OLIVEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SIMONE ANDRADE QUEIROZ                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE APARECIDA KERN DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE BALSANI BASTOS CUNHA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SIMONE BARBOSA MONTEIRO SAPETTI        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE BATISTA DE MACEDO CARVALHO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE BEATRIZ CECAGNO BERIZZI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE BITTENCOURT DA SILVA AMARANTE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SIMONE BITTENCOURT DA SILVA AMARANTE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TAM FIDELIDADE
SIMONE BUSCHIROLLI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SIMONE CABRAL TEIXEIRA DE CARVALHO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SIMONE CANEVA DE LIMA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SIMONE CANUTO DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                      1131 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1190 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                Address1      Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE CARRARA DIEZEL              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE CORTES BELFORT              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SIMONE CRISTINA SEGURO                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $200.13
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE CRISTINE OLIVEIRA           N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SIMONE DA CUNHA MARTINS            N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SIMONE DA SILVA MANUEL             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE DA SILVA QUEDAS             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE DA SILVA VIEIRA MONTALVAO   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE DA SILVA VIEIRA MONTALVAO   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
SIMONE DE CAMPOS                   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE DE CAMPOS REIS              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE DE SOUSA FERREIRA SOUTO     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE DE SOUSA KYT                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE DOS REIS DIAS               N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE FAD DE OLIVEIRA             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SIMONE FERREIRA AINBINDER          N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE FONSECA POSSAS              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE GALAN DE FIGUEIREDO         N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE GERARDI                     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE GESSER                      N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
SIMONE GOMES DE LIMA DOS ANJOS     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
SIMONE GOMES GONCALVES             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
SIMONE GOMES GONCALVES             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                   R EVERARDO MARTINS DE                                         SAO BERNARDO DO
SIMONE HAMMERMEISTER FERNANDES     VASCONCE 22 B                                                 CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                  $7.03
                                                                                                                                                                                      PENDING LITIGATION -
SIMONE HONDA GONCALVES             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE LEITE DE PAIVA SILVA        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE LEITE DE PAIVA SILVA        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE LOPES PASSOS SUAREZ         N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
SIMONE MALTA SEGURADO RIBEIRO      N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE MARCAL QUINTINO             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIMONE MARIA CHALUB                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                         1132 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 1191 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                       Date Debt was
                Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MARIA CHALUB                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MARIA CHALUB                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MARIA FALCAO BEZERRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT          X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MARIA OLIVEIRA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
SIMONE MARTINEZ HAGGE ESPER                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
SIMONE MASSANEIRO KLUG                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MORAES DOS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MORAES DOS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE MORAES DOS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
SIMONE NAVARRO LOTUFO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
SIMONE NETTO FAISSAL                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
SIMONE NEVES DOS SANTOS VENANCIO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE NUNES DE SOUZA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE NUNES DE SOUZA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
SIMONE NUNES RODRIGUES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - BOARDING
SIMONE OLIVEIRA SANTOS                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE PARNES                              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE PIRES ANSELMO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
SIMONE REESINK GOMES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TICKET /
SIMONE REESINK GOMES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE REGINA HALFPA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION -
SIMONE REGINA MESQUITA DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - GENERAL
SIMONE REGINA RIBEIRO BORGES DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE SACRAMENTO DE MATOS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - TAM FIDELIDADE
SIMONE SALGADO RODRIGUES GOMES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE SANTOS DE OLIVEIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE SILVEIRA                            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                       LITIGATION - FLIGHT
SIMONE SOUZA DE MOURA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE TRIGUEIRO DE FREITAS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                       PENDING LITIGATION - CIVIL
SIMONE VANDRESEN CAMERA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                          1133 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 1192 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
               Creditor Name                        Address1                     Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIMONE VICENTE DIAS DA SILVA              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
SIMONE VIEIRA DA TRINDADE                 N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
SIMONY BERVELEY DA SILVA GONCALVES        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIMONY DA SILVA CUNHA                     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SIMONY PACHECO CARPES                     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATION
                                          R SOLDADO OCIMAR GUIMARAES                                                                                                                                        UNDER FREQUENT FLYER
SIN SISTEMA DE IMPLANTE NACIONAL S/A      DA SILVA 2445                   JD ANALIA FRANCO                             SAO PAULO              SP               3348060      BRAZIL            VARIOUS       PROGRAM                       X            X                                               UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
SIN UK KANG                               N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                          AV ENGENHEIRO OLAVO ALAYSIO
SINALIZE PRODUCOES SERIGRAFICAS IMP       DE 1037                                                                      SANTO ANDRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $298.63
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
SINARA PATRICIA SOARES BRANDAO            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
SINARA PATRICIA SOARES BRANDAO            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                   UNKNOWN
SINART SOCIEDADE NAC DE APOIO RODOV       EST DO AEROPORTO S/N                                                         PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                          AV ANTONIO CARLOS MAGALHAES
SINART SOCIEDADE NACIONAL DE APOIO        43 4362                                                                      SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SIND AERO TRAB EMP AG TUR COM PRES SERV                                                                                                                                                                     PENDING LITIGATION - LABOR
EMP AVIA REC PE                           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                          AV PRESIDENTE FERNANDO COLLOR
SINDICATO DOS AEROV DO ESTADO ALAGO       D 109                                                                        RIO LARGO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE GUARULHOS    N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE GUARULHOS    N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE GUARULHOS    N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE GUARULHOS SP N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE GUARULHOS SP N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE GUARULHOS SP N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS DE GUARULHOS-                                                                                                                                                                     PENDING LITIGATION - LABOR
SP                                        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS DE GUARULHOS-                                                                                                                                                                     PENDING LITIGATION - LABOR
SP                                        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE MINAS GERAIS N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE P            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN




                                                                                                                               1134 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1193 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
              Creditor Name                            Address1       Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                                Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DE PORTO ALEGRE N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO DOS AEROVIARIOS DO AMAZONAS       N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                   UNKNOWN
SINDICATO DOS AEROVIARIOS DO ESTADO         R CARLOS GOMES 983. 983                                         SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SINDICATO DOS AEROVIARIOS DO ESTADO DE                                                                                                                                                           PENDING LITIGATION - LABOR
ALAGOAS                                     N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS DO ESTADO DE                                                                                                                                                           PENDING LITIGATION - LABOR
SAO PAULO                                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS DE
TURISMO, COMISSARIAS E PRESTADORES DE
SERVICO A EMPRESAS DE AVIACAO E SIMILARES
DO RECIFE E DO ESTADO DE PERNAMBUCO –                                                                                                                                                            PENDING LITIGATION - LABOR
SINDAERO/PE                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS DE
TURISMO, COMISSARIAS E PRESTADORES DE
SERVICO A EMPRESAS DE AVIACAO E SIMILARES
DO RECIFE E DO ESTADO DE PERNAMBUCO –                                                                                                                                                            PENDING LITIGATION - LABOR
SINDAERO/PE                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS DE
TURISMO, COMISSARIAS E PRESTADORES DE
SERVICO A EMPRESAS DE AVIACAO E SIMILARES
DO RECIFE E DO ESTADO DE PERNAMBUCO –                                                                                                                                                            PENDING LITIGATION - LABOR
SINDAERO/PE                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS DE
TURISMO, COMISSARIAS E PRESTADORES DE
SERVICO A EMPRESAS DE AVIACAO E SIMILARES
DO RECIFE E DO ESTADO DE PERNAMBUCO –                                                                                                                                                            PENDING LITIGATION - LABOR
SINDAERO/PE                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS EMPREGADOS NAS EMPRESAS
DE TRANSPORTES DE VALORES ESCOLTA ARMADA
RONDA MOTORIZADA MONITORAMENTO
ELETRONICO E VIA SATELITE AGENTE DE                                                                                                                                                              PENDING LITIGATION - LABOR
SEGURANCA                                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM      X            X              X             X                  UNKNOWN
SINDICATO DOS TRABALHADORES AEROVIARIOS
E EMPREGADOS EM EMPRESAS DE
REPRESENTACAO DE COMPANHIAS AEREAS DE                                                                                                                                                            PENDING LITIGATION - LABOR
BELO HORIZONTE E REGIAO METROPOLITANA       N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS TRABALHADORES DA AVIACAO                                                                                                                                                           PENDING LITIGATION - LABOR
CIVIL DA REGIAO AMAZONICA                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS TRABALHADORES DA AVIACAO                                                                                                                                                           PENDING LITIGATION - LABOR
CIVIL DA REGIAO AMAZONICA                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN
SINDICATO DOS TRABALHADORES DA AVIACAO                                                                                                                                                           PENDING LITIGATION - LABOR
CIVIL DA REGIAO AMAZONICA                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                  UNKNOWN




                                                                                                                    1135 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1194 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                          Address1       Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                                Total Claim
SINDICATO DOS TRABALHADORES EM EMPRESA
PRESTADORA DE SERVICO AUXILIARES DE                                                                                                                                                             PENDING LITIGATION - LABOR
TRANSPORTE AEREO DO ESTADO DE SAO PAULO    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
SINDICATO DOS TRABALHADORES NAS EMPRESAS                                                                                                                                                        PENDING LITIGATION - LABOR
DE TRANSPORTE                              N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
SINDICATO DOS TRABALHADORES NAS EMPRESAS
DE TRANSPORTE AEREO DO MUNICIPIO DO RIO                                                                                                                                                         PENDING LITIGATION - LABOR
DE JANEIRO                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
SINDICATO DOS TRABALHADORES NAS EMPRESAS
DE TRANSPORTE AEREO DO MUNICIPIO DO RIO                                                                                                                                                         PENDING LITIGATION - LABOR
DE JANEIRO                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
SINDICATO DOS TRABALHADORES NAS EMPRESAS
DE TRANSPORTE AÉREO DO MUNICÍPIO DO RIO                                                                                                                                                         PENDING LITIGATION - LABOR
DE JANEIRO                                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
SINDICATO NACIONAL DAS EMP AEROVIAR        AVENIDA IBIRAPUERA 2332                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $3,485.95
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAU             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAU             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAU             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAU             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN

                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - PRIVATE PENSION    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AERONAUTAS SNA      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS         N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS       N/A                                                               N/A                    N/A              N/A          N/A                 N/A         PUBLIC PROSECUTION CLAIM        X            X              X             X                UNKNOWN
SINDICATO NACIONAL DOS AEROVIARIOS PORTO                                                                                                                                                        PENDING LITIGATION - LABOR
SEGURO                                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         COLLECTIVE ACTION               X            X              X             X                UNKNOWN




                                                                                                                   1136 of 1258
                                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 1195 of 1367
                                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                                  Case No. 20-11598
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
                Creditor Name                         Address1                       Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SINDY ISADORA NUNES CAMARGO DA SILVEIRA   N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SINDY ISADORA NUNES CAMARGO DA SILVEIRA   N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SINEILO RAFAEL CANOVAS PABLOS             N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
SINGAPORE AIRLINES                        AIRLINE HOUSE 25 AIRLINE RD                                                                                              819829       SINGAPORE         VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SINOS TURISMO - EIRELI                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SINTIA BARBOSA SENA                       N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SINTIA MARA GALDINO BRAGA                 N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
SINUELO SERVICE EIRELI ME                 ROD CURITIBA PONTA GROSSA        BR 5170                                         CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,829.24
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIOMARA PIRES DE MOURA                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIOMARA PIRES DE MOURA                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SIRIA AMELIA MARQUES EVANGELISTA          N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SIRLEI ALVES PEREIRA                      N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SIRLEI APARECIDA RIBEIRO DE PAULA         N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SIRLEI DO ROSARIO GONCALVES CRUZ          N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SIRLEI LEANE MARCHIONI WAECHTER           N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SIRLEI LIMA BELLOS                        N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
SIRLEI MARIA MACHADO                                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                              $54.47
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SIRLEI RODRIGUES PEREIRA PINCETA          N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SIRLEI RODRIGUES PEREIRA PINCETA          N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIRLEIDE CABRAL DUARTE                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIRLEIDE CABRAL DUARTE                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIRLENE ALVES DE SOUZA                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIRLENE ALVES DE SOUZA                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SIRLENE FERREIRA DOS SANTOS               N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SIRLENE MAURECI JAQUES                    N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
SIRLEY ROCHA FOLLY                                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                              $24.78
                                                                                                                                                                                                                PENDING LITIGATION -
SIRO RUDIMAR SILVA DA LUZ                 N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                          CALLEJON DE COLIMA NO. 23 COL.
SISTEMAS INTEGRALES PARA EL TRANSPO       VILL                                                                             MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SITA INFORMATION NETWORKING COMPUTI                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            UNKNOWN
SITA SUCURSAL CALLAO                                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                            UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
SIVAL DIAS CUNHA                          N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
SIVONE ALVINO DA SILVA CANUTO             N/A                                                                              N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN




                                                                                                                                      1137 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1196 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
                Creditor Name                       Address1               Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SIZUE UJIKAWA KOTA                      N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
SKS ALIMENTOS LIMITADA ME               ROD SANTOS DUMONT SN                                                     CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $87.92

SKW SERVICOS DE BUFFET EIRELI ME        AVENIDA NATALIA ZARIF 2655. 2655                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $711.34
SKY MART SALES CORP                     11105 NW 33RD ST                                                         DORAL                  FL               33172-5023                     VARIOUS       ACCOUNTS PAYABLE                                                                           $286,687.88
                                        AV DAS NACOES UNIDAS 12901.
SKY SERVICOS DE BANDA LARGA LTDA        12901                                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $739.32
SKY SOURCE INC                          2631 SW 77TH CT                                                          MIAMI                  FL               33155-2632                     VARIOUS       ACCOUNTS PAYABLE                                                                           $120,740.00
                                        FRANCISCO SARABIA S/N INTERIOR
SKY-CHEFS DE MEXICO, S.A. DE C.V.       DEL                                                                      MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                            $57,237.09
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
SKYLINE VIAGENS E TURISMO LTDA          N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
SKYWAY BRANDS ONTARIO INC               6310 TERMINAL THREE RD,                                                  TORONTO                ON                            CANADA            VARIOUS       ACCOUNTS PAYABLE                                                                             $271.41
SKYWAY EXECUTIVE SERVICE INC            6820 A FRESH MEADOW LN                                                   FRESH MEADOWS          NY               11365-3421                     VARIOUS       ACCOUNTS PAYABLE                                                                           $22,909.84
                                                                                                                                                                                                      EXTERNAL AIRCRAFT LEASE
SL ALCYONE LTD.                         4-14, KORAKU 1-CHOME                                                     TOKYO                  BUNKYO-KU        112-8574     JAPAN            3/27/2012      (SPV); MSN 5101               X            X                                               UNKNOWN
SLAVIERO EMPREEND HOTELEIROS LTDA       RUA BARONESA BELA VISTA 499.                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $177.20
SLAVIERO EMPREENDIMENTOS HOTELEIROS     RUA CONSELHEIRO ARAUJO 435.                                              CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $629.46
                                        R BARONESA DE BELA VISTA 499.
SLAVIERO HOTEIS E TURISMO LTDA          499                                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,469.68
SMA HOTEIS FLATS E TURISMO LTDA         R CORONEL OSCAR PORTO 836                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,368.29
SMAGALHAES SA LOGIST EM COM EXTERIO     PC REPUBLICA 62 62. 62                                                   SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,216.03
SMART DISTRIB CIGARROS ART EIRELI       AVENIDA MENINO MARCELO 7590                                              MACEIO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $93.31
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SMI SERVI?OS MONTAGENS INTELIGENTES LTDA N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
SMITH RAFAEL CORDEIRO MEDEIROS          N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
SN. SONG - EIRELI                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                              $10.77
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
SNEA                                    N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                   UNKNOWN
SO HIDRAULICOS LTDA ME                  RUA ANDORINHAS 53. 53                                                    FOZ DO IGUACU                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $506.40
SOBRAL COFFEE GALEAO RJ CAFETERIA D     AV VINTE DE JANEIRO SN. SN                                               RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $395.95
SOC CONCESIONARIA AUTOPISTA CENTRAL                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                              $113.79
SOC. CONC. AUTOPISTA NUEVA VESPUCIO     GENERAL PRIETO 1430.                                                     INDEPENDENCIA                                        CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                $3.00
SOCICAM ADM PROJ E REPR LTDA            AV VIA 04 620. 620. 620                                                  CALDAS NOVAS                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SOCICAM ADM PROJ REPRES LTDA            AV FREI SILVERIO SN                                                      UNA                                                  BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                        AEROPUERTO INTERNACIONAL
SOCIEDAD AEROPORTUARIA DE LA COSTA      RAFAEL NUN                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SOCIEDAD CONCESIONARIA AEROSUR S.A.     AV. JORGE ALESSANDRI S/N. S/N                                                                                                                   VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SOCIEDAD CONCESIONARIA AUTOPISTA DE     ROSARIO NORTE OF.902 100                                                 LAS CONDES                              6760000      CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                $7.16
                                        AV PRESIDENTE KENNEDY 5757,
SOCIEDAD CONCESIONARIA COSTANERA NO     VITACURA                                                                 SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                               $20.57
                                        AEROPUERTO INTERNACIONAL
SOCIEDAD CONCESIONARIA NUEVO PUDAHU     A.M.B. S/N                                                               PUDAHUEL                                             CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SOCIETA ESERCIZI AEROPORTUALI S.P.A     20090 AEROPORTO MILANO                                                   MILAN                                                ITALY             VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SOCOMORE IND COM PROD QUIMICOS LTDA     RUA INDUSTRIAS 135. 135                                                  BRAGANCA PAULISTA                                    BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $7,746.89
SODEXO DO BRASIL COMERCIAL SA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                              $620.57
SODEXO FACILITIES SERVICES LTDA         AVENIDA IBIRAPUERA 1196                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $229,022.73
SODEXO PASS GMBH                        RUSSELSHEIMER STRASSE, 22                                                FRANKFURT                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                              $232.48
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SOELDA ENGELHARDT                       N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
SOELI TEREZINHA BENETTI                 N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SOFIA CASADO DE ASSIS                   N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SOFIA CASTELLS HERNANDEZ                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SOFIA DE ANDRADE ALVES TEIXEIRA         N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
SOFIA GOMES CORTEZ                      N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SOFIA LEMOS SALVADOR                    N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
SOFIA LUCHESI MOURAO NOGUEIRA           N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                         1138 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1197 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                 Creditor Name                     Address1               Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SOFIA LUCHESI MOURAO NOGUEIRA          N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SOFIA MAIA DE PAIVA CARVALHO           N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SOFIA PADOVEZI                         N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOFIA SANTANA TORRES                   N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - ON-BOARD
SOFIA STERENFELD                       N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
SOFIT SOFTWARE SA.                     R MARCILIO DIAS 468. 468                                                 JOINVILLE                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,455.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOFT TUR VIAGENS E TURISMO LTDA.       N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                       ALAMEDA RIO NEGRO, 500 - BL 2 CJ
SOL DIESEL DERIVADOS DE PETROLEO LT    109 - ALPHAVILLE,                                                        BARUERI                  SP                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $496,810.10
                                       VIA COSTEIRA SENADOR DINARTE M
SOL HOTEIS TURISMO LTDA                4077                                                                     NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $36.56
SOL INVEST HOTEL JARAGUA LTDA          AV MARIA COELHO AGUIAR 215                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $30,913.64
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE ARAUJO SEPULVEDA E BARRADAS                                                                                                                                                                  LITIGATION - FLIGHT
CARNEIRO                               N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SOLANGE ARAUJO SILVA MACIEL            N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SOLANGE BEATRIZ SANTOS KIEFER          N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE CALIXTO RIBEIRO                N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SOLANGE DAHER ABU-JANRA                N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SOLANGE DAHER ABU-JANRA                N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SOLANGE DE ALMEIDA                     N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SOLANGE DE ALMEIDA                     N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SOLANGE DE LIMA SANTANA                N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE DE OLIVEIRA MONROE             N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE DE OLIVEIRA MONROE             N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE DE OLIVEIRA TOMAZ FERRARESSO   N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
SOLANGE DE SOUZA MENEZES ROSA          N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SOLANGE ELVIRA BECKER                  N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
SOLANGE FALBO DE ARAUJO                N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE FONSECA DE SOUSA VENTURA       N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SOLANGE GADELHA TRAVASSOS              N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE GOULART SOUZA                  N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE GOULART SOUZA                  N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE MALANTCHEN                     N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SOLANGE MARCELO DE FARIA               N/A                                                                      N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                          1139 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 1198 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
                Creditor Name                         Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SOLANGE MARIA SUBUTZK                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOLANGE MENDES MELO                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOLANGE MENDES MELO                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
SOLANGE NAKAO                              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOLANGE SATIE NOZZE HIGA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOLANGE SHIRLEY CATARINA FERRARI           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SOLANGE TENORIO DA SILVA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SOLANGE VIEIRA LEMOS                       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SOLANGE VIEIRA LEMOS                       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
SOLANO DA CRUZ SANTOS                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SOLEDAD ANDREA RIVERO                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
SOLENY GOMES SILVA                         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOLLY HAKIM                                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SOLO GRAPHIX LLC                           305 MACHINE LOOP                                                    SCOTT                  LA               70583-5298                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
SOLO GRAPHIX..                             9220 KALISTE SALOOM ROAD                                            LAFAYETTE              LA               70508                          VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOLON FERREIRA DE QUEIROZ NETO             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
SOLUCIONES TECNO. DE LA INFORMACION        NUEVA YORK 33. 33                                                   SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                           $720.00
SOLUTI SOLUCOES EM NEGOCIOS INTELIGENTES                                                                                                                                                            PENDING LITIGATION - CIVIL
S.A                                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                           702 CLYDESDALE AVENUE ATTN
SOLUTIA INC.                               SKYDROL                                                             ANNISTON               AL               36201-5390                     VARIOUS       ACCOUNTS PAYABLE                                                                                  $1.00
                                           RUA SOLDADO JOSE DE ANDRADE
SOLUTION ADMINISTRACAO DE HOTEIS RE        63                                                                  GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $24,580.80
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS S.A.                         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS S.A.                         N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS S/A                          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS S/A                          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS SA                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS SA                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS SA                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS SA                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
SOMPO SEGUROS SA                           RUA CUBATÃO, 320                                                    SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,843.30
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SOMPO SEGUROS                              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - SERVICE
SONATA OPERADORA                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         PROVIDER                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SONIA ALVES FERREIRA MESQUITA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SONIA ALVES FERREIRA MESQUITA              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
SONIA APARECIDA ARANHA                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                       1140 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1199 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred            Basis for Claim                                                             Total Claim
SONIA APARECIDA BRANDO MARTIN                                                                                                                                          VARIOUS     ACCOUNTS PAYABLE                                                                             $204.21
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA APARECIDA RUIZ DO NASCIMENTO       N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA ARAUJO GOMES SANTANA               N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA BEZERRA BRAGA                      N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA CRISTINA MUNIZ MORENO DA COSTA     N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA DA SILVA LIMA                      N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA DE JESUS CARIBE BISPO              N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SONIA DE MELO TOZAKI                     N/A                                                    N/A                    N/A              N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA FATIMA DA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA FERREIRA DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                  N/A      OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
SONIA MARA DA SILVA                      N/A                                                    N/A                    N/A              N/A          N/A                  N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARCIA VIEIRA DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA MARIA AMARAL FERNANDES RIBEIRO     N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
SONIA MARIA ARRUDA DE QUEIROZ CERQUEIRA N/A                                                     N/A                    N/A              N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA MARIA BILCHE GIROTTO GOMIDE        N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA DE ALMEIDA                   N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA MARIA DE CASTILHOS                 N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA MARIA DE CASTRO SERUDO             N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA DE LEMOS GUERREIRO           N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA DUCLOS TORRES DE MELO        N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
SONIA MARIA FEDERICO                     N/A                                                    N/A                    N/A              N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA HOFFMAN ZAMARCHI             N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA HOFFMAN ZAMARCHI             N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA LIMA TORRES FRANCO           N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA MARIA MANTOVANELI ALMEIDA          N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA MARCELOS MATOZINHOS LEIRAS   N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
SONIA MARIA ROMERO GORIS                 N/A                                                    N/A                    N/A              N/A          N/A                  N/A      RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
SONIA MARIA TAVARES DE FREITAS           N/A                                                    N/A                    N/A              N/A          N/A                  N/A      CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARIA TEIXEIRA DE FREITAS          N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
SONIA MARINA DE SOUZA TINOCO             N/A                                                    N/A                    N/A              N/A          N/A                  N/A      LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                        1141 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1200 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA MENDES DE LIRA FARIAS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA MENDES DE LIRA FARIAS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIA PEREIRA DE CARVALHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIA PEREIRA DE CARVALHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PRE-
SONIA PEREIRA GOMES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - PRE-
SONIA PEREIRA GOMES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA REGINA ALVES DA ROSA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIA REGINA BARRETTO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA REGINA DE PAULA CABRAL        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA REGINA DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIA REGINA DUARTE ISIDORO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIA REGINA DUARTE ISIDORO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA REGINA GOMES DOS REIS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA REGINA MACHADO VIEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIA REGINA NAMORATO PLATERO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIA RODRIGUES                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
SONIA TAVARES FERREIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIENI MARIA CORREA E SOUSA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SONIENI MARIA CORREA E SOUSA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SONIVAN CUNHA DOS SANTOS JACINTO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
SONNY ANDERSON RODRIGUES TEIXEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SOPHIA DE SOUZA COPPOLA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SOPHIA DE SOUZA MACEDO MATA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SOPHIA GOMES FIGUEIRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SOPHIA ISABELLA RAHMANI AZAR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - BOARDING
SOPHIA ROCHA DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SOPHIA SARAIVA DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
SOPHIA VITORIA RIBEIRO SAMPAIO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
SOPHIE FREIRE LEAL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                   1142 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                                             Pg 1201 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
             Creditor Name                           Address1                    Address2              Address3                   City                 State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
SOPHYA WESLYANE DE OLIVEIRA NASCIMENTO                                                                                                                                                                        PENDING LITIGATION - CIVIL
CORDEIRO                                 N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA AL CHAAR MARQUES                  N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA CLAUDIA DO PRADO DOREA REIS       N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA DE FATIMA CARVALHO SOUZA          N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
SORAIA LEMOS EHLERS                      N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
SORAIA LEMOS EHLERS                      N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA MACIEL DO ESPIRITO SANTO          N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA MACIEL DO ESPIRITO SANTO          N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA REGINA BERNARDINI                 N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAIA REGINA BERNARDINI                 N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORALIA REGINA JALES DE ALMEIDA          N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
SORAYA CHARA                                                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                              $50.82
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
SORAYA CRISTINA WERKLENHG NASCIMENTO     N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
SORAYA FURTADO ROBERTO                   N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
SORAYA NOGUEIRA MANSUR                                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                             $233.29
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAYA RUIZ DA ROCHA                     N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - PROMOTIONS /
SORAYA VIANA REZENDE                     N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                  UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SORAYA VICTORIA DA SILVA                 N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
SOROKA GELO LTDA ME                                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                               $62.41
SOS MOTOR RETIFICA E PECAS LTDA ME       AV A.J. RENNER 647. 647                                                        CANOAS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $5,744.77
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
SOUTH AFRICAN AIRWAYS                    ATTN: DALLAS KENDALL            FINANCIAL OFFICER      P.O. BOX 7778                                                                                   VARIOUS       AGREEMENTS                    X            X                                                UNKNOWN
SOUTH AFRICAN WEATHER SERVICE            BOLEPI HOUSE 442RIGEL AVENUE.                                                  PRETORIA                                              SOUTH AFRICA      VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
SOUTHERN CROSS AVIATION LLC              1120 NW 51ST CT                                                                FORT LAUDERDALE          FL              33309-3138                     VARIOUS       ACCOUNTS PAYABLE                                                                             $1,372.00
SOUTHERN TRAVEL INTERNATIONAL INC.       6355 NW 36TH ST STE 309                                                        VIRGINIA GARDENS         FL              33166-7057                     VARIOUS       ACCOUNTS PAYABLE                                                                            $16,244.60
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
SOUTHWEST AIRLINES                                                                                                                                                                              VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
SOUTO C C LUMMERTZ E AMARAL ADV          AVENIDA CARLOS GOMES 700. 700                                                  PORTO ALEGRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $30,143.69
                                                                                                                        SAO BERNARDO DO
SP EQUIPAMENTOS DE PROTECAO AO TRAB      AV ROBERT KENNEDY 675                                                          CAMPO                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $2,399.20
                                         AVENIDA FERNANDO FERRARI 3800.
SPAGHETTERIA COMERC ALIMENTOS LTDA       3800                                                                           VITORIA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,885.90
SPAL IND BRASILEIRA DE BEBIDAS SA        ROD BR 277                     KM 81                   #593276                 CURITIBA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $390.09
SPAL INDUSTRIA BRASILEIRA DE BEBIDA      RUA TIBURCIO DE SOUSA 2782                                                     SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $10,668.18
SPAL INDUSTRIA BRASILEIRA DE BEBIDA      RUA TIBURCIO DE SOUSA 2782                                                     SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $3,315.06
SPAL INDUSTRIA BRASILEIRA DE BEBIDA      RUA TIBURCIO DE SOUSA 2782                                                     SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $985.77
SPAL INDUSTRIA BRASILEIRA DE BEBIDA      RUA TIBURCIO DE SOUSA 2782                                                     SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $670.56
SPAL INDUSTRIA BRASILEIRA DE BEBIDA      RUA TIBURCIO DE SOUSA 2782                                                     SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $530.31
SPAL INDUSTRIA BRASILEIRA DE BEBIDA      RUA TIBURCIO DE SOUSA 2782                                                     SAO PAULO                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $477.28
                                         AVENIDA JEFFERSON GERALDO
SPANSET DO BRASIL LTDA                   BRUNO 18                                                                       RESENDE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,526.88
                                         R BRIGADEIRO EDUARDO GOMES
SPE CONCESSIONARIA AEROESTE AEROPOR      SN                                                                             ILHOUS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                         R BRIGADEIRO EDUARDO GOMES
SPE CONCESSIONARIA DO AEROPORTO DE       SN                                                                             ILHOUS                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SPECIAL WORLD VIAGENS E TURISMO ME       N/A                                                                            N/A                      N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                  UNKNOWN




                                                                                                                                  1143 of 1258
                                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                 Pg 1202 of 1367
                                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                                  Case No. 20-11598
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
                  Creditor Name                        Address1                      Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SPECTO PAINÉIS ELETRÔNICOS LTDA            N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                  UNKNOWN
SPEEDY ENTREGAS RAPIDAS EIRELI ME          RUA TREZE DE MAIO 2571. 2571                                                    SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $26,705.97
SPIRIANT GMBH                              DORNHOFSTRASSE 40                                                               NEU-ULM                                              GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                          $268,121.09
SPIRIT AEROSYSTEMS, INC.                   3801 S. OLIVER STREET                                                           WICHITA                   KS            67210                          VARIOUS       ACCOUNTS PAYABLE                                                                                $1.00
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
SPIRIT AIRLINES                            2800 EXECUTIVE WAY #6542                                                        MIRAMAR                   FL            33025                          VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
SPOBRASMUNICÍPIO DE SÃO PAULO              N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - EXPROPRIATION    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
SRILANKAN AIRLINES                                                                                                                                                                                VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
SS TRANSPORTES VIAGENS E EVENTOS LT        ST SHIN CA 02 BLOCO F SLA 333                                                   BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $4,195.25
SSP AIRPORTS RESTAURANTS SL                CAMINO DE LA ZARZUELA             19-21 EN AR                                   MADRID                                               SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                             $121.41
SSP CANADA FOOD SERVICE INC                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                               $19.74
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
ST VIAGENS E TURISMO LTDA ME               N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                           RUA GIOVANNI BATTISTA PIRELLI 1
STA RESTAURANTE E COM DE ALIM LTDA         115                                                                             SANTO ANDRO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $2,023.39
                                                                                                                                                                                                                PENDING LITIGATION -
STANLEY FERREIRA SOUZA                     N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STANLEY ROBERT WILLIAN BRITO LIMA          N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                   UNKNOWN
STAR ALLIANCE (FRANCE) SARL                TERMINAL 1 CHARLES DE GAULLE                                                    PARIS                                                FRANCE            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEEL SERVICOS EM VIAGENS E TURISMO LTDA   N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFAN BARBOSA MONIZ                       N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION -
STEFAN DA SILVA MARQUES                    N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFAN GALLASCH CAMARGO E SILVA            N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - BOARDING
STEFAN MACHADO RHODEN                      N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFANE DE OLIVEIRA ARAGAO                 N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFANE DOMINGOS TESTA                     N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFANI APARECIDA LIMA                     N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANI CAMPOS SILVEIRA E SILVA            N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - BOARDING
STEFANI CAROLINE DA SILVA SOUSA            N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFANI COLETO SCARIOT                     N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANI RAIANE DOS SANTOS                  N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANI RODRIGUES DE OLIVEIRA TEJAS        N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANI SCCHENATO GUARDIOLA                N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANIA CARDOSO DA SILVA                  N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANIA CHAVES                            N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
STEFANIE BARBOSA SOBRAL                    N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFANIE FAGUNDES FUZER                    N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                LITIGATION - FLIGHT
STEFANIE FAGUNDES FUZER                    N/A                                                                             N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                                      1144 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1203 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
                  Creditor Name                    Address1        Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANIE VILMARA SCHARF                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              POTENTIAL OBLIGATION
                                                                                                                                                                                              UNDER FREQUENT FLYER
STEFANINI                               RUA JAGUARY,164 - CENTRO                                         JAGUARIUNA             SP               13910-039    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
STEFANINI CONSULTORIA E ASSES EM IN     AV MARGINAL 156. 156.                                            JAGUARIUNA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $19.18
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - GENERAL
STEFANO BOTURA CORALON                  N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANO GOLLO COSTAMILAN                N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFANO MARQUES PEQUENO                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFANO MARQUES PEQUENO                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFANO MARTINENGO                      N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFANO NORTE FALCAO                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANO PILETTI                         N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFANY BITTENCOURT FONSECA             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
STEFANY FATIMA PENNA NUNES SILVA        N/A                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
STEFANY MANCINI DA SILVA                N/A                                                              N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANY MURTA DE CARVALHO PEREIRA       N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANY MURTA DE CARVALHO PEREIRA       N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANY PINHEIRO CORREA                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFANY PINHEIRO CORREA                 N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
STEFFANI STEIN                          N/A                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFFANY ARRUDA DE CARVALHO             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STEFFANY ARRUDA DE CARVALHO             N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFFANY DE NAZARE CARVALHO SILVA       N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFFANY DE NAZARE CARVALHO SILVA       N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STEFHANY TAMIARANA NASCIMENTO           N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
STEIGENBERGER HOTELS AG (AIRPORT).      UNTERSCHWEINSSTIEGE 16                                           FRANKFURT                                            GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                           $985.81
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STELA LACORDAIRE DE OLIVEIRA ANTONIO    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STELA LUCENA BELCHIOR                   N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STELIO ALVES CAMPOS                     N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STELIO ALVES CAMPOS                     N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STELLA CUPINI DE MORAES CAMARGO         N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
STELLA FARFUS SANTOS                    N/A                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
STELLA HARROP DUARTE RIBEIRO NOGUEIRA   N/A                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                                 1145 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 1204 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name                       Address1    Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STELLA LIMA NEHRER                     N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STELLA MARIS LACERDA VIEIRA            N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
STELLA PORTINHO AMARO                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STELLA SHAKRUKA                        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
STEMAC SA GRUPOS GERADORES             AV SERTORIO 905. 905.                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,841.06
                                                                                                                                                                                          PENDING LITIGATION -
STENIO NERY DE OLIVEIRA                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
STEPHAM ALMEIDA RODRIGUES              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
STEPHAN DANIOTTI DE OLIVEIRA           N/A                                                           N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHAN SCHAEFER                       N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHANE CRISTINA CAETANO CABRAL       N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
STEPHANE MAILLARD                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $281.42
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE ALESSANDRA DIAS BISPO        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHANIE BATISTA DOS REIS             N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHANIE BEGAMI DUARTE                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE CAROLINE MEDEIROS            N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE CAROLYN PEREZ                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE CASTRO SILVA                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE CUNHA RODRIGUES              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHANIE KHERLAKIAN LOEB              N/A                                                           N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHANIE LEVY ROSEMBERG               N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE LINDEMAYER HANDEL            N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEPHANIE MOREIRA KALIL DE OLIVEIRA    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE MOREIRA MENEZES BRAUD        N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANIE MUSSY FERES TOLEDO           N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
STEPHANIE NAVARRO DE OLIVEIRA BRANCO   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
STEPHANIE NAVARRO DE OLIVEIRA BRANCO   N/A                                                           N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANY CARNEIRO LOPES                N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHANY POLA SAKAMOTO                 N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHEN MICHAEL GRUBE                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
STEPHEN MICHAEL GRUBE                  N/A                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
STEQ COMERCIO E REPRESENTACOES LTDA    N/A                                                           N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                             1146 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1205 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                  Creditor Name                    Address1            Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION -
STERFANE CARDOSO REIS MAGALHAES      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
STERLING COURIER SYSTEMS             PO BOX 35418                                                            NEWARK                  NJ              07193-5418                     VARIOUS       ACCOUNTS PAYABLE                                                                               $1.00
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
STEVEN CHARLES RUMSEY                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
STEVEN WAYNE TIPLER                  N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
STEVEN WAYNE TIPLER                  N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
STHEFANIE TAVARES RIBEIRO            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
STHEFANNE DOS SANTOS DIAS            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                  UNKNOWN
                                     STORADIO AERO AB P.O BOX 1242 -
STORADIO AERO                        131 28                                                                  NACKA STRAND,                                        SWEDEN            VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
STRATTON AVIATION LLC                1 TIGAN ST STE 3                                                        WINOOSKI                VT              05404-1367                     VARIOUS       ACCOUNTS PAYABLE                                                                           $108,000.00
STS COMPONENT SOLUTIONS LLC          2910 2910 2910 SW 42ND AVE.                                             PALM CITY               FL              34990                          VARIOUS       ACCOUNTS PAYABLE                                                                         $2,206,880.93
STS DISTRIBUTION SOLUTIONS INC       2000 NE JENSEN BEACH BLVD                                               JENSEN BEACH            FL              34957                          VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
STS ENGINEERING SOLUTIONS LLC        2000 NE JENSEN BEACH BLVD                                               JENSEN BEACH            FL              34957-7238                     VARIOUS       ACCOUNTS PAYABLE                                                                            $15,256.31
STS LINE MAINTENANCE                 580 CHELSEA ST                                                          BOSTON                  MA              02128-1565                     VARIOUS       ACCOUNTS PAYABLE                                                                            $26,126.16
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
STWART MASSMANN MARTINS              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
STWART MASSMANN MARTINS              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SUAMMYR CAVALCANTE DO CARMO          N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
SUB 1 SA                             SUIPACHA 1111 P28 CABA                                                  BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                               $56.84
SUB T2 LESTEX LANCHONETE LTDA        RODOVIA HOLIO SMIDT SN.                                                 GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $11,989.96
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - DELAY /
SUBDEFENSORIA DAS CAUSAS COLETIVAS   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION / ASSISTANCE     X            X              X             X                  UNKNOWN
SUDAMERIA INCOMING SOLUTIONS SRL     LAVALLE 348                                                             CAPITAL FEDERAL                                      ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                            $2,907.58
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUDILENE DARLY OLIVEIRA VIDAL        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELANIA DA COSTA CARVALHO SILVA     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SUELEN ARAUJO DE LIMA                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN DA SILVA                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN DA SILVA                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN DA SILVA                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN FERREIRA MARTINS              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN FERREIRA MARTINS              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SUELEN KATYANE HORWATH               N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
SUELEN LARISSA TRISTAO               N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
SUELEN MELAO                         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN MIRANDA GUEDES                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN PARIZOTTO                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELEN PARIZOTTO                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELENE FERREIRA DOS SANTOS          N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
SUELENE GUIMARAES TEIXEIRA           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN




                                                                                                                      1147 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1206 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELENE GUIMARAES TEIXEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELI ARRUDA PEREIRA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
SUELI CARDOSO DE OLIVEIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELI DE OLIVEIRA POLASTRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SUELI DONISETE CEZARETTO BATISTA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELI GONZALES PALOMO COSTA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELI KARLING                            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SUELI LEMES DE LIMA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELI MACHADO RAMOS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SUELI PEREIRA DE OLIVEIRA SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELI SANTANA MASCARENHAS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SUELI SILVEIRA DA ROSA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SUELI SOUSA ARAUJO                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                           $414.88
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SUELLEM DEODORA SILVA,                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SUELLEM THABATTA ALVES SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
SUELLEN ALICE LAMAS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN CAROLINE ALVES DE SOUSA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - BOARDING
SUELLEN GOMES DAS GRACAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN MARIA MONTENEGRO PIRES BEZERRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN MARIA MOTA DE ALENCAR            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN OLIVEIRA PAIVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN OLIVEIRA PAIVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN PULGA MORES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN PULGA MORES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN RIBEIRO PIRES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN STERFANY DO NASCIMENTO MARTINS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELLEN STERFANY DO NASCIMENTO MARTINS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
SUELY ANDREY ROCHA PORTO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELY CARDOSO DE OLIVEIRA DORIA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELY DE MORAIS BASTIAN                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELY GOMES DE OLIVEIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUELY GOMES DE OLIVEIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                        1148 of 1258
                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                        Pg 1207 of 1367
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                         Case No. 20-11598
                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                   Address1     Address2              Address3                City                 State             Zip         Country       Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - IMPROPER
SUELY GOMES DE OLIVEIRA             N/A                                                           N/A                    N/A              N/A          N/A                   N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUELY LEITAO MORANDI                N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - BOARDING
SUELY MEIRELES REZENDE              N/A                                                           N/A                    N/A              N/A          N/A                   N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SUELY OLIVEIRA ALMEIDA DE SOUSA     N/A                                                           N/A                    N/A              N/A          N/A                   N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUELY ROMAO SIDRIM GOMES            N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUELYN DE PAULA SOUZA               N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SUENI DO ROCIO COLETI               N/A                                                           N/A                    N/A              N/A          N/A                   N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SUENIA DOMICIANO CABRAL NUNES       N/A                                                           N/A                    N/A              N/A          N/A                   N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SUENIA TIMOTHEO FIGUEIREDO LEAL     N/A                                                           N/A                    N/A              N/A          N/A                   N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
SUENYA MARIA PATRICIO ARAUJO        N/A                                                           N/A                    N/A              N/A          N/A                   N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SUIANE ALONSO SALMERON              N/A                                                           N/A                    N/A              N/A          N/A                   N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
SUL AMÉRICA COMPANHIA NACIONAL DE                                                                                                                                                        PENDING LITIGATION - CIVIL
SEGUROS S.A                         N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
SUL AMÉRICA COMPANHIA NACIONAL DE                                                                                                                                                        PENDING LITIGATION - CIVIL
SEGUROS S.A                         N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
SUL AMÉRICA COMPANHIA NACIONAL DE                                                                                                                                                        PENDING LITIGATION - CIVIL
SEGUROS S.A                         N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - CARGO            X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SULAMITA ADRIANA RAMOS              N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SULAMITA GOMIDES BICUDO BARONI      N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SULEIMAN AUGUSTO PAVAO MAHMOUD      N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SULIVAN BOLEAN PINHEIRO             N/A                                                           N/A                    N/A              N/A          N/A                   N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
SULIVAN SHIPPING SERVICES LTDA      PO BOX 117 STANLEY                                            MOUNT PLESANT                                        FALKLAND ISLAND     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SULLA HABIB PINA                    N/A                                                           N/A                    N/A              N/A          N/A                   N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUMAIA BAHJAT SALEH                 N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
SUMAYA COSTA LEAL MELO              N/A                                                           N/A                    N/A              N/A          N/A                   N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUMAYA MAMERI EL AOUAR              N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUMIKO MAEKAWA                      N/A                                                           N/A                    N/A              N/A          N/A                   N/A         OVERBOOKING                   X            X              X             X                  UNKNOWN
SUMMIT BROADBAND INC                4558 35TH STREET                                              ORLANDO                FL               32811                            VARIOUS       ACCOUNTS PAYABLE                                                                            $7,400.00
SUMMIT SECURITY SERVICES, INC.      390 EAB PLAZA                                                 UNIONDALE              NY               11556                            VARIOUS       ACCOUNTS PAYABLE                                                                           $23,560.61
SUN JIANLING                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                             $455.53
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUNAMITA DE OLIVEIRA PRADO          N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
SUNAO CHAYAMICHI NETO               N/A                                                           N/A                    N/A              N/A          N/A                   N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                                                                                                                                                                         UNDER CRITICAL AIRLINE
SUNEXPRESS                          ATTN: CIHAN ALTUNBOGA                                                                                                                  VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN




                                                                                                          1149 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1208 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                       Date Debt was
             Creditor Name                             Address1             Address2              Address3                City                 State             Zip         Country     Incurred          Basis for Claim                                                               Total Claim
SUNFLOWER HOSPITALITY LLC                                                                                                                                                                VARIOUS     ACCOUNTS PAYABLE                                                                             $703.00
                                           AV. MARGINAL DIREITA, 137 -                                            SÃO BERNARDO DO
SUNNEN DO BRASIL INDUSTRIA E COMERC        RUDGE RAMOS,                                                           CAMPO                  SP                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $7,679.86
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
SUNNIE GRACE NASCIMENTO SANTOS             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SUNPOWER VIAGENS E TURISMO LTDA            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
SUPERGASBRAS ENERGIA LTDA                  AV MONROE 160. 160                                                     DUQUE DE CAXIAS                                      BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $3,428.92
SUPERGASBRAS ENERGIA LTDA                  AV MONROE 160. 160                                                     DUQUE DE CAXIAS                                      BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $141.01
SUPERINTENDENCIA DE PROTECAO E DEFESA DO                                                                                                                                                             PENDING LITIGATION - CIVIL
CONSUMIDOR - PROCON BAHIA                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - POOR CARE        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
SUPERINTENDENTE REGIONAL DA RECEITA                                                                                                                                                                  JUDICIAL PROCEEDING -
FEDERAL DO BRASIL EM SÃO PAULO             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       OTHERS                        X            X              X             X                UNKNOWN
SUPERSONIC LOGISTICA TRANS LTDA            AV OTAVIANO ALVES DE LIMA 2724                                         SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $171.08
SUPLICY CAFES ESPECIAIS SA                 AL LORENA 1430                                                         SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                          $2,041.69
SUPORTI EM DOCUMENTOS IMOBILIARIOS E                                                                                                                                                                 PENDING LITIGATION - CIVIL
ADMINISTRATIVOS LTDA - ME                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - CARGO            X            X              X             X                UNKNOWN
SUPREMO TRIBUNAL FEDERAL                                                                                                                                                                 VARIOUS     ACCOUNTS PAYABLE                                                                             $40.37
SUR ANDINO S A                             AV. APOQUINDO 3669. 3669.                                              LAS CONDES                                           CHILE             VARIOUS     ACCOUNTS PAYABLE                                                                         $62,784.00
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SURAMA FERREIRA BEUST GUIMARAES            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SURAMIA SANTOS LIMA                        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SURE LOGISTICA LTDA                        AVENIDA RAJA GABAGLIA 4055                                             BELO HORIZONTE                                       BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                            $18.03
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
SURINAM AIRWAYS                                                                                                                                                                          VARIOUS     AGREEMENTS                    X            X                                             UNKNOWN
SURVEYMONKEY BRASIL INTERNET EIRELI        RUA JOAQUIM FLORIANO 243                                               SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $257.96
                                                                                                                                                                                                     PENDING LITIGATION -
SURYA BERRETH DE PAULA PINTO               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUSANA BEZERRA DE ALBUQUERQUE              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
SUSANE MARIE CARVALHO BRITTO OLIVIERI                                                                                                                                                                PENDING LITIGATION - CIVIL
VIANA                                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
SUSANE MARIE CARVALHO BRITTO OLIVIERI                                                                                                                                                                PENDING LITIGATION - CIVIL
VIANA                                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUSANE PARREIRAS DE ARAUJO                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUSANNE RENATA COUTINHO DE FARIA           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SUSI FABIANA WILHELMS SCHUCH               N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SUSI MEIRE DE FREITAS VICENTE              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
SUSIELE VENDRAMETTO DE ALMEIDA             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
SUSSANTUR TRANSP TUR E FRETAMENTO L        RUA PEDRO DE TOLEDO 651                                                GUARULHOS                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                        $148,853.48
SUSSANTUR TRANSP TUR E FRETAMENTO L        RUA PEDRO DE TOLEDO 651                                                GUARULHOS                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                        $146,899.59
                                                                                                                                                                                                     POTENTIAL OBLIGATION
                                                                                                                                                                                                     UNDER FREQUENT FLYER
SUSSKA PREMIACOES E INCENTIVOS EIRELLI     RUA SADER MACUL 107                                                    SAO PAULO              SP               4542090      BRAZIL            VARIOUS     PROGRAM                       X            X                                             UNKNOWN
SUTILTUR TRANSPORTE DE PASSAGEIROS         R JOAO JOSE SILVANO 130                                                ARAQUARI                                             BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                           $463.49
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUYA BITTENCOURT VIEIRA                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUYA BITTENCOURT VIEIRA                    N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUZAN KEILA LEANDRO ALVES                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUZAN KEILA LEANDRO ALVES                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
SUZANA CATARINA CERAVOLO ALVES DE                                                                                                                                                                    PENDING LITIGATION -
OLIVEIRA                                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
SUZANA DENTI ADNET                         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
SUZANA HELENA COSTA ARAUJO                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                                          1150 of 1258
                                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                          Pg 1209 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                            Address1              Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUZANA KARLING                              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
SUZANA MARIA CARLOTTO GNOATTO               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUZANA MARLY PINTO DE CARVALHO              N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
SUZANA PASSOS CHAVES                        N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUZANA PORTO PIMENTEL CANGUCU               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
SUZANA TOSTES GARCIA                        N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUZANNA GUEIROS LIRA ACIOLY                 N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
SUZANNE LLOYD GASPARINI                     N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SUZANO PAPEL E CELULOSE SA                  RUA GOIS RAPOSO 400. 400                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $12,417.75
                                                                                                                                                                                                         PENDING LITIGATION -
SUZEL SOUZA DE ARAUJO                       N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
SUZETE DA PAIXAO E COSTA                    N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - PROMOTIONS /
SUZETE DOS SANTOS BEZERRA                   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
SUZETE RODRIGUES LEONIDAS                   N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
SUZIANE BORGES RIBEIRO GOMES                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUZIE CAPRONI FERREIRA FORTES               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SUZY CRISTINE DE OLIVEIRA FERREIRA          N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SVS CARVALHO CIA LTDA ME                    N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
SWAN TURISMO S.A.                           CERRITO 822 PISO 9 OF. A                                                LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $2,099.75
                                                                                                                                                                                                         PENDING LITIGATION -
SWELLEN ALVES DA COSTA                      N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS
                                                                                                                                                                                                         UNDER CRITICAL AIRLINE
SWISS INTERNATIONAL AIR LINES               MALZGASSE 15, 4052                                                      BASEL                                   4052         SWITZERLAND       VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                            ARENALES 1826 3 PISO CAPITAL
SWISS MEDICAL S.A.                          FEDERA                                                                  BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                             $11.77
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750011997
BANK GUARANTEE NO. 51750011997)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL           7/31/2017      (LITIGATION)                  X            X              X                              UNKNOWN
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750012952
BANK GUARANTEE NO. 51750012952)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL           9/27/2018      (LITIGATION)                  X            X              X                              UNKNOWN
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750012997
BANK GUARANTEE NO. 51750012997)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL            7/5/2018      (LITIGATION)                  X            X              X                              UNKNOWN
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750013116
BANK GUARANTEE NO. 51750013116)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL           9/20/2018      (LITIGATION)                  X            X              X                              UNKNOWN
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750013117
BANK GUARANTEE NO. 51750013117)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL           9/25/2018      (LITIGATION)                  X            X              X                              UNKNOWN
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750013133
BANK GUARANTEE NO. 51750013133)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL           5/23/2018      (LITIGATION)                  X            X              X                              UNKNOWN
SWISS RE CORPORATE SOLUTIONS BRASIL                                                                                                                                                                      UNCOLLATERALIZED SURETY
SEGUROS S.A. (AS BANK GUARANTEE ISSUER OF   AV. BRIG. FARIA LIMA, 3064 - 7O                                                                                                                              BOND NO. 51750015162
BANK GUARANTEE NO. 51750015162)             ANDAR                                                                   SÃO PAULO                 SP                         BRAZIL           4/16/2015      (LITIGATION)                  X            X              X                              UNKNOWN
SWISSPORT ARGENTINA S.A.                    AU RICHIERI S/N AA2000 EZEIZA                                           BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $3,535.92
                                            AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                       S/N                                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,446.85




                                                                                                                               1151 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                              Pg 1210 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
                Creditor Name                         Address1                    Address2              Address3                     City                 State         Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                         AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                    S/N                                                                              BRASILIA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,042.32
                                         AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                    S/N                                                                              BRASILIA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $348.34
                                         AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                    S/N                                                                              BRASILIA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $314.17
SWISSPORT BRASIL LTDA                    RUA SANTOS DUMONT SN                                                             CAMPINAS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,181.94
SWISSPORT CANADA HANDLING INC            BOULEVARD ALEXIS NIHON 100.                                                      TORONTO                   ON                        CANADA            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,245.00
                                         4200 E. AIR LANE, SKY HARBOR
SWISSPORT FUELING, INC                   INTERNATIONAL AIRPORT                                                            PHOENIX                   AR                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $302.18
SWISSPORT USA                            45025 AVIATION DRIVE                                                             DULLES                    VA            20166                         VARIOUS       ACCOUNTS PAYABLE                                                                          $3,269.71
SWISSPORT USA INC                        45025 AVIATION DRIVE                                                             DULLES                    VA            20166                         VARIOUS       ACCOUNTS PAYABLE                                                                         $16,418.99
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
SYD JORGE DE SOUZA GUIMARAES             N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - TICKET /
SYDNEY DENISE VITIBARRETO ALEXANDRE      N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
SYLVIA DA CRUZ BARROS                    N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - GENERAL
SYLVIA GEMHA BIANCO DE AZEVEDO           N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - GENERAL
SYLVIA GEMHA BIANCO DE AZEVEDO           N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SYLVIA MARIA MESQUITA                    N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SYLVIA NUNES PIRES LOPES                 N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SYLVIO GONCALVES FILHO                   N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
SYLVIO OTAVIO BAPTISTA DE CARVALHO       N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
SYMONE BRITO BERNARDES GONCALVES         N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
SYNCOM SERVICOS DE TELECOMUNICACOES                                                                                                                                                                           PENDING LITIGATION - CIVIL
LTDA. ME                                 N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
SYRIAN ARAB AIRLINES                                                                                                                                                                            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATION
                                         RUA DESEMBARGADOR ELISEU                                                                                                                                             UNDER FREQUENT FLYER
SYSMAP SOLUTIONS                         GUILHERME 200                                                                    SAO PAULO                 SP            04004-030   BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
SYSMAP SOLUTIONS SOFTWARE E CONSULT      RUA RIO GRANDE DO NORTE 694                                                      BELO HORIZONTE                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $33,410.11
SYSTEMS AND SOFTWARE ENTERPRISES                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                          $7,142.00
T C PIRES DA CRUZ ME                     AV DOS IPES S/N                                                                  ANANINDEUA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,224.45
T I METRICAS SERVICOS LTDA               R BARATA RIBEIRO 391. 391                                                        RIO DE JANEIRO                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,518.36
                                         AVENIDA VEREADOR JOSO DINIZ
T MEDIA COMUNICACAO E TECNOLOG LTDA      3707.                                                                            SAO PAULO                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $687.62
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
T. H. T. SERVIÇOS E COMÉRCIO LTDA - ME   N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
T8T SERV AUX TRANSP AER LTDA EPP                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                         $11,703.80
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
TAAG                                     P.O. BOX 1095 RUA DA MISSAO 123                                                  LUANDA                                              ANGOLA            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
TABATA BUROFFI RODRIGUES                 N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TABATA PEREIRA PAIM GROSSI               N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
TACA INTERNATIONAL                                                                                                                                                                              VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                 CALLE LOS SAUCES N 364                                                                                       UNDER CRITICAL AIRLINE
TACA PERU                                ATTN: HEDDA ALTAMIRANO            INTERLINE MANAGER     SAN ISIDRO                                                                                     VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
TACIA RIBEIRO MENEZES                    N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION -
TACIANA CASTRO BIAQUINI                  N/A                                                                              N/A                       N/A           N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                                     1152 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1211 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                 Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TACIANA CRISANTO TRIGUEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TACIANA DE MIRANDA DIAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - ACCIDENT /
TACIANA MARIA PEREIRA DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TACIANE RODRIGUES DA SILVA TEIXEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TACIANE SARE                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TACIANO AUGUSTO RODRIGUES PIMENTA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TACIANO AUGUSTO RODRIGUES PIMENTA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TACYARA GOBBIS SAGAE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TADEU BELLO DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TADEU BELLO DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TADEU DA SILVA VELOSO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TADEU GUILHERME CAVEZZALE ARTIGAS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TADEU HENRIQUE OLIVEIRA CAMPOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TADEU SANTOS PEREIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TADIANA GESSER                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TAGORE TRAJANO DE ALMEIDA SILVA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TAGORE TRAJANO DE ALMEIDA SILVA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAHINAN LOPES CANARIO DE BRITO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAIANA LIMA BASTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAIANA LIMA BASTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TAIANE DA SILVA SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAIANE FRAGA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
TAIANE FRANCA DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAIANY PEREIRA MUNIZ                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAILA RONCON ESCUDEIRO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAILA RONCON ESCUDEIRO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAILLA DE MELO ALVES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TAILOR SAPPER MARQUES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAILSON ROCHA SANTOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAILSON ROCHA SANTOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TAINA AGRA COSTA HOSQUEM              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                     1153 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1212 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA BASTOS VIANA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA BRUNELLI                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA CARVALHO DE ALENCAR CASTRO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA CASSIANO DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA GOMES ROMANO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA GROSSI PIERI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA KAROLINE MONTEIRO OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA KAROLINE MONTEIRO OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TAINA MARYLIN DE OLIVEIRA SOUZA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TAINA REGINA ALVES DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINA STEPHANIE MOREIRA FREITAS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
TAINA VALLE PINHEIRO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TAINAH DE MELLO BEZERRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAINARA BENDLIN DIAS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TAINARA MARTINS CANAMARO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TAINY DE CORDOVA LUCHTEMBERG           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TAIOMARA CRISTIANI MARTINS GOMES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
TAIRAN CHAVES FIGUEIREDO DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TAIS ALESSIO ALVES DE ALMEIDA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TAIS ALESSIO ALVES DE ALMEIDA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TAIS APARECIDA CHAVES DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAIS DAL MOLIN                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - BOARDING
TAIS KATIUSCI SILVA DE ALMEIDA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - IMPROPER
TAIS MARIA SILVA ALVES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAIS OLIVEIRA DANTAS PINTO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAIS REGINA CORDEIRO DE OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAIS ROSANE DIEDRICH                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAIS SOUZA MACHADO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAISA DA SILVA SODRE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TAÍSA MARIA ALMADA COELHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TAISA MIRANDA PINTO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      1154 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1213 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                Creditor Name                      Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION -
TAISE SASSI                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
TAISE SOARES DA COSTA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TAISSA BARROS LOBATO                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TAISSA MARQUES SOBREIRA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TAIZA MOURA AVELLAR DE OLIVEIRA        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TAIZE JALOTO MONTEIRO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TAKASI AUGUSTO DE SOUZA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TAKASI AUGUSTO DE SOUZA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TAKESHI MIZUNO                         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TAKESHI MIZUNO                         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
TAKUMA OUE                             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
TALBOT HOTELS SA                       AV. GRECIA 1490                                                      ANTOFAGASTA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                          $1,174.36
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALES LINHARES RODRIGUES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALES LINHARES RODRIGUES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
TALITA CASSAMASSO PEREIRA EPP          RUA CID SILVA COSAR 308. 308                                         SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $101.87
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA CRISTINA DE FARIA               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
TALITA DA SILVA OLIVEIRA                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $19.83
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TALITA DANIELE DE ARAUJO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA DANIELE LESSA SANTIAGO BRITTO   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
TALITA DE SOUZA MORAES                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TALITA FARIAS MIKSKA SKREPETZ          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA FERNANDES MELO                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA GARCEZ BRIGATTO                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA JANIE DE LIMA GALINDO FRANCA    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
TALITA LIZIANE DE LIMA CUNHA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA RAFAELLA MACHADO ZUCCOLI        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
TALITA SILVA GALINDO                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TALITA SOUSA RAMOS DA SILVA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TALITA SOUSA RAMOS DA SILVA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TALITA TAYNA MOTA MIRANDA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
TALITA VIEIRA DA SILVA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TALITA ZANARDO ALVES                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                    1155 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 1214 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                            Date Debt was
                  Creditor Name                       Address1                   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
TALITHA ALVES ARAUJO                      N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
TALITHA BLINI                             N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
TALITTA CHENNA FERRO CAVALCANTE           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TALIZE FACO DE PAULA PESSOA QUEIROZ       N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TALIZE FACO DE PAULA PESSOA QUEIROZ       N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
TALLAMOND INC                             17371 NE 67TH CT STE A7                                                      REDMOND                WA               98052-4987                     VARIOUS       ACCOUNTS PAYABLE                                                                           $2,520.00
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TALLES HENRIQUE SOUZA DA CUNHA            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TALLES PIRES DE ASSIS DANTAS              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                          AV. ELMER FAUCETT NRO. 2879
TALMA SERVICIOS AEROPORTUARIOS S.A        LIMA CA                                                                      CALLAO - PE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $10,177.62
                                                                                                                                                                                                            PENDING LITIGATION -
TALVANIS FARIAS                           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - IMPROPER
TALYSON FABRICIO DE FREITAS DA SILVEIRA   N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
TALYTA GUEDES FRANCA                      N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TALYTA SILVA DE VASCONCELLOS              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
TAM LINHAS AEREAS S/A                     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
TAM LINHAS AEREAS S/A                     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           4/25/2011      AVIACIÓN CENTAURUS, A.I.E.     X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           5/31/2011      AVIACIÓN CENTAURUS, A.I.E.     X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           6/17/2011      AVIACIÓN CENTAURUS, A.I.E.     X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           6/28/2011      AVIACIÓN CENTAURUS, A.I.E.     X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           8/13/2009      AVIACIÓN TRITÓN A.I.E.         X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           1/29/2010      AVIACIÓN TRITÓN A.I.E.         X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           1/29/2010      AVIACIÓN TRITÓN A.I.E.         X            X                                             UNKNOWN
                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                                                                                                                                                                                            SUBROGATION /
                                                                                                                                                                                                            CONTRIBUTION IN
                                          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV: FLYAFI
TAM S.A.                                  FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           9/22/2008      1 S.R.L.                       X            X                                             UNKNOWN




                                                                                                                               1156 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 1215 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                        Date Debt was
              Creditor Name                      Address1                    Address2              Address3                City                 State             Zip         Country     Incurred               Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV: FLYAFI
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           12/3/2008      2 S.R.L.                       X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV: FLYAFI
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           12/10/2008     3 S.R.L.                       X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                                                                                                                                                                                        CONNECTION WITH SPV: NBB
                                                                                                                                                                                                        RIO DE JANEIRO LEASE CO.,
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           LTD. AND NBB BRASILIA LEASE
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           4/19/2012      LLC                            X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                                                                                                                                                                                        CONNECTION WITH SPV: NBB
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           SÃO PAULO LEASE CO.,
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           2/16/2011      LIMITED                        X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                                                                                                                                                                                        CONNECTION WITH SPV: SG
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           INFRAESTRUCTURE ITALIA
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL            8/1/2008      S.R.L.                         X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV: SL
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           3/27/2012      ALCYONE LTD.                   X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                        SUBROGATION /
                                                                                                                                                                                                        CONTRIBUTION IN
                                      RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO                                                                                                           CONNECTION WITH SPV:
TAM S.A.                              FLOOR                          ANTONIO                                       SÃO PAULO              SP                            BRAZIL           11/26/2008     WACAPOU LEASING S.A.           X            X                                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA CASTRO PEREIRA RECIDIVE        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA CASTRO PEREIRA RECIDIVE        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
TAMARA DA CRUZ                        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
TAMARA ELEAMEN LONGUI CAVASSANI       N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
TAMARA FEIGUE MANOBLA                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                            $869.00
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA JESSICA NEVES FERREIRA         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA JESSICA NEVES FERREIRA         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA KAPHAN DE ALMEIDA VIEIRA       N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
TAMARA KETLYN SAMPAIO REIS NOGUEIRA                                                                                                                                                                     PENDING LITIGATION - CIVIL
MATIAS                                N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA MOHAMAD ATAYA CAPRI            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
TAMARA NOELY DA SILVA MATOS           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
TAMARA RIBEIRO WILSON                 N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
TAMARA SIQUEIRA DOS SANTOS            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
TAMARA TATIANE CORREA CROSOLETTO      N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN




                                                                                                                           1157 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1216 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                              Date Debt was
               Creditor Name                     Address1          Address2              Address3                 City                 State            Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                      R ENG MARIO DE GUSMAO 176.
TAMBAQUI EMPREENDIMENTOS HOTELEIROS   176                                                                MACEIO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $608.19
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMBAU INTERNACIONAL OPERADORA LTDA ME N/A                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
TAMER ALVES CURY VESPASIANO           N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMILE DO NASCIMENTO SANTOS           N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
TAMINA MATOS BRANDAO                  N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
TAMIR BUHATEM MALUF                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRES APARECIDA CORREA              N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
TAMIRES CORDEIRO                      N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
TAMIRES CORDEIRO                      N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRES CRISTINA VIGOLO               N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
TAMIRES DE JESUS FERREIRA             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRES DE SA BARRETO DANTAS          N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
TAMIRES FLORINDO DA SILVA             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
TAMIRES LIMA RIBEIRO                  N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
TAMIRES LIMEIRA MAGALHAES OLIVEIRA    N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRES MARTINS DE MELO EDUINO        N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
TAMIRES REIS MAISCK                   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
TAMIRES RIBEIRO FRANCA                N/A                                                                N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRES SOUZA ALEXANDRE               N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRES VIEIRA OLINTO                 N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRIS FERREIRA VILHEGAS             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMIRIS FERREIRA VILHEGAS             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
TAMIRYS OLIVEIRA MEDEIROS             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
TAMMISA TAMARA DUARTE OLEGARIO        N/A                                                                N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - BOARDING
TAMMY CAMPOS DI CALAFIORI             N/A                                                                N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
TAMOYO EMPREENDIMENTOS HOTELEIROS L   AV 7 DE SETEMBRO S/N. S/N                                          ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $851.91
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMYACK ALVES DE MACEDO               N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TAMYRES RODRIGUES NERI                N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - COMMERCIAL
TANFLAY SERVICOS AUXILIARES LTDA ME   N/A                                                                N/A                     N/A             N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TANIA ANGELINA FERRAZ CARNEIRO        N/A                                                                N/A                     N/A             N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN




                                                                                                                  1158 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1217 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
TANIA APARECIDA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - ACCIDENT /
TANIA APARECIDA JARDIM                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
TANIA BARBOSA CURADO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA BEATRIZ RABBERS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA CLEA MOUSQUER MONTEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA COELI MENEZES DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
TANIA CRISTINA CARVALHO DOS SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA DIAS SOBREIRA BEZERRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA FRANCIELLE BORTOLATO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA GARCIA SANTIAGO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA GRUNEWALDT                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA HAUBEN SALEM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA HAUBEN SALEM                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA MARA FURLAN MARRONI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
TANIA MARA GUIRRO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARA OLIVEIRA ALVES TAVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA MARIA AGUIAR SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA BARROSO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA MARIA BRAGA BARROS ANGARANO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA BRASILIANO CONCEICAO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA DAS GRACAS MONTEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA DE OLIVEIRA SOUSA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA DIONISIO DE SENA OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA DUARTE CAVALCANTE           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA KIEFFER GARCIA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA KIEFFER GARCIA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA MARIA RIBEIRO MORAES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
TANIA NUNES DE OLIVEIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
TANIA REGINA DA SILVA GARCEZ            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
TANIA REGINA DOLIVEIRA COSTA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN




                                                                                                       1159 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1218 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                          Address1              Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TANIA REGINA KOBI                         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TANIA REGINA POLATTO MARINELLI            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TANIA REGINA POLATTO MARINELLI            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TANIA REGINA RIBEIRO MARCHIORI            N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TANIA REGINA VENDRUSCULO DALMOLIN         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TANIA REGINA VENDRUSCULO DALMOLIN         N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TANIA REGINA VILLACA                      N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TANNER DALZOCHIO                          N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TAP MANUTENÇÃO E ENGENHARIA BRASIL S.A.   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                          AEROPORTO DE LISBOA, BUILDING                                                                                                                                POTENTIAL OBLIGATIONS
                                          27, 10TH FLOOR, P.O. BOX 50194,                                                                                                                              UNDER CRITICAL AIRLINE
TAP PORTUGAL                              1704-801                                                                LISBON                                               PORTUGAL          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
TAPUIO AGROPECUARIA LTDA ME               FAZ TAPUIO SN                                                           TAIPU                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $48.47
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TAPYR TABAJARA OLIVEIRA                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TARCILA CAMPODONIO FALCAO PIMENTEL        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TARCILA CAMPODONIO FALCAO PIMENTEL        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - IMPROPER
TARCILA FROTA MONTEIRO                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
TARCILIO RODRIGUES                        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TARCIO ALEXANDRE DA MATTA PIMENTEL        N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCIS NOEMI LELLIS DE FARIA              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCISIO CAMPOS ANDRADE                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TARCISIO CARVALHO DE FIGUEIREDO           N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCISIO CORREA MONTE                     N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCISIO FERREIRA CAMARINI                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
TARCISIO GUTIERRE GOMES                   N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
TARCISIO HENRIQUE GENEROSO                N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
TARCISIO IAGO DA SILVA PINTO              N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TARCISIO ROCHA ALMEIDA                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCISIO RODRIGUES DA SILVA               N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
TARCISIO RODRIGUES VIEIRA                 N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCISO ALVES DA ROCHA                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TARCISO MARCOS DOS SANTOS                 N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TAREK AIEX TAIER ROCHA                    N/A                                                                     N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                           1160 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1219 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                          Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TARGET IMPORTADORA E EXPORTADORA LTDA   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TARIK BRUNO DA SILVA SANTOS             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TARLEY MAX DA SILVA                     N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                                                                                                                                                                            UNDER CRITICAL AIRLINE
TAROM                                   ATTN: AMELIA ILIE                                                                                                                     VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TARSILA AGDA DE LIMA SANTOS             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TARSILLA COUTO DE BRITO                 N/A                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TARUMAN VIAGENS E TURISMO LTDA EPP      N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
TARYANA LIMA ROCHA                      N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TASSIA GARCIA MAIA CORREA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TASSIA LORENNA ALVARENGA CARNEIRO       N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TASSIA SALIN                            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
TASSIANA CARDOSO NASCIMENTO                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $147.04
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - IMPROPER
TASSIANE MELO SOUZA REIS                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
TASSIANE REGINA SEVERO                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TASSILA DE SOUZA GELSLEICHTER           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
TASTES ON THE FLY NEW YORK LLC          PO BOX 1539                                                    SAN MATEO              CA               94401-0886                     VARIOUS       ACCOUNTS PAYABLE                                                                          $2,316.01
TATHIANA APOLLO DOS SANTOS DA CRUZ                                                                                                                                                          PENDING LITIGATION -
CAMARGO                                 N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
TATIANA ABBEHUSEN COSTA DANTAS          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
TATIANA ACEDO DERICO                    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TATIANA ALVES DE OLIVEIRA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TATIANA ALVES DE OLIVEIRA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TATIANA BARRETO MACIEL                  N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
TATIANA BELLI PIAZ BITTENCOURT          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
TATIANA BLANDY ALVES                    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
TATIANA BRUNER RECKA                    N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TATIANA CECCON DANTAS                   N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
TATIANA CIRINO DA SILVA                 N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
TATIANA CRISTINA CARDOSO DE LIMA        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
TATIANA DE ALMEIDA FREITAS RODRIGUES                                                                                                                                                        PENDING LITIGATION - CIVIL
CARDOSO SQUEFF                          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
TATIANA DE ALMEIDA FREITAS RODRIGUES                                                                                                                                                        PENDING LITIGATION - CIVIL
CARDOSO SQUEFF                          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                               1161 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1220 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                   Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA DE ANDRADE PEREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA DE BEM FRETTA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
TATIANA DE CASSIA NAKAMURA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA DI RISIO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA FERRAZ JORGE GARRIDO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA FERRAZ JORGE GARRIDO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TATIANA GRIVICICH ORTH                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
TATIANA JOSEPH MOITA PINGARILHO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA KOSBY BOEIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA LANDA SCHILKLADER              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TATIANA LARA SILVA DO AMARA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TATIANA LIMA DA COSTA REFOSCO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA LUZIA EVANGELISTA DE ABREU                                                                                                                                                 LITIGATION - FLIGHT
CARVALHO                               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA MARTINS                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA MARTINS GARCIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA MEIRELES DE ASSUNCAO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA MIRANDA LEAL                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA MONTEIRO FURTADO DE MENDONCA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA OSLER DE ALMEIDA SANTIAGO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA QUINTAS LOBAO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA QUINTAS LOBAO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA RAMOS GRANETI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
TATIANA RIBEIRO ARAUJO                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                           $156.51
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TATIANA ROBERTA DE SOUZA SEIBT         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA ROCHA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA ROIZENBLIT                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA TABORDA FERREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TATIANA TENORIO DE AMORIM              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
TATIANA THEODORO PALACIO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA TOBIAS AUGUSTO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
TATIANA VALERIO BACELLAR               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANA VARGAS MACIEL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                      1162 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1221 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
                 Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANA VIRGINIA DE BRITO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANA VIRGINIA DE BRITO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANA YURI ALVES OTA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANA YURI ALVES OTA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE APOLINARIO DE BRITO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE AUGUSTA GONCALVES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
TATIANE BALBINA SOUZA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
TATIANE COELHO DE LIMA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
TATIANE CRISTINA DE MACEDO MATTOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE CRISTINA TOBIAS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE DA SILVA RODRIGUES DE AVILA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE DA SILVA RODRIGUES DE AVILA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
TATIANE DO CARMO SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
TATIANE DOS SANTOS ANJOS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE FRANCISCO FERREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE FREITAS DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE GONCALVES BACIUK                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
TATIANE JACOBS                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
TATIANE LEMOS FREIRE MACHADO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE MAIA DE OLIVEIRA XAVIER          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE MAIA DE OLIVEIRA XAVIER          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE MANSILIA DE CASTRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE MANSILIA DE CASTRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE PEREIRA DOURADO PRADO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE PINA CABRAL CONDESSA MADUREIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE PONCE LEON DE SOUSA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
TATIANE PONCE LEON DE SOUSA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
TATIANE REVERDITO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
TATIANE REVERDITO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TATIANE RIBEIRO MELO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        1163 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1222 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                     Address1               Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANE RIOS DA SILVA                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
TATIANE RODRIGUES ZAMBONINI VIEIRA    N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANE SCHERRER                      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANE SCHERRER                      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - BOARDING
TATIANE SOBREIRA WEHNER               N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANE TAKAHASHI                     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANNE CANDU LOPES                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANNE ROSA DOS SANTOS              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIANY OLIVEIRA BICALHO              N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
TATIARA FLOR DAMASCENO YANG           N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
TATIELLE SPADOTTI PORFIRIO            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATIELLY SZIEJKA SOUZA                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATYANA ATAIDE MELO DE PINTO          N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
TATYANA SCHAFF CLAUS                  N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
TATYANE ALVES VASCONCELOS MONTEIRO    N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
TATYANE CARVALHO DOS SANTOS GOMIERO   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
TATYANNA SOARES FERNANDES GALVAO      N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATYANNE AGUILAR DE CAMAGO            N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATYANNY FREITAS LEITE                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATYANNY FREITAS LEITE                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TATYANNY FREITAS LEITE                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAUA CIRQUEIRA CORREIA                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAUANA AUZIER FREITAS                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAUANA DE BRITO SANTOS                N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
TAUARY BREITENSTEIN                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                      R. VITÓRIO RAMALHO, 45 - PARQUE
TAXI DIGITAL LTDA                     SÃO JORGE                                                               SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,194.86
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAYANA BACHA MEDINA                   N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAYANA PRISCYLA DE OLIVEIRA COSTA     N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAYANE DE ANDRADE SILVA JANSEN        N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAYANE DE ANDRADE SILVA JANSEN        N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
TAYANE DE LIMA DOS SANTOS             N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
TAYARA RIBEIRO MARQUES CARVALHO       N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
TAYLA PRIETO DE BRITO                 N/A                                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                      1164 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 1223 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
                Creditor Name                        Address1                       Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
TAYLANE ALVES DE OLIVEIRA FERREIRA       N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TAYLLA MENDES SILVA                      N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TAYLLON HENRIQUE SILVA ALVES             N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
TAYNA CORDEIRO DA CONCEICAO              N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TAYNA RODRIGUES OLEGARIO                 N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
TAYNARA BATASSINI GEWEHR                 N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
TAYNARA BRUNA FERREIRA                   N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TAYNARA FERNANDES BRITO                  N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
TECDONY COM E SERV DE AUTO PECA          R ENDRES 649. 649                                                                GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $6,830.19
TECH-LIMA SOLUCOES TERMICAS LTDA         R. LOURENÇO INNOCENTINI, 707                                                     SÃO CARLOS             SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $297.27
TECMEDIX MANUT EQ MED EIRELI ME          CALCADA IPES 29. 29                                                              BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,963.18
TECNITUBO INDUSTRIA DE MOVEIS LTDA       R SANTO EURILO 360                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,732.77
TECNITUBO INDUSTRIA DE MOVEIS LTDA       R SANTO EURILO 360                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $72.33
                                         R DOUTOR MIRANDA DE AZEVEDO
TECNOFERRAMENTAS COMERCIAL IMPORTAC      793                                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,304.40
                                         AVENIDA ROBERT KENNEDY 615.                                                      SAO BERNARDO DO
TECNOGERA LOCAC TRANSF ENERGIA SA        615                                                                              CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,978.94
TECNOHIDRO FRANCHISING CONSULT PART      RUA BERLIOZ 523. 523                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $41,452.31
TECNOLOGIA EN SEGURIDAD PRIVADA.         PUEBLA NO 220 COL. ROMA NORTE                                                    MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                         $31,874.03
TECPLUS FERRAMENTAS LTDA                 RUA HUMAITA 1232. 1232                                                           ARARAQUARA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,054.28
                                         R HYPOLITO CLEMENTINO MAGRIN
TEGA ENGENHARIA E MEIO AMBIENTE LTD      225                                                                              CORDEIROPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,352.93
                                                                                                                          SAO BERNARDO DO
TEKIN INDUSTRIA E COMERCIO DE EQUIP      EST GALVAO BUENO 4146                                                            CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,325.78
TELAIR INTERNATIONAL GMBH                2 BODENSCHNEIDSTRASSE. 2                                                         MIESBACH                                             GERMANY           VARIOUS       ACCOUNTS PAYABLE                                                                          $3,541.43
TELECOM ARGENTINA S.A.                   AV.MOREAU DE JUSTO 50                                                            BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,284.92
TELEDYNE CONTROLS                        501 CONTINENTAL BLVD                                                             EL SEGUNDO             CA               90245-5036                     VARIOUS       ACCOUNTS PAYABLE                                                                         $58,161.00
TELEFONICA BRASIL S.A                    AVENIDA TAMBORO 341                                                              BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,788.51
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $105,728.58
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $374.52
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $279.53
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $52.82
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $34.52
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $21.03
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1.91
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1.21
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $1.12
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $0.86
TELEFONICA BRASIL SA                     TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $0.75
TELEFONICA DATA SA                       RUA URIEL GASPAR 206. 206                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $310.25
TELEFONICA DE ARGENTINA S.A.             DEFENSA 143                                                                      CAPITAL FEDERAL                                      ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $209.32
                                                                                                                                                                                                               POTENTIAL OBLIGATION
                                                                                                                                                                                                               UNDER FREQUENT FLYER
TELEFONICA SA                            AV ENG LUIZ CARLOS BERRINI 1376                                                  SAO PAULO              SP               4571936      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                         PARQUE VIA 198 COL.
TELEFONOS DE MEXICO SAB DE C.V           CUAUHTEMOC.                                                                      MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                             $45.67
TELEMAR NORTE LESTE SA                   R DO LAVRADIO 71                                                                 RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $167.39
TELEMAR NORTE LESTE SA                   R DO LAVRADIO 71                                                                 RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $17.51
TELEPERFORMANCE CRM S.A.                 RUA WERNER VON SIEMENS 1111                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $744,034.21
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TELES AUGUSTO KWIATKOWSKI                N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
TELIASONERA SVERIGE AB.                  C/O FINANCIAL SERVICES HUS B      PLAN 5                                         STOCKHOLM                                            SWEDEN            VARIOUS       ACCOUNTS PAYABLE                                                                           $371.43
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
TELMA COSTA DE ARAUJO                    N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TELMA CRISTIANE GONSALVES SILVA HUPSEL DE                                                                                                                                                                      LITIGATION - TICKET /
AGUIAR                                    N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
TELMA DE JESUS SODRE DE SOUZA            N/A                                                                              N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                                  1165 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1224 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                         Address1          Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TELMA DE OLIVEIRA FERREIRA                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
TELMA FERREIRA DE SIQUEIRA                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TELMA GANDOLFI VEIGA                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TELMA IZAURA ROCHA DE ALMEIDA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TELMA IZAURA ROCHA DE ALMEIDA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELMA MARIA BATISTA DA SILVA OLIVEIRA     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELMA MARIA BATISTA DA SILVA OLIVEIRA     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELMA REGINA DE MORAES ANTON              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELMA VALERIO DA SILVA                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TELMA VALERIO DA SILVA                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
TELMEX DO BRASIL S/A                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                         $23,657.42
                                                                                                                                                                                                  PENDING LITIGATION -
TELMO ANTONIO ALVES                       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
TELO E THOMASI PROD ALIMENT LTDA ME       AV CENTENARIO SN. SN                                               TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $699.78
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEMISTOCLES DE SA BEZERRA FILHO           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEMISTOCLES DE SA BEZERRA FILHO           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TENYSON ALBERTO SILVA DE OLIVEIRA FILHO   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEODORA GIASSI BORGES                     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEODORO CARDEAL DOS SANTOS JUNIOR         N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
TEOFILO VALDIVIEZO                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $245.95
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TERCIA MUNIZ ALVES                        N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TERESA CRISTINA BASSOLI                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TERESA DE FATIMA GIMENES RECHI            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TERESA DE FATIMA GIMENES RECHI            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TERESA RAQUEL DE ALMEIDA ALBUQUERQUE      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TERESA SALETE DREZZA                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                          AV MARECHAL CASTELO BRANCO
TERESINA EMPREENDIMENTOS HOTELEIROS       555                                                                TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $63.96
                                                                                                                                                                                                  PENDING LITIGATION -
TERESINHA DO CARMO GABRIEL DA SILVA       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
TERESINHA DO CARMO GABRIEL DA SILVA       N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TERESINHA GARCIA                          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEREZA CARVALHO DO NASCIMENTO             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TEREZA CECILIA NOBREGA SANTOS             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEREZA DELGADO DI IORIO                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TEREZA GONCALVES DIAS                     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                     1166 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1225 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                           Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                                 Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TEREZA HARUMI TANIOKA KIMURA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZA LEITE MOURA                          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZA NEUMAN VITA DA SILVEIRA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZA PEDRICA MARQUES                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZA RAQUEL PEREIRA TAVARES               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TEREZA REGINA GRANZIERA ABI CHEDID          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA DA CRUZ LIMA                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA DE JESUS BRANCO MARQUES           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT       X            X              X             X                  UNKNOWN
TEREZINHA DE JESUS O CARDOSO                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                                $94.80
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA DE JESUS SENA BALATA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TEREZINHA DE SOUSA MORAES                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
TEREZINHA FERREIRA DO CARMO CORDEIRO        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA MARIA DA SILVA MACIEL             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO              X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA SILVA SOUZA                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA THOMAZ LERMEN                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TEREZINHA VELASQUE BAGATIN                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                  UNKNOWN
                                            PARQUE INDUSTRIAL - AV. DR.
                                            VLADIMIR BABKOV, S/N - PARQUE
TERMINAIS AEREOS DE MARINGA                 INDUSTRIAL MARIO BULHOES,                                             MARINGA                PR                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                X            X              X                         TO BE DETERMINED
TERRA PRETA REFORM COM DE PNEUS             AV DESIDERIO SERAFIM 100. 100                                         MAIRIPORA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                $893.96
TERTIUS INSTITUTO DE CONSULTORIA E CURSOS                                                                                                                                                              PENDING LITIGATION - CIVIL
EM SAUDE CAMPINAS LTDA EPP                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TERTULIANO RODRIGUES PEREIRA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                   UNKNOWN
TESORO NACIONAL AEROCIVIL                   CARRERA 27 17 72                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL -
TETZLAFF                                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         PASSENGER CLAIM                 X            X              X             X                  UNKNOWN
TEXTIL COOPER                               JOSE TOMAS RIDER 1046                                                 PROVIDENCIA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                             $21,360.00
TH MAX COMERCIO DE FERRAMENTAS LTDA         R DOS INOCENTES 121. 121                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $4,139.01
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
THABATA DE OLIVEIRA LIMEIRAS                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
THACIA MARTINS MACHADO                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
THACIANE ARANDA SUTECAS FERRI               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
THACIO NOGUEIRA MOREI RA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
THAEL SANTOS BRANDAO                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
THAI AIRWAYS INTERNATIONAL                                                                                                                                                               VARIOUS       AGREEMENTS                      X            X                                               UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
THAIANA BLOS                                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
THAIANNE SIMONETTI DE OLIVEIRA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
THAINA BENEDITA PIMENTEL                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                  UNKNOWN




                                                                                                                          1167 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1226 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
THAINA BENEDITA PIMENTEL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAINA DE JESUS SANTOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAINA FRANÃƑÂ§A                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAINA SILVEIRA VIANNA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAINA SILVEIRA VIANNA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAINA TAVARES COTTA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAINA VERGINIO GERALDELLI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
THAINARA COELHO DAMASCENO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS ALVES DE ANDRADE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS APARECIDA DANTAS LUZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS AQUINO LEITE                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
THAIS AQUINO SANDES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS BACHA BERTI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS BALIEIRO GIANESELLA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS BARCELOS WILLEMENN PECLY ALECRIM   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
THAIS BASTOS THALHEIMER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS BICHARA ALVES DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS CALDAS ORGE                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS CARDOSO VIDAL RUBLY OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS CAROLINE DE AGUIAR                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS CAROLINE LOPES DE CAMPOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS CAROLINE SALES RAPOSO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS CAROLINE SALES RAPOSO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
THAIS CAROLKINE BRECHT ESTEVES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS COELHO DE AGUIAR MORCOURT          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS COSTA ALVES                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS CRISTINA LEMOS GUEDES DE ALMEIDA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS DA SILVA COSTA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
THAIS DA SILVA COSTA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
THAIS DA SILVA SANTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                        1168 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1227 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
               Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
THAIS DA SILVA SENA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
THAIS DE BAKKER CASTRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
THAIS DE JESUS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS DE OLIVEIRA NOGUEIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS DE SIQUEIRA CASSIANO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS DIAS VIDOTTI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS DIAS VIDOTTI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS DULCE DE PINHO E SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS FABIANA CHAN SALUM            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS FERNANDA COELHO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
THAIS FERNANDES DE CUNHA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
THAIS FRULLANI FERNANDES LOUREIRO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
THAIS GIMENIS DE MACEDO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
THAIS GIRELLI DOS SANTOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
THAIS GIRELLI DOS SANTOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - IMPROPER
THAIS GONCALVES GAMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
THAIS GUIMARAES DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS KAWAGOE ALVARISA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS KAWAGOE ALVARISA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS KAWAGOE ALVARISA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS KAWAGOE ALVARISA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS LANUTTI FORCIONE              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
THAIS LARISSA MARCONDES MAIA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
THAIS LOPES DE ANDRADE              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS MACHADO MEIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
THAIS MELLO RODRIGUES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
THAIS MENDES VIEIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS MENDONCA FERREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS MENEZES PEREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS MENEZES PEREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
THAIS MITUGUI BRUSCHI DE MENEZES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                   1169 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1228 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS MONTEIRO CHAAR                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS MOTTA BUNGENSTAB DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS NASCIMENTO MACIEL                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS NASCIMENTO MACIEL                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS NAYARA URBANO DA FONSECA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS NAYARA URBANO DA FONSECA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS NAZARIO CHAVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS NAZARIO CHAVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS OLIVEIRA CLAUDIO MACHADO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
THAIS OLIVEIRA FERREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
THAIS ORNELLAS PIMENTEL                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
THAIS ORNELLAS PIMENTEL                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PASI GUELFI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PEREIRA DE AQUINO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PEREIRA DE AQUINO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PEREIRA DE VASCONCELOS MOREIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PEREIRA DE VASCONCELOS MOREIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS PEREIRA SCHMIDT                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS POSSENTI PINTO DIAS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PRETT CHIABAI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS PROTTA CAMPOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS REGINA CASSIANO DE MIRANDA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS RISSARI DEMARTHA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
THAIS RODRIGUES MARCELINO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
THAIS ROSA ACORSI                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
THAIS RUFINO                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS SAKATA FRIDMAN                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
THAIS SAMPAIO ORSI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
THAIS SAMPAIO ORSI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
THAIS SANTANA DIAS LEITE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                      1170 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1229 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAIS SANTANA DIAS LEITE             N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS SANTOS GORDILHO                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS SANTOS GORDILHO                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAIS SCABELLO CORREA                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
THAIS SERAFIM DE CARVALHO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAIS SERRAO RIBEIRO                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAIS SIMOES DA SILVA FALDA          N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS SUEMI SAKURADA                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS TAKAHASHI                      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS TEIXEIRA SANTOS                N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS VIANNA SILVA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS VIEIRA CAMARGO PAIVA           N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
THAIS VIEIRA LIMA                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $883.29
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIS VIVIANE DOS SANTOS             N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISA CRISTINA TRICHES GREGOLON     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISA CRISTINA TRICHES GREGOLON     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAISA DA SILVA CONTREIRAS MAZER     N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISA GRANADO FERREIRA FIGUEIREDO   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISA YUMI SONOHATA                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISA YUMI SONOHATA                 N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISE GUEDES DE OLIVEIRA LIMA       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
THAISE OLIVEIRA DE ARAUJO            N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAISE SERPA MOURA                   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAISE VALESKA CHAGAS FERREIRA       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAISE VALESKA CHAGAS FERREIRA       N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISSA FERREIRA VIANA               N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
THAISSA RODRIGUES DA SILVA LEAL      N/A                                                         N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAISSA THAYARA MACHADO PINTO        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAISSA WAZIR MATTAR AVELAR CAMPOS   N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAIZA OLIVEIRA DO ESPIRITO SANTO    N/A                                                         N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAIZA SOARES DANTAS TEIXEIRA        N/A                                                         N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
THALES AVIONICS INC                  57 DISCOVERY                                                IRVINE                  CA              92618                          VARIOUS       ACCOUNTS PAYABLE                                                                         $38,456.00




                                                                                                          1171 of 1258
                                                                                    20-11598-jlg    Doc 6       Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                           Pg 1230 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                       Address1                   Address2               Address3                   City                 State        Zip            Country     Incurred          Basis for Claim                                                               Total Claim
THALES AVIONICS INC                     57 DISCOVERY                                                                  IRVINE                   CA             92618                          VARIOUS     ACCOUNTS PAYABLE                                                                              $1.00
THALES AVIONICS INC (PISCATAWAY)..      140 CENTENNIAL AVENUE                                                         PISCATAWAY               NJ             08854                          VARIOUS     ACCOUNTS PAYABLE                                                                            $195.42
                                        C/O EVERSHEDS SUTHERLAND (US)                         999 PEACHTREE STREET,
THALES AVIONICS, INC.                   LLP                           ATTN: THOMAS M. BYRNE   NE SUITE 2300           ATLANTA                  GA             30309-3996                     VARIOUS     ACCOUNTS PAYABLE                                                                      $1,885,514.00
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALES BESSA PINHEIRO                   N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALES BESSA PINHEIRO                   N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALES CAVALCANTE BRANDAO               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
THALES DE SOUZA KESSLER                 N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALES GABRIEL MOREIRA LIMA             N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
THALES JOSE JAYME                       N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
THALES PINHEIRO NOGUEIRA                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALES POUBEL CATTA PRETA LEAL          N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
THALES RODRIGUES MACEDO ALVES           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
THALES RODRIGUES MACEDO ALVES           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
THALES SANTOS TOLENTINO                 N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALES VINICIOS CARVALHO DE LIMA        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALISSON SILVA SANTOS                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - TICKET /
THALITA AGUIAR DOLACIO RACHEL           N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA ARAUJO CAVALCANTE               N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA CRISTINA DAMASCENO DOS SANTOS   N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA ESTEPHANE OURO PRETO            N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
THALITA FERREIRA SILVA                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA HELENA ALVES MATOS              N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA MENDES DE OLIVEIRA FRESKI       N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
THALITA NATALIA DOS SANTOS ALVES        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA NATALIA DOS SANTOS ALVES        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                                         LITIGATION - FLIGHT
THALITA PORTO PEREIRA                   N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       CANCELLATION                  X            X              X             X                UNKNOWN
THALITA RAFAELA CORREIA DE CARVALHO                                                                                                                                                                      PENDING LITIGATION -
SILVERIO                                N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
THALITA SANTINI PASSOS                  N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA SANTOS LIMA                     N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALITA SANTOS LIMA                     N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
THALLES ALEXSANDER DA SILVA MOTA        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
THALLES ALEXSANDER DA SILVA MOTA        N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
THALLES LUIS CRUZ SILVA                 N/A                                                                           N/A                      N/A            N/A          N/A                 N/A       LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                                1172 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1231 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THALLES LUIS CRUZ SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - IMPROPER
THALLES ROCHA CALZOLARI TOSTES LOPES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THALLISSON LUIZ DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THALLITA KAROLLAINE DE QUEIROZ PEREIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THALLYTHA LYS CARVALHO MILHOMEM           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THALSMA IZABELLA DE PAIVA ROSA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THALYANE CARVALHO SANTOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
THAMARA LUCIA BASTOS MIRANDA RIBEIRO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMARA LUIZA OLIVEIRA MOREIRA DA SILVA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMILE LUCIANE REUS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAMILES CAROLINA VALLE GONCALVES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
THAMILIS BARBOSA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMILIS GABRIELA DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRES CAMILA RODRIGUES PEREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRES GONCALVES LOPES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRES HELOISA TIBURCIO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
THAMIRES HYGINO DE LIMA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
THAMIRES LAYDE NOGUEIRA BAPTISTUCCI       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAMIRES MARIANA LEITE NUNES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRES PARACAMPOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAMIRES REGINA GUSM AO GUEDES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
THAMIRES RIBAS LOPES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
THAMIRIS DA COSTA MACEDO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
THAMIRIS DA COSTA MACEDO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRIS DE SOUZA                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRIS MULLER                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMIRIS MULLER                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
THAMNA PUEL DE OLIVEIRA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
THAMYRES DA SILVA FUNDAO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                         1173 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1232 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THANILLA NATALIA FARIAS DE SOUSA       N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
THANISE MATIAS DALBEM                  N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
THARYNE SORRINO DOS REIS               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
THARYNE SORRINO DOS REIS               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THASSIA MARIA MORAIS FERREIRA          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THASSIANY CARDOSO MOLINA PARADA        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THATIANA DA SILVA                      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THATIANA MARQUES DOS SANTOS            N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
THATIANE FIGUEIRA                      N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
THATIANE OLIVEIRA SOUZA                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
THATIANE OLIVEIRA SOUZA                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THATIANE RODRIGUES MEIRA               N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAUANA DOMINGUES BEGNINI              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
THAUANA SANTOS CAVALCANTE              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAUANNY VANESSA DOS SANTOS EVANGELISTA N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
THAYANA DARAB RETTOR                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
THAYANA FELIX MENDES                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
THAYANA YASMIN TRIACCA                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
THAYANA YASMIN TRIACCA                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
THAYANE ARAUJO SILVA                   N/A                                                     N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAYANE CERVI                          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAYANE CERVI                          N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
THAYANE COTRIM NASCIMENTO              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
THAYANE MUTTI FERREIRA DA SILVA        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
THAYANE MUTTI FERREIRA DA SILVA        N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAYANE SOARES DA SILVA                N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAYANNA DE PAULI ATHAYDE              N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAYANNE JACOME ARAUJO                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
THAYANNE LIBERAL ZAYAT                 N/A                                                     N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
THAYANNE TARINI DUARTE E NASCIMENTO    N/A                                                     N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN




                                                                                                       1174 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1233 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
THAYENE PIRES SANTANA OREBI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
THAYENE PIRES SANTANA OREBI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYLA MANTOVANELI ALMEIDA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYLANE TORRES FERNANDES DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYLANE TORRES FERNANDES DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THAYNA FREIRE DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THAYNÁ FREIRE DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYNA RAMALHO AUNI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYNARA DA SILVA CRUZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYNARA FUMIERI GOMES LEMOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYNARA OLIVEIRA DOS SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THAYNARA OLIVEIRA GOMES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYRINE LIRA LINS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYRONNY SANTOS SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYRONNY SANTOS SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYS BATISTA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYS BELMONTE DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYS BRAGA ASSUNCAO BRASIL          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYS CRISTINA DE OLIVEIRA MARQUES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYS DE PAULA MELO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THAYS MACEDO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THAYS MACEDO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYS ZIGANTE FURLAN RIBEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYSA ANGOTTI DALCENO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THAYSA BARBOSA CAVALCANTE BRANDAO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THAYSA CRISTINA MOURA ROCHA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    1175 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 1234 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
                Creditor Name                           Address1             Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
THAYSA CRISTINA MOURA ROCHA                 N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THAYSA FEITOSA SOARES                       N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THAYSANGELA FERNANDES DE MELO               N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THAYSANGELA FERNANDES DE MELO               N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THAYSE CIBELLE DE MEDEIROS SILVA            N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
THAYSE CORREA                               N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THAYSE NAYARA NEVES                         N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
THAYSON GUBERTINI GOMES                     N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
THAYSSA ARAGAO DOS SANTOS FREITAS                                                                                                                                                                       PENDING LITIGATION - CIVIL
AMBROSIO                                    N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
THAYSSA ARAGAO DOS SANTOS FREITAS                                                                                                                                                                       PENDING LITIGATION - CIVIL
AMBROSIO                                    N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                   UNKNOWN
THE AVSOURCE AVIATION LTD                   450 HILLSIDEDRIVE                                                      MESQUITE                  NV            89027-3102                     VARIOUS       ACCOUNTS PAYABLE                                                                           $359,927.60
THE BEST TRAVEL REPRESENTAÇÕES DE TURISMO                                                                                                                                                               PENDING LITIGATION - CIVIL
EIRELI ME                                   N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                   UNKNOWN
THE BOEING COMPANY                          1901 OAKESDALE AVE SW                                                  RENTON                    WA            98057-2623                     VARIOUS       ACCOUNTS PAYABLE                                                                         $2,984,824.88
THE BOEING COMPANY                          1901 OAKESDALE AVE SW                                                  RENTON                    WA            98057-2623                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
THE GOVERNMENT OF THE HKSAR                 2 TIM MEI AVE, ADMIRALTY,                                              HONK KONG                                            HONK KONG         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
THE HONG KONG ELECTRIC CO, LTD              44 KENNEDY RD, WAN CHAI,                                               HONG KONG                                            HONG KONG         VARIOUS       ACCOUNTS PAYABLE                                                                              $181.75
THE MICCOSUKEE TRIBE INDIANS OF FLO         500 SW 177TH AVE                                                       MIAMI                     FL            33194-2800                     VARIOUS       ACCOUNTS PAYABLE                                                                            $24,915.60
THE NORDAM GROUP INC                        SN SN P.O. BOX 3365.                                                   TULSA                     OK            74120                          VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
THE PORT AUTHORITY OF NY AND NJ.            4 WORLD TRADE CENTER.                                                                                                                         VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                            ST SMAS SETOR MULTIPLAS ATIVID
THE UNION HOTEL LTDA                        S SN                                                                   BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $349.26
                                                                                                                                                                                                        PENDING LITIGATION -
THEDY VIEIRA CHAVES                         N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - GENERAL
THELIO BOGADO NETO                          N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
THELMA CAVALHEIRO SCHMIDT                   N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THELMA SOUSA BARBOSA                        N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEMIS WLADYA DA NOBREGA FREIRE             N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEMIS WLADYA DA NOBREGA FREIRE             N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
THEO ALVES BONATTO                          N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEO AVILA BASTOS                           N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEO AZEVEDO PEREIRA ALMEIDA                N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
THEO CONRADO DE PAULA                       N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEO STORTI GOBETTI                         N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - BOARDING
THEONILIA CAROLINA CAMPOS BESSA MENOTTI     N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEOPLISTES TEIXEIRA JUNIOR                 N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THEOPLISTES TEIXEIRA JUNIOR                 N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
THERESA CRISTINA ABREU VERSIANI             N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
THERESA CRISTINA ABREU VERSIANI             N/A                                                                    N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN




                                                                                                                              1176 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 1235 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
              Creditor Name                       Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - SPECIAL
THEREZA CHRISTINA NAHAS                 N/A                                                        N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THEREZA CRISTINA DAVILA WINCKLER        N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
THERMO PRINT ETIQUETAS E ROTULOS EI     RUA MANGANÊS 130.                                          ITAQUAQUECETUBA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $31,379.52
                                                                                                                                                                                        PENDING LITIGATION -
THIAGO ALBERTO MONTEIRO GONCALVES       N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
THIAGO ALMEIDA BAIENSE DA SILVA         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
THIAGO ALMEIDA BAIENSE DA SILVA         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO ALMEIDA DE PAIVA FERREIRA        N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO ALVES COSTA                      N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO ALVES DE SOUZA                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO ALVES DE SOUZA                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THIAGO AMARAL CAMARGO                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
THIAGO AMARAL MESQUITA                  N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
THIAGO ANDRADE LEITE                    N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
THIAGO APARECIDO TOFFOLO DOS SANTOS     N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THIAGO ARAUJO CAMARGO TEODORO           N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THIAGO ARAUJO DE AZEVEDO                N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO AUGUSTO FRANCISCO DA SILVA SANTOS N/A                                                       N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO AUGUSTO NADOLNY DAGOSTIN         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO AUGUSTO NADOLNY DAGOSTIN         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THIAGO AUGUSTO VILHENA DA SILVA         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
THIAGO BASTOS PEREIRA                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO BATISTA DA SILVA BRUM            N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO BERTUOL DE OLIVEIRA              N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
THIAGO BOTTINO FERREIRA BATISTA         N/A                                                        N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
THIAGO BRANDAO CAIAFA                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
THIAGO CABRAL CARDOSO                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
THIAGO CABRAL CARDOSO                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - GENERAL
THIAGO CALIL BRONDANI                   N/A                                                        N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN




                                                                                                           1177 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1236 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                     Address1         Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
THIAGO CARRA DE AZEVEDO                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO CAVALCANTE BRANDAO               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TAM FIDELIDADE
THIAGO CERQUEIRA DE BARROS              N/A                                                              N/A                     N/A             N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
THIAGO CEZAR RODRIGUES SANTANA          N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
THIAGO CRUZ DE CASTRO                   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DA CAMARA VITAL                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DA CUNHA FERRAZ                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DA CUNHA FREITAS                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DA SILVA ARAUJO                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DA SILVA FERREIRA                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - GENERAL
THIAGO DA SILVA OLIVEIRA DE DEUS        N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DANIEL DA SILVA MOHR             N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DANTAS                           N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DANTAS DE SOUZA                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DARCY CASTILHO JUNIOR            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DE AMORIM FERIA                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE CARVALHO RANGEL               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE CARVALHO RANGEL               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DE CASTRO FACIOLI                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DE CASTRO OLIVEIRA               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DE LIMA BORGES                   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE MENEZES CARVALHO NASCIMENTO   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
THIAGO DE MOTA DE JESUS 00786203250     RUA SALDANHA MARINHO 609                                         MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $442.70
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE OLIVEIRA SILVA                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DE OLIVEIRA SILVA                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE OLIVEIRA VIEIRA               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION -
THIAGO DE SOUSA VIEIRA SILVA            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE SOUZA E MELO                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DE SOUZA MONTEIRO                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - FLIGHT
THIAGO DEGELO VINHA                     N/A                                                              N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DEL RIGO PERFETTI                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DELAFINA NOGAROTO                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
THIAGO DO ESPIRITO SANTO SOUZA          N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                                  1178 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1237 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO DO ESPIRITO SANTO SOUZA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO DO MONTE ALMEIDE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO DOLBERTH DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
THIAGO DOLBERTH DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
THIAGO DOLBERTH DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO DOS SANTOS MARX                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
THIAGO DURANS RODRIGUES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
THIAGO DURAO PANDINI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO ESTIVALET ZORZETTO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO EUFRASIO MELO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO EVANDRO MARUBAYASHI            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO EVERTON SOUZA DA CUNHA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO EWERTON DE CASTRO DIAS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO FARIAS DE FRANCA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO FARIAS DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
THIAGO FATICA AGUILAR MONTEIRO                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                           $480.94
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FEIJO FERRAZ                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FEIJO FERRAZ                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FELIPE COELHO VIANA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FÉLIX DE MELO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FERNANDO MAMADI MACHADO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO FERNANDO MARTINS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO FERNANDO OLIVEIRA DA SILVA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO FERREIRA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO FERREIRA DA CUNHA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO FERREIRA MENDES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO FLEURY MARQUES CONTRIM         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FRANCA CABRAL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FURTADO DE MELO OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO FURTADO DE MELO OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO GOMES NEVES DE OLIVEIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO HENRIQUE CAMPAGNARO MOITINHO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                     1179 of 1258
                                                                       20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 1238 of 1367
                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                             Case No. 20-11598
                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                           Date Debt was
               Creditor Name                    Address1        Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO HENRIQUE CIRIACO PASSINHO      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO HENRIQUE DA SILVA GONTIJO      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - IMPROPER
THIAGO HENRIQUE DE SOUSA TEIXEIRA     N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTION                      X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
THIAGO HENRIQUE DE SOUZA SILVA        N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO HENRIQUE FERREIRA ELJAOUHARI   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - ON-BOARD
THIAGO HENRIQUE FREIRE                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         SERVICE                         X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - ON-BOARD
THIAGO HENRIQUE FREIRE                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         SERVICE                         X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO HENRIQUE FREIRE                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT       X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO HENRIQUE FREIRE                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SPECIAL SERVICE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO HENRIQUE FREIRE                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SPECIAL SERVICE    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO HENRIQUE MORAES LOPES          N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO HENRIQUE RAMOS PIRES           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO HONORIO DE SOUZA               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO HONORIO DE SOUZA               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
THIAGO HORTA SOARES                   RUA PERNAMBUCO 753. 753                                         BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $72.28
                                                                                                                                                                                           PENDING LITIGATION -
THIAGO INACIO FIRMINO                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO JANIQUES DE MATOS MORALES      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
THIAGO JARRIDES DOS SANTOS SOUZA      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO JOAO DOS SANTOS                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION -
THIAGO JOSE DOS SANTOS                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO JOSE MOISES DA SILVA           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO JOSE SILVA DE CAMPOS           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TICKET /
THIAGO JUNQUEIRA FERRAZ               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO LADEIRA PIMENTA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                     X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - FLIGHT
THIAGO LAQUIMIA                       N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
THIAGO LEIPNER MARGATHO               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - GENERAL
THIAGO LEIPNER MARGATHO               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL              X            X              X             X                UNKNOWN
                                                                                                                                                                                           PENDING LITIGATION - CIVIL
                                                                                                                                                                                           LITIGATION - TAM FIDELIDADE
THIAGO LEIPNER MARGATHO               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         PROGRAM                         X            X              X             X                UNKNOWN




                                                                                                              1180 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1239 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO LIMA CRUZ                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO LIMA DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO LIMA MARQUES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO LOPES E SOUZA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO LUIZ DA SILVA SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO LUIZ RABELO MARTINS PAIVA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MACHADO DELABARY               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MARCELO AQUINO MENDES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MARCELO AQUINO MENDES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MARCELO FRANCISCO DOS SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MARCHIORI TOGNINI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MARES DE SOUZA TIZZOT          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MARIANO FERREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO MARIANO MAGALHAES LOPES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO MARTINS DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO MARTINS TEIXEIRA LOBO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MENEZES SOUTO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MILAGRES CORDEIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MILAGRES CORDEIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MIRANDA MINAGE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MONDO ZAPPELINI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MORAES TONELLI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO MORAIS DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MOREIRA DE ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MOREIRA DE ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MOREIRA LAGE RODRIGUES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MUBARAC CASSITAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO MULINARI BARONE                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MUNIZ FERREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO MURADAS CARNEIRO DE SOUZA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                     1181 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1240 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO NOBREGA GARCIA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
THIAGO OLIVEIRA BOARETO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
THIAGO OLIVEIRA CARVALHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
THIAGO OLIVEIRA CARVALHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO OZORIO DA CUNHA CHAVES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO OZORIO DA CUNHA CHAVES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
THIAGO PACHECO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO PEDRO BARBOSA CAVALCANTE      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO PEDROSA CORTEZ                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO PEIXINHO DE MIRANDA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO PEREIRA DE MACEDO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO PEREIRA DUARTE                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO PINHEIRO ROSA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
THIAGO PINHEIRO VIANA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
THIAGO PINTO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO PISMEL BASSETTI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO PONTUSCHKA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO POTTER GUIDA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THIAGO RAFAEL DOS SANTOS ALVES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO REGO NEVES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO RIBEIRO CIPRIANO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO RIBEIRO DA SILVA OLIVEIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO RIELLA PACHECO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THIAGO ROCHA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO RODRIGO FRONZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO RODRIGUES DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO RODRIGUES SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
THIAGO RUARO DE MIRANDA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
THIAGO SANCHES ALMEIDA DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    1182 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1241 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SANCHES DE ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SANCHES DE ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SANTOS AQUINO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO SANTOS CASTELO BRANCO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO SANTOS CASTELO BRANCO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SANTOS DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SANTOS MOREIRA DE SOUZA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SANTOS RODRIGUES DE AGUIAR     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SARTORATO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SCHUERTZ SOUZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SEBASTIAO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SERGIO VIEIRA DE LIMA SIMOES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
THIAGO SILVEIRA ALEXANDRE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
THIAGO SILVEIRA ALEXANDRE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO SOUSA DE MOURA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO SPADA SALGUEIRO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
THIAGO STEINER ALFEU                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO TAVARES KAWAMURA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO TRAJANO SANTOS DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - GENERAL
THIAGO TRESSE CABRAL                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO V QUAIOTTI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO VAICEULIONIS BRANISSO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO VAN DER STRICHT                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO VASCONCELOS DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO VASCONCELOS MENDES DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO VICENTE JATOBA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO VICENTE SOARES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
THIAGO VICTOR CORREIA MONTEIRO DE                                                                                                                                                 PENDING LITIGATION -
ALMEIDA                               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
THIAGO VICTOR CORREIA MONTEIRO DE                                                                                                                                                 PENDING LITIGATION -
ALMEIDA                               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO VILLELA VISCONTI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO VILLELA VISCONTI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO VINICIUS AMARAL                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     1183 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1242 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO VIRGILIO DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIAGO VITRIO FLORENCIO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIAGO XAVIER DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO ZICARELLI DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIAGO ZICARELLI DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIALE AUGUSTO BORGES DA SILVEIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIANY DA COSTA MATA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIANY DA COSTA MATA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIARA DE AZEVEDO CARVALHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIEGO DA FONSECA ALVES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THIEGO DE AZEVEDO PAES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIEGO FERNANDES SAMPAIO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIEGO MOREIRA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THIELY FELTRIN CORSI BELTRAMI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIERLE DOS SANTOS DE FRAGA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THIERRY CESAR FIGUEIREDO FILHO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THOMAS BEREND DA SILVA ADAMS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
THOMAS BRAIN GUZMAN                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                          $2,691.76
THOMAS ELTR AUSTRALIAS PTY LT                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                         $20,916.00
                                                                                                                                                                                  PENDING LITIGATION -
THOMAS GRAF                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
THOMAS JEFFERSON DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
THOMAS JEFFERSON NERVTON DE SOUZA                                                                                                                                                 PENDING LITIGATION -
GOMES                                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THOMAS LENNO RIBEIRO LIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THOMAS PESSATO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
THOMAS ROBSON DE OLIVEIRA GONCALVES                                                                                                                                               PENDING LITIGATION - CIVIL
MARINHO                               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THOMAS SOARES GUEDES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THOMAS SUFFERT                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THOMASO MENDES MATIOTA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THOMAZ ALMEIDA DE OLIVEIRA E SOUZA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
THOMAZ ALMEIDA DE OLIVEIRA E SOUZA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
THOMAZ DE AQUINO NOGUEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                     1184 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1243 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
                 Creditor Name                     Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THOMAZ PASSOS FERRAZ MOREIRA         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
THOMAZ PICCOLI                       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
THOMAZ PICCOLI                       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THOMAZ RUAN DO NASCIMENTO LUCENA     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
THOR INSTALACOES ELETRICAS LTDA      RUA SAO PAULO 2698.                                                    SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $123.84
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THOR JOAO DE SOUSA VERAS             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X               UNKNOWN
THOUGHTWORKS BRASIL SOFTWARE LTDA    AV IPIRANGA               6681                                         PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                      $2,204,855.14
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
THULIO CESAR BEZERRA MAGASSY         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
THULIO CESAR BEZERRA MAGASSY         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THULIO FERNANDES DA SILVA            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THULIO MARQUEZ CUNHA                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
THYAGO AUGUSTO MOURAO TAQUES         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
THYAGO CEZAR SILVA DE SOUZA          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
THYAGO CLANCO SILVA                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
THYAGO FERREIRA DA CRUZ              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
THYSSENKRUPP ELEVADORES SA           AV ADOLFO PINHEIRO 2058                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $18,984.64
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TIAGENE MALAQUIAS NASCIMENTO         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TIAGO AGUIAR RIBEIRO ROMA            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO ALBUQUERQUE GERVASIO           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO ALEXANDRE RODRIGUES FERREIRA   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO ALVES BARBOSA                  N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - IMPROPER
TIAGO AMARO GREGORIO                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO ANDRADE CARREIRO PEREIRA       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TIAGO ANDRE ANTUNES DE CASTRO        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO ANTONIO MACHADO DALMONECH      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
TIAGO APARECIDO DOS SANTOS           N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TIAGO APARECIDO RIBEIRO              N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - BOARDING
TIAGO BAPTISTA GOMES                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO BARBOSA SANTOS                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TIAGO BARROS CUNHA                   N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
TIAGO BEZERRA DE FREITAS DINIZ       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                                    1185 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1244 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO BITTENCOURT CHAGAS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - PROMOTIONS /
TIAGO BRASIL PITA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO BUENO DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO BURIGO                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO CAPINAN                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO CARVALHO COFFY DA FONTOURA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO CERQUEIRA LIMA NOGUEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO D OLIVEIRA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO DA SILVA ARRUDA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO DA SILVA MACHADO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO DE ALCANTARA KITAMURA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO DE ALMEIDA IGNATIUK WANDERLEY   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO DE CAMARGO MARTINELLI           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO DE OLIVEIRA RAMOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO DE OLIVEIRA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO DE SANTANA ACACIO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO DIAS MAURICIO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
TIAGO DOS SANTOS BEZERRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO EDUARDO GOMEZ NITRI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO EMILIO DUENHAS COSTA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
TIAGO EZEQUIEL BARNABE                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
TIAGO EZEQUIEL BARNABE                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO FERNANDES FRATARI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO FERREIRA DA CUNHA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO FERREIRA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO FERREIRA DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO FLOSI                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
TIAGO FRANCO LOPES                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO FREITAS PELTIER DE QUEIROZ      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO GAMA DA SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO GOMES BORBA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     1186 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1245 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                Date Debt was
                Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                PENDING LITIGATION -
TIAGO GUEDES ALBUQUERQUE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TAM FIDELIDADE
TIAGO HENRIQUE GIACOMINI            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO HERCULES CARNEIRO DE FARIAS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
TIAGO JOSE GONCALVES MIRANDA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
TIAGO LEITE DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO LESSA ROSSI.                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
TIAGO LOPES PEREIRA DE MIRANDA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
TIAGO LUIS PIRES DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO LUIZ DE DEUS COSTA BENTES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
TIAGO LUIZ MORAIS DE ASSIS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
TIAGO MAGALHAES QUEIROZ BISCONSIN   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
TIAGO MANOEL MIRANDA DE ARAUJO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
TIAGO MANOEL MIRANDA DE ARAUJO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MARQUES DE OLIVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MARQUES DELBONI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MARQUES DELBONI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
TIAGO MARTINS PEDROSO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
TIAGO MELO ANDRADE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
TIAGO MESQUITA VERELA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MODESTO CARNEIRO COSTA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MOISES SILVA DOS SANTOS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MOISES SILVA DOS SANTOS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - GENERAL
TIAGO MOREIRA DE FARIA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MOREIRA DE LELIS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO MOREIRA DE LELIS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
TIAGO OLIVEIRA DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
TIAGO PINTO FERREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO RAMOS SANTOS QUEIROZ          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO RANGEL CORTES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO RANGEL CORTES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
TIAGO REUS DA ROSA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN




                                                                                                   1187 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1246 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                      Address1            Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                  PENDING LITIGATION -
TIAGO RIBEIRO DE ALMEIDA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO ROBERTO                           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO RODRIGO JUSTINIANO DAMBROS        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO RODRIGO JUSTINIANO DAMBROS        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO RODRIGUES APOSTOLO                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
TIAGO RODRIGUES DA SILVA                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
TIAGO SANTANA PEREIRA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO SIMONETTI LISBOA                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO STAMATO BELICO DE VELASCO         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO STAMATO BELICO DE VELASCO         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
TIAGO TELES ALVES FERREIRA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO TRAJANO OLIVEIRA DANTAS           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO VALENTE PAOLIELLO                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO VIEIRA                            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TIAGO VINICIUS DE PAULA DIAS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIAGO VINICIUS DE PAULA DIAS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                   UNKNOWN
TIANDA CHILE SPA                        ARRAYAN 2750                                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
TIBCO SOFTWARE INC.                     3301 HILLVIEW AVE                                                    PALO ALTO              CA               94306                          VARIOUS       ACCOUNTS PAYABLE                                                                            $38,784.00
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIBERIO COELHO MAGALHAES                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
TIBERIO DA SILVA ROCHA JUNIOR           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
TIBOR PETOE                             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TIBURCIO BARROS DO NASCIMENTO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TICIANE DA CRUZ CRODA                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TICIANE FURTADO GOMES                   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
TICIANO RIOS RAMOS                      N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
TIGER AIRWAYS AUSTRALIA                 PO BOX 2101, GLADSTONE PARK                                          MELBOURNE              VIC              3043         AUSTRALIA         VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TILANA BATISTA DA SILVA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TILANA BATISTA DA SILVA                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
TILMA DAS CHAGAS DO NASCIMENTO AGUIAR   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                  UNKNOWN

TIM S/A                                 AVENIDA ERMANO MARCHETTI 172                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,990.97
TINA CONFECCOES LTDA ME                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                              $171.74
TINECRO S.A.                            BARTOLOME MITRE 1484 CABA                                            BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                              $422.48
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TISSIA VELOSO RIBEIRO DE OLIVEIRA       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
TISSIA VELOSO RIBEIRO DE OLIVEIRA       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN




                                                                                                                     1188 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 1247 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                     Address1                      Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TISZ PARTICIPAÇÕES S/A                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
TITANLOG SERV AUX TRANSP AEREO LTDA   RODOVIA HOLIO SMIDT SN                                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $33.17
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
TITO LUIZ MENDES SOARES DA SILVA      N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
TLD AMERICA                           812 BLOOMFIELD AVENUE                                                          WINDSOR                 CT              06095-2340                     VARIOUS       ACCOUNTS PAYABLE                                                                          $6,887.37
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A.          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A.          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A.          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A.          N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA SA            N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATION
                                                                                                                                                                                                          UNDER FREQUENT FLYER
TOKIO MARINE SEGURADORA SA            RUA SAMPAIO VIANA 44           PARAISO                                         SAO PAULO               SP              4404000      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
TOLEDO BRASIL INDUSTRIA BALANCAS LT   RUA AUGUSTO SEVERO 36. 36                                                      CANOAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,969.41
                                      AVENIDA DOUTOR ALTINO
TOLEDO DO BR IND BALANCAS LTDA        GOUVEIA 8 827                                                                  VALINHOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $495.18
TOLEDO DO BR IND DE BALANCAS LTDA     RUA PEDRO ZANGRANDE 395. 395                                                   SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,596.04
TOLEDO DO BR IND DE BALANCAS LTDA     RUA PEDRO ZANGRANDE 395. 395                                                   SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,414.14
TOLEDO DO BR IND DE BALANCAS LTDA     RUA PEDRO ZANGRANDE 395. 395                                                   SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,053.89
TOLEDO DO BR IND DE BALANCAS LTDA     RUA PEDRO ZANGRANDE 395. 395                                                   SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $79.44
TOLEDO DO BR IND DE BALANCAS LTDA     RUA PEDRO ZANGRANDE 395. 395                                                   SERRA                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $8.32
TOLEDO DO BRASIL IND BALANCAS LTDA    R IGUAPE 210. 210                                                              RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $589.92
TOLEDO DO BRASIL IND BALANCAS LTDA    R IGUAPE 210. 210                                                              RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $508.13
TOLEDO DO BRASIL IND BALANCAS LTDA    R IGUAPE 210. 210                                                              RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $6.70
TOLEDO DO BRASIL IND DE BALANCAS LT   RUA IPIRANGA 297. 297                                                          UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,436.84
TOLEDO DO BRASIL IND DE BALANCAS LT   RUA IPIRANGA 297. 297                                                          UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $355.26
TOLEDO DO BRASIL IND DE BALANCAS LT   RUA IPIRANGA 297. 297                                                          UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $54.85
TOLEDO DO BRASIL IND DE BALANCAS LT   RUA IPIRANGA 297. 297                                                          UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $13.80
TOLEDO DO BRASIL INDUST BALANCAS LT   RUA JOAO ZAITTER 171. 171                                                      PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $19.74
                                      R BOAVENTURA DA SILVA 1701.
TOLEDO DO BRASIL INDUSTRIA DE BALAN   1701                                                                           BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,293.84
                                      R BOAVENTURA DA SILVA 1701.
TOLEDO DO BRASIL INDUSTRIA DE BALAN   1701                                                                           BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $554.73
TOLENTINO ENGENHARIA LTDA             R FLAVIO GUERRA 185. 185                                                       RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,457.54
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
TOM CONTEMOR TERRA                    N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
TOM KUZNIEC                           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
TOM KUZNIEC                           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
TOM SOUSA PINTO                       N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOMAS DE ANDRADE SARTORI              N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOMAS DE OLIVEIRA GONCALVES           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOMAS DE OLIVEIRA GONCALVES           N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOMAS LIMA DE CARVALHO                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
TOMAS LIMA DE CARVALHO                N/A                                                                            N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                              1189 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1248 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
              Creditor Name                        Address1                 Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TOMAS PERES DE NALLY                   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TOMAZ DE ASSIS BORTOLETTO              N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TOMAZ NETO LOIOLA SOUZA                N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOMAZ SARTO PIRES ALBUQUERQUE          N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TOMAZIA GOMES PESSOA                   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TOMAZIA GOMES PESSOA                   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOME ARRUDA CAMPOS                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
TOME E FERESIN DISTRIBUIDORA LTDA      Q A LOTE 06 B FOLHA 14 SN                                                  MARABA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $79.57
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOMIKO IZUMI                           N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
TONHINHO SANTOS DE SOUSA               RUA PAULO RAMOS 950.                                                       IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $804.45
                                                                                                                                                                                                       PENDING LITIGATION -
TONIAS DA SILVA GOMES                  N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TONNY HOLOSBACH FERNANDES LOPES        N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
TONNYFRAN XAVIER DE ARAUJO SOUSA       N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TONY CAVALCANTI OLIVEIRA               N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TONY GUSTAVO FERREIRA DE SOUZA         N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
TONY PABLO DE CASTRO CHAVES            N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
TOOLS GKW FABRICAC FERRA SERV USINA    R JAPAO 1034.                                                              ARARAQUARA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $689.16
TOP DADO SOLUCOES CALL E DATA EIREL    AV CUPECE 1491.                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $13,870.43
                                       AV GOVERNADOR JOAO PONCE DE
TOP FOOD COM DE ALIMENTOS EIRELI EP    ARRU SN                                                                    VARZEA GRANDE                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,126.67
TOPCAST AVIATION USA INC.              2100 2100 RESERVOIR ST                                                     MIAMI                   FL              33147                          VARIOUS       ACCOUNTS PAYABLE                                                                        $713,671.25
TOPICO LOC GALPOES EQUIP IND SA        AVENIDA GUINLE 1840. 1840                                                  GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,561.73
                                       AV JORGE ALFREDO CAMASMIE
TOPICO LOCACOES DE GALPOES E EQUIPA    122. 122                                                                   EMBU DAS ARTES                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,615.03
                                                                                                                                                                                                       POTENTIAL CLAIM FOR
                                                                                                                                                                                                       SUBROGATION /
                                                                     1100 NORTH MARKET                                                                                                                 CONTRIBUTION IN
TORDO AIRCRAFT LEASING TRUST           WILMINGTON TRUST COMPANY      STREET                                       WILMINGTON              DE              19890                          3/29/16       CONNECTION WITH RCF           X            X                                             UNKNOWN
TOTAL AMBIENTAL COM DE COLETORES LT    RUA ADOLFO SCHNABEL 132.                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,868.48
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOTOTUR VIAGENS E TURISMO LTDA.        N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FRANCHISE        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
TOUFIC ANBAR NETO                      N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - ON-BOARD
TOUFIK KAMAL RIFKA                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - ON-BOARD
TOUFIK KAMAL RIFKA                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - ON-BOARD
TOUFIK KAMAL RIFKA                     N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                  SAO BERNARDO DO
TOUR KA AG DE TURISMO LTDA EPP         AVENIDA KENNEDY 700. 700                                                   CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $786.34
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
TOURLINES VIAGENS E TURISMO LTDA EPP   N/A                                                                        N/A                     N/A             N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                UNKNOWN
TOZZINI FREIRE TEIXEIRA                R BORGES LAGOA 1328.                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $73.18




                                                                                                                           1190 of 1258
                                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                               Pg 1249 of 1367
                                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                                Case No. 20-11598
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                              Date Debt was
              Creditor Name                        Address1                        Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                                                              POTENTIAL OBLIGATION
                                                                                                                                                                                                              UNDER FREQUENT FLYER
TQI                                    RUA RONDON PACHECO 4600                                                           UBERLANDIA             MG               38405-142    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                       AVENIDA JAIME RIBEIRO DA LUZ
TQI CONSULTORIA E DESENV LTDA          971                                                                               UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $20,478.12
                                                                                                                         SAO JOSO DOS
TRACKER INDUSTRIA E ENGENHARIA LTDA    RUA PENHA 109                                                                     CAMPOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $12,079.16
                                       RODOVIA ANEL RODOVIARIO CELSO
TRACTORBEL EQUIPAMENTOS LTDA           14467                                                                             BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,664.87
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - FLIGHT
TRACY ELISABETH LLOYD                  N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
TRADE WASTE MANAGEMENT SOL AMBI LTD    RUA BONIFACIO VERONESE 245                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,545.33
TRADE WASTE SOL AMB EIRELI EPP                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                         $16,156.61
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TRAJET AGENCIAMENTO DE SERVICOS LTDA   N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                                              LITIGATION - COMMERCIAL
TRAJET AGENCIAMENTO SERVIÇOS           N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                UNKNOWN
TRAM EXECUTIVO TRANSPORTE PRIVATIVO    R CROATA 65. 65                                                                   CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $929.99
                                                                                                                                                                                                              PENDING LITIGATION - CIVIL
TRANS AERO VIAGENS E TURISMO LTDA ME   N/A                                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
TRANS STAR GOLD SAS                    CARRERA 98A 15A 80                                                                BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                            $11.42
TRANSBANK S.A.                         HUERFANOS 770.                                                                    SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                             $4.43
TRANSBUCA SL                           EDIFICIO BLOQUE TECNICO             AEROPUERTO                                    AEROPUERTO                                           SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                           $141.86
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                       ACE RIO CAURA TORRE HUMBOLDT,                                                                                                                                          UNDER CRITICAL AIRLINE
TRANSCARGA                             PISO 6, OF. 6-13, PRADOS DEL ESTE                                                 CARACAS                                 1080         VENEZUELA         VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
TRANSMAGNA TRANSPORTES EIRELI          ROD BR 280 - KM 56 13.500                                                         GUARAMIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $125,794.99
                                       AVENIDA PRESIDENTE TANCREDO
TRANSMAGNA TRANSPORTES EIRELI.         DE 759                                                                            GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,356.32
TRANSMORGUINI LOCACAO E TRANSPORTES                                                                                                                                                             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,358.09
TRANSP CARGA BIOLOG EXPRESS LTDA ME    R. OURINHOS, 395 / 401                                                            SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $42.46
                                       AV. BRG. FARIA LIMA, 4509 - ITAIM
TRANSPERFECT COMUNICACOES DO BRASIL    BIBI,                                                                             SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $9,158.36
TRANSPORTADORA HEFESTO LTDA ME         R DAS HORTENCIAS 45. 45                                                           TAGUAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $491.28
                                       AVENIDA PRESIDENTE CASTELO BRA
TRANSPORTADORA MANENTI LTDA ME.        2195                                                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $46,731.43
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,334.75
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $79.25
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $43.72
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $17.16
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $16.26
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $14.68
TRANSPORTADORA RISSO LTDA              RUA TOMAZ PETRI, 140                                                              BARRA BONITA           SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $6.82
                                                                                                                                                                                                              INTERCOMPANY ENGINE
TRANSPORTE AÉREO S.A.                  ESTADO 10, PISO 11                                                                SANTIAGO                                             CHILE             VARIOUS       LEASE; ESN V11584             X            X                                             UNKNOWN
                                                                                                                                                                                                              POTENTIAL CLAIM FOR
                                                                                                                                                                                                              SUBROGATION /
                                                                                                                                                                                                              CONTRIBUTION IN
TRANSPORTE AÉREO S.A.                  ESTADO 10, PISO 11                                                                SANTIAGO                                             CHILE             3/29/16       CONNECTION WITH RCF           X            X                                             UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
TRANSPORTES AEREOS BOLIVIANOS          1601 NW 70 AVE                                                                    MIAMI                  FL               33126                          VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS
                                                                                                                                                                                                              UNDER CRITICAL AIRLINE
TRANSPORTES AEREOS CABO VERDE                                                                                                                                                                   VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
TRANSPORTES AVILA LTDA                                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $534.67
TRANSPORTES BLINDADOS, S.A.            CALLE CAMI DELS REIS                S/N DEL POLI                                  PALMA DE MALLORCA                                    SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                          $3,519.83
TRANSPORTES GRITSCH LTDA               RUA SANTA CRUZ 1460                                                               LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,463.01
TRANSPORTES GRITSCH LTDA               RUA SANTA CRUZ 1460                                                               LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,048.09
TRANSPORTES GRITSCH LTDA               RUA SANTA CRUZ 1460                                                               LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,242.92
TRANSPORTES GRITSCH LTDA               RUA SANTA CRUZ 1460                                                               LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,132.12
TRANSPORTES GRITSCH LTDA               RUA SANTA CRUZ 1460                                                               LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $331.86
TRANSPORTES GRITSCH LTDA               RUA SANTA CRUZ 1460                                                               LONDRINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $55.48
TRANSPORTES JOSE SANTIAGO PERGOLESI    LUIS VALENZUELA ARIS 3489                                                         SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                           $348.38
TRANSTAXI COOPERATIVA DE TAXI ESPEC    AER PRES C PINTO S/N. S/N                                                         BAYEUX                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $7,220.41
TRASLADOS ESPECIALES S.A.              LIMA 711 5 PISO                                                                   BUENOS AIRES                                         ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $310.47
TRAVEL AIR SOLUTIONS SAS               CR 102A 25H 45                                                                    BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                         $92,183.50




                                                                                                                                 1191 of 1258
                                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                              Pg 1250 of 1367
                                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                                               Case No. 20-11598
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                             Date Debt was
                Creditor Name                        Address1                    Address2               Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
TRAVEL TUR TURISMO EIRELI                N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
TRAVELSKY.                               201 SOUTH LAKE AVE SUITE 40                                                    PASADENA               CA               91101-3004                     VARIOUS       ACCOUNTS PAYABLE                                                                         $29,536.70
TRAYECTO UNO SA                          MAIPU 521 PISO:1 DPTO:B                                                        CAPITAL FEDERAL                                      ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $2,994.08
TREINNAR SERV EQUIP CONTRA INCEND L      RUA CARAMURU 515. 515                                                          DIADEMA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,585.30
TRES COMPANY COMERCIO E REPARAÏ¿½ÃƑO D   RUA SAO JOAO DA BOA VISTA 359                                                  GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,676.25
TREUNI COM DE ARTIGOS PARA INTERIOR      R ABOLICAO 302                                                                 SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,339.44
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - IMPROPER
TREVO TURISMO LTDA                       N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
TRIANGLE SERVICES INC                    10-63 JACKSON AVE                GROUND FLOOR                                  NEW YORK               NY               11101                          VARIOUS       ACCOUNTS PAYABLE                                                                        $680,612.11
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TRIBUNAL DE JUSTIÇA DE SANTA CATARINA    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - EXPENSE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TRIBUNAL DE JUSTIÇA DE SANTA CATARINA    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - EXPENSE          X            X              X             X                UNKNOWN
TRIBUNAL DE JUSTICA DO ESTADO DO PA                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,538.65
TRI-COUNTY AEROSPACE, INC.               2080 NW 96TH AVE                                                               DORAL                  FL               33172-2319                     VARIOUS       ACCOUNTS PAYABLE                                                                         $45,314.00
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TRIEL DE CARLOS GILBERTO FERREIRA        N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
TROUW NUTRITION BRASIL NUTRIÇÃO ANIMAL                                                                                                                                                                       PENDING LITIGATION - CIVIL
LTDA.                                    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                         ROD EMPRESARIO JOAO SANTOS FIL                                                 JABOATAO DOS
TRW RENOVADORA DE PNEUS LTDA             2619                                                                           GUARARAPES                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $511.81
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
TUANI ALVES OLIVEIRA                     N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
TUCANO TOURS S.R.L.                      CORRIENTES 753                                                                 LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                         $16,613.46
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TUIANNE CAMBOIM MORAIS                   N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - BOARDING
TULIO CESAR BUARQUE LEAL LIMA            N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO CESAR DE OLIVEIRA                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
TULIO CESAR VAZ DE MELO                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION -
TULIO DAMASCENO OLIVEIRA                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO FLAVIO AIOLY DE LIMA E MOUA        N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO FLAVIO AIOLY DE LIMA E MOUA        N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO GOMES PEREIRA                      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO MARCOS KALIFE COELHO               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - FLIGHT
TULIO MARCOS MOREIRA DA SILVA            N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO MARCOS RIBEIRO                     N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TULIO MARCUS MACHADO ALVES               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - GENERAL
TULIO MARTINS MARQUES CHAVES             N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
TULIO TOFANI BARAKAT                     N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                                             LITIGATION - TICKET /
TULIO VINICIUS DE MELO PEREIRA           N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS
                                                                          REVENUE ACCOUNTING                                                                                                                 UNDER CRITICAL AIRLINE
TUNISAIR                                 ATTN: ANIS SEDIRI                MANAGER                                                                                                              VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TURIBIO DI SPIRITO                       N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                             PENDING LITIGATION - CIVIL
TURIBIO MOTTA                            N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                                1192 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1251 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                          Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
TURISE AGÊNCIA DE VIAGENS E TURISMO LTDA   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                  UNKNOWN
                                                                                                                 LAS CO, VINA DEL
TURISMO COCHA SA                           AVENIDA EL BOSQUE NORTE 430                                           MAR                                                  CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                $1.12
TURISMO DEL NORTE SOCIEDAD ANONIMA         CASEROS 468 SALTA                                                     SALTA                                                ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                              $343.37
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
TURISMO PINHEIRO LTDA                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAM TRAVEL       X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
TURISMO PONTOCOM AGENCIA DE VIAGENS                                                                                                                                                                   LITIGATION - SERVICE
LTDA                                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         PROVIDER                      X            X              X             X                  UNKNOWN
TURISMO TAITAO S.A.                        AVENIDA ELIODORO YANEZ 867                                            PROVIDENCIA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                            $1,071.61
TURISMO TAITAO S.A.                        AVENIDA ELIODORO YANEZ 867                                            PROVIDENCIA                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                             $218.98
TURISMO VITTORIO SRL                       SARMIENTO 174 SUR                                                     SAN JUAN                                             ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                             $400.62
                                                                                                                                                                                                      POTENTIAL OBLIGATIONS
                                                                                                                                                                                                      UNDER CRITICAL AIRLINE
TURKISH AIRLINES                           BUILDING 10TH FLOOR, YESILKOE                                         ISTANBUL                                34149        TURKEY            VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN

TVLX VIAGENS E TURISMO SA                  RUA MANOEL COELHO 600. 600                                            SAO CAETANO DO SUL                                   BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $633.75
TWB INDUSTRIA E COMERCIO DE PRODUTO        RUA BERNARDO WRONA 280                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $344.49
                                                                                                                                                                                                      PENDING LITIGATION -
TYRONE SOUZA CARVALHO                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                   UNKNOWN
U S DEPT OF AGRICULTURE                    PO BOX 979039                                                         SAINT LOUIS            MO               63197-9000                     VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
U.S. CUSTOMS & BORDER PROTECTION           1300 PENNSYLVANIA AVENUE, NW.                                         WASHINGTON             DC               20004                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
                                           RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS         FRANCISCO RI 59                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $30,408.94
                                                                                                                                                                                                      PENDING LITIGATION -
UANDERSON BICAS DOS SANTOS                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UARLITON RODRIGO PEREIRA DA COSTA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
UASLAN ERBESON PEREIRA                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UBALDINO SANTOS                            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
UBER DO BRASIL TECNOLOGIA LTDA             RUA DA QUITANDA 86                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $190.91
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
UBIRACI JOAO ROSA SAMPAIO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - GENERAL
UBIRACI JOÃO ROSA SAMPAIO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UBIRACI TENORIO DE ALBUQUERQUE             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UBIRACI TENORIO DE ALBUQUERQUE             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UBIRAJARA JEFERSON MOTA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UBIRAJARA MARIA CRISPE                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
UBIRAJARA PEREIRA DE ANDRADE               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
UBIRAJARA PEREIRA DE ANDRADE               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
UBIRATAN DUARTE VERISSIMO                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
UBIRATAN MACHADO DE OLIVEIRA               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
UBIRATAN PAVAO CAMPOS                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
UBIRONE DE FATIMA GUIMARAES BARRETO        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
UBIRONE DE FATIMA GUIMARAES BARRETO        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
                                                                                                                                                                                                      JUDICIAL PROCEEDING -
UBS                                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OTHERS                        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
UDSON CABRAL MENDES                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN




                                                                                                                         1193 of 1258
                                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                             Pg 1252 of 1367
                                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                                              Case No. 20-11598
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                            Date Debt was
                  Creditor Name                       Address1                   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UDSON CABRAL MENDES                        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UDSON CABRAL MENDES                        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
UELBERTE DE OLIVEIRA DOS SANTOS            N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UELINTON BRUNO SGUTT                       N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
UELINTON JOSE LOURENCIN                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
UELSHE RIBEIRO BUGALHO                     N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UERLEI MAGALHAES DE MORAIS                 N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
UESCLEI OLIVEIRA FALCAO                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
UESLEI MARQUES DA SILVA                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
UESLEY PAIVA MACIEL                        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
UESLEY PAIVA MACIEL                        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
UESLEY PAIVA MACIEL                        N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
UIARA COSTA MATOS                          N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
UILCE ARTE ORTIZ                           N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
UILCE ARTE ORTIZ                           N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UILIAN EDSON DE LIMA                       N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UILIAN EDSON DE LIMA                       N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UILSON OLIVEIRA DE SA                      N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UILSON OLIVEIRA DE SA                      N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
UIRATAN MILHOMEM COSTA                     N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS
                                                                                                                                                                                                            UNDER CRITICAL AIRLINE
UKRAINE INTERNATIONAL AIRLINES                                                                                                                                                                VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ULI FIRMINO ARY                            N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ULISSES ANTONIO PEREIRA                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ULISSES ANTONIO PEREIRA                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ULISSES DE CAMARGO                         N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - FLIGHT
ULISSES FELIPPE FERES ABRANTES CERQUEIRA   N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
ULISSES MARCELO DE MELO                    N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION -
ULISSES ROBERTO PIEDADE CAMARGO            N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                                            LITIGATION - TICKET /
ULLI ABREU BRAGA                           N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
ULTRA RAPIT S.L.                           SANT HERMENEGILD              23 BAIXOS.                                    BARCELONA                                            SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                          $2,732.76
                                           RUA CRISTOVAO PEREIRA 1742.
ULTRA VALET LTDA ME                        1742                                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $83.77
                                                                                                                                                                                                            PENDING LITIGATION - CIVIL
UMAYTAN CAROCA DA SILVA MONTEIRO           N/A                                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                               1194 of 1258
                                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1253 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                              Date Debt was
                Creditor Name                    Address1          Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - TICKET /
UMBELINA DA SILVA LIRA NETA RIBEIRO    N/A                                                               N/A                       N/A           N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
UMBELINA MARIA NUNES DE LIMA RIBEIRO   N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
UMBERTO CRISAFULLI                     N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
UMBERTO MALENZA                        N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                       RUA MARIA DE ABREU MORAES
UNI SOLUCOES COMER.E SERV.EMBALADOS    301.                                                              CAIEIRAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $6,714.21
UNI UNIÃO NACIONAL E INTERNACIONAL                                                                                                                                                            PENDING LITIGATION - CIVIL
EXPRESS                                N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
UNIÃO DE CRIADORES DE GATO DO BRASIL   N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - PRICING POLICY    X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                                              LITIGATION - DELAY /
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         CANCELLATION / ASSISTANCE      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - CIVIL
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LITIGATION - PRECAUTIONARY     X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING      X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
                                                                                                                                                                                              JUDICIAL PROCEEDING -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
                                                                                                                                                                                              JUDICIAL PROCEEDING -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
                                                                                                                                                                                              JUDICIAL PROCEEDING -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
                                                                                                                                                                                              JUDICIAL PROCEEDING -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
                                                                                                                                                                                              JUDICIAL PROCEEDING -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
                                                                                                                                                                                              JUDICIAL PROCEEDING -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         OTHERS                         X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN
                                                                                                                                                                                              PENDING LITIGATION - TAX -
UNIÃO FEDERAL                          N/A                                                               N/A                       N/A           N/A          N/A                 N/A         LEGAL PROCEEDING               X            X              X             X                UNKNOWN




                                                                                                                    1195 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1254 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
                Creditor Name            Address1   Address2              Address3                City                 State             Zip         Country     Incurred             Basis for Claim                                                              Total Claim
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL - FAZENDA NACIONAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL ("UNIÃO")            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL (FAZENDA NACIONAL)   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - TAX -
UNIÃO FEDERAL (FAZENDA NACIONAL)   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                UNKNOWN




                                                                                                  1196 of 1258
                                                                                                20-11598-jlg    Doc 6        Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                        Pg 1255 of 1367
                                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                                         Case No. 20-11598
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                                       Date Debt was
                Creditor Name                             Address1                       Address2                Address3                 City                 State             Zip         Country     Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                       LITIGATION - IMPROPER
UNIAO FEDERAL (PGF)                           N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                       LITIGATION - DELAY /
UNIÃO FEDERAL E ANAC                          N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION / ASSISTANCE     X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - TAX -
UNIÃO FEDERAL/FAZENDA NACIONAL                N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                  UNKNOWN

UNIÃO FEDERALANACINFRAEROMUNICÍPIO DE
SÃO PAULO/SPTAM LINHAS AÉREAS S.A.BRA
TRANSPORTES AÉREOSGOL TRANSPORTES
AÉREOS S.A.OCEANAIR LINHAS AÉREASPANTANAL                                                                                                                                                                              PENDING LITIGATION -
LINHAS AÉREASRIO SUL LINHAS AÉREASVARIG                                                                                                                                                                                ENVIRONMENTAL
VIAÇÃO AÉREA RIO GRANDENSE                    N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE                X            X              X             X                  UNKNOWN
UNIÃO LESTE BRASILEIRA DA IGREJA ADVENTISTA                                                                                                                                                                            PENDING LITIGATION - CIVIL
DO SÉTIMO DIA                                 N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
UNICAL AVIATION INC                           680 SOUTH LEMON AVE                                                                 CITY OF INDUSTRY       CA               91789                          VARIOUS       ACCOUNTS PAYABLE                                                                           $76,660.00
UNICAL AVIATION INC.                          680 S LEMON AVE                                                                     CITY OF INDUSTRY       CA               91789-2934                     VARIOUS       ACCOUNTS PAYABLE                                                                           $11,087.49
UNICAL AVIATION, INC.                         680 S LEMON AVE                                                                     CITY OF INDUSTRY       CA               91789-2934                     VARIOUS       ACCOUNTS PAYABLE                                                                            $9,100.00
                                              RUA FERMINIO HENRIQUE DOS
UNICATER ALIMENTOS E SERVICOS LTDA            SANTOS 02                                                                           FLORIANOPOLIS                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $9,403.39
UNID JUD CIVEL 1 GRAU NOVA LIMA                                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                              $935.35
UNIDAD ADMINISTRATIVA ESPECIAL                AV. ELDORADO 103-15                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                         TO BE DETERMINED
UNIDAS S A                                    RUA CINCINATO BRAGA 388                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $174,261.31
UNIMED SAO CARLOS COOP TRAB MED               R VICENTE PELICANO 945. 945. 945                                                    SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $751,525.53
                                              R. PIONEIRO JOSÉ DOS SANTOS, 256
UNIMOV INDUSTRIA DE MOBILIARIO LTDA           - JARDIM ITAIPU                                                                     MARINGÁ                SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,597.05
UNITED AEROSPACE CORP                         9800 PREMIER PKWY # 9800                                                            MIRAMAR                FL               33025-3211                     VARIOUS       ACCOUNTS PAYABLE                                                                                 $1.00
UNITED AEROSPACE CORP.                        9800 PREMIER PKWY # 9800                                                            MIRAMAR                FL               33025-3211                     VARIOUS       ACCOUNTS PAYABLE                                                                             $2,916.70
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                 QA SPECIALIST - MASTER                                                                                                                UNDER CRITICAL AIRLINE
UNITED AIRLINES                               ATTN: DONNA GALAVIZ                DATA                     1501 MITTEL BLDV                                                                               VARIOUS       AGREEMENTS                    X            X                                               UNKNOWN
UNITED TECHN CORP PRATT AND WHITNEY           400 MAIN STREET                                                                     EAST HARTFORD          CT               06108-0968                     VARIOUS       ACCOUNTS PAYABLE                                                                           $19,825.00
                                              ATTN: VICE PRESIDENT OF
UNITED TECHNOLOGIES PRATT E WHITNEY           CUSTOMER SERVICE                   COMMERCIAL ENGINES       400 MAIN STREET         EAST HARTFORD          CT               06108                          VARIOUS       ACCOUNTS PAYABLE                                                                            $11,616.00
UNIVAR BRASIL LTDA                            RUA ARINOS 15. 15                                                                   OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $1,955.36
                                                                                                                                                                                                                       PENDING LITIGATION -
UOSTON JOSE RAMOS MACEDO                      N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                              RUA PAULINO FERNANDES, 39,
UP ASSET BOTAFOGO HOTEL LTDA                  BOTAFOGO                                                                            RIO DE JANEIRO         RJ                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $63,827.52
UP ASSET CAMBURI HOTEL LTDA                   AV DANTE MICHELINI 791                                                              VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $234.56
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
UP TURISMOS LTDA ME                           N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                              AV. DAS NAÇÕES UNIDAS, 12.399 -
UPCON SPE 24 EMPREENDIMENTOS                  2º ANDAR                                                                            SÃO PAULO              SP                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                              $291.52
                                                                                                                                                                                                                       PENDING LITIGATION -
URANIO PEREIRA SANTOS                         N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                       LITIGATION - FLIGHT
URCELINA PORTA DA SILVA                       N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
URI MUSZKAT                                   N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
URIEL STAMATO                                 N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                  UNKNOWN
                                              AV. PILCOMAYO N - 25 BARRIO
URRUTIBEHETY LTDA                             RAMAFA.,                                                                            SANTA CRUZ                                           SPAIN             VARIOUS       ACCOUNTS PAYABLE                                                                              $529.67
URSEC                                         RIO BRANCO S/N                                                                      MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE                                                                              $150.29
                                                                                                                                                                                                                       PENDING LITIGATION -
URSULA CORREA BABETO                          N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
URSULA DUARTE GOULART DIAS DE CASTRO          N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION -
URSULA PONTES DOS SANTOS                      N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
URSULA WILBERG DE CASTRO COSTA                N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                  UNKNOWN
                                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                                       LITIGATION - FLIGHT
URSULA ZWIENER FUCHS                          N/A                                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                  UNKNOWN
URUCAR SA                                                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                              $44.00




                                                                                                                                          1197 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1256 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                     Address1             Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 POTENTIAL CLAIM UNDER
                                      ALAMEDA XINGU, 350 - 17TH                                                                                                                                  CREDIT CARDS COBRANDING
US BANK                               FLOOR                                                                 ALPHAVILLE, BARUERI SP                  6455911      BRAZIL            VARIOUS       CONTRACT                      X            X                                             UNKNOWN
                                      R SEGUNDO GREGORIO BELLODI
USINAGEM WZ LTDA                      301                                                                   VARZEA PAULISTA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,376.89
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
USMAN AHMAD                           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
USSIEL ELIONAI DANTAS XAVIER FILHO    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
USSIEL ELIONAI DANTAS XAVIER FILHO    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
UTC AEROSPACE SYSTEMS (NO OCUPAR).                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
UXOPEN SOLUTION INVENT COMPANY LTDA   RUA RUBEM BRAGA 58                                                    BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,345.13
                                                                                                                                                                                                 PENDING LITIGATION -
UYARA OLIVEIRA MOTA                   N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
UZBEKISTAN AIRWAYS                    ATTN: ANNA MIROSHNICHENKO                                                                                                                    VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
UZIEL DE CERQUEIRA PINHEIRO           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
V A C DE VASCONCELOS BEZERRA ME       R PADRE JOAO MARIA 419. 419                                           PARNAMIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,465.69
V J MATERIAIS PARA CONST LTDA EPP     RUA MIGUEL PETRONI 1145. 1145                                         SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,015.81
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
V. B. B. S.                           N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER AVELINO DOS SANTOS JUNIOR      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VAGNER BARATTO VIDAL                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VAGNER BARATTO VIDAL                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER BATISTA MARQUES                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER CARDOSO DOS SANTOS             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER CARDOSO DOS SANTOS             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER CHARLES DA SILVA               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER DA COSTA CHAVES                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
VAGNER DA SILVA                       N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER DA SILVA ROCHA                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER DE PAULA ROSSI                 N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VAGNER DOMINGUES FRAGA                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VAGNER DOMINGUES FRAGA                N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER MESSIAS FRUEHLING              N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER MICHELL BARBOSA VASCONCELOS    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER MICHELL BARBOSA VASCONCELOS    N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VAGNER NICOLAU DE SOUZA               N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER NONATO SANTOS                  N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER PEREIRA DE ANDRADE             N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VAGNER SOUZA DA PAIXAO FERNANDES      N/A                                                                   N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      1198 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1257 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
               Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VAINE JOSE CORDOVA JUNIOR                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VAL BENVINDO ESPIRITO SANTOS DOS SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VALBERTH VERAS DA SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
VALBERTO DE SOUSA CARVALHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VALCI JOSE CARDOSO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VALCI JOSE CARDOSO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDANO SIMAO DA SILVA,                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDEAN CARLOS PINHEIRO DO NASCIMENTO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VALDECI DE OLIVEIRA ROZAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECI MARIA DOS SANTOS PAES             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECI OLIVEIRA DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDECI PEREIRA DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDECI PIRES COSTA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDECIO BENEDITO ALVES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VALDECIR ANTONIO BEAL                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECIR APARECIDO MARQUES DE OLIVEIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECIR APARECIDO MARQUES DE OLIVEIRA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VALDECIR BECKER                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                            $79.73
                                                                                                                                                                                      PENDING LITIGATION -
VALDECIR CARLETO                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECIR JOSE VESTERLON                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDECY BARBOSA                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDECY FELIX RODRIGUES JUNIOR            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECY OLI VEI RA DE LI MA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDECY OLI VEI RA DE LI MA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDEI SORIANO GUERRA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDEIR AZEVEDO DE JESUS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDEIZA MARIA CARNEIRO DOS SANTOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VALDELIA MARIA DA ROCHA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDELICE CANDIDA PINHEIRO PORTERO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - GENERAL
VALDELICE FERREIRA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VALDELICE FRANCISCA DE SOUZA M ATOS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VALDELY FERREIRA KINUPP                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                         1199 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1258 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VALDELY FERREIRA KINUPP                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDELY FRANCISCA DE SOUZA DA SILVA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDEMAR ANDRADE ARAUJO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDEMAR DOS SANTOS ARAGAO (+1)         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
VALDEMAR EVANGELSTA DE OLIVEIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDEMAR LUIS GASPARELO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VALDEMAR VIANEZ PEREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDEMIR HERCULANO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDEMIR LUQUIARI                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDEMIR MAYR DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VALDEMIR PEREIRA CARDOSO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VALDEMIRO SARAIVA DA CRUZ NETO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDENIA MARIA DE SOUZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDENIA MARIA DE SOUZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDENICE BARBOSA SOARES DOS SANTOS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDENICE DA SILVA OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDENICE DA SILVA OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDENICE DE ARAUJO CAMARA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
VALDENICE JOSE DE SOUZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - BOARDING
VALDENICE JOSE DE SOUZA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDENILDE RIBEIRO PIRES BEZERRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDENIR ALVES DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VALDENIR DONIZETE FLAUZINO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VALDENIR DONIZETE FLAUZINO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VALDEON VENANCIO DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDER VIANA VIEIRA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDER VIANA VIEIRA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VALDEREDO JOSE CORDEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VALDERENE DA SILVA RODRIGUES OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - SERVICE
VALDERI VAZ DE AGUIAR                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROVIDER                      X            X              X             X                UNKNOWN




                                                                                                       1200 of 1258
                                                                        20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                             Pg 1259 of 1367
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                            Date Debt was
               Creditor Name                      Address1       Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                            PENDING LITIGATION -
VALDI SOUZA FERREIRA                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
VALDIANE PEREIRA DE ARAUJO             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
VALDILENE LIMA DE SOUZA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
VALDILENE LIMA DE SOUZA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDILENE TENORIO SILVA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDILSON GOMES SANTOS                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDILSON GOMES SANTOS                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDINEI APARECIDO DE JESUS            N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDINEI FERREIRA GOMES DE OLIVEIRA    N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDINEIA MENDES PEREIRA               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDINETE ANUNCIADA BONIFACIO SANTOS   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDINETE GOMES DA SILVA               N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDIR ALVES DA SILVA                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDIR ALVES PINHEIRO                  N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
VALDIR AMARAL DE ALBUQUERQUE           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
VALDIR BITTENCOURT JUNIOR              N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
VALDIR DE ARAUJO PIRES                 RUA ESPIRITO SANTO 485.                                         TERESINA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $590.03
                                                                                                                                                                                            PENDING LITIGATION -
VALDIR DE OLIVEIRA CABRAL              N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - TICKET /
VALDIR DE OLIVEIRA TEXEIRA             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
VALDIR DOS SANTOS                      RUA PALMEIRAS 680.                                              SANTO ANDRO                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $67.88
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR GOMES                           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR GONCALVES                       N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - IMPROPER
VALDIR GONCALVES                       N/A                                                             N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDIR JUNIOR BARROS BEZERRA           N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR LUCAS CAETANO                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDIR LUCAS CAETANO                   N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR LUIZ VEBER                      N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
                                                                                                                                                                                            LITIGATION - FLIGHT
VALDIR MACHADO DA SILVEIRA             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR MARQUES DE OLIVEIRA             N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR MARTINS FERREIRA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR MENGARDA JUNIOR                 N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION -
VALDIR PAULINO DA SILVA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                            PENDING LITIGATION - CIVIL
VALDIR RIBEIRO DA SILVA                N/A                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                               1201 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1260 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
               Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALDIR RIBEIRO DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDIR VAZ DA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDIR VAZ DA SILVA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDIR VICENTE DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALDIRENE DE LOURDES SCHUMAKER         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALDIRENE MARIA DE SANTANA CUNHA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALDIRENE MARIA DE SANTANA CUNHA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALDIRENE PEREIRA DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALDIRENE XAVIER DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDIRLEI AMARAL LIBERINO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDIVIA FERREIRA CARNEIRO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALDIZA AVILA MONTEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDO CORREA DA SILVA JUNIOR           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDOILSON MOREIRA FERNANDES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALDOMIRO JORLANDO JUNIOR              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALDOMIRO VIVIAN MARQUES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALENTIM SIPOLATTI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
VALENTINA BRAGA BUCHARELLI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALENTINA CARNEIRO FOPPEL EL HIRECHE   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALENTINA COSTA DE ARAUJO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
VALENTINA COSTA DE ARAUJO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALENTINA GRAGNANO COSTANTINI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VALENTINA LANDA MONTENEGRO                                                                                                                                                         PENDING LITIGATION - CIVIL
ALBUQUERQUE                            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALENTINA MADALOSSO LEDIC              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALENTINA MATTOS AQUINO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALENTINA ZORZUT                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALERIA ADRIANE CARNEIRO SOARES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALERIA AGNESE LANNES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VALERIA ARENHARDT                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALERIA BENTO DE CARVALHO NUNES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VALERIA COSTA GAMBIRASI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                      1202 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1261 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                  Date Debt was
                 Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA CRISTINA DAS NEVES LEAL       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA CRISTINA DAS NEVES LEAL       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA CRISTINA JORA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA DA SILVA BATISTA CASABLANCA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VALERIA DE FATIMA AMBROSIO DE JESUS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA DE FATIMA CAMARGO DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VALERIA DE SOUZA BABALIM NETTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VALERIA DILA NICOLETTI GALANTE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VALERIA DOBRI LEITE PIZZO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VALERIA FARIAS DE FREITAS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VALERIA FERREIRA DO ESPIRITO SANTO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VALERIA FERREIRA DO ESPIRITO SANTO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
VALERIA MORALES NUNES DAS NEVES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TAM FIDELIDADE
VALERIA MORALES NUNES DAS NEVES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA RENATA DE SOUZA FELIX         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VALERIA RIBEIRO SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VALERIA ROMINA MARTINEZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VALERIA SAQUES                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA SILVA DE SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA SOARES MINHOS FOZ             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VALERIA SOARES MINHOS FOZ             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIA VIEIRA DE SOUSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VALERIO GUIMARAES MONTEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VALESKA CHASTINET ARAGAO DE GUSMAO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN




                                                                                                     1203 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1262 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
                 Creditor Name                       Address1           Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
VALESKA PRICYLA BARBOSA SOUSA             N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
VALFILM MG INDUSTRIA EMBALAGEM LTDA       RODOVIA PRESIDENTE DUTRA SN                                         LORENA                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,055.72
VALGUARD SECURITY INC                     1-411 CONFEDERATION PKWY,                                           CONCORD                ON                            CANADA            VARIOUS       ACCOUNTS PAYABLE                                                                           $107.27
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALKIRIA ZUCCHETTO PADILHA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALKIRIA ZUCCHETTO PADILHA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALMEI DA PAZ XAVIER                      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALMIR AZEVEDO                            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
VALMIR CAETANO DE LIMA                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
VALMIR CAETANO DE LIMA                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                          RUA PROFESSOR AURELIANO
VALMIR DELFINO                            FRANCISC SN                                                         PALHOCA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $168.45
                                                                                                                                                                                                   PENDING LITIGATION -
VALMIR DIAS DE CASTRO LEITE               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALMIR FERREIRA BARBOSA                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALMIR FERREIRA DE SALES                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALMIR FERREIRA PESSOA                    N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALMIR GONCALVES DE ARAUJO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALMIRO DE JESUS CONCEICAO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALMOR SEBASTIAO DE ANDRADE               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
VALMOR TREVISAN                           N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALNEIA GOMES DE CASTRO CRUZ              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALNETE ALBUQUERQUE DE JESUS SANTOS       N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALNEY ACOSTA ALMEIDA                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALQUIRIA BARBOSA DA SILVA MOURA          N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
VALQUIRIA BOTELHO DOS SANTOS MOREIRA      N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALQUIRIA DE SOUSA SILVA                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALQUIRIA DE SOUSA SILVA                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALQUIRIA DUARTE DE LIMA                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALQUIRIA EDIVALDA APARECIDA BATISTA DE                                                                                                                                                            LITIGATION - SPECIAL
OLIVEIRA                                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
VALQUIRIA GOMES DA SILVA                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
VALQUIRIA MANJAPANI SAURIN                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
VALQUIRIA PEREIRA RODRIGUES               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
VALQUIRIA PIMENTEL RIBEIRO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VALQUIRIA PINHEIRO VALERIO                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                      1204 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1263 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                Creditor Name                        Address1        Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION -
VALQUIRIA SOBRAL DE OLIVEIRA FIGUEIREDO   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTAIR LEMOS LOPES                       N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
VALTAMIR LELES DA ROCHA                   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
VALTEME - ORGANIZA??O E GEST?O DE E       RUA CAMPOS JUNIOR N 1 A.                                         LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,582.76
                                                                                                                                                                                                PENDING LITIGATION -
VALTENIR DE SOUZA SILVEIRA                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VALTER AMARAL SAMPAIO                     N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VALTER APARECIDO MISSAO DOS REIS          N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VALTER APARECIDO MISSAO DOS REIS          N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER BENEDITO ALVES                     N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTER BERNARDO GOMES JUNIOR              N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER BERTHO                             N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER CAOBIANCO JUNIOR                   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER CARDOSO DE SOUZA JUNIOR            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTER COSTA DE ALMEIDA JUNIOR            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VALTER DA SILVA CARDOSO FILHO             N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER DE OLIVEIRA SANTOS                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
VALTER DE OLIVEIRA SILVA                  N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER DINEZ DOS SANTOS                   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTER FERREIRA DE ALENCAR PIRES REBELO   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTER FERREIRA DE ALENCAR PIRES REBELO   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER FERREIRA DE OLIVEIRA               N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VALTER HENRIQUE RONDON                    N/A                                                              N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER JOSE CAMPOS MARADEI                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTER JOSE RODRIGUES PALMEIRA            N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTER RIBEIRO DO COUTO                   N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VALTERNEY DOS SANTOS ANDRADE              N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VALTRAN CONCEICAO RIBEIRO                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VAMIL IUGLEBODE                           N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDA CARVALHO BRIGIDO                    N/A                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VANDA GONCALVES DE AGUIAR                 N/A                                                              N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
VANDA MARIA CESAR DA SILVA                N/A                                                              N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                                    1205 of 1258
                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                 Pg 1264 of 1367
                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                  Case No. 20-11598
                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                Date Debt was
                 Creditor Name            Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
VANDA MARIA FONTENELE MOURAO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDA SANROMA DE ARAUJO E SOUSA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDA VILHENA DE MELO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDA VILHENA DE MELO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDEIR SILVA SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
VANDEIR SILVA SANTOS                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                             $0.97
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
VANDELINA DA SILVA ALVES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDER DE OLIVEIRA ALVES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
VANDER DONISETE GOMES DE SOUZA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
VANDER LUIS BATISTA DOS SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
VANDERLAINE BASTOS BOLDRINI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI BARBOSA DE SOUZA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI BARROSO FREIRE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI COELHO OLIVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - TICKET /
VANDERLEI DE CASTRO ADAO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI RIET                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDERLEI SANTOS DE SOUZA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDERLEI SANTOS DE SOUZA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI THOMAZ DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEI THOMAZ DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEIA DE FATIMA DINIZ CABRAL   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERLEY BARBOSA DO NASCIMENTO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
VANDERLI GARCIA DE ALMEIDA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDERSON FERREIRA DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDERSON MOREIRA BRAS DE SA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDERSON RODRIGO MENEGUETI         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
VANDERSON ROGER DA SILVA FREITAS    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                LITIGATION - FLIGHT
VANDEVALDO LIMA BARBOSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION - CIVIL
VANDIR LUCIANO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDIR MENDES MARQUES JUNIOR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                PENDING LITIGATION -
VANDIRA FERREIRA DIAS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                   1206 of 1258
                                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                  Pg 1265 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                 Date Debt was
               Creditor Name                          Address1        Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                 PENDING LITIGATION -
VANDOIR LAPPE DA SILVA                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANDOIR RODRIGUES DE OLIVEIRA             N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANDRESSA SILVA CAMPOS                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANEIDE FERREIRA DOS SANTOS DE OLIVEIRA   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANEIDE FERREIRA DOS SANTOS DE OLIVEIRA   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANEISE VIEZZER                           N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VANESA CATALINA DE LA TORRE               AV. SANTA FE 1970 PISO 3.                                         CAPITAL FEDERAL                                      ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $774.60
                                                                                                                                                                                                 PENDING LITIGATION -
VANESKA SABRINA SILVA DE ALBUQUERQUE      N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANESSA ALVES DE OLIVEIRA                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VANESSA AMARAL DA ROCHA                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
VANESSA ANDRADE DANTAS LIBERALINO DA                                                                                                                                                             PENDING LITIGATION - CIVIL
NOBREGA                                   N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA ARAUJO CAMAPUM                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA ARAUJO CAMAPUM                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA ASSIS BARUFFI                     N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA BALBINO DE OLIVEIRA               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANESSA BARCELLOS DOS SANTOS ELTZ         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA BEATRIZ BATISTA SANTIAGO          N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANESSA BORGES BAY                        N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - TICKET /
VANESSA BUENO DE MOURA                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VANESSA CABRAL NUNES DOS SANTOS LEITAO    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VANESSA CABRAL NUNES DOS SANTOS LEITAO    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANESSA CAMARGO                           N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VANESSA CAMPOS BENICIO                    N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA CARDOSO GROCHOSCHI                N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA CAVALCANTE SALGADO ECEIZA NUNES N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VANESSA CHIOVATTO IWAMURA                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA CRISTINA ALVES SAVEGNAGO         N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
VANESSA CRISTINA DA ANUNCIACAO CORRECHER                                                                                                                                                         PENDING LITIGATION -
SANTOLAIA                                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VANESSA CRISTINA DE SOUZA                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                                 LITIGATION - FLIGHT
VANESSA CRISTINA LINA TEIXEIRA            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANESSA CRISTINA PLACEDES                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                 PENDING LITIGATION -
VANESSA D OLIVEIRA FRACALOSI MARTINES     N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                    1207 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1266 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA DA SILVA FERREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA DA SILVA PACHECO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA DA SILVA PACHECO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA DAS NEVES SANTIAGO DA PAIXAO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VANESSA DE ALMEIDA TALHA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA DE SOUSA MANCANO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA DIAS LEMOS REBELLO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA FACCIO DOS SANTOS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA FAJARDO TRENTIN                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA FERNANDA BRAVALHERE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA FERREIRA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - PROMOTIONS /
VANESSA FONSECA PARREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                 X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
VANESSA FONSECA PARREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA FRANCO FERREIRA COUTINHO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA GARRIDO CHIODE                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA GIORDANO                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA GROSSO DA SILVEIRA LARDOSA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA GROSSO DA SILVEIRA LARDOSA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA GUEDES CRUZ                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA GUIMARAES TIMPONI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA GUIMARÃES TIMPONI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SEAT COMFORT      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VANESSA JULIANA PAVAN                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS       X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VANESSA KIELING                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VANESSA LAYARA SOUSA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VANESSA LEMOS DA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
VANESSA LOBO DEPILAÇÕES E COMÉRCIO DE                                                                                                                                               PENDING LITIGATION - CIVIL
COSMÉTICOS LTDA                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO             X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VANESSA MACHADO SIMELI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VANESSA MARIA GONCALVES DOS SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VANESSA MARIA POLLIS MANTOVANI          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN




                                                                                                       1208 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1267 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MARIA TORRES SAMPAIO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MARIA TORRES SAMPAIO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MARTINS DE ARAUJO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VANESSA MATEUS SANTOS DOTO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VANESSA MATOS TANDAYA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MICHELY LAZAROTTO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MICHELY LAZAROTTO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MORAIS MATOS KRUSCHEWSKY   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VANESSA MORENO LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA MUMBERGER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA NASCIMENTO LIMA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA NOGUEIRA ANTUNES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA NOGUEIRA ANTUNES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VANESSA NONATA DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VANESSA NUNES SANTANA RODRIGUES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA OLIVEIRA DE MELO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA OLIVEIRA DE MELO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VANESSA PIRES DE CARVALHO ARAUJO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA RIBEIRO DE JESUS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VANESSA RICARDI FAGUNDES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA ROCHA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA SALDANHA VIEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA SANTANA LOPES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA SANTOS MOREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA SANTOS MOREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA SILVA MARTINS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VANESSA SILVA RIBEIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA SOUZA DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VANESSA STINGELIN FANCHIN          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VANESSA SUZART BITENCOURT          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANESSA TAMI DUTRA SILVEIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VANESSA VARGAS FERREIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                  1209 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1268 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
VANESSA VIEIRA NUNES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
VANESSA XAVIER MACHADO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANEUSA ALVES MEIRELES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA ALVES DA SILVA COSTA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA CARLA DA SILVA FERREIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA CARLA DA SILVA FERREIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - IMPROPER
VANIA CASSIA MOLLICA ROJO PAVAO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA CRISTINA DOS SANTOS RENSI   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
VANIA DANIELE DE SOUZA BARROS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA DE SOUZA MOURA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA EVANGELISTA DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - SPECIAL
VANIA JERUSA SIMOES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA MARA FURLONI PALHARES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA MARIA BUENO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA MARIA BUENO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA MARIA CORREIA DE CASTRO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
VANIA MARIA NEGREIROS DA SILVA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA MARIA SALDANHA BECKER       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA MOLYNA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANIA MOLYNA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA MONICA CHAVES DE LIMA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA MONICA CHAVES DE LIMA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
VANIA PIRES DE ABREU MATSUBARA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
VANIA RANGEL BORGES MARCHETTI     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
VANIA SANTANA DOMINGOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
VANICE APARECIDA MESCHIATTI       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
VANICE APARECIDA MESCHIATTI       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
VANIELI FERNANDES DE CARVALHO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
VANILDA MATOS RIBAS SOUZA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                 1210 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 1269 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
               Creditor Name                       Address1                      Address2                 Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
VANILDE DO CARMO SOUZA BARBOZA FERRAZ   N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VANILDO HOFFMAN                         N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VANILDO HOFFMAN                         N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
VANISE OLIVEIRA DA SILVA VIANA          N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VANJA BATISTA RODRIGUES NASCIMENTO      N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
VANJA OLIVEIRA SILVA                    N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VANTUIL GONCALVES JUNIOR                N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANUSA MARTINS DA SILVA                 N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VANUZA OLIVEIRA ARAUJO                  N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                        R. CAMPO GRANDE, 1251 -
VANZELLA VIAGENS E TURISMO LTDA ME      AEROPORTO                                                                         CORUMBÁ                 MS                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,194.95
VAPZA ALIMENTOS SA                      RODOVIA PR-340.                                                                   CASTRO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $43,800.12
VARA FORUM DESCENT CIDAD IND CURITI                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                              $8.76
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VARLEI ANTONIO VENDRUSCOLO              N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VARLEI ANTONIO VENDRUSCOLO              N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VARLENE DA SILVA MELO                   N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
VAS AERO SERVICES LLC                   LAVALLE BROWN & RONAN P.A.       750 S DIXIE HWY                                  BOCA RATON              FL              33432                          VARIOUS       ACCOUNTS PAYABLE                                                                             $1.00
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VASCO JOSE DE MENDONCA                  N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VAUDETE PEREIRA DA SILVA                N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
VCEMJK COMERCIO E CONSERTO DE FERRA     R TRENTO 105. 105                                                                 SANTO ANDRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $935.18
VECTOR SERVICOS LTDA                    RUA ANDRADINA 284. 284                                                            AMERICANA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $395.19
                                        AV BRIGADEIRO FARIA LIMA 3477.
VEIRANO ADVOGADOS                       3477                                                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,292.81
VEIRANO E ADVOGADOS ASSOCIADOS          RUA DONA LAURA 320. 320.                                                          PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,318.24
VELEIROS MAR HOTEL EIRELI EPP           AV DOS HOLANDESES 02. 2                                                           SAO LUIS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $564.46
                                        RUA COMENDADOR VICENTE CRUZ
VELHO ARTHUR TRANSP TUR LTDA ME         1002                                                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,676.94
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - THIRD PARTY
VELOZ TAXI AÉREO LTDA.                  N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LIQUIDATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - IMPROPER
VENANCIO CORREA GUIMARAES               N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VENDRAMINI E TREVIZAN LTDA ME           N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VENESSA DE CARVALHO COSTA               N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VENICIO GONCALVES MOREIRA               N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
VENICIUS MARQUES SANTOS                 N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
VENILDA PINTO DA FONSECA                N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VENILDO SANTOS LIMA                     N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                                   1211 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1270 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                Creditor Name                        Address1          Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VENIZIA JARA DE REZENDE                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VENIZIA JARA DE REZENDE                  N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VENTURA TELECOMUNICACOES LTDA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
VENTURE AUTOMACAO PNEUMATICA LTDA.       AVENIDA GETULIO VARGAS 2260                                         SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $393.16
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA ALGENE GIORGI DE OLIVEIRA E SILVA   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA ALICE JACOB BENZECRY                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA CRISTINA VIEIRA DE MORAES LUCON     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VERA GONTIJO MARTINI                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                           $206.08
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA HELENA CASTILHO                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
VERA LUCIA ALVES DA CUNHA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
VERA LUCIA ALVES DA CUNHA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA ASSIS SZYFF                   N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA BARCELOS ANDRADE              N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - GENERAL
VERA LUCIA CABRAL                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA CAMPOS DA SILVEIRA            N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
VERA LUCIA CAPELLATO MELO EPP            AV GRECIA 700. 700                                                  SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $132.94
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA DA SILVA ALVES                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA DA SILVA ALVES                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA DA SILVA XAVIER               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA DE CARVALHO MONTEJUNAS        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA DE CARVALHO MONTEJUNAS        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA DE MATTOS                     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VERA LUCIA DE OLIVEIRA SAIANI FRANCO     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA DE SOUZA DUIM                 N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA DE SOUZA SILVA                N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - PROMOTIONS /
VERA LUCIA DOS ANJOS ALMEIDA MELO        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         ADVERTISEMENTS                X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA DUARTE                        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
VERA LUCIA FEITOZA PEREIRA               N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
VERA LUCIA FERREIRA VEIGA DOS SANTOS     N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - ACCIDENT /
VERA LUCIA GOMES DA SILVA MARTINS        N/A                                                                 N/A                    N/A              N/A          N/A                 N/A         INCIDENT                      X            X              X             X                UNKNOWN




                                                                                                                     1212 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1271 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA GONCALVES DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA KATIA SABINO GOMES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA MARIA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA MARIA DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA MATOS SANTOS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA LUCIA MOREIRA DE PAIVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA LUCIA ORSI VIEIRA DE ALMEIDA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA PITANTE GUAIUMI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA SEIXAS SIMOES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA LUCIA SERRA CORREA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VERA LUCIA TAQUETI MACHADO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA LUCIA TARGINO DE ARAUJO FERREIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VERA LUCIA TEIXEIRA MAYR                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA LUCIA VIEIRA VITOR                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA MAGALI ROCHA                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VERA MARCIA E SILVA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA MARIA MILOSTE MARTINS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA RAFAELLA CALOMINO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VERA REGINA BOTTAN                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERA ROSA ZUPO                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA SILVIA DE OLIVEIRA DIAS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA SILVIA DE OLIVEIRA DIAS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA SUZANA MIRANDA SUZANO RUTSATZ      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERA SYLVIA BOESCH CATAO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
VERALICE LIOS                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VERENA DIAS MASCARENHAS ALVES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
VERENA DIAS MASCARENHAS ALVES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
VERENA MAUES FIDALGO BARROS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERENA PEREZ ALBAN                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERGENY CARDONSKY                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                       1213 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 1272 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                        Address1             Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERGENY CARDONSKY                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERIDIANO SILVA PINTO JUNIOR            N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERILDES SOARES DOS SANTOS              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERISSON HUSLLAN DA HORA ROCHA          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VERO EMPREENDIMENTO NUTRICIONAL LTD     AV GETULIO VARGAS 2062.                                                LAGOA SANTA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $217.68
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
VERONICA ATHAYDE GOES                   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - BOARDING
VERONICA DE MENEZES NASCIMENTO NAGATA   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERONICA FARONI                         N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
VERONICA FERREIRA MENDES                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
VERONICA GOMES COSTA                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
VERONICA MARQUES                        N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
VERONICA NATASHA LAIA DIAS              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERONICA PATRICIA OLIVEIRA DE SOUSA     N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERONICA PATRICIA OLIVEIRA DE SOUSA     N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERONICA ROCHA AZEVEDO                  N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VERONICA ROCIO PI?ON ABURTO                                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                            $40.00
                                                                                                                                                                                                    PENDING LITIGATION -
VERONICA RODRIGUES ROCHA                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
VERONICE RITA DA COSTA FERREIRA         N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
VERONICE SPOTTI LOPES                   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VERONIKA DE GEUS ELGERSMA               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN

VERTICAL AEROSPACE                      23800 SOUTH 369TH WEST AVENUE                                          BRISTOW                  OK             74010                          VARIOUS       ACCOUNTS PAYABLE                                                                        $926,249.82
VERTICAL RENTAL LOC PLATAF AER LTDA                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                           $728.56
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VETS TECNOLOGIA DE EVENTOS              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
VEVIANNY COSTA RODRIGUES                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VEYMAR ECHEVERRIA                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VEYMAR ECHEVERRIA                       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
VG SERVICOS PREDIAIS LTDA               ROD TAPIR ROCHA 16219                                                  VIAMAO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,704.02
                                                                                                               BALNEARIO
VIA CATARINA HOTELARIA E PARTICIP L     AV BRASIL 1500. 1500                                                   CAMBORIU                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $176.03
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VIA EXPRESSA SERVIÇOS AUXILIARES DE                                                                                                                                                                 LITIGATION - COMMERCIAL
TRANSPORTES AÉREOS LTDA                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                UNKNOWN
VIA LOG SERVICOS LTDA ME                ALAMEDA MUTUMBA 43                                                     UBERLÂNDIA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,664.62
VIA TURISMO E LOC DE VEIC LTDA ME       RUA MAJO 2844. 2844                                                    NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $95,886.73
VIACAO ATUAL LTDA                       RUA MONTE CARLO 88                                                     GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,148.15

VIACAO COMETA S A                       R NILTON COELHO DE ANDRAD 772.                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,817.29
                                        AV DOMINGOS FALAVINA 1550.                                             SAO JOSE DO RIO
VIACAO E TUR STA RITA CASSIA LTDA E     1550                                                                   PRETO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,149.84
VIACAO PARATY LTDA                      AV OTTO ERNANI MULLER 10. 10                                           ARARAQUARA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $50,864.96
VIACAO PARATY LTDA.                     R D. CARMINE ROCCO 710. 710                                            SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $108,361.90
                                        AVENIDA DOM JAIME DE BARROS                                            SAO BERNARDO DO
VIACAO PIRACICABANA S.A.                CÂM 300                                                                CAMPO                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,648.30




                                                                                                                         1214 of 1258
                                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                      Pg 1273 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - IMPROPER
VIAJAR ON LINE AGENCIA DE TURISMO LTDA ME N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
VIAJES VERGER S.A.                        RECONQUISTA 585 PISO 6                                                LAGO BUENOS AIRES                                    ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                          $1,261.94
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VIANA CLIN                                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
VIBIO LUIZ PETERLE ME                     RUA ANTÔNIO LUCHIARI 900. 900                                         CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $372.38
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - GENERAL
VICENTE BATISTA DE LIMA                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
VICENTE COSTA DE SANTANA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICENTE COSTA PITHON BARRETO              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICENTE DE MOURA ROSENFELD                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
VICENTE DE PAULA ALMEIDA JUNIOR           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICENTE DE PAULO DO NASCIMENTO            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICENTE DE PAULO DO NASCIMENTO            N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICENTE DOS SANTOS VENTURINI DO PRADO     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICENTE LUIZ CAMARGO CRESTE               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICENTE LUIZ CAMARGO CRESTE               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
VICENTE NERY MOURA                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - BOARDING
VICENTE PEREIRA DOS SANTOS                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
VICENTE RODRIGUES NERY JUNIOR             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
VICENTE SIQUEIRA DOS SANTOS               N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR ADAN SUAREZ SOLLA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR ADAN SUAREZ SOLLA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR AGUIAR JACURU                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR ALBERTO MARTINS                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR ALLAN CORREA GARCIA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR ATAIDE DA SILVA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR AUGUSTO CREMONIN SILVA             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR AWANO LOURENCO                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR BELLO ACCIOLY                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
VICTOR CAMARAO PORTO                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                                     LITIGATION - TICKET /
VICTOR CAMARAO PORTO                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR CARLOS MAYORCA SUSSENKIND          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                        1215 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1274 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - IMPROPER
VICTOR CESAR DE SOUSA MARQUES      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VICTOR CESAR PINHO BARBOSA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VICTOR CESAR PINHO BARBOSA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VICTOR CESARIO DENEZINE TAVARES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VICTOR CESARIO DENEZINE TAVARES    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VICTOR COELHO QUEIROZ              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VICTOR COSTA CAMPELO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TAM FIDELIDADE
VICTOR DA MAIA SILVA CACHAPUZ      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TAM FIDELIDADE
VICTOR DA MAIA SILVA CACHAPUZ      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VICTOR DANIEL AIRES DE SOUZA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VICTOR DANIEL AIRES DE SOUZA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VICTOR DE FARIA ALVIM CARNEIRO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR DE MENDONCA MARQUES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR DE OLIVEIRA ALCANTARA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VICTOR DE SOUSA E SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR DOS SANTOS BALIEIRO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR EUGEN VON ROEDER PSCHERA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR EUGEN VON ROEDER PSCHERA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR FABRICIO DE MORAES ROSSET   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VICTOR FERNANDES BRITO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VICTOR FERREIRA SANTOS COIMBRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
VICTOR FRAGA ANDRADE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR FREITAS DIEZ DEL CORRAL     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR GABRIEL CARDOSO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VICTOR GOMES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
VICTOR GUEDES DE ASSIS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VICTOR GUIMARAES DE ALMEIDA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VICTOR HENRIQUE ASSIS FRANCA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN




                                                                                                  1216 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1275 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION -
VICTOR HUGO BISPO DE JESUS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO BULHOES CARVALHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO DE ALMEIDA GONCALVES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO DE ALMEIDA GONCALVES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO DE ALMEIDA GONCALVES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO DE ALMEIDA GONCALVES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO DE ALMEIDA GONCALVES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VICTOR HUGO FERNANDES TREVISAN       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VICTOR HUGO RIBEIRO SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
VICTOR HUGO SILVA DE ALMEIDA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR HUGO XAVIER                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR JAIME DE OLIVEIRA RUK VEGA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VICTOR JOCEAN DA SILVA OLIVEIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR JORGE DUBUGRAS DO AMARAL      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR JORGE DUBUGRAS DO AMARAL      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VICTOR KAMORY TOLENTINO PACHECO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VICTOR KAMORY TOLENTINO PACHECO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
VICTOR LEANDRO BAGY                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MAGALHAES DE PAULA SOUZA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MAGALHAES PENA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MALUF SOUZA VAZ DE FARIA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MATEUS GOMES DE OLIVEIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MATHEUS DE OLIVEIRA RIBEIRO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MATHEUS SILVA DE OLIVEIRA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MATHEUS TORRES DE MACEDO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VICTOR MENDES LEIG                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VICTOR MENDES LEIG                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VICTOR MENEZES VIERA E SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MIAN ZUCOLOTTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MIGUEL BARROS DE CARVALHO     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VICTOR MODA MONTEIRO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VICTOR MONTEIRO MAIA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    1217 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1276 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
               Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR MONTEIRO RAMOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
VICTOR MUNIZ LOPES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR MURTA NORONHA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR NAVES FREITAS                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR NETO COSTA ROCHA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR NOGUEIRA CALDAS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR NUNES CARVAHO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
VICTOR OMAR DE LUCCA FERREIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR ORLETTI GADIOLI                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRPORTS         X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR PASSOS CORDEIRO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR PATRICIO PALOMERO BUENO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR PEREIRA SANTIAGO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - ON-BOARD
VICTOR RAFFOUL KECHEK KOHINE             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         SERVICE                       X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR RIBEIRO PIMENTA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR ROCHA ATAIDE                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR RODRIGUES VIEIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR SILVA EVANGELISTA BRITO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR TAFAREL CASTILHO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR THIAGO VENANCIO DA PENHA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR VALENCA LINS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR VIANNA MONTEIRO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTOR VINICIUS LEAL FRANCO DE ALMEIDA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VICTOR VISION IND COM IMP E EXP DE                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                           $688.23
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
VICTOR ZAMONEL DE PONTES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
VICTORIA ALMEIDA OLIVEIRA FURTUNATO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - GENERAL
VICTORIA ALMEIDA OLIVEIRA FURTUNATO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTORIA ALVES OLIVEIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
VICTORIA ANIANO CAMPINS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
VICTORIA ANIANO CAMPINS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VICTORIA AZEVEDO FREIRE FERREIRA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
VICTORIA COSTA DE ARAUJO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                        1218 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                         Pg 1277 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
               Creditor Name                        Address1                 Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VICTORIA ELAGE RODRIGUES                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VICTORIA GAROFALO COSTA                 N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
VICTORIA GOIS DOS SANTOS                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VICTORIA MALDI MENDES                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VICTORIA MATOS CUMMINGS                 N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
VICTORIA PAMELA ALVES RODRIGUES         N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                        AV LOC ACSO I (103 SUL) CONJ 01
VICTORIA PLAZA HOTEL LTDA EPP           170                                                                        PALMAS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $74.31
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - BOARDING
VICTÓRIA RENALLY DOS SANTOS SILVA       N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VICTORIO DIEZ GARCIA IPPOLITI           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VICTORIO DIEZ GARCIA IPPOLITI           N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIDA PAULA ARAUJO LEONEL                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIDA PAULA ARAUJO LEONEL                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
VIDA PLAZA LTDA ME                      PRACA CENTRAL SN. SN                                                       BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $37,388.28
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIDA SILVA ESTIN                        N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
VILA FRANCISCA ALIMENTOS E BEBIDAS      ROD. MG 010                  KM 09 SN. SN                                  CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,352.19
                                        GAGO COUTINHO, SN, PAVIMENTO
VILA VEGANA COMERCIO DE ALIMENTOS E     PIER SUL AREA RESTRITA                                                     SALVADOR                  BA                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $16.63
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILAINE VITOR CORREIA                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILANNI CAVALCANTI DIAS CORREIA         N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILEMEN AGÃªNCIA DE VIAGENS E TURISMO                                                                                                                                                                   LITIGATION - IMPROPER
LTDA                                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILEMEN AGÃªNCIA DE VIAGENS E TURISMO                                                                                                                                                                   LITIGATION - IMPROPER
LTDA                                    N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
VILLA AZUL PRAIA HOTEL EMPREENDIMEN     R PAULA BARROS 251                                                         FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $85.69
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VILMA DE FATIMA MACHADO                 N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VILMA DOS SANTOS                        N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VILMA LELIA RIOS DA SILVA               N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILMA MARIA GOMES DE FREITAS            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILMA MARIA GOMES DE FREITAS            N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILMA MENDONCA LEMOS SILVA              N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILMA MORAES DA SILVA                   N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VILMA PORTO BELFORT                     N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VILMAR ANTONIO DE FAVERI                N/A                                                                        N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                              1219 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1278 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                           to offset?
                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
               Creditor Name                            Address1            Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - BOARDING
VILMAR JACOBUS                              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
VILMARA MOREIRA DA SILVA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
VILMARIO DOS SANTOS VIEIRA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VILMERE FERREIRA BORGES                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VILMERE FERREIRA BORGES                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
VILMO BEDIN                                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VILSON ARTUR DE SOUZA                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
VILSON CARLOS DOS SANTOS                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
VILSON DALMINA                              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VILSON PEREIRA DE SOUSA                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
VILSON VICENTE DO NASCIMENTO                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
VINA CONO SUR SA                            AV NUEVA TAJAMAR 481.                                                 SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                           $975.24
VINA VALDIVIESO S.A..                       CECILIA SOLAR 55                                                      SAN JOAQUIN                                          CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                         $65,566.80
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINCENT ANDREW BASTICK                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VINHOS E VINHOS PONTO COM COMER LTD         R SAO JOSE 2039                                                       FLORES DA CUNHA                                      BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $33.07
VINHOS ULIAN LTDA                           TRAVESSA FELISBERTO DA SILVA,                                         FLORES DA CUNHA        RS                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $78.78
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS ABRITTA POMPEI                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
VINICIUS ALVES MATOS VARJAO                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS ANTONIO MIRANDA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS APARECIDO CANTALICE WATANABE       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
VINICIUS ARAUJO RIBEIRO MARTINS             N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS ARAUJO SILVA                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
VINICIUS BARATELLA DE SOUZA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS BARATELLA DE SOUZA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS BARD MATHIAS DE SOUZA              N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - TICKET /
VINICIUS BARREL TELES                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS BELLINI DA SILVA FERREIRA MARCHETTI N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS BELOHUBY MENEZES                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS BORGES DANTAS                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS BRITO DOS SANTOS                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
VINICIUS BUENO ROSA DA SILVA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
VINICIUS CARDOSO DE OLIVEIRA                N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
                                                                                                                                                                                                       LITIGATION - FLIGHT
VINICIUS CARDOSO LAGO                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
VINICIUS CARVALHO DA SILVA MENDES           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                          1220 of 1258
                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                Pg 1279 of 1367
                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                 Case No. 20-11598
                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                         Disputed
                                                                                                                                                               Date Debt was
               Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS CAVALCANTI PARREIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS CHAPARRO MARQUES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS COELHO HIGASHI            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
VINÍCIUS DA COSTA MACHADO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS DA SILVA SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS DE OLIVEIRA CARVALHO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS DE OLIVEIRA FERREIRA      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS DE SOUZA VIEGAS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS DO VALE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS DO VALE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS DOS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS DOS SANTOS MORAES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VINICIUS DUARTE DA SILVA FONSECA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS FELIX LOPES DOS SANTOS    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS FERNANDO LEITAO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - GENERAL
VINICIUS FERNANDO LEITAO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL             X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS FERREIRA FAVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS FERREIRA FAVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS FERREIRA GONCALVES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VINICIUS FERREIRA LIMA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS GABRIEL BRASIL BARBOSA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
VINICIUS GARCIA RUSSI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TICKET /
VINICIUS GOMES DO NASCIMENTO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VINICIUS GONCALVES MACEDO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - BOARDING
VINICIUS GONCALVES MAIA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                     X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - FLIGHT
VINICIUS GUILHERME BION            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION -
VINICIUS GUSMAO DE SOUZA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                               LITIGATION - TAM FIDELIDADE
VINICIUS ICARO HOMEM BARRETO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
VINICIUS LAHR REIS                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                            $185.29




                                                                                                  1221 of 1258
                                                                     20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                          Pg 1280 of 1367
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                         Date Debt was
               Creditor Name                       Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS LEITE CAMPOS                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS LEONARDO PORTO BARRETELLA      N/A                                                         N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS LIMA TRAJANO DINIZ             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS LUIS CASTELAN                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS LUIS CASTELAN                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS LUIZ DA CRUZ BATISTA           N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
VINICIUS MACEDO PARREIRAS DE MORAIS     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MAGALHAES RODRIGUES DA SILVA   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MAISTRO DE OLIVEIRA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MAISTRO DE OLIVEIRA            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MARINO BOLIVIA                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION -
VINICIUS MARQUES SILVA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MARTI CORCIONE                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS MARTINS BRAGA                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MARTINS VASCONCELOS            N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS MATSUMOTO COUTINHO             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS MEIKEN MONACO                  N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MENDES DE MOURA                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS MOLTENO DA COSTA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS MOLTENO DA COSTA               N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
VINICIUS MORAES AZEVEDO                 N/A                                                         N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS MORO GORLA                     N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
VINICIUS NOETZOLD                       N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS NUNES HANADA                   N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS OLIVEIRA MAGNAVITA             N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
VINICIUS PADULA ANDERSON                RUA VALSAS 500.                                             RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $28.07
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - FLIGHT
VINICIUS PLETSCH                        N/A                                                         N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                         PENDING LITIGATION - CIVIL
                                                                                                                                                                                         LITIGATION - TICKET /
VINICIUS RAMOS FRANCISCO                N/A                                                         N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                            1222 of 1258
                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                    Pg 1281 of 1367
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                   Date Debt was
                 Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS RAMOS PAES DE LIMA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS RANFT                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS REINBOLD KLAMT                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
VINICIUS RIBEIRO COUTINHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VINICIUS RISSATTO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VINICIUS RISSATTO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION -
VINICIUS ROCHA ALEGRETTE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS ROCHA SAMPAIO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS RODRIGUES BATISTA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS RODRIGUES DA CRUZ             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS RODRIGUES DA CRUZ             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS RODRIGUES TRAVAIN             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VINICIUS ROMAO BORIN                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VINICIUS ROMAO BORIN                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS ROSENDO DOS SANTOS FONTES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VINICIUS RUTHES DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SANTOS BONFIM                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SANTOS DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SANTOS SOUZA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VINICIUS SARAMAGO TEJERINA DE ARAUJO                                                                                                                                               PENDING LITIGATION - CIVIL
SAHIONE                                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SCARAMUZZI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SCARAMUZZI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SERRACCHIANI NOGUEIRA DE SA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SERRACCHIANI NOGUEIRA DE SA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - TICKET /
VINICIUS SILVA CANIZO DE BRITO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SILVA DE SOUZA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - GENERAL
VINICIUS SIMOES BOTELHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                   LITIGATION - FLIGHT
VINICIUS SOUSA FERREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS SOUZA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS TARANTELLI ROCHA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                   PENDING LITIGATION - CIVIL
VINICIUS TARANTELLI ROCHA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN




                                                                                                      1223 of 1258
                                                                                   20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1282 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                        Date Debt was
                  Creditor Name                       Address1              Address2              Address3                  City                 State           Zip         Country      Incurred              Basis for Claim                                                               Total Claim
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS TASSO                             N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS TATAO OLIVEIRA LUSTOSA            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS TATAO OLIVEIRA LUSTOSA            N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
VINICIUS TEIXEIRA DE BARROS                N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS TONIAZZO                          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS TONIAZZO                          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS UMAKI MORITA                      N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VINICIUS UMAKI MORITA                      N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VINICIUS VASCONCELOS BATISTA               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - FLIGHT
VINICIUS VASCONCELOS BATISTA               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         CANCELLATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
VINICIUS VITOR DA SILVA REIS               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                     X            X              X             X                UNKNOWN
VINICOLA VIAPIANA LTDA EPP                 TR ALFREDO CHAVES S/N. S/N                                             FLORES DA CUNHA                                      BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                              $14.74
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - IMPROPER
VINNICIUS BARROS RIBEIRO                   N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         COLLECTION                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - IMPROPER
VINNICIUS BARROS RIBEIRO                   N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         COLLECTION                      X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL -
VIOLA                                      N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         PASSENGER CLAIM                 X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - SPECIAL
VIOLANDA SILVA BRIGIDO DE SA               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         PASSENGER                       X            X              X             X                UNKNOWN
VIOLETA MARIA PONTES DE ALBUQUERQUE                                                                                                                                                                     PENDING LITIGATION - CIVIL
MELLO GEBRIM                               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIOLETTA BONFANTI                          N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
VIP ASSISTENCIA TURISTICA SS LTDA M        RUA FORTALEZA DE MINAS 51                                              GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $2,340.72
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIP GSA VIAGENS E TURISMO LTDA             N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - TAM TRAVEL         X            X              X             X                UNKNOWN
VIP IMUNE CLINICA DE IMUNIZA��ES LT                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                           $15,540.84
VIP SEG SEGURANCA ELETRONICA LTDA          AVENIDA AMORICAS 13652.                                                RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                             $317.79

VIP VAN AUTO LOCADORA LTDA                 AVENIDA FERNANDO FERRARI 3257.                                         VITORIA                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                            $2,186.54
                                                                                                                                                                                                        PENDING LITIGATION -
VIRGILIA OLIVIA SAQUETIM CLEMENCIO DA SILVA N/A                                                                   N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIRGILIO DE BARROS RODRIGUES ALBINO        N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - FLIGHT DELAY       X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                                        LITIGATION - TICKET /
VIRGILIO LUIZ MEDEIROS BRITO               N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         RESERVATION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIRGILIO RIBEIRO                           N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - REFUNDS            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
VIRGIN AMERICA                             555 AIRPORT BLVD                                                       BURLINGAME               CA             94010                           VARIOUS       AGREEMENTS                      X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
VIRGIN ATLANTIC                                                                                                                                                                           VARIOUS       AGREEMENTS                      X            X                                             UNKNOWN
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
VIRGIN ATLANTIC CARGO                      MAYOR ROYAL                                                            CRAWLEY                  WEST SUSSEX    rh10 9NU     UNITED KINGDOM     VARIOUS       AGREEMENTS                      X            X                                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
VIRGINIA ANAIDE GOMES DE LIMA              N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         LITIGATION - BAGGAGE            X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
VIRGINIA ARAUJO RIBEIRO DE PAULA           N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
VIRGINIA DA ROCHA PIRES                    N/A                                                                    N/A                      N/A            N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM          X            X              X             X                UNKNOWN




                                                                                                                            1224 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1283 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
               Creditor Name                        Address1         Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VIRGINIA DE CASTRO MARCELINO            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VIRGINIA GOMES DA SILVA SANTOS          N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - GENERAL
VIRGINIA LUCIA DUO DA ROCHA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VIRGINIA MARA ALBUQUERQUE               N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
VIRGINIA MARIA DRUMOND                  N/A                                                                N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VIRGINIA MATOS RIBEIRO LIMA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VIRGINIA RODRIGUES DOS SANTOS           N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VIRGINIA SELBACH SELBACH                N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
VIRGINIA STRAPASSONI RIBEIRO            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
VIRGINIA STRAPASSONI RIBEIRO            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VIRGINIA UCHOA DO VALE                  N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VIRGINIA VALE SANTANA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VIRGINIA VALE SANTANA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VIRGINIA VELAME DE OLIVEIRA             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VIRGULINO DE MEDEIROS NETO              N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VIRO JOSE ZIMMERMANN                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
VISAO NF LOGISTICA E PARTICIPACOES      PRACA MARCILIO DIAS 53                                             NOVA FRIBURGO                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,054.10
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VISÃO TURISMO LTDA                      N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
VISIONFLEX SOLUCOES GRAFICAS LTDA       R ABILIO BORIN 35. 35                                              SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,052.86
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VISUART SERIGRAFIA LTDA EPP             N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
VIT SERVICOS AUXILIARES DE TRANSPORTE                                                                                                                                                           PENDING LITIGATION - CIVIL
AEREO                                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - BOARDING
VITAL ADRIANI NADIN                     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
VITAL S A                               PRIMITIVO DE LA RETA 1007.                                         MENDOZA                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $301.20
                                                                                                                                                                                                PENDING LITIGATION -
VITHOR GAMA DOS SANTOS SILVA            N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VITOR ANTUNES DE LIMA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
VITOR AUGUSTO DE CASTRO                 N/A                                                                N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VITOR BELTRAO VALENCA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VITOR BIANCO JUNIOR                     N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
VITOR BORGES DA SILVA                   N/A                                                                N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VITOR CAPELLO HADDAD                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
VITOR CAPELLO HADDAD                    N/A                                                                N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                   1225 of 1258
                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                       Pg 1284 of 1367
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                      Date Debt was
                Creditor Name                   Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR COSTA SIQUEIRA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - TICKET /
VITOR CRUZ GALVAO                         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VITOR DA SILVA CARVALHO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR DE ABREU FALCONERY                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR DE ABREU FALCONERY                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR DE FREITAS MACHADO SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR DE OLIVEIRA CARDOSO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR DE OLIVEIRA CARDOSO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR DE OLIVEIRA FINGER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR DE OLIVEIRA GUIMARAES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR DE OLIVEIRA GUIMARAES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR DE SOUZA BATISTA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR DOS ANJOS SANTOS                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR DOTO BARBOSA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR ESPOSEL CORREA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR ESTEVEZ                             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - BOARDING
VITOR FLECHA D ABREU                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR FONSECA NUNES                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR FRANCISCO LOPES PEREIRA MAGALHAES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VITOR GAIBA FERRO ARRUDA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VITOR GONCALVES FERREIRA BERBERICK        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR GRUBER                              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR HUGO MAGALHAES ROSA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR HUGO SOUZA MORAES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR HUGO SOUZA MORAES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VITOR HUGO TEIXEIRA COELHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION -
VITOR HUGO TEIXEIRA COELHO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR JULIANO RAMOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR JULIANO RAMOS                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                      LITIGATION - FLIGHT
VITOR LEITAO ROCHA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITOR LEVI BARBOZA SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                         1226 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1285 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR LEVI BARBOZA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
VITOR MANUEL TORRES ANDRADE          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR MARQUES DA ROCHA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
VITOR MEDEIROS ZERVELIS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR MONTE AFONSO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VITOR MONTEIRO VICENTE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR NASCIMENTO DOS SANTOS          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR NICCOLI BARBUR                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR NOGUEIRA DA SILVA JUNIOR       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
VITOR PAIVA RIBEIRO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
VITOR PAIVA RIBEIRO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR PASSOS DE FARIA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR PEREIRA DE MELLO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR PEREIRA JUNIOR                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
VITOR RAMOS COSTA DOREA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - GENERAL
VITOR RAMOS COSTA DOREA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR REGIANINI FORGHIERI DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR REIS BELEM                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR REIS BELEM                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR RICARDO DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR RICARDO DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITOR SCHMITT DOS SANTOS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
VITOR SIQUEIRA FERREIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR TELLES FARIA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR TELLES FARIA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR VITORIO VITORINO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VITOR YOKOMI FORNARI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VITORIA ANASTACIO DE OLIVEIRA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                    1227 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1286 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
                Creditor Name                         Address1             Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITÓRIA AUDIO LTDA - ME                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA BITENCOURT DOS SANTOS NOBRE        N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
VITORIA CRUZ OLIVEIRA                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA DAS CHAGAS BEZERRA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA DE DAVID BARRIOS                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA DOS REIS GARCIA COSTA BITENCOURT   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA EQUIPAMENTOS LTDA                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
VITORIA EUGENIA DA CONCEICAO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA JUNGLES DO EGITO                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA LAGO QUADROS                       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA MARIA SOARES MOREIRA               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA NOLASCO DE ALMEIDA                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA PEREIRA DE AMORIM                  N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
VITORIA REGINA PESSOA DE LIMA              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
VITORIA REIS DA SILVA                      N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VITORIA TAVARES GERON ABRAAO               N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
VITORIA VIEIRA DE ARAUJO                   N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
VITRINE EMPREENDIMENTOS LTDA               AVENIDA CABO BRANCO 4350.                                             JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,211.38
VITRINE EMPREENDIMENTOS LTDA               AVENIDA CABO BRANCO 4350.                                             JOAO PESSOA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,849.85
                                           AVENIDA MARCOS PAULO
VIVA AER IND COM E SERV AERO LTDA E        GONCALVES 306                                                         GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,898.98
                                           R HENRIQUE FAUSTO LANCELLOTTI
VIVA RESTAURANTE E LANCHONETE LTDA         6333                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,712.41
VIVA TOURS                                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                              $7.63
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
VIVALDO DA SILVA SANTOS                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
VIVALDO DA SILVA SANTOS                    N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
VIVANTE NORTE SA                           AV CARVALHO LEAL 1688                                                 MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                        $164,804.14
                                           RUA NORMA PIERUCCINI
VIVANTE SA                                 GIANNOTTI 327.                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $27,872.08
VIVANTE SERVICOS DE FACILITIES LTDA        RODOVIA HOLIO SMIDT 2200                                              GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $56,767.46
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
VIVIAN BUONALUMI TACITO YUGAR              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
VIVIAN BUONALUMI TACITO YUGAR              N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VIVIAN CAPELETTI WEBER                     N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VIVIAN CEDRAZ TORRES LOPES                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
VIVIAN CRISTINA DE ALMEIDA SEVERO          N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
VIVIAN DAMASCENO SCHUMAHER                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
VIVIAN FARIAS S CAVALCANTI                 N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN




                                                                                                                          1228 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1287 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
                Creditor Name              Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIAN HAMOUI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
VIVIAN MARCONDES CARNEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIAN MARIA PEREIRA RODRIGUES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIAN ORTIZ GONCALVES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIAN PAULA DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIAN TORRES DE MELLO RANGEL        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
VIVIAN YUMI INOUE KURODA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE AGUIAR PEDROSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE ALVES DE OLIVEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE ANGELINA DE SOUZA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE APARECIDA DOS SANTOS COSTA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE APARECIDA PEDRINI CADORE     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE APARECIDA PEDRINI CADORE     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE BALBINO DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE BATISTA DOS SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE CABRAL SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE CAMPELO RUAS                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE CARDOSO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE CARNEIRO                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE CARVALHO PASSOS CARDOSO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
VIVIANE CORREA DE ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE DA ROSA CORREA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE DA SILVA ARAGAO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE DA SILVA ARAGAO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE DE ALMEIDA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE DE ALMEIDA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
VIVIANE DE CARVALHO SINGULANE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE DE FREITAS ALMEIDA SALES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
VIVIANE DE FREITAS ALMEIDA SALES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE DE MORAIS FLORENCIO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
VIVIANE DE OLIVEIRA E CARVALHO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                    1229 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1288 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
                  Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE DIAS PEREIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE DIAS PEREIRA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE DOS SANTOS RODRIGUES MORAIS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE FERNANDES SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE FERRAO PEREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE FIGUEIREDO SASSA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VIVIANE GROSSI CONCEICAO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VIVIANE GUEDES PEREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE KUKTA BUCK                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE LIMA FERREIRA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VIVIANE MARQUES ATHAYDE               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE MEDRADO DO AMARAL             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VIVIANE MELISSA TASSI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VIVIANE NOGUEIRA BARBOSA LAGES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VIVIANE NOGUEIRA BARBOSA LAGES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VIVIANE PAVAO LIMA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
VIVIANE PEREIRA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE PIMENTEL WILLEMANN            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE PRECCI MONTEIRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE QUEIROZ FRANCA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE RABELLO WOLFOVITCH            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE RABELLO WOLFOVITCH            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE REGINA FERNANDES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE RIBEIRO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
VIVIANE RIBEIRO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE RODRIGUES DIAS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
VIVIANE SIBELE VERISSIMO DE AMORIM    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE SPADDA SHIGEYOSI              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
VIVIANE VAZZI PEDRO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                     1230 of 1258
                                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                                Pg 1289 of 1367
                                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                                 Case No. 20-11598
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
               Creditor Name                           Address1                     Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VIVIANE VOLFI DE CARVALHO                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VIVIANE ZACARIAS                           N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
VIVIANE ZAMARIOLA                          N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VIVIANN PECLY DE GARCIA COUTINHO MARTINS   N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VIVIANN PECLY DE GARCIA COUTINHO MARTINS   N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - IMPROPER
VIVIANNE BRAGA RODRIGUES                   N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
VIVIANNE PEREIRA MARTINS TAROUCA           N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VIVIANNE ROBINSON MARTINEZ                 N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VIVIANY PAES LANDIM RIBEIRO CAMARA         N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VIVIANY PAES LANDIM RIBEIRO CAMARA         N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VL EMPREENDIMENTOS TURISTICOS LTDA ME      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VLADEMBERG MENDES PEREIRA                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VLADIMIR BARBOSA DA SILVA                  N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VLADIMIR OLIVEIRA BORTZ                    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
VLADIMIR PEREIRA DE CARVALHO               N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VLADIMIR PEREIRA VARGAS                    N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
VM OPERADORA DE TURISMO LTDA. ME           N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
                                           AV SENADOR CARLOS JEREISSATI
VMC FORTALEZA LANCHONETES LTDA             3000                                                                           FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,129.76
VMF DE QUEIROZ RESTAURANTE EIRELI M        EST DO AEROPORTO SN                                                            PORTO SEGURO                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $48.10
VMF RESTAURANTE LTDA EPP                   AV SANTOS DUMONT 1350. 1350                                                    MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $322.89
VMI SISTEMAS DE SEGURANCA LTDA             AV UM 55                                                                       LAGOA SANTA                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,505.70
                                           VODAFONE HOOFDKANTOOR
VODAFONE LIBERTEL B.V.                     NEDERLAND                           AV                                         MAASTRICHT                                           NETHERLANDS       VARIOUS       ACCOUNTS PAYABLE                                                                            $414.04
                                           AVENIDA DOM JO+O II N 36 8
VODAFONE PORTUGAL - COMUNICA??ES PE        PARQUE D                                                                       LISBON                                               PORTUGAL          VARIOUS       ACCOUNTS PAYABLE                                                                          $5,306.04
VOECOPY SERVICOS LTDA EPP                  R DR MARIO MOURAO 33. 33                                                       SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,729.41
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
VOLMAR FERREIRA ROCHA                      N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VOLMAR JOSE MAGGIONI                       N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - FLIGHT
VOLMAR JOSE MAGGIONI                       N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                                               UNDER CRITICAL AIRLINE
VOLOTEA                                    RAVESSERA DE GRACIA, 4O, 08006                                                 BARCELONA                                            SPAIN             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                               POTENTIAL OBLIGATION
VOLUS TECNOLOGIA E GESTAO DE BENEFICIOS    RUA ROSULINO FERREIRA                                                                                                                                               UNDER FREQUENT FLYER
LTDA                                       GUIMARÃES, 839                                                                 RIO VERDE              GO               75901-260    BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                                               LITIGATION - TICKET /
VONES PEREIRA DA SILVA                     N/A                                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                           AV. AFONSO PENA, 4.496 - SALA 405
VONIX TECNOLOGIA LTDA                      - JARDIM DOS ESTADOS,                                                          CAMPO GRANDE           MS                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $37.91
VORTEX EQUIPAMENTOS LTDA EPP                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                          $1,503.82

VOTENER VOTORANTIM COM ENERGIA LTDA        AV DAS NACOES UNIDAS 8501. 8501                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $33,097.00




                                                                                                                                  1231 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                    Pg 1290 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                    Address1                Address2              Address3                  City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
VPC TECNOLOGIA E SISTEMAS LTDA      N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
VRG LINHAS AEREAS SA                TER DO AEROPORTO S/N. S/N                                                 CONFINS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,782.57
VRG LINHAS AEREAS SA                TER DO AEROPORTO S/N. S/N                                                 CONFINS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $492.34
VRG LINHAS AEREAS SA                TER DO AEROPORTO S/N. S/N                                                 CONFINS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $157.55
VRG LINHAS AEREAS SA                TER DO AEROPORTO S/N. S/N                                                 CONFINS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $130.47
                                    R PASTOR ORIAS XAVIER DE
VRR COMERCIO DE PECAS LTDA EPP      MENDONC 61                                                                GUARULHOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $23,912.87
                                                                 PARQUE DE NEGOCIOS                                                                                                                 POTENTIAL OBLIGATIONS
                                                                 MAS BLAU IIPLA DE     508820 EL PRAT DE                                                                                            UNDER CRITICAL AIRLINE
VUELING AIRLINES                    NICK ASHTON                  L’ESTANY              LLOBREGAT              BARCELONA                                             SPAIN             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
W L S BARROS ME                     R RIO MARANHAO 50. 50                                                     RECIFE                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,381.45
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
W UNIFORMES LTCA                    N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - GENERAL          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - COMMERCIAL
W. ZANELLA & DUARTE                 N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         REPRESENTATIVE                X            X              X             X                UNKNOWN
                                                                                                                                                                                                    EXTERNAL AIRCRAFT LEASE
WACAPOU LEASING S.A.                412F, ROUTE D'ESCH, L-1030                                                LUXEMBOURG CITY                          L-1030       LUXEMBOURG       11/26/2008     (SPV); MSN 3662               X            X                                             UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WADILSON MAIA ARANHA                N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER ALESSANDRO DE OLIVEIRA       N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WAGNER ALESSANDRO DOS REIS          N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WAGNER ALESSANDRO TEIXEIRA          N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER ALVES PEREIRA DA SILVA       N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
WAGNER AMARO DA SILVA JUNIOR                                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE                                                                           $633.50
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WAGNER ANDRADE AGUIAR               N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER ANGELO DA SILVA              N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
WAGNER APARECIDO MACHADO DA SILVA   N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - GENERAL
WAGNER ASMIR                        N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER BARBOSA CHAVES               N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WAGNER BATISTA BEZERRA              N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WAGNER BATISTA BEZERRA              N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER CACERES GOULART JUNIO        N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WAGNER CARVALHO LOPES DO VAL        N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WAGNER CORREA                       N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WAGNER CORREA                       N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER COUTINHO DE LIMA             N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WAGNER COUTO CUNHA                  N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WAGNER DA SILVA AZEVEDO             N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WAGNER DAVID GERBER                 N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WAGNER DAVID GERBER                 N/A                                                                       N/A                      N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
WAGNER DE ARAUJO 09104024770        RUA VINTE E QUATRO 308                                                    CARIACICA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $654.61




                                                                                                                        1232 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1291 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
              Creditor Name             Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION -
WAGNER DE JESUS MOREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER DE MELO SOBRINHO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER DE MORAIS FERNANDES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER DE OLIVEIRA JUNIOR         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - GENERAL
WAGNER DE OLIVEIRA PIEROTTI       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
WAGNER DE OLIVEIRA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
WAGNER DE OLIVEIRA SILVA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER DE SOUZA GONCALVES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER DE SOUZA GONCALVES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER DOS SANTOS DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER DOS SANTOS GONCALVES       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER EDUARDO DIAS CAMPOS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER FARO SOARES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER FERREIRA FLORENTINO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER FLORI SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER FURTADO VELOSO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER GREGORIO ALE BICHIR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER HENRIQUE ALVES DA COSTA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER INACIO DE CARVALHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER INACIO DE CARVALHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER JOSE DA SILVA MENDE        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER JOSE DE MELO SOARES        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER LAMEGO BARBOSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER LIMA RIBEIRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER LIMA RIBEIRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER LUIS DE SOUZA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER LUIS DE SOUZA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
WAGNER LUIS VAZ CARVALHO                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                            $12.81
                                                                                                                                                                              PENDING LITIGATION -
WAGNER LUIZ CARDOSO DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER LUIZ CARDOSO DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER LUIZ CARDOSO DE OLIVEIRA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER LUIZ GUIMARAES MONTEIRO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                 1233 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1292 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
               Creditor Name            Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER LUIZ TEIXEIRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER MARQUES DOS SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER MATOS RIBEIRO PINTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER MATOS RIBEIRO PINTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER MELO DO CASAL              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER MELO DO CASAL              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER MOURA PINTO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER PEREIRA DE SALES           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER PEREIRA DOS SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER PEREIRA GONCALVES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER PESSOA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER PINHEIRO PASCHOAL          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER REGIS MARCAL               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER RICARDO ODRI               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WAGNER ROCHA LAUREANO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
WAGNER ROCHA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER SALES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER SALES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER SCOFIELDES CARVALHO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WAGNER SOTERO FRAGOSO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WAGNER ZENOBE                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALACI WAGNER SODRE DE MORAIS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALACI WAGNER SODRE DE MORAIS     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALAN RODRIGUES MOREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALBEANNI LEMOS DA SILVA TORRES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALBER DE MOURA AGRA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALBER DE SOUZA ROCHA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALBER LUIZ RIBEIRO DE SA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALBER PEREIRA DE MORAES          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALBER VASQUES PEDREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALCY NOGUEIRA DA SILVA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALCYR RAMOS MARIANO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN




                                                                                                 1234 of 1258
                                                          20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1293 of 1367
                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                Case No. 20-11598
                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                       Disputed
                                                                                                                                                              Date Debt was
                Creditor Name           Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALCYR RAMOS MARIANO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDEATLAS DOS SANTOS BARROS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - TICKET /
WALDECI BREIS GARCIA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDECYR CLAUDINO BAYS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDELI DOS SANTOS ROSA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALDELYCE SILVA SANTOS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDEMAR DE OLIVA BRANDAO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDEMAR LOPES FERRAZ NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDEMAR LOPES FERRAZ NETO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDEMAR NERI                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - BOARDING
WALDEMAR POLIDO                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALDEMAR ROCHA NETO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALDEMIR JOSE SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDEMIRO LUIZ TEIXEIRA TORGA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDEMOR MOURA DOS SANTOS NETTO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDENIA AGNY TORRES DE LUCENA    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDERLY CALIXTO BARROS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDETRUDES PINTO PITTELLA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION -
WALDILSON MAIA ARANHA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDINEI LOPES DOS SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDIR BARBOSA LADEIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
WALDIR CEZARETTI DE FREITAS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDIR CLAUDIO WEIAND             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - FLIGHT
WALDIR DE SOUSA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - PRE-
WALDIR DOMINGUES DO AMARAL        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                              PENDING LITIGATION - CIVIL
                                                                                                                                                                              LITIGATION - PRE-
WALDIR DOMINGUES DO AMARAL        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN




                                                                                                 1235 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1294 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALDIR LINS FILHO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALDIR LINS FILHO                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
WALDIR VIEIRA DOS SANTOS                                                                                                                                           VARIOUS       ACCOUNTS PAYABLE                                                                           $193.30
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALDIRENE DA SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALDIRENE DA SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALDO CHAVE STILBEN                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALDOMIRA DO AMAZONAS MILEO YAMADA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALDOMIRO ANDRADE FILHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALDOMIRO ANDRADE FILHO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALDOMIRO FERREIRA FILHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALESKA COZAC GONÇALVES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALESKA DE CARVALHO MARROQUIM        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALESKA PEREIRA CAMARA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALEX SOARES XAVIER                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALFRAN FREIRE TELES LIMA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALISON PEREIRA DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALKIRIA DE MOURA FARIAS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALKIRIA DE MOURA FARIAS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALKIRIA DO NASCIMENTO RODRIGUES     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALKIRIA FURTADO BARBOSA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALKIRIA MARIA DE ARAUJO GUIMARAES   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALLACE ALAIR ALVES VIANA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - IMPROPER
WALLACE DA SILVA FIGUEIREDO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALLACE DAMASCENO TAVERNARD          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALLACE HERCULES SIQUEIRA MESQUITA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALLACE KIM AVELINO DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALLAX NILTON DA SILVA PEIXOTO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALLAX NILTON DA SILVA PEIXOTO       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - BOARDING
WALLECE PEREIRA DA ROCHA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                    1236 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1295 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
               Creditor Name               Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALLISSON BATISTA FERREIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALMAR PAES PEIXOTO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALMIR CAMPOS FERREIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALMIR LEITE DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALMIR MEIRELLES MARQUES JUNIOR      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALMIR NOBERTO DA COSTA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALMOR ALVES GONDIM                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALMYR MAGALHAES JUNIOR              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALNER ALMEIDA ANTHES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALNETE HAND SCHWANZ                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALQUIRIA KELLY SILVA VACCAREZZA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALQUIRIA KELLY SILVA VACCAREZZA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALQUIRIA MENDES FERREIRA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALSON ARAUJO MACIEL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALSON ARAUJO MACIEL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALSON ARAUJO MACIEL                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALTEIR SILVA PEREIRA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALTEMBERG ABREU DA SILVA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALTER AMARAL CASAES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALTER AMARAL CASAES                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALTER ARRUDA AMANCIO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALTER CAVALCANTE SEVERINO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALTER CAVALCANTE SEVERINO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - FLIGHT
WALTER CLAUDIUS ROTHENBURG           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALTER COSTA DE MATTOS FILHO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALTER DA SILVA COSTA JUNIOR         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALTER DA SILVA RIBEIRO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALTER DARDENGO                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION -
WALTER DE OLIVEIRA CARVALHO JUNIOR   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
WALTER DIAS DA SILVA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
                                                                                                                                                                                 LITIGATION - TICKET /
WALTER DIAS MARQUES PEREIRA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN




                                                                                                    1237 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1296 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                 Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WALTER EDUARDO SEVALLI                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER FERNANDO RIDOLFI                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER FERREIRA BORGES FILHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER FERREIRA BORGES FILHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER FRANCISCO DE SOUSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER FRANCISCO DE SOUSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER FRANCISCO DE SOUSA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
WALTER FREIRE CAPIBERIBE NETO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WALTER JOSE DA COSTA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - GENERAL
WALTER MARINHO PALACIO FILHO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WALTER NEY RODRIGUES REZENDE            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER PASSETI                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WALTER RODRIGUES DE SOUZA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
WALTER TENORIO DA SILVA JUNIOR          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WALTER VASCO RABELLO JUNIOR             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WANCLER OLIVEIRA COSTA SANTOS           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WANDA DE OLIVEIRA MAYER                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WANDER JUNIO GONÃ§ALVES DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDER LUIZ BEZERRA DE SOUSA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
WANDER NOGUEIRA DE AMORIM               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDERLEY ALVES DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WANDERLEY FERNANDES MARTINS             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDERLEY RODRIGUES MOREIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDERLEY SOARES DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDERSON BARBOSA DE OLIVEIRA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WANDERSON CANDIDO DO BEM                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDERSON CLEBER RODRIGUES DOS SANTOS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WANDERSON CORDEIRO CARVALHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WANDERSON CORDEIRO CARVALHO             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WANDERSON DONISETE DO NASCIMENTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WANDERSON JUNIOR DE BRITO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WANDERSON LAURO DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                       1238 of 1258
                                                                            20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                 Pg 1297 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                    to offset?
                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                Date Debt was
                 Creditor Name                   Address1            Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDERSON LEANDRO DE JESUS            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDERSON REIS DE CARVALHO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDERSON REIS DE CARVALHO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
WANDERSON RUELA DE OLIVEIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
WANDERSON SANTOS VARJAO               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDERSON SILVA BARROS                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDERSON SILVA BARROS                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
WANDERSON SIQUEIRA COSTA              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDERSON TAVARES BENEDITO            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDY TANIA ETCHEBERE                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANDY TANIA ETCHEBERE                 N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
WANESSA CANO REIS                     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANESSA CATUNDA TAVARES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
WANESSA DE SOUZA CORDOVIL             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANESSA FERNANDES MACIEL              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANESSA VILARIM BOTELHO JORDAO        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANESSA VILARIM BOTELHO JORDAO        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANG PEN LIANG                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
WANG WEN WEI                          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - IMPROPER
WANGELA FERNANDA SOUZA LACERDA        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - FLIGHT
WANIA TEIXEIRA                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANINE MARCELLE DIAS                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WANNESSA DA SILVA AIRES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                      RUA BARONESA BELA VISTA 675.
WAPIYA GEST PES E DIVERSIDADE EIREL   675                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $17,595.09
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WARLEN DE LIMA PIRES                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
WARLEN DE LIMA PIRES                  N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
WARLLYSON MARTINS DE ARAUJO           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
WARTEC ELETRO GERADORES EIRELI ME     RUA CARLOS WEBER 1777. 1777                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,592.83
                                                                                                                                                                                                PENDING LITIGATION - CIVIL
                                                                                                                                                                                                LITIGATION - TICKET /
WASHINGTON ALAIR BAYER VIEIRA         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
WASHINGTON ARENGUE                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                   1239 of 1258
                                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                           Pg 1298 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
               Creditor Name                        Address1                   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON CARLOS DE OLIVEIRA SALES     N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON COSTA NASCIMENTO             N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON FRANCA MAIA CEZAR            N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WASHINGTON GONCALVES RAMOS              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON KELLYSSON ARAUJO DIAS        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WASHINGTON KENNEDY SOUZA FARIAS         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WASHINGTON KENNEDY SOUZA FARIAS         N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON LUIS MOUZINHO DE JESUS       N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WASHINGTON LUIZ ALVES DOS SANTOS        N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WASHINGTON LUIZ MACHADO SOARES          N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON PADILHA ALBUQUERQUE                                                                                                                                                                            LITIGATION - PRE-
CAVATONI                               N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
WASHINGTON PORTUGAL GONCALVES DE SOUZA                                                                                                                                                                    PENDING LITIGATION - CIVIL
JUNIOR                                 N/A                                                                           N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WASHINGTON SANTOS DE OLIVEIRA           N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WASHINTON JORGE NETO                    N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WASLEY PIRES DE SOUZA                   N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WATERLOO SANT ANNA DE MOURA             N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WATILA PEREIRA COSTA                    N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WATSON ALVES DO ESPIRITO SANTO          N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WAYNER DIAS BRAGA                       N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WAYRLA RAISSA VASCONCELOS DIAS          N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WAYRLA RAISSA VASCONCELOS DIAS          N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATION
                                                                                                                                                                                                          UNDER FREQUENT FLYER
WEB PREMIOS COMERCIO E SERVICO LTDA     AL RIO NEGRO, 585, BL C AND 7   ALPHAVILLE                                   SAO PAULO              SP               6454000      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WEBER ANTONIO DA TRINDADE               N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WEBER REGINALDO DOS SANTOS              N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          POTENTIAL OBLIGATION
                                                                                                                                                                                                          UNDER FREQUENT FLYER
WEBMOTORS SA                            RUA GOMES DE CARVALHO 1996                                                   SAO PAULO              SP               4547006      BRAZIL            VARIOUS       PROGRAM                       X            X                                             UNKNOWN
WECHSEL LTDA                            AVENIDA DR FONSECA BRASIL 207                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,783.77
                                        AV. PREFEITO WALDEMAR GRUBBA
WEG DRIVES E CONTROLS AUTOMACAO LTD     3 3300                                                                       JARAGUA DO SUL                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $8,102.25
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
WEILA RAQUEL GARCIA MACHADO             N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
WELCOME SURF TRIPS AGENCIA DE VIAGENS                                                                                                                                                                     PENDING LITIGATION - CIVIL
LTDA - ME                               N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WELDER MARCAL DE JESUS                  N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WELDER MARCAL DE JESUS                  N/A                                                                          N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
WELEC SRL                               MAURE 3936, C1427 EFJ,                                                       BUENOS AIRES           BUENOS AIRES                  BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $683.77




                                                                                                                             1240 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1299 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                    Date Debt was
               Creditor Name                  Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                              Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WELERSON STEPHANI                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELINGTON ARAUJO LISBOA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELINGTON LEMOS SILVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELINGTON RODRIGO DE PAULA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WELISON DANILO CONSOLI DE LIMA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - IMPROPER
WELITON DE JESUS SILVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELITON PEREIRA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELITON REZENDE SOARES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WELLFARES MARTINS SANTOS                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLIGTON ALVES LIMA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
WELLIGTON SILVA SILVA                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                             $12.99
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGHTON SIQUEIRA DA NOBREGA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON ALVES DE LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON ALVES DE LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON ALVES DE LIMA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON APARECIDO RICARDO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WELLINGTON AUGUSTO PARREIRAS DE JESUS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WELLINGTON BACOS                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WELLINGTON BARROS BONFIM FILHO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
WELLINGTON BORGES QUEIROZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TAM FIDELIDADE
WELLINGTON BORGES QUEIROZ               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         PROGRAM                        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON BRUNI PRATT                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON BUGLIA SOARES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
WELLINGTON CARLOS SOUZA DA SILVA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON CLEYTON DO CARMO SANTOS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WELLINGTON CORREA DE MELLO              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON DA CRUZ FRANCA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON DE ANDRADE RESENDE SOUSA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON DE JESUS SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON DOS REIS                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON FACANHA DO NASCIMENTO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WELLINGTON FERNANDES DOS SANTOS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS           X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WELLINGTON FERREIRA DE LIMA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM         X            X              X             X                UNKNOWN




                                                                                                       1241 of 1258
                                                                 20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                      Pg 1300 of 1367
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                         Claim subject
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                         to offset?
                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                     Date Debt was
              Creditor Name                    Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLINGTON FRANCISCO LUSTOSA SENA        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON GUADAGNINI                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
WELLINGTON JORGE CUTRIM SOUSA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON JORGE DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON LUIS BRITO DA CUNHA           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - IMPROPER
WELLINGTON LUIZ BARCELOS BORGES JUNIOR   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLINGTON LUIZ CRUZ DE AZEVEDO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLINGTON LUIZ CRUZ DE AZEVEDO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
WELLINGTON MARCHI PAES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON MARCONDES SANTANA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON MEDEIROS DA SILVA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
WELLINGTON MIYAMOTO ICERI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLINGTON MORENO TRAVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLINGTON MORENO TRAVA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON PEREIRA DE LIMA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON ROGERIO CAVALCANTE DE SOUZA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
WELLINGTON SANTANA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - TICKET /
WELLINGTON SANTOS DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON SANTOS DA SILVA DE JESUS      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON SENA DE ARAUJO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON SENA DE ARAUJO                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLINGTON SOARES DA ROCHA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON TAVARES NOBREGA JUNIOR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON TEIXEIRA DELMONDES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON TEODOSIO DE SOUZA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLINGTON ZACARIAS GOMES DE SOUZA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLISSANDRA DE SOUZA VASCONCELLOS       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
                                                                                                                                                                                     LITIGATION - FLIGHT
WELLITON DA SILVA RESENDE                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELLITON DOS SANTOS                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WELLITON LUIZ MARTINS RIBEIRO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELMA OLIVEIRA SOUSA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                     PENDING LITIGATION -
WELMA OLIVEIRA SOUSA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                        1242 of 1258
                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                         Pg 1301 of 1367
                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                          Case No. 20-11598
                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                            Claim subject
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                            to offset?
                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                        Date Debt was
              Creditor Name                    Address1      Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                        PENDING LITIGATION -
WELMA OLIVEIRA SOUSA                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WELSON CESAR GOMES DA SILVA         N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELSON MOURA SOARES                 N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELSON NOGUEIRA DA SILVA            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELTOIR AVELINO CORREA              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WELTON DE SOUSA ALEXANDRE           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELTON WENDEL SEROTINI              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELTON WENDEL SEROTINI              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WELTON ZAZISKI GOMES                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELYDA CRISTINA DE CARVALHO         N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WELYDA CRISTINA DE CARVALHO         N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WEMERSON PACIFICO MONTEIRO          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WEMERSON PACIFICO MONTEIRO          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
WENCOR GROUP LLC                    416 DIVIDEND DRIVE                                             PEACHTREE CITY         GA               30269                          VARIOUS       ACCOUNTS PAYABLE                                                                        $529,381.31
WENCOR LLC                          3701 NW 66TH AVE                                               VIRGINIA GARDENS       FL               33166-6940                     VARIOUS       ACCOUNTS PAYABLE                                                                          $7,517.02
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
WENDEL VANDERLEY DA PAZ             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
WENDELL COSME DA SILVA DOS SANTOS   RUA HIKARU KAMIYA 341.                                         CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $161.48
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WENDELL DELGADO SILVA               N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
WENDELL LINHARES DE SOUZA           N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WENDELL RODRIGUES DA SILVA          N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
WENDELL SOARES MARTINS              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - TICKET /
WENDELSON MENDES MOREIRA            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WENDER CARLOS BREGAGNOLI            N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WENDER DE MORAIS SILVA              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
WENDER DE SOUZA                     N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WENRY ARECO DE SOUZA                N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WERBERTH MARTINS DUARTE             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WERLLANE SILVA FERREIRA             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
                                                                                                                                                                                        LITIGATION - FLIGHT
WERLLANE SILVA FERREIRA             N/A                                                            N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION -
WERLLEN CARDOSO BENTES              N/A                                                            N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                        PENDING LITIGATION - CIVIL
WERNER CALCADOS LTDA E OUTRA        N/A                                                            N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                           1243 of 1258
                                                                         20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                              Pg 1302 of 1367
                                                                                                         In re TAM Linhas Aereas S.A.
                                                                                                               Case No. 20-11598
                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                 to offset?
                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                             Date Debt was
                Creditor Name                    Address1         Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
WERNER DIETER TRIELOFF                N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESCLEY DE PAULO LIMA                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
WESCO AIRCRAFT HARDWARE CORP.         27727 SCOTT AVE                                                   VALENCIA               CA               91355                          VARIOUS       ACCOUNTS PAYABLE                                                                          $2,114.04
                                                                                                                                                                                             PENDING LITIGATION -
WESERHUTT JOSE DE MATTOS              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEI ALMEIDA DE SOUZA               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
WESLEI DE SOUZA JESUS                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
WESLEI DE SOUZA JESUS                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEN DOMINGOS SOARES CAMARGO        N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY AFONSO VANDERLEY               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY ALEXSANDER DA SILVA            N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY ALVES CAETANO                  N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PRE-
WESLEY ANDERSON MARQUES               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - PRE-
WESLEY ANDERSON MARQUES               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         REGISTRATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY ANTUNES ALVES                  N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY BARBOSA CHAVES                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY BARBOSA CHAVES                 N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                      AVENIDA ARQUITETO CLAYTON
WESLEY BASTOS DE SIQUEIRA 372567388   ALVES 499                                                         VALINHOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $145.33
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
WESLEY DALBEM                         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY DE SOUSA GOMES DE CASTRO       N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY DOS SANTOS PEREIRA             N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY DOS SANTOS SOUSA               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY DOS SANTOS SOUZA               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - FLIGHT
WESLEY DOUGLAS DE SOUZA               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - GENERAL
WESLEY DUTRA DE ANDRADE               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CIVIL            X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY FERNANDES CAMPELO              N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY FONSECA                        N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY FONSECA                        N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
                                                                                                                                                                                             LITIGATION - SPECIAL
WESLEY GARCIA                         N/A                                                               N/A                    N/A              N/A          N/A                 N/A         PASSENGER                     X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY GOMES DE ALMEIDA               N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION -
WESLEY GUSTAVO MARTINS BROCHADO       N/A                                                               N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                             PENDING LITIGATION - CIVIL
WESLEY MARIA DA COSTA DE OLIVEIRA     N/A                                                               N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                1244 of 1258
                                                                              20-11598-jlg     Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 1303 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
               Creditor Name                          Address1         Address2                Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WESLEY MENDES OLIVEIRA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY MIRANDA PIMENTEL                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLEY MORETT DE OLIVEIRA LIMA            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY NEIVA BARBOSA                      N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLEY RODRIGUES MELO                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLEY SOARES DA SILVA                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY SOUSA SILVA                        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY SOUSA SILVA                        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY SOUSA SILVA                        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY SOUSA SILVA                        N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WESLEY TOMAZINI ROSA DA SILVA             N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WESLEY VARGAS MOURA                       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLEY VINICIOS MERLIN                    N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLLEY ARAUJO DO MONTE                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLLEY DA SILVA SANTOS                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLLEY DOS SANTOS FRANCO                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLLEY DOS SANTOS FRANCO                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLLEY EVERTON DOMINGOS DE ALMEIDA       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLLEY EVERTON DOMINGOS DE ALMEIDA       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLLEY LAMAISSON DA SILVA FRANCA         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLLEY LAMAISSON DA SILVA FRANCA         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESLLEY LAMAISSON DA SILVA FRANCA         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLLEY PASQUALOTTO                       N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
WESLLEY RIBEIRO DE OLIVEIRA SALES         N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WESLLEY RODRIGO FERREIRA                  N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    POTENTIAL OBLIGATIONS
                                                                                                                                                                                                    UNDER CRITICAL AIRLINE
WEST JET                                  22 AERIAL PLACE NE                                                   CALGARY                                 T2E 3J1      CANADA            VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WESTERLEY RIVALDO GOIS E SILVA            N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
WESTERN OUTDOOR INTERACTIVE PVT LTD       UNIT 201/202 TOWE II   SEZ                  SEEPZ.                   MUMBAI                                               INDIA             VARIOUS       ACCOUNTS PAYABLE                                                                         $31,050.00
WESTIN CANCUN S DE RL DE CV               BLVD KUKULCAN KM 20                                                  CANCUN                   QRO            77500        MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                           $347.47
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WEVERTON ANTONIO ROBSON                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
WEVERTON HENRIQUE DE LIMA                 N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WEVERTON LISBOA DE SENA                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WEVERTTON ROSA DA SILVA                   N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WHELYSON THARYKY PINHEIRO PIRES CRUZ DA                                                                                                                                                             LITIGATION - FLIGHT
SILVA                                     N/A                                                                  N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         1245 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1304 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                       Address1                Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
WHEVERTON BARCELOS DOS SANTOS           N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
WHINSGTON DE SOUSA PEREIRA              N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
WHITE MARTINS GASES INDUS NORTE LTD     AVENIDA AUTAZ MIRIM 1053                                                 MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $44.32
WHITE MARTINS GASES INDUSTRIAIS LTD     SIA/SUL QUADRA 03 1125                                                   BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $10,072.23
WHITE MARTINS GASES INDUSTRIAIS LTD     SIA/SUL QUADRA 03 1125                                                   BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                             $16.85
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WHITE MARTINS GASES INDUSTRIAIS LTDA.   N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
WHITE MARTINS GASES INDUSTRIAL LTDA     AVENIDA AUTONOMISTAS 4192                                                OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,600.64
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
WIBER SILVANO DE SOUSA NETO             N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      POTENTIAL OBLIGATIONS
                                        ATTN: KATHRINE HAUGLAND                                                                                                                                       UNDER CRITICAL AIRLINE
WIDEROE'S FLYVESELSKAP A.S.             GIONNES                     CARGO ACCOUNTING                                                                                                    VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WIL LAVOR LUCENA CAMBOIM                N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WIL LAVOR LUCENA CAMBOIM                N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
WILANA DA SILVA MOURA                   N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILBERTH FERREIRA COSTA                 N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILDSON SALAZIE FERREIRA                N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILER COELHO DIAS                       N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILGRESSON DIEGO SILVA                  N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
WILIAM CAMILO RODRIGUEZ BARRER          N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILKER ARTUR ALVES DA SILVA             N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILL ZAMISK DE LIMA PAIVA               N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILLAME BRUNO DA SILVA BARBOSA          N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLAME SILVA FERREIRA                  N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - TICKET /
WILLANY VELOSO REINALDO                 N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
WILLER MOREIRA COSTA JUNIOR             N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILLIAM AKERMAN GOMES                   N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLIAM ALMEIDA DA SILVA BERTO          N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
WILLIAM BISMARCK CALHEIROS              N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLIAM CARDOZO DE ALMEIDA              N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
WILLIAM COSTA DE SOUZA                  N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLIAM COSTA DOS SANTOS                N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLIAM DA SILVA                        N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLIAM DA SILVA                        N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
WILLIAM DA SILVA ARAUJO                 N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
WILLIAM DA SILVA PEREIRA                N/A                                                                      N/A                       N/A           N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN




                                                                                                                            1246 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1305 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                       Address1            Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM DA SILVA QUEIROZ                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM DE ALMEIDA ARAUJO               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM DE ALMEIDA ARAUJO               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
WILLIAM DE ALMEIDA JUNIOR               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
WILLIAM DE ALMEIDA MACHADO              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM DE OLIVEIRA LOPES               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM DE SOUZA ALVES                  N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAM DICK                            N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM DOS SANTOS COSTA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM FERREIRA DA SILVA               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM FERREIRA DA SILVA               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAM FERREIRA DA SILVA               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAM FERREIRA DA SILVA               N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM FREIRE DA SILVA GASPAR          N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM GUSTAVO GALLI                   N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM IVANKIO                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM KONRATH                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAM KONRATH                         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM MARCUS DE SA                    N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
WILLIAM MOREIRA DE SOUZA                N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM MUNHOZ LOPES AGUIAR             N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM NERI GARBI                      N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM NERI GARBI                      N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM PEREIRA OLIVEIRA DA SILVA       N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAM PESSOA CARDOSO DE ALBUQUERQUE   N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAM ROCHA ALVES JUNIOR              N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
WILLIAM RUSSELL LIMITED IBA             WILLIAM RUSSELL HOUSE   THE SQUARE                                   WOKING                                               LONDON            VARIOUS       ACCOUNTS PAYABLE                                                                           $878.14
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM SANDER KLEIN DOS SANTOS         N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
WILLIAM UBIRAJARA DE LIMA RIBEIRO       N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAM WELMAN PASSOS                   N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAMS ALEXANDRE PEREIRA DE SOUSA     N/A                                                                  N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN




                                                                                                                      1247 of 1258
                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                     Pg 1306 of 1367
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                    Date Debt was
                Creditor Name                 Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WILLIAMS HONORATO SANTOS ANGELO         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WILLIAMS RAPHAEL DE SOUZA MORAIS        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
WILLIAN AARON DE SENA                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                            $28.55
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WILLIAN ADRIANO LIRA LOPES              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN ALBERTO FIRMO DE SOUZA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN APARECIDO DE ALMEIDA            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN BATISTA DE OLIVEIRA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN CARLOS ARCANJO DE ASSIS         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN CARLOS MACHADO                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN COUTO CUNHA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN DA SILVA MONTEIRO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN DAS CHAGAS SILVANA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WILLIAN DE LIMA PAIVA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN DE VASCONCELOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN DOS SANTOS RODRIGUES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN DOS SANTOS RODRIGUES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN DOUGLAS FAUSTINO FERREIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN FERNANDO DUARTE                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN GARDA                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - TICKET /
WILLIAN GIORDANI                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN GRANDO                          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN KLAIN TELESCA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN KLEBER DE MENEZES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN KLEBER DE MENEZES               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN LEANDRO DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN LEITE DE OLIVEIRA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN LOURENCO AZEVEDO DE SOUZA LUZ   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WILLIAN NUNES                           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN PATEZ COSTA                     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION -
WILLIAN PEREIRA SANTOS                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
WILLIAN POLLIS MANTOVANI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                    LITIGATION - FLIGHT
WILLIAN RICARDO DE LIZ CARMONA          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                       1248 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1307 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
WILLIAN ROBERTO DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAN SANTANA AZEVEDO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLIAN SILVA DA MOTA                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
WILLIAN SILVERTON KEFERAUS            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILLIANE ESTEVAM DE ARAUJO            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILLIDY BATISTA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILLIDY BATISTA DA SILVA              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLMAR JUNIOR AMORIM TRENTINI        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILLYAN FERREIRA RODRIGUES            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILMA ABRANTES DE BRITO               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILMA DE JESUS GOMES                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILMA FABIANA FERREIRA DA SILVA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILMA FABIANA FERREIRA DA SILVA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILMA PEREIRA DA SILVA                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILMA SARDINHA MARTINELLI             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILMAR PERES DE FARIAS NETO           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSOLENI DO CARMO PEREIRA PROCOPIO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
WILSON ALBUQUERQUE COSTA JUNIOR       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
WILSON AMARAL JORGE                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILSON ANDRADE DE JESUS               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON ANTONIO DA SILVA               N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - IMPROPER
WILSON BERNARDINO DE MACEDO NETO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON BRAMBILLA                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILSON CARDOZO DE ALMEIDA             N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON CARLOS TELES DRISOSTES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON CARRARA                        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILSON DAMIAO TRINTA                  N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILSON DAVID DIAS SCHALCHER           N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON DONIZETI CANDIDO JUNIOR        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
WILSON DOS SANTOS PIO                 N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON FERNANDES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
WILSON FERNANDES                      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
WILSON FRANK AZEVEDO DE MELO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                     1249 of 1258
                                                                           20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                Pg 1308 of 1367
                                                                                                           In re TAM Linhas Aereas S.A.
                                                                                                                 Case No. 20-11598
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                     Address1          Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
WILSON FURTADO ROBERTO FILHO           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON GONCALVES LOPES                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
WILSON JORDAO ORSELLI                  N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
WILSON LEITAO LEITE                    N/A                                                                N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
WILSON LIMA MACHADO                    N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
WILSON LUIS LEITE SILVA                N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON MARCOS DA SILVA                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SERVICE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON NOVAES                          N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON PEREIRA GOMES DE OLIVEIRA       N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
WILSON PEREIRA SOVERAL                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON RIBEIRO DE MORAES FILHO         N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON ROBERTO BASSO                   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON ROBERTO CESTAROLLI              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON ROBERTO CESTAROLLI              N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
WILSON RODRIGUES BORGES.               RUA ALTO DA BELA VISTA 288                                         ARACAJU                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,699.38
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON VIANNA DE ALMEIDA               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON VIANNA DE ALMEIDA               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON VIT CASTRO CAVALCANTE           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILSON VIT CASTRO CAVALCANTE           N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
WILSON VITALINO CASTRO CAVALCANTE      N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
WILSONN JOLIBOIS                       N/A                                                                N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
WILSSON WILLY NETO                     N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
WILTON ALBERNAZ PESSOA                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - BOARDING
WILTON DUARTE TEIXEIRA                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
WILTON FABRICIO AUGUSTIN DE OLIVEIRA   N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
WILTON LUIS DE CARVALHO                N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - FLIGHT
WILTON NORONHA DE CARVALHO             N/A                                                                N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
WILTON SOARES BATISTA                  N/A                                                                N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
                                                                                                                                                                                               LITIGATION - TICKET /
WILTON THEODORO DA SILVA               N/A                                                                N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILVANIA DA SILVA COSTA                N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WILZA DA SILVA QUEIROZ                 N/A                                                                N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN




                                                                                                                    1250 of 1258
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                    Pg 1309 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                       to offset?
                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                   Date Debt was
               Creditor Name                      Address1              Address2              Address3                   City                 State          Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WILZA DA SILVA QUEIROZ                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
WINDSON BONFIM SANTOS JUNIOR          N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
WINDSOR ADM DE HOTEIS E SERV LTDA     AVENIDA LUCIO COSTA 5400                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $674.58
                                      ST SHN QD 1 CJ A BL A ENTRADA B
WINDSOR ADM HOTEIS E SERVICOS LTDA    SN.                                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,181.19
                                      ST SHN QD 1 CJ A BL A ENTRADA B
WINDSOR ADM HOTEIS E SERVICOS LTDA    SN.                                                                     BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $320.04
WINDSOR ADMIN HOTEIS E SERVICOS LTD   RUA FERREIRA VIANA 69                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $5,360.91
                                      AV NOSSA SENHORA DE
WINDSOR ADMINISTRACAO DE HOTEIS E S   COPACABANA 335                                                          RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $912.31
WINDSOR BARRA HOTEL SA                AVENIDA LUCIO COSTA 2630                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,476.84
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                      PRINCESS JULIANA INTERNATIONAL                                                                                               THE                             UNDER CRITICAL AIRLINE
WINDWARD ISLANDS AIRWAYS              AIRPORT, SINT MAARTEN                                                   SINT MAARTEN                                         NETHERLANDS       VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
WING CONTROL LLC                      8000 NW 31ST ST STE 14                                                  DORAL                     FL            33122-1050                     VARIOUS       ACCOUNTS PAYABLE                                                                        $205,056.97
WING CONTROL LLC                      975 WEST 22ND ST                                                        HIALEAH                   FL            33010                          VARIOUS       ACCOUNTS PAYABLE                                                                          $9,645.00
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WIRLENE FERREIRA CONSTA               N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
WIRTON PEIXOTO COSTA FILHO            N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
WITNESS PALMA GOMES BARBOZA           N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
WITTEL COMUNICACOES LTDA              AV PAULISTA 1106. 1106                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $20.38
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WLADIA SILVA DOS ANJOS                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WLADIA SILVA DOS ANJOS                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WLADIMIR ALBUQUERQUE DALVA            N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WLADIMIR ALBUQUERQUE DALVA            N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - FLIGHT
WLADIMIR RIBEIRO GOMES                N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - IMPROPER
WLADMIR CARDOSO BRANDAO (E)           N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
WLLANA MARIA ALVES DOS REIS NOGUEIR                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $283.24
WM COM PROD PARA LABORATORIO LTDA     RUA UMBERTO BOTTOSO 140                                                 RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,262.07
                                      15 EXCHANGE PLACE 3RD FLOOR
WNS NORTH AMERICA INC                 STE 310                                                                 JERSEY CITY               NJ            07302-4939                     VARIOUS       ACCOUNTS PAYABLE                                                                        $122,492.62
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WOLFGANG RUDOLPH                      N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
WOLNEY CUNHA DA SILVA SOUZA           N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
WOLNEY CUNHA DA SILVA SOUZA           N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
WOLNEY CUNHA DA SILVA SOUZA           N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
                                                                                                                                                                                                   LITIGATION - TICKET /
WOLNEY DE CASTRO FIGUEIREDO FILHO     N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WOLNEY WAGNER DE SIQUEIRA             N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
WOLTER FORTES CASTELO BRANCO JUNIOR                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $276.04
WOMER IND E COM DE EQUIP LTDA         RUA PTOLOMEU 734                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $200.41
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WOO YOUNG YANG                        N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
WOO YOUNG YANG                        N/A                                                                     N/A                       N/A           N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
WOODPEL INDUSTRIA DE EMBALAGENS LTD   ALAMEDA VÊNUS 219. 219                                                  INDAIATUBA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,111.43
WOODWARD INC                          5001 NORTH SECOND STREET                                                LOVES PARK                IL            61111-5808                     VARIOUS       ACCOUNTS PAYABLE                                                                              $1.00
                                      OFICENTRO EJECUTIVO LA SABANA
WORLD FUEL INTERNATIONAL S.R.L CR     7 PIS                                                                   SAN JOSE                                             COSTA RICA        VARIOUS       ACCOUNTS PAYABLE                                                                         $42,038.87
                                      950 SOUTH CHERRY STREET SUITE
WORLD FUEL SERVICES, INC              1600                                                                    DENVER                    CO            80246                          VARIOUS       ACCOUNTS PAYABLE                                                                      $5,114,995.51




                                                                                                                         1251 of 1258
                                                                                    20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                                         Pg 1310 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                 Creditor Name                       Address1                Address2              Address3                   City                    State         Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WORLD TOUR VIAGENS E TURISMO LTDA      N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - TRAVEL AGENCY    X            X              X             X                UNKNOWN
WRC RESTAURANTES LTDA                  AVENIDA PEDRO II 299.                                                       SAO LUIS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                           $332.12
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WS SHOWS LTDA                          N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - TICKET /
WTG VIAGENS E TURISMO LTDA             N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WU GUO ZHONG                           N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WU JEN WEN                             N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WYLKERSON ANTHONY RIZZATO SANTANA      N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
WYLKYNSON DANTAS COSME                 N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
WYLLER SANTOS                          N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
WYLTON MASSAO OHARA                    N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                       AV ENG JUAREZ S B WANDERLEY                                                 SAO JOSE DOS
X5 COM DE EQUIP E SERV AERO LTDA       600                                                                         CAMPOS                                                 BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                         $63,322.72
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                     ROOM 313 3RD FLOOR     XIAMEN AIR NO22 DLIAO                                                                                         UNDER CRITICAL AIRLINE
XIAMEN AIRLINES                        ATTN YIQUIN                   CAGO BUILDING          RD GAOQI ARPT         XIAMEN                     FUJIAN                       CHINA             VARIOUS       AGREEMENTS                    X            X                                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
XIMENA PAULA NUNES BANDEIRA            N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
XIMENA PAULA NUNES BANDEIRA            N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
XTRA AEROSPACE INC.                    15901 SW 29TH STREET          SUITE 201                                     MIRAMAR                   FL               33027                         VARIOUS       ACCOUNTS PAYABLE                                                                         $51,736.00
XU WEIDONG                                                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE                                                                           $342.99
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
YAAKOUB KASSAB                         N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YACOV ARAO ESKINAZI                    N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YACOV ARAO ESKINAZI                    N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YACOV YEHOSHUA HAKUK                   N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
YAEL LANIADO                                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                          $1,271.94
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAFFA YAAKOV                           N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAGO ROLAND FERREIRA SILVA             N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAGO VINIIUS DA SILVA RODRIGUES        N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAGO VINIIUS DA SILVA RODRIGUES        N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAISSA ALEXANDRE BRAGAGNOLO            N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
YALI LOPES SOLEDADE                    N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAN ALEF GAMES                         N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAN AVIZ BARBOSA                       N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAN BUITONI DE CAMPOS                  N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                                          LITIGATION - FLIGHT
YAN PHELIPE FERNANDES DE SOUZA ROCHA   N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YAN VICTOR AVELINO FERREIRA DA SILVA   N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YANA NICOLE MAESTRI CHIN QUEE          N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YANI SILVA PEREIRA                     N/A                                                                         N/A                       N/A              N/A         N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                                              1252 of 1258
                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                   Pg 1311 of 1367
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Date Debt was
               Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YANI SILVA PEREIRA                    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YANKA FALCONI DURAND DE ALMEIDA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YANNA LOREN MOREIRA COUTINHO          N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YANNA PATRICIA GOMES DA SILVA         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YANNE RAMALHO DAMASCENO GALVAO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
YARA BERNARDINO                       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
YARA GERMANO CARDOZO DE ARAUJO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YARA RESENDE MARANGONI MARTINELLI     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YARA ROVAI                            N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASCARA ALVES DOS SANTOS              N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
YASHA LUIZ FERRAZ STIEFELMANN         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
YASHMIN MICHELLE RIBEIRO DE ARAUJO    N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIM ARYANE DE BARROS GOMES         N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIM MARIA PEDROSA GUERRA SARAIVA   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIM MOURA PASSOS                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIN ALVES SOARES                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YASMIN CARDOSO RESENDE DA MATTA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YASMIN CARDOSO RESENDE DA MATTA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIN CARDOSO RESENDE DA MATTA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
YASMIN CERENZADOS SANTOS PANIAGO      N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIN CUNHA DOS SANTOS RAPOSO        N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIN DE OLIVEIRA DAVILA DE ARAUJO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIN DE OLIVEIRA DAVILA DE ARAUJO   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YASMIN FERNANDA RUFINO DE SANTANA     N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
YASMIN GONCALVES PIRES                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YASMIN HARADA COSTA                   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
YASMIN JAIME CHAVES DE OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - TICKET /
YASMIN JAIME CHAVES DE OLIVEIRA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION -
YASMIN KARATLI SAFATLI                N/A                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                  LITIGATION - FLIGHT
YASMIN LOHANNA CORDEIRO HOLANDA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                     1253 of 1258
                                                                                  20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                       Pg 1312 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                          to offset?
                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
               Creditor Name                          Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YASMIN MASSA BARROS                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
YASMIN MEDEIROS MOURA                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YASMIN MORESI ALVES                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YASMIN MOTA SANTOS                         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YASMIN MOTA SANTOS                         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YASMIN SUHA BALIEIRO JUNQUEIRA ZACCARELI   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YASMIN SUHA BALIEIRO JUNQUEIRA ZACCARELI   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YASMINI AGATHA CONCEICAO DE OLIVEIRA       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
YASMINI GONCALVES SOARES                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YASMINN NUNES PAIVA                        N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                           RUA GERALDO FLAUSINO GOMES
YDP CONSULTORIA E SISTEMAS LTDA            42                                                                    SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $780.51
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YEDDA CRISAFERA DE LIMA FIGUEIRA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YEDDA CRISAFERA DE LIMA FIGUEIRA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YEGOR DO COUTTO GIL JÚNIOR                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YESARES SILVA CAMARO                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
YEVISKI SUARES LOBATO GAMA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YGOR FREITAS DE ALMEIDA                    N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YGOR JOSE DA CUNHA SOUTO                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YGOR JOSE DA CUNHA SOUTO                   N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YGOR JUNIO PEREIRA BARBOSA                 N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - IMPROPER
YGOR RAPOSO QUINTELA                       N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YLANA PEIXOTO DE OLIVEIRA ALMEIDA          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YLEDO FERNANDES DE MENEZES JUNIOR          N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
YNGRID GABRIELA ASSUNCAO MAGALHAES         N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - BOARDING
YOLANDA DE MOURA IMBIRIBA                  N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
YOLANDA REIS RODRIGUES                     N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                           AHUEHUETES 60 403 SAN BARTOLO
YOLANDA URIBE ORTIZ                        ATEPE                                                                 MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,437.11
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YSABEL YDELSA DELGADO DEL AGUILA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YSABEL YDELSA DELGADO DEL AGUILA           N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
                                                                                                                                                                                                      LITIGATION - FLIGHT
YULE BRANDAO MESQUITA                      N/A                                                                   N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         1254 of 1258
                                                                      20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                           Pg 1313 of 1367
                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                            Case No. 20-11598
                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                              Claim subject
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                              to offset?
                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                          Date Debt was
               Creditor Name              Address1             Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
YUN YOUNG CHA COURNAULT         N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YUNA KIM                        N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
YUNIA CRUZ TORRES               N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         OVERBOOKING                   X            X              X             X                UNKNOWN
                                RUA DOUTOR MOTTA JUNIOR 100.                                         SAO JOSO DOS
YUP TURISMO LTDA ME             100                                                                  PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $1,195.03
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURE DE ASSIS SORTICA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURE HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURI ALVES FERNANDES            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI ARAUJO DA SILVA            N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI BRANDAO ALVES              N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI BRANDAO DA COSTA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI DANTAS DE SANTANA          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURI DE CASTRO MARINHO          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI HALLSON FERREIRA           N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
YURI JIVAGO DE PAIVA MEDEIROS   N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI KOBLISCHEK ORONDJIAN       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI KOBLISCHEK ORONDJIAN       N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
YURI MURMANN                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
YURI MURMANN                    N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - TICKET /
YURI PARANHOS MONTEIRO          N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION -
YURI RAFAEL MENDES DA CUNHA     N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
YURI SILVA ALVES                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
                                                                                                                                                                                          LITIGATION - FLIGHT
YURI SILVA ALVES                N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI SILVA DE SOUSA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                          PENDING LITIGATION - CIVIL
YURI SILVA DE SOUSA             N/A                                                                  N/A                    N/A              N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN




                                                                                                             1255 of 1258
                                                                                20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                     Pg 1314 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                        Claim subject
                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                        to offset?
                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                    Date Debt was
                Creditor Name                      Address1              Address2              Address3                  City                 State           Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
YURI TEIXEIRA JORGE                     N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
YURI VALADARES ECKERT                   ALAMEDA 01 1                                                           DOURADOS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                            $48.01
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - TICKET /
YURI VIEIRA DA SILVA                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
YURICO NAIR KIYAMA                      N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT CHANGE    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
YURY NASCIMENTO CARVALHO                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
YVAN REIS BELTRAO SIQUEIRA              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
YVONE FERNANDES DA COSTA ASTOLPHI       N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
ZACHARY LOSORDO                         191 TIGERTOWN ROAD                                                     NORWICH                  VT             05055                          VARIOUS       ACCOUNTS PAYABLE                                                                          $1,614.00
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZAHARA LOUISE OLIVEIRA ALENCAR          N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ZAINE ARAUJO ALVES DE MELO              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZAIR GOULARTE MACIEL                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZAITA QUELE DE JESUS SOUZA              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZAMARA MENDES CAMARA                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ZAMBRA TOUR S-A-                        SAN MARTIN 816 P4 3 ROS. NORTE                                         ROSARIO                                              ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                           $452.74
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZAQUIA SLEIMAN NOGUEIRA                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - SEAT COMFORT     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZEDINEIA CASTELUBER PAZ                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ZEILON CONCEICAO COELHO                 N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ZEIN ORTENCE INCORPORACOES LTDA ME                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE                                                                           $980.67
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZELIA BIANCA COELHO DE AMORIM           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT LOSS      X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZELIA MARIA MELO FERREIRA               N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZELIA MAYARA PEREIRA DA SILVA           N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZELIA RODRIGUES FAGUNDES                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION -
ZELIO MARTINS PEREIRA                   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
ZENAIDE SALES BARBOSA                                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                          $1,101.23
ZENDESK INC                             1 CONCOURSE PKWY                                                       ATLANTA                  GA             30328-5564                     VARIOUS       ACCOUNTS PAYABLE                                                                         $33,785.54
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
ZENILDA ALMEIDA ALVES                   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZENILDA DIAS DE OLIVEIRA                N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - IMPROPER
ZENILDA GONZAGA DA FONSECA              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZENILDA PEREIRA DE ALMEIDA MARCHEZINE   N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZENIR KUNZ                              N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZENITA MARIA CARDOSO                    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                    PENDING LITIGATION - CIVIL
                                                                                                                                                                                                    LITIGATION - FLIGHT
ZENIVALDA JEUSUS DOS SANTOS E SANTOS    N/A                                                                    N/A                      N/A            N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN




                                                                                                                         1256 of 1258
                                                                              20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1315 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                      to offset?
                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
                 Creditor Name                    Address1             Address2              Address3                 City                 State            Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZENO TRAJANO DE ASSIS                 N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FLIGHT DELAY     X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZENOBIA GOMES DE ABREU ROBERTO        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ZENON CARVALHO DOS SANTOS             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZENOVALME TENORIO                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZILDA CORREIA VIEIRA                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZILDA SHEILA DUTKIEWCZ                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ZILDA SILVA VILAS BOAS                N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ZILDO FRANCISCO BEZERRA               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ZILIANE GRASIANE DE SOUZA             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ZILIANE GRASIANE DE SOUZA             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
ZIRLEIDE DE OLIVEIRA SANTOS           N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN

ZIRTEC INDUSTRIA E COMERCIO LTDA      RUA ALMIRANTE BARROSO 229. 229                                         ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $2,609.26
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZITA MARIA LOSS MACHADO               N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - AIRCRAFT         X            X              X             X                UNKNOWN
ZODIAC AEROTECHNICS                   61 61 RUE PIERRE CURIE.                                                PARIS                                                FRANCE            VARIOUS       ACCOUNTS PAYABLE                                                                         $43,901.00
                                                                                                             RANCHO
ZODIAC SEATS CALIFORNIA LLC           11340 JERSEY BLVD # 1134                                               CUCAMONGA               CA              91730-4919                     VARIOUS       ACCOUNTS PAYABLE                                                                         $16,590.00
ZODIAC SERVICES AMERICAS              101 WORLD DRIVE                                                        PEACHTREE CITY          GA              30269-6969                     VARIOUS       ACCOUNTS PAYABLE                                                                        $448,890.96
ZODIAC_INFLIGHT_INNOVATIONS           2929 E IMPERIAL HWY STE                                                BREA                    CA              92821                          VARIOUS       ACCOUNTS PAYABLE                                                                         $39,678.00
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - IMPROPER
ZORAIDE MARIA PELLEGRINI ROCHA        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         COLLECTION                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZORILDA PINHEIRO DE OLIVEIRA          N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - BOARDING
ZOROATRO JOSE DE OLIVEIRA RIOS        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         IMPEDIMENT                    X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZOZIMO SOARES NUNES JUNIOR            N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
ZTUNES ALIMENTACAO EIRELI             AV WASHINGTON LUIS SN                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $3,187.09
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZUILMA FRANCISCO RIBEIRO DA SILVA     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ZULEICA ANTUNES GUIMARAES             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - TICKET /
ZULEICA DE SOUZA MISSAGIA             N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         RESERVATION                   X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZULEICA FERNANDES                     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZULEICA NAOMI TANO                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZULEICA NAOMI TANO                    N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
                                                                                                                                                                                                  LITIGATION - FLIGHT
ZULEIDE ESTRELA DO ESPIRITO SANTO     N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         CANCELLATION                  X            X              X             X                UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
ZULINA SOUZA DE LIRA                  N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
ZULU GLOBAL AVLINK, LLC               2000 SALZEDO ST                                                        CORAL GABLES            FL              33134-4333                     VARIOUS       ACCOUNTS PAYABLE                                                                         $71,307.00
ZUNI VEDACOES IMP EXP HIDRA LTDA ME   RUA CARMELITAS 3451. 3451                                              CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                          $4,551.92
                                                                                                                                                                                                  PENDING LITIGATION -
ZURI ARI ALVES                        N/A                                                                    N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                UNKNOWN




                                                                                                                      1257 of 1258
                                                             20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                  Pg 1316 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                     Claim subject
                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                     to offset?
                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                 Date Debt was
              Creditor Name                Address1   Address2              Address3                City                 State             Zip         Country     Incurred              Basis for Claim                                                             Total Claim
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ZURICH BRASIL COMPANHIA DE SEGUROS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ZURICH BRASIL COMPANHIA DE SEGUROS   N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                UNKNOWN
                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ZURICH MINAS BRASIL SEGUROS SA       N/A                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - BAGGAGE          X            X              X           X                  UNKNOWN
                                                                                                                                                                                                                                                     TOTAL:          $763,300,102.12




                                                                                                    1258 of 1258
20-11598-jlg   Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40          Main Document
                               In rePg
                                    TAM Linhas
                                       1317 ofAereas
                                               1367 S.A.
                                      Case No. 20-11598
                         Schedule F - Intercompany Payable Schedule
                           Counterparty                          Owed Amount
        AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.                        $2,310,148.52
        AMERICONSULT SA DE CV                                           $82,134.79
        LATAM-AIRLINES ECUADOR                                          $40,163.00
        PRISMAH FIDELIDADE LTDA.                                    $17,179,436.20
        PROFESSIONAL AIRLINE SERVICES INC                                $8,816.88
        TAM S.A.                                                           $392.15
        TECHNICAL TRAINING LATAM S.A                                     $8,646.98
        TRANSPORTE AÉREO S.A.                                          $776,897.98
                                                    TOTAL:          $20,406,636.50




                                           1 of 1
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                       Main Document
                                                                     Pg 1318 of 1367
 Fill in this information to identify the case:

 Debtor name         TAM Linhas Aereas S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11598
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                              20-11598-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                                                                                                      Pg 1319 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                       Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
        Contract Counterparty               Address1                  Address2              Address3              City           State        Zip          Country                    Debtor's Interest                      Lease        Remaining Term        Date
                                  RUA ARMINIO DA SILVA, 1453,                                                RIO GRANDE                                               CONTRACT IN CONNECTION WITH LATAM PASS
2A CERTIFICACAO DIGITAL SA        SALA 5                         CENTRO                                      DO SUL                        99560000     BRAZIL        POINTS                                              1/21/2019            N/A           1/21/2021
3º TERMO ADITIVO TOKIO MARINE -                                                                                                                                       ALIANZAS - 3º TERMO ADITIVO TOKIO MARINE -
FFP                                                                                                                                                                   FFP (F)                                             5/20/2020            N/A           5/20/2023
                                                                                                                                                                      EXTERNAL OPERATING LEASE, CONTRACT
777 COMPONENTS LEASING. LLC (AS                                                                              FORT                                                     BETWEEN LESSOR AND LESSEE, ROTABLE SPARE
LESSOR, BOEING 777 PARTS)       1850 NW 49TH STREET                                                          LAUDERDALE     FL             33309                      PARTS B777                                              N/A              N/A          12/10/2026
                                                                                                                                                                      CW2306972 - EXTENSION CONTRATO LANDING
AAR LANDING GEAR SERVICES         1100 NORTH WOOD DALE ROAD                                                  CHICAGO        IL             60191                      GEARS B767 CON AAR (C)                               6/3/2019            N/A          12/31/2022
                                                                                                                                                                      CW2222930-AMENDMENT ICH CONTRATO
ACCELYA WORLD SLU                 BRAVO MURILLO 377 - 7                                                      MADRID                                     SPAIN         ACCELYA (C)                                          1/1/2018            N/A              N/A

ACCENTURE LLP.                    161 N CLARK ST                                                             CHICAGO        IL             60601-3206                 ACCENTURE LLP (C)                                  1/8/2015             N/A                N/A
                                  8375 RUE BOUGAINVILLE, SUITE                                                                                                        CW2222920-ADDENDUM SPA ACCESRAIL AND
ACCESRAIL                         100                                                                        MONTREAL       QC             H4P 2G5      CANADA        LATAM (C)                                         4/15/2018             N/A                N/A
                                  8375 RUE BOUGAINVILLE, SUITE
ACCESRAIL (DEUTSCHE BAHN)         100                                                                        MONTREAL       QC             H4P 2G5      CANADA        SPA AGREEMENTS                                       N/A                N/A                N/A

                                  ACG AIRCRAFT LEASING IRELAND THE SWEEPSTAKES,                                                                                       EXTERNAL OPERATING LEASE, CONTRACT
ACG (AS MANAGER OF 2734)          LIMITED, ALEXANDRA HOUSE      BALLSBRIDGE                                  DUBLIN                                     IRELAND       BETWEEN LESSOR AND LESSEE, MSN 2734                  N/A                N/A            3/26/2021
                                  RUA MINISTRO JESUINO
ADMINISTRADORA DE CARTÕES         CARDOSO, 454 - VILA NOVA                                                                                                            CONTRACT IN CONNECTION WITH LATAM PASS
SICREDI LTDA                      CONCEIÇÃO                                                                  SAO PAULO      SP             04544-051 BRAZIL           POINTS                                             8/1/2007             N/A             9/2/2020
ADRIA                             ATTN: ANJA PRESEREN           KUZMICEVA 7                                  LJUBLJANA                     1000      SLOVENIA         MITA AGREEMENTS                                      N/A                N/A               N/A
                                                                REVENUE             7500 NW 25 STREET
AEGAN                             ATTN KATERINA VOULGARI        ACCOUNTANT          UNIT 13                  MIAMI          FL             33122                      MITA AGREEMENTS                                      N/A                N/A                N/A
                                  3ER FLOOR SOUTH H.O.B.DUBLIN
AER LINGUS(IAG CARGO)             AIRPORT                                                                    DUBLIN                                     IRELAND       AIRLINE AGREEMENT - SPA                           2/28/2017             N/A               N/A
AEROCOCINA S. A. DE C. V.         ISABEL LA CATOLICA 233                                                     MEXICO CITY                                MEXICO        ANEXO LSG CUN (C)                                  7/1/2018             N/A            10/31/2022
                                  ATTN: PRESIDENT OR GENERAL    LENINGRADSKY
AEROFLOT                          COUNSEL                       PROSPEKT 37                                  MOSKVA                        125167       RUSSIA        MITA AGREEMENTS                                      N/A                N/A                N/A
                                  BOUCHARD 547, 9TH FLOOR,
AEROLINEAS ARGENTINAS             1106                                                                       BUENOS AIRES                               ARGENTINA     STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                  TRANSPORTES AEROMAR S.A. C.V.
                                  DEPARTAMENTO DE INGRESOS.
                                  AREA REEMBOLSOS HANGAR 1      COLONIA FEDERAL,
AEROMAR                           ZONA D                        15620                                        MEXICO CITY                                MEXICO        MITA AGREEMENTS                                      N/A                N/A                N/A
                                  ATTN: C CASTRO ANGELES & E    PASEO DE LA
AEROMEXICO                        GANA                          REFORMA 445 CP                               MEXICO CITY                   6500         MEXICO        ALIANZAS - CODESHARE AGREEMENT JJ - AM (F)         5/4/2020             N/A             5/4/2022

                                                                 AV PASEO DE LA
AEROMEXICO                        EVA GANA                       REFORMA 445 PISO 9 DF CP                    CAUHTEMOE                     6000         MEXICO        MITA AGREEMENTS                                      N/A                N/A                N/A

                                                                 AV PASEO DE LA
AEROMEXICO                        EVA GANA                       REFORMA 445 PISO 9 DF CP                    CAUHTEMOE                     6000         MEXICO        SPA AGREEMENT                                        N/A                N/A                N/A

                                                                 AV PASEO DE LA
AEROMEXICO                        EVA GANA                       REFORMA 445 PISO 9 DF CP                    CAUHTEMOE                     6000         MEXICO        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                  AV JORGE NEWBERY S/N                                                                                                                (ATC) ALQUILER OFICINAS LATAM CARGO
AEROPUERTO INTERNACIONAL ROS      ROSARIO.                                                                   ROSARIO                                    ARGENTINA     AEROPUERTO ROS                                     8/1/2019             N/A            7/31/2021
                                                                 ADJACENT TO ABU
                                                                 DHABI
AEROSPACE TURBINE SERVICES AND                                   INTERNATIONAL                                                                          UNITED ARAB   AMENDMENT NO. 1 TO APPENDIX NO. 1 TO
SOLUTIONS LLC                  ATTN: GENERAL COUNSEL             AIRPORT            PO BOX 48570             ABU DHABI                                  EMIRATES      GENERAL TERMS AGREEMENT                           7/10/2019             N/A                N/A
                                                                 ADJACENT TO ABU
                                                                 DHABI
AEROSPACE TURBINE SERVICES AND                                   INTERNATIONAL                                                                          UNITED ARAB   AMENDMENT NO. 2 TO GENERAL TERMS
SOLUTIONS LLC                  ATTN: GENERAL COUNSEL             AIRPORT            PO BOX 48570             ABU DHABI                                  EMIRATES      AGREEMENT FOR SERVICE SUPPORT                     9/27/2019             N/A                N/A
                                                                 ADJACENT TO ABU
                                                                 DHABI
AEROSPACE TURBINE SERVICES AND                                   INTERNATIONAL                                                                          UNITED ARAB   AMENDMENT NO. 3 TO APPENDIX NO. 1 TO
SOLUTIONS LLC                  ATTN: GENERAL COUNSEL             AIRPORT            PO BOX 48570             ABU DHABI                                  EMIRATES      GENERAL TERMS SERVICE AGREEMENT                  10/30/2019             N/A                N/A




                                                                                                                                 1 of 43
                                                                          20-11598-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                               Pg 1320 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                            Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                Address1            Address2             Address3              City            State      Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                          ADJACENT TO ABU
                                                          DHABI                                                                                            APPENDIX NO. 1 TO GENERAL TERMS
AEROSPACE TURBINE SERVICES AND                            INTERNATIONAL                                                                      UNITED ARAB   AGREEMENT FOR SERVICE SUPPORT REFERENCE
SOLUTIONS LLC                  ATTN: GENERAL COUNSEL      AIRPORT              PO BOX 48570           ABU DHABI                              EMIRATES      NO. ATS057                                        9/11/2018             N/A                N/A
                                                          ADJACENT TO ABU
                                                          DHABI
AEROSPACE TURBINE SERVICES AND                            INTERNATIONAL                                                                      UNITED ARAB   GENERAL TERMS AGREEMENT FOR SERVICE
SOLUTIONS LLC                  ATTN: ROBERT MARK CHAMBERS AIRPORT              PO BOX 48570           ABU DHABI                              EMIRATES      SUPPORT                                           9/11/2018             N/A                N/A
AGENCIA NACIONAL DE AVIACAO
CIVIL                          Q SCS QUADRA 9, 0                                                      BRASILIA                               BRAZIL        AIR TRAFFIC CONTROL LETTER                       12/16/2015             N/A                N/A
AGENCIA NACIONAL DE AVIACAO                                                                                                                                CERTIFICATES OF REGISTRATION AND
CIVIL                          Q SCS QUADRA 9, 0                                                      BRASILIA                               BRAZIL        AIRWORTHINESS                                    12/28/2015             N/A                N/A
                                                                                                                                                           CW2222777-CONTRATO FFP LATAM - AGL (IB-
AGL                                                                                                                                                        BA) (C)                                            5/1/2018             N/A            12/31/2027
                                                                                                                                                           LATAM-SWISSPORT AMENDMENT TO SGHA
AGN AVIATION SERVICES SA DE    ANTIGUO CAMINO A TEXCOCO                                               DURANGO                                MEXICO        (MEX) (LEGAL)                                      8/1/2018             N/A            7/31/2020
                               ATTN: PRESIDENT OR GENERAL                                             MARUPES
AIR BALTIC                     COUNSEL                      TEHNIKAS IELA 3    LIDOSTA RIGA           NOVADS                       LV-1053   LATVIA        MITA AGREEMENTS                                      N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL                                             MARUPES
AIR BALTIC                     COUNSEL                      TEHNIKAS IELA 3    LIDOSTA RIGA           NOVADS                       LV-1053   LATVIA        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                               SIR SERETSE KHAMA
                               INTERNATIONAL AIRPORT, P O
AIR BOTSWANA CORPORATION       BOX 92                                                                 GABORONE                               BOTSWANA      MITA AGREEMENTS                                      N/A                N/A                N/A
                                                            MANAGER REVENU     8 RUE FREDERIC
                                                            ACCOUNTING &       SURLEAU B P 3736 8
AIR CALEDONIE INTERNATIONAL    ATTN: LAURENT GABETTE        CONTROL            RUE FR                                                                      MITA AGREEMENTS                                      N/A                N/A                N/A

                                                            5100 DE
AIR CANADA                     KEVIN CINCURAK               MAISONNEUVE WEST                          MONTREAL        QC                     CANADA        MITA AGREEMENTS                                      N/A                N/A                N/A

                                                            5100 DE
AIR CANADA                     KEVIN CINCURAK               MAISONNEUVE WEST                          MONTREAL        QC                     CANADA        SPA AGREEMENT                                        N/A                N/A                N/A

                                                            5100 DE
AIR CANADA                     KEVIN CINCURAK               MAISONNEUVE WEST                          MONTREAL        QC                     CANADA        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                               PARC D'ACTIVITOS DE LA
AIR CARAIBES                   PROVIDENCE                                                             LES ABYMES                   97139     GUADELOUPE    STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                            XIDAN:15 WEST      CIVIL AVIATION                                                              CODESHARE - RECIPROCAL CODESHARE
AIR CHINA                      LI WEI                       CHANG AN AVE       BUILDING               BEIJING                      100031    CHINA         AGREEMENT                                         6/20/2016             N/A                N/A
                                                            XIDAN:15 WEST      CIVIL AVIATION
AIR CHINA                      LI WEI                       CHANG AN AVE       BUILDING               BEIJING                      100031    CHINA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                            XIDAN:15 WEST      CIVIL AVIATION
AIR CHINA                      LI WEI                       CHANG AN AVE       BUILDING               BEIJING                      100031    CHINA         SPA AGREEMENT                                        N/A                N/A                N/A
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC
                               DEVELOPMENT AREA, SHUNYI
AIR CHINA INTERNATIONAL        DISTRICT                                                               BEIJING                                CHINA         AIRLINE AGREEMENT - HBSA                          6/24/2019             N/A                N/A
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC
                               DEVELOPMENT AREA, SHUNYI
AIR CHINA INTERNATIONAL        DISTRICT                                                               BEIJING                                CHINA         AIRLINE AGREEMENT - SPA                           6/24/2019             N/A                N/A
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC
                               DEVELOPMENT AREA, SHUNYI
AIR CHINA INTERNATIONAL        DISTRICT                                                               BEIJING                                CHINA         AIRLINE AGREEMENT - SWAP                          6/24/2019             N/A                N/A
                                                            VIA SENATORE
                               ATTN: PRESIDENT OR GENERAL   AUGUSTO TAMBARIN
AIR DOLOMITI                   COUNSEL                      36                                        RONCHI                                 ITALY         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                            VIA SENATORE
                               ATTN: PRESIDENT OR GENERAL   AUGUSTO TAMBARIN
AIR DOLOMITI                   COUNSEL                      36                                        RONCHI                                 ITALY         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                            POLIGONO SON
                                                            NOGUERA
AIR EUROPA                     ATTN: RADD                   LLUCMAJOR                                 ILLES BALEARS                7609      SPAIN         MITA AGREEMENTS                                      N/A                N/A                N/A




                                                                                                                       2 of 43
                                                                                20-11598-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                                        Pg 1321 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                         Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                    Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
         Contract Counterparty                Address1                  Address2              Address3                 City         State      Zip       Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                  POLIGONO SON
                                                                  NOGUERA
AIR EUROPA                       ATTN: RADD                       LLUCMAJOR                                    ILLES BALEARS                7609     SPAIN         SPA AGREEMENT                                        N/A                N/A                N/A
                                                                  POLIGONO SON
                                                                  NOGUERA
AIR EUROPA                       ATTN: RADD                       LLUCMAJOR                                    ILLES BALEARS                7609     SPAIN         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                  45 RUE DE PARIS       ROISSY CHARLED DE
AIR FRANCE                       INGE HERBOLD                     95747                 GAULLE                 PARIS                        75015    FRANCE        LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                                  45 RUE DE PARIS       ROISSY CHARLED DE
AIR FRANCE - KLM                 INGE HERBOLD                     95747                 GAULLE                 PARIS                        75015    FRANCE        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                  45 RUE DE PARIS       ROISSY CHARLED DE
AIR FRANCE - KLM                 INGE HERBOLD                     95747                 GAULLE                 PARIS                        75015    FRANCE        SPA AGREEMENT                                        N/A                N/A                N/A
                                                                  45 RUE DE PARIS       ROISSY CHARLED DE
AIR FRANCE - KLM                 INGE HERBOLD                     95747                 GAULLE                 PARIS                        75015    FRANCE        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
AIR HAMBURG                      LEVERKUSENSTRAßE 54, 22761                                                    HAMBURG                               GERMANY       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

                                 ATTN: PRESIDENT OR GENERAL       2ND FLOOR REVENUE
AIR INDIA                        COUNSEL                          ACCOUNTS                                     NEW DEHLI                             INDIA         MITA AGREEMENTS                                      N/A                N/A                N/A

                                 ATTN: PRESIDENT OR GENERAL       2ND FLOOR REVENUE
AIR INDIA                        COUNSEL                          ACCOUNTS                                     NEW DEHLI                             INDIA         SPA AGREEMENTS                                       N/A                N/A                N/A
                                                                                                                                                                   CW2225826-CODESHARE ENTRE LATAM Y AIR
AIR ITALY                        ATTN: RICCARDO MANUEDDU          07026 OLBIA SASSARI                          SARDINIA                              ITALY         ITALY (C)                                          6/1/2018             N/A            4/30/2021

AIR ITALY                        ATTN: RICCARDO MANUEDDU          07026 OLBIA SASSARI                          SARDINIA                              ITALY         MITA AGREEMENTS                                      N/A                N/A                N/A

AIR ITALY                        ATTN: RICCARDO MANUEDDU          07026 OLBIA SASSARI                          SARDINIA                              ITALY         SPA AGREEMENT                                        N/A                N/A                N/A

AIR ITALY                        ATTN: RICCARDO MANUEDDU          07026 OLBIA SASSARI                          SARDINIA                              ITALY         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

                                 ATTN: PRESIDENT OR GENERAL       LEVEL 2 SKYPARKS  MALTA INTERNATIONAL
AIR MALTA                        COUNSEL                          BUSINESS CENTRE   AIRPORT             LUQA                   LQ           4000     MALTA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL       1ST FLOOR AIRWAYS
AIR MAURITIUS                    COUNSEL                          CENTRE                                MAURITIUS                                    MAURITIUS     MITA AGREEMENTS                                      N/A                N/A                N/A
AIR NAMIBIA                                                                                                                                                        MITA AGREEMENTS                                      N/A                N/A                N/A
                                 ATTN: NAVITAIRE ERROR            QUAY TOWER 29
AIR NEW ZEALAND                  CORRECTION                       CUSTOMER ST.WEST                             AUCKLAND                              NEW ZEALAND   MITA AGREEMENTS                                      N/A                N/A                N/A
                                 ATTN: NAVITAIRE ERROR            QUAY TOWER 29
AIR NEW ZEALAND                  CORRECTION                       CUSTOMER ST.WEST                             AUCKLAND                              NEW ZEALAND   SPA AGREEMENT                                        N/A                N/A                N/A
                                                                  OGILVIE CRECENT,
                                                                  AUCKLAND
                                                                  INTERNATIONAL
AIR NEW ZEALAND LIMITED..        SCOTT ATTWOOD                    AIRPORT                                      AUCKLAND                              NEW ZEALAND   LEGAL-SGHA AIR NEW ZEALAND AKL                    10/1/2019             N/A            9/30/2022
                                 HEAD OFFICE BUILDING
                                 SEYCHELLES INTERNATIONAL
AIR SEYCHELLES                   AIRPORT POINTE LARUE MAHE                                                                                           SEYCHELLES    MITA AGREEMENTS                                      N/A                N/A                N/A
                                 IMMUEUBLE DEXTER RUE PAUL                                                                                           FRENCH
AIR TAHITI                       GAUGING PAPEETE                                                               THAITI                       98713    POLYNESIA     AIRLINE AGREEMENT - SPA                           3/15/2013             N/A                N/A
                                 BOULEVARD POMARE - P.O.BOX                                                                                          FRENCH
AIR TAHITI                       314.                                                                          PAPEETE                               POLYNESIA     STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                 ATTN: PADMAPRIYA
AIR TAHITI NUI                   RAMACHANDRAN                     BOULEVARD POMARE P.O.BOX 314                                                       TAHITI        MITA AGREEMENTS                                      N/A                N/A                N/A
                                 ATTN: PADMAPRIYA
AIR TAHITI NUI                   RAMACHANDRAN                     BOULEVARD POMARE P.O.BOX 314                                                       TAHITI        SPA AGREEMENT                                        N/A                N/A                N/A
                                 ATTN: PADMAPRIYA
AIR TAHITI NUI                   RAMACHANDRAN                     BOULEVARD POMARE P.O.BOX 314                                                       TAHITI        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

AIRBRIDGE CARGO AIRLINES LTD     17, KRYLATSKAYA STREET, BLDG 4                                                MOSCOW                       12614    RUSIA         AIRLINE AGREEMENT - SPA                           2/27/2015             N/A                N/A
                                                                  1, ROND-POINT                                BLAGNAC                                             AIRBUS TECH INSERTION PROGRAMME
AIRBUS                           ATTN: GENERAL COUNSEL            MAURICE BELLONTE                             CEDEX                        31707    FRANCE        AGREEMENT                                         8/25/2006             N/A                N/A
                                                                  1, ROND-POINT                                BLAGNAC                                             AIRBUS GENERAL TERMS AND CONDITIONS FOR
AIRBUS S.A.S.                    ATTN: GENERAL COUNSEL            MAURICE BELLONTE                             CEDEX                        31707    FRANCE        A319/A320/A321 AIRCRAFT                           Not Dated             N/A                N/A
                                                                  1, ROND-POINT                                BLAGNAC
AIRBUS S.A.S.                    ATTN: GENERAL COUNSEL            MAURICE BELLONTE                             CEDEX                        31707    FRANCE        AIRFRAME WARRANTIES AGREEMENT                    12/16/2015             N/A                N/A




                                                                                                                                3 of 43
                                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                Main Document
                                                                                                               Pg 1322 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                             Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                Address1             Address2            Address3              City          State        Zip        Country                    Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                            AMENDED AND RESTATED PURCHASE
                                                           1, ROND-POINT                              BLAGNAC                                               AGREEMENT WITH RELATED LETTER
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENTS                                          1/21/2008            N/A              N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 1 TO PURCHASE AGREEMENT             1/21/2008             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 1 TO PURCHASE AGREEMENT             7/28/2010             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC                                               AMENDMENT NO. 10 TO PURCHASE
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENT                                        10/11/2011             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC                                               AMENDMENT NO. 11 TO PURCHASE
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENT                                        11/14/2006             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC                                               AMENDMENT NO. 12 TO PURCHASE
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENT                                         Not Dated             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 16 PURCHASE AGREEMENT              11/14/2006             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 2 TO PURCHASE AGREEMENT            11/14/2006             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC                                               AMENDMENT NO. 3 TO FAMILY PURCHASE
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENT                                          7/1/2009             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 4 TO PURCHASE AGREEMENT              7/1/2009             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 5 TO PURCHASE AGREEMENT            12/24/2009             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 6 TO PURCHASE AGREEMENT              3/4/2010             N/A                N/A

                                                           1, ROND-POINT                              BLAGNAC                                               AMENDMENT NO. 7 TO PURCHASE AGREEMENT
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AND RELATED APPENDICES AND AGREEMENTS             7/28/2010             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 8 TO PURCHASE AGREEMENT             Not Dated             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AMENDMENT NO. 9 TO PURCHASE AGREEMENT            11/14/2006             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC                                               CONFIDENTIALITY AND NON-DISCLOSURE
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENT                                         3/14/2014             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: VP CONTRACTS          MAURICE BELLONTE                           CEDEX                        31707     FRANCE         NOVATION AGREEMENT                                10/3/2014             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: VP CONTRACTS          MAURICE BELLONTE                           CEDEX                        31707     FRANCE         NOVATION AGREEMENT                                7/21/2014             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         PURCHASE AGREEMENT                               11/14/2006             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC                                               PURCHASE AGREEMENT AND RELATED LETTER
AIRBUS S.A.S.                  ATTN: VP CONTRACTS          MAURICE BELLONTE                           CEDEX                        31707     FRANCE         AGREEMENTS                                       12/20/2005             N/A                N/A
                                                           1, ROND-POINT                              BLAGNAC
AIRBUS S.A.S.                  ATTN: GENERAL COUNSEL       MAURICE BELLONTE                           CEDEX                        31707     FRANCE         REFERENCE PRICE                                  11/27/2007             N/A                N/A
                               AEROPORTO MALPENSA                                                     COMODIN DE
AIRPORT HANDLING S.P.A.        TERMINAL 2                                                             ITALIA                                 ITALY          AMENDMENT MXP- INCORPORACION COT II               5/31/2018             N/A            8/31/2020
                                                                                                                                                            LEGAL - AIRPORT LOUNGE ACCESS AGREEMENT
AIRPORT LOUNGE OPERATION LL    5217 TENNYSON PARKWAY       SUITE 100 SU                               PLANO         TX             75024                    (LAS)                                              5/1/2018             N/A             5/1/2021
AIRPORTS COMPANY SOUTH AFRI    ADMINISTRATION OFFICE       KEMPTON PARK                               GAUTENG                                SOUTH AFRICA   AIRPORTS SOUTH AFRICA - ACSA (C)                  5/23/2016             N/A               N/A
                                                           19300
                                                           INTERNATIONAL
ALASKA AIRLINES                ERIK SMITH                  BLVD.                                      SEATTLE       WA             98188                    MITA AGREEMENTS                                      N/A                N/A                N/A
                                                           19300
                                                           INTERNATIONAL                                                                                    RECIPROCAL FREQUENT FLYER PROGRAM
ALASKA AIRLINES                ERIK SMITH                  BLVD.                                      SEATTLE       WA             98188                    AGREEMENT                                          6/1/2018             N/A                N/A
                                                           19300
                                                           INTERNATIONAL
ALASKA AIRLINES                ERIK SMITH                  BLVD.                                      SEATTLE       WA             98188                    SPA AGREEMENT                                        N/A                N/A                N/A
                                                           19300
                                                           INTERNATIONAL
ALASKA AIRLINES                ERIK SMITH                  BLVD.                                      SEATTLE       WA             98188                    STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                            CONTRACT IN CONNECTION WITH LATAM PASS
ALDEIAS INFANTIS SOS BRASIL    RUA JOSÉ ANTÔNIO COELHO, 400 VILA MARIANA                              SAO PAULO     SP             4011061   BRAZIL         POINTS                                           11/21/2017             N/A            10/30/2021
ALINE DIAS DE BARROS                                                                                                                                        ALINE DIAS DE BARROS (F)                         5/31/2019              N/A             9/30/2021




                                                                                                                         4 of 43
                                                                             20-11598-jlg    Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                                                                                                   Pg 1323 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                    Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty               Address1                   Address2           Address3              City           State           Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                VIALE ALESSANDRO
ALITALIA                        ATTN: FRANCESCO FUSCA           MARCHETTI 111                             ROMA RM                       148          ITALY         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                VIALE ALESSANDRO
ALITALIA                        ATTN: FRANCESCO FUSCA           MARCHETTI 111                             ROMA RM                       148          ITALY         SPA AGREEMENT                                        N/A                N/A                N/A
                                                                VIALE ALESSANDRO
ALITALIA                        ATTN: FRANCESCO FUSCA           MARCHETTI 111                             ROMA RM                       148          ITALY         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                ATTN: PRESIDENT OR GENERAL      SHIODOMECITY       HIGASHISHIMBASHI
ALL NIPPON AIRWAYS              COUNSEL                         CENTER 152         MINATOKU               TOKYO                         105-7140     JAPAN         MITA AGREEMENTS                                      N/A                N/A                N/A
                                ATTN: PRESIDENT OR GENERAL      SHIODOMECITY       HIGASHISHIMBASHI
ALL NIPPON AIRWAYS              COUNSEL                         CENTER 152         MINATOKU               TOKYO                         105-7140     JAPAN         SPA AGREEMENT                                        N/A                N/A                N/A
ALLEGIANT AIR                   1201 N TOWN CENTER DR.                                                    LAS VEGAS      NV             89144                      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                   LATAM-AGI SGHA FOR CARGO MOVEMENTS
ALLIANCE GROUND INTERNATION     6705 RED ROAD                   SUITE 700                                 CORAL GABLES FL               33143                      (JFK) (LEGAL)                                      2/1/2020             N/A            12/1/2028
ALLPARK EMPREENDIMENTOS         AV PRESIDENTE JUSCELINO                                                                                                            CONTRACT IN CONNECTION WITH LATAM PASS
PARTICIPACOES E SERVICOS SA     KUBITS 1830                                                               SAO PAULO                                  BRAZIL        POINTS                                            10/1/2013             N/A                N/A
                                4510 OLD INTERNATIONAL
ALOHA AIR CARGO.                AIRPORT ROAD                                                              ANCHORAGE      AK             99502                      AIRLINE AGREEMENT - SPA                          11/20/2017             N/A                N/A
                                                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
AMARO FASHION LTDA              R ANTONIO NAGIB IBRAHIM 30                                                SAO PAULO      SP             5036060      BRAZIL        POINTS                                            7/15/2018             N/A            7/31/2020
AMERICAN AIRLINES               JULIE MORRIS                    1 SKYVIEW DRIVE                           FORT WORTH     TX             76155                      LOUNGE ACCESS AGREEMENTS                             N/A                N/A               N/A
AMERICAN AIRLINES               JULIE MORRIS                    1 SKYVIEW DRIVE                           FORT WORTH     TX             76155                      MITA AGREEMENTS                                      N/A                N/A               N/A
                                                                                                                                                                   RECIPROCAL FREQUENT FLYER PROGRAM
AMERICAN AIRLINES               JULIE MORRIS                    1 SKYVIEW DRIVE                           FORT WORTH     TX             76155                      AGREEMENT                                         5/11/2018             N/A                N/A
AMERICAN AIRLINES               JULIE MORRIS                    1 SKYVIEW DRIVE                           FORT WORTH     TX             76155                      SPA AGREEMENT                                        N/A                N/A                N/A
AMERICAN AIRLINES               JULIE MORRIS                    1 SKYVIEW DRIVE                           FORT WORTH     TX             76155                      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
AMERICAN EXPRESS                LEVEL 4                         12 SHELLEY ST                             SYDNEY         NSW                         AUSTRALIA     ANEXO CUMPLIMIENTO PCI AMEX(C)                    5/30/2018             N/A                N/A
                                                                                                          FORT
AMERIJET INTERNATIONAL INC      2800 SOUTH ANDREW AVE                                                     LAUDERDALE                    33316                      AIRLINE AGREEMENT - SPA                           5/15/2018             N/A                N/A
AMIGOS DO BEM INSTITUICAO
NACIONAL CONTRA A FOME E A                                                                                                                                         CONTRACT IN CONNECTION WITH LATAM PASS
MISERIA                         R DR GABRIEL DE RESENDE 122     VILA INVERNADA                            SAO PAULO      SP             3350005      BRAZIL        POINTS                                               N/A                N/A             8/7/2029
                                                                                                                                                                   CONTRATO DE COBERTURA DE CUSTOS OU
                                                                                                                                                                   REEMBOLSO - AMIL ASSISTENCIA MEDICA
AMIL ASSIST MED INTERN SA       AVENIDA BRASIL 703. 703                                                   SAO PAULO                                  BRAZIL        INTERNACIONAL LTDA (C)                             1/1/2018             N/A                N/A
                                                                                                                                                                   (ATC) CARTA OFERTA SERVICIO DE
                                                                                                                                                                   MANTENIMIENTO DE EQUIPOS DE AIRE
ARIEL GUSTAVO SCHIRRIPA         SIMBRON 5050 CABA                                                         BUENOS AIRES                               ARGENTINA     ACONDICIONADO SCHIRRIPA                            4/1/2018             N/A                N/A
                                                                                                                                                                   ACUERDO DE SERVICIOS AEROPORTUARIOS
ARINC SISTEMAS AEROPORTUARI                                                                                                                                        CUTE BOG (C)                                       8/1/2019             N/A            12/31/2026
ARKIA - ISRAELI AIRLINES        DOV HOZ AIRPORT P.O. B. 39301                                             TEL AVIV                      61392        ISRAEL        MITA AGREEMENTS                                      N/A                N/A               N/A
ARKIA - ISRAELI AIRLINES        DOV HOZ AIRPORT P.O. B. 39301                                             TEL AVIV                      61392        ISRAEL        STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
                                                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
ARTE VIVA PUBLICIDADE LTDA      RUA RAFAEL BALZANI 146          GUARULHOS                                 SAO PAULO      SP             7020091      BRAZIL        POINTS                                            1/21/2019             N/A            1/21/2021
                                                                ASIANA TOWN, #47
ASIANA AIRLINES                 YANG, SEUNG DUG                 OSOE_DONG          GANGSEO-GU             SEOUL                         157-713      KOREA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                ASIANA TOWN, #47
ASIANA AIRLINES                 YANG, SEUNG DUG                 OSOE_DONG          GANGSEO-GU             SEOUL                         157-713      KOREA         SPA AGREEMENT                                        N/A                N/A                N/A
                                                                ASIANA TOWN, #47
ASIANA AIRLINES                 YANG, SEUNG DUG                 OSOE_DONG          GANGSEO-GU             SEOUL                         157-713      KOREA         STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
ASNICO                                                                                                                                                             CHARTERS - CONTRATO AŠNICO (C)                    8/15/2019             N/A             8/1/2025

ASSOCIACAO DE PAIS E AMIGOS DOS                                                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
EXCEPECIONAIS DE SAO PAULO      R LOEFGREEN 2109                VL CLEMENTINO                             SAO PAULO      SP             4040030      BRAZIL        POINTS                                            11/4/2013             N/A            9/30/2020
                                                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
ASSOCIACAO O PODER DO DESEJO    RUA ARTUR DE AZEVEDO 1715       PINHEIROS                                 SAO PAULO      SP             5404014      BRAZIL        POINTS                                             1/9/2011             N/A            12/24/2020
                                                                                                                                                                   LEGAL - TRANSPORTATION SERVICES
ASTERRIDE ACQUISITION CORP                                                                                                                                         AGREEMENT ASTERRIDE, LLC (BOS)                     7/1/2018             N/A                N/A
                                                                                                                                                                   AMENDMENT TO LATAM-TAM - ASTERRIDE
                                                                                                                                                                   TRANSPORTATION SERVICES AGREEMENT
ASTERRIDE, LLC                  500 N RAINBOW BLVD STE 300                                                LAS VEGAS      NV             89107-1061                 (LEGAL)                                            7/1/2018             N/A             7/1/2021
                                                                                                                                                                   LEGAL FIRST AMENDMENT TO SERVICES
ASTERRIDE, LLC                  500 N RAINBOW BLVD STE 300                                                LAS VEGAS      NV             89107-1061                 AGREEMENT ASTERRIDE                                7/1/2018             N/A             7/1/2021
                                ATTN: PRESIDENT OR GENERAL      FONTANASTRASE 1                                                                                    CODESHARE - UNILATERAL - LATAM
AUSTRIAN AIRLINES               COUNSEL                         A1100                                     VIENNA                                     AUSTRIA       MARKETING AGREEMENT                                4/1/2019             N/A                N/A




                                                                                                                              5 of 43
                                                                             20-11598-jlg   Doc 6       Filed 09/08/20 Entered 09/08/20 17:21:40                Main Document
                                                                                                                   Pg 1324 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                 Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                Address1                  Address2          Address3              City          State        Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                 ATTN: PRESIDENT OR GENERAL     FONTANASTRASE 1
AUSTRIAN AIRLINES                COUNSEL                        A1100                                    VIENNA                                    AUSTRIA      MITA AGREEMENTS                                      N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL     FONTANASTRASE 1                                                                                 RECIPROCAL FREQUENT FLYER PROGRAM
AUSTRIAN AIRLINES                COUNSEL                        A1100                                    VIENNA                                    AUSTRIA      AGREEMENT                                         5/11/2018             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL     FONTANASTRASE 1
AUSTRIAN AIRLINES                COUNSEL                        A1100                                    VIENNA                                    AUSTRIA      SPA AGREEMENT                                        N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL     FONTANASTRASE 1
AUSTRIAN AIRLINES                COUNSEL                        A1100                                    VIENNA                                    AUSTRIA      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                         CAPITAL
AUTOCARE SRL                     PARANÁ 567 PISO 9 DPTO:902.                                             FEDERAL                                   ARGENTINA    (ATC) CARTA OFERTA AUTOCARE SRL                    4/1/2019             N/A                N/A
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACION CENTAURUS, A.I.E        PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4734                     N/A                N/A             6/7/2023
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACION CENTAURUS, A.I.E        PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4756                     N/A                N/A            6/29/2023
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACION CENTAURUS, A.I.E        PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4773                     N/A                N/A            7/11/2023
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACIÓN CENTAURUS, A.I.E.       PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4662                     N/A                N/A            4/28/2023
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACIÓN TRITÓN A.I.E.           PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4000                     N/A                N/A            8/28/2021
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACIÓN TRITÓN A.I.E.           PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4163                     N/A                N/A             2/8/2022
                                 BOADILLA DEL MONTE (MADRID),
                                 AVENIDA DECANTABRIA, SIN
                                 NÚMERO, EDIFICIO AMAZONIA,                                                                                                     OPERATING LEASE, CONTRACT BETWEEN SPV
AVIACIÓN TRITÓN A.I.E.           PLANTA 2                                                                MADRID                       28660        SPAIN        ASSET OWNER AND LESSEE, MSN 4171                     N/A                N/A             2/9/2022
                                 INTERNATIONAL AIRPORT - JUAN
AVIANCA                          SANTA                                                                   SAN JOSE                                  COSTA RICA   MITA AGREEMENTS                                      N/A                N/A                N/A
                                 INTERNATIONAL AIRPORT - JUAN
AVIANCA                          SANTA                                                                   SAN JOSE                                  COSTA RICA   STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                INTERLINE         APARTADO 1531, 1000
AVIANCA COSTA RICA               ATTN: CAROLINA GUARDADO        SUPERVISOR        SAN JOSE                                                                      MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                                                                                                LETTER OF SUPPLY OF COMMITMENT FOR
                                                                                                         RICHMOND                                               AIRCRAFT - AVIATION COMPONENT SOLUTIONS
AVIATION COMPONENT SOLUTION      26451 CURTISS WRIGHT PKWY                                               HEIGHTS       OH             44143-4410                (ACS) (C)                                          5/1/2017             N/A            12/31/2020
                                                               THE OVAL, BUILDING SHELBOURNE ROAD,                                                              EXTERNAL OPERATING LEASE, CONTRACT
AVOLON (AS MANAGER OF 1857)      ATTN: CHIEF OPERATING OFFICER 1                  BALLSBRIDGE            DUBLIN                                    IRELAND      BETWEEN LESSOR AND LESSEE, MSN 1857                  N/A                N/A            11/15/2020
                                                                                  2-3-12 HIGASHI
                                                               SEA FORT SQUARE    SHINAGAWA,
AXESS INTERNATIONAL NETWORK      JULIE ANNE CAMIRAND           CENTER BLDG.       SHINAGAWA-KU           TOKYO                                     JAPAN        AXESS - MIDT TERMINATION LETTER V2(C)             5/22/2020             N/A            8/22/2020
                                                               AV. MARCOS
                                                               PENTEADO DE U.                                                                                   CODESHARE - RECIPROCAL CODESHARE
AZUL LINHAS AEREAS BRASILEIRAS   ATTN: LUANA RODRIGUES         RODRIGUES, 939                            BARUERI       SP             06460-040 BRAZIL          AGREEMENT                                         6/15/2020             N/A                N/A
                                                               AV. MARCOS
                                                               PENTEADO DE U.
AZUL LINHAS AEREAS BRASILEIRAS   ATTN: LUANA RODRIGUES         RODRIGUES, 939                            BARUERI       SP             06460-040 BRAZIL          MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               AV. MARCOS
                                                               PENTEADO DE U.
AZUL LINHAS AEREAS BRASILEIRAS   ATTN: LUANA RODRIGUES         RODRIGUES, 939                            BARUERI       SP             06460-040 BRAZIL          PROTECTION AGREEMENTS                                N/A                N/A                N/A
                                                               AV. MARCOS
                                                               PENTEADO DE U.                                                                                   RECIPROCAL FREQUENT FLYER PROGRAM
AZUL LINHAS AEREAS BRASILEIRAS   ATTN: LUANA RODRIGUES         RODRIGUES, 939                            BARUERI       SP             06460-040 BRAZIL          AGREEMENT                                         6/15/2020             N/A                N/A




                                                                                                                            6 of 43
                                                                            20-11598-jlg    Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                                                                                                  Pg 1325 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                   Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                 Address1                 Address2           Address3              City           State        Zip          Country                    Debtor's Interest                     Lease         Remaining Term        Date
                                                                AV. MARCOS
                                                                PENTEADO DE U.
AZUL LINHAS AEREAS BRASILEIRAS   ATTN: LUANA RODRIGUES          RODRIGUES, 939                           BARUERI        SP             06460-040 BRAZIL           SPA AGREEMENTS                                       N/A                N/A                N/A
                                                                AV. MARCOS
                                                                PENTEADO DE U.
AZUL LINHAS AEREAS BRASILEIRAS   ATTN: LUANA RODRIGUES          RODRIGUES, 939                           BARUERI        SP             06460-040 BRAZIL           STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
B2W COMPANHIA DIGITAL            RUA HENRY FORD 643                                                      OSASCO         SP             6210108      BRAZIL        POINTS                                            4/19/2017             N/A            11/30/2020
                                 AV. PRINCESA ISABEL, 574 ED.
                                 PALAS CENTER BLOCO B 9°                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
BANCO BANESTES S.A               ANDAR                                                                   VITÓRIA        ES             29010-364 BRAZIL           POINTS                                             1/9/2017             N/A             1/1/2021

BANCO COOPERATIVO DO BRASIL S.A SETOR DE INDUSTRIAS GRÁFICAS,                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
BANCOOB E CABAL BRASIL LTDA     QUADRA 6, LOTE 2080                                                      BRASÍLIA       DF             70610-460 BRAZIL           POINTS                                             3/3/2009             N/A             4/3/2021
                                                                                                                                                                  (ATC) BANCO DE CORRIENTES S.A. FEB2020-
BANCO DE CORRIENTES S.A                                                                                                                                           JUL2020                                            2/1/2020             N/A            7/31/2020
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
BANCO DO BRASIL S.A.             SBS QUADRA 1 BLOCO G                                                    BRASÍLIA       DF             70073-901 BRAZIL           POINTS                                             9/1/2013             N/A            12/31/2022
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
BANCO DO ESTADO DO PARÁ S.A   A. PRESIDENTE VARGAS, 251                                                  BELÉM          PA             66010-000 BRAZIL           POINTS                                             2/1/2016             N/A            8/12/2021
BANCO DO ESTADO DO RIO GRANDE                                                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
DO SUL S.A                    RUA CAPITÃO MONTANHA, 177                                                  PORTO ALEGRE RS               90010-040 BRAZIL           POINTS                                             3/2/2016             N/A            8/30/2020
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
BANCO DO NORDESTE DO BRASIL S.A. AV. DR. SILAS MUNGUBA, 5700                                            FORTALEZA     CE               60743-762 BRAZIL           POINTS                                            5/18/2015             N/A            5/16/2021
                                                                                  TORRE OLAVO SETUBAL
                                                                EGYDIO DE SOUZA   7 ANDAR, PARQUE                                                                 AMENDMENT NO. 7 TO TERMS OF SALE
BANCO ITAUCARD S.A.              ATTN: GENERAL COUNSEL          ARANHA, 100       JABAQUARA             SAO PAULO, SP                               BRAZIL        AGREEMENT                                        12/15/2015             N/A                N/A
                                                                                  VILAS DAS ACACIAS,
                                                                ALAMEDA PEDRO     TORRE OLAVO SETUBAL -
BANCO ITAUCARD S.A.              ATTN: GENERAL COUNSEL          CALIL, NR. 43     7 ANDAR               SAO PAULO, SP                  08557-105 BRAZIL           COMMERCIAL PARTNERSHIP CONTRACT                   Not Dated             N/A                N/A
                                                                                  TORRE OLAVO SETUBAL
                                                                EGYDIO DE SOUZA   7 ANDAR, PARQUE
BANCO ITAUCARD S.A.              ATTN: GENERAL COUNSEL          ARANHA, 100       JABAQUARA             SAO PAULO, SP                               BRAZIL        SALES CONTRACT                                    9/24/2019             N/A                N/A

                                                                                  ITAU UNIBANCO
                                                                PRAÇA ALFREDO     CENTRO EMPRESARIAL.
                                                                EGYDIO DE SOUZA   TORRE OLAVO SETUBAL -                                                           SIDE LETTER NO. 2 TO GENERAL TERMS
BANCO ITAUCARD S.A.              ATTN: MARCELO KOPEL            ARANHA, NO. 100   7O ANDAR              SAO PAULO, SP                  04344-902 BRAZIL           AGREEMENT                                         9/25/2019             N/A                N/A

                                 RUA ALFREDO EGYDIO DE SOUZA                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
BANCO ITAUCARD SA                ARANHA, Nº 100 , 7º ANDAR                                               SAO PAULO      SP             04344-902 BRAZIL           POINTS                                             6/1/2010             N/A            9/24/2021
                                                                                                         BELO                                                     CONTRACT IN CONNECTION WITH LATAM PASS
BANCO MERCANTIL DO BRASIL S/A    RUA RIO DE JANEIRO, 680                                                 HORIZONTE      MG             30160-912 BRAZIL           POINTS                                            4/17/2013             N/A            5/15/2025
                                                                                                                                                                  (ATC) CARTA OFERTA TRANSPORTE DE
BANCO RIO DE LA PLATA S.A        BARTOLOME MITRE 480                                                     BUENOS AIRES                               ARGENTINA     CAUDALES - SANTANDER RIO                           1/1/2020             N/A            12/31/2021
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
BANCO SAFRA S/A                  AV. PAULISTA, 2100                                                      SAO PAULO      SP             01310-930 BRAZIL           POINTS                                             6/1/2011             N/A            12/31/2020
                                                                                                         CAPITAL
BANK S.A                         RIVADAVIA 789 4° PISO.                                                  FEDERAL                                    ARGENTINA     (ATC) CARTA OFERTA BANK SA                        10/1/2019             N/A            9/30/2021
BEBLUE SOLUCOES DE CASHBACK E                                                                            RIBEIRAO                                                 CONTRACT IN CONNECTION WITH LATAM PASS
SERVICOS PROMOCIONAIS SA         R MARCOS MARCARIAN 615                                                  PRETO          SP             14026583     BRAZIL        POINTS                                            1/10/2017             N/A             1/10/2022
BELEM SERVICOS DE BORDO LTD      PASSAGEM SANTO AMARO 01                                                 BELOM                                      BRAZIL        ANEXO LSG BEL (F)                                  7/1/2018             N/A            10/31/2022
                                 AEROPUERTO GRAN CANARIA,
                                 PARCEL 9 ZIMA, POSTCODE 50,
BINTER CANARIAS                  35230                                                                   GRAN CANARIA                               SPAIN         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
BOA                              AV. SIMON LOPEZ N° 1582                                                 COCHABAMBA                                 BOLIVIA       AIRLINE AGREEMENT - SPA                            5/1/2018             N/A                N/A

BOEING AIRCRAFT HOLDING COM      500 NACHES AVE. SW 1 FLR                                                RENTON         WA             98057-2293                 CW2309483 - TOOLBOX PROJECT - BOEING (C)           6/1/2019             N/A             6/1/2024
                                                                                                                                                                  ADDENDUM COMMISSION CHANGE BOOKING
BOOKING.COM                                                                                                                                                       (C)                                                5/4/2020             N/A                N/A
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
BOOKING.COM B.V.                 HERENGRACHT 597, 1017                                                   AMSTERDAM                     1017 CE      NETHERLANDS   POINTS                                            9/12/2013             N/A               N/A
BOTANY WEAVING MILL LTD          8 VAUXHALL AVENUE                                                       DUBLIN                                     IRELAND       CONTRATO ALFOMBRAS (C)                             1/2/2019             N/A            11/1/2023




                                                                                                                             7 of 43
                                                                            20-11598-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                                                                                  Pg 1326 of 1367
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                  Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                Address1                 Address2           Address3              City           State        Zip        Country                     Debtor's Interest                     Lease         Remaining Term        Date
BOURBON ADMINISTRADORA DE
CARTÕES DE CRÉDITO, COMÉRCIO E                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
PARTICIPAÇÕES LTDA.              AVENIDA ASSIS BRASIL, 164                                               PORTO ALEGRE RS               91010-000 BRAZIL          POINTS                                            10/1/2010             N/A            12/31/2020
                                                                AVENIDA PRESIDENTE 850-14O ANDAR         RIO DE                                                  IRREVOCABLE DE-REGISTRATION AND EXPORT
BRAZILIAN AERONAUTICAL REGISTRY ATTN: GENERAL COUNSEL           VARGAS             CENTRO                JANIERO, RJ                   20071001   BRAZIL         REQUEST AUTHORIZATION                            12/16/2015             N/A                N/A
                                ATTN: MATTHEW HOLDEN,
                                REVENUE ACCOUNTING              200 BUCKINGHAM                                                                  UNITED           BRITISH AIRWAYS CONTRATO V. PORTUGUES -
BRITISH AIRWAYS                 MANAGER                         PALACE ROAD       BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          LATAM GHA (F)                                      8/1/2018             N/A             8/1/2021
                                                                REVENUE           200 BUCKINGHAM
                                                                ACCOUNTING        PALACE ROAD,                                                  UNITED           CODESHARE - RECIPROCAL CODESHARE
BRITISH AIRWAYS                  ATTN: MATTHEW HOLDEN           MANAGER           BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          AGREEMENT                                         6/16/2000             N/A                N/A
                                 ATTN: MATTHEW HOLDEN,
                                 REVENUE ACCOUNTING             200 BUCKINGHAM                                                                  UNITED           CONTRATO BRITISH AIRWAYS HANDLING IAG
BRITISH AIRWAYS                  MANAGER                        PALACE ROAD       BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          GROUP BRITISH AIRWAYS E IBERIA GRU GIG (F)         8/2/2018             N/A             8/2/2021
                                 ATTN: MATTHEW HOLDEN,
                                 REVENUE ACCOUNTING             200 BUCKINGHAM                                                                  UNITED           CONTRATO BRITISH AIRWAYS V. PORTUGUES -
BRITISH AIRWAYS                  MANAGER                        PALACE ROAD       BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          LATAM GHA (F)                                      8/1/2018             N/A             8/1/2021
                                 ATTN: MATTHEW HOLDEN,
                                 REVENUE ACCOUNTING             200 BUCKINGHAM                                                                  UNITED           CONTRATO IBERIA HANDLING IAG GROUP
BRITISH AIRWAYS                  MANAGER                        PALACE ROAD       BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          BRITISH AIRWAYS E IBERIA GRU GIG (F)               8/2/2018             N/A             8/2/2021
                                                                REVENUE           200 BUCKINGHAM
                                                                ACCOUNTING        PALACE ROAD,                                                  UNITED
BRITISH AIRWAYS                  ATTN: MATTHEW HOLDEN           MANAGER           BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                                REVENUE           200 BUCKINGHAM
                                                                ACCOUNTING        PALACE ROAD,                                                  UNITED           RECIPROCAL FREQUENT FLYER PROGRAM
BRITISH AIRWAYS                  ATTN: MATTHEW HOLDEN           MANAGER           BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          AGREEMENT                                          5/1/2018             N/A                N/A
                                                                REVENUE           200 BUCKINGHAM
                                                                ACCOUNTING        PALACE ROAD,                                                  UNITED
BRITISH AIRWAYS                  ATTN: MATTHEW HOLDEN           MANAGER           BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          SPA AGREEMENT                                        N/A                N/A                N/A
                                                                REVENUE           200 BUCKINGHAM
                                                                ACCOUNTING        PALACE ROAD,                                                  UNITED
BRITISH AIRWAYS                  ATTN: MATTHEW HOLDEN           MANAGER           BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                 ATTN: MATTHEW HOLDEN,                                                                                                           V. PORTUGUAªS - CONTRATO BRITISH AIRWAYS
                                 REVENUE ACCOUNTING             200 BUCKINGHAM                                                                  UNITED           HANDLING IAG GROUP BRITISH AIRWAYS E
BRITISH AIRWAYS                  MANAGER                        PALACE ROAD       BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          IBERIA GRU GIG (F)                                 8/2/2018             N/A             8/2/2021
                                 ATTN: MATTHEW HOLDEN,                                                                                                           V. PORTUGUAªS - CONTRATO IBERIA HANDLING
                                 REVENUE ACCOUNTING             200 BUCKINGHAM                                                                  UNITED           IAG GROUP BRITISH AIRWAYS E IBERIA GRU GIG
BRITISH AIRWAYS                  MANAGER                        PALACE ROAD       BELGRAVIA              LONDON                        SW1W 9TJ KINGDOM          (F)                                                8/2/2018             N/A             8/2/2021
                                                                AVENUE E.
BRUSSELS                         ATTN: ANNEMIE HUFKENS          MOUNIERLAAN 2                            BRUSSELS                      B1200      BELGIUM        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                AVENUE E.
BRUSSELS                         ATTN: ANNEMIE HUFKENS          MOUNIERLAAN 2                            BRUSSELS                      B1200      BELGIUM        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
BULGARIA AIR                                                                                                                                                     MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
BV FINANCEIRA S/A                AV. DAS NAÇÕES UNIDAS, 14171                                            SAO PAULO      SP             04794-000 BRAZIL          POINTS                                           12/19/2007             N/A            6/18/2021
BYND SERVICOS DE TECNOLOGIA                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
LTDA ME                          AV PORTUGAL, 277 APTO 162                                               SAO PAULO      SP             4559000    BRAZIL         POINTS                                            2/24/2016             N/A            2/28/2022
                                                                                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
C6 HOLDING S.A.                  AVENIDA NOVE DE JULHO, 3.186                                            SAO PAULO      SP             01406-000 BRAZIL          POINTS                                            5/20/2019             N/A            5/30/2021
                                 SETOR BANCÁRIO SUL, QUADRA                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
CAIXA ECONOMICA FEDERAL          4, LOTES 3 / 4                                                          BRASÍLIA       DF             70092-900 BRAZIL          POINTS                                               N/A                N/A            8/16/2025
CAMPOS FLORIDOS COMERCIO DE                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
COSMETICOS LTDA                  R FRANCISCO SA 23 SALA 907                                              RIO DE JANEIRO RJ             22080010   BRAZIL         POINTS                                           12/30/2014             N/A            12/31/2020
                                 AEROPUERTO INTERNACIONAL DE
CANDYSUR S.A.                    CARRASC                                                                 MONTEVIDEO                               URUGUAY        MVD SGHA - CONTRATO CANDYSUR (C)                   1/1/2017             N/A            12/31/2020
CARIBBEAN AIRLINES                                                                                                                                               MITA AGREEMENTS                                      N/A                N/A               N/A
                                 IERE HOUSE, GOLDEN GROVE                                                                                         TRINIDAD AND
CARIBEAN AIRLINES LIMITED        ROAD                                                                    PIARCO                                   TOBAGO         LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
CARNEIRO SERVICOS ESCRITURAIS                                                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
LTDA                             AV FELICIANO SODRE, 899      VARZEA                                     TERESOPOLIS                   25963027   BRAZIL         POINTS                                            8/20/2018             N/A                N/A
                                 SGAS SN QD 902 CONJUNTO B ED                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
CARTÃO BRB S/A                   ATH - ASA SUL                                                           BRASÍLIA     DF               70390-020 BRAZIL          POINTS                                             8/1/2011             N/A            1/31/2021
CASAS GRILLO S.R.L               EL LECHERON 4410                                                        BUENOS AIRES                            ARGENTINA       (ATC) TRANSPORTE BUE - CASAS GRILLO SRL            4/1/2020             N/A            3/31/2025




                                                                                                                             8 of 43
                                                                              20-11598-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                Main Document
                                                                                                                      Pg 1327 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                    Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
          Contract Counterparty             Address1                  Address2              Address3              City          State      Zip          Country                    Debtor's Interest                     Lease         Remaining Term        Date
                                  PRAÇA MINISTRO SALGADO FILHO
CATERAIR SERV BORDO E HOTEL       SN                                                                         RECIFE                                  BRAZIL        ANEXO LSG REC (F)                                  7/1/2018             N/A            10/31/2022
CATERINGPOR                                                                                                                                                        LEGAL - CONTRATO CATERING LISBOA                   9/3/2018             N/A            10/31/2022
                                  8 SCENIC ROAD HONG KONG INTL                                                                                                     CODESHARE - RECIPROCAL CODESHARE
CATHAY PACIFIC                    AIRPORT LA                                                                 LANTAU                                  HONG KONG     AGREEMENT                                         3/16/2010             N/A                N/A
                                  8 SCENIC ROAD HONG KONG INTL
CATHAY PACIFIC                    AIRPORT LA                                                                 LANTAU                                  HONG KONG     LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                  8 SCENIC ROAD HONG KONG INTL                                                                                                     RECIPROCAL FREQUENT FLYER PROGRAM
CATHAY PACIFIC                    AIRPORT LA                                                                 LANTAU                                  HONG KONG     AGREEMENT                                         4/20/2020             N/A                N/A
                                  8 SCENIC ROAD HONG KONG INTL
CATHAY PACIFIC                    AIRPORT LA                                                                 LANTAU                                  HONG KONG     SPA AGREEMENT                                        N/A                N/A                N/A
                                  8 SCENIC ROAD HONG KONG INTL
CATHAY PACIFIC                    AIRPORT LA                                                                 LANTAU                                  HONG KONG     STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                  33/F, ONE PACIFIC PLACE, 88
CATHAY PACIFIC AIRWAYS LTD        QUEENSWAY                                                                  HONG KONG                               CHINA         AIRLINE AGREEMENT - SRP                           3/31/2019             N/A                N/A
CAYMAN AIRWAYS                                                                                                                                                     MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                                                                                                   MASTER SERVICES AGREEMENT - CDNETWORKS
CDNETWORKS INC.                   1919 S. BASCOM AVENUE                                                      CAMPBELL      CA           95008                      INC. (C)                                         12/26/2016             N/A            12/26/2020
                                                                 111 MERCHANT                                                                                      AMENDMENT NO. 1 TO LETTER AGREEMENT
CFM INTERNATIONAL, INC.           ATTN: BILL MILLHAEM            STREET                                      CINCINNATI    OH           45246                      NO. 1 TO GENERAL TERMS AGREEMENT                  4/17/2007             N/A                N/A
                                                                                                                                                                   AMENDMENT NO. 1 TO RATE PER HOUR
CFM INTERNATIONAL, INC.           ATTN: GENERAL COUNSEL          6440 AVIATION WAY                           WEST CHESTER OH            45069                      AGREEMENT                                          6/7/2018             N/A                N/A
                                                                                                                                                                   AMENDMENT NO. 2 TO MAINTENANCE
CFM INTERNATIONAL, INC.           ATTN: GENERAL COUNSEL          6440 AVIATION WAY                           WEST CHESTER OH            45069                      AGREEMENT                                         5/29/2013             N/A                N/A
                                                                                                                                                                   AMENDMENT NO. 2 TO RATE PER FLIGHT HOUR
CFM INTERNATIONAL, INC.           ATTN: GENERAL COUNSEL          6440 AVIATION WAY                           WEST CHESTER OH            45069                      AGREEMENT                                         9/26/2019             N/A                N/A
                                  ATTN: CUSTOMER SUPPORT
CFM INTERNATIONAL, INC.           MANAGER                        ONE NEUMANN WAY                             CINCINNATI    OH           45215-1988                 GENERAL TERMS AGREEMENT                           3/15/2006             N/A                N/A
                                                                 111 MERCHANT                                                                                      LETTER AGREEMENT NO. 1 TO GENERAL TERMS
CFM INTERNATIONAL, INC.           ATTN: BILL MILLHAEM            STREET                                      CINCINNATI    OH           45246                      AGREEMENT                                         3/15/2006             N/A                N/A
                                                                 111 MERCHANT                                                                                      LETTER AGREEMENT NO. 2 TO GENERAL TERMS
CFM INTERNATIONAL, INC.           ATTN: BILL MILLHAEM            STREET                                      CINCINNATI    OH           45246                      AGREEMENT                                         4/17/2007             N/A                N/A
                                                                 111 MERCHANT                                                                                      LETTER AGREEMENT NO. 2, AMENDMENT NO. 1
CFM INTERNATIONAL, INC.           ATTN: BILL MILLHAEM            STREET                                      CINCINNATI    OH           45246                      TO GENERAL TERMS AGREEMENT                        6/14/2011             N/A                N/A
                                  ATTN: CFM SERVICES GENERAL
CFM INTERNATIONAL, INC.           MANAGER                        6440 AVIATION WAY                           WEST CHESTER OH            45069                      RATE PER FLIGHT HOUR AGREEMENT                    6/29/2016             N/A                N/A
                                                                 111 MERCHANT
CFM INTERNATIONAL, INC.           ATTN: BILL MILLHAEM            STREET                                      CINCINNATI    OH           45246                      THE POWER OF FLIGHT LETTER AGREEMENT               6/1/2015             N/A                N/A
                                                                 2 F NO 1, HANGZHAN   DAYUAN DIST,                                                   REPUBLIC OF
CHINA AIRLINES                    ANDREW LIN                     S. RD                TAOYUAN CITY           TAIWAN                     33758        CHINA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                 2 F NO 1, HANGZHAN   DAYUAN DIST,                                                   REPUBLIC OF
CHINA AIRLINES                    ANDREW LIN                     S. RD                TAOYUAN CITY           TAIWAN                     33758        CHINA         SPA AGREEMENT                                        N/A                N/A                N/A
                                                                 2 F NO 1, HANGZHAN   DAYUAN DIST,                                                   REPUBLIC OF
CHINA AIRLINES                    ANDREW LIN                     S. RD                TAOYUAN CITY           TAIWAN                     33758        CHINA         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
CHINA CARGO AIRLINES /CHINA       NO.199 KONGGANG 6 ROAD,
EASTERN                           HONGQIAO INT’L AIRPORT                                                     SHANGHAI                   200335       CHINA         AIRLINE AGREEMENT - SPA                           10/1/2015             N/A                N/A
                                  12 BUILDING, XI BA HE BELLI,
CHINA EASTERN AIRLINES            CHAO YANG T                                                                BEJING                                  CHINA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                  12 BUILDING, XI BA HE BELLI,
CHINA EASTERN AIRLINES            CHAO YANG T                                                                BEJING                                  CHINA         SPA AGREEMENT                                       N/A                N/A                N/A
CHINA SOUTHERN AIRLINES           NO.68, QIXIN ROAD                                                          GUANGZHOU                  510403       CHINA         AIRLINE AGREEMENT - HBSA                          7/1/2019             N/A                N/A
CHINA SOUTHERN AIRLINES           LIN YUHUA                      NO68 QIXIN ROAD                             GUANGZHOU                  510403       CHINA         MITA AGREEMENTS                                     N/A                N/A                N/A
CHINA SOUTHERN AIRLINES           LIN YUHUA                      NO68 QIXIN ROAD                             GUANGZHOU                  510403       CHINA         SPA AGREEMENTS                                      N/A                N/A                N/A
CHUBB SEGUROS CHILE S.A.          ATTN: GENERAL COUNSEL          MIRAFLORES 222                              SANTIAGO                                CHILE         INSURANCE AGREEMENT                              11/26/2019          140 DAYS          11/26/2020
                                                                                                                                                                   INSURANCE AGREEMENT - MASTER POLICY NO.
CHUBB SEGUROS CHILE S.A.          ATTN: GENERAL COUNSEL          MIRAFLORES 222                              SANTIAGO                                CHILE         340000095                                         3/16/2020          165 DAYS          12/21/2020
                                                                                                                                                                   INSURANCE AGREEMENT - MASTER POLICY NO.
CHUBB SEGUROS CHILE S.A.          ATTN: GENERAL COUNSEL          MIRAFLORES 222                              SANTIAGO                                CHILE         86021024                                         11/26/2019          140 DAYS          11/26/2020
                                                                                                                                                                   INSURANCE AGREEMENT - POLICY NO.
CHUBB SEGUROS CHILE S.A.          ATTN: GENERAL COUNSEL          MIRAFLORES 222                              SANTIAGO                                CHILE         300000346 (CHILE)                                11/26/2019          140 DAYS          11/26/2020

CHUBB SEGUROS CHILE S.A.          ATTN: GENERAL COUNSEL          MIRAFLORES 222                              SANTIAGO                                CHILE         INSURANCE AGREEMENT - QUOTE NO. T3; T3A          11/26/2019          140 DAYS          11/26/2020
                                  ATTN: PRESIDENT OR GENERAL     SWORDS BUSINESS      BALHEARY ROAD
CITYJET                           COUNSEL                        CAMPUS               SWORDS                 DUBLIN                                  IRELAND       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A




                                                                                                                              9 of 43
                                                                              20-11598-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                                                                                      Pg 1328 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                      Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty              Address1                   Address2               Address3              City           State      Zip          Country                     Debtor's Interest                     Lease         Remaining Term        Date
                                                                31 WEST 52ND
CLIFFORD CHANCE US LLP         ATTN: GENERAL COUNSEL            STREET                                       NEW YORK       NY           10019-6131                  LETTER RE: SUBLEASE AGREEMENT                      5/1/2006             N/A                N/A
                                                                                                             SAO CAETANO                                             CONTRACT IN CONNECTION WITH LATAM PASS
CNOVA COMERCIO ELETRONICO SA   RUA JOAO PESSOA 83                                                            DO SUL                      9520010      BRAZIL         POINTS                                             3/1/2011             N/A            12/21/2021

CODIREY S.A.                   HALL ARRIBOS A. I. DE CARRASCO                                                CANELONES                                URUGUAY        CONTRATO TRANSPORTE MVD (C)                        8/1/2019             N/A                N/A

COMAIR                         P.O. BOX 7015                                                                 BONAERO PARK                1622         SOUTH AFRICA   MITA AGREEMENTS                                      N/A                N/A                N/A
                               AVENIDA ROQUE PETRONI
COMARCH SISTEMAS LTDA          JÚNIOR 1089.                                                                  SAO PAULO                                BRAZIL         PORTAL CORPORATE LOYALTY - COMARCH (C)            7/30/2018             N/A            10/5/2021
COMPAÑIA DE NEGOCIOS Y PROP    PARROQUIA TABABELA S-N           VÍA YARUQUÍ                                  QUITO                                    ECUADOR        CONTRATO HOTEL WYNDHAM UIO (C)                     3/1/2019             N/A            2/28/2022
                               CONDOR FLUGDIENST GMBH
CONDOR FLUGDIENST              CONDOR PLATZ 60549                                                            FRANKFURT                                GERMANY        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
CONSULADO BRASILEIRO- E.U.A                                                                                                                                          LETTER RE: MEETING INVITATION                      5/2/2013             N/A                N/A
                                                                TOCUMEN
                               CARMEN FANNY GONZALEZ            INTERNATIONAL
COPA AIRLINES                  ACEVEDO                          AIRPORT                                      PANAMA CITY                              PANAMA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                TOCUMEN
                               CARMEN FANNY GONZALEZ            INTERNATIONAL
COPA AIRLINES                  ACEVEDO                          AIRPORT                                      PANAMA CITY                              PANAMA         SPA AGREEMENT                                        N/A                N/A                N/A
                                                                TOCUMEN
                               CARMEN FANNY GONZALEZ            INTERNATIONAL
COPA AIRLINES                  ACEVEDO                          AIRPORT                                      PANAMA CITY                              PANAMA         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                     CW2258045-CONTRATO FRAZADAS YC 2019 -
COPPER ANDINO                                                                                                                                                        COPPER ANDINO (C)                                  5/1/2019             N/A            12/31/2020
                               ATTN: PRESIDENT OR GENERAL
CROATIA AIRLINES               COUNSEL                          SAVSKA CESTA 41                              ZAGREB                      10000        CROATIA        MITA AGREEMENTS                                      N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL
CROATIA AIRLINES               COUNSEL                          SAVSKA CESTA 41                              ZAGREB                      10000        CROATIA        SPA AGREEMENT                                        N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL
CROATIA AIRLINES               COUNSEL                          SAVSKA CESTA 41                              ZAGREB                      10000        CROATIA        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                               RICARDO ALFARO PLAZA
CUBANA                         AVENTURA                                                                      HAVANA                                   CUBA           MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                                             COMODIN DE                                              CX SOFTWARE - PRESTACION DE SERVICIOS
CX TEAM SOLUTIONS SA           AV INSURGENTE SUR 318.                                                        MEXICO                                   MEXICO         PROFESIONALES (C)                                  5/4/2017             N/A                N/A
                               ATTN: PRESIDENT OR GENERAL       LETISTE RUZYNE 160
CZECH AIRLINES CSA             COUNSEL                          06 PRAHA 6                                   PRAGUE                                   CZECH REPUBLIC MITA AGREEMENTS                                      N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL       LETISTE RUZYNE 160
CZECH AIRLINES CSA             COUNSEL                          06 PRAHA 6                                   PRAGUE                                   CZECH REPUBLIC SPA AGREEMENT                                        N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL       LETISTE RUZYNE 160
CZECH AIRLINES CSA             COUNSEL                          06 PRAHA 6                                   PRAGUE                                   CZECH REPUBLIC STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                     CONTRATO SERVICIO - DHL EXPRESS (CHILE)
D.H.L. EXPRESS CHILE LTDA.     RIO ITATA 9651                                                                PUDAHUEL                                 CHILE          LIMITADA (C)                                     12/14/2016             N/A               N/A
DATALEX                        ONE CONCOURSE PARKWAY            SUITE 650                                    ATLANTA        GA           30328                       DATALEX (C)                                      11/22/2017             N/A            11/22/2020
DELL COMPUTADORES DO BRASIL    AVENIDA INDUSTRIAL BELGRAF                                                    RIO GRANDE                                              CONTRACT IN CONNECTION WITH LATAM PASS
LTDA                           400                              INDUSTRIAL                                   DO SUL                      92990000     BRAZIL         POINTS                                             7/1/2013             N/A            1/22/2021
                                                                                                                                                                     (ATC) CARTA OFERTA DELOITTE ARGENTINA
DELOITTE & CO SA               FLORIDA 234 PISO 4.                                                           BUENOS AIRES                             ARGENTINA      IMPUESTOS                                         10/1/2018             N/A                N/A
                                                                PASEO DE LA
                                                                REFORMA 505, PISO     COLONIA                CIUDAD DE                                               LEGAL - DELOITTE IMPUESTOS Y SERVICIOS
DELOITTE IMPUESTOS Y SERVIC    ERIK MAGOS                       28                    CUAUHTOMOC             MOXICO                      6500         MEXICO         LEGALES S.C                                       10/1/2019             N/A                N/A
                               ATTN: HAROLD SCHWART,            HARTSFIELD ATL INTL                                                                                  CODESHARE - RECIPROCAL CODESHARE
DELTA AIR LINES                PROJECT LEADER                   AIRPT                 832 P BOX 2053         ATLANTA        GA           30320                       AGREEMENT AMENDMENT                               2/26/2020             N/A                N/A
                               ATTN: HAROLD SCHWART,            HARTSFIELD ATL INTL
DELTA AIR LINES                PROJECT LEADER                   AIRPT                 832 P BOX 2053         ATLANTA        GA           30320                       LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                               ATTN: HAROLD SCHWART,            HARTSFIELD ATL INTL
DELTA AIR LINES                PROJECT LEADER                   AIRPT                 832 P BOX 2053         ATLANTA        GA           30320                       MITA AGREEMENTS                                      N/A                N/A                N/A
                               ATTN: HAROLD SCHWART,            HARTSFIELD ATL INTL                                                                                  RECIPROCAL FREQUENT FLYER PROGRAM
DELTA AIR LINES                PROJECT LEADER                   AIRPT                 832 P BOX 2053         ATLANTA        GA           30320                       AGREEMENT                                         2/27/2020             N/A                N/A
                               ATTN: HAROLD SCHWART,            HARTSFIELD ATL INTL
DELTA AIR LINES                PROJECT LEADER                   AIRPT                 832 P BOX 2053         ATLANTA        GA           30320                       SPA AGREEMENT                                        N/A                N/A                N/A
                               ATTN: HAROLD SCHWART,            HARTSFIELD ATL INTL
DELTA AIR LINES                PROJECT LEADER                   AIRPT                 832 P BOX 2053         ATLANTA        GA           30320                       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A




                                                                                                                             10 of 43
                                                                              20-11598-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40                 Main Document
                                                                                                                    Pg 1329 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                   Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
        Contract Counterparty              Address1                  Address2             Address3               City            State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                ATTN: HAROLD SCHWART,          HARTSFIELD ATL INTL
DELTA AIR LINES                 PROJECT LEADER                 AIRPT               832 P BOX 2053          ATLANTA          GA           30320                    TRANS-AMERICAN JOINT VENTURE AGREEMENT             5/7/2020             N/A                N/A
                                ATTN: HAROLD SCHWART,          HARTSFIELD ATL INTL                                                                                U.S./CANADA - CHILE JOINT VENTURE
DELTA AIR LINES                 PROJECT LEADER                 AIRPT               832 P BOX 2053          ATLANTA          GA           30320                    IMPLEMENTING AGREEMENT                             5/7/2020             N/A                N/A
                                1030 DELTA BLVDM CORP TAX                                                                                                         LA-DL DATA SECURITY AND PROCESSING
DELTA AIRLINES INC              DEP #852.                                                                  ATLANTA          GA           30354-1989               AGREEMENT (C)                                     2/24/2020             N/A            2/24/2030
DHL                             AEROPUERYO DE TOCUMEN                                                      PANAMA                        11491      PANAMA        AIRLINE AGREEMENT - SPA                            7/1/2017             N/A               N/A

                                                                                                                                                                  PARECER IN-HOUSE-
DIEHL AVIATION GILCHING GMBH   FRIEDRICHSHAFENER STR 5 S/N                                                 GILCHING                                 GERMANY       WARRANTY_AGREEMENT_FINAL_REV.3.LN (F)              5/9/2018             N/A                N/A
                               ALAMEDA RIO NEGRO 1105 - 8 A                                                                                                       CONTRACT IN CONNECTION WITH LATAM PASS
DIRECT SHOPPING COMERCIAL LTDA CJ 83                                                                       BARUERI          SP           6454913    BRAZIL        POINTS                                           10/25/2013             N/A            12/31/2020
                                                               LEVEL 10, 1 YORK
DNATA                           C/O DNATA PTY LIMITED          STREET                                      SYDNEY           NSW          2000       AUSTRALIA     LEGAL - CONTRATO CATERING BOS                      7/1/2019             N/A            10/31/2022
                                                                                                                                                                  CONTRATO DE PRESTACAO DE SERVIA‡OS DE
                                                                                                                                                                  CONSULTORIA ADVOCATICIA - DOMINGO
DOMINGO ADVOGADOS ASSOCIADO R JOAQUIM ANTUNES 767. 767                                                     SAO PAULO                                BRAZIL        ADVOGADOS ASSOCIADOS (C)                           5/5/2015             N/A                N/A
DOUTORES DA ALEGRIA ARTE                                                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
FORMACAO E DESENVOLVIMENTO  R ALVES GUIMARAES 73               PINHEIROS                                   SAO PAULO        SP           5410000    BRAZIL        POINTS                                           11/12/2012             N/A            12/15/2041
                                                                                                                                                                  CW2246077-CONTRATO GLOBAL EAGLE
DTI SOFTWARE                    1800 AVE. MCGILL COLLEGE.                                                  MONTREAL    QC                           CANADA        ENTERTAINMENT JUEGOS IFE (C)                       6/1/2019             N/A            12/31/2021
                                                                                                           PETERBOROUG                              UNITED        CW2260291-CONTRATO PROVEEDOR DE CUERO
E LEATHER LTD                   KINGSBRIDGE CENTRE             STURROCK WAY                                H                             PE3 8TZ    KINGDOM       E-LEATHER (C)                                     1/14/2019             N/A            12/1/2021
                                                               RUA FRANCISCO
E-AÍ SOLUÇÕES DE PAGAMENTO E                                   EUGÊNIO, Nº 329,                                                          20941-900
FIDELIZAÇÃO S.A E IPIRANGA      AV BRIGADEIRO LUIS ANTONIO,    TÉRREO, PARTE – SÃO                         SÃO PAULO E                   / 01317-                 CONTRACT IN CONNECTION WITH LATAM PASS
PRODUTOS DE PETRÓLEO S/A        Nº 1.343, 3º ANDAR,            CRISTÓVÃO                                   RIO DE JANEIRO                000       BRAZIL         POINTS                                             7/1/2009             N/A             7/7/2022
                                AV AYRTON SENNA, 2150, SALAS                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
EASYLIVE ENTRETENIMENTO SA      301 A 303 BL M                 BARRA DA TIJUCA                             RIO DE JANEIRO                22775900   BRAZIL        POINTS                                             3/1/2018             N/A             3/1/2021
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
EDITORA GLOBO SA                RUA MARQUÊS DE POMBAL 25                                                   RIO DE JANEIRO RJ             20230240   BRAZIL        POINTS                                            9/16/2010             N/A            9/30/2020
                                                            AIRPORT ROAD
                                                            INTERNATIONAL
                                                            AFFAIRS                  CAIRO INTERNATIONAL
EGYPTAIR                        ADMIN.COMPLEX - NORTH BLDG. DEPARTMENT               AIRPORT             CAIRO                                      EGYPT         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                            AIRPORT ROAD
                                                            INTERNATIONAL
                                                            AFFAIRS                  CAIRO INTERNATIONAL
EGYPTAIR                        ADMIN.COMPLEX - NORTH BLDG. DEPARTMENT               AIRPORT             CAIRO                                      EGYPT         SPA AGREEMENT                                        N/A                N/A                N/A
                                                                                                                                                                  SERVICE AGREEMENT FOR HOTEL
                                                                                                                                                    THE           ACCOMMODATIONS - RAMADA APOLLO HOTEL
EHM HOTEL AMSTERDAM REMBRAN POSTBUS 77830.                                                                 AMSTERDAM                                NETHERLANDS   AMSTERDAM (C)                                      4/1/2019             N/A            3/31/2021
                                                               P.O. BOX 41 BEN
                                                               GURION INT'L
EL AL ISRAEL AIRLINES           ATTN: HANA OSHEROVITZ          AIRPORT                                     LOD                           701100     ISRAEL        LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                               P.O. BOX 41 BEN
                                                               GURION INT'L
EL AL ISRAEL AIRLINES           ATTN: HANA OSHEROVITZ          AIRPORT                                     LOD                           701100     ISRAEL        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               P.O. BOX 41 BEN
                                                               GURION INT'L
EL AL ISRAEL AIRLINES           ATTN: HANA OSHEROVITZ          AIRPORT                                     LOD                           701100     ISRAEL        SPA AGREEMENT                                        N/A                N/A                N/A
                                                               P.O. BOX 41 BEN
                                                               GURION INT'L
EL AL ISRAEL AIRLINES           ATTN: HANA OSHEROVITZ          AIRPORT                                     LOD                           701100     ISRAEL        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                    UNITED ARAB
EMIRATES                        PRICILLA IDA CARDOZ            HEAD QUARTERS         P.O. BOX 686          DUBAI                                    EMIRATES      MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                                                                                    UNITED ARAB
EMIRATES                        PRICILLA IDA CARDOZ            HEAD QUARTERS         P.O. BOX 686          DUBAI                                    EMIRATES      SPA AGREEMENT                                        N/A                N/A                N/A
                                                                                                                                                    UNITED ARAB
EMIRATES                       PRICILLA IDA CARDOZ             HEAD QUARTERS         P.O. BOX 686          DUBAI                                    EMIRATES      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
ENVISION INDUSTRIA DE PRODUTOS AVENIDA DOUTOR CARDOSO DE                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
ELETRONICOS                    MELO, 1184, AND 2               VILA OLIMPIA                                SAO PAULO        SP           4548004    BRAZIL        POINTS                                            6/20/2018             N/A            5/28/2021

                                                                                                                                                                  CONTRATO DE PRESTACION DE SERVICIOS
ESCAPAR SAS                     CALLE 6 43 C 08 OF 103.                                                    MEDELLIN                                 COLOMBIA      PUBLICIDAD Y MARKETING - ESCAPAR S.A.S (C)         6/1/2017             N/A                N/A




                                                                                                                             11 of 43
                                                                                20-11598-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                        Pg 1330 of 1367
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                                                        Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                  Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
        Contract Counterparty                 Address1                Address2               Address3              City          State      Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date

                                 AVENIDA PRESIDENTE JUSCELINO                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
ESFERA FIDELIDADE S/A            KUBITSCHEK, Nº2235 E 2041                                                    SAO PAULO     SP           04543-011 BRAZIL        POINTS                                             6/1/2006             N/A            12/31/2020
                                                                                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
ESPACO DO BANHO E AROMAS LTDA AV DR CHUCRI ZAIDAN 1240                                                        SAO PAULO     SP           4711130   BRAZIL        POINTS                                            6/26/2015             N/A            12/31/2020
                               HAMBURGO #213 PISO 14
ESTAFETA MEXICANA S.A. DE C.V. COLONIA JUAREZ                                                                 MEXICO CITY   DF           6600      MEXICO        AIRLINE AGREEMENT - SPA                           11/1/2007             N/A                N/A
ESTOK COMERCIO E               AV TUCUNARE, 550, ED                                                                                                              CONTRACT IN CONNECTION WITH LATAM PASS
REPRESENTACOES SA              MICROSERVICE - 2 ANDAR            ALPHAVILLE                                   SAO PAULO     SP           6460020   BRAZIL        POINTS                                            12/9/2018             N/A             9/1/2021

                                                                 BOLE INTERNATIONAL
ETHIOPIAN AIRLINES               HELA ALENAYEHU                  AIRPORT            P.O. BOX 1755 ADDIS       ABABA                                ETHIOPIA      MITA AGREEMENTS                                      N/A                N/A                N/A

                                                                 BOLE INTERNATIONAL
ETHIOPIAN AIRLINES               HELA ALENAYEHU                  AIRPORT               P.O. BOX 1755 ADDIS    ABABA                                ETHIOPIA      SPA AGREEMENT                                        N/A                N/A                N/A
                                                                 NEW AIRPORT ROAD,                                                                 UNITED ARAB
ETIHAD AIRWAYS                   BEN SIMKIM                      ABU DHABI             PO BOX 35566           DUBAI                                EMIRATES      MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                 NEW AIRPORT ROAD,                                                                 UNITED ARAB
ETIHAD AIRWAYS                   BEN SIMKIM                      ABU DHABI             PO BOX 35566           DUBAI                                EMIRATES      SPA AGREEMENT                                        N/A                N/A                N/A
                                                                 NEW AIRPORT ROAD,                                                                 UNITED ARAB
ETIHAD AIRWAYS                   BEN SIMKIM                      ABU DHABI             PO BOX 35566           DUBAI                                EMIRATES      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL      GROßENBAUMER                                 NORDRHEIN-
EUROWINGS                        COUNSEL                         WEG 6                 40472 DSSELDORF        WESTFALEN                            GERMANY       MITA AGREEMENTS                                      N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL      GROßENBAUMER                                 NORDRHEIN-
EUROWINGS                        COUNSEL                         WEG 6                 40472 DSSELDORF        WESTFALEN                            GERMANY       SPA AGREEMENT                                        N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL      GROßENBAUMER                                 NORDRHEIN-
EUROWINGS                        COUNSEL                         WEG 6                 40472 DSSELDORF        WESTFALEN                            GERMANY       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                 BUILDING, 376 HSIN-   SECTION 1, LUCHU,
EVA AIR                          ATTN: CHRIS CHENG               NAN ROAD              TAOYUAN HSIEN          TAIWAN                               TAIWAN        MITA AGREEMENTS                                      N/A                N/A                N/A
                                 BUILDING, 376 HSIN-NAN ROAD,
EVA AIRWAYS CORPORATION          SECTION 1, LUCHU                                                             TAIWAN                               CHINA         AIRLINE AGREEMENT - SPA                          11/30/2018             N/A               N/A
F LIST GMBH                      LIST STRASSE 1                                                               THOMASBERG                           AUSTRIA       CW2259299-GTA PROVEEDOR FLIST (C)                1/14/2019              N/A            12/1/2021
FAI - FINANCEIRA AMERICANAS ITAÚ
S.A CRÉDITO, FINANCIAMENTO E     RUA ALFREDO EGYDIO DE SOUZA                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
INVESTIMENTO                     ARANHA, Nº 100 , 7º ANDAR                                                    SAO PAULO     SP           04344-902 BRAZIL        POINTS                                             6/1/2010             N/A             9/24/2021
FFP DL-LA                                                                                                                                                        CONTRATO FFP DL-LA (C)                             2/1/2020             N/A            12/31/2030
                                                                                                                                                                 CONTRATO HOTEL ESPLENDOR MONTEVIDEO
FIDEICOMISO 62550/2011                                                                                                                                           (MVD) - LATAM (C)                                 11/1/2019             N/A            10/31/2022

FINANCEIRA ITAÚ CBD S.A - CRÉDITO, RUA ALFREDO EGYDIO DE SOUZA                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
FINANCIAMENTO E INVESTIMENTO ARANHA, Nº 100 , 9º ANDAR                                                        SAO PAULO     SP           04344-902 BRAZIL        POINTS                                             6/1/2010             N/A            9/24/2021
                                                                 REVENUE
                                                                 ACCOUNTING -                                                                                    CODESHARE - RECIPROCAL CODESHARE
FINNAIR                          ATTN: INTERLINE TEAM HEL        PASSENGER             AKE 14 P.O.BOX 15      FINNAIR                    01053     FINLAND       AGREEMENT                                         12/1/2018             N/A                N/A
                                                                 REVENUE
                                                                 ACCOUNTING -
FINNAIR                          ATTN: INTERLINE TEAM HEL        PASSENGER             AKE 14 P.O.BOX 15      FINNAIR                    01053     FINLAND       LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                                 REVENUE
                                                                 ACCOUNTING -                                                                                    RECIPROCAL FREQUENT FLYER PROGRAM
FINNAIR                          ATTN: INTERLINE TEAM HEL        PASSENGER             AKE 14 P.O.BOX 15      FINNAIR                    01053     FINLAND       AGREEMENT                                         5/15/2000             N/A                N/A
                                                                 REVENUE
                                                                 ACCOUNTING -
FINNAIR                          ATTN: INTERLINE TEAM HEL        PASSENGER             AKE 14 P.O.BOX 15      FINNAIR                    01053     FINLAND       SPA AGREEMENT                                        N/A                N/A                N/A
                                                                 REVENUE
                                                                 ACCOUNTING -
FINNAIR                          ATTN: INTERLINE TEAM HEL        PASSENGER             AKE 14 P.O.BOX 15      FINNAIR                    01053     FINLAND       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

FIRST DATA CONO SUR S.A.                                                                                                                                         (ATC) ADQUIRENCIA FIRST DATA CONO SUR SA           3/1/2020             N/A            2/28/2022
                                                                                                              COMODIN DE
FIRST SECURE IT MEXICO, S.       AV. EJERCITO NACIONAL207                                                     MEXICO                               MEXICO        FIRST SECURE (C)                                   5/1/2018             N/A            4/30/2021
                                                                                                                                                                 OPERATING LEASE, CONTRACT BETWEEN SPV
FLYAFI 1 S.R.L.                  VIA OLONA, 20123                                                             MILAN                                ITALY         ASSET OWNER AND LESSEE, MSN 37665                    N/A                N/A            10/5/2020
                                                                                                                                                                 OPERATING LEASE, CONTRACT BETWEEN SPV
FLYAFI 2 S.R.L.                  VIA OLONA, 20123                                                             MILAN                                ITALY         ASSET OWNER AND LESSEE, MSN 37666                    N/A                N/A            12/11/2020




                                                                                                                              12 of 43
                                                                                 20-11598-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                                                                                                         Pg 1331 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                          Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                          Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
        Contract Counterparty                 Address1                   Address2              Address3              City             State      Zip          Country                    Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                                         OPERATING LEASE, CONTRACT BETWEEN SPV
FLYAFI 3 S.R.L.                    VIA OLONA, 20123                                                             MILAN                                      ITALY         ASSET OWNER AND LESSEE, MSN 37667                      N/A               N/A          12/30/2020
                                   ATTN: PRESIDENT OR GENERAL                                                                                              UNITED
FLYBE                              COUNSEL                       JACK WALKER HOUSE EXETER INTL AIRPORT          EXETER                        EX5 2HL      KINGDOM       MITA AGREEMENTS                                      N/A                N/A                N/A
                                   EMIRATES GROUP
                                   HEADQUARTERS, PO BOX 686, EKE                                                                                           UNITED ARAB
FLYDUBAI                           CENTRE                                                                       DUBAI                                      EMIRATES      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                 PAMAGL - PARQUE
                                                                 DE MATERIAL
                                   ATTN: VITOR BRAGA DOS         AERONAUTICO DO
FORCA AEREA                        SANTOS, MAJ AV                GALEAO                                                                                    BRAZIL        COMMERCIAL PROPOSAL                               3/11/2016             N/A                N/A
                                   AVENIDA LAURO VIEIRA CHAVES
FORTALEZA SERVICOS DE BORDO        14 1410                                                                      FORTALEZA                                  BRAZIL        ANEXO LSG FOR (F)                                  7/1/2018             N/A            10/31/2022
                                   FRONTIER AIRLINES, 4545
FRONTIER AIRLINES                  AIRPORT WAY                                                                  DENVER           CO           80239                      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                         CONTRACT IN CONNECTION WITH LATAM PASS
GARAGE IN ESTACIONAMENTOS LTDA                                                                                                                                           POINTS                                             5/8/2015             N/A                N/A
                                   MANAGEMENT BUILDING,
                                   GARUDA CITYSOEKARNO-HATTA
                                   INTERNATIONAL                    INDONESIAPO BOX
GARUDA                             AIRPORTTANGERANG 15111           1004 TNG BUSH                               TANGERANG                                  INDONESIA     MITA AGREEMENTS                                      N/A                N/A                N/A
                                   AV. GENERAL OSCAR BONILLA
GATE GOURMET CATERING CHILE        9469                                                                         PUDAHUEL                                   CHILE         EXTENSION CONTRATO GATE GOURMET(C)                 1/1/2017             N/A            10/31/2022
GE AVIATION                        ATTN: GENERAL COUNSEL            6440 AVIATION WAY NP1 2B                    WEST CHESTER OH               45069                      LETTER RE: GE90 PAST DUE AND SERVICES             6/27/2019             N/A               N/A
                                   ATTN: JUDD TRESSLER, DIRECTOR,
GE AVIATION                        GE90 SERVICES                    6440 AVIATION WAY NP1 2B                    WEST CHESTER OH               45069                      LETTER RE: PAST DUE SERVICES ON ENGINES           6/27/2019             N/A                N/A

GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           OVERHAUL ENGINE SERVICES AGREEMENT                6/12/2014             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 1 TO ENGINE SERVICES
GE CELMA LTDA                      ESTRADA CANARIAS 1862. 1862                                                  RIO DE JANEIRO                             BRAZIL        AGREEMENT                                         8/29/2017             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 10 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                        10/25/2017             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 2 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                         5/24/2007             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 3 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                         7/10/2007             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 4 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                        12/10/2007             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 4 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                        10/29/2013             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 5 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                          7/1/2010             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 6 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                          6/3/2011             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 7 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                          6/1/2012             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 8 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                         2/23/2015             N/A                N/A
                                                                                                                                                                         AMENDMENT NO. 9 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                        12/29/2017             N/A                N/A
                                                                                                                                                                         AMENDMENT NO.1 TO ENGINE SERVICES
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                         3/23/2007             N/A                N/A

GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           ENGINE SERVICES AGREEMENT                         3/15/2006             N/A                N/A
                                                                    RUO ALICE HERVE,
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            356-BINGEN                                  PETROPOLIS, RJ                25669-900 BRAZIL           ON POINT SOLUTIONS AGREEMENT                      5/13/2014             N/A                N/A
                                                                                                                                                                         SIDE LETTER TO OVERHAUL ENGINE SERVICE
GE CELMA LTDA                      ATTN: GENERAL COUNSEL            RUA ALICE HERVE 356                         PETROPOLIS, RJ                25669-900 BRAZIL           AGREEMENT                                         6/23/2016             N/A                N/A
GE ENGINE SERVICES DISTRIBUTION,                                    ONE NEUMANN WAY
LLC                                ATTN: PRESIDENT                  MD 111                                      CINCINNATI       OH           45215                      GENERAL TERMS AGREEMENT                           5/11/2001             N/A                N/A
GE ENGINE SERVICES DISTRIBUTION,                                    ONE NEURNANN WAY
LLC                                ATTN: GENERAL COUNSEL            MD 111                                      CINCINNATI       OH           45215-1988                 GENERAL TERMS AGREEMENT                          10/31/2007             N/A                N/A
GE ENGINE SERVICES DISTRIBUTION,                                    1800 DONALDSON
LLC                                ATTN: GENERAL COUNSEL            HWY                                                          ERLANGER KY               41018-3111    LETTER AGREEMENT                                  7/31/2009             N/A                N/A




                                                                                                                                  13 of 43
                                                                         20-11598-jlg     Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                                Pg 1332 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                             Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                Address1                Address2           Address3              City          State        Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
GE ENGINE SERVICES DISTRIBUTION,                             1800 DONALDSON
LLC                              ATTN: GENERAL COUNSEL       HWY                                                     ERLANGER KY               41018-3111   LETTER AGREEMENT                                 12/20/2011             N/A                N/A

GE ENGINE SERVICES, INC.        ATTN: SENIOR COUNSEL         ONE NEUMANN WAY MD F-125                  CINCINNATI    OH           45215                     ENGINE SERVICES AGREEMENT                          6/1/2019             N/A                N/A
                                                                               7600 CORPORATE
                                ATTN: DOUG, IZARRA, REGIONAL AIRPORT CORPORATE CENTER DRIVE SUITE                                                           AMENDMENT NO. 1 TO MEMORANDUM OF
GE ENGINE SERVICES, INC.        GENERAL MANAGER, SALES       CENTER            600                                   MIAMI        FL           33126        AGREEMENT                                         2/21/2006             N/A                N/A
                                                                               7600 CORPORATE
                                ATTN: DOUG, IZARRA, REGIONAL AIRPORT CORPORATE CENTER DRIVE SUITE                                                           AMENDMENT NO. 2 TO MEMORANDUM
GE ENGINE SERVICES, INC.        GENERAL MANAGER, SALES       CENTER            600                                   MIAMI        FL           33126        AGREEMENT                                         4/12/2006             N/A                N/A
                                                                               7600 CORPORATE
                                ATTN: DOUG, IZARRA, REGIONAL AIRPORT CORPORATE CENTER DRIVE SUITE                                                           AMENDMENT NO. 4 TO MEMORANDUM OF
GE ENGINE SERVICES, INC.        GENERAL MANAGER, SALES       CENTER            600                                   MIAMI        FL           33126        AGREEMENT                                          7/4/2006             N/A                N/A
                                                                                                                                                            AMENDMENT NO.1 TO ENGINE SERVICES
GE ENGINE SERVICES, INC.        ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     AGREEMENT                                          4/1/2009             N/A                N/A
                                                                               7600 CORPORATE
                                ATTN: DOUG, IZARRA, REGIONAL AIRPORT CORPORATE CENTER DRIVE SUITE                                                           LETTER RE: ASSIGNMENT OF THIRD PARTY
GE ENGINE SERVICES, INC.        GENERAL MANAGER, SALES       CENTER            600                                   MIAMI        FL           33126        WARRANTY AND GUARANTEES                           7/28/2009             N/A                N/A

                                ATTN: DOUG, IZARRA, REGIONAL AIRPORT CORPORATE 7600 CORPORATE                                                               LETTER RE: MEMORANDUM OF
GE ENGINE SERVICES, INC.        GENERAL MANAGER, SALES       CENTER            CENTER DRIVE STE 600 MIAMI            FL           33126                     UNDERSTANDING                                     6/30/2009             N/A                N/A

GE ENGINE SERVICES, INC.        ATTN: SENIOR COUNSEL         ONE NEUMANN WAY                           CINCINNATI    OH           45215                     OVERHAUL ENGINE SERVICES AGREEMENT                4/13/2010             N/A                N/A
                                                                                                                                                            RATE PER ENGINE FLIGHT HOUR ENGINE
GE ENGINE SERVICES, INC.        ATTN: SENIOR COUNSEL         ONE NEUMANN WAY MD F-125                  CINCINNATI    OH           45215                     SERVICES AGREEMENT                                11/1/2006             N/A                N/A

GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     OVERHAUL ENGINE SERVICES AGREEMENT                6/12/2014             N/A                N/A
                                                                                                                                                            AMENDMENT NO. 1 TO ENGINE SERVICES
GE ENGINE SERVICES, LLC         ATTN: ADRIANA AZEVEDO        ONE NEUMANN WAY MD F-125                  CINCINNATI    OH           45215                     AGREEMENT                                         8/29/2017             N/A                N/A
                                                                                                                                                            AMENDMENT NO. 1 TO RATE PER HOUR FLIGHT
GE ENGINE SERVICES, LLC         ATTN: ADRIANA AZEVEDO        ONE NEUMANN WAY MD F-125                                CINCINNATI OH             45215        SERVICES AGREEMENT                                 6/1/2009             N/A                N/A
                                                                                                                                                            AMENDMENT NO. 2 TO ENGINE SERVICES
GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     AGREEMENT                                          9/8/2011             N/A                N/A
                                                                                                                                                            AMENDMENT NO. 2 TO ENGINE SERVICES
GE ENGINE SERVICES, LLC         ATTN: ADRIANA AZEVEDO        ONE NEUMANN WAY MD F-125                                CINCINNATI OH             45215        AGREEMENT                                         3/26/2012             N/A                N/A
                                                                                                                                                            AMENDMENT NO. 4 TO ENGINE SERVICE
GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     AGREEMENT                                         11/4/2019             N/A                N/A
                                                                                                                                                            AMENDMENT NO. 4 TO ENGINE SERVICES
GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     AGREEMENT                                        10/29/2013             N/A                N/A
                                                                                                                                                            ONPOINT OVERHAUL ENGINE SERVICES
GE ENGINE SERVICES, LLC         ATTN: ADRIANA AZEVEDO        ONE NEUMANN WAY MD F-125                  CINCINNATI    OH           45215                     AGREEMENT                                         9/27/2015             N/A                N/A

GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     OVERHAUL AGREEMENT                                7/27/2018             N/A                N/A

GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     OVERHAUL ENGINE SERVICES AGREEMENT                5/13/2011             N/A                N/A

GE ENGINE SERVICES, LLC         ATTN: SENIOR COUNSEL         ONE NEUMANN WAY MD F-125                  CINCINNATI    OH           45215                     OVERHAUL ENGINE SERVICES AGREEMENT                9/27/2015             N/A                N/A

GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     SERVICES AGREEMENT                                 4/9/2015             N/A                N/A
                                                                                                                                                            SIDE LETTER TO OVERHAUL ENGINE SERVICE
GE ENGINE SERVICES, LLC         ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215                     AGREEMENT                                         6/23/2016             N/A                N/A
                                ATTN: DIRECTOR, COMMERCIAL   GE AIRCRAFT     ONE NEUMANN WAY                                                                AMENDMENT NO. 1 TO LETTER AGREEMENT
GENERAL ELECTRIC COMPANY        CONTRACTS                    ENGINES         F17                                     CINCINNATI OH             45215        NO. 1 TO GENERAL TERMS AGREEMENT                  5/10/2005             N/A                N/A

GENERAL ELECTRIC COMPANY        ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215-6301                GE GENERAL TERMS AGREEMENT                        6/24/2010             N/A                N/A
                                ATTN: DIRECTOR, COMMERCIAL   GE AIRCRAFT       ONE NEUMANN WAY
GENERAL ELECTRIC COMPANY        CONTRACTS                    ENGINES           F17                     CINCINNATI    OH           45215                     GENERAL TERMS AGREEMENT                           5/11/2001             N/A                N/A
                                ATTN: DIRECTOR, COMMERCIAL   GE AIRCRAFT       ONE NEUMANN WAY
GENERAL ELECTRIC COMPANY        CONTRACTS                    ENGINES           F17                                   CINCINNATI OH             45215        LETTER AGREEMENT                                 10/15/2007             N/A                N/A
                                ATTN: DIRECTOR, COMMERCIAL   GE AIRCRAFT       ONE NEUMANN WAY
GENERAL ELECTRIC COMPANY        CONTRACTS                    ENGINES           F17                                   CINCINNATI OH             45215        LETTER AGREEMENT                                  7/31/2009             N/A                N/A
                                ATTN: DIRECTOR, COMMERCIAL   GE AIRCRAFT       ONE NEUMANN WAY
GENERAL ELECTRIC COMPANY        CONTRACTS                    ENGINES           F17                                   CINCINNATI OH             45215        LETTER AGREEMENT                                 12/20/2011             N/A                N/A

GENERAL ELECTRIC COMPANY        ATTN: GENERAL COUNSEL        ONE NEUMANN WAY                           CINCINNATI    OH           45215-1988                LETTER AGREEMENT NO. 1                            5/11/2001             N/A                N/A




                                                                                                                       14 of 43
                                                                           20-11598-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40                 Main Document
                                                                                                                Pg 1333 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                Address1                 Address2            Address3            City            State      Zip          Country                    Debtor's Interest                      Lease        Remaining Term        Date
                               ATTN: DIRECTOR, COMMERCIAL GE AIRCRAFT             ONE NEUMANN WAY                                                              LETTER AGREEMENT NO. 2 TO GENERAL TERMS
GENERAL ELECTRIC COMPANY       CONTRACTS                       ENGINES            F17                                  CINCINNATI OH             45215         AGREEMENT                                           11/1/2007            N/A              N/A
                               R JULIO GONZALES 132 - AND 9 10                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
GFG COMERCIO DIGITAL LTDA      11 12 13 14 E 19                                                        SAO PAULO       SP           1156060      BRAZIL        POINTS                                              5/28/2014            N/A           5/31/2021
                                                                                                                                                               CW2222184-GLOBAL AVIATION STRATEGIC PMA
GLOBAL AVIATION CO             120 TECHNOLOGY PARKWAY                                                  NORCROSS        GA           30092                      DEVELOPMENT AGREEMENT (C)                            9/1/2018            N/A           5/15/2021
                                                                                                                                                               LEGAL - LATAM FIRST AMEDMENT TO GLOBAL
GLOBAL COLLECT                                                                                                                                                 COLLECT AGREEMENT                                    4/1/2018            N/A              N/A
GLOBAL COLLECT HOLDING B.V                                                                                                                                     MERCHANT CONTRACT INGENICO                          11/6/2018            N/A              N/A
                                                          RUA PASCOAL
GLOBAL TECHNICAL SUPPORT       ATTN: GENERAL COUNSEL      VIVALDI, 36                                  SAO PAULO, SP                05083-7757 BRAZIL          COMMERCIAL OFFER                                 12/13/2013             N/A                N/A
                               PC COMANDANTE LINNEU GOMES
GOL                            SN                                                                      SAO PAULO                                 BRAZIL        MITA AGREEMENTS                                      N/A                N/A                N/A
                               PC COMANDANTE LINNEU GOMES
GOL                            SN                                                                      SAO PAULO                                 BRAZIL        PROTECTION AGREEMENTS                                N/A                N/A                N/A
                               PC COMANDANTE LINNEU GOMES
GOL                            SN                                                                      SAO PAULO                                 BRAZIL        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                       MOUNTAIN
GOOGLE INC                     1600 AMPHITHEATRE PKWY                                                  VIEW            CA           94043-1351                 DATA LICENSE SERVICES - GOOGLE INC. (C)            2/1/2016             N/A             2/1/2021

GRUPO DE APOIO AO ADOLESCENTE                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
E A CRIANCA COM CANCER GRAACC RUA BOTUCATU 743                VILA CLEMENTINO                          SAO PAULO       SP           4023062      BRAZIL        POINTS                                            1/21/2015             N/A            12/15/2041
                                                              VEP SEM
GTS-GLOBAL TECHNICAL SUPPORT                                  DENOMINACAO
LTDA.                          ATTN: GENERAL COUNSEL          00004            ALTO DA LAPA            SAO PAULO, SP                05083-170 BRAZIL           SALES PROCESS AGREEMENT                           12/6/2013             N/A                N/A
                                                              VEP SEM
GTS-GLOBAL TECHNICAL SUPPORT                                  DENOMINACAO
LTDA.                          ATTN: GENERAL COUNSEL          00004            ALTO DA LAPA            SAO PAULO, SP                04355-040 BRAZIL           SALES PROCESS AGREEMENT                           5/15/2014             N/A                N/A
                                                              CONTROLLER                                                                      KINGDOM OF
GULF AIR                       ATTN: ABDULJALIL ALARAIBI      ACCOUNTS PAYABLE P.O. BOX 138            MANAMA                                 BAHRAIN          MITA AGREEMENTS                                      N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL     FLUGHAFEN HAHN
HAHN AIR                       COUNSEL                        HALLE 814                                HAHN                                      GERMANY       MITA AGREEMENTS                                      N/A                N/A                N/A
                               ATTN: PRESIDENT OR GENERAL                                              HAINAN
HAINAN                         COUNSEL                        NO 29 HAIXIU ROAD                        PROVINCE                     570206       CHINA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                              C/O THE
                                                              CORPORATION         2711 CENTERVILLE
HARRISON LEASING CORPORATION   ATTN: GENERAL COUNSEL          SERVICE COMPANY     ROAD, SUITE 400      WILMINGTON      DE           19808                      AIRCRAFT LEASE AGREEMENT                           6/6/2007             N/A                N/A
HAWAIIAN AIRLINES              PILIALOHA WANG                 277 ELLIOTT ST                           HONOLULU        HI           96819                      MITA AGREEMENTS                                      N/A                N/A                N/A
HAWAIIAN AIRLINES              PILIALOHA WANG                 277 ELLIOTT ST                           HONOLULU        HI           96819                      SPA AGREEMENT                                        N/A                N/A                N/A
HAWAIIAN AIRLINES              PILIALOHA WANG                 277 ELLIOTT ST                           HONOLULU        HI           96819                      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                               GENERAL TERMS AGREEMENT FOR
                                                                                                                                                               CONSUMABLES - HEICO AEROSPACE
HEICO PARTS GROUP              3000 TAFT ST FL 33021                                                   HOLLYWOOD       FL           33021-4441                 CORPORATION (C)                                   2/13/2017             N/A                N/A

HEICO PARTS GROUP              3000 TAFT ST FL 33021                                                   HOLLYWOOD       FL           33021-4441                   MANTENCION - HEICO PARTS GROUP (C)              11/1/2016             N/A            12/31/2020
                                                              NL66DEUT026519467                                                                                  CONTRATO HOTEL HYATT PLACE AMSTERDAM
HIHCL HP AMSTERDAM AIRPORT     HP AMSZA DEPO                  9                                        Amsterdam                                 The Netherlands AIRPORT AMS JJ-UC (C)                            5/1/2020             N/A            4/30/2021

HONEYWELL AEROSPACE TRADING    21111 N 19TH AVE                                                        PHOENIX         AZ           85027-2708                 331-200 MAINTENANCE CONTRACT (F)                  5/21/2020             N/A            12/31/2026

HONEYWELL INTERNATIONAL INC    11100 N ORACLE RD                                                       TUCSON          AZ           85737-9588                 HONEYWELL PURCHASE AGREEMENT (C)                  9/27/2018             N/A            7/17/2020
                                                              1300 WEST WARNER
HONEYWELL INTERNATIONAL INC.   ATTN: GENERAL COUNSEL          ROAD                                     TEMPE           AZ           85284                      AMENDMENT NO. 1 TO REPAIR AGREEMENT               6/30/2008             N/A                N/A
                                                              1944 EAST SKY                                                                                    AMENDMENT NO. 2 TO APU MAINTENANCE
HONEYWELL INTERNATIONAL INC.   ATTN: GENERAL COUNSEL          HARBOR CIRCLE                            PHOENIX         AZ           85034                      COST AGREEMENT                                   12/28/2015             N/A                N/A
                                                              1944 EAST SKY                                                                                    AMENDMENT NO. 3 TO APU MAINTENANCE
HONEYWELL INTERNATIONAL INC.   ATTN: GENERAL COUNSEL          HARBOR CIRCLE                            PHOENIX         AZ           85034                      COST AGREEMENT                                   11/12/2019             N/A                N/A
                                                              1944 EAST SKY
HONEYWELL INTERNATIONAL INC.   ATTN: GENERAL COUNSEL          HARBOR CIRCLE                            PHOENIX         AZ           85034                      APU MAINTENANCE COST AGREEMENT                   12/28/2015             N/A                N/A
                                                              1944 EAST SKY
HONEYWELL INTERNATIONAL INC.   ATTN: GENERAL COUNSEL          HARBOR CIRCLE                            PHOENIX         AZ           85034                      NOT TO EXCEED REPAIR AGREEMENT                    7/24/2019             N/A                N/A
                                                              1944 EAST SKY                                                                                    AMENDMENT NO. 1 TO APU MAINTENANCE
HONEYWELL INTERNATIONAL INC.   ATTN: GENERAL COUNSEL          HARBOR CIRCLE                            PHOENIX         AZ           85034                      COST AGREEMENT                                   12/28/2015             N/A                N/A




                                                                                                                        15 of 43
                                                                             20-11598-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                                   Pg 1334 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                 Address1                  Address2           Address3              City          State      Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 1 TO MAINTENANCE REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                           7/13/2007            N/A              N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 2 TO NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                           7/25/2016            N/A              N/A
                                                                1300 WEST WARNER
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          ROAD                                      TEMPE         AZ           85284                     AMENDMENT NO. 2 TO REPAIR AGREEMENT               3/31/2009             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 3 TO AUXILIARY POWER UNIT
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     REPAIR AGREEMENT                                   8/6/2015             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 3 TO NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                          3/1/2017             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 4 TO NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                         9/25/2017             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 5 TO NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                          6/5/2008             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 6 TO NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                         4/26/2018             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 7 NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                          6/5/2008             N/A                N/A
                                                                1944 EAST SKY                                                                                  AMENDMENT NO. 7 TO NOT TO EXCEED REPAIR
HONEYWELL INTERNATIONAL INC.     ATTN: GENERAL COUNSEL          HARBOR CIRCLE                             PHOENIX       AZ           85034                     AGREEMENT                                          3/8/2019             N/A                N/A
                                                                                                                                                               GENERAL TERMS AGREEMENT HONEYWELL
HONEYWELL INTL INC               111 S 34TH ST                                                            PHOENIX       AZ           85034-2802                2020-2025 (C)                                     4/30/2020             N/A            4/30/2025
                                 11TH FLOOR, ONE CITYGATE, 20                                             TUNG CHUNG,
HONG KONG AIRLINES               TAT TUNG ROAD                                                            LANTAU                                  HONG KONG    STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                 7TH FLOOR, ONE CITYGATE, 20                                              TUNG CHUNG,
HONG KONG EXPRESS AIRWAYS        TAT TUNG ROAD                                                            LANTAU                                  HONG KONG    STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                 AVENIDA DAS NACOES UNIDAS,                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
HOTELARIA ACCOR BRASIL SA        7815, TORRE 2 AND 9 A 11                                                 SAO PAULO     SP           5425070      BRAZIL       POINTS                                           10/23/2010             N/A            3/30/2021
                                                                                                                                                               CONTRATO HOTEL SHERATON LIMA LIM JJ, L7,
HOTELES SHERATON DEL PERU S.A    PASEO REPUBLI 170                                                        LIMA                                    PERU         M3, PZ, UC, XL (C)                                 3/1/2019             N/A            10/31/2020
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 1 TO FLEET HOUR
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET    MS 121-10              HARTFORD      CT           06108                     AGREEMENT                                          1/1/2011             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06118                     AMENDMENT NO. 1 GENERAL TERMS OF SALE             7/23/2008             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 1 TO GENERAL TERMS OF
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT       06108                         SALE                                              4/25/2008             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                                          EAST
AG                               ATTN: CHIEF LEGAL OFFICER      400 MAIN STREET    MS 121-10                            HARTFORD CT               06108        AMENDMENT NO. 1 TO PURCHASE AGREEMENT             9/16/2013             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET    MS 121-10              HARTFORD      CT           06108                     AMENDMENT NO. 2 TO TERMS OF SALE                 12/10/2008             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 3 TO FLEET HOUR
AG                               ATTN: CHIEF LEGAL OFFICER      400 MAIN STREET    MS 121-10              HARTFORD      CT           06118                     AGREEMENT                                          5/3/2016             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 3 TO TERMS OF SALE
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06108                     AGREEMENT                                        10/25/2010             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 4 TO FLEET HOUR
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06118                     AGREEMENT                                         6/23/2017             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 4 TO TERMS OF SALE
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06108                     AGREEMENT                                        10/25/2010             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 5 TO FLEET HOUR
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET    MS 121-10              HARTFORD      CT           06118                     AGREEMENT                                         7/31/2018             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 5 TO FLEET HOUR
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06118                     AGREEMENT                                          8/3/2018             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST                                                 AMENDMENT NO. 5 TO GENERAL TERMS OF
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06108                     SALE AGREEMENT                                     8/4/2011             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET    MS 121-10              HARTFORD      CT           06108                     AMENDMENT TO GENERAL TERMS OF SALE                1/23/2014             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET                           HARTFORD      CT           06108                     CERTIFICATE OF MERGER                            12/16/2019             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET    MS 121-10              HARTFORD      CT           06108                     GENERAL TERMS AGREEMENT                            9/6/2007             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL          400 MAIN STREET    MS 121-10              HARTFORD      CT           06108                     LETTER RE: ENGINE SOFTWARE                        6/23/2017             N/A                N/A
IAE INTERNATIONAL AERO ENGINES
AG                               ATTN: GENERAL COUNSEL          628 HEBRON AVENUE SUITE 400               GLASTONBURY CT             06033                     MEMORANDUM OF UNDERSTANDING                      10/18/2011             N/A                N/A




                                                                                                                          16 of 43
                                                                            20-11598-jlg       Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                                   Pg 1335 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                             Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                Address1                Address2             Address3              City          State      Zip       Country                   Debtor's Interest                     Lease         Remaining Term        Date
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL         400 MAIN STREET                            HARTFORD      CT           06108                  PROPERTY INFORMATION                               8/4/2011             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: CHIEF LEGAL OFFICER     400 MAIN STREET     MS 121-10              HARTFORD      CT           06108                  PROPERTY INFORMATION                              Not Dated             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL         400 MAIN STREET                            HARTFORD      CT           06108                  PROPULSION SYSTEM AND SUPPORT PROPOSAL             1/1/2006             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL         400 MAIN STREET                            HARTFORD      CT           06108                  PURCHASE AGREEMENT                                6/18/2010             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL         400 MAIN STREET                            HARTFORD      CT           06108                  SIDE LETTER TO GENERAL TERMS OF SALE               9/6/2007             N/A                N/A
IAE INTERNATIONAL AERO ENGINES                                                                            EAST
AG                               ATTN: GENERAL COUNSEL         400 MAIN STREET                            HARTFORD      CT           06108                  USED AIRCRAFT PURCHASE AGREEMENT                 10/25/2013             N/A                N/A
                                                               PLACE VICTORIA PO                                                                            IATA STANDARD GROUND HANDLING
IATA                             GABRIELA PERALTA              BOX 113                                    MONTREAL      QC           H4Z 1M1   CANADA       AGRRMENT TAM SAE AT BOLIVIA (F)                    7/1/2019             N/A             7/1/2021
IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       IATA CLEARING HOUSE MEMBERSHIP                       N/A                N/A               N/A
                                                                                                                                                            IATA COUNTERINDEMNITY AGREEMENT
IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       GOVERNING BSP MEMBERSHIP                             N/A                N/A                N/A
IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       IATA CURRENCY CLEARANCE SERVICE                      N/A                N/A                N/A

IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       IATA INTERLINE CLAIMS AGREEMENT - CARGO              N/A                N/A                N/A
                                                                                                                                                            IATA INTERLINE CLAIMS AGREEMENT -
IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       PASSENGER                                            N/A                N/A                N/A
IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       IATA MEMBERSHIP AGREEMENT                            N/A                N/A                N/A
IATA CLEARING HOUSE              800 PLACE VICTORIA            PO BOX 113                                 MONTREAL      Quebec       H4Z 1M1   CANADA       IATA PRO-RATE AGENCY AGREEMENT                       N/A                N/A                N/A
                                                               APDO. CORREOS                                                                                CODESHARE - RECIPROCAL CODESHARE
IBERIA                           ANTONIO PIMENTEL              6203328080                                 MADRID                               SPAIN        AGREEMENT                                          7/1/2006             N/A                N/A
                                                               APDO. CORREOS
IBERIA                           ANTONIO PIMENTEL              6203328080                                 MADRID                               SPAIN        LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                               APDO. CORREOS
IBERIA                           ANTONIO PIMENTEL              6203328080                                 MADRID                               SPAIN        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               APDO. CORREOS                                                                                RECIPROCAL FREQUENT FLYER PROGRAM
IBERIA                           ANTONIO PIMENTEL              6203328080                                 MADRID                               SPAIN        AGREEMENT                                          5/1/2018             N/A                N/A
                                                               APDO. CORREOS
IBERIA                           ANTONIO PIMENTEL              6203328080                                 MADRID                               SPAIN        SPA AGREEMENT                                        N/A                N/A                N/A
                                                               APDO. CORREOS
IBERIA                           ANTONIO PIMENTEL              6203328080                                 MADRID                               SPAIN        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
IBERIA (IAG CARGO)               CALLE MARTINEZ VILLERGAS 49                                              MADRID                     28027     SPAIN        AIRLINE AGREEMENT - SPA                           2/28/2017             N/A                N/A
                                                                                                                                                            MAD - GROUND HANDLING AGREEMENT -
IBERIA LINEAS AEREAS DE ESP      MARTINEZ VILLERGAS 49                                                    MADRID                               SPAIN        IBERIA (L)                                         1/1/2017             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        ACUERDO PROTECCION GRUROM - IBERIA (C)            4/25/2019             N/A            12/31/2020
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        ADDENDUM PROFIT SHARING (C)                        1/1/2020             N/A            12/31/2020
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                ADDENDUMS TASAS SOBREVUELO RUSIA (LA-IB
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        JJ-IB) (C)                                        11/5/2019             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        AMENDMENT CONTRATO CDSH IB-4C (C)                 10/1/2019             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                AMENDMENT NO. 2 TO THE FRAMEWORK JBA
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        (C)                                              11/19/2019             N/A            12/31/2020
IBERIA LINEAS AEREAS DE ESP      MARTINEZ VILLERGAS 49                                                    MADRID                               SPAIN        CONTRATO CARGO HANDLING MAD - IBERIA              9/1/2018              N/A             8/31/2021
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                CW2305843 - ACUERDO DE FACTURACION IB
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        (C)                                                3/1/2019             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                CW2308522 - ADDENDUM AL APENDICE B -
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        ACUERDO P.S LP-IB (C)                              1/1/2019             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                CW2308556 - ADDENDUM AL ACUERDO DE
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        CODIGO COMPARTIDO (C)                              1/1/2018             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                CW2316257 - AJB AMENDMENT 1 LATAM-BA-IB
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        (C)                                                8/1/2019             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        CW2317098 - ADDENDUM N2 CDSH LP-IB (C)            7/31/2019             N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL    VELASQUEZ 132                                                                                CW2320897 - ADDENDUM N2 CDSH LA-XL-4C-JJ
IBERIA LINEAS AEREAS DE ESP      COUNSEL                       BLOQUE 2                                   MADRID                     28006     SPAIN        CON IB (C)                                        8/23/2019             N/A                N/A
                                 ROD JORNALISTA FRANCISCO
IBM BRASIL IND MAQUINAS SERV     AGUIRR S/N                                                               HORTOLANDIA                          BRAZIL       IBM                                               6/19/2017             N/A            12/31/2024




                                                                                                                          17 of 43
                                                                              20-11598-jlg     Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                                     Pg 1336 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                      Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                  Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty              Address1                  Address2               Address3              City           State      Zip         Country                   Debtor's Interest                     Lease         Remaining Term        Date
IBM DE CHILE S.A.C              AVENIDA PROVIDENCIA 655                                                     PROVIDENCIA                            CHILE         AMENDMENT SAP PI (C)                                4/8/2019             N/A          12/31/2020
                                                               1 BASINGHALL                                                                        UNITED        LATAM Y TAM - OPERATIONS SYSTEMS
IBS SOFTWARE EUROPE LIMITED     5TH FLOOR                      AVENUE                                       LONDON                                 KINGDOM       UNIFICATION CONTRACT - IBS (C)                      1/1/2019             N/A          12/31/2023
                                REYKJAVIK AIRPORT, REYKJAVIK
ICELANDAIR                      101                                                                         REYKJAVIK                              ICELAND       MITA AGREEMENTS                                      N/A                N/A                N/A
                                REYKJAVIK AIRPORT, REYKJAVIK
ICELANDAIR                      101                                                                         REYKJAVIK                              ICELAND       STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
ICTS ITALIA SRL.                PIAZZA DELLA LIBERTA 10                                                     ROMA                                   ITALY         SEGURIDAD ATO ICTS FCO (C)                        3/19/2018             N/A            9/20/2023
IMIFARMA PROD FARMACEUTICO                                                                                                                                       CONTRACT IN CONNECTION WITH LATAM PASS
COSMETICOS SA                   TV QUINTINO BOCAIUVA 381                                                    BELEM          PA           66053240   BRAZIL        POINTS                                             2/1/2011             N/A            10/31/2022
INCENTIVALE MARKETING DE        AV IBIRAPUERA 2907 AND 3 CON                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
INCENTIVO LTDA                  J303/420/421/1514                                                           SAO PAULO      SP           4029200    BRAZIL        POINTS                                           11/20/2012             N/A            9/30/2020
                                AVENIDA TAMBORE , 267 - 20 °                                                                                                     CONTRACT IN CONNECTION WITH FFP BR
INMETRICS                       ANDAR - PARTE B - ANDAR 21º                                                 BARUERI        SP           06460-000 BRAZIL         CONTRACT                                          8/17/2016             N/A                N/A
                                R DR FERNANDES COELHO, 15º                                                                                                       CONTRACT IN CONNECTION WITH LATAM PASS
INSTITUTO AYRTON SENNA          ANDAR                        PINHEIROS                                      SAO PAULO      SP           5423040    BRAZIL        POINTS                                            11/5/2012             N/A            12/15/2041
INTERASEO AEROPUERTO SAS ES     CALLE 17 124 81                                                             BOGOTA                                 COLOMBIA      CTO INTERASEO                                     2/28/2017             N/A                N/A
INTERES GMBH                    RHEINSTRASSE 44-46                                                          DORTMUND                               GERMANY       INTERES GMBH (C)                                  8/25/2017             N/A             8/25/2020
                                                                                     LOPEZ 12 MEXICO CITY
                                                                                     2, COL PAQUE
                                                               IGNACIO LONGARES      INDUSTRIAL,                                                                 CODESHARE - RECIPROCAL CODESHARE
INTERJET                        JULIO GAMERO                   NO 102                FLICCIONAMIENTO 1    TOLUCA                        50200      MEXICO        AGREEMENT                                          5/6/2015             N/A                N/A
                                                                                     LOPEZ 12 MEXICO CITY
                                                                                     2, COL PAQUE
                                                               IGNACIO LONGARES      INDUSTRIAL,
INTERJET                        JULIO GAMERO                   NO 102                FLICCIONAMIENTO 1    TOLUCA                        50200      MEXICO        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                     LOPEZ 12 MEXICO CITY
                                                                                     2, COL PAQUE
                                                               IGNACIO LONGARES      INDUSTRIAL,
INTERJET                        JULIO GAMERO                   NO 102                FLICCIONAMIENTO 1    TOLUCA                        50200      MEXICO        SPA AGREEMENT                                        N/A                N/A                N/A
                                                                                                          EAST
INTERNATIONAL AERO ENGINES      ATTN: GENERAL COUNSEL          400 MAIN STREET       MS 121-10            HARTFORD         CT           06118                    LETTER RE: RATE EXTRAPOLATION PROCESS              3/5/2015             N/A                N/A
                                                                                                          EAST                                                   AMENDMENT NO. 2 TO SIDE LETTER NO. 1 TO
INTERNATIONAL AERO ENGINES AG   ATTN: GENERAL COUNSEL          400 MAIN STREET                            HARTFORD         CT           06108                    TERMS OF SALE AGREEMENT                           4/24/2009             N/A                N/A
                                CALLE LIMITE S/N P. I LAS                                                                                                        INTERNATIONAL BUSINESS LIMOUSINES, S.A.U
INTERNATIONAL BUSINESS LIMOU    FRONTERAS                                                                   MADRID                                 SPAIN         (C)                                               10/1/2018             N/A                N/A
                                                                                                                                                                 ADITIVO DE CONTRATO PARA VOOS
INTERNATIONAL MEAL COMPANY      AVENIDA SERTÓRIO 1988                                                       PORTO ALEGRE                           BRAZIL        INTERNACIONALES DE PORTO ALEGRE (F)               12/2/2019             N/A            10/31/2022
                                                                                                                                                                 INTERTAX TREUHAND GMBH GESTION NOMINA
INTERTAX TREUHAND GMBH          AN DER DAMMHEIDE 10                                                         FRANKFURT                              GERMANY       ALEMANIA                                          12/1/2019             N/A            12/31/2020
IRAN AIR                                                                                                                                                         MITA AGREEMENTS                                      N/A                N/A               N/A
                                                               BEN GURION
                                                               INTERNATIONAL                                                                                     AGREEMENT FOR OFF WING ENGINE
ISRAEL AEROSPACE INDUSTRIES LTD. ATTN: GENERAL COUNSEL         AIRPORT                                                                  70100      ISRAEL        MAINTENANCE SERVICES                               4/9/2019             N/A                N/A
                                                               BEN GURION
                                 ATTN: AVIATION GROUP, BEDEK   INTERNATIONAL                                                                                     AGREEMENT FOR OFF WING ENGINE
ISRAEL AEROSPACE INDUSTRIES LTD. MRO SERVICES DIVISION         AIRPORT                                                                  70100      ISRAEL        MAINTENANCE SERVICES                              4/28/2019             N/A                N/A
                                                               BEN GURION
                                                               INTERNATIONAL                                                                                     AMENDMENT NO. 1 TO ENGINE MAINTENANCE
ISRAEL AEROSPACE INDUSTRIES LTD. ATTN: GENERAL COUNSEL         AIRPORT                                                                  70100      ISRAEL        AGREEMENT                                        11/20/2018             N/A                N/A
                                                               BEN GURION
                                                               INTERNATIONAL                                                                                     AMENDMENT NO. 2 TO ENGINE MAINTENANCE
ISRAEL AEROSPACE INDUSTRIES LTD. ATTN: GENERAL COUNSEL         AIRPORT                                                                  70100      ISRAEL        AGREEMENT                                          9/3/2018             N/A                N/A
                                                               BEDEK AVIATION        BEN GURION
                                                               GROUP, ENGINES        INTERNATIONAL                                                               AMENDMENT NO. 2 TO ENGINE MAINTENANCE
ISRAEL AEROSPACE INDUSTRIES LTD. ATTN: GENERAL COUNSEL         DIVISION              AIRPORT                                            70100      ISRAEL        AGREEMENT                                        12/17/2018             N/A                N/A
ISRAEL AEROSPACE INDUSTRIES LTD.,                              BEN GURION
BEDEK AVIATION GROUP, ENGINES                                  INTERNATIONAL                                                                                     AGREEMENT FOR OFF WING ENGINE
DIVISION                          ATTN: GENERAL COUNSEL        AIRPORT                                                                  70100      ISRAEL        MAINTENANCE SERVICE                                9/3/2018             N/A                N/A

                               ATTN: SANDRINE CARRERE          23 BEN YEHUDA
ISRAIR AIRLINES AND TOURISM    DAHANN                          STREET PO BOX 26444                          TEL AVIV                    63806      ISRAEL        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
ITERPEC SERVICOS DE PAGAMENTOS                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
EM TURISMO LTDA                RUA 23 DE MAIO                  CENTRO                                       SALTO                       13320010   BRAZIL        POINTS                                            6/15/2016             N/A                N/A




                                                                                                                            18 of 43
                                                                             20-11598-jlg         Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40                 Main Document
                                                                                                                      Pg 1337 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                     Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                 Address1                 Address2               Address3              City            State      Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date
JACKSON SQUARE AVIATION (AS                                     13 UPPER MOUNT                                                                                      EXTERNAL OPERATING LEASE, CONTRACT
MANAGER OF 5107)                 JACKSON SQUARE AVIATION        STREET                                       DUBLIN                                    IRELAND      BETWEEN LESSOR AND LESSEE, MSN 5107                    N/A               N/A          12/16/2023

                                                                2-4-11                                                                                              CODESHARE - RECIPROCAL CODESHARE
JAPAN AIRLINES                   MASARU UCHIDA                  HIGASHISHINAGAWA SHINAGAWAKU                 TOKIO                                     JAPAN        AGREEMENT                                         9/15/2011             N/A                N/A

                                                                2-4-11
JAPAN AIRLINES                   MASARU UCHIDA                  HIGASHISHINAGAWA SHINAGAWAKU                 TOKIO                                     JAPAN        LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A

                                                                2-4-11
JAPAN AIRLINES                   MASARU UCHIDA                  HIGASHISHINAGAWA SHINAGAWAKU                 TOKIO                                     JAPAN        MITA AGREEMENTS                                      N/A                N/A                N/A

                                                                2-4-11                                                                                              RECIPROCAL FREQUENT FLYER PROGRAM
JAPAN AIRLINES                   MASARU UCHIDA                  HIGASHISHINAGAWA SHINAGAWAKU                 TOKIO                                     JAPAN        AGREEMENT                                          7/1/2005             N/A                N/A

                                                                2-4-11
JAPAN AIRLINES                   MASARU UCHIDA                  HIGASHISHINAGAWA SHINAGAWAKU                 TOKIO                                     JAPAN        SPA AGREEMENT                                        N/A                N/A                N/A

                                                                2-4-11
JAPAN AIRLINES                   MASARU UCHIDA                  HIGASHISHINAGAWA SHINAGAWAKU                 TOKIO                                     JAPAN        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

JAPAN TRANSOCEAN AIR         3-24 YAMASHITA-CHO, NAHA-SHI                                                    OKINAWA                      900 0027     JAPAN        MITA AGREEMENTS                                      N/A                N/A                N/A
                             AVENIDA A, SALA 102 TORRE 4 QD
JARDIM DO MAR EMPREENDIMENTO F1 LOTE 4-A2 COND NOVO         CABO DE SANTO                                                                                           CONTRACT IN CONNECTION WITH LATAM PASS
IMOBILIARIO LTDA             MUNDO                          AGOSTINHO                                        PERNAMBUCO                   54522005     BRAZIL       POINTS                                             3/1/2018             N/A             3/1/2021
JAT AIRWAYS                                                                                                                                                         MITA AGREEMENTS                                      N/A                N/A               N/A
                                                                                                                                                                    GENERAL SALES AGENCY AGREEMENT - JEIBA
JEIBA CORPORATION.               DIRECCION DUMMY.                                                            TOKYO                                     JAPAN        CORPORATION (C)                                   11/1/2012             N/A                N/A
                                                                                                                                                                    BAM SERVICE SUPPLEMENT - JEPPESEN
JEPPESEN SYSTEMS AB.             40123 GOTEBERG.                                                             GOTHENBURG                                SWEDEN       SYSTEMS AB (C)                                    5/16/2016             N/A                N/A
                                 SIROYA CENTRE, SAHAR AIRPORT
                                 RD, ASHOK NAGAR, ANDHERI
JET AIRWAYS                      EAST                                                                        MUMBAI                       400099       INDIA        MITA AGREEMENTS                                      N/A                N/A                N/A

JETBLUE AIRWAYS                  MICHELLE GIRKINGER             118-29 QUEENS BLVD.                          FOREST HILLS   NY            11375                     MITA AGREEMENTS                                      N/A                N/A                N/A

JETBLUE AIRWAYS                  MICHELLE GIRKINGER             118-29 QUEENS BLVD.                          FOREST HILLS   NY            11375                     SPA AGREEMENT                                        N/A                N/A                N/A

JETBLUE AIRWAYS                  MICHELLE GIRKINGER          118-29 QUEENS BLVD.                             FOREST HILLS   NY            11375                     STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
JETSTAR                          CLIVE ASHMORE BUTLER        PO BOX 4713                                     MELBOURNE      VIC           3001         AUSTRALIA    SPA AGREEMENT                                        N/A                N/A                N/A
JETSTAR                          CLIVE ASHMORE BUTLER        PO BOX 4713                                     MELBOURNE      VIC           3001         AUSTRALIA    STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
JFK INTERNATIONAL AIR TERMINAL   TERMINAL 4 ROOM 161022 JOHN
LLC                              F KENNEDY                                                                   JAMAICA        NY            11430                     AIRPORT AGREEMENTS - T4 IN JFK AIRPORT               N/A                N/A                N/A
                                                                                                                                                                    MODIFICACION AL ACUERDO DE FACTURACION
JJ-JB                                                                                                                                                               JJ-IB                                              1/1/2018             N/A            12/31/2033

JORGE ANGEL AGUILERA             PTE ORTIZ 3756 ITUZAINGO                                                    BUENOS AIRES                              ARGENTINA    (ATC) CARTA OFERTA JORGE ANGEL AGUILERA           2/1/2019              N/A             1/31/2021
JORGE LUIS SEOANE SUAREZ                                                                                                                                            JORGE LUIS SEOANE SUAREZ (C)                     9/15/2009              N/A                N/A
JR TECHNOLOGIES                                                                                                                                                     JR TECHONOLIES (C)                               11/17/2017             N/A            11/17/2020
JSA INTERNATIONAL U.S. HOLDINGS,                                909 MONTGOMERY
LLC                              ATTN: GENERAL COUNSEL          STREET                SUITE 500              SAN FRANCISCO CA             94133                     RENT DEFERRAL LETTER AGREEMENT                    4/15/2020             N/A               N/A
JVA DL-LA COLOMBIA                                                                                                                                                  JVA DL-LA COLOMBIA (C)                             5/7/2020             N/A             5/7/2035
JVA DL-LA PERU                                                                                                                                                      JVA DL-LA PERU (C)                                 5/7/2020             N/A             5/7/2035
                                                                                                                                                                    CONTRATO SISTEMA REVERA - KALE SOFTECH
KALE SOFTECH INC..               2035 LINCOLN HWY STE 2160                                                   EDISON         NJ            08817-3351                (C)                                               9/28/2015             N/A            9/27/2022

KAYAK SOFTWARE CORPORATION       55 N WATER ST STE 1                                                         NORWALK        CT            06854-2659                KAYAK AGREEMENT (C)                                2/1/2018             N/A             2/1/2021

KAYAK SOFTWARE CORPORATION       55 N WATER ST STE 1                                                         NORWALK        CT            06854-2659                KAYAK SOFTWARE CORPORATION (C)                     9/1/2016             N/A            8/31/2020
                                                                                                                                          19002-
KENYA AIRLINES                   AIRPORT NORHT ROAD EMBAKASI                                                 NAIROBI                      00501      KENYA          AIRLINE AGREEMENT - SPA                           10/1/2018             N/A                N/A
                                                                AIRPORT NORTH
KENYA AIRWAYS                    P.O.BOX 19002                  ROAD OLD EMB                                 NAROBI                                    KENYA        MITA AGREEMENTS                                      N/A                N/A                N/A




                                                                                                                             19 of 43
                                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                               Pg 1338 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                           Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1                  Address2          Address3              City          State      Zip       Country                     Debtor's Interest                     Lease         Remaining Term        Date
                                                              AIRPORT NORTH
KENYA AIRWAYS                 P.O.BOX 19002                   ROAD OLD EMB                            NAROBI                               KENYA          STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                 7700 1117
KLM ROYAL DUTCH AIRLINES      BUILDING 551, SCHIPOL AIRPORT                                           SCHIPOL                    ZL        NETHERLANDS    AIRLINE AGREEMENT - SPA                           1/24/2011             N/A                N/A
                                                                                                                                                          CONTRATO METAWEB - KMO
KMO TELECOMUNICAÇÕES LTDA                                                                                                                                 TELECOMUNICAA§OES (F)                             12/1/2019             N/A            11/30/2021
KOLLER SINDICIC TELECOMUNIC   AL SANTO AMARO 652. 652                                                 SAO PAULO                            BRAZIL         RENOVAA§A£O CONTRATO KOLLER (F)                    1/1/2019             N/A               N/A
                                                              260 HANEUL GIL                                                                              CODESHARE - RECIPROCAL CODESHARE
KOREAN AIR                    JENNIFER KIM                    GANGSEO GU                              SEOUL                      157-712   REP OF KOREA   AGREEMENT                                         9/10/2005             N/A                N/A
                                                              260 HANEUL GIL
KOREAN AIR                    JENNIFER KIM                    GANGSEO GU                              SEOUL                      157-712   REP OF KOREA   MITA AGREEMENTS                                      N/A                N/A                N/A
                                                              260 HANEUL GIL
KOREAN AIR                    JENNIFER KIM                    GANGSEO GU                              SEOUL                      157-712   REP OF KOREA   SPA AGREEMENT                                        N/A                N/A                N/A
KUWAIT AIRWAYS                                                                                                                                            MITA AGREEMENTS                                      N/A                N/A                N/A

LABORATOIRES DEN -O-TECH      388 RUE ST JACQUES 1 ST FLOOR                                           MONTREAL      QC                     CANADA         LABORATOIRES DEN -O- TECH (C)                    10/15/2009             N/A                N/A
                                                              CHACARA SANTO                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
LABORATORIOS PFIZER LTDA      RUA ALEXANDRE DUMAS, 1860       ANTONIO                                 SAO PAULO     SP           4717004   BRAZIL         POINTS                                            6/13/2017             N/A            3/21/2021
LASA SOCIEDAD DE APOYO                                                                                                                                    OTROSA- NO. 4 CTO PRESTACION SERVICIOS
AERONAUTICO                   CALLE 7 39 215                                                          MEDELLIN                             COLOMBIA       LASA - COBRO EN GATE (C)                           3/4/2019             N/A               N/A
                                                                                                                                                                                                                                                POTENTIALLY
LATAM AIRLINES GROUP S.A.     6500 NW 22ND STREET                                                     MIAMI         FL           33131                    AMENDMENT AND EXTENSION AGREEMENT                 1/21/2016             N/A             EXPIRED
                                                                                                                                                                                                                                                POTENTIALLY
LATAM AIRLINES GROUP S.A.     6500 NW 22ND STREET                                                     MIAMI         FL           33131                    AMENDMENT AND EXTENSION AGREEMENT                 3/31/2016             N/A             EXPIRED
                                                                                                                                                          AMENDMENT AND EXTENSION AGREEMENT
LATAM AIRLINES GROUP S.A.     6500 NW 22ND STREET                                                     MIAMI         FL           33131                    NO. 3                                            7/10/2018             N/A           N/A
LATAM AIRLINES GROUP S.A.     6500 NW 22ND STREET                                                     MIAMI         FL           33131                    AIRCRAFT ACCEPTANCE CERTIFICATE                  12/16/2015       UNDETERMINED TERM NOT STATED
LATAM AIRLINES GROUP S.A.     6500 NW 22ND STREET                                                     MIAMI         FL           33131                    AIRCRAFT SUBLEASE AGREEMENT                      12/1/2015        UNDETERMINED UNDETERMINED
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6139                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6173                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6528                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6561                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6689                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6712                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6800                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6806                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6813                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 6871                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 1143                   N/A                N/A                N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                                      SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 1246                   N/A                N/A                N/A




                                                                                                                      20 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1339 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1376                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1459                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1486                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1518                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1580                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1591                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1593                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1628                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1652                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1801                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1802                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1825                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1826                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1827                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1831                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1832                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1835                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1837                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1855                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 1891                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 200                      N/A               N/A              N/A




                                                                                                      21 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1340 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 2014                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 24                       N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 250                      N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 2513                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 265                      N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 27                       N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 282                      N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 2887                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 2896                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 2904                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 2924                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3002                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3032                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3035                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3047                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3058                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3111                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 313                      N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3156                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3180                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3211                     N/A               N/A              N/A




                                                                                                      22 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1341 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3222                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3229                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3266                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3284                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3294                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3313                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3391                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 34626                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 35                       N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 35230                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 35697                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3595                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 363                      N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3630                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3658                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 36710                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 36712                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3710                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3727                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3733                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3761                     N/A               N/A              N/A




                                                                                                      23 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1342 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 37800                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 37801                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 37802                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 3816                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 38886                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 38887                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 38888                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 38889                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40588                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40589                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40590                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40591                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40592                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40593                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 40799                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41746                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41747                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41748                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4192                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41993                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41994                    N/A               N/A              N/A




                                                                                                      24 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1343 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41995                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41996                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 41997                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 42213                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 42214                    N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4352                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4358                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4389                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4441                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4446                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4465                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 45                       N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4544                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 4563                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 48                       N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5184                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5222                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5240                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5342                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5345                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5528                     N/A               N/A              N/A




                                                                                                      25 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1344 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5591                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5621                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5643                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5749                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5752                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5845                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5883                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5947                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 5987                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6097                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6121                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6139                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6163                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6165                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6173                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 64                       N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6409                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6414                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6528                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6536                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6561                     N/A               N/A              N/A




                                                                                                      26 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1345 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6592                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6598                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6632                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6634                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6658                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6670                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6685                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6689                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6712                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6718                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6729                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6798                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6800                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6806                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6813                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6871                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6876                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6895                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 6949                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 7005                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 7081                     N/A               N/A              N/A




                                                                                                      27 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1346 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 7098                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 8495                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 8529                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 8596                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 8635                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 9190                     N/A               N/A              N/A
                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), MSN 9324                     N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 21061                    N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 21214                    N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 569117                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 569121                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 569298                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 569307                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 569805                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 569917                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 573147                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 643971                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 697233                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 697817                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 704701                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 706922                   N/A               N/A              N/A




                                                                                                      28 of 43
                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                               Pg 1347 of 1367
                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1   Address2         Address3              City        State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 706923                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 706982                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 707119                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 906580                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 906972                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN 907669                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V10941                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V10975                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V11233                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12125                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12274                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12278                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12356                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12800                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12895                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V12935                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V13083                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V13101                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V16067                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V16354                   N/A               N/A              N/A
                                                                                                                                        INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.     ESTADO 10, PISO 11                                      SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V16367                   N/A               N/A              N/A




                                                                                                      29 of 43
                                                                            20-11598-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                                  Pg 1348 of 1367
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                                                  Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                               Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
        Contract Counterparty              Address1                Address2            Address3              City           State      Zip        Country                     Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                              INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.       ESTADO 10, PISO 11                                                      SANTIAGO                               CHILE          (COUNTERPARTY IS LESSOR), ESN V17301                   N/A               N/A              N/A
LATAM AIRLINES GROUP S.A.       6500 NW 22ND STREET                                                     MIAMI          FL           33131                     LESSEE CONSENT TO MORTGAGE                          12/1/2015       UNDETERMINED TERM NOT STATED
LATAM AIRLINES GROUP S.A.       6500 NW 22ND STREET                                                     MIAMI          FL           33131                     SPA AGREEMENT                                          N/A               N/A              N/A

LATAM GALLERY                                                                                                                                                 CONTRATO LATAM GALLEY MODIFICATION (C)             9/1/2018             N/A             9/1/2020
                                                                                                                                                              TLV STANDARD GOUND HANDLING
LATAM-QAS                                                                                                                                                     AGREEMENT (LATAM-QAS) (C)                          9/3/2018             N/A             9/2/2021
LAW DEBENTURE CORPORATE                                       400 MADISON
SERVICES INC                    ATTN: GENERAL COUNSEL         AVENUE             4TH FLOOR              NEW YORK       NY           10017                     APPOINTMENT OF PROCESS AGENT                      12/7/2015             N/A                N/A
                                                                                                                                                              LEGAL - ASSOCIATE CARRIER AGREEMENT
LEGAL                                                                                                                                                         ONEWORLD                                           6/1/2018             N/A            7/30/2020
                                AVENIDA JABAQUARA 3060 8º                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
LEVEL UP! INTERACTIVE LTDA      ANDAR                                                                   SAO PAULO      SP           4046500    BRAZIL         POINTS                                           12/20/2018             N/A            12/31/2021
LHG FFP                                                                                                                                                       LATAM Y LHG FFP (C)                              5/11/2018              N/A               N/A
                                V. C. BIRD INTERNATIONAL
LIAT                            AIRPORT                       P O BOX 819                               COOLIDGE                               ANTIGUA        MITA AGREEMENTS                                      N/A                N/A                N/A
                                R LUIZ CAMILO DE CAMARGO 500.                                                                                                 CONTRATO SISTEMA DE ANALISIS MRO
LIBRA CONSULTORES ASSOCIADO     500                                                                     HORTOLANDIA                            BRAZIL         OFICINAS - LIBRA CONSULTORES (C)                   7/1/2019             N/A                N/A
                                AV EL DORADO N 103-22
LINEAS AEREAS SUR-AMERICANAS    ENTRADA INTERIOR 5                                                      BOGOTA                                 COLOMBIA       AIRLINE AGREEMENT - SPA                            7/1/2017             N/A                N/A
                                                                                                                                                              CONTRACT IN CONNECTION WITH LATAM PASS
LIVELO S.A.                     ALAMEDA XINGU, 512                                                      BARUERI        SP           0645-591   BRAZIL         POINTS                                             7/1/2015             N/A            12/31/2022
                                AVENIDA PAULISTA 2073 9º                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
LIVRARIA CULTURA SA             ANDAR CONJ NACIONAL                                                     SAO PAULO      SP           1311940    BRAZIL         POINTS                                            10/1/2009             N/A            9/30/2020
                                AVENIDA JOAQUIM PORTO                                                                                                         CONTRACT IN CONNECTION WITH LATAM PASS
LOJAS RENNER SA                 VILLANOVA 401                                                           PORTO ALEGRE RS             91410400   BRAZIL         POINTS                                            11/1/2017             N/A            10/30/2023
                                OLGA COSSETTINI 340 PISO 2
LONDON SUPPLY S.A.C.I.F.I       CABA                                                                    BUENOS AIRES                           ARGENTINA      (ATC) CARTA OFERTA LONDON SUPPLY                   1/1/2019             N/A            12/1/2021
LONGAIR LIMITED                                                                                                                                               STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
                                                              MANAGER,
                                                              PASSENGER
                                                              INTERLINE
                                                              ACCOUNTING         65 79 JEROZOLIMSKIE
LOT POLISH AIRLINES             ATTN: BOZENA PAWLOWSKA        MANAGER            AVE.                   WARSZAWA                    00-698     Poland         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                              MANAGER,
                                                              PASSENGER
                                                              INTERLINE
                                                              ACCOUNTING         65 79 JEROZOLIMSKIE
LOT POLISH AIRLINES             ATTN: BOZENA PAWLOWSKA        MANAGER            AVE.                   WARSZAWA                    00-698     Poland         SPA AGREEMENT                                        N/A                N/A                N/A
                                                              MANAGER,
                                                              PASSENGER
                                                              INTERLINE
                                                              ACCOUNTING         65 79 JEROZOLIMSKIE
LOT POLISH AIRLINES             ATTN: BOZENA PAWLOWSKA        MANAGER            AVE.                   WARSZAWA                    00-698     Poland         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
LSG SKY CHEFS NEW ZEALAND       1LAURENCE STEVENS DRIVE
LIMITED                         MANGERE..                                                               AUCKLAND                               NEW ZEALAND    ANEXO LSG AKL(C)                                   7/1/2018             N/A            10/31/2022
LSG SKY CHEFS SOUTH AFRICA      SPRING ROAD                                                             BARTLETT                               SOUTH AFRICA   ANEXO LSG JNB(C)                                   7/1/2018             N/A            10/31/2022
LSG SKY CHEFS SPA               VIA CARLO SAGATI 1                                                      ROME                                   ITALY          ANEXO LSG MXP(C)                                   7/1/2018             N/A            10/31/2022
LSG SKY CHEFS SPA               VIA CARLO SAGATI 1                                                      ROME                                   ITALY          FCO CATERING - LSG SKY CHEFS (C)                  3/17/2018             N/A            10/31/2022

                                                              FRANKFURT                                 FRANKFURT/M                                           CODESHARE - RECIPROCAL CODESHARE
LUFTHANSA                       GUSTAVO FRANKLIN              FLUGHANFEN, TOR 21 GEB.322                AIN                         60546      GERMANY        AGREEMENT                                         12/1/2007             N/A                N/A

                                                              FRANKFURT                                 FRANKFURT/M
LUFTHANSA                       GUSTAVO FRANKLIN              FLUGHANFEN, TOR 21 GEB.322                AIN                         60546      GERMANY        LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A

                                                              FRANKFURT                                 FRANKFURT/M                                           RECIPROCAL FREQUENT FLYER PROGRAM
LUFTHANSA                       GUSTAVO FRANKLIN              FLUGHANFEN, TOR 21 GEB.322                AIN                         60546      GERMANY        AGREEMENT                                         5/11/2018             N/A                N/A

                                                              FRANKFURT                                 FRANKFURT/M
LUFTHANSA                       GUSTAVO FRANKLIN              FLUGHANFEN, TOR 21 GEB.322                AIN                         60546      GERMANY        SPA AGREEMENT                                        N/A                N/A                N/A




                                                                                                                        30 of 43
                                                                                20-11598-jlg       Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                                                                                         Pg 1349 of 1367
                                                                                                                       In re TAM Linhas Aereas S.A.
                                                                                                                             Case No. 20-11598
                                                                                                          Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
         Contract Counterparty              Address1                    Address2               Address3              City             State       Zip         Country                   Debtor's Interest                     Lease         Remaining Term        Date

                                                                   FRANKFURT                                    FRANKFURT/M
LUFTHANSA                        GUSTAVO FRANKLIN                  FLUGHANFEN, TOR 21 GEB.322                   AIN                           60546        GERMANY      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

                                                                                                                                                                        MYDUTYTRIP IMPLEMENTATION - LUFTHANSA
LUFTHANSA INDUSTRY SOLUTION      AM PRIME PARC 1 D-65479.                                                       FRANKFURT                                  GERMANY      INDUSTRY SOLUTIONS BS GMBH (C)                     7/1/2017             N/A                N/A
LUFTHANSA TECHNIK AG             WEG BEIM JAGER 193                                                             HAMBURG                                    GERMANY      CW2225651-CONTRATO SKYPAX A320 (C)                10/1/2018             N/A             10/1/2021
LUFTHANSA TECHNIK COMP SERV      650 SW 34TH AVE STE 101                                                        MIAMI            FL           33135                     BASE MAINTENANCE SERVICES (BMS)                   12/3/2013             N/A            12/31/2040
                                                                   SOCIETE
                                 ATTN: PRESIDENT OR GENERAL        LUXEMBOURGEOISE     NAVIGATION AERIENNE
LUXAIR                           COUNSEL                           DE                  SA                  LUXEMBOURG                         L-2987       LUXEMBOURG   MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                   SOCIETE
                                 ATTN: PRESIDENT OR GENERAL        LUXEMBOURGEOISE     NAVIGATION AERIENNE
LUXAIR                           COUNSEL                           DE                  SA                  LUXEMBOURG                         L-2987       LUXEMBOURG   SPA AGREEMENT                                        N/A                N/A                N/A
                                                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MAGAZINE LUIZA SA                R VOLUNTARIOS DA FRANCA 1465                                                   FRANCA           SP           14400490     BRAZIL       POINTS                                           12/15/2017             N/A            5/31/2021
                                 ATTN: COMPANY SECRETARY/                      BOOTERSTOWN                      COUNTY                                                  EFFECTIVE TIME NOTICE AND ACCEPTANCE
MAGIX AIRLEASE LIMITED           VICE PRESIDENT LEGAL AFFAIRS BOOTERSTOWN HALL AVENUE                           DUBLIN                                     IRELAND      CERTIFICATE                                       7/27/2016             N/A                N/A
MAISBARATO.NET COMERCIO DE                                                                                                                                              CONTRACT IN CONNECTION WITH LATAM PASS
INFORMATICA LTDA                 R RIO GRANDE DO SUL 43                                                         DIADEMA          SP           9950140      BRAZIL       POINTS                                           11/10/2015             N/A            11/30/2020
                                                                                       KUALA LUMPUR
                                 ATTN: YOGESWARY OOTHIA                                AIRPORT 47200
MALAYSIA AIRLINES                SELVN                             EXECUTIVE           SUBANG                                                                           LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                                                       KUALA LUMPUR
                                 ATTN: YOGESWARY OOTHIA                                AIRPORT 47200
MALAYSIA AIRLINES                SELVN                             EXECUTIVE           SUBANG                                                                           MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                       KUALA LUMPUR
                                 ATTN: YOGESWARY OOTHIA                                AIRPORT 47200                                                                    RECIPROCAL FREQUENT FLYER PROGRAM
MALAYSIA AIRLINES                SELVN                             EXECUTIVE           SUBANG                                                                           AGREEMENT                                          2/1/2013             N/A                N/A
                                                                                       KUALA LUMPUR
                                 ATTN: YOGESWARY OOTHIA                                AIRPORT 47200
MALAYSIA AIRLINES                SELVN                             EXECUTIVE           SUBANG                                                                           SPA AGREEMENT                                        N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL        NO3 ALLEY 123 LANE
MANDARIN AIRLINES                COUNSEL                           405 TUNHWA           N RD                    TAIPEI                        10548        TAIWAN       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                   AV. DAS NACOEES
                                                                   UNIDAS, 14.261, VILA                                                                                 INSURANCE AGREEMENT - CERTIFICATE NO.
MAPFRE SEGUROS GERAIS S.A.       ATTN: GENERAL COUNSEL             GERTRUDES                                    SAO PAULO, SP                 04794-000 BRAZIL          44472067540666892                                10/18/2019          101 DAYS          10/18/2020
                                 RUA AFONSO BRAZ 473 CJ. 95 - 9°                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MARESIAS PARTNERS EIRELI         ANDAR SALA 06                                                                  SAO PAULO        SP           4511011      BRAZIL       POINTS                                             3/7/2018             N/A            9/16/2021
                                                                                                                                                                        2º TERMO ADITIVO CONTRATO MARRIOTT -
MARRIOTT                                                                                                                                                                INCORPORACAO                                      3/13/2020             N/A            3/13/2022
                                                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MARRIOTT REWARDS                 10400 FERNWOOD ROAD               BETHESDA                                     MARYLAND         MD           2087                      POINTS                                             1/1/2015             N/A                N/A

                                                                   1 TOWER PLACE                                                                           UNITED       INSURANCE AGREEMENT - POLICY NO.
MARSH LTD                        ATTN: GENERAL COUNSEL             WEST, TOWER PLACE                            LONDON                        EC3R 5BU     KINGDOM      C20/TAMC/01073                                    3/31/2020          265 DAYS          3/31/2021
                                                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MARY KAY DO BRASIL LTDA          AV ARUANA, 280 - 352         ALPHAVILLE                                        SAO PAULO        SP           6460010      BRAZIL       POINTS                                            3/12/2015             N/A            2/20/2021
                                 AEROUERTO INTERNACINAL DE LA
                                 CIUDAD DE MEXICO HANGAR
                                 9/10 PENON DE LOS BANOS
                                 DELEGACION VENUSTIANO
MASAIR                           CARRANZA                                                                       MEXICO CITY      DF           1529         MEXICO       AIRLINE AGREEMENT - SPA                          10/15/2018             N/A                N/A
                                                              ADVOKATFIRMAN
MASL SWEDEN (7) AB               ATTN: GENERAL COUNSEL        VINGE                    PO BOX 1703              STOCKHOLM                     111 87       SWEDEN       AIRCRAFT LEASE AGREEMENT                          4/15/2008             N/A                N/A
                                                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MAXMIX COMERCIAL LTDA            RUA TUTÓIA, 938                                                                SAO PAULO        SP           4007005      BRAZIL       POINTS                                            11/1/2017             N/A            11/30/2020
                                                                                                                                                                        (ATC) CARTA OFERTA SERVICIO
                                                                                                                                                                        MANTENIMIENTO DE EDIFICIOS - MEC SIMPLE
MEC SIMPLES SOLUCIONES SRL       SARGENTO CABRAL 2214                                                           BUENOS AIRES                               ARGENTINA    SOLUCIONES SRL                                     1/1/2018             N/A            12/31/2020

MEDALLIA, INC.                   395 PAGE MILLL ROAD SUITE 100                                                  PALO ALTO        CA           94306-2066                MEDALLIA SAAS SUBSCRIPTION AGREEMENT              4/30/2017             N/A                N/A
                                                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MEDICOS SEM FRONTEIRAS           R DO CATETE, 84                   GLORIA                                       RIO DE JANEIRO                22220000     BRAZIL       POINTS                                             4/1/2015             N/A                N/A




                                                                                                                                  31 of 43
                                                                            20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                                                                                Pg 1350 of 1367
                                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                                    Case No. 20-11598
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty               Address1                  Address2          Address3              City           State         Zip         Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                 AVDA DORADO NO 106-39 CSUB
MENZIES AVIATION COLOMBIA S      PISO 2.                                                               BOGOTA                                     COLOMBIA     LATAM SGHA COLOMBIA - MENZIES (C)                  4/1/2019             N/A            7/31/2022
                                                                                                                                                               (ATC) SUPPLEMENTAL STATEMENT OF WORK
MERCER HUMAN RESOURCE CONSU                                                                                                                                    MERCER MARSH - LATAM ARGENTINA                     1/1/2019             N/A            7/14/2021
                                                                                                                                                               CW2222188 - CONTRATO GLOBAL MERCER
MERCER HUMAN RESOURCE CONSU                                                                                                                                    MARSH (C)                                          8/9/2018             N/A            7/14/2021
                                                               125-133 CAMDEN                                                                     UNITED       MARKET RESEARCH SERVICES - MESH
MESH PLANNING TOOLS LIMITED      BEDFORD HOUSE                 HIGH.                                   LONDON                                     KINGDOM      PLANNING TOOLS LIMITED (C)                         9/8/2014             N/A                N/A
MIDDLE EAST AIRLINES AIRLIBAN                                                                                                                                  MITA AGREEMENTS                                      N/A                N/A                N/A
                                 R MINAS DE PRATA 30 ANDAR 8                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
MINUTRADE MARKETING LTDA         SALA 2                                                                SAO PAULO     SP              4552080      BRAZIL       POINTS                                           11/28/2017             N/A            5/31/2021
                                 WOW CONVENTION CENTER
MNG AIRLINES                     IDTM BAKIRKOY                                                         ISTAMBUL                      34149        TURKEY       AIRLINE AGREEMENT - SPA                           12/1/2017             N/A               N/A
MOV SRL                          PERALTA Y TEJEDA 277.                                                 CORDOBA                                    ARGENTINA    (ATC) TRANSPORTE COR - MOV SRL                    8/20/2019             N/A            8/19/2020
                                                                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
MOVA MAIS SERVICOS DIGITAIS SA   AV SETE DE SETEMBRO 6216                                              CURITIBA      RS              80240001     BRAZIL       POINTS                                             9/1/2015             N/A            2/28/2021
                                 RUA OTAVIO TARQUINO DE                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MOVIDA LOCAÇÃO DE VEÍCULOS       SOUZA, 23, SALA A             CAMPO BELO                              SAO PAULO     SP              04613-000 BRAZIL          POINTS                                            8/22/2011             N/A            8/22/2020
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: LEGAL COUNSEL           STRASSE 31                              LANGENHAGEN                   30855        GERMANY      MAINTENANCE AGREEMENT                             7/21/2016             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      AGREEMENT FOR OVERHAUL SERVICES                  12/15/2015             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      AGREEMENT PURCHASE PARTY                          1/14/2016             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER                                                                                       AMENDMENT NO. 2 TO ENGINE MAINTENANCE
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      AGREEMENT                                         9/21/2010             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER                                                                                       AMENDMENT NO. 3 TO ENGINE MAINTENANCE
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      AGREEMENT                                          7/1/1999             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      ENGINE TEST AGREEMENT                             3/26/2015             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: LEGAL COUNSEL           STRASSE 31                              LANGENHAGEN                   30855        GERMANY      MAINTENANCE AGREEMENT                            12/15/2015             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      SIDE LETTER AGREEMENT                            11/27/2019             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      STATEMENT LETTER                                 11/24/2015             N/A                N/A
MTU MAINTENANCE HANNOVER                                       MUENCHNER
GMBH                             ATTN: GENERAL COUNSEL         STRASSE 31                              LANGENHAGEN                   30855        GERMANY      V2500 ENGINE TEST AGREEMENT                       3/25/2015             N/A               N/A
MULTIPAG BRADESCO                                                                                                                                              CONTRATO MULTIPAG BRADESCO (F)                    3/21/2018             N/A            3/21/2050
MULTIPLUS SA                     AL XINGU 350                                                          BARUERI                                    BRAZIL       MASTER AGREEMENT LATAM MULTIPLUS (C)              5/28/2018             N/A            5/31/2023
MVR DA GRACA NEO MARKETING                                                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
DIGITAL EPP                      AV MONTEIRO LOBATO 4550                                               GUARULHOS                                  BRAZIL       POINTS                                             7/1/2015             N/A            1/31/2021
                                                                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
NATURA COSMETICOS S A              AV ALEXANDRE COLARES 1181                                           SAO PAULO     SP              5106000      BRAZIL       POINTS                                             4/1/2015             N/A            12/31/2020
NBB RIO DE JANEIRO LEASE CO., LTD.                                                                                                                             OPERATING LEASE, CONTRACT BETWEEN SPV
AND NBB BRASILIA LEASE LLC         3-3-2, NIHONBASHI HAMACHO                                           TOKYO         Chuo-Ku         103- 0007    JAPAN        ASSET OWNER AND LESSEE, MSN 5066                     N/A                N/A            3/29/2023
                                                                                                                                                               OPERATING LEASE, CONTRACT BETWEEN SPV
NBB SÃO PAULO LEASE CO., LIMITED 3-3-2, NIHONBASHI HAMACHO                                             TOKYO         Chuo-Ku         103- 0007    JAPAN        ASSET OWNER AND LESSEE, MSN 4570                     N/A                N/A            6/30/2022
                                                                                                                                                               SERVICIOS DE COMUNICACION - NEWLINK
NEWLINK COMMUNICATIONS GROU 1111 BRICKELL AVE STE 1350                                                 MIAMI         FL              33131-3148                COMMUNICATIONS GROUP INC (C)                      2/10/2014             N/A                N/A
                                                                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
NICLOS COMERCIAL LTDA            ALAMEDA LORENA 1582                                                   SAO PAULO     SP              1424006      BRAZIL       POINTS                                             2/1/2014             N/A            2/28/2021

                                 NCA LINE MAINTANANCE
                                 HANGAR NARITA INTERNATIONAL
NIPPON CARGO AIRLINES            AIRPORT NARITA SHI CHIBA                                              NARITA                        2820011      JAPAN        AIRLINE AGREEMENT - SPA                            9/1/2012             N/A                N/A
                                                                                                                                                               AMENDMENT N2 TO AGREEMENT FOR
                                                                                                                                                               MAINTENCANCE, REPAIR AND OVERHAUL
NORDAM SINGAPORE PTE. LTD.                                                                                                                                     SERVICES (C)                                       1/1/2020             N/A                N/A
                                                                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
NS2 COM INTERNET S A             RUA VERGUEIRO 943                                                     SAO PAULO     SP              1504001      BRAZIL       POINTS                                            8/26/2013             N/A            8/25/2021
                                 3025 HIGHLAND PARKWAY SUITE                                           DOWNERS
OAG AVIATION WORLDWIDE LLC       200                                                                   GROVE         IL              60515                     OAG AVIATION WORLDWIDE LLC (C)                     1/1/2018             N/A                N/A
OB FEE                                                                                                                                                         SCHEDULE 4 OPTINAL SERVICE OB FEE (C)             4/23/2018             N/A                N/A




                                                                                                                          32 of 43
                                                                             20-11598-jlg    Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                  Main Document
                                                                                                                   Pg 1351 of 1367
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                   Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
        Contract Counterparty               Address1                Address2             Address3              City             State      Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                ATHENS INTERNATIONAL AIRPORT
                                EL. VENIZELOS, BUILDING 57,
OLYMPIC                         19019, SPATA                                                              ATHENS                                     GREECE       MITA AGREEMENTS                                      N/A                N/A                N/A
OMAN AIR (SAOG)                                                                                                                                                   MITA AGREEMENTS                                      N/A                N/A                N/A
OMAN AIR (SAOG)                                                                                                                                                   STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A

OPTYM                           7600 NW 5TH PL                                                            GAINESVILLE      FL           32607-6537                CW2303589 - IPNO PROJECT - OPTYM (C)               6/1/2019             N/A            2/29/2024
                                                                                                          CAPITAL
ORBITAR GROUP SRL               TINOGASTA 3245                                                            FEDERAL                                    ARGENTINA    ORBITAR GROUP SRL (C)                             8/24/2016             N/A            8/24/2020
PA MAINIER CONSULTORIA E                                                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
EVENTOS LTDA                    RUA DO OUVIDOR 50              CENTRO                                     RIO DE JANEIRO                20040030     BRAZIL       POINTS                                            11/1/2018             N/A            11/1/2020
PAGGA TECNOLOGIA DE                                                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
PAGAMENTOS LTDA                 R AFONSO BRAZ 864 6 AND        VL NOVA CONCEICAO                          SAO PAULO        SP           4511001      BRAZIL       POINTS                                             8/8/2016             N/A            10/24/2021
                                                                                                                                                                  AMENDMENT 4 MSA PANASONIC -
PANASONIC AVIONICS CORPORATION 26200 ENTERPRISE WAY                                                       LAKE FOREST      CA           26200                     MANTENIMIENTO IFE (C)                             1/30/2018             N/A                N/A
                               SENADOR HUEY PIERCE LONG 515
PARANAIR                       CASI                                                                       ASUNCION                                   PARAGUAY     MITA AGREEMENTS                                      N/A                N/A                N/A
                               SENADOR HUEY PIERCE LONG 515
PARANAIR                       CASI                                                                       ASUNCION                                   PARAGUAY     SPA AGREEMENT                                        N/A                N/A                N/A
PARMENIO DE LEONARDIS S.A.     VENEZUELA 634 6TO PISO OG 24                                               BUENOS AIRES                               ARGENTINA    (ATC) PARMENIO DE LEONARDIS S.A. - FADEA           5/2/2019             N/A                N/A
                                                               AVENUE THOMAS
                                                               ALBERTO WHATELY                                                                                    CODESHARE - UNILATERAL - LATAM
PASSAREDO                       EDUARDO BUSH                   JARDIN AEROPORTO    RIBEIRAO PRETO         SAO PAULO        SP14         078-550      BRAZIL       MARKETING AGREEMENT                              12/29/2014             N/A                N/A
                                                               AVENUE THOMAS
                                                               ALBERTO WHATELY
PASSAREDO                       EDUARDO BUSH                   JARDIN AEROPORTO    RIBEIRAO PRETO         SAO PAULO        SP14         078-550      BRAZIL       SPA AGREEMENT                                        N/A                N/A                N/A

PEDRO JOSE ALFONSO Y CIA. LTD   TUUKOIHU S/N                                                              ISLA DE PASCUA                             CHILE        CW2225829- EXTENSION CONTRATO KAIKAI (C)           7/1/2013             N/A            10/31/2022
                                                                                                                                        SP01455-
PINHIERO NETO ADVOGADOS         ATTN: GENERAL COUNSEL          RUA HUNGRIA         1100 JARDIM EUROPA     SAO PAULO, SP                 906          BRAZIL       RECEIPTS                                         12/18/2015             N/A                N/A
POLAR AIR CARGO INC             WESTCHESTER AVENUE                                                        PURCHASE      NY              10577                     AIRLINE AGREEMENT - SPA                           2/2/2018              N/A                N/A
POLIMPORT COMERCIO E            RUA BENTO BRANCO DE                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
EXPORTACAO LTDA                 ANDRADE FILHO 344                                                         SAO PAULO        SP           4757000      BRAZIL       POINTS                                             1/5/2017             N/A             5/1/2022
                                ALAMEDA BARÃO DE PIRACICABA,
PORTOSEG S.A CRÉDITO,           N° 618/634, TORRE B, 4° ANDAR,                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
FINANCIAMENTO E INVESTIMENTO    LADO B                                                                    SAO PAULO        SP       01216-012 BRAZIL              POINTS                                           10/11/2007             N/A            10/31/2021
                                                                                                                           EAST                                   ANNUAL END-USER STATEMENT OF
PRATT & WHITNEY                 ATTN: GENERAL COUNSEL          400 MAIN STREET                                             HARTFORD CT        06108               COMPLIANCE                                       12/22/2015             N/A                N/A
                                                                                                          EAST
PRATT & WHITNEY                 ATTN: GENERAL COUNSEL          400 MAIN STREET                            HARTFORD         CT           06108                     LETTER RE: REQUEST FOR SPECIAL SUPPORT           11/19/2012             N/A                N/A
                                                                                                          EAST                                                    AMENDMENT NO. 4 TO PURCHASE AND
PRATT & WHITNEY DIVISION        ATTN: GENERAL COUNSEL          400 MAIN STREET                            HARTFORD         CT           06108                     SUPPORT AGREEMENT                                 2/27/2014             N/A                N/A
PRATT & WHITNEY; A UNITED                                                                                 EAST                                                    ANNUAL END-USER STATEMENT OF
TECHNOLOGIES COMPANY            400 MAIN STREET                                                           HARTFORD         CT           06118-1873                COMPLIANCE                                        9/24/2015             N/A               N/A
PRECISAO MAXI TRANSP. TERRE     RUA TOBIAS BARRETO 747                                                    SAO PAULO                                  BRAZIL       PRECISA£O TRANSPORTES (F)                          9/1/2019             N/A             9/1/2022

                                                               RUA VERBO DIVINO    10TH ANDAR. CHACARA
PRISMAH FIDELIDADE LTDA         ATTN: GENERAL COUNSEL          #2001               SANTO ANTONIO       SAO PAULO, SP                    04719-002 BRAZIL          COMMERCIAL PARTNERSHIP CONTRACT                   Not Dated             N/A                N/A

                                                               RUA VERBO DIVINO    10TH ANDAR. CHACARA
PRISMAH FIDELIDADE LTDA         ATTN: GENERAL COUNSEL          #2001               SANTO ANTONIO       SAO PAULO, SP                    04719-002 BRAZIL          SALES CONTRACT                                    9/24/2019             N/A                N/A

                                                               RUA VERBO DIVINO    10TH ANDAR. CHACARA                                                            SIDE LETTER NO. 2 TO GENERAL TERMS
PRISMAH FIDELIDADE LTDA         ATTN: GENERAL COUNSEL          #2001               SANTO ANTONIO       SAO PAULO, SP                    04719-002 BRAZIL          AGREEMENT                                         Not Dated             N/A                N/A
                                                                                                                                                                  CONTRATO FUMIGACION AVIONES EN
PROFESSIONAL OCEAN SERVICE      641 NW 59TH AVE                                                           MIAMI            FL           33126-3135                MANTENIMIENTO (C)                                 11/1/2018             N/A            10/31/2021

PROS REVENUE MANAGEMENT         3100 MAIN ST STE 900                                                      HOUSTON          TX           77002-9320                ANEXO GSO(C)                                     12/31/2015             N/A            12/31/2020
PROSEGUR COMPANHIA DE SEGUR     AV. INFANTE D. HENRIQUE 326.                                              LISBON                                     PORTUGAL     SERVICIO DE SEGURIDAD LISBOA (C)                  9/3/2018              N/A               N/A
                                                                                                                                                                  ALTEA CONNECTOR MAINTENANCE
PROSS CONSULTORES DE VIAJES S                                                                                                                                     TERMINATION (C)                                   10/1/2019             N/A            9/30/2029
PROSS CONSULTORES DE VIAJES S                                                                                                                                     PROS ANEXO CONTRATO (C)                            6/1/2019             N/A            5/31/2021
                                                                                                                                                                  CW2226959- MODIFICACION AL ACUERDO DE
PZ IB                                                                                                                                                             FACTURACION PZ IB (C)                              1/1/2017             N/A                N/A




                                                                                                                            33 of 43
                                                                          20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                              Pg 1352 of 1367
                                                                                                            In re TAM Linhas Aereas S.A.
                                                                                                                  Case No. 20-11598
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                           Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty             Address1                 Address2           Address3                City        State      Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                          CODESHARE - RECIPROCAL CODESHARE
QANTAS AIRWAYS                MARKUS SVENSSON              10 BOURKE RD                              MASCOT        NSW          2020       AUSTRALIA      AGREEMENT                                           4/2/2003             N/A              N/A
QANTAS AIRWAYS                MARKUS SVENSSON              10 BOURKE RD                              MASCOT        NSW          2020       AUSTRALIA      LOUNGE ACCESS AGREEMENTS                               N/A               N/A              N/A
QANTAS AIRWAYS                MARKUS SVENSSON              10 BOURKE RD                              MASCOT        NSW          2020       AUSTRALIA      MITA AGREEMENTS                                        N/A               N/A              N/A
                                                                                                                                                          RECIPROCAL FREQUENT FLYER PROGRAM
QANTAS AIRWAYS                MARKUS SVENSSON              10 BOURKE RD                              MASCOT        NSW          2020       AUSTRALIA      AGREEMENT                                           5/1/2020             N/A              N/A
QANTAS AIRWAYS                MARKUS SVENSSON              10 BOURKE RD                              MASCOT        NSW          2020       AUSTRALIA      SPA AGREEMENT                                          N/A               N/A              N/A
QANTAS AIRWAYS                MARKUS SVENSSON              10 BOURKE RD                              MASCOT        NSW          2020       AUSTRALIA      STAFF TRAVEL AGREEMENTS                                N/A               N/A              N/A
                                                           QATAR AIRWAYS
                                                           TOWER 1, AIRPORT                                                                               CODESHARE - RECIPROCAL CODESHARE
QATAR AIRWAYS                 STEPHAN NAGEL                ROAD                                      DOHA                                  QATAR          AGREEMENT                                         4/28/2016             N/A                N/A
                                                           QATAR AIRWAYS
                                                           TOWER 1, AIRPORT
QATAR AIRWAYS                 STEPHAN NAGEL                ROAD                                      DOHA                                  QATAR          LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                           QATAR AIRWAYS
                                                           TOWER 1, AIRPORT
QATAR AIRWAYS                 STEPHAN NAGEL                ROAD                                      DOHA                                  QATAR          MITA AGREEMENTS                                      N/A                N/A                N/A
                                                           QATAR AIRWAYS
                                                           TOWER 1, AIRPORT                                                                               RECIPROCAL FREQUENT FLYER PROGRAM
QATAR AIRWAYS                 STEPHAN NAGEL                ROAD                                      DOHA                                  QATAR          AGREEMENT                                        10/30/2013             N/A                N/A
                                                           QATAR AIRWAYS
                                                           TOWER 1, AIRPORT
QATAR AIRWAYS                 STEPHAN NAGEL                ROAD                                      DOHA                                  QATAR          SPA AGREEMENT                                        N/A                N/A                N/A
                                                           QATAR AIRWAYS
                                                           TOWER 1, AIRPORT
QATAR AIRWAYS                 STEPHAN NAGEL                ROAD                                      DOHA                                  QATAR          STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                              INTERNATIONAL AIRPORT, PO
RAROTONGA                     BOX 79                                                                 RAROTONGA                             COOK ISLANDS   STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                              4700 OLD INTERNATIONAL
RAVN ALASKA                   AIRPORT ROAD                                                           ANCHORAGE     AK           99502                     STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                           C/O MAPLES
                                                           CORPORATE SERVICES PO BOX 309, UGLAND     GRAND                                 CAYMAN
RAYADOR LEASING LIMITED       ATTN: GENERAL COUNSEL        LIMITED            HOUSE                  CAYMAN                     KY1-1104   ISLANDS        AIRFRAME WARRANTIES AGREEMENT                    12/16/2015             N/A                N/A
                                                                                                     GRAND                                 CAYMAN         AMENDMENT NO. 1 TO PARTICIPATION
RAYADOR LEASING LIMITED       ATTN: GENERAL COUNSEL        PO BOX 309         UGLAND HOUSE           CAYMAN                     KY1-1104   ISLANDS        AGREEMENT                                         4/10/2017             N/A                N/A
                                                           C/O MAPLES
                                                           CORPORATE SERVICES PO BOX 309, UGLAND     GRAND                                 CAYMAN
RAYADOR LEASING LIMITED       ATTN: GENERAL COUNSEL        LIMITED            HOUSE                  CAYMAN                     KY1-1104   ISLANDS        PARTICIPATION AGREEMENT                          12/16/2015             N/A                N/A
                                                                                                     GRAND                                 CAYMAN         TABLE OF CONTENTS - FINANCING AND
RAYADOR LEASING LIMITED       ATTN: GENERAL COUNSEL        PO BOX 309          UGLAND HOUSE          CAYMAN                     KY1-1104   ISLANDS        DELIVERY OF AIRCRAFT                             12/16/2015             N/A                N/A
                                                                                                                                                          (ATC) CARTA OFERTA SERVICIOS RDA RENTING
RDA RENTING SA                THAMES                                                                 SAN ISIDRO                            ARGENTINA      SA                                                10/1/2018             N/A                N/A
                                                                                                                                                          CONTRATO DE PRESTACION DE SERVICIOS DE
REMESA SPA                    MIRAFLORES 130                                                         SANTIAGO                              CHILE          COBRANZA - REMESA SPA. (C)                         6/1/2017             N/A                N/A
                                                                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
RENTALCARS.COM                35 FOUNTAIN STREET, 6TH FLOOR                                          MANCHESTER                 M2 2AN     UK             POINTS                                             1/5/2015             N/A             5/1/2021
                              R DOUTOR PEDROSA, CONJ 1201                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
RENTCARS EIRELI               ANDAR 12 COND THE FIVE        CENTRO                                   SAO PAULO     SP           80420120   BRAZIL         POINTS                                            1/14/2019             N/A            1/13/2021
                                                                                                                                                          (ATC) SERVICIOS LIMPIEZA, MALETEROS Y
REX ARGENTINA S.A.            1800 ESMERALDA                                                         CABA                                  ARGENTINA      ASISTENCIA COR ATO                                10/1/2019             N/A            9/30/2020
RFD PARK ESTACIONAMENTO E                                                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
SERVICOS EIRELI               AV. MONTEIRO LOBATO 4250                                               GUARULHOS     SP           7180000    BRAZIL         POINTS                                            3/16/2010             N/A                N/A
                                                           65 BUCKINGHAM                                                                   UNITED
ROLLS-ROYCE PLC               ATTN: GENERAL COUNSEL        GATE                                      LONDON                     SW1E 6AT   KINGDOM        GENERAL TERMS AGREEMENT                           1/11/2011             N/A                N/A
                                                           65 BUCKINGHAM                                                                   UNITED         SIDE LETTER NO. 1 T O GENERAL TERMS
ROLLS-ROYCE PLC               ATTN: GENERAL COUNSEL        GATE                                      LONDON                     SW1E 6AT   KINGDOM        AGREEMENT                                         1/11/2011             N/A                N/A
                                                                                                                                           UNITED         SIDE LETTER NO. 1 TO GENERAL TERMS
ROLLS-ROYCE PLC               ATTN: GENERAL COUNSEL        PO BOX 31                                 DERBY                      DE24 8BJ   KINGDOM        AGREEMENT                                         1/11/2011             N/A                N/A
                                                           62 BUCKINGHAM
ROLLS-ROYCE PLC               ATTN: GENERAL COUNSEL        GATE                                                    LONDON                  SW1E 6AT       SIDE LETTER TO GENERAL TERM AGREEMENT             1/11/2011             N/A                N/A
                                                           1875 EXPLORER
ROLLS-ROYCE PLC               ATTN: GENERAL COUNSEL        STREET, SUITE 200                         RESTON        VA           20190                     AGREEMENT FOR ENGINE SUPPORT SERVICES             8/15/2015             N/A                N/A
                                                           65 BUCKINGHAM                                                                   UNITED         AMENDMENT NO. 1 TO GENERAL TERMS
ROLLS-ROYCE PLC               ATTN: GENERAL COUNSEL        GATE                                      LONDON                     SW1E 6AT   KINGDOM        AGREEMENT                                        12/10/2012             N/A                N/A




                                                                                                                     34 of 43
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                                    Pg 1353 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                  Address1                  Address2           Address3              City          State      Zip         Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                  65 BUCKINGHAM                                                                  UNITED        AMENDMENT NO. 1 TO GENERAL TERMS
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           GATE                                     LONDON                     SW1E 6AT   KINGDOM       AGREEMENT                                           Not Dated            N/A              N/A
                                  ATTN: COMMERCIAL MANAGER-                                                                                      UNITED
ROLLS-ROYCE PLC                   LATIN AMERICA                   PO BOX 31                                DERBY                      DE24 8BJ   KINGDOM       FIXED PRICE OVERHAUL AGREEMENT                    10/2/2009             N/A                N/A
                                                                  65 BUCKINGHAM                                                                  UNITED
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           GATE                                     LONDON                     SW1E 6AT   KINGDOM       GENERAL TERMS AGREEMENT                           1/11/2011             N/A                N/A
                                                                  65 BUCKINGHAM                                                                  UNITED
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           GATE                                     LONDON                     SW1E 6AT   KINGDOM       GUARANTEE                                         Not Dated             N/A                N/A
                                                                                                                                                 UNITED        LETTER AGREEMENT RE: SUPPORT FOR
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           PO BOX 31                                DERBY                      DE24 8BJ   KINGDOM       BACKSTOP FINANCING                                 1/7/2011             N/A                N/A
                                                                                                                                                 UNITED
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           PO BOX 31                                DERBY                      DE24 8BJ   KINGDOM       LETTER RE: GENERAL TERMS AGREEMENT                11/9/2019             N/A                N/A
                                                                  65 BUCKINGHAM                                                                  UNITED
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           GATE                                     LONDON                     SW1E 6AT   KINGDOM       NOVATION AGREEMENT                                7/31/2015             N/A                N/A
                                                                                                                                                 UNITED
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           PO BOX 31                                DERBY                      DE24 8BJ   KINGDOM       PURCHASE AGREEMENT                                 1/7/2011             N/A                N/A
                                                                                                                                                 UNITED        SIDE LETTER NO. 2 TO GENERAL TERMS
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           PO BOX 31                                DERBY                      DE24 8BJ   KINGDOM       AGREEMENT                                         1/11/2011             N/A                N/A
                                                                  65 BUCKINGHAM                                                                  UNITED
ROLLS-ROYCE PLC                   ATTN: GENERAL COUNSEL           GATE                                     LONDON                     SW1E 6AT   KINGDOM       STATEMENT OF GUARANTEE                            Not Dated             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                  UNITED
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                DERBY                      DE24 8BJ   KINGDOM       GENERAL TERMS AGREEMENT                           1/11/2011             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                                SIDE LETTER NO. 1 T O GENERAL TERMS
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                              DERBY                   DE24 8BJ      AGREEMENT                                         1/11/2011             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                                SIDE LETTER NO. 1 TO GENERAL TERMS
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                              DERBY                   DE24 8BJ      AGREEMENT                                         1/11/2011             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                              DERBY                   DE24 8BJ      SIDE LETTER TO GENERAL TERM AGREEMENT             1/11/2011             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                  UNITED
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                DERBY                      DE24 8BJ   KINGDOM       AGREEMENT FOR ENGINE SUPPORT SERVICES             8/15/2015             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                  UNITED        AMENDMENT NO. 1 TO GENERAL TERMS
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                DERBY                      DE24 8BJ   KINGDOM       AGREEMENT                                        12/10/2012             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                  UNITED        AMENDMENT NO. 1 TO GENERAL TERMS
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                DERBY                      DE24 8BJ   KINGDOM       AGREEMENT                                         Not Dated             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                  UNITED
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                DERBY                      DE24 8BJ   KINGDOM       NOVATION AGREEMENT                                7/31/2015             N/A                N/A
ROLLS-ROYCE TOTAL CARE SERVICES                                                                                                                                SIDE LETTER NO. 2 TO GENERAL TERMS
LIMITED                           ATTN: GENERAL COUNSEL           MOOR LANE                                              DERBY                   DE24 8BJ      AGREEMENT                                         1/11/2011             N/A                N/A
ROSSIYA RUSSIAN AIRLINES                                                                                                                                       MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                  AEROPORT DE
ROYAL AIR MAROC                   KARIM BENCHEKROUN               CASABLANCA-ANFA                          CASABLANCA                            MOROCCO       MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                  AEROPORT DE
ROYAL AIR MAROC                   KARIM BENCHEKROUN               CASABLANCA-ANFA                          CASABLANCA                            MOROCCO       SPA AGREEMENT                                        N/A                N/A                N/A
                                  MEEBANG AIR AGENCIES CO.,
                                  LTD. THE 18TH FLOOR, EULJI
                                  HANKUK BUILDING, 50 EULJI-RO,
ROYAL BRUNEI                      JUNG-GU                                                                  SEOUL                      4534       SOUTH KOREA   STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                  BUILDING 37,
                                                                  MOHAMMAD ALI       ABDOUN, NEAR THE
ROYAL JORDANIAN                   BASMA MAJALI                    JANAH STREET       5TH CIRCLE            AMMAN                      11118      JORDAN        LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                                  BUILDING 37,
                                                                  MOHAMMAD ALI       ABDOUN, NEAR THE
ROYAL JORDANIAN                   BASMA MAJALI                    JANAH STREET       5TH CIRCLE            AMMAN                      11118      JORDAN        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                  BUILDING 37,
                                                                  MOHAMMAD ALI       ABDOUN, NEAR THE                                                          RECIPROCAL FREQUENT FLYER PROGRAM
ROYAL JORDANIAN                   BASMA MAJALI                    JANAH STREET       5TH CIRCLE            AMMAN                      11118      JORDAN        AGREEMENT                                          4/1/2007             N/A                N/A
                                                                  BUILDING 37,
                                                                  MOHAMMAD ALI       ABDOUN, NEAR THE
ROYAL JORDANIAN                   BASMA MAJALI                    JANAH STREET       5TH CIRCLE            AMMAN                      11118      JORDAN        SPA AGREEMENT                                        N/A                N/A                N/A
                                                                  BUILDING 37,
                                                                  MOHAMMAD ALI       ABDOUN, NEAR THE
ROYAL JORDANIAN                   BASMA MAJALI                    JANAH STREET       5TH CIRCLE            AMMAN                      11118      JORDAN        STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
SABRE                             DENISE MITCHELL                 3150 SABRE DRIVE                         SOUTHLAKE     TX           76092                    CW2223082- OB FEE - SABRE                         4/24/2018             N/A               N/A
SABRE                             DENISE MITCHELL                 3150 SABRE DRIVE                         SOUTHLAKE     TX           76092                    DATA POCESSING ADDENDUM SABRE (C)                 5/25/2018             N/A            5/11/2028




                                                                                                                           35 of 43
                                                                                  20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40                Main Document
                                                                                                                      Pg 1354 of 1367
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                    Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                  Address1                   Address2           Address3              City           State      Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date

SABRE GLBL INC                     SABRE DRIVE 3150                                                          SOUTHLAKE      TX           76092                     DATA DOCUMENTATION - SABRE GLBL INC. (C)          7/1/2011              N/A               N/A
SABRE GLBL INC                     SABRE DRIVE 3150                                                          SOUTHLAKE      TX           76092                     FLIGHT PLAN MANAGER - SABRE (C)                  12/30/2015             N/A            12/30/2020
                                                                                                                                                                   MASTER SERVICES AND LICENSE AGREEMENT -
SABRE GLBL INC                     SABRE DRIVE 3150                                                          SOUTHLAKE      TX           76092                     SABRE GLBL INC (C)                                 6/4/2015             N/A             6/4/2021
                                   AV. MANQUEHUE NORTE PISO 12
SAMSONITE CHILE SA                 160                                                                       LAS CONDES                               CHILE        SAMSONITE MALETAS UNIFORMES (C)                    1/1/2019             N/A             1/1/2021
SAMSUNG ELETRONICA DA                                                                                                                                              CONTRACT IN CONNECTION WITH LATAM PASS
AMAZONIA LTDA                      AVENIDA DOS OTIS 1460                                                     MANAUS         AM        69075842        BRAZIL       POINTS                                             6/1/2017             N/A            6/30/2021
SAS                                S-195 87                                                                  STOCKHOLM      Stockholm                 SWEDEN       AIRLINE AGREEMENT - SPA                           2/15/2020             N/A               N/A
SATAIR USA INC.                    727 SULLIVAN RD                                                           ATLANTA        GA        30349                        CONSUMABLES - SATAIR USA INC. (C)                 5/27/2016             N/A               N/A
                                   RUA LUIGI GALVANI 42 - CJ 41 E                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
SATELITAL BRASIL COMERCIO LTDA     42                                                                        SAO PAULO      SP           4575020   BRAZIL          POINTS                                           11/17/2014             N/A            12/31/2021
SAUDI ARABIAN AIRLINES             NE8-14 CC715/130                                                          SAUDIA CITY    Jeddah       620-21231 SAUDI ARABIA    AIRLINE AGREEMENT - SPA                          8/22/2016              N/A               N/A
SBF COMERCIO DE PRODUTOS                                                                                                                                           CONTRACT IN CONNECTION WITH LATAM PASS
ESPORTIVOS LTDA                    RUA HUGO D ANTOLA 200                                                     SAO PAULO      SP           5038090      BRAZIL       POINTS                                           11/21/2016             N/A            1/30/2021
                                   ATTN: REVENUE ACCOUNTING IT
SCANDINAVIAN AIRLINES              DEPARTMENT CPHPP-R             FACK S-195 87                                                                                    MITA AGREEMENTS                                      N/A                N/A                N/A
                                   ATTN: REVENUE ACCOUNTING IT
SCANDINAVIAN AIRLINES              DEPARTMENT CPHPP-R             FACK S-195 87                                                                                    SPA AGREEMENT                                        N/A                N/A                N/A
                                   ATTN: REVENUE ACCOUNTING IT
SCANDINAVIAN AIRLINES              DEPARTMENT CPHPP-R             FACK S-195 87                                                                                    STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                   GRAND CANYON GROUP, 680 E.
SCENIC AIRLINES                    PILOT ROAD, SUITE B-1                                                     LAS VEGAS      NV           89119                     STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
SERVCATER INTERNACIONAL LTD        RODOVIA HÉLIO SMIDT SN                                                    GUARULHOS                                BRAZIL       ANEXO LSG GRU(C)                                   7/1/2018             N/A            10/31/2022
                                   AV. BRIGADEIRO FARIA LIMA 4055                                                                                                  FFP BR CONTRACT OF TECHNOLOGICAL TOOLS
SERVICENOW                         – 3º ANDAR                                                                SAO PAULO      SP           03178-200 BRAZIL          FOR OPERATIONS SUPPORT                             2/3/2020             N/A             2/2/2021
                                                                                                                                                                   OPERATING LEASE, CONTRACT BETWEEN SPV
SG INFRAESTRUCTURE ITALIA S.R.L.   VIA OLONA, 20123                                                          MILAN                                    ITALY        ASSET OWNER AND LESSEE, MSN 37664                    N/A                N/A             8/8/2020
SHANGHAI AIRLINES                  212 JIANGNING ROAD               JINGAN QU                                SHANGHAI SHI                200040       CHINA        MITA AGREEMENTS                                      N/A                N/A               N/A
                                                                                                                                                                   CW2258010-CONTRATO BLUSAS Y CAMISAS
SHAOXING SUNRISE TEXTILE AN        RUA PAZ 769                                                               SAO PAULO                                BRAZIL       ADMINISTRADOS (C)                                  1/1/2019             N/A             1/1/2022

                                   BAOAN INTERNATIONAL AIRPORT,
SHENZHEN AIRLINES                  SHENZHEN, 518128, CHINA                                                   SHENZHEN                    518128       CHINA        MITA AGREEMENTS                                      N/A                N/A                N/A
                                   JSC S7 AIRLINES, OB-4,                                                    NOVOSIBIRSK
SIBERIA AIRLINES                   NOVOSIBIRSK REGION                                                        REGION                      633104       RUSSIA       LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                   JSC S7 AIRLINES, OB-4,                                                    NOVOSIBIRSK
SIBERIA AIRLINES                   NOVOSIBIRSK REGION                                                        REGION                      633104       RUSSIA       MITA AGREEMENTS                                      N/A                N/A                N/A
                                   JSC S7 AIRLINES, OB-4,                                                    NOVOSIBIRSK                                           RECIPROCAL FREQUENT FLYER PROGRAM
SIBERIA AIRLINES                   NOVOSIBIRSK REGION                                                        REGION                      633104       RUSSIA       AGREEMENT                                         5/13/2018             N/A                N/A
                                   JSC S7 AIRLINES, OB-4,                                                    NOVOSIBIRSK
SIBERIA AIRLINES                   NOVOSIBIRSK REGION                                                        REGION                      633104       RUSSIA       SPA AGREEMENT                                        N/A                N/A                N/A
                                   JSC S7 AIRLINES, OB-4,                                                    NOVOSIBIRSK
SIBERIA AIRLINES                   NOVOSIBIRSK REGION                                                        REGION                      633104       RUSSIA       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
SIN SISTEMA DE IMPLANTE            R SOLDADO OCIMAR GUIMARAES                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
NACIONAL S/A                       DA SILVA 2445                JD ANALIA FRANCO                             SAO PAULO      SP           3348060      BRAZIL       POINTS                                            9/30/2014             N/A                N/A
                                                                AIRLINE HOUSE 25
SINGAPORE AIRLINES                 SARA LUI                     AIRLINE RD                                   SINGAPORE                   819829       SINGAPORE    MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                AIRLINE HOUSE 25
SINGAPORE AIRLINES                 SARA LUI                     AIRLINE RD                                   SINGAPORE                   819829       SINGAPORE    SPA AGREEMENT                                        N/A                N/A               N/A
SISEG SRL                                                                                                                                                          (ATC) CARTA OFERTA SISEG SRL                       3/1/2020             N/A            2/28/2021
                                                                                                                                                                   CONTRATO INFRAESTRUCTURA CL - ORACLE
SISTEMAS ORACLE DE CHILE S.A.      AV. VITACURA 2939                                                         LAS CONDES                               CHILE        CLOUD (C)                                          9/1/2019             N/A            8/31/2021
SKY HIGH XXIV LEASING COMPANY                                       2 GRAND CANAL      GRAND CANAL                                                                 LETTER AGREEMENT TO PURCHASE OF
LIMITED                            ATTN: GENERAL COUNSEL            SQUARE             HARBOUR               DUBLIN 2                                 IRELAND      AIRCRAFT                                          9/26/2013             N/A                N/A
SKY HIGH XXIV LEASING COMPANY                                       2 GRAND CANAL      GRAND CANAL
LIMITED                            ATTN: GENERAL COUNSEL            SQUARE             HARBOUR               DUBLIN 2                                 IRELAND      PURCHASE AGREEMENT ASSIGNMENT                     8/19/2013             N/A                N/A
                                   FRANCISCO SARABIA S/N
SKY-CHEFS DE MEXICO, S.A. D        INTERIOR DEL                                                              MEXICO CITY                              MEXICO       ANEXO LSG MEX(C)                                   7/1/2018             N/A            10/31/2022

SKYSELECT, INC                     535 MISSION ST FL 14                                                      SAN FRANCISCO CA            94105-3253                SOURCING 2.0(C)                                    1/1/2019             N/A            12/31/2020
                                                                                                                                                                   OPERATING LEASE, CONTRACT BETWEEN SPV
SL ALCYONE LTD.                    4-14, KORAKU 1-CHOME                                                      TOKYO          Bunkyo-ku 112-8574        JAPAN        ASSET OWNER AND LESSEE, MSN 5101                     N/A                N/A            9/25/2022




                                                                                                                             36 of 43
                                                                             20-11598-jlg     Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                 Main Document
                                                                                                                    Pg 1355 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                   Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                 Address1               Address2              Address3               City          State      Zip          Country                     Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                                  GENERAL TERMS AGREEMENT FOR
SOLUTIA INC                      575 MARYVILLE CENTRE DR                                                   ST LOUIS    MO             63141-5861                  CONSUMABLES - SOLUTIA (C)                           6/12/2017            N/A           6/12/2021
                                                                                                           JOHANNESBUR                                            CODESHARE - RECIPROCAL CODESHARE
SOUTH AFRICAN AIRWAYS            P.O. BOX 7778                LEYDS STREET                                 G                                       SOUTH AFRICA   AGREEMENT                                           11/1/2011            N/A              N/A
                                                                                                           JOHANNESBUR
SOUTH AFRICAN AIRWAYS            P.O. BOX 7778                LEYDS STREET                                 G                                       SOUTH AFRICA   MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                                           JOHANNESBUR
SOUTH AFRICAN AIRWAYS            P.O. BOX 7778                LEYDS STREET                                 G                                       SOUTH AFRICA   SPA AGREEMENT                                        N/A                N/A                N/A
                                 ATTN: PRESIDENT OR GENERAL   2702 LOVE FIELD
SOUTHWEST AIRLINES               COUNSEL                      DRIVE                                        DALLAS        TX           75235                       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                 AVENIDA PRESIDENTE KENNEDY
SPAFAX MEDIOS Y PUBLICIDAD       575 5757                                                                  LAS CONDES                              CHILE          SPAFAX (C)                                         3/1/2017             N/A                N/A
SPIRIT AIRLINES                  2800 EXECUTIVE WAY #6542                                                  MIRAMAR      FL            33025                       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                           FLUGHOFSTRAS
SR TECHNICS SWITZERLAND LTD.     ATTN: GENERAL COUNSEL        ZURICH AIRPORT                               SE                         CH-8058      SWITZERLAND    OFFER FOR ENGINE MAINTENANCE SERVICE              2/14/2013             N/A                N/A
                                                                                                           FLUGHOFSTRAS                                           OFFER FOR ENGINE MAINTENANCE SERVICE ON
SR TECHNICS SWITZERLAND LTD.     ATTN: GENERAL COUNSEL        ZURICH AIRPORT                               SE                         CH-8058      SWITZERLAND    PW4168 ENGINE                                     2/14/2013             N/A                N/A
                                                                                   AIRLINE CENTRE,
                                                                                   BANDARANAIKE
                                                              SRILANKAN AIRLINES   INTERNATIONAL
SRILANKAN AIRLINES               SRI SENANAYAKE               LTD.                 AIRPORT                 KATUNAYAKE                              SRI LANKA      LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                                                   AIRLINE CENTRE,
                                                                                   BANDARANAIKE
                                                              SRILANKAN AIRLINES   INTERNATIONAL
SRILANKAN AIRLINES               SRI SENANAYAKE               LTD.                 AIRPORT                 KATUNAYAKE                              SRI LANKA      MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                   AIRLINE CENTRE,
                                                                                   BANDARANAIKE
                                                              SRILANKAN AIRLINES   INTERNATIONAL                                                                  RECIPROCAL FREQUENT FLYER PROGRAM
SRILANKAN AIRLINES               SRI SENANAYAKE               LTD.                 AIRPORT                 KATUNAYAKE                              SRI LANKA      AGREEMENT                                          3/1/2014             N/A                N/A
                                                                                   AIRLINE CENTRE,
                                                                                   BANDARANAIKE
                                                              SRILANKAN AIRLINES   INTERNATIONAL
SRILANKAN AIRLINES               SRI SENANAYAKE               LTD.                 AIRPORT                 KATUNAYAKE                              SRI LANKA      SPA AGREEMENT                                        N/A                N/A                N/A
                                                                                   AIRLINE CENTRE,
                                                                                   BANDARANAIKE
                                                              SRILANKAN AIRLINES   INTERNATIONAL
SRILANKAN AIRLINES               SRI SENANAYAKE               LTD.                 AIRPORT                 KATUNAYAKE                              SRI LANKA      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                  CW2305349 - AMENDMENT NÂ°3 MALAYSIA
STE MALAYSIA AIRLINES BERHA                                                                                                                                       AIRLINES AND LATAM (C)                            1/28/2019             N/A            2/28/2021
                                                                                                                                                                  CONTRACT FOR THE MAINTENANCE OF THE
STEFANINI                        RUA JAGUARY,164 - CENTRO                                                  JAGUARIUNA    SP           13910-039 BRAZIL            OPERATION SUPPORT SYSTEMS FOR FFP BR               3/1/2016             N/A                N/A
                                                                                                           MOUNT                                FALKLAND          CW2229511-GROUND HANDLING AGREEMENT -
SULIVAN SHIPPING SERVICES LT     PO BOX 117 STANLEY                                                        PLESANT                              ISLAND            MPN (C)                                           8/13/2018             N/A                N/A

                                 ATTN: PRESIDENT OR GENERAL   YENIGÖL MAH
SUNEXPRESS                       COUNSEL                      NERGIZ SOK NO 84 PK MURATPASA                ANTALYA                                 TURKEY         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
SURINAM AIRWAYS                                                                                                                                                   MITA AGREEMENTS                                      N/A                N/A                N/A
SUSSKA PREMIACOES E INCENTIVOS                                                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
EIRELLI                          RUA SADER MACUL 107                                                       SAO PAULO     SP           4542090      BRAZIL         POINTS                                            9/25/2013             N/A            9/25/2020
SWISS                            DANIEL BARBEN                MALZGASSE 15                                 BASEL                      4052         SWITZERLAND    STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
                                                              ADVANCED EXPERT
                                                              INTERLINE                                                                                           CODESHARE - RECIPROCAL CODESHARE
SWISS INTERNATIONAL AIR LINES    ATTN: CEDRIC BUTTERLIN       ACCOUNTING           P.O. BOX CH- 4002       LAS CONDES                              CHILE          AGREEMENT                                         3/29/2009             N/A                N/A
                                                              ADVANCED EXPERT
                                                              INTERLINE
SWISS INTERNATIONAL AIR LINES    ATTN: CEDRIC BUTTERLIN       ACCOUNTING           P.O. BOX CH- 4002       LAS CONDES                              CHILE          LOUNGE ACCESS AGREEMENTS                             N/A                N/A                N/A
                                                              ADVANCED EXPERT
                                                              INTERLINE
SWISS INTERNATIONAL AIR LINES    ATTN: CEDRIC BUTTERLIN       ACCOUNTING           P.O. BOX CH- 4002       LAS CONDES                              CHILE          MITA AGREEMENTS                                      N/A                N/A                N/A
                                                              ADVANCED EXPERT
                                                              INTERLINE                                                                                           RECIPROCAL FREQUENT FLYER PROGRAM
SWISS INTERNATIONAL AIR LINES    ATTN: CEDRIC BUTTERLIN       ACCOUNTING           P.O. BOX CH- 4002       LAS CONDES                              CHILE          AGREEMENT                                         5/11/2018             N/A                N/A
                                                              ADVANCED EXPERT
                                                              INTERLINE
SWISS INTERNATIONAL AIR LINES    ATTN: CEDRIC BUTTERLIN       ACCOUNTING           P.O. BOX CH- 4002       LAS CONDES                              CHILE          SPA AGREEMENT                                        N/A                N/A                N/A




                                                                                                                           37 of 43
                                                                               20-11598-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40                 Main Document
                                                                                                                    Pg 1356 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                   Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty              Address1                    Address2            Address3                 City        State      Zip          Country                    Debtor's Interest                      Lease        Remaining Term        Date
                               AV. TEXCOCO S/N COL. PEÐON DE                                                                                                      LATAM-SWISSPORT AMENDMENT TO SGHA
SWISSPORT AVIATION SERVICES    LOS B                                                                       MEXICO CITY                              MEXICO        (CUN) (LEGAL)                                        8/1/2018            N/A           7/31/2021
SWISSPORT USA                  45025 AVIATION DRIVE                                                        DULLES         VA           20166                      LEGAL - HANDLING SWISSPORT LAS                       6/2/2018            N/A              N/A
SWISSPORT USA INC              45025 AVIATION DRIVE                                                        DULLES         VA           20166                      BOS GROUND HANDLING (LEGAL)                          6/1/2018            N/A           6/30/2021
SYRIAN ARAB AIRLINES                                                                                                                                              MITA AGREEMENTS                                         N/A              N/A              N/A
                               RUA DESEMBARGADOR ELISEU                                                                                                           CONTRACT FOR THE MAINTENANCE OF THE
SYSMAP SOLUTIONS               GUILHERME 200                                                               SAO PAULO      SP           04004-030 BRAZIL           OPERATION SUPPORT SYSTEMS FOR FFP BR                8/17/2018            N/A           8/16/2021
                               P.O. BOX 1095 RUA DA MISSAO
TAAG                           123                                                                         LUANDA                                   ANGOLA        MITA AGREEMENTS                                      N/A                N/A                N/A
                               P.O. BOX 1095 RUA DA MISSAO
TAAG                           123                                                                         LUANDA                                   ANGOLA        SPA AGREEMENT                                        N/A                N/A                N/A
TACA INTERNATIONAL             EDIFICIO CARIBE 2 PISO                                                      SAN SALVADOR                             EL SALVADOR   MITA AGREEMENTS                                      N/A                N/A                N/A
                               CALLE LOS SAUCES N 364 SAN
TACA PERU                      ISIDRO                                                                                                                             MITA AGREEMENTS                                      N/A                N/A                N/A
                               AEROPORTO INTL SILVIO
TAM MERCOSUR                   PETTIROSSI SN                                                               ASUNCION                                 PARAGUAY      CW2306989 - CDSH ZP - PZ (C)                       5/5/2019             N/A            12/31/2020
                                                                                                                                                                  GENERAL TERMS AGREEMENT FOR ENGINE
TAP - TRANSPORTES AEREOS                                       BUILDING 25, 8TH                                                                                   MAINTENANCE SERVICES OF AIRCRAFT
PORTUGUESES, S.A.              ATTN: GENERAL COUNSEL           FLOOR                AEROPORTO DE LISBOA LISBOA                                      PORTUGAL      EQUIPMENT                                         7/31/2013             N/A                N/A
TAP - TRANSPORTES AEREOS                                       BUILDING 25, 8TH
PORTUGUESES, S.A.              ATTN: GENERAL COUNSEL           FLOOR                AEROPORTO DE LISBOA LISBOA CODEX                                PORTUGAL      GENERAL TERMS OF AGREEMENT                        7/31/2013             N/A                N/A
                               AEROPORTO DE LISBOA,
                               BUILDING 27, 10TH FLOOR, P.O.
TAP PORTUGAL                   BOX 50194, 1704-801                                                         LISBON                                   PORTUGAL      MITA AGREEMENTS                                      N/A                N/A                N/A
TAROM                                                                                                                                                             MITA AGREEMENTS                                      N/A                N/A                N/A
                               AV ENG LUIZ CARLOS BERRINI                                                                                                         CONTRACT IN CONNECTION WITH LATAM PASS
TELEFONICA SA                  1376                                                                        SAO PAULO      SP           4571936      BRAZIL        POINTS                                           12/22/2015             N/A            12/31/2020
                                                               89 VIBHAVADI
THAI AIRWAYS INTERNATIONAL     ATTN: INWARD CONTROL NP         RANGSIT ROAD                                BANGKOK                                  THAILAND      MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               89 VIBHAVADI
THAI AIRWAYS INTERNATIONAL     ATTN: INWARD CONTROL NP         RANGSIT ROAD                                BANGKOK                                  THAILAND      SPA AGREEMENT                                        N/A                N/A                N/A
                                                               89 VIBHAVADI
THAI AIRWAYS INTERNATIONAL     ATTN: INWARD CONTROL NP         RANGSIT ROAD                                BANGKOK                                  THAILAND      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                  AVIONICS SERVICES WORLDWIDE - THALES
THALES AVIONICS INC.           6101 BLUE LAGOON DR STE 120                                                 MIAMI          FL           33126-2011                 AVIONICS INC. (C)                                11/12/2017             N/A                N/A
                                                                                                                                                                  THE SRU SALES AGREEMENT - THALES AVIONICS
THALES AVIONICS, INC.          140 CENTENNIAL AVENUE                                                       PISCATAWAY     NJ           08854-3908                 INC (C)                                            7/1/2017             N/A                N/A

THE AVSOURCE GROUP, INC        PO BOX 1909                                                                 RIFLE          CO           81650-1909                 STATEMENT OF WORK (SOW) R23 (F)                    4/8/2019             N/A            10/7/2020
                               R BOAVENTURA DO AMARAL                                                                                                             CONTRATO HOTEL ROYAL PALM TOUWERS
THE ROYAL PALM RESIDENCE TOW   1274.                                                                       CAMPINAS                                 BRAZIL        INDAIATUBA L7, M3, UC (VCP)                        1/1/2020             N/A            12/31/2022
THE UNION, THROUGH THE GALEAO
AERONAUTICAL MATERIAL PARK                                     RUA ALFREDO                             RIO DE
(PAMAGL)                      ATTN: GENERAL COUNSEL            ROCHA, NO. 45        ILHA DO GOVERNADOR JANIERO, RJ                                  BRAZIL        SERVICES AGREEMENT                                1/16/2016             N/A                N/A
                                                                                                                                                                  NOTICE LETTER TO THOMPSON RE DELAYS
THOMPSON AERO SEATING LTD      50 SEAGOE INDUSTRIAL AREA                                                   CRAIGAVON                                LONDON        (LEGAL)                                            9/1/2017             N/A             6/1/2022
                                                                                                                                                                  PURCHASE OF AIRCRAFT - THOMPSON AREO
THOMPSON AERO SEATING LTD      50 SEAGOE INDUSTRIAL AREA                                                   CRAIGAVON                                LONDON        SEATING (C)                                        9/1/2017             N/A             6/1/2022
                                                                                                                                                                  CW2317910 - AMENDMENT PRESTACION DE
THOUGHTWORKS, INC.             AV IPIRANGA                     6681                                        PORTO ALEGRE                90610-001 BRAZIL           SERVICIOS THOUGHTWORKS (C)                         7/1/2019             N/A            12/31/2022
TIGER AIRWAYS AUSTRALIA        PO BOX 2101, GLADSTONE PARK                                                 MELBOURNE    VIC            3043      AUSTRALIA        STAFF TRAVEL AGREEMENTS                              N/A                N/A               N/A
                               RUA DOUTOR RAMOS DE
TITANLOG SEV AUX TRANSP AER    AZEVEDO 159                                                                 GUARULHOS                                BRAZIL        TITANLOG(C)                                      11/30/2018             N/A            11/30/2020
                                                                                                                                                                  CW2246957-CONTRATO TOCA BOCA JUEGOS
TOCA BOCA                                                                                                                                                         IFE (C)                                            9/1/2019             N/A            12/31/2021
TOKIO MARINE                   1-2-1 MARUNOUCH                 CHIYODA-KU                                  TOKYO                       100-0005     JAPAN         3º TERMO ADITIVO TOKIO MARINE (F)                 5/31/2019             N/A            12/27/2025
                                                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
TOKIO MARINE SEGURADORA SA     RUA SAMPAIO VIANA 44            PARAISO                                     SAO PAULO    SP             4404000      BRAZIL        POINTS                                             1/1/2017             N/A             1/1/2027
TORFAL UNITED SRL              LUIS MARIA DRAGO 1951                                                       BUENOS AIRES                             ARGENTINA     TORFAL UNITED SRL (C)                             3/29/2017             N/A               N/A
                                                                                                                                                                  CONTRACT FOR THE MAINTENANCE OF THE
TQI                            RUA RONDON PACHECO 4600                                                     UBERLANDIA     MG           38405-142 BRAZIL           OPERATION SUPPORT SYSTEMS FOR FFP BR              10/1/2019             N/A            10/1/2021
                                                                                                                                                                  CW2245282-ANEXO CALL CENTER WEB
TRANSBANK S.A.                 HUERFANOS 770.                                                              SANTIAGO                                 CHILE         SERVICES (C)                                     10/16/2018             N/A                N/A




                                                                                                                           38 of 43
                                                                        20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                            Pg 1357 of 1367
                                                                                                          In re TAM Linhas Aereas S.A.
                                                                                                                Case No. 20-11598
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                      Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                Address1              Address2         Address3              City          State      Zip       Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                     CW2246097-CONTRATO AFILIACION
TRANSBANK S.A.                  HUERFANOS 770.                                                     SANTIAGO                            CHILE         REDCOMPRA PREPAGO (REV. LEGAL)                     10/16/2018            N/A              N/A
                                ACE RIO CAURA TORRE
                                HUMBOLDT, PISO 6, OF. 6-13,
TRANSCARGA                      PRADOS DEL ESTE                                                    CARACAS                    1080     VENEZUELA     AIRLINE AGREEMENT - SPA                              N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6139                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6173                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6528                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6561                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6689                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6712                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6800                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6806                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6813                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSEE), MSN 6871                   N/A                N/A                N/A
                                                                                                                                                     INTERNAL ENGINE SUBLEASE, CONTRACT
                                                                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.           ESTADO 10, PISO 11                                                 SANTIAGO                            CHILE         (COUNTERPARTY IS LESSOR), ESN V11584                 N/A                N/A                N/A
TRANSPORTE MVD                                                                                                                                       CONTRATO TRANSPORTE MVD (C)                        9/1/2018             N/A                N/A
TRANSPORTES AEREOS BOLIVIANOS   1601 NW 70 AVE                                                     MIAMI         FL           33126                  AIRLINE AGREEMENT - SPA                            1/1/2019             N/A                N/A

TRANSPORTES AEREOS CABO VERDE                                                                                                                        MITA AGREEMENTS                                      N/A                N/A                N/A

                                EDIFICIO TORRE DE LAS AMÉRICAS                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL          , AV RCA ARGENTINA Y AV MCAL                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                   LÓPEZ, PISO 8 OFICINAS A Y B                                       ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1591                   N/A                N/A                N/A

                                EDIFICIO TORRE DE LAS AMÉRICAS                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL          , AV RCA ARGENTINA Y AV MCAL                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                   LÓPEZ, PISO 8 OFICINAS A Y B                                       ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1652                   N/A                N/A                N/A

                                EDIFICIO TORRE DE LAS AMÉRICAS                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL          , AV RCA ARGENTINA Y AV MCAL                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                   LÓPEZ, PISO 8 OFICINAS A Y B                                       ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1802                   N/A                N/A                N/A

                                EDIFICIO TORRE DE LAS AMÉRICAS                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL          , AV RCA ARGENTINA Y AV MCAL                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                   LÓPEZ, PISO 8 OFICINAS A Y B                                       ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1825                   N/A                N/A                N/A

                                EDIFICIO TORRE DE LAS AMÉRICAS                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL          , AV RCA ARGENTINA Y AV MCAL                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                   LÓPEZ, PISO 8 OFICINAS A Y B                                       ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1827                   N/A                N/A                N/A




                                                                                                                   39 of 43
                                                                           20-11598-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:21:40            Main Document
                                                                                                               Pg 1358 of 1367
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                         Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty              Address1                   Address2         Address3              City          State      Zip       Country                   Debtor's Interest                     Lease         Remaining Term        Date

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1832                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1835                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1857                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 1891                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 2014                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 2513                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 2896                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 2904                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 3156                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 3211                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 3266                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 3284                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 3313                   N/A                N/A                N/A

                              EDIFICIO TORRE DE LAS AMÉRICAS                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
TRANSPORTES AÉREOS DEL        , AV RCA ARGENTINA Y AV MCAL                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
MERCOSUR S.A.                 LÓPEZ, PISO 8 OFICINAS A Y B                                            ASUNCIÓN                            PARAGUAY      (COUNTERPARTY IS LESSEE), MSN 3391                   N/A                N/A               N/A
TRIANGLE SERVICES INC         10-63 JACKSON AVE              GROUND FLOOR                             NEW YORK      NY           11101                  LEGAL - MIA SGHA TRIANGLE                          6/1/2018             N/A            5/31/2023
                                                                                                      CAPITAL
TRUPPEL GUALTERIO             AV. CALLAO 875 PISO 4 G                                                 FEDERAL                             ARGENTINA     (ATC) CARTA OFERTA GUALTERIO TRUPPEL               1/1/2018             N/A                N/A
TUNISAIR                                                                                                                                                MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               10TH FLOOR CARGO
TURKISH AIRLINES              ATTN: NERMIN AZEM KIRAN          DEP                                    ISTANBUL                            TURKEY        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               10TH FLOOR CARGO
TURKISH AIRLINES              ATTN: NERMIN AZEM KIRAN          DEP                                    ISTANBUL                            TURKEY        SPA AGREEMENT                                        N/A                N/A                N/A




                                                                                                                      40 of 43
                                                                               20-11598-jlg         Doc 6    Filed 09/08/20 Entered 09/08/20 17:21:40               Main Document
                                                                                                                        Pg 1359 of 1367
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                                                         Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                     Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty                Address1                    Address2              Address3              City           State        Zip       Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                  10TH FLOOR CARGO
TURKISH AIRLINES                 ATTN: NERMIN AZEM KIRAN          DEP                                          ISTANBUL                                TURKEY       STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                    AMENDMENT ELAVON-US BANK FOR CANADA
U.S. BANK NATIONAL ASSOCIAT      800 NICOLLET MALL                                                             MINNEAPOLIS   MN              55402                  (LEGAL)                                          11/30/2018             N/A                N/A
                                                                                                                                                                    CW2228201-CARTA PRORROGA INTEGRACION
UATP                                                                                                                                                                UATP (C)                                          12/1/1976             N/A                N/A
                                                                                                                                                                    LATAM Y TAM - AUTORIZACION PARA USO DE
UBER FREIGHT B.V.                                                                                                                                                   MARCA UBER (C)                                    5/22/2020             N/A            5/22/2021
UKRAINE INTERNATIONAL AIRLINES                                                                                                                                      MITA AGREEMENTS                                      N/A                N/A               N/A

UNITED AIRLINES                  GREG KOTTMEIER                   233 S. WACKER DRIVE                          CHICAGO       IL              60606                  MITA AGREEMENTS                                      N/A                N/A                N/A

UNITED AIRLINES                  GREG KOTTMEIER                   233 S. WACKER DRIVE                          CHICAGO       IL              60606                  SPA AGREEMENT                                        N/A                N/A                N/A

UNITED AIRLINES                  GREG KOTTMEIER                   233 S. WACKER DRIVE                          CHICAGO       IL       60606                         STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
UNITED TECHNOLOGIES                                                                                                          EAST
CORPORATION                      ATTN: GENERAL COUNSEL            400 MAIN STREET                                            HARTFORD CT               06118        AMENDMENT NO. 4 AND SIDE LETTER                   6/26/2007             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  ENGINE MANAGEMENT PROGRAM AGREEMENT               4/22/2014             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST                                                 AMENDMENT NO. 1 TO PURCHASE AND
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  SUPPORT AGREEMENT                                12/12/2007             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST                                                 AMENDMENT NO. 2 TO PURCHASE AND
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  SUPPORT AGREEMENT                                 11/7/2008             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST                                                 AMENDMENT NO. 3 TO PURCHASE AND
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  SUPPORT AGREEMENT                                  7/8/2010             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST                                                 AMENDMENT NO. 3 TO PURCHASE AND
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  SUPPORT AGREEMENT                                  8/2/2010             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,       ATTN: ASSOCIATE COUNSEL AND                                                                 EAST                                   AMENDMENT NO. 4 AND SIDE LETTER TO
PRATT & WHITNEY DIVISION         DIRECTOR                    400 MAIN STREET            MS 132-21                            HARTFORD CT               06118        ENGINE MAINTENANCE SERVICES AGREEMENT             6/26/2007             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST                                                 AMENDMENT NO. 4 TO PURCHASE AND
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  SUPPORT AGREEMENT                                 6/13/2007             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST                                                 AMENDMENT NO. 4 TO PURCHASE AND
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  SUPPORT AGREEMENT                                 2/27/2014             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,       ATTN: ASSOCIATE COUNSEL AND                                                                 EAST                                   ANNUAL END-USER STATEMENT OF
PRATT & WHITNEY DIVISION         DIRECTOR                    400 MAIN STREET            MS 132-21                            HARTFORD CT               06118        COMPLIANCE                                        9/22/2015             N/A                N/A
UNITED TECHNOLOGIES              ATTN: ASSOCIATE COUNSEL AND
INTERNATIONAL CORPORATION,       DIRECTOR, CONTRACTS                                                           EAST
PRATT & WHITNEY DIVISION         MANAGEMENT (COMMERCIAL)     400 MAIN STREET            MS 132-12              HARTFORD      CT              06108                  PURCHASE AND SUPPORT AGREEMENT                    6/15/2007             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,       ATTN: SENIOR MANAGER, FLEET                                                   EAST                                                 PW4168A PURCHASE AND SUPPORT
PRATT & WHITNEY DIVISION         MANAGEMENT PROGRAMS              400 MAIN STREET       MS 132-46              HARTFORD      CT              06108                  AGREEMENT                                         6/15/2007             N/A                N/A
UNITED TECHNOLOGIES
INTERNATIONAL CORPORATION,                                                                                     EAST
PRATT & WHITNEY DIVISION         ATTN: GENERAL COUNSEL            400 MAIN STREET                              HARTFORD      CT              06108                  REQUEST FOR SPECIAL SUPPORT                       12/7/2012             N/A                N/A
                                                                                                                                                                    CREDIT CARDS COBRANDING CONTRACT -
                                 ALAMEDA XINGU, 350 - 17TH                                                                                                          CREDIT CARDS ISSUANCE AND EARNED
US BANK                          FLOOR - ALPHAVILLE, BARUERI                                                                 SP              6455911   BRAZIL       MILEAGE AGREEMENTS                                5/31/2018             N/A                N/A
UZBEKISTAN AIRWAYS                                                                                                                                                  MITA AGREEMENTS                                      N/A                N/A                N/A
                                 AV BRIGADEIRO FARIA LIMA 3477.                                                                                                     SERVIA‡OS DE CONSULTORIA ADVOCATICIA -
VEIRANO ADVOGADOS                3477                                                                          SAO PAULO                               BRAZIL       VEIRANO ADVOGADOS (C)                              1/1/2016             N/A                N/A
                                 23800 SOUTH 369TH WEST
VERTICAL AEROSPACE               AVENUE                                                                        BRISTOW       OK              74010                  CW2307501 - CNA VERTICAL (C)                      7/25/2019             N/A            12/31/2022
VIRGIN AMERICA                   555 AIRPORT BLVD                                                              BURLINGAME    CA              94010                  MITA AGREEMENTS                                      N/A                N/A               N/A
                                                                  CRAWLEY BUSINESS
                                                                  QUARTER MANOR                                                                        UNITED
VIRGIN ATLANTIC                  ATTN: SAM COOK                   ROYAL                                        CRAWLEY                                 KINGDOM      MITA AGREEMENTS                                      N/A                N/A                N/A




                                                                                                                                  41 of 43
                                                                               20-11598-jlg    Doc 6      Filed 09/08/20 Entered 09/08/20 17:21:40              Main Document
                                                                                                                     Pg 1360 of 1367
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                                                      Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                 Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                Address1                    Address2            Address3              City          State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                  CRAWLEY BUSINESS
                                                                  QUARTER MANOR                                                                    UNITED
VIRGIN ATLANTIC                  ATTN: SAM COOK                   ROYAL                                     CRAWLEY                                KINGDOM      SPA AGREEMENT                                        N/A                N/A                N/A
                                                                  CRAWLEY BUSINESS
                                                                  QUARTER MANOR                                                                    UNITED
VIRGIN ATLANTIC                  ATTN: SAM COOK                   ROYAL                                     CRAWLEY                                KINGDOM      STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                  SODRA
VOLITO AVIATION AUGUST 2007 AB   ATTN: LEGAL DEPARTMENT           FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AGREEMENT                          3/28/2008             N/A                N/A
                                                                  SODRA
VOLITO AVIATION AUGUST 2007 AB   ATTN: LEGAL DEPARTMENT           FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AGREEMENT                          5/28/2008             N/A                N/A
                                                                  SODRA
VOLITO AVIATION AUGUST 2007 AB   ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AMENDMENT AGREEMENT               10/21/2013             N/A                N/A
                                                                  SODRA
VOLITO AVIATION AUGUST 2007 AB   ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AMENDMENT AGREEMENT               10/21/2013             N/A                N/A
                                                                  SODRA                                                                                         DEED OF ASSIGNMENT, ASSUMPTION,
VOLITO AVIATION AUGUST 2007 AB   ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AMENDMENT AND RESTATEMENT                        10/21/2014             N/A                N/A
                                                                  SODRA                                                                                         DEED OF ASSIGNMENT, ASSUMPTION,
VOLITO AVIATION AUGUST 2007 AB   ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AMENDMENT AND RESTATEMENT                        10/28/2014             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER                  ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AMENDMENT AGREEMENT               10/21/2013             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           42 MALMO                   SE-211      SWEDEN       AIRCRAFT LEASE AGREEMENT                          7/30/2007             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           43 MALMO                   SE-211      SWEDEN       AIRCRAFT LEASE AGREEMENT                           4/7/2008             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AGREEMENT                          7/30/2007             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AGREEMENT                           4/7/2008             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AMENDMENT AGREEMENT               10/16/2013             N/A                N/A
                                                                  SODRA                                                                                         AIRCRAFT LEASE EXTENSION AND AMENDMENT
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AGREEMENT                                         12/9/2013             N/A                N/A
                                                                  SODRA
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AMENDMENT TO AIRCRAFT LEASE AGREEMENT            10/21/2013             N/A                N/A
                                                                  SODRA                                                                                         DEED OF ASSIGNMENT, ASSUMPTION,
VOLITO NOVEMBER 2006 AB          ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AMENDMENT AND RESTATEMENT                         9/10/2014             N/A                N/A
VOLITO NOVEMBER 2006 AB (VGS                                      SODRA
INVESTMENTS BRAZIL AB)           ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AGREEMENT                          5/18/2007             N/A                N/A
VOLITO NOVEMBER 2006 AB N/K/A                                     SODRA
VGS INVESTMENTS BRAZIL AB        ATTN: GENERAL COUNSEL            FORSTADSGATAN 4                           MALMO                      SE-211 43   SWEDEN       AIRCRAFT LEASE AGREEMENT                          5/18/2007             N/A                N/A

VOLOTEA                          RAVESSERA DE GRACIA, 4O, 08006                                             BARCELONA                              SPAIN        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
VOLUS TECNOLOGIA E GESTAO DE     RUA ROSULINO FERREIRA                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
BENEFICIOS LTDA                  GUIMARÃES, 839                                                             RIO VERDE     GO           75901-260 BRAZIL         POINTS                                            5/24/2012             N/A            5/23/2021

                                                                  PARQUE DE
                                                                  NEGOCIOS MAS BLAU 508820 EL PRAT DE                                                           CODESHARE - UNILATERAL - LATAM
VUELING AIRLINES                 NICK ASHTON                      IIPLA DE L’ESTANY LLOBREGAT               BARCELONA                              SPAIN        MARKETING AGREEMENT                                2/1/2018             N/A                N/A

                                                                  PARQUE DE
                                                                  NEGOCIOS MAS BLAU 508820 EL PRAT DE
VUELING AIRLINES                 NICK ASHTON                      IIPLA DE L’ESTANY LLOBREGAT               BARCELONA                              SPAIN        MITA AGREEMENTS                                      N/A                N/A                N/A

                                                                  PARQUE DE
                                                                  NEGOCIOS MAS BLAU 508820 EL PRAT DE
VUELING AIRLINES                 NICK ASHTON                      IIPLA DE L’ESTANY LLOBREGAT               BARCELONA                              SPAIN        SPA AGREEMENT                                        N/A                N/A                N/A

                                                                  PARQUE DE
                                                                  NEGOCIOS MAS BLAU 508820 EL PRAT DE
VUELING AIRLINES                 NICK ASHTON                      IIPLA DE L’ESTANY LLOBREGAT               BARCELONA                              SPAIN        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                                OPERATING LEASE, CONTRACT BETWEEN SPV
WACAPOU LEASING S.A.           412F, ROUTE D'ESCH, L-1030                                                   LUXEMBOURG                 L-1030      LUXEMBOURG   ASSET OWNER AND LESSEE, MSN 3662                     N/A                N/A            12/1/2021
WEB PREMIOS COMERCIO E SERVICO                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
LTDA                           AL RIO NEGRO, 585, BL C AND 7      ALPHAVILLE                                SAO PAULO     SP           6454000     BRAZIL       POINTS                                            1/12/2015             N/A            12/1/2020




                                                                                                                            42 of 43
                                                                              20-11598-jlg    Doc 6       Filed 09/08/20 Entered 09/08/20 17:21:40             Main Document
                                                                                                                     Pg 1361 of 1367
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                Address1                 Address2              Address3                City         State       Zip      Country                    Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
WEBMOTORS SA                     RUA GOMES DE CARVALHO 1996                                                SAO PAULO      SP        4547006      BRAZIL        POINTS                                              7/19/2017            N/A           7/19/2020
WELLS FARGO BANK NORTHWEST,      ATTN: CORPORATE TRUST      260 N. CHARLES                                                SALT LAKE                            AMENDMENT NO. 2 TO OPERATING LEASE
NATIONAL ASSOCIATION             DEPARTMENT                 LINDBERG DR.                                                  CITY      UT           84116         AGREEMENT                                           9/28/2017            N/A              N/A
WELLS FARGO BANK NORTHWEST,                                 299 SOUTH MAIN
NATIONAL ASSOCIATION             ATTN: GENERAL COUNSEL      STREET, 12TH FLOOR      12TH FLOOR             SALT LAKE CITY UT           84111                   AIRCRAFT LEASE AGREEMENT                           7/1/2008             N/A                N/A
WELLS FARGO BANK NORTHWEST,                                 299 SOUTH MAIN
NATIONAL ASSOCIATION             ATTN: GENERAL COUNSEL      STREET, 12TH FLOOR      MAC: U1229-120         SALT LAKE CITY UT           84111                   AIRCRAFT LEASE AGREEMENT                          7/29/2008             N/A                N/A
WELLS FARGO BANK NORTHWEST,      ATTN: CORPORATE TRUST      260 NORTH CHARLES                                                                                  AMENDMENT NO. 1 TO OPERATING LEASE
NATIONAL ASSOCIATION             DEPARTMENT                 LINDBERGH DRIVE         MAC U1240-026          SALT LAKE CITY UT           84116                   AGREEMENT                                         1/16/2013             N/A                N/A
WELLS FARGO BANK NORTHWEST,                                 260 NORTH CHARLES
NATIONAL ASSOCIATION             ATTN: GENERAL COUNSEL      LINDBERGH DRIVE                                SALT LAKE CITY UT           84116                   LEASE AGREEMENT                                   5/16/2012             N/A                N/A
WELLS FARGO BANK NORTHWEST,                                 260 NORTH CHARLES
NATIONAL ASSOCIATION             ATTN: GENERAL COUNSEL      LINDBERGH DRIVE                                SALT LAKE CITY UT           84116                   OPERATING LEASE AGREEMENT                         6/11/2012             N/A                N/A
WELLS FARGO BANK NORTHWEST,                                 260 NORTH CHARLES
NATIONAL ASSOCIATION             ATTN: GENERAL COUNSEL      LINDBERGH DRIVE         MAC U1240-026          SALT LAKE CITY UT           84116                   OPERATING LEASE AGREEMENT                         4/10/2012             N/A                N/A
                                                                                                                                                               CODESHARE - UNILATERAL - LATAM
WEST JET                         TODD PETERSON                 22 AERIAL PLACE NE                          CALGARY        AB           T2E 3J1   CANADA        MARKETING AGREEMENT                               10/1/2015             N/A                N/A
WEST JET                         TODD PETERSON                 22 AERIAL PLACE NE                          CALGARY        AB           T2E 3J1   CANADA        SPA AGREEMENT                                        N/A                N/A                N/A
WEST JET                         TODD PETERSON                 22 AERIAL PLACE NE                          CALGARY        AB           T2E 3J1   CANADA        STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                                                                                 UNITED        CONTRATO DE HANDLING DE CARGA EN
WFS WORLDWIDE FLIGHT SERVIC      BLDG 552 SHOREHAM ROAD EAST                                               LONDON                                KINGDOM       AEROPUERTO DE LHR                                  8/1/2018             N/A            7/31/2021
WFS WORLDWIDE FLIGHT SERVICES                                                                                                                    UNITED
LTD.                             BLDG 552 SHOREHAM ROAD EAST                                               LONDON                                KINGDOM       NUEVO CONTRATO HANDLING CARGA BCN                  8/1/2018             N/A            8/31/2021
                                                               LANGSTRANDA 6 P.O
WIDEROE'S FLYVESELSKAP A.S.      WIDEROES FLYVESELSKAP AS      BOX 247                                     BODO                        8001      NORWAY        MITA AGREEMENTS                                      N/A                N/A                N/A
                                                               1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         STREET                                      WILMINGTON     DE       19890-1605                  AIRFRAME WARRANTIES AGREEMENT                    12/16/2015             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET                     WILMINGT                             IRREVOCABLE DE-REGISTRATION AND EXPORT
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                                ON       DE         19890            REQUEST AUTHORIZATION                            12/15/2015             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET                                                          LETTER RE: LEGAL COUNSEL FOR AIRCRAFT
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   LEASE AGREEMENT                                  12/16/2015             N/A                N/A
                                 ATTN: CORPORATE TRUST         1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ADMINISTRATION/DREW DAVIS     STREET                                      WILMINGTON     DE           19890                   LETTER RE: PARTICIPATION AGREEMENT               12/16/2015             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   NOTICE OF ASSIGNMENT TO THE SUBLESSEE            12/16/2015             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   OFFICER'S CERTIFICATE                              7/9/2015             N/A                N/A
                                 ATTN: CORPORATE TRUST         1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ADMINISTRATION/DREW DAVIS     STREET                                      WILMINGTON     DE           19890                   PARTICIPATION AGREEMENT                          12/16/2015             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   PRIORITY SEARCH CERTIFICATE                       5/23/2016             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET                                                          SUBLESSEE CONSENT TO MORTGAGE
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   AMENDMENT                                         4/10/2017             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   SUBORDINATION ACKNOWLEDGEMENT                    12/16/2015             N/A                N/A
                                                               RODNEY SQUARE        1100 NORTH MARKET                                                          TABLE OF CONTENTS - FINANCING AND
WILMINGTON TRUST COMPANY         ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   DELIVERY OF AIRCRAFT                             12/16/2015             N/A                N/A
WILMINGTON TRUST COMPANY IN
ITS INDIVIDUAL CAPACITY AND AS
PASS THROUGH TRUSTEE,
SUBORDINATION AGENT AND LOAN                                   RODNEY SQUARE        1100 NORTH MARKET                                                          AMENDMENT NO. 1 TO PARTICIPATION
TRUSTEE                          ATTN: GENERAL COUNSEL         NORTH                STREET                 WILMINGTON     DE           19890                   AGREEMENT                                         4/10/2017             N/A                N/A
                                 PRINCESS JULIANA
                                 INTERNATIONAL AIRPORT, SINT                                                                                     THE
WINDWARD ISLANDS AIRWAYS         MAARTEN                                                                   SINT MAARTEN                          NETHERLANDS   STAFF TRAVEL AGREEMENTS                              N/A                N/A                N/A
                                                                                    XIAMEN AIRLINES,
                                                               ROOM 313 3RD         NO.22 DAILIAO ROAD,
                                                               FLOOR, CAGO          GAOQI
XIAMEN AIRLINES                  YIQUIN                        BUILDING             AIRPORT.XIAMEN         FUJIAN                                CHINA         MITA AGREEMENTS                                      N/A                N/A                N/A
                                                                                    XIAMEN AIRLINES,
                                                               ROOM 313 3RD         NO.22 DAILIAO ROAD,
                                                               FLOOR, CAGO          GAOQI
XIAMEN AIRLINES                  YIQUIN                        BUILDING             AIRPORT.XIAMEN         FUJIAN                                CHINA         SPA AGREEMENT                                        N/A                N/A                N/A




                                                                                                                           43 of 43
               20-11598-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:21:40                   Main Document
                                                                     Pg 1362 of 1367
 Fill in this information to identify the case:

 Debtor name         TAM Linhas Aereas S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11598
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                  20-11598-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:21:40           Main Document
                                                                                       In rePg
                                                                                            TAM1363 ofAereas
                                                                                                Linhas 1367 S.A.
                                                                                           Case No. 20-11598
                                                                                         Schedule H: Codebtors


                                                                                                                                                                                           Applicable
                                                                                                                                                                                           Schedules
        Name of Codebtor                             Address1                         Address2             City        State      Zip      Country             Name of Creditor            (D, E/F, G)
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        ALBENI GERALDO DE JESUS FILHO
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        NICODEMOS VIEIRA DE SOUSA
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      JOSELITO DIAS DA COSTA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        ALESSANDRO FRANCOSO LABIGALINI
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        JOSE ALBERTO VIANA DA SILVA
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      PRESIDIO RAMOS DE LIMA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      AMAURI GERALDO PRADO (LITIGATION)          F
                                                                                                                                                     SINDICATO DOS TRABALHADORES DA
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        AVIACAO CIVIL DA REGIAO AMAZONICA
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      SERGIO FERREIRA BRITO (LITIGATION)         F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      VALDEMIR MAYR DA SILVA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        FABIO ADRIANO GONCALVES
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        ISAEL PEREIRA DA SILVA JUNIOR
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        CARLOS AUGUSTO GONCALVES DOS
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      SANTOS (LITIGATION)                        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        LUIS FERNANDO SERAGIOLLI
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                        WESLEY MIRANDA PIMENTEL
AEROLINHAS BRASILEIRAS S.A.         172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                                                                  1100 NORTH
CAIQUEN LEASING LLC                 WILMINGTON TRUST COMPANY                      MARKET STREET      WILMINGTON                    19890             CITIBANK (AS ADMIN AGENT, RCF)            D
                                    6500 NW 22ND STREET MIAMI FL 33122 MIAMI-
CONNECTA CORPORATION                DADE                                                             MIAMI                                           CITIBANK (AS ADMIN AGENT, RCF)            D
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        NICODEMOS VIEIRA DE SOUSA
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        ANDREA MARIA OLIVEIRA DE SOUZA
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      ALBUQUERQUE (LITIGATION)                   F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        SILVANA CRISTINA COSTA DOS SANTOS
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      SIDNEI SANTOS FERREIRA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        SUZIANE BORGES RIBEIRO GOMES
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL      (LITIGATION)                               F




                                                                                                  1 of 4
                                                  20-11598-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:21:40          Main Document
                                                                                       In rePg
                                                                                            TAM1364 ofAereas
                                                                                                Linhas 1367 S.A.
                                                                                          Case No. 20-11598
                                                                                        Schedule H: Codebtors


                                                                                                                                                                                           Applicable
                                                                                                                                                                                           Schedules
        Name of Codebtor                             Address1                         Address2            City        State      Zip     Country             Name of Creditor              (D, E/F, G)
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      GREICE BORGES DE ALMEIDA
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      RODRIGO OLIVEIRA BARROS
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     CAROLINA TRINDADE SILVA (LITIGATION)         F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     EDGAR SILVEIRA LOPES (LITIGATION)            F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     SIDNEI BAPTISTA (LITIGATION)                 F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      LINCOLN JUNIOR PEREIRA KUSSANO
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     JEFFERSON PAIVA DA SILVA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      HELENTON CHIQUETTO SIMBRE
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      ISAEL PEREIRA DA SILVA JUNIOR
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     GILBERTO GIL (LITIGATION)                    F
                                                                                                                                                   PCF AGÊNCIA DE VIAGENS E TURISMO
                                                                                                                                                   LTDA.. - ATUAL: JPN AGÊNCIA DE
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        VIAGEM ETURISMO EIRELLI,
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        ALESSANDRA MARCELINO CIDADE
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     FERNANDA ALVES SPEDINE (LITIGATION)          F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        FOX CHARLIE TURISMO LTDA. EPP
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        FOX ALFA TURISMO LTDA. ME
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        VM OPERADORA DE TURISMO LTDA. ME
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        LUCILEIDE FIGUEIREDO FOLHA
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        JOSE RAIMUNDO SILVA SANTOS
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        JOSE ANTONIO DE OLIVEIRA
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        MINISTERIO PUBLICO DO TRABALHO
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                        WESLEY MIRANDA PIMENTEL
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                        SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                                 F




                                                                                                 2 of 4
                                                  20-11598-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:21:40           Main Document
                                                                                       In rePg
                                                                                            TAM1365 ofAereas
                                                                                                Linhas 1367 S.A.
                                                                                           Case No. 20-11598
                                                                                         Schedule H: Codebtors


                                                                                                                                                                                               Applicable
                                                                                                                                                                                               Schedules
           Name of Codebtor                          Address1                         Address2             City        State      Zip       Country             Name of Creditor               (D, E/F, G)
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                           MF VIAGENS E TURISMO EIRELI
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                         SÃO PAULO    SP           04719-002 BRAZIL       (LITIGATION)                                  F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                           TOTOTUR VIAGENS E TURISMO LTDA.
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                         SÃO PAULO    SP           04719-002 BRAZIL       (LITIGATION)                                  F
                                  RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                           RA OPERADORA DE VIAGENS E TURISMO
FIDELIDADE VIAGENS E TURISMO S.A. 132, CHACARA SANTO ANTONIO                                         SÃO PAULO    SP           04719-002 BRAZIL       LTDA (LITIGATION)                             F

                                                                                                                                                      PCF AGÊNCIA DE VIAGENS E TURISMO
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                         LTDA.. - ATUAL: JPN AGÊNCIA DE
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       VIAGEM ETURISMO EIRELLI (LITIGATION)          F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                         NORTUR AGENCIA DE VIAGENS E
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       TURISMO LTDA (LITIGATION)                     F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                         DFB VIAGENS E TURISMO LTDA ME
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       (LITIGATION)                                  F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                         PG BRASIL VIAGENS E TURISMO LTDA
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       (LITIGATION)                                  F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                         ROSANGELA ALBUQUERQUE MARCIANO
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       PEREIRA (LITIGATION)                         F
LAN CARGO S.A.                      ESTADO 10, PISO 13                                               SANTIAGO                            CHILE        CITIBANK (AS ADMIN AGENT, RCF)               D
LAN CARGO S.A.                      ESTADO 10, PISO 13                                               SANTIAGO                            CHILE        RIO CAT CLUBE (LITIGATION)                   F
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                               SANTIAGO                            CHILE        CITIBANK (AS ADMIN AGENT, RCF)               D
                                                                                                                                                      BANCO DO BRASIL (AS LENDER, SHORT
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                               SANTIAGO                              CHILE      TERM DEBT)                                    F
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                               SANTIAGO                              CHILE      MPF - SP (LITIGATION)                         F
MULTIPLUS CORRETORA DE SEGUROS      RUA VERBO DIVINO, 2001, 10TH FLOOR, UNIT.                                                                         NICODEMOS VIEIRA DE SOUSA
LTDA.                               101 PART A, CHACARA SANTO ANTONIO                                SÃO PAULO    SP           04719-002 BRAZIL       (LITIGATION)                                  F
MULTIPLUS CORRETORA DE SEGUROS      RUA VERBO DIVINO, 2001, 10TH FLOOR, UNIT.                                                                         HELUIZA HELENA RODRIGUES
LTDA.                               101 PART A, CHACARA SANTO ANTONIO                                SÃO PAULO    SP           04719-002 BRAZIL       (LITIGATION)                                  F
MULTIPLUS CORRETORA DE SEGUROS      RUA VERBO DIVINO, 2001, 10TH FLOOR, UNIT.
LTDA.                               101 PART A, CHACARA SANTO ANTONIO                                SÃO PAULO    SP           04719-002 BRAZIL       MARIA DO CARMO VIEIRA (LITIGATION)            F
                                                                                  1100 NORTH
QUETRO AIRCRAFT LEASING TRUST       WILMINGTON TRUST COMPANY                      MARKET STREET      WILMINGTON                    19890              CITIBANK (AS ADMIN AGENT, RCF)               D
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN TRITÓN A.I.E. (AS LESSOR, SPV
TAM S.A.                            172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LEASE)                                      F, G
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN TRITÓN A.I.E. (AS LESSOR, SPV
TAM S.A.                            172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LEASE)                                      F, G
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN TRITÓN A.I.E. (AS LESSOR, SPV
TAM S.A.                            172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LEASE)                                      F, G
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN CENTAURUS, A.I.E. (AS
TAM S.A.                            172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN CENTAURUS, A.I.E. (AS
TAM S.A.                            172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN CENTAURUS, A.I.E. (AS
TAM S.A.                            172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G




                                                                                                  3 of 4
                                             20-11598-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:21:40           Main Document
                                                                                  In rePg
                                                                                       TAM1366 ofAereas
                                                                                           Linhas 1367 S.A.
                                                                                      Case No. 20-11598
                                                                                    Schedule H: Codebtors


                                                                                                                                                                                          Applicable
                                                                                                                                                                                          Schedules
           Name of Codebtor                     Address1                         Address2             City        State      Zip       Country              Name of Creditor              (D, E/F, G)
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AVIACIÓN CENTAURUS, A.I.E. (AS
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         SG INFRAESTRUCTURE ITALIA S.R.L. (AS
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       FLYAFI 1 S.R.L. (AS LESSOR, SPV LEASE)      F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       FLYAFI 2 S.R.L. (AS LESSOR, SPV LEASE)      F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       FLYAFI 3 S.R.L. (AS LESSOR, SPV LEASE)      F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         NBB SÃO PAULO LEASE CO., LIMITED (AS
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G
                                                                                                                                                 NBB RIO DE JANEIRO LEASE CO., LTD.
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         AND NBB BRASILIA LEASE LLC (AS
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LESSOR, SPV LEASE)                          F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       SL ALCYONE LTD. (AS LESSOR, SPV LEASE)      F, G
                               RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                         WACAPOU LEASING S.A. (AS LESSOR, SPV
TAM S.A.                       172, CHACARA SANTO ANTONIO                                       SÃO PAULO    SP           04719-002 BRAZIL       LEASE)                                      F, G
                                                                             1100 NORTH
TORDO AIRCRAFT LEASING TRUST   WILMINGTON TRUST COMPANY                      MARKET STREET      WILMINGTON                    19890              CITIBANK (AS ADMIN AGENT, RCF)               D
TRANSPORTE AÉREO S.A.          ESTADO 10, PISO 11                                               SANTIAGO                              CHILE      CITIBANK (AS ADMIN AGENT, RCF)               D




                                                                                             4 of 4
            20-11598-jlg           Doc 6         Filed 09/08/20 Entered 09/08/20 17:21:40                            Main Document
                                                            Pg 1367 of 1367




Fill in this information to identify the case:

Debtor name         TAM Linhas Aereas S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)    20-11598
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
